This text was adapted by The Saylor Foundation under a Creative
Commons Attribution-NonCommercial-ShareAlike 3.0 License without
attribution as requested by the work’s original creator or licensee.

Saylor URL: http://www.saylor.org/books

Saylor.org
1

Table of Contents
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Chapter 1: Introduction to Law and Legal Systems
Chapter 2: Corporate Social Responsibility and Business Ethics
Chapter 3: Courts and the Legal Process
Chapter 4: Constitutional Law and US Commerce
Chapter 5: Administrative Law
Chapter 6: Criminal Law
Chapter 7: Introduction to Tort Law
Chapter 8: Introduction to Contract Law
Chapter 9: The Agreement
Chapter 10: Real Assent
Chapter 11: Consideration
Chapter 12: Legality
Chapter 13: Form and Meaning
Chapter 14: Third-Party Rights
Chapter 15: Discharge of Obligations
Chapter 16: Remedies
Chapter 17: Introduction to Sales and Leases
Chapter 18: Title and Risk of Loss
Chapter 19: Performance and Remedies
Chapter 20: Products Liability
Chapter 21: Bailments and the Storage, Shipment, and Leasing of Goods
Chapter 22: Nature and Form of Commercial Paper
Chapter 23: Negotiation of Commercial Paper
Chapter 24: Holder in Due Course and Defenses
Chapter 25: Liability and Discharge
Chapter 26: Legal Aspects of Banking
Chapter 27: Consumer Credit Transactions
Chapter 28: Secured Transactions and Suretyship
Chapter 29: Mortgages and Nonconsensual Liens
Chapter 30: Bankruptcy

Saylor URL: http://www.saylor.org/books

Saylor.org
2

Preface
Our goal is to provide students with a textbook that is up to date and comprehensive in its coverage
of legal and regulatory issues—and organized to permit instructors to tailor the materials to their
particular approach. This book engages students by relating law to everyday events with which they
are already familiar (or with which they are familiarizing themselves in other business courses) and
by its clear, concise, and readable style. (An earlier business law text by authors Lieberman and
Siedel was hailed “the best written text in a very crowded field.”)
This textbook provides context and essential concepts across the entire range of legal issues with
which managers and business executives must grapple. The text provides the vocabulary and legal
acumen necessary for businesspeople to talk in an educated way to their customers, employees,
suppliers, government officials—and to their own lawyers.
Traditional publishers often create confusion among customers in the text selection process by
offering a huge array of publications. Once a text is selected, customers might still have to customize
the text to meet their needs. For example, publishers usually offer books that include either case
summaries or excerpted cases, but some instructors prefer to combine case summaries with a few
excerpted cases so that students can experience reading original material. Likewise, the manner in
which most conventional texts incorporate video is cumbersome because the videos are contained in
a separate library, which makes access more complicating for instructors and students.

Saylor URL: http://www.saylor.org/books

Saylor.org
3

Chapter 1

Introduction to Law and Legal Systems
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Distinguish different philosophies of law—schools of legal thought—and explain their relevance.

2.

Identify the various aims that a functioning legal system can serve.

3.

Explain how politics and law are related.

4.

Identify the sources of law and which laws have priority over other laws.

5.

Understand some basic differences between the US legal system and other legal systems.

Law has different meanings as well as different functions. Philosophers have considered issues of
justice and law for centuries, and several different approaches, or schools of legal thought, have
emerged. In this chapter, we will look at those different meanings and approaches and will consider
how social and political dynamics interact with the ideas that animate the various schools of legal
thought. We will also look at typical sources of “positive law” in the United States and how some of
those sources have priority over others, and we will set out some basic differences between the US
legal system and other legal systems.

1.1 What Is Law?
Law is a word that means different things at different times. Black’s Law Dictionary says that law is

“a body of rules of action or conduct prescribed by controlling authority, and having binding legal
force. That which must be obeyed and followed by citizens subject to sanctions or legal consequence
is a law.” [1]

Functions of the Law
In a nation, the law can serve to (1) keep the peace, (2) maintain the status quo, (3) preserve individual
rights, (4) protect minorities against majorities, (5) promote social justice, and (6) provide for orderly
social change. Some legal systems serve these purposes better than others. Although a nation ruled by an

Saylor URL: http://www.saylor.org/books

Saylor.org
4

authoritarian government may keep the peace and maintain the status quo, it may also oppress minorities
or political opponents (e.g., Burma, Zimbabwe, or Iraq under Saddam Hussein). Under colonialism,
European nations often imposed peace in countries whose borders were somewhat arbitrarily created by
those same European nations. Over several centuries prior to the twentieth century, empires were built by
Spain, Portugal, Britain, Holland, France, Germany, Belgium, and Italy. With regard to the functions of
the law, the empire may have kept the peace—largely with force—but it changed the status quo and
seldom promoted the native peoples’ rights or social justice within the colonized nation.
In nations that were former colonies of European nations, various ethnic and tribal factions have
frequently made it difficult for a single, united government to rule effectively. In Rwanda, for example,
power struggles between Hutus and Tutsis resulted in genocide of the Tutsi minority. (Genocide is the
deliberate and systematic killing or displacement of one group of people by another group. In 1948, the
international community formally condemned the crime of genocide.) In nations of the former Soviet
Union, the withdrawal of a central power created power vacuums that were exploited by ethnic leaders.
When Yugoslavia broke up, the different ethnic groups—Croats, Bosnians, and Serbians—fought bitterly
for home turf rather than share power. In Iraq and Afghanistan, the effective blending of different groups
of families, tribes, sects, and ethnic groups into a national governing body that shares power remains to be
seen.

Law and Politics
In the United States, legislators, judges, administrative agencies, governors, and presidents make law,
with substantial input from corporations, lobbyists, and a diverse group of nongovernment organizations
(NGOs) such as the American Petroleum Institute, the Sierra Club, and the National Rifle Association. In
the fifty states, judges are often appointed by governors or elected by the people. The process of electing
state judges has become more and more politicized in the past fifteen years, with growing campaign
contributions from those who would seek to seat judges with similar political leanings.
In the federal system, judges are appointed by an elected official (the president) and confirmed by other
elected officials (the Senate). If the president is from one party and the other party holds a majority of
Senate seats, political conflicts may come up during the judges’ confirmation processes. Such a division
has been fairly frequent over the past fifty years.
Saylor URL: http://www.saylor.org/books

Saylor.org
5

In most nation-states (as countries are called in international law), knowing who has power to make and
enforce the laws is a matter of knowing who has political power; in many places, the people or groups that
have military power can also command political power to make and enforce the laws. Revolutions are
difficult and contentious, but each year there are revolts against existing political-legal authority; an
aspiration for democratic rule, or greater “rights” for citizens, is a recurring theme in politics and law.

KEY TAKEAWAY

Law is the result of political action, and the political landscape is vastly different from nation to nation.
Unstable or authoritarian governments often fail to serve the principal functions of law.

EXERCISES

1.

Consider Burma (named Myanmar by its military rulers). What political rights do you have that the
average Burmese citizen does not?

2.

What is a nongovernment organization, and what does it have to do with government? Do you contribute
to (or are you active in) a nongovernment organization? What kind of rights do they espouse, what kind
of laws do they support, and what kind of laws do they oppose?

[1] Black’s Law Dictionary, 6th ed., s.v. “law.”

1.2 Schools of Legal Thought

LEARNING OBJECTIVES

1.

Distinguish different philosophies of law—schools of legal thought—and explain their relevance.

2.

Explain why natural law relates to the rights that the founders of the US political-legal system found
important.

3.

Describe legal positivism and explain how it differs from natural law.

4.

Differentiate critical legal studies and ecofeminist legal perspectives from both natural law and legal
positivist perspectives.

There are different schools (or philosophies) concerning what law is all about. Philosophy of law is
also called jurisprudence, and the two main schools are legal positivism and natural law. Although
there are others (see ), these two are the most influential in how people think about the law.

Saylor URL: http://www.saylor.org/books

Saylor.org
6

Legal Positivism: Law as Sovereign Command
As legal philosopher John Austin concisely put it, “Law is the command of a sovereign.” Law is only law,
in other words, if it comes from a recognized authority and can be enforced by that authority,
or sovereign—such as a king, a president, or a dictator—who has power within a defined area or territory.
Positivism is a philosophical movement that claims that science provides the only knowledge precise
enough to be worthwhile. But what are we to make of the social phenomena of laws?
We could examine existing statutes—executive orders, regulations, or judicial decisions—in a fairly precise
way to find out what the law says. For example, we could look at the posted speed limits on most US
highways and conclude that the “correct” or “right” speed is no more than fifty-five miles per hour. Or we
could look a little deeper and find out how the written law is usually applied. Doing so, we might conclude
that sixty-one miles per hour is generally allowed by most state troopers, but that occasionally someone
gets ticketed for doing fifty-seven miles per hour in a fifty-five miles per hour zone. Either approach is
empirical, even if not rigorously scientific. The first approach, examining in a precise way what the rule
itself says, is sometimes known as the “positivist” school of legal thought. The second approach—which
relies on social context and the actual behavior of the principal actors who enforce the law—is akin to the
“legal realist” school of thought (see ).
Positivism has its limits and its critics. New Testament readers may recall that King Herod, fearing the
birth of a Messiah, issued a decree that all male children below a certain age be killed. Because it was the
command of a sovereign, the decree was carried out (or, in legal jargon, the decree was “executed”).
Suppose a group seizes power in a particular place and commands that women cannot attend school and
can only be treated medically by women, even if their condition is life-threatening and women doctors are
few and far between. Suppose also that this command is carried out, just because it is the law and is
enforced with a vengeance. People who live there will undoubtedly question the wisdom, justice, or
goodness of such a law, but it is law nonetheless and is generally carried out. To avoid the law’s impact, a
citizen would have to flee the country entirely. During the Taliban rule in Afghanistan, from which this
example is drawn, many did flee.
The positive-law school of legal thought would recognize the lawmaker’s command as legitimate;
questions about the law’s morality or immorality would not be important. In contrast, the natural-law
Saylor URL: http://www.saylor.org/books

Saylor.org
7

school of legal thought would refuse to recognize the legitimacy of laws that did not conform to natural,
universal, or divine law. If a lawmaker issued a command that was in violation of natural law, a citizen
would be morally justified in demonstrating civil disobedience. For example, in refusing to give up her
seat to a white person, Rosa Parks believed that she was refusing to obey an unjust law.

Natural Law
The natural-law school of thought emphasizes that law should be based on a universal moral order.
Natural law was “discovered” by humans through the use of reason and by choosing between that which is
good and that which is evil. Here is the definition of natural law according to the Cambridge Dictionary of
Philosophy: “Natural law, also called the law of nature in moral and political philosophy, is an objective
norm or set of objective norms governing human behavior, similar to the positive laws of a human ruler,
but binding on all people alike and usually understood as involving a superhuman legislator.”

[1]

Both the US Constitution and the United Nations (UN) Charter have an affinity for the natural-law
outlook, as it emphasizes certain objective norms and rights of individuals and nations. The US
Declaration of Independence embodies a natural-law philosophy. The following short extract should
provide some sense of the deep beliefs in natural law held by those who signed the document.

The Unanimous Declaration of the Thirteen United States of America
July 4, 1776
When in the Course of human events, it becomes necessary for one people to dissolve the political
bands which have connected them with another, and to assume among the powers of the earth,
the separate and equal station to which the Laws of Nature and of Nature’s God entitle them, a
decent respect to the opinions of mankind requires that they should declare the causes which
impel them to the separation.
We hold these truths to be self-evident, that all men are created equal, that they are endowed by
their Creator with certain unalienable Rights, that among these are Life, Liberty and the Pursuit
of Happiness. That to secure these rights, Governments are instituted among Men, deriving their
just powers from the consent of the governed.…

Saylor URL: http://www.saylor.org/books

Saylor.org
8

The natural-law school has been very influential in American legal thinking. The idea that certain rights,
for example, are “unalienable” (as expressed in the Declaration of Independence and in the writings of
John Locke) is consistent with this view of the law. Individuals may have “God-given” or “natural” rights
that government cannot legitimately take away. Government only by consent of the governed is a natural
outgrowth of this view.
Civil disobedience—in the tradition of Henry Thoreau, Mahatma Gandhi, or Martin Luther King Jr.—
becomes a matter of morality over “unnatural” law. For example, in his “Letter from Birmingham Jail,”
Martin Luther King Jr. claims that obeying an unjust law is not moral and that deliberately disobeying an
unjust law is in fact a moral act that expresses “the highest respect for law”: “An individual who breaks a
law that conscience tells him is unjust, and who willingly accepts the penalty of imprisonment in order to
arouse the conscience of the community over its injustice, is in reality expressing the highest respect for
law.…One who breaks an unjust law must do so openly, lovingly, and with a willingness to accept the
penalty.”

[2]

Legal positivists, on the other hand, would say that we cannot know with real confidence what “natural”
law or “universal” law is. In studying law, we can most effectively learn by just looking at what the written
law says, or by examining how it has been applied. In response, natural-law thinkers would argue that if
we care about justice, every law and every legal system must be held accountable to some higher standard,
however hard that may be to define.
It is easier to know what the law “is” than what the law “should be.” Equal employment laws, for example,
have specific statutes, rules, and decisions about racial discrimination. There are always difficult issues of
interpretation and decision, which is why courts will resolve differing views. But how can we know the
more fundamental “ought” or “should” of human equality? For example, how do we know that “all men
are created equal” (from the Declaration of Independence)? Setting aside for the moment questions about
the equality of women, or that of slaves, who were not counted as men with equal rights at the time of the
declaration—can the statement be empirically proven, or is it simply a matter of a priori knowledge? (A
priori means “existing in the mind prior to and independent of experience.”) Or is the statement about
equality a matter of faith or belief, not really provable either scientifically or rationally? The dialogue
between natural-law theorists and more empirically oriented theories of “what law is” will raise similar

Saylor URL: http://www.saylor.org/books

Saylor.org
9

questions. In this book, we will focus mostly on the law as it is, but not without also raising questions
about what it could or should be.

Other Schools of Legal Thought
The historical school of law believes that societies should base their legal decisions today on the examples
of the past. Precedent would be more important than moral arguments.
The legal realist school flourished in the 1920s and 1930s as a reaction to the historical school. Legal
realists pointed out that because life and society are constantly changing, certain laws and doctrines have
to be altered or modernized in order to remain current. The social context of law was more important to
legal realists than the formal application of precedent to current or future legal disputes. Rather than
suppose that judges inevitably acted objectively in applying an existing rule to a set of facts, legal realists
observed that judges had their own beliefs, operated in a social context, and would give legal decisions
based on their beliefs and their own social context.
The legal realist view influenced the emergence of the critical legal studies (CLS) school of thought. The
“Crits” believe that the social order (and the law) is dominated by those with power, wealth, and influence.
Some Crits are clearly influenced by the economist Karl Marx and also by distributive justice theory (see ).
The CLS school believes the wealthy have historically oppressed or exploited those with less wealth and
have maintained social control through law. In so doing, the wealthy have perpetuated an unjust
distribution of both rights and goods in society. Law is politics and is thus not neutral or value-free. The
CLS movement would use the law to overturn the hierarchical structures of domination in the modern
society.
Related to the CLS school, yet different, is the ecofeminist school of legal thought. This school
emphasizes—and would modify—the long-standing domination of men over both women and the rest of
the natural world. Ecofeminists would say that the same social mentality that leads to exploitation of
women is at the root of man’s exploitation and degradation of the natural environment. They would say
that male ownership of land has led to a “dominator culture,” in which man is not so much a steward of
the existing environment or those “subordinate” to him but is charged with making all that he controls
economically “productive.” Wives, children, land, and animals are valued as economic resources, and legal
systems (until the nineteenth century) largely conferred rights only to men with land. Ecofeminists would
Saylor URL: http://www.saylor.org/books

Saylor.org
10

say that even with increasing civil and political rights for women (such as the right to vote) and with some
nations’ recognizing the rights of children and animals and caring for the environment, the legacy of the
past for most nations still confirms the preeminence of “man” and his dominance of both nature and
women.

KEY TAKEAWAY

Each of the various schools of legal thought has a particular view of what a legal system is or what it
should be. The natural-law theorists emphasize the rights and duties of both government and the
governed. Positive law takes as a given that law is simply the command of a sovereign, the political power
that those governed will obey. Recent writings in the various legal schools of thought emphasize longstanding patterns of domination of the wealthy over others (the CLS school) and of men over women
(ecofeminist legal theory).

1.

EXERCISES

Vandana Shiva draws a picture of a stream in a forest. She says that in our society the stream is seen as
unproductive if it is simply there, fulfilling the need for water of women’s families and communities, until
engineers come along and tinker with it, perhaps damming it and using it for generating hydropower. The
same is true of a forest, unless it is replaced with a monoculture plantation of a commercial species. A
forest may very well be productive—protecting groundwater; creating oxygen; providing fruit, fuel, and
craft materials for nearby inhabitants; and creating a habitat for animals that are also a valuable resource.
She criticizes the view that if there is no monetary amount that can contribute to gross domestic product,
neither the forest nor the river can be seen as a productive resource. Which school of legal thought does
her criticism reflect?

2.

Anatole France said, “The law, in its majesty, forbids rich and poor alike from sleeping under bridges.”
Which school of legal thought is represented by this quote?

3.

Adolf Eichmann was a loyal member of the National Socialist Party in the Third Reich and worked hard
under Hitler’s government during World War II to round up Jewish people for incarceration—and
eventual extermination—at labor camps like Auschwitz and Buchenwald. After an Israeli “extraction
team” took him from Argentina to Israel, he was put on trial for “crimes against humanity.” His defense
was that he was “just following orders.” Explain why Eichmann was not an adherent of the natural-law
school of legal thought.

Saylor URL: http://www.saylor.org/books

Saylor.org
11

4.

[1] Cambridge Dictionary of Philosophy, s.v. “natural law.”

5.

[2] Martin Luther King Jr., “Letter from Birmingham Jail.”

1.3 Basic Concepts and Categories of US Positive Law

LEARNING OBJECTIVES

1.

In a general way, differentiate contract law from tort law.

2.

Consider the role of law in supporting ethical norms in our society.

3.

Understand the differing roles of state law and federal law in the US legal system.

4.

Know the difference between criminal cases and civil cases.

Most of what we discuss in this book is positive law—US positive law in particular. We will also
consider the laws and legal systems of other nations. But first, it will be useful to cover some basic
concepts and distinctions.

Law: The Moral Minimums in a Democratic Society
The law does not correct (or claim to correct) every wrong that occurs in society. At a minimum, it aims to
curb the worst kind of wrongs, the kinds of wrongs that violate what might be called the “moral
minimums” that a community demands of its members. These include not only violations of criminal law
(see ) but also torts (see ) and broken promises (see ). Thus it may be wrong to refuse to return a phone
call from a friend, but that wrong will not result in a viable lawsuit against you. But if a phone (or the
Internet) is used to libel or slander someone, a tort has been committed, and the law may allow the
defamed person to be compensated.
There is a strong association between what we generally think of as ethical behavior and what the laws
require and provide. For example, contract law upholds society’s sense that promises—in general—should
be kept. Promise-breaking is seen as unethical. The law provides remedies for broken promises (in breach
of contract cases) but not for all broken promises; some excuses are accepted when it would be reasonable
to do so. For tort law, harming others is considered unethical. If people are not restrained by law from
harming one another, orderly society would be undone, leading to anarchy. Tort law provides for
compensation when serious injuries or harms occur. As for property law issues, we generally believe that
private ownership of property is socially useful and generally desirable, and it is generally protected (with
Saylor URL: http://www.saylor.org/books

Saylor.org
12

some exceptions) by laws. You can’t throw a party at my house without my permission, but my right to do
whatever I want on my own property may be limited by law; I can’t, without the public’s permission,
operate an incinerator on my property and burn heavy metals, as toxic ash may be deposited throughout
the neighborhood.

The Common Law: Property, Torts, and Contracts
Even before legislatures met to make rules for society, disputes happened and judges decided them. In
England, judges began writing down the facts of a case and the reasons for their decision. They often
resorted to deciding cases on the basis of prior written decisions. In relying on those prior decisions, the
judge would reason that since a current case was pretty much like a prior case, it ought to be decided the
same way. This is essentially reasoning by analogy. Thus the use of precedent in common-law cases came
into being, and a doctrine ofstare decisis (pronounced STAR-ay-de-SIGH-sus) became accepted in
English courts. Stare decisis means, in Latin, “let the decision stand.”
Most judicial decisions that don’t apply legislative acts (known as statutes) will involve one of three areas
of law—property, contract, or tort. Property law deals with the rights and duties of those who can legally
own land (real property), how that ownership can be legally confirmed and protected, how property can
be bought and sold, what the rights of tenants (renters) are, and what the various kinds of “estates” in
land are (e.g., fee simple, life estate, future interest, easements, or rights of way). Contract law deals with
what kinds of promises courts should enforce. For example, should courts enforce a contract where one of
the parties was intoxicated, underage, or insane? Should courts enforce a contract where one of the
parties seemed to have an unfair advantage? What kind of contracts would have to be in writing to be
enforced by courts? Tort law deals with the types of cases that involve some kind of harm and or injury
between the plaintiff and the defendant when no contract exists. Thus if you are libeled or a competitor
lies about your product, your remedy would be in tort, not contract.
The thirteen original colonies had been using English common law for many years, and they continued to
do so after independence from England. Early cases from the first states are full of references to alreadydecided English cases. As years went by, many precedents were established by US state courts, so that
today a judicial opinion that refers to a seventeenth- or eighteenth-century English common-law case is
quite rare.
Saylor URL: http://www.saylor.org/books

Saylor.org
13

Courts in one state may look to common-law decisions from the courts of other states where the reasoning
in a similar case is persuasive. This will happen in “cases of first impression,” a fact pattern or situation
that the courts in one state have never seen before. But if the supreme court in a particular state has
already ruled on a certain kind of case, lower courts in that state will always follow the rule set forth by
their highest court.

State Courts and the Domain of State Law
In the early years of our nation, federal courts were not as active or important as state courts. States had
jurisdiction (the power to make and enforce laws) over the most important aspects of business life. The
power of state law has historically included governing the following kinds of issues and claims:
•

Contracts, including sales, commercial paper, letters of credit, and secured transactions

•

Torts

•

Property, including real property, bailments of personal property (such as when you check your coat
at a theater or leave your clothes with a dry cleaner), trademarks, copyrights, and the estates of
decedents (dead people)

•

Corporations

•

Partnerships

•

Domestic matters, including marriage, divorce, custody, adoption, and visitation

•

Securities law

•

Environmental law

•

Agency law, governing the relationship between principals and their agents.

•

Banking

•

Insurance

Over the past eighty years, however, federal law has become increasingly important in many of these
areas, including banking, securities, and environmental law.

Civil versus Criminal Cases
Most of the cases we will look at in this textbook are civil cases. Criminal cases are certainly of interest to
business, especially as companies may break criminal laws. A criminal case involves a governmental
Saylor URL: http://www.saylor.org/books

Saylor.org
14

decision—whether state or federal—to prosecute someone (named as a defendant) for violating society’s
laws. The law establishes a moral minimum and does so especially in the area of criminal laws; if you
break a criminal law, you can lose your freedom (in jail) or your life (if you are convicted of a capital
offense). In a civil action, you would not be sent to prison; in the worst case, you can lose property
(usually money or other assets), such as when Ford Motor Company lost a personal injury case and the
judge awarded $295 million to the plaintiffs or when Pennzoil won a $10.54 billion verdict against Texaco
(see ).
Some of the basic differences between civil law and criminal law cases are illustrated in .
Table 1.1 Differences between Civil and Criminal Cases

Civil Cases

Criminal Cases

Parties

Plaintiff brings case; defendant must answer or lose Prosecutor brings case; defendant may
by default
remain silent

Proof

Preponderance of evidence

Beyond a reasonable doubt

Reason

To settle disputes peacefully, usually between
private parties

To maintain order in society
To punish the most blameworthy
To deter serious wrongdoing

Remedies Money damages (legal remedy)

Fines, jail, and forfeitures

Injunctions (equitable remedy)
Specific performance (equity)
Regarding plaintiffs and prosecutors, you can often tell a civil case from a criminal case by looking at the
caption of a case going to trial. If the government appears first in the caption of the case (e.g., U.S. v.
Lieberman, it is likely that the United States is prosecuting on behalf of the people. The same is true of
cases prosecuted by state district attorneys (e.g., State v. Seidel). But this is not a foolproof formula.
Governments will also bring civil actions to collect debts from or settle disputes with individuals,
Saylor URL: http://www.saylor.org/books

Saylor.org
15

corporations, or other governments. Thus U.S. v. Mayer might be a collection action for unpaid taxes,
or U.S. v. Canada might be a boundary dispute in the International Court of Justice. Governments can be
sued, as well; people occasionally sue their state or federal government, but they can only get a trial if the
government waives its sovereign immunity and allows such suits. Warner v. U.S., for example, could be a
claim for a tax refund wrongfully withheld or for damage caused to the Warner residence by a sonic boom
from a US Air Force jet flying overhead.

Substance versus Procedure
Many rules and regulations in law are substantive, and others are procedural. We are used to seeing laws
as substantive; that is, there is some rule of conduct or behavior that is called for or some action that is
proscribed (prohibited). The substantive rules tell us how to act with one another and with the
government. For example, all of the following are substantive rules of law and provide a kind of command
or direction to citizens:
•

Drive not more than fifty-five miles per hour where that speed limit is posted.

•

Do not conspire to fix prices with competitors in the US market.

•

Do not falsely represent the curative effects of your over-the-counter herbal remedy.

•

Do not drive your motor vehicle through an intersection while a red traffic signal faces the direction
you are coming from.

•

Do not discriminate against job applicants or employees on the basis of their race, sex, religion, or
national origin.

•

Do not discharge certain pollutants into the river without first getting a discharge permit.

In contrast, procedural laws are the rules of courts and administrative agencies. They tell us how to
proceed if there is a substantive-law problem. For example, if you drive fifty-three miles per hour in a
forty mile-per-hour zone on Main Street on a Saturday night and get a ticket, you have broken a
substantive rule of law (the posted speed limit). Just how and what gets decided in court is a matter of
procedural law. Is the police officer’s word final, or do you get your say before a judge? If so, who goes
first, you or the officer? Do you have the right to be represented by legal counsel? Does the hearing or trial
have to take place within a certain time period? A week? A month? How long can the state take to bring its
case? What kinds of evidence will be relevant? Radar? (Does it matter what kind of training the officer has
Saylor URL: http://www.saylor.org/books

Saylor.org
16

had on the radar device? Whether the radar device had been tested adequately?) The officer’s personal
observation? (What kind of training has he had, how is he qualified to judge the speed of a car, and other
questions arise.) What if you unwisely bragged to a friend at a party recently that you went a hundred
miles an hour on Main Street five years ago at half past three on a Tuesday morning? (If the prosecutor
knows of this and the “friend” is willing to testify, is it relevant to the charge of fifty-three in a forty-mileper-hour zone?)
In the United States, all state procedural laws must be fair, since the due process clause of the Fourteenth
Amendment directs that no state shall deprive any citizen of “life, liberty, or property,” without due
process of law. (The $200 fine plus court costs is designed to deprive you of property, that is, money, if
you violate the speed limit.) Federal laws must also be fair, because the Fifth Amendment to the US
Constitution has the exact same due process language as the Fourteenth Amendment. This suggests that
some laws are more powerful or important than others, which is true. The next section looks at various
types of positive law and their relative importance.

KEY TAKEAWAY

In most legal systems, like that in the United States, there is a fairly firm distinction between criminal law
(for actions that are offenses against the entire society) and civil law (usually for disputes between
individuals or corporations). Basic ethical norms for promise-keeping and not harming others are reflected
in the civil law of contracts and torts. In the United States, both the states and the federal government
have roles to play, and sometimes these roles will overlap, as in environmental standards set by both
states and the federal government.

1.

EXERCISES

Jenna gets a ticket for careless driving after the police come to investigate a car accident she had with you
on Hanover Boulevard. Your car is badly damaged through no fault of your own. Is Jenna likely to face
criminal charges, civil charges, or both?

2.

Jenna’s ticket says that she has thirty days in which to respond to the charges against her. The thirty days
conforms to a state law that sets this time limit. Is the thirty-day limit procedural law or substantive law?

Saylor URL: http://www.saylor.org/books

Saylor.org
17

1.4 Sources of Law and Their Priority

LEARNING OBJECTIVES

1.

Describe the different sources of law in the US legal system and the principal institutions that create
those laws.

2.

Explain in what way a statute is like a treaty, and vice versa.

3.

Explain why the Constitution is “prior” and has priority over the legislative acts of a majority, whether in
the US Congress or in a state legislature.

4.

Describe the origins of the common-law system and what common law means.

Sources of Law
In the United States today, there are numerous sources of law. The main ones are (1) constitutions—both
state and federal, (2) statutes and agency regulations, and (3) judicial decisions. In addition, chief
executives (the president and the various governors) can issue executive orders that have the effect of law.
In international legal systems, sources of law include treaties (agreements between states or countries)
and what is known as customary international law (usually consisting of judicial decisions from national
court systems where parties from two or more nations are in a dispute).
As you might expect, these laws sometimes conflict: a state law may conflict with a federal law, or a
federal law might be contrary to an international obligation. One nation’s law may provide one
substantive rule, while another nation’s law may provide a different, somewhat contrary rule to apply. Not
all laws, in other words, are created equal. To understand which laws have priority, it is essential to
understand the relationships between the various kinds of law.

Constitutions
Constitutions are the foundation for a state or nation’s other laws, providing the country’s legislative,
executive, and judicial framework. Among the nations of the world, the United States has the oldest
constitution still in use. It is difficult to amend, which is why there have only been seventeen amendments
following the first ten in 1789; two-thirds of the House and Senate must pass amendments, and threefourths of the states must approve them.
The nation’s states also have constitutions. Along with providing for legislative, executive, and judicial
functions, state constitutions prescribe various rights of citizens. These rights may be different from, and
Saylor URL: http://www.saylor.org/books

Saylor.org
18

in addition to, rights granted by the US Constitution. Like statutes and judicial decisions, a constitution’s
specific provisions can provide people with a “cause of action” on which to base a lawsuit (see Section
1.4.3 "Causes of Action, Precedent, and " on “causes of action”). For example, California’s constitution
provides that the citizens of that state have a right of privacy. This has been used to assert claims against
businesses that invade an employee’s right of privacy. In the case of Virginia Rulon-Miller, her employer,
International Business Machines (IBM), told her to stop dating a former colleague who went to work for a
competitor. When she refused, IBM terminated her, and a jury fined the company for $300,000 in
damages. As the California court noted, “While an employee sacrifices some privacy rights when he enters
the workplace, the employee’s privacy expectations must be balanced against the employer’s
interests.…[T]he point here is that privacy, like the other unalienable rights listed first in our
Constitution…is unquestionably a fundamental interest of our society.”

[1]

Statutes and Treaties in Congress
In Washington, DC, the federal legislature is known as Congress and has both a House of Representatives
and a Senate. The House is composed of representatives elected every two years from various districts in
each state. These districts are established by Congress according to population as determined every ten
years by the census, a process required by the Constitution. Each state has at least one district; the most
populous state (California) has fifty-two districts. In the Senate, there are two senators from each state,
regardless of the state’s population. Thus Delaware has two senators and California has two senators, even
though California has far more people. Effectively, less than 20 percent of the nation’s population can
send fifty senators to Washington.
Many consider this to be antidemocratic. The House of Representatives, on the other hand, is directly
proportioned by population, though no state can have less than one representative.
Each Congressional legislative body has committees for various purposes. In these committees, proposed
bills are discussed, hearings are sometimes held, and bills are either reported out (brought to the floor for
a vote) or killed in committee. If a bill is reported out, it may be passed by majority vote. Because of the
procedural differences between the House and the Senate, bills that have the same language when
proposed in both houses are apt to be different after approval by each body. A conference committee will
then be held to try to match the two versions. If the two versions differ widely enough, reconciliation of
the two differing versions into one acceptable to both chambers (House and Senate) is more difficult.
Saylor URL: http://www.saylor.org/books

Saylor.org
19

If the House and Senate can agree on identical language, the reconciled bill will be sent to the president
for signature or veto. The Constitution prescribes that the president will have veto power over any
legislation. But the two bodies can override a presidential veto with a two-thirds vote in each chamber.
In the case of treaties, the Constitution specifies that only the Senate must ratify them. When the Senate
ratifies a treaty, it becomes part of federal law, with the same weight and effect as a statute passed by the
entire Congress. The statutes of Congress are collected in codified form in the US Code. The code is
available online at http://uscode.house.gov.

Delegating Legislative Powers: Rules by Administrative Agencies
Congress has found it necessary and useful to create government agencies to administer various laws
(see Chapter 5 "Administrative Law"). The Constitution does not expressly provide for administrative
agencies, but the US Supreme Court has upheld the delegation of power to create federal agencies.
Examples of administrative agencies would include the Occupational Safety and Health Administration
(OSHA), the Environmental Protection Agency (EPA), and the Federal Trade Commission (FTC).
It is important to note that Congress does not have unlimited authority to delegate its lawmaking powers
to an agency. It must delegate its authority with some guidelines for the agency and cannot altogether
avoid its constitutional responsibilities (see Chapter 5 "Administrative Law").
Agencies propose rules in the Federal Register, published each working day of the year. Rules that are
formally adopted are published in the Code of Federal Regulations, or CFR, available online
athttp://www.access.gpo.gov/nara/cfr/cfr-table-search.html.

State Statutes and Agencies: Other Codified Law
Statutes are passed by legislatures and provide general rules for society. States have legislatures
(sometimes called assemblies), which are usually made up of both a senate and a house of representatives.
Like the federal government, state legislatures will agree on the provisions of a bill, which is then sent to
the governor (acting like the president for that state) for signature. Like the president, governors often
have a veto power. The process of creating and amending, or changing, laws is filled with political
negotiation and compromise.
On a more local level, counties and municipal corporations or townships may be authorized under a
state’s constitution to create or adopt ordinances. Examples of ordinances include local building codes,
zoning laws, and misdemeanors or infractions such as skateboarding or jaywalking. Most of the more
Saylor URL: http://www.saylor.org/books

Saylor.org
20

unusual laws that are in the news from time to time are local ordinances. For example, in Logan County,
Colorado, it is illegal to kiss a sleeping woman; in Indianapolis, Indiana, and Eureka, Nebraska, it is a
crime to kiss if you have a mustache. But reportedly, some states still have odd laws here and there.
Kentucky law proclaims that every person in the state must take a bath at least once a year, and failure to
do so is illegal.

Judicial Decisions: The Common Law
Common law consists of decisions by courts (judicial decisions) that do not involve interpretation of
statutes, regulations, treaties, or the Constitution. Courts make such interpretations, but many cases are
decided where there is no statutory or other codified law or regulation to be interpreted. For example, a
state court deciding what kinds of witnesses are required for a valid will in the absence of a rule (from a
statute) is making common law.
United States law comes primarily from the tradition of English common law. By the time England’s
American colonies revolted in 1776, English common-law traditions were well established in the colonial
courts. English common law was a system that gave written judicial decisions the force of law throughout
the country. Thus if an English court delivered an opinion as to what constituted the common-law crime
of burglary, other courts would stick to that decision, so that a common body of law developed throughout
the country. Common law is essentially shorthand for the notion that a common body of law, based on
past written decisions, is desirable and necessary.
In England and in the laws of the original thirteen states, common-law decisions defined crimes such as
arson, burglary, homicide, and robbery. As time went on, US state legislatures either adopted or modified
common-law definitions of most crimes by putting them in the form of codes or statutes. This legislative
ability—to modify or change common law into judicial law—points to an important phenomenon: the
priority of statutory law over common law. As we will see in the next section, constitutional law will have
priority over statutory law.

Priority of Laws
The Constitution as Preemptive Force in US Law
The US Constitution takes precedence over all statutes and judicial decisions that are inconsistent. For
example, if Michigan were to decide legislatively that students cannot speak ill of professors in stateSaylor URL: http://www.saylor.org/books

Saylor.org
21

sponsored universities, that law would be void, since it is inconsistent with the state’s obligation under the
First Amendment to protect free speech. Or if the Michigan courts were to allow a professor to bring a
lawsuit against a student who had said something about him that was derogatory but not defamatory, the
state’s judicial system would not be acting according to the First Amendment. (As we will see in Chapter 7
"Introduction to Tort Law", free speech has its limits; defamation was a cause of action at the time the
First Amendment was added to the Constitution, and it has been understood that the free speech rights in
the First Amendment did not negate existing common law.)

Statutes and Cases
Statutes generally have priority, or take precedence, over case law (judicial decisions). Under commonlaw judicial decisions, employers could hire young children for difficult work, offer any wage they wanted,
and not pay overtime work at a higher rate. But various statutes changed that. For example, the federal
Fair Labor Standards Act (1938) forbid the use of oppressive child labor and established a minimum pay
wage and overtime pay rules.

Treaties as Statutes: The “Last in Time” Rule
A treaty or convention is considered of equal standing to a statute. Thus when Congress ratified the North
American Free Trade Agreement (NAFTA), any judicial decisions or previous statutes that were
inconsistent—such as quotas or limitations on imports from Mexico that were opposite to NAFTA
commitments—would no longer be valid. Similarly, US treaty obligations under the General Agreement
on Tariffs and Trade (GATT) and obligations made later through the World Trade Organization (WTO)
would override previous federal or state statutes.
One example of treaty obligations overriding, or taking priority over, federal statutes was the tunadolphin dispute between the United States and Mexico. The Marine Mammal Protection Act amendments
in 1988 spelled out certain protections for dolphins in the Eastern Tropical Pacific, and the United States
began refusing to allow the importation of tuna that were caught using “dolphin-unfriendly” methods
(such as purse seining). This was challenged at a GATT dispute panel in Switzerland, and the United
States lost. The discussion continued at the WTO under its dispute resolution process. In short, US
environmental statutes can be ruled contrary to US treaty obligations.
Under most treaties, the United States can withdraw, or take back, any voluntary limitation on its
sovereignty; participation in treaties is entirely elective. That is, the United States may “unbind” itself
Saylor URL: http://www.saylor.org/books

Saylor.org
22

whenever it chooses. But for practical purposes, some limitations on sovereignty may be good for the
nation. The argument goes something like this: if free trade in general helps the United States, then it
makes some sense to be part of a system that promotes free trade; and despite some temporary setbacks,
the WTO decision process will (it is hoped) provide far more benefits than losses in the long run. This
argument invokes utilitarian theory (that the best policy does the greatest good overall for society) and
David Ricardo’s theory of comparative advantage.
Ultimately, whether the United States remains a supporter of free trade and continues to participate as a
leader in the WTO will depend upon citizens electing leaders who support the process. Had Ross Perot
been elected in 1992, for example, NAFTA would have been politically (and legally) dead during his term
of office.

Causes of Action, Precedent, and Stare Decisis
No matter how wrong someone’s actions may seem to you, the only wrongs you can right in a court are
those that can be tied to one or more causes of action. Positive law is full of cases, treaties, statutes,
regulations, and constitutional provisions that can be made into a cause of action. If you have an
agreement with Harold Hill that he will purchase seventy-six trombones from you and he fails to pay for
them after you deliver, you will probably feel wronged, but a court will only act favorably on your
complaint if you can show that his behavior gives you a cause of action based on some part of your state’s
contract law. This case would give you a cause of action under the law of most states; unless Harold Hill
had some legal excuse recognized by the applicable state’s contract law—such as his legal incompetence,
his being less than eighteen years of age, his being drunk at the time the agreement was made, or his claim
that the instruments were trumpets rather than trombones or that they were delivered too late to be of use
to him—you could expect to recover some compensation for his breaching of your agreement with him.
An old saying in the law is that the law does not deal in trifles, or unimportant issues (in Latin, de minimis
non curat lex). Not every wrong you may suffer in life will be a cause to bring a court action. If you are
stood up for a Saturday night date and feel embarrassed or humiliated, you cannot recover anything in a
court of law in the United States, as there is no cause of action (no basis in the positive law) that you can
use in your complaint. If you are engaged to be married and your spouse-to-be bolts from the wedding
ceremony, there are some states that do provide a legal basis on which to bring a lawsuit. “Breach of
Saylor URL: http://www.saylor.org/books

Saylor.org
23

promise to marry” is recognized in several states, but most states have abolished this cause of action,
either by judicial decision or by legislation. Whether a runaway bride or groom gives rise to a valid cause
of action in the courts depends on whether the state courts still recognize and enforce this nowdisappearing cause of action.
Your cause of action is thus based on existing laws, including decided cases. How closely your case “fits”
with a prior decided case raises the question of precedent.
As noted earlier in this chapter, the English common-law tradition placed great emphasis on precedent
and what is called stare decisis. A court considering one case would feel obliged to decide that case in a
way similar to previously decided cases. Written decisions of the most important cases had been spread
throughout England (the common “realm”), and judges hoped to establish a somewhat predictable,
consistent group of decisions.
The English legislature (Parliament) was not in the practice of establishing detailed statutes on crimes,
torts, contracts, or property. Thus definitions and rules were left primarily to the courts. By their nature,
courts could only decide one case at a time, but in doing so they would articulate holdings, or general
rules, that would apply to later cases.
Suppose that one court had to decide whether an employer could fire an employee for no reason at all.
Suppose that there were no statutes that applied to the facts: there was no contract between the employer
and the employee, but the employee had worked for the employer for many years, and now a younger
person was replacing him. The court, with no past guidelines, would have to decide whether the employee
had stated a “cause of action” against the employer. If the court decided that the case was not legally
actionable, it would dismiss the action. Future courts would then treat similar cases in a similar way. In
the process, the court might make a holding that employers could fire employees for any reason or for no
reason. This rule could be applied in the future should similar cases come up.
But suppose that an employer fired an employee for not committing perjury (lying on the witness stand in
a court proceeding); the employer wanted the employee to cover up the company's criminal or unethical
act. Suppose that, as in earlier cases, there were no applicable statutes and no contract of employment.
Courts relying on a holding or precedent that “employers may fire employees for any reason or no reason”
might rule against an employee seeking compensation for being fired for telling the truth on the witness
stand. Or it might make an exception to the general rule, such as, “Employers may generally discharge
Saylor URL: http://www.saylor.org/books

Saylor.org
24

employees for any reason or for no reason without incurring legal liability; however, employers will incur
legal liability for firing an employee who refuses to lie on behalf of the employer in a court proceeding.”
In each case (the general rule and its exception), the common-law tradition calls for the court to explain
the reasons for its ruling. In the case of the general rule, “freedom of choice” might be the major reason.
In the case of the perjury exception, the efficiency of the judicial system and the requirements of
citizenship might be used as reasons. Because the court’s “reasons” will be persuasive to some and not to
others, there is inevitably a degree of subjectivity to judicial opinions. That is, reasonable people will
disagree as to the persuasiveness of the reasoning a court may offer for its decision.
Written judicial opinions are thus a good playing field for developing critical thinking skills by identifying
the issue in a case and examining the reasons for the court’s previous decision(s), or holding.
What has the court actually decided, and why? Remember that a court, especially the US Supreme Court,
is not only deciding one particular case but also setting down guidelines (in its holdings) for federal and
state courts that encounter similar issues. Note that court cases often raise a variety of issues or questions
to be resolved, and judges (and attorneys) will differ as to what the real issue in a case is. A holding is the
court’s complete answer to an issue that is critical to deciding the case and thus gives guidance to the
meaning of the case as a precedent for future cases.
Beyond the decision of the court, it is in looking at the court’s reasoning that you are most likely to
understand what facts have been most significant to the court and what theories (schools of legal thought)
each trial or appellate judge believes in. Because judges do not always agree on first principles (i.e., they
subscribe to different schools of legal thought), there are many divided opinions in appellate opinions and
in each US Supreme Court term.

KEY TAKEAWAY

There are different sources of law in the US legal system. The US Constitution is foundational; US statutory
and common law cannot be inconsistent with its provisions. Congress creates statutory law (with the
signature of the president), and courts will interpret constitutional law and statutory law. Where there is
neither constitutional law nor statutory law, the courts function in the realm of common law. The same is
true of law within the fifty states, each of which also has a constitution, or foundational law.
Both the federal government and the states have created administrative agencies. An agency only has the
power that the legislature gives it. Within the scope of that power, an agency will often create regulations
Saylor URL: http://www.saylor.org/books

Saylor.org
25

(see Chapter 5 "Administrative Law"), which have the same force and effect as statutes. Treaties are never
negotiated and concluded by states, as the federal government has exclusive authority over relations with
other nation-states. A treaty, once ratified by the Senate, has the same force and effect as a statute
passed by Congress and signed into law by the president.
Constitutions, statutes, regulations, treaties, and court decisions can provide a legal basis in the positive
law. You may believe you have been wronged, but for you to have a right that is enforceable in court, you
must have something in the positive law that you can point to that will support a cause of action against
your chosen defendant.

EXERCISES

1.

Give one example of where common law was overridden by the passage of a federal statute.

2.

How does common law change or evolve without any action on the part of a legislature?

3.

Lindsey Paradise is not selected for her sorority of choice at the University of Kansas. She has spent all her
time rushing that particular sorority, which chooses some of her friends but not her. She is disappointed
and angry and wants to sue the sorority. What are her prospects of recovery in the legal system? Explain.

[1] Rulon-Miller v. International Business Machines Corp., 162 Cal. App.3d 241, 255 (1984).

1.5 Legal and Political Systems of the World

LEARNING OBJECTIVE

1.

Describe how the common-law system differs from the civil-law system.

Other legal and political systems are very different from the US system, which came from English
common-law traditions and the framers of the US Constitution. Our legal and political traditions are
different both in what kinds of laws we make and honor and in how disputes are resolved in court.

Comparing Common-Law Systems with Other Legal Systems
The common-law tradition is unique to England, the United States, and former colonies of the British
Empire. Although there are differences among common-law systems (e.g., most nations do not permit
their judiciaries to declare legislative acts unconstitutional; some nations use the jury less frequently), all

Saylor URL: http://www.saylor.org/books

Saylor.org
26

of them recognize the use of precedent in judicial cases, and none of them relies on the comprehensive,
legislative codes that are prevalent in civil-law systems.

Civil-Law Systems
The main alternative to the common-law legal system was developed in Europe and is based in Roman
and Napoleonic law. A civil-law or code-law system is one where all the legal rules are in one or more
comprehensive legislative enactments. During Napoleon’s reign, a comprehensive book of laws—a code—
was developed for all of France. The code covered criminal law, criminal procedure, noncriminal law and
procedure, and commercial law. The rules of the code are still used today in France and in other
continental European legal systems. The code is used to resolve particular cases, usually by judges without
a jury. Moreover, the judges are not required to follow the decisions of other courts in similar cases. As
George Cameron of the University of Michigan has noted, “The law is in the code, not in the cases.” He
goes on to note, “Where several cases all have interpreted a provision in a particular way, the French
courts may feel bound to reach the same result in future cases, under the doctrine of jurisprudence
constante. The major agency for growth and change, however, is the legislature, not the courts.”
Civil-law systems are used throughout Europe as well as in Central and South America. Some nations in
Asia and Africa have also adopted codes based on European civil law. Germany, Holland, Spain, France,
and Portugal all had colonies outside of Europe, and many of these colonies adopted the legal practices
that were imposed on them by colonial rule, much like the original thirteen states of the United States,
which adopted English common-law practices.
One source of possible confusion at this point is that we have already referred to US civil law in contrast to
criminal law. But the European civil law covers both civil and criminal law.
There are also legal systems that differ significantly from the common-law and civil-law systems. The
communist and socialist legal systems that remain (e.g., in Cuba and North Korea) operate on very
different assumptions than those of either English common law or European civil law. Islamic and other
religion-based systems of law bring different values and assumptions to social and commercial relations.

KEY TAKEAWAY

Legal systems vary widely in their aims and in the way they process civil and criminal cases. Common-law
systems use juries, have one judge, and adhere to precedent. Civil-law systems decide cases without a
Saylor URL: http://www.saylor.org/books

Saylor.org
27

jury, often use three judges, and often render shorter opinions without reference to previously decided
cases.

1.

EXERCISE

Use the Internet to identify some of the better-known nations with civil-law systems. Which Asian nations
came to adopt all or part of civil-law traditions, and why?

1.6 A Sample Case
Preliminary Note to Students

Title VII of the Civil Rights Act of 1964 is a federal statute that applies to all employers whose
workforce exceeds fifteen people. The text of Title VII says that
(a) it shall be an unlawful employment practice for an employer—
(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against
any individual with respect to his compensation, terms, conditions, or privileges of employment,
because of such individual’s race, color, religion, sex, or natural origin.

At common law—where judges decide cases without reference to statutory guidance—employers
were generally free to hire and fire on any basis they might choose, and employees were generally
free to work for an employer or quit an employer on any basis they might choose (unless the
employer and the employee had a contract). This rule has been called “employment at will.” State
and federal statutes that prohibit discrimination on any basis (such as the prohibitions on
discrimination because of race, color, religion, sex, or national origin in Title VII) are essentially
legislative exceptions to the common-law employment-at-will rule.
In the 1970s, many female employees began to claim a certain kind of sex discrimination: sexual
harassment. Some women were being asked to give sexual favors in exchange for continued
employment or promotion (quid pro quo sexual harassment) or found themselves in a working
environment that put their chances for continued employment or promotion at risk. This form of
sexual discrimination came to be called “hostile working environment” sexual harassment.
Notice that the statute itself says nothing about sexual harassment but speaks only in broad terms
about discrimination “because of” sex (and four other factors). Having set the broad policy, Congress

Saylor URL: http://www.saylor.org/books

Saylor.org
28

left it to employees, employers, and the courts to fashion more specific rules through the process of
civil litigation.
This is a case from our federal court system, which has a trial or hearing in the federal district court,
an appeal to the Sixth Circuit Court of Appeals, and a final appeal to the US Supreme Court. Teresa
Harris, having lost at both the district court and the Sixth Circuit Court of Appeals, here has
petitioned for a writ of certiorari (asking the court to issue an order to bring the case to the Supreme
Court), a petition that is granted less than one out of every fifty times. The Supreme Court, in other
words, chooses its cases carefully. Here, the court wanted to resolve a difference of opinion among
the various circuit courts of appeal as to whether or not a plaintiff in a hostile-working-environment
claim could recover damages without showing “severe psychological injury.”
Harris v. Forklift Systems
510 U.S. 17 (U.S. Supreme Court 1992)

JUDGES: O’CONNOR, J., delivered the opinion for a unanimous Court. SCALIA, J., and
GINSBURG, J., filed concurring opinions.
JUSTICE O’CONNOR delivered the opinion of the Court.
In this case we consider the definition of a discriminatorily “abusive work environment” (also known
as a “hostile work environment”) under Title VII of the Civil Rights Act of 1964, 78 Stat. 253, as
amended, 42 U.S.C. § 2000e et seq. (1988 ed., Supp. III).
I
Teresa Harris worked as a manager at Forklift Systems, Inc., an equipment rental company, from
April 1985 until October 1987. Charles Hardy was Forklift’s president.
The Magistrate found that, throughout Harris’ time at Forklift, Hardy often insulted her because of
her gender and often made her the target of unwanted sexual innuendoes. Hardy told Harris on
several occasions, in the presence of other employees, “You’re a woman, what do you know” and “We
need a man as the rental manager”; at least once, he told her she was “a dumbass woman.” Again in
front of others, he suggested that the two of them “go to the Holiday Inn to negotiate [Harris’s]
raise.” Hardy occasionally asked Harris and other female employees to get coins from his front pants
pocket. He threw objects on the ground in front of Harris and other women, and asked them to pick
the objects up. He made sexual innuendoes about Harris’ and other women’s clothing.
Saylor URL: http://www.saylor.org/books

Saylor.org
29

In mid-August 1987, Harris complained to Hardy about his conduct. Hardy said he was surprised
that Harris was offended, claimed he was only joking, and apologized. He also promised he would
stop, and based on this assurance Harris stayed on the job. But in early September, Hardy began
anew: While Harris was arranging a deal with one of Forklift’s customers, he asked her, again in
front of other employees, “What did you do, promise the guy…some [sex] Saturday night?” On
October 1, Harris collected her paycheck and quit.
Harris then sued Forklift, claiming that Hardy’s conduct had created an abusive work environment
for her because of her gender. The United States District Court for the Middle District of Tennessee,
adopting the report and recommendation of the Magistrate, found this to be “a close case,” but held
that Hardy’s conduct did not create an abusive environment. The court found that some of Hardy’s
comments “offended [Harris], and would offend the reasonable woman,” but that they were not “so
severe as to be expected to seriously affect [Harris’s] psychological well-being. A reasonable woman
manager under like circumstances would have been offended by Hardy, but his conduct would not
have risen to the level of interfering with that person’s work performance.
“Neither do I believe that [Harris] was subjectively so offended that she suffered injury.…Although
Hardy may at times have genuinely offended [Harris], I do not believe that he created a working
environment so poisoned as to be intimidating or abusive to [Harris].”
In focusing on the employee’s psychological well-being, the District Court was following Circuit
precedent. See Rabidue v. Osceola Refining Co., 805 F.2d 611, 620 (CA6 1986), cert. denied, 481 U.S.
1041, 95 L. Ed. 2d 823, 107 S. Ct. 1983 (1987). The United States Court of Appeals for the Sixth
Circuit affirmed in a brief unpublished decision…reported at 976 F.2d 733 (1992).
We granted certiorari, 507 U.S. 959 (1993), to resolve a conflict among the Circuits on whether
conduct, to be actionable as “abusive work environment” harassment (no quid pro quo harassment
issue is present here), must “seriously affect [an employee’s] psychological well-being” or lead the
plaintiff to “suffer injury.” Compare Rabidue (requiring serious effect on psychological well-being);
Vance v. Southern Bell Telephone & Telegraph Co., 863 F.2d 1503, 1510 (CA11 1989) (same); and
Downes v. FAA, 775 F.2d 288, 292 (CA Fed. 1985) (same), with Ellison v. Brady, 924 F.2d 872, 877–
878 (CA9 1991) (rejecting such a requirement).
II
Saylor URL: http://www.saylor.org/books

Saylor.org
30

Title VII of the Civil Rights Act of 1964 makes it “an unlawful employment practice for an
employer…to discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual’s race, color, religion, sex, or
national origin.” 42 U.S.C. § 2000e-2(a)(1). As we made clear in Meritor Savings Bank, FSB v.
Vinson, 477 U.S. 57 (1986), this language “is not limited to ‘economic’ or ‘tangible’ discrimination.
The phrase ‘terms, conditions, or privileges of employment’ evinces a congressional intent ‘to strike
at the entire spectrum of disparate treatment of men and women’ in employment,” which includes
requiring people to work in a discriminatorily hostile or abusive environment. Id., at 64, quoting Los
Angeles Dept. of Water and Power v. Manhart, 435 U.S. 702, 707, n.13, 55 L. Ed. 2d 657, 98 S. Ct.
1370 (1978). When the workplace is permeated with “discriminatory intimidation, ridicule, and
insult,” 477 U.S. at 65, that is “sufficiently severe or pervasive to alter the conditions of the victim’s
employment and create an abusive working environment,” Title VII is violated.
This standard, which we reaffirm today, takes a middle path between making actionable any conduct
that is merely offensive and requiring the conduct to cause a tangible psychological injury. As we
pointed out in Meritor, “mere utterance of an…epithet which engenders offensive feelings in an
employee,” does not sufficiently affect the conditions of employment to implicate Title VII. Conduct
that is not severe or pervasive enough to create an objectively hostile or abusive work environment—
an environment that a reasonable person would find hostile or abusive—is beyond Title VII’s
purview. Likewise, if the victim does not subjectively perceive the environment to be abusive, the
conduct has not actually altered the conditions of the victim’s employment, and there is no Title VII
violation.
But Title VII comes into play before the harassing conduct leads to a nervous breakdown. A
discriminatorily abusive work environment, even one that does not seriously affect employees’
psychological well-being, can and often will detract from employees’ job performance, discourage
employees from remaining on the job, or keep them from advancing in their careers. Moreover, even
without regard to these tangible effects, the very fact that the discriminatory conduct was so severe
or pervasive that it created a work environment abusive to employees because of their race, gender,
religion, or national origin offends Title VII’s broad rule of workplace equality. The appalling conduct
alleged in Meritor, and the reference in that case to environments “‘so heavily polluted with
Saylor URL: http://www.saylor.org/books

Saylor.org
31

discrimination as to destroy completely the emotional and psychological stability of minority group
workers,’” Id., at 66, quoting Rogers v. EEOC, 454 F.2d 234, 238 (CA5 1971), cert. denied, 406 U.S.
957,32 L. Ed. 2d 343, 92 S. Ct. 2058 (1972), merely present some especially egregious examples of
harassment. They do not mark the boundary of what is actionable.
We therefore believe the District Court erred in relying on whether the conduct “seriously affected
plaintiff’s psychological well-being” or led her to “suffer injury.” Such an inquiry may needlessly
focus the fact finder’s attention on concrete psychological harm, an element Title VII does not
require. Certainly Title VII bars conduct that would seriously affect a reasonable person’s
psychological well-being, but the statute is not limited to such conduct. So long as the environment
would reasonably be perceived, and is perceived, as hostile or abusive, Meritor, supra, at 67, there is
no need for it also to be psychologically injurious.
This is not, and by its nature cannot be, a mathematically precise test. We need not answer today all
the potential questions it raises, nor specifically address the Equal Employment Opportunity
Commission’s new regulations on this subject, see 58 Fed. Reg. 51266 (1993) (proposed 29 CFR §§
1609.1, 1609.2); see also 29 CFR § 1604.11 (1993). But we can say that whether an environment is
“hostile” or “abusive” can be determined only by looking at all the circumstances. These may include
the frequency of the discriminatory conduct; its severity; whether it is physically threatening or
humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an
employee’s work performance. The effect on the employee’s psychological well-being is, of course,
relevant to determining whether the plaintiff actually found the environment abusive. But while
psychological harm, like any other relevant factor, may be taken into account, no single factor is
required.
III
Forklift, while conceding that a requirement that the conduct seriously affect psychological wellbeing is unfounded, argues that the District Court nonetheless correctly applied the Meritor
standard. We disagree. Though the District Court did conclude that the work environment was not
“intimidating or abusive to [Harris],” it did so only after finding that the conduct was not “so severe
as to be expected to seriously affect plaintiff’s psychological well-being,” and that Harris was not
“subjectively so offended that she suffered injury,” ibid. The District Court’s application of these
Saylor URL: http://www.saylor.org/books

Saylor.org
32

incorrect standards may well have influenced its ultimate conclusion, especially given that the court
found this to be a “close case.”
We therefore reverse the judgment of the Court of Appeals, and remand the case for further
proceedings consistent with this opinion.
So ordered.
Note to Students
This was only the second time that the Supreme Court had decided a sexual harassment case. Many
feminist legal studies scholars feared that the court would raise the bar and make hostile-workingenvironment claims under Title VII more difficult to win. That did not happen. When the question to be
decided is combined with the court’s decision, we get the holding of the case. Here, the question that the
court poses, plus its answer, yields a holding that “An employee need not prove severe psychological
injury in order to win a Title VII sexual harassment claim.” This holding will be true until such time as the
court revisits a similar question and answers it differently. This does happen, but happens rarely.

CASE QUESTIONS

1.

Is this a criminal case or a civil-law case? How can you tell?

2.

Is the court concerned with making a procedural rule here, or is the court making a statement about the
substantive law?

3.

Is this a case where the court is interpreting the Constitution, a federal statute, a state statute, or the
common law?

4.

In Harris v. Forklift, what if the trial judge does not personally agree that women should have any rights to
equal treatment in the workplace? Why shouldn’t that judge dismiss the case even before trial? Or should
the judge dismiss the case after giving the female plaintiff her day in court?

5.

What was the employer’s argument in this case? Do you agree or disagree with it? What if those who
legislated Title VII gave no thought to the question of seriousness of injury at all?

1.7 Summary and Exercises
Summary

There are differing conceptions of what law is and of what law should be. Laws and legal systems differ
worldwide. The legal system in the United States is founded on the US Constitution, which is itself
Saylor URL: http://www.saylor.org/books

Saylor.org
33

inspired by natural-law theory and the idea that people have rights that cannot be taken by government
but only protected by government. The various functions of the law are done well or poorly depending on
which nation-state you look at. Some do very well in terms of keeping order, while others do a better job
of allowing civil and political freedoms. Social and political movements within each nation greatly affect
the nature and quality of the legal system within that nation.
This chapter has familiarized you with a few of the basic schools of legal thought, such as natural law,
positive law, legal realism, and critical legal studies. It has also given you a brief background in common
law, including contracts, torts, and criminal law. The differences between civil and criminal cases,
substance and procedure, and the various sources of law have also been reviewed. Each source has a
different level of authority, starting with constitutions, which are primary and will negate any lower-court
laws that are not consistent with its principles and provisions. The basic differences between the common
law and civil law (continental, or European) systems of law are also discussed.

EXERCISES

1.

What is the common law? Where do the courts get the authority to interpret it and to change it?

2.

After World War II ended in 1945, there was an international tribunal at Nuremberg that prosecuted
various officials in Germany’s Third Reich who had committed “crimes against humanity.” Many of them
claim that they were simply “following orders” of Adolf Hitler and his chief lieutenants. What law, if any,
have they violated?

3.

What does stare decisis mean, and why is it so basic to common-law legal tradition?
4.

In the following situations, which source of law takes priority, and why?
a.

The state statute conflicts with the common law of that state.

b.

A federal statute conflicts with the US Constitution.

c.

A common-law decision in one state conflicts with the US Constitution.

d.

A federal statute conflicts with a state constitution.

1.

The source of law that is foundational in the US legal system is

SELF-TEST QUESTIONS

a.

the common law

b.

statutory law

c.

constitutional law

Saylor URL: http://www.saylor.org/books

Saylor.org
34

d.

administrative law
“Law is the command of a sovereign” represents what school of legal thought?

a.

civil law
b.

constitutional law

c.

natural law

d.

ecofeminist law

e.

positive law

Which of the following kinds of law are most often found in state law rather than federal law?
a.

torts and contracts
b.

bankruptcy

c.

maritime law

d.

international law
Where was natural law discovered?

a.

in nature
b.

in constitutions and statutes

c.

in the exercise of human reason

d.

in the Wall Street Journal

Wolfe is a state court judge in California. In the case of Riddick v. Clouse, which involves a
contract dispute, Wolfe must follow precedent. She establishes a logical relationship between the
Riddick case and a case decided by the California Supreme Court, Zhu v. Patel Enterprises, Inc. She
compares the facts of Riddick to the facts in Zhu and to the extent the facts are similar, applies the
same rule to reach her decision. This is
a.

deductive reasoning
b.

faulty reasoning

c.

linear reasoning

d.

reasoning by analogy

Moore is a state court judge in Colorado. In the case of Cassidy v. Seawell, also a contract
dispute, there is no Colorado Supreme Court or court of appeals decision that sets forth a rule that
Saylor URL: http://www.saylor.org/books

Saylor.org
35

could be applied. However, the California case of Zhu v. Patel Enterprises, Inc. is “very close” on
the facts and sets forth a rule of law that could be applied to the Cassidy case. What process must
Moore follow in considering whether to use the Zhu case as precedent?
a.

Moore is free to decide the case any way he wants, but he may not look at decisions and reasons

in similar cases from other states.
b.

Moore must wait for the Colorado legislature and the governor to pass a law that
addresses the issues raised in the Cassidy case.

c.

Moore must follow the California case if that is the best precedent.

d.

Moore may follow the California case if he believes that it offers the best reasoning for
a similar case.

1.

c

2.

e

3.

a

4.

c

5.

d

6.

d

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
36

Chapter 2

Corporate Social Responsibility and Business Ethics
A great society is a society in which [leaders] of business think greatly about their functions.
Alfred North Whitehead

LEARNING OBJECTIVES

After reading this chapter, you should be able to do the following:
1.

Define ethics and explain the importance of good ethics for business people and business organizations.

2.

Understand the principal philosophies of ethics, including utilitarianism, duty-based ethics, and virtue
ethics.

3.

Distinguish between the ethical merits of various choices by using an ethical decision model.

4.

Explain the difference between shareholder and stakeholder models of ethical corporate governance.

5.

Explain why it is difficult to establish and maintain an ethical corporate culture in a business organization.

Few subjects are more contentious or important as the role of business in society, particularly,
whether corporations have social responsibilities that are distinct from maximizing shareholder
value. While the phrase “business ethics” is not oxymoronic (i.e., a contradiction in terms), there is
plenty of evidence that businesspeople and firms seek to look out primarily for themselves. However,
business organizations ignore the ethical and social expectations of consumers, employees, the
media, nongovernment organizations (NGOs), government officials, and socially responsible
investors at their peril. Legal compliance alone no longer serves the long-term interests of many
companies, who find that sustainable profitability requires thinking about people and the planet as
well as profits.
This chapter has a fairly modest aim: to introduce potential businesspeople to the differences
between legal compliance and ethical excellence by reviewing some of the philosophical perspectives
that apply to business, businesspeople, and the role of business organizations in society.

Saylor URL: http://www.saylor.org/books

Saylor.org
37

2.1 What Is Ethics?

LEARNING OBJECTIVES

1.

Explain how both individuals and institutions can be viewed as ethical or unethical.

2.

Explain how law and ethics are different, and why a good reputation can be more important than legal
compliance.

Most of those who write about ethics do not make a clear distinction between ethics and morality.
The question of what is “right” or “morally correct” or “ethically correct” or “morally desirable” in
any situation is variously phrased, but all of the words and phrases are after the same thing: what act
is “better” in a moral or ethical sense than some other act? People sometimes speak of morality as
something personal but view ethics as having wider social implications. Others see morality as the
subject of a field of study, that field being ethics. Ethics would be morality as applied to any number
of subjects, including journalistic ethics, business ethics, or the ethics of professionals such as
doctors, attorneys, and accountants. We will venture a definition of ethics, but for our purposes,
ethics and morality will be used as equivalent terms.

People often speak about the ethics or morality of individuals and also about the morality or ethics of
corporations and nations. There are clearly differences in the kind of moral responsibility that we can
fairly ascribe to corporations and nations; we tend to see individuals as having a soul, or at least a
conscience, but there is no general agreement that nations or corporations have either. Still, our
ordinary use of language does point to something significant: if we say that some nations are “evil”
and others are “corrupt,” then we make moral judgments about the quality of actions undertaken by
the governments or people of that nation. For example, if North Korea is characterized by the US
president as part of an “axis of evil,” or if we conclude that WorldCom or Enron acted “unethically” in
certain respects, then we are making judgments that their collective actions are morally deficient.
In talking about morality, we often use the word good; but that word can be confusing. If we say that
Microsoft is a “good company,” we may be making a statement about the investment potential of
Microsoft stock, or their preeminence in the market, or their ability to win lawsuits or appeals or to
influence administrative agencies. Less likely, though possibly, we may be making a statement about
the civic virtue and corporate social responsibility of Microsoft. In the first set of judgments, we use

Saylor URL: http://www.saylor.org/books

Saylor.org
38

the word good but mean something other than ethical or moral; only in the second instance are we
using the word good in its ethical or moral sense.
A word such as good can embrace ethical or moral values but also nonethical values. If I like Daniel
and try to convince you what a “good guy” he is, you may ask all sorts of questions: Is he goodlooking? Well-off? Fun to be with? Humorous? Athletic? Smart? I could answer all of those questions
with a yes, yet you would still not know any of his moral qualities. But if I said that he was honest,
caring, forthright, and diligent, volunteered in local soup kitchens, or tithed to the church, many
people would see Daniel as having certain ethical or moral qualities. If I said that he keeps the
Golden Rule as well as anyone I know, you could conclude that he is an ethical person. But if I said
that he is “always in control” or “always at the top of his game,” you would probably not make
inferences or assumptions about his character or ethics.
There are three key points here:
1.

Although morals and ethics are not precisely measurable, people generally have similar reactions
about what actions or conduct can rightly be called ethical or moral.

2. As humans, we need and value ethical people and want to be around them.
3. Saying that someone or some organization is law-abiding does not mean the same as saying a person
or company is ethical.

Here is a cautionary note: for individuals, it is far from easy to recognize an ethical problem, have a
clear and usable decision-making process to deal it, and then have the moral courage to do what’s
right. All of that is even more difficult within a business organization, where corporate employees
vary in their motivations, loyalties, commitments, and character. There is no universally accepted
way for developing an organization where employees feel valued, respected, and free to openly
disagree; where the actions of top management are crystal clear; and where all the employees feel
loyal and accountable to one another.
Before talking about how ethics relates to law, we can conclude that ethics is the study of morality—
“right” and “wrong”—in the context of everyday life, organizational behaviors, and even how society
operates and is governed.

Saylor URL: http://www.saylor.org/books

Saylor.org
39

How Do Law and Ethics Differ?
There is a difference between legal compliance and moral excellence. Few would choose a professional
service, health care or otherwise, because the provider had a record of perfect legal compliance, or always
following the letter of the law. There are many professional ethics codes, primarily because people realize
that law prescribes only a minimum of morality and does not provide purpose or goals that can mean
excellent service to customers, clients, or patients.
Business ethicists have talked for years about the intersection of law and ethics. Simply put, what is legal
is not necessarily ethical. Conversely, what is ethical is not necessarily legal. There are lots of legal
maneuvers that are not all that ethical; the well-used phrase “legal loophole” suggests as much.
Here are two propositions about business and ethics. Consider whether they strike you as true or whether
you would need to know more in order to make a judgment.
•

Individuals and organizations have reputations. (For an individual, moral reputation is most often
tied to others’ perceptions of his or her character: is the individual honest, diligent, reliable, fair, and
caring? The reputation of an organization is built on the goodwill that suppliers, customers, the
community, and employees feel toward it. Although an organization is not a person in the usual sense,
the goodwill that people feel about the organization is based on their perception of its better qualities
by a variety of stakeholders: customers or clients, suppliers, investors, employees, government
officials).

•

The goodwill of an organization is to a great extent based on the actions it takes and on whether the
actions are favorably viewed. (This goodwill is usually specifically counted in the sale of a business as
an asset that the buyer pays for. While it is difficult to place a monetary value on goodwill, a firm’s
good reputation will generally call for a higher evaluation in the final accounting before the sale. Legal
troubles or a reputation for having legal troubles will only lessen the price for a business and will even
lessen the value of the company’s stock as bad legal news comes to the public’s attention.)

Another reason to think about ethics in connection with law is that the laws themselves are meant to
express some moral view. If there are legal prohibitions against cheating the Medicare program, it is
because people (legislators or their agents) have collectively decided that cheating Medicare is wrong. If
there are legal prohibitions against assisting someone to commit suicide, it is because there has been a
Saylor URL: http://www.saylor.org/books

Saylor.org
40

group decision that doing so is immoral. Thus the law provides some important cues as to what society
regards as right or wrong.
Finally, important policy issues that face society are often resolved through law, but it is important to
understand the moral perspectives that underlie public debate—as, for example, in the continuing
controversies over stem-cell research, medical use of marijuana, and abortion. Some ethical perspectives
focus on rights, some on social utility, some on virtue or character, and some on social justice. People
consciously (or, more often, unconsciously) adopt one or more of these perspectives, and even if they
completely agree on the facts with an opponent, they will not change their views. Fundamentally, the
difference comes down to incompatible moral perspectives, a clash of basic values. These are hot-button
issues because society is divided, not so much over facts, but over basic values. Understanding the varied
moral perspectives and values in public policy debates is a clarifying benefit in following or participating
in these important discussions.

Why Should an Individual or a Business Entity Be Ethical?
The usual answer is that good ethics is good business. In the long run, businesses that pay attention to
ethics as well as law do better; they are viewed more favorably by customers. But this is a difficult claim to
measure scientifically, because “the long run” is an indistinct period of time and because there are as yet
no generally accepted criteria by which ethical excellence can be measured. In addition, life is still lived in
the short run, and there are many occasions when something short of perfect conduct is a lot more
profitable.
Some years ago, Royal Dutch/Shell (one of the world’s largest companies) found that it was in deep
trouble with the public for its apparent carelessness with the environment and human rights. Consumers
were boycotting and investors were getting frightened, so the company took a long, hard look at its ethic
of short-term profit maximization. Since then, changes have been made. The CEO told one group of
business ethicists that the uproar had taken them by surprise; they thought they had done everything
right, but it seemed there was a “ghost in the machine.” That ghost was consumers, NGOs, and the media,
all of whom objected to the company’s seeming lack of moral sensitivity.
The market does respond to unethical behavior. In Section 2.4 "Corporations and Corporate Governance",
you will read about the Sears Auto Centers case. The loss of goodwill toward Sears Auto Centers was real,
Saylor URL: http://www.saylor.org/books

Saylor.org
41

even though the total amount of money lost cannot be clearly accounted for. Years later, there are people
who will not go near a Sears Auto Center; the customers who lost trust in the company will never return,
and many of their children may avoid Sears Auto Centers as well.
The Arthur Andersen story is even more dramatic. A major accounting firm, Andersen worked closely
with Enron in hiding its various losses through creative accounting measures. Suspiciously, Andersen’s
Houston office also did some shredding around the clock, appearing to cover up what it was doing for
Enron. A criminal case based on this shredding resulted in a conviction, later overturned by the Supreme
Court. But it was too late. Even before the conviction, many clients had found other accounting firms that
were not under suspicion, and the Supreme Court’s reversal came too late to save the company. Even
without the conviction, Andersen would have lost significant market share.
The irony of Andersen as a poster child for overly aggressive accounting practices is that the man who
founded the firm built it on integrity and straightforward practices. “Think straight, talk straight” was the
company’s motto. Andersen established the company’s reputation for integrity over a hundred years ago
by refusing to play numbers games for a potentially lucrative client.
Maximizing profits while being legally compliant is not a very inspiring goal for a business. People in an
organization need some quality or excellence to strive for. By focusing on pushing the edge of what is
legal, by looking for loopholes in the law that would help create short-term financial gain, companies have
often learned that in the long term they are not actually satisfying the market, the shareholders, the
suppliers, or the community generally.

KEY TAKEAWAY

Legal compliance is not the same as acting ethically. Your reputation, individually or corporately, depends
on how others regard your actions. Goodwill is hard to measure or quantify, but it is real nonetheless and
can best be protected by acting ethically.

1.

EXERCISES

Think of a person who did something morally wrong, at least to your way of thinking. What was it?
Explain to a friend of yours—or a classmate—why you think it was wrong. Does your friend agree? Why or
why not? What is the basic principle that forms the basis for your judgment that it was wrong?

2.

Think of a person who did something morally right, at least to your way of thinking. (This is not a matter
of finding something they did well, like efficiently changing a tire, but something good.) What was it?

Saylor URL: http://www.saylor.org/books

Saylor.org
42

Explain to a friend of yours—or a classmate—why you think it was right. Does your friend agree? Why or
why not? What is the basic principle that forms the basis for your judgment that it was right?
3.

Think of an action by a business organization (sole proprietor, partnership, or corporation) that was legal
but still strikes you as wrong. What was it? Why do you think it was wrong?

4.

Think of an act by an individual or a corporation that is ethical but not legal. Compare your answer with
those of your classmates: were you more likely to find an example from individual action or corporate
action? Do you have any thoughts as to why?

2.2 Major Ethical Perspectives

LEARNING OBJECTIVES

1.

Describe the various major theories about ethics in human decision making.

2.

Begin considering how the major theories about ethics apply to difficult choices in life and business.

There are several well-respected ways of looking at ethical issues. Some of them have been around
for centuries. It is important to know that many who think a lot about business and ethics have
deeply held beliefs about which perspective is best. Others would recommend considering ethical
problems from a variety of different perspectives. Here, we take a brief look at (1) utilitarianism, (2)
deontology, (3) social justice and social contract theory, and (4) virtue theory. We are leaving out
some important perspectives, such as general theories of justice and “rights” and feminist thought
about ethics and patriarchy.

Utilitarianism
Utilitarianism is a prominent perspective on ethics, one that is well aligned with economics and the freemarket outlook that has come to dominate much current thinking about business, management, and
economics. Jeremy Bentham is often considered the founder of utilitarianism, though John Stuart Mill
(who wrote On Liberty and Utilitarianism) and others promoted it as a guide to what is good.
Utilitarianism emphasizes not rules but results. An action (or set of actions) is generally deemed good or
right if it maximizes happiness or pleasure throughout society. Originally intended as a guide for
legislators charged with seeking the greatest good for society, the utilitarian outlook may also be practiced
individually and by corporations.
Saylor URL: http://www.saylor.org/books

Saylor.org
43

Bentham believed that the most promising way to obtain agreement on the best policies for a society
would be to look at the various policies a legislature could pass and compare the good and bad
consequences of each. The right course of action from an ethical point of view would be to choose the
policy that would produce the greatest amount of utility, or usefulness. In brief, the utilitarian principle
holds that an action is right if and only if the sum of utilities produced by that action is greater than the
sum of utilities from any other possible act.
This statement describes “act utilitarianism”—which action among various options will deliver the
greatest good to society? “Rule utilitarianism” is a slightly different version; it asks, what rule or principle,
if followed regularly, will create the greatest good?
Notice that the emphasis is on finding the best possible results and that the assumption is that we can
measure the utilities involved. (This turns out to be more difficult that you might think.) Notice also that
“the sum total of utilities” clearly implies that in doing utilitarian analysis, we cannot be satisfied if an act
or set of acts provides the greatest utility to us as individuals or to a particular corporation; the test is,
instead, whether it provides the greatest utility to society as a whole. Notice that the theory does not tell us
what kinds of utilities may be better than others or how much better a good today is compared with a
good a year from today.
Whatever its difficulties, utilitarian thinking is alive and well in US law and business. It is found in such
diverse places as cost-benefit analysis in administrative and regulatory rules and calculations,
environmental impact studies, the majority vote, product comparisons for consumer information,
marketing studies, tax laws, and strategic planning. In management, people will often employ a form of
utility reasoning by projecting costs and benefits for plan X versus plan Y. But the issue in most of these
cost-benefit analyses is usually (1) put exclusively in terms of money and (2) directed to the benefit of the
person or organization doing the analysis and not to the benefit of society as a whole.
An individual or a company that consistently uses the test “What’s the greatest good for me or the
company?” is not following the utilitarian test of the greatest good overall. Another common failing is to
see only one or two options that seem reasonable. The following are some frequent mistakes that people
make in applying what they think are utilitarian principles in justifying their chosen course of action:
1.

Failing to come up with lots of options that seem reasonable and then choosing the one that has the
greatest benefit for the greatest number. Often, a decision maker seizes on one or two alternatives

Saylor URL: http://www.saylor.org/books

Saylor.org
44

without thinking carefully about other courses of action. If the alternative does more good than harm,
the decision maker assumes it’s ethically okay.
2. Assuming that the greatest good for you or your company is in fact the greatest good for all—that is,
looking at situations subjectively or with your own interests primarily in mind.
3. Underestimating the costs of a certain decision to you or your company. The now-classic Ford Pinto
case demonstrates how Ford Motor Company executives drastically underestimated the legal costs of
not correcting a feature on their Pinto models that they knew could cause death or injury. General
Motors was often taken to task by juries that came to understand that the company would not recall
or repair known and dangerous defects because it seemed more profitable not to. In 2010, Toyota
learned the same lesson.
4. Underestimating the cost or harm of a certain decision to someone else or some other group of
people.
5.

Favoring short-term benefits, even though the long-term costs are greater.

6. Assuming that all values can be reduced to money. In comparing the risks to human health or safety
against, say, the risks of job or profit losses, cost-benefit analyses will often try to compare apples to
oranges and put arbitrary numerical values on human health and safety.

Rules and Duty: Deontology
In contrast to the utilitarian perspective, the deontological view presented in the writings of Immanuel
Kant purports that having a moral intent and following the right rules is a better path to ethical conduct
than achieving the right results. A deontologist like Kant is likely to believe that ethical action arises from
doing one’s duty and that duties are defined by rational thought. Duties, according to Kant, are not
specific to particular kinds of human beings but are owed universally to all human beings. Kant therefore
uses “universalizing“ as a form of rational thought that assumes the inherent equality of all human beings.
It considers all humans as equal, not in the physical, social, or economic sense, but equal before God,
whether they are male, female, Pygmy, Eskimoan, Islamic, Christian, gay, straight, healthy, sick, young, or
old.
For Kantian thinkers, this basic principle of equality means that we should be able to universalize any
particular law or action to determine whether it is ethical. For example, if you were to consider
Saylor URL: http://www.saylor.org/books

Saylor.org
45

misrepresenting yourself on a resume for a particular job you really wanted and you were convinced that
doing so would get you that job, you might be very tempted to do so. (What harm would it be? you might
ask yourself. When I have the job, I can prove that I was perfect for it, and no one is hurt, while both the
employer and I are clearly better off as a result!) Kantian ethicists would answer that your chosen course
of action should be a universal one—a course of action that would be good for all persons at all times.
There are two requirements for a rule of action to be universal: consistency and reversibility. Consider
reversibility: if you make a decision as though you didn’t know what role or position you would have after
the decision, you would more likely make an impartial one—you would more likely choose a course of
action that would be most fair to all concerned, not just you. Again, deontology requires that we put duty
first, act rationally, and give moral weight to the inherent equality of all human beings.
In considering whether to lie on your resume, reversibility requires you to actively imagine both that you
were the employer in this situation and that you were another well-qualified applicant who lost the job
because someone else padded his resume with false accomplishments. If the consequences of such an
exercise of the imagination are not appealing to you, your action is probably not ethical.
The second requirement for an action to be universal is the search for consistency. This is more abstract.
A deontologist would say that since you know you are telling a lie, you must be willing to say that lying, as
a general, universal phenomenon, is acceptable. But if everyone lied, then there would be no point to
lying, since no one would believe anyone. It is only because honesty works well for society as a whole and
is generally practiced that lying even becomes possible! That is, lying cannot be universalized, for it
depends on the preexistence of honesty.
Similar demonstrations can be made for actions such as polluting, breaking promises, and committing
most crimes, including rape, murder, and theft. But these are the easy cases for Kantian thinkers. In the
gray areas of life as it is lived, the consistency test is often difficult to apply. If breaking a promise would
save a life, then Kantian thought becomes difficult to apply. If some amount of pollution can allow
employment and the harm is minimal or distant, Kantian thinking is not all that helpful. Finally, we
should note that the well-known Golden Rule, “Do unto others as you would have them do unto you,”
emphasizes the easier of the two universalizing requirements: practicing reversibility (“How would I like it
if someone did this to me?”).

Saylor URL: http://www.saylor.org/books

Saylor.org
46

Social Justice Theory and Social Contract Theory
Social justice theorists worry about “distributive justice”—that is, what is the fair way to distribute goods
among a group of people? Marxist thought emphasizes that members of society should be given goods to
according to their needs. But this redistribution would require a governing power to decide who gets what
and when. Capitalist thought takes a different approach, rejecting any giving that is not voluntary. Certain
economists, such as the late Milton Friedman (see the sidebar in Section 2.4 "Corporations and Corporate
Governance") also reject the notion that a corporation has a duty to give to unmet needs in society,
believing that the government should play that role. Even the most dedicated free-market capitalist will
often admit the need for some government and some forms of welfare—Social Security, Medicare,
assistance to flood-stricken areas, help for AIDs patients—along with some public goods (such as defense,
education, highways, parks, and support of key industries affecting national security).
People who do not see the need for public goods (including laws, court systems, and the government
goods and services just cited) often question why there needs to be a government at all. One response
might be, “Without government, there would be no corporations.” Thomas Hobbes believed that people in
a “state of nature” would rationally choose to have some form of government. He called this
the social contract, where people give up certain rights to government in exchange for security and
common benefits. In your own lives and in this course, you will see an ongoing balancing act between
human desires for freedom and human desires for order; it is an ancient tension. Some commentators
also see a kind of social contract between corporations and society; in exchange for perpetual duration
and limited liability, the corporation has some corresponding duties toward society. Also, if a corporation
is legally a “person,” as the Supreme Court reaffirmed in 2010, then some would argue that if this
corporate person commits three felonies, it should be locked up for life and its corporate charter revoked!
Modern social contract theorists, such as Thomas Donaldson and Thomas Dunfee (Ties that Bind, 1999),
observe that various communities, not just nations, make rules for the common good. Your college or
school is a community, and there are communities within the school (fraternities, sororities, the folks
behind the counter at the circulation desk, the people who work together at the university radio station,
the sports teams, the faculty, the students generally, the gay and lesbian alliance) that have rules, norms,

Saylor URL: http://www.saylor.org/books

Saylor.org
47

or standards that people can buy into or not. If not, they can exit from that community, just as we are free
(though not without cost) to reject US citizenship and take up residence in another country.
Donaldson and Dunfee’s integrative social contracts theory stresses the importance of studying the rules
of smaller communities along with the larger social contracts made in states (such as Colorado or
California) and nation-states (such as the United States or Germany). Our Constitution can be seen as a
fundamental social contract.
It is important to realize that a social contract can be changed by the participants in a community, just as
the US Constitution can be amended. Social contract theory is thus dynamic—it allows for structural and
organic changes. Ideally, the social contract struck by citizens and the government allows for certain
fundamental rights such as those we enjoy in the United States, but it need not. People can give up
freedom-oriented rights (such as the right of free speech or the right to be free of unreasonable searches
and seizures) to secure order (freedom from fear, freedom from terrorism). For example, many citizens in
Russia now miss the days when the Kremlin was all powerful; there was less crime and more equality and
predictability to life in the Soviet Union, even if there was less freedom.
Thus the rights that people have—in positive law—come from whatever social contract exists in the
society. This view differs from that of the deontologists and that of the natural-law thinkers such as
Gandhi, Jesus, or Martin Luther King Jr., who believed that rights come from God or, in less religious
terms, from some transcendent moral order.
Another important movement in ethics and society is the communitarian outlook. Communitarians
emphasize that rights carry with them corresponding duties; that is, there cannot be a right without a
duty. Interested students may wish to explore the work of Amitai Etzioni. Etzioni was a founder of the
Communitarian Network, which is a group of individuals who have come together to bolster the moral,
social, and political environment. It claims to be nonsectarian, nonpartisan, and international in scope.
The relationship between rights and duties—in both law and ethics—calls for some explanations:
1.

If you have a right of free expression, the government has a duty to respect that right but can put
reasonable limits on it. For example, you can legally say whatever you want about the US president,
but you can’t get away with threatening the president’s life. Even if your criticisms are strong and
insistent, you have the right (and our government has the duty to protect your right) to speak freely.

Saylor URL: http://www.saylor.org/books

Saylor.org
48

In Singapore during the 1990s, even indirect criticisms—mere hints—of the political leadership were
enough to land you in jail or at least silence you with a libel suit.
2. Rights and duties exist not only between people and their governments but also between individuals.
Your right to be free from physical assault is protected by the law in most states, and when someone
walks up to you and punches you in the nose, your rights—as set forth in the positive law of your
state—have been violated. Thus other people have a duty to respect your rights and to not punch you
in the nose.
3. Your right in legal terms is only as good as your society’s willingness to provide legal remedies
through the courts and political institutions of society.
A distinction between basic rights and nonbasic rights may also be important. Basic rights may include
such fundamental elements as food, water, shelter, and physical safety. Another distinction is between
positive rights (the right to bear arms, the right to vote, the right of privacy) and negative rights (the right
to be free from unreasonable searches and seizures, the right to be free of cruel or unusual punishments).
Yet another is between economic or social rights (adequate food, work, and environment) and political or
civic rights (the right to vote, the right to equal protection of the laws, the right to due process).

Aristotle and Virtue Theory
Virtue theory, or virtue ethics, has received increasing attention over the past twenty years, particularly in
contrast to utilitarian and deontological approaches to ethics. Virtue theory emphasizes the value of
virtuous qualities rather than formal rules or useful results. Aristotle is often recognized as the first
philosopher to advocate the ethical value of certain qualities, or virtues, in a person’s character. As LaRue
Hosmer has noted, Aristotle saw the goal of human existence as the active, rational search for excellence,
and excellence requires the personal virtues of honesty, truthfulness, courage, temperance, generosity,
and high-mindedness. This pursuit is also termed “knowledge of the good” in Greek philosophy.

[1]

Aristotle believed that all activity was aimed at some goal or perceived good and that there must be some
ranking that we do among those goals or goods. Happiness may be our ultimate goal, but what does that
mean, exactly? Aristotle rejected wealth, pleasure, and fame and embraced reason as the distinguishing
feature of humans, as opposed to other species. And since a human is a reasoning animal, happiness must
be associated with reason. Thus happiness is living according to the active (rather than passive) use of

Saylor URL: http://www.saylor.org/books

Saylor.org
49

reason. The use of reason leads to excellence, and so happiness can be defined as the active, rational
pursuit of personal excellence, or virtue.
Aristotle named fourteen virtues: (1) courage, particularly in battle; (2) temperance, or moderation in
eating and drinking; (3) liberality, or spending money well; (4) magnificence, or living well; (5) pride, or
taking pleasure in accomplishments and stature; (6) high-mindedness, or concern with the noble rather
than the petty; (7) unnamed virtue, which is halfway between ambition and total lack of effort; (8)
gentleness, or concern for others; (9) truthfulness; (10) wit, or pleasure in group discussions; (11)
friendliness, or pleasure in personal conduct; (12) modesty, or pleasure in personal conduct; (13)
righteous indignation, or getting angry at the right things and in the right amounts; and (14) justice.
From a modern perspective, some of these virtues seem old-fashioned or even odd. Magnificence, for
example, is not something we commonly speak of. Three issues emerge: (1) How do we know what a virtue
is these days? (2) How useful is a list of agreed-upon virtues anyway? (3) What do virtues have to do with
companies, particularly large ones where various groups and individuals may have little or no contact
with other parts of the organization?
As to the third question, whether corporations can “have” virtues or values is a matter of lively debate. A
corporation is obviously not the same as an individual. But there seems to be growing agreement that
organizations do differ in their practices and that these practices are value driven. If all a company cares
about is the bottom line, other values will diminish or disappear. Quite a few books have been written in
the past twenty years that emphasize the need for businesses to define their values in order to be
competitive in today’s global economy.

[2]

As to the first two questions regarding virtues, a look at Michael Josephson’s core values may prove
helpful.

Josephson’s Core Values Analysis and Decision Process
Michael Josephson, a noted American ethicist, believes that a current set of core values has been
identified and that the values can be meaningfully applied to a variety of personal and corporate
decisions.
To simplify, let’s say that there are ethical and nonethical qualities among people in the United States.
When you ask people what kinds of qualities they admire in others or in themselves, they may say wealth,
Saylor URL: http://www.saylor.org/books

Saylor.org
50

power, fitness, sense of humor, good looks, intelligence, musical ability, or some other quality. They may
also value honesty, caring, fairness, courage, perseverance, diligence, trustworthiness, or integrity. The
qualities on the second list have something in common—they are distinctively ethical characteristics. That
is, they are commonly seen as moral or ethical qualities, unlike the qualities on the first list. You can be,
like the Athenian Alcibiades, brilliant but unprincipled, or, like some political leaders today, powerful but
dishonest, or wealthy but uncaring. You can, in short, have a number of admirable qualities (brilliance,
power, wealth) that are not per se virtuous. Just because Harold is rich or good-looking or has a good
sense of humor does not mean that he is ethical. But if Harold is honest and caring (whether he is rich or
poor, humorous or humorless), people are likely to see him as ethical.
Among the virtues, are any especially important? Studies from the Josephson Institute of Ethics in
Marina del Rey, California, have identified six core values in our society, values that almost everyone
agrees are important to them. When asked what values people hold dear, what values they wish to be
known by, and what values they wish others would exhibit in their actions, six values consistently turn up:
(1) trustworthiness, (2) respect, (3) responsibility, (4) fairness, (5) caring, and (6) citizenship.
Note that these values are distinctly ethical. While many of us may value wealth, good looks, and
intelligence, having wealth, good looks, and intelligence does not automatically make us virtuous in our
character and habits. But being more trustworthy (by being honest and by keeping promises) does make
us more virtuous, as does staying true to the other five core values.
Notice also that these six core values share something in common with other ethical values that are less
universally agreed upon. Many values taught in the family or in places of worship are not generally agreed
on, practiced, or admired by all. Some families and individuals believe strongly in the virtue of saving
money or in abstaining from alcohol or sex prior to marriage. Others clearly do not, or at least don’t act on
their beliefs. Moreover, it is possible to have and practice core ethical values even if you take on heavy
debt, knock down several drinks a night, or have frequent premarital sex. Some would dispute this, saying
that you can’t really lead a virtuous life if you get into debt, drink heavily, or engage in premarital sex. But
the point here is that since people do disagree in these areas, the ethical traits of thrift, temperance, and
sexual abstinence do not have the unanimity of approval that the six core values do.
The importance of an individual’s having these consistent qualities of character is well known. Often we
remember the last bad thing a person did far more than any or all previous good acts. For example, Eliot
Saylor URL: http://www.saylor.org/books

Saylor.org
51

Spitzer and Bill Clinton are more readily remembered by people for their last, worst acts than for any good
they accomplished as public servants. As for a company, its good reputation also has an incalculable value
that when lost takes a great deal of time and work to recover. Shell, Nike, and other companies have
discovered that there is a market for morality, however difficult to measure, and that not paying attention
to business ethics often comes at a serious price. In the past fifteen years, the career of ethics and
compliance officer has emerged, partly as a result of criminal proceedings against companies but also
because major companies have found that reputations cannot be recovered retroactively but must be
pursued proactively. For individuals, Aristotle emphasized the practice of virtue to the point where virtue
becomes a habit. Companies are gradually learning the same lesson.

KEY TAKEAWAY

Throughout history, people have pondered what it means “to do what is right.” Some of the main answers
have come from the differing perspectives of utilitarian thought; duty-based, or deontological, thought;
social contract theory; and virtue ethics.

EXERCISES

XYZ Motor Corporation begins to get customer complaints about two models of its automobiles.
Customers have had near-death experiences from sudden acceleration; they would be driving along a
highway at normal speed when suddenly the car would begin to accelerate, and efforts to stop the
acceleration by braking fail to work. Drivers could turn off the ignition and come to a safe stop, but XYZ
does not instruct buyers of its cars to do so, nor is this a common reaction among drivers who experience
sudden acceleration.
Internal investigations of half a dozen accidents in US locations come to the conclusion that the accidents
are not being caused by drivers who mistake the gas pedal for the brake pedal. In fact, there appears to be
a possible flaw in both models, perhaps in a semiconductor chip, that makes sudden acceleration happen.
Interference by floor mats and poorly designed gas pedals do not seem to be the problem.
It is voluntary to report these incidents to the National Highway Traffic and Safety Administration (NHTSA),
but the company decides that it will wait awhile and see if there are more complaints. Recalling the two
models so that local dealers and their mechanics could examine them is also an option, but it would be
extremely costly. Company executives are aware that quarterly and annual profit-and-loss statements, on

Saylor URL: http://www.saylor.org/books

Saylor.org
52

which their bonuses depend, could be decisively worse with a recall. They decide that on a cost-benefit
basis, it makes more sense to wait until there are more accidents and more data. After a hundred or more
accidents and nearly fifteen fatalities, the company institutes a selective recall, still not notifying NHTSA,
which has its own experts and the authority to order XYZ to do a full recall of all affected models.
Experts have advised XYZ that standard failure-analysis methodology requires that the company obtain
absolutely every XYZ vehicle that has experienced sudden acceleration, using microscopic analysis of all
critical components of the electronic system. The company does not wish to take that advice, as it would
be—as one top executive put it—“too time-consuming and expensive.”
1.

Can XYZ’s approach to this problem be justified under utilitarian theory? If so, how? If not, why not?

2.

What would Kant advise XYZ to do? Explain.

3.

What would the “virtuous” approach be for XYZ in this situation?
4.

[1] LaRue Tone Hosmer, Moral Leadership in Business (Chicago: Irwin Professional Publishing, 1994), 72.

5.

[2] James O’Toole and Don Mayer, eds., Good Business: Exercising Effective and Ethical
Leadership (London: Routledge, 2010).

2.3 An Ethical Decision Model

LEARNING OBJECTIVE

1.

Understand one model for ethical decision making: a process to arrive at the most ethical option for an
individual or a business organization, using a virtue ethics approach combined with some elements of
stakeholder analysis and utilitarianism.

Josephson’s Core Values Model
Once you recognize that there is a decision that involves ethical judgment, Michael Josephson would first
have you ask as many questions as are necessary to get a full background on the relevant facts. Then,
assuming you have all the needed information, the decision process is as follows:
1.

Identify the stakeholders. That is, who are the potential gainers and losers in the various decisions
that might be made here?

2. Identify several likely or reasonable decisions that could be made.
3. Consider which stakeholders gain or lose with each decision.
Saylor URL: http://www.saylor.org/books

Saylor.org
53

4. Determine which decision satisfies the greatest number of core values.
5.

If there is no decision that satisfies the greatest number of core values, try to determine which
decision delivers the greatest good to the various stakeholders.

It is often helpful to identify who (or what group) is the most important stakeholder, and why. In Milton
Friedman’s view, it will always be the shareholders. In the view of John Mackey, the CEO of Whole Foods
Market, the long-term viability and profitability of the organization may require that customers come
first, or, at times, some other stakeholder group (see “Conscious Capitalism” in ).

The Core Values
Here are the core values and their subcomponents as developed by the Josephson Institute of Ethics.
Trustworthiness: Be honest—tell the truth, the whole truth, and nothing but the truth; be
sincere, forthright; don’t deceive, mislead, or be tricky with the truth; don’t cheat or steal, and
don’t betray a trust. Demonstrate integrity—stand up for what you believe, walk the walk as well
as talking the talk; be what you seem to be; show commitment and courage. Be loyal—stand by
your family, friends, co-workers, community, and nation; be discreet with information that
comes into your hands; don’t spread rumors or engage in harmful gossip; don’t violate your
principles just to win friendship or approval; don’t ask a friend to do something that is
wrong. Keep promises—keep your word, honor your commitments, and pay your debts; return
what you borrow.
Respect: Judge people on their merits, not their appearance; be courteous, polite, appreciative,
and accepting of differences; respect others’ right to make decisions about their own lives; don’t
abuse, demean, mistreat anyone; don’t use, manipulate, exploit, or take advantage of others.
Responsibility: Be accountable—think about the consequences on yourself and others likely to
be affected before you act; be reliable; perform your duties; take responsibility for the
consequences of your choices; set a good example and don’t make excuses or take credit for other
people’s work. Pursue excellence: Do your best, don’t quit easily, persevere, be diligent, make all
you do worthy of pride. Exercise self-restraint—be disciplined, know the difference between what
you have a right to do and what is right to do.

Saylor URL: http://www.saylor.org/books

Saylor.org
54

Fairness: Treat all people fairly, be open-minded; listen; consider opposing viewpoints; be
consistent; use only appropriate considerations; don’t let personal feelings improperly interfere
with decisions; don’t take unfair advantage of mistakes; don’t take more than your fair share.
Caring: Show you care about others through kindness, caring, sharing, compassion, and
empathy; treat others the way you want to be treated; don’t be selfish, mean, cruel, or insensitive
to others’ feelings.
Citizenship: Play by the rules, obey laws; do your share, respect authority, stay informed, vote,
protect your neighbors, pay your taxes; be charitable, help your community; protect the
environment, conserve resources.
When individuals and organizations confront ethical problems, the core values decision model offered by
Josephson generally works well (1) to clarify the gains and losses of the various stakeholders, which then
raises ethical awareness on the part of the decision maker and (2) to provide a fairly reliable guide as to
what the most ethical decision would be. In nine out of ten cases, step 5 in the decision process is not
needed.
That said, it does not follow that students (or managers) would necessarily act in accord with the results of
the core values decision process. There are many psychological pressures and organizational constraints
that place limits on people both individually and in organizations. These pressures and constraints tend to
compromise ideal or the most ethical solutions for individuals and for organizations. For a business, one
essential problem is that ethics can cost the organization money or resources, at least in the short term.
Doing the most ethical thing will often appear to be something that fails to maximize profits in the short
term or that may seem pointless because if you or your organization acts ethically, others will not, and
society will be no better off, anyway.

KEY TAKEAWAY

Having a step-by-step process to analyze difficult moral dilemmas is useful. One such process is offered
here, based on the core values of trustworthiness, caring, respect, fairness, responsibility, and citizenship.

EXERCISE

1.

Consider XYZ in the exercises for and use the core values decision-making model. What are XYZ’s options
when they first notice that two of their models are causing sudden acceleration incidents that put their

Saylor URL: http://www.saylor.org/books

Saylor.org
55

customers at risk? Who are the stakeholders? What options most clearly meet the criteria for each of the
core values?

2.4 Corporations and Corporate Governance

LEARNING OBJECTIVES

1.

Explain the basic structure of the typical corporation and how the shareholders own the company and
elect directors to run it.

2.

Understand how the shareholder profit-maximization model is different from stakeholder theory.

3.

Discern and describe the ethical challenges for corporate cultures.

4.

Explain what conscious capitalism is and how it differs from stakeholder theory.

Legal Organization of the Corporation
Figure 2.1 Corporate Legal Structure

Figure 2.1 "Corporate Legal Structure", though somewhat oversimplified, shows the basic legal structure
of a corporation under Delaware law and the laws of most other states in the United States. Shareholders
elect directors, who then hire officers to manage the company. From this structure, some very basic
realities follow. Because the directors of a corporation do not meet that often, it’s possible for the officers

Saylor URL: http://www.saylor.org/books

Saylor.org
56

hired (top management, or the “C-suite”) to be selective of what the board knows about, and directors are
not always ready and able to provide the oversight that the shareholders would like. Nor does the law
require officers to be shareholders, so that officers’ motivations may not align with the best interests of the
company. This is the “agency problem” often discussed in corporate governance: how to get officers and
other top management to align their own interests with those of the shareholders. For example, a CEO
might trade insider information to the detriment of the company’s shareholders. Even board members are
susceptible to misalignment of interest; for example, board members might resist hostile takeover bids
because they would likely lose their perks (short for perquisites) as directors, even though the tender offer
would benefit stockholders. Among other attempted realignments, the use of stock options was an
attempt to make managers more attentive to the value of company stock, but the law of unintended
consequences was in full force; managers tweaked and managed earnings in the bubble of the 1990s bull
market, and “managing by numbers” became an epidemic in corporations organized under US corporate
law. The rights of shareholders can be bolstered by changes in state and federal law, and there have been
some attempts to do that since the late 1990s. But as owners, shareholders have the ultimate power to
replace nonperforming or underperforming directors, which usually results in changes at the C-suite level
as well.

Shareholders and Stakeholders
There are two main views about what the corporation’s duties are. The first view—maximizing profits—is
the prevailing view among business managers and in business schools. This view largely follows the idea
of Milton Friedman that the duty of a manager is to maximize return on investment to the owners. In
essence, managers’ legally prescribed duties are those that make their employment possible. In terms of
the legal organization of the corporation, the shareholders elect directors who hire managers, who have
legally prescribed duties toward both directors and shareholders. Those legally prescribed duties are a
reflection of the fact that managers are managing other people’s money and have a moral duty to act as a
responsible agent for the owners. In law, this is called the manager’s fiduciary duty. Directors have the
same duties toward shareholders. Friedman emphasized the primacy of this duty in his writings about
corporations and social responsibility.

Saylor URL: http://www.saylor.org/books

Saylor.org
57

Maximizing Profits: Milton Friedman
Economist Milton Friedman is often quoted as having said that the only moral duty a corporation has is to
make the most possible money, or to maximize profits, for its stockholders. Friedman’s beliefs are noted
at length (see sidebar on Friedman’s article from the New York Times), but he asserted in a now-famous
1970 article that in a free society, “there is one and only one social responsibility of business: to use its
resources and engage in activities designed to increase its profits as long as it stays within the rules of the
game, which is to say, engages in open and free competition without deception and fraud.” What follows is
a major portion of what Friedman had to say in 1970.

“The Social Responsibility of Business Is to Increase Its Profits”
Milton Friedman, New York Times Magazine, September 13, 1970
What does it mean to say that “business” has responsibilities? Only people can have
responsibilities. A corporation is an artificial person and in this sense may have artificial
responsibilities, but “business” as a whole cannot be said to have responsibilities, even in this
vague sense.…
Presumably, the individuals who are to be responsible are businessmen, which means individual
proprietors or corporate executives.…In a free enterprise, private-property system, a corporate
executive is an employee of the owners of the business. He has direct responsibility to his
employers. That responsibility is to conduct the business in accordance with their desires, which
generally will be to make as much money as possible while conforming to the basic rules of the
society, both those embodied in law and those embodied in ethical custom.…
…[T]he manager is that agent of the individuals who own the corporation or establish the
eleemosynary institution, and his primary responsibility is to them…
Of course, the corporate executive is also a person in his own right. As a person, he may have
other responsibilities that he recognizes or assumes voluntarily—to his family, his conscience, his
feeling of charity, his church, his clubs, his city, his country. He may feel impelled by these
responsibilities to devote part of his income to causes he regards as worthy, to refuse to work for
particular corporations, even to leave his job…But in these respects he is acting as a principal, not
an agent; he is spending his own money or time or energy, not the money of his employers or the

Saylor URL: http://www.saylor.org/books

Saylor.org
58

time or energy he has contracted to devote to their purposes. If these are “social responsibilities,”
they are the social responsibilities of individuals, not of business.
What does it mean to say that the corporate executive has a “social responsibility” in his capacity
as businessman? If this statement is not pure rhetoric, it must mean that he has to act in some
way that is not in the interest of his employers. For example, that he is to refrain from increasing
the price of the product in order to contribute to the social objective of preventing inflation, even
though a price increase would be in the best interests of the corporation. Or that he is to make
expenditures on reducing pollution beyond the amount that is in the best interests of the
corporation or that is required by law in order to contribute to the social objective of improving
the environment. Or that, at the expense of corporate profits, he is to hire “hardcore” unemployed
instead of better qualified available workmen to contribute to the social objective of reducing
poverty.
In each of these cases, the corporate executive would be spending someone else’s money for a
general social interest. Insofar as his actions…reduce returns to stockholders, he is spending their
money. Insofar as his actions raise the price to customers, he is spending the customers’ money.
Insofar as his actions lower the wages of some employees, he is spending their money.
This process raises political questions on two levels: principle and consequences. On the level of
political principle, the imposition of taxes and the expenditure of tax proceeds are governmental
functions. We have established elaborate constitutional, parliamentary, and judicial provisions to
control these functions, to assure that taxes are imposed so far as possible in accordance with the
preferences and desires of the public.…
Others have challenged the notion that corporate managers have no real duties except toward the owners
(shareholders). By changing two letters in shareholder, stakeholder theorists widened the range of people
and institutions that a corporation should pay moral consideration to. Thus they contend that a
corporation, through its management, has a set of responsibilities toward nonshareholder interests.

Stakeholder Theory
Stakeholders of a corporation include its employees, suppliers, customers, and the community.
Stakeholder is a deliberate play on the word shareholder, to emphasize that corporations have obligations

Saylor URL: http://www.saylor.org/books

Saylor.org
59

that extend beyond the bottom-line aim of maximizing profits. A stakeholder is anyone who most would
agree is significantly affected (positively or negatively) by the decision of another moral agent.
There is one vital fact about corporations: the corporation is a creation of the law. Without law (and
government), corporations would not have existence. The key concept for corporations is the legal fact of
limited liability. The benefit of limited liability for shareholders of a corporation meant that larger pools of
capital could be aggregated for larger enterprises; shareholders could only lose their investments should
the venture fail in any way, and there would be no personal liability and thus no potential loss of personal
assets other than the value of the corporate stock. Before New Jersey and Delaware competed to make
incorporation as easy as possible and beneficial to the incorporators and founders, those who wanted the
benefits of incorporation had to go to legislatures—usually among the states—to show a public purpose
that the company would serve.
In the late 1800s, New Jersey and Delaware changed their laws to make incorporating relatively easy.
These two states allowed incorporation “for any legal purpose,” rather than requiring some public
purpose. Thus it is government (and its laws) that makes limited liability happen through the corporate
form. That is, only through the consent of the state and armed with the charter granted by the state can a
corporation’s shareholders have limited liability. This is a right granted by the state, a right granted for
good and practical reasons for encouraging capital and innovation. But with this right comes a related
duty, not clearly stated at law, but assumed when a charter is granted by the state: that the corporate form
of doing business is legal because the government feels that it socially useful to do so.
Implicitly, then, there is a social contract between governments and corporations: as long as corporations
are considered socially useful, they can exist. But do they have explicit social responsibilities? Milton
Friedman’s position suggests that having gone along with legal duties, the corporation can ignore any
other social obligations. But there are others (such as advocates of stakeholder theory) who would say that
a corporation’s social responsibilities go beyond just staying within the law and go beyond the
corporation’s shareholders to include a number of other important stakeholders, those whose lives can be
affected by corporate decisions.
According to stakeholder theorists, corporations (and other business organizations) must pay attention
not only to the bottom line but also to their overall effect on the community. Public perception of a
company’s unfairness, uncaring, disrespect, or lack of trustworthiness often leads to long-term failure,
Saylor URL: http://www.saylor.org/books

Saylor.org
60

whatever the short-term successes or profits may be. A socially responsible corporation is likely to
consider the impact of its decisions on a wide range of stakeholders, not just shareholders. As Table 2.1
"The Stakes of Various Stakeholders" indicates, stakeholders have very different kinds of interests
(“stakes”) in the actions of a corporation.
Table 2.1 The Stakes of Various Stakeholders

Managers
Directors who
own stock
Ownership

The value of the organization has a direct impact on the wealth of these
stakeholders.
Shareholders
Salaried
managers
Creditors
Suppliers
Employees

Economic
Dependence

Stakeholders can be economically dependent without having
ownership. Each of these stakeholders relies on the corporation in
some way for financial well-being.

Local
communities
Communities

Social Interests

These stakeholders are not directly linked to the organization but have Government
an interest in making sure the organization acts in a socially responsible
manner.
Media

Corporate Culture and Codes of Ethics
A corporation is a “person” capable of suing, being sued, and having rights and duties in our legal system.
(It is a legal or juridical person, not a natural person, according to our Supreme Court.) Moreover, many
corporations have distinct cultures and beliefs that are lived and breathed by its members. Often, the

Saylor URL: http://www.saylor.org/books

Saylor.org
61

culture of a corporation is the best defense against individuals within that firm who may be tempted to
break the law or commit serious ethical misdeeds.
What follows is a series of observations about corporations, ethics, and corporate culture.

Ethical Leadership Is Top-Down
People in an organization tend to watch closely what the top managers do and say. Regardless of
managers’ talk about ethics, employees quickly learn what speech or actions are in fact rewarded. If the
CEO is firm about acting ethically, others in the organization will take their cues from him or her. People
at the top tend to set the target, the climate, the beliefs, and the expectations that fuel behavior.

Accountability Is Often Weak
Clever managers can learn to shift blame to others, take credit for others’ work, and move on before
“funny numbers” or other earnings management tricks come to light.

[1]

Again, we see that the manager is

often an agent for himself or herself and will often act more in his or her self-interest than for the
corporate interest.

Killing the Messenger
Where organizations no longer function, inevitably some employees are unhappy. If they call attention to
problems that are being covered up by coworkers or supervisors, they bring bad news. Managers like to
hear good news and discourage bad news. Intentionally or not, those who told on others, or blew the
whistle, have rocked the boat and become unpopular with those whose defalcations they report on and
with the managers who don’t really want to hear the bad news. In many organizations, “killing the
messenger” solves the problem. Consider James Alexander at Enron Corporation, who was deliberately
shut out after bringing problems to CEO Ken Lay’s attention.

[2]

When Sherron Watkins sent Ken Lay a

letter warning him about Enron’s accounting practices, CFO Andrew Fastow tried to fire her.

[3]

Ethics Codes
Without strong leadership and a willingness to listen to bad news as well as good news, managers do not
have the feedback necessary to keep the organization healthy. Ethics codes have been put in place—partly
in response to federal sentencing guidelines and partly to encourage feedback loops to top management.
The best ethics codes are aspirational, or having an ideal to be pursued, not legalistic or compliance
driven. The Johnson & Johnson ethics code predated the Tylenol scare and the company’s oft-celebrated

Saylor URL: http://www.saylor.org/books

Saylor.org
62

corporate response.

[4]

The corporate response was consistent with that code, which was lived and

modeled by the top of the organization.
It’s often noted that a code of ethics is only as important as top management is willing to make it. If the
code is just a document that goes into a drawer or onto a shelf, it will not effectively encourage good
conduct within the corporation. The same is true of any kind of training that the company undertakes,
whether it be in racial sensitivity or sexual harassment. If the message is not continuously reinforced, or
(worse yet) if the message is undermined by management’s actions, the real message to employees is that
violations of the ethics code will not be taken seriously, or that efforts to stop racial discrimination or
sexual harassment are merely token efforts, and that the important things are profits and performance.
The ethics code at Enron seems to have been one of those “3-P” codes that wind up sitting on shelves—
“Print, Post, and Pray.” Worse, the Enron board twice suspended the code in 1999 to allow outside
partnerships to be led by a top Enron executive who stood to gain financially from them.

[5]

Ethics Hotlines and Federal Sentencing Guidelines
The federal sentencing guidelines were enacted in 1991. The original idea behind these guidelines was for
Congress to correct the lenient treatment often given to white-collar, or corporate, criminals. The
guidelines require judges to consider “aggravating and mitigating” factors in determining sentences and
fines. (While corporations cannot go to jail, its officers and managers certainly can, and the corporation
itself can be fined. Many companies will claim that it is one bad apple that has caused the problem; the
guidelines invite these companies to show that they are in fact tending their orchard well. They can show
this by providing evidence that they have (1) a viable, active code of ethics; (2) a way for employees to
report violations of law or the ethics code; and (3) an ethics ombudsman, or someone who oversees the
code.
In short, if a company can show that it has an ongoing process to root out wrongdoing at all levels of the
company, the judge is allowed to consider this as a major mitigating factor in the fines the company will
pay. Most Fortune 500 companies have ethics hotlines and processes in place to find legal and ethical
problems within the company.

Managing by the Numbers
If you manage by the numbers, there is a temptation to lie about those numbers, based on the need to get
stock price ever higher. At Enron, “15 percent a year or better earnings growth” was the mantra. Jeffrey
Saylor URL: http://www.saylor.org/books

Saylor.org
63

Pfeffer, professor of organizational behavior at Stanford University, observes how the belief that “stock
price is all that matters” has been hardwired into the corporate psyche. It dictates not only how people
judge the worth of their company but also how they feel about themselves and the work that they are
doing. And, over time, it has clouded judgments about what is acceptable corporate behavior.

[6]

Managing by Numbers: The Sears Auto Center Story
If winning is the most important thing in your life, then you must be prepared to do anything to
win.
—Michael Josephson
Most people want to be winners or associate with winners. As humans, our desire to associate with those
who have status provides plenty of incentive to glorify winners and ignore losers. But if an individual, a
team, or a company does whatever it takes to win, then all other values are thrown out in the goal to win
at all costs. The desire of some people within Sears & Roebuck Company’s auto repair division to win by
gaining higher profits resulted in the situation portrayed here.
Sears Roebuck & Company has been a fixture in American retailing throughout the twentieth
century. At one time, people in rural America could order virtually anything (including a house)
from Sears. Not without some accuracy, the company billed itself as “the place where Americans
shop.” But in 1992, Sears was charged by California authorities with gross and deliberate fraud
in many of its auto centers.
The authorities were alerted by a 50 percent increase in consumer complaints over a three-year
period. New Jersey’s division of consumer affairs also investigated Sears Auto Centers and found
that all six visited by investigators had recommended unnecessary repairs. California’s
department of consumer affairs found that Sears had systematically overcharged by an average
of $223 for repairs and routinely billed for work that was not done. Sears Auto Centers were the
largest providers of auto repair services in the state.
The scam was a variant on the old bait-and-switch routine. Customers received coupons in the
mail inviting them to take advantage of hefty discounts on brake jobs. When customers came in
to redeem their coupons, sales staffers would convince them to authorize additional repairs. As a

Saylor URL: http://www.saylor.org/books

Saylor.org
64

management tool, Sears had also established quotas for each of their sales representatives to
meet.
Ultimately, California got Sears to settle a large number of lawsuits against it by threatening to
revoke Sears’ auto repair license. Sears agreed to distribute $50 coupons to nearly a million
customers nationwide who had obtained certain services between August 1, 1990, and January
31, 1992. Sears also agreed to pay $3.5 million to cover the costs of various government
investigations and to contribute $1.5 million annually to conduct auto mechanic training
programs. It also agreed to abandon its repair service quotas. The entire settlement cost Sears
$30 million. Sears Auto Center sales also dropped about 15 to 20 percent after news of the
scandal broke.
Note that in boosting sales by performing unnecessary services, Sears suffered very bad publicity. Losses
were incalculable. The short-term gains were easy to measure; long-term consequences seldom are. The
case illustrates a number of important lessons:
•

People generally choose short-term gains over potential long-term losses.

•

People often justify the harm to others as being minimal or “necessary” to achieve the desired sales
quota or financial goal.

•

In working as a group, we often form an “us versus them” mentality. In the Sears case, it is likely that
Sears “insiders” looked at customers as “outsiders,” effectively treating them (in Kantian terms) as
means rather than ends in themselves. In short, outsiders were used for the benefit of insiders.

•

The long-term losses to Sears are difficult to quantify, while the short-term gains were easy to
measure and (at least for a brief while) quite satisfying financially.

•

Sears’ ongoing rip-offs were possible only because individual consumers lacked the relevant
information about the service being offered. This lack of information is a market failure, since many
consumers were demanding more of Sears Auto Center services than they would have (and at a higher
price) if relevant information had been available to them earlier. Sears, like other sellers of goods and
services, took advantage of a market system, which, in its ideal form, would not permit such
information distortions.

•

People in the organization probably thought that the actions they took were necessary.

Saylor URL: http://www.saylor.org/books

Saylor.org
65

Noting this last point, we can assume that these key people were motivated by maximizing profits and had
lost sight of other goals for the organization.
The emphasis on doing whatever is necessary to win is entirely understandable, but it is not ethical. The
temptation will always exist—for individuals, companies, and nations—to dominate or to win and to write
the history of their actions in a way that justifies or overlooks the harm that has been done. In a way, this
fits with the notion that “might makes right,” or that power is the ultimate measure of right and wrong.

Conscious Capitalism
One effort to integrate the two viewpoints of stakeholder theory and shareholder primacy is the conscious
capitalism movement. Companies that practice conscious capitalism embrace the idea that profit and
prosperity can and must go hand in hand with social justice and environmental stewardship. They operate
with a holistic or systems view. This means that they understand that all stakeholders are connected and
interdependent. They reject false trade-offs between stakeholder interests and strive for creative ways to
achieve win-win-win outcomes for all.

[7]

The “conscious business” has a purpose that goes beyond maximizing profits. It is designed to maximize
profits but is focused more on its higher purpose and does not fixate solely on the bottom line. To do so, it
focuses on delivering value to all its stakeholders, harmonizing as best it can the interests of consumers,
partners, investors, the community, and the environment. This requires that company managers take a
“servant leadership” role, serving as stewards to the company’s deeper purpose and to the company’s
stakeholders.
Conscious business leaders serve as such stewards, focusing on fulfilling the company’s purpose,
delivering value to its stakeholders, and facilitating a harmony of interests, rather than on personal gain
and self-aggrandizement. Why is this refocusing needed? Within the standard profit-maximizing model,
corporations have long had to deal with the “agency problem.” Actions by top-level managers—acting on
behalf of the company—should align with the shareholders, but in a culture all about winning and money,
managers sometimes act in ways that are self-aggrandizing and that do not serve the interests of
shareholders. Laws exist to limit such self-aggrandizing, but the remedies are often too little and too late
and often catch only the most egregious overreaching. Having a culture of servant leadership is a much
better way to see that a company’s top management works to ensure a harmony of interests.
Saylor URL: http://www.saylor.org/books

Saylor.org
66

[1] See Robert Jackall, Moral Mazes: The World of Corporate Managers (New York: Oxford University Press, 1988).
[2] John Schwartz, “An Enron Unit Chief Warned, and Was Rebuffed,” New York Times, February 20, 2002.
[3] Warren Bennis, “A Corporate Fear of Too Much Truth,” New York Times, February 17, 2002.
[4] University of Oklahoma Department of Defense Joint Course in Communication, Case Study: The Johnson &
Johnson Tylenol Crisis, accessed April 5, 2011.
[5] FindLaw, Report of Investigation by the Special Investigative Committee of the Board of Directors of Enron Corp.,
February 1, 2002, accessed April 5, 2011,http://news.findlaw.com/wsj/docs/enron/sicreport.
[6] Steven Pearlstein, “Debating the Enron Effect,” Washington Post, February 17, 2002.
[7] Milton Friedman, John Mackey, and T. J. Rodgers, “Rethinking the Social Responsibility of Business,”
Reason.com, October 2005,http://reason.com/archives/2005/10/01/rethinking-the-social-responsi.

2.5 Summary and Exercises
Summary
Doing good business requires attention to ethics as well as law. Understanding the long-standing
perspectives on ethics—utilitarianism, deontology, social contract, and virtue ethics—is helpful in sorting
out the ethical issues that face us as individuals and businesses. Each business needs to create or maintain
a culture of ethical excellence, where there is ongoing dialogue not only about the best technical practices
but also about the company’s ethical challenges and practices. A firm that has purpose and passion
beyond profitability is best poised to meet the needs of diverse stakeholders and can best position itself
for long-term, sustainable success for shareholders and other stakeholders as well.

EXERCISES

1.

Consider again Milton Friedman’s article.
a.

b.

What does Friedman mean by “ethical custom”?

If the laws of the society are limiting the company’s profitability, would the company be within its
rights to disobey the law?

c.

What if the law is “on the books,” but the company could count on a lack of enforcement from
state officials who were overworked and underpaid? Should the company limit its profits?
Suppose that it could save money by discharging a pollutant into a nearby river, adversely

Saylor URL: http://www.saylor.org/books

Saylor.org
67

affecting fish and, potentially, drinking water supplies for downstream municipalities. In polluting
against laws that aren’t enforced, is it still acting “within the rules of the game”? What if almost all
other companies in the industry were saving money by doing similar acts?
Consider again the Harris v. Forklift case at the end of Chapter 1 "Introduction to Law and Legal
Systems". The Supreme Court ruled that Ms. Harris was entitled to be heard again by the federal
district court, which means that there would be a trial on her claim that Mr. Hardy, owner of
Forklift Systems, had created a “hostile working environment” for Ms. Harris. Apart from the legal
aspects, did he really do anything unethical? How can you tell?
a.
b.

Which of his actions, if any, were contrary to utilitarian thinking?

If Kant were his second-in-command and advising him on ethical matters, would he have
approved of Mr. Hardy’s behavior? Why or why not?
Consider the behaviors alleged by Ms. Harris and assume for a moment that they are all true. In

terms of core values, which of these behaviors are not consistent with the core values Josephson points
to? Be specific.
Assume that Forklift Systems is a large public corporation and that the CEO engages in these kinds of
behaviors. Assume also that the board of directors knows about it. What action should the board take,
and why?
Assume that the year is 1963, prior to the passage of the Civil Rights Act of 1964 and the Title VII
provisions regarding equal employment opportunity that prohibit discrimination based on sex. So,
Mr. Hardy’s actions are not illegal, fraudulent, or deceitful. Assume also that he heads a large
public company and that there is a large amount of turnover and unhappiness among the women
who work for the company. No one can sue him for being sexist or lecherous, but are his actions
consistent with maximizing shareholder returns? Should the board be concerned?
Notice that this question is really a stand-in for any situation faced by a company today regarding
its CEO where the actions are not illegal but are ethically questionable. What would conscious
capitalism tell a CEO or a board to do where some group of its employees are regularly harassed
or disadvantaged by top management?

Saylor URL: http://www.saylor.org/books

Saylor.org
68

SELF-TEST QUESTIONS
1.
a.

Milton Friedman would have been most likely to agree to which of the following statements?
The purpose of the corporation is to find a path to sustainable corporate profits by paying

careful attention to key stakeholders.
b.

The business of business is business.

c.

The CEO and the board should have a single-minded focus on delivering maximum value to
shareholders of the business.

d.

All is fair in love, war, and business.
Milton Friedman meant (using the material quoted in this chapter) that companies should

a.

Find a path to sustainable profits by looking at the interconnected needs and desires of all the

stakeholders.
b.

Always remember that the business of business is business.

c.

Remind the CEO that he or she has one duty: to maximize shareholder wealth by any means
possible.

d.

Maximize shareholder wealth by engaging in open competition without fraud or deceit.
What are some key drawbacks to utilitarian thinking at the corporate level?
a.

The corporation may do a cost-benefit analysis that puts the greatest good of the firm

above all other considerations.
b.

It is difficult to predict future consequences; decision makers in for-profit organizations will tend
to overestimate the upside of certain decisions and underestimate the downside.

c.

Short-term interests will be favored over long-term consequences.

d.

all of the above

e.

a and b only
Which ethical perspective would allow that under certain circumstances, it might be ethical to lie
to a liar?

a.

deontology
b.

virtue ethics

c.

utilitarianism

Saylor URL: http://www.saylor.org/books

Saylor.org
69

d.

all of the above
Under conscious capitalism,

a.

Virtue ethics is ignored.
b.

Shareholders, whether they be traders or long-term investors, are always the first and last
consideration for the CEO and the board.

c.

Maximizing profits comes from a focus on higher purposes and harmonizing the interests of
various stakeholders.

d.

1.

c

2.

d

3.

d

4.

c

5.

c

Kantian duties take precedence over cost-benefit analyses.

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
70

Chapter 3

Courts and the Legal Process
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Describe the two different court systems in the United States, and explain why some cases can be filed in
either court system.

2.

Explain the importance of subject matter jurisdiction and personal jurisdiction and know the difference
between the two.

3.

Describe the various stages of a civil action: from pleadings, to discovery, to trial, and to appeals.

4.

Describe two alternatives to litigation: mediation and arbitration.

In the United States, law and government are interdependent. The Constitution establishes the basic
framework of government and imposes certain limitations on the powers of government. In turn, the
various branches of government are intimately involved in making, enforcing, and interpreting the
law. Today, much of the law comes from Congress and the state legislatures. But it is in the courts
that legislation is interpreted and prior case law is interpreted and applied.
As we go through this chapter, consider the case of Harry and Kay Robinson. In which court should
the Robinsons file their action? Can the Oklahoma court hear the case and make a judgment that will
be enforceable against all of the defendants? Which law will the court use to come to a decision? Will
it use New York law, Oklahoma law, federal law, or German law?

Robinson v. Audi
Harry and Kay Robinson purchased a new Audi automobile from Seaway Volkswagen, Inc. (Seaway), in
Massena, New York, in 1976. The following year the Robinson family, who resided in New York, left that
state for a new home in Arizona. As they passed through Oklahoma, another car struck their Audi in the

Saylor URL: http://www.saylor.org/books

Saylor.org
71

rear, causing a fire that severely burned Kay Robinson and her two children. Later on, the Robinsons
brought a products-liability action in the District Court for Creek County, Oklahoma, claiming that their
injuries resulted from the defective design and placement of the Audi’s gas tank and fuel system. They
sued numerous defendants, including the automobile’s manufacturer, Audi NSU Auto Union
Aktiengesellschaft (Audi); its importer, Volkswagen of America, Inc. (Volkswagen); its regional
distributor, World-Wide Volkswagen Corp. (World-Wide); and its retail dealer, Seaway.
Should the Robinsons bring their action in state court or in federal court? Over which of the defendants
will the court have personal jurisdiction?

3.1 The Relationship between State and Federal Court Systems in the United States
LEARNING OBJECTIVES

1.

Understand the different but complementary roles of state and federal court systems.

2.

Explain why it makes sense for some courts to hear and decide only certain kinds of cases.

3.

Describe the difference between a trial court and an appellate court.

Although it is sometimes said that there are two separate court systems, the reality is more complex.
There are, in fact, fifty-two court systems: those of the fifty states, the local court system in the
District of Columbia, and the federal court system. At the same time, these are not entirely separate;
they all have several points of contact.
State and local courts must honor both federal law and the laws of the other states. First, state courts
must honor federal law where state laws are in conflict with federal laws (under the supremacy
clause of the Constitution; see ). Second, claims arising under federal statutes can often be tried in
the state courts, where the Constitution or Congress has not explicitly required that only federal
courts can hear that kind of claim. Third, under the full faith and credit clause, each state court is
obligated to respect the final judgments of courts in other states. Thus a contract dispute resolved by
an Arkansas court cannot be relitigated in North Dakota when the plaintiff wants to collect on the
Arkansas judgment in North Dakota. Fourth, state courts often must consider the laws of other states
in deciding cases involving issues where two states have an interest, such as when drivers from two
different states collide in a third state. Under these circumstances, state judges will consult their own

Saylor URL: http://www.saylor.org/books

Saylor.org
72

state’s case decisions involving conflicts of laws and sometimes decide that they must apply another
state’s laws to decide the case (see ).
As state courts are concerned with federal law, so federal courts are often concerned with state law
and with what happens in state courts. Federal courts will consider state-law-based claims when a
case involves claims using both state and federal law. Claims based on federal laws will permit the
federal court to take jurisdiction over the whole case, including any state issues raised. In those
cases, the federal court is said to exercise “pendent jurisdiction” over the state claims. Also, the
Supreme Court will occasionally take appeals from a state supreme court where state law raises an
important issue of federal law to be decided. For example, a convict on death row may claim that the
state’s chosen method of execution using the injection of drugs is unusually painful and involves
“cruel and unusual punishment,” raising an Eighth Amendment issue.
There is also a broad category of cases heard in federal courts that concern only state legal issues—
namely, cases that arise between citizens of different states. The federal courts are permitted to hear
these cases under their so-called diversity of citizenship jurisdiction (or diversity jurisdiction). A
citizen of New Jersey may sue a citizen of New York over a contract dispute in federal court, but if
both were citizens of New Jersey, the plaintiff would be limited to the state courts. The Constitution
established diversity jurisdiction because it was feared that local courts would be hostile toward
people from other states and that they would need separate courts. In 2009, nearly a third of all
lawsuits filed in federal court were based on diversity of citizenship. In these cases, the federal courts
were applying state law, rather than taking federal question jurisdiction, where federal law provided
the basis for the lawsuit or where the United States was a party (as plaintiff or defendant).
Why are there so many diversity cases in federal courts? Defense lawyers believe that there is
sometimes a “home-court advantage” for an in-state plaintiff who brings a lawsuit against a
nonresident in his local state court. The defense attorney is entitled to ask for removal to a federal
court where there is diversity. This fits with the original reason for diversity jurisdiction in the
Constitution—the concern that judges in one state court would favor the in-state plaintiff rather than
a nonresident defendant. Another reason there are so many diversity cases is that plaintiffs’
attorneys know that removal is common and that it will move the case along faster by filing in federal
court to begin with. Some plaintiffs’ attorneys also find advantages in pursuing a lawsuit in federal
Saylor URL: http://www.saylor.org/books

Saylor.org
73

court. Federal court procedures are often more efficient than state court procedures, so that federal
dockets are often less crowded. This means a case will get to trial faster, and many lawyers enjoy the
higher status that comes in practicing before the federal bench. In some federal districts, judgments
for plaintiffs may be higher, on average, than in the local state court. In short, not only law but also
legal strategy factor into the popularity of diversity cases in federal courts.

State Court Systems
The vast majority of civil lawsuits in the United States are filed in state courts. Two aspects of civil
lawsuits are common to all state courts: trials and appeals. A court exercising a trial function
has original jurisdiction—that is, jurisdiction to determine the facts of the case and apply the law to them.
A court that hears appeals from the trial court is said to have appellate jurisdiction—it must accept the
facts as determined by the trial court and limit its review to the lower court’s theory of the applicable law.

Limited Jurisdiction Courts
In most large urban states and many smaller states, there are four and sometimes five levels of courts. The
lowest level is that of the limited jurisdiction courts. These are usually county or municipal courts with
original jurisdiction to hear minor criminal cases (petty assaults, traffic offenses, and breach of peace,
among others) and civil cases involving monetary amounts up to a fixed ceiling (no more than $10,000 in
most states and far less in many states). Most disputes that wind up in court are handled in the 18,000plus limited jurisdiction courts, which are estimated to hear more than 80 percent of all cases.
One familiar limited jurisdiction court is the small claims court, with jurisdiction to hear civil cases
involving claims for amounts ranging between $1,000 and $5,000 in about half the states and for
considerably less in the other states ($500 to $1,000). The advantage of the small claims court is that its
procedures are informal, it is often located in a neighborhood outside the business district, it is usually
open after business hours, and it is speedy. Lawyers are not necessary to present the case and in some
states are not allowed to appear in court.

General Jurisdiction Courts
All other civil and criminal cases are heard in the general trial courts, or courts of general jurisdiction.
These go by a variety of names: superior, circuit, district, or common pleas court (New York calls its
general trial court the supreme court). These are the courts in which people seek redress for incidents
Saylor URL: http://www.saylor.org/books

Saylor.org
74

such as automobile accidents and injuries, or breaches of contract. These state courts also prosecute those
accused of murder, rape, robbery, and other serious crimes. The fact finder in these general jurisdiction
courts is not a judge, as in the lower courts, but a jury of citizens.
Although courts of general jurisdiction can hear all types of cases, in most states more than half involve
family matters (divorce, child custody disputes, and the like). A third were commercial cases, and slightly
over 10 percent were devoted to car accident cases and other torts (as discussed in ).
Most states have specialized courts that hear only a certain type of case, such as landlord-tenant disputes
or probate of wills. Decisions by judges in specialized courts are usually final, although any party
dissatisfied with the outcome may be able to get a new trial in a court of general jurisdiction. Because
there has been one trial already, this is known as a trial de novo. It is not an appeal, since the case
essentially starts over.

Appellate Courts
The losing party in a general jurisdiction court can almost always appeal to either one or two higher
courts. These intermediate appellate courts—usually called courts of appeal—have been established in
forty states. They do not retry the evidence, but rather determine whether the trial was conducted in a
procedurally correct manner and whether the appropriate law was applied. For example, the appellant
(the losing party who appeals) might complain that the judge wrongly instructed the jury on the meaning
of the law, or improperly allowed testimony of a particular witness, or misconstrued the law in question.
The appellee (who won in the lower court) will ask that the appellant be denied—usually this means that
the appellee wants the lower-court judgment affirmed. The appellate court has quite a few choices: it can
affirm, modify, reverse, or reverse and remand the lower court (return the case to the lower court for
retrial).
The last type of appeal within the state courts system is to the highest court, the state supreme court,
which is composed of a single panel of between five and nine judges and is usually located in the state
capital. (The intermediate appellate courts are usually composed of panels of three judges and are situated
in various locations around the state.) In a few states, the highest court goes by a different name: in New
York, it is known as the court of appeals. In certain cases, appellants to the highest court in a state have
the right to have their appeals heard, but more often the supreme court selects the cases it wishes to hear.
For most litigants, the ruling of the state supreme court is final. In a relatively small class of cases—those
Saylor URL: http://www.saylor.org/books

Saylor.org
75

in which federal constitutional claims are made—appeal to the US Supreme Court to issue
a writ of certiorari remains a possibility.

The Federal Court System
District Courts
The federal judicial system is uniform throughout the United States and consists of three levels. At the
first level are the federal district courts, which are the trial courts in the federal system. Every state has
one or more federal districts; the less populous states have one, and the more populous states (California,
Texas, and New York) have four. The federal court with the heaviest commercial docket is the US District
Court for the Southern District of New York (Manhattan). There are forty-four district judges and fifteen
magistrates in this district. The district judges throughout the United States commonly preside over all
federal trials, both criminal and civil.

Courts of Appeal
Cases from the district courts can then be appealed to the circuit courts of appeal, of which there are
thirteen (). Each circuit oversees the work of the district courts in several states. For example, the US
Court of Appeals for the Second Circuit hears appeals from district courts in New York, Connecticut, and
Vermont. The US Court of Appeals for the Ninth Circuit hears appeals from district courts in California,
Oregon, Nevada, Montana, Washington, Idaho, Arizona, Alaska, Hawaii, and Guam. The US Court of
Appeals for the District of Columbia Circuit hears appeals from the district court in Washington, DC, as
well as from numerous federal administrative agencies (see ). The US Court of Appeals for the Federal
Circuit, also located in Washington, hears appeals in patent and customs cases. Appeals are usually heard
by three-judge panels, but sometimes there will be a rehearing at the court of appeals level, in which case
all judges sit to hear the case “en banc.”
There are also several specialized courts in the federal judicial system. These include the US Tax Court,
the Court of Customs and Patent Appeals, and the Court of Claims.

United States Supreme Court
Overseeing all federal courts is the US Supreme Court, in Washington, DC. It consists of nine justices—the
chief justice and eight associate justices. (This number is not constitutionally required; Congress can
establish any number. It has been set at nine since after the Civil War.) The Supreme Court has selective
control over most of its docket. By law, the cases it hears represent only a tiny fraction of the cases that are
Saylor URL: http://www.saylor.org/books

Saylor.org
76

submitted. In 2008, the Supreme Court had numerous petitions (over 7,000, not including thousands of
petitions from prisoners) but heard arguments in only 87 cases. The Supreme Court does not sit in panels.
All the justices hear and consider each case together, unless a justice has a conflict of interest and must
withdraw from hearing the case.
Figure 3.1 The Federal Judicial Circuits

Federal judges—including Supreme Court justices—are nominated by the president and must be
confirmed by the Senate. Unlike state judges, who are usually elected and preside for a fixed term of years,
federal judges sit for life unless they voluntarily retire or are impeached.

KEY TAKEAWAY

Trial courts and appellate courts have different functions. State trial courts sometimes hear cases with
federal law issues, and federal courts sometimes hear cases with state law issues. Within both state and
federal court systems, it is useful to know the different kinds of courts and what cases they can decide.

Saylor URL: http://www.saylor.org/books

Saylor.org
77

EXERCISES
1.

Why all of this complexity? Why don’t state courts hear only claims based on state law, and federal courts
only federal-law-based claims?

2.

Why would a plaintiff in Iowa with a case against a New Jersey defendant prefer to have the case heard in
Iowa?

3.

James, a New Jersey resident, is sued by Jonah, an Iowa resident. After a trial in which James appears and
vigorously defends himself, the Iowa state court awards Jonah $136,750 dollars in damages for his tort
claim. In trying to collect from James in New Jersey, Jonah must have the New Jersey court certify the
Iowa judgment. Why, ordinarily, must the New Jersey court do so?

3.2 The Problem of Jurisdiction

LEARNING OBJECTIVES

1.

Explain the concept of subject matter jurisdiction and distinguish it from personal jurisdiction.

2.

Understand how and where the US Constitution provides a set of instructions as to what federal courts
are empowered by law to do.

3.

Know which kinds of cases must be heard in federal courts only.

4.

Explain diversity of citizenship jurisdiction and be able to decide whether a case is eligible for diversity
jurisdiction in the federal courts.

Jurisdiction is an essential concept in understanding courts and the legal system. Jurisdiction is a
combination of two Latin words: juris (law) and diction(to speak). Which court has the power “to
speak the law” is the basic question of jurisdiction.
There are two questions about jurisdiction in each case that must be answered before a judge will
hear a case: the question of subject matter jurisdiction and the question of personal jurisdiction. We
will consider the question of subject matter jurisdiction first, because judges do; if they determine,
on the basis of the initial documents in the case (the “pleadings”), that they have no power to hear
and decide that kind of case, they will dismiss it.

Saylor URL: http://www.saylor.org/books

Saylor.org
78

The Federal-State Balance: Federalism
State courts have their origins in colonial era courts. After the American Revolution, state courts
functioned (with some differences) much like they did in colonial times. The big difference after 1789 was
that state courts coexisted with federal courts. Federalism was the system devised by the nation’s founders
in which power is shared between states and the federal government. This sharing requires a division of
labor between the states and the federal government. It is Article III of the US Constitution that spells out
the respective spheres of authority (jurisdiction) between state and federal courts.
Take a close look at Article III of the Constitution. (You can find a printable copy of the Constitution
at http://www.findlaw.com.) Article III makes clear that federal courts are courts of limited power or
jurisdiction. Notice that the only kinds of cases federal courts are authorized to deal with have strong
federal connections. For example, federal courts have jurisdiction when a federal law is being used by the
plaintiff or prosecutor (a “federal question” case) or the case arises “in admiralty” (meaning that the
problem arose not on land but on sea, beyond the territorial jurisdiction of any state, or in navigable
waters within the United States). Implied in this list is the clear notion that states would continue to have
their own laws, interpreted by their own courts, and that federal courts were needed only where the issues
raised by the parties had a clear federal connection. The exception to this is diversity jurisdiction,
discussed later.
The Constitution was constructed with the idea that state courts would continue to deal with basic kinds
of claims such as tort, contract, or property claims. Since states sanction marriages and divorce, state
courts would deal with “domestic” (family) issues. Since states deal with birth and death records, it stands
to reason that paternity suits, probate disputes, and the like usually wind up in state courts. You wouldn’t
go to the federal building or courthouse to get a marriage license, ask for a divorce, or probate a will: these
matters have traditionally been dealt with by the states (and the thirteen original colonies before them).
Matters that historically get raised and settled in state court under state law include not only domestic and
probate matters but also law relating to corporations, partnerships, agency, contracts, property, torts, and
commercial dealings generally. You cannot get married or divorced in federal court, because federal
courts have no jurisdiction over matters that are historically (and are still) exclusively within the domain
of state law.
Saylor URL: http://www.saylor.org/books

Saylor.org
79

In terms of subject matter jurisdiction, then, state courts will typically deal with the kinds of disputes just
cited. Thus if you are Michigan resident and have an auto accident in Toledo with an Ohio resident and
you each blame each other for the accident, the state courts would ordinarily resolve the matter if the
dispute cannot otherwise be settled. Why state courts? Because when you blame one another and allege
that it’s the other person’s fault, you have the beginnings of a tort case, with negligence as a primary
element of the claim, and state courts have routinely dealt with this kind of claim, from British colonial
times through Independence and to the present. (See also of this text.) People have had a need to resolve
this kind of dispute long before our federal courts were created, and you can tell from Article III that the
founders did not specify that tort or negligence claims should be handled by the federal courts. Again,
federal courts are courts of limited jurisdiction, limited to the kinds of cases specified in Article III. If the
case before the federal court does not fall within one of those categories, the federal court cannot
constitutionally hear the case because it does not have subject matter jurisdiction.
Always remember: a court must have subject matter jurisdiction to hear and decide a case. Without it, a
court cannot address the merits of the controversy or even take the next jurisdictional step of figuring out
which of the defendants can be sued in that court. The question of which defendants are appropriately
before the court is a question of personal jurisdiction.
Because there are two court systems, it is important for a plaintiff to file in the right court to begin with.
The right court is the one that has subject matter jurisdiction over the case—that is, the power to hear and
decide the kind of case that is filed. Not only is it a waste of time to file in the wrong court system and be
dismissed, but if the dismissal comes after the filing period imposed by the
applicable statute of limitations, it will be too late to refile in the correct court system. Such cases will be
routinely dismissed, regardless of how deserving the plaintiff might be in his quest for justice. (The
plaintiff’s only remedy at that point would be to sue his lawyer for negligence for failing to mind the clock
and get to the right court in time!)

Exclusive Jurisdiction in Federal Courts
With two court systems, a plaintiff (or the plaintiff’s attorney, most likely) must decide whether to file a
case in the state court system or the federal court system. Federal courts have exclusive jurisdiction over

Saylor URL: http://www.saylor.org/books

Saylor.org
80

certain kinds of cases. The reason for this comes directly from the Constitution. Article III of the US
Constitution provides the following:
The judicial Power shall extend to all Cases, in Law and Equity, arising under this Constitution,
the Laws of the United States, and Treaties made, or which shall be made, under their Authority;
to all Cases affecting Ambassadors, other public Ministers and Consuls; to all Cases of admiralty
and maritime Jurisdiction; to Controversies to which the United States shall be a Party; to
Controversies between two or more States; between a State and Citizens of another State;
between Citizens of different States; between Citizens of the same State claiming Lands under
Grants of different States, and between a State, or the Citizens thereof, and foreign States,
Citizens or Subjects.
By excluding diversity cases, we can assemble a list of the kinds of cases that can only be heard in federal
courts. The list looks like this:
1.

Suits between states. Cases in which two or more states are a party.

2. Cases involving ambassadors and other high-ranking public figures. Cases arising between foreign
ambassadors and other high-ranking public officials.
3. Federal crimes. Crimes defined by or mentioned in the US Constitution or those defined or punished
by federal statute. Such crimes include treason against the United States, piracy, counterfeiting,
crimes against the law of nations, and crimes relating to the federal government’s authority to
regulate interstate commerce. However, most crimes are state matters.
4. Bankruptcy. The statutory procedure, usually triggered by insolvency, by which a person is relieved of
most debts and undergoes a judicially supervised reorganization or liquidation for the benefit of the
person’s creditors.
5.
a.

Patent, copyright, and trademark cases
Patent. The exclusive right to make, use, or sell an invention for a specified period (usually

seventeen years), granted by the federal government to the inventor if the device or process is novel,
useful, and nonobvious.
b. Copyright. The body of law relating to a property right in an original work of authorship (such as a
literary, musical, artistic, photographic, or film work) fixed in any tangible medium of expression,
giving the holder the exclusive right to reproduce, adapt, distribute, perform, and display the work.
Saylor URL: http://www.saylor.org/books

Saylor.org
81

c.

Trademark. A word, phrase, logo, or other graphic symbol used by a manufacturer or seller to
distinguish its product or products from those of others.
Admiralty. The system of laws that has grown out of the practice of admiralty courts: courts that
exercise jurisdiction over all maritime contracts, torts, injuries, and offenses.
Antitrust. Federal laws designed to protect trade and commerce from restraining monopolies,
price fixing, and price discrimination.
Securities and banking regulation. The body of law protecting the public by regulating the
registration, offering, and trading of securities and the regulation of banking practices.
Other cases specified by federal statute. Any other cases specified by a federal statute where
Congress declares that federal courts will have exclusive jurisdiction.

Concurrent Jurisdiction
When a plaintiff takes a case to state court, it will be because state courts typically hear that kind of case
(i.e., there is subject matter jurisdiction). If the plaintiff’s main cause of action comes from a certain
state’s constitution, statutes, or court decisions, the state courts have subject matter jurisdiction over the
case. If the plaintiff’s main cause of action is based on federal law (e.g., Title VII of the Civil Rights Act of
1964), the federal courts have subject matter jurisdiction over the case. But federal courts will also have
subject matter jurisdiction over certain cases that have only a state-based cause of action; those cases are
ones in which the plaintiff(s) and the defendant(s) are from different states and the amount in
controversy is more than $75,000. State courts can have subject matter jurisdiction over certain cases that
have only a federal-based cause of action. The Supreme Court has now made clear that state courts
have concurrent jurisdiction of any federal cause of action unless Congress has given exclusive jurisdiction
to federal courts.
In short, a case with a federal question can be often be heard in either state or federal court, and a case
that has parties with a diversity of citizenship can be heard in state courts or in federal courts where the
tests of complete diversity and amount in controversy are met. (See .)
Whether a case will be heard in a state court or moved to a federal court will depend on the parties. If a
plaintiff files a case in state trial court where concurrent jurisdiction applies, a defendant may (or may
not) ask that the case be removed to federal district court.
Saylor URL: http://www.saylor.org/books

Saylor.org
82

Summary of Rules on Subject Matter Jurisdiction
1.

A court must always have subject matter jurisdiction, and personal jurisdiction over at least one
defendant, to hear and decide a case.

2. A state court will have subject matter jurisdiction over any case that is not required to be brought in a
federal court.
Some cases can only be brought in federal court, such as bankruptcy cases, cases involving federal crimes,
patent cases, and Internal Revenue Service tax court claims. The list of cases for exclusive federal
jurisdiction is fairly short. That means that almost any state court will have subject matter jurisdiction
over almost any kind of case. If it’s a case based on state law, a state court will always have subject matter
jurisdiction.
3. A federal court will have subject matter jurisdiction over any case that is either based on a federal law
(statute, case, or US Constitution)
OR
A federal court will have subject matter jurisdiction over any case based on state law where the parties are
(1) from different states and (2) the amount in controversy is at least $75,000.
(1) The different states requirement means that no plaintiff can have permanent residence in a state
where any defendant has permanent residence—there must be complete diversity of citizenship as
between all plaintiffs and defendants.
(2) The amount in controversy requirement means that a good-faith estimate of the amount the plaintiff
may recover is at least $75,000.
NOTE: For purposes of permanent residence, a corporation is considered a resident where it is
incorporated AND where it has a principal place of business.
4. In diversity cases, the following rules apply.
(1) Federal civil procedure rules apply to how the case is conducted before and during trial and any
appeals, but
(2) State law will be used as the basis for a determination of legal rights and responsibilities.
(a) This “choice of law” process is interesting but complicated. Basically, each state has its own set of
judicial decisions that resolve conflict of laws. For example, just because A sues B in a Texas court, the

Saylor URL: http://www.saylor.org/books

Saylor.org
83

Texas court will not necessarily apply Texas law. Anna and Bobby collide and suffer serious physical
injuries while driving their cars in Roswell, New Mexico. Both live in Austin, and Bobby files a lawsuit in
Austin. The court there could hear it (having subject matter jurisdiction and personal jurisdiction over
Bobby) but would apply New Mexico law, which governs motor vehicle laws and accidents in New Mexico.
Why would the Texas judge do that?
(b) The Texas judge knows that which state’s law is chosen to apply to the case can make a decisive
difference in the case, as different states have different substantive law standards. For example, in a
breach of contract case, one state’s version of the Uniform Commercial Code may be different from
another’s, and which one the court decides to apply is often exceedingly good for one side and dismal for
the other. In Anna v. Bobby, if Texas has one kind of comparative negligence statute and New Mexico has
a different kind of comparative negligence statute, who wins or loses, or how much is awarded, could well
depend on which law applies. Because both were under the jurisdiction of New Mexico’s laws at the time,
it makes sense to apply New Mexico law.
(3) Why do some nonresident defendants prefer to be in federal court?
(a) In the state court, the judge is elected, and the jury may be familiar with or sympathetic to the “local”
plaintiff.
(b) The federal court provides a more neutral forum, with an appointed, life-tenured judge and a wider
pool of potential jurors (drawn from a wider geographical area).
(4) If a defendant does not want to be in state court and there is diversity, what is to be done?
(a) Make a motion for removal to the federal court.
(b) The federal court will not want to add to its caseload, or docket, but must take the case unless there
is not complete diversity of citizenship or the amount in controversy is less than $75,000.
To better understand subject matter jurisdiction in action, let’s take an example. Wile E. Coyote wants a
federal judge to hear his products-liability action against Acme, Inc., even though the action is based on
state law. Mr. Coyote’s attorney wants to “make a federal case” out of it, thinking that the jurors in the
federal district court’s jury pool will understand the case better and be more likely to deliver a “high value”
verdict for Mr. Coyote. Mr. Coyote resides in Arizona, and Acme is incorporated in the state of Delaware
and has its principal place of business in Chicago, Illinois. The federal court in Arizona can hear and
decide Mr. Coyote’s case (i.e., it has subject matter jurisdiction over the case) because of diversity of
Saylor URL: http://www.saylor.org/books

Saylor.org
84

citizenship. If Mr. Coyote was injured by one of Acme’s defective products while chasing a roadrunner in
Arizona, the federal district court judge would hear his action—using federal procedural law—and decide
the case based on the substantive law of Arizona on product liability.
But now change the facts only slightly: Acme is incorporated in Delaware but has its principal place of
business in Phoenix, Arizona. Unless Mr. Coyote has a federal law he is using as a basis for his claims
against Acme, his attempt to get a federal court to hear and decide the case will fail. It will fail because
there is not complete diversity of citizenship between the plaintiff and the defendant.

Robinson v. Audi
Now consider Mr. and Mrs. Robinson and their products-liability claim against Seaway Volkswagen and
the other three defendants. There is no federal products-liability law that could be used as a cause of
action. They are most likely suing the defendants using products-liability law based on common-law
negligence or common-law strict liability law, as found in state court cases. They were not yet Arizona
residents at the time of the accident, and their accident does not establish them as Oklahoma residents,
either. They bought the vehicle in New York from a New York–based retailer. None of the other
defendants is from Oklahoma.
They file in an Oklahoma state court, but how will they (their attorney or the court) know if the state court
has subject matter jurisdiction? Unless the case is required to be in a federal court (i.e., unless the federal
courts have exclusive jurisdiction over this kind of case), any state court system will have subject matter
jurisdiction, including Oklahoma’s state court system. But if their claim is for a significant amount of
money, they cannot file in small claims court, probate court, or any court in Oklahoma that does not have
statutory jurisdiction over their claim. They will need to file in a court of general jurisdiction. In short,
even filing in the right court system (state versus federal), the plaintiff must be careful to find the court
that has subject matter jurisdiction.
If they wish to go to federal court, can they? There is no federal question presented here (the claim is
based on state common law), and the United States is not a party, so the only basis for federal court
jurisdiction would be diversity jurisdiction. If enough time has elapsed since the accident and they have
established themselves as Arizona residents, they could sue in federal court in Oklahoma (or elsewhere),
but only if none of the defendants—the retailer, the regional Volkswagen company, Volkswagen of North

Saylor URL: http://www.saylor.org/books

Saylor.org
85

America, or Audi (in Germany) are incorporated in or have a principal place of business in Arizona. The
federal judge would decide the case using federal civil procedure but would have to make the appropriate
choice of state law. In this case, the choice of conflicting laws would most likely be Oklahoma, where the
accident happened, or New York, where the defective product was sold.
Table 3.1 Sample Conflict-of-Law Principles

Substantive Law Issue

Law to be Applied

Liability for injury caused by tortious conduct

State in which the injury was inflicted

Real property

State where the property is located

Personal Property: inheritance

Domicile of deceased (not location of property)

Contract: validity

State in which contract was made

Contract: breach

State in which contract was to be performed*

*Or, in many states, the state with the most significant contacts with the contractual activities
Note: Choice-of-law clauses in a contract will ordinarily be honored by judges in state and federal courts.

Legal Procedure, Including Due Process and Personal Jurisdiction
In this section, we consider how lawsuits are begun and how the court knows that it has both subject
matter jurisdiction and personal jurisdiction over at least one of the named defendants.
The courts are not the only institutions that can resolve disputes. In , we will discuss other disputeresolution forums, such as arbitration and mediation. For now, let us consider how courts make decisions
in civil disputes. Judicial decision making in the context of litigation (civil lawsuits) is a distinctive form of
dispute resolution.
First, to get the attention of a court, the plaintiff must make a claim based on existing laws. Second, courts
do not reach out for cases. Cases are brought to them, usually when an attorney files a case with the right
court in the right way, following the various laws that govern all civil procedures in a state or in the federal
system. (Most US states’ procedural laws are similar to the federal procedural code.)
Saylor URL: http://www.saylor.org/books

Saylor.org
86

Once at the court, the case will proceed through various motions (motions to dismiss for lack of
jurisdiction, for example, or insufficient service of process), the proofs (submission of evidence), and the
arguments (debate about the meaning of the evidence and the law) of contesting parties.
This is at the heart of the adversary system, in which those who oppose each other may attack the other’s
case through proofs and cross-examination. Every person in the United States who wishes to take a case
to court is entitled to hire a lawyer. The lawyer works for his client, not the court, and serves him as an
advocate, or supporter. The client’s goal is to persuade the court of the accuracy and justness of his
position. The lawyer’s duty is to shape the evidence and the argument—the line of reasoning about the
evidence—to advance his client’s cause and persuade the court of its rightness. The lawyer for the
opposing party will be doing the same thing, of course, for her client. The judge (or, if one is sitting, the
jury) must sort out the facts and reach a decision from this cross-fire of evidence and argument.
The method of adjudication—the act of making an order or judgment—has several important features.
First, it focuses the conflicting issues. Other, secondary concerns are minimized or excluded altogether.
Relevance is a key concept in any trial. The judge is required to decide the questions presented at the trial,
not to talk about related matters. Second, adjudication requires that the judge’s decision be reasoned, and
that is why judges write opinions explaining their decisions (an opinion may be omitted when the verdict
comes from a jury). Third, the judge’s decision must not only be reasoned but also be responsive to the
case presented: the judge is not free to say that the case is unimportant and that he therefore will ignore it.
Unlike other branches of government that are free to ignore problems pressing upon them, judges must
decide cases. (For example, a legislature need not enact a law, no matter how many people petition it to do
so.) Fourth, the court must respond in a certain way. The judge must pay attention to the parties’
arguments and his decision must result from their proofs and arguments. Evidence that is not presented
and legal arguments that are not made cannot be the basis for what the judge decides. Also, judges are
bound by standards of weighing evidence: the burden of proof in a civil case is generally a “preponderance
of the evidence.”
In all cases, the plaintiff—the party making a claim and initiating the lawsuit (in a criminal case the
plaintiff is the prosecution)—has the burden of proving his case. If he fails to prove it, the defendant—the
party being sued or prosecuted—will win.

Saylor URL: http://www.saylor.org/books

Saylor.org
87

Criminal prosecutions carry the most rigorous burden of proof: the government must prove its case
against the defendant beyond a reasonable doubt. That is, even if it seems very likely that the defendant
committed the crime, as long as there remains some reasonable doubt—perhaps he was not clearly
identified as the culprit, perhaps he has an alibi that could be legitimate—the jury must vote to acquit
rather than convict.
By contrast, the burden of proof in ordinary civil cases—those dealing with contracts, personal injuries,
and most of the cases in this book—is a preponderance of the evidence, which means that the plaintiff’s
evidence must outweigh whatever evidence the defendant can muster that casts doubts on the plaintiff’s
claim. This is not merely a matter of counting the number of witnesses or of the length of time that they
talk: the judge in a trial without a jury (a bench trial), or the jury where one is impaneled, must apply the
preponderance of evidence test by determining which side has the greater weight of credible, relevant
evidence.
Adjudication and the adversary system imply certain other characteristics of courts. Judges must be
impartial; those with a personal interest in a matter must refuse to hear it. The ruling of a court, after all
appeals are exhausted, is final. This principle is known as res judicata (Latin for “the thing is decided”),
and it means that the same parties may not take up the same dispute in another court at another time.
Finally, a court must proceed according to a public set of formal procedural rules; a judge cannot make up
the rules as he goes along. To these rules we now turn.

How a Case Proceeds
Complaint and Summons
Beginning a lawsuit is simple and is spelled out in the rules of procedure by which each court system
operates. In the federal system, the plaintiff begins a lawsuit by filing a complaint—a document clearly
explaining the grounds for suit—with the clerk of the court. The court’s agent (usually a sheriff, for state
trial courts, or a US deputy marshal, in federal district courts) will then serve the defendant with the
complaint and a summons. The summons is a court document stating the name of the plaintiff and his
attorney and directing the defendant to respond to the complaint within a fixed time period.
The timing of the filing can be important. Almost every possible legal complaint is governed by a federal
or state statute of limitations, which requires a lawsuit to be filed within a certain period of time. For
Saylor URL: http://www.saylor.org/books

Saylor.org
88

example, in many states a lawsuit for injuries resulting from an automobile accident must be filed within
two years of the accident or the plaintiff forfeits his right to proceed. As noted earlier, making a correct
initial filing in a court that has subject matter jurisdiction is critical to avoiding statute of limitations
problems.

Jurisdiction and Venue
The place of filing is equally important, and there are two issues regarding location. The first is subject
matter jurisdiction, as already noted. A claim for breach of contract, in which the amount at stake is $1
million, cannot be brought in a local county court with jurisdiction to hear cases involving sums of up to
only $1,000. Likewise, a claim for copyright violation cannot be brought in a state superior court, since
federal courts have exclusive jurisdiction over copyright cases.
The second consideration is venue—the proper geographic location of the court. For example, every
county in a state might have a superior court, but the plaintiff is not free to pick any county. Again, a
statute will spell out to which court the plaintiff must go (e.g., the county in which the plaintiff resides or
the county in which the defendant resides or maintains an office).

Service of Process and Personal Jurisdiction
The defendant must be “served”—that is, must receive notice that he has been sued. Service can be done
by physically presenting the defendant with a copy of the summons and complaint. But sometimes the
defendant is difficult to find (or deliberately avoids the marshal or other process server). The rules spell
out a variety of ways by which individuals and corporations can be served. These include using US Postal
Service certified mail or serving someone already designated to receive service of process. A corporation
or partnership, for example, is often required by state law to designate a “registered agent” for purposes of
getting public notices or receiving a summons and complaint.
One of the most troublesome problems is service on an out-of-state defendant. The personal jurisdiction
of a state court over persons is clear for those defendants found within the state. If the plaintiff claims that
an out-of-state defendant injured him in some way, must the plaintiff go to the defendant’s home state to
serve him? Unless the defendant had some significant contact with the plaintiff’s state, the plaintiff may
indeed have to. For instance, suppose a traveler from Maine stopped at a roadside diner in Montana and
ordered a slice of homemade pie that was tainted and caused him to be sick. The traveler may not simply
return home and mail the diner a notice that he is suing it in a Maine court. But if out-of-state defendants
Saylor URL: http://www.saylor.org/books

Saylor.org
89

have some contact with the plaintiff’s state of residence, there might be grounds to bring them within the
jurisdiction of the plaintiff’s state courts. In Burger King v. Rudzewicz, , the federal court in Florida had
to consider whether it was constitutionally permissible to exercise personal jurisdiction over a Michigan
franchisee.
Again, recall that even if a court has subject matter jurisdiction, it must also have personal jurisdiction
over each defendant against whom an enforceable judgment can be made. Often this is not a problem; you
might be suing a person who lives in your state or regularly does business in your state. Or a nonresident
may answer your complaint without objecting to the court’s “in personam” (personal) jurisdiction. But
many defendants who do not reside in the state where the lawsuit is filed would rather not be put to the
inconvenience of contesting a lawsuit in a distant forum. Fairness—and the due process clause of the
Fourteenth Amendment—dictates that nonresidents should not be required to defend lawsuits far from
their home base, especially where there is little or no contact or connection between the nonresident and
the state where a lawsuit is brought.

Summary of Rules on Personal Jurisdiction
1.

Once a court determines that it has subject matter jurisdiction, it must find at least one defendant
over which it is “fair” (i.e., in accord with due process) to exercise personal jurisdiction.

2. If a plaintiff sues five defendants and the court has personal jurisdiction over just one, the case can be
heard, but the court cannot make a judgment against the other four.
1.

But if the plaintiff loses against defendant 1, he can go elsewhere (to another state or states) and sue
defendants 2, 3, 4, or 5.

2. The court’s decision in the first lawsuit (against defendant 1) does not determine the liability of the
nonparticipating defendants.
This involves the principle of res judicata, which means that you can’t bring the same action against the
same person (or entity) twice. It’s like the civil side of double jeopardy. Res means “thing,”
and judicata means “adjudicated.” Thus the “thing” has been “adjudicated” and should not be judged
again. But, as to nonparticipating parties, it is not over. If you have a different case against the same
defendant—one that arises out of a completely different situation—that case is not barred by res judicata.

Saylor URL: http://www.saylor.org/books

Saylor.org
90

3. Service of process is a necessary (but not sufficient) condition for getting personal jurisdiction over a
particular defendant (see rule 4).
1.

In order to get a judgment in a civil action, the plaintiff must serve a copy of the complaint and a
summons on the defendant.

2. There are many ways to do this.


The process server personally serves a complaint on the defendant.



The process server leaves a copy of the summons and complaint at the residence of the defendant, in
the hands of a competent person.



The process server sends the summons and complaint by certified mail, return receipt requested.



The process server, if all other means are not possible, notifies the defendant by publication in a
newspaper having a minimum number of readers (as may be specified by law).

4. In addition to successfully serving the defendant with process, a plaintiff must convince the court that
exercising personal jurisdiction over the defendant is consistent with due process and any statutes in
that state that prescribe the jurisdictional reach of that state (the so-called long-arm statutes). The
Supreme Court has long recognized various bases for judging whether such process is fair.
1.

Consent. The defendant agrees to the court’s jurisdiction by coming to court, answering the
complaint, and having the matter litigated there.

2. Domicile. The defendant is a permanent resident of that state.
3. Event. The defendant did something in that state, related to the lawsuit, that makes it fair for the state
to say, “Come back and defend!”
4. Service of process within the state will effectively provide personal jurisdiction over the nonresident.
Again, let’s consider Mrs. Robinson and her children in the Audi accident. She could file a lawsuit
anywhere in the country. She could file a lawsuit in Arizona after she establishes residency there. But
while the Arizona court would have subject matter jurisdiction over any products-liability claim (or any
claim that was not required to be heard in a federal court), the Arizona court would face an issue of “in
personam jurisdiction,” or personal jurisdiction: under the due process clause of the Fourteenth
Amendment, each state must extend due process to citizens of all of the other states. Because fairness is
essential to due process, the court must consider whether it is fair to require an out-of-state defendant to
appear and defend against a lawsuit that could result in a judgment against that defendant.
Saylor URL: http://www.saylor.org/books

Saylor.org
91

Almost every state in the United States has a statute regarding personal jurisdiction, instructing judges
when it is permissible to assert personal jurisdiction over an out-of-state resident. These are called longarm statutes. But no state can reach out beyond the limits of what is constitutionally permissible under
the Fourteenth Amendment, which binds the states with its proviso to guarantee the due process rights of
the citizens of every state in the union. The “minimum contacts” test in Burger King v. Rudzewicz () tries
to make the fairness mandate of the due process clause more specific. So do other tests articulated in the
case (such as “does not offend traditional notions of fair play and substantial justice”). These tests are
posed by the Supreme Court and heeded by all lower courts in order to honor the provisions of the
Fourteenth Amendment’s due process guarantees. These tests are in addition to any state long-arm
statute’s instructions to courts regarding the assertion of personal jurisdiction over nonresidents.

Choice of Law and Choice of Forum Clauses
In a series of cases, the Supreme Court has made clear that it will honor contractual choices of parties in a
lawsuit. Suppose the parties to a contract wind up in court arguing over the application of the contract’s
terms. If the parties are from two different states, the judge may have difficulty determining which law to
apply (see ). But if the contract says that a particular state’s law will be applied if there is a dispute, then
ordinarily the judge will apply that state’s law as a rule of decision in the case. For example, Kumar Patel
(a Missouri resident) opens a brokerage account with Goldman, Sachs and Co., and the contractual
agreement calls for “any disputes arising under this agreement” to be determined “according to the laws
of the state of New York.” When Kumar claims in a Missouri court that his broker is “churning” his
account, and, on the other hand, Goldman, Sachs claims that Kumar has failed to meet his margin call and
owes $38,568.25 (plus interest and attorney’s fees), the judge in Missouri will apply New York law based
on the contract between Kumar and Goldman, Sachs.
Ordinarily, a choice-of-law clause will be accompanied by a choice-of-forum clause. In a choice-of-forum
clause, the parties in the contract specify which court they will go to in the event of a dispute arising under
the terms of contract. For example, Harold (a resident of Virginia) rents a car from Alamo at the Denver
International Airport. He does not look at the fine print on the contract. He also waives all collision and
other insurance that Alamo offers at the time of his rental. While driving back from Telluride Bluegrass
Festival, he has an accident in Idaho Springs, Colorado. His rented Nissan Altima is badly damaged. On
Saylor URL: http://www.saylor.org/books

Saylor.org
92

returning to Virginia, he would like to settle up with Alamo, but his insurance company and Alamo cannot
come to terms. He realizes, however, that he has agreed to hear the dispute with Alamo in a specific court
in San Antonio, Texas. In the absence of fraud or bad faith, any court in the United States is likely to
uphold the choice-of-form clause and require Harold (or his insurance company) to litigate in San
Antonio, Texas.

KEY TAKEAWAY

There are two court systems in the United States. It is important to know which system—the state court
system or the federal court system—has the power to hear and decide a particular case. Once that is
established, the Constitution compels an inquiry to make sure that no court extends its reach unfairly to
out-of-state residents. The question of personal jurisdiction is a question of fairness and due process to
nonresidents.

1.

EXERCISES

The Constitution specifies that federal courts have exclusive jurisdiction over admiralty claims. Mr. and
Mrs. Shute have a claim against Carnival Cruise lines for the negligence of the cruise line. Mrs. Shute
sustained injuries as a result of the company’s negligence. Mr. and Mrs. Shute live in the state of
Washington. Can they bring their claim in state court? Must they bring their claim in federal court?

2.

Congress passed Title VII of the Civil Rights Act of 1964. In Title VII, employers are required not to
discriminate against employees on the basis of race, color, sex, religion, or national origin. In passing Title
VII, Congress did not require plaintiffs to file only in federal courts. That is, Congress made no statement
in Title VII that federal courts had “exclusive jurisdiction” over Title VII claims. Mrs. Harris wishes to sue
Forklift Systems, Inc. of Nashville, Tennessee, for sexual harassment under Title VII. She has gone through
the Equal Employment Opportunity Commission process and has a right-to-sue letter, which is required
before a Title VII action can be brought to court. Can she file a complaint that will be heard by a state
court?

3.

Mrs. Harris fails to go to the Equal Employment Opportunity Commission to get her right-to-sue letter
against Forklift Systems, Inc. She therefore does not have a viable Title VII cause of action against Forklift.
She does, however, have her rights under Tennessee’s equal employment statute and various court
decisions from Tennessee courts regarding sexual harassment. Forklift is incorporated in Tennessee and
has its principal place of business in Nashville. Mrs. Harris is also a citizen of Tennessee. Explain why, if

Saylor URL: http://www.saylor.org/books

Saylor.org
93

she brings her employment discrimination and sexual harassment lawsuit in a federal court, her lawsuit
will be dismissed for lack of subject matter jurisdiction.
4.

Suppose Mr. and Mrs. Robinson find in the original paperwork with Seaway Volkswagen that there is a
contractual agreement with a provision that says “all disputes arising between buyer and Seaway
Volkswagen will be litigated, if at all, in the county courts of Westchester County, New York.” Will the
Oklahoma court take personal jurisdiction over Seaway Volkswagen, or will it require the Robinsons to
litigate their claim in New York?

3.3 Motions and Discovery

LEARNING OBJECTIVES

1.

Explain how a lawsuit can be dismissed prior to any trial.

2.

Understand the basic principles and practices of discovery before a trial.

The early phases of a civil action are characterized by many different kinds of motions and a complex
process of mutual fact-finding between the parties that is known as discovery. A lawsuit will start
with the pleadings (complaint and answer in every case, and in some cases a counterclaim by the
defendant against the plaintiff and the plaintiff’s reply to the defendant’s counterclaim). After the
pleadings, the parties may make various motions, which are requests to the judge. Motions in the
early stages of a lawsuit usually aim to dismiss the lawsuit, to have it moved to another venue, or to
compel the other party to act in certain ways during the discovery process.

Initial Pleadings, and Motions to Dismiss
The first papers filed in a lawsuit are called the pleadings. These include the plaintiff’s complaint and then
(usually after thirty or more days) the answer or response from the defendant. The answer may be
coupled with a counterclaim against the plaintiff. (In effect, the defendant becomes the plaintiff for the
claims she has against the original plaintiff.) The plaintiff may reply to any counterclaim by the defendant.
State and federal rules of civil procedure require that the complaint must state the nature of the plaintiff’s
claim, the jurisdiction of the court, and the nature of the relief that is being asked for (usually an award of
money, but sometimes an injunction, or a declaration of legal rights). In an answer, the defendant will
often deny all the allegations of the complaint or will admit to certain of its allegations and deny others.
Saylor URL: http://www.saylor.org/books

Saylor.org
94

A complaint and subsequent pleadings are usually quite general and give little detail. Cases can be decided
on the pleadings alone in the following situations: (1) If the defendant fails to answer the complaint, the
court can enter a default judgment, awarding the plaintiff what he seeks. (2) The defendant can move to
dismiss the complaint on the grounds that the plaintiff failed to “state a claim on which relief can be
granted,” or on the basis that there is no subject matter jurisdiction for the court chosen by the plaintiff,
or on the basis that there is no personal jurisdiction over the defendant. The defendant is saying, in effect,
that even if all the plaintiff’s allegations are true, they do not amount to a legal claim that can be heard by
the court. For example, a claim that the defendant induced a woman to stop dating the plaintiff (a socalled alienation of affections cause of action) is no longer actionable in US state courts, and any court will
dismiss the complaint without any further proceedings. (This type of dismissal is occasionally still called a
demurrer.)
A third kind of dismissal can take place on a motion for summary judgment. If there is no triable question
of fact or law, there is no reason to have a trial. For example, the plaintiff sues on a promissory note and,
at deposition (an oral examination under oath), the defendant admits having made no payment on the
note and offers no excuse that would be recognizable as a reason not to pay. There is no reason to have a
trial, and the court should grant summary judgment.

Discovery
If there is a factual dispute, the case will usually involve some degree of discovery, where each party tries
to get as much information out of the other party as the rules allow. Until the 1940s, when discovery
became part of civil procedure rules, a lawsuit was frequently a game in which each party hid as much
information as possible and tried to surprise the other party in court.
Beginning with a change in the Federal Rules of Civil Procedure adopted by the Supreme Court in 1938
and subsequently followed by many of the states, the parties are entitled to learn the facts of the case
before trial. The basic idea is to help the parties determine what the evidence might be, who the potential
witnesses are, and what specific issues are relevant. Discovery can proceed by several methods. A party
may serve an interrogatory on his adversary—a written request for answers to specific questions. Or a
party may depose the other party or a witness. A deposition is a live question-and-answer session at which
the witness answers questions put to him by one of the parties’ lawyers. His answers are recorded
Saylor URL: http://www.saylor.org/books

Saylor.org
95

verbatim and may be used at trial. Each party is also entitled to inspect books, documents, records, and
other physical items in the possession of the other. This is a broad right, as it is not limited to just
evidence that is admissible at trial. Discovery of physical evidence means that a plaintiff may inspect a
company’s accounts, customer lists, assets, profit-and-loss statements, balance sheets, engineering and
quality-control reports, sales reports, and virtually any other document.
The lawyers, not the court, run the discovery process. For example, one party simply makes a written
demand, stating the time at which the deposition will take place or the type of documents it wishes to
inspect and make copies of. A party unreasonably resisting discovery methods (whether depositions,
written interrogatories, or requests for documents) can be challenged, however, and judges are often
brought into the process to push reluctant parties to make more disclosure or to protect a party from
irrelevant or unreasonable discovery requests. For example, the party receiving the discovery request can
apply to the court for a protective order if it can show that the demand is for privileged material (e.g., a
party’s lawyers’ records are not open for inspection) or that the demand was made to harass the opponent.
In complex cases between companies, the discovery of documents can run into tens of millions of pages
and can take years. Depositions can consume days or even weeks of an executive’s time.

KEY TAKEAWAY

Many cases never get to trial. They are disposed of by motions to dismiss or are settled after extensive
discovery makes clear to the parties the strengths and weaknesses of the parties to the dispute.

EXERCISES

1.

Mrs. Robinson (in the Volkswagen Audi case) never establishes residency in Arizona, returns to New York,
and files her case in federal district court in New York, alleging diversity jurisdiction. Assume that the
defendants do not want to have the case heard in federal court. What motion will they make?

2.

Under contributory negligence, the negligence of any plaintiff that causes or contributes to the injuries a
plaintiff complains of will be grounds for dismissal. Suppose that in discovery, Mr. Ferlito in Ferlito v.
Johnson & Johnson () admits that he brought the cigarette lighter dangerously close to his costume,
saying, “Yes, you could definitely say I was being careless; I had a few drinks under my belt.” Also, Mrs.
Ferlito admits that she never reads product instructions from manufacturers. If the case is brought in a
state where contributory negligence is the law, on what basis can Johnson & Johnson have the case
dismissed before trial?

Saylor URL: http://www.saylor.org/books

Saylor.org
96

3.4 The Pretrial and Trial Phase

LEARNING OBJECTIVES

1.

Understand how judges can push parties into pretrial settlement.

2.

Explain the meaning and use of directed verdicts.

3.

Distinguish a directed verdict from a judgment n.o.v. (“notwithstanding the verdict”).

After considerable discovery, one of the parties may believe that there is no triable issue of law or fact
for the court to consider and may file a motion with the court for summary judgment. Unless it is
very clear, the judge will deny a summary judgment motion, because that ends the case at the trial
level; it is a “final order” in the case that tells the plaintiff “no” and leaves no room to bring another
lawsuit against the defendant for that particular set of facts (res judicata). If the plaintiff successfully
appeals a summary judgment motion, the case will come back to the trial court.
Prior to the trial, the judge may also convene the parties in an effort to investigate the possibilities of
settlement. Usually, the judge will explore the strengths and weaknesses of each party’s case with the
attorneys. The parties may decide that it is more prudent or efficient to settle than to risk going to
trial.

Pretrial Conference
At various times during the discovery process, depending on the nature and complexity of the case, the
court may hold a pretrial conference to clarify the issues and establish a timetable. The court may also
hold a settlement conference to see if the parties can work out their differences and avoid trial altogether.
Once discovery is complete, the case moves on to trial if it has not been settled. Most cases are settled
before this stage; perhaps 85 percent of all civil cases end before trial, and more than 90 percent of
criminal prosecutions end with a guilty plea.

Trial
At trial, the first order of business is to select a jury. (In a civil case of any consequence, either party can
request one, based on the Sixth Amendment to the US Constitution.) The judge and sometimes the
lawyers are permitted to question the jurors to be sure that they are unbiased. This questioning is known
as the voir dire (pronounced vwahr-DEER). This is an important process, and a great deal of thought goes
Saylor URL: http://www.saylor.org/books

Saylor.org
97

into selecting the jury, especially in high-profile cases. A jury panel can be as few as six persons, or as
many as twelve, with alternates selected and sitting in court in case one of the jurors is unable to continue.
In a long trial, having alternates is essential; even in shorter trials, most courts will have at least two
alternate jurors.
In both criminal and civil trials, each side has opportunities to challenge potential jurors for cause. For
example, in the Robinsons’ case against Audi, the attorneys representing Audi will want to know if any
prospective jurors have ever owned an Audi, what their experience has been, and if they had a similar
problem (or worse) with their Audi that was not resolved to their satisfaction. If so, the defense attorney
could well believe that such a juror has a potential for a bias against her client. In that case, she could use
a challenge for cause, explaining to the judge the basis for her challenge. The judge, at her discretion,
could either accept the for-cause reason or reject it.
Even if an attorney cannot articulate a for-cause reason acceptable to the judge, he may use one of several
peremptory challenges that most states (and the federal system) allow. A trial attorney with many years of
experience may have a sixth sense about a potential juror and, in consultation with the client, may decide
to use a peremptory challenge to avoid having that juror on the panel.
After the jury is sworn and seated, the plaintiff’s lawyer makes an opening statement, laying out the
nature of the plaintiff’s claim, the facts of the case as the plaintiff sees them, and the evidence that the
lawyer will present. The defendant’s lawyer may also make an opening statement or may reserve his right
to do so at the end of the plaintiff’s case.
The plaintiff’s lawyer then calls witnesses and presents the physical evidence that is relevant to her proof.
The direct testimony at trial is usually far from a smooth narration. The rules of evidence (that govern the
kinds of testimony and documents that may be introduced at trial) and the question-and-answer format
tend to make the presentation of evidence choppy and difficult to follow.
Anyone who has watched an actual televised trial or a television melodrama featuring a trial scene will
appreciate the nature of the trial itself: witnesses are asked questions about a number of issues that may
or may not be related, the opposing lawyer will frequently object to the question or the form in which it is
asked, and the jury may be sent from the room while the lawyers argue at the bench before the judge.
After direct testimony of each witness is over, the opposing lawyer may conduct cross-examination. This
is a crucial constitutional right; in criminal cases it is preserved in the Constitution’s Sixth Amendment
Saylor URL: http://www.saylor.org/books

Saylor.org
98

(the right to confront one’s accusers in open court). The formal rules of direct testimony are then relaxed,
and the cross-examiner may probe the witness more informally, asking questions that may not seem
immediately relevant. This is when the opposing attorney may become harsh, casting doubt on a witness’s
credibility, trying to trip her up and show that the answers she gave are false or not to be trusted. This use
of cross-examination, along with the requirement that the witness must respond to questions that are at
all relevant to the questions raised by the case, distinguishes common-law courts from those of
authoritarian regimes around the world.
Following cross-examination, the plaintiff’s lawyer may then question the witness again: this is called
redirect examination and is used to demonstrate that the witness’s original answers were accurate and to
show that any implications otherwise, suggested by the cross-examiner, were unwarranted. The crossexaminer may then engage the witness in re-cross-examination, and so on. The process usually stops after
cross-examination or redirect.
During the trial, the judge’s chief responsibility is to see that the trial is fair to both sides. One big piece of
that responsibility is to rule on the admissibility of evidence. A judge may rule that a particular question is
out of order—that is, not relevant or appropriate—or that a given document is irrelevant. Where the
attorney is convinced that a particular witness, a particular question, or a particular document (or part
thereof) is critical to her case, she may preserve an objection to the court’s ruling by saying “exception,” in
which case the court stenographer will note the exception; on appeal, the attorney may cite any number of
exceptions as adding up to the lack of a fair trial for her client and may request a court of appeals to order
a retrial.
For the most part, courts of appeal will not reverse and remand for a new trial unless the trial court
judge’s errors are “prejudicial,” or “an abuse of discretion.” In short, neither party is entitled to a perfect
trial, but only to a fair trial, one in which the trial judge has made only “harmless errors” and not
prejudicial ones.
At the end of the plaintiff’s case, the defendant presents his case, following the same procedure just
outlined. The plaintiff is then entitled to present rebuttal witnesses, if necessary, to deny or argue with the
evidence the defendant has introduced. The defendant in turn may present “surrebuttal” witnesses.
When all testimony has been introduced, either party may ask the judge for a directed verdict—a verdict
decided by the judge without advice from the jury. This motion may be granted if the plaintiff has failed to
Saylor URL: http://www.saylor.org/books

Saylor.org
99

introduce evidence that is legally sufficient to meet her burden of proof or if the defendant has failed to do
the same on issues on which she has the burden of proof. (For example, the plaintiff alleges that the
defendant owes him money and introduces a signed promissory note. The defendant cannot show that the
note is invalid. The defendant must lose the case unless he can show that the debt has been paid or
otherwise discharged.)
The defendant can move for a directed verdict at the close of the plaintiff’s case, but the judge will usually
wait to hear the entire case until deciding whether to do so. Directed verdicts are not usually granted,
since it is the jury’s job to determine the facts in dispute.
If the judge refuses to grant a directed verdict, each lawyer will then present a closing argument to the
jury (or, if there is no jury, to the judge alone). The closing argument is used to tie up the loose ends, as
the attorney tries to bring together various seemingly unrelated facts into a story that will make sense to
the jury.
After closing arguments, the judge will instruct the jury. The purpose of jury instruction is to explain to
the jurors the meaning of the law as it relates to the issues they are considering and to tell the jurors what
facts they must determine if they are to give a verdict for one party or the other. Each lawyer will have
prepared a set of written instructions that she hopes the judge will give to the jury. These will be tailored
to advance her client’s case. Many a verdict has been overturned on appeal because a trial judge has
wrongly instructed the jury. The judge will carefully determine which instructions to give and often will
use a set of pattern instructions provided by the state bar association or the supreme court of the state.
These pattern jury instructions are often safer because they are patterned after language that appellate
courts have used previously, and appellate courts are less likely to find reversible error in the instructions.
After all instructions are given, the jury will retire to a private room and discuss the case and the answers
requested by the judge for as long as it takes to reach a unanimous verdict. Some minor cases do not
require a unanimous verdict. If the jury cannot reach a decision, this is called a hung jury, and the case
will have to be retried. When a jury does reach a verdict, it delivers it in court with both parties and their
lawyers present. The jury is then discharged, and control over the case returns to the judge. (If there is no
jury, the judge will usually announce in a written opinion his findings of fact and how the law applies to
those facts. Juries just announce their verdicts and do not state their reasons for reaching them.)

Saylor URL: http://www.saylor.org/books

Saylor.org
100

Posttrial Motions
The losing party is allowed to ask the judge for a new trial or for a judgment notwithstanding the verdict
(often called a judgment n.o.v., from the Latin non obstante veredicto). A judge who decides that a
directed verdict is appropriate will usually wait to see what the jury’s verdict is. If it is favorable to the
party the judge thinks should win, she can rely on that verdict. If the verdict is for the other party, he can
grant the motion for judgment n.o.v. This is a safer way to proceed because if the judge is reversed on
appeal, a new trial is not necessary. The jury’s verdict always can be restored, whereas without a jury
verdict (as happens when a directed verdict is granted before the case goes to the jury), the entire case
must be presented to a new jury. Ferlito v. Johnson & Johnson (Section 3.9 "Cases") illustrates the
judgment n.o.v. process in a case where the judge allowed the case to go to a jury that was overly
sympathetic to the plaintiffs.
Rule 50(b) of the Federal Rules of Civil Procedure provides the authorization for federal judges making a
judgment contrary to the judgment of the jury. Most states have a similar rule.
Rule 50(b) says,
Whenever a motion for a directed verdict made at the close of all the evidence is denied or for any
reason is not granted, the court is deemed to have submitted the action to the jury subject to a
later determination of the legal questions raised by the motion. Not later than 10 days after entry
of judgment, a party who has moved for a directed verdict may move to have the verdict and any
judgment entered thereon set aside and to have judgment entered in accordance with the party’s
motion for a directed verdict.…[A] new trial may be prayed for in the alternative. If a verdict was
returned the court may allow the judgment to stand or may reopen the judgment and either
order a new trial or direct the entry of judgment as if the requested verdict had been directed.

KEY TAKEAWAY

The purpose of a trial judge is to ensure justice to all parties to the lawsuit. The judge presides, instructs
the jury, and may limit who testifies and what they testify about what. In all of this, the judge will usually
commit some errors; occasionally these will be the kinds of errors that seriously compromise a fair trial for
both parties. Errors that do seriously compromise a fair trial for both parties are prejudicial, as opposed to
harmless. The appeals court must decide whether any errors of the trial court judge are prejudicial or not.

Saylor URL: http://www.saylor.org/books

Saylor.org
101

If a judge directs a verdict, that ends the case for the party who hasn’t asked for one; if a judge grants
judgment n.o.v., that will take away a jury verdict that one side has worked very hard to get. Thus a judge
must be careful not to unduly favor one side or the other, regardless of his or her sympathies.

EXERCISES

1.

What if there was not a doctrine of res judicata? What would the legal system be like?

2.

Why do you think cross-examination is a “right,” as opposed to a “good thing”? What kind of judicial
system would not allow cross-examination of witnesses as a matter of right?

3.5 Judgment, Appeal, and Execution

LEARNING OBJECTIVES

1.

Understand the posttrial process—how appellate courts process appeals.

2.

Explain how a court’s judgment is translated into relief for the winning party.

Judgment or Order
At the end of a trial, the judge will enter an order that makes findings of fact (often with the help of a jury)
and conclusions of law. The judge will also make a judgment as to what relief or remedy should be given.
Often it is an award of money damages to one of the parties. The losing party may ask for a new trial at
this point or within a short period of time following. Once the trial judge denies any such request, the
judgment—in the form of the court’s order—is final.

Appeal
If the loser’s motion for a new trial or a judgment n.o.v. is denied, the losing party may appeal but must
ordinarily post a bond sufficient to ensure that there are funds to pay the amount awarded to the winning
party. In an appeal, the appellant aims to show that there was some prejudicial error committed by the
trial judge. There will be errors, of course, but the errors must be significant (i.e., not harmless). The basic
idea is for an appellate court to ensure that a reasonably fair trial was provided to both sides. Enforcement
of the court’s judgment—an award of money, an injunction—is usually stayed (postponed) until the
appellate court has ruled. As noted earlier, the party making the appeal is called the appellant, and the
party defending the judgment is the appellee (or in some courts, the petitioner and the respondent).
Saylor URL: http://www.saylor.org/books

Saylor.org
102

During the trial, the losing party may have objected to certain procedural decisions by the judge. In
compiling a record on appeal, the appellant needs to show the appellate court some examples of mistakes
made by the judge—for example, having erroneously admitted evidence, having failed to admit proper
evidence that should have been admitted, or having wrongly instructed the jury. The appellate court must
determine if those mistakes were serious enough to amount to prejudicial error.
Appellate and trial procedures are different. The appellate court does not hear witnesses or accept
evidence. It reviews the record of the case—the transcript of the witnesses’ testimony and the documents
received into evidence at trial—to try to find a legal error on a specific request of one or both of the
parties. The parties’ lawyers prepare briefs (written statements containing the facts in the case), the
procedural steps taken, and the argument or discussion of the meaning of the law and how it applies to
the facts. After reading the briefs on appeal, the appellate court may dispose of the appeal without
argument, issuing a written opinion that may be very short or many pages. Often, though, the appellate
court will hear oral argument. (This can be months, or even more than a year after the briefs are filed.)
Each lawyer is given a short period of time, usually no more than thirty minutes, to present his client’s
case. The lawyer rarely gets a chance for an extended statement because he is usually interrupted by
questions from the judges. Through this exchange between judges and lawyers, specific legal positions can
be tested and their limits explored.
Depending on what it decides, the appellate court will affirm the lower court’s
judgment, modify it, reverse it, or remand it to the lower court for retrial or other action directed by the
higher court. The appellate court itself does not take specific action in the case; it sits only to rule on
contested issues of law. The lower court must issue the final judgment in the case. As we have already
seen, there is the possibility of appealing from an intermediate appellate court to the state supreme court
in twenty-nine states and to the US Supreme Court from a ruling from a federal circuit court of appeal. In
cases raising constitutional issues, there is also the possibility of appeal to the Supreme Court from the
state courts.
Like trial judges, appellate judges must follow previous decisions, or precedent. But not every previous
case is a precedent for every court. Lower courts must respect appellate court decisions, and courts in one
state are not bound by decisions of courts in other states. State courts are not bound by decisions of
federal courts, except on points of federal law that come from federal courts within the state or from a
Saylor URL: http://www.saylor.org/books

Saylor.org
103

federal circuit in which the state court sits. A state supreme court is not bound by case law in any other
state. But a supreme court in one state with a type of case it has not previously dealt with may find
persuasive reasoning in decisions of other state supreme courts.
Federal district courts are bound by the decisions of the court of appeals in their circuit, but decisions by
one circuit court are not precedents for courts in other circuits. Federal courts are also bound by decisions
of the state supreme courts within their geographic territory in diversity jurisdiction cases. All courts are
bound by decisions of the US Supreme Court, except the Supreme Court itself, which seldom reverses
itself but on occasion has overturned its own precedents.
Not everything a court says in an opinion is a precedent. Strictly speaking, only the exact holding is
binding on the lower courts. A holding is the theory of the law that applies to the particular circumstances
presented in a case. The courts may sometimes declare what they believe to be the law with regard to
points that are not central to the case being decided. These declarations are called dicta (the
singular, dictum), and the lower courts do not have to give them the same weight as holdings.

Judgment and Order
When a party has no more possible appeals, it usually pays up voluntarily. If not voluntarily, then the
losing party’s assets can be seized or its wages or other income garnished to satisfy the judgment. If the
final judgment is an injunction, failure to follow its dictates can lead to a contempt citation, with a fine or
jail time imposed.

KEY TAKEAWAY

The process of conducting a civil trial has many aspects, starting with pleadings and continuing with
motions, discovery, more motions, pretrial conferences, and finally the trial itself. At all stages, the rules of
civil procedure attempt to give both sides plenty of notice, opportunity to be heard, discovery of relevant
information, cross-examination, and the preservation of procedural objections for purposes of appeal. All
of these rules and procedures are intended to provide each side with a fair trial.

EXERCISES

1.

Mrs. Robinson has a key witness on auto safety that the judge believes is not qualified as an expert. The
judge examines the witness while the jury is in the jury room and disqualifies him from testifying. The jury

Saylor URL: http://www.saylor.org/books

Saylor.org
104

does not get to hear this witness. Her attorney objects. She loses her case. What argument would you
expect Mrs. Robinson’s attorney to make in an appeal?
2.

Why don’t appellate courts need a witness box for witnesses to give testimony under oath?
3.

A trial judge in Nevada is wondering whether to enforce a surrogate motherhood contract.
Penelope Barr, of Reno, Nevada, has contracted with Reuben and Tina Goldberg to bear the in
vitro fertilized egg of Mrs. Goldberg. After carrying the child for nine months, Penelope gives birth,
but she is reluctant to give up the child, even though she was paid $20,000 at the start of the
contract and will earn an additional $20,000 on handing over the baby to the Goldbergs. (Barr was
an especially good candidate for surrogate motherhood: she had borne two perfect children and
at age 28 drinks no wine, does not smoke or use drugs of any kind, practices yoga, and maintains a
largely vegetarian diet with just enough meat to meet the needs of the fetus within.)
The Goldbergs have asked the judge for an order compelling Penelope to give up the baby, who
was five days old when the lawsuit was filed. The baby is now a month old as the judge looks in
vain for guidance from any Nevada statute, federal statute, or any prior case in Nevada that
addressed the issue of surrogate motherhood. He does find several well-reasoned cases, one from
New Jersey, one from Michigan, and one from Oregon. Are any of these “precedent” that he must
follow? May he adopt the reasoning of any of these courts, if he should find that reasoning
persuasive?

3.6 When Can Someone Bring a Lawsuit?

LEARNING OBJECTIVES

1.

Explain the requirements for standing to bring a lawsuit in US courts.

2.

Describe the process by which a group or class of plaintiffs can be certified to file a class action case.

Almost anyone can bring a lawsuit, assuming they have the filing fee and the help of an attorney. But
the court may not hear it, for a number of reasons. There may be no case or controversy, there may
be no law to support the plaintiff’s claim, it may be in the wrong court, too much time might have
lapsed (a statute of limitations problem), or the plaintiff may not have standing.

Saylor URL: http://www.saylor.org/books

Saylor.org
105

Case or Controversy: Standing to Sue
Article III of the US Constitution provides limits to federal judicial power. For some cases, the Supreme
Court has decided that it has no power to adjudicate because there is no “case or controversy.” For
example, perhaps the case has settled or the “real parties in interest” are not before the court. In such a
case, a court might dismiss the case on the grounds that the plaintiff does not have “standing” to sue.
For example, suppose you see a sixteen-wheel moving van drive across your neighbor’s flower bed,
destroying her beloved roses. You have enjoyed seeing her roses every summer, for years. She is forlorn
and tells you that she is not going to raise roses there anymore. She also tells you that she has decided not
to sue, because she has made the decision to never deal with lawyers if at all possible. Incensed, you
decide to sue on her behalf. But you will not have standing to sue because your person or property was not
directly injured by the moving van. Standing means that only the person whose interests are directly
affected has the legal right to sue.
The standing doctrine is easy to understand in straightforward cases such as this but is often a fairly
complicated matter. For example, can fifteen or more state attorneys general bring a lawsuit for a
declaratory judgment that the health care legislation passed in 2010 is unconstitutional? What particular
injury have they (or the states) suffered? Are they the best set of plaintiffs to raise this issue? Time—and
the Supreme Court—will tell.

Class Actions
Most lawsuits concern a dispute between two people or between a person and a company or other
organization. But it can happen that someone injures more than one person at the same time. A driver
who runs a red light may hit another car carrying one person or many people. If several people are injured
in the same accident, they each have the right to sue the driver for the damage that he caused them. Could
they sue as a group? Usually not, because the damages would probably not be the same for each person,
and different facts would have to be proved at the trial. Plus, the driver of the car that was struck might
have been partially to blame, so the defendant’s liability toward him might be different from his liability
toward the passengers.

Saylor URL: http://www.saylor.org/books

Saylor.org
106

If, however, the potential plaintiffs were all injured in the same way and their injuries were identical, a
single lawsuit might be a far more efficient way of determining liability and deciding financial
responsibility than many individual lawsuits.
How could such a suit be brought? All the injured parties could hire the same lawyer, and she could
present a common case. But with a group numbering more than a handful of people, it could become
overwhelmingly complicated. So how could, say, a million stockholders who believed they were cheated by
a corporation ever get together to sue?
Because of these types of situations, there is a legal procedure that permits one person or a small group of
people to serve as representatives for all others. This is the class action. The class action is provided for in
the Federal Rules of Civil Procedure (Rule 23) and in the separate codes of civil procedure in the states.
These rules differ among themselves and are often complex, but in general anyone can file a class action in
an appropriate case, subject to approval of the court. Once the class is “certified,” or judged to be a legally
adequate group with common injuries, the lawyers for the named plaintiffs become, in effect, lawyers for
the entire class.
Usually a person who doesn’t want to be in the class can decide to leave. If she does, she will not be
included in an eventual judgment or settlement. But a potential plaintiff who is included in the class
cannot, after a final judgment is awarded, seek to relitigate the issue if she is dissatisfied with the
outcome, even though she did not participate at all in the legal proceeding.

KEY TAKEAWAY

Anyone can file a lawsuit, with or without the help of an attorney, but only those lawsuits where a plaintiff
has standing will be heard by the courts. Standing has become a complicated question and is used by the
courts to ensure that civil cases heard are being pursued by those with tangible and particular injuries.
Class actions are a way of aggregating claims that are substantially similar and arise out of the same facts
and circumstances.

1.

EXERCISE

Fuchs Funeral Home is carrying the body of Charles Emmenthaler to its resting place at Forest
Lawn Cemetery. Charles’s wife, Chloe, and their two children, Chucky and Clarice, are following
the hearse when the coffin falls on the street, opens, and the body of Charles Emmenthaler falls
out. The wife and children are shocked and aggrieved and later sue in civil court for damages.

Saylor URL: http://www.saylor.org/books

Saylor.org
107

Assume that this is a viable cause of action based on “negligent infliction of emotional distress” in
the state of California and that Charles’s brother, sister-in-law, and multiple cousins also were in
the funeral procession and saw what happened. The brother of Charles, Kingston Emmenthaler,
also sees his brother’s body on the street, but his wife, their three children, and some of Charles’s
other cousins do not.
Charles was actually emotionally closest to Kingston’s oldest son, Nestor, who was studying
abroad at the time of the funeral and could not make it back in time. He is as emotionally
distraught at his uncle’s passing as anyone else in the family and is especially grieved over the
description of the incident and the grainy video shot by one of the cousins on his cell phone. Who
has standing to sue Fuchs Funeral Home, and who does not?

3.7 Relations with Lawyers

LEARNING OBJECTIVES

1.

Understand the various ways that lawyers charge for services.

2.

Describe the contingent fee system in the United States.

3.

Know the difference between the American rule and the British rule with regard to who pays attorneys’
fees.

Legal Fees
Lawyers charge for their services in one of three different ways: flat rate, hourly rate, and contingent fee.
A flat rate is used usually when the work is relatively routine and the lawyer knows in advance
approximately how long it will take her to do the job. Drawing a will or doing a real estate closing are
examples of legal work that is often paid a flat rate. The rate itself may be based on a percentage of the
worth of the matter—say, 1 percent of a home’s selling price.
Lawyers generally charge by the hour for courtroom time and for ongoing representation in commercial
matters. Virtually every sizable law firm bills its clients by hourly rates, which in large cities can range
from $300 for an associate’s time to $500 and more for a senior partner’s time.
A contingent fee is one that is paid only if the lawyer wins—that is, it is contingent, or depends upon, the
success of the case. This type of fee arrangement is used most often in personal injury cases (e.g.,
Saylor URL: http://www.saylor.org/books

Saylor.org
108

automobile accidents, products liability, and professional malpractice). Although used quite often, the
contingent fee is controversial. Trial lawyers justify it by pointing to the high cost of preparing for such
lawsuits. A typical automobile accident case can cost at least ten thousand dollars to prepare, and a
complicated products-liability case can cost tens of thousands of dollars. Few people have that kind of
money or would be willing to spend it on the chance that they might win a lawsuit. Corporate and
professional defendants complain that the contingent fee gives lawyers a license to go big game hunting,
or to file suits against those with deep pockets in the hopes of forcing them to settle.
Trial lawyers respond that the contingent fee arrangement forces them to screen cases and weed out cases
that are weak, because it is not worth their time to spend the hundreds of hours necessary on such cases if
their chances of winning are slim or nonexistent.

Costs
In England and in many other countries, the losing party must pay the legal expenses of the winning
party, including attorneys’ fees. That is not the general rule in this country. Here, each party must pay
most of its own costs, including (and especially) the fees of lawyers. (Certain relatively minor costs, such
as filing fees for various documents required in court, are chargeable to the losing side, if the judge
decides it.) This type of fee structure is known as the American rule (in contrast to the British rule).
There are two types of exceptions to the American rule. By statute, Congress and the state legislatures
have provided that the winning party in particular classes of cases may recover its full legal costs from the
loser—for example, the federal antitrust laws so provide and so does the federal Equal Access to Justice
Act. The other exception applies to litigants who either initiate lawsuits in bad faith, with no expectation
of winning, or who defend them in bad faith, in order to cause the plaintiff great expense. Under these
circumstances, a court has the discretion to award attorneys’ fees to the winner. But this rule is not
infinitely flexible, and courts do not have complete freedom to award attorneys’ fees in any amount, but
only "reasonable" attorney's fees.

KEY TAKEAWAY

Litigation is expensive. Getting a lawyer can be costly, unless you get a lawyer on a contingent fee. Not all
legal systems allow contingent fees. In many legal systems, the loser pays attorneys’ fees for both parties.

Saylor URL: http://www.saylor.org/books

Saylor.org
109

EXERCISES
1.

Mrs. Robinson’s attorney estimates that they will recover a million dollars from Volkswagen in the Audi
lawsuit. She has Mrs. Robinson sign a contract that gives her firm one-third of any recovery after the
firm’s expenses are deducted. The judge does in fact award a million dollars, and the defendant pays. The
firm’s expenses are $100,000. How much does Mrs. Robinson get?

2.

Harry Potter brings a lawsuit against Draco Malfoy in Chestershire, England, for slander, a form of
defamation. Potter alleges that Malfoy insists on calling him a mudblood. Ron Weasley testifies, as does
Neville Chamberlain. But Harry loses, because the court has no conception of wizardry and cannot make
sense of the case at all. In dismissing the case, however, who (under English law) will bear the costs of the
attorneys who have brought the case for Potter and defended the matter for Malfoy?

3.8 Alternative Means of Resolving Disputes

LEARNING OBJECTIVES

1.

Understand how arbitration and mediation are frequently used alternatives to litigation.

2.

Describe the differences between arbitration and mediation.

3.

Explain why arbitration is final and binding.

Disputes do not have to be settled in court. No law requires parties who have a legal dispute to seek
judicial resolution if they can resolve their disagreement privately or through some other public
forum. In fact, the threat of a lawsuit can frequently motivate parties toward private negotiation.
Filing a lawsuit may convince one party that the other party is serious. Or the parties may decide that
they will come to terms privately rather than wait the three or four years it can frequently take for a
case to move up on the court calendar.

Arbitration
Beginning around 1980, a movement toward alternative dispute resolution began to gain force throughout
the United States. Bar associations, other private groups, and the courts themselves wanted to find
quicker and cheaper ways for litigants and potential litigants to settle certain types of quarrels than
through the courts. As a result, neighborhood justice centers or dispute resolution centers have sprung up

Saylor URL: http://www.saylor.org/books

Saylor.org
110

in communities. These are where people can come for help in settling disputes, of both civil and criminal
nature, that should not consume the time and money of the parties or courts in lengthy proceedings.
These alternative forums use a variety of methods, including arbitration, mediation, and conciliation, to
bring about agreement or at least closure of the dispute. These methods are not all alike, and their
differences are worth noting.
Arbitration is a type of adjudication. The parties use a private decision maker, the arbitrator, and the rules
of procedure are considerably more relaxed than those that apply in the courtroom. Arbitrators might be
retired judges, lawyers, or anyone with the kind of specialized knowledge and training that would be
useful in making a final, binding decision on the dispute. In a contractual relationship, the parties can
decide even before a dispute arises to use arbitration when the time comes. Or parties can decide after a
dispute arises to use arbitration instead of litigation. In a predispute arbitration agreement (often part of a
larger contract), the parties can spell out the rules of procedure to be used and the method for choosing
the arbitrator. For example, they may name the specific person or delegate the responsibility of choosing
to some neutral person, or they may each designate a person and the two designees may jointly pick a
third arbitrator.
Many arbitrations take place under the auspices of the American Arbitration Association, a private
organization headquartered in New York, with regional offices in many other cities. The association uses
published sets of rules for various types of arbitration (e.g., labor arbitration or commercial arbitration);
parties who provide in contracts for arbitration through the association are agreeing to be bound by the
association’s rules. Similarly, the National Association of Securities Dealers provides arbitration services
for disputes between clients and brokerage firms. International commercial arbitration often takes place
through the auspices of the International Chamber of Commerce. A multilateral agreement known as the
Convention on the Recognition and Enforcement of Arbitral Awards provides that agreements to
arbitrate—and arbitral awards—will be enforced across national boundaries.
Arbitration has two advantages over litigation. First, it is usually much quicker, because the arbitrator
does not have a backlog of cases and because the procedures are simpler. Second, in complex cases, the
quality of the decision may be higher, because the parties can select an arbitrator with specialized
knowledge.

Saylor URL: http://www.saylor.org/books

Saylor.org
111

Under both federal and state law, arbitration is favored, and a decision rendered by an arbitrator is
binding by law and may be enforced by the courts. The arbitrator’s decision is final and binding, with very
few exceptions (such as fraud or manifest disregard of the law by the arbitrator or panel of arbitrators).
Saying that arbitration is favored means that if you have agreed to arbitration, you can’t go to court if the
other party wants you to arbitrate. Under the Federal Arbitration Act, the other party can go to court and
get a stay against your litigation and also get an order compelling you to go to arbitration.

Mediation
Unlike adjudication, mediation gives the neutral party no power to impose a decision. The mediator is a
go-between who attempts to help the parties negotiate a solution. The mediator will communicate the
parties’ positions to each other, will facilitate the finding of common ground, and will suggest outcomes.
But the parties have complete control: they may ignore the recommendations of the mediator entirely,
settle in their own way, find another mediator, agree to binding arbitration, go to court, or forget the
whole thing!

KEY TAKEAWAY

Litigation is not the only way to resolve disputes. Informal negotiation between the disputants usually
comes first, but both mediation and arbitration are available. Arbitration, though, is final and binding.
Once you agree to arbitrate, you will have a final, binding arbitral award that is enforceable through the
courts, and courts will almost never allow you to litigate after you have agreed to arbitrate.

EXERCISES

1.

When Mrs. Robinson buys her Audi from Seaway, there is a paragraph in the bill of sale, which both the
dealer and Mrs. Robinson sign, that says, “In the event of any complaint by customer/buyer against
Seaway regarding the vehicle purchased herein, such complaint shall not be litigated, but may only be
arbitrated under the rules of the American Arbitration Association and in accordance with New York law.”
Mrs. Robinson did not see the provision, doesn’t like it, and wants to bring a lawsuit in Oklahoma against
Seaway. What result?

2.

Hendrik Koster (Netherlands) contracts with Automark, Inc. (a US company based in Illinois) to supply
Automark with a large quantity of valve cap gauges. He does, and Automark fails to pay. Koster thinks he

Saylor URL: http://www.saylor.org/books

Saylor.org
112

is owed $66,000. There is no agreement to arbitrate or mediate. Can Koster make Automark mediate or
arbitrate?
3.

Suppose that there is an agreement between Koster and Automark to arbitrate. It says, “The parties agree
to arbitrate any dispute arising under this agreement in accordance with the laws of the Netherlands and
under the auspices of the International Chamber of Commerce’s arbitration facility.” The International
Chamber of Commerce has arbitration rules and will appoint an arbitrator or arbitral panel in the event
the parties cannot agree on an arbitrator. The arbitration takes place in Geneva. Koster gets an arbitral
award for $66,000 plus interest. Automark does not participate in any way. Will a court in Illinois enforce
the arbitral award?

3.9 Cases
Burger King v. Rudzewicz
Burger King Corp. v. Rudzewicz
471 U.S. 462 (U.S. Supreme Court 1985)

Summary
Burger King Corp. is a Florida corporation with principal offices in Miami. It principally conducts
restaurant business through franchisees. The franchisees are licensed to use Burger King’s trademarks
and service marks in standardized restaurant facilities. Rudzewicz is a Michigan resident who, with a
partner (MacShara) operated a Burger King franchise in Drayton Plains, Michigan. Negotiations for
setting up the franchise occurred in 1978 largely between Rudzewicz, his partner, and a regional office of
Burger King in Birmingham, Michigan, although some deals and concessions were made by Burger King
in Florida. A preliminary agreement was signed in February of 1979. Rudzewicz and MacShara assumed
operation of an existing facility in Drayton Plains and MacShara attended prescribed management
courses in Miami during the four months following Feb. 1979.
Rudzewicz and MacShara bought $165,000 worth of restaurant equipment from Burger King’s Davmor
Industries division in Miami. But before the final agreements were signed, the parties began to disagree
over site-development fees, building design, computation of monthly rent, and whether Rudzewicz and
MacShara could assign their liabilities to a corporation they had formed. Negotiations took place between
Rudzewicz, MacShara, and the Birmingham regional office; but Rudzewicz and MacShara learned that the
Saylor URL: http://www.saylor.org/books

Saylor.org
113

regional office had limited decision-making power and turned directly to Miami headquarters for their
concerns. The final agreement was signed by June 1979 and provided that the franchise relationship was
governed by Florida law, and called for payment of all required fees and forwarding of all relevant notices
to Miami headquarters.
The Drayton Plains restaurant did fairly well at first, but a recession in late 1979 caused the franchisees to
fall far behind in their monthly payments to Miami. Notice of default was sent from Miami to Rudzewicz,
who nevertheless continued to operate the restaurant as a Burger King franchise. Burger King sued in
federal district court for the southern district of Florida. Rudzewicz contested the court’s personal
jurisdiction over him, since he had never been to Florida.
The federal court looked to Florida’s long arm statute and held that it did have personal jurisdiction over
the non-resident franchisees, and awarded Burger King a quarter of a million dollars in contract damages
and enjoined the franchisees from further operation of the Drayton Plains facility. Franchisees appealed
to the 11th Circuit Court of Appeals and won a reversal based on lack of personal jurisdiction. Burger King
petitioned the Supreme Ct. for a writ of certiorari.
Justice Brennan delivered the opinion of the court.
The Due Process Clause protects an individual’s liberty interest in not being subject to the binding
judgments of a forum with which he has established no meaningful “contacts, ties, or relations.”
International Shoe Co. v. Washington. By requiring that individuals have “fair warning that a particular
activity may subject [them] to the jurisdiction of a foreign sovereign,” the Due Process Clause “gives a
degree of predictability to the legal system that allows potential defendants to structure their primary
conduct with some minimum assurance as to where that conduct will and will not render them liable to
suit.”…
Where a forum seeks to assert specific jurisdiction over an out-of-state defendant who has not consented
to suit there, this “fair warning” requirement is satisfied if the defendant has “purposefully directed” his
activities at residents of the forum, and the litigation results from alleged injuries that “arise out of or
relate to” those activities, Thus “[t]he forum State does not exceed its powers under the Due Process
Clause if it asserts personal jurisdiction over a corporation that delivers its products into the stream of
commerce with the expectation that they will be purchased by consumers in the forum State” and those
products subsequently injure forum consumers. Similarly, a publisher who distributes magazines in a
Saylor URL: http://www.saylor.org/books

Saylor.org
114

distant State may fairly be held accountable in that forum for damages resulting there from an allegedly
defamatory story.…
…[T]he constitutional touchstone remains whether the defendant purposefully established “minimum
contacts” in the forum State.…In defining when it is that a potential defendant should “reasonably
anticipate” out-of-state litigation, the Court frequently has drawn from the reasoning of Hanson v.
Denckla, 357 U.S. 235, 253 (1958):
The unilateral activity of those who claim some relationship with a nonresident defendant cannot
satisfy the requirement of contact with the forum State. The application of that rule will vary
with the quality and nature of the defendant’s activity, but it is essential in each case that there be
some act by which the defendant purposefully avails itself of the privilege of conducting activities
within the forum State, thus invoking the benefits and protections of its laws.
This “purposeful availment” requirement ensures that a defendant will not be haled into a jurisdiction
solely as a result of “random,” “fortuitous,” or “attenuated” contacts, or of the “unilateral activity of
another party or a third person,” [Citations] Jurisdiction is proper, however, where the contacts
proximately result from actions by the defendant himself that create a “substantial connection” with the
forum State. [Citations] Thus where the defendant “deliberately” has engaged in significant activities
within a State, or has created “continuing obligations” between himself and residents of the forum, he
manifestly has availed himself of the privilege of conducting business there, and because his activities are
shielded by “the benefits and protections” of the forum’s laws it is presumptively not unreasonable to
require him to submit to the burdens of litigation in that forum as well.
Jurisdiction in these circumstances may not be avoided merely because the defendant did not physically
enter the forum State. Although territorial presence frequently will enhance a potential defendant’s
affiliation with a State and reinforce the reasonable foreseeability of suit there, it is an inescapable fact of
modern commercial life that a substantial amount of business is transacted solely by mail and wire
communications across state lines, thus obviating the need for physical presence within a State in which
business is conducted. So long as a commercial actor’s efforts are “purposefully directed” toward residents
of another State, we have consistently rejected the notion that an absence of physical contacts can defeat
personal jurisdiction there.

Saylor URL: http://www.saylor.org/books

Saylor.org
115

Once it has been decided that a defendant purposefully established minimum contacts within the forum
State, these contacts may be considered in light of other factors to determine whether the assertion of
personal jurisdiction would comport with “fair play and substantial justice.” International Shoe Co. v.
Washington, 326 U.S., at 320. Thus courts in “appropriate case[s]” may evaluate “the burden on the
defendant,” “the forum State’s interest in adjudicating the dispute,” “the plaintiff’s interest in obtaining
convenient and effective relief,” “the interstate judicial system’s interest in obtaining the most efficient
resolution of controversies,” and the “shared interest of the several States in furthering fundamental
substantive social policies.” These considerations sometimes serve to establish the reasonableness of
jurisdiction upon a lesser showing of minimum contacts than would otherwise be required. [Citations]
Applying these principles to the case at hand, we believe there is substantial record evidence supporting
the District Court’s conclusion that the assertion of personal jurisdiction over Rudzewicz in Florida for the
alleged breach of his franchise agreement did not offend due process.…
In this case, no physical ties to Florida can be attributed to Rudzewicz other than MacShara’s brief
training course in Miami. Rudzewicz did not maintain offices in Florida and, for all that appears from the
record, has never even visited there. Yet this franchise dispute grew directly out of “a contract which had a
substantial connection with that State.” Eschewing the option of operating an independent local
enterprise, Rudzewicz deliberately “reach[ed] out beyond” Michigan and negotiated with a Florida
corporation for the purchase of a long-term franchise and the manifold benefits that would derive from
affiliation with a nationwide organization. Upon approval, he entered into a carefully structured 20-year
relationship that envisioned continuing and wide-reaching contacts with Burger King in Florida. In light
of Rudzewicz’ voluntary acceptance of the long-term and exacting regulation of his business from Burger
King’s Miami headquarters, the “quality and nature” of his relationship to the company in Florida can in
no sense be viewed as “random,” “fortuitous,” or “attenuated.” Rudzewicz’ refusal to make the
contractually required payments in Miami, and his continued use of Burger King’s trademarks and
confidential business information after his termination, caused foreseeable injuries to the corporation in
Florida. For these reasons it was, at the very least, presumptively reasonable for Rudzewicz to be called to
account there for such injuries.
…Because Rudzewicz established a substantial and continuing relationship with Burger King’s Miami
headquarters, received fair notice from the contract documents and the course of dealing that he might be
Saylor URL: http://www.saylor.org/books

Saylor.org
116

subject to suit in Florida, and has failed to demonstrate how jurisdiction in that forum would otherwise be
fundamentally unfair, we conclude that the District Court’s exercise of jurisdiction pursuant to Fla. Stat.
48.193(1)(g) (Supp. 1984) did not offend due process. The judgment of the Court of Appeals is accordingly
reversed, and the case is remanded for further proceedings consistent with this opinion.
It is so ordered.

CASE QUESTIONS

1.

Why did Burger King sue in Florida rather than in Michigan?

2.

If Florida has a long-arm statute that tells Florida courts that it may exercise personal jurisdiction over
someone like Rudzewicz, why is the court talking about the due process clause?

3.

Why is this case in federal court rather than in a Florida state court?

4.

If this case had been filed in state court in Florida, would Rudzewicz be required to come to Florida?
Explain.

Ferlito v. Johnson & Johnson
Ferlito v. Johnson & Johnson Products, Inc.
771 F. Supp. 196 (U.S. District Ct., Eastern District of Michigan 1991)
Gadola, J.
Plaintiffs Susan and Frank Ferlito, husband and wife, attended a Halloween party in 1984 dressed as
Mary (Mrs. Ferlito) and her little lamb (Mr. Ferlito). Mrs. Ferlito had constructed a lamb costume for her
husband by gluing cotton batting manufactured by defendant Johnson & Johnson Products (“JJP”) to a
suit of long underwear. She had also used defendant’s product to fashion a headpiece, complete with ears.
The costume covered Mr. Ferlito from his head to his ankles, except for his face and hands, which were
blackened with Halloween paint. At the party Mr. Ferlito attempted to light his cigarette by using a butane
lighter. The flame passed close to his left arm, and the cotton batting on his left sleeve ignited. Plaintiffs
sued defendant for injuries they suffered from burns which covered approximately one-third of Mr.
Ferlito’s body.
Following a jury verdict entered for plaintiffs November 2, 1989, the Honorable Ralph M. Freeman
entered a judgment for plaintiff Frank Ferlito in the amount of $555,000 and for plaintiff Susan Ferlito in
the amount of $ 70,000. Judgment was entered November 7, 1989. Subsequently, on November 16, 1989,
Saylor URL: http://www.saylor.org/books

Saylor.org
117

defendant JJP filed a timely motion for judgment notwithstanding the verdict pursuant to Fed.R.Civ.P.
50(b) or, in the alternative, for new trial. Plaintiffs filed their response to defendant’s motion December
18, 1989; and defendant filed a reply January 4, 1990. Before reaching a decision on this motion, Judge
Freeman died. The case was reassigned to this court April 12, 1990.

MOTION FOR JUDGMENT NOTWITHSTANDING THE VERDICT
Defendant JJP filed two motions for a directed verdict, the first on October 27, 1989, at the close of
plaintiffs’ proofs, and the second on October 30, 1989, at the close of defendant’s proofs. Judge Freeman
denied both motions without prejudice. Judgment for plaintiffs was entered November 7, 1989; and
defendant’s instant motion, filed November 16, 1989, was filed in a timely manner.
The standard for determining whether to grant a j.n.o.v. is identical to the standard for evaluating a
motion for directed verdict:
In determining whether the evidence is sufficient, the trial court may neither weigh the evidence, pass on
the credibility of witnesses nor substitute its judgment for that of the jury. Rather, the evidence must be
viewed in the light most favorable to the party against whom the motion is made, drawing from that
evidence all reasonable inferences in his favor. If after reviewing the evidence…the trial court is of the
opinion that reasonable minds could not come to the result reached by the jury, then the motion for
j.n.o.v. should be granted.
To recover in a “failure to warn” product liability action, a plaintiff must prove each of the following four
elements of negligence: (1) that the defendant owed a duty to the plaintiff, (2) that the defendant violated
that duty, (3) that the defendant’s breach of that duty was a proximate cause of the damages suffered by
the plaintiff, and (4) that the plaintiff suffered damages.
To establish a prima facie case that a manufacturer’s breach of its duty to warn was a proximate cause of
an injury sustained, a plaintiff must present evidence that the product would have been used differently
had the proffered warnings been given.

[1]

[Citations omitted] In the absence of evidence that a warning

would have prevented the harm complained of by altering the plaintiff’s conduct, the failure to warn
cannot be deemed a proximate cause of the plaintiff’s injury as a matter of law. [In accordance with
procedure in a diversity of citizenship case, such as this one, the court cites Michigan case law as the basis
for its legal interpretation.]
Saylor URL: http://www.saylor.org/books

Saylor.org
118

…
A manufacturer has a duty “to warn the purchasers or users of its product about dangers associated with
intended use.” Conversely, a manufacturer has no duty to warn of a danger arising from an unforeseeable
misuse of its product. [Citation] Thus, whether a manufacturer has a duty to warn depends on whether
the use of the product and the injury sustained by it are foreseeable. Gootee v. Colt Industries Inc., 712
F.2d 1057, 1065 (6th Cir. 1983); Owens v. Allis-Chalmers Corp., 414 Mich. 413, 425, 326 N.W.2d 372
(1982). Whether a plaintiff’s use of a product is foreseeable is a legal question to be resolved by the court.
Trotter, supra. Whether the resulting injury is foreseeable is a question of fact for the jury.

[2]

Thomas v.

International Harvester Co., 57 Mich. App. 79, 225 N.W.2d 175 (1974).
In the instant action no reasonable jury could find that JJP’s failure to warn of the flammability of cotton
batting was a proximate cause of plaintiffs’ injuries because plaintiffs failed to offer any evidence to
establish that a flammability warning on JJP’s cotton batting would have dissuaded them from using the
product in the manner that they did.
Plaintiffs repeatedly stated in their response brief that plaintiff Susan Ferlito testified that “she would
never again use cotton batting to make a costume…However, a review of the trial transcript reveals that
plaintiff Susan Ferlito never testified that she would never again use cotton batting to make a costume.
More importantly, the transcript contains no statement by plaintiff Susan Ferlito that a flammability
warning on defendant JJP’s product would have dissuaded her from using the cotton batting to construct
the costume in the first place. At oral argument counsel for plaintiffs conceded that there was no
testimony during the trial that either plaintiff Susan Ferlito or her husband, plaintiff Frank J. Ferlito,
would have acted any different if there had been a flammability warning on the product’s package. The
absence of such testimony is fatal to plaintiffs’ case; for without it, plaintiffs have failed to prove
proximate cause, one of the essential elements of their negligence claim.
In addition, both plaintiffs testified that they knew that cotton batting burns when it is exposed to flame.
Susan Ferlito testified that she knew at the time she purchased the cotton batting that it would burn if
exposed to an open flame. Frank Ferlito testified that he knew at the time he appeared at the Halloween
party that cotton batting would burn if exposed to an open flame. His additional testimony that he would
not have intentionally put a flame to the cotton batting shows that he recognized the risk of injury of
which he claims JJP should have warned. Because both plaintiffs were already aware of the danger, a
Saylor URL: http://www.saylor.org/books

Saylor.org
119

warning by JJP would have been superfluous. Therefore, a reasonable jury could not have found that
JJP’s failure to provide a warning was a proximate cause of plaintiffs’ injuries.
The evidence in this case clearly demonstrated that neither the use to which plaintiffs put JJP’s product
nor the injuries arising from that use were foreseeable. Susan Ferlito testified that the idea for the
costume was hers alone. As described on the product’s package, its intended uses are for cleansing,
applying medications, and infant care. Plaintiffs’ showing that the product may be used on occasion in
classrooms for decorative purposes failed to demonstrate the foreseeability of an adult male encapsulating
himself from head to toe in cotton batting and then lighting up a cigarette.
ORDER
NOW, THEREFORE, IT IS HEREBY ORDERED that defendant JJP’s motion for judgment
notwithstanding the verdict is GRANTED.
IT IS FURTHER ORDERED that the judgment entered November 2, 1989, is SET ASIDE.
IT IS FURTHER ORDERED that the clerk will enter a judgment in favor of the defendant JJP.

CASE QUESTIONS

1.

The opinion focuses on proximate cause. As we will see in , a negligence case cannot be won unless the
plaintiff shows that the defendant has breached a duty and that the defendant’s breach has actually and
proximately caused the damage complained of. What, exactly, is the alleged breach of duty by the
defendant here?

2.

Explain why Judge Gadola reasoning that JJP had no duty to warn in this case. After this case, would they
then have a duty to warn, knowing that someone might use their product in this way?
3.

[1] By “prima facie case,” the court means a case in which the plaintiff has presented all the basic
elements of the cause of action alleged in the complaint. If one or more elements of proof are missing,
then the plaintiff has fallen short of establishing a prima facie case, and the case should be dismissed
(usually on the basis of a directed verdict).

4.

[2] Note the division of labor here: questions of law are for the judge, while questions of “fact” are for the
jury. Here, “foreseeability” is a fact question, while the judge retains authority over questions of law. The
division between questions of fact and questions of law is not an easy one, however.

Saylor URL: http://www.saylor.org/books

Saylor.org
120

Chapter 4

Constitutional Law and US Commerce
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Explain the historical importance and basic structure of the US Constitution.

2.

Know what judicial review is and what it represents in terms of the separation of powers between the
executive, legislative, and judicial branches of government.

3.

Locate the source of congressional power to regulate the economy under the Constitution, and explain
what limitations there are to the reach of congressional power over interstate commerce.

4.

Describe the different phases of congressional power over commerce, as adjudged by the US Supreme
Court over time.

5.

Explain what power the states retain over commerce, and how the Supreme Court may sometimes limit
that power.

6.

Describe how the Supreme Court, under the supremacy clause of the Constitution, balances state and
federal laws that may be wholly or partly in conflict.

7.

Explain how the Bill of Rights relates to business activities in the United States.

The US Constitution is the foundation for all of US law. Business and commerce are directly affected
by the words, meanings, and interpretations of the Constitution. Because it speaks in general terms,
its provisions raise all kinds of issues for scholars, lawyers, judges, politicians, and commentators.
For example, arguments still rage over the nature and meaning of “federalism,” the concept that
there is shared governance between the states and the federal government. The US Supreme Court is
the ultimate arbiter of those disputes, and as such it has a unique role in the legal system. It has
assumed the power of judicial review, unique among federal systems globally, through which it can
strike down federal or state statutes that it believes violate the Constitution and can even void the
president’s executive orders if they are contrary to the Constitution’s language. No knowledgeable
citizen or businessperson can afford to be ignorant of its basic provisions.

Saylor URL: http://www.saylor.org/books

Saylor.org
121

4.1 Basic Aspects of the US Constitution

LEARNING OBJECTIVES

1.

Describe the American values that are reflected in the US Constitution.

2.

Know what federalism means, along with separation of powers.

3.

Explain the process of amending the Constitution and why judicial review is particularly significant.

The Constitution as Reflecting American Values
In the US, the one document to which all public officials and military personnel pledge their unswerving
allegiance is the Constitution. If you serve, you are asked to “support and defend” the Constitution
“against all enemies, foreign and domestic.” The oath usually includes a statement that you swear that this
oath is taken freely, honestly, and without “any purpose of evasion.” This loyalty oath may be related to a
time—fifty years ago—when “un-American” activities were under investigation in Congress and the press;
the fear of communism (as antithetical to American values and principles) was paramount. As you look at
the Constitution and how it affects the legal environment of business, please consider what basic values it
may impart to us and what makes it uniquely American and worth defending “against all enemies, foreign
and domestic.”
In Article I, the Constitution places the legislature first and prescribes the ways in which representatives
are elected to public office. Article I balances influence in the federal legislature between large states and
small states by creating a Senate in which the smaller states (by population) as well as the larger states
have two votes. In Article II, the Constitution sets forth the powers and responsibilities of the branch—the
presidency—and makes it clear that the president should be the commander in chief of the armed forces.
Article II also gives states rather than individuals (through the Electoral College) a clear role in the
election process. Article III creates the federal judiciary, and the Bill of Rights, adopted in 1791, makes
clear that individual rights must be preserved against activities of the federal government. In general, the
idea of rights is particularly strong.
The Constitution itself speaks of rights in fairly general terms, and the judicial interpretation of various
rights has been in flux. The “right” of a person to own another person was notably affirmed by the
Supreme Court in the Dred Scott decision in 1857.

[1]

The “right” of a child to freely contract for long,

tedious hours of work was upheld by the court in Hammer v. Dagenhart in 1918. Both decisions were
Saylor URL: http://www.saylor.org/books

Saylor.org
122

later repudiated, just as the decision that a woman has a “right” to an abortion in the first trimester of
pregnancy could later be repudiated if Roe v. Wade is overturned by the Supreme Court.

[2]

General Structure of the Constitution
Look at the Constitution. Notice that there are seven articles, starting with Article I (legislative powers),
Article II (executive branch), and Article III (judiciary). Notice that there is no separate article for
administrative agencies. The Constitution also declares that it is “the supreme Law of the Land” (Article
VI). Following Article VII are the ten amendments adopted in 1791 that are referred to as the Bill of
Rights. Notice also that in 1868, a new amendment, the Fourteenth, was adopted, requiring states to
provide “due process” and “equal protection of the laws” to citizens of the United States.

Federalism
The partnership created in the Constitution between the states and the federal government is
called federalism. The Constitution is a document created by the states in which certain powers are
delegated to the national government, and other powers are reserved to the states. This is made explicit in
the Tenth Amendment.

Separation of Powers and Judicial Review
Because the Founding Fathers wanted to ensure that no single branch of the government, especially the
executive branch, would be ascendant over the others, they created various checks and balances to ensure
that each of the three principal branches had ways to limit or modify the power of the others. This is
known as the separation of powers. Thus the president retains veto power, but the House of
Representatives is entrusted with the power to initiate spending bills.
Power sharing was evident in the basic design of Congress, the federal legislative branch. The basic power
imbalance was between the large states (with greater population) and the smaller ones (such as
Delaware). The smaller ones feared a loss of sovereignty if they could be outvoted by the larger ones, so
the federal legislature was constructed to guarantee two Senate seats for every state, no matter how small.
The Senate was also given great responsibility in ratifying treaties and judicial nominations. The net effect
of this today is that senators from a very small number of states can block treaties and other important
Saylor URL: http://www.saylor.org/books

Saylor.org
123

legislation. The power of small states is also magnified by the Senate’s cloture rule, which currently
requires sixty out of one hundred senators to vote to bring a bill to the floor for an up-or-down vote.
Because the Constitution often speaks in general terms (with broad phrases such as “due process” and
“equal protection”), reasonable people have disagreed as to how those terms apply in specific cases. The
United States is unique among industrialized democracies in having a Supreme Court that reserves for
itself that exclusive power to interpret what the Constitution means. The famous case of Marbury v.
Madison began that tradition in 1803, when the Supreme Court had marginal importance in the new
republic. The decision in Bush v. Gore, decided in December of 2000, illustrates the power of the court to
shape our destiny as a nation. In that case, the court overturned a ruling by the Florida Supreme Court
regarding the way to proceed on a recount of the Florida vote for the presidency. The court’s ruling was
purportedly based on the “equal protection of the laws” provision in the Fourteenth Amendment.
From Marbury to the present day, the Supreme Court has articulated the view that the US Constitution
sets the framework for all other US laws, whether statutory or judicially created. Thus any statute (or
portion thereof) or legal ruling (judicial or administrative) in conflict with the Constitution is not
enforceable. And as the Bush v. Gore decision indicates, the states are not entirely free to do what they
might choose; their own sovereignty is limited by their union with the other states in a federal sovereign.
If the Supreme Court makes a “bad decision” as to what the Constitution means, it is not easily
overturned. Either the court must change its mind (which it seldom does) or two-thirds of Congress and
three-fourths of the states must make an amendment (Article V).
Because the Supreme Court has this power of judicial review, there have been many arguments about how
it should be exercised and what kind of “philosophy” a Supreme Court justice should have. President
Richard Nixon often said that a Supreme Court justice should “strictly construe” the Constitution and not
add to its language. Finding law in the Constitution was “judicial activism” rather than “judicial restraint.”
The general philosophy behind the call for “strict constructionist” justices is that legislatures make laws in
accord with the wishes of the majority, and so unelected judges should not make law according to their
own views and values. Nixon had in mind the 1960s Warren court, which “found” rights in the
Constitution that were not specifically mentioned—the right of privacy, for example. In later years, critics
of the Rehnquist court would charge that it “found” rights that were not specifically mentioned, such as
the right of states to be free from federal antidiscrimination laws. See, for example, Kimel v. Florida
Saylor URL: http://www.saylor.org/books

Saylor.org
124

Board of Regents, or the Citizens United v. Federal Election Commission case (), which held that
corporations are “persons” with “free speech rights” that include spending unlimited amounts of money in
campaign donations and political advocacy.

[3]

Because Roe v. Wade has been so controversial, this chapter includes a seminal case on “the right of
privacy,” Griswold v. Connecticut, . Was the court was correct in recognizing a “right of privacy” in
Griswold? This may not seem like a “business case,” but consider: the manufacture and distribution of
birth control devices is a highly profitable (and legal) business in every US state. Moreover, Griswold
illustrates another important and much-debated concept in US constitutional law: substantive due
process (see ). The problem of judicial review and its proper scope is brought into sharp focus in the
abortion controversy. Abortion became a lucrative service business after Roe v. Wade was decided in
1973. That has gradually changed, with state laws that have limited rather than overruled Roe v.
Wade and with persistent antiabortion protests, killings of abortion doctors, and efforts to publicize the
human nature of the fetuses being aborted. The key here is to understand that there is no explicit mention
in the Constitution of any right of privacy. As Justice Harry Blackmun argued in his majority opinion
in Roe v. Wade,
The Constitution does not explicitly mention any right of privacy. In a line of decisions, however,
the Court has recognized that a right of personal privacy or a guarantee of certain areas or zones
of privacy, does exist under the Constitution.…[T]hey also make it clear that the right has some
extension to activities relating to marriage…procreation…contraception…family
relationships…and child rearing and education.…The right of privacy…is broad enough to
encompass a woman’s decision whether or not to terminate her pregnancy.
In short, justices interpreting the Constitution wield quiet yet enormous power through judicial review. In
deciding that the right of privacy applied to a woman’s decision to abort in the first trimester, the
Supreme Court did not act on the basis of a popular mandate or clear and unequivocal language in the
Constitution, and it made illegal any state or federal legislative or executive action contrary to its
interpretation. Only a constitutional amendment or the court’s repudiation of Roe v. Wade as a precedent
could change that interpretation.

Saylor URL: http://www.saylor.org/books

Saylor.org
125

KEY TAKEAWAY
The Constitution gives voice to the idea that people have basic rights and that a civilian president is also
the commander in chief of the armed forces. It gives instructions as to how the various branches of
government must share power and also tries to balance power between the states and the federal
government. It does not expressly allow for judicial review, but the Supreme Court’s ability to declare
what laws are (or are not) constitutional has given the judicial branch a kind of power not seen in other
industrialized democracies.

1.

EXERCISES

Suppose the Supreme Court declares that Congress and the president cannot authorize the indefinite
detention of terrorist suspects without a trial of some sort, whether military or civilian. Suppose also that
the people of the United States favor such indefinite detention and that Congress wants to pass a law
rebuking the court’s decision. What kind of law would have to be passed, by what institutions, and by
what voting percentages?

2.

When does a prior decision of the Supreme Court deserve overturning? Name one decision of the
Supreme Court that you think is no longer “good law.” Does the court have to wait one hundred years to
overturn its prior case precedents?
3.

[1] In Scott v. Sanford (the Dred Scott decision), the court states that Scott should remain a slave, that as a
slave he is not a citizen of the United States and thus not eligible to bring suit in a federal court, and that
as a slave he is personal property and thus has never been free.

4.

[2] Roe v. Wade, 410 US 113 (1973).

5.

[3] Kimel v. Florida Board of Regents, 528 US 62 (2000).

4.2 The Commerce Clause
1.

LEARNING OBJECTIVES

Name the specific clause through which Congress has the power to regulate commerce. What,
specifically, does this clause say?

2.

Explain how early decisions of the Supreme Court interpreted the scope of the commerce clause and how
that impacted the legislative proposals and programs of Franklin Delano Roosevelt during the Great
Depression.

Saylor URL: http://www.saylor.org/books

Saylor.org
126

3.

Describe both the wider use of the commerce clause from World War II through the 1990s and the
limitations the Supreme Court imposed in Lopezand other cases.

First, turn to Article I, Section 8. The commerce clause gives Congress the exclusive power to make
laws relating to foreign trade and commerce and to commerce among the various states. Most of the
federally created legal environment springs from this one clause: if Congress is not authorized in the
Constitution to make certain laws, then it acts unconstitutionally and its actions may be ruled
unconstitutional by the Supreme Court. Lately, the Supreme Court has not been shy about ruling acts
of Congress unconstitutional.
Here are the first five parts of Article I, Section 8, which sets forth the powers of the federal
legislature. The commerce clause is in boldface. It is short, but most federal legislation affecting
business depends on this very clause:

Section 8
[Clause 1] The Congress shall have Power To lay and collect Taxes, Duties, Imposts and Excises,
to pay the Debts and provide for the common Defense and general Welfare of the United States;
but all Duties, Imposts and Excises shall be uniform throughout the United States;
[Clause 2] To borrow Money on the credit of the United States;
[Clause 3] To regulate Commerce with foreign Nations, and among the several
States, and with the Indian Tribes;
[Clause 4] To establish a uniform Rule of Naturalization, and uniform Laws on the subject of
Bankruptcies throughout the United States;
[Clause 5] To coin Money, regulate the Value thereof, and of foreign Coin, and fix the Standard of
Weights and Measures;

Early Commerce Clause Cases
For many years, the Supreme Court was very strict in applying the commerce clause: Congress could only
use it to legislate aspects of the movement of goods from one state to another. Anything else was deemed
local rather than national. For example, In Hammer v. Dagenhart, decided in 1918, a 1916 federal statute
had barred transportation in interstate commerce of goods produced in mines or factories employing

Saylor URL: http://www.saylor.org/books

Saylor.org
127

children under fourteen or employing children fourteen and above for more than eight hours a day. A
complaint was filed in the US District Court for the Western District of North Carolina by a father in his
own behalf and on behalf of his two minor sons, one under the age of fourteen years and the other
between fourteen and sixteen years, who were employees in a cotton mill in Charlotte, North Carolina.
The father’s lawsuit asked the court to enjoin (block) the enforcement of the act of Congress intended to
prevent interstate commerce in the products of child labor.
The Supreme Court saw the issue as whether Congress had the power under the commerce clause to
control interstate shipment of goods made by children under the age of fourteen. The court found that
Congress did not. The court cited several cases that had considered what interstate commerce could be
constitutionally regulated by Congress. In Hipolite Egg Co. v. United States, the Supreme Court had
sustained the power of Congress to pass the Pure Food and Drug Act, which prohibited the introduction
into the states by means of interstate commerce impure foods and drugs.

[1]

In Hoke v. United States, the

Supreme Court had sustained the constitutionality of the so-called White Slave Traffic Act of 1910,
whereby the transportation of a woman in interstate commerce for the purpose of prostitution was
forbidden. In that case, the court said that Congress had the power to protect the channels of interstate
commerce: “If the facility of interstate transportation can be taken away from the demoralization of
lotteries, the debasement of obscene literature, the contagion of diseased cattle or persons, the impurity of
food and drugs, the like facility can be taken away from the systematic enticement to, and the enslavement
in prostitution and debauchery of women, and, more insistently, of girls.”

[2]

In each of those instances, the Supreme Court said, “[T]he use of interstate transportation was necessary
to the accomplishment of harmful results.” In other words, although the power over interstate
transportation was to regulate, that could only be accomplished by prohibiting the use of the facilities of
interstate commerce to effect the evil intended. But in Hammer v. Dagenhart, that essential element was
lacking. The law passed by Congress aimed to standardize among all the states the ages at which children
could be employed in mining and manufacturing, while the goods themselves are harmless. Once the
labor is done and the articles have left the factory, the “labor of their production is over, and the mere fact
that they were intended for interstate commerce transportation does not make their production subject to
federal control under the commerce power.”

Saylor URL: http://www.saylor.org/books

Saylor.org
128

In short, the early use of the commerce clause was limited to the movement of physical goods between
states. Just because something might enter the channels of interstate commerce later on does not make it
a fit subject for national regulation. The production of articles intended for interstate commerce is a
matter of local regulation. The court therefore upheld the result from the district and circuit court of
appeals; the application of the federal law was enjoined. Goods produced by children under the age of
fourteen could be shipped anywhere in the United States without violating the federal law.

From the New Deal to the New Frontier and the Great Society:1930s–1970
During the global depression of the 1930s, the US economy saw jobless rates of a third of all workers, and
President Roosevelt’s New Deal program required more active federal legislation. Included in the New
Deal program was the recognition of a “right” to form labor unions without undue interference from
employers. Congress created the National Labor Relations Board (NLRB) in 1935 to investigate and to
enjoin employer practices that violated this right.
In NLRB v. Jones & Laughlin Steel Corporation, a union dispute with management at a large steelproducing facility near Pittsburgh, Pennsylvania, became a court case. In this case, the NLRB had charged
the Jones & Laughlin Steel Corporation with discriminating against employees who were union members.
The company’s position was that the law authorizing the NLRB was unconstitutional, exceeding
Congress’s powers. The court held that the act was narrowly constructed so as to regulate industrial
activities that had the potential to restrict interstate commerce. The earlier decisions under the commerce
clause to the effect that labor relations had only an indirect effect on commerce were effectively reversed.
Since the ability of employees to engage in collective bargaining (one activity protected by the act) is “an
essential condition of industrial peace,” the national government was justified in penalizing corporations
engaging in interstate commerce that “refuse to confer and negotiate” with their workers. This was,
however, a close decision, and the switch of one justice made this ruling possible. Without this switch, the
New Deal agenda would have been effectively derailed.

The Substantial Effects Doctrine: World War II to the 1990s
Subsequent to NLRB v. Jones & Laughlin Steel Corporation, Congress and the courts generally accepted
that even modest impacts on interstate commerce were “reachable” by federal legislation. For example,
Saylor URL: http://www.saylor.org/books

Saylor.org
129

the case of Wickard v. Filburn, from 1942, represents a fairly long reach for Congress in regulating what
appear to be very local economic decisions (Section 4.6.2).
Wickard established that “substantial effects” in interstate commerce could be very local indeed! But
commerce clause challenges to federal legislation continued. In the 1960s, the Civil Rights Act of 1964 was
challenged on the ground that Congress lacked the power under the commerce clause to regulate what
was otherwise fairly local conduct. For example, Title II of the act prohibited racial discrimination in
public accommodations (such as hotels, motels, and restaurants), leading to the famous case
of Katzenbach v. McClung(1964).
Ollie McClung’s barbeque place in Birmingham, Alabama, allowed “colored” people to buy takeout at the
back of the restaurant but not to sit down with “white” folks inside. The US attorney sought a court order
to require Ollie to serve all races and colors, but Ollie resisted on commerce clause grounds: the federal
government had no business regulating a purely local establishment. Indeed, Ollie did not advertise
nationally, or even regionally, and had customers only from the local area. But the court found that some
42 percent of the supplies for Ollie’s restaurant had moved in the channels of interstate commerce. This
was enough to sustain federal regulation based on the commerce clause.

[3]

For nearly thirty years following, it was widely assumed that Congress could almost always find some
interstate commerce connection for any law it might pass. It thus came as something of a shock in 1995
when the Rehnquist court decided U.S. v. Lopez. Lopez had been convicted under a federal law that
prohibited possession of firearms within 1,000 feet of a school. The law was part of a twenty-year trend
(roughly 1970 to 1990) for senators and congressmen to pass laws that were tough on crime. Lopez’s
lawyer admitted that Lopez had had a gun within 1,000 feet of a San Antonio school yard but challenged
the law itself, arguing that Congress exceeded its authority under the commerce clause in passing this
legislation. The US government’s Solicitor General argued on behalf of the Department of Justice to the
Supreme Court that Congress was within its constitutional rights under the commerce clause because
education of the future workforce was the foundation for a sound economy and because guns at or near
school yards detracted from students’ education. The court rejected this analysis, noting that with the
government’s analysis, an interstate commerce connection could be conjured from almost anything.
Lopez went free because the law itself was unconstitutional, according to the court.

Saylor URL: http://www.saylor.org/books

Saylor.org
130

Congress made no attempt to pass similar legislation after the case was decided. But in passing
subsequent legislation, Congress was often careful to make a record as to why it believed it was addressing
a problem that related to interstate commerce. In 1994, Congress passed the Violence Against Women Act
(VAWA), having held hearings to establish why violence against women on a local level would impair
interstate commerce. In 1994, while enrolled at Virginia Polytechnic Institute (Virginia Tech), Christy
Brzonkala alleged that Antonio Morrison and James Crawford, both students and varsity football players
at Virginia Tech, had raped her. In 1995, Brzonkala filed a complaint against Morrison and Crawford
under Virginia Tech’s sexual assault policy. After a hearing, Morrison was found guilty of sexual assault
and sentenced to immediate suspension for two semesters. Crawford was not punished. A second hearing
again found Morrison guilty. After an appeal through the university’s administrative system, Morrison’s
punishment was set aside, as it was found to be “excessive.” Ultimately, Brzonkala dropped out of the
university. Brzonkala then sued Morrison, Crawford, and Virginia Tech in federal district court, alleging
that Morrison’s and Crawford’s attack violated 42 USC Section 13981, part of the VAWA), which provides
a federal civil remedy for the victims of gender-motivated violence. Morrison and Crawford moved to
dismiss Brzonkala’s suit on the ground that Section 13981’s civil remedy was unconstitutional. In
dismissing the complaint, the district court found that that Congress lacked authority to enact Section
13981 under either the commerce clause or the Fourteenth Amendment, which Congress had explicitly
identified as the sources of federal authority for the VAWA. Ultimately, the court of appeals affirmed, as
did the Supreme Court.
The Supreme Court held that Congress lacked the authority to enact a statute under the commerce clause
or the Fourteenth Amendment because the statute did not regulate an activity that substantially affected
interstate commerce nor did it redress harm caused by the state. Chief Justice William H. Rehnquist
wrote for the court that “under our federal system that remedy must be provided by the Commonwealth of
Virginia, and not by the United States.” Dissenting, Justice Stephen G. Breyer argued that the majority
opinion “illustrates the difficulty of finding a workable judicial Commerce Clause touchstone.” Justice
David H. Souter, dissenting, noted that VAWA contained a “mountain of data assembled by
Congress…showing the effects of violence against women on interstate commerce.”
The absence of a workable judicial commerce clause touchstone remains. In 1996, California voters
passed the Compassionate Use Act, legalizing marijuana for medical use. California’s law conflicted with
Saylor URL: http://www.saylor.org/books

Saylor.org
131

the federal Controlled Substances Act (CSA), which banned possession of marijuana. After the Drug
Enforcement Administration (DEA) seized doctor-prescribed marijuana from a patient’s home, a group of
medical marijuana users sued the DEA and US Attorney General John Ashcroft in federal district court.
The medical marijuana users argued that the CSA—which Congress passed using its constitutional power
to regulate interstate commerce—exceeded Congress’s commerce clause power. The district court ruled
against the group, but the Ninth Circuit Court of Appeals reversed and ruled the CSA unconstitutional
because it applied to medical marijuana use solely within one state. In doing so, the Ninth Circuit relied
on U.S. v. Lopez (1995) and U.S. v. Morrison (2000) to say that using medical marijuana did not
“substantially affect” interstate commerce and therefore could not be regulated by Congress.
But by a 6–3 majority, the Supreme Court held that the commerce clause gave Congress authority to
prohibit the local cultivation and use of marijuana, despite state law to the contrary. Justice John Paul
Stevens argued that the court’s precedents established Congress’s commerce clause power to regulate
purely local activities that are part of a “class of activities” with a substantial effect on interstate
commerce. The majority argued that Congress could ban local marijuana use because it was part of such a
class of activities: the national marijuana market. Local use affected supply and demand in the national
marijuana market, making the regulation of intrastate use “essential” to regulating the drug’s national
market.
Notice how similar this reasoning is to the court’s earlier reasoning in Wickard v. Filburn (Section 4.6.2).
In contrast, the court’s conservative wing was adamant that federal power had been exceeded. Justice
Clarence Thomas’s dissent in Gonzalez v. Raich stated that Raich’s local cultivation and consumption of
marijuana was not “Commerce…among the several States.” Representing the “originalist” view that the
Constitution should mostly mean what the Founders meant it to mean, he also said that in the early days
of the republic, it would have been unthinkable that Congress could prohibit the local cultivation,
possession, and consumption of marijuana.

KEY TAKEAWAY

The commerce clause is the basis on which the federal government regulates interstate economic activity.
The phrase “interstate commerce” has been subject to differing interpretations by the Supreme Court
over the past one hundred years. There are certain matters that are essentially local or intrastate, but the
range of federal involvement in local matters is still considerable.
Saylor URL: http://www.saylor.org/books

Saylor.org
132

EXERCISES
1.

Why would Congress have power under the Civil Rights Act of 1964 to require restaurants and hotels to
not discriminate against interstate travelers on the basis of race, color, sex, religion, or national origin?
Suppose the Holiday Restaurant near I-80 in Des Moines, Iowa, has a sign that says, “We reserve the right
to refuse service to any Muslim or person of Middle Eastern descent.” Suppose also that the restaurant is
very popular locally and that only 40 percent of its patrons are travelers on I-80. Are the owners of the
Holiday Restaurant in violation of the Civil Rights Act of 1964? What would happen if the owners resisted
enforcement by claiming that Title II of the act (relating to “public accommodations” such as hotels,
motels, and restaurants) was unconstitutional?

2.

If the Supreme Court were to go back to the days of Hammer v. Dagenhart and rule that only goods and
services involving interstate movement could be subject to federal law, what kinds of federal programs
might be lacking a sound basis in the commerce clause? “Obamacare”? Medicare? Homeland security?
Social Security? What other powers are granted to Congress under the Constitution to legislate for the
general good of society?
3.

[1] Hipolite Egg Co. v. United States, 220 US 45 (1911).

4.

[2] Hoke v. United States, 227 US 308 (1913).

5.

[3] Katzenbach v. McClung, 379 US 294 (1964).

4.3 Dormant Commerce Clause

LEARNING OBJECTIVES

1.

Understand that when Congress does not exercise its powers under the commerce clause, the Supreme
Court may still limit state legislation that discriminates against interstate commerce or places an undue
burden on interstate commerce.

2.

Distinguish between “discrimination” dormant-commerce-clause cases and “undue burden” dormantcommerce-clause cases.

Congress has the power to legislate under the commerce clause and often does legislate. For
example, Congress might say that trucks moving on interstate highways must not be more than
seventy feet in length. But if Congress does not exercise its powers and regulate in certain areas (such
as the size and length of trucks on interstate highways), states may make their own rules. States may
Saylor URL: http://www.saylor.org/books

Saylor.org
133

do so under the so-called historic police powers of states that were never yielded up to the federal
government.
These police powers can be broadly exercised by states for purposes of health, education, welfare,
safety, morals, and the environment. But the Supreme Court has reserved for itself the power to
determine when state action is excessive, even when Congress has not used the commerce clause to
regulate. This power is claimed to exist in the dormant commerce clause.
There are two ways that a state may violate the dormant commerce clause. If a state passes a law that
is an “undue burden” on interstate commerce or that “discriminates” against interstate commerce, it
will be struck down. Kassel v. Consolidated Freightways, in Section 4.7 "Summary and Exercises", is
an example of a case where Iowa imposed an undue burden on interstate commerce by prohibiting
double trailers on its highways. [1] Iowa’s prohibition was judicially declared void when the Supreme
Court judged it to be an undue burden.
Discrimination cases such as Hunt v. Washington Apple Advertising Commission (Section 4.6 "Cases")
pose a different standard. The court has been fairly inflexible here: if one state discriminates in its
treatment of any article of commerce based on its state of origin, the court will strike down the law.
For example, in Oregon Waste Systems v. Department of Environmental Quality, the state wanted to
place a slightly higher charge on waste coming from out of state. [2] The state’s reasoning was that instate residents had already contributed to roads and other infrastructure and that tipping fees at
waste facilities should reflect the prior contributions of in-state companies and residents. Out-ofstate waste handlers who wanted to use Oregon landfills objected and won their dormant commerce
clause claim that Oregon’s law discriminated “on its face” against interstate commerce. Under the
Supreme Court’s rulings, anything that moves in channels of interstate commerce is “commerce,”
even if someone is paying to get rid of something instead of buying something.
Thus the states are bound by Supreme Court decisions under the dormant commerce clause to do
nothing that differentiates between articles of commerce that originate from within the state from
those that originate elsewhere. If Michigan were to let counties decide for themselves whether to take
garbage from outside of the county or not, this could also be a discrimination based on a place of
origin outside the state. (Suppose, for instance, each county were to decide not to take waste from

Saylor URL: http://www.saylor.org/books

Saylor.org
134

outside the county; then all Michigan counties would effectively be excluding waste from outside of
Michigan, which is discriminatory.) [3]
The Supreme Court probably would uphold any solid waste requirements that did not differentiate
on the basis of origin. If, for example, all waste had to be inspected for specific hazards, then the law
would apply equally to in-state and out-of-state garbage. Because this is the dormant commerce
clause, Congress could still act (i.e., it could use its broad commerce clause powers) to say that states
are free to keep out-of-state waste from coming into their own borders. But Congress has declined to
do so. What follows is a statement from one of the US senators from Michigan, Carl Levin, in 2003,
regarding the significant amounts of waste that were coming into Michigan from Toronto, Canada.

Dealing with Unwelcome Waste
Senator Carl Levin, January 2003
Michigan is facing an intolerable situation with regard to the importation of waste from other
states and Canada.
Canada is the largest source of waste imports to Michigan. Approximately 65 truckloads of waste
come in to Michigan per day from Toronto alone, and an estimated 110–130 trucks come in from
Canada each day.
This problem isn’t going to get any better. Ontario’s waste shipments are growing as the Toronto
area signs new contracts for waste disposal here and closes its two remaining landfills. At the
beginning of 1999, the Toronto area was generating about 2.8 million tons of waste annually,
about 700,000 tons of which were shipped to Michigan. By early this year, barring unforeseen
developments, the entire 2.8 million tons will be shipped to Michigan for disposal.
Why can’t Canada dispose of its trash in Canada? They say that after 20 years of searching they
have not been able to find a suitable Ontario site for Toronto’s garbage. Ontario has about
345,000 square miles compared to Michigan’s 57,000 square miles. With six times the land mass,
that argument is laughable.
The Michigan Department of Environmental Quality estimates that, for every five years of
disposal of Canadian waste at the current usage volume, Michigan is losing a full year of landfill
capacity. The environmental impacts on landfills, including groundwater contamination, noise

Saylor URL: http://www.saylor.org/books

Saylor.org
135

pollution and foul odors, are exacerbated by the significant increase in the use of our landfills
from sources outside of Michigan.
I have teamed up with Senator Stabenow and Congressman Dingell to introduce legislation that
would strengthen our ability to stop shipments of waste from Canada.
We have protections contained in a 17 year-old international agreement between the U.S. and
Canada called the Agreement Concerning the Transboundary Movement of Hazardous Waste.
The U.S. and Canada entered into this agreement in 1986 to allow the shipment of hazardous
waste across the U.S./Canadian border for treatment, storage or disposal. In 1992, the two
countries decided to add municipal solid waste to the agreement. To protect both countries, the
agreement requires notification of shipments to the importing country and it also provides that
the importing country may withdraw consent for shipments. Both reasons are evidence that these
shipments were intended to be limited. However, the agreement’s provisions have not been
enforced by the United States.
Canada could not export waste to Michigan without the 1986 agreement, but the U.S. has not
implemented the provisions that are designed to protect the people of Michigan. Although those of
us that introduced this legislation believe that the Environmental Protection Agency has the
authority to enforce this agreement, they have not done so. Our bill would require the EPA
[Environmental Protection Agency] to enforce the agreement.
In order to protect the health and welfare of the citizens of Michigan and our environment, we
must consider the impact of the importation of trash on state and local recycling efforts, landfill
capacity, air emissions, road deterioration resulting from increased vehicular traffic and public
health and the environment.
Our bill would require the EPA to consider these factors in determining whether to accept imports
of trash from Canada. It is my strong view that such a review should lead the EPA to say “no” to
the status quo of trash imports.

KEY TAKEAWAY

Where Congress does not act pursuant to its commerce clause powers, the states are free to legislate on
matters of commerce under their historic police powers. However, the Supreme Court has set limits on

Saylor URL: http://www.saylor.org/books

Saylor.org
136

such powers. Specifically, states may not impose undue burdens on interstate commerce and may not
discriminate against articles in interstate commerce.

EXERCISES

1.

Suppose that the state of New Jersey wishes to limit the amount of hazardous waste that enters into its
landfills. The general assembly in New Jersey passes a law that specifically forbids any hazardous waste
from entering into the state. All landfills are subject to tight regulations that will allow certain kinds of
hazardous wastes originating in New Jersey to be put in New Jersey landfills but that impose significant
criminal fines on landfill operators that accept out-of-state hazardous waste. The Baldessari Brothers
Landfill in Linden, New Jersey, is fined for taking hazardous waste from a New York State transporter and
appeals that ruling on the basis that New Jersey’s law is unconstitutional. What is the result?

2.

The state of Arizona determines through its legislature that trains passing through the state cannot be
longer than seventy cars. There is some evidence that in Eastern US states longer trains pose some safety
hazards. There is less evidence that long trains are a problem in Western states. Several major railroads
find the Arizona legislation costly and burdensome and challenge the legislation after applied-for permits
for longer trains are denied. What kind of dormant commerce clause challenge is this, and what would it
take for the challenge to be successful?
3.

[1] Kassell v. Consolidated Freightways, 450 US 662 (1981).

4.

[2] Oregon Waste Systems v. Department of Environmental Quality, 511 US 93 (1994).

5.

[3] Fort Gratiot Sanitary Landfill v. Michigan Dep’t of Natural Resources, 504 US 353 (1992).

4.4 Preemption: The Supremacy Clause

LEARNING OBJECTIVES

1.

Understand the role of the supremacy clause in the balance between state and federal power.

2.

Give examples of cases where state legislation is preempted by federal law and cases where state
legislation is not preempted by federal law.

When Congress does use its power under the commerce clause, it can expressly state that it wishes to
have exclusive regulatory authority. For example, when Congress determined in the 1950s to
promote nuclear power (“atoms for peace”), it set up the Nuclear Regulatory Commission and
provided a limitation of liability for nuclear power plants in case of a nuclear accident. The states
Saylor URL: http://www.saylor.org/books

Saylor.org
137

were expressly told to stay out of the business of regulating nuclear power or the movement of
nuclear materials. Thus Rochester, Minnesota, or Berkeley, California, could declare itself a nuclearfree zone, but the federal government would have preempted such legislation. If Michigan wished to
set safety standards at Detroit Edison’s Fermi II nuclear reactor that were more stringent than the
federal Nuclear Regulatory Commission’s standards, Michigan’s standards would be preempted and
thus be void.
Even where Congress does not expressly preempt state action, such action may be impliedly preempted. States cannot constitutionally pass laws that interfere with the accomplishment of the
purposes of the federal law. Suppose, for example, that Congress passes a comprehensive law that
sets standards for foreign vessels to enter the navigable waters and ports of the United States. If a
state creates a law that sets standards that conflict with the federal law or sets standards so
burdensome that they interfere with federal law, the doctrine of preemption will (in accordance
with the supremacy clause) void the state law or whatever parts of it are inconsistent with federal
law.
But Congress can allow what might appear to be inconsistencies; the existence of federal statutory
standards does not always mean that local and state standards cannot be more stringent. If
California wants cleaner air or water than other states, it can set stricter standards—nothing in the
Clean Water Act or Clean Air Act forbids the state from setting stricter pollution standards. As the
auto industry well knows, California has set stricter standards for auto emissions. Since the 1980s,
most automakers have made both a federal car and a California car, because federal Clean Air Act
emissions restrictions do not preempt more rigorous state standards.
Large industries and companies actually prefer regulation at the national level. It is easier for a large
company or industry association to lobby in Washington, DC, than to lobby in fifty different states.
Accordingly, industry often asks Congress to put preemptive language into its statutes. The tobacco
industry is a case in point.
The cigarette warning legislation of the 1960s (where the federal government required warning
labels on cigarette packages) effectively preempted state negligence claims based on failure to warn.
When the family of a lifetime smoker who had died sued in New Jersey court, one cause of action was

Saylor URL: http://www.saylor.org/books

Saylor.org
138

the company’s failure to warn of the dangers of its product. The Supreme Court reversed the jury’s
award based on the federal preemption of failure to warn claims under state law. [1]

The Supremacy Clause
Article VI
This Constitution, and the Laws of the United States which shall be made in Pursuance thereof;
and all Treaties made, or which shall be made, under the Authority of the United States, shall be
the supreme Law of the Land; and the Judges in every State shall be bound thereby, any Thing in
the Constitution or Laws of any State to the Contrary notwithstanding.

The preemption doctrine derives from the supremacy clause of the Constitution, which states that the
“Constitution and the Laws of the United States…shall be the supreme Law of the Land…any Thing
in the Constitutions or Laws of any State to the Contrary notwithstanding.” This means of course,
that any federal law—even a regulation of a federal agency—would control over any conflicting state
law.
Preemption can be either express or implied. When Congress chooses to expressly preempt state law,
the only question for courts becomes determining whether the challenged state law is one that the
federal law is intended to preempt. Implied preemption presents more difficult issues. The court has
to look beyond the express language of federal statutes to determine whether Congress has “occupied
the field” in which the state is attempting to regulate, or whether a state law directly conflicts with
federal law, or whether enforcement of the state law might frustrate federal purposes.
Federal “occupation of the field” occurs, according to the court in Pennsylvania v. Nelson (1956),
when there is “no room” left for state regulation. Courts are to look to the pervasiveness of the
federal scheme of regulation, the federal interest at stake, and the danger of frustration of federal
goals in making the determination as to whether a challenged state law can stand.
In Silkwood v. Kerr-McGee (1984), the court, voting 5–4, found that a $10 million punitive damages
award (in a case litigated by famed attorney Gerry Spence) against a nuclear power plant was not
impliedly preempted by federal law. Even though the court had recently held that state regulation of
the safety aspects of a federally licensed nuclear power plant was preempted, the court drew a

Saylor URL: http://www.saylor.org/books

Saylor.org
139

different conclusion with respect to Congress’s desire to displace state tort law—even though the tort
actions might be premised on a violation of federal safety regulations.
Cipollone v. Liggett Group (1993) was a closely watched case concerning the extent of an express

preemption provision in two cigarette labeling laws of the 1960s. The case was a wrongful death
action brought against tobacco companies on behalf of Rose Cipollone, a lung cancer victim who had
started smoking cigarette in the 1940s. The court considered the preemptive effect on state law of a
provision that stated, “No requirement based on smoking and health shall be imposed under state
law with respect to the advertising and promotion of cigarettes.” The court concluded that several
types of state tort actions were preempted by the provision but allowed other types to go forward.

KEY TAKEAWAY

In cases of conflicts between state and federal law, federal law will preempt (or control) state law because
of the supremacy clause. Preemption can be express or implied. In cases where preemption is implied, the
court usually finds that compliance with both state and federal law is not possible or that a federal
regulatory scheme is comprehensive (i.e., “occupies the field”) and should not be modified by state
actions.

1.

EXERCISES

For many years, the United States engaged in discussions with friendly nations as to the reciprocal use of
ports and harbors. These discussions led to various multilateral agreements between the nations as to the
configuration of oceangoing vessels and how they would be piloted. At the same time, concern over oil
spills in Puget Sound led the state of Washington to impose fairly strict standards on oil tankers and
requirements for the training of oil tanker pilots. In addition, Washington’s state law imposed many other
requirements that went above and beyond agreed-upon requirements in the international agreements
negotiated by the federal government. Are the Washington state requirements preempted by federal
law?

2.

The Federal Arbitration Act of 1925 requires that all contracts for arbitration be treated as any other
contract at common law. Suppose that the state of Alabama wishes to protect its citizens from a variety
of arbitration provisions that they might enter into unknowingly. Thus the legislation provides that all
predispute arbitration clauses be in bold print, that they be of twelve-point font or larger, that they be
clearly placed within the first two pages of any contract, and that they have a separate signature line

Saylor URL: http://www.saylor.org/books

Saylor.org
140

where the customer, client, or patient acknowledges having read, understood, and signed the arbitration
clause in addition to any other signatures required on the contract. The legislation does preserve the right
of consumers to litigate in the event of a dispute arising with the product or service provider; that is, with
this legislation, consumers will not unknowingly waive their right to a trial at common law. Is the Alabama
law preempted by the Federal Arbitration Act?
[1] Cippolone v. Liggett Group, 505 US 504 (1993).

4.5 Business and the Bill of Rights

LEARNING OBJECTIVES

1.

Understand and describe which articles in the Bill of Rights apply to business activities and how they
apply.

2.

Explain the application of the Fourteenth Amendment—including the due process clause and the equal
protection clause—to various rights enumerated in the original Bill of Rights.

We have already seen the Fourteenth Amendment’s application in Burger King v. Rudzewicz (Section
3.9 "Cases"). In that case, the court considered whether it was constitutionally correct for a court to
assert personal jurisdiction over a nonresident. The states cannot constitutionally award a judgment
against a nonresident if doing so would offend traditional notions of fair play and substantial justice.
Even if the state’s long-arm statute would seem to allow such a judgment, other states should not
give it full faith and credit (see Article V of the Constitution). In short, a state’s long-arm statute
cannot confer personal jurisdiction that the state cannot constitutionally claim.
The Bill of Rights (the first ten amendments to the Constitution) was originally meant to apply to
federal actions only. During the twentieth century, the court began to apply selected rights to state
action as well. So, for example, federal agents were prohibited from using evidence seized in violation
of the Fourth Amendment, but state agents were not, until Mapp v. Ohio (1960), when the court
applied the guarantees (rights) of the Fourth Amendment to state action as well. In this and in
similar cases, the Fourteenth Amendment’s due process clause was the basis for the court’s action.
The due process clause commanded that states provide due process in cases affecting the life, liberty,
or property of US citizens, and the court saw in this command certain “fundamental guarantees” that
states would have to observe. Over the years, most of the important guarantees in the Bill of Rights

Saylor URL: http://www.saylor.org/books

Saylor.org
141

came to apply to state as well as federal action. The court refers to this process as selective
incorporation.
Here are some very basic principles to remember:
1.

The guarantees of the Bill of Rights apply only to state and federal government action. They do not
limit what a company or person in the private sector may do. For example, states may not impose
censorship on the media or limit free speech in a way that offends the First Amendment, but your
boss (in the private sector) may order you not to talk to the media.

2. In some cases, a private company may be regarded as participating in “state action.” For example, a
private defense contractor that gets 90 percent of its business from the federal government has been
held to be public for purposes of enforcing the constitutional right to free speech (the company had a
rule barring its employees from speaking out in public against its corporate position). It has even been
argued that public regulation of private activity is sufficient to convert the private into public activity,
thus subjecting it to the requirements of due process. But the Supreme Court rejected this extreme
view in 1974 when it refused to require private power companies, regulated by the state, to give
customers a hearing before cutting off electricity for failure to pay the bill.

[1]

3. States have rights, too. While “states rights” was a battle cry of Southern states before the Civil War,
the question of what balance to strike between state sovereignty and federal union has never been
simple. In Kimel v. Florida, for example, the Supreme Court found in the words of the Eleventh
Amendment a basis for declaring that states may not have to obey certain federal statutes.

First Amendment
In part, the First Amendment states that “Congress shall make no law…abridging the freedom of speech,
or of the press.” The Founding Fathers believed that democracy would work best if people (and the press)
could talk or write freely, without governmental interference. But the First Amendment was also not
intended to be as absolute as it sounded. Oliver Wendell Holmes’s famous dictum that the law does not
permit you to shout “Fire!” in a crowded theater has seldom been answered, “But why not?” And no one in
1789 thought that defamation laws (torts for slander and libel) had been made unconstitutional.
Moreover, because the apparent purpose of the First Amendment was to make sure that the nation had a
continuing, vigorous debate over matters political, political speech has been given the highest level of
Saylor URL: http://www.saylor.org/books

Saylor.org
142

protection over such other forms of speech as (1) “commercial speech,” (2) speech that can and should be
limited by reasonable “time, place, and manner” restrictions, or (3) obscene speech.
Because of its higher level of protection, political speech can be false, malicious, mean-spirited, or even a
pack of lies. A public official in the United States must be prepared to withstand all kinds of false
accusations and cannot succeed in an action for defamation unless the defendant has acted with “malice”
and “reckless disregard” of the truth. Public figures, such as CEOs of the largest US banks, must also be
prepared to withstand accusations that are false. In any defamation action, truth is a defense, but a
defamation action brought by a public figure or public official must prove that the defendant not only has
his facts wrong but also lies to the public in a malicious way with reckless disregard of the truth.
Celebrities such as Lindsay Lohan and Jon Stewart have the same burden to go forward with a defamation
action. It is for this reason that the National Enquirer writes exclusively about public figures, public
officials, and celebrities; it is possible to say many things that aren’t completely true and still have the
protection of the First Amendment.
Political speech is so highly protected that the court has recognized the right of people to support political
candidates through campaign contributions and thus promote the particular viewpoints and speech of
those candidates. Fearing the influence of money on politics, Congress has from time to time placed
limitations on corporate contributions to political campaigns. But the Supreme Court has had mixed
reactions over time. Initially, the court recognized the First Amendment right of a corporation to donate
money, subject to certain limits.

[2]

In another case, Austin v. Michigan Chamber of Commerce (1990), the

Michigan Campaign Finance Act prohibited corporations from using treasury money for independent
expenditures to support or oppose candidates in elections for state offices. But a corporation could make
such expenditures if it set up an independent fund designated solely for political purposes. The law was
passed on the assumption that “the unique legal and economic characteristics of corporations necessitate
some regulation of their political expenditures to avoid corruption or the appearance of corruption.”
The Michigan Chamber of Commerce wanted to support a candidate for Michigan’s House of
Representatives by using general funds to sponsor a newspaper advertisement and argued that as a
nonprofit organization, it was not really like a business firm. The court disagreed and upheld the Michigan
law. Justice Marshall found that the chamber was akin to a business group, given its activities, linkages
with community business leaders, and high percentage of members (over 75 percent) that were business
Saylor URL: http://www.saylor.org/books

Saylor.org
143

corporations. Furthermore, Justice Marshall found that the statute was narrowly crafted and
implemented to achieve the important goal of maintaining integrity in the political process. But as you
will see in Citizens United v. Federal Election Commission (Section 4.6 "Cases"), Austin was overruled;
corporations are recognized as “persons” with First Amendment political speech rights that cannot be
impaired by Congress or the states without some compelling governmental interest with restrictions on
those rights that are “narrowly tailored.”

Fourth Amendment
The Fourth Amendment says, “all persons shall be secure in their persons, houses, papers, and effects
from unreasonable searches and seizures, and no warrants shall issue, but upon probable cause, before a
magistrate and upon Oath, specifically describing the persons to be searched and places to be seized.”
The court has read the Fourth Amendment to prohibit only those government searches or seizures that
are “unreasonable.” Because of this, businesses that are in an industry that is “closely regulated” can be
searched more frequently and can be searched without a warrant. In one case, an auto parts dealer at a
junkyard was charged with receiving stolen auto parts. Part of his defense was to claim that the search
that found incriminating evidence was unconstitutional. But the court found the search reasonable,
because the dealer was in a “closely regulated industry.”
In the 1980s, Dow Chemical objected to an over flight by the US Environmental Protection Agency (EPA).
The EPA had rented an airplane to fly over the Midland, Michigan, Dow plant, using an aerial mapping
camera to photograph various pipes, ponds, and machinery that were not covered by a roof. Because the
court’s precedents allowed governmental intrusions into “open fields,” the EPA search was ruled
constitutional. Because the literal language of the Fourth Amendment protected “persons, houses, papers,
and effects,” anything searched by the government in “open fields” was reasonable. (The court’s opinion
suggested that if Dow had really wanted privacy from governmental intrusion, it could have covered the
pipes and machinery that were otherwise outside and in open fields.)
Note again that constitutional guarantees like the Fourth Amendment apply to governmental action. Your
employer or any private enterprise is not bound by constitutional limits. For example, if drug testing of all
employees every week is done by government agency, the employees may have a cause of action to object
based on the Fourth Amendment. However, if a private employer begins the same kind of routine drug
Saylor URL: http://www.saylor.org/books

Saylor.org
144

testing, employees have no constitutional arguments to make; they can simply leave that employer, or
they may pursue whatever statutory or common-law remedies are available.

Fifth Amendment
The Fifth Amendment states, “No person shall be…deprived of life, liberty, or property, without due
process of law; nor shall private property be taken for public use, without just compensation.”
The Fifth Amendment has three principal aspects: procedural due process, the takings clause,
and substantive due process. In terms of procedural due process, the amendment prevents government
from arbitrarily taking the life of a criminal defendant. In civil lawsuits, it is also constitutionally essential
that the proceedings be fair. This is why, for example, the defendant in Burger King v. Rudzewicz had a
serious constitutional argument, even though he lost.
The takings clause of the Fifth Amendment ensures that the government does not take private property
without just compensation. In the international setting, governments that take private property engage in
what is called expropriation. The standard under customary international law is that when governments
do that, they must provide prompt, adequate, and effective compensation. This does not always happen,
especially where foreign owners’ property is being expropriated. The guarantees of the Fifth Amendment
(incorporated against state action by the Fourteenth Amendment) are available to property owners where
state, county, or municipal government uses the power of eminent domain to take private property for
public purposes. Just what is a public purpose is a matter of some debate. For example, if a city were to
condemn economically viable businesses or neighborhoods to construct a baseball stadium with public
money to entice a private enterprise (the baseball team) to stay, is a public purpose being served?
In Kelo v. City of New London, Mrs. Kelo and other residents fought the city of New London, in its
attempt to use powers of eminent domain to create an industrial park and recreation area that would have
Pfizer & Co. as a principal tenant.

[3]

The city argued that increasing its tax base was a sufficient public

purpose. In a very close decision, the Supreme Court determined that New London’s actions did not
violate the takings clause. However, political reactions in various states resulted in a great deal of new
state legislation that would limit the scope of public purpose in eminent domain takings and provide
additional compensation to property owners in many cases.
In addition to the takings clause and aspects of procedural due process, the Fifth Amendment is also the
source of what is called substantive due process. During the first third of the twentieth century, the
Saylor URL: http://www.saylor.org/books

Saylor.org
145

Supreme Court often nullified state and federal laws using substantive due process. In 1905, for example,
in Lochner v. New York, the Supreme Court voided a New York statute that limited the number of hours
that bakers could work in a single week. New York had passed the law to protect the health of employees,
but the court found that this law interfered with the basic constitutional right of private parties to freely
contract with one another. Over the next thirty years, dozens of state and federal laws were struck down
that aimed to improve working conditions, secure social welfare, or establish the rights of unions.
However, in 1934, during the Great Depression, the court reversed itself and began upholding the kinds of
laws it had struck down earlier.
Since then, the court has employed a two-tiered analysis of substantive due process claims. Under the first
tier, legislation on economic matters, employment relations, and other business affairs is subject to
minimal judicial scrutiny. This means that a law will be overturned only if it serves no rational
government purpose. Under the second tier, legislation concerning fundamental liberties is subject to
“heightened judicial scrutiny,” meaning that a law will be invalidated unless it is “narrowly tailored to
serve a significant government purpose.”
The Supreme Court has identified two distinct categories of fundamental liberties. The first category
includes most of the liberties expressly enumerated in the Bill of Rights. Through a process known as
selective incorporation, the court has interpreted the due process clause of the Fourteenth Amendment to
bar states from denying their residents the most important freedoms guaranteed in the first ten
amendments to the federal Constitution. Only the Third Amendment right (against involuntary
quartering of soldiers) and the Fifth Amendment right to be indicted by a grand jury have not been made
applicable to the states. Because these rights are still not applicable to state governments, the Supreme
Court is often said to have “selectively incorporated” the Bill of Rights into the due process clause of the
Fourteenth Amendment.
The second category of fundamental liberties includes those liberties that are not expressly stated in the
Bill of Rights but that can be seen as essential to the concepts of freedom and equality in a democratic
society. These unstated liberties come from Supreme Court precedents, common law, moral philosophy,
and deeply rooted traditions of US legal history. The Supreme Court has stressed that he
word liberty cannot be defined by a definitive list of rights; rather, it must be viewed as a rational
continuum of freedom through which every aspect of human behavior is protected from arbitrary
Saylor URL: http://www.saylor.org/books

Saylor.org
146

impositions and random restraints. In this regard, as the Supreme Court has observed, the due process
clause protects abstract liberty interests, including the right to personal autonomy, bodily integrity, selfdignity, and self-determination.
These liberty interests often are grouped to form a general right to privacy, which was first recognized
in Griswold v. Connecticut (Section 4.6.1), where the Supreme Court struck down a state statute
forbidding married adults from using, possessing, or distributing contraceptives on the ground that the
law violated the sanctity of the marital relationship. According to Justice Douglas’s plurality opinion, this
penumbra of privacy, though not expressly mentioned in the Bill of Rights, must be protected to establish
a buffer zone or breathing space for those freedoms that are constitutionally enumerated.
But substantive due process has seen fairly limited use since the 1930s. During the 1990s, the Supreme
Court was asked to recognize a general right to die under the doctrine of substantive due process.
Although the court stopped short of establishing such a far-reaching right, certain patients may exercise a
constitutional liberty to hasten their deaths under a narrow set of circumstances. In Cruzan v. Missouri
Department of Health, the Supreme Court ruled that the due process clause guarantees the right of
competent adults to make advanced directives for the withdrawal of life-sustaining measures should they
become incapacitated by a disability that leaves them in a persistent vegetative state.

[4]

Once it has been

established by clear and convincing evidence that a mentally incompetent and persistently vegetative
patient made such a prior directive, a spouse, parent, or other appropriate guardian may seek to terminate
any form of artificial hydration or nutrition.

Fourteenth Amendment: Due Process and Equal Protection Guarantees
The Fourteenth Amendment (1868) requires that states treat citizens of other states with due process.
This can be either an issue of procedural due process (as in Section 3.9 "Cases", Burger King v.
Rudzewicz) or an issue of substantive due process. For substantive due process, consider what happened
in an Alabama court not too long ago.

[5]

The plaintiff, Dr. Ira Gore, bought a new BMW for $40,000 from a dealer in Alabama. He later discovered
that the vehicle’s exterior had been slightly damaged in transit from Europe and had therefore been
repainted by the North American distributor prior to his purchase. The vehicle was, by best estimates,
worth about 10 percent less than he paid for it. The distributor, BMW of North America, had routinely
Saylor URL: http://www.saylor.org/books

Saylor.org
147

sold slightly damaged cars as brand new if the damage could be fixed for less than 3 percent of the cost of
the car. In the trial, Dr. Gore sought $4,000 in compensatory damages and also punitive damages. The
Alabama trial jury considered that BMW was engaging in a fraudulent practice and wanted to punish the
defendant for a number of frauds it estimated at somewhere around a thousand nationwide. The jury
awarded not only the $4,000 in compensatory damages but also $4 million in punitive damages, which
was later reduced to $2 million by the Alabama Supreme Court. On appeal to the US Supreme Court, the
court found that punitive damages may not be “grossly excessive.” If they are, then they violate
substantive due process. Whatever damages a state awards must be limited to what is reasonably
necessary to vindicate the state’s legitimate interest in punishment and deterrence.
“Equal protection of the laws” is a phrase that originates in the Fourteenth Amendment, adopted in 1868.
The amendment provides that no state shall “deny to any person within its jurisdiction the equal
protection of the laws.” This is the equal protection clause. It means that, generally speaking,
governments must treat people equally. Unfair classifications among people or corporations will not be
permitted. A well-known example of unfair classification would be race discrimination: requiring white
children and black children to attend different public schools or requiring “separate but equal” public
services, such as water fountains or restrooms. Yet despite the clear intent of the 1868 amendment,
“separate but equal” was the law of the land until Brown v. Board of Education (1954).

[6]

Governments make classifications every day, so not all classifications can be illegal under the equal
protection clause. People with more income generally pay a greater percentage of their income in taxes.
People with proper medical training are licensed to become doctors; people without that training cannot
be licensed and commit a criminal offense if they do practice medicine. To know what classifications are
permissible under the Fourteenth Amendment, we need to know what is being classified. The court has
created three classifications, and the outcome of any equal protection case can usually be predicted by
knowing how the court is likely to classify the case:
•

Minimal scrutiny: economic and social relations. Government actions are usually upheld if there is a
rational basis for them.

•

Intermediate scrutiny: gender. Government classifications are sometimes upheld.

•

Strict scrutiny: race, ethnicity, and fundamental rights. Classifications based on any of these are
almost never upheld.

Saylor URL: http://www.saylor.org/books

Saylor.org
148

Under minimal scrutiny for economic and social regulation, laws that regulate economic or social issues
are presumed valid and will be upheld if they are rationally related to legitimate goals of government. So,
for example, if the city of New Orleans limits the number of street vendors to some rational number (more
than one but fewer than the total number that could possibly fit on the sidewalks), the local ordinance
would not be overturned as a violation of equal protection.
Under intermediate scrutiny, the city of New Orleans might limit the number of street vendors who are
men. For example, suppose that the city council decreed that all street vendors must be women, thinking
that would attract even more tourism. A classification like this, based on sex, will have to meet a sterner
test than a classification resulting from economic or social regulation. A law like this would have to
substantially relate to important government objectives. Increasingly, courts have nullified government
sex classifications as societal concern with gender equality has grown. (See Shannon Faulkner’s case
against The Citadel, an all-male state school.)

[7]

Suppose, however, that the city of New Orleans decided that no one of Middle Eastern heritage could
drive a taxicab or be a street vendor. That kind of classification would be examined with strict scrutiny to
see if there was any compelling justification for it. As noted, classifications such as this one are almost
never upheld. The law would be upheld only if it were necessary to promote a compelling state interest.
Very few laws that have a racial or ethnic classification meet that test.
The strict scrutiny test will be applied to classifications involving racial and ethnic criteria as well as
classifications that interfere with a fundamental right. In Palmore v. Sidoti, the state refused to award
[8]

custody to the mother because her new spouse was racially different from the child. This practice was
declared unconstitutional because the state had made a racial classification; this was presumptively
invalid, and the government could not show a compelling need to enforce such a classification through its
law. An example of government action interfering with a fundamental right will also receive strict
scrutiny. When New York State gave an employment preference to veterans who had been state residents
at the time of entering the military, the court declared that veterans who were new to the state were less
likely to get jobs and that therefore the statute interfered with the right to travel, which was deemed a
fundamental right.

[9]

Saylor URL: http://www.saylor.org/books

Saylor.org
149

KEY TAKEAWAY
The Bill of Rights, through the Fourteenth Amendment, largely applies to state actions. The Bill of Rights
has applied to federal actions from the start. Both the Bill of Rights and the Fourteenth Amendment apply
to business in various ways, but it is important to remember that the rights conferred are rights against
governmental action and not the actions of private enterprise.

EXERCISES

1.

John Hanks works at ProLogis. The company decides to institute a drug-testing policy. John is a good and
longtime employee but enjoys smoking marijuana on the weekends. The drug testing will involve urine
samples and, semiannually, a hair sample. It is nearly certain that the drug-testing protocol that ProLogis
proposes will find that Hanks is a marijuana user. The company has made it clear that it will have zero
tolerance for any kind of nonprescribed controlled substances. John and several fellow employees wish to
go to court to challenge the proposed testing as “an unreasonable search and seizure.” Can he possibly
succeed?

2.

Larry Reed, majority leader in the Senate, is attacked in his reelection campaign by a series of ads
sponsored by a corporation (Global Defense, Inc.) that does not like his voting record. The corporation is
upset that Reed would not write a special provision that would favor Global Defense in a defense
appropriations bill. The ads run constantly on television and radio in the weeks immediately preceding
election day and contain numerous falsehoods. For example, in order to keep the government running
financially, Reed found it necessary to vote for a bill that included a last-minute rider that defunded a
small government program for the handicapped, sponsored by someone in the opposing party that
wanted to privatize all programs for the handicapped. The ad is largely paid for by Global Defense and
depicts a handicapped child being helped by the existing program and large letters saying “Does Larry
Reed Just Not Care?” The ad proclaims that it is sponsored by Citizens Who Care for a Better Tomorrow. Is
this protected speech? Why or why not? Can Reed sue for defamation? Why or why not?
3.

[1] Jackson v. Metropolitan Edison Co., 419 US 345 (1974).

4.

[2] Buckley v. Valeo, 424 US 1 (1976).

5.

[3] Kelo v. City of New London, 545 US 469 (2005).

6.

[4] Cruzan v. Missouri Department of Health, 497 US 261 (1990).

7.

[5] BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996)

Saylor URL: http://www.saylor.org/books

Saylor.org
150

8.

[6] Plessy v. Ferguson, 163 US 537 (1896).

9.

[7] United States v. Virginia, 518 US 515 (1996).

10. [8] Palmore v. Sidoti, 466 US 429 (1984).
11. [9] Atty. Gen. of New York v. Soto-Lopez, 476 US 898 (1986).

4.6 Cases
Griswold v. Connecticut
Griswold v. Connecticut
381 U.S. 479 (U.S. Supreme Court 1965)
A nineteenth-century Connecticut law made the use, possession, or distribution of birth control devices
illegal. The law also prohibited anyone from giving information about such devices. The executive
director and medical director of a planned parenthood association were found guilty of giving out such
information to a married couple that wished to delay having children for a few years. The directors
were fined $100 each.
They appealed throughout the Connecticut state court system, arguing that the state law violated
(infringed) a basic or fundamental right of privacy of a married couple: to live together and have sex
together without the restraining power of the state to tell them they may legally have intercourse but
not if they use condoms or other birth control devices. At each level (trial court, court of appeals, and
Connecticut Supreme Court), the Connecticut courts upheld the constitutionality of the convictions.
Plurality Opinion by Justice William O. Douglass
We do not sit as a super legislature to determine the wisdom, need, and propriety of laws that touch
economic problems, business affairs, or social conditions. The [Connecticut] law, however, operates
directly on intimate relation of husband and wife and their physician’s role in one aspect of that relation.
[Previous] cases suggest that specific guarantees in the Bill of Rights have penumbras, formed by
emanations from those guarantees that help give them life and substance.…Various guarantees create
zones of privacy. The right of association contained in the penumbra of the First Amendment is one.…The
Third Amendment in its prohibition against the quartering of soldiers “in any house” in time of peace
without the consent of the owner is another facet of that privacy. The Fourth Amendment explicitly
affirms the “right of the people to be secure in their persons, houses, papers and effects, against
Saylor URL: http://www.saylor.org/books

Saylor.org
151

unreasonable searches and seizures.” The Fifth Amendment in its Self-Incrimination Clause enables the
citizen to create a zone of privacy which the government may not force him to surrender to his detriment.
The Ninth Amendment provides: “The enumeration in the Constitution, of certain rights, shall not be
construed to deny or disparage others retained by the people.”
The Fourth and Fifth Amendments were described…as protection against all governmental invasions “of
the sanctity of a man’s home and the privacies of life.” We recently referred in Mapp v. Ohio…to the
Fourth Amendment as creating a “right to privacy, no less important than any other right carefully and
particularly reserved to the people.”
[The law in question here], in forbidding the use of contraceptives rather than regulating their
manufacture or sale, seeks to achieve its goals by having a maximum destructive impact on [the marital]
relationship. Such a law cannot stand.…Would we allow the police to search the sacred precincts of
marital bedrooms for telltale signs of the use of contraceptives? The very idea is repulsive to the notions of
privacy surrounding the marital relationship.
We deal with a right of privacy older than the Bill of Rights—older than our political parties, older than
our school system. Marriage is a coming together for better or for worse, hopefully enduring, and intimate
to the degree of being sacred. It is an association that promotes a way of life, not causes; a harmony in
living, not political faiths; a bilateral loyalty, not commercial or social projects. Yet it is an association for
as noble a purpose as any involved in our prior decisions.
Mr. Justice Stewart, whom Mr. Justice Black joins, dissenting.
Since 1879 Connecticut has had on its books a law which forbids the use of contraceptives by anyone. I
think this is an uncommonly silly law. As a practical matter, the law is obviously unenforceable, except in
the oblique context of the present case. As a philosophical matter, I believe the use of contraceptives in the
relationship of marriage should be left to personal and private choice, based upon each individual’s moral,
ethical, and religious beliefs. As a matter of social policy, I think professional counsel about methods of
birth control should be available to all, so that each individual’s choice can be meaningfully made. But we
are not asked in this case to say whether we think this law is unwise, or even asinine. We are asked to hold
that it violates the United States Constitution. And that I cannot do.

Saylor URL: http://www.saylor.org/books

Saylor.org
152

In the course of its opinion the Court refers to no less than six Amendments to the Constitution: the First,
the Third, the Fourth, the Fifth, the Ninth, and the Fourteenth. But the Court does not say which of these
Amendments, if any, it thinks is infringed by this Connecticut law.
…
As to the First, Third, Fourth, and Fifth Amendments, I can find nothing in any of them to invalidate this
Connecticut law, even assuming that all those Amendments are fully applicable against the States. It has
not even been argued that this is a law “respecting an establishment of religion, or prohibiting the free
exercise thereof.” And surely, unless the solemn process of constitutional adjudication is to descend to the
level of a play on words, there is not involved here any abridgment of “the freedom of speech, or of the
press; or the right of the people peaceably to assemble, and to petition the Government for a redress of
grievances.” No soldier has been quartered in any house. There has been no search, and no seizure.
Nobody has been compelled to be a witness against himself.
The Court also quotes the Ninth Amendment, and my Brother Goldberg’s concurring opinion relies
heavily upon it. But to say that the Ninth Amendment has anything to do with this case is to turn
somersaults with history. The Ninth Amendment, like its companion the Tenth, which this Court held
“states but a truism that all is retained which has not been surrendered,” United States v. Darby, 312 U.S.
100, 124, was framed by James Madison and adopted by the States simply to make clear that the adoption
of the Bill of Rights did not alter the plan that the Federal Government was to be a government of express
and limited powers, and that all rights and powers not delegated to it were retained by the people and the
individual States. Until today no member of this Court has ever suggested that the Ninth Amendment
meant anything else, and the idea that a federal court could ever use the Ninth Amendment to annul a law
passed by the elected representatives of the people of the State of Connecticut would have caused James
Madison no little wonder.
What provision of the Constitution, then, does make this state law invalid? The Court says it is the right of
privacy “created by several fundamental constitutional guarantees.” With all deference, I can find no such
general right of privacy in the Bill of Rights, in any other part of the Constitution, or in any case ever
before decided by this Court.
At the oral argument in this case we were told that the Connecticut law does not “conform to current
community standards.” But it is not the function of this Court to decide cases on the basis of community
Saylor URL: http://www.saylor.org/books

Saylor.org
153

standards. We are here to decide cases “agreeably to the Constitution and laws of the United States.” It is
the essence of judicial duty to subordinate our own personal views, our own ideas of what legislation is
wise and what is not. If, as I should surely hope, the law before us does not reflect the standards of the
people of Connecticut, the people of Connecticut can freely exercise their true Ninth and Tenth
Amendment rights to persuade their elected representatives to repeal it. That is the constitutional way to
take this law off the books.

1.

CASE QUESTIONS

Which opinion is the strict constructionist opinion here—Justice Douglas’s or that of Justices Stewart and
Black?

2.

What would have happened if the Supreme Court had allowed the Connecticut Supreme Court decision to
stand and followed Justice Black’s reasoning? Is it likely that the citizens of Connecticut would have
persuaded their elected representatives to repeal the law challenged here?

Wickard v. Filburn
Wickard v. Filburn
317 U.S. 111 (U.S. Supreme Court 1942)
Mr. Justice Jackson delivered the opinion of the Court.
Mr. Filburn for many years past has owned and operated a small farm in Montgomery County, Ohio,
maintaining a herd of dairy cattle, selling milk, raising poultry, and selling poultry and eggs. It has been
his practice to raise a small acreage of winter wheat, sown in the Fall and harvested in the following July;
to sell a portion of the crop; to feed part to poultry and livestock on the farm, some of which is sold; to use
some in making flour for home consumption; and to keep the rest for the following seeding.
His 1941 wheat acreage allotment was 11.1 acres and a normal yield of 20.1 bushels of wheat an acre. He
sowed, however, 23 acres, and harvested from his 11.9 acres of excess acreage 239 bushels, which under
the terms of the Act as amended on May 26, 1941, constituted farm marketing excess, subject to a penalty
of 49 cents a bushel, or $117.11 in all.
The general scheme of the Agricultural Adjustment Act of 1938 as related to wheat is to control the
volume moving in interstate and foreign commerce in order to avoid surpluses and shortages and the
consequent abnormally low or high wheat prices and obstructions to commerce. [T]he Secretary of
Saylor URL: http://www.saylor.org/books

Saylor.org
154

Agriculture is directed to ascertain and proclaim each year a national acreage allotment for the next crop
of wheat, which is then apportioned to the states and their counties, and is eventually broken up into
allotments for individual farms.
It is urged that under the Commerce Clause of the Constitution, Article I, § 8, clause 3, Congress does not
possess the power it has in this instance sought to exercise. The question would merit little consideration
since our decision in United States v. Darby, 312 U.S. 100, sustaining the federal power to regulate
production of goods for commerce, except for the fact that this Act extends federal regulation to
production not intended in any part for commerce but wholly for consumption on the farm.

Kassel v. Consolidated Freightways Corp.
Kassel v. Consolidated Freightways Corp.
450 U.S. 662 (U.S. Supreme Court 1981)
JUSTICE POWELL announced the judgment of the Court and delivered an opinion, in which JUSTICE
WHITE, JUSTICE BLACKMUN, and JUSTICE STEVENS joined.
The question is whether an Iowa statute that prohibits the use of certain large trucks within the State
unconstitutionally burdens interstate commerce.

I
Appellee Consolidated Freightways Corporation of Delaware (Consolidated) is one of the largest common
carriers in the country: it offers service in 48 States under a certificate of public convenience and necessity
issued by the Interstate Commerce Commission. Among other routes, Consolidated carries commodities
through Iowa on Interstate 80, the principal east-west route linking New York, Chicago, and the west
coast, and on Interstate 35, a major north-south route.
Consolidated mainly uses two kinds of trucks. One consists of a three-axle tractor pulling a 40-foot twoaxle trailer. This unit, commonly called a single, or “semi,” is 55 feet in length overall. Such trucks have
long been used on the Nation’s highways. Consolidated also uses a two-axle tractor pulling a single-axle
trailer which, in turn, pulls a single-axle dolly and a second single-axle trailer. This combination, known
as a double, or twin, is 65 feet long overall. Many trucking companies, including Consolidated,
increasingly prefer to use doubles to ship certain kinds of commodities. Doubles have larger capacities,

Saylor URL: http://www.saylor.org/books

Saylor.org
155

and the trailers can be detached and routed separately if necessary. Consolidated would like to use 65-foot
doubles on many of its trips through Iowa.
The State of Iowa, however, by statute, restricts the length of vehicles that may use its highways. Unlike all
other States in the West and Midwest, Iowa generally prohibits the use of 65-foot doubles within its
borders.
…
Because of Iowa’s statutory scheme, Consolidated cannot use its 65-foot doubles to move commodities
through the State. Instead, the company must do one of four things: (i) use 55-foot singles; (ii) use 60-foot
doubles; (iii) detach the trailers of a 65-foot double and shuttle each through the State separately; or (iv)
divert 65-foot doubles around Iowa. Dissatisfied with these options, Consolidated filed this suit in the
District Court averring that Iowa’s statutory scheme unconstitutionally burdens interstate commerce.
Iowa defended the law as a reasonable safety measure enacted pursuant to its police power. The State
asserted that 65-foot doubles are more dangerous than 55-foot singles and, in any event, that the law
promotes safety and reduces road wear within the State by diverting much truck traffic to other states.
In a 14-day trial, both sides adduced evidence on safety and on the burden on interstate commerce
imposed by Iowa’s law. On the question of safety, the District Court found that the “evidence clearly
establishes that the twin is as safe as the semi.” 475 F.Supp. 544, 549 (SD Iowa 1979). For that reason,
“there is no valid safety reason for barring twins from Iowa’s highways because of their
configuration.…The evidence convincingly, if not overwhelmingly, establishes that the 65-foot twin is as
safe as, if not safer than, the 60-foot twin and the 55-foot semi.…”
“Twins and semis have different characteristics. Twins are more maneuverable, are less sensitive to wind,
and create less splash and spray. However, they are more likely than semis to jackknife or upset. They can
be backed only for a short distance. The negative characteristics are not such that they render the twin less
safe than semis overall. Semis are more stable, but are more likely to ‘rear-end’ another vehicle.”
In light of these findings, the District Court applied the standard we enunciated in Raymond Motor
Transportation, Inc. v. Rice, 434 U.S. 429 (1978), and concluded that the state law impermissibly
burdened interstate commerce: “[T]he balance here must be struck in favor of the federal interests.
The total effect of the law as a safety measure in reducing accidents and casualties is so slight and

Saylor URL: http://www.saylor.org/books

Saylor.org
156

problematical that it does not outweigh the national interest in keeping interstate commerce free from
interferences that seriously impede it.”
The Court of Appeals for the Eighth Circuit affirmed. 612 F.2d 1064 (1979). It accepted the District Court’s
finding that 65-foot doubles were as safe as 55-foot singles. Id. at 1069. Thus, the only apparent safety
benefit to Iowa was that resulting from forcing large trucks to detour around the State, thereby reducing
overall truck traffic on Iowa’s highways. The Court of Appeals noted that this was not a constitutionally
permissible interest. It also commented that the several statutory exemptions identified above, such as
those applicable to border cities and the shipment of livestock, suggested that the law, in effect, benefited
Iowa residents at the expense of interstate traffic. Id. at 1070-1071. The combination of these exemptions
weakened the presumption of validity normally accorded a state safety regulation. For these reasons, the
Court of Appeals agreed with the District Court that the Iowa statute unconstitutionally burdened
interstate commerce.
Iowa appealed, and we noted probable jurisdiction. 446 U.S. 950 (1980). We now affirm.

II
It is unnecessary to review in detail the evolution of the principles of Commerce Clause adjudication. The
Clause is both a “prolific ‘ of national power and an equally prolific source of conflict with legislation of the
state[s].” H. P. Hood & Sons, Inc. v. Du Mond, 336 U.S. 525, 336 U.S. 534 (1949). The Clause permits
Congress to legislate when it perceives that the national welfare is not furthered by the independent
actions of the States. It is now well established, also, that the Clause itself is “a limitation upon state power
even without congressional implementation.” Hunt v. Washington Apple Advertising Comm’n, 432 U.S.
333 at 350 (1977). The Clause requires that some aspects of trade generally must remain free from
interference by the States. When a State ventures excessively into the regulation of these aspects of
commerce, it “trespasses upon national interests,” Great A&P Tea Co. v. Cottrell, 424 U.S. 366, 424 U.S.
373 (1976), and the courts will hold the state regulation invalid under the Clause alone.
The Commerce Clause does not, of course, invalidate all state restrictions on commerce. It has long been
recognized that, “in the absence of conflicting legislation by Congress, there is a residuum of power in the
state to make laws governing matters of local concern which nevertheless in some measure affect
interstate commerce or even, to some extent, regulate it.” Southern Pacific Co. v. Arizona, 325 U.S. 761
(1945).
Saylor URL: http://www.saylor.org/books

Saylor.org
157

The extent of permissible state regulation is not always easy to measure. It may be said with confidence,
however, that a State’s power to regulate commerce is never greater than in matters traditionally of local
concern. Washington Apple Advertising Comm’n, supra at 432 U.S. 350. For example, regulations that
touch upon safety—especially highway safety—are those that “the Court has been most reluctant to
invalidate.” Raymond, supra at 434 U.S. 443 (and other cases cited). Indeed, “if safety justifications are
not illusory, the Court will not second-guess legislative judgment about their importance in comparison
with related burdens on interstate commerce.” Raymond, supra at 434 U.S. at 449. Those who would
challenge such bona fide safety regulations must overcome a “strong presumption of validity.” Bibb v.
Navajo Freight Lines, Inc., 359 U.S. 520 at (1959).
But the incantation of a purpose to promote the public health or safety does not insulate a state law from
Commerce Clause attack. Regulations designed for that salutary purpose nevertheless may further the
purpose so marginally, and interfere with commerce so substantially, as to be invalid under the
Commerce Clause. In the Court’s recent unanimous decision in Raymond we declined to “accept the
State’s contention that the inquiry under the Commerce Clause is ended without a weighing of the
asserted safety purpose against the degree of interference with interstate commerce.” This “weighing” by a
court requires—and indeed the constitutionality of the state regulation depends on—“a sensitive
consideration of the weight and nature of the state regulatory concern in light of the extent of the burden
imposed on the course of interstate commerce.” Id. at 434 U.S. at 441; accord, Pike v. Bruce Church, Inc.,
397 U.S. 137 at 142 (1970);Bibb, supra, at 359 U.S. at 525-530.

III
Applying these general principles, we conclude that the Iowa truck length limitations unconstitutionally
burden interstate commerce.
In Raymond Motor Transportation, Inc. v. Rice, the Court held that a Wisconsin statute that precluded
the use of 65-foot doubles violated the Commerce Clause. This case is Raymond revisited. Here, as
in Raymond, the State failed to present any persuasive evidence that 65-foot doubles are less safe than 55foot singles. Moreover, Iowa’s law is now out of step with the laws of all other Midwestern and Western
States. Iowa thus substantially burdens the interstate flow of goods by truck. In the absence of
congressional action to set uniform standards, some burdens associated with state safety regulations must
be tolerated. But where, as here, the State’s safety interest has been found to be illusory, and its
Saylor URL: http://www.saylor.org/books

Saylor.org
158

regulations impair significantly the federal interest in efficient and safe interstate transportation, the state
law cannot be harmonized with the Commerce Clause.

A
Iowa made a more serious effort to support the safety rationale of its law than did Wisconsin in Raymond,
but its effort was no more persuasive. As noted above, the District Court found that the “evidence clearly
establishes that the twin is as safe as the semi.” The record supports this finding. The trial focused on a
comparison of the performance of the two kinds of trucks in various safety categories. The evidence
showed, and the District Court found, that the 65-foot double was at least the equal of the 55-foot single in
the ability to brake, turn, and maneuver. The double, because of its axle placement, produces less splash
and spray in wet weather. And, because of its articulation in the middle, the double is less susceptible to
dangerous “off-tracking,” and to wind.
None of these findings is seriously disputed by Iowa. Indeed, the State points to only three ways in which
the 55-foot single is even arguably superior: singles take less time to be passed and to clear intersections;
they may back up for longer distances; and they are somewhat less likely to jackknife.
The first two of these characteristics are of limited relevance on modern interstate highways. As the
District Court found, the negligible difference in the time required to pass, and to cross intersections, is
insignificant on 4-lane divided highways, because passing does not require crossing into oncoming traffic
lanes, Raymond, 434 U.S. at 444, and interstates have few, if any, intersections. The concern over backing
capability also is insignificant, because it seldom is necessary to back up on an interstate. In any event, no
evidence suggested any difference in backing capability between the 60-foot doubles that Iowa permits
and the 65-foot doubles that it bans. Similarly, although doubles tend to jackknife somewhat more than
singles, 65-foot doubles actually are less likely to jackknife than 60-foot doubles.
Statistical studies supported the view that 65-foot doubles are at least as safe overall as 55-foot singles and
60-foot doubles. One such study, which the District Court credited, reviewed Consolidated’s comparative
accident experience in 1978 with its own singles and doubles. Each kind of truck was driven 56 million
miles on identical routes. The singles were involved in 100 accidents resulting in 27 injuries and one
fatality. The 65-foot doubles were involved in 106 accidents resulting in 17 injuries and one fatality. Iowa’s
expert statistician admitted that this study provided “moderately strong evidence” that singles have a
higher injury rate than doubles. Another study, prepared by the Iowa Department of Transportation at the
Saylor URL: http://www.saylor.org/books

Saylor.org
159

request of the state legislature, concluded that “[s]ixty-five foot twin trailer combinations have not been
shown by experiences in other states to be less safe than 60-foot twin trailer
combinations or conventional tractor-semitrailers.”
In sum, although Iowa introduced more evidence on the question of safety than did Wisconsin
in Raymond, the record as a whole was not more favorable to the State.

B
Consolidated, meanwhile, demonstrated that Iowa’s law substantially burdens interstate commerce.
Trucking companies that wish to continue to use 65-foot doubles must route them around Iowa or detach
the trailers of the doubles and ship them through separately. Alternatively, trucking companies must use
the smaller 55-foot singles or 65-foot doubles permitted under Iowa law. Each of these options engenders
inefficiency and added expense. The record shows that Iowa’s law added about $12.6 million each year to
the costs of trucking companies.
Consolidated alone incurred about $2 million per year in increased costs.
In addition to increasing the costs of the trucking companies (and, indirectly, of the service to
consumers), Iowa’s law may aggravate, rather than, ameliorate, the problem of highway accidents. Fiftyfive-foot singles carry less freight than 65-foot doubles. Either more small trucks must be used to carry the
same quantity of goods through Iowa or the same number of larger trucks must drive longer distances to
bypass Iowa. In either case, as the District Court noted, the restriction requires more highway miles to be
driven to transport the same quantity of goods. Other things being equal, accidents are proportional to
distance traveled. Thus, if 65-foot doubles are as safe as 55-foot singles, Iowa’s law tends to increase the
number of accidents and to shift the incidence of them from Iowa to other States.

[IV. Omitted]
V
In sum, the statutory exemptions, their history, and the arguments Iowa has advanced in support of its
law in this litigation all suggest that the deference traditionally accorded a State’s safety judgment is not
warranted. See Raymond, supra at 434 U.S. at 444-447. The controlling factors thus are the findings of
the District Court, accepted by the Court of Appeals, with respect to the relative safety of the types of
trucks at issue, and the substantiality of the burden on interstate commerce.

Saylor URL: http://www.saylor.org/books

Saylor.org
160

Because Iowa has imposed this burden without any significant countervailing safety interest, its statute
violates the Commerce Clause. The judgment of the Court of Appeals is affirmed.
It is so ordered.

1.

CASE QUESTIONS

Under the Constitution, what gives Iowa the right to make rules regarding the size or configuration of
trucks upon highways within the state?

2.

Did Iowa try to exempt trucking lines based in Iowa, or was the statutory rule nondiscriminatory as to the
origin of trucks that traveled on Iowa highways?

3.

Are there any federal size or weight standards noted in the case? Is there any kind of truck size or weight
that could be limited by Iowa law, or must Iowa simply accept federal standards or, if none, impose no
standards at all?

Hunt v. Washington Apple Advertising Commission
Hunt v. Washington Apple Advertising Commission
432 U.S. 33 (U.S. Supreme Court 1977)
MR. CHIEF JUSTICE BURGER delivered the opinion of the Court.
In 1973, North Carolina enacted a statute which required, inter alia, all closed containers of apples sold,
offered for sale, or shipped into the State to bear “no grade other than the applicable U.S. grade or
standard.”…Washington State is the Nation’s largest producer of apples, its crops accounting for
approximately 30% of all apples grown domestically and nearly half of all apples shipped in closed
containers in interstate commerce. [Because] of the importance of the apple industry to the State, its
legislature has undertaken to protect and enhance the reputation of Washington apples by establishing a
stringent, mandatory inspection program [that] requires all apples shipped in interstate commerce to be
tested under strict quality standards and graded accordingly. In all cases, the Washington State grades
[are] the equivalent of, or superior to, the comparable grades and standards adopted by the [U.S. Dept. of]
Agriculture (USDA).
[In] 1972, the North Carolina Board of Agriculture adopted an administrative regulation, unique in the 50
States, which in effect required all closed containers of apples shipped into or sold in the State to display
either the applicable USDA grade or a notice indicating no classification. State grades were expressly
Saylor URL: http://www.saylor.org/books

Saylor.org
161

prohibited. In addition to its obvious consequence—prohibiting the display of Washington State apple
grades on containers of apples shipped into North Carolina—the regulation presented the Washington
apple industry with a marketing problem of potentially nationwide significance. Washington apple
growers annually ship in commerce approximately 40 million closed containers of apples, nearly 500,000
of which eventually find their way into North Carolina, stamped with the applicable Washington State
variety and grade. [Compliance] with North Carolina’s unique regulation would have required
Washington growers to obliterate the printed labels on containers shipped to North Carolina, thus giving
their product a damaged appearance. Alternatively, they could have changed their marketing practices to
accommodate the needs of the North Carolina market, i.e., repack apples to be shipped to North Carolina
in containers bearing only the USDA grade, and/or store the estimated portion of the harvest destined for
that market in such special containers. As a last resort, they could discontinue the use of the preprinted
containers entirely. None of these costly and less efficient options was very attractive to the industry.
Moreover, in the event a number of other States followed North Carolina’s lead, the resultant inability to
display the Washington grades could force the Washington growers to abandon the State’s expensive
inspection and grading system which their customers had come to know and rely on over the 60-odd
years of its existence.…
Unsuccessful in its attempts to secure administrative relief [with North Carolina], the Commission
instituted this action challenging the constitutionality of the statute. [The] District Court found that the
North Carolina statute, while neutral on its face, actually discriminated against Washington State growers
and dealers in favor of their local counterparts [and] concluded that this discrimination [was] not justified
by the asserted local interest—the elimination of deception and confusion from the marketplace—arguably
furthered by the [statute].
…
[North Carolina] maintains that [the] burdens on the interstate sale of Washington apples were far
outweighed by the local benefits flowing from what they contend was a valid exercise of North Carolina’s
[police powers]. Prior to the statute’s enactment,…apples from 13 different States were shipped into North
Carolina for sale. Seven of those States, including [Washington], had their own grading systems which,
while differing in their standards, used similar descriptive labels (e.g., fancy, extra fancy, etc.). This
multiplicity of inconsistent state grades [posed] dangers of deception and confusion not only in the North
Saylor URL: http://www.saylor.org/books

Saylor.org
162

Carolina market, but in the Nation as a whole. The North Carolina statute, appellants claim, was enacted
to eliminate this source of deception and confusion. [Moreover], it is contended that North Carolina
sought to accomplish this goal of uniformity in an evenhanded manner as evidenced by the fact that its
statute applies to all apples sold in closed containers in the State without regard to their point of origin.
[As] the appellants properly point out, not every exercise of state authority imposing some burden on the
free flow of commerce is invalid, [especially] when the State acts to protect its citizenry in matters
pertaining to the sale of foodstuffs. By the same token, however, a finding that state legislation furthers
matters of legitimate local concern, even in the health and consumer protection areas, does not end the
inquiry. Rather, when such state legislation comes into conflict with the Commerce Clause’s overriding
requirement of a national “common market,” we are confronted with the task of effecting an
accommodation of the competing national and local interests. We turn to that task.
As the District Court correctly found, the challenged statute has the practical effect of not only burdening
interstate sales of Washington apples, but also discriminating against them. This discrimination takes
various forms. The first, and most obvious, is the statute’s consequence of raising the costs of doing
business in the North Carolina market for Washington apple growers and dealers, while leaving those of
their North Carolina counterparts unaffected. [This] disparate effect results from the fact that North
Carolina apple producers, unlike their Washington competitors, were not forced to alter their marketing
practices in order to comply with the statute. They were still free to market their wares under the USDA
grade or none at all as they had done prior to the statute’s enactment. Obviously, the increased costs
imposed by the statute would tend to shield the local apple industry from the competition of Washington
apple growers and dealers who are already at a competitive disadvantage because of their great distance
from the North Carolina market.
Second, the statute has the effect of stripping away from the Washington apple industry the competitive
and economic advantages it has earned for itself through its expensive inspection and grading system. The
record demonstrates that the Washington apple-grading system has gained nationwide acceptance in the
apple trade. [The record] contains numerous affidavits [stating a] preference [for] apples graded under
the Washington, as opposed to the USDA, system because of the former’s greater consistency, its
emphasis on color, and its supporting mandatory inspections. Once again, the statute had no similar
impact on the North Carolina apple industry and thus operated to its benefit.
Saylor URL: http://www.saylor.org/books

Saylor.org
163

Third, by prohibiting Washington growers and dealers from marketing apples under their State’s grades,
the statute has a leveling effect which insidiously operates to the advantage of local apple producers.
[With] free market forces at work, Washington sellers would normally enjoy a distinct market advantage
vis-à-vis local producers in those categories where the Washington grade is superior. However, because of
the statute’s operation, Washington apples which would otherwise qualify for and be sold under the
superior Washington grades will now have to be marketed under their inferior USDA counterparts. Such
“downgrading” offers the North Carolina apple industry the very sort of protection against competing outof-state products that the Commerce Clause was designed to prohibit. At worst, it will have the effect of an
embargo against those Washington apples in the superior grades as Washington dealers withhold them
from the North Carolina market. At best, it will deprive Washington sellers of the market premium that
such apples would otherwise command.
Despite the statute’s facial neutrality, the Commission suggests that its discriminatory impact on
interstate commerce was not an unintended by-product, and there are some indications in the record to
that effect. The most glaring is the response of the North Carolina Agriculture Commissioner to the
Commission’s request for an exemption following the statute’s passage in which he indicated that before
he could support such an exemption, he would “want to have the sentiment from our apple
producers since they were mainly responsible for this legislation being passed.” [Moreover], we find it
somewhat suspect that North Carolina singled out only closed containers of apples, the very means by
which apples are transported in commerce, to effectuate the statute’s ostensible consumer protection
purpose when apples are not generally sold at retail in their shipping containers. However, we need not
ascribe an economic protection motive to the North Carolina Legislature to resolve this case; we conclude
that the challenged statute cannot stand insofar as it prohibits the display of Washington State grades
even if enacted for the declared purpose of protecting consumers from deception and fraud in the
marketplace.
…
Finally, we note that any potential for confusion and deception created by the Washington grades was not
of the type that led to the statute’s enactment. Since Washington grades are in all cases equal or superior
to their USDA counterparts, they could only “deceive” or “confuse” a consumer to his benefit, hardly a
harmful result.
Saylor URL: http://www.saylor.org/books

Saylor.org
164

In addition, it appears that nondiscriminatory alternatives to the outright ban of Washington State grades
are readily available. For example, North Carolina could effectuate its goal by permitting out-of-state
growers to utilize state grades only if they also marked their shipments with the applicable USDA label. In
that case, the USDA grade would serve as a benchmark against which the consumer could evaluate the
quality of the various state grades.…
[The court affirmed the lower court’s holding that the North Carolina statute was unconstitutional.]

CASE QUESTIONS

1.

Was the North Carolina law discriminatory on its face? Was it, possibly, an undue burden on interstate
commerce? Why wouldn’t it be?

2.

What evidence was there of discriminatory intent behind the North Carolina law? Did that evidence even
matter? Why or why not?

Citizens United v. Federal Election Commission
Citizens United v. Federal Election Commission
588 U.S. ____; 130 S.Ct. 876 (U.S. Supreme Court 2010)
Justice Kennedy delivered the opinion of the Court.
Federal law prohibits corporations and unions from using their general treasury funds to make
independent expenditures for speech defined as an “electioneering communication” or for speech
expressly advocating the election or defeat of a candidate. 2 U.S.C. §441b. Limits on electioneering
communications were upheld in McConnell v. Federal Election Comm’n, 540 U.S. 93, 203–209 (2003).
The holding of McConnell rested to a large extent on an earlier case, Austin v. Michigan Chamber of
Commerce, 494 U.S. 652 (1990).Austin had held that political speech may be banned based on the
speaker’s corporate identity.
In this case we are asked to reconsider Austin and, in effect, McConnell. It has been noted that
“Austin was a significant departure from ancient First Amendment principles,” Federal Election Comm’n
v. Wisconsin Right to Life, Inc., 551 U.S. 449, 490 (2007) (WRTL) (Scalia, J., concurring in part and
concurring in judgment). We agree with that conclusion and hold that stare decisis does not compel the
continued acceptance of Austin. The Government may regulate corporate political speech through

Saylor URL: http://www.saylor.org/books

Saylor.org
165

disclaimer and disclosure requirements, but it may not suppress that speech altogether. We turn to the
case now before us.

I
A
Citizens United is a nonprofit corporation. It has an annual budget of about $12 million. Most of its funds
are from donations by individuals; but, in addition, it accepts a small portion of its funds from for-profit
corporations.
In January 2008, Citizens United released a film entitled Hillary: The Movie. We refer to the film
as Hillary. It is a 90-minute documentary about then-Senator Hillary Clinton, who was a candidate in the
Democratic Party’s 2008 Presidential primary elections. Hillary mentions Senator Clinton by name and
depicts interviews with political commentators and other persons, most of them quite critical of Senator
Clinton.…
In December 2007, a cable company offered, for a payment of $1.2 million, to make Hillary available on a
video-on-demand channel called “Elections ’08.”…Citizens United was prepared to pay for the video-ondemand; and to promote the film, it produced two 10-second ads and one 30-second ad for Hillary. Each
ad includes a short (and, in our view, pejorative) statement about Senator Clinton, followed by the name
of the movie and the movie’s Website address. Citizens United desired to promote the video-on-demand
offering by running advertisements on broadcast and cable television.

B
Before the Bipartisan Campaign Reform Act of 2002 (BCRA), federal law prohibited—and still does
prohibit—corporations and unions from using general treasury funds to make direct contributions to
candidates or independent expenditures that expressly advocate the election or defeat of a candidate,
through any form of media, in connection with certain qualified federal elections.…BCRA §203 amended
§441b to prohibit any “electioneering communication” as well. An electioneering communication is
defined as “any broadcast, cable, or satellite communication” that “refers to a clearly identified candidate
for Federal office” and is made within 30 days of a primary or 60 days of a general election. §434(f)(3)(A).
The Federal Election Commission’s (FEC) regulations further define an electioneering communication as
a communication that is “publicly distributed.” 11 CFR §100.29(a)(2) (2009). “In the case of a candidate
for nomination for President…publicly distributed means” that the communication “[c]an be received by
Saylor URL: http://www.saylor.org/books

Saylor.org
166

50,000 or more persons in a State where a primary election…is being held within 30 days.” 11 CFR
§100.29(b)(3)(ii). Corporations and unions are barred from using their general treasury funds for express
advocacy or electioneering communications. They may establish, however, a “separate segregated fund”
(known as a political action committee, or PAC) for these purposes. 2 U.S.C. §441b(b)(2). The moneys
received by the segregated fund are limited to donations from stockholders and employees of the
corporation or, in the case of unions, members of the union. Ibid.

C
Citizens United wanted to make Hillary available through video-on-demand within 30 days of the 2008
primary elections. It feared, however, that both the film and the ads would be covered by §441b’s ban on
corporate-funded independent expenditures, thus subjecting the corporation to civil and criminal
penalties under §437g. In December 2007, Citizens United sought declaratory and injunctive relief against
the FEC. It argued that (1) §441b is unconstitutional as applied to Hillary; and (2) BCRA’s disclaimer and
disclosure requirements, BCRA §§201 and 311, are unconstitutional as applied to Hillary and to the three
ads for the movie.
The District Court denied Citizens United’s motion for a preliminary injunction, and then granted the
FEC’s motion for summary judgment.
…
The court held that §441b was facially constitutional under McConnell, and that §441b was constitutional
as applied to Hillary because it was “susceptible of no other interpretation than to inform the electorate
that Senator Clinton is unfit for office, that the United States would be a dangerous place in a President
Hillary Clinton world, and that viewers should vote against her.” 530 F. Supp. 2d, at 279. The court also
rejected Citizens United’s challenge to BCRA’s disclaimer and disclosure requirements. It noted that “the
Supreme Court has written approvingly of disclosure provisions triggered by political speech even though
the speech itself was constitutionally protected under the First Amendment.” Id. at 281.

II
[Omitted: the court considers whether it is possible to reject the BCRA without declaring certain
provisions unconstitutional. The court concludes it cannot find a basis to reject the BCRA that does not
involve constitutional issues.]

Saylor URL: http://www.saylor.org/books

Saylor.org
167

III
The First Amendment provides that “Congress shall make no law…abridging the freedom of speech.”
Laws enacted to control or suppress speech may operate at different points in the speech process.…The
law before us is an outright ban, backed by criminal sanctions. Section 441b makes it a felony for all
corporations—including nonprofit advocacy corporations—either to expressly advocate the election or
defeat of candidates or to broadcast electioneering communications within 30 days of a primary election
and 60 days of a general election. Thus, the following acts would all be felonies under §441b: The Sierra
Club runs an ad, within the crucial phase of 60 days before the general election, that exhorts the public to
disapprove of a Congressman who favors logging in national forests; the National Rifle Association
publishes a book urging the public to vote for the challenger because the incumbent U.S. Senator supports
a handgun ban; and the American Civil Liberties Union creates a Web site telling the public to vote for a
Presidential candidate in light of that candidate’s defense of free speech. These prohibitions are classic
examples of censorship.
Section 441b is a ban on corporate speech notwithstanding the fact that a PAC created by a corporation
can still speak. PACs are burdensome alternatives; they are expensive to administer and subject to
extensive regulations. For example, every PAC must appoint a treasurer, forward donations to the
treasurer promptly, keep detailed records of the identities of the persons making donations, preserve
receipts for three years, and file an organization statement and report changes to this information within
10 days.
And that is just the beginning. PACs must file detailed monthly reports with the FEC, which are due at
different times depending on the type of election that is about to occur.…
PACs have to comply with these regulations just to speak. This might explain why fewer than 2,000 of the
millions of corporations in this country have PACs. PACs, furthermore, must exist before they can speak.
Given the onerous restrictions, a corporation may not be able to establish a PAC in time to make its views
known regarding candidates and issues in a current campaign.
Section 441b’s prohibition on corporate independent expenditures is thus a ban on speech. As a
“restriction on the amount of money a person or group can spend on political communication during a
campaign,” that statute “necessarily reduces the quantity of expression by restricting the number of issues

Saylor URL: http://www.saylor.org/books

Saylor.org
168

discussed, the depth of their exploration, and the size of the audience reached. ”Buckley v. Valeo, 424 U.S.
1 at 19 (1976).…
Speech is an essential mechanism of democracy, for it is the means to hold officials accountable to the
people. See Buckley, supra, at 14–15 (“In a republic where the people are sovereign, the ability of the
citizenry to make informed choices among candidates for office is essential.”) The right of citizens to
inquire, to hear, to speak, and to use information to reach consensus is a precondition to enlightened selfgovernment and a necessary means to protect it. The First Amendment “‘has its fullest and most urgent
application’ to speech uttered during a campaign for political office.”
For these reasons, political speech must prevail against laws that would suppress it, whether by design or
inadvertence. Laws that burden political speech are “subject to strict scrutiny,” which requires the
Government to prove that the restriction “furthers a compelling interest and is narrowly tailored to
achieve that interest.”
…
The Court has recognized that First Amendment protection extends to corporations. This protection has
been extended by explicit holdings to the context of political speech. Under the rationale of these
precedents, political speech does not lose First Amendment protection “simply because its source is a
corporation.” Bellotti, supra, at 784. The Court has thus rejected the argument that political speech of
corporations or other associations should be treated differently under the First Amendment simply
because such associations are not “natural persons.”
The purpose and effect of this law is to prevent corporations, including small and nonprofit corporations,
from presenting both facts and opinions to the public. This makes Austin’s antidistortion rationale all the
more an aberration. “[T]he First Amendment protects the right of corporations to petition legislative and
administrative bodies.” Bellotti, 435 U.S., at 792, n. 31.…
Even if §441b’s expenditure ban were constitutional, wealthy corporations could still lobby elected
officials, although smaller corporations may not have the resources to do so. And wealthy individuals and
unincorporated associations can spend unlimited amounts on independent expenditures. See, e.g., WRTL,
551 U.S., at 503–504 (opinion of Scalia, J.) (“In the 2004 election cycle, a mere 24 individuals contributed
an astounding total of $142 million to [26 U.S.C. §527 organizations]”). Yet certain disfavored

Saylor URL: http://www.saylor.org/books

Saylor.org
169

associations of citizens—those that have taken on the corporate form—are penalized for engaging in the
same political speech.
When Government seeks to use its full power, including the criminal law, to command where a person
may get his or her information or what distrusted source he or she may not hear, it uses censorship to
control thought. This is unlawful. The First Amendment confirms the freedom to think for ourselves.
What we have said also shows the invalidity of other arguments made by the Government. For the most
part relinquishing the anti-distortion rationale, the Government falls back on the argument that corporate
political speech can be banned in order to prevent corruption or its appearance.…
When Congress finds that a problem exists, we must give that finding due deference; but Congress may
not choose an unconstitutional remedy. If elected officials succumb to improper influences from
independent expenditures; if they surrender their best judgment; and if they put expediency before
principle, then surely there is cause for concern. We must give weight to attempts by Congress to seek to
dispel either the appearance or the reality of these influences. The remedies enacted by law, however,
must comply with the First Amendment; and, it is our law and our tradition that more speech, not less, is
the governing rule. An outright ban on corporate political speech during the critical preelection period is
not a permissible remedy. Here Congress has created categorical bans on speech that are asymmetrical to
preventing quid pro quo corruption.
Our precedent is to be respected unless the most convincing of reasons demonstrates that adherence to it
puts us on a course that is sure error. “Beyond workability, the relevant factors in deciding whether to
adhere to the principle of stare decisis include the antiquity of the precedent, the reliance interests at
stake, and of course whether the decision was well reasoned.” [citing prior cases]
These considerations counsel in favor of rejecting Austin, which itself contravened this Court’s earlier
precedents in Buckley and Bellotti. “This Court has not hesitated to overrule decisions offensive to the
First Amendment.”WRTL, 551 U.S., at 500 (opinion of Scalia, J.). “[S]tare decisis is a principle of policy
and not a mechanical formula of adherence to the latest decision.”Helvering v. Hallock, 309 U.S. 106 at
119 (1940).
Austin is undermined by experience since its announcement. Political speech is so ingrained in our
culture that speakers find ways to circumvent campaign finance laws. See, e.g., McConnell, 540 U.S., at
176–177 (“Given BCRA’s tighter restrictions on the raising and spending of soft money, the incentives…to
Saylor URL: http://www.saylor.org/books

Saylor.org
170

exploit [26 U.S.C. §527] organizations will only increase”). Our Nation’s speech dynamic is changing, and
informative voices should not have to circumvent onerous restrictions to exercise their First Amendment
rights. Speakers have become adept at presenting citizens with sound bites, talking points, and scripted
messages that dominate the 24-hour news cycle. Corporations, like individuals, do not have monolithic
views. On certain topics corporations may possess valuable expertise, leaving them the best equipped to
point out errors or fallacies in speech of all sorts, including the speech of candidates and elected officials.
Rapid changes in technology—and the creative dynamic inherent in the concept of free expression—
counsel against upholding a law that restricts political speech in certain media or by certain speakers.
Today, 30-second television ads may be the most effective way to convey a political message. Soon,
however, it may be that Internet sources, such as blogs and social networking Web sites, will provide
citizens with significant information about political candidates and issues. Yet, §441b would seem to ban a
blog post expressly advocating the election or defeat of a candidate if that blog were created with
corporate funds. The First Amendment does not permit Congress to make these categorical distinctions
based on the corporate identity of the speaker and the content of the political speech.
Due consideration leads to this conclusion: Austin should be and now is overruled. We return to the
principle established in Buckley and Bellotti that the Government may not suppress political speech on
the basis of the speaker’s corporate identity. No sufficient governmental interest justifies limits on the
political speech of nonprofit or for-profit corporations.

[IV. Omitted]
V
When word concerning the plot of the movie Mr. Smith Goes to Washington reached the circles of
Government, some officials sought, by persuasion, to discourage its distribution. See Smoodin,
“Compulsory” Viewing for Every Citizen: Mr. Smith and the Rhetoric of Reception, 35 Cinema Journal 3,
19, and n. 52 (Winter 1996) (citing Mr. Smith Riles Washington, Time, Oct. 30, 1939, p. 49); Nugent,
Capra’s Capitol Offense, N. Y. Times, Oct. 29, 1939, p. X5. Under Austin, though, officials could have done
more than discourage its distribution—they could have banned the film. After all, it, like Hillary, was
speech funded by a corporation that was critical of Members of Congress. Mr. Smith Goes to
Washington may be fiction and caricature; but fiction and caricature can be a powerful force.

Saylor URL: http://www.saylor.org/books

Saylor.org
171

Modern day movies, television comedies, or skits on YouTube.com might portray public officials or public
policies in unflattering ways. Yet if a covered transmission during the blackout period creates the
background for candidate endorsement or opposition, a felony occurs solely because a corporation, other
than an exempt media corporation, has made the “purchase, payment, distribution, loan, advance,
deposit, or gift of money or anything of value” in order to engage in political speech. 2 U.S.C.
§431(9)(A)(i). Speech would be suppressed in the realm where its necessity is most evident: in the public
dialogue preceding a real election. Governments are often hostile to speech, but under our law and our
tradition it seems stranger than fiction for our Government to make this political speech a crime. Yet this
is the statute’s purpose and design.
Some members of the public might consider Hillary to be insightful and instructive; some might find it to
be neither high art nor a fair discussion on how to set the Nation’s course; still others simply might
suspend judgment on these points but decide to think more about issues and candidates. Those choices
and assessments, however, are not for the Government to make. “The First Amendment underwrites the
freedom to experiment and to create in the realm of thought and speech. Citizens must be free to use new
forms, and new forums, for the expression of ideas. The civic discourse belongs to the people, and the
Government may not prescribe the means used to conduct it.” McConnell, supra, at 341 (opinion of
Kennedy, J.).
The judgment of the District Court is reversed with respect to the constitutionality of 2 U.S.C. §441b’s
restrictions on corporate independent expenditures. The case is remanded for further proceedings
consistent with this opinion.
It is so ordered.

1.

CASE QUESTIONS

What does the case say about disclosure? Corporations have a right of free speech under the First
Amendment and may exercise that right through unrestricted contributions of money to political parties
and candidates. Can the government condition that right by requiring that the parties and candidates
disclose to the public the amount and origin of the contribution? What would justify such a disclosure
requirement?

2.

Are a corporation’s contributions to political parties and candidates tax deductible as a business expense?
Should they be?

Saylor URL: http://www.saylor.org/books

Saylor.org
172

3.

How is the donation of money equivalent to speech? Is this a strict construction of the Constitution to
hold that it is?

4.

Based on the Court’s description of the Austin case, what purpose do you think the Austin court was
trying to achieve by limiting corporate campaign contributions? Was that purpose consistent (or
inconsistent) with anything in the Constitution, or is the Constitution essentially silent on this issue?

4.7 Summary and Exercises
Summary

The US. Constitution sets the framework for all other laws of the United States, at both the federal and the
state level. It creates a shared balance of power between states and the federal government (federalism)
and shared power among the branches of government (separation of powers), establishes individual rights
against governmental action (Bill of Rights), and provides for federal oversight of matters affecting
interstate commerce and commerce with foreign nations. Knowing the contours of the US legal system is
not possible without understanding the role of the US Constitution.
The Constitution is difficult to amend. Thus when the Supreme Court uses its power of judicial review to
determine that a law is unconstitutional, it actually shapes what the Constitution means. New meanings
that emerge must do so by the process of amendment or by the passage of time and new appointments to
the court. Because justices serve for life, the court changes its philosophical outlook slowly.
The Bill of Rights is an especially important piece of the Constitutional framework. It provides legal
causes of action for infringements of individual rights by government, state or federal. Through the due
process clause of the Fifth Amendment and the Fourteenth Amendment, both procedural and (to some
extent) substantive due process rights are given to individuals.

EXERCISES

1.

For many years, the Supreme Court believed that “commercial speech” was entitled to less
protection than other forms of speech. One defining element of commercial speech is that its
dominant theme is to propose a commercial transaction. This kind of speech is protected by the
First Amendment, but the government is permitted to regulate it more closely than other forms of
speech. However, the government must make reasonable distinctions, must narrowly tailor the

Saylor URL: http://www.saylor.org/books

Saylor.org
173

rules restricting commercial speech, and must show that government has a legitimate goal that
the law furthers.
Edward Salib owned a Winchell’s Donut House in Mesa, Arizona. To attract customers, he
displayed large signs in store windows. The city ordered him to remove the signs because they
violated the city’s sign code, which prohibited covering more than 30 percent of a store’s windows
with signs. Salib sued, claiming that the sign code violated his First Amendment rights. What was
the result, and why?
2.

Jennifer is a freshman at her local public high school. Her sister, Jackie, attends a nearby private high
school. Neither school allows them to join its respective wrestling team; only boys can wrestle at either
school. Do either of them have a winning case based on the equal protection clause of the Fourteenth
Amendment?

3.

The employees of the US Treasury Department that work the border crossing between the United States
and Mexico learned that they will be subject to routine drug testing. The customs bureau, which is a
division of the treasury department, announces this policy along with its reasoning: since customs agents
must routinely search for drugs coming into the United States, it makes sense that border guards must
themselves be completely drug-free. Many border guards do not use drugs, have no intention of using
drugs, and object to the invasion of their privacy. What is the constitutional basis for their objection?

4.

Happy Time Chevrolet employs Jim Bydalek as a salesman. Bydalek takes part in a Gay Pride March in Los
Angeles, is interviewed by a local news camera crew, and reports that he is gay and proud of it. His
employer is not, and he is fired. Does he have any constitutional causes of action against his employer?

5.

You begin work at the Happy-Go-Lucky Corporation on Halloween. On your second day at work, you wear
a political button on your coat, supporting your choice for US senator in the upcoming election. Your boss,
who is of a different political persuasion, looks at the button and says, “Take that stupid button off or
you’re fired.” Has your boss violated your constitutional rights?

6.

David Lucas paid $975,000 for two residential parcels on the Isle of Palms near Charleston, South
Carolina. His intention was to build houses on them. Two years later, the South Carolina legislature
passed a statute that prohibited building beachfront properties. The purpose was to leave the dunes
system in place to mitigate the effects of hurricanes and strong storms. The South Carolina Coastal
Commission created the rules and regulations with substantial input from the community and from

Saylor URL: http://www.saylor.org/books

Saylor.org
174

experts and with protection of the dune system primarily in mind. People had been building on the
shoreline for years, with harmful results to localities and the state treasury. When Lucas applied for
permits to build two houses near the shoreline, his permits were rejected. He sued, arguing that the
South Carolina legislation had effectively “taken” his property. At trial, South Carolina conceded that
because of the legislation, Lucas’s property was effectively worth zero. Has there been a taking under the
Fifth Amendment (as incorporated through the Fourteenth Amendment), and if so, what should the state
owe to Lucas? Suppose that Lucas could have made an additional $1 million by building a house on each
of his parcels. Is he entitled to recover his original purchase price or his potential profits?

SELF-TEST QUESTIONS

1.

Harvey filed a suit against the state of Colorado, claiming that a Colorado state law violates the
commerce clause. The court will agree if the statute

a.

places an undue burden on interstate commerce
b.

promotes the public health, safety, morals, or general welfare of Colorado

c.

regulates economic activities within the state’s borders

d.

a and b

e.

b and c

The state legislature in Maine enacts a law that directly conflicts with a federal law. Mapco
Industries, located in Portland, Maine, cannot comply with both the state and the federal law.
a.

Because of federalism, the state law will have priority, as long as Maine is using its police

powers.
b.

Because there’s a conflict, both laws are invalid; the state and the federal government
will have to work out a compromise of some sort.

c.

The federal law preempts the state law.

d.

Both laws govern concurrently.

Hannah, who lives in Ada, is the owner of Superior Enterprises, Inc. She believes that certain
actions in the state of Ohio infringe on her federal constitutional rights, especially those found in
the Bill of Rights. Most of these rights apply to the states under
a.

the supremacy clause

Saylor URL: http://www.saylor.org/books

Saylor.org
175

b.

the protection clause

c.

the due process clause of the Fourteenth Amendment

d.

the Tenth Amendment

Minnesota enacts a statute that bans all advertising that is in “bad taste,” “vulgar,” or
“indecent.” In Michigan, Aaron Calloway and his brother, Clarence “Cab” Calloway, create unique
beer that they decide to call Old Fart Ale. In their marketing, the brothers have a label in which an
older man in a dirty T-shirt is sitting in easy chair, looking disheveled and having a three-day
growth of stubble on his chin. It appears that the man is in the process of belching. He is also
holding a can of Old Fart Ale. The Minnesota liquor commission orders all Minnesota restaurants,
bars, and grocery stores to remove Old Fart Ale from their shelves. The state statute and the
commission’s order are likely to be held by a court to be
a.

a violation of the Tenth Amendment
b.

a violation of the First Amendment

c.

a violation of the Calloways’ right to equal protection of the laws

d.

a violation of the commerce clause, since only the federal laws can prevent an article of
commerce from entering into Minnesota’s market

Raunch Unlimited, a Virginia partnership, sells smut whenever and wherever it can. Some of its
material is “obscene” (meeting the Supreme Court’s definition under Miller v. California) and
includes child pornography. North Carolina has a statute that criminalizes obscenity. What are
possible results if a store in Raleigh, North Carolina, carries Raunch merchandise?
a.

The partners could be arrested in North Carolina and may well be convicted.

1.

a

2.

c

3.

c

b.

The materials in Raleigh may be the basis for a criminal conviction.

c.

The materials are protected under the First Amendment’s right of free speech.

d.

The materials are protected under state law.

e.

a and b

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
176

4.

b

5.

e

Saylor URL: http://www.saylor.org/books

Saylor.org
177

Chapter 5

Administrative Law
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Understand the purpose served by federal administrative agencies.

2.

Know the difference between executive branch agencies and independent agencies.

3.

Understand the political control of agencies by the president and Congress.

4.

Describe how agencies make rules and conduct hearings.

5.

Describe how courts can be used to challenge administrative rulings.

From the 1930s on, administrative agencies, law, and procedures have virtually remade our
government and much of private life. Every day, business must deal with rules and decisions of state
and federal administrative agencies. Informally, such rules are often called regulations, and they
differ (only in their source) from laws passed by Congress and signed into law by the president. The
rules created by agencies are voluminous: thousands of new regulations pour forth each year. The
overarching question of whether there is too much regulation—or the wrong kind of regulation—of
our economic activities is an important one but well beyond the scope of this chapter, in which we
offer an overview of the purpose of administrative agencies, their structure, and their impact on
business.

5.1 Administrative Agencies: Their Structure and Powers
LEARNING OBJECTIVES

1.

Explain the reasons why we have federal administrative agencies.

2.

Explain the difference between executive branch agencies and independent agencies.

3.

Describe the constitutional issue that questions whether administrative agencies could have authority to
make enforceable rules that affect business.

Saylor URL: http://www.saylor.org/books

Saylor.org
178

Why Have Administrative Agencies?
The US Constitution mentions only three branches of government: legislative, executive, and judicial
(Articles I, II, and III). There is no mention of agencies in the Constitution, even though federal agencies
are sometimes referred to as “the fourth branch of government.” The Supreme Court has recognized the
legitimacy of federal administrative agencies to make rules that have the same binding effect as statutes
by Congress.
Most commentators note that having agencies with rule-making power is a practical necessity: (1)
Congress does not have the expertise or continuity to develop specialized knowledge in various areas (e.g.,
communications, the environment, aviation). (2) Because of this, it makes sense for Congress to set forth
broad statutory guidance to an agency and delegate authority to the agency to propose rules that further
the statutory purposes. (3) As long as Congress makes this delegating guidance sufficiently clear, it is not
delegating improperly. If Congress’s guidelines are too vague or undefined, it is (in essence) giving away
its constitutional power to some other group, and this it cannot do.

Why Regulate the Economy at All?
The market often does not work properly, as economists often note. Monopolies, for example, happen in
the natural course of human events but are not always desirable. To fix this, well-conceived and
objectively enforced competition law (what is called antitrust law in the United States) is needed.
Negative externalities must be “fixed,” as well. For example, as we see in tort law (), people and business
organizations often do things that impose costs (damages) on others, and the legal system will try—
through the award of compensatory damages—to make fair adjustments. In terms of the ideal conditions
for a free market, think of tort law as the legal system’s attempt to compensate for negative externalities:
those costs imposed on people who have not voluntarily consented to bear those costs.
In terms of freedoms to enter or leave the market, the US constitutional guarantees of equal protection
can prevent local, state, and federal governments from imposing discriminatory rules for commerce that
would keep minorities, women, and gay people from full participation in business. For example, if the
small town of Xenophobia, Colorado, passed a law that required all business owners and their employees
to be Christian, heterosexual, and married, the equal protection clause (as well as numerous state and
Saylor URL: http://www.saylor.org/books

Saylor.org
179

federal equal opportunity employment laws) would empower plaintiffs to go to court and have the law
struck down as unconstitutional.
Knowing that information is power, we will see many laws administered by regulatory agencies that seek
to level the playing field of economic competition by requiring disclosure of the most pertinent
information for consumers (consumer protection laws), investors (securities laws), and citizens (e.g., the
toxics release inventory laws in environmental law).

Ideal Conditions for a Free Market
1.

There are many buyers and many sellers, and none of them has a substantial share of the market.

2. All buyers and sellers in the market are free to enter the market or leave it.
3. All buyers and all sellers have full and perfect knowledge of what other buyers and sellers are up to,
including knowledge of prices, quantity, and quality of all goods being bought or sold.
4. The goods being sold in the market are similar enough to each other that participants do not have
strong preferences as to which seller or buyer they deal with.
5.

The costs and benefits of making or using the goods that are exchanged in the market are borne only
by those who buy or sell those goods and not by third parties or people “external” to the market
transaction. (That is, there are no “externalities.”)

6. All buyers and sellers are utility maximizers; each participant in the market tries to get as much as
possible for as little as possible.
7.

There are no parties, institutions, or governmental units regulating the price, quantity, or quality of
any of the goods being bought and sold in the market.

In short, some forms of legislation and regulation are needed to counter a tendency toward consolidation
of economic power and discriminatory attitudes toward certain individuals and groups and to insist that
people and companies clean up their own messes and not hide information that would empower voluntary
choices in the free market.
But there are additional reasons to regulate. For example, in economic systems, it is likely for natural
monopolies to occur. These are where one firm can most efficiently supply all of the good or service.
Having duplicate (or triplicate) systems for supplying electricity, for example, would be inefficient, so

Saylor URL: http://www.saylor.org/books

Saylor.org
180

most states have a public utilities commission to determine both price and quality of service. This is direct
regulation.
Sometimes destructive competition can result if there is no regulation. Banking and insurance are good
examples of this. Without government regulation of banks (setting standards and methods), open and
fierce competition would result in widespread bank failures. That would erode public confidence in banks
and business generally. The current situation (circa 2011) of six major banks that are “too big to fail” is,
however, an example of destructive noncompetition.
Other market imperfections can yield a demand for regulation. For example, there is a need to regulate
frequencies for public broadcast on radio, television, and other wireless transmissions (for police, fire,
national defense, etc.). Many economists would also list an adequate supply of public goods as something
that must be created by government. On its own, for example, the market would not provide public goods
such as education, a highway system, lighthouses, a military for defense.
True laissez-faire capitalism—a market free from any regulation—would not try to deal with market
imperfections and would also allow people to freely choose products, services, and other arrangements
that historically have been deemed socially unacceptable. These would include making enforceable
contracts for the sale and purchase of persons (slavery), sexual services, “street drugs” such as heroin or
crack cocaine, votes for public office, grades for this course in business law, and even marriage
partnership.
Thus the free market in actual terms—and not in theory—consists of commerce legally constrained by
what is economically desirable and by what is socially desirable as well. Public policy objectives in the
social arena include ensuring equal opportunity in employment, protecting employees from unhealthy or
unsafe work environments, preserving environmental quality and resources, and protecting consumers
from unsafe products. Sometimes these objectives are met by giving individuals statutory rights that can
be used in bringing a complaint (e.g., Title VII of the Civil Rights Act of 1964, for employment
discrimination), and sometimes they are met by creating agencies with the right to investigate and
monitor and enforce statutory law and regulations created to enforce such law (e.g., the Environmental
Protection Agency, for bringing a lawsuit against a polluting company).

Saylor URL: http://www.saylor.org/books

Saylor.org
181

History of Federal Agencies
Through the commerce clause in the US Constitution, Congress has the power to regulate trade between
the states and with foreign nations. The earliest federal agency therefore dealt with trucking and railroads,
to literally set the rules of the road for interstate commerce. The first federal agency, the Interstate
Commerce Commission (ICC), was created in 1887. Congress delegated to the ICC the power to enforce
federal laws against railroad rate discrimination and other unfair pricing practices. By the early part of
this century, the ICC gained the power to fix rates. From the 1970s through 1995, however, Congress
passed deregulatory measures, and the ICC was formally abolished in 1995, with its powers transferred to
the Surface Transportation Board.
Beginning with the Federal Trade Commission (FTC) in 1914, Congress has created numerous other
agencies, many of them familiar actors in American government. Today more than eighty-five federal
agencies have jurisdiction to regulate some form of private activity. Most were created since 1930, and
more than a third since 1960. A similar growth has occurred at the state level. Most states now have
dozens of regulatory agencies, many of them overlapping in function with the federal bodies.

Classification of Agencies
Independent agencies are different from federal executive departments and other executive agencies by
their structural and functional characteristics. Most executive departments have a single director,
administrator, or secretary appointed by the president of the United States. Independent agencies almost
always have a commission or board consisting of five to seven members who share power over the agency.
The president appoints the commissioners or board subject to Senate confirmation, but they often serve
with staggered terms and often for longer terms than a usual four-year presidential term. They cannot be
removed except for “good cause.” This means that most presidents will not get to appoint all the
commissioners of a given independent agency. Most independent agencies have a statutory requirement
of bipartisan membership on the commission, so the president cannot simply fill vacancies with members
of his own political party.

Saylor URL: http://www.saylor.org/books

Saylor.org
182

In addition to the ICC and the FTC, the major independent agencies are the Federal Communications
Commission (1934), Securities and Exchange Commission (1934), National Labor Relations Board (1935),
and Environmental Protection Agency (1970). See in the sidebar.
By contrast, members of executive branch agencies serve at the pleasure of the president and are therefore
far more amenable to political control. One consequence of this distinction is that the rules that
independent agencies promulgate may not be reviewed by the president or his staff—only Congress may
directly overrule them—whereas the White House or officials in the various cabinet departments may
oversee the work of the agencies contained within them (unless specifically denied the power by
Congress).

Powers of Agencies
Agencies have a variety of powers. Many of the original statutes that created them, like the Federal
Communications Act, gave them licensing power. No party can enter into the productive activity covered
by the act without prior license from the agency—for example, no utility can start up a nuclear power
plant unless first approved by the Nuclear Regulatory Commission. In recent years, the move toward
deregulation of the economy has led to diminution of some licensing power. Many agencies also have the
authority to set the rates charged by companies subject to the agency’s jurisdiction. Finally, the agencies
can regulate business practices. The FTC has general jurisdiction over all business in interstate commerce
to monitor and root out “unfair acts” and “deceptive practices.” The Securities and Exchange Commission
(SEC) oversees the issuance of corporate securities and other investments and monitors the practices of
the stock exchanges.
Unlike courts, administrative agencies are charged with the responsibility of carrying out a specific
assignment or reaching a goal or set of goals. They are not to remain neutral on the various issues of the
day; they must act. They have been given legislative powers because in a society growing ever more
complex, Congress does not know how to legislate with the kind of detail that is necessary, nor would it
have the time to approach all the sectors of society even if it tried. Precisely because they are to do what
general legislative bodies cannot do, agencies are specialized bodies. Through years of experience in
dealing with similar problems they accumulate a body of knowledge that they can apply to accomplish
their statutory duties.
Saylor URL: http://www.saylor.org/books

Saylor.org
183

All administrative agencies have two different sorts of personnel. The heads, whether a single
administrator or a collegial body of commissioners, are political appointees and serve for relatively
limited terms. Below them is a more or less permanent staff—the bureaucracy. Much policy making
occurs at the staff level, because these employees are in essential control of gathering facts and presenting
data and argument to the commissioners, who wield the ultimate power of the agencies.

The Constitution and Agencies
Congress can establish an agency through legislation. When Congress gives powers to an agency, the
legislation is known as an enabling act. The concept that Congress can delegate power to an agency is
known as the delegation doctrine. Usually, the agency will have all three kinds of power: executive,
legislative, and judicial. (That is, the agency can set the rules that business must comply with, can
investigate and prosecute those businesses, and can hold administrative hearings for violations of those
rules. They are, in effect, rule maker, prosecutor, and judge.) Because agencies have all three types of
governmental powers, important constitutional questions were asked when Congress first created them.
The most important question was whether Congress was giving away its legislative power. Was the
separation of powers violated if agencies had power to make rules that were equivalent to legislative
statutes?
In 1935, in Schechter Poultry Corp. v. United States, the Supreme Court overturned the National
Industrial Recovery Act on the ground that the congressional delegation of power was too broad.

[1]

Under

the law, industry trade groups were granted the authority to devise a code of fair competition for the
entire industry, and these codes became law if approved by the president. No administrative body was
created to scrutinize the arguments for a particular code, to develop evidence, or to test one version of a
code against another. Thus it was unconstitutional for the Congress to transfer all of its legislative powers
to an agency. In later decisions, it was made clear that Congress could delegate some of its legislative
powers, but only if the delegation of authority was not overly broad.
Still, some congressional enabling acts are very broad, such as the enabling legislation for the
Occupational Safety and Health Administration (OSHA), which is given the authority to make rules to
provide for safe and healthful working conditions in US workplaces. Such a broad initiative power gives
OSHA considerable discretion. But, as noted in , there are both executive and judicial controls over
Saylor URL: http://www.saylor.org/books

Saylor.org
184

administrative agency activities, as well as ongoing control by Congress through funding and the
continuing oversight of agencies, both in hearings and through subsequent statutory amendments.

KEY TAKEAWAY

Congress creates administrative agencies through enabling acts. In these acts, Congress must delegate
authority by giving the agency some direction as to what it wants the agency to do. Agencies are usually
given broad powers to investigate, set standards (promulgating regulations), and enforce those standards.
Most agencies are executive branch agencies, but some are independent.

EXERCISES

1.

Explain why Congress needs to delegate rule-making authority to a specialized agency.

2.

Explain why there is any need for interference in the market by means of laws or regulations.

[1] Schechter Poultry Corp. v. United States, 295 US 495 (1935).

5.2 Controlling Administrative Agencies

LEARNING OBJECTIVES

1.

Understand how the president controls administrative agencies.

2.

Understand how Congress controls administrative agencies.

3.

Understand how the courts can control administrative agencies.

During the course of the past seventy years, a substantial debate has been conducted, often in shrill
terms, about the legitimacy of administrative lawmaking. One criticism is that agencies are
“captured” by the industry they are directed to regulate. Another is that they overregulate, stifling
individual initiative and the ability to compete. During the 1960s and 1970s, a massive outpouring of
federal law created many new agencies and greatly strengthened the hands of existing ones. In the
late 1970s during the Carter administration, Congress began to deregulate American society, and
deregulation increased under the Reagan administration. But the accounting frauds of WorldCom,
Enron, and others led to the Sarbanes-Oxley Act of 2002, and the financial meltdown of 2008 has
led to reregulation of the financial sector. It remains to be seen whether the Deepwater Horizon oil
blowout of 2010 will lead to more environmental regulations or a rethinking on how to make
agencies more effective regulators.

Saylor URL: http://www.saylor.org/books

Saylor.org
185

Administrative agencies are the focal point of controversy because they are policy-making bodies,
incorporating facets of legislative, executive, and judicial power in a hybrid form that fits uneasily at
best in the framework of American government (see Figure 5.1 "Major Administrative Agencies of the
United States"). They are necessarily at the center of tugging and hauling by the legislature, the
executive branch, and the judiciary, each of which has different means of exercising political control
over them. In early 1990, for example, the Bush administration approved a Food and Drug
Administration regulation that limited disease-prevention claims by food packagers, reversing a
position by the Reagan administration in 1987 permitting such claims.
Figure 5.1 Major Administrative Agencies of the United States

Saylor URL: http://www.saylor.org/books

Saylor.org
186

Legislative Control
Congress can always pass a law repealing a regulation that an agency promulgates. Because this is a timeconsuming process that runs counter to the reason for creating administrative bodies, it happens rarely.
Another approach to controlling agencies is to reduce or threaten to reduce their appropriations. By
retaining ultimate control of the purse strings, Congress can exercise considerable informal control over
regulatory policy.

Executive Control
The president (or a governor, for state agencies) can exercise considerable control over agencies that are
part of his cabinet departments and that are not statutorily defined as independent. Federal agencies,
moreover, are subject to the fiscal scrutiny of the Office of Management and Budget (OMB), subject to the
direct control of the president. Agencies are not permitted to go directly to Congress for increases in
budget; these requests must be submitted through the OMB, giving the president indirect leverage over
the continuation of administrators’ programs and policies.

Judicial Review of Agency Actions
Administrative agencies are creatures of law and like everyone else must obey the law. The courts have
jurisdiction to hear claims that the agencies have overstepped their legal authority or have acted in some
unlawful manner.
Courts are unlikely to overturn administrative actions, believing in general that the agencies are better
situated to judge their own jurisdiction and are experts in rulemaking for those matters delegated to them
by Congress. Some agency activities are not reviewable, for a number of reasons. However, after a
business (or some other interested party) has exhausted all administrative remedies, it may seek judicial
review of a final agency decision. The reviewing court is often asked to strike down or modify agency
actions on several possible bases (see Section 5.5.2 "Strategies for Obtaining Judicial Review" on
“Strategies for Obtaining Judicial Review”).

Saylor URL: http://www.saylor.org/books

Saylor.org
187

KEY TAKEAWAY
Administrative agencies are given unusual powers: to legislate, investigate, and adjudicate. But these
powers are limited by executive and legislative controls and by judicial review.

EXERCISES

1.

Find the website of the Consumer Product Safety Commission (CPSC). Identify from that site a product
that has been banned by the CPSC for sale in the United States. What reasons were given for its exclusion
from the US market?

2.

What has Congress told the CPSC to do in its enabling act? Is this a clear enough mandate to guide the
agency? What could Congress do if the CPSC does something that may be outside of the scope of its
powers? What can an affected business do?

5.3 The Administrative Procedure Act

LEARNING OBJECTIVES

1.

Understand why the Administrative Procedure Act was needed.

2.

Understand how hearings are conducted under the act.

3.

Understand how the act affects rulemaking by agencies.

In 1946, Congress enacted the Administrative Procedure Act (APA). This fundamental statute detailed
for all federal administrative agencies how they must function when they are deciding cases or
issuing regulations, the two basic tasks of administration. At the state level, the Model State
Administrative Procedure Act, issued in 1946 and revised in 1961, has been adopted in twenty-eight
states and the District of Columbia; three states have adopted the 1981 revision. The other states
have statutes that resemble the model state act to some degree.

Trial-Type Hearings
Deciding cases is a major task of many agencies. For example, the Federal Trade Commission (FTC) is
empowered to charge a company with having violated the Federal Trade Commission Act. Perhaps a seller
is accused of making deceptive claims in its advertising. Proceeding in a manner similar to a court, staff
counsel will prepare a case against the company, which can defend itself through its lawyers. The case is
tried before an administrative law judge (ALJ), formerly known as an administrative hearing examiner.
Saylor URL: http://www.saylor.org/books

Saylor.org
188

The change in nomenclature was made in 1972 to enhance the prestige of ALJs and more accurately
reflect their duties. Although not appointed for life as federal judges are, the ALJ must be free of
assignments inconsistent with the judicial function and is not subject to supervision by anyone in the
agency who carries on an investigative or prosecutorial function.
The accused parties are entitled to receive notice of the issues to be raised, to present evidence, to argue,
to cross-examine, and to appear with their lawyers. Ex parte (eks PAR-tay) communications—contacts
between the ALJ and outsiders or one party when both parties are not present—are prohibited. However,
the usual burden-of-proof standard followed in a civil proceeding in court does not apply: the ALJ is not
bound to decide in favor of that party producing the more persuasive evidence. The rule in most
administrative proceedings is “substantial evidence,” evidence that is not flimsy or weak, but is not
necessarily overwhelming evidence, either. The ALJ in most cases will write an opinion. That opinion is
not the decision of the agency, which can be made only by the commissioners or agency head. In effect,
the ALJ’s opinion is appealed to the commission itself.
Certain types of agency actions that have a direct impact on individuals need not be filtered through a fullscale hearing. Safety and quality inspections (grading of food, inspection of airplanes) can be made on the
spot by skilled inspectors. Certain licenses can be administered through tests without a hearing (a test for
a driver’s license), and some decisions can be made by election of those affected (labor union elections).

Rulemaking
Trial-type hearings generally impose on particular parties liabilities based on past or present facts.
Because these cases will serve as precedents, they are a partial guide to future conduct by others. But they
do not directly apply to nonparties, who may argue in a subsequent case that their conduct does not fit
within the holding announced in the case. Agencies can affect future conduct far more directly by
announcing rules that apply to all who come within the agency’s jurisdiction.
The acts creating most of the major federal agencies expressly grant them authority to engage in
rulemaking. This means, in essence, authority to legislate. The outpouring of federal regulations has been
immense. The APA directs agencies about to engage in rulemaking to give notice in
the <em class="emphasis">Federal Register</em class="emphasis">of their intent to do so. The Federal
Register is published daily, Monday through Friday, in Washington, DC, and contains notice of various
Saylor URL: http://www.saylor.org/books

Saylor.org
189

actions, including announcements of proposed rulemaking and regulations as adopted. The notice must
specify the time, place, and nature of the rulemaking and offer a description of the proposed rule or the
issues involved. Any interested person or organization is entitled to participate by submitting written
“data, views or arguments.” Agencies are not legally required to air debate over proposed rules, though
they often do so.
The procedure just described is known as “informal” rulemaking. A different procedure is required for
“formal” rulemaking, defined as those instances in which the enabling legislation directs an agency to
make rules “on the record after opportunity for an agency hearing.” When engaging in formal rulemaking,
agencies must hold an adversary hearing.
Administrative regulations are not legally binding unless they are published. Agencies must publish in
the Federal Register the text of final regulations, which ordinarily do not become effective until thirty
days later. Every year the annual output of regulations is collected and reprinted in
the<em class="emphasis">Code of Federal Regulations (CFR)</em class="emphasis">, a multivolume
paperback series containing all federal rules and regulations keyed to the fifty titles of the US Code (the
compilation of all federal statutes enacted by Congress and grouped according to subject).

KEY TAKEAWAY

Agencies make rules that have the same effect as laws passed by Congress and the president. But such
rules (regulations) must allow for full participation by interested parties. The Administrative Procedure Act
(APA) governs both rulemaking and the agency enforcement of regulations, and it provides a process for
fair hearings.

1.

EXERCISES

Go to http://www.regulations.gov/search/Regs/home.html#home. Browse the site. Find a topic that
interests you, and then find a proposed regulation. Notice how comments on the proposed rule are
invited.

2.

Why would there be a trial by an administrative agency? Describe the process.

5.4 Administrative Burdens on Business Operations

LEARNING OBJECTIVES

1.

Describe the paperwork burden imposed by administrative agencies.

Saylor URL: http://www.saylor.org/books

Saylor.org
190

2.

Explain why agencies have the power of investigation, and what limits there are to that power.

3.

Explain the need for the Freedom of Information Act and how it works in the US legal system.

The Paperwork Burden
The administrative process is not frictionless. The interplay between government agency and private
enterprise can burden business operations in a number of ways. Several of these are noted in this section.
Deciding whether and how to act are not decisions that government agencies reach out of the blue. They
rely heavily on information garnered from business itself. Dozens of federal agencies require corporations
to keep hundreds of types of records and to file numerous periodic reports. The Commission on Federal
Paperwork, established during the Ford administration to consider ways of reducing the paperwork
burden, estimated in its final report in 1977 that the total annual cost of federal paperwork amounted to
$50 billion and that the 10,000 largest business enterprises spent $10 billion annually on paperwork
alone. The paperwork involved in licensing a single nuclear power plant, the commission said, costs
upward of $15 million.
Not surprisingly, therefore, businesses have sought ways of avoiding requests for data. Since the 1940s,
the Federal Trade Commission (FTC) has collected economic data on corporate performance from
individual companies for statistical purposes. As long as each company engages in a single line of
business, data are comparable. When the era of conglomerates began in the 1970s, with widely divergent
types of businesses brought together under the roof of a single corporate parent, the data became useless
for purposes of examining the competitive behavior of different industries. So the FTC ordered dozens of
large companies to break out their economic information according to each line of business that they
carried on. The companies resisted, but the US Court of Appeals for the District of Columbia Circuit,
where much of the litigation over federal administrative action is decided, directed the companies to
comply with the commission’s order, holding that the Federal Trade Commission Act clearly permits the
agency to collect information for investigatory purposes.

[1]

In 1980, responding to cries that businesses, individuals, and state and local governments were being
swamped by federal demands for paperwork, Congress enacted the Paperwork Reduction Act. It gives
power to the federal Office of Management and Budget (OMB) to develop uniform policies for
coordinating the gathering, storage, and transmission of all the millions of reports flowing in each year to
Saylor URL: http://www.saylor.org/books

Saylor.org
191

the scores of federal departments and agencies requesting information. These reports include tax and
Medicare forms, financial loan and job applications, questionnaires of all sorts, compliance reports, and
tax and business records. The OMB was given the power also to determine whether new kinds of
information are needed. In effect, any agency that wants to collect new information from outside must
obtain the OMB’s approval.

Inspections
No one likes surprise inspections. A section of the Occupational Safety and Health Act of 1970 empowers
agents of the Occupational Safety and Health Administration (OSHA) to search work areas for safety
hazards and for violations of OSHA regulations. The act does not specify whether inspectors are required
to obtain search warrants, required under the Fourth Amendment in criminal cases. For many years, the
government insisted that surprise inspections are not unreasonable and that the time required to obtain a
warrant would defeat the surprise element. The Supreme Court finally ruled squarely on the issue in 1978.
In Marshall v. Barlow’s, Inc., the court held that no less than private individuals, businesses are entitled
to refuse police demands to search the premises unless a court has issued a search warrant.

[2]

But where a certain type of business is closely regulated, surprise inspections are the norm, and no
warrant is required. For example, businesses with liquor licenses that might sell to minors are subject to
both overt and covert inspections (e.g., an undercover officer may “search” a liquor store by sending an
underage patron to the store). Or a junkyard that specializes in automobiles and automobile parts may
also be subject to surprise inspections, on the rationale that junkyards are highly likely to be active in the
resale of stolen autos or stolen auto parts.

[3]

It is also possible for inspections to take place without a search warrant and without the permission of the
business. For example, the Environmental Protection Agency (EPA) wished to inspect parts of the Dow
Chemical facility in Midland, Michigan, without the benefit of warrant. When they were refused, agents of
the EPA obtained a fairly advanced aerial mapping camera and rented an airplane to fly over the Dow
facility. Dow went to court for a restraining order against the EPA and a request to have the EPA turn over
all photographs taken. But the Supreme Court ruled that the areas photographed were “open fields” and
not subject to the protections of the Fourth Amendment.

Saylor URL: http://www.saylor.org/books

[4]

Saylor.org
192

Access to Business Information in Government Files
In 1966, Congress enacted the Freedom of Information Act (FOIA), opening up to the citizenry many of
the files of the government. (The act was amended in 1974 and again in 1976 to overcome a tendency of
many agencies to stall or refuse access to their files.) Under the FOIA, any person has a legally enforceable
right of access to all government documents, with nine specific exceptions, such as classified military
intelligence, medical files, and trade secrets and commercial or financial information if “obtained from a
person and privileged or confidential.” Without the trade-secret and financial-information exemptions,
business competitors could, merely by requesting it, obtain highly sensitive competitive information
sitting in government files.
A federal agency is required under the FOIA to respond to a document request within ten days. But in
practice, months or even years may pass before the government actually responds to an FOIA request.
Requesters must also pay the cost of locating and copying the records. Moreover, not all documents are
available for public inspection. Along with the trade-secret and financial-information exemptions, the
FOIA specifically exempts the following:
•

records required by executive order of the president to be kept secret in the interest of national
defense or public policy

•

records related solely to the internal personnel rules and practice of an agency

•

records exempted from disclosure by another statute

•

interagency memos or decisions reflecting the deliberative process

•

personnel files and other files that if disclosed, would constitute an unwarranted invasion of personal
privacy

•

information compiled for law enforcement purposes

•

geological information concerning wells

Note that the government may provide such information but is not required to provide such information;
it retains discretion to provide information or not.
Regulated companies are often required to submit confidential information to the government. For these
companies, submitting such information presents a danger under the FOIA of disclosure to competitors.
To protect information from disclosure, the company is well advised to mark each document as privileged
Saylor URL: http://www.saylor.org/books

Saylor.org
193

and confidential so that government officials reviewing it for a FOIA request will not automatically
disclose it. Most agencies notify a company whose data they are about to disclose. But these practices are
not legally required under the FOIA.

KEY TAKEAWAY

Government agencies, in order to do their jobs, collect a great deal of information from businesses. This
can range from routine paperwork (often burdensome) to inspections, those with warrants and those
without. Surprise inspections are allowed for closely regulated industries but are subject to Fourth
Amendment requirements in general. Some information collected by agencies can be accessed using the
Freedom of Information Act.

1.

EXERCISES

Give two examples of a closely regulated industry. Explain why some warrantless searches would be
allowed.

2.

Find out why FOIA requests often take months or years to accomplish.
3.

[1] In re FTC Line of Business Report Litigation, 595 F.2d 685 (D.C. Cir. 1978).

4.

[2] Marshall v. Barlow’s, Inc., 436 US 307 (1978).

5.

[3] New York v. Burger, 482 US 691 (1987).

6.

[4] Dow Chemical Co. v. United States Environmental Protection Agency, 476 US 227 (1986).

5.5 The Scope of Judicial Review

LEARNING OBJECTIVES

1.

Describe the “exhaustion of remedies” requirement.

2.

Detail various strategies for obtaining judicial review of agency rules.

3.

Explain under what circumstances it is possible to sue the government.

Neither an administrative agency’s adjudication nor its issuance of a regulation is necessarily final.
Most federal agency decisions are appealable to the federal circuit courts. To get to court, the
appellant must overcome numerous complex hurdles. He or she must have standing—that is, be in
some sense directly affected by the decision or regulation. The case must be ripe for review;
administrative remedies such as further appeal within the agency must have been exhausted.

Saylor URL: http://www.saylor.org/books

Saylor.org
194

Exhaustion of Administrative Remedies
Before you can complain to court about an agency’s action, you must first try to get the agency to
reconsider its action. Generally, you must have asked for a hearing at the hearing examiner level, there
must have been a decision reached that was unfavorable to you, and you must have appealed the decision
to the full board. The full board must rule against you, and only then will you be heard by a court. The
broadest exception to this exhaustion of administrative remedies requirement is if the agency had no
authority to issue the rule or regulation in the first place, if exhaustion of remedies would be impractical
or futile, or if great harm would happen should the rule or regulation continue to apply. Also, if the agency
is not acting in good faith, the courts will hear an appeal without exhaustion.

Strategies for Obtaining Judicial Review
Once these obstacles are cleared, the court may look at one of a series of claims. The appellant might
assert that the agency’s action was ultra vires (UL-truh VI-reez)—beyond the scope of its authority as set
down in the statute. This attack is rarely successful. A somewhat more successful claim is that the agency
did not abide by its own procedures or those imposed upon it by the Administrative Procedure Act.
In formal rulemaking, the appellant also might insist that the agency lacked substantial evidence for the
determination that it made. If there is virtually no evidence to support the agency’s findings, the court
may reverse. But findings of fact are not often overturned by the courts.
Likewise, there has long been a presumption that when an agency issues a regulation, it has the authority
to do so: those opposing the regulation must bear a heavy burden in court to upset it. This is not a
surprising rule, for otherwise courts, not administrators, would be the authors of regulations.
Nevertheless, regulations cannot exceed the scope of the authority conferred by Congress on the agency.
In an important 1981 case before the Supreme Court, the issue was whether the secretary of labor, acting
through the Occupational Health and Safety Administration (OSHA), could lawfully issue a standard
limiting exposure to cotton dust in the workplace without first undertaking a cost-benefit analysis. A
dozen cotton textile manufacturers and the American Textile Manufacturers Institute, representing 175
companies, asserted that the cotton dust standard was unlawful because it did not rationally relate the

Saylor URL: http://www.saylor.org/books

Saylor.org
195

benefits to be derived from the standard to the costs that the standard would impose. See Section 5.6
"Cases", American Textile Manufacturers Institute v. Donovan.
In summary, then, an individual or a company may (after exhaustion of administrative remedies)
challenge agency action where such action is the following:
•

not in accordance with the agency’s scope of authority

•

not in accordance with the US Constitution or the Administrative Procedure Act

•

not in accordance with the substantial evidence test

•

unwarranted by the facts

•

arbitrary, capricious, an abuse of discretion, or otherwise not in accord with the law

Section 706 of the Administrative Procedure Act sets out those standards. While it is difficult to show that
an agency’s action is arbitrary and capricious, there are cases that have so held. For example, after the
Reagan administration set aside a Carter administration rule from the National Highway Traffic and
Safety Administration on passive restraints in automobiles, State Farm and other insurance companies
challenged the reversal as arbitrary and capricious. Examining the record, the Supreme Court found that
the agency had failed to state enough reasons for its reversal and required the agency to review the record
and the rule and provide adequate reasons for its reversal. State Farm and other insurance companies
thus gained a legal benefit by keeping an agency rule that placed costs on automakers for increased
passenger safety and potentially reducing the number of injury claims from those it had insured.

[1]

Suing the Government
In the modern administrative state, the range of government activity is immense, and administrative
agencies frequently get in the way of business enterprise. Often, bureaucratic involvement is wholly
legitimate, compelled by law; sometimes, however, agencies or government officials may overstep their
bounds, in a fit of zeal or spite. What recourse does the private individual or company have?
Mainly for historical reasons, it has always been more difficult to sue the government than to sue private
individuals or corporations. For one thing, the government has long had recourse to the doctrine of
sovereign immunity as a shield against lawsuits. Yet in 1976, Congress amended the Administrative
Procedure Act to waive any federal claim to sovereign immunity in cases of injunctive or other
nonmonetary relief. Earlier, in 1946, in the Federal Tort Claims Act, Congress had waived sovereign
Saylor URL: http://www.saylor.org/books

Saylor.org
196

immunity of the federal government for most tort claims for money damages, although the act contains
several exceptions for specific agencies (e.g., one cannot sue for injuries resulting from fiscal operations of
the Treasury Department or for injuries stemming from activities of the military in wartime). The act also
contains a major exception for claims “based upon [an official’s] exercise or performance or the failure to
exercise or perform a discretionary function or duty.” This exception prevents suits against parole boards
for paroling dangerous criminals who then kill or maim in the course of another crime and suits against
officials whose decision to ship explosive materials by public carrier leads to mass deaths and injuries
following an explosion en route.

[2]

In recent years, the Supreme Court has been stripping away the traditional immunity enjoyed by many
government officials against personal suits. Some government employees—judges, prosecutors,
legislators, and the president, for example—have absolute immunity against suit for official actions. But
many public administrators and government employees have at best a qualified immunity. Under a
provision of the Civil Rights Act of 1871 (so-called Section 1983 actions), state officials can be sued in
federal court for money damages whenever “under color of any state law” they deprive anyone of his
rights under the Constitution or federal law. In Bivens v. Six Unknown Federal Narcotics Agents, the
Supreme Court held that federal agents may be sued for violating the plaintiff’s Fourth Amendment rights
[3]

against an unlawful search of his home. Subsequent cases have followed this logic to permit suits for
violations of other constitutional provisions. This area of the law is in a state of flux, and it is likely to
continue to evolve.
Sometimes damage is done to an individual or business because the government has given out erroneous
information. For example, suppose that Charles, a bewildered, disabled navy employee, is receiving a
federal disability annuity. Under the regulations, he would lose his pension if he took a job that paid him
in each of two succeeding years more than 80 percent of what he earned in his old navy job. A few years
later, Congress changed the law, making him ineligible if he earned more than 80 percent in anyone year.
For many years, Charles earned considerably less than the ceiling amount. But then one year he got the
opportunity to make some extra money. Not wishing to lose his pension, he called an employee relations
specialist in the US Navy and asked how much he could earn and still keep his pension. The specialist
gave him erroneous information over the telephone and then sent him an out-of-date form that said
Charles could safely take on the extra work. Unfortunately, as it turned out, Charles did exceed the salary
Saylor URL: http://www.saylor.org/books

Saylor.org
197

limit, and so the government cut off his pension during the time he earned too much. Charles sues to
recover his lost pension. He argues that he relied to his detriment on false information supplied by the
navy and that in fairness the government should be estopped from denying his claim.
Unfortunately for Charles, he will lose his case. In Office of Personnel Management v. Richmond, the
Supreme Court reasoned that it would be unconstitutional to permit recovery.

[4]

The appropriations

clause of Article I says that federal money can be paid out only through an appropriation made by law.
The law prevented this particular payment to be made. If the court were to make an exception, it would
permit executive officials in effect to make binding payments, even though unauthorized, simply by
misrepresenting the facts. The harsh reality, therefore, is that mistakes of the government are generally
held against the individual, not the government, unless the law specifically provides for recompense (as,
for example, in the Federal Tort Claims Act just discussed).

KEY TAKEAWAY

After exhausting administrative remedies, there are numerous grounds for seeking judicial review of an
agency’s order or of a final rule. While courts defer to agencies to some degree, an agency must follow its
own rules, comply with the Administrative Procedure Act, act within the scope of its delegated authority,
avoid acting in an arbitrary manner, and make final rules that are supported by substantial evidence.

EXERCISES

1.

Why would US courts require that someone seeking judicial review of an agency order first exhaust
administrative remedies?

2.

On the Internet, find a case where someone has successfully sued the US government under the Federal
Tort Claims Act. What kind of case was it? Did the government argue sovereign immunity? Does sovereign
immunity even make sense to you?
3.

[1] Motor Vehicle Manufacturers’ Assn. v. State Farm Mutual Ins., 463 US 29 (1983).

4.

[2] Dalehite v. United States, 346 US 15 (1953).

5.

[3] Bivens v. Six Unknown Federal Narcotics Agents, 403 US 388 (1971).

6.

[4] Office of Personnel Management v. Richmond, 110 S. Ct. 2465 (1990).

Saylor URL: http://www.saylor.org/books

Saylor.org
198

5.6 Cases
Marshall v. Barlow’s, Inc.
Marshall v. Barlow’s, Inc.
436 U.S. 307 (U.S. Supreme Court 1978)
MR. JUSTICE WHITE delivered the opinion of the Court.
Section 8(a) of the Occupational Safety and Health Act of 1970 (OSHA or Act) empowers agents of the
Secretary of Labor (Secretary) to search the work area of any employment facility within the Act’s
jurisdiction. The purpose of the search is to inspect for safety hazards and violations of OSHA regulations.
No search warrant or other process is expressly required under the Act.
On the morning of September 11, 1975, an OSHA inspector entered the customer service area of Barlow’s,
Inc., an electrical and plumbing installation business located in Pocatello, Idaho. The president and
general manager, Ferrol G. “Bill” Barlow, was on hand; and the OSHA inspector, after showing his
credentials, informed Mr. Barlow that he wished to conduct a search of the working areas of the business.
Mr. Barlow inquired whether any complaint had been received about his company. The inspector
answered no, but that Barlow’s, Inc., had simply turned up in the agency’s selection process. The inspector
again asked to enter the nonpublic area of the business; Mr. Barlow’s response was to inquire whether the
inspector had a search warrant.
The inspector had none. Thereupon, Mr. Barlow refused the inspector admission to the employee area of
his business. He said he was relying on his rights as guaranteed by the Fourth Amendment of the United
States Constitution.
Three months later, the Secretary petitioned the United States District Court for the District of Idaho to
issue an order compelling Mr. Barlow to admit the inspector. The requested order was issued on
December 30, 1975, and was presented to Mr. Barlow on January 5, 1976. Mr. Barlow again refused
admission, and he sought his own injunctive relief against the warrantless searches assertedly permitted
by OSHA.…The Warrant Clause of the Fourth Amendment protects commercial buildings as well as

Saylor URL: http://www.saylor.org/books

Saylor.org
199

private homes. To hold otherwise would belie the origin of that Amendment, and the American colonial
experience.
An important forerunner of the first 10 Amendments to the United States Constitution, the Virginia Bill of
Rights, specifically opposed “general warrants, whereby an officer or messenger may be commanded to
search suspected places without evidence of a fact committed.” The general warrant was a recurring point
of contention in the Colonies immediately preceding the Revolution. The particular offensiveness it
engendered was acutely felt by the merchants and businessmen whose premises and products were
inspected for compliance with the several parliamentary revenue measures that most irritated the
colonists.…
***
This Court has already held that warrantless searches are generally unreasonable, and that this rule
applies to commercial premises as well as homes. In Camara v. Municipal Court, we held:
[E]xcept in certain carefully defined classes of cases, a search of private property without proper
consent is ‘unreasonable’ unless it has been authorized by a valid search warrant.
On the same day, we also ruled: As we explained in Camara, a search of private houses is
presumptively unreasonable if conducted without a warrant. The businessman, like the occupant
of a residence, has a constitutional right to go about his business free from unreasonable official
entries upon his private commercial property. The businessman, too, has that right placed in
jeopardy if the decision to enter and inspect for violation of regulatory laws can be made and
enforced by the inspector in the field without official authority evidenced by a warrant. These
same cases also held that the Fourth Amendment prohibition against unreasonable searches
protects against warrantless intrusions during civil as well as criminal investigations. The
reason is found in the “basic purpose of this Amendment…[which] is to safeguard the privacy and
security of individuals against arbitrary invasions by governmental officials.” If the government
intrudes on a person’s property, the privacy interest suffers whether the government’s motivation
is to investigate violations of criminal laws or breaches of other statutory or regulatory
standards.…
[A]n exception from the search warrant requirement has been recognized for “pervasively regulated
business[es],” United States v. Biswell, 406 U.S. 311, 316 (1972), and for “closely regulated” industries
Saylor URL: http://www.saylor.org/books

Saylor.org
200

“long subject to close supervision and inspection,” Colonnade Catering Corp. v. United States, 397 U.S.
72, 74, 77 (1970). These cases are indeed exceptions, but they represent responses to relatively unique
circumstances. Certain industries have such a history of government oversight that no reasonable
expectation of privacy could exist for a proprietor over the stock of such an enterprise. Liquor
(Colonnade) and firearms (Biswell) are industries of this type when an entrepreneur embarks upon such a
business, he has voluntarily chosen to subject himself to a full arsenal of governmental regulation.
***
The clear import of our cases is that the closely regulated industry of the type involved
in Colonnade and Biswell is the exception. The Secretary would make it the rule. Invoking the WalshHealey Act of 1936, 41 U.S.C. § 35 et seq., the Secretary attempts to support a conclusion that all
businesses involved in interstate commerce have long been subjected to close supervision of employee
safety and health conditions. But…it is quite unconvincing to argue that the imposition of minimum
wages and maximum hours on employers who contracted with the Government under the Walsh-Healey
Act prepared the entirety of American interstate commerce for regulation of working conditions to the
minutest detail. Nor can any but the most fictional sense of voluntary consent to later searches be found in
the single fact that one conducts a business affecting interstate commerce. Under current practice and
law, few businesses can be conducted without having some effect on interstate commerce.
***
The critical fact in this case is that entry over Mr. Barlow’s objection is being sought by a Government
agent. Employees are not being prohibited from reporting OSHA violations. What they observe in their
daily functions is undoubtedly beyond the employer’s reasonable expectation of privacy. The Government
inspector, however, is not an employee. Without a warrant he stands in no better position than a member
of the public. What is observable by the public is observable, without a warrant, by the Government
inspector as well. The owner of a business has not, by the necessary utilization of employees in his
operation, thrown open the areas where employees alone are permitted to the warrantless scrutiny of
Government agents. That an employee is free to report, and the Government is free to use, any evidence of
noncompliance with OSHA that the employee observes furnishes no justification for federal agents to
enter a place of business from which the public is restricted and to conduct their own warrantless search.
***
Saylor URL: http://www.saylor.org/books

Saylor.org
201

[The District Court judgment is affirmed.]

CASE QUESTIONS

1.

State, as briefly and clearly as possible, the argument that Barlow’s is making in this case.

2.

Why would some industries or businesses be “closely regulated”? What are some of those businesses?

3.

The Fourth Amendment speaks of “people” being secure in their “persons, houses, papers, and effects.”
Why would the Fourth Amendment apply to a business, which is not in a “house”?

4.

If the Fourth Amendment does not distinguish between closely regulated industries and those that are
not, why does the court do so?

American Textile Manufacturers Institute v. Donovan
American Textile Manufacturers Institute v. Donovan
452 U.S. 490 (1981)
JUSTICE BRENNAN delivered the opinion of the Court.
Congress enacted the Occupational Safety and Health Act of 1970 (Act) “to assure so far as possible every
working man and woman in the Nation safe and healthful working conditions.…“The Act authorizes the
Secretary of Labor to establish, after notice and opportunity to comment, mandatory nationwide
standards governing health and safety in the workplace. In 1978, the Secretary, acting through the
Occupational Safety and Health Administration (OSHA), promulgated a standard limiting occupational
exposure to cotton dust, an airborne particle byproduct of the preparation and manufacture of cotton
products, exposure to which produces a “constellation of respiratory effects” known as “byssinosis.” This
disease was one of the expressly recognized health hazards that led to passage of the Act.
Petitioners in these consolidated cases representing the interests of the cotton industry, challenged the
validity of the “Cotton Dust Standard” in the Court of Appeals for the District of Columbia Circuit
pursuant to § 6 (f) of the Act, 29 U.S.C. § 655 (f). They contend in this Court, as they did below, that the
Act requires OSHA to demonstrate that its Standard reflects a reasonable relationship between the costs
and benefits associated with the Standard. Respondents, the Secretary of Labor and two labor
organizations, counter that Congress balanced the costs and benefits in the Act itself, and that the Act
should therefore be construed not to require OSHA to do so. They interpret the Act as mandating that

Saylor URL: http://www.saylor.org/books

Saylor.org
202

OSHA enact the most protective standard possible to eliminate a significant risk of material health
impairment, subject to the constraints of economic and technological feasibility.
The Court of Appeals held that the Act did not require OSHA to compare costs and benefits.
We granted certiorari, 449 U.S. 817 (1980), to resolve this important question, which was presented but
not decided in last Term’s Industrial Union Dept. v. American Petroleum Institute, 448 U.S. 607 (1980),
and to decide other issues related to the Cotton Dust Standard.
***
Not until the early 1960’s was byssinosis recognized in the United States as a distinct occupational hazard
associated with cotton mills. In 1966, the American Conference of Governmental Industrial Hygienists
(ACGIH), a private organization, recommended that exposure to total cotton dust be limited to a
“threshold limit value” of 1,000 micrograms per cubic meter of air (1,000 g/m3.) averaged over an 8-hour
workday. See 43 Fed. Reg. 27351, col. 1 (1978). The United States Government first regulated exposure to
cotton dust in 1968, when the Secretary of Labor, pursuant to the Walsh-Healey Act, 41 U.S.C. 35 (e),
promulgated airborne contaminant threshold limit values, applicable to public contractors, that included
the 1,000 g/m3 limit for total cotton dust. 34 Fed. Reg. 7953 (1969). Following passage of the Act in 1970,
the 1,000 g/m3. standard was adopted as an “established Federal standard” under 6 (a) of the Act, 84 Stat.
1593, 29 U.S.C. 655 (a), a provision designed to guarantee immediate protection of workers for the period
between enactment of the statute and promulgation of permanent standards.
That same year, the Director of the National Institute for Occupational Safety and Health (NIOSH),
pursuant to the Act, 29 U.S.C. §§ 669(a)(3), 671 (d)(2), submitted to the Secretary of Labor a
recommendation for a cotton dust standard with a permissible exposure limit (PEL) that “should be set at
the lowest level feasible, but in no case at an environmental concentration as high as 0.2 mg lint-free
cotton dust/cu m,” or 200 g/m3. of lint-free respirable dust. Several months later, OSHA published an
Advance Notice of Proposed Rulemaking, 39 Fed.Reg. 44769 (1974), requesting comments from
interested parties on the NIOSH recommendation and other related matters. Soon thereafter, the Textile
Worker’s Union of America, joined by the North Carolina Public Interest Research Group, petitioned the
Secretary, urging a more stringent PEL of 100 g/m3.
On December 28, 1976, OSHA published a proposal to replace the existing federal standard on cotton dust
with a new permanent standard, pursuant to § 6(b)(5) of the Act, 29 U.S.C. § 655(b)(5). 41 Fed.Reg.
Saylor URL: http://www.saylor.org/books

Saylor.org
203

56498. The proposed standard contained a PEL of 200 g/m3 of vertical elutriated lint-free respirable
cotton dust for all segments of the cotton industry. Ibid. It also suggested an implementation strategy for
achieving the PEL that relied on respirators for the short term and engineering controls for the long-term.
OSHA invited interested parties to submit written comments within a 90-day period.
***
The starting point of our analysis is the language of the statute itself. Section 6(b)(5) of the Act, 29 U.S.C.
§ 655(b)(5) (emphasis added), provides:
The Secretary, in promulgating standards dealing with toxic materials or harmful physical
agents under this subsection, shall set the standard which most adequately assures, to the
extent feasible, on the basis of the best available evidence, that no employee will suffer material
impairment of health or functional capacity even if such employee has regular exposure to the
hazard dealt with by such standard for the period of his working life. Although their
interpretations differ, all parties agree that the phrase “to the extent feasible” contains the critical
language in § 6(b)(5) for purposes of these cases.
The plain meaning of the word “feasible” supports respondents’ interpretation of the statute. According to
Webster’s Third New International Dictionary of the English Language 831 (1976), “feasible” means
“capable of being done, executed, or effected.” In accord, the Oxford English Dictionary 116 (1933)
(“Capable of being done, accomplished or carried out”); Funk & Wagnalls New “Standard” Dictionary of
the English Language 903 (1957) (“That may be done, performed or effected”). Thus, § 6(b)(5) directs the
Secretary to issue the standard that “most adequately assures…that no employee will suffer material
impairment of health,” limited only by the extent to which this is “capable of being done.” In effect then,
as the Court of Appeals held, Congress itself defined the basic relationship between costs and benefits, by
placing the “benefit” of worker health above all other considerations save those making attainment of this
“benefit” unachievable. Any standard based on a balancing of costs and benefits by the Secretary that
strikes a different balance than that struck by Congress would be inconsistent with the command set forth
in § 6(b)(5). Thus, cost-benefit analysis by OSHA is not required by the statute because feasibility analysis
is.
When Congress has intended that an agency engage in cost-benefit analysis, it has clearly indicated such
intent on the face of the statute. One early example is the Flood Control Act of 1936, 33 U.S.C. § 701:
Saylor URL: http://www.saylor.org/books

Saylor.org
204

[T]he Federal Government should improve or participate in the improvement of navigable waters
or their tributaries, including watersheds thereof, for flood control purposes if the benefits to
whomsoever they may accrue are in excess of the estimated costs, and if the lives and
social security of people are otherwise adversely affected. (emphasis added)
A more recent example is the Outer Continental Shelf Lands Act Amendments of 1978, providing that
offshore drilling operations shall use the best available and safest technologies which the Secretary
determines to be economically feasible, wherever failure of equipment would have a significant effect on
safety, health, or the environment, except where the Secretary determines that the incremental benefits
are clearly insufficient to justify the incremental costs of using such technologies.
These and other statutes demonstrate that Congress uses specific language when intending that an agency
engage in cost-benefit analysis. Certainly in light of its ordinary meaning, the word “feasible” cannot be
construed to articulate such congressional intent. We therefore reject the argument that Congress
required cost-benefit analysis in § 6(b)(5).

CASE QUESTIONS

1.

What is byssinosis? Why should byssinosis be anything that the textile companies are responsible for,
ethically or legally? If it is well-known that textile workers get cotton dust in their systems and develop
brown lung, don’t they nevertheless choose to work there and assume the risk of all injuries?

2.

By imposing costs on the textile industry, what will be the net effect on US textile manufacturing jobs?

3.

How is byssinosis a “negative externality” that is not paid for by either the manufacturer or the consumer
of textile products? How should the market, to be fair and efficient, adjust for these negative
externalities other than by setting a reasonable standard that shares the burden between manufacturers
and their employees? Should all the burden be on the manufacturer?

5.7 Summary and Exercises
Summary

Administrative rules and regulations constitute the largest body of laws that directly affect business.
These regulations are issued by dozens of federal and state agencies that regulate virtually every aspect of
modern business life, including the natural environment, corporate finance, transportation,

Saylor URL: http://www.saylor.org/books

Saylor.org
205

telecommunications, energy, labor relations, and trade practices. The administrative agencies derive their
power to promulgate regulations from statutes passed by Congress or state legislatures.
The agencies have a variety of powers. They can license companies to carry on certain activities or prohibit
them from doing so, lay down codes of conduct, set rates that companies may charge for their services,
and supervise various aspects of business.

1.

EXERCISES

The Equal Employment Opportunity Commission seeks data about the racial composition of Terrific
Textiles’ labor force. Terrific refuses on the grounds that inadvertent disclosure of the numbers might
cause certain “elements” to picket its factories. The EEOC takes Terrific to court to get the data. What is
the result?

2.

In order to police the profession, the state legislature has just passed a law permitting the State Plumbers’
Association the power to hold hearings to determine whether a particular plumber has violated the
plumbing code of ethics, written by the association. Sam, a plumber, objects to the convening of a
hearing when he is accused by Roger, a fellow plumber, of acting unethically by soliciting business from
Roger’s customers. Sam goes to court, seeking to enjoin the association’s disciplinary committee from
holding the hearing. What is the result? How would you argue Sam’s case? The association’s case?

3.

Assume that the new president of the United States was elected overwhelmingly by pledging in his
campaign to “do away with bureaucrats who interfere in your lives.” The day he takes the oath of office
he determines to carry out his pledge. Discuss which of the following courses he may lawfully follow: (a)
Fire all incumbent commissioners of federal agencies in order to install new appointees. (b) Demand that
all pending regulations being considered by federal agencies be submitted to the White House for review
and redrafting, if necessary. (c) Interview potential nominees for agency positions to determine whether
their regulatory philosophy is consistent with his.

4.

Dewey owned a mine in Wisconsin. He refused to allow Department of Labor agents into the mine to
conduct warrantless searches to determine whether previously found safety violations had been
corrected. The Federal Mine Safety and Health Amendments Act of 1977 authorizes four warrantless
inspections per year. Is the provision for warrantless inspections by this agency constitutional?

5.

[1]

In determining the licensing requirements for nuclear reactors, the Nuclear Regulatory Commission (NRC)
adopted a zero-release assumption: that the permanent storage of certain nuclear waste would have no

Saylor URL: http://www.saylor.org/books

Saylor.org
206

significant environmental impact and that potential storage leakages should not be a factor discussed in
the appropriate environmental impact statement (EIS) required before permitting construction of a
nuclear power plant. This assumption is based on the NRC’s belief that technology would be developed to
isolate the wastes from the environment, and it was clear from the record that the NRC had “digested a
massive material and disclosed all substantial risks” and had considered that the zero-release assumption
was uncertain. There was a remote possibility of contamination by water leakage into the storage facility.
An environmental NGO sued, asserting that the NRC had violated the regulations governing the EIS by
arbitrarily and capriciously ignoring the potential contamination. The court of appeals agreed, and the
power plant appealed. Had the NRC acted arbitrarily and capriciously?

[2]

SELF-TEST QUESTIONS

1.

Most federal administrative agencies are created by
a.

an executive order by the president

b.

a Supreme Court decision

c.

the passage of enabling legislation by Congress, signed by the president

d.

a and c
The Federal Trade Commission, like most administrative agencies of the federal government, is
part of

a.

the executive branch of government
b.

the legislative branch of government

c.

the judicial branch of government

d.

the administrative branch of government

In the Clean Water Act, Congress sets broad guidelines, but it is the Environmental Protection
Agency that proposes rules to regulate industrial discharges. Where do proposed rules originally
appear?
a.

in the Congressional record
b.

in the Federal Register

c.

in the Code of Federal Regulations

d.

in the United States code service

Saylor URL: http://www.saylor.org/books

Saylor.org
207

The legal basis for all administrative law, including regulations of the Federal Trade Commission,
is found in
a.

the Administrative Procedure Act
b.

the US Constitution

c.

the commerce clause

d.

none of the above

The Federal Trade Commission, like other administrative agencies, has the power to
a.

issue proposed rules

1.

c

2.

a

3.

b

4.

b

5.

e

b.

undertake investigations of firms that may have violated FTC regulations

c.

prosecute firms that have violated FTC regulations

d.

none of the above

e.

all of the above

SELF-TEST ANSWERS

6.

[1] Donovan v. Dewey, 452 US 594 (1981).

7.

[2] Baltimore Gas and Electric Co. v. Natural Resources Defense Council Inc., 462 US 87 (1983).

Saylor URL: http://www.saylor.org/books

Saylor.org
208

Chapter 6

Criminal Law
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Explain how criminal law differs from civil law.

2.

Categorize the various types of crimes and define the most serious felonies.

3.

Discuss and question the criminal “intent” of a corporation.

4.

Explain basic criminal procedure and the rights of criminal defendants.

At times, unethical behavior by businesspeople can be extreme enough that society will respond by
criminalizing certain kinds of activities. Ponzi schemes, arson, various kinds of fraud, embezzlement,
racketeering, foreign corrupt practices, tax evasion, and insider trading are just a few. A corporation
can face large fines, and corporate managers can face both fines and jail sentences for violating
criminal laws. This chapter aims to explain how criminal law differs from civil law, to discuss various
types of crimes, and to relate the basic principles of criminal procedure.

6.1 The Nature of Criminal Law
Criminal law is the most ancient branch of the law. Many wise observers have tried to define and
explain it, but the explanations often include many complex and subtle distinctions. A traditional
criminal law course would include a lot of discussions on criminal intent, the nature of criminal
versus civil responsibility, and the constitutional rights accorded the accused. But in this chapter, we
will consider only the most basic aspects of intent, responsibility, and constitutional rights.
Unlike civil actions, where plaintiffs seek compensation or other remedies for themselves, crimes
involve “the state” (the federal government, a state government, or some subunit of state
government). This is because crimes involve some “harm to society” and not just harm to certain
individuals. But “harm to society” is not always evident in the act itself. For example, two friends of
yours at a party argue, take the argument outside, and blows are struck; one has a bloody nose and
immediately goes home. The crimes of assault and battery have been committed, even though no one
Saylor URL: http://www.saylor.org/books

Saylor.org
209

else knows about the fight and the friends later make up. By contrast, suppose a major corporation
publicly announces that it is closing operations in your community and moving operations to
Southeast Asia. There is plenty of harm to society as the plant closes down and no new jobs take the
place of the company’s jobs. Although the effects on society are greater in the second example, only
the first example is a crime.
Crimes are generally defined by legislatures, in statutes; the statutes describe in general terms the
nature of the conduct they wish to criminalize. For government punishment to be fair, citizens must
have clear notice of what is criminally prohibited. Ex post facto laws—laws created “after the fact” to
punish an act that was legal at the time—are expressly prohibited by the US Constitution. Overly
vague statutes can also be struck down by courts under a constitutional doctrine known as “void for
vagueness.”
What is considered a crime will also vary from society to society and from time to time. For example,
while cocaine use was legal in the United States at one time, it is now a controlled substance, and
unauthorized use is now a crime. Medical marijuana was not legal fifty years ago when its use began
to become widespread, and in some states its use or possession was a felony. Now, some states make
it legal to use or possess it under some circumstances. In the United States, you can criticize and
make jokes about the president of the United States without committing a crime, but in many
countries it is a serious criminal act to criticize a public official.
Attitudes about appropriate punishment for crimes will also vary considerably from nation to nation.
Uganda has decreed long prison sentences for homosexuals and death to repeat offenders. In Saudi
Arabia, the government has proposed to deliberately paralyze a criminal defendant who criminally
assaulted someone and unintentionally caused the victim’s paralysis. Limits on punishment are set
in the United States through the Constitution’s prohibition on “cruel or unusual punishments.”
It is often said that ignorance of the law is no excuse. But there are far too many criminal laws for
anyone to know them all. Also, because most people do not actually read statutes, the question of
“criminal intent” comes up right away: if you don’t know that the legislature has made driving
without a seat belt fastened a misdemeanor, you cannot have intended to harm society. You might
even argue that there is no harm to anyone but yourself!

Saylor URL: http://www.saylor.org/books

Saylor.org
210

The usual answer to this is that the phrase “ignorance of the law is no excuse” means that society
(through its elected representatives) gets to decide what is harmful to society, not you. Still, you may
ask, “Isn’t it my choice whether to take the risk of failing to wear a seat belt? Isn’t this a victimless
crime? Where is the harm to society?” A policymaker or social scientist may answer that your
injuries, statistically, are generally going to be far greater if you don’t wear one and that your choice
may actually impose costs on society. For example, you might not have enough insurance, so that a
public hospital will have to take care of your head injuries, injuries that would likely have been
avoided by your use of a seat belt.
But, as just noted, it is hard to know the meaning of some criminal laws. Teenagers hanging around
the sidewalks on Main Street were sometimes arrested for “loitering.” The constitutional void-forvagueness doctrine has led the courts to overturn statutes that are not clear. For example, “vagrancy”
was long held to be a crime, but US courts began some forty years ago to overturn vagrancy and
“suspicious person” statutes on the grounds that they are too vague for people to know what they are
being asked not to do.
This requirement that criminal statutes not be vague does not mean that the law always defines
crimes in ways that can be easily and clearly understood. Many statutes use terminology developed
by the common-law courts. For example, a California statute defines murder as “the unlawful killing
of a human being, with malice aforethought.” If no history backed up these words, they would be
unconstitutionally vague. But there is a rich history of judicial decisions that provides meaning for
much of the arcane language like “malice aforethought” strewn about in the statute books.
Because a crime is an act that the legislature has defined as socially harmful, the parties involved
cannot agree among themselves to forget a particular incident, such as a barroom brawl, if the
authorities decide to prosecute. This is one of the critical distinctions between criminal and civil law.
An assault is both a crime and a tort. The person who was assaulted may choose to forgive his
assailant and not to sue him for damages. But he cannot stop the prosecutor from bringing an
indictment against the assailant. (However, because of crowded dockets, a victim that declines to
press charges may cause a busy prosecutor to choose to not to bring an indictment.)
A crime consists of an act defined as criminal—an actus reus—and the requisite “criminal intent.”
Someone who has a burning desire to kill a rival in business or romance and who may actually intend
Saylor URL: http://www.saylor.org/books

Saylor.org
211

to murder but does not act on his desire has not committed a crime. He may have a “guilty mind”—
the translation of the Latin phrase mens rea—but he is guilty of no crime. A person who is forced to
commit a crime at gunpoint is not guilty of a crime, because although there was an act defined as
criminal—an actus reus—there was no criminal intent.

KEY TAKEAWAY

Crimes are usually defined by statute and constitute an offense against society. In each case, there must
be both an act and some mens rea (criminal intent).

EXERCISES

1.

Other than deterring certain kinds of conduct, what purpose does the criminal law serve?

2.

Why is ignorance of the law no excuse? Why shouldn’t it be an excuse, when criminal laws can be
complicated and sometimes ambiguous?

6.2 Types of Crimes

LEARNING OBJECTIVES

1.

Categorize various types of crimes.

2.

Name and define the major felonies in criminal law.

3.

Explain how white-collar crime differs from other crimes.

4.

Define a variety of white-collar crimes.

Most classifications of crime turn on the seriousness of the act. In general, seriousness is defined by
the nature or duration of the punishment set out in the statute. A felony is a crime punishable
(usually) by imprisonment of more than one year or by death. (Crimes punishable by death are
sometimes known as capital crimes; they are increasingly rare in the United States.) The major
felonies include murder, rape, kidnapping, armed robbery, embezzlement, insider trading, fraud,
and racketeering. All other crimes are usually known as misdemeanors, petty offenses, or infractions.
Another way of viewing crimes is by the type of social harm the statute is intended to prevent or
deter, such as offenses against the person, offenses against property, and white-collar crime.

Saylor URL: http://www.saylor.org/books

Saylor.org
212

Offenses against the Person
Homicide
Homicide is the killing of one person by another. Not every killing is criminal. When the law permits one
person to kill another—for example, a soldier killing an enemy on the battlefield during war, or a killing in
self-defense—the death is considered the result of justifiable homicide. An excusable homicide, by
contrast, is one in which death results from an accident in which the killer is not at fault.
All other homicides are criminal. The most severely punished form is murder, defined as homicide
committed with “malice aforethought.” This is a term with a very long history. Boiled down to its
essentials, it means that the defendant had the intent to kill. A killing need not be premeditated for any
long period of time; the premeditation might be quite sudden, as in a bar fight that escalates in that
moment when one of the fighters reaches for a knife with the intent to kill.
Sometimes a homicide can be murder even if there is no intent to kill; an intent to inflict great bodily
harm can be murder if the result is the death of another person. A killing that takes place while a felony
(such as armed robbery) is being committed is also murder, whether or not the killer intended any harm.
This is the so-called felony murder rule. Examples are the accidental discharge of a gun that kills an
innocent bystander or the asphyxiation death of a fireman from smoke resulting from a fire set by an
arsonist. The felony murder rule is more significant than it sounds, because it also applies to the
accomplices of one who does the killing. Thus the driver of a getaway car stationed a block away from the
scene of the robbery can be convicted of murder if a gun accidentally fires during the robbery and
someone is killed. Manslaughter is an act of killing that does not amount to murder. Voluntary
manslaughter is an intentional killing, but one carried out in the “sudden heat of passion” as the result of
some provocation. An example is a fight that gets out of hand. Involuntary manslaughter entails a lesser
degree of willfulness; it usually occurs when someone has taken a reckless action that results in death
(e.g., a death resulting from a traffic accident in which one driver recklessly runs a red light).

Assault and Battery
Ordinarily, we would say that a person who has struck another has “assaulted” him. Technically, that is
a battery—the unlawful application of force to another person. The force need not be violent. Indeed, a
man who kisses a woman is guilty of a battery if he does it against her will. The other person may consent
Saylor URL: http://www.saylor.org/books

Saylor.org
213

to the force. That is one reason why surgeons require patients to sign consent forms, giving the doctor
permission to operate. In the absence of such a consent, an operation is a battery. That is also why football
players are not constantly being charged with battery. Those who agree to play football agree to submit to
the rules of the game, which of course include the right to tackle. But the consent does not apply to all acts
of physical force: a hockey player who hits an opponent over the head with his stick can be prosecuted for
the crime of battery.
Criminal assault is an attempt to commit a battery or the deliberate placing of another in fear of receiving
an immediate battery. If you throw a rock at a friend, but he manages to dodge it, you have committed an
assault. Some states limit an assault to an attempt to commit a battery by one who has a “present ability”
to do so. Pointing an unloaded gun and threatening to shoot would not be an assault, nor, of course, could
it be a battery. The modem tendency, however, is to define an assault as an attempt to commit a battery by
one with an apparent ability to do so.
Assault and battery may be excused. For example, a bar owner (or her agent, the bouncer) may use
reasonable force to remove an unruly patron. If the use of force is excessive, the bouncer can be found
guilty of assault and battery, and a civil action could arise against the bar owner as well.

Offenses against Property
Theft: Larceny, Robbery, Embezzlement, False Pretenses
The concept of theft is familiar enough. Less familiar is the way the law has treated various aspects of the
act of stealing. Criminal law distinguishes among many different crimes that are popularly known as theft.
Many technical words have entered the language—burglary, larceny, robbery—but are often used
inaccurately. Brief definitions of the more common terms are discussed here.
The basic crime of stealing personal property is larceny. By its old common-law definition, still in use
today, larceny is the wrongful “taking and carrying away of the personal property of another with intent to
steal the same.”
The separate elements of this offense have given rise to all kinds of difficult cases. Take the theft of fruit,
for example, with regard to the essential element of “personal property.” If a man walking through an
orchard plucks a peach from a tree and eats it, he is not guilty of larceny because he has not taken away
personal property (the peach is part of the land, being connected to the tree). But if he picks up a peach
Saylor URL: http://www.saylor.org/books

Saylor.org
214

lying on the ground, he is guilty of larceny. Or consider the element of “taking” or “carrying away.”
Sneaking into a movie theater without paying is not an act of larceny (though in most states it is a criminal
act). Taking electricity by tapping into the power lines of an electric utility was something that baffled
judges late in the nineteenth century because it was not clear whether electricity is a “something” that can
be taken. Modern statutes have tended to make clear that electricity can be the object of larceny. Or
consider the element of an “intent to steal the same.” If you borrow your friend’s BMW without his
permission in order to go to the grocery store, intending to return it within a few minutes and then do
return it, you have not committed larceny. But if you meet another friend at the store who convinces you
to take a long joyride with the car and you return hours later, you may have committed larceny.
A particular form of larceny is robbery, which is defined as larceny from a person by means of violence or
intimidation.
Larceny involves the taking of property from the possession of another. Suppose that a person legitimately
comes to possess the property of another and wrongfully appropriates it—for example, an automobile
mechanic entrusted with your car refuses to return it, or a bank teller who is entitled to temporary
possession of cash in his drawer takes it home with him. The common law had trouble with such cases
because the thief in these cases already had possession; his crime was in assuming ownership. Today,
such wrongful conversion, known as embezzlement, has been made a statutory offense in all states.
Statutes against larceny and embezzlement did not cover all the gaps in the law. A conceptual problem
arises in the case of one who is tricked into giving up his title to property. In larceny and embezzlement,
the thief gains possession or ownership without any consent of the owner or custodian of the property.
Suppose, however, that an automobile dealer agrees to take his customer’s present car as a trade-in. The
customer says that he has full title to the car. In fact, the customer is still paying off an installment loan
and the finance company has an interest in the old car. If the finance company repossesses the car, the
customer—who got a new car at a discount because of his false representation—cannot be said to have
taken the new car by larceny or embezzlement. Nevertheless, he tricked the dealer into selling, and the
dealer will have lost the value of the repossessed car. Obviously, the customer is guilty of a criminal act;
the statutes outlawing it refer to this trickery as the crime of false pretenses, defined as obtaining
ownership of the property of another by making untrue representations of fact with intent to defraud.

Saylor URL: http://www.saylor.org/books

Saylor.org
215

A number of problems have arisen in the judicial interpretation of false-pretense statutes. One concerns
whether the taking is permanent or only temporary. The case of State v. Mills () shows the subtle
questions that can be presented and the dangers inherent in committing “a little fraud.”
In the Mills case, the claim was that a mortgage instrument dealing with one parcel of land was used
instead for another. This is a false representation of fact. Suppose, by contrast, that a person
misrepresents his state of mind: “I will pay you back tomorrow,” he says, knowing full well that he does
not intend to. Can such a misrepresentation amount to false pretenses punishable as a criminal offense?
In most jurisdictions it cannot. A false-pretense violation relates to a past event or existing fact, not to a
statement of intention. If it were otherwise, anyone failing to pay a debt might find himself facing criminal
prosecution, and business would be less prone to take risks.
The problem of proving intent is especially difficult when a person has availed himself of the services of
another without paying. A common example is someone leaving a restaurant without paying for the meal.
In most states, this is specifically defined in the statutes as theft of services.

Receiving Stolen Property
One who engages in receiving stolen property with knowledge that it is stolen is guilty of a felony or
misdemeanor, depending on the value of the property. The receipt need not be personal; if the property is
delivered to a place under the control of the receiver, then he is deemed to have received it. “Knowledge”
is construed broadly: not merely actual knowledge, but (correct) belief and suspicion (strong enough not
to investigate for fear that the property will turn out to have been stolen) are sufficient for conviction.

Forgery
Forgery is false writing of a document of legal significance (or apparent legal significance!) with intent to
defraud. It includes the making up of a false document or the alteration of an existing one. The writing
need not be done by hand but can be by any means—typing, printing, and so forth. Documents commonly
the subject of forgery are negotiable instruments (checks, money orders, and the like), deeds, receipts,
contracts, and bills of lading. The forged instrument must itself be false, not merely contain a falsehood. If
you fake your neighbor’s signature on one of his checks made out to cash, you have committed forgery.
But if you sign a check of your own that is made out to cash, knowing that there is no money in your
checking account, the instrument is not forged, though the act may be criminal if done with the intent to
defraud.
Saylor URL: http://www.saylor.org/books

Saylor.org
216

The mere making of a forged instrument is unlawful. So is the “uttering” (or presentation) of such an
instrument, whether or not the one uttering it actually forged it. The usual example of a false signature is
by no means the only way to commit forgery. If done with intent to defraud, the backdating of a
document, the modification of a corporate name, or the filling in of lines left blank on a form can all
constitute forgery.

Extortion
Under common law, extortion could only be committed by a government official, who corruptly collected
an unlawful fee under color of office. A common example is a salaried building inspector who refuses to
issue a permit unless the permittee pays him. Under modern statutes, the crime of extortion has been
broadened to include the wrongful collection of money or something else of value by anyone by means of a
threat (short of a threat of immediate physical violence, for such a threat would make the demand an act
of robbery). This kind of extortion is usually called blackmail. The blackmail threat commonly is to expose
some fact of the victim’s private life or to make a false accusation about him.

Offenses against Habitation and Other Offenses
Burglary
Burglary is not a crime against property. It is defined as “the breaking and entering of the dwelling of
another in the nighttime with intent to commit a felony.” The intent to steal is not an issue: a man who
sneaks into a woman’s home intent on raping her has committed a burglary, even if he does not carry out
the act. The student doing critical thinking will no doubt notice that the definition provides plenty of room
for argument. What is “breaking”? (The courts do not require actual destruction; the mere opening of a
closed door, even if unlocked, is enough.) What is entry? When does night begin? What kind of intent?
Whose dwelling? Can a landlord burglarize the dwelling of his tenant? (Yes.) Can a person burglarize his
own home? (No.)

Arson
Under common law, arson was the malicious burning of the dwelling of another. Burning one’s own house
for purposes of collecting insurance was not an act of arson under common law. The statutes today make
it a felony intentionally to set fire to any building, whether or not it is a dwelling and whether or not the
purpose is to collect insurance.
Saylor URL: http://www.saylor.org/books

Saylor.org
217

Bribery
Bribery is a corrupt payment (or receipt of such a payment) for official action. The payment can be in cash
or in the form of any goods, intangibles, or services that the recipient would find valuable. Under common
law, only a public official could be bribed. In most states, bribery charges can result from the bribe of
anyone performing a public function.
Bribing a public official in government procurement (contracting) can result in serious criminal charges.
Bribing a public official in a foreign country to win a contract can result in charges under the Foreign
Corrupt Practices Act.

Perjury
Perjury is the crime of giving a false oath, either orally or in writing, in a judicial or other official
proceeding (lies made in proceedings other than courts are sometimes termed “false swearing”). To be
perjurious, the oath must have been made corruptly—that is, with knowledge that it was false or without
sincere belief that it was true. An innocent mistake is not perjury. A statement, though true, is perjury if
the maker of it believes it to be false. Statements such as “I don’t remember” or “to the best of my
knowledge” are not sufficient to protect a person who is lying from conviction for perjury. To support a
charge of perjury, however, the false statement must be “material,” meaning that the statement is relevant
to whatever the court is trying to find out.

White-Collar Crime
White-collar crime, as distinguished from “street crime,” refers generally to fraud-related acts carried out
in a nonviolent way, usually connected with business. Armed bank robbery is not a white-collar crime, but
embezzlement by a teller or bank officer is. Many white-collar crimes are included within the statutory
definitions of embezzlement and false pretenses. Most are violations of state law. Depending on how they
are carried out, many of these same crimes are also violations of federal law.
Any act of fraud in which the United States postal system is used or which involves interstate phone calls
or Internet connections is a violation of federal law. Likewise, many different acts around the buying and
selling of securities can run afoul of federal securities laws. Other white-collar crimes include tax fraud;
price fixing; violations of food, drug, and environmental laws; corporate bribery of foreign companies;

Saylor URL: http://www.saylor.org/books

Saylor.org
218

and—the newest form—computer fraud. Some of these are discussed here; others are covered in later
chapters.

Mail and Wire Fraud
Federal law prohibits the use of the mails or any interstate electronic communications medium for the
purpose of furthering a “scheme or artifice to defraud.” The statute is broad, and it is relatively easy for
prosecutors to prove a violation. The law also bans attempts to defraud, so the prosecutor need not show
that the scheme worked or that anyone suffered any losses. “Fraud” is broadly construed: anyone who
uses the mails or telephone to defraud anyone else of virtually anything, not just of money, can be
convicted under the law. In one case, a state governor was convicted of mail fraud when he took bribes to
influence the setting of racing dates. The court’s theory was that he defrauded the citizenry of its right to
his “honest and faithful services” as governor.

[1]

Violations of the Food and Drug Act
The federal Food, Drug, and Cosmetic Act prohibits any person or corporation from sending into
interstate commerce any adulterated or misbranded food, drug, cosmetics, or related device. For example,
in a 2010 case, Allergen had to pay a criminal fine for marketing Botox as a headache or pain reliever, a
use that had not been approved by the Food and Drug Administration. Unlike most criminal statutes,
willfulness or deliberate misconduct is not an element of the act. As the United States v. Park case ()
shows, an executive can be held criminally liable even though he may have had no personal knowledge of
the violation.

Environmental Crimes
Many federal environmental statutes have criminal provisions. These include the Federal Water Pollution
Control Act (commonly called the Clean Water Act); the Rivers and Harbors Act of 1899 (the Refuse Act);
the Clean Air Act; the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA); the Toxic Substances
Control Act (TSCA); and the Resource Conservation and Recovery Act (RCRA). Under the Clean Water
Act, for example, wrongful discharge of pollutants into navigable waters carries a fine ranging from
$2,500 to $25,000 per day and imprisonment for up to one year. “Responsible corporate officers” are
specifically included as potential defendants in criminal prosecutions under the act. They can include
officers who have responsibility over a project where subcontractors and their employees actually caused
the discharge.

[2]

Saylor URL: http://www.saylor.org/books

Saylor.org
219

Violations of the Foreign Corrupt Practices Act
As a byproduct of Watergate, federal officials at the Securities and Exchange Commission and the Internal
Revenue Service uncovered many instances of bribes paid by major corporations to officials of foreign
governments to win contracts with those governments. Congress responded in 1977 with the Foreign
Corrupt Practices Act, which imposed a stringent requirement that the disposition of assets be accurately
and fairly accounted for in a company’s books and records. The act also made illegal the payment of bribes
to foreign officials or to anyone who will transmit the money to a foreign official to assist the payor (the
one offering and delivering the money) in getting business.

Violations of the Racketeering Influenced and Corrupt Organizations Act
In 1970 Congress enacted the Racketeering Influenced and Corrupt Organizations Act (RICO), aimed at
ending organized crime’s infiltration into legitimate business. The act tells courts to construe its language
broadly “to effectuate its remedial purpose,” and many who are not part of organized crime have been
successfully prosecuted under the act. It bans a “pattern of racketeering,” defined as the commission of at
least two acts within ten years of any of a variety of already-existing crimes, including mail, wire, and
securities fraud. The act thus makes many types of fraud subject to severe penalties.

Computer Crime
Computer crime generally falls into four categories: (1) theft of money, financial instruments, or property;
(2) misappropriation of computer time; (3) theft of programs; and (4) illegal acquisition of information.
The main federal statutory framework for many computer crimes is the Computer Fraud and Abuse Act
(CFAA; see ). Congress only prohibited computer fraud and abuse where there was a federal interest, as
where computers of the government were involved or where the crime was interstate in nature.
Table 6.1 Summary of Provisions of the Computer Fraud and Abuse Act

Obtaining national security information

Sec. (a)(1)

10 years maximum (20 years second
offense)

Trespassing in a government computer

Sec. (a)(3)

1 year (5)

Compromising the confidentiality of a computer

Sec. (a)(2)

1 year (10)

Accessing a computer to defraud and obtain
value

Sec. (a)4

5 years (10)

Saylor URL: http://www.saylor.org/books

Saylor.org
220

Intentional access and reckless damage

(a)(5)(A)(ii) 5 years (20)

Trafficking in passwords

(a)(6)

1 year (10)

KEY TAKEAWAY
Offenses can be against persons, against property, or against public policy (as when you bribe a public
official, commit perjury, use public goods such as the mails or the Internet to commit fraud, or commit
other white-collar crimes).

EXERCISES

1.

Which does more serious harm to society: street crimes or white-collar crimes?

2.

Why are various crimes so difficult to define precisely?

3.

Hungry Harold goes by the home of Juanita Martinez. Juanita has just finished baking a cherry pie and
sets it in the open windowsill to cool. Harold smells the pie from the sidewalk. It is twilight; while still
light, the sun has officially set. Harold reaches into the window frame and removes the pie. Technically,
has Harold committed burglary? What are the issues here based on the definition of burglary?

4.

What is fraud? How is it different from dishonesty? Is being dishonest a criminal offense? If so, have you
been a criminal already today?
5.

[1] United States v. Isaacs, 493 F.2d 1124 (7th Cir. 1974), cert. denied, 417 US 976 (1974).

6.

[2] U.S. v. Hanousek, 176 F.3d 1116 (9th Cir. 1999).

6.3 The Nature of a Criminal Act

LEARNING OBJECTIVES

1.

Understand how it is possible to commit a criminal act without actually doing anything that you think
might be criminal.

2.

Analyze and explain the importance of intention in criminal law and criminal prosecutions.

3.

Explain how a corporation can be guilty of a crime, even though it is a corporation’s agents that commit
the crime.

To be guilty of a crime, you must have acted. Mental desire or intent to do so is insufficient. But what
constitutes an act? This question becomes important when someone begins to commit a crime, or
does so in association with others, or intends to do one thing but winds up doing something else.
Saylor URL: http://www.saylor.org/books

Saylor.org
221

Attempt
It is not necessary to commit the intended crime to be found guilty of a criminal offense. An attempt to
commit the crime is punishable as well, though usually not as severely. For example, Brett points a gun at
Ashley, intending to shoot her dead. He pulls the trigger but his aim is off, and he misses her heart by four
feet. He is guilty of an attempt to murder. Suppose, however, that earlier in the day, when he was
preparing to shoot Ashley, Brett had been overheard in his apartment muttering to himself of his
intention, and that a neighbor called the police. When they arrived, he was just snapping his gun into his
shoulder holster.
At that point, courts in most states would not consider him guilty of an attempt because he had not passed
beyond the stage of preparation. After having buttoned his jacket he might have reconsidered and put the
gun away. Determining when the accused has passed beyond mere preparation and taken an actual step
toward perpetrating the crime is often difficult and is usually for the jury to decide.

Impossibility
What if a defendant is accused of attempting a crime that is factually impossible? For example, suppose
that men believed they were raping a drunken, unconscious woman, and were later accused of attempted
rape, but defended on the grounds of factual impossibility because the woman was actually dead at the
time sexual intercourse took place? Or suppose that a husband intended to poison his wife with
strychnine in her coffee, but put sugar in the coffee instead? The “mens rea” or criminal intent was there,
but the act itself was not criminal (rape requires a live victim, and murder by poisoning requires the use of
poison). States are divided on this, but thirty-seven states have ruled out factual impossibility as a defense
to the crime of attempt.
Legal impossibility is different, and is usually acknowledged as a valid defense. If the defendant completes
all of his intended acts, but those acts do not fulfill all the required elements of a crime, there could be a
successful “impossibility” defense. If Barney (who has poor sight), shoots at a tree stump, thinking it is his
neighbor, Ralph, intending to kill him, has he committed an attempt? Many courts would hold that he has
not. But the distinction between factual impossibility and legal impossibility is not always clear, and the
trend seems to be to punish the intended attempt.
Saylor URL: http://www.saylor.org/books

Saylor.org
222

Conspiracy
Under both federal and state laws, it is a separate offense to work with others toward the commission of a
crime. When two or more people combine to carry out an unlawful purpose, they are engaged in a
conspiracy. The law of conspiracy is quite broad, especially when it is used by prosecutors in connection
with white-collar crimes. Many people can be swept up in the net of conspiracy, because it is unnecessary
to show that the actions they took were sufficient to constitute either the crime or an attempt. Usually, the
prosecution needs to show only (1) an agreement and (2) a single overt act in furtherance of the
conspiracy. Thus if three people agree to rob a bank, and if one of them goes to a store to purchase a gun
to be used in the holdup, the three can be convicted of conspiracy to commit robbery. Even the purchase
of an automobile to be used as the getaway car could support a conspiracy conviction.
The act of any one of the conspirators is imputed to the other members of the conspiracy. It does not
matter, for instance, that only one of the bank robbers fired the gun that killed a guard. All can be
convicted of murder. That is so even if one of the conspirators was stationed as a lookout several blocks
away and even if he specifically told the others that his agreement to cooperate would end “just as soon as
there is shooting.”

Agency and Corporations
A person can be guilty of a crime if he acts through another. Again, the usual reason for “imputing” the
guilt of the actor to another is that both were engaged in a conspiracy. But imputation of guilt is not
limited to a conspiracy. The agent may be innocent even though he participates. A corporate officer
directs a junior employee to take a certain bag and deliver it to the officer’s home. The employee
reasonably believes that the officer is entitled to the bag. Unbeknownst to the employee, the bag contains
money that belongs to the company, and the officer wishes to keep it. This is not a conspiracy. The
employee is not guilty of larceny, but the officer is, because the agent’s act is imputed to him.
Since intent is a necessary component of crime, an agent’s intent cannot be imputed to his principal if the
principal did not share the intent. The company president tells her sales manager, “Go make sure our
biggest customer renews his contract for next year”—by which she meant, “Don’t ignore our biggest
customer.” Standing before the customer’s purchasing agent, the sales manager threatens to tell the
Saylor URL: http://www.saylor.org/books

Saylor.org
223

purchasing agent’s boss that the purchasing agent has been cheating on his expense account, unless he
signs a new contract. The sales manager could be convicted of blackmail, but the company president could
not.
Can a corporation be guilty of a crime? For many types of crimes, the guilt of individual employees may be
imputed to the corporation. Thus the antitrust statutes explicitly state that the corporation may be
convicted and fined for violations by employees. This is so even though the shareholders are the ones who
ultimately must pay the price—and who may have had nothing to do with the crime nor the power to stop
it. The law of corporate criminal responsibility has been changing in recent years. The tendency is to hold
the corporation liable under criminal law if the act has been directed by a responsible officer or group
within the corporation (the president or board of directors).

KEY TAKEAWAY

Although proving the intent to commit a crime (the mens rea) is essential, the intent can be established by
inference (circumstantially). Conspirators may not actually commit a crime, for example, but in preparing
for a criminal act, they may be guilty of the crime of conspiracy. Certain corporate officers, as well, may
not be directly committing criminal acts but may be held criminally responsible for acts of their agents and
contractors.

EXERCISES

1.

Give an example of how someone can intend to commit a crime but fail to commit one.

2.

Describe a situation where there is a conspiracy to commit a crime without the crime actually taking
place.

3.

Create a scenario based on current events where a corporation could be found guilty of committing a
crime even though the CEO, the board of directors, and the shareholders have not themselves done a
criminal act.

6.4 Responsibility
1.

LEARNING OBJECTIVES

Explain why criminal law generally requires that the defendant charged with a crime have criminal
"intent."

Saylor URL: http://www.saylor.org/books

Saylor.org
224

2.

Know and explain the possible excuses relating to responsibility that are legally recognized by courts,
including lack of capacity.

In General
The mens rea requirement depends on the nature of the crime and all the circumstances surrounding the
act. In general, though, the requirement means that the accused must in some way have intended the
criminal consequences of his act. Suppose, for example, that Charlie gives Gabrielle a poison capsule to
swallow. That is the act. If Gabrielle dies, is Charlie guilty of murder? The answer depends on what his
state of mind was. Obviously, if he gave it to her intending to kill her, the act was murder.
What if he gave it to her knowing that the capsule was poison but believing that it would only make her
mildly ill? The act is still murder, because we are all liable for the consequences of any intentional act that
may cause harm to others. But suppose that Gabrielle had asked Harry for aspirin, and he handed her two
pills that he reasonably believed to be aspirin (they came from the aspirin bottle and looked like aspirin)
but that turned out to be poison, the act would not be murder, because he had neither intent nor a state of
knowledge from which intent could be inferred.
Not every criminal law requires criminal intent as an ingredient of the crime. Many regulatory codes
dealing with the public health and safety impose strict requirements. Failure to adhere to such
requirements is a violation, whether or not the violator had mens rea. The United States v.
Park case, Section 6.7 "Cases", a decision of the US Supreme Court, shows the different considerations
involved in mens rea.

Excuses That Limit or Overcome Responsibility
Mistake of Fact and Mistake of Law
Ordinarily, ignorance of the law is not an excuse. If you believe that it is permissible to turn right on a red
light but the city ordinance prohibits it, your belief, even if reasonable, does not excuse your violation of
the law. Under certain circumstances, however, ignorance of law will be excused. If a statute imposes
criminal penalties for an action taken without a license, and if the government official responsible for
issuing the license formally tells you that you do not need one (though in fact you do), a conviction for
violating the statute cannot stand. In rare cases, a lawyer’s advice, contrary to the statute, will be held to
Saylor URL: http://www.saylor.org/books

Saylor.org
225

excuse the client, but usually the client is responsible for his attorney’s mistakes. Otherwise, as it is said,
the lawyer would be superior to the law.
Ignorance or mistake of fact more frequently will serve as an excuse. If you take a coat from a restaurant,
believing it to be yours, you cannot be convicted of larceny if it is not. Your honest mistake of fact negates
the requisite intent. In general, the rule is that a mistaken belief of fact will excuse criminal responsibility
if (1) the belief is honestly held, (2) it is reasonable to hold it, and (3) the act would not have been criminal
if the facts were as the accused supposed them to have been.

Entrapment
One common technique of criminal investigation is the use of an undercover agent or decoy—the
policeman who poses as a buyer of drugs from a street dealer or the elaborate “sting” operations in which
ostensibly stolen goods are “sold” to underworld “fences.” Sometimes these methods are the only way by
which certain kinds of crime can be rooted out and convictions secured.
But a rule against entrapment limits the legal ability of the police to play the role of criminals. The police
are permitted to use such techniques to detect criminal activity; they are not permitted to do so to
instigate crime. The distinction is usually made between a person who intends to commit a crime and one
who does not. If the police provide the former with an opportunity to commit a criminal act—the sale of
drugs to an undercover agent, for example—there is no defense of entrapment. But if the police knock on
the door of one not known to be a drug user and persist in a demand that he purchase drugs from them,
finally overcoming his will to resist, a conviction for purchase and possession of drugs can be overturned
on the ground of entrapment.

Other Excuses
A number of other circumstances can limit or excuse criminal liability. These include compulsion (a gun
pointed at one’s head by a masked man who apparently is unafraid to use the weapon and who demands
that you help him rob a store), honest consent of the “victim” (the quarterback who is tackled), adherence
to the requirements of legitimate public authority lawfully exercised (a policeman directs a towing
company to remove a car parked in a tow-away zone), the proper exercise of domestic authority (a parent
may spank a child, within limits), and defense of self, others, property, and habitation. Each of these
excuses is a complex subject in itself.

Saylor URL: http://www.saylor.org/books

Saylor.org
226

Lack of Capacity
A further defense to criminal prosecution is the lack of mental capacity to commit the crime. Infants and
children are considered incapable of committing a crime; under common law any child under the age of
seven could not be prosecuted for any act. That age of incapacity varies from state to state and is now
usually defined by statutes. Likewise, insanity or mental disease or defect can be a complete defense.
Intoxication can be a defense to certain crimes, but the mere fact of drunkenness is not ordinarily
sufficient.

KEY TAKEAWAY

In the United States, some crimes can be committed by not following strict regulatory requirements for
health, safety, or the environment. The law does provide excuses from criminal liability for mistakes of
fact, entrapment, and lack of capacity.

EXERCISES

1.

Describe several situations in which compulsion, consent, or other excuses take away criminal liability.

2.

Your employee is drunk on the job and commits the crime of assault and battery on a customer. He claims
lack of capacity as an excuse. Should the courts accept this excuse? Why or why not?

6.5 Procedure
1.

LEARNING OBJECTIVES

Describe the basic steps in pretrial criminal procedure that follow a government's determination to arrest
someone for an alleged criminal act.

2.

Describe the basic elements of trial and posttrial criminal procedure.

The procedure for criminal prosecutions is complex. Procedures will vary from state to state. A
criminal case begins with an arrest if the defendant is caught in the act or fleeing from the scene; if
the defendant is not caught, a warrant for the defendant’s arrest will issue. The warrant is issued by a
judge or a magistrate upon receiving a complaint detailing the charge of a specific crime against the
accused. It is not enough for a police officer to go before a judge and say, “I’d like you to arrest
Bonnie because I think she’s just murdered Clyde.” She must supply enough information to satisfy
the magistrate that there is probable cause (reasonable grounds) to believe that the accused

Saylor URL: http://www.saylor.org/books

Saylor.org
227

committed the crime. The warrant will be issued to any officer or agency that has power to arrest the
accused with warrant in hand.
The accused will be brought before the magistrate for a preliminary hearing. The purpose of the
hearing is to determine whether there is sufficient reason to hold the accused for trial. If so, the
accused can be sent to jail or be permitted to make bail. Bail is a sum of money paid to the court to
secure the defendant’s attendance at trial. If he fails to appear, he forfeits the money.
Constitutionally, bail can be withheld only if there is reason to believe that the accused will flee the
jurisdiction.
Once the arrest is made, the case is in the hands of the prosecutor. In the fifty states, prosecution is a
function of the district attorney’s office. These offices are usually organized on a county-by-county
basis. In the federal system, criminal prosecution is handled by the office of the US attorney, one of
whom is appointed for every federal district.
Following the preliminary hearing, the prosecutor must either file an information (a document
stating the crime of which the person being held is accused) or ask the grand jury for an indictment.
The grand jury consists of twenty-three people who sit to determine whether there is sufficient
evidence to warrant a prosecution. It does not sit to determine guilt or innocence. The indictment is
the grand jury’s formal declaration of charges on which the accused will be tried. If indicted, the
accused formally becomes a defendant.
The defendant will then be arraigned, that is, brought before a judge to answer the accusation in the
indictment. The defendant may plead guilty or not guilty. If he pleads not guilty, the case will be tried
before a jury (sometimes referred to as a petit jury). The jury cannot convict unless it finds the
defendant guilty beyond a reasonable doubt.
The defendant might have pleaded guilty to the offense or to a lesser charge (often referred to as a
“lesser included offense”—simple larceny, for example, is a lesser included offense of robbery
because the defendant may not have used violence but nevertheless stole from the victim). Such a
plea is usually arranged through plea bargaining with the prosecution. In return for the plea, the
prosecutor promises to recommend to the judge that the sentence be limited. The judge most often,
but not always, goes along with the prosecutor’s recommendation.

Saylor URL: http://www.saylor.org/books

Saylor.org
228

The defendant is also permitted to file a plea of nolo contendere (no contest) in prosecutions for
certain crimes. In so doing, he neither affirms nor denies his guilt. He may be sentenced as though he
had pleaded guilty, although usually a nolo plea is the result of a plea bargain. Why plead nolo? In
some offenses, such as violations of the antitrust laws, the statutes provide that private plaintiffs may
use a conviction or a guilty plea as proof that the defendant violated the law. This enables a plaintiff
to prove liability without putting on witnesses or evidence and reduces the civil trial to a hearing
about the damages to plaintiff. The nolo plea permits the defendant to avoid this, so that any plaintiff
will have to not only prove damages but also establish civil liability.
Following a guilty plea or a verdict of guilt, the judge will impose a sentence after presentencing
reports are written by various court officials (often, probation officers). Permissible sentences are
spelled out in statutes, though these frequently give the judge a range within which to work (e.g.,
twenty years to life). The judge may sentence the defendant to imprisonment, a fine, or both, or may
decide to suspend sentence (i.e., the defendant will not have to serve the sentence as long as he stays
out of trouble).
Sentencing usually comes before appeal. As in civil cases, the defendant, now convicted, has the right
to take at least one appeal to higher courts, where issues of procedure and constitutional rights may
be argued.

KEY TAKEAWAY

Criminal procedure in US courts is designed to provide a fair process to both criminal defendants and to
society. The grand jury system, prosecutorial discretion, plea bargains, and appeals for lack of a fair trial
are all part of US criminal procedure.

1.

EXERCISES

Harold is charged with the crime of assault with a deadly weapon with intent to kill or inflict serious bodily
injury. It is a more serious crime than simple assault. Harold’s attorney wants the prosecutor to give
Harold a break, but Harold is guilty of at least simple assault and may also have had the intent to kill.
What is Harold’s attorney likely to do?

2.

Kumar was driving his car, smoking marijuana, and had an accident with another vehicle. The other driver
was slightly injured. When the officer arrived, she detected a strong odor of marijuana in Kumar’s car and
a small amount of marijuana in the glove compartment. The other driver expects to bring a civil action

Saylor URL: http://www.saylor.org/books

Saylor.org
229

against Kumar for her injuries after Kumar’s criminal case. What should Kumar plead in the criminal
case—careless driving or driving under the influence?

6.6 Constitutional Rights of the Accused

LEARNING OBJECTIVES

1.

Describe the most significant constitutional rights of defendants in US courts, and name the source of
these rights.

2.

Explain the Exclusionary rule and the reason for its existence.

Search and Seizure
The rights of those accused of a crime are spelled out in four of the ten constitutional amendments that
make up the Bill of Rights (Amendments Four, Five, Six, and Eight). For the most part, these
amendments have been held to apply to both the federal and the state governments. The Fourth
Amendment says in part that “the right of the people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures, shall not be violated.” Although there are numerous
and tricky exceptions to the general rule, ordinarily the police may not break into a person’s house or
confiscate his papers or arrest him unless they have a warrant to do so. This means, for instance, that a
policeman cannot simply stop you on a street corner and ask to see what is in your pockets (a power the
police enjoy in many other countries), nor can your home be raided without probable cause to believe that
you have committed a crime. What if the police do search or seize unreasonably?
The courts have devised a remedy for the use at trial of the fruits of an unlawful search or seizure.
Evidence that is unconstitutionally seized is excluded from the trial. This is the so-called exclusionary
rule, first made applicable in federal cases in 1914 and brought home to the states in 1961.
The exclusionary rule is highly controversial, and there are numerous exceptions to it. But it remains
generally true that the prosecutor may not use evidence willfully taken by the police in violation of
constitutional rights generally, and most often in the violation of Fourth Amendment rights. (The fruits of
a coerced confession are also excluded.)

Saylor URL: http://www.saylor.org/books

Saylor.org
230

Double Jeopardy
The Fifth Amendment prohibits the government from prosecuting a person twice for the same offense.
The amendment says that no person shall be “subject for the same offence to be twice put in jeopardy of
life or limb.” If a defendant is acquitted, the government may not appeal. If a defendant is convicted and
his conviction is upheld on appeal, he may not thereafter be reprosecuted for the same crime.

Self-Incrimination
The Fifth Amendment is also the source of a person’s right against self-incrimination (no person “shall be
compelled in any criminal case to be a witness against himself”). The debate over the limits of this right
has given rise to an immense literature. In broadest outline, the right against self-incrimination means
that the prosecutor may not call a defendant to the witness stand during trial and may not comment to the
jury on the defendant’s failure to take the stand. Moreover, a defendant’s confession must be excluded
from evidence if it was not voluntarily made (e.g., if the police beat the person into giving a confession).
In Miranda v. Arizona, the Supreme Court ruled that no confession is admissible if the police have not
first advised a suspect of his constitutional rights, including the right to have a lawyer present to advise
him during the questioning.

[1]

These so-called Miranda warnings have prompted scores of follow-up cases

that have made this branch of jurisprudence especially complex.

Speedy Trial
The Sixth Amendment tells the government that it must try defendants speedily. How long a delay is too
long depends on the circumstances in each case. In 1975, Congress enacted the Speedy Trial Act to give
priority to criminal cases in federal courts. It requires all criminal prosecutions to go to trial within
seventy-five days (though the law lists many permissible reasons for delay).

Cross-Examination
The Sixth Amendment also says that the defendant shall have the right to confront witnesses against him.
No testimony is permitted to be shown to the jury unless the person making it is present and subject to
cross-examination by the defendant’s counsel.
Saylor URL: http://www.saylor.org/books

Saylor.org
231

Assistance of Counsel
The Sixth Amendment guarantees criminal defendants the right to have the assistance of defense counsel.
During the eighteenth century and before, the British courts frequently refused to permit defendants to
have lawyers in the courtroom during trial. The right to counsel is much broader in this country, as the
result of Supreme Court decisions that require the state to pay for a lawyer for indigent defendants in
most criminal cases.

Cruel and Unusual Punishment
Punishment under the common law was frequently horrifying. Death was a common punishment for
relatively minor crimes. In many places throughout the world, punishments still persist that seem cruel
and unusual, such as the practice of stoning someone to death. The guillotine, famously in use during and
after the French Revolution, is no longer used, nor are defendants put in stocks for public display and
humiliation. In pre-Revolutionary America, an unlucky defendant who found himself convicted could face
brutal torture before death.
The Eighth Amendment banned these actions with the words that “cruel and unusual punishments [shall
not be] inflicted.” Virtually all such punishments either never were enacted or have been eliminated from
the statute books in the United States. Nevertheless, the Eighth Amendment has become a source of
controversy, first with the Supreme Court’s ruling in 1976 that the death penalty, as haphazardly applied
in the various states, amounted to cruel and unusual punishment. Later Supreme Court opinions have
made it easier for states to administer the death penalty. As of 2010, there were 3,300 defendants on
death row in the United States. Of course, no corporation is on death row, and no corporation’s charter
has ever been revoked by a US state, even though some corporations have repeatedly been indicted and
convicted of criminal offenses.

Presumption of Innocence
The most important constitutional right in the US criminal justice system is the presumption of
innocence. The Supreme Court has repeatedly cautioned lower courts in the United States that juries must
be properly instructed that the defendant is innocent until proven guilty. This is the origin of the “beyond
Saylor URL: http://www.saylor.org/books

Saylor.org
232

all reasonable doubt” standard of proof and is an instruction given to juries in each criminal case. The
Fifth Amendment notes the right of “due process” in federal proceedings, and the Fourteenth Amendment
requires that each state provide “due process” to defendants.

KEY TAKEAWAY

The US Constitution provides several important protections for criminal defendants, including a
prohibition on the use of evidence that has been obtained by unconstitutional means. This would include
evidence seized in violation of the Fourth Amendment and confessions obtained in violation of the Fifth
Amendment.

1.

EXERCISES

Do you think it is useful to have a presumption of innocence in criminal cases? What if there were not a
presumption of innocence in criminal cases?

2.

Do you think public humiliation, public execution, and unusual punishments would reduce the amount of
crime? Why do you think so?

3.

“Due process” is another phrase for “fairness.” Why should the public show fairness toward criminal
defendants?

[1] Miranda v. Arizona, 384 US 436 (1966).

6.7 Cases
False Pretenses
State v. Mills
96 Ariz. 377, 396 P.2d 5 (Ariz. 1964)
LOCKWOOD, VICE CHIEF JUSTICE
Defendants appeal from a conviction on two counts of obtaining money by false pretenses in violation of
AR.S. §§ 13-661.A3. and 13-663.A1. The material facts, viewed “…in the light most favorable to sustaining
the conviction,” are as follows: Defendant William Mills was a builder and owned approximately 150
homes in Tucson in December, 1960. Mills conducted his business in his home. In 1960 defendant
Winifred Mills, his wife, participated in the business generally by answering the telephone, typing, and
receiving clients who came to the office.

Saylor URL: http://www.saylor.org/books

Saylor.org
233

In December 1960, Mills showed the complainant, Nathan Pivowar, a house at 1155 Knox Drive and
another at 1210 Easy Street, and asked Pivowar if he would loan money on the Knox Drive house. Pivowar
did not indicate at that time whether he would agree to such a transaction. Later in the same month
Nathan Pivowar told the defendants that he and his brother, Joe Pivowar, would loan $5,000 and $4,000
on the two houses. Three or four days later Mrs. Mills, at Pivowar’s request, showed him these homes
again.
Mills had prepared two typed mortgages for Pivowar. Pivowar objected to the wording, so in Mills’ office
Mrs. Mills retyped the mortgages under Pivowar’s dictation. After the mortgages had been recorded on
December 31, 1960, Pivowar gave Mills a bank check for $5,791.87, some cash, and a second mortgage
formerly obtained from Mills in the approximate sum of $3,000. In exchange Mills gave Pivowar two
personal notes in the sums of $5,250.00 and $4,200.00 and the two mortgages as security for the loan.
Although the due date for Mills’ personal notes passed without payment being made, the complainant did
not present the notes for payment, did not demand that they be paid, and did not sue upon them. In 1962
the complainant learned that the mortgages which he had taken as security in the transaction were not
first mortgages on the Knox Drive and Easy Street properties. These mortgages actually covered two
vacant lots on which there were outstanding senior mortgages. On learning this, Pivowar signed a
complaint charging the defendants with the crime of theft by false pretenses.
On appeal defendants contend that the trial court erred in denying their motion to dismiss the
information. They urge that a permanent taking of property must be proved in order to establish the
crime of theft. Since the complainant had the right to sue on the defendants’ notes, the defendants assert
that complainant cannot be said to have been deprived of his property permanently. Defendants
misconceive the elements of the crime of theft by false pretenses. Stated in a different form, their
argument is that although the complainant has parted with his cash, a bank check, and a second
mortgage, the defendants intend to repay the loan.
Defendants admit that the proposition of law which they assert is a novel one in this jurisdiction.
Respectable authority in other states persuades us that their contention is without merit. A creditor has a
right to determine for himself whether he wishes to be a secured or an unsecured creditor. In the former
case, he has a right to know about the security. If he extends credit in reliance upon security which is
falsely represented to be adequate, he has been defrauded even if the debtor intends to repay the debt. His
Saylor URL: http://www.saylor.org/books

Saylor.org
234

position is now that of an unsecured creditor. At the very least, an unreasonable risk of loss has been
forced upon him by reason of the deceit. This risk which he did not intend to assume has been imposed
upon him by the intentional act of the debtor, and such action constitutes an intent to defraud.
***
The cases cited by defendants in support of their contention are distinguishable from the instant case in
that they involved theft by larceny. Since the crime of larceny is designed to protect a person’s possessory
interest in property whereas the crime of false pretenses protects one’s title interest, the requirement of a
permanent deprivation is appropriate to the former. Accordingly, we hold that an intent to repay a loan
obtained on the basis of a false representation of the security for the loan is no defense.
***
Affirmed in part, reversed in part, and remanded for resentencing.

CASE QUESTIONS

1.

False pretenses is a crime of obtaining ownership of property of another by making untrue
representations of fact with intent to defraud. What were the untrue representations of fact made by
Mills?

2.

Concisely state the defendant’s argument as to why Pivowar has not been deprived of any property.

3.

If Pivowar had presented the notes and Mills had paid, would a crime have been committed?

White-Collar Crimes
United States v. Park
421 U.S. 658 (1975)
MR. CHIEF JUSTICE BURGER delivered the opinion of the Court.
We granted certiorari to consider whether the jury instructions in the prosecution of a corporate officer
under § 301 (k) of the Federal Food, Drug, and Cosmetic Act, 52 Stat. 1042, as amended, 21 U.S.C. § 331
(k), were appropriate under United States v. Dotterweich, 320 U.S. 277 (1943). Acme Markets, Inc., is a
national retail food chain with approximately 36,000 employees, 874 retail outlets, 12 general
warehouses, and four special warehouses. Its headquarters, including the office of the president,
respondent Park, who is chief executive officer of the corporation, are located in Philadelphia,
Pennsylvania. In a five-count information filed in the United States District Court for the District of
Saylor URL: http://www.saylor.org/books

Saylor.org
235

Maryland, the Government charged Acme and respondent with violations of the Federal Food, Drug, and
Cosmetic Act. Each count of the information alleged that the defendants had received food that had been
shipped in interstate commerce and that, while the food was being held for sale in Acme’s Baltimore
warehouse following shipment in interstate commerce, they caused it to be held in a building accessible to
rodents and to be exposed to contamination by rodents. These acts were alleged to have resulted in the
food’s being adulterated within the meaning of 21 U.S.C. §§ 342 (a)(3) and (4), in violation of 21 U.S.C. §
331 (k).
Acme pleaded guilty to each count of the information. Respondent pleaded not guilty. The evidence at
trial demonstrated that in April 1970 the Food and Drug Administration (FDA) advised respondent by
letter of insanitary conditions in Acme’s Philadelphia warehouse. In 1971 the FDA found that similar
conditions existed in the firm’s Baltimore warehouse. An FDA consumer safety officer testified concerning
evidence of rodent infestation and other insanitary conditions discovered during a 12-day inspection of
the Baltimore warehouse in November and December 1971. He also related that a second inspection of the
warehouse had been conducted in March 1972. On that occasion the inspectors found that there had been
improvement in the sanitary conditions, but that “there was still evidence of rodent activity in the building
and in the warehouses and we found some rodent-contaminated lots of food items.”
The Government also presented testimony by the Chief of Compliance of the FDA’s Baltimore office, who
informed respondent by letter of the conditions at the Baltimore warehouse after the first inspection.
There was testimony by Acme’s Baltimore division vice president, who had responded to the letter on
behalf of Acme and respondent and who described the steps taken to remedy the insanitary conditions
discovered by both inspections. The Government’s final witness, Acme’s vice president for legal affairs
and assistant secretary, identified respondent as the president and chief executive officer of the company
and read a bylaw prescribing the duties of the chief executive officer. He testified that respondent
functioned by delegating “normal operating duties” including sanitation, but that he retained “certain
things, which are the big, broad, principles of the operation of the company and had “the responsibility of
seeing that they all work together.”
At the close of the Government’s case in chief, respondent moved for a judgment of acquittal on the
ground that “the evidence in chief has shown that Mr. Park is not personally concerned in this Food and

Saylor URL: http://www.saylor.org/books

Saylor.org
236

Drug violation.” The trial judge denied the motion, stating that United States v. Dotterweich, 320 U.S. 277
(1943), was controlling.
Respondent was the only defense witness. He testified that, although all of Acme’s employees were in a
sense under his general direction, the company had an “organizational structure for responsibilities for
certain functions” according to which different phases of its operation were “assigned to individuals who,
in turn, have staff and departments under them.” He identified those individuals responsible for
sanitation, and related that upon receipt of the January 1972 FDA letter, he had conferred with the vice
president for legal affairs, who informed him that the Baltimore division vice president “was investigating
the situation immediately and would be taking corrective action and would be preparing a summary of the
corrective action to reply to the letter.” Respondent stated that he did not “believe there was anything [he]
could have done more constructively than what [he] found was being done.”
On cross-examination, respondent conceded that providing sanitary conditions for food offered for sale to
the public was something that he was “responsible for in the entire operation of the company” and he
stated that it was one of many phases of the company that he assigned to “dependable subordinates.”
Respondent was asked about and, over the objections of his counsel, admitted receiving, the April 1970
letter addressed to him from the FDA regarding insanitary conditions at Acme’s Philadelphia warehouse.
He acknowledged that, with the exception of the division vice president, the same individuals had
responsibility for sanitation in both Baltimore and Philadelphia. Finally, in response to questions
concerning the Philadelphia and Baltimore incidents, respondent admitted that the Baltimore problem
indicated the system for handling sanitation “wasn’t working perfectly” and that as Acme’s chief executive
officer he was “responsible for any result which occurs in our company.”
At the close of the evidence, respondent’s renewed motion for a judgment of acquittal was denied. The
relevant portion of the trial judge’s instructions to the jury challenged by respondent is set out in the
margin. Respondent’s counsel objected to the instructions on the ground that they failed fairly to reflect
our decision in United States v. Dotterweich supra, and to define “‘responsible relationship.’” The trial
judge overruled the objection. The jury found respondent guilty on all counts of the information, and he
was subsequently sentenced to pay a fine of $50 on each count. The Court of Appeals reversed the
conviction and remanded for a new trial.
***
Saylor URL: http://www.saylor.org/books

Saylor.org
237

The question presented by the Government’s petition for certiorari in United States v. Dotterweich, and
the focus of this Court’s opinion, was whether the manager of a corporation, as well as the corporation
itself, may be prosecuted under the Federal Food, Drug, and Cosmetic Act of 1938 for the introduction of
misbranded and adulterated articles into interstate commerce. In Dotterweich, a jury had disagreed as to
the corporation, a jobber purchasing drugs from manufacturers and shipping them in interstate
commerce under its own label, but had convicted Dotterweich, the corporation’s president and general
manager. The Court of Appeals reversed the conviction on the ground that only the drug dealer, whether
corporation or individual, was subject to the criminal provisions of the Act, and that where the dealer was
a corporation, an individual connected therewith might be held personally only if he was operating the
corporation as his ‘alter ego.’
In reversing the judgment of the Court of Appeals and reinstating Dotterweich’s conviction, this Court
looked to the purposes of the Act and noted that they “touch phases of the lives and health of people
which, in the circumstances of modern industrialism, are largely beyond self-protection. It observed that
the Act is of “a now familiar type” which “dispenses with the conventional requirement for criminal
conduct-awareness of some wrongdoing: In the interest of the larger good it puts the burden of acting at
hazard upon a person otherwise innocent but standing in responsible relation to a public danger. Central
to the Court’s conclusion that individuals other than proprietors are subject to the criminal provisions of
the Act was the reality that the only way in which a corporation can act is through the individuals, who act
on its behalf.
***
The Court recognized that, because the Act dispenses with the need to prove “consciousness of
wrongdoing,” it may result in hardship even as applied to those who share “responsibility in the business
process resulting in” a violation.…The rule that corporate employees who have “a responsible share in the
furtherance of the transaction which the statute outlaws” are subject to the criminal provisions of the Act
was not formulated in a vacuum. Cf. Morissette v. United States, 342 U.S. 246, 258 (1952). Cases under
the Federal Food and Drugs Act of 1906 reflected the view both that knowledge or intent were not
required to be proved in prosecutions under its criminal provisions, and that responsible corporate agents
could be subjected to the liability thereby imposed.
***
Saylor URL: http://www.saylor.org/books

Saylor.org
238

The rationale of the interpretation given the Act in Dotterweich…has been confirmed in our subsequent
cases. Thus, the Court has reaffirmed the proposition that the public interest in the purity of its food is so
great as to warrant the imposition of the highest standard of care on distributors.
Thus Dotterweich and the cases which have followed reveal that in providing sanctions which reach and
touch the individuals who execute the corporate mission—and this is by no means necessarily confined to
a single corporate agent or employee—the Act imposes not only a positive duty to seek out and remedy
violations when they occur but also, and primarily, a duty to implement measures that will insure that
violations will not occur. The requirements of foresight and vigilance imposed on responsible corporate
agents are beyond question demanding, and perhaps onerous, but they are no more stringent than the
public has a right to expect of those who voluntarily assume positions of authority in business enterprises
whose services and products affect the health and well-being of the public that supports them.
***
Reading the entire charge satisfies us that the jury’s attention was adequately focused on the issue of
respondent’s authority with respect to the conditions that formed the basis of the alleged violations.
Viewed as a whole, the charge did not permit the jury to find guilt solely on the basis of respondent’s
position in the corporation; rather, it fairly advised the jury that to find guilt it must find respondent “had
a responsible relation to the situation,” and “by virtue of his position…had…authority and responsibility”
to deal with the situation.
The situation referred to could only be “food…held in unsanitary conditions in a warehouse with the result
that it consisted, in part, of filth or…may have been contaminated with filth.”
Our conclusion that the Court of Appeals erred in its reading of the jury charge suggests as well our
disagreement with that court concerning the admissibility of evidence demonstrating that respondent was
advised by the FDA in 1970 of insanitary conditions in Acme’s Philadelphia warehouse. We are satisfied
that the Act imposes the highest standard of care and permits conviction of responsible corporate officials
who, in light of this standard of care, have the power to prevent or correct violations of its provisions.
***
Reversed.

Saylor URL: http://www.saylor.org/books

Saylor.org
239

CASE QUESTIONS
1.

Did Park have criminal intent to put adulterated food into commerce? If not, how can Park’s conduct be
criminalized?

2.

To get a conviction, what does the prosecutor have to show, other than that Park was the CEO of Acme
and therefore responsible for what his company did or didn’t do?

6.8 Summary and Exercises
Summary

Criminal law is that branch of law governing offenses against society. Most criminal law requires a specific
intent to commit the prohibited act (although a very few economic acts, made criminal by modern
legislation, dispense with the requirement of intent). In this way, criminal law differs from much of civil
law—for example, from the tort of negligence, in which carelessness, rather than intent, can result in
liability.
Major crimes are known as felonies. Minor crimes are known as misdemeanors. Most people have a
general notion about familiar crimes, such as murder and theft. But conventional knowledge does not
suffice for understanding technical distinctions among related crimes, such as larceny, robbery, and false
pretenses. These distinctions can be important because an individual can be found guilty not merely for
committing one of the acts defined in the criminal law but also for attempting or conspiring to commit
such an act. It is usually easier to convict someone of attempt or conspiracy than to convict for the main
crime, and a person involved in a conspiracy to commit a felony may find that very little is required to put
him into serious trouble.
Of major concern to the business executive is white-collar crime, which encompasses a host of offenses,
including bribery, embezzlement, fraud, restraints of trade, and computer crime. Anyone accused of crime
should know that they always have the right to consult with a lawyer and should always do so.

EXERCISES

1.

Bill is the chief executive of a small computer manufacturing company that desperately needs funds to
continue operating. One day a stranger comes to Bill to induce him to take part in a cocaine smuggling
deal that would net Bill millions of dollars. Unbeknownst to Bill, the stranger is an undercover policeman.
Bill tells the stranger to go away. The stranger persists, and after five months of arguing and cajoling, the

Saylor URL: http://www.saylor.org/books

Saylor.org
240

stranger wears down Bill’s will to resist. Bill agrees to take delivery of the cocaine and hands over a down
payment of $10,000 to the undercover agent, who promptly arrests him for conspiracy to violate the
narcotics laws. What defenses does Bill have?
2.

You are the manager of a bookstore. A customer becomes irritated at having to stand in line and begins to
shout at the salesclerk for refusing to wait on him. You come out of your office and ask the customer to
calm down. He shouts at you. You tell him to leave. He refuses. So you and the salesclerk pick him up and
shove him bodily out the door. He calls the police to have you arrested for assault. Should the police
arrest you? Assuming that they do, how would you defend yourself in court?

3.

Marilyn is arrested for arson against a nuclear utility, a crime under both state and federal law. She is
convicted in state court and sentenced to five years in jail. Then the federal government decides to
prosecute her for the same offense. Does she have a double-jeopardy defense against the federal
prosecution?

4.

Tectonics, a US corporation, is bidding on a project in Nigeria, and its employee wins the bid by secretly
giving $100,000 to the Nigerian public official that has the most say about which company will be
awarded the contract. The contract is worth $80 million, and Tectonics expects to make at least $50
million on the project. Has a crime under US law been committed?

5.

Suppose that the CEO of Tectonics, Ted Nelson, is not actually involved in bribery of the Nigerian public
official Adetutu Adeleke. Instead, suppose that the CFO, Jamie Skillset, is very accomplished at insulating
both top management and the board of directors from some of the “operational realities” within the
company. Skillset knows that Whoopi Goldmine, a Nigerian employee of Tectonics, has made the deal
with Adeleke and secured the contract for Tectonics. Is it possible that Nelson, as well as Skillset, can be
found guilty of a crime?

6.

You have graduated from college and, after working hard for ten years, have scraped enough money
together to make a down payment on a forty-acre farm within driving distance to the small city where
you work in Colorado. In town at lunch one day, you run into an old friend from high school, Hayley Mills,
who tells you that she is saving her money to start a high-end consignment shop in town. You allow her to
have a room in your house for a few months until she has enough money to go into business. Over the
following weeks, however, you realize that old acquaintances from high school are stopping by almost
daily for short visits. When you bring this up to Hayley, she admits that many old friends are now relying

Saylor URL: http://www.saylor.org/books

Saylor.org
241

on her for marijuana. She is not a licensed caregiver in Colorado and is clearly violating the law. Out of
loyalty, you tell her that she has three weeks to move out, but you do not prevent her from continuing
sales while she is there. What crime have you committed?
7.

The Center Art Galleries—Hawaii sells artwork, and much of it involves art by the famous surrealist
painter Salvador Dali. The federal government suspected the center of selling forged Dali artwork and
obtained search warrants for six locations controlled by the center. The warrants told the executing
officer to seize any items that were “evidence of violations of federal criminal law.” The warrants did not
describe the specific crime suspected, nor did the warrants limit the seizure of items solely to Dali artwork
or suspected Dali forgeries. Are these search warrants valid?

[1]

SELF-TEST QUESTIONS

1.

Jared has made several loans to debtors who have declared bankruptcy. These are unsecured
claims. Jared “doctors” the documentation to show amounts owed that are higher than the
debtors actually owe. Later, Jared is charged with the federal criminal offense of filing false claims.
The standard (or “burden”) of proof that the US attorney must meet in the prosecution is
a.

beyond all doubt

b.

beyond a reasonable doubt

c.

clear and convincing evidence

d.

a preponderance of the evidence
Jethro, a businessman who resides in Atlanta, creates a disturbance at a local steakhouse and is
arrested for being drunk and disorderly. Drunk and disorderly is a misdemeanor under Georgia
law. A misdemeanor is a crime punishable by imprisonment for up to

a.

one year
b.

two years

c.

five years

d.

none of the above

Yuan is charged with a crime. To find him guilty, the prosecutor must show
a.

actus reus and mens rea
b.

mens rea only

Saylor URL: http://www.saylor.org/books

Saylor.org
242

c.

the performance of a prohibited act

d.

none of the above
Kira works for Data Systems Ltd. and may be liable for larceny if she steals

a.

a competitor’s trade secrets
b.

company computer time

c.

the use of Data Systems’ Internet for personal business

d.

any of the above

Candace is constructing a new office building that is near its completion. She offers Paul $500 to
overlook certain things that are noncompliant with the city’s construction code. Paul accepts the
money and overlooks the violations. Later, Candace is charged with the crime of bribery. This
occurred when
a.

Candace offered the bribe.

1.

b

2.

a

3.

a

4.

d

5.

a

b.

Paul accepted the bribe.

c.

Paul overlooked the violations.

d.

none of the above

SELF-TEST ANSWERS

[1] Center Art Galleries—Hawaii, Inc. v. United States, 875 F.2d 747 (9th Cir. 1989).

Saylor URL: http://www.saylor.org/books

Saylor.org
243

Chapter 7

Introduction to Tort Law
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Know why most legal systems have tort law.

2.

Identify the three kinds of torts.

3.

Show how tort law relates to criminal law and contract law.

4.

Understand negligent torts and defenses to claims of negligence.

5.

Understand strict liability torts and the reasons for them in the US legal system.

In civil litigation, contract and tort claims are by far the most numerous. The law attempts to adjust
for harms done by awarding damages to a successful plaintiff who demonstrates that the defendant
was the cause of the plaintiff’s losses. Torts can be intentional torts, negligent torts, or strict liability
torts. Employers must be aware that in many circumstances, their employees may create liability in
tort. This chapter explains the different kind of torts, as well as available defenses to tort claims.

7.1 Purpose of Tort Laws

LEARNING OBJECTIVES

1.

Explain why a sound market system requires tort law.

2.

Define a tort and give two examples.

3.

Explain the moral basis of tort liability.

4.

Understand the purposes of damage awards in tort.

Definition of Tort
The term tort is the French equivalent of the English word wrong. The word tortis also derived from the
Latin word tortum, which means twisted or crooked or wrong, in contrast to the word rectum, which
means straight (rectitude uses that Latin root). Thus conduct that is twisted or crooked and not straight is
a tort. The term was introduced into the English law by the Norman jurists.
Saylor URL: http://www.saylor.org/books

Saylor.org
244

Long ago, tort was used in everyday speech; today it is left to the legal system. A judge will instruct a jury
that a tort is usually defined as a wrong for which the law will provide a remedy, most often in the form of
money damages. The law does not remedy all “wrongs.” The preceding definition of tort does not reveal
the underlying principles that divide wrongs in the legal sphere from those in the moral sphere. Hurting
someone’s feelings may be more devastating than saying something untrue about him behind his back; yet
the law will not provide a remedy for saying something cruel to someone directly, while it may provide a
remedy for "defaming" someone, orally or in writing, to others.
Although the word is no longer in general use, tort suits are the stuff of everyday headlines. More and
more people injured by exposure to a variety of risks now seek redress (some sort of remedy through the
courts). Headlines boast of multimillion-dollar jury awards against doctors who bungled operations,
against newspapers that libeled subjects of stories, and against oil companies that devastate entire
ecosystems. All are examples of tort suits.
The law of torts developed almost entirely in the common-law courts; that is, statutes passed by
legislatures were not the source of law that plaintiffs usually relied on. Usually, plaintiffs would rely on the
common law (judicial decisions). Through thousands of cases, the courts have fashioned a series of rules
that govern the conduct of individuals in their noncontractual dealings with each other. Through
contracts, individuals can craft their own rights and responsibilities toward each other. In the absence of
contracts, tort law holds individuals legally accountable for the consequences of their actions. Those who
suffer losses at the hands of others can be compensated.
Many acts (like homicide) are both criminal and tortious. But torts and crimes are different, and the
difference is worth noting. A crime is an act against the people as a whole. Society punishes the murderer;
it does not usually compensate the family of the victim. Tort law, on the other hand, views the death as a
private wrong for which damages are owed. In a civil case, the tort victim or his family, not the state,
brings the action. The judgment against a defendant in a civil tort suit is usually expressed in monetary
terms, not in terms of prison times or fines, and is the legal system’s way of trying to make up for the
victim’s loss.

Saylor URL: http://www.saylor.org/books

Saylor.org
245

Kinds of Torts
There are three kinds of torts: intentional torts, negligent torts, and strict liability torts. Intentional torts
arise from intentional acts, whereas unintentional torts often result from carelessness (e.g., when a
surgical team fails to remove a clamp from a patient’s abdomen when the operation is finished). Both
intentional torts and negligent torts imply some fault on the part of the defendant. In strict liability torts,
by contrast, there may be no fault at all, but tort law will sometimes require a defendant to make up for
the victim’s losses even where the defendant was not careless and did not intend to do harm.

Dimensions of Tort Liability
There is a clear moral basis for recovery through the legal system where the defendant has been careless
(negligent) or has intentionally caused harm. Using the concepts that we are free and autonomous beings
with basic rights, we can see that when others interfere with either our freedom or our autonomy, we will
usually react negatively. As the old saying goes, “Your right to swing your arm ends at the tip of my nose.”
The law takes this even one step further: under intentional tort law, if you frighten someone by swinging
your arms toward the tip of her nose, you may have committed the tort of assault, even if there is no actual
touching (battery).
Under a capitalistic market system, rational economic rules also call for no negative externalities. That is,
actions of individuals, either alone or in concert with others, should not negatively impact third parties.
The law will try to compensate third parties who are harmed by your actions, even as it knows that a
money judgment cannot actually mend a badly injured victim.

Saylor URL: http://www.saylor.org/books

Saylor.org
246

Figure 7.1 Dimensions of Tort Liability

Dimensions of Tort: Fault
Tort principles can be viewed along different dimensions. One is the fault dimension. Like criminal law,
tort law requires a wrongful act by a defendant for the plaintiff to recover. Unlike criminal law, however,
there need not be a specific intent. Since tort law focuses on injury to the plaintiff, it is less concerned than
criminal law about the reasons for the defendant’s actions. An innocent act or a relatively innocent one
may still provide the basis for liability. Nevertheless, tort law—except for strict liability—relies on
standards of fault, or blameworthiness.
The most obvious standard is willful conduct. If the defendant (often called the tortfeasor—i.e., the one
committing the tort) intentionally injures another, there is little argument about tort liability. Thus all
crimes resulting in injury to a person or property (murder, assault, arson, etc.) are also torts, and the
plaintiff may bring a separate lawsuit to recover damages for injuries to his person, family, or property.

Saylor URL: http://www.saylor.org/books

Saylor.org
247

Most tort suits do not rely on intentional fault. They are based, rather, on negligent conduct that in the
circumstances is careless or poses unreasonable risks of causing damage. Most automobile accident and
medical malpractice suits are examples of negligence suits.
The fault dimension is a continuum. At one end is the deliberate desire to do injury. The middle ground is
occupied by careless conduct. At the other end is conduct that most would consider entirely blameless, in
the moral sense. The defendant may have observed all possible precautions and yet still be held liable.
This is called strict liability. An example is that incurred by the manufacturer of a defective product that is
placed on the market despite all possible precautions, including quality-control inspection. In many
states, if the product causes injury, the manufacturer will be held liable.

Dimensions of Tort: Nature of Injury
Tort liability varies by the type of injury caused. The most obvious type is physical harm to the person
(assault, battery, infliction of emotional distress, negligent exposure to toxic pollutants, wrongful death)
or property (trespass, nuisance, arson, interference with contract). Mental suffering can be redressed if it
is a result of physical injury (e.g., shock and depression following an automobile accident). A few states
now permit recovery for mental distress alone (a mother’s shock at seeing her son injured by a car while
both were crossing the street). Other protected interests include a person’s reputation (injured by
defamatory statements or writings), privacy (injured by those who divulge secrets of his personal life), and
economic interests (misrepresentation to secure an economic advantage, certain forms of unfair
competition).

Dimensions of Tort: Excuses
A third element in the law of torts is the excuse for committing an apparent wrong. The law does not
condemn every act that ultimately results in injury.
One common rule of exculpation is assumption of risk. A baseball fan who sits along the third base line
close to the infield assumes the risk that a line drive foul ball may fly toward him and strike him. He will
not be permitted to complain in court that the batter should have been more careful or that management
should have either warned him or put up a protective barrier.
Another excuse is negligence of the plaintiff. If two drivers are careless and hit each other on the highway,
some states will refuse to permit either to recover from the other. Still another excuse is consent: two
boxers in the ring consent to being struck with fists (but not to being bitten on the ear).
Saylor URL: http://www.saylor.org/books

Saylor.org
248

Damages
Since the purpose of tort law is to compensate the victim for harm actually done, damages are usually
measured by the extent of the injury. Expressed in money terms, these include replacement of property
destroyed, compensation for lost wages, reimbursement for medical expenses, and dollars that are
supposed to approximate the pain that is suffered. Damages for these injuries are called
compensatory damages.
In certain instances, the courts will permit an award of punitive damages. As the word punitive implies,
the purpose is to punish the defendant’s actions. Because a punitive award (sometimes called exemplary
damages) is at odds with the general purpose of tort law, it is allowable only in aggravated situations. The
law in most states permits recovery of punitive damages only when the defendant has deliberately
committed a wrong with malicious intent or has otherwise done something outrageous.
Punitive damages are rarely allowed in negligence cases for that reason. But if someone sets out
intentionally and maliciously to hurt another person, punitive damages may well be appropriate. Punitive
damages are intended not only to punish the wrongdoer, by exacting an additional and sometimes heavy
payment (the exact amount is left to the discretion of jury and judge), but also to deter others from similar
conduct. The punitive damage award has been subject to heavy criticism in recent years in cases in which
it has been awarded against manufacturers. One fear is that huge damage awards on behalf of a multitude
of victims could swiftly bankrupt the defendant. Unlike compensatory damages, punitive damages are
taxable.

KEY TAKEAWAY

There are three kinds of torts, and in two of them (negligent torts and strict liability torts), damages are
usually limited to making the victim whole through an enforceable judgment for money damages. These
compensatory damages awarded by a court accomplish only approximate justice for the injuries or
property damage caused by a tortfeasor. Tort laws go a step further toward deterrence, beyond
compensation to the plaintiff, in occasionally awarding punitive damages against a defendant. These are
almost always in cases where an intentional tort has been committed.

EXERCISES

1.

Why is deterrence needed for intentional torts (where punitive damages are awarded) rather than
negligent torts?

Saylor URL: http://www.saylor.org/books

Saylor.org
249

2.

Why are costs imposed on others without their consent problematic for a market economy? What if the
law did not try to reimpose the victim’s costs onto the tortfeasor? What would a totally nonlitigious
society be like?

7.2 Intentional Torts

LEARNING OBJECTIVES

1.

Distinguish intentional torts from other kinds of torts.

2.

Give three examples of an intentional tort—one that causes injury to a person, one that causes injury to
property, and one that causes injury to a reputation.

The analysis of most intentional torts is straightforward and parallels the substantive crimes already
discussed in Chapter 6 "Criminal Law". When physical injury or damage to property is caused, there
is rarely debate over liability if the plaintiff deliberately undertook to produce the harm. Certain
other intentional torts are worth noting for their relevance to business.

Assault and Battery
One of the most obvious intentional torts is assault and battery. Both criminal law and tort law serve to
restrain individuals from using physical force on others. Assault is (1) the threat of immediate harm or
offense of contact or (2) any act that would arouse reasonable apprehension of imminent harm. Battery is
unauthorized and harmful or offensive physical contact with another person that causes injury.
Often an assault results in battery, but not always. In Western Union Telegraph Co. v. Hill, for example,
the defendant did not touch the plaintiff’s wife, but the case presented an issue of possible assault even
without an actual battery; the defendant employee attempted to kiss a customer across the countertop,
couldn't quite reach her, but nonetheless created actionable fear (or, as the court put it, “apprehension”)
on the part of the plaintiff's wife. It is also possible to have a battery without an assault. For example, if
someone hits you on the back of the head with an iron skillet and you didn’t see it coming, there is a
battery but no assault. Likewise, if Andrea passes out from drinking too much at the fraternity party and a
stranger (Andre) kisses her on the lips while she is passed out, she would not be aware of any threat of
offensive contact and would have no apprehension of any harm. Thus there has been no tort of assault,

Saylor URL: http://www.saylor.org/books

Saylor.org
250

but she could allege the tort of battery. (The question of what damages, if any, would be an interesting
argument.)
Under the doctrine of transferred intent, if Draco aims his wand at Harry but Harry ducks just in time and
the impact is felt by Hermione instead, English law (and American law) would transfer Draco’s intent
from the target to the actual victim of the act. Thus Hermione could sue Draco for battery for any damages
she had suffered.

False Imprisonment
The tort of false imprisonment originally implied a locking up, as in a prison, but today it can occur if a
person is restrained in a room or a car or even if his or her movements are restricted while walking down
the street. People have a right to be free to go as they please, and anyone who without cause deprives
another of personal freedom has committed a tort. Damages are allowed for time lost, discomfort and
resulting ill health, mental suffering, humiliation, loss of reputation or business, and expenses such as
attorneys’ fees incurred as a result of the restraint (such as a false arrest). But as the case of Lester v.
Albers Super Markets, Inc. (Section 7.5 "Cases") shows, the defendant must be shown to have restrained
the plaintiff in order for damages to be allowed.

Intentional Infliction of Emotional Distress
Until recently, the common-law rule was that there could be no recovery for acts, even though
intentionally undertaken, that caused purely mental or emotional distress. For a case to go to the jury, the
courts required that the mental distress result from some physical injury. In recent years, many courts
have overthrown the older rule and now recognize the so-called new tort. In an employment context,
however, it is rare to find a case where a plaintiff is able to recover. The most difficult hurdle is proving
that the conduct was “extreme” or “outrageous.”
In an early California case, bill collectors came to the debtor’s home repeatedly and threatened the
debtor’s pregnant wife. Among other things, they claimed that the wife would have to deliver her child in
prison. The wife miscarried and had emotional and physical complications. The court found that the
behavior of the collection company’s two agents was sufficiently outrageous to prove the tort of
intentional infliction of emotional distress. In Roche v. Stern (New York), the famous cable television talk
Saylor URL: http://www.saylor.org/books

Saylor.org
251

show host Howard Stern had tastelessly discussed the remains of Deborah Roche, a topless dancer and
cable access television host.

[1]

The remains had been brought to Stern’s show by a close friend of Roche,

Chaunce Hayden, and a number of crude comments by Stern and Hayden about the remains were
videotaped and broadcast on a national cable television station. Roche’s sister and brother sued Howard
Stern and Infinity broadcasting and were able to get past the defendant’s motion to dismiss to have a jury
consider their claim.
A plaintiff’s burden in these cases is to show that the mental distress is severe. Many states require that
this distress must result in physical symptoms such as nausea, headaches, ulcers, or, as in the case of the
pregnant wife, a miscarriage. Other states have not required physical symptoms, finding that shame,
embarrassment, fear, and anger constitute severe mental distress.

Trespass and Nuisance
Trespass is intentionally going on land that belongs to someone else or putting something on someone
else’s property and refusing to remove it. This part of tort law shows how strongly the law values the rights
of property owners. The right to enjoy your property without interference from others is also found in
common law of nuisance. There are limits to property owners’ rights, however. In Katko v. Briney, for
example, the plaintiff was injured by a spring gun while trespassing on the defendant’s property.

[2]

The

defendant had set up No Trespassing signs after ten years of trespassing and housebreaking events, with
the loss of some household items. Windows had been broken, and there was “messing up of the property
in general.” The defendants had boarded up the windows and doors in order to stop the intrusions and
finally had set up a shotgun trap in the north bedroom of the house. One defendant had cleaned and oiled
his 20-gauge shotgun and taken it to the old house where it was secured to an iron bed with the barrel
pointed at the bedroom door. “It was rigged with wire from the doorknob to the gun’s trigger so would fire
when the door was opened.” The angle of the shotgun was adjusted to hit an intruder in the legs. The
spring could not be seen from the outside, and no warning of its presence was posted.
The plaintiff, Katko, had been hunting in the area for several years and considered the property
abandoned. He knew it had long been uninhabited. He and a friend had been to the house and found
several old bottles and fruit jars that they took and added to their collection of antiques. When they made
a second trip to the property, they entered by removing a board from a porch window. When the plaintiff
Saylor URL: http://www.saylor.org/books

Saylor.org
252

opened the north bedroom door, the shotgun went off and struck him in the right leg above the ankle
bone. Much of his leg was blown away. While Katko knew he had no right to break and enter the house
with intent to steal bottles and fruit jars, the court held that a property owner could not protect an
unoccupied boarded-up farmhouse by using a spring gun capable of inflicting death or serious injury.
In Katko, there is an intentional tort. But what if someone trespassing is injured by the negligence of the
landowner? States have differing rules about trespass and negligence. In some states, a trespasser is only
protected against the gross negligence of the landowner. In other states, trespassers may be owed the duty
of due care on the part of the landowner. The burglar who falls into a drained swimming pool, for
example, may have a case against the homeowner unless the courts or legislature of that state have made
it clear that trespassers are owed the limited duty to avoid gross negligence. Or a very small child may
wander off his own property and fall into a gravel pit on a nearby property and suffer death or serious
injury; if the pit should (in the exercise of due care) have been filled in or some barrier erected around it,
then there was negligence. But if the state law holds that the duty to trespassers is only to avoid gross
negligence, the child’s family would lose, unless the state law makes an exception for very young
trespassers. In general, guests, licensees, and invitees are owed a duty of due care; a trespasser may not be
owed such a duty, but states have different rules on this.

Intentional Interference with Contractual Relations
Tortious interference with a contract can be established by proving four elements:
1.

There was a contract between the plaintiff and a third party.

2. The defendant knew of the contract.
3. The defendant improperly induced the third party to breach the contract or made performance of the
contract impossible.
4. There was injury to the plaintiff.
In a famous case of contract interference, Texaco was sued by Pennzoil for interfering with an agreement
that Pennzoil had with Getty Oil. After complicated negotiations between Pennzoil and Getty, a takeover
share price was struck, a memorandum of understanding was signed, and a press release announced the
agreement in principle between Pennzoil and Getty. Texaco’s lawyers, however, believed that Getty oil was
“still in play,” and before the lawyers for Pennzoil and Getty could complete the paperwork for their
Saylor URL: http://www.saylor.org/books

Saylor.org
253

agreement, Texaco announced it was offering Getty shareholders an additional $12.50 per share over
what Pennzoil had offered.
Texaco later increased its offer to $228 per share, and the Getty board of directors soon began dealing
with Texaco instead of Pennzoil. Pennzoil decided to sue in Texas state court for tortious interference with
a contract. After a long trial, the jury returned an enormous verdict against Texaco: $7.53 billion in actual
damages and $3 billion in punitive damages. The verdict was so large that it would have bankrupted
Texaco. Appeals from the verdict centered on an obscure rule of the Securities and Exchange Commission
(SEC), Rule 10(b)-13, and Texaco’s argument was based on that rule and the fact that the contract had not
been completed. If there was no contract, Texaco could not have legally interfered with one. After the SEC
filed a brief that supported Texaco’s interpretation of the law, Texaco agreed to pay $3 billion to Pennzoil
to dismiss its claim of tortious interference with a contract.

Malicious Prosecution
Malicious prosecution is the tort of causing someone to be prosecuted for a criminal act, knowing that
there was no probable cause to believe that the plaintiff committed the crime. The plaintiff must show that
the defendant acted with malice or with some purpose other than bringing the guilty to justice. A mere
complaint to the authorities is insufficient to establish the tort, but any official proceeding will support the
claim—for example, a warrant for the plaintiff’s arrest. The criminal proceeding must terminate in the
plaintiff’s favor in order for his suit to be sustained.
A majority of US courts, though by no means all, permit a suit for wrongful civil proceedings. Civil
litigation is usually costly and burdensome, and one who forces another to defend himself against baseless
accusations should not be permitted to saddle the one he sues with the costs of defense. However,
because, as a matter of public policy, litigation is favored as the means by which legal rights can be
vindicated—indeed, the Supreme Court has even ruled that individuals have a constitutional right to
litigate—the plaintiff must meet a heavy burden in proving his case. The mere dismissal of the original
lawsuit against the plaintiff is not sufficient proof that the suit was unwarranted. The plaintiff in a suit for
wrongful civil proceedings must show that the defendant (who was the plaintiff in the original suit) filed
the action for an improper purpose and had no reasonable belief that his cause was legally or factually
well grounded.
Saylor URL: http://www.saylor.org/books

Saylor.org
254

Defamation
Defamation is injury to a person’s good name or reputation. In general, if the harm is done through the
spoken word—one person to another, by telephone, by radio, or on television—it is called slander. If the
defamatory statement is published in written form, it is called libel.
The Restatement (Second) of Torts defines a defamatory communication as one that “so tends to harm the
reputation of another as to lower him in the estimation of the community or to deter third persons from
associating or dealing with him.”

[3]

A statement is not defamatory unless it is false. Truth is an absolute defense to a charge of libel or slander.
Moreover, the statement must be “published”—that is, communicated to a third person. You cannot be
libeled by one who sends you a letter full of false accusations and scurrilous statements about you unless a
third person opens it first (your roommate, perhaps). Any living person is capable of being defamed, but
the dead are not. Corporations, partnerships, and other forms of associations can also be defamed, if the
statements tend to injure their ability to do business or to garner contributions.
The statement must have reference to a particular person, but he or she need not be identified by name. A
statement that “the company president is a crook” is defamatory, as is a statement that “the major
network weathermen are imposters.” The company president and the network weathermen could show
that the words were aimed at them. But statements about large groups will not support an action for
defamation (e.g., “all doctors are butchers” is not defamatory of any particular doctor).
The law of defamation is largely built on strict liability. That a person did not intend to defame is
ordinarily no excuse; a typographical error that converts a true statement into a false one in a newspaper,
magazine, or corporate brochure can be sufficient to make out a case of libel. Even the exercise of due care
is usually no excuse if the statement is in fact communicated. Repeating a libel is itself a libel; a libel
cannot be justified by showing that you were quoting someone else. Though a plaintiff may be able to
prove that a statement was defamatory, he is not necessarily entitled to an award of damages. That is
because the law contains a number of privileges that excuse the defamation.
Publishing false information about another business’s product constitutes the tort of slander of quality, or
trade libel. In some states, this is known as the tort of product disparagement. It may be difficult to

Saylor URL: http://www.saylor.org/books

Saylor.org
255

establish damages, however. A plaintiff must prove that actual damages proximately resulted from the
slander of quality and must show the extent of the economic harm as well.

Absolute Privilege
Statements made during the course of judicial proceedings are absolutely privileged, meaning that they
cannot serve as the basis for a defamation suit. Accurate accounts of judicial or other proceedings are
absolutely privileged; a newspaper, for example, may pass on the slanderous comments of a judge in
court. “Judicial” is broadly construed to include most proceedings of administrative bodies of the
government. The Constitution exempts members of Congress from suits for libel or slander for any
statements made in connection with legislative business. The courts have constructed a similar privilege
for many executive branch officials.

Qualified Privilege
Absolute privileges pertain to those in the public sector. A narrower privilege exists for private citizens. In
general, a statement that would otherwise be actionable is held to be justified if made in a reasonable
manner and for a reasonable purpose. Thus you may warn a friend to beware of dealing with a third
person, and if you had reason to believe that what you said was true, you are privileged to issue the
warning, even though false. Likewise, an employee may warn an employer about the conduct or character
of a fellow or prospective employee, and a parent may complain to a school board about the competence
or conduct of a child’s teacher. There is a line to be drawn, however, and a defendant with nothing but an
idle interest in the matter (an “officious intermeddler”) must take the risk that his information is wrong.
In 1964, the Supreme Court handed down its historic decision in New York Times v. Sullivan, holding
that under the First Amendment a libel judgment brought by a public official against a newspaper cannot
stand unless the plaintiff has shown “actual malice,” which in turn was defined as “knowledge that [the
[4]

statement] was false or with a reckless disregard of whether it was false or not.” In subsequent cases, the
court extended the constitutional doctrine further, applying it not merely to government officials but
to public figures, people who voluntarily place themselves in the public eye or who involuntarily find
themselves the objects of public scrutiny. Whether a private person is or is not a public figure is a difficult
question that has so far eluded rigorous definition and has been answered only from case to case. A CEO
of a private corporation ordinarily will be considered a private figure unless he puts himself in the public
eye—for example, by starring in the company’s television commercials.
Saylor URL: http://www.saylor.org/books

Saylor.org
256

Invasion of Privacy
The right of privacy—the right “to be let alone”—did not receive judicial recognition until the twentieth
century, and its legal formulation is still evolving. In fact there is no single right of privacy. Courts and
commentators have discerned at least four different types of interests: (1) the right to control the
appropriation of your name and picture for commercial purposes, (2) the right to be free of intrusion on
your “personal space” or seclusion, (3) freedom from public disclosure of embarrassing and intimate facts
of your personal life, and (4) the right not to be presented in a “false light.”

Appropriation of Name or Likeness
The earliest privacy interest recognized by the courts was appropriation of name or likeness: someone else
placing your photograph on a billboard or cereal box as a model or using your name as endorsing a
product or in the product name. A New York statute makes it a misdemeanor to use the name, portrait, or
picture of any person for advertising purposes or for the purposes of trade (business) without first
obtaining written consent. The law also permits the aggrieved person to sue and to recover damages for
unauthorized profits and also to have the court enjoin (judicially block) any further unauthorized use of
the plaintiff’s name, likeness, or image. This is particularly useful to celebrities.
Because the publishing and advertising industries are concentrated heavily in New York, the statute plays
an important part in advertising decisions made throughout the country. Deciding what “commercial” or
“trade” purposes are is not always easy. Thus a newsmagazine may use a baseball player’s picture on its
cover without first obtaining written permission, but a chocolate manufacturer could not put the player’s
picture on a candy wrapper without consent.

Personal Space
One form of intrusion upon a person’s solitude—trespass—has long been actionable under common law.
Physical invasion of home or other property is not a new tort. But in recent years, the notion of intrusion
has been broadened considerably. Now, taking photos of someone else with your cell phone in a locker
room could constitute invasion of the right to privacy. Reading someone else’s mail or e-mail could also
constitute an invasion of the right to privacy. Photographing someone on a city street is not tortious, but
subsequent use of the photograph could be. Whether the invasion is in a public or private space, the
amount of damages will depend on how the image or information is disclosed to others.
Saylor URL: http://www.saylor.org/books

Saylor.org
257

Public Disclosure of Embarrassing Facts
Circulation of false statements that do injury to a person are actionable under the laws of defamation.
What about true statements that might be every bit as damaging—for example, disclosure of someone’s
income tax return, revealing how much he earned? The general rule is that if the facts are truly private
and of no “legitimate” concern to the public, then their disclosure is a violation of the right to privacy. But
a person who is in the public eye cannot claim the same protection.

False Light
A final type of privacy invasion is that which paints a false picture in a publication. Though false, it might
not be libelous, since the publication need contain nothing injurious to reputation. Indeed, the publication
might even glorify the plaintiff, making him seem more heroic than he actually is. Subject to the First
Amendment requirement that the plaintiff must show intent or extreme recklessness, statements that put
a person in a false light, like a fictionalized biography, are actionable.

KEY TAKEAWAY

There are many kinds of intentional torts. Some of them involve harm to the physical person or to his or
her property, reputation or feelings, or economic interests. In each case of intentional tort, the plaintiff
must show that the defendant intended harm, but the intent to harm does not need to be directed at a
particular person and need not be malicious, as long as the resulting harm is a direct consequence of the
defendant’s actions.

EXERCISES

1.

Name two kinds of intentional torts that could result in damage to a business firm’s bottom line.

2.

Name two kinds of intentional torts that are based on protection of a person’s property.

3.

Why are intentional torts more likely to result in a verdict not only for compensatory damages but also for
punitive damages?
4.

[1] Roche v. Stern, 675 N.Y.S.2d 133 (1998).

5.

[2] Katko v. Briney, 183 N.W.2d 657 (Iowa 1971).

6.

[3] Restatement (Second) of Torts, Section 559 (1965).

7.

[4] Times v. Sullivan, 376 US 254 (1964).

Saylor URL: http://www.saylor.org/books

Saylor.org
258

7.3 Negligence

LEARNING OBJECTIVES

1.

Understand how the duty of due care relates to negligence.

2.

Distinguish between actual and proximate cause.

3.

Explain the primary defenses to a claim of negligence.

Elements of Negligence
Physical harm need not be intentionally caused. A pedestrian knocked over by an automobile does not
hurt less because the driver intended no wrong but was merely careless. The law imposes a duty of care on
all of us in our everyday lives. Accidents caused by negligence are actionable.
Determining negligence is not always easy. If a driver runs a red light, we can say that he is negligent
because a driver must always be careful to ascertain whether the light is red and be able to stop if it is.
Suppose that the driver was carrying a badly injured person to a nearby hospital and that after slowing
down at an intersection, went through a red light, blowing his horn, whereupon a driver to his right,
seeing him, drove into the intersection anyway and crashed into him. Must one always stop at a red light?
Is proof that the light was red always proof of negligence? Usually, but not always: negligence is an
abstract concept that must always be applied to concrete and often widely varying sets of circumstances.
Whether someone was or was not negligent is almost always a question of fact for a jury to decide. Rarely
is it a legal question that a judge can settle.
The tort of negligence has four elements: (1) a duty of due care that the defendant had, (2)
the breach of the duty of due care, (3) connection between cause and injury, and (4) actual damage or loss.
Even if a plaintiff can prove each of these aspects, the defendant may be able to show that the law excuses
the conduct that is the basis for the tort claim. We examine each of these factors below.

Standard of Care
Not every unintentional act that causes injury is negligent. If you brake to a stop when you see a child dart
out in front of your car, and if the noise from your tires gives someone in a nearby house a heart attack,
you have not acted negligently toward the person in the house. The purpose of the negligence standard is

Saylor URL: http://www.saylor.org/books

Saylor.org
259

to protect others against the risk of injury that foreseeably would ensue from unreasonably dangerous
conduct.
Given the infinite variety of human circumstances and conduct, no general statement of a reasonable
standard of care is possible. Nevertheless, the law has tried to encapsulate it in the form of the famous
standard of “the reasonable man.” This fictitious person “of ordinary prudence” is the model that juries
are instructed to compare defendants with in assessing whether those defendants have acted negligently.
Analysis of this mythical personage has baffled several generations of commentators. How much
knowledge must he have of events in the community, of technology, of cause and effect? With what
physical attributes, courage, or wisdom is this nonexistent person supposedly endowed? If the defendant
is a person with specialized knowledge, like a doctor or an automobile designer, must the jury also treat
the “reasonable man” as having this knowledge, even though the average person in the community will
not? (Answer: in most cases, yes.)
Despite the many difficulties, the concept of the reasonable man is one on which most negligence cases
ultimately turn. If a defendant has acted “unreasonably under the circumstances” and his conduct posed
an unreasonable risk of injury, then he is liable for injury caused by his conduct. Perhaps in most
instances, it is not difficult to divine what the reasonable man would do. The reasonable man stops for
traffic lights and always drives at reasonable speeds, does not throw baseballs through windows, performs
surgical operations according to the average standards of the medical profession, ensures that the floors of
his grocery store are kept free of fluids that would cause a patron to slip and fall, takes proper precautions
to avoid spillage of oil from his supertanker, and so on. The "reasonable man" standard imposes hindsight
on the decisions and actions of people in society; the circumstances of life are such that courts may
sometimes impose a standard of due care that many people might not find reasonable.

Duty of Care and Its Breach
The law does not impose on us a duty to care for every person. If the rule were otherwise, we would all, in
this interdependent world, be our brothers’ keepers, constantly unsure whether any action we took might
subject us to liability for its effect on someone else. The law copes with this difficulty by limiting the
number of people toward whom we owe a duty to be careful.

Saylor URL: http://www.saylor.org/books

Saylor.org
260

In general, the law imposes no obligation to act in a situation to which we are strangers. We may pass the
drowning child without risking a lawsuit. But if we do act, then the law requires us to act carefully. The
law of negligence requires us to behave with due regard for the foreseeable consequences of our actions in
order to avoid unreasonable risks of injury.
During the course of the twentieth century, the courts have constantly expanded the notion of
“foreseeability,” so that today many more people are held to be within the zone of injury than was once the
case. For example, it was once believed that a manufacturer or supplier owed a duty of care only to
immediate purchasers, not to others who might use the product or to whom the product might be resold.
This limitation was known as the rule of privity. And users who were not immediate purchasers were said
not to be in privity with a supplier or manufacturer. In 1916, Judge Benjamin N. Cardozo, then on the
New York Court of Appeals, penned an opinion in a celebrated case that exploded the theory of privity,
though it would take half a century before the last state—Mississippi in 1966—would fall in line.
Determining a duty of care can be a vexing problem. Physicians, for example, are bound by principles of
medical ethics to respect the confidences of their patients. Suppose a patient tells a psychiatrist that he
intends to kill his girlfriend. Does the physician then have a higher legal duty to warn prospective victim?
The California Supreme Court has said yes.

[1]

Establishing a breach of the duty of due care where the defendant has violated a statute or municipal
ordinance is eased considerably with the doctrine of negligence per se, a doctrine common to all US state
courts. If a legislative body sets a minimum standard of care for particular kinds of acts to protect a
certain set of people from harm and a violation of that standard causes harm to someone in that set, the
defendant is negligent per se. If Harvey is driving sixty-five miles per hour in a fifty-five-mile-per-hour
zone when he crashes into Haley’s car and the police accident report establishes that or he otherwise
admits to going ten miles per hour over the speed limit, Haley does not have to prove that Harvey has
breached a duty of due care. She will only have to prove that the speeding was an actual and proximate
cause of the collision and will also have to prove the extent of the resulting damages to her.

Causation: Actual Cause and Proximate Cause
“For want of a nail, the kingdom was lost,” as the old saying has it. Virtually any cause of an injury can be
traced to some preceding cause. The problem for the law is to know when to draw the line between causes
that are immediate and causes too remote for liability reasonably to be assigned to them. In tort theory,
Saylor URL: http://www.saylor.org/books

Saylor.org
261

there are two kinds of causes that a plaintiff must prove: actual cause and proximate
cause. Actual cause (causation in fact) can be found if the connection between the defendant’s act and the
plaintiff’s injuries passes the “but for” test: if an injury would not have occurred “but for” the defendant’s
conduct, then the defendant is the cause of the injury. Still, this is not enough causation to create liability.
The injuries to the plaintiff must also be foreseeable, or not “too remote,” for the defendant’s act to create
liability. This isproximate cause: a cause that is not too remote or unforseeable.
Suppose that the person who was injured was not one whom a reasonable person could have expected to
be harmed. Such a situation was presented in one of the most famous US tort cases, Palsgraf v. Long
Island Railroad (Section 7.5 "Cases"), which was decided by Judge Benjamin Cardozo. Although Judge
Cardozo persuaded four of his seven brethren to side with his position, the closeness of the case
demonstrates the difficulty that unforeseeable consequences and unforeseeable plaintiffs present.

Damages
For a plaintiff to win a tort case, she must allege and prove that she was injured. The fear that she might
be injured in the future is not a sufficient basis for a suit. This rule has proved troublesome in medical
malpractice and industrial disease cases. A doctor’s negligent act or a company’s negligent exposure of a
worker to some form of contamination might not become manifest in the body for years. In the meantime,
the tort statute of limitations might have run out, barring the victim from suing at all. An increasing
number of courts have eased the plaintiff’s predicament by ruling that the statute of limitations does not
begin to run until the victim discovers that she has been injured or contracted a disease.
The law allows an exception to the general rule that damages must be shown when the plaintiff stands in
danger of immediate injury from a hazardous activity. If you discover your neighbor experimenting with
explosives in his basement, you could bring suit to enjoin him from further experimentation, even though
he has not yet blown up his house—and yours.

Problems of Proof
The plaintiff in a tort suit, as in any other, has the burden of proving his allegations.
He must show that the defendant took the actions complained of as negligent, demonstrate the
circumstances that make the actions negligent, and prove the occurrence and extent of injury. Factual
Saylor URL: http://www.saylor.org/books

Saylor.org
262

issues are for the jury to resolve. Since it is frequently difficult to make out the requisite proof, the law
allows certain presumptions and rules of evidence that ease the plaintiff’s task, on the ground that without
them substantial injustice would be done. One important rule goes by the Latin phrase res ipsa loquitur,
meaning “the thing speaks for itself.” The best evidence is always the most direct evidence: an eyewitness
account of the acts in question. But eyewitnesses are often unavailable, and in any event they frequently
cannot testify directly to the reasonableness of someone’s conduct, which inevitably can only be inferred
from the circumstances.
In many cases, therefore, circumstantial evidence (evidence that is indirect) will be the only evidence or
will constitute the bulk of the evidence. Circumstantial evidence can often be quite telling: though no one
saw anyone leave the building, muddy footprints tracing a path along the sidewalk are fairly conclusive.
Res ipsa loquitur is a rule of circumstantial evidence that permits the jury to draw an inference of
negligence. A common statement of the rule is the following: “There must be reasonable evidence of
negligence but where the thing is shown to be under the management of the defendant or his servants,
and the accident is such as in the ordinary course of things does not happen if those who have the
management use proper care, it affords reasonable evidence, in the absence of explanation by the
defendants, that the accident arose from want of care.”

[2]

If a barrel of flour rolls out of a factory window and hits someone, or a soda bottle explodes, or an airplane
crashes, courts in every state permit juries to conclude, in the absence of contrary explanations by the
defendants, that there was negligence. The plaintiff is not put to the impossible task of explaining
precisely how the accident occurred. A defendant can always offer evidence that he acted reasonably—for
example, that the flour barrel was securely fastened and that a bolt of lightning, for which he was not
responsible, broke its bands, causing it to roll out the window. But testimony by the factory employees
that they secured the barrel, in the absence of any further explanation, will not usually serve to rebut the
inference. That the defendant was negligent does not conclude the inquiry or automatically entitle the
plaintiff to a judgment. Tort law provides the defendant with several excuses, some of which are discussed
briefly in the next section.

Saylor URL: http://www.saylor.org/books

Saylor.org
263

Excuses
There are more excuses (defenses) than are listed here, but contributory negligence or comparative
negligence, assumption of risk, and act of God are among the principal defenses that will completely or
partially excuse the negligence of the defendant.

Contributory and Comparative Negligence
Under an old common-law rule, it was a complete defense to show that the plaintiff in a negligence suit
was himself negligent. Even if the plaintiff was only mildly negligent, most of the fault being chargeable to
the defendant, the court would dismiss the suit if the plaintiff’s conduct contributed to his injury. In a few
states today, this rule of contributory negligence is still in effect. Although referred to as negligence, the
rule encompasses a narrower form than that with which the defendant is charged, because the plaintiff’s
only error in such cases is in being less careful of himself than he might have been, whereas the defendant
is charged with conduct careless toward others. This rule was so manifestly unjust in many cases that
most states, either by statute or judicial decision, have changed to some version
of comparative negligence. Under the rule of comparative negligence, damages are apportioned according
to the defendant’s degree of culpability. For example, if the plaintiff has sustained a $100,000 injury and
is 20 percent responsible, the defendant will be liable for $80,000 in damages.

Assumption of Risk
Risk of injury pervades the modern world, and plaintiffs should not win a lawsuit simply because they
took a risk and lost. The law provides, therefore, that when a person knowingly takes a risk, he or she
must suffer the consequences.
The assumption of risk doctrine comes up in three ways. The plaintiff may have formally agreed with the
defendant before entering a risky situation that he will relieve the defendant of liability should injury
occur. (“You can borrow my car if you agree not to sue me if the brakes fail, because they’re worn and I
haven’t had a chance to replace them.”) Or the plaintiff may have entered into a relationship with the
defendant knowing that the defendant is not in a position to protect him from known risks (the fan who is
hit by a line drive in a ballpark). Or the plaintiff may act in the face of a risky situation known in advance
to have been created by the defendant’s negligence (failure to leave, while there was an opportunity to do
so, such as getting into an automobile when the driver is known to be drunk).
Saylor URL: http://www.saylor.org/books

Saylor.org
264

The difficulty in many cases is to determine the dividing line between subjectivity and objectivity. If the
plaintiff had no actual knowledge of the risk, he cannot be held to have assumed it. On the other hand, it is
easy to claim that you did not appreciate the danger, and the courts will apply an objective standard of
community knowledge (a “but you should have known” test) in many situations. When the plaintiff has no
real alternative, however, assumption of risk fails as a defense (e.g., a landlord who negligently fails to
light the exit to the street cannot claim that his tenants assumed the risk of using it).
At the turn of the century, courts applied assumption of risk in industrial cases to bar relief to workers
injured on the job. They were said to assume the risk of dangerous conditions or equipment. This rule has
been abolished by workers’ compensation statutes in most states.

Act of God
Technically, the rule that no one is responsible for an “act of God,” or force majeure as it is sometimes
called, is not an excuse but a defense premised on a lack of causation. If a force of nature caused the harm,
then the defendant was not negligent in the first place. A marina, obligated to look after boats moored at
its dock, is not liable if a sudden and fierce storm against which no precaution was possible destroys
someone’s vessel. However, if it is foreseeable that harm will flow from a negligent condition triggered by
a natural event, then there is liability. For example, a work crew failed to remove residue explosive gas
from an oil barge. Lightning hit the barge, exploded the gas, and injured several workmen. The plaintiff
recovered damages against the company because the negligence consisted in the failure to guard against
any one of a number of chance occurrences that could ignite the gas.

[3]

Vicarious Liability
Liability for negligent acts does not always end with the one who was negligent. Under certain
circumstances, the liability is imputed to others. For example, an employer is responsible for the
negligence of his employees if they were acting in the scope of employment. This rule of vicarious liability
is often called respondeat superior, meaning that the higher authority must respond to claims brought
against one of its agents. Respondeat superior is not limited to the employment relationship but extends
to a number of other agency relationships as well.
Legislatures in many states have enacted laws that make people vicariously liable for acts of certain people
with whom they have a relationship, though not necessarily one of agency. It is common, for example, for
Saylor URL: http://www.saylor.org/books

Saylor.org
265

the owner of an automobile to be liable for the negligence of one to whom the owner lends the car. Socalled dram shop statutes place liability on bar and tavern owners and others who serve too much alcohol
to one who, in an intoxicated state, later causes injury to others. In these situations, although the injurious
act of the drinker stemmed from negligence, the one whom the law holds vicariously liable (the bartender)
is not himself necessarily negligent—the law is holding him strictly liable, and to this concept we now
turn.

KEY TAKEAWAY

The most common tort claim is based on the negligence of the defendant. In each negligence claim, the
plaintiff must establish by a preponderance of the evidence that (1) the defendant had a duty of due care,
(2) the defendant breached that duty, (3) that the breach of duty both actually and approximately has
caused harm to the plaintiff, and (4) that the harm is measurable in money damages.
It is also possible for the negligence of one person to be imputed to another, as in the case of respondeat
superior, or in the case of someone who loans his automobile to another driver who is negligent and
causes injury. There are many excuses (defenses) to claims of negligence, including assumption of risk and
comparative negligence. In those few jurisdictions where contributory negligence has not been modified
to comparative negligence, plaintiffs whose negligence contributes to their own injuries will be barred
from any recovery.

EXERCISES

1.

Explain the difference between comparative negligence and contributory negligence.

2.

How is actual cause different from probable cause?

3.

What is an example of assumption of risk?

4.

How does res ipsa loquitur help a plaintiff establish a case of negligence?
5.

[1] Tarasoff v. Regents of University of California, 551 P.2d 334 (Calif. 1976).

6.

[2] Scott v. London & St. Katherine Docks Co., 3 H. & C. 596, 159 Eng.Rep. 665 (Q.B. 1865).

7.

[3] Johnson v. Kosmos Portland Cement Co., 64 F.2d 193 (6th Cir. 1933).

7.4 Strict Liability
1.

LEARNING OBJECTIVES

Understand how strict liability torts differ from negligent torts.

Saylor URL: http://www.saylor.org/books

Saylor.org
266

2.

Understand the historical origins of strict liability under common law.

3.

Be able to apply strict liability concepts to liability for defective products.

4.

Distinguish strict liability from absolute liability, and understand the major defenses to a lawsuit in
products-liability cases.

Historical Basis of Strict Liability: Animals and Ultrahazardous Activities
To this point, we have considered principles of liability that in some sense depend upon the “fault” of the
tortfeasor. This fault is not synonymous with moral blame.
Aside from acts intended to harm, the fault lies in a failure to live up to a standard of reasonableness or
due care. But this is not the only basis for tort liability. Innocent mistakes can be a sufficient basis. As we
have already seen, someone who unknowingly trespasses on another’s property is liable for the damage
that he does, even if he has a reasonable belief that the land is his. And it has long been held that someone
who engages in ultrahazardous (or sometimes, abnormally dangerous) activities is liable for damage that
he causes, even though he has taken every possible precaution to avoid harm to someone else.
Likewise, the owner of animals that escape from their pastures or homes and damage neighboring
property may be liable, even if the reason for their escape was beyond the power of the owner to stop (e.g.,
a fire started by lightning that burns open a barn door). In such cases, the courts invoke the principle of
strict liability, or, as it is sometimes called, liability without fault. The reason for the rule is explained
in Klein v. Pyrodyne Corporation (Section 7.5 "Cases").

Strict Liability for Products
Because of the importance of products liability, this text devotes an entire chapter to it (Chapter 20
"Products Liability"). Strict liability may also apply as a legal standard for products, even those that are
not ultrahazardous. In some national legal systems, strict liability is not available as a cause of action to
plaintiffs seeking to recover a judgment of products liability against a manufacturer, wholesaler,
distributor, or retailer. (Some states limit liability to the manufacturer.) But it is available in the United
States and initially was created by a California Supreme Court decision in the 1962 case of Greenman v.
Yuba Power Products, Inc.

Saylor URL: http://www.saylor.org/books

Saylor.org
267

In Greenman, the plaintiff had used a home power saw and bench, the Shopsmith, designed and
manufactured by the defendant. He was experienced in using power tools and was injured while using the
approved lathe attachment to the Shopsmith to fashion a wooden chalice. The case was decided on the
premise that Greenman had done nothing wrong in using the machine but that the machine had a defect
that was “latent” (not easily discoverable by the consumer). Rather than decide the case based on
warranties, or requiring that Greenman prove how the defendant had been negligent, Justice Traynor
found for the plaintiff based on the overall social utility of strict liability in cases of defective products.
According to his decision, the purpose of such liability is to ensure that the “cost of injuries resulting from
defective products is borne by the manufacturers…rather than by the injured persons who are powerless
to protect themselves.”
Today, the majority of US states recognize strict liability for defective products, although some states limit
strict liability actions to damages for personal injuries rather than property damage. Injured plaintiffs
have to prove the product caused the harm but do not have to prove exactly how the manufacturer was
careless. Purchasers of the product, as well as injured guests, bystanders, and others with no direct
relationship with the product, may sue for damages caused by the product.
The Restatement of the Law of Torts, Section 402(a), was originally issued in 1964. It is a widely accepted
statement of the liabilities of sellers of goods for defective products. The Restatement specifies six
requirements, all of which must be met for a plaintiff to recover using strict liability for a product that the
plaintiff claims is defective:
1.

The product must be in a defective condition when the defendant sells it.

2. The defendant must normally be engaged in the business of selling or otherwise distributing the
product.
3. The product must be unreasonably dangerous to the user or consumer because of its defective
condition.
4. The plaintiff must incur physical harm to self or to property by using or consuming the product.
5.

The defective condition must be the proximate cause of the injury or damage.

6. The goods must not have been substantially changed from the time the product was sold to the time
the injury was sustained.

Saylor URL: http://www.saylor.org/books

Saylor.org
268

Section 402(a) also explicitly makes clear that a defendant can be held liable even though the defendant
has exercised “all possible care.” Thus in a strict liability case, the plaintiff does not need to show “fault”
(or negligence).
For defendants, who can include manufacturers, distributors, processors, assemblers, packagers, bottlers,
retailers, and wholesalers, there are a number of defenses that are available, including assumption of risk,
product misuse and comparative negligence, commonly known dangers, and the knowledgeable-user
defense. We have already seen assumption of risk and comparative negligence in terms of negligence
actions; the application of these is similar in products-liability actions.
Under product misuse, a plaintiff who uses a product in an unexpected and unusual way will not recover
for injuries caused by such misuse. For example, suppose that someone uses a rotary lawn mower to trim
a hedge and that after twenty minutes of such use loses control because of its weight and suffers serious
cuts to his abdomen after dropping it. Here, there would be a defense of product misuse, as well as
contributory negligence. Consider the urban (or Internet) legend of Mervin Gratz, who supposedly put his
Winnebago on autopilot to go back and make coffee in the kitchen, then recovered millions after his
Winnebago turned over and he suffered serious injuries. There are multiple defenses to this alleged
action; these would include the defenses of contributory negligence, comparative negligence, and product
misuse. (There was never any such case, and certainly no such recovery; it is not known who started this
legend, or why.)
Another defense against strict liability as a cause of action is the knowledgeable user defense. If the
parents of obese teenagers bring a lawsuit against McDonald’s, claiming that its fast-food products are
defective and that McDonald’s should have warned customers of the adverse health effects of eating its
products, a defense based on the knowledgeable user is available. In one case, the court found that the
high levels of cholesterol, fat, salt, and sugar in McDonald’s food is well known to users. The court stated,
“If consumers know (or reasonably should know) the potential ill health effects of eating at McDonald’s,
they cannot blame McDonald’s if they, nonetheless, choose to satiate their appetite with a surfeit of
supersized McDonald’s products.”

[1]

KEY TAKEAWAY

Common-law courts have long held that certain activities are inherently dangerous and that those who
cause damage to others by engaging in those activities will be held strictly liable. More recently, courts in
Saylor URL: http://www.saylor.org/books

Saylor.org
269

the United States have applied strict liability to defective products. Strict liability, however, is not absolute
liability, as there are many defenses available to defendants in lawsuits based on strict liability, such as
comparative negligence and product abuse.

1.

EXERCISES

Someone says, “Strict liability means that you’re liable for whatever you make, no matter what the
consumer does with your product. It’s a crazy system.” Respond to and refute this statement.

2.

What is the essential difference between strict liability torts and negligent torts? Should the US legal
system even allow strict liability torts? What reasons seem persuasive to you?

[1] Pellman v. McDonald’s Corp., 237 F.2d 512 (S.D.N.Y. 2003).

7.5 Cases
Intentional Torts: False Imprisonment
Lester v. Albers Super Markets, Inc.
94 Ohio App. 313, 114 N.E.2d 529 (Ohio 1952)
Facts: The plaintiff, carrying a bag of rolls purchased at another store, entered the defendant’s grocery
store to buy some canned fruit. Seeing her bus outside, she stepped out of line and put the can on the
counter. The store manager intercepted her and repeatedly demanded that she submit the bag to be
searched. Finally she acquiesced; he looked inside and said she could go. She testified that several people
witnessed the scene, which lasted about fifteen minutes, and that she was humiliated. The jury awarded
her $800. She also testified that no one laid a hand on her or made a move to restrain her from leaving by
any one of numerous exits.
***
MATTHEWS, JUDGE.
As we view the record, it raises the fundamental question of what is imprisonment. Before any need for a
determination of illegality arises there must be proof of imprisonment. In 35 Corpus Juris Secundum
(C.J.S.), False Imprisonment, § II, pages 512–13, it is said: “Submission to the mere verbal direction of
another, unaccompanied by force or by threats of any character, cannot constitute a false imprisonment,
and there is no false imprisonment where an employer interviewing an employee declines to terminate the

Saylor URL: http://www.saylor.org/books

Saylor.org
270

interview if no force or threat of force is used and false imprisonment may not be predicated on a person’s
unfounded belief that he was restrained.”
Many cases are cited in support of the text.
***
In Fenn v. Kroger Grocery & Baking Co., Mo. Sup., 209 S.W. 885, 887, the court said:
A case was not made out for false arrest. The plaintiff said she was intercepted as she started to
leave the store; that Mr. Krause stood where she could not pass him in going out. She does not say
that he made any attempt to intercept her. She says he escorted her back to the desk, that he
asked her to let him see the change.
…She does not say that she went unwillingly…Evidence is wholly lacking to show that she was
detained by force or threats. It was probably a disagreeable experience, a humiliating one to her,
but she came out victorious and was allowed to go when she desired with the assurance of Mr.
Krause that it was all right. The demurrer to the evidence on both counts was properly sustained.
The result of the cases is epitomized in 22 Am.Jur. 368, as follows:
A customer or patron who apparently has not paid for what he has received may be detained for
a reasonable time to investigate the circumstances, but upon payment of the demand, he has the
unqualified right to leave the premises without restraint, so far as the proprietor is concerned,
and it is false imprisonment for a private individual to detain one for an unreasonable time, or
under unreasonable circumstances, for the purpose of investigating a dispute over the payment
of a bill alleged to be owed by the person detained for cash services.
***
For these reasons, the judgment is reversed and final judgment entered for the defendant-appellant.

CASE QUESTIONS

1.

The court begins by saying what false imprisonment is not. What is the legal definition of false
imprisonment?

2.

What kinds of detention are permissible for a store to use in accosting those that may have been
shoplifting?

3.

Jody broke up with Jeremy and refused to talk to him. Jeremy saw Jody get into her car near the business
school and parked right behind her so she could not move. He then stood next to the driver’s window for

Saylor URL: http://www.saylor.org/books

Saylor.org
271

fifteen minutes, begging Jody to talk to him. She kept saying, “No, let me leave!” Has Jeremy committed
the tort of false imprisonment?

Negligence: Duty of Due Care
Whitlock v. University of Denver
744 P.2d 54 (Supreme Court of Colorado1987)
On June 19, 1978, at approximately 10:00 p.m., plaintiff Oscar Whitlock suffered a paralyzing injury while
attempting to complete a one-and-three-quarters front flip on a trampoline. The injury rendered him a
quadriplegic. The trampoline was owned by the Beta Theta Pi fraternity (the Beta house) and was situated
on the front yard of the fraternity premises, located on the University campus. At the time of his injury,
Whitlock was twenty years old, attended the University of Denver, and was a member of the Beta house,
where he held the office of acting house manager. The property on which the Beta house was located was
leased to the local chapter house association of the Beta Theta Pi fraternity by the defendant University of
Denver.
Whitlock had extensive experience jumping on trampolines. He began using trampolines in junior high
school and continued to do so during his brief tenure as a cadet at the United States Military Academy at
West Point, where he learned to execute the one-and-three-quarters front flip. Whitlock testified that he
utilized the trampoline at West Point every other day for a period of two months. He began jumping on
the trampoline owned by the Beta house in September of 1977. Whitlock recounted that in the fall and
spring prior to the date of his injury, he jumped on the trampoline almost daily. He testified further that
prior to the date of his injury, he had successfully executed the one-and-three-quarters front flip between
seventy-five and one hundred times.
During the evening of June 18 and early morning of June 19, 1978, Whitlock attended a party at the Beta
house, where he drank beer, vodka and scotch until 2:00 a.m. Whitlock then retired and did not awaken
until 2:00 p.m. on June 19. He testified that he jumped on the trampoline between 2:00 p.m. and 4:00
p.m., and again at 7:00 p.m. At 10:00 p.m., the time of the injury, there again was a party in progress at
the Beta house, and Whitlock was using the trampoline with only the illumination from the windows of
the fraternity house, the outside light above the front door of the house, and two street lights in the area.

Saylor URL: http://www.saylor.org/books

Saylor.org
272

As Whitlock attempted to perform the one-and-three-quarters front flip, he landed on the back of his
head, causing his neck to break.
Whitlock brought suit against the manufacturer and seller of the trampoline, the University, the Beta
Theta Pi fraternity and its local chapter, and certain individuals in their capacities as representatives of
the Beta Theta Pi organizations. Whitlock reached settlements with all of the named defendants except
the University, so only the negligence action against the University proceeded to trial. The jury returned a
verdict in favor of Whitlock, assessing his total damages at $ 7,300,000. The jury attributed twenty-eight
percent of causal negligence to the conduct of Whitlock and seventy-two percent of causal negligence to
the conduct of the University. The trial court accordingly reduced the amount of the award against the
University to $ 5,256,000.
The University moved for judgment notwithstanding the verdict, or, in the alternative, a new trial. The
trial court granted the motion for judgment notwithstanding the verdict, holding that as a matter of law,
no reasonable jury could have found that the University was more negligent than Whitlock, and that the
jury’s monetary award was the result of sympathy, passion or prejudice.
A panel of the court of appeals reversed…by a divided vote. Whitlock v. University of Denver, 712 P.2d
1072 (Colo. App. 1985). The court of appeals held that the University owed Whitlock a duty of due care to
remove the trampoline from the fraternity premises or to supervise its use.…The case was remanded to
the trial court with orders to reinstate the verdict and damages as determined by the jury. The University
then petitioned for certiorari review, and we granted that petition.

II.
A negligence claim must fail if based on circumstances for which the law imposes no duty of care upon the
defendant for the benefit of the plaintiff. [Citations] Therefore, if Whitlock’s judgment against the
University is to be upheld, it must first be determined that the University owed a duty of care to take
reasonable measures to protect him against the injury that he sustained.
Whether a particular defendant owes a legal duty to a particular plaintiff is a question of law. [Citations]
“The court determines, as a matter of law, the existence and scope of the duty—that is, whether the
plaintiff’s interest that has been infringed by the conduct of the defendant is entitled to legal protection.”
[Citations] In Smith v. City & County of Denver, 726 P.2d 1125 (Colo. 1986), we set forth several factors to
be considered in determining the existence of duty in a particular case:
Saylor URL: http://www.saylor.org/books

Saylor.org
273

Whether the law should impose a duty requires consideration of many factors including, for
example, the risk involved, the foreseeability and likelihood of injury as weighed against the
social utility of the actor’s conduct, the magnitude of the burden of guarding against injury or
harm, and the consequences of placing the burden upon the actor.
…A court’s conclusion that a duty does or does not exist is “an expression of the sum total of those
considerations of policy which lead the law to say that the plaintiff is [or is not] entitled to protection.”
…
We believe that the fact that the University is charged with negligent failure to act rather than negligent
affirmative action is a critical factor that strongly militates against imposition of a duty on the University
under the facts of this case. In determining whether a defendant owes a duty to a particular plaintiff, the
law has long recognized a distinction between action and a failure to act—“that is to say, between active
misconduct working positive injury to others [misfeasance] and passive inaction or a failure to take steps
to protect them from harm [nonfeasance].” W. Keeton, § 56, at 373. Liability for nonfeasance was slow to
receive recognition in the law. “The reason for the distinction may be said to lie in the fact that by
‘misfeasance’ the defendant has created a new risk of harm to the plaintiff, while by ‘nonfeasance’ he has
at least made his situation no worse, and has merely failed to benefit him by interfering in his
affairs.” Id. TheRestatement (Second) of Torts § 314 (1965) summarizes the law on this point as follows:
The fact that an actor realizes or should realize that action on his part is necessary for another’s
aid or protection does not of itself impose upon him a duty to take such action.
Imposition of a duty in all such cases would simply not meet the test of fairness under contemporary
standards.
In nonfeasance cases the existence of a duty has been recognized only during the last century in situations
involving a limited group of special relationships between parties. Such special relationships are
predicated on “some definite relation between the parties, of such a character that social policy justifies
the imposition of a duty to act.” W. Keeton, § 56, at 374. Special relationships that have been recognized
by various courts for the purpose of imposition of a duty of care include common carrier/passenger,
innkeeper/guest, possessor of land/invited entrant, employer/employee, parent/child, and
hospital/patient. See Restatement (Second) of Torts § 314 A (1965); 3 Harper and James, § 18.6, at 722–
23. The authors of the Restatement (Second) of Torts § 314 A, comment b (1965), state that “the law
Saylor URL: http://www.saylor.org/books

Saylor.org
274

appears…to be working slowly toward a recognition of the duty to aid or protect in any relation of
dependence or of mutual dependence.”
…

III.
The present case involves the alleged negligent failure to act, rather than negligent action. The plaintiff
does not complain of any affirmative action taken by the University, but asserts instead that the
University owed to Whitlock the duty to assure that the fraternity’s trampoline was used only under
supervised conditions comparable to those in a gymnasium class, or in the alternative to cause the
trampoline to be removed from the front lawn of the Beta house.…If such a duty is to be recognized, it
must be grounded on a special relationship between the University and Whitlock. According to the
evidence, there are only two possible sources of a special relationship out of which such a duty could arise
in this case: the status of Whitlock as a student at the University, and the lease between the University and
the fraternity of which Whitlock was a member. We first consider the adequacy of the student-university
relationship as a possible basis for imposing a duty on the University to control or prohibit the use of the
trampoline, and then examine the provisions of the lease for that same purpose.

A.
The student-university relationship has been scrutinized in several jurisdictions, and it is generally agreed
that a university is not an insurer of its students’ safety. [Citations] The relationship between a university
and its students has experienced important change over the years. At one time, college administrators and
faculties stood in loco parentis to their students, which created a special relationship “that imposed a duty
on the college to exercise control over student conduct and, reciprocally, gave the students certain rights
of protection by the college.” Bradshaw, 612 F.2d at 139. However, in modern times there has evolved a
gradual reapportionment of responsibilities from the universities to the students, and a corresponding
departure from the in loco parentis relationship. Id. at 139–40. Today, colleges and universities are
regarded as educational institutions rather than custodial ones. Beach, 726 P.2d at 419 (contrasting
colleges and universities with elementary and high schools).
…
…By imposing a duty on the University in this case, the University would be encouraged to exercise more
control over private student recreational choices, thereby effectively taking away much of the
Saylor URL: http://www.saylor.org/books

Saylor.org
275

responsibility recently recognized in students for making their own decisions with respect to private
entertainment and personal safety. Such an allocation of responsibility would “produce a repressive and
inhospitable environment, largely inconsistent with the objectives of a modern college
education.” Beach, 726 P.2d at 419.
The evidence demonstrates that only in limited instances has the University attempted to impose
regulations or restraints on the private recreational pursuits of its students, and the students have not
looked to the University to assure the safety of their recreational choices. Nothing in the University’s
student handbook, which contains certain regulations concerning student conduct, reflects an effort by
the University to control the risk-taking decisions of its students in their private recreation.…Indeed,
fraternity and sorority self-governance with minimal supervision appears to have been fostered by the
University.
…
Aside from advising the Beta house on one occasion to put the trampoline up when not in use, there is no
evidence that the University officials attempted to assert control over trampoline use by the fraternity
members. We conclude from this record that the University’s very limited actions concerning safety of
student recreation did not give Whitlock or the other members of campus fraternities or sororities any
reason to depend upon the University for evaluation of the safety of trampoline use.…Therefore, we
conclude that the student-university relationship is not a special relationship of the type giving rise to a
duty of the University to take reasonable measures to protect the members of fraternities and sororities
from risks of engaging in extra-curricular trampoline jumping.
The plaintiff asserts, however, that we should recognize a duty of the University to take affirmative action
to protect fraternity members because of the foreseeability of the injury, the extent of the risks involved in
trampoline use, the seriousness of potential injuries, and the University’s superior knowledge concerning
these matters. The argument in essence is that a duty should spring from the University’s natural interest
in the welfare and safety of its students, its superior knowledge of the nature and degree of risk involved
in trampoline use, and its knowledge of the use of trampolines on the University campus. The evidence
amply supports a conclusion that trampoline use involves risks of serious injuries and that the potential
for an injury such as that experienced by Whitlock was foreseeable. It shows further that prior injuries

Saylor URL: http://www.saylor.org/books

Saylor.org
276

resulting from trampoline accidents had been reported to campus security and to the student clinic, and
that University administrators were aware of the number and severity of trampoline injuries nationwide.
The record, however, also establishes through Whitlock’s own testimony that he was aware of the risk of
an accident and injury of the very nature that he experienced.…
We conclude that the relationship between the University and Whitlock was not one of dependence with
respect to the activities at issue here, and provides no basis for the recognition of a duty of the University
to take measures for protection of Whitlock against the injury that he suffered.

B.
We next examine the lease between the University and the fraternity to determine whether a special
relationship between the University and Whitlock can be predicated on that document. The lease was
executed in 1929, extends for a ninety-nine year term, and gives the fraternity the option to extend the
term for another ninety-nine years. The premises are to be occupied and used by the fraternity “as a
fraternity house, clubhouse, dormitory and boarding house, and generally for religious, educational, social
and fraternal purposes.” Such occupation is to be “under control of the tenant.” (emphasis added) The
annual rental at all times relevant to this case appears from the record to be one dollar. The University has
the obligation to maintain the grounds and make necessary repairs to the building, and the fraternity is to
bear the cost of such maintenance and repair.
…
We conclude that the lease, and the University’s actions pursuant to its rights under the lease, provide no
basis of dependence by the fraternity members upon which a special relationship can be found to exist
between the University and the fraternity members that would give rise to a duty upon the University to
take affirmative action to assure that recreational equipment such as a trampoline is not used under
unsafe conditions.

IV.
Considering all of the factors presented, we are persuaded that under the facts of this case the University
of Denver had no duty to Whitlock to eliminate the private use of trampolines on its campus or to
supervise that use. There exists no special relationship between the parties that justifies placing a duty
upon the University to protect Whitlock from the well-known dangers of using a trampoline. Here, a
conclusion that a special relationship existed between Whitlock and the University sufficient to warrant
Saylor URL: http://www.saylor.org/books

Saylor.org
277

the imposition of liability for nonfeasance would directly contravene the competing social policy of
fostering an educational environment of student autonomy and independence.
We reverse the judgment of the court of appeals and return this case to that court with directions to
remand it to the trial court for dismissal of Whitlock’s complaint against the University.

CASE QUESTIONS

1.

How are comparative negligence numbers calculated by the trial court? How can the jury say that the
university is 72 percent negligent and that Whitlock is 28 percent negligent?

2.

Why is this not an assumption of risk case?

3.

Is there any evidence that Whitlock was contributorily negligent? If not, why would the court engage in
comparative negligence calculations?

Negligence: Proximate Cause
Palsgraf v. Long Island R.R.
248 N.Y. 339,162 N.E. 99 (N.Y. 1928)
CARDOZO, Chief Judge
Plaintiff was standing on a platform of defendant’s railroad after buying a ticket to go to Rockaway Beach.
A train stopped at the station, bound for another place. Two men ran forward to catch it. One of the men
reached the platform of the car without mishap, though the train was already moving. The other man,
carrying a package, jumped aboard the car, but seemed unsteady as if about to fall. A guard on the car,
who had held the door open, reached forward to help him in, and another guard on the platform pushed
him from behind. In this act, the package was dislodged, and fell upon the rails. It was a package of small
size, about fifteen inches long, and was covered by a newspaper. In fact it contained fireworks, but there
was nothing in its appearance to give notice of its contents. The fireworks when they fell exploded. The
shock of· the explosion threw down some scales at the other end of the platform many feet away. The
scales struck the plaintiff, causing injuries for which she sues.
The conduct of the defendant’s guard, if a wrong in its relation to the holder of the package, was not a
wrong in its relation to the plaintiff, standing far away. Relatively to her it was not negligence at all.
Nothing in the situation gave notice that the falling package had in it the potency of peril to persons thus
removed. Negligence is not actionable unless it involves the invasion of a legally protected interest, the
Saylor URL: http://www.saylor.org/books

Saylor.org
278

violation of a right. “Proof of negligence in the air, so to speak, will not do.…If no hazard was apparent to
the eye of ordinary vigilance, an act innocent and harmless, at least to outward seeming, with reference to
her, did not take to itself the quality of a tort because it happened to be a wrong, though apparently not
one involving the risk of bodily insecurity, with reference to someone else.…The plaintiff sues in her own
right for a wrong personal to her, and not as the vicarious beneficiary of a breach of duty to another.
A different conclusion will involve us, and swiftly too, in a maze of contradictions. A guard stumbles over
a package which has been left upon a platform.
It seems to be a bundle of newspapers. It turns out to be a can of dynamite. To the eye of ordinary
vigilance, the bundle is abandoned waste, which may be kicked or trod on with impunity. Is a passenger at
the other end of the platform protected by the law against the unsuspected hazard concealed beneath the
waste? If not, is the result to be any different, so far as the distant passenger is concerned, when the guard
stumbles over a valise which a truckman or a porter has left upon the walk?…The orbit of the danger as
disclosed to the eye of reasonable vigilance would be the orbit of the duty. One who jostles one’s neighbor
in a crowd does not invade the rights of others standing at the outer fringe when the unintended contact
casts a bomb upon the ground. The wrongdoer as to them is the man who carries the bomb, not the one
who explodes it without suspicion of the danger. Life will have to be made over, and human nature
transformed, before prevision so extravagant can be accepted as the norm of conduct, the customary
standard to which behavior must conform.
The argument for the plaintiff is built upon the shifting meanings of such words as “wrong” and
“wrongful” and shares their instability. For what the plaintiff must show is a “wrong” to herself; i.e., a
violation of her own right, and not merely a “wrong” to someone else, nor conduct “wrongful” because
unsocial, but not a “wrong” to anyone. We are told that one who drives at reckless speed through a
crowded city street is guilty of a negligent act and therefore of a wrongful one, irrespective of the
consequences.
Negligent the act is, and wrongful in the sense that it is unsocial, but wrongful and unsocial in relation to
other travelers, only because the eye of vigilance perceives the risk of damage. If the same act were to be
committed on a speedway or a race course, it would lose its wrongful quality. The risk reasonably to be
perceived defines the duty to be obeyed, and risk imports relation; it is risk to another or to others within
the range of apprehension. This does not mean, of course, that one who launches a destructive force is
Saylor URL: http://www.saylor.org/books

Saylor.org
279

always relieved of liability, if the force, though known to be destructive, pursues an unexpected
path.…Some acts, such as shooting are so imminently dangerous to anyone who may come within reach of
the missile however unexpectedly, as to impose a duty of prevision not far from that of an insurer. Even
today, and much oftener in earlier stages of the law, one acts sometimes at one’s peril.…These cases aside,
wrong-is defined in terms of the natural or probable, at least when unintentional.…Negligence, like risk, is
thus a term of relation.
Negligence in the abstract, apart from things related, is surely not a tort, if indeed it is understandable at
all.…One who seeks redress at law does not make out a cause of action by showing without more that
there has been damage to his person. If the harm was not willful, he must show that the act as to him had
possibilities of danger so many and apparent as to entitle him to be protected against the doing of it
though the harm was unintended.
***
The judgment of the Appellate Division and that of the Trial Term should be reversed, and the complaint
dismissed, with costs in all courts.

CASE QUESTIONS

1.

Is there actual cause in this case? How can you tell?

2.

Why should Mrs. Palsgraf (or her insurance company) be made to pay for injuries that were caused by the
negligence of the Long Island Rail Road?

3.

How is this accident not foreseeable?

Klein v. Pyrodyne Corporation
Klein v. Pyrodyne Corporation
810 P.2d 917 (Supreme Court of Washington 1991)
Pyrodyne Corporation (Pyrodyne) is a licensed fireworks display company that contracted to display
fireworks at the Western Washington State Fairgrounds in Puyallup, Washington, on July 4,1987. During
the fireworks display, one of the mortar launchers discharged a rocket on a horizontal trajectory parallel
to the earth. The rocket exploded near a crowd of onlookers, including Danny Klein. Klein’s clothing was
set on fire, and he suffered facial burns and serious injury to his eyes. Klein sued Pyrodyne for strict
liability to recover for his injuries. Pyrodyne asserted that the Chinese manufacturer of the fireworks was
Saylor URL: http://www.saylor.org/books

Saylor.org
280

negligent in producing the rocket and therefore Pyrodyne should not be held liable. The trial court applied
the doctrine of strict liability and held in favor of Klein. Pyrodyne appealed.
Section 519 of the Restatement (Second) of Torts provides that any party carrying on an “abnormally
dangerous activity” is strictly liable for ensuing damages. The public display of fireworks fits this
definition. The court stated: “Any time a person ignites rockets with the intention of sending them aloft to
explode in the presence of large crowds of people, a high risk of serious personal injury or property
damage is created. That risk arises because of the possibility that a rocket will malfunction or be
misdirected.” Pyrodyne argued that its liability was cut off by the Chinese manufacturer’s negligence. The
court rejected this argument, stating, “Even if negligence may properly be regarded as an intervening
cause, it cannot function to relieve Pyrodyne from strict liability.”
The Washington Supreme Court held that the public display of fireworks is an abnormally dangerous
activity that warrants the imposition of strict liability.
Affirmed.

1.

CASE QUESTIONS

Why would certain activities be deemed ultrahazardous or abnormally dangerous so that strict liability is
imposed?

2.

If the activities are known to be abnormally dangerous, did Klein assume the risk?

3.

Assume that the fireworks were negligently manufactured in China. Should Klein’s only remedy be against
the Chinese company, as Pyrodyne argues? Why or why not?

7.6 Summary and Exercises
Summary

The principles of tort law pervade modern society because they spell out the duties of care that we owe
each other in our private lives. Tort law has had a significant impact on business because modern
technology poses significant dangers and the modern market is so efficient at distributing goods to a wide
class of consumers.
Unlike criminal law, tort law does not require the tortfeasor to have a specific intent to commit the act for
which he or she will be held liable to pay damages. Negligence—that is, carelessness—is a major factor in

Saylor URL: http://www.saylor.org/books

Saylor.org
281

tort liability. In some instances, especially in cases involving injuries caused by products, a no-fault
standard called strict liability is applied.
What constitutes a legal injury depends very much on the circumstances. A person can assume a risk or
consent to the particular action, thus relieving the person doing the injury from tort liability. To be liable,
the tortfeasor must be the proximate cause of the injury, not a remote cause. On the other hand, certain
people are held to answer for the torts of another—for example, an employer is usually liable for the torts
of his employees, and a bartender might be liable for injuries caused by someone to whom he sold too
many drinks. Two types of statutes—workers’ compensation and no-fault automobile insurance—have
eliminated tort liability for certain kinds of accidents and replaced it with an immediate insurance
payment plan.
Among the torts of particular importance to the business community are wrongful death and personal
injury caused by products or acts of employees, misrepresentation, defamation, and interference with
contractual relations.

EXERCISES

1.

What is the difference in objectives between tort law and criminal law?

2.

A woman fell ill in a store. An employee put the woman in an infirmary but provided no medical care for
six hours, and she died. The woman’s family sued the store for wrongful death. What arguments could
the store make that it was not liable? What arguments could the family make? Which seem the stronger
arguments? Why?

3.

The signals on a railroad crossing are defective. Although the railroad company was notified of the
problem a month earlier, the railroad inspector has failed to come by and repair them. Seeing the all-clear
signal, a car drives up and stalls on the tracks as a train rounds the bend. For the past two weeks the car
had been stalling, and the driver kept putting off taking the car to the shop for a tune-up. As the train
rounds the bend, the engineer is distracted by a conductor and does not see the car until it is too late to
stop. Who is negligent? Who must bear the liability for the damage to the car and to the train?

4.

Suppose in the Katko v. Briney case (Section 7.2 "Intentional Torts") that instead of setting such a device,
the defendants had simply let the floor immediately inside the front door rot until it was so weak that
anybody who came in and took two steps straight ahead would fall through the floor and to the cellar.

Saylor URL: http://www.saylor.org/books

Saylor.org
282

Will the defendant be liable in this case? What if they invited a realtor to appraise the place and did not
warn her of the floor? Does it matter whether the injured person is a trespasser or an invitee?
5.

Plaintiff’s husband died in an accident, leaving her with several children and no money except a valid
insurance policy by which she was entitled to $5,000. Insurance Company refused to pay, delaying and
refusing payment and meanwhile “inviting” Plaintiff to accept less than $5,000, hinting that it had a
defense. Plaintiff was reduced to accepting housing and charity from relatives. She sued the insurance
company for bad-faith refusal to settle the claim and for the intentional infliction of emotional distress.
The lower court dismissed the case. Should the court of appeals allow the matter to proceed to trial?

SELF-TEST QUESTIONS

1.
a.

Catarina falsely accuses Jeff of stealing from their employer. The statement is defamatory only if
a third party hears it
b.

Nick suffers severe emotional distress as a result

c.

the statement is the actual and proximate cause of his distress

d.

the statement is widely circulated in the local media and on Twitter

Garrett files a suit against Colossal Media Corporation for defamation. Colossal has said that
Garrett is a “sleazy, corrupt public official” (and provided some evidence to back the claim). To
win his case, Garrett will have to show that Colossal acted with
a.

malice
b.

ill will

c.

malice aforethought

d.

actual malice
Big Burger begins a rumor, using social media, that the meat in Burger World is partly composed
of ground-up worms. The rumor is not true, as Big Burger well knows. Its intent is to get some
customers to shift loyalty from Burger World to Big Burger. Burger World’s best cause of action
would be

a.

trespass on the case
b.

nuisance

c.

product disparagement

Saylor URL: http://www.saylor.org/books

Saylor.org
283

d.

intentional infliction of emotional distress

Wilfred Phelps, age 65, is driving his Nissan Altima down Main Street when he suffers the first
seizure of his life. He loses control of his vehicle and runs into three people on the sidewalk.
Which statement is true?
a.

He is liable for an intentional tort.
b.

He is liable for a negligent tort.

c.

He is not liable for a negligent tort.

d.

He is liable under strict liability, because driving a car is abnormally dangerous.

Jonathan carelessly bumps into Amanda, knocking her to the ground. He has committed the tort
of negligence
a.

only if Amanda is injured

1.

a

2.

d

3.

c

4.

c

5.

a

b.

only if Amanda is not injured

c.

whether or not Amanda is injured

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
284

Chapter 8

Introduction to Contract Law
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Why and how contract law has developed

2.

What a contract is

3.

What topics will be discussed in the contracts chapter of this book

4.

What the sources of contract law are

5.

How contracts are classified (basic taxonomy)

8.1 General Perspectives on Contracts

LEARNING OBJECTIVES

1.

Explain contract law’s cultural roots: how it has evolved as capitalism has evolved.

2.

Understand that contracts serve essential economic purposes.

3.

Define contract.

4.

Understand the basic issues in contract law.

The Role of Contracts in Modern Society
Contract is probably the most familiar legal concept in our society because it is so central to the essence of
our political, economic, and social life. In common parlance, contract is used interchangeably
with agreement, bargain, undertaking, or deal. Whatever the word, the concept it embodies is our notion
of freedom to pursue our own lives together with others. Contract is central because it is the means by
which a free society orders what would otherwise be a jostling, frenetic anarchy.
So commonplace is the concept of contract—and our freedom to make contracts with each other—that it is
difficult to imagine a time when contracts were rare, when people’s everyday associations with one
another were not freely determined. Yet in historical terms, it was not so long ago that contracts were
Saylor URL: http://www.saylor.org/books

Saylor.org
285

rare, entered into if at all by very few: that affairs should be ordered based on mutual assent was mostly
unknown. In primitive societies and in feudal Europe, relationships among people were largely fixed;
traditions spelled out duties that each person owed to family, tribe, or manor. People were born into an
ascribed position—a status (not unlike the caste system still existing in India)—and social mobility was
limited. Sir Henry Maine, a nineteenth-century British historian, wrote that “the movement of the
progressive societies has…been a movement from status to contract.”

[1]

This movement was not

accidental—it developed with the emerging industrial order. From the fifteenth to the nineteenth century,
England evolved into a booming mercantile economy, with flourishing trade, growing cities, an expanding
monetary system, the commercialization of agriculture, and mushrooming manufacturing. With this
evolution, contract law was created of necessity.
Contract law did not develop according to a conscious plan, however. It was a response to changing
conditions, and the judges who created it frequently resisted, preferring the imagined quieter pastoral life
of their forefathers. Not until the nineteenth century, in both the United States and England, did a fullfledged law of contracts arise together with, and help create, modern capitalism.
Modern capitalism, indeed, would not be possible without contract law. So it is that in planned
economies, like those of the former Soviet Union and precapitalistic China, the contract did not determine
the nature of an economic transaction. That transaction was first set forth by the state’s planning
authorities; only thereafter were the predetermined provisions set down in a written contract. Modern
capitalism has demanded new contract regimes in Russia and China; the latter adopted its Revised
Contract Law in 1999.
Contract law may be viewed economically as well as culturally. In An Economic Analysis of Law, Judge
Richard A. Posner (a former University of Chicago law professor) suggests that contract law performs
three significant economic functions. First, it helps maintain incentives for individuals to exchange goods
and services efficiently. Second, it reduces the costs of economic transactions because its very existence
means that the parties need not go to the trouble of negotiating a variety of rules and terms already
spelled out. Third, the law of contracts alerts the parties to troubles that have arisen in the past, thus
making it easier to plan the transactions more intelligently and avoid potential pitfalls.

Saylor URL: http://www.saylor.org/books

[2]

Saylor.org
286

The Definition of Contract
As usual in the law, the legal definition of contract is formalistic. The Restatement (Second) of Contracts
(Section 1) says, “A contract is a promise or a set of promises for the breach of which the law gives a
remedy, or the performance of which the law in some way recognizes as a duty.” Similarly, the Uniform
Commercial Code says, “‘Contract’ means the total legal obligation which results from the parties’
agreement as affected by this Act and any other applicable rules of law.”

[3]

As operational definitions,

these two are circular; in effect, a contract is defined as an agreement that the law will hold the parties to.
Most simply, a contract is a legally enforceable promise. This implies that not every promise or agreement
creates a binding contract; if every promise did, the simple definition set out in the preceding sentence
would read, “A contract is a promise.” But—again—a contract is not simply a promise: it is a legally
enforceable promise. The law takes into account the way in which contracts are made, by whom they are
made, and for what purposes they are made. For example, in many states, a wager is unenforceable, even
though both parties “shake” on the bet. We will explore these issues in the chapters to come.

Overview of the Contracts Chapter
Although contract law has many wrinkles and nuances, it consists of four principal inquiries, each of
which will be taken up in subsequent chapters:
1.
a.

Did the parties create a valid contract? Four elements are necessary for a valid contract:
Mutual assent (i.e., offer and acceptance), Chapter 9 "The Agreement"

b. Real assent (no duress, undue influence, misrepresentation, mistake, or incapacity), Chapter 10 "Real
Assent"
c.

Consideration, Chapter 11 "Consideration"

d. Legality, Chapter 12 "Legality"
What does the contract mean, and is it in the proper form to carry out this meaning? Sometimes
contracts need to be in writing (or evidenced by some writing), or they can’t be enforced. Sometimes it
isn’t clear what the contract means, and a court has to figure that out. These problems are taken up
inChapter 13 "Form and Meaning".

Saylor URL: http://www.saylor.org/books

Saylor.org
287

Do persons other than the contracting parties have rights or duties under the contract? Can the
right to receive a benefit from the contract be assigned, and can the duties be delegated so that a new
person is responsible? Can persons not a party to the contract sue to enforce its terms? These
questions are addressed in Chapter 14 "Third-Party Rights".
How do contractual duties terminate, and what remedies are available if a party has breached the
contract? These issues are taken up in Chapter 15 "Discharge of Obligations" and Chapter 16
"Remedies".
Together, the answers to these four basic inquiries determine the rights and obligations of contracting
parties.

KEY TAKEAWAY

Contract law developed when the strictures of feudalism dissipated, when a person’s position in society
came to be determined by personal choice (by mutual agreement) and not by status (by how a person was
born). Capitalism and contract law have developed together, because having choices in society means that
people decide and agree to do things with and to each other, and those agreements bind the parties; the
agreements must be enforceable.

EXERCISES

1.

Why is contract law necessary in a society where a person’s status is not predetermined by birth?

2.

Contract law serves some economic functions. What are they?
3.

[1] Sir Henry Maine, Ancient Law (1869), 180–82.

4.

[2] Richard A. Posner, Economic Analysis of Law (New York: Aspen, 1973).

5.

[3] Uniform Commercial Code, Section 1-201(11).

8.2 Sources of Contract Law

LEARNING OBJECTIVES

1.

Understand that contract law comes from two sources: judges (cases) and legislation.

2.

Know what the Restatement of Contracts is.

3.

Recognize the Convention on Contracts for the International Sale of Goods.

The most important sources of contract law are state case law and state statutes (though there are
also many federal statutes governing how contracts are made by and with the federal government).
Saylor URL: http://www.saylor.org/books

Saylor.org
288

Case Law
Law made by judges is called case law. Because contract law was made up in the common-law courtroom
by individual judges as they applied rules to resolve disputes before them, it grew over time to formidable
proportions. By the early twentieth century, tens of thousands of contract disputes had been submitted to
the courts for resolution, and the published opinions, if collected in one place, would have filled dozens of
bookshelves. Clearly this mass of material was too unwieldy for efficient use. A similar problem also had
developed in the other leading branches of the common law.
Disturbed by the profusion of cases and the resulting uncertainty of the law, a group of prominent
American judges, lawyers, and law teachers founded the American Law Institute (ALI) in 1923 to attempt
to clarify, simplify, and improve the law. One of the ALI’s first projects, and ultimately one of its most
successful, was the drafting of the Restatement of the Law of Contracts, completed in 1932. A revision—
the Restatement (Second) of Contracts—was undertaken in 1964 and completed in 1979. Hereafter,
references to “the Restatement” pertain to the Restatement (Second) of Contracts.
The Restatements—others exist in the fields of torts, agency, conflicts of laws, judgments, property,
restitution, security, and trusts—are detailed analyses of the decided cases in each field. These analyses
are made with an eye to discerning the various principles that have emerged from the courts, and to the
maximum extent possible, the Restatements declare the law as the courts have determined it to be. The
Restatements, guided by a reporter (the director of the project) and a staff of legal scholars, go through
several so-called tentative drafts—sometimes as many as fifteen or twenty—and are screened by various
committees within the ALI before they are eventually published as final documents.
The Restatement (Second) of Contracts won prompt respect in the courts and has been cited in
innumerable cases. The Restatements are not authoritative, in the sense that they are not actual judicial
precedents; but they are nevertheless weighty interpretive texts, and judges frequently look to them for
guidance. They are as close to “black letter” rules of law as exist anywhere in the American common-law
legal system.
Common law, case law (the terms are synonymous), governs contracts for the sale of real estate and
services. “Services” refer to acts or deeds (like plumbing, drafting documents, driving a car) as opposed to
the sale of property.
Saylor URL: http://www.saylor.org/books

Saylor.org
289

Statutory Law: The Uniform Commercial Code
Common-law contract principles govern contracts for real estate and services. Because of the historical
development of the English legal system, contracts for the sale of goods came to be governed by a different
body of legal rules. In its modern American manifestation, that body of rules is an important statute: the
Uniform Commercial Code (UCC), especially Article 2, which deals with the sale of goods.

History of the UCC
A bit of history is in order. Before the UCC was written, commercial law varied, sometimes greatly, from
state to state. This first proved a nuisance and then a serious impediment to business as the American
economy became nationwide during the twentieth century. Although there had been some uniform laws
concerned with commercial deals—including the Uniform Sales Act, first published in 1906—few were
widely adopted and none nationally. As a result, the law governing sales of goods, negotiable instruments,
warehouse receipts, securities, and other matters crucial to doing business in an industrial market
economy was a crazy quilt of untidy provisions that did not mesh well from state to state.
The UCC is a model law developed by the ALI and the National Conference of Commissioners on Uniform
State Laws; it has been adopted in one form or another by the legislatures in all fifty states, the District of
Columbia, and the American territories. It is a “national” law not enacted by Congress—it is not federal
law but uniform state law.
Initial drafting of the UCC began in 1942 and was ten years in the making, involving the efforts of
hundreds of practicing lawyers, law teachers, and judges. A final draft, promulgated by the ALI, was
endorsed by the American Bar Association and published in 1951. Various revisions followed in different
states, threatening the uniformity of the UCC. The ALI responded by creating a permanent editorial board
to oversee future revisions. In one or another of its various revisions, the UCC has been adopted in whole
or in part in all American jurisdictions. The UCC is now a basic law of relevance to every business and
business lawyer in the United States, even though it is not entirely uniform because different states have
adopted it at various stages of its evolution—an evolution that continues still.

Organization of the UCC
The UCC consists of nine major substantive articles; each deals with separate though related subjects. The
articles are as follows:
Saylor URL: http://www.saylor.org/books

Saylor.org
290

•

Article 1: General Provisions

•

Article 2: Sales

•

Article 2A: Leases

•

Article 3: Commercial Paper

•

Article 4: Bank Deposits and Collections

•

Article 4A: Funds Transfers

•

Article 5: Letters of Credit

•

Article 6: Bulk Transfers

•

Article 7: Warehouse Receipts, Bills of Lading, and Other Documents of Title

•

Article 8: Investment Securities

•

Article 9: Secured Transactions

Article 2 deals only with the sale of goods, which the UCC defines as “all things…which are movable at the
time of identification to the contract for sale other than the money in which the price is to be paid.”

[1]

The

only contracts and agreements covered by Article 2 are those relating to the present or future sale of
goods.
Article 2 is divided in turn into six major parts: (1) Form, Formation, and Readjustment of Contract; (2)
General Obligation and Construction of Contract; (3) Title, Creditors, and Good Faith Purchasers; (4)
Performance; (5) Breach, Repudiation, and Excuse; and (6) Remedies. These topics will be discussed
inChapter 17 "Introduction to Sales and Leases", Chapter 18 "Title and Risk of Loss", Chapter 19
"Performance and Remedies", Chapter 20 "Products Liability", and Chapter 21 "Bailments and the
Storage, Shipment, and Leasing of Goods".
Figure 8.1 Sources of Law

Saylor URL: http://www.saylor.org/books

Saylor.org
291

International Sales Law
The Convention on Contracts for the International Sale of Goods
A Convention on Contracts for the International Sale of Goods (CISG)was approved in 1980 at a
diplomatic conference in Vienna. (A convention is a preliminary agreement that serves as the basis for a
formal treaty.) The CISG has been adopted by more than forty countries, including the United States.
The CISG is significant for three reasons. First, it is a uniform law governing the sale of goods—in effect,
an international Uniform Commercial Code. The major goal of the drafters was to produce a uniform law
acceptable to countries with different legal, social, and economic systems. Second, although provisions in
the CISG are generally consistent with the UCC, there are significant differences. For instance, under the
CISG, consideration (discussed in Chapter 11 "Consideration") is not required to form a contract, and
there is no Statute of Frauds (a requirement that certain contracts be evidenced by a writing). Third, the
CISG represents the first attempt by the US Senate to reform the private law of business through its treaty
powers, for the CISG preempts the UCC. The CISG is not mandatory: parties to an international contract
for the sale of goods may choose to have their agreement governed by different law, perhaps the UCC, or
perhaps, say, Japanese contract law. The CISG does not apply to contracts for the sale of (1) ships or
aircraft, (2) electricity, or (3) goods bought for personal, family, or household use, nor does it apply (4)
where the party furnishing the goods does so only incidentally to the labor or services part of the contract.

KEY TAKEAWAY

Judges have made contract law over several centuries by deciding cases that create, extend, or change the
developing rules affecting contract formation, performance, and enforcement. The rules from the cases
have been abstracted and organized in the Restatements of Contracts. To facilitate interstate commerce,
contract law for many commercial transactions—especially the sale of goods—not traditionally within the
purview of judges has been developed by legal scholars and presented for the states to adopt as the
Uniform Commercial Code. There is an analogous Convention on Contracts for the International Sale of
Goods, to which the United States is a party.

EXERCISES

1.

How do judges make contract law?

2.

What is the Restatement of the Law of Contracts, and why was it necessary?

Saylor URL: http://www.saylor.org/books

Saylor.org
292

3.

Why was the Uniform Commercial Code developed, and by whom?

4.

Who adopts the UCC as governing law?

5.

What is the Convention on Contracts for the International Sale of Goods?
[1] Uniform Commercial Code, Section 2-105.

8.3 Basic Taxonomy of Contracts

LEARNING OBJECTIVES

1.

Understand that contracts are classified according to the criteria of explicitness, mutuality, enforceability,
and degree of completion and that some noncontract promises are nevertheless enforceable under the
doctrine of promissory estoppel.

2.

Keep your eyes (and ears) alert to the use of suffixes (word endings) in legal terminology that express
relationships between parties.

Some contracts are written, some oral; some are explicit, some not. Because contracts can be formed,
expressed, and enforced in a variety of ways, a taxonomy of contracts has developed that is useful in
grouping together like legal consequences. In general, contracts are classified along four different
dimensions: explicitness, mutuality, enforceability, and degree of completion. Explicitness is the
degree to which the agreement is manifest to those not party to it. Mutuality takes into account
whether promises are given by two parties or only one. Enforceability is the degree to which a given
contract is binding. Completion considers whether the contract is yet to be performed or whether the
obligations have been fully discharged by one or both parties. We will examine each of these concepts
in turn.

Explicitness
Express Contract
An express contract is one in which the terms are spelled out directly. The parties to an express contract,
whether it is written or oral, are conscious that they are making an enforceable agreement. For example,
an agreement to purchase your neighbor’s car for $5,500 and to take title next Monday is an express
contract.

Saylor URL: http://www.saylor.org/books

Saylor.org
293

Implied Contract (Implied in Fact)
An implied contract is one that is inferred from the actions of the parties. When parties have not
discussed terms, an implied contract exists if it is clear from the conduct of both parties that they intended
there be one. A delicatessen patron who asks for a turkey sandwich to go has made a contract and is
obligated to pay when the sandwich is made. By ordering the food, the patron is implicitly agreeing to the
price, whether posted or not.
The distinction between express and implied contracts has received a degree of notoriety in the so-called
palimony cases, in which one member of an unmarried couple seeks a division of property after a longstanding live-together relationship has broken up. When a married couple divorces, their legal marriage
contract is dissolved, and financial rights and obligations are spelled out in a huge body of domestic
relations statutes and judicial decisions. No such laws exist for unmarried couples. However, about onethird of the states recognize common-law marriage, under which two people are deemed to be married if
they live together with the intent to be married, regardless of their failure to have obtained a license or
gone through a ceremony. Although there is no actual contract of marriage (no license), their behavior
implies that the parties intended to be treated as if they were married.

Quasi-Contract
A quasi-contract (implied in law) is—unlike both express and implied contracts, which embody an actual
agreement of the parties—an obligation said to be “imposed by law” in order to avoid unjust enrichment of
one person at the expense of another. A quasi-contract is not a contract at all; it is a fiction that the courts
created to prevent injustice. Suppose, for example, that the local lumberyard mistakenly delivers a load of
lumber to your house, where you are repairing your deck. It was a neighbor on the next block who ordered
the lumber, but you are happy to accept the load for free; since you never talked to the lumberyard, you
figure you need not pay the bill. Although it is true there is no contract, the law implies a contract for the
value of the material: of course you will have to pay for what you got and took. The existence of this
implied contract does not depend on the intention of the parties.

Saylor URL: http://www.saylor.org/books

Saylor.org
294

Mutuality
Bilateral Contract
The typical contract is one in which the parties make mutual promises. Each is both promisor and
promisee; that is, each pledges to do something, and each is the recipient of such a pledge. This type of
contract is called abilateral contract.

Unilateral Contract
Mutual promises are not necessary to constitute a contract. Unilateral contracts, in which one party
performs an act in exchange for the other party’s promise, are equally valid. An offer of a reward—for
catching a criminal or for returning a lost cat—is an example of a unilateral contract: there is an offer on
one side, and the other side accepts by taking the action requested.
Figure 8.2 Bilateral and Unilateral Contracts

Enforceability
Void
Not every agreement between two people is a binding contract. An agreement that is lacking one of the
legal elements of a contract is said to be avoid contract—that is, not a contract at all. An agreement that is
illegal—for example, a promise to commit a crime in return for a money payment—is void. Neither party
to a void “contract” may enforce it.

Voidable
By contrast, a voidable contract is one that may become unenforceable by one party but can be enforced
by the other. For example, a minor (any person under eighteen, in most states) may “avoid” a contract
with an adult; the adult may not enforce the contract against the minor if the minor refuses to carry out

Saylor URL: http://www.saylor.org/books

Saylor.org
295

the bargain. But the adult has no choice if the minor wishes the contract to be performed. (A contract may
be voidable by both parties if both are minors.)
Ordinarily, the parties to a voidable contract are entitled to be restored to their original condition.
Suppose you agree to buy your seventeen-year-old neighbor’s car. He delivers it to you in exchange for
your agreement to pay him next week. He has the legal right to terminate the deal and recover the car, in
which case you will of course have no obligation to pay him. If you have already paid him, he still may
legally demand a return to the status quo ante (previous state of affairs). You must return the car to him;
he must return the cash to you.
A voidable contract remains a valid contract until it is voided. Thus a contract with a minor remains in
force unless the minor decides he or she does not wish to be bound by it. When the minor reaches
majority, he or she may “ratify” the contract—that is, agree to be bound by it—in which case the contract
will no longer be voidable and will thereafter be fully enforceable.

Unenforceable
An unenforceable contract is one that some rule of law bars a court from enforcing. For example, Tom
owes Pete money, but Pete has waited too long to collect it and the statute of limitations has run out. The
contract for repayment is unenforceable and Pete is out of luck, unless Tom makes a new promise to pay
or actually pays part of the debt. (However, if Pete is holding collateral as security for the debt, he is
entitled to keep it; not all rights are extinguished because a contract is unenforceable.) A debt becomes
unenforceable, too, when the debtor declares bankruptcy.
A bit more on enforceability is in order. A promise or what seems to be a promise is usually enforceable
only if it is otherwise embedded in the elements necessary to make that promise a contract. Those
elements are mutual assent, real assent, consideration, capacity, and legality. Sometimes, though, people
say things that seem like promises, and on which another person relies. In the early twentieth century,
courts began, in some circumstances, to recognize that insisting on the existence of the traditional
elements of contract to determine whether a promise is enforceable could work an injustice where there
has been reliance. Thus developed the equitable doctrine of promissory estoppel, which has become an
important adjunct to contract law. The Restatement (Section 90) puts it this way: “A promise which the
promisor should reasonably expect to induce action or forbearance on the party of the promisee or a third

Saylor URL: http://www.saylor.org/books

Saylor.org
296

person and which does induce such action or forbearance is binding if injustice can be avoided only by
enforcement of the promise. The remedy granted for breach may be limited as justice requires.”
To be “estopped” means to be prohibited from denying now the validity of a promise you made before.
The doctrine has an interesting background. In 1937, High Trees House Ltd. (a British corporation) leased
a block of London apartments from Central London Properties. As World War II approached, vacancy
rates soared because people left the city. In 1940 the parties agreed to reduce the rent rates by half, but no
term was set for how long the reduction would last. By mid-1945, as the war was ending, occupancy was
again full, and Central London sued for the full rental rates from June on. The English court, under Judge
Alfred Thompson Denning (1899–1999), had no difficulty finding that High Trees owed the full amount
once full occupancy was again achieved, but Judge Denning went on. In an aside (called a dicta—a
statement “by the way”—that is, not necessary as part of the decision), he mused about what would have
happened if in 1945 Central London had sued for the full-occupancy rate back to 1940. Technically, the
1940 amendment to the 1937 contract was not binding on Central London—it lacked consideration—and
Central London could have reached back to demand full-rate payment. But Judge Denning said that High
Trees would certainly have relied on Central London’s promise that a reduced-rate rent would be
acceptable, and that would have been enough to bind it, to prevent it from acting inconsistently with the
promise. He wrote, “The courts have not gone so far as to give a cause of action in damages for the breach
of such a promise, but they have refused to allow the party making it to act inconsistently with it.”

[1]

In the years since, though, courts have gone so far as to give a cause of action in damages for various
noncontract promises. Contract protects agreements; promissory estoppel protects reliance, and that’s a
significant difference. The law of contracts continues to evolve.

Degree of Completion
An agreement consisting of a set of promises is called an executory contrac tbefore any promises are
carried out. Most executory contracts are enforceable. If John makes an agreement to deliver wheat to
Humphrey and does so, the contract is called a partially executed contract: one side has performed, the
other has not. When John pays for the wheat, the contract is fully performed. A contract that has been
carried out fully by both parties is called anexecuted contract.

Saylor URL: http://www.saylor.org/books

Saylor.org
297

Terminology: Suffixes Expressing Relationships
Although not really part of the taxonomy of contracts (i.e., the orderly classification of the subject), an
aspect of contractual—indeed, legal—terminology should be highlighted here. Suffixes (the end syllables
of words) in the English language are used to express relationships between parties in legal terminology.
Here are examples:
•

Offeror. One who makes an offer.

•

Offeree. One to whom an offer is made.

•

Promisor. One who makes a promise.

•

Promisee. One to whom a promise is made.

•

Obligor. One who makes and has an obligation.

•

Obligee. One to whom an obligation is made.

•

Transferor. One who makes a transfer.

•

Transferee. One to whom a transfer is made.

KEY TAKEAWAY

Contracts are described and thus defined on the basis of four criteria: explicitness (express, implied, or
quasi-contracts), mutuality (bilateral or unilateral), enforceability (void, voidable, unenforceable), and
degree of completion (executory, partially executed, executed). Legal terminology in English often
describes relationships between parties by the use of suffixes, to which the eye and ear must pay
attention.

1.

EXERCISES

Able writes to Baker: “I will mow your lawn for $20.” If Baker accepts, is this an express or implied
contract?

2.

Able telephones Baker: “I will mow your lawn for $20.” Is this an express or implied contract?

3.

What is the difference between a void contract and a voidable one?

4.

Carr staples this poster to a utility pole: “$50 reward for the return of my dog, Argon.” Describe this in
contractual terms regarding explicitness, mutuality, enforceability, and degree of completion.

5.

Is a voidable contract always unenforceable?

6.

Contractor bids on a highway construction job, incorporating Guardrail Company’s bid into its overall bid
to the state. Contractor cannot accept Guardrail’s offer until it gets the nod from the state. Contractor

Saylor URL: http://www.saylor.org/books

Saylor.org
298

gets the nod from the state, but before it can accept Guardrail’s offer, the latter revokes it. Usually a
person can revoke an offer any time before it is accepted. Can Guardrail revoke its offer in this case?

[1] Central London Property Trust Ltd. v. High Trees House Ltd. (1947) KB 130.

8.4 Cases
Explicitness: Implied Contract
Roger’s Backhoe Service, Inc. v. Nichols
681 N.W.2d 647 (Iowa 2004)
Carter, J.
Defendant, Jeffrey S. Nichols, is a funeral director in Muscatine.…In early 1998 Nichols decided to build a
crematorium on the tract of land on which his funeral home was located. In working with the Small
Business Administration, he was required to provide drawings and specifications and obtain estimates for
the project. Nichols hired an architect who prepared plans and submitted them to the City of Muscatine
for approval. These plans provided that the surface water from the parking lot would drain onto the
adjacent street and alley and ultimately enter city storm sewers. These plans were approved by the city.
Nichols contracted with Roger’s [Backhoe Service, Inc.] for the demolition of the foundation of a building
that had been razed to provide room for the crematorium and removal of the concrete driveway and
sidewalk adjacent to that foundation. Roger’s completed that work and was paid in full.
After construction began, city officials came to the jobsite and informed Roger’s that the proposed
drainage of surface water onto the street and alley was unsatisfactory. The city required that an effort be
made to drain the surface water into a subterranean creek, which served as part of the city’s storm sewer
system. City officials indicated that this subterranean sewer system was about fourteen feet below the
surface of the ground.…Roger’s conveyed the city’s mandate to Nichols when he visited the jobsite that
same day.
It was Nichols’ testimony at trial that, upon receiving this information, he advised…Roger’s that he was
refusing permission to engage in the exploratory excavation that the city required. Nevertheless, it
appears without dispute that for the next three days Roger’s did engage in digging down to the
subterranean sewer system, which was located approximately twenty feet below the surface. When the
underground creek was located, city officials examined the brick walls in which it was encased and
determined that it was not feasible to penetrate those walls in order to connect the surface water drainage
Saylor URL: http://www.saylor.org/books

Saylor.org
299

with the underground creek. As a result of that conclusion, the city reversed its position and once again
gave permission to drain the surface water onto the adjacent street and alley.
[T]he invoices at issue in this litigation relate to charges that Roger’s submitted to Nichols for the three
days of excavation necessary to locate the underground sewer system and the cost for labor and materials
necessary to refill the excavation with compactable materials and attain compaction by means of a
tamping process.…The district court found that the charges submitted on the…invoices were fair and
reasonable and that they had been performed for Nichols’ benefit and with his tacit approval.…
The court of appeals…concluded that a necessary element in establishing an implied-in-fact contract is
that the services performed be beneficial to the alleged obligor. It concluded that Roger’s had failed to
show that its services benefited Nichols.…
In describing the elements of an action on an implied contract, the court of appeals stated in [Citation],
that the party seeking recovery must show:
(1) the services were carried out under such circumstances as to give the recipient reason to
understand:
(a) they were performed for him and not some other person, and
(b) they were not rendered gratuitously, but with the expectation of compensation from the
recipient; and
(2) the services were beneficial to the recipient.
In applying the italicized language in [Citation] to the present controversy, it was the conclusion of the
court of appeals that Roger’s’ services conferred no benefit on Nichols. We disagree. There was substantial
evidence in the record to support a finding that, unless and until an effort was made to locate the
subterranean sewer system, the city refused to allow the project to proceed. Consequently, it was
necessary to the successful completion of the project that the effort be made. The fact that examination of
the brick wall surrounding the underground creek indicated that it was unfeasible to use that source of
drainage does not alter the fact that the project was stalemated until drainage into the underground creek
was fully explored and rejected. The district court properly concluded that Roger’s’ services conferred a
benefit on Nichols.…
Decision of court of appeals vacated; district court judgment affirmed.

Saylor URL: http://www.saylor.org/books

Saylor.org
300

CASE QUESTIONS
1.

What facts must be established by a plaintiff to show the existence of an implied contract?

2.

What argument did Nichols make as to why there was no implied contract here?

3.

How would the facts have to be changed to make an express contract?

Mutuality of Contract: Unilateral Contract
SouthTrust Bank v. Williams
775 So.2d 184 (Ala. 2000)
Cook, J.
SouthTrust Bank (“SouthTrust”) appeals from an order denying its motion to compel arbitration of an
action against it by checking-account customers Mark Williams and Bessie Daniels. We reverse and
remand.
Daniels and Williams began their relationship with SouthTrust in 1981 and 1995, respectively, by
executing checking-account “signature cards.” The signature card each customer signed contained a
“change-in-terms” clause. Specifically, when Daniels signed her signature card, she “agree[d] to be subject
to the Rules and Regulations as may now or hereafter be adopted by the Bank.” (Emphasis
added.)…[Later,] SouthTrust added paragraph 33 to the regulations:…
ARBITRATION OF DISPUTES. You and we agree that the transactions in your account involve
‘commerce’ under the Federal Arbitration Act (‘FAA’). ANY CONTROVERSY OR CLAIM
BETWEEN YOU AND US…WILL BE SETTLED BY BINDING ARBITRATION UNDER THE FAA.…
This action…challenges SouthTrust’s procedures for paying overdrafts, and alleges that SouthTrust
engages in a “uniform practice of paying the largest check(s) before paying multiple smaller checks…[in
order] to generate increased service charges for [SouthTrust] at the expense of [its customers].”
SouthTrust filed a “motion to stay [the] lawsuit and to compel arbitration.” It based its motion on
paragraph 33 of the regulations. [T]he trial court…entered an order denying SouthTrust’s motion to
compel arbitration. SouthTrust appeals.…
Williams and Daniels contend that SouthTrust’s amendment to the regulations, adding paragraph 33, was
ineffective because, they say, they did not expressly assent to the amendment. In other words, they object
to submitting their claims to arbitration because, they say, when they opened their accounts, neither the
Saylor URL: http://www.saylor.org/books

Saylor.org
301

regulations nor any other relevant document contained an arbitration provision. They argue that “mere
failure to object to the addition of a material term cannot be construed as an acceptance of it.”…They
contend that SouthTrust could not unilaterally insert an arbitration clause in the regulations and make it
binding on depositors like them.
SouthTrust, however, referring to its change-of-terms clause insists that it “notified” Daniels and Williams
of the amendment in January 1997 by enclosing in each customer’s “account statement” a complete copy
of the regulations, as amended. Although it is undisputed that Daniels and Williams never affirmatively
assented to these amended regulations, SouthTrust contends that their assent was evidenced by their
failure to close their accounts after they received notice of the amendments.…Thus, the disposition of this
case turns on the legal effect of Williams and Daniels’s continued use of the accounts after the regulations
were amended.
Williams and Daniels argue that “[i]n the context of contracts between merchants [under the UCC], a
written confirmation of an acceptance may modify the contract unless it adds a material term, and
arbitration clauses are material terms.”…
Williams and Daniels concede—as they must—…that Article 2 governs “transactions in goods,” and,
consequently, that it is not applicable to the transactions in this case. Nevertheless, they argue:
It would be astonishing if a Court were to consider the addition of an arbitration clause a
material alteration to a contract between merchants, who by definition are sophisticated in the
trade to which the contract applies, but not hold that the addition of an arbitration clause is a
material alteration pursuant to a change-of-terms clause in a contract between one sophisticated
party, a bank, and an entire class of less sophisticated parties, its depositors.…
In response, SouthTrust states that “because of the ‘at-will’ nature of the relationship, banks by necessity
must contractually reserve the right to amend their deposit agreements from time to time.” In so stating,
SouthTrust has precisely identified the fundamental difference between the transactions here and those
transactions governed by [Article 2].
Contracts for the purchase and sale of goods are essentially bilateral and executory in nature. See
[Citation] “An agreement whereby one party promises to sell and the other promises to buy a thing at a
later time…is a bilateral promise of sale or contract to sell”.…“[A] unilateral contract results from an
exchange of a promise for an act; a bilateral contract results from an exchange of promises.”…Thus, “in a
Saylor URL: http://www.saylor.org/books

Saylor.org
302

unilateral contract, there is no bargaining process or exchange of promises by parties as in a bilateral
contract.” [Citation] “[O]nly one party makes an offer (or promise) which invites performance by another,
and performance constitutes both acceptance of that offer and consideration.” Because “a ‘unilateral
contract’ is one in which no promisor receives promise as consideration for his promise,” only one party is
bound.…The difference is not one of semantics but of substance; it determines the rights and
responsibilities of the parties, including the time and the conditions under which a cause of action accrues
for a breach of the contract.
This case involves at-will, commercial relationships, based upon a series of unilateral transactions. Thus,
it is more analogous to cases involving insurance policies, such as [Citations]. The common thread
running through those cases was the amendment by one of the parties to a business relationship of a
document underlying that relationship—without the express assent of the other party—to require the
arbitration of disputes arising after the amendment.…
The parties in [the cited cases], like Williams and Daniels in this case, took no action that could be
considered inconsistent with an assent to the arbitration provision. In each case, they continued the
business relationship after the interposition of the arbitration provision. In doing so, they implicitly
assented to the addition of the arbitration provision.…
Reversed and remanded.

CASE QUESTIONS

1.

Why did the plaintiffs think they should not be bound by the arbitration clause?

2.

The court said this case involved a unilateral contract. What makes it that, as opposed to a bilateral
contract?

3.

What should the plaintiffs have done if they didn’t like the arbitration requirement?

Unilateral Contract and At-Will Employment
Woolley v. Hoffmann-La Roche, Inc.
491 A.2d 1257 (N.J. 1985)
Wilntz, C. J.
Plaintiff, Richard Woolley, was hired by defendant, Hoffmann-La Roche, Inc., in October 1969, as an
Engineering Section Head in defendant’s Central Engineering Department at Nutley. There was no
Saylor URL: http://www.saylor.org/books

Saylor.org
303

written employment contract between plaintiff and defendant. Plaintiff began work in mid-November
1969. Sometime in December, plaintiff received and read the personnel manual on which his claims are
based.
[The company’s personnel manual had eight pages;] five of the eight pages are devoted to “termination.”
In addition to setting forth the purpose and policy of the termination section, it defines “the types of
termination” as “layoff,” “discharge due to performance,” “discharge, disciplinary,” “retirement” and
“resignation.” As one might expect, layoff is a termination caused by lack of work, retirement a
termination caused by age, resignation a termination on the initiative of the employee, and discharge due
to performance and discharge, disciplinary, are both terminations for cause. There is no category set forth
for discharge without cause. The termination section includes “Guidelines for discharge due to
performance,” consisting of a fairly detailed procedure to be used before an employee may be fired for
cause. Preceding these definitions of the five categories of termination is a section on “Policy,” the first
sentence of which provides: “It is the policy of Hoffmann-La Roche to retain to the extent consistent with
company requirements, the services of all employees who perform their duties efficiently and effectively.”
In 1976, plaintiff was promoted, and in January 1977 he was promoted again, this latter time to Group
Leader for the Civil Engineering, the Piping Design, the Plant Layout, and the Standards and Systems
Sections. In March 1978, plaintiff was directed to write a report to his supervisors about piping problems
in one of defendant’s buildings in Nutley. This report was written and submitted to plaintiff’s immediate
supervisor on April 5, 1978. On May 3, 1978, stating that the General Manager of defendant’s Corporate
Engineering Department had lost confidence in him, plaintiff’s supervisors requested his resignation.
Following this, by letter dated May 22, 1978, plaintiff was formally asked for his resignation, to be
effective July 15, 1978.
Plaintiff refused to resign. Two weeks later defendant again requested plaintiff’s resignation, and told him
he would be fired if he did not resign. Plaintiff again declined, and he was fired in July.
Plaintiff filed a complaint alleging breach of contract.…The gist of plaintiff’s breach of contract claim is
that the express and implied promises in defendant’s employment manual created a contract under which
he could not be fired at will, but rather only for cause, and then only after the procedures outlined in the
manual were followed. Plaintiff contends that he was not dismissed for good cause, and that his firing was
a breach of contract.
Saylor URL: http://www.saylor.org/books

Saylor.org
304

Defendant’s motion for summary judgment was granted by the trial court, which held that the
employment manual was not contractually binding on defendant, thus allowing defendant to terminate
plaintiff’s employment at will. The Appellate Division affirmed. We granted certification.
The employer’s contention here is that the distribution of the manual was simply an expression of the
company’s “philosophy” and therefore free of any possible contractual consequences. The former
employee claims it could reasonably be read as an explicit statement of company policies intended to be
followed by the company in the same manner as if they were expressed in an agreement signed by both
employer and employees.…
This Court has long recognized the capacity of the common law to develop and adapt to current
needs.…The interests of employees, employers, and the public lead to the conclusion that the common law
of New Jersey should limit the right of an employer to fire an employee at will.
In order for an offer in the form of a promise to become enforceable, it must be accepted. Acceptance will
depend on what the promisor bargained for: he may have bargained for a return promise that, if given,
would result in a bilateral contract, both promises becoming enforceable. Or he may have bargained for
some action or nonaction that, if given or withheld, would render his promise enforceable as a unilateral
contract. In most of the cases involving an employer’s personnel policy manual, the document is prepared
without any negotiations and is voluntarily distributed to the workforce by the employer. It seeks no
return promise from the employees. It is reasonable to interpret it as seeking continued work from the
employees, who, in most cases, are free to quit since they are almost always employees at will, not simply
in the sense that the employer can fire them without cause, but in the sense that they can quit without
breaching any obligation. Thus analyzed, the manual is an offer that seeks the formation of a unilateral
contract—the employees’ bargained-for action needed to make the offer binding being their continued
work when they have no obligation to continue.
The unilateral contract analysis is perfectly adequate for that employee who was aware of the manual and
who continued to work intending that continuation to be the action in exchange for the employer’s
promise; it is even more helpful in support of that conclusion if, but for the employer’s policy manual, the
employee would have quit. See generally M. Petit, “Modern Unilateral Contracts,” 63 Boston Univ. Law
Rev. 551 (1983) (judicial use of unilateral contract analysis in employment cases is widespread).

Saylor URL: http://www.saylor.org/books

Saylor.org
305

…All that this opinion requires of an employer is that it be fair. It would be unfair to allow an employer to
distribute a policy manual that makes the workforce believe that certain promises have been made and
then to allow the employer to renege on those promises. What is sought here is basic honesty: if the
employer, for whatever reason, does not want the manual to be capable of being construed by the court as
a binding contract, there are simple ways to attain that goal. All that need be done is the inclusion in a
very prominent position of an appropriate statement that there is no promise of any kind by the employer
contained in the manual; that regardless of what the manual says or provides, the employer promises
nothing and remains free to change wages and all other working conditions without having to consult
anyone and without anyone’s agreement; and that the employer continues to have the absolute power to
fire anyone with or without good cause.
Reversed and remanded for trial.

CASE QUESTIONS

1.

What did Woolley do to show his acceptance of the terms of employment offered to him?

2.

In part of the case not included here, the court notes that Mr. Woolley died “before oral arguments on
this case.” How can there be any damages if the plaintiff has died? Who now has any case to pursue?

3.

The court here is changing the law of employment in New Jersey. It is making case law, and the rule here
articulated governs similar future cases in New Jersey. Why did the court make this change? Why is it
relevant that the court says it would be easy for an employer to avoid this problem?

8.5 Summary and Exercises
Summary

Contract law developed as the status-centered organization of feudal society faded and people began to
make choices about how they might order their lives. In the capitalistic system, people make choices about
how to interact with others, and—necessarily—those choices expressed as promises must be binding and
enforceable.
The two fundamental sources of contract law are (1) the common law as developed in the state courts and
as summarized in the Restatement (Second) of Contracts and (2) the Uniform Commercial Code for the
sale of goods. In general, the UCC is more liberal than the common law in upholding the existence of a
contract.
Saylor URL: http://www.saylor.org/books

Saylor.org
306

Types of contracts can be distinguished by four criteria: (1) express and implied, including quasi-contracts
implied by law; (2) bilateral and unilateral; (3) enforceable and unenforceable; and (4) completed
(executed) and uncompleted (executory). To understand contract law, it is necessary to master these
distinctions and their nuances.

EXERCISES

1.
a.

Mr. and Mrs. Smith, an elderly couple, had no relatives. When Mrs. Smith became ill, the Smiths
asked a friend, Henrietta, to help with various housekeeping chores, including cleaning and
cooking. Although the Smiths never promised to pay her, Henrietta performed the chores for
eighteen months. Henrietta now claims that she is entitled to the reasonable value of the services
performed. Is she correct? Explain.

b.

Assume instead that the Smiths asked Mrs. Smith’s sister, Caroline, who lived nearby, to help with
the housekeeping. After eighteen months, Caroline claims she is entitled to the reasonable value
of the services performed. Is she correct? Explain.
A letter from Bridge Builders Inc. to the Allied Steel Company stated, “We offer to purchase 10,000

tons of No. 4 steel pipe at today’s quoted price for delivery two months from today. Your acceptance
must be received in five days.” Does Bridge Builders intend to create a bilateral or a unilateral contract?
Why?
Roscoe’s barber persuaded him to try a new hair cream called Sansfree, which the barber applied to
Roscoe’s hair and scalp. The next morning Roscoe had a very unpleasant rash along his hairline. Upon
investigation he discovered that the rash was due to an improper chemical compound in Sansfree. If
Roscoe filed a breach of contract action against the barber, would the case be governed by the Uniform
Commercial Code or common law? Explain.
Rachel entered into a contract to purchase a 2004 Dodge from Hanna, who lived in the neighboring
apartment. When a dispute arose over the terms of the contract, Hanna argued that, because neither she
nor Rachel was a merchant, the dispute should be decided under general principles of common law.
Rachel, on the other hand, argued that Hanna was legally considered to be a merchant because she sold
the car for profit and that, consequently, the sale was governed by the Uniform Commercial Code. Who is
correct? Explain.
Saylor URL: http://www.saylor.org/books

Saylor.org
307

Lee and Michelle decided to cohabit. When they set up house, Michelle gave up her career, and Lee
promised to share his earnings with her on a fifty-fifty basis. Several years later they ended their
relationship, and when Lee failed to turn over half of his earnings, Michelle filed suit on the basis of Lee’s
promise. What kind of contract would Michelle allege that Lee had breached? Explain.
Harry and Wilma were divorced in 2008, and Harry was ordered in the divorce decree to pay his exwife $10,000. In 2009 and 2010 Harry was hospitalized, incurring $3,000 in bills. He and Wilma discussed
the matter, and Wilma agreed to pay the bill with her own money, even though Harry still owed her
$5,000 from the divorce decree. When Harry died in late 2010, Wilma made a claim against his estate for
$8,000 (the $3,000 in medical bills and the $5,000 from the decree), but the estate was only willing to pay
the $5,000 from the decree, claiming she had paid the hospital bill voluntarily and had no contract for
repayment. Is the estate correct? Explain.
Louie, an adult, entered into a contract to sell a case of scotch whiskey to Leroy, a minor. Is the
contract void or voidable? Explain.
James Mann owned a manufacturing plant that assembled cell phones. A CPA audit determined
that several phones were missing. Theft by one or more of the workers was suspected.
Accordingly, under Mann’s instructions, the following sign was placed in the employees’ cafeteria:
Reward. We are missing phones. I want all employees to watch for thievery. A reward of
$500 will be paid for information given by any employee that leads to the apprehension of
employee thieves.
—James Mann
Waldo, a plant employee, read the notice and immediately called Mann, stating, “I accept your
offer. I promise to watch other employees and provide you with the requested information.” Has
a contract been formed? Explain.
Almost every day Sally took a break at lunch and went to the International News Stand—a magazine
store—to browse the newspapers and magazines and chat with the owner, Conrad. Often she bought a
magazine. One day she went there, browsed a bit, and took a magazine off the rack. Conrad was busy
with three customers. Sally waved the magazine at Conrad and left the store with it. What kind of a
contract, if any, was created?
Saylor URL: http://www.saylor.org/books

Saylor.org
308

Joan called Devon Sand & Gravel and ordered two “boxes” (dump-truck loads) of gravel to be spread
on her rural driveway by the “shoot and run” method: the tailgate is partially opened, the dump-truck
bed is lifted, and the truck moves down the driveway spreading gravel as it goes. The driver mistakenly
graveled the driveway of Joan’s neighbor, Watson, instead of Joan’s. Is Devon entitled to payment by
Watson? Explain.

1.
a.

SELF-TEST QUESTIONS

An implied contract
must be in writing

b.

is one in which the terms are spelled out

c.

is one inferred from the actions of the parties

d.

is imposed by law to avoid an unjust result

e.

may be avoided by one party
The Convention on Contracts for the International Sale of Goods is

a.

an annual meeting of international commercial purchasing agents.
b.

contract law used in overseas US federal territories

c.

a customary format or template for drafting contracts

d.

a kind of treaty setting out international contract law, to which the United States is a party

e.

the organization that develops uniform international law
An unenforceable contract is

a.

void, not a contract at all
b.

one that a court will not enforce for either side because of a rule of law

c.

unenforceable by one party but enforceable by the other

d.

one that has been performed by one party but not the other

e.

too indefinite to be valid

Betty Baker found a bicycle apparently abandoned near her house. She took it home and spent
$150 repairing and painting it, after which Carl appeared and proved his ownership of it. Under
what theory is Betty able to get reimbursed for her expenditures?
a.

express contract

Saylor URL: http://www.saylor.org/books

Saylor.org
309

b.

implied contract

c.

apparent or quasi-contract

d.

executory contract

e.

none: she will not get reimbursed

Alice discusses with her neighbor Bob her plan to hire Woodsman to cut three trees on her side
of their property line, mentioning that she can get a good deal because Woodsman is now
between jobs. Bob says, “Oh, don’t do that. My brother is going to cut some trees on my side, and
he can do yours too for free.” Alice agrees. But Bob’s brother is preoccupied and never does the
job. Three weeks later Alice discovers Woodsman’s rates have risen prohibitively. Under what
theory does Alice have a cause of action against Bob?
a.

express contract

1.

c

2.

d

3.

c

4.

c

5.

b

b.

promissory estoppel

c.

quasi-contract

d.

implied contract

e.

none: she has no cause of action against Bob

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
310

Chapter 9

The Agreement
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What a contract offer is, and what proposals are not offers

2.

How an offer is communicated

3.

How definite the offer needs to be

4.

How long an offer is good for

5.

How an offer is accepted, who can accept it, and when acceptance is effective

In this chapter, we begin the first of the four broad inquiries of contract law mentioned in Chapter 8
"Introduction to Contract Law": Did the parties create a valid contract? The answer is not always
obvious; the range of factors that must be taken into account can be large, and their relationships
subtle. Since businesspeople frequently conduct contract negotiations without the assistance of a
lawyer, it is important to attend to the nuances in order to avoid legal trouble at the outset. Whether
a contract has been formed depends in turn on whether
1.

the parties reached an agreement (the focus of this chapter);

2. consideration was present;
3. the agreement was legal; and
4. the parties entered into the contract of their own free will, with knowledge of the facts, and with the
capacity to make a contract.

Factors 2, 3, and 4 are the subjects of subsequent chapters.

9.1 The Agreement in General

LEARNING OBJECTIVES

1.

Recognize that not all agreements or promises are contracts.

2.

Understand that whether a contract exists is based on an objective analysis of the parties’ interaction, not
on a subjective one.

Saylor URL: http://www.saylor.org/books

Saylor.org
311

The Significance of Agreement
The core of a legal contract is the agreement between the parties. This is not a necessary ingredient; in
Communist nations, contracts were (or are, in the few remaining Communist countries) routinely
negotiated between parties who had the terms imposed on them. But in the West, and especially in the
United States, agreement is of the essence. That is not merely a matter of convenience; it is at the heart of
our philosophical and psychological beliefs. As the great student of contract law Samuel Williston put it,
“It was a consequence of the emphasis laid on the ego and the individual will that the formation of a
contract should seem impossible unless the wills of the parties concurred. Accordingly we find at the end
of the eighteenth century, and the beginning of the nineteenth century, the prevalent idea that there must
be a “meeting of the minds” (a new phrase) in order to form a contract.”

[1]

Although agreements may take any form, including unspoken conduct between the parties, they are
[2]

usually structured in terms of an offer and an acceptance. These two components will be the focus of our
discussion. Note, however, that not every agreement, in the broadest sense of the word, need consist of an
offer and an acceptance, and that it is entirely possible, therefore, for two persons to reach agreement
without forming a contract. For example, people may agree that the weather is pleasant or that it would be
preferable to go out for Chinese food rather than to see a foreign film; in neither case has a contract been
formed. One of the major functions of the law of contracts is to sort out those agreements that are legally
binding—those that are contracts—from those that are not.

The Objective Test
In interpreting agreements, courts generally apply an objective standard(outwardly, as an observer would
interpret; not subjectively). The Restatement (Second) of Contracts defines agreement as a
“manifestation of mutual assent by two or more persons to one another.”

[3]

The Uniform Commercial

Code defines agreement as “the bargain of the parties in fact as found in their language or by implication
from other circumstances including course of dealing or usage of trade or course of performance.”

[4]

The

critical question is what the parties said or did, not what they thought they said or did, or not what
impression they thought they were making.

Saylor URL: http://www.saylor.org/books

Saylor.org
312

The distinction between objective and subjective standards crops up occasionally when one person claims
he spoke in jest. The vice president of a company that manufactured punchboards, used in gambling,
testified to the Washington State Game Commission that he would pay $100,000 to anyone who found a
“crooked board.” Barnes, a bartender, who had purchased two boards that were crooked some time
before, brought one to the company office and demanded payment. The company refused, claiming that
the statement was made in jest (the audience at the commission hearing had laughed when the offer was
made). The court disagreed, holding that it was reasonable to interpret the pledge of $100,000 as a means
of promoting punchboards:
[I]f the jest is not apparent and a reasonable hearer would believe that an offer was being made,
then the speaker risks the formation of a contract which was not intended. It is the objective
manifestations of the offeror that count and not secret, unexpressed intentions. If a party’s words
or acts, judged by a reasonable standard, manifest an intention to agree in regard to the matter
in question, that agreement is established, and it is immaterial what may be the real but
unexpressed state of the party’s mind on the subject.

[5]

Lucy v. Zehmer (Section 9.4.1 "Objective Intention" at the end of the chapter) illustrates that a party’s real
state of mind must be expressed to the other party, rather than in an aside to one’s spouse.

KEY TAKEAWAY

Fundamentally, a contract is a legally binding “meeting of the minds” between the parties. It is not the
unexpressed intention in the minds of the parties that determines whether there was “a meeting.” The
test is objective: how would a reasonable person interpret the interaction?

EXERCISES

1.

For the purposes of determining whether a party had a contractual intention, why do courts employ an
objective rather than a subjective test?

2.

What is the relationship between “the emphasis laid on the ego and the individual will” in modern times
(Williston) and the concept of the contractual agreement?
3.

[1] Samuel Williston, “Freedom of Contract,” Cornell Law Quarterly 6 (1921), 365.

4.

[2] Uniform Commercial Code, Section 2-204(1).

5.

[3] Uniform Commercial Code, Section 3.

6.

[4] Uniform Commercial Code, Section 1-201(3).

Saylor URL: http://www.saylor.org/books

Saylor.org
313

7.

[5] Barnes v. Treece, 549 P.2d 1152 (Wash. App. 1976).

9.2 The Offer

LEARNING OBJECTIVES

1.

Know the definition of offer.

2.

Recognize that some proposals are not offers.

3.

Understand the three essentials of an offer: intent, communication, and definiteness.

4.

Know when an offer expires and can no longer be accepted.

Offer and acceptance may seem to be straightforward concepts, as they are when two people meet
face-to-face. But in a commercial society, the ways of making offers and accepting them are nearly
infinite. A retail store advertises its merchandise in the newspaper. A seller makes his offer by mail
or over the Internet. A telephone caller states that his offer will stand for ten days. An offer leaves
open a crucial term. An auctioneer seeks bids. An offeror gives the offeree a choice. All these
situations can raise tricky questions, as can corresponding situations involving acceptances.

The Definition of Offer
The Restatement defines offer as “the manifestation of willingness to enter into a bargain, so made as to
justify another person in understanding that his assent to that bargain is invited and will conclude
it.”

[1]

Two key elements are implicit in that definition: the offer must be communicated, and it must be

definite. Before considering these requirements, we examine the threshold question of whether an offer
was intended. Let us look at proposals that may look like, but are not, offers.

Proposals That Are Not Offers
Advertisements
Most advertisements, price quotations, and invitations to bid are not construed as offers. A notice in the
newspaper that a bicycle is on sale for $800 is normally intended only as an invitation to the public to
come to the store to make a purchase. Similarly, a statement that a seller can “quote” a unit price to a
prospective purchaser is not, by itself, of sufficient definiteness to constitute an offer; quantity, time of
delivery, and other important factors are missing from such a statement. Frequently, in order to avoid
Saylor URL: http://www.saylor.org/books

Saylor.org
314

construction of a statement about price and quantity as an offer, a seller or buyer may say, “Make me an
offer.” Such a statement obviously suggests that no offer has yet been made. This principle usually applies
to invitations for bids (e.g., from contractors on a building project). Many forms used by sales
representatives as contracts indicate that by signing, the customer is making an offer to be accepted by the
home office and is not accepting an offer made by the sales representative.
Although advertisements, price quotations, and the like are generally not offers, the facts in each case are
important. Under the proper circumstances, an advertised statement can be construed as an offer, as
shown in the well-known Lefkowitz case ( at the end of the chapter), in which the offended customer
acted as his own lawyer and pursued an appeal to the Minnesota Supreme Court against a Minneapolis
department store that took back its advertised offer.
Despite the common-law rule that advertisements are normally to be considered invitations rather than
offers, legislation and government regulations may offer redress. For many years, retail food stores have
been subject to a rule, promulgated by the Federal Trade Commission (FTC), that goods advertised as
“specials” must be available and must be sold at the price advertised. It is unlawful for a retail chain not to
have an advertised item in each of its stores and in sufficient quantity, unless the advertisement
specifically states how much is stocked and which branch stores do not carry it. Many states have enacted
consumer protection statutes that parallel the FTC rule.

Invitations to Bid
Invitations to bid are also not generally construed as offers. An auctioneer does not make offers but
solicits offers from the crowd: “May I have an offer?—$500? $450? $450! I have an offer for $450. Do I
hear $475? May I have an offer?”

Communication
A contract is an agreement in which each party assents to the terms of the other party. Without mutual
assent there cannot be a contract, and this implies that the assent each person gives must be with
reference to that of the other. If Toni places several alternative offers on the table, only one of which can
be accepted, and invites Sandy to choose, no contract is formed if Sandy says merely, “I accept your
terms.” Sandy must specify which offer she is assenting to.

Saylor URL: http://www.saylor.org/books

Saylor.org
315

From this general proposition, it follows that no contract can be legally binding unless an offer is in fact
communicated to the offeree. If you write an e-mail to a friend with an offer to sell your car for a certain
sum and then get distracted and forget to send it, no offer has been made. If your friend coincidentally emails you the following day and says that she wants to buy your car and names the same sum, no contract
has been made. Her e-mail to you is not an acceptance, since she did not know of your offer; it is, instead,
an offer or an invitation to make an offer. Nor would there have been a contract if you had sent your
communication and the two e-mails crossed in cyberspace. Both e-mails would be offers, and for a valid
contract to be formed, it would still be necessary for one of you to accept the other’s offer. An offer is not
effective until it is received by the offeree (and that’s also true of a revocation of the offer, and a rejection
of the offer by the offeree).
The requirement that an offer be communicated does not mean that every term must be communicated.
You call up your friend and offer to sell him your car. You tell him the price and start to tell him that you
will throw in the snow tires but will not pay for a new inspection, and that you expect to keep the car
another three weeks. Impatiently, he cuts you off and says, “Never mind about all that; I’ll accept your
offer on whatever terms you want.” You and he have a contract.
These principles apply to unknown offers of reward. An offer of a reward constitutes a unilateral contract
that can be made binding only by performing the task for which the reward is offered. Suppose that
Bonnie posts on a tree a sign offering a reward for returning her missing dog. If you saw the sign, found
the dog, and returned it, you would have fulfilled the essentials of the offer. But if you chanced upon the
dog, read the tag around its neck, and returned it without ever having been aware that a reward was
offered, then you have not responded to the offer, even if you acted in the hope that the owner would
reward you. There is no contractual obligation.
In many states, a different result follows from an offer of a reward by a governmental entity. Commonly,
local ordinances provide that a standing reward of, say, $1,000 will be paid to anyone providing
information that leads to the arrest and conviction of arsonists. To collect the reward, it is not necessary
for a person who does furnish local authorities with such information to know that a reward ordinance
exists. In contract terms, the standing reward is viewed as a means of setting a climate in which people
will be encouraged to act in certain ways in the expectation that they will earn unknown rewards. It is also

Saylor URL: http://www.saylor.org/books

Saylor.org
316

possible to view the claim to a reward as noncontractual; the right to receive it is guaranteed, instead, by
the local ordinance.
Although a completed act called for by an unknown private offer does not give rise to a contract, partial
performance usually does. Suppose Apex Bakery posts a notice offering a one-week bonus to all bakers
who work at least six months in the kitchen. Charlene works two months before discovering the notice on
the bulletin board. Her original ignorance of the offer will not defeat her claim to the bonus if she
continues working, for the offer serves as an inducement to complete the performance called for.

Definiteness
The common law reasonably requires that an offer spell out the essential proposed terms with
sufficient definiteness—certainty of terms that enables a court to order enforcement or measure damages
in the event of a breach. As it has often been put, “The law does not make contracts for the parties; it
merely enforces the duties which they have undertaken” (Simpson, 1965, p. 19). Thus a supposed promise
to sell “such coal as the promisor may wish to sell” is not an enforceable term because the seller, the coal
company, undertakes no duty to sell anything unless it wishes to do so. Essential terms certainly include
price and the work to be done. But not every omission is fatal; for example, as long as a missing term can
be fixed by referring to some external standard—such as “no later than the first frost”—the offer is
sufficiently definite.
In major business transactions involving extensive negotiations, the parties often sign a preliminary
“agreement in principle” before a detailed contract is drafted. These preliminary agreements may be
definite enough to create contract liability even though they lack many of the terms found in a typical
contract. For example, in a famous 1985 case, a Texas jury concluded that an agreement made “in
principle” between the Pennzoil Company and the Getty Oil Company and not entirely finished was
binding and that Texaco had unlawfully interfered with their contract. As a result, Texaco was held liable
for over $10 billion, which was settled for $3 billion after Texaco went into bankruptcy.
Offers that state alternatives are definitive if each alternative is definite. David offers Sheila the
opportunity to buy one of two automobiles at a fixed price, with delivery in two months and the choice of
vehicle left to David. Sheila accepts. The contract is valid. If one of the cars is destroyed in the interval
before delivery, David is obligated to deliver the other car. Sometimes, however, what appears to be an
Saylor URL: http://www.saylor.org/books

Saylor.org
317

offer in the alternative may be something else. Charles makes a deal to sell his business to Bernie. As part
of the bargain, Charles agrees not to compete with Bernie for the next two years, and if he does, to pay
$25,000. Whether this is an alternative contract depends on the circumstances and intentions of the
parties. If it is, then Charles is free to compete as long as he pays Bernie $25,000. On the other hand, the
intention might have been to prevent Charles from competing in any event; hence a court could order
payment of the $25,000 as damages for a breach and still order Charles to refrain from competition until
the expiration of the two-year period.

The UCC Approach
The Uniform Commercial Code (UCC) is generally more liberal in its approach to definiteness than is the
common law—at least as the common law was interpreted in the heyday of classical contract doctrine.
Section 2-204(3) states the rule: “Even though one or more terms are left open, a contract for sale does
not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain
basis for giving an appropriate remedy.”
The drafters of the UCC sought to give validity to as many contracts as possible and grounded that validity
on the intention of the parties rather than on formalistic requirements. As the official comment to Section
2-204(3) notes, “If the parties intend to enter into a binding agreement, this subsection recognizes that
agreement as valid in law, despite missing terms, if there is any reasonably certain basis for granting a
remedy.…Commercial standards on the point of ‘indefiniteness’ are intended to be applied.” Other
sections of the UCC spell out rules for filling in such open provisions as price, performance, and
remedies.

[2]

One of these sections, Section 2-306(1), provides that a contract term under which a buyer agrees to
purchase the seller’s entire output of goods (an “outputs contract”) or a seller agrees to meet all the
buyer’s requirements (a “requirements” or “needs” contract) means output or requirements that occur in
good faith. A party to such a contract cannot offer or demand a quantity that is “unreasonably
disproportionate” to a stated estimate or past quantities.

Saylor URL: http://www.saylor.org/books

Saylor.org
318

Duration of Offer
An offer need not be accepted on the spot. Because there are numerous ways of conveying an offer and
numerous contingencies that may be part of the offer’s subject matter, the offeror might find it necessary
to give the offeree considerable time to accept or reject the offer. By the same token, an offer cannot
remain open forever, so that once given, it never lapses and cannot be terminated. The law recognizes
seven ways by which the offer can expire (besides acceptance, of course): revocation, rejection by the
offeree, counteroffer, acceptance with counteroffer, lapse of time, death or insanity of a person or
destruction of an essential term, and illegality. We will examine each of these in turn.

Revocation
People are free to make contracts and, in general, to revoke them.

Revocability
The general rule, both in common law and under the UCC, is that the offeror may revoke his or her offer
at any time before acceptance, even if the offer states that it will remain open for a specified period of
time. Neil offers Arlene his car for $5,000 and promises to keep the offer open for ten days. Two days
later, Neil calls Arlene to revoke the offer. The offer is terminated, and Arlene’s acceptance thereafter,
though within the ten days, is ineffective. But if Neil had sent his revocation (the taking back of an offer
before it is accepted) by mail, and if Arlene, before she received it, had telephoned her acceptance, there
would be a contract, since revocation is effective only when the offeree actually receives it. There is an
exception to this rule for offers made to the public through newspaper or like advertisements. The offeror
may revoke a public offering by notifying the public by the same means used to communicate the offer. If
no better means of notification is reasonably available, the offer is terminated even if a particular offeree
had no actual notice.
Revocation may be communicated indirectly. If Arlene had learned from a friend that Neil had sold his car
to someone else during the ten-day period, she would have had sufficient notice. Any attempt to accept
Neil’s offer would have been futile.

Irrevocable Offers
Not every type of offer is revocable. One type of offer that cannot be revoked is the option contract (the
promisor explicitly agrees for consideration to limit his right to revoke). Arlene tells Neil that she cannot
Saylor URL: http://www.saylor.org/books

Saylor.org
319

make up her mind in ten days but that she will pay him $25 to hold the offer open for thirty days. Neil
agrees. Arlene has an option to buy the car for $5,000; if Neil should sell it to someone else during the
thirty days, he will have breached the contract with Arlene. Note that the transactions involving Neil and
Arlene consist of two different contracts. One is the promise of a thirty-day option for the promise of $25.
It is this contract that makes the option binding and is independent of the original offer to sell the car for
$5,000. The offer can be accepted and made part of an independent contract during the option period.
Partial performance of a unilateral contract creates an option. Although the option is not stated explicitly,
it is recognized by law in the interests of justice. Otherwise, an offeror could induce the offeree to go to
expense and trouble without ever being liable to fulfill his or her part of the bargain. Before the offeree
begins to carry out the contract, the offeror is free to revoke the offer. But once performance begins, the
law implies an option, allowing the offeree to complete performance according to the terms of the offer. If,
after a reasonable time, the offeree does not fulfill the terms of the offer, then it may be revoked.

Revocability under the UCC
The UCC changes the common-law rule for offers by merchants. Under Section 2-205, a firm offer (a
written and signed promise by a merchant to hold an offer to buy or sell goods for some period of time) is
irrevocable. That is, an option is created, but no consideration is required. The offer must remain open for
the time period stated or, if no time period is given, for a reasonable period of time, which may not exceed
three months.

Irrevocability by Law
By law, certain types of offers may not be revoked (statutory irrevocability), despite the absence of
language to that effect in the offer itself. One major category of such offers is that of the contractor
submitting a bid to a public agency. The general rule is that once the period of bidding opens, a bidder on
a public contract may not withdraw his or her bid unless the contracting authority consents. The
contractor who purports to withdraw is awarded the contract based on the original bid and may be sued
for damages for nonperformance.

Rejection by the Offeree
Rejection (a manifestation of refusal to agree to the terms of an offer) of the offer is effective when the
offeror receives it. A subsequent change of mind by the offeree cannot revive the offer. Donna calls Chuck
to reject Chuck’s offer to sell his lawn mower. Chuck is then free to sell it to someone else. If Donna
Saylor URL: http://www.saylor.org/books

Saylor.org
320

changes her mind and calls Chuck back to accept after all, there still is no contract, even if Chuck has
made no further effort to sell the lawn mower. Having rejected the original offer, Donna, by her second
call, is not accepting but making an offer to buy. Suppose Donna had written Chuck to reject, but on
changing her mind, decided to call to accept before the rejection letter arrived. In that case, the offer
would have been accepted.

Counteroffer
A counteroffer, a response that varies the terms of an offer, is a rejection. Jones offers Smith a small
parcel of land for $10,000 and says the offer will remain open for one month. Smith responds ten days
later, saying he will pay $5,000. Jones’s original offer has thereby been rejected. If Jones now declines
Smith’s counteroffer, may Smith bind Jones to his original offer by agreeing to pay the full $10,000? He
may not, because once an original offer is rejected, all the terms lapse. However, an inquiry by Smith as to
whether Jones would consider taking less is not a counteroffer and would not terminate the offer.

Acceptance with Counteroffer
This is not really an acceptance at all but is a counteroffer: an acceptance that changes the terms of the
offer is a counteroffer and terminates the offer. The common law imposes a mirror image rule: the
acceptance must match the offer in all its particulars or the offer is rejected. However, if an acceptance
that requests a change or an addition to the offer does not require the offeror’s assent, then the acceptance
is valid. The broker at Friendly Real Estate offers you a house for $320,000. You accept but include in
your acceptance “the vacant lot next door.” Your acceptance is a counteroffer, which serves to terminate
the original offer. If, instead, you had said, “It’s a deal, but I’d prefer it with the vacant lot next door,” then
there is a contract because you are not demanding that the broker abide by your request. If you had said,
“It’s a deal, and I’d also like the vacant lot next door,” you have a contract, because the request for the lot
is a separate offer, not a counteroffer rejecting the original proposal.

The UCC and Counteroffers
The UCC is more liberal than the common law in allowing contracts to be formed despite counteroffers
and in incorporating the counteroffers into the contracts. This UCC provision is necessary because the use
of routine forms for contracts is very common, and if the rule were otherwise, much valuable time would
be wasted by drafting clauses tailored to the precise wording of the routine printed forms. A buyer and a
seller send out documents accompanying or incorporating their offers and acceptances, and the
Saylor URL: http://www.saylor.org/books

Saylor.org
321

provisions in each document rarely correspond precisely. Indeed, it is often the case that one side’s form
contains terms favorable to it but inconsistent with terms on the other side’s form. Section 2-207 of the
UCC attempts to resolve this “battle of the forms” by providing that additional terms or conditions in an
acceptance operate as such unless the acceptance is conditioned on the offeror’s consent to the new or
different terms. The new terms are construed as offers but are automatically incorporated in any contract
between merchants for the sale of goods unless “(a) the offer expressly limits acceptance to the terms of
the offer; (b) [the terms] materially alter it; or (c) notification of objection to them has already been given
or is given within a reasonable time after notice of them is received.”
An example of terms that become part of the contract without being expressly agreed to are clauses
providing for interest payments on overdue bills. Examples of terms that would materially alter the
contract and hence need express approval are clauses that negate the standard warranties that sellers give
buyers on their merchandise.
Frequently, parties use contract provisions to prevent the automatic introduction of new terms. A typical
seller’s provision is as follows:
Amendments
Any modification of this document by the Buyer, and all additional or different terms included in
Buyer’s purchase order or any other document responding to this offer, are hereby objected to.
BY ORDERING THE GOODS HERE FOR SHIPMENT, BUYER AGREES TO ALL THE TERMS
AND CONDITIONS CONTAINED ON BOTH SIDES OF THIS DOCUMENT.
Section 2-207 of the UCC, liberalizing the mirror image rule, is pervasive, covering all sorts of contracts,
from those between industrial manufacturers to those between friends.

Lapse of Time
Offers are not open-ended; they lapse after some period of time. An offer may contain its own specific
time limitation—for example, “until close of business today.”
In the absence of an expressly stated time limit, the common-law rule is that the offer expires at the end of
a “reasonable” time. Such a period is a factual question in each case and depends on the particular
circumstances, including the nature of the service or property being contracted for, the manner in which
the offer is made, and the means by which the acceptance is expected to be made. Whenever the contract
involves a speculative transaction—the sale of securities or land, for instance—the time period will depend
Saylor URL: http://www.saylor.org/books

Saylor.org
322

on the nature of the security and the risk involved. In general, the greater the risk to the seller, the shorter
the period of time. Karen offers to sell Gary a block of oil stocks that are fluctuating rapidly hour by hour.
Gary receives the offer an hour before the market closes; he accepts by fax two hours after the market has
opened the next morning and after learning that the stock has jumped up significantly. The time period
has lapsed if Gary was accepting a fixed price that Karen set, but it may still be open if the price is market
price at time of delivery. (Under Section 41 of the Restatement, an offer made by mail is “seasonably
accepted if an acceptance is mailed at any time before midnight on the day on which the offer is
received.”)
For unilateral contracts, both the common law and the UCC require the offeree to notify the offeror that
he has begun to perform the terms of the contract. Without notification, the offeror may, after a
reasonable time, treat the offer as having lapsed.

Death or Insanity of the Offeror
The death or insanity of the offeror prior to acceptance terminates the offer; the offer is said to die with
the offeror. (Notice, however, that the death of a party to a contract does not necessarily terminate the
contract: the estate of a deceased person may be liable on a contract made by the person before death.)

Destruction of Subject Matter Essential to the Offer
Destruction of something essential to the contract also terminates the offer. You offer to sell your car, but
the car is destroyed in an accident before your offer is accepted; the offer is terminated.

Postoffer Illegality
A statute making unlawful the object of the contract will terminate the offer if the statute takes effect after
the offer was made. Thus an offer to sell a quantity of herbal weight-loss supplements will terminate if the
Food and Drug Administration outlaws the sale of such supplements.

KEY TAKEAWAY

An offer is a manifestation of willingness to enter into a contract, effective when received. It must be
communicated to the offeree, be made intentionally (according to an objective standard), and be definite
enough to determine a remedy in case of breach. An offer terminates in one of seven ways: revocation
before acceptance (except for option contracts, firm offers under the UCC, statutory irrevocability, and
unilateral offers where an offeree has commenced performance); rejection; counteroffer; acceptance with

Saylor URL: http://www.saylor.org/books

Saylor.org
323

counteroffer; lapse of time (as stipulated or after a reasonable time); death or insanity of the offeror
before acceptance or destruction of subject matter essential to the offer; and postoffer illegality.

EXERCISES

1.

Why is it said an offer is a “manifestation” of willingness to enter into a contract? How could willingness
be “manifested”?

2.

Which kind of standard is used to determine whether a person has made an offer—subjective or
objective?

3.

If Sandra posts a written notice offering “to the kitchen staff at Coldwater Bay (Alaska) transportation to
Seattle at the end of the fishing season,” and if David, one of the maintenance workers, says to her, “I
accept your offer of transportation to Seattle,” is there a contract?

4.

What are the seven ways an offer can terminate?
5.

[1] Restatement (Second) of Contracts, Section 24.

6.

[2] Chiefly, Uniform Commercial Code, Sections 2-305 through 2-310.

9.3 The Acceptance

LEARNING OBJECTIVES

1.

Define acceptance.

2.

Understand who may accept an offer.

3.

Know when the acceptance is effective.

4.

Recognize when silence is acceptance.

General Definition of Acceptance
To result in a legally binding contract, an offer must be accepted by the offeree. Just as the law helps
define and shape an offer and its duration, so the law governs the nature and manner of acceptance. The
Restatement defines acceptance of an offer as “a manifestation of assent to the terms thereof made by the
[1]

offeree in a manner invited or required by the offer.” The assent may be either by the making of a mutual
promise or by performance or partial performance. If there is doubt about whether the offer requests a
return promise or a return act, the Restatement, Section 32, provides that the offeree may accept with
either a promise or performance. The Uniform Commercial Code (UCC) also adopts this view; under
Saylor URL: http://www.saylor.org/books

Saylor.org
324

Section 2-206(1)(a), “an offer to make a contract shall be construed as inviting acceptance in any manner
and by any medium reasonable in the circumstances” unless the offer unambiguously requires a certain
mode of acceptance.

Who May Accept?
The identity of the offeree is usually clear, even if the name is unknown. The person to whom a promise is
made is ordinarily the person whom the offeror contemplates will make a return promise or perform the
act requested. But this is not invariably so. A promise can be made to one person who is not expected to
do anything in return. The consideration necessary to weld the offer and acceptance into a legal contract
can be given by a third party. Under the common law, whoever is invited to furnish consideration to the
offeror is the offeree, and only an offeree may accept an offer. A common example is sale to a minor.
George promises to sell his automobile to Bartley, age seventeen, if Bartley’s father will promise to pay
$3,500 to George. Bartley is the promisee (the person to whom the promise is made) but not the offeree;
Bartley cannot legally accept George’s offer. Only Bartley’s father, who is called on to pay for the car, can
accept, by making the promise requested. And notice what might seem obvious: a promise to perform as
requested in the offer is itself a binding acceptance.

When Is Acceptance Effective?
As noted previously, an offer, a revocation of the offer, and a rejection of the offer are not effective until
received. The same rule does not always apply to the acceptance.

Instantaneous Communication
Of course, in many instances the moment of acceptance is not in question: in face-to-face deals or
transactions negotiated by telephone, the parties extend an offer and accept it instantaneously during the
course of the conversation. But problems can arise in contracts negotiated through correspondence.

Stipulations as to Acceptance
One common situation arises when the offeror stipulates the mode of acceptance (e.g., return mail, fax, or
carrier pigeon). If the offeree uses the stipulated mode, then the acceptance is deemed effective when sent.
Even though the offeror has no knowledge of the acceptance at that moment, the contract has been
formed. Moreover, according to the Restatement, Section 60, if the offeror says that the offer can be
Saylor URL: http://www.saylor.org/books

Saylor.org
325

accepted only by the specified mode, that mode must be used. (It is said that “the offeror is the master of
the offer.”)
If the offeror specifies no particular mode, then acceptance is effective when transmitted, as long as the
offeree uses a reasonable method of acceptance. It is implied that the offeree can use the same means used
by the offeror or a means of communication customary to the industry.

The “Mailbox Rule”
The use of the postal service is customary, so acceptances are considered effective when mailed,
regardless of the method used to transmit the offer. Indeed, the so-called mailbox rule has a lineage
tracing back more than one hundred years to the English courts.

[2]

The mailbox rule may seem to create particular difficulties for people in business, since the acceptance is
effective even though the offeror is unaware of the acceptance, and even if the letter is lost and never
arrives. But the solution is the same as the rationale for the rule. In contracts negotiated through
correspondence, there will always be a burden on one of the parties. If the rule were that the acceptance is
not effective until received by the offeror, then the offeree would be on tenterhooks, rather than the other
way around, as is the case with the present rule. As between the two, it seems fairer to place the burden on
the offeror, since he or she alone has the power to fix the moment of effectiveness. All the offeror need do
is specify in the offer that acceptance is not effective until received.
In all other cases—that is, when the offeror fails to specify the mode of acceptance and the offeree uses a
mode that is not reasonable—acceptance is deemed effective only when received.

Acceptance “Outruns” Rejection
When the offeree sends a rejection first and then later transmits a superseding acceptance, the “effective
when received” rule also applies. Suppose a seller offers a buyer two cords of firewood and says the offer
will remain open for a week. On the third day, the buyer writes the seller, rejecting the offer. The following
evening, the buyer rethinks his firewood needs, and on the morning of the fifth day, he sends an e-mail
accepting the seller’s terms. The previously mailed letter arrives the following day. Since the letter had not
yet been received, the offer had not been rejected. For there to be a valid contract, the e-mailed acceptance
must arrive before the mailed rejection. If the e-mail were hung up in cyberspace, although through no
fault of the buyer, so that the letter arrived first, the seller would be correct in assuming the offer was

Saylor URL: http://www.saylor.org/books

Saylor.org
326

terminated—even if the e-mail arrived a minute later. In short, where “the acceptance outruns the
rejection” the acceptance is effective. See Figure 9.1.
Figure 9.1

When Is Communication Effective?

Electronic Communications
Electronic communications have, of course, become increasingly common. Many contracts are negotiated
by e-mail, accepted and “signed” electronically. Generally speaking, this does not change the rules. The
Uniform Electronic Transactions Act (UETA) was promulgated (i.e., disseminated for states to adopt) in
1999. It is one of a number of uniform acts, like the Uniform Commercial Code. As of June 2010, fortyseven states and the US Virgin Islands had adopted the statute. The introduction to the act provides that
“the purpose of the UETA is to remove barriers to electronic commerce by validating and effectuating
electronic records and signatures.”
a.

[3]

In general, the UETA provides the following:

A record or signature may not be denied legal effect or enforceability solely because it is in

electronic form.
b. A contract may not be denied legal effect or enforceability solely because an electronic record was
used in its formation.
c.

If a law requires a record to be in writing, an electronic record satisfies the law.

d. If a law requires a signature, an electronic signature satisfies the law.

Saylor URL: http://www.saylor.org/books

Saylor.org
327

The UETA, though, doesn’t address all the problems with electronic contracting. Clicking on a computer
screen may constitute a valid acceptance of a contractual offer, but only if the offer is clearly
communicated. In Specht v. Netscape Communications Corp., customers who had downloaded a free
online computer program complained that it effectively invaded their privacy by inserting into their
machines “cookies”; they wanted to sue, but the defendant said they were bound to arbitration.

[4]

They

had clicked on the Download button, but hidden below it were the licensing terms, including the
arbitration clause. The federal court of appeals held that there was no valid acceptance. The court said,
“We agree with the district court that a reasonably prudent Internet user in circumstances such as these
would not have known or learned of the existence of the license terms before responding to defendants’
invitation to download the free software, and that defendants therefore did not provide reasonable notice
of the license terms. In consequence, the plaintiffs’ bare act of downloading the software did not
unambiguously manifest assent to the arbitration provision contained in the license terms.”
If a faxed document is sent but for some reason not received or not noticed, the emerging law is that the
mailbox rule does not apply. A court would examine the circumstances with care to determine the reason
for the nonreceipt or for the offeror’s failure to notice its receipt. A person has to have fair notice that his
or her offer has been accepted, and modern communication makes the old-fashioned mailbox rule—that
acceptance is effective upon dispatch—problematic.

[5]

Silence as Acceptance
General Rule: Silence Is Not Acceptance
Ordinarily, for there to be a contract, the offeree must make some positive manifestation of assent to the
offeror’s terms. The offeror cannot usually word his offer in such a way that the offeree’s failure to
respond can be construed as an acceptance.

Exceptions
The Restatement, Section 69, gives three situations, however, in which silence can operate as an
acceptance. The first occurs when the offeree avails himself of services proffered by the offeror, even
though he could have rejected them and had reason to know that the offeror offered them expecting
compensation. The second situation occurs when the offer states that the offeree may accept without

Saylor URL: http://www.saylor.org/books

Saylor.org
328

responding and the offeree, remaining silent, intends to accept. The third situation is that of previous
dealings, in which only if the offeree intends not to accept is it reasonable to expect him to say so.
As an example of the first type of acceptance by silence, assume that a carpenter happens by your house
and sees a collapsing porch. He spots you in the front yard and points out the deterioration. “I’m a
professional carpenter,” he says, “and between jobs. I can fix that porch for you. Somebody ought to.” You
say nothing. He goes to work. There is an implied contract, with the work to be done for the carpenter’s
usual fee.
To illustrate the second situation, suppose that a friend has left her car in your garage. The friend sends
you a letter in which she offers you the car for $4,000 and adds, “If I don’t hear from you, I will assume
that you have accepted my offer.” If you make no reply, with the intention of accepting the offer, a
contract has been formed.
The third situation is illustrated by Section 9.4.3 "Silence as Acceptance", a well-known decision made by
Justice Oliver Wendell Holmes Jr. when he was sitting on the Supreme Court of Massachusetts.

KEY TAKEAWAY

Without an acceptance of an offer, no contract exists, and once an acceptance is made, a contract is
formed. If the offeror stipulates how the offer should be accepted, so be it. If there is no stipulation, any
reasonable means of communication is good. Offers and revocations are usually effective upon receipt,
while an acceptance is effective on dispatch. The advent of electronic contracting has caused some
modification of the rules: courts are likely to investigate the facts surrounding the exchange of offer and
acceptance more carefully than previously. But the nuances arising because of the mailbox rule and
acceptance by silence still require close attention to the facts.

EXERCISES

1.

Rudy puts this poster, with a photo of his dog, on utility poles around his neighborhood: “$50 reward for
the return of my lost dog.” Carlene doesn’t see the poster, but she finds the dog and, after looking at the
tag on its collar, returns the dog to Rudy. As she leaves his house, her eye falls on one of the posters, but
Rudy declines to pay her anything. Why is Rudy correct that Carlene has no legal right to the reward?

2.

How has the UCC changed the common law’s mirror image rule, and why?

3.

When is an offer generally said to be effective? A rejection of an offer? A counteroffer?

4.

How have modern electronic communications affected the law of offer and acceptance?

Saylor URL: http://www.saylor.org/books

Saylor.org
329

5.

When is silence considered an acceptance?
6.

[1] Restatement (Second) of Contracts, Section 24.

7.

[2] Adams v. Lindsell, 1 Barnewall & Alderson 681 (K.B. 1818).

8.

[3] The National Conference of Commissioners on Uniform State Laws, Uniform Electronic Transactions
Act (1999) (Denver: National Conference of Commissioners on Uniform State Laws, 1999), accessed March
29, 2011,http://www.law.upenn.edu/bll/archives/ulc/fnact99/1990s/ueta99.pdf.

9.

[4] Specht v. Netscape Communications Corp., 306 F.3d 17 (2d Cir. 2002).

10. [5] See, for example, Clow Water Systems Co. v. National Labor Relations Board, 92 F.3d 441 (6th Cir.
1996).

9.4 Cases

Objective Intention
Lucy v. Zehmer
84 S.E.2d 516 (Va. 1954)
Buchanan, J.
This suit was instituted by W. O. Lucy and J. C. Lucy, complainants, against A. H. Zehmer and Ida S.
Zehmer, his wife, defendants, to have specific performance of a contract by which it was alleged the
Zehmers had sold to W. O. Lucy a tract of land owned by A. H. Zehmer in Dinwiddie county containing
471.6 acres, more or less, known as the Ferguson farm, for $50,000. J. C. Lucy, the other complainant, is
a brother of W. O. Lucy, to whom W. O. Lucy transferred a half interest in his alleged purchase.
The instrument sought to be enforced was written by A. H. Zehmer on December 20, 1952, in these words:
“We hereby agree to sell to W. O. Lucy the Ferguson farm complete for $50,000.00, title satisfactory to
buyer,” and signed by the defendants, A. H. Zehmer and Ida S. Zehmer.
The answer of A. H. Zehmer admitted that at the time mentioned W. O. Lucy offered him $50,000 cash
for the farm, but that he, Zehmer, considered that the offer was made in jest; that so thinking, and both he
and Lucy having had several drinks, he wrote out “the memorandum” quoted above and induced his wife
to sign it; that he did not deliver the memorandum to Lucy, but that Lucy picked it up, read it, put it in his
pocket, attempted to offer Zehmer $5 to bind the bargain, which Zehmer refused to accept, and realizing
for the first time that Lucy was serious, Zehmer assured him that he had no intention of selling the farm
and that the whole matter was a joke. Lucy left the premises insisting that he had purchased the farm.…
Saylor URL: http://www.saylor.org/books

Saylor.org
330

In his testimony Zehmer claimed that he “was high as a Georgia pine,” and that the transaction “was just a
bunch of two doggoned drunks bluffing to see who could talk the biggest and say the most.” That claim is
inconsistent with his attempt to testify in great detail as to what was said and what was done.…
If it be assumed, contrary to what we think the evidence shows, that Zehmer was jesting about selling his
farm to Lucy and that the transaction was intended by him to be a joke, nevertheless the evidence shows
that Lucy did not so understand it but considered it to be a serious business transaction and the contract
to be binding on the Zehmers as well as on himself. The very next day he arranged with his brother to put
up half the money and take a half interest in the land. The day after that he employed an attorney to
examine the title. The next night, Tuesday, he was back at Zehmer’s place and there Zehmer told him for
the first time, Lucy said, that he wasn’t going to sell and he told Zehmer, “You know you sold that place
fair and square.” After receiving the report from his attorney that the title was good he wrote to Zehmer
that he was ready to close the deal.
Not only did Lucy actually believe, but the evidence shows he was warranted in believing, that the contract
represented a serious business transaction and a good faith sale and purchase of the farm.
In the field of contracts, as generally elsewhere, “We must look to the outward expression of a person as
manifesting his intention rather than to his secret and unexpressed intention. The law imputes to a person
an intention corresponding to the reasonable meaning of his words and acts.”
At no time prior to the execution of the contract had Zehmer indicated to Lucy by word or act that he was
not in earnest about selling the farm. They had argued about it and discussed its terms, as Zehmer
admitted, for a long time. Lucy testified that if there was any jesting it was about paying $50,000 that
night. The contract and the evidence show that he was not expected to pay the money that night. Zehmer
said that after the writing was signed he laid it down on the counter in front of Lucy. Lucy said Zehmer
handed it to him. In any event there had been what appeared to be a good faith offer and a good faith
acceptance, followed by the execution and apparent delivery of a written contract. Both said that Lucy put
the writing in his pocket and then offered Zehmer $5 to seal the bargain. Not until then, even under the
defendants’ evidence, was anything said or done to indicate that the matter was a joke. Both of the
Zehmers testified that when Zehmer asked his wife to sign he whispered that it was a joke so Lucy
wouldn’t hear and that it was not intended that he should hear.

Saylor URL: http://www.saylor.org/books

Saylor.org
331

The mental assent of the parties is not requisite for the formation of a contract. If the words or other acts
of one of the parties have but one reasonable meaning, his undisclosed intention is immaterial except
when an unreasonable meaning which he attaches to his manifestations is known to the other party.
“* * * The law, therefore, judges of an agreement between two persons exclusively from those expressions
of their intentions which are communicated between them. * * *.” [Citation]
An agreement or mutual assent is of course essential to a valid contract but the law imputes to a person an
intention corresponding to the reasonable meaning of his words and acts. If his words and acts, judged by
a reasonable standard, manifest an intention to agree, it is immaterial what may be the real but
unexpressed state of his mind.
So a person cannot set up that he was merely jesting when his conduct and words would warrant a
reasonable person in believing that he intended a real agreement.
Whether the writing signed by the defendants and now sought to be enforced by the complainants was the
result of a serious offer by Lucy and a serious acceptance by the defendants, or was a serious offer by Lucy
and an acceptance in secret jest by the defendants, in either event it constituted a binding contract of sale
between the parties.…
Reversed and remanded.

1.

CASE QUESTIONS

What objective evidence was there to support the defendants’ contention that they were just kidding
when they agreed to sell the farm?

2.

Suppose the defendants really did think the whole thing was a kind of joke. Would that make any
difference?

3.

As a matter of public policy, why does the law use an objective standard to determine the seriousness of
intention, instead of a subjective standard?

4.

It’s 85 degrees in July and 5:00 p.m., quitting time. The battery in Mary’s car is out of juice, again. Mary
says, “Arrgh! I will sell this stupid car for $50!” Jason, walking to his car nearby, whips out his checkbook
and says, “It’s a deal. Leave your car here. I’ll give you a ride home and pick up your car after you give me
the title.” Do the parties have a contract?

Saylor URL: http://www.saylor.org/books

Saylor.org
332

Advertisements as Offers
Lefkowitz v. Great Minneapolis Surplus Store
86 N.W.2d 689 (Minn. 1957)
Murphy, Justice.
This is an appeal from an order of the Municipal Court of Minneapolis denying the motion of the
defendant for amended findings of fact, or, in the alternative, for a new trial. The order for judgment
awarded the plaintiff the sum of $138.50 as damages for breach of contract.
This case grows out of the alleged refusal of the defendant to sell to the plaintiff a certain fur piece which it
had offered for sale in a newspaper advertisement. It appears from the record that on April 6, 1956, the
defendant published the following advertisement in a Minneapolis newspaper:
Saturday 9 A.M. Sharp
3 Brand New Fur Coats Worth to $100.00
First Come
First Served
$1 Each
[The $100 coat would be worth about $800 in 2010 dollars.] On April 13, the defendant again published
an advertisement in the same newspaper as follows:
Saturday 9 A.M.
2 Brand New Pastel Mink 3-Skin Scarfs
Selling for. $89.50
Out they go Saturday. Each…$1.00
1 Black Lapin Stole Beautiful, worth $139.50…$1.00
First Come First Served
The record supports the findings of the court that on each of the Saturdays following the publication of the
above-described ads the plaintiff was the first to present himself at the appropriate counter in the
defendant’s store and on each occasion demanded the coat and the stole so advertised and indicated his
readiness to pay the sale price of $1. On both occasions, the defendant refused to sell the merchandise to

Saylor URL: http://www.saylor.org/books

Saylor.org
333

the plaintiff, stating on the first occasion that by a “house rule” the offer was intended for women only and
sales would not be made to men, and on the second visit that plaintiff knew defendant’s house rules.
The trial court properly disallowed plaintiff’s claim for the value of the fur coats since the value of these
articles was speculative and uncertain. The only evidence of value was the advertisement itself to the effect
that the coats were “Worth to $100.00,” how much less being speculative especially in view of the price for
which they were offered for sale. With reference to the offer of the defendant on April 13, 1956, to sell the
“1 Black Lapin Stole * * * worth $139.50 * * *” the trial court held that the value of this article was
established and granted judgment in favor of the plaintiff for that amount less the $1 quoted purchase
price.
1.

The defendant contends that a newspaper advertisement offering items of merchandise for sale at a
named price is a “unilateral offer” which may be withdrawn without notice. He relies upon authorities
which hold that, where an advertiser publishes in a newspaper that he has a certain quantity or
quality of goods which he wants to dispose of at certain prices and on certain terms, such
advertisements are not offers which become contracts as soon as any person to whose notice they may
come signifies his acceptance by notifying the other that he will take a certain quantity of them. Such
advertisements have been construed as an invitation for an offer of sale on the terms stated, which
offer, when received, may be accepted or rejected and which therefore does not become a contract of
sale until accepted by the seller; and until a contract has been so made, the seller may modify or
revoke such prices or terms. [Citations]

…On the facts before us we are concerned with whether the advertisement constituted an offer, and, if so,
whether the plaintiff’s conduct constituted an acceptance.
There are numerous authorities which hold that a particular advertisement in a newspaper or circular
letter relating to a sale of articles may be construed by the court as constituting an offer, acceptance of
which would complete a contract. [Citations]
The test of whether a binding obligation may originate in advertisements addressed to the general public
is “whether the facts show that some performance was promised in positive terms in return for something
requested.” 1 Williston, Contracts (Rev. ed.) s 27.
The authorities above cited emphasize that, where the offer is clear, definite, and explicit, and leaves
nothing open for negotiation, it constitutes an offer, acceptance of which will complete the contract.…
Saylor URL: http://www.saylor.org/books

Saylor.org
334

Whether in any individual instance a newspaper advertisement is an offer rather than an invitation to
make an offer depends on the legal intention of the parties and the surrounding circumstances. [Citations]
We are of the view on the facts before us that the offer by the defendant of the sale of the Lapin fur was
clear, definite, and explicit, and left nothing open for negotiation. The plaintiff having successfully
managed to be the first one to appear at the seller’s place of business to be served, as requested by the
advertisement, and having offered the stated purchase price of the article, he was entitled to performance
on the part of the defendant. We think the trial court was correct in holding that there was in the conduct
of the parties a sufficient mutuality of obligation to constitute a contract of sale.
2. The defendant contends that the offer was modified by a “house rule” to the effect that only women
were qualified to receive the bargains advertised. The advertisement contained no such restriction.
This objection may be disposed of briefly by stating that, while an advertiser has the right at any time
before acceptance to modify his offer, he does not have the right, after acceptance, to impose new or
arbitrary conditions not contained in the published offer. [Citations]
Affirmed.

1.

CASE QUESTIONS

If the normal rule is that display advertisements in newspapers and the like are not offers, but rather
invitations to make an offer, why was this different? Why did the court hold that this was an offer?

2.

What is the rationale for the rule that a display ad is usually not an offer?

3.

If a newspaper display advertisement reads, “This offer is good for two weeks,” is it still only an invitation
to make an offer, or is it an offer?

4.

Is a listing by a private seller for the sale of a trailer on Craigslist or in the weekly classified advertisements
an offer or an invitation to make an offer?

Silence as Acceptance
Hobbs v. Massasoit Whip Co.
33 N.E. 495 (Mass. 1893)
Holmes, J.
This is an action for the price of eel skins sent by the plaintiff to the defendant, and kept by the defendant
some months, until they were destroyed. It must be taken that the plaintiff received no notice that the
Saylor URL: http://www.saylor.org/books

Saylor.org
335

defendant declined to accept the skins. The case comes before us on exceptions to an instruction to the
jury that, whether there was any prior contract or not, if skins are sent to the defendant, and it sees fit,
whether it has agreed to take them or not, to lie back, and to say nothing, having reason to suppose that
the man who has sent them believes that it is taking them, since it says nothing about it, then, if it fails to
notify, the jury would be warranted in finding for the plaintiff.
Standing alone, and unexplained, this proposition might seem to imply that one stranger may impose a
duty upon another, and make him a purchaser, in spite of himself, by sending goods to him, unless he will
take the trouble, and bear the expense, of notifying the sender that he will not buy. The case was argued
for the defendant on that interpretation. But, in view of the evidence, we do not understand that to have
been the meaning of the judge and we do not think that the jury can have understood that to have been his
meaning. The plaintiff was not a stranger to the defendant, even if there was no contract between them.
He had sent eel skins in the same way four or five times before, and they had been accepted and paid for.
On the defendant’s testimony, it was fair to assume that if it had admitted the eel skins to be over 22
inches in length, and fit for its business, as the plaintiff testified and the jury found that they were, it
would have accepted them; that this was understood by the plaintiff; and, indeed, that there was a
standing offer to him for such skins.
In such a condition of things, the plaintiff was warranted in sending the defendant skins conforming to
the requirements, and even if the offer was not such that the contract was made as soon as skins
corresponding to its terms were sent, sending them did impose on the defendant a duty to act about them;
and silence on its part, coupled with a retention of the skins for an unreasonable time, might be found by
the jury to warrant the plaintiff in assuming that they were accepted, and thus to amount to an
acceptance. [Citations] The proposition stands on the general principle that conduct which imports
acceptance or assent is acceptance or assent, in the view of the law, whatever may have been the actual
state of mind of the party—a principle sometimes lost sight of in the cases. [Citations]
Exceptions overruled.

CASE QUESTIONS

1.

What is an eel, and why would anybody make a whip out of its skin?

2.

Why did the court here deny the defendant’s assertion that it never accepted the plaintiff’s offer?

Saylor URL: http://www.saylor.org/books

Saylor.org
336

3.

If it reasonably seems that silence is acceptance, does it make any difference what the offeree really
intended?

9.5 Summary and Exercises
Summary

Whether a legally valid contract was formed depends on a number of factors, including whether the
parties reached agreement, whether consideration was present, and whether the agreement was legal.
Agreement may seem like an intuitive concept, but intuition is not a sufficient guide to the existence of
agreement in legal terms. The most common way of examining an agreement for legal sufficiency is by
determining whether a valid offer and acceptance were made.
An offer is a manifestation of willingness to enter into a bargain such that it would be reasonable for
another individual to conclude that assent to the offer would complete the bargain. Offers must be
communicated and must be definite; that is, they must spell out terms to which the offeree can assent.
An important aspect of the offer is its duration. An offer can expire in any one of several ways: (1)
rejection, (2) counteroffer, (3) acceptance with counteroffer, (4) lapse of time, (5) death or insanity of the
offeror or destruction of an essential term, (6) illegality, and (7) revocation. No understanding of
agreement is complete without a mastery of these conditions.
To constitute an agreement, an offer must be accepted.
The offeree must manifest his assent to the terms of the offer in a manner invited or required by the offer.
Complications arise when an offer is accepted indirectly through correspondence. Although offers and
revocations of offers are not effective until received, an acceptance is deemed accepted when sent if the
offeree accepts in the manner specified by the offeror. But the nuances that arise because of the mailbox
rule and acceptance by silence require close attention to the circumstances of each agreement.

EXERCISES

1.

Sarah’s student apartment was unfurnished. She perused Doug’s List, an online classified ad service (for
nonmerchants), and saw this advertisement: “Moving. For sale: a very nice brown leather couch, almost
new, $600.” There was an accompanying photo and contact information. Sarah e-mailed the contact,
saying she wanted to buy the couch. Does Sarah have a contract with the seller? Explain.

Saylor URL: http://www.saylor.org/books

Saylor.org
337

2.

Seller called Buyer on the telephone and offered to sell his used stereo. Buyer agreed to buy it without
asking the price. The next day Buyer changed her mind and attempted to back out of the agreement. Do
the parties have a contract? Explain.

3.

On August 1, Ernie wrote to Elsie offering to sell Elsie his car for $7,600, and he promised to hold the offer
open for ten days. On August 4 Ernie changed his mind; he sent Elsie a letter revoking the offer. On
August 5 Elsie e-mailed Ernie, accepting the offer. Ernie’s letter of revocation arrived on August 6. Is there
a contract? Explain.

4.

On August 1 Grover visited a local electronics shop to purchase a new television. He saw one he liked but
wasn’t sure if he could afford the $750. The store owner agreed to write up and sign an offer stating that
it would be held open for ten days, which he did. On August 2 the owner changed his mind and sent
Grover an e-mail revoking the offer, which Grover received immediately. On August 3 Grover sent a reply
e-mail accepting the original offer. Is there a contract? Explain.
5.

Acme Corporation sent the following letter, here set out in its entirety:
January 2, 2012
Acme Corporation
We hereby offer you 100 Acme golden widgets, size 6. This offer will be good for 10 days.
[Signed] Roberta Acme
Owner, Acme Corporation
Is this offer irrevocable for the time stated? Explain.

6.

On November 26, Joe wrote to Kate offering to purchase a farm that she owned. Upon receiving the letter
on November 28, Kate immediately sent Joe a letter of acceptance. However, shortly after mailing the
letter, Kate had second thoughts and called Joe to advise him that she was rejecting his offer. The call was
made before Joe received the letter of acceptance. Has a contract been formed? Why?

7.

On a busy day just before April 15, Albert Accountant received a call from a local car dealer. The dealer
said, “Hi, Mr. Accountant. Now, while you have income from doing clients’ taxes, I have an excellent offer
for you. You can buy a new Buick Century automobile completely loaded for $36,000. Al, I know you’re
busy. If I don’t hear from you by the end of the day, I’ll assume you want the car.” Albert, distracted, did

Saylor URL: http://www.saylor.org/books

Saylor.org
338

not respond immediately, and the dealer hung up. Then followed an exhausting day of working with
anxiety-ridden tax clients. Albert forgot about the conversation. Two days later a statement arrived from
the dealer, with instructions on how Albert should pick up the car at the dealership. Is there a contract?
Explain.
8.

Mr. and Mrs. Mitchell, the owners of a small secondhand store, attended an auction where they bought a
used safe for $50. The safe, part of the Sumstad estate, had a locked compartment inside, a fact the
auctioneer mentioned. After they bought the safe, the Mitchells had a locksmith open the interior
compartment; it contained $32,000 in cash. The locksmith called the police, who impounded the safe, and
a lawsuit ensued between the Mitchells and the Sumstad estate to determine the ownership of the cash.
Who should get it, and why?

9.

Ivan Mestrovic, an internationally renowned artist, and his wife lived for years in a house in Indiana. Ivan
died in 1982. His widow remained in the house for some years; upon her death the contents of the house
were willed to her children. When the Wilkens bought the house from the estate, it was very cluttered. A
bank representative (the executor of the estate) said, “You can clean it yourself and keep whatever items
you want, or we—as executor of Mrs. Mestrovic’s estate—will hire a rubbish removal service to dispose
of it.” The Wilkens opted to clean it up themselves, and amid the mess, behind sofas and in odd closets,
were six apparently valuable paintings by Mestrovic. The estate claimed them; the Wilkens claimed them.
Who gets the paintings, and why?

10. David Kidd’s dog bit Mikaila Sherrod. On June 14, 2010, the Kidds offered to settle for $32,000. On July 12
the Sherrods sued the Kidds. On July 20 the Kidds bumped their offer up to $34,000. The suit was subject
to mandatory arbitration, which proceeded on April 28, 2011. On May 5 the arbitrator awarded the
Sherrods $25,000. On May 9 the Sherrods wrote to the Kidds and purported to accept their last offer of
$34,000, made the year before. The Sherrods’ attorney moved to enforce that purported $34,000
“settlement agreement.” The court concluded that the offer was properly accepted because it had not
been withdrawn and entered judgment against the Kidds for $34,000. The Kidds appealed. What result
should obtain on appeal, and why?

1.

[1]

SELF-TEST QUESTIONS

In interpreting agreements for the purpose of establishing whether a valid contract exists, courts
generally apply

Saylor URL: http://www.saylor.org/books

Saylor.org
339

a.

subjective standards

b.

objective standards

c.

either a subjective or an objective standard

d.

none of the above
A valid offer must be

a.

written
b.

written and intended

c.

communicated by letter

d.

communicated and definite
An offer

a.

must specify time, place, and manner of acceptance
b.

must be accepted immediately to be valid

c.

need not be accepted immediately

d.

can only be accepted by the same means it was made

An offer generally
a.

is rejected by a counteroffer
b.

can be revoked if the offeror changes his or her mind

c.

can lapse after a reasonable period of time

d.

involves all of the above
An acceptance is generally considered effective

a.

when a letter is received by the offeror

1.

b

2.

d

3.

c

b.

when a letter is mailed

c.

when the offeree is silent

d.

only when the acceptance is transmitted in writing

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
340

4.

d

5.

b

[1] Sherrod ex rel. Cantone v. Kidd, 155 P.3d 976 (Wash. Ct. App., 2007).

Saylor URL: http://www.saylor.org/books

Saylor.org
341

Chapter 10

Real Assent
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Contracts require “a meeting of the minds” between competent parties, and if there is no such
“meeting,” the agreement is usually voidable.

2.

Parties must enter the contract voluntarily, without duress or undue influence.

3.

Misrepresentation or fraud, when proven, vitiates a contract.

4.

A mistake may make a contract voidable.

5.

Parties to a contract must have capacity—that is, not labor under infancy, intoxication, or insanity.

We turn to the second of the four requirements for a valid contract. In addition to manifestation of
assent, a party’s assent must be real; he or she must consent to the contract freely, with adequate
knowledge, and must have capacity. The requirement of real assent raises the following major
questions:
1.

Did the parties enter into the contract of their own free will, or was one forced to agree under duress
or undue influence?

2. Did the parties enter into the contract with full knowledge of the facts, or was one or both led to the
agreement through fraud or mistake?
3. Did both parties have the capacity to make a contract?

10.1 Duress and Undue Influence

LEARNING OBJECTIVES

1.

Recognize that if a person makes an agreement under duress (being forced to enter a contract against his
or her will), the agreement is void.

2.

Understand what undue influence is and what the typical circumstances are when it arises to make a
contract voidable.

Saylor URL: http://www.saylor.org/books

Saylor.org
342

Duress
When a person is forced to do something against his or her will, that person is said to have been the victim
of duress—compulsion. There are two types of duress: physical duress and duress by improper threat. A
contract induced by physical violence is void.

Physical Duress
If a person is forced into entering a contract on threat of physical bodily harm, he or she is the victim
of physical duress. It is defined by the Restatement (Second) of Contracts in Section 174: “If conduct that
appears to be a manifestation of assent by a party who does not intend to engage in that conduct is
physically compelled by duress, the conduct is not effective as a manifestation of assent.”
Comment (a) to Section 174 provides in part, “This Section involves an application of that principle to
those relatively rare situations in which actual physical force has been used to compel a party to appear
to assent to a contract.…The essence of this type of duress is that a party is compelled by physical force to
do an act that he has no intention of doing. He is, it is sometimes said, ‘a mere mechanical instrument.’
The result is that there is no contract at all, or a ‘void contract’ as distinguished from a voidable one”
(emphasis added).
The Restatement is undoubtedly correct that there are “relatively rare situations in which actual physical
force” is used to compel assent to a contract. Extortion is a crime.

Duress by Threat
The second kind of duress is duress by threat; it is more common than physical duress. Here the
perpetrator threatens the victim, who feels there is no reasonable alternative but to assent to the contract.
It renders the contract voidable. This rule contains a number of elements.
First, the threat must be improper. Second, there must be no reasonable alternative. If, for example, a
supplier threatens to hold up shipment of necessary goods unless the buyer agrees to pay more than the
contract price, this would not be duress if the buyer could purchase identical supplies from someone else.
Third, the test for inducement is subjective. It does not matter that the person threatened is unusually
timid or that a reasonable person would not have felt threatened. The question is whether the threat in
fact induced assent by the victim. Such facts as the victim’s belief that the threatener had the ability to

Saylor URL: http://www.saylor.org/books

Saylor.org
343

carry out the threat and the length of time between the threat and assent are relevant in determining
whether the threat did prompt the assent.
There are many types of improper threats that might induce a party to enter into a contract: threats to
commit a crime or a tort (e.g., bodily harm or taking of property), to instigate criminal prosecution, to
instigate civil proceedings when a threat is made in bad faith, to breach a “duty of good faith and fair
dealing under a contract with the recipient,” or to disclose embarrassing details about a person’s private
life.
Jack buys a car from a local used-car salesman, Mr. Olson, and the next day realizes he bought a lemon.
He threatens to break windows in Olson’s showroom if Olson does not buy the car back for $2,150, the
purchase price. Mr. Olson agrees. The agreement is voidable, even though the underlying deal is fair, if
Olson feels he has no reasonable alternative and is frightened into agreeing. Suppose Jack knows that
Olson has been tampering with his cars’ odometers, a federal offense, and threatens to have Olson
prosecuted if he will not repurchase the car. Even though Olson may be guilty, this threat makes the
repurchase contract voidable, because it is a misuse for personal ends of a power (to go to the police)
given each of us for other purposes. If these threats failed, suppose Jack then tells Olson, “I’m going to
haul you into court and sue your pants off.” If Jack means he will sue for his purchase price, this is not an
improper threat, because everyone has the right to use the courts to gain what they think is rightfully
theirs. But if Jack meant that he would fabricate damages done him by a (falsely) claimed odometer
manipulation, that would be an improper threat. Although Olson could defend against the suit, his
reputation would suffer in the meantime from his being accused of odometer tampering.
A threat to breach a contract that induces the victim to sign a new contract could be improper. Suppose
that as part of the original purchase price, Olson agrees to make all necessary repairs and replace all failed
parts for the first ninety days. At the end of one month, the transmission dies, and Jack demands a
replacement. Olson refuses to repair the car unless Jack signs a contract agreeing to buy his next car from
Olson. Whether this threat is improper depends on whether Jack has a reasonable alternative; if a
replacement transmission is readily available and Jack has the funds to pay for it, he might have an
alternative in suing Olson in small claims court for the cost. But if Jack needs the car immediately and he
is impecunious, then the threat would be improper and the contract voidable. A threat to breach a
contract is not necessarily improper, however. It depends on whether the new contract is fair and
Saylor URL: http://www.saylor.org/books

Saylor.org
344

equitable because of unanticipated circumstances. If, for example, Olson discovers that he must purchase
a replacement transmission at three times the anticipated cost, his threat to hold up work unless Jack
agrees to pay for it might be reasonable.

Undue Influence
The Restatement of Contracts (Second) characterizes undue influence as “unfair persuasion.”

[1]

It is a

milder form of duress than physical harm or threats. The unfairness does not lie in any
misrepresentation; rather, it occurs when the victim is under the domination of the persuader or is one
who, in view of the relationship between them, is warranted in believing that the persuader will act in a
manner detrimental to the victim’s welfare if the victim fails to assent. It is the improper use of trust or
power to deprive a person of free will and substitute instead another’s objective. Usually the fact pattern
involves the victim being isolated from receiving advice except from the persuader. Falling within this rule
are situations where, for example, a child takes advantage of an infirm parent, a doctor takes advantage of
an ill patient, or a lawyer takes advantage of an unknowledgeable client. If there has been undue
influence, the contract is voidable by the party who has been unfairly persuaded. Whether the relationship
is one of domination and the persuasion is unfair is a factual question. The answer hinges on a host of
variables, including “the unfairness of the resulting bargain, the unavailability of independent advice, and
the susceptibility of the person persuaded.”

[2]

See , Hodge v. Shea.

KEY TAKEAWAY

A contract induced by physical duress—threat of bodily harm—is void; a contract induced by improper
threats—another type of duress—is voidable. Voidable also are contracts induced by undue influence,
where a weak will is overborne by a stronger one.

EXERCISES

1.

What are the two types of duress?

2.

What are the elements necessary to support a claim of undue influence?
3.

[1] Restatement (Second) of Contracts, Section 177.

4.

[2] Restatement (Second) of Contracts, Section 177(b).

Saylor URL: http://www.saylor.org/books

Saylor.org
345

10.2 Misrepresentation

LEARNING OBJECTIVES

1.

Understand the two types of misrepresentation: fraudulent and nonfraudulent.

2.

Distinguish between fraudulent misrepresentation in the execution and fraudulent misrepresentation in
the inducement.

3.

Know the elements necessary to prove fraudulent and nonfraudulent misrepresentation.

4.

Recognize the remedies for misrepresentation.

General Description
The two types of misrepresentation are fraudulent and nonfraudulent. Within the former are fraud in the
execution and fraud in the inducement. Within the latter are negligent misrepresentation and innocent
misrepresentation.
Misrepresentation is a statement of fact that is not consistent with the truth. If misrepresentation is
intentional, it is fraudulent misrepresentation; if it is not intentional, it is nonfraudulent
misrepresentation, which can be either negligent or innocent.
In further taxonomy, courts distinguish between fraud in the execution and fraud in the
inducement. Fraud in the execution is defined by the Restatement as follows: “If a misrepresentation as to
the character or essential terms of a proposed contract induces conduct that appears to be a manifestation
of assent by one who neither knows nor has reasonable opportunity to know of the character or essential
terms of the proposed contract, his conduct is not effective as a manifestation of assent.”

[1]

For example,

Alphonse and Gaston decide to sign a written contract incorporating terms to which they have agreed. It is
properly drawn up, and Gaston reads it and approves it. Before he can sign it, however, Alphonse
shrewdly substitutes a different version to which Gaston has not agreed. Gaston signs the substitute
version. There is no contract. There has been fraud in the execution.
Fraud in the inducement is more common. It involves some misrepresentation about the subject of the
contract that induces assent. Alphonse tells Gaston that the car Gaston is buying from Alphonse has just
been overhauled—which pleases Gaston—but it has not been. This renders the contract voidable.

Saylor URL: http://www.saylor.org/books

Saylor.org
346

Fraudulent Misrepresentation
Necessary to proving fraudulent misrepresentation (usually just “fraud,” though technically “fraud” is the
crime and “fraudulent misrepresentation” is the civil wrong) is a misstatement of fact that is intentionally
made and justifiably relied upon.

Misstatement of Fact
Again, generally, any statement not in accord with the facts (a fact is something amenable to testing as
true) is a misrepresentation. Falsity does not depend on intent. A typist’s unnoticed error in a letter
(inadvertently omitting the word “not,” for example, or transposing numbers) can amount to a
misrepresentation on which the recipient may rely (it is not fraudulent misrepresentation). A half-truth
can amount to a misrepresentation, as, for example, when the seller of a hotel says that the income is from
both permanent and transient guests but fails to disclose that the bulk of the income is from single-night
stopovers by seamen using the hotel as a brothel.

[2]

Concealment
Another type of misrepresentation is concealment. It is an act that is equivalent to a statement that the
facts are to the contrary and that serves to prevent the other party from learning the true statement of
affairs; it is hiding the truth. A common example is painting over defects in a building—by concealing the
defects, the owner is misrepresenting the condition of the property. The act of concealment need not be
direct; it may consist of sidetracking the other party from gaining necessary knowledge by, for example,
convincing a third person who has knowledge of the defect not to speak. Concealment is always a
misrepresentation.

Nondisclosure
A more passive type of concealment is nondisclosure. Although generally the law imposes no obligation
on anyone to speak out, nondisclosure of a fact can operate as a misrepresentation under certain
circumstances. This occurs, for example, whenever the other party has erroneous information, or, as Reed
v. King (Section 10.5.2 "Misrepresentation by Concealment") shows, where the nondisclosure amounts to
a failure to act in good faith, or where the party who conceals knows or should know that the other side
cannot, with reasonable diligence, discover the truth.

Saylor URL: http://www.saylor.org/books

Saylor.org
347

In a remarkable 1991 case out of New York, a New York City stockbroker bought an old house upstate
(basically anyplace north of New York City) in the village of Nyack, north of New York City, and then
wanted out of the deal when he discovered—the defendant seller had not told him—that it was “haunted.”
The court summarized the facts: “Plaintiff, to his horror, discovered that the house he had recently
contracted to purchase was widely reputed to be possessed by poltergeists [ghosts], reportedly seen by
defendant seller and members of her family on numerous occasions over the last nine years. Plaintiff
promptly commenced this action seeking rescission of the contract of sale. Supreme Court reluctantly
dismissed the complaint, holding that plaintiff has no remedy at law in this jurisdiction.”
The high court of New York ruled he could rescind the contract because the house was “haunted as a
matter of law”: the defendant had promoted it as such on village tours and in Reader’s Digest. She had
concealed it, and no reasonable buyer’s inspection would have revealed the “fact.” The dissent basically
hooted, saying, “The existence of a poltergeist is no more binding upon the defendants than it is upon this
court.”

[3]

Statement Made False by Subsequent Events
If a statement of fact is made false by later events, it must be disclosed as false. For example, in idle
chatter one day, Alphonse tells Gaston that he owns thirty acres of land. In fact, Alphonse owns only
twenty-seven, but he decided to exaggerate a little. He meant no harm by it, since the conversation had no
import. A year later, Gaston offers to buy the “thirty acres” from Alphonse, who does not correct the
impression that Gaston has. The failure to speak is a nondisclosure—presumably intentional, in this
situation—that would allow Gaston to rescind a contract induced by his belief that he was purchasing
thirty acres.

Statements of Opinion
An opinion, of course, is not a fact; neither is sales puffery. For example, the statements “In my opinion
this apple is very tasty” and “These apples are the best in the county” are not facts; they are not expected
to be taken as true. Reliance on opinion is hazardous and generally not considered justifiable.
If Jack asks what condition the car is in that he wishes to buy, Mr. Olson’s response of “Great!” is not
ordinarily a misrepresentation. As the Restatement puts it: “The propensity of sellers and buyers to
exaggerate the advantages to the other party of the bargains they promise is well recognized, and to some

Saylor URL: http://www.saylor.org/books

Saylor.org
348

extent their assertions must be discounted.”

[4]

Vague statements of quality, such as that a product is

“good,” ought to suggest nothing other than that such is the personal judgment of the opinion holder.
Despite this general rule, there are certain exceptions that justify reliance on opinions and effectively
make them into facts. Merely because someone is less astute than the one with whom she is bargaining
does not give rise to a claim of justifiable reliance on an unwarranted opinion. But if the person is
inexperienced and susceptible or gullible to blandishments, the contract can be voided, as illustrated
in Vokes v. Arthur Murray, Inc. in Section 10.5.3 "Misrepresentation by Assertions of Opinion".

Misstatement of Law
Incorrect assertions of law usually do not give rise to any relief, but sometimes they do. An assertion that
“the city has repealed the sales tax” or that a court has cleared title to a parcel of land is a statement of
fact; if such assertions are false, they are governed by the same rules that govern misrepresentations of
fact generally. An assertion of the legal consequences of a given set of facts is generally an opinion on
which the recipient relies at his or her peril, especially if both parties know or assume the same facts.
Thus, if there is a lien on a house, the seller’s statement that “the courts will throw it out, you won’t be
bothered by it” is an opinion. A statement that “you can build a five-unit apartment on this property” is
not actionable because, at common law, people are supposed to know what the local and state laws are,
and nobody should rely on a layperson’s statement about the law. However, if the statement of law is
made by a lawyer or real estate broker, or some other person on whom a layperson may justifiably rely,
then it may be taken as a fact and, if untrue, as the basis for a claim of misrepresentation. (Assertions
about foreign laws are generally held to be statements of fact, not opinion.)

Assertions of Intention
Usually, assertions of intention are not considered facts. The law allows considerable leeway in the
honesty of assertions of intention. The Restatement talks in terms of “a misrepresentation of
intention…consistent with reasonable standards of fair dealing.”

[5]

The right to misstate intentions is

useful chiefly in the acquisition of land; the cases permit buyers to misrepresent the purpose of the
acquisition so as not to arouse the suspicion of the seller that the land is worth considerably more than his
asking price. To be a misrepresentation that will permit rescission, an assertion of intention must be false
at the time made; that is, the person asserting an intention must not then have intended it. That later he
or she does not carry out the stated intention is not proof that there was no intention at the time asserted.
Saylor URL: http://www.saylor.org/books

Saylor.org
349

Moreover, to render a contract voidable, the false assertion of intention must be harmful in some way to
other interests of the recipient. Thus, in the common example, the buyer of land tells the seller that he
intends to build a residence on the lot, but he actually intends to put up a factory and has lied because he
knows that otherwise the seller will not part with it because her own home is on an adjacent lot. The
contract is voidable by the seller. So a developer says, as regards the picturesque old barn on the property,
“I’ll sure try to save it,” but after he buys the land he realizes it would be very expensive (and in the way),
so he does not try to save it. No misrepresentation.

Intentionally Made Misrepresentation
The second element necessary to prove fraud is that the misrepresentation was intentionally made. A
misrepresentation is intentionally made “if the maker intends his assertion to induce a party to manifest
his assent and the maker (a) knows or believes that the assertion is not in accord with the facts, or (b)
does not have the confidence that he states or implies in the truth of the assertion, or (c) knows that he
does not have the basis that he states or implies for the assertion.”

[6]

The question of intent often has practical consequences in terms of the remedy available to the plaintiff. If
the misrepresentation is fraudulent, the plaintiff may, as an alternative to avoiding the contract, recover
damages. Some of this is discussed in Section 10.2.4 "Remedies" and more fully in Chapter 16 "Remedies",
where we see that some states would force the plaintiff to elect one of these two remedies, whereas other
states would allow the plaintiff to pursue both remedies (although only one type of recovery would
eventually be allowed). If the misrepresentation is not intentional, then the common law allowed the
plaintiff only the remedy of rescission. But the Uniform Commercial Code (UCC), Section 2-721, allows
both remedies in contracts for the sale of goods, whether the misrepresentation is fraudulent or not, and
does not require election of remedies.

Reliance
The final element necessary to prove fraud is reliance by the victim. He or she must show that the
misrepresentation induced assent—that is, he or she relied on it. The reliance need not be solely on the
false assertion; the defendant cannot win the case by demonstrating that the plaintiff would have assented
to the contract even without the misrepresentation. It is sufficient to avoid the contract if the plaintiff
weighed the assertion as one of the important factors leading him to make the contract, and he believed it
to be true. The person who asserts reliance to avoid a contract must have acted in good faith and
Saylor URL: http://www.saylor.org/books

Saylor.org
350

reasonably in relying on the false assertion. Thus if the victim failed to read documents given him that
truly stated the facts, he cannot later complain that he relied on a contrary statement, as, for example,
when the purchaser of a car dealership was told the inventory consisted of new cars, but the supporting
papers, receipt of which he acknowledged, clearly stated how many miles each car had been driven. If Mr.
Olson tells Jack that the car Jack is interested in is “a recognized classic,” and if Jack doesn’t care a whit
about that but buys the car because he likes its tail fins, he will have no case against Mr. Olson when he
finds out the car is not a classic: it didn’t matter to him, and he didn’t rely on it.
Ordinarily, the person relying on a statement need not verify it independently. However, if verification is
relatively easy, or if the statement is one that concerns matters peculiarly within the person’s purview, he
or she may not be held to have justifiably relied on the other party’s false assertion. Moreover, usually the
rule of reliance applies to statements about past events or existing facts, not about the occurrence of
events in the future.

Nonfraudulent Misrepresentation
Nonfraudulent misrepresentation may also be grounds for some relief. There are two types: negligent
misrepresentation and innocent misrepresentation.

Negligent Misrepresentation
Where representation is caused by carelessness, it isnegligent misrepresentation. To prove it, a plaintiff
must show a negligent misstatement of fact that is material and justifiably relied upon.

Negligent
As an element of misrepresentation, “negligent” here means the party who makes the representation was
careless. A potential buyer of rural real estate asks the broker if the neighborhood is quiet. The broker
assures her it is. In fact, the neighbors down the road have a whole kennel of hunting hounds that bark a
lot. The broker didn’t know that; she just assumed the neighborhood was quiet. That is negligence: failure
to use appropriate care.

Misstatement of Fact
Whether a thing is a fact may be subject to the same general analysis used in discussing fraudulent
misrepresentation. (A person could negligently conceal a fact, or negligently give an opinion, as in legal
malpractice.)
Saylor URL: http://www.saylor.org/books

Saylor.org
351

Materiality
A material misrepresentation is one that “would be likely to induce a reasonable person to manifest his
assent” or that “the maker knows…would be likely to induce the recipient to do so.”

[7]

An honestly

mistaken statement that the house for sale was built in 1922 rather than 1923 would not be the basis for
avoiding the contract because it is not material unless the seller knew that the buyer had sentimental or
other reasons for purchasing a house built in 1922.
We did not mention materiality as an element of fraud; if the misrepresentation is fraudulent, the victim
can avoid the contract, no matter the significance of the misrepresentation. So although materiality is not
technically required for fraudulent misrepresentation, it is usually a crucial factor in determining whether
the plaintiff did rely. Obviously, the more immaterial the false assertion, the less likely it is that the victim
relied on it to his detriment. This is especially the case when the defendant knows that he does not have
the basis that he states for an assertion but believes that the particular point is unimportant and therefore
immaterial. And of course it is usually not worth the plaintiff’s while to sue over an immaterial fraudulent
misrepresentation. Consequently, for practical purposes, materiality is an important consideration in
most cases. Reed v. King (Section 10.5.2 "Misrepresentation by Concealment") discusses materiality (as
well as nondisclosure).

Justifiable Reliance
The issues here for negligent misrepresentation are the same as those set out for fraudulent
misrepresentation.
Negligent misrepresentation implies culpability and is usually treated the same as fraudulent
misrepresentation; if the representation is not fraudulent, however, it cannot be the basis for rescission
unless it is also material.

Innocent Misrepresentation
The elements necessary to prove innocent misrepresentation are, reasonably enough, based on what we’ve
looked at so far, as follows: an innocent misstatement of fact that is material and justifiably relied upon.
It is not necessary here to go over the elements in detail. The issues are the same as previously discussed,
except now the misrepresentation is innocent. The plaintiffs purchased the defendants’ eighteen-acre
parcel on the defendants’ representation that the land came with certain water rights for irrigation, which

Saylor URL: http://www.saylor.org/books

Saylor.org
352

they believed was true. It was not true. The plaintiffs were entitled to rescission on the basis of innocent
misrepresentation.

[8]

Remedies
Remedies will be taken up in Chapter 16 "Remedies", but it is worth noting the difference between
remedies for fraudulent misrepresentation and remedies for nonfraudulent misrepresentation.
Fraudulent misrepresentation has traditionally given the victim the right to rescind the contract promptly
(return the parties to the before-contract status)or affirm it and bring an action for damages caused by the
[9]

fraud, but not both. The UCC (Section 2-721) has rejected the “election of remedies” doctrine; it allows
cumulative damages, such that the victim can both return the goods and sue for damages. And this is the
modern trend for fraudulent misrepresentation: victims may first seek damages, and if that does not make
them whole, they may seek rescission.

[10]

In egregious cases of fraud where the defendant has undertaken

a pattern of such deceit, the rare civil remedy of punitive damages may be awarded against the defendant.
One further note: the burden of proof for fraudulent misrepresentation is that it must be proved not just
“by a preponderance of the evidence,” as in the typical civil case, but rather “by clear, cogent, and
convincing evidence”; the fact finder must believe the claim of fraud is very probably true.

[11]

KEY TAKEAWAY

Misrepresentation may be of two types: fraudulent (in the execution or in the inducement) and
nonfraudulent (negligent or innocent). Each type has different elements that must be proved, but in
general there must be a misstatement of fact by some means that is intentionally made (for fraud),
material (for nonfraudulent), and justifiably relied upon.

EXERCISES

1.

Distinguish between fraudulent misrepresentation and nonfraudulent misrepresentation, between fraud
in the execution and fraud in the inducement, and between negligent and innocent misrepresentation.

2.

List the elements that must be shown to prove the four different types of misrepresentation noted in
Exercise 1.

3.

What is the difference between the traditional common-law approach to remedies for fraud and the
UCC’s approach?
4.

[1] Restatement (Second) of Contracts, Section 163.

Saylor URL: http://www.saylor.org/books

Saylor.org
353

5.

[2] Ikeda v. Curtis, 261 P.2d 684 (Wash. 1951).

6.

[3] Stambovsky v. Ackley, 169 A.D.2d 254 (N.Y. 1991).

7.

[4] Restatement (Second) of Contracts, Section 168(d).

8.

[5] Restatement (Second) of Contracts, Section 171(1).

9.

[6] Restatement (Second) of Contracts, Section 162(1).

10. [7] Restatement (Second) of Contracts, Section 162(2).
11. [8] Lesher v. Strid, 996 P.2d 988 (Or. Ct. App. 2000).
12. [9] Merritt v. Craig, 753 A.2d 2 (Md. Ct. App. 2000).
13. [10] Ehrman v. Mann, 979 So.2d 1011 (Fla. Ct. App. 2008).
14. [11] Kirkham v. Smith, 23 P.3d 10 (Wash. Ct. App. 2001).

10.3 Mistake

LEARNING OBJECTIVES

1.

Recognize under what circumstances a person may be relieved of a unilateral mistake.

2.

Recognize when a mutual mistake will be grounds for relief, and the types of mutual mistakes.

In discussing fraud, we have considered the ways in which trickery by the other party makes a
contract void or voidable. We now examine the ways in which the parties might “trick” themselves by
making assumptions that lead them mistakenly to believe that they have agreed to something they
have not. A mistake is “a belief about a fact that is not in accord with the truth.” [1]

Mistake by One Party
Unilateral Mistake
Where one party makes a mistake, it is a unilateral mistake. The rule: ordinarily, a contract is not voidable
because one party has made a mistake about the subject matter (e.g., the truck is not powerful enough to
haul the trailer; the dress doesn’t fit).

Exceptions
If one side knows or should know that the other has made a mistake, he or she may not take advantage of
it. A person who makes the mistake of not reading a written document will usually get no relief, nor will
relief be afforded to one whose mistake is caused by negligence (a contractor forgets to add in the cost of
Saylor URL: http://www.saylor.org/books

Saylor.org
354

insulation) unless the negligent party would suffer unconscionable hardship if the mistake were not
corrected. Courts will allow the correction of drafting errors in a contract (“reformation”) in order to make
the contract reflect the parties’ intention.

[2]

Mutual Mistake
In the case of mutual mistake—both parties are wrong about the subject of the contract—relief may be
granted.
The Restatement sets out three requirements for successfully arguing mutual mistake.

[3]

The party

seeking to avoid the contract must prove that
1.

the mistake relates to a “basic assumption on which the contract was made,”

2. the mistake has a material effect on the agreed exchange of performances,
3. the party seeking relief does not bear the risk of the mistake.
Basic assumption is probably clear enough. In the famous “cow case,” the defendant sold the plaintiff a
cow—Rose of Abalone—believed by both to be barren and thus of less value than a fertile cow (a promising
young dairy cow in 2010 might sell for $1,800).

[4]

Just before the plaintiff was to take Rose from the

defendant’s barn, the defendant discovered she was “large with calf”; he refused to go on with the
contract. The court held this was a mutual mistake of fact—“a barren cow is substantially a different
creature than a breeding one”—and ruled for the defendant. That she was infertile was “a basic
assumption,” but—for example—that hay would be readily available to feed her inexpensively was not, and
had hay been expensive, that would not have vitiated the contract.

Material Effect on the Agreed-to Exchange of Performance
“Material effect on the agreed-to exchange of performance” means that because of the mutual mistake,
there is a significant difference between the value the parties thought they were exchanging compared
with what they would exchange if the contract were performed, given the standing facts. Again, in the cow
case, had the seller been required to go through with the deal, he would have given up a great deal more
than he anticipated, and the buyer would have received an unagreed-to windfall.

Party Seeking Relief Does Not Bear the Risk of the Mistake
Assume a weekend browser sees a painting sitting on the floor of an antique shop. The owner says, “That
old thing? You can have it for $100.” The browser takes it home, dusts it off, and hangs it on the wall. A
Saylor URL: http://www.saylor.org/books

Saylor.org
355

year later a visitor, an expert in art history, recognizes the hanging as a famous lost El Greco worth $1
million. The story is headlined; the antique dealer is chagrined and claims the contract for sale should be
voided because both parties mistakenly thought they were dickering over an “old, worthless” painting. The
contract is valid. The owner is said to bear the risk of mistake because he contracted with conscious
awareness of his ignorance: he knew he didn’t know what the painting’s possible value might be, but he
didn’t feel it worthwhile to have it appraised. He gambled it wasn’t worth much, and lost.

KEY TAKEAWAY

A mistake may be unilateral, in which case no relief will be granted unless the other side knows of the
mistake and takes advantage of it. A mistake may be mutual, in which case relief may be granted if it is
about a basic assumption on which the contract was made, if the mistake has a material effect on the
agreed-to exchange, and if the person adversely affected did not bear the risk of the mistake.

EXERCISES

1.

Why is relief usually not granted for unilateral mistakes? When is relief granted for them?

2.

If there is a mutual mistake, what does the party seeking relief have to show to avoid the contract?
3.

[1] Restatement (Second) of Contracts, Section 151.

4.

[2] Sikora v. Vanderploeg, 212 S.W.3d 277 (Tenn. Ct. App. 2006).

5.

[3] Restatement (Second) of Contracts, Section 152.

6.

[4] Sherwood v. Walker, 33 N.W. 919 (1887).

10.4 Capacity

LEARNING OBJECTIVES

1.

Understand that infants may avoid their contracts, with limitations.

2.

Understand that insane or intoxicated people may avoid their contracts, with limitations.

3.

Understand the extent to which contracts made by mentally ill persons are voidable, void, or effectively
enforceable.

4.

Recognize that contracts made by intoxicated persons may be voidable.

A contract is a meeting of minds. If someone lacks mental capacity to understand what he is
assenting to—or that he is assenting to anything—it is unreasonable to hold him to the consequences

Saylor URL: http://www.saylor.org/books

Saylor.org
356

of his act. At common law there are various classes of people who are presumed to lack the requisite
capacity. These include infants (minors), the mentally ill, and the intoxicated.

Minors (or “Infants”)
The General Rule
The general rule is this: minors (or more legalistically “infants”) are in most states persons younger than
seventeen years old; they can avoid their contracts, up to and within a reasonable time after reaching
majority, subject to some exceptions and limitations. The rationale here is that infants do not stand on an
equal footing with adults, and it is unfair to require them to abide by contracts made when they have
immature judgment.
The words minor and infant are mostly synonymous, but not exactly, necessarily. In a state where the
legal age to drink alcohol is twenty-one, a twenty-year-old would be a minor, but not an infant, because
infancy is under eighteen. A seventeen-year-old may avoid contracts (usually), but an eighteen-year-old,
while legally bound to his contracts, cannot legally drink alcohol. Strictly speaking, the better term for one
who may avoid his contracts is infant, even though, of course, in normal speaking we think of an infant as
a baby.
The age of majority (when a person is no longer an infant or a minor) was lowered in all states except
Mississippi during the 1970s (to correspond to the Twenty-Sixth Amendment, ratified in 1971,
guaranteeing the right to vote at eighteen) from twenty-one to either eighteen or nineteen. Legal rights for
those under twenty-one remain ambiguous, however. Although eighteen-year-olds may assent to binding
contracts, not all creditors and landlords believe it, and they may require parents to cosign. For those
under twenty-one, there are also legal impediments to holding certain kinds of jobs, signing certain kinds
of contracts, marrying, leaving home, and drinking alcohol. There is as yet no uniform set of rules.
The exact day on which the disability of minority vanishes also varies. The old common-law rule put it on
the day before the twenty-first birthday. Many states have changed this rule so that majority commences
on the day of the eighteenth birthday.
An infant’s contract is voidable, not void. An infant wishing to avoid the contract need do nothing positive
to disaffirm. The defense of infancy to a lawsuit is sufficient; although the adult cannot enforce the
contract, the infant can (which is why it is said to be voidable, not void).
Saylor URL: http://www.saylor.org/books

Saylor.org
357

Exceptions and Complications
There are exceptions and complications here. We call out six of them.

Necessities
First, as an exception to the general rule, infants are generally liable for the reasonable cost of necessities
(for the reason that denying them the right to contract for necessities would harm them, not protect
them). At common law, a necessity was defined as food, medicine, clothing, or shelter. In recent years,
however, the courts have expanded the concept, so that in many states today, necessities include property
and services that will enable the infant to earn a living and to provide for those dependent on him. If the
contract is executory, the infant can simply disaffirm. If the contract has been executed, however, the
infant must face more onerous consequences. Although he will not be required to perform under the
contract, he will be liable under a theory of “quasi-contract” for the reasonable value of the necessity.
In Gastonia Personnel Corp. v. Rogers, an emancipated infant, nineteen years old (before the age of
minority was reduced), needed employment; he contracted with a personnel company to find him a job,
for which it would charge him a fee.

[1]

The company did find him a job, and when he attempted to

disaffirm his liability for payment on the grounds of infancy, the North Carolina court ruled against him,
holding that the concepts of necessities “should be enlarged to include such…services as are reasonable
and necessary to enable the infant to earn the money required to provide the necessities of life for
himself” and his dependents.

Nonvoidable Contracts
Second, state statutes variously prohibit disaffirmation for such contracts as insurance, education or
medical care, bonding agreements, stocks, or bank accounts. In addition, an infant will lose her power to
avoid the contract if the rights of third parties intervene. Roberta, an infant, sells a car to Oswald; Oswald,
in turn, shortly thereafter sells it to Byers, who knows nothing of Roberta. May Roberta—still an infant—
recover it from Byers? No: the rights of the third party have intervened. To allow the infant seller recovery
in this situation would undermine faith in commercial transactions.

Misrepresentation of Age
A third exception involves misrepresentation of age. Certainly, that the adult reasonably believed the
infant was an adult is of no consequence in a contract suit. In many states, an infant may misrepresent his
age and disaffirm in accordance with the general rule. But it depends. If an infant affirmatively lies about
Saylor URL: http://www.saylor.org/books

Saylor.org
358

his age, the trend is to deny disaffirmation. A Michigan statute, for instance, prohibits an infant from
disaffirming if he has signed a “separate instrument containing only the statement of age, date of signing
and the signature.” And some states estop him from claiming to be an infant even if he less expressly
falsely represented himself as an adult. Estoppel is a refusal by the courts on equitable grounds to allow a
person to escape liability on an otherwise valid defense; unless the infant can return the consideration, the
contract will be enforced. It is a question of fact how far a nonexpress (an implied) misrepresentation will
be allowed to go before it is considered so clearly misleading as to range into the prohibited area. Some
states hold the infant liable for damages for the tort of misrepresentation, but others do not. As William
Prosser, the noted torts scholar, said of cases paying no attention to an infant’s lying about his age, “The
effect of the decisions refusing to recognize tort liability for misrepresentation is to create a privileged
class of liars who are a great trouble to the business world.”

[2]

Ratification
Fourth, when the infant becomes an adult, she has two choices: she may ratify the contract or disaffirm it.
She may ratify explicitly; no further consideration is necessary. She may also do so by implication—for
instance, by continuing to make payments or retaining goods for an unreasonable period of time. If the
child has not disaffirmed the contract while still an infant, she may do so within a reasonable time after
reaching majority; what is a “reasonable time” depends on the circumstances.

Duty to Return Consideration Received
Fifth, in most cases of disavowal, the infant’s only obligation is to return the goods (if he still has them) or
repay the consideration (unless it has been dissipated); he does not have to account for what he wasted,
consumed, or damaged during the contract. But since the age of majority has been lowered to eighteen or
nineteen, when most young people have graduated from high school, some courts require, if appropriate
to avoid injustice to the adult, that the infant account for what he got. (In Dodson v. Shrader, the supreme
court of Tennessee held that an infant would—if the contract was fair—have to pay for the pickup truck he
bought and wrecked.)

[3]

Tort Connected with a Contract
Sixth, the general rule is that infants are liable for their torts (e.g., assault, trespass, nuisance, negligence)
unless the tort suit is only an indirect method of enforcing a contract. Henry, age seventeen, holds himself
out to be a competent mechanic. He is paid $500 to overhaul Baker’s engine, but he does a careless job
Saylor URL: http://www.saylor.org/books

Saylor.org
359

and the engine is seriously damaged. He offers to return the $500 but disaffirms any further contractual
liability. Can Baker sue him for his negligence, a tort? No, because such a suit would be to enforce the
contract.

Persons Who Are Mentally Ill or Intoxicated
Mentally Ill Persons
The general rule is that a contract made by person who is mentally ill is voidable by the person when she
regains her sanity, or, as appropriate, by a guardian. If, though, a guardian has been legally appointed for
a person who is mentally ill, any contract made by the mentally ill person is void, but may nevertheless be
ratified by the ward (the incompetent person who is under a guardianship) upon regaining sanity or by
the guardian.

[4]

However, if the contract was for a necessity, the other party may have a valid claim against the estate of
the one who is mentally ill in order to prevent unjust enrichment. In other cases, whether a court will
enforce a contract made with a person who is mentally ill depends on the circumstances. Only if the
mental illness impairs the competence of the person in the particular transaction can the contract be
avoided; the test is whether the person understood the nature of the business at hand. Upon avoidance,
the mentally ill person must return any property in her possession. And if the contract was fair and the
other party had no knowledge of the mental illness, the court has the power to order other relief.

Intoxicated Persons
If a person is so drunk that he has no awareness of his acts, and if the other person knows this, there is no
contract. The intoxicated person is obligated to refund the consideration to the other party unless he
dissipated it during his drunkenness. If the other person is unaware of his intoxicated state, however, an
offer or acceptance of fair terms manifesting assent is binding.
If a person is only partially inebriated and has some understanding of his actions, “avoidance depends on
a showing that the other party induced the drunkenness or that the consideration was inadequate or that
the transaction departed from the normal pattern of similar transactions; if the particular transaction is
one which a reasonably competent person might have made, it cannot be avoided even though entirely
executory.”

[5]

A person who was intoxicated at the time he made the contract may nevertheless

subsequently ratify it. Thus where Mervin Hyland, several times involuntarily committed for alcoholism,
Saylor URL: http://www.saylor.org/books

Saylor.org
360

executed a promissory note in an alcoholic stupor but later, while sober, paid the interest on the past-due
note, he was denied the defense of intoxication; the court said he had ratified his contract.

[6]

In any event,

intoxicated is a disfavored defense on public policy grounds.

KEY TAKEAWAY

Infants may generally disaffirm their contracts up to majority and within a reasonable time afterward, but
the rule is subject to some exceptions and complications: necessities, contracts made nonvoidable by
statute, misrepresentation of age, extent of duty to return consideration, ratification, and a tort connected
with the contract are among these exceptions.
Contracts made by insane or intoxicated people are voidable when the person regains competency. A
contract made by a person under guardianship is void, but the estate will be liable for necessities. A
contract made while insane or intoxicated may be ratified.

EXERCISES

1.

Ivar, an infant, bought a used car—not a necessity—for $9,500. Seller took advantage of Ivar’s infancy:
the car was really worth only $5,500. Can Ivar keep the car but disclaim liability for the $4,000 difference?

2.

If Ivar bought the car and it was a necessity, could he disclaim liability for the $4,000?

3.

Alice Ace found her adult son’s Christmas stocking; Mrs. Ace herself had made it fifty years before. It was
considerably deteriorated. Isabel, sixteen, handy with knitting, agreed to reknit it for $100, which Mrs.
Ace paid in advance. Isabel, regrettably, lost the stocking. She returned the $100 to Mrs. Ace, who was
very upset. May Mrs. Ace now sue Isabel for the loss of the stocking (conversion) and emotional distress?

4.

Why is voluntary intoxication a disfavored defense?
5.

[1] Gastonia Personnel Corp. v. Rogers, 172 S.E.2d 19 (N.C. 1970).

6.

[2] William L. Prosser, Handbook of the Law of Torts, 4th ed. (St. Paul, MN: West, 1971), 999.

7.

[3] Dodson v. Shrader, 824 S.W.2d 545 (Tenn. 1992).

8.

[4] Restatement (Second) of Contracts, Section 13.

9.

[5] Restatement (Second) of Contracts, Section 16(b).

10. [6] First State Bank of Sinai v. Hyland, 399 N.W.2d 894 (S.D. 1987).

Saylor URL: http://www.saylor.org/books

Saylor.org
361

10.5 Cases
Undue Influence
Hodge v. Shea
168 S.E.2d 82 (S.C. 1969)
Brailsford, J.
In this equitable action the circuit court decreed specific performance of a contract for the sale of land,
and the defendant has appealed. The plaintiff is a physician, and the contract was prepared and executed
in his medical office on August 19, 1965. The defendant had been plaintiff’s patient for a number of years.
On the contract date, he was seventy-five years of age, was an inebriate of long standing, and was afflicted
by grievous chronic illnesses, including arteriosclerosis, cirrhosis of the liver, neuritises, arthritis of the
spine and hip and varicose veins of the legs. These afflictions and others required constant medication
and frequent medical attention, and rendered him infirm of body and mind, although not to the point of
incompetency to contract.
During the period immediately before and after August 19, 1965, George A. Shea, the defendant, was
suffering a great deal of pain in his back and hip and was having difficulty in voiding. He was attended
professionally by the plaintiff, Dr. Joseph Hodge, either at the Shea home, at the doctor’s office or in the
hospital at least once each day from August 9 through August 26, 1965, except for August 17. The contract
was signed during the morning of August 19. One of Dr. Hodge’s frequent house calls was made on the
afternoon of that day, and Mr. Shea was admitted to the hospital on August 21, where he remained until
August 25.
Mr. Shea was separated from his wife and lived alone. He was dependent upon Dr. Hodge for house calls,
which were needed from time to time. His relationship with his physician, who sometimes visited him as a
friend and occasionally performed non-professional services for him, was closer than ordinarily arises
from that of patient and physician.…
“Where a physician regularly treats a chronically ill person over a period of two years, a confidential
relationship is established, raising a presumption that financial dealings between them are fraudulent.”
[Citation]

Saylor URL: http://www.saylor.org/books

Saylor.org
362

A 125 acre tract of land near Mr. Shea’s home, adjacent to land which was being developed as residential
property, was one of his most valuable and readily salable assets. In 1962, the developer of this contiguous
land had expressed to Mr. Shea an interest in it at $1000.00 per acre. A firm offer of this amount was
made in November, 1964, and was refused by Mr. Shea on the advice of his son-in-law that the property
was worth at least $1500.00 per acre. Negotiations between the developer and Mr. Ransdell commenced
at that time and were in progress when Mr. Shea, at the instance of Dr. Hodge and without consulting Mr.
Ransdell or anyone else, signed the contract of August 19, 1965. Under this contract Dr. Hodge claims the
right to purchase twenty choice acres of the 125 acre tract for a consideration calculated by the circuit
court to be the equivalent of $361.72 per acre. The market value of the land on the contract date has been
fixed by an unappealed finding of the master at $1200.00 per acre.…
The consideration was expressed in the contract between Dr. Hodge and Mr. Shea as follows:
The purchase price being (Cadillac Coupe DeVille 6600) & $4000.00 Dollars, on the following
terms: Dr. Joseph Hodge to give to Mr. George Shea a new $6600 coupe DeVille Cadillac which is
to be registered in name of Mr. George A. Shea at absolutely no cost to him. In return, Mr. Shea
will give to Dr. Joe Hodge his 1964 Cadillac coupe DeVille and shall transfer title of this vehicle to
Dr. Hodge. Further, Dr. Joseph Hodge will pay to Mr. George A. Shea the balance of $4000.00
for the 20 acres of land described above subject to survey, title check, less taxes on purchase of
vehicle.
Dr. Hodge was fully aware of Mr. Shea’s financial troubles, the liens on his property and his son-in-law’s
efforts in his behalf. He was also aware of his patient’s predilection for new Cadillacs. Although he was not
obligated to do so until the property was cleared of liens, which was not accomplished until the following
June, Dr. Hodge hastened to purchase a 1965 Cadillac Coupe DeVille and delivered it to Mr. Shea on the
day after his discharge from the hospital on August 25, 1965. If he acted in haste in an effort to fortify
what he must have realized was a dubious contract, he has so far succeeded.…
The case at hand is attended by gross inadequacy of consideration, serious impairment of the grantor’s
mentality from age, intemperance and disease, and a confidential relationship between the grantee and
grantor. Has the strong presumption of vitiating unfairness arising from this combination of
circumstances been overcome by the evidence? We must conclude that it has not. The record is devoid of
any evidence suggesting a reason, compatible with fairness, for Mr. Shea’s assent to so disadvantageous a
Saylor URL: http://www.saylor.org/books

Saylor.org
363

bargain. Disadvantageous not only because of the gross disparity between consideration and value, but
because of the possibility that the sale would impede the important negotiations in which Mr. Ransdell
was engaged. Unless his memory failed him, Mr. Shea knew that his son-in-law expected to sell the 125
acre tract for about $1500.00 per acre as an important step toward raising sufficient funds to satisfy the
tax and judgment liens against the Shea property. These circumstances furnish strong evidence that Mr.
Shea’s assent to the contract, without so much as notice to Mr. Ransdell, was not the product of a
deliberate Exercise of an informed judgment.…
Finally, on this phase of the case, it would be naive not to recognize that the 1965 Cadillac was used to
entice a highly susceptible old man into a hard trade. Mr. Shea was fatuously fond of new Cadillacs, but
was apparently incapable of taking care of one. His own 1964 model (he had also had a 1963 model) had
been badly abused. According to Dr. Hodge, it ‘smelled like a toilet. * * * had several fenders bumped,
bullet holes in the top and the car was just filthy * * *. It was a rather foul car.’…Knowing the condition of
Mr. Shea’s car, his financial predicament and the activities of his son-in-law in his behalf, Dr. Hodge used
the new automobile as a means of influencing Mr. Shea to agree to sell. The means was calculated to
becloud Mr. Shea’s judgment, and, under the circumstances, its use was unfair.…
Reversed and remanded.

CASE QUESTIONS

1.

Why is it relevant that Mr. Shea was separated from his wife and lived alone?

2.

Why is it relevant that it was his doctor who convinced him to sell the real estate?

3.

Why did the doctor offer the old man a Cadillac as part of the deal?

4.

Generally speaking, if you agree to sell your real estate for less than its real value, that’s just a unilateral
mistake and the courts will grant no relief. What’s different here?

Misrepresentation by Concealment
Reed v. King
193 Cal. Rptr. 130 (Calif. Ct. App. 1983)
Blease, J.
In the sale of a house, must the seller disclose it was the site of a multiple murder? Dorris Reed purchased
a house from Robert King. Neither King nor his real estate agents (the other named defendants) told Reed
Saylor URL: http://www.saylor.org/books

Saylor.org
364

that a woman and her four children were murdered there ten years earlier. However, it seems “truth will
come to light; murder cannot be hid long.” (Shakespeare, Merchant of Venice, Act II, Scene II.) Reed
learned of the gruesome episode from a neighbor after the sale. She sues seeking rescission and damages.
King and the real estate agent defendants successfully demurred to her first amended complaint for
failure to state a cause of action. Reed appeals the ensuing judgment of dismissal. We will reverse the
judgment.

Facts
We take all issuable facts pled in Reed’s complaint as true. King and his real estate agent knew about the
murders and knew the event materially affected the market value of the house when they listed it for sale.
They represented to Reed the premises were in good condition and fit for an “elderly lady” living alone.
They did not disclose the fact of the murders. At some point King asked a neighbor not to inform Reed of
that event. Nonetheless, after Reed moved in neighbors informed her no one was interested in purchasing
the house because of the stigma. Reed paid $76,000, but the house is only worth $65,000 because of its
past.…

Discussion
Does Reed’s pleading state a cause of action? Concealed within this question is the nettlesome problem of
the duty of disclosure of blemishes on real property which are not physical defects or legal impairments to
use.
Numerous cases have found non-disclosure of physical defects and legal impediments to use of real
property are material. [Citation] However, to our knowledge, no prior real estate sale case has faced an
issue of non-disclosure of the kind presented here. Should this variety of ill-repute be required to be
disclosed? Is this a circumstance where “non-disclosure of the fact amounts to a failure to act in good faith
and in accordance with reasonable standards of fair dealing [?]” (Rest.2d Contracts, § 161, subd. (b).)
The paramount argument against an affirmative conclusion is it permits the camel’s nose of unrestrained
irrationality admission to the tent. If such an “irrational” consideration is permitted as a basis of
rescission the stability of all conveyances will be seriously undermined. Any fact that might disquiet the
enjoyment of some segment of the buying public may be seized upon by a disgruntled purchaser to void a
bargain. In our view, keeping this genie in the bottle is not as difficult a task as these arguments assume.

Saylor URL: http://www.saylor.org/books

Saylor.org
365

We do not view a decision allowing Reed to survive a demurrer in these unusual circumstances as
endorsing the materiality of facts predicating peripheral, insubstantial, or fancied harms.
The murder of innocents is highly unusual in its potential for so disturbing buyers they may be unable to
reside in a home where it has occurred. This fact may foreseeably deprive a buyer of the intended use of
the purchase. Murder is not such a common occurrence that buyers should be charged with anticipating
and discovering this disquieting possibility. Accordingly, the fact is not one for which a duty of inquiry
and discovery can sensibly be imposed upon the buyer.
Reed alleges the fact of the murders has a quantifiable effect on the market value of the premises. We
cannot say this allegation is inherently wrong and, in the pleading posture of the case, we assume it to be
true. If information known or accessible only to the seller has a significant and measureable effect on
market value and, as is alleged here, the seller is aware of this effect, we see no principled basis for making
the duty to disclose turn upon the character of the information. Physical usefulness is not and never has
been the sole criterion of valuation. Stamp collections and gold speculation would be insane activities if
utilitarian considerations were the sole measure of value.
Reputation and history can have a significant effect on the value of realty. “George Washington slept here”
is worth something, however physically inconsequential that consideration may be. Ill-repute or “bad will”
conversely may depress the value of property. Failure to disclose such a negative fact where it will have a
forseeably depressing effect on income expected to be generated by a business is tortuous. [Citation] Some
cases have held that unreasonable fears of the potential buying public that a gas or oil pipeline may
rupture may depress the market value of land and entitle the owner to incremental compensation in
eminent domain.
Whether Reed will be able to prove her allegation the decade-old multiple murder has a significant effect
on market value we cannot determine. If she is able to do so by competent evidence she is entitled to a
favorable ruling on the issues of materiality and duty to disclose. Her demonstration of objective tangible
harm would still the concern that permitting her to go forward will open the floodgates to rescission on
subjective and idiosyncratic grounds.…
The judgment is reversed.

1.

CASE QUESTIONS

Why is it relevant that the plaintiff was “an elderly lady living alone”?

Saylor URL: http://www.saylor.org/books

Saylor.org
366

2.

How did Mrs. Reed find out about the gruesome fact here?

3.

Why did the defendants conceal the facts?

4.

What is the concern about opening “floodgates to rescission on subjective and idiosyncratic grounds”?

5.

Why did George Washington sleep in so many places during the Revolutionary War?

6.

Did Mrs. Reed get to rescind her contract and get out of the house as a result of this case?

Misrepresentation by Assertions of Opinion
Vokes v. Arthur Murray, Inc.
212 S.2d. 906 (Fla. 1968)
Pierce, J.
This is an appeal by Audrey E. Vokes, plaintiff below, from a final order dismissing with prejudice, for
failure to state a cause of action, her fourth amended complaint, hereinafter referred to as plaintiff’s
complaint.
Defendant Arthur Murray, Inc., a corporation, authorizes the operation throughout the nation of dancing
schools under the name of “Arthur Murray School of Dancing” through local franchised operators, one of
whom was defendant J. P. Davenport whose dancing establishment was in Clearwater.
Plaintiff Mrs. Audrey E. Vokes, a widow of 51 years and without family, had a yen to be “an accomplished
dancer” with the hopes of finding “new interest in life.” So, on February 10, 1961, a dubious fate, with the
assist of a motivated acquaintance, procured her to attend a “dance party” at Davenport’s “School of
Dancing” where she whiled away the pleasant hours, sometimes in a private room, absorbing his
accomplished sales technique, during which her grace and poise were elaborated upon and her rosy future
as “an excellent dancer” was painted for her in vivid and glowing colors. As an incident to this interlude,
he sold her eight 1/2-hour dance lessons to be utilized within one calendar month therefrom, for the sum
of $14.50 cash in hand paid, obviously a baited “come-on.”
Thus she embarked upon an almost endless pursuit of the terpsichorean art during which, over a period of
less than sixteen months, she was sold fourteen “dance courses” totaling in the aggregate 2302 hours of
dancing lessons for a total cash outlay of $31,090.45 [about $220,000 in 2010 dollars] all at Davenport’s
dance emporium. All of these fourteen courses were evidenced by execution of a written “Enrollment
Agreement-Arthur Murray’s School of Dancing” with the addendum in heavy black print, “No one will be
Saylor URL: http://www.saylor.org/books

Saylor.org
367

informed that you are taking dancing lessons. Your relations with us are held in strict confidence”, setting
forth the number of “dancing lessons” and the “lessons in rhythm sessions” currently sold to her from
time to time, and always of course accompanied by payment of cash of the realm.
These dance lesson contracts and the monetary consideration therefore of over $31,000 were procured
from her by means and methods of Davenport and his associates which went beyond the unsavory, yet
legally permissible, perimeter of “sales puffing” and intruded well into the forbidden area of undue
influence, the suggestion of falsehood, the suppression of truth, and the free Exercise of rational
judgment, if what plaintiff alleged in her complaint was true. From the time of her first contact with the
dancing school in February, 1961, she was influenced unwittingly by a constant and continuous barrage of
flattery, false praise, excessive compliments, and panegyric encomiums, to such extent that it would be
not only inequitable, but unconscionable, for a Court exercising inherent chancery power to allow such
contracts to stand.
She was incessantly subjected to overreaching blandishment and cajolery. She was assured she had “grace
and poise”; that she was “rapidly improving and developing in her dancing skill”; that the additional
lessons would “make her a beautiful dancer, capable of dancing with the most accomplished dancers”;
that she was “rapidly progressing in the development of her dancing skill and gracefulness”, etc., etc. She
was given “dance aptitude tests” for the ostensible purpose of “determining” the number of remaining
hours of instructions needed by her from time to time.
At one point she was sold 545 additional hours of dancing lessons to be entitled to an award of the
“Bronze Medal” signifying that she had reached “the Bronze Standard”, a supposed designation of dance
achievement by students of Arthur Murray, Inc.…At another point, while she still had over 1,000 unused
hours of instruction she was induced to buy 151 additional hours at a cost of $2,049.00 to be eligible for a
“Student Trip to Trinidad”, at her own expense as she later learned.…
Finally, sandwiched in between other lesser sales promotions, she was influenced to buy an additional 481
hours of instruction at a cost of $6,523.81 in order to “be classified as a Gold Bar Member, the ultimate
achievement of the dancing studio.”
All the foregoing sales promotions, illustrative of the entire fourteen separate contracts, were procured by
defendant Davenport and Arthur Murray, Inc., by false representations to her that she was improving in
her dancing ability, that she had excellent potential, that she was responding to instructions in dancing
Saylor URL: http://www.saylor.org/books

Saylor.org
368

grace, and that they were developing her into a beautiful dancer, whereas in truth and in fact she did not
develop in her dancing ability, she had no “dance aptitude,” and in fact had difficulty in “hearing that
musical beat.” The complaint alleged that such representations to her “were in fact false and known by the
defendant to be false and contrary to the plaintiff’s true ability, the truth of plaintiff’s ability being fully
known to the defendants, but withheld from the plaintiff for the sole and specific intent to deceive and
defraud the plaintiff and to induce her in the purchasing of additional hours of dance lessons.” It was
averred that the lessons were sold to her “in total disregard to the true physical, rhythm, and mental
ability of the plaintiff.” In other words, while she first exulted that she was entering the “spring of her life”,
she finally was awakened to the fact there was “spring” neither in her life nor in her feet.
The complaint prayed that the Court decree the dance contracts to be null and void and to be cancelled,
that an accounting be had, and judgment entered against, the defendants “for that portion of the
$31,090.45 not charged against specific hours of instruction given to the plaintiff.” The Court held the
complaint not to state a cause of action and dismissed it with prejudice. We disagree and reverse.
It is true that “generally a misrepresentation, to be actionable, must be one of fact rather than of opinion.”
[Citations] But this rule has significant qualifications, applicable here. It does not apply where there is a
fiduciary relationship between the parties, or where there has been some artifice or trick employed by the
representor, or where the parties do not in general deal at “arm’s length” as we understand the phrase, or
where the representee does not have equal opportunity to become apprised of the truth or falsity of the
fact represented. [Citation] As stated by Judge Allen of this Court in [Citation]:
“* * * A statement of a party having * * * superior knowledge may be regarded as a statement of fact
although it would be considered as opinion if the parties were dealing on equal terms.”…
In [Citation] it was said that “* * * what is plainly injurious to good faith ought to be considered as a fraud
sufficient to impeach a contract.”… [Reversed.]

CASE QUESTIONS

1.

What was the motivation of the “motivated acquaintance” in this case?

2.

Why is it relevant that Mrs. Vokes was a “widow of 51 years and without family”?

3.

How did the defendant J. P. Davenport entice her into spending a lot of money on dance lessons?

4.

What was the defendants’ defense as to why they should not be liable for misrepresentation, and why
was that defense not good?

Saylor URL: http://www.saylor.org/books

Saylor.org
369

5.

Would you say the court here is rather condescending to Mrs. Vokes, all things considered?

Mutual Mistake
Konic International Corporation v. Spokane Computer Services, Inc.,
708 P.2d 932 (Idaho 1985)
The magistrate found the following facts. David Young, an employee of Spokane Computer, was instructed
by his employer to investigate the possibility of purchasing a surge protector, a device which protects
computers from damaging surges of electrical current. Young’s investigation turned up several units
priced from $50 to $200, none of which, however, were appropriate for his employer’s needs. Young then
contacted Konic. After discussing Spokane Computer’s needs with a Konic engineer, Young was referred
to one of Konic’s salesmen. Later, after deciding on a certain unit, Young inquired as to the price of the
selected item. The salesman responded, “fifty-six twenty.” The salesman meant $5,620. Young in turn
thought $56.20.
The salesman for Konic asked about Young’s authority to order the equipment and was told that Young
would have to get approval from one of his superiors. Young in turn prepared a purchase order for $56.20
and had it approved by the appropriate authority. Young telephoned the order and purchase order
number to Konic who then shipped the equipment to Spokane Computer. However, because of internal
processing procedures of both parties the discrepancy in prices was not discovered immediately. Spokane
Computer received the surge protector and installed it in its office. The receipt and installation of the
equipment occurred while the president of Spokane Computer was on vacation. Although the president’s
father, who was also chairman of the board of Spokane Computer, knew of the installation, he only
inquired as to what the item was and who had ordered it. The president came back from vacation the day
after the surge protector had been installed and placed in operation and was told of the purchase. He
immediately ordered that power to the equipment be turned off because he realized that the equipment
contained parts which alone were worth more than $56 in value. Although the president then told Young
to verify the price of the surge protector, Young failed to do so. Two weeks later, when Spokane Computer
was processing its purchase order and Konic’s invoice, the discrepancy between the amount on the invoice
and the amount on the purchase order was discovered. The president of Spokane Computer then
contacted Konic, told Konic that Young had no authority to order such equipment, that Spokane
Saylor URL: http://www.saylor.org/books

Saylor.org
370

Computer did not want the equipment, and that Konic should remove it. Konic responded that Spokane
Computer now owned the equipment and if the equipment was not paid for, Konic would sue for the
price. Spokane Computer refused to pay and this litigation ensued.
Basically what is involved here is a failure of communication between the parties. A similar failure to
communicate arose over 100 years ago in the celebrated case of Raffles v. Wichelhaus, [Citation] which
has become better known as the case of the good ship “Peerless.” In Peerless, the parties agreed on a sale
of cotton which was to be delivered from Bombay by the ship “Peerless.” In fact, there were two ships
named “Peerless” and each party, in agreeing to the sale, was referring to a different ship. Because the
sailing time of the two ships was materially different, neither party was willing to agree to shipment by the
“other” Peerless. The court ruled that, because each party had a different ship in mind at the time of the
contract, there was in fact no binding contract. ThePeerless rule later was incorporated into section 71 of
the Restatement of Contracts and has now evolved into section 20 of Restatement (Second) of Contracts
(1981). Section 20 states in part:
(1) There is no manifestation of mutual assent to an exchange if the parties attach materially
different meanings to their manifestations and
(a) neither knows or has reason to know the meaning attached by the other.
Comment (c) to Section 20 further explains that “even though the parties manifest mutual assent to the
same words of agreement, there may be no contract because of a material difference of understanding as
to the terms of the exchange.” Another authority, Williston, discussing situations where a mistake will
prevent formation of a contract, agrees that “where a phrase of contract…is reasonably capable of different
interpretations…there is no contract.” [Citation]
In the present case, both parties attributed different meanings to the same term, “fifty-six twenty.” Thus,
there was no meeting of the minds of the parties. With a hundred fold difference in the two prices,
obviously price was a material term. Because the “fifty-six twenty” designation was a material term
expressed in an ambiguous form to which two meanings were obviously applied, we conclude that no
contract between the parties was ever formed. Accordingly, we do not reach the issue of whether Young
had authority to order the equipment.
[Affirmed.]

Saylor URL: http://www.saylor.org/books

Saylor.org
371

CASE QUESTIONS
1.

Why is it reasonable to say that no contract was made in this case?

2.

A discrepancy in price of one hundred times is, of course, enormous. How could such an egregious
mistake have occurred by both parties? In terms of running a sensible business, how could this kind of
mistake be avoided before it resulted in expensive litigation?

10.6 Summary and Exercises
Summary

No agreement is enforceable if the parties did not enter into it (1) of their own free will, (2) with adequate
knowledge of the terms, and (3) with the mental capacity to appreciate the relationship.
Contracts coerced through duress will void a contract if actually induced through physical harm and will
make the contract voidable if entered under the compulsion of many types of threats. The threat must be
improper and leave no reasonable alternative, but the test is subjective—that is, what did the person
threatened actually fear, not what a more reasonable person might have feared.
Misrepresentations may render an agreement void or voidable. Among the factors to be considered are
whether the misrepresentation was deliberate and material; whether the promisee relied on the
misrepresentation in good faith; whether the representation was of fact, opinion, or intention; and
whether the parties had a special relationship.
Similarly, mistaken beliefs, not induced by misrepresentations, may suffice to avoid the bargain. Some
mistakes on one side only make a contract voidable. More often, mutual mistakes of facts will show that
there was no meeting of the minds.
Those who lack capacity are often entitled to avoid contract liability. Although it is possible to state the
general rule, many exceptions exist—for example, in contracts for necessities, infants will be liable for the
reasonable value of the goods purchased.

1.

EXERCISES

Eulrich, an auto body mechanic who had never operated a business, entered into a Snap-On Tools
franchise agreement. For $22,000 invested from his savings and the promise of another $22,000 from the
sale of inventory, he was provided a truck full of tools. His job was to drive around his territory and sell
them. The agreement allowed termination by either party; if Eulrich terminated, he was entitled to resell

Saylor URL: http://www.saylor.org/books

Saylor.org
372

to Snap-On any new tools he had remaining. When he complained that his territory was not profitable,
his supervisors told him to work it harder, that anybody could make money with Snap-On’s marketing
system. (In fact, the evidence was the system made money for the supervisors and little for dealers;
dealers quickly failed and were replaced by new recruits.) Within several months Eulrich was out of
money and desperate. He tried to “check in” his truck to get money to pay his household bills and
uninsured medical bills for his wife; the supervisors put him off for weeks. On the check-in day, the
exhausted Eulrich’s supervisors berated him for being a bad businessman, told him no check would be
forthcoming until all the returned inventory was sold, and presented him with a number of papers to sign,
including a “Termination Agreement” whereby he agreed to waive any claims against Snap-On; he was
not aware that was what he had signed. He sued to rescind the contract and for damages. The defendants
held up the waiver as a defense. Under what theory might Eulrich recover?
2.

[1]

Chauncey, a college student, worked part-time in a restaurant. After he had worked for several months,
the owner of the restaurant discovered that Chauncey had stolen $2,000 from the cash register. The
owner called Chauncey’s parents and told them that if they did not sign a note for $2,000, he would
initiate criminal proceedings against Chauncey. The parents signed and delivered the note to the owner
but later refused to pay. May the owner collect on the note? Why?

3.

A restaurant advertised a steak dinner that included a “juicy, great-tasting steak, a fresh crisp salad, and a
warm roll.” After reading the ad, Clarence visited the restaurant and ordered the steak dinner. The steak
was dry, the lettuce in the salad was old and limp with brown edges, and the roll was partly frozen. May
Clarence recover from the restaurant on the basis of misrepresentation? Why?

4.

Bert purchased Ernie’s car. Before selling the car, Ernie had stated to Bert, “This car runs well and is
reliable. Last week I drove the car all the way from Seattle to San Francisco to visit my mother and back
again to Seattle.” In fact, Ernie was not telling the truth: he had driven the car to San Francisco to visit his
paramour, not his mother. Upon discovery of the truth, may Bert avoid the contract? Why?

5.

Randolph enrolled in a business law class and purchased a new business law textbook from the local
bookstore. He dropped the class during the first week and sold the book to his friend Scott. Before
making the sale, Randolph told Scott that he had purchased the book new and had owned it for one
week. Unknown to either Randolph or Scott, the book was in fact a used one. Scott later discovered some
underlining in the middle of the book and attempted to avoid the contract. Randolph refused to refund

Saylor URL: http://www.saylor.org/books

Saylor.org
373

the purchase price, claiming that he had not intentionally deceived his friend. May Scott avoid the
contract? Why?
6.

Langstraat was seventeen when he purchased a motorcycle. When applying for insurance, he signed a
“Notice of Rejection,” declining to purchase uninsured motorist coverage. He was involved in an accident
with an uninsured motorist and sought to disaffirm his rejection of the uninsured motorist coverage on
the basis of infancy. May he do so?

7.

Waters was attracted to Midwest Supply by its advertisements for doing federal income taxes. The ads
stated “guaranteed accurate tax preparation.” Waters inquired about amending past returns to obtain
refunds. Midwest induced him to apply for and receive improper refunds. When Waters was audited, he
was required to pay more taxes, and the IRS put tax liens on his wages and bank accounts. In fact,
Midwest hired people with no knowledge about taxes at all; if a customer inquired about employees’
qualifications, Midwest’s manual told the employees to say, “Midwest has been preparing taxes for
twenty years.” The manual also instructed office managers never to refer to any employee as a
“specialist” or “tax expert,” but never to correct any news reporters or commentators if they referred to
employees as such. What cause of action has Waters, and for what remedies?
8.

Mutschler Grain Company (later Jamestown Farmers Elevator) agreed to sell General Mills 30,000
bushels of barley at $1.22 per bushel. A dispute arose: Mutschler said that transportation was to
be by truck but that General Mills never ordered any trucks to pick up the grain; General Mills said
the grain was to be shipped by rail (railcars were in short supply). Nine months later, after
Mutschler had delivered only about one-tenth the contracted amount, the price of barley was
over $3.00 per bushel. Mutschler defaulted on, and then repudiated, the contract. Fred Mutschler
then received this telephone call from General Mills: “We’re General Mills, and if you don’t deliver
this grain to us, why we’ll have a battery of lawyers in there tomorrow morning to visit you, and
then we are going to the North Dakota Public Service (Commission); we’re going to the
Minneapolis Grain Exchange and we’re going to the people in Montana and there will be no more
Mutschler Grain Company. We’re going to take your license.”

Saylor URL: http://www.saylor.org/books

Saylor.org
374

Mutchsler then shipped 22,000 bushels of barley at the $1.22 rate and sued General Mills for the
difference between that price and the market price of over $3.00. Summary judgment issued for
General Mills. Upon what basis might Mutschler Grain appeal?
9.

Duke decided to sell his car. The car’s muffler had a large hole in it, and as a result, the car made a loud
noise. Before showing the car to potential buyers, Duke patched the hole with muffler tape to quiet it.
Perry bought the car after test-driving it. He later discovered the faulty muffler and sought to avoid the
contract, claiming fraud. Duke argued that he had not committed fraud because Perry had not asked
about the muffler and Duke had made no representation of fact concerning it. Is Duke correct? Decide
and explain.

10. At the end of the term at college, Jose, talking in the library with his friend Leanne, said, “I’ll sell you my
business law notes for $25.” Leanne agreed and paid him the money. Jose then realized he’d made a
mistake in that he had offered his notes when he meant to offer his book. Leanne didn’t want the book;
she had a book. She wanted the notes. Would Leanne have a cause of action against Jose if he refused to
deliver the notes? Decide and explain.

SELF-TEST QUESTIONS

1.
a.

Misrepresentation that does not go to the core of a contract is
fraud in the execution
b.

fraud in the inducement

c.

undue influence

d.

an example of mistake

In order for a misrepresentation to make a contract voidable,
a.

it must have been intentional
b.

the party seeking to void must have relied on the misrepresentation

c.

it must always be material

d.

none of the above is required
A mistake by one party will not invalidate a contract unless

a.

the other party knew of the mistake
b.

the party making the mistake did not read the contract closely

Saylor URL: http://www.saylor.org/books

Saylor.org
375

c.

the parties to the contract had never done business before

d.

the party is mistaken about the law

Upon reaching the age of majority, a person who entered into a contract to purchase goods
while a minor may
a.

ratify the contract and keep the goods without paying for them
b.

disaffirm the contract and keep the goods without paying for them

c.

avoid paying for the goods by keeping them without ratifying or disaffirming the
contract

d.

none of these

Seller does not disclose to Buyer that the foundation of a house is infested with termites. Upon
purchasing the house and remodeling part of the basement, Buyer discovers the termites. Has
Buyer a cause of action against Seller?
a.

yes
b.

1.

a

2.

d

3.

a

4.

e

5.

b

no

SELF-TEST ANSWERS

[1] Eulrich v. Snap-On Tools Corp., 853 P.2d 1350 (Or. Ct. App. 1993).

Saylor URL: http://www.saylor.org/books

Saylor.org
376

Chapter 11

Consideration
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What “consideration” is in contract law, what it is not, and what purposes it serves

2.

How the sufficiency of consideration is determined

3.

In what common situations an understanding of consideration is important

4.

What promises are enforceable without consideration

11.1 General Perspectives on Consideration

LEARNING OBJECTIVES

1.

Understand what “consideration” is in contract law.

2.

Recognize what purposes the doctrine serves.

3.

Understand how the law determines whether consideration exists.

4.

Know the elements of consideration.

The Purpose of Consideration
This chapter continues our inquiry into whether the parties created a valid contract. In , we saw that the
first requisite of a valid contract is an agreement: offer and acceptance. In this chapter, we assume that
agreement has been reached and concentrate on one of its crucial aspects: the existence of consideration.
Which of the following, if any, is a contract?
1.

Betty offers to give a book to Lou. Lou accepts.

2. Betty offers Lou the book in exchange for Lou’s promise to pay twenty-five dollars. Lou accepts.
3. Betty offers to give Lou the book if Lou promises to pick it up at Betty’s house. Lou agrees.
In American law, only the second situation is a binding contract, because only that contract
contains consideration, a set of mutual promises in which each party agrees to give up something to the
benefit of the other. This chapter will explore the meaning and rationale of that statement.

Saylor URL: http://www.saylor.org/books

Saylor.org
377

The question of what constitutes a binding contract has been answered differently throughout history and
in other cultures. For example, under Roman law, a contract without consideration was binding if certain
formal requirements were met. And in the Anglo-American tradition, the presence of a seal—the wax
impression affixed to a document—was once sufficient to make a contract binding without any other
consideration. The seal is no longer a substitute for consideration, although in some states it creates a
presumption of consideration; in forty-nine states, the Uniform Commercial Code (UCC) has abolished
the seal on contracts for the sale of goods. (Louisiana has not adopted UCC Article 2.)
Whatever its original historical purposes, and however apparently arcane, the doctrine of consideration
serves some still-useful purposes. It provides objective evidence for asserting that a contract exists; it
distinguishes between enforceable and unenforceable bargains; and it is a check against rash,
unconsidered action, against thoughtless promise making.

[1]

A Definition of Consideration
Consideration is said to exist when the promisor receives some benefit for his promise and the promisee
gives up something in return; it is the bargained-for price you pay for what you get. That may seem simple
enough. But as with much in the law, the complicating situations are never very far away. The
“something” that is promised or delivered cannot be just anything, such as a feeling of pride, warmth,
amusement, or friendship; it must be something known as a legal detriment—an act, forbearance, or a
promise of such from the promisee. The detriment need not be an actual detriment; it may in fact be a
benefit to the promisee, or at least not a loss. The detriment to one side is usually a legal benefit to the
other, but the detriment to the promisee need not confer a tangible benefit on the promisor; the promisee
can agree to forego something without that something being given to the promisor. Whether
consideration is legally sufficient has nothing to do with whether it is morally or economically adequate to
make the bargain a fair one. Moreover, legal consideration need not even be certain; it can be a promise
contingent on an event that may never happen. Consideration is a legal concept, and it centers on the
giving up of a legal right or benefit.
Consideration has two elements. The first, as just outlined, is whether the promisee has incurred a legal
detriment—given up something, paid some “price,” though it may be, for example, the promise to do
something, like paint a house. (Some courts—although a minority—take the view that a bargained-for
Saylor URL: http://www.saylor.org/books

Saylor.org
378

legal benefit to the promisor is sufficient consideration.) The second element is whether the legal
detriment was bargained for: did the promisor specifically intend the act, forbearance, or promise in
return for his promise? Applying this two-pronged test to the three examples given at the outset of the
chapter, we can easily see why only in the second is there legally sufficient consideration. In the first, Lou
incurred no legal detriment; he made no pledge to act or to forbear from acting, nor did he in fact act or
forbear from acting. In the third example, what might appear to be such a promise is not really so. Betty
made a promise on a condition that Lou comes to her house; the intent clearly is to make a gift.

KEY TAKEAWAY

Consideration is—with some exceptions—a required element of a contract. It is the bargained-for giving
up of something of legal value for something in return. It serves the purposes of making formal the
intention to contract and reducing rash promise making.

EXERCISES

1.

Alice promises to give her neighbor a blueberry bush; the neighbor says, “Thank you!” Subsequently, Alice
changes her mind. Is she bound by her promise?

2.

Why, notwithstanding its relative antiquity, does consideration still serve some useful purposes?

3.

Identify the exchange of consideration in this example: A to B, “I will pay you $800 if you paint my
garage.” B to A, “Okay, I’ll paint your garage for $800.”

[1] Lon L. Fuller, “Consideration and Form,” Columbia Law Review 41 (1941): 799.

11.2 Legal Sufficiency

LEARNING OBJECTIVES

1.

Know in general what “legal sufficiency” means when examining consideration.

2.

Recognize how the concept operates in such common situations as threat of litigation, and accord and
satisfaction.

3.

Understand why illusory promises are unenforceable, and how courts deal with needs, outputs, and
exclusive dealings contracts.

The Concept of Legal Sufficiency
As suggested in , what is required in contract is the exchange of a legal detriment and a legal benefit; if
that happens, the consideration is said to have legal sufficiency.
Saylor URL: http://www.saylor.org/books

Saylor.org
379

Actual versus Legal Detriment
Suppose Phil offers George $500 if George will quit smoking for one year. Is Phil’s promise binding?
Because George is presumably benefiting by making and sticking to the agreement—surely his health will
improve if he gives up smoking—how can his act be considered a legal detriment? The answer is that there
is forbearance on George’s part: George is legally entitled to smoke, and by contracting not to, he suffers a
loss of his legal right to do so. This is a legal detriment; consideration does not require an actual
detriment.

Adequacy of Consideration
Scrooge offers to buy Caspar’s motorcycle, worth $700, for $10 and a shiny new fountain pen (worth $5).
Caspar agrees. Is this agreement supported by adequate consideration? Yes, because both have agreed to
give up something that is theirs: Scrooge, the cash and the pen; Caspar, the motorcycle. Courts are not
generally concerned with the economic adequacy of the consideration but instead with whether it is
present. As Judge Richard A. Posner puts it, “To ask whether there is consideration is simply to inquire
whether the situation is one of exchange and a bargain has been struck. To go further and ask whether the
consideration is adequate would require the court to do what…it is less well equipped to do than the
parties—decide whether the price (and other essential terms) specified in the contract are
reasonable.”

[1]

In short, “courts do not inquire into the adequacy of consideration.”

Of course, normally, parties to contracts will not make such a one-sided deal as Scrooge and Caspar’s. But
there is a common class of contracts in which nominal consideration—usually one dollar—is recited in
printed forms. Usually these are option contracts, in which “in consideration of one dollar in hand paid
and receipt of which is hereby acknowledged” one party agrees to hold open the right of the other to make
a purchase on agreed terms. The courts will enforce these contracts if the dollar is intended “to support a
short-time option proposing an exchange on fair terms.”

[2]

If, however, the option is for an unreasonably

long period of time and the underlying bargain is unfair (the Restatement gives as an example a ten-year
option permitting the optionee to take phosphate rock from a widow’s land at a per-ton payment of only
one-fourth the prevailing rate), then the courts are unlikely to hold that the nominal consideration makes
the option irrevocable.
Because the consideration on such option contracts is nominal, its recital in the written instrument is
usually a mere formality, and it is frequently never paid; in effect, the recital of nominal consideration is
Saylor URL: http://www.saylor.org/books

Saylor.org
380

false. Nevertheless, the courts will enforce the contract—precisely because the recital has become a
formality and nobody objects to the charade. Moreover, it would be easy enough to upset an option based
on nominal consideration by falsifying oral testimony that the dollar was never paid or received. In a
contest between oral testimonies where the incentive to lie is strong and there is a written document
clearly incorporating the parties’ agreement, the courts prefer the latter. However, as ,Board of Control of
Eastern Michigan University v. Burgess, demonstrates, the state courts are not uniform on this point,
and it is a safe practice always to deliver the consideration, no matter how nominal.

Applications of the Legal Sufficiency Doctrine
This section discusses several common circumstances where the issue of whether the consideration
proffered (offered up) is adequate.

Threat of Litigation: Covenant Not to Sue
Because every person has the legal right to file suit if he or she feels aggrieved, a promise to refrain from
going to court is sufficient consideration to support a promise of payment or performance. In Dedeaux v.
Young, Dedeaux purchased property and promised to make certain payments to Young, the broker.

[3]

But

Dedeaux thereafter failed to make these payments, and Young threatened suit; had he filed papers in
court, the transfer of title could have been blocked. To keep Young from suing, Dedeaux promised to pay a
5 percent commission if Young would stay out of court. Dedeaux later resisted paying on the ground that
he had never made such a promise and that even if he had, it did not amount to a contract because there
was no consideration from Young. The court disagreed, holding that the evidence supported Young’s
contention that Dedeaux had indeed made such a promise and upholding Young’s claim for the
commission because “a request to forbear to exercise a legal right has been generally accepted as sufficient
consideration to support a contract.” If Young had had no grounds to sue—for example, if he had
threatened to sue a stranger, or if it could be shown that Dedeaux had no obligation to him originally—
then there would have been no consideration because Young would not have been giving up a legal right.
A promise to forebear suing in return for settlement of a dispute is called
a covenant not to sue (covenant is another word for agreement).

Saylor URL: http://www.saylor.org/books

Saylor.org
381

Accord and Satisfaction Generally
Frequently, the parties to a contract will dispute the meaning of its terms and conditions, especially the
amount of money actually due. When the dispute is genuine (and not the unjustified attempt of one party
to avoid paying a sum clearly due), it can be settled by the parties’ agreement on a fixed sum as the
amount due. This second agreement, which substitutes for the disputed first agreement, is called an
accord, and when the payment or other term is discharged, the completed second contract is known as an
accord and satisfaction. A suit brought for an alleged breach of the original contract could be defended by
citing the later accord and satisfaction.
An accord is a contract and must therefore be supported by consideration. Suppose Jan owes Andy
$7,000, due November 1. On November 1, Jan pays only $3,500 in exchange for Andy’s promise to release
Jan from the remainder of the debt. Has Andy (the promisor) made a binding promise? He has not,
because there is no consideration for the accord. Jan has incurred no detriment; she has received
something (release of the obligation to pay the remaining $3,500), but she has given up nothing. But if
Jan and Andy had agreed that Jan would pay the $3,500 on October 25, then there would be
consideration; Jan would have incurred a legal detriment by obligating herself to make a payment earlier
than the original contract required her to. If Jan had paid the $3,500 on November 11 and had given Andy
something else agreed to—a pen, a keg of beer, a peppercorn—the required detriment would also be
present.
Let’s take a look at some examples of the accord and satisfaction principle. The dispute that gives rise to
the parties’ agreement to settle by an accord and satisfaction may come up in several typical ways: where
there is an unliquidated debt; a disputed debt; an “in-full-payment check” for less than what the creditor
claims is due; unforeseen difficulties that give rise to a contract modification, or a novation; or a
composition among creditors. But no obligation ever arises—and no real legal dispute can arise—where a
person promises a benefit if someone will do that which he has a preexisting obligation to, or where a
person promises a benefit to someone not to do that which the promisee is already disallowed from doing,
or where one makes an illusory promise.

Settling an Unliquidated Debt
An unliquidated debt is one that is uncertain in amount. Such debts frequently occur when people consult
professionals in whose offices precise fees are rarely discussed, or where one party agrees, expressly or by
Saylor URL: http://www.saylor.org/books

Saylor.org
382

implication, to pay the customary or reasonable fees of the other without fixing the exact amount. It is
certain that a debt is owed, but it is not certain how much. (Aliquidated debt, on the other hand, is one
that is fixed in amount, certain. A debt can be liquidated by being written down in unambiguous terms—
“IOU $100”—or by being mathematically ascertainable—$1 per pound of ice ordered and 60 pounds
delivered; hence the liquidated debt is $60.)
Here is how the matter plays out: Assume a patient goes to the hospital for a gallbladder operation. The
cost of the operation has not been discussed beforehand in detail, although the cost in the metropolitan
area is normally around $8,000. After the operation, the patient and the surgeon agree on a bill of
$6,000. The patient pays the bill; a month later the surgeon sues for another $2,000. Who wins? The
patient: he has forgone his right to challenge the reasonableness of the fee by agreeing to a fixed amount
payable at a certain time. The agreement liquidating the debt is an accord and is enforceable. If, however,
the patient and the surgeon had agreed on an $8,000 fee before the operation, and if the patient
arbitrarily refused to pay this liquidated debt unless the surgeon agreed to cut her fee in half, then the
surgeon would be entitled to recover the other half in a lawsuit, because the patient would have given no
consideration—given up nothing, “suffered no detriment”—for the surgeon’s subsequent agreement to cut
the fee.

Settling a Disputed Debt
A disputed debt arises where the parties did agree on (liquidated) the price or fee but subsequently get
into a dispute about its fairness, and then settle. When this dispute is settled, the parties have given
consideration to an agreement to accept a fixed sum as payment for the amount due. Assume that in the
gallbladder case the patient agrees in advance to pay $8,000. Eight months after the operation and as a
result of nausea and vomiting spells, the patient undergoes a second operation; the surgeons discover a
surgical sponge embedded in the patient’s intestine. The patient refuses to pay the full sum of the original
surgeon’s bill; they settle on $6,000, which the patient pays. This is a binding agreement because
subsequent facts arose to make legitimate the patient’s quarrel over his obligation to pay the full bill. As
long as the dispute is based in fact and is not trumped up, as long as the promisee is acting in good faith,
then consideration is present when a disputed debt is settled.

Saylor URL: http://www.saylor.org/books

Saylor.org
383

The “In-Full-Payment” Check Situation
To discharge his liquidated debt for $8,000 to the surgeon, the patient sends a check for $6,000 marked
“payment in full.” The surgeon cashes it. There is no dispute. May the surgeon sue for the remaining
$2,000? This may appear to be an accord: by cashing the check, the surgeon seems to be agreeing with
the patient to accept the $6,000 in full payment. But consideration is lacking. Because the surgeon is
owed more than the face amount of the check, she causes the patient no legal detriment by accepting the
check. If the rule were otherwise, debtors could easily tempt hard-pressed creditors to accept less than the
amount owed by presenting immediate cash. The key to the enforceability of a “payment in full” legend is
the character of the debt. If unliquidated, or if there is a dispute, then “payment in full” can serve as
accord and satisfaction when written on a check that is accepted for payment by a creditor. But if the debt
is liquidated and undisputed, there is no consideration when the check is for a lesser amount. (However, it
is arguable that if the check is considered to be an agreement modifying a sales contract, no consideration
is necessary under Uniform Commercial Code (UCC) Section 2-209.)

Unforeseen Difficulties
An unforeseen difficulty arising after a contract is made may be resolved by an accord and satisfaction,
too. Difficulties that no one could foresee can sometimes serve as catalyst for a further promise that may
appear to be without consideration but that the courts will enforce nevertheless. Suppose Peter contracts
to build Jerry a house for $390,000. While excavating, Peter unexpectedly discovers quicksand, the
removal of which will cost an additional $10,000. To ensure that Peter does not delay, Jerry promises to
pay Peter $10,000 more than originally agreed. But when the house is completed, Jerry reneges on his
promise. Is Jerry liable? Logically perhaps not: Peter has incurred no legal detriment in exchange for the
$10,000; he had already contracted to build the house. But most courts would allow Peter to recover on
the theory that the original contract was terminated, or modified, either by mutual agreement or by an
implied condition that the original contract would be discharged if unforeseen difficulties developed. In
short, the courts will enforce the parties’ own mutual recognition that the unforeseen conditions had
made the old contract unfair. The parties either have modified their original contract (which requires
consideration at common law) or have given up their original contract and made a new one (called
a novation).

Saylor URL: http://www.saylor.org/books

Saylor.org
384

It is a question of fact whether the new circumstance is new and difficult enough to make a preexisting
obligation into an unforeseen difficulty. Obviously, if Peter encounters only a small pocket of quicksand—
say two gallons’ worth—he would have to deal with it as part of his already-agreed-to job. If he encounters
as much quicksand as would fill an Olympic-sized swimming pool, that’s clearly unforeseen, and he
should get extra to deal with it. Someplace between the two quantities of quicksand there is enough of the
stuff so that Peter’s duty to remove it is outside the original agreement and new consideration would be
needed in exchange for its removal.

Creditors’ Composition
A creditors’ composition may give rise to debt settlement by an accord and satisfaction. It is an agreement
whereby two or more creditors of a debtor consent to the debtor’s paying them pro rata shares of the debt
due in full satisfaction of their claims. A composition agreement can be critically important to a business
in trouble; through it, the business might manage to stave off bankruptcy. Even though the share accepted
is less than the full amount due and is payable after the due date so that consideration appears to be
lacking, courts routinely enforce these agreements. The promise of each creditor to accept a lesser share
than that owed in return for getting something is taken as consideration to support the promises of the
others. A debtor has $3,000 on hand. He owes $3,000 each to A, B, and C. A, B, and C agree to accept
$1,000 each and discharge the debtor. Each creditor has given up $2,000 but in return has at least
received something, the $1,000. Without the composition, one might have received the entire amount
owed her, but the others would have received nothing.

Preexisting Duty
Not amenable to settlement by an accord and satisfaction is the situation where a party has
a preexisting duty and he or she is offered a benefit to discharge it. When the only consideration offered
the promisor is an act or promise to act to carry out a preexisting duty, there is no valid contract.
As Denney v. Reppert () makes clear, the promisee suffers no legal detriment in promising to undertake
that which he is already obligated to do. Where a person is promised a benefit not to do that which he is
already disallowed from doing, there is no consideration. David is sixteen years old; his uncle promises
him $50 if he will refrain from smoking. The promise is not enforceable: legally, David already must
refrain from smoking, so he has promised to give up nothing to which he had a legal right. As noted
previously, the difficulty arises where it is unclear whether a person has a preexisting obligation or
Saylor URL: http://www.saylor.org/books

Saylor.org
385

whether such unforeseen difficulties have arisen as to warrant the recognition that the parties have
modified the contract or entered into a novation. What if Peter insists on additional payment for him to
remove one wheelbarrow full of quicksand from the excavation? Surely that’s not enough “unforeseen
difficulty.” How much quicksand is enough?

Illusory Promises
Not every promise is a pledge to do something. Sometimes it is an illusory promise, where the terms of the
contract really bind the promisor to give up nothing, to suffer no detriment. For example, Lydia offers to
pay Juliette $10 for mowing Lydia’s lawn. Juliette promises to mow the lawn if she feels like it. May
Juliette enforce the contract? No, because Juliette has incurred no legal detriment; her promise is illusory,
since by doing nothing she still falls within the literal wording of her promise. The doctrine that such
bargains are unenforceable is sometimes referred to as the rule of mutuality of obligation: if one party to a
contract has not made a binding obligation, neither is the other party bound. Thus if A contracts to hire B
for a year at $6,000 a month, reserving the right to dismiss B at any time (an “option to cancel” clause),
and B agrees to work for a year, A has not really promised anything; A is not bound to the agreement, and
neither is B.
The illusory promise presents a special problem in agreements for exclusive dealing, outputs, and needs
contracts.

Exclusive Dealing Agreement
In an exclusive dealing agreement, one party (the franchisor) promises to deal solely with the other party
(the franchisee)—for example, a franchisor-designer agrees to sell all of her specially designed clothes to a
particular department store (the franchisee). In return, the store promises to pay a certain percentage of
the sales price to the designer. On closer inspection, it may appear that the store’s promise is illusory: it
pays the designer only if it manages to sell dresses, but it may sell none. The franchisor-designer may
therefore attempt to back out of the deal by arguing that because the franchisee is not obligated to do
anything, there was no consideration for her promise to deal exclusively with the store.
Courts, however, have upheld exclusive dealing contracts on the theory that the franchisee has an
obligation to use reasonable efforts to promote and sell the product or services. This obligation may be
spelled out in the contract or implied by its terms. In the classic statement of this concept, Judge
Benjamin N. Cardozo, then on the New York Court of Appeals, in upholding such a contract, declared:
Saylor URL: http://www.saylor.org/books

Saylor.org
386

It is true that [the franchisee] does not promise in so many words that he will use reasonable
efforts to place the defendant’s endorsements and market her designs. We think, however, that
such a promise is fairly to be implied. The law has outgrown its primitive stage of formalism
when the precise word was the sovereign talisman, and every slip was fatal. It takes a broader
view today. A promise may be lacking, and yet the whole writing may be “instinct with an
obligation,” imperfectly expressed.…His promise to pay the defendant one-half of the profits and
revenues resulting from the exclusive agency and to render accounts monthly was a promise to
use reasonable efforts to bring profits and revenues into existence.

[4]

The UCC follows the same rule. In the absence of language specifically delineating the seller’s or buyer’s
duties, an exclusive dealing contract under Section 2-306(2) imposes “an obligation by the seller to use
best efforts to supply the goods and by the buyer to use best efforts to promote their sale.”

Outputs Contracts and Needs Contracts
A similar issue arises with outputs contracts and needs contracts. In an outputs contract, the seller—say a
coal company—agrees to sell its entire yearly output of coal to an electric utility. Has it really agreed to
produce and sell any coal at all? What if the coal-mine owner decides to shut down production to take a
year’s vacation—is that a violation of the agreement? Yes. The law imposes upon the seller here a duty to
produce and sell a reasonable amount. Similarly, if the electric utility contracted to buy all its
requirements of coal from the coal company—a needs contract—could it decide to stop operation entirely
and take no coal? No, it is required to take a reasonable amount.

KEY TAKEAWAY

Courts do not inquire into the adequacy of consideration, but (with some exceptions) do require the
promisor to incur a legal detriment (the surrender of any legal right he or she possesses—to give up
something) in order to receive the bargained-for benefit. The surrender of the right to sue is a legal
detriment, and the issue arises in analyzing various kinds of dispute settlement agreements (accord and
satisfaction): the obligation to pay the full amount claimed by a creditor on a liquidated debt, an
unliquidated debt, and a disputed debt. Where unforeseen difficulties arise, an obligor will be entitled to
additional compensation (consideration) to resolve them either because the contract is modified or
because the parties have entered into a novation, but no additional consideration is owing to one who
performs a preexisting obligation or forbears from performing that which he or she is under a legal duty
Saylor URL: http://www.saylor.org/books

Saylor.org
387

not to perform. If a promisor gives an illusory promise, he or she gives no consideration and no contract is
formed; but exclusive dealing agreements, needs contracts, and outputs contracts are not treated as
illusory.

EXERCISES

1.

What is meant by “legally sufficient” consideration?

2.

Why do courts usually not “inquire into the adequacy of consideration”?

3.

How can it be said there is consideration in the following instances: (a) settlement of an unliquidated
debt? (b) settlement of a disputed debt? (c) a person agreeing to do more than originally contracted for
because of unforeseen difficulties? (d) a creditor agreeing with other creditors for each of them to accept
less than they are owed from the debtor?

4.

Why is there no consideration where a person demands extra compensation for that which she is already
obligated to do, or for forbearing to do that which she already is forbidden from doing?

5.

What is the difference between a contract modification and a novation?

6.

How do courts resolve the problem that a needs or outputs contract apparently imposes no detriment—
no requirement to pass any consideration to the other side—on the promisor?
7.

[1] Richard A. Posner, Economic Analysis of Law (New York: Aspen, 1973), 46.

8.

[2] Restatement (Second) of Contracts, Section 87(b).

9.

[3] Dedeaux v. Young, 170 So.2d 561 (1965).

10. [4] Otis F. Wood v. Lucy, Lady Duff-Gordon, 118 N.E. 214 (1917).

11.3 Promises Enforceable without Consideration

LEARNING OBJECTIVE

1.

Understand the exceptions to the requirement of consideration.

For a variety of policy reasons, courts will enforce certain types of promises even though
consideration may be absent. Some of these are governed by the Uniform Commercial Code (UCC);
others are part of the established common law.

Saylor URL: http://www.saylor.org/books

Saylor.org
388

Promises Enforceable without Consideration at Common Law
Past Consideration
Ordinarily, past consideration is not sufficient to support a promise. By past consideration, the courts
mean an act that could have served as consideration if it had been bargained for at the time but that was
not the subject of a bargain. For example, Mrs. Ace’s dog Fluffy escapes from her mistress’s condo at dusk.
Robert finds Fluffy, sees Mrs. Ace, who is herself out looking for her pet, and gives Fluffy to her. She says,
“Oh, thank you for finding my dear dog. Come by my place tomorrow morning and I’ll give you fifty
dollars as a reward.” The next day Robert stops by Mrs. Ace’s condo, but she says, “Well, I don’t know.
Fluffy soiled the carpet again last night. I think maybe a twenty-dollar reward would be plenty.” Robert
cannot collect the fifty dollars. Even though Mrs. Ace might have a moral obligation to pay him and honor
her promise, there was no consideration for it. Robert incurred no legal detriment; his contribution—
finding the dog—was paid out before her promise, and his past consideration is invalid to support a
contract. There was no bargained-for exchange.
However, a valid consideration, given in the past to support a promise, can be the basis for another, later
contract under certain circumstances. These occur when a person’s duty to act for one reason or another
has become no longer binding. If the person then makes a new promise based on the unfulfilled past duty,
the new promise is binding without further consideration. Three types of cases follow.

Promise Revived after Statute of Limitations Has Passed
A statute of limitations is a law requiring a lawsuit to be filed within a specified period of years. For
example, in many states a contract claim must be sued on within six years; if the plaintiff waits longer
than that, the claim will be dismissed, regardless of its merits. When the time period set forth in the
statute of limitations has lapsed, the statute is said to have “run.” If a debtor renews a promise to pay or
acknowledges a debt after the running of a statute of limitations, then under the common law the promise
is binding, although there is no consideration in the usual sense. In many states, this promise or
acknowledgment must be in writing and signed by the debtor. Also, in many states, the courts will imply a
promise or acknowledgment if the debtor makes a partial payment after the statute has run.

Saylor URL: http://www.saylor.org/books

Saylor.org
389

Voidable Duties
Some promises that might otherwise serve as consideration are voidable by the promisor, for a variety of
reasons, including infancy, fraud, duress, or mistake. But a voidable contract does not automatically
become void, and if the promisor has not avoided the contract but instead thereafter renews his promise,
it is binding. For example, Mr. Melvin sells his bicycle to Seth, age thirteen. Seth promises to pay Mr.
Melvin one hundred dollars. Seth may repudiate the contract, but he does not. When he turns eighteen, he
renews his promise to pay the one hundred dollars. This promise is binding. (However, a promise made
up to the time he turned eighteen would not be binding, since he would still have been a minor.)

Promissory Estoppel
We examined the meaning of this forbidding phrase in (recall the English High Trees case). It represents
another type of promise that the courts will enforce without consideration. Simply
stated, promissory estoppel means that the courts will stop the promisor from claiming that there was no
consideration. The doctrine of promissory estoppel is invoked in the interests of justice when three
conditions are met: (1) the promise is one that the promisor should reasonably expect to induce the
promisee to take action or forbear from taking action of a definite and substantial character; (2) the action
or forbearance is taken; and (3) injustice can be avoided only by enforcing the promise. (The complete
phraseology is “promissory estoppel with detrimental reliance.”)
Timko served on the board of trustees of a school. He recommended that the school purchase a building
for a substantial sum of money, and to induce the trustees to vote for the purchase, he promised to help
with the purchase and to pay at the end of five years the purchase price less the down payment. At the end
of four years, Timko died. The school sued his estate, which defended on the ground that there was no
consideration for the promise. Timko was promised or given nothing in return, and the purchase of the
building was of no direct benefit to him (which would have made the promise enforceable as a unilateral
contract). The court ruled that under the three-pronged promissory estoppel test, Timko’s estate was
liable.

[1]

Cases involving pledges of charitable contributions have long been troublesome to courts. Recognizing the
necessity to charitable institutions of such pledges, the courts have also been mindful that a mere pledge
of money to the general funds of a hospital, university, or similar institution does not usually induce
substantial action but is, rather, simply a promise without consideration. When the pledge does prompt a
Saylor URL: http://www.saylor.org/books

Saylor.org
390

charitable institution to act, promissory estoppel is available as a remedy. In about one-quarter of the
states, another doctrine is available for cases involving simple pledges: the “mutual promises” theory,
whereby the pledges of many individuals are taken as consideration for each other and are binding against
each promisor. This theory was not available to the plaintiff in Timko because his was the only promise.

Moral Obligation
The Restatement allows, under some circumstances, the enforcement of past-consideration contracts. It
provides as follows in Section 86, “Promise for Benefit Received”:
A promise made in recognition of a benefit previously received by the promisor from the
promisee is binding to the extent necessary to prevent injustice.
A promise is not binding under Subsection (1)
if the promisee conferred the benefit as a gift or for other reasons the promisor has not been
unjustly enriched; or
to the extent that its value is disproportionate to the benefit.

Promises Enforceable without Consideration by Statute
We have touched on several common-law exceptions to the consideration requirement. Some also are
provided by statute.

Under the UCC
The UCC permits one party to discharge, without consideration, a claim or right arising out of an alleged
breach of contract by the other party. This is accomplished by delivering to the other party a signed
written waiver or renunciation.

[2]

This provision applies to any contract governed by the UCC and is not

limited to the sales provisions of Article 2.
The UCC also permits a party to discharge the other side without consideration when there is no breach,
and it permits parties to modify their Article 2 contract without consideration.

[3]

The official comments to

the UCC section add the following: “However, modifications made thereunder must meet the test of good
faith imposed by this Act. The effective use of bad faith to escape performance on the original contract
terms is barred, and the extortion of a “modification” without legitimate commercial reason is ineffective
as a violation of the duty of good faith.”

Saylor URL: http://www.saylor.org/books

Saylor.org
391

Seller agrees to deliver a ton of coal within seven days. Buyer needs the coal sooner and asks Seller to
deliver within four days. Seller agrees. This promise is binding even though Seller received no additional
consideration beyond the purchase price for the additional duty agreed to (the duty to get the coal to
Buyer sooner than originally agreed). The UCC allows a merchant’s firm offer, signed, in writing, to bind
the merchant to keep the offer to buy or sell open without consideration.

[4]

This is the UCC’s equivalent of

a common-law option, which, as you recall, does require consideration.
Section 1-207 of the UCC allows a party a reservation of rights while performing a contract. This section
raises a difficult question when a debtor issues an in-full-payment check in payment of a disputed debt. As
noted earlier in this chapter, because under the common law the creditor’s acceptance of an in-fullpayment check in payment of a disputed debt constitutes an accord and satisfaction, the creditor cannot
collect an amount beyond the check. But what if the creditor, in cashing the check, reserves the right
(under Section 1-207) to sue for an amount beyond what the debtor is offering? The courts are split on the
issue: regarding the sale of goods governed by the UCC, some courts allow the creditor to sue for the
unpaid debt notwithstanding the check being marked “paid in full,” and others do not.

Bankruptcy
Bankruptcy is, of course, federal statutory law. The rule here regarding a promise to pay after the
obligation is discharged is similar to that governing statutes of limitations. Traditionally, a promise to
repay debts after a bankruptcy court has discharged them makes the debtor liable once again. This
traditional rule gives rise to potential abuse; after undergoing the rigors of bankruptcy, a debtor could be
badgered by creditors into reaffirmation, putting him in a worse position than before, since he must wait
six years before being allowed to avail himself of bankruptcy again.
The federal Bankruptcy Act includes certain procedural protections to ensure that the debtor knowingly
enters into a reaffirmation of his debt. Among its provisions, the law requires the debtor to have
reaffirmed the debt before the debtor is discharged in bankruptcy; he then has sixty days to rescind his
reaffirmation. If the bankrupt party is an individual, the law also requires that a court hearing be held at
which the consequences of his reaffirmation must be explained, and reaffirmation of certain consumer
debts is subject to court approval if the debtor is not represented by an attorney.

Saylor URL: http://www.saylor.org/books

Saylor.org
392

International Contracts
Contracts governed by the Convention on Contracts for the International Sale of Goods (as mentioned in )
do not require consideration to be binding.

KEY TAKEAWAY

There are some exceptions to the consideration requirement. At common law, past consideration doesn’t
count, but no consideration is necessary in these cases: where a promise barred by the statute of
limitations is revived, where a voidable duty is reaffirmed, where there has been detrimental reliance on a
promise (i.e., promissory estoppel), or where a court simply finds the promisor has a moral obligation to
keep the promise.
Under statutory law, the UCC has several exceptions to the consideration requirement. No consideration is
needed to revive a debt discharged in bankruptcy, and none is called for under the Convention on
Contracts for the International Sale of Goods.

1.

EXERCISES

Melba began work for Acme Company in 1975 as a filing clerk. Thirty years later she had risen to be
comptroller. At a thirty-year celebration party, her boss, Mr. Holder, said, “Melba, I hope you work here
for a long time, and you can retire at any time, but if you decide to retire, on account of your years of
good service, the company will pay you a monthly pension of $2,000.” Melba continued to work for
another two years, then retired. The company paid the pension for three years and then, in an economic
downturn, stopped. When Melba sued, the company claimed it was not obligated to her because the
pension was of past consideration. What will be the result?

2.

What theories are used to enforce charitable subscriptions?

3.

What are the elements necessary for the application of the doctrine of promissory estoppel?

4.

Under what circumstances does the Restatement employ moral obligation as a basis for enforcing an
otherwise unenforceable contract?

5.

Promises unenforceable because barred by bankruptcy or by the running of the statute of limitations can
be revived without further consideration. What do the two circumstances have in common?

6.

Under the UCC, when is no consideration required where it would be in equivalent situations at common
law?
7.

[1] Estate of Timko v. Oral Roberts Evangelistic Assn., 215 N.W.2d 750 (Mich. App. 1974).

Saylor URL: http://www.saylor.org/books

Saylor.org
393

8.

[2] Uniform Commercial Code, Section 1-107.

9.

[3] Uniform Commercial Code, Sections 2-209(4) and 2-209(1).

10. [4] Uniform Commercial Code, Section 2-205.

11.4 Cases
Consideration for an Option
Board of Control of Eastern Michigan University v. Burgess
206 N.W.2d 256 (Mich. 1973)
Burns, J.
On February 15, 1966, defendant signed a document which purported to grant to plaintiff a 60-day option
to purchase defendant’s home. That document, which was drafted by plaintiff’s agent, acknowledged
receipt by defendant of “One and no/100 ($1.00) Dollar and other valuable consideration.” Plaintiff
concedes that neither the one dollar nor any other consideration was ever paid or even tendered to
defendant. On April 14, 1966, plaintiff delivered to defendant written notice of its intention to exercise the
option. On the closing date defendant rejected plaintiff’s tender of the purchase price. Thereupon, plaintiff
commenced this action for specific performance.
At trial defendant claimed that the purported option was void for want of consideration, that any
underlying offer by defendant had been revoked prior to acceptance by plaintiff, and that the agreed
purchase price was the product of fraud and mutual mistake. The trial judge concluded that no fraud was
involved, and that any mutual mistake was not material. He also held that defendant’s acknowledgment of
receipt of consideration bars any subsequent contention to the contrary. Accordingly, the trial judge
entered judgment for plaintiff.
Options for the purchase of land, if based on valid consideration, are contracts which may be specifically
enforced. [Citations] Conversely, that which purports to be an option, but which is not based on valid
consideration, is not a contract and will not be enforced. [Citations] One dollar is valid consideration for
an option to purchase land, provided the dollar is paid or at least tendered. [Citations] In the instant case
defendant received no consideration for the purported option of February 15, 1966.

Saylor URL: http://www.saylor.org/books

Saylor.org
394

A written acknowledgment of receipt of consideration merely creates a rebuttable presumption that
consideration has, in fact, passed. Neither the parol evidence rule nor the doctrine of estoppel bars the
presentation of evidence to contradict any such acknowledgment. [Citation]
It is our opinion that the document signed by defendant on February 15, 1966, is not an enforceable
option, and that defendant is not barred from so asserting.
The trial court premised its holding to the contrary on Lawrence v. McCalmont…(1844). That case is
significantly distinguishable from the instant case. Mr. Justice Story held that ‘(t)he guarantor
acknowledged the receipt of one dollar, and is now estopped to deny it.’ However, in reliance upon the
guaranty substantial credit had been extended to the guarantor’s sons. The guarantor had received
everything she bargained for, save one dollar. In the instant case defendant claims that she never received
any of the consideration promised her.
That which purports to be an option for the purchase of land, but which is not based on valid
consideration, is a simple offer to sell the same land. [Citation] An option is a contract collateral to an
offer to sell whereby the offer is made irrevocable for a specified period. [Citation] Ordinarily, an offer is
revocable at the will of the offeror. Accordingly, a failure of consideration affects only the collateral
contract to keep the offer open, not the underlying offer.
A simple offer may be revoked for any reason or for no reason by the offeror at any time prior to its
acceptance by the offeree. [Citation] Thus, the question in this case becomes, ‘Did defendant effectively
revoke her offer to sell before plaintiff accepted that offer?’…
Defendant testified that within hours of signing the purported option she telephoned plaintiff’s agent and
informed him that she would not abide by the option unless the purchase price was increased. Defendant
also testified that when plaintiff’s agent delivered to her on April 14, 1966, plaintiff’s notice of its intention
to exercise the purported option, she told him that ‘the option was off’.
Plaintiff’s agent testified that defendant did not communicate to him any dissatisfaction until sometime in
July, 1966.
If defendant is telling the truth, she effectively revoked her offer several weeks before plaintiff accepted
that offer, and no contract of sale was created. If plaintiff’s agent is telling the truth, defendant’s offer was
still open when plaintiff accepted that offer, and an enforceable contract was created. The trial judge

Saylor URL: http://www.saylor.org/books

Saylor.org
395

thought it unnecessary to resolve this particular dispute. In light of our holding the dispute must be
resolved.
An appellate court cannot assess the credibility of witnesses. We have neither seen nor heard them testify.
[Citation] Accordingly, we remand this case to the trial court for additional findings of fact based on the
record already before the court.…
Reversed and remanded for proceedings consistent with this opinion. Costs to defendant.

CASE QUESTIONS

1.

Why did the lower court decide the option given by the defendant was valid?

2.

Why did the appeals court find the option invalid?

3.

The case was remanded. On retrial, how could the plaintiff (the university) still win?

4.

It was not disputed that the defendant signed the purported option. Is it right that she should get out of it
merely because she didn’t really get the $1.00?

Consideration: Preexisting Obligation
Denney v. Reppert
432 S.W.2d 647 (Ky. 1968)
R. L. Myre, Sr., Special Commissioner.
The sole question presented in this case is which of several claimants is entitled to an award for
information leading to the apprehension and conviction of certain bank robbers.…
On June 12th or 13th, 1963, three armed men entered the First State Bank, Eubank, Kentucky, and with a
display of arms and threats robbed the bank of over $30,000 [about $208,000 in 2010 dollars]. Later in
the day they were apprehended by State Policemen Garret Godby, Johnny Simms and Tilford Reppert,
placed under arrest, and the entire loot was recovered. Later all of the prisoners were convicted and
Garret Godby, Johnny Simms and Tilford Reppert appeared as witnesses at the trial.
The First State Bank of Eubank was a member of the Kentucky Bankers Association which provided and
advertised a reward of $500.00 for the arrest and conviction of each bank robber. Hence the outstanding
reward for the three bank robbers was $1,500.00 [about $11,000 in 2010 dollars]. Many became
claimants for the reward and the Kentucky State Bankers Association being unable to determine the
merits of the claims for the reward asked the circuit court to determine the merits of the various claims
Saylor URL: http://www.saylor.org/books

Saylor.org
396

and to adjudge who was entitled to receive the reward or share in it. All of the claimants were made
defendants in the action.
At the time of the robbery the claimants Murrell Denney, Joyce Buis, Rebecca McCollum and Jewell
Snyder were employees of the First State Bank of Eubank and came out of the grueling situation with
great credit and glory. Each one of them deserves approbation and an accolade. They were vigilant in
disclosing to the public and the peace officers the details of the crime, and in describing the culprits, and
giving all the information that they possessed that would be useful in capturing the robbers. Undoubtedly,
they performed a great service. It is in the evidence that the claimant Murrell Denney was conspicuous
and energetic in his efforts to make known the robbery, to acquaint the officers as to the personal
appearance of the criminals, and to give other pertinent facts.
The first question for determination is whether the employees of the robbed bank are eligible to receive or
share in the reward. The great weight of authority answers in the negative. [Citation] states the rule
thusly:
‘To the general rule that, when a reward is offered to the general public for the performance of
some specified act, such reward may be claimed by any person who performs such act, is the
exception of agents, employees and public officials who are acting within the scope of their
employment or official duties. * * *.’…
At the time of the robbery the claimants Murrell Denney, Joyce Buis, Rebecca McCollum, and Jewell
Snyder were employees of the First State Bank of Eubank. They were under duty to protect and conserve
the resources and moneys of the bank, and safeguard every interest of the institution furnishing them
employment. Each of these employees exhibited great courage, and cool bravery, in a time of stress and
danger. The community and the county have recompensed them in commendation, admiration and high
praise, and the world looks on them as heroes. But in making known the robbery and assisting in
acquainting the public and the officers with details of the crime and with identification of the robbers,
they performed a duty to the bank and the public, for which they cannot claim a reward.
The claims of Corbin Reynolds, Julia Reynolds, Alvie Reynolds and Gene Reynolds also must fail.
According to their statements they gave valuable information to the arresting officers. However, they did
not follow the procedure as set forth in the offer of reward in that they never filed a claim with the

Saylor URL: http://www.saylor.org/books

Saylor.org
397

Kentucky Bankers Association. It is well established that a claimant of a reward must comply with the
terms and conditions of the offer of reward. [Citation]
State Policemen Garret Godby, Johnny Simms and Tilford Reppert made the arrest of the bank robbers
and captured the stolen money. All participated in the prosecution. At the time of the arrest, it was the
duty of the state policemen to apprehend the criminals. Under the law they cannot claim or share in the
reward and they are interposing no claim to it.
This leaves the defendant, Tilford Reppert the sole eligible claimant. The record shows that at the time of
the arrest he was a deputy sheriff in Rockcastle County, but the arrest and recovery of the stolen money
took place in Pulaski County. He was out of his jurisdiction, and was thus under no legal duty to make the
arrest, and is thus eligible to claim and receive the reward. In [Citation] it was said:
‘It is * * * well established that a public officer with the authority of the law to make an arrest
may accept an offer of reward or compensation for acts or services performed outside of his
bailiwick or not within the scope of his official duties. * * *.’…
It is manifest from the record that Tilford Reppert is the only claimant qualified and eligible to receive the
reward. Therefore, it is the judgment of the circuit court that he is entitled to receive payment of the
$1,500.00 reward now deposited with the Clerk of this Court.
The judgment is affirmed.

CASE QUESTIONS

1.

Why did the Bankers Association put the resolution of this matter into the court’s hands?

2.

Several claimants came forward for the reward; only one person got it. What was the difference between
the person who got the reward and those who did not?

Consideration: Required for Contract Modification
Gross v. Diehl Specialties International, Inc.
776 S.W.2d 879 (Missouri Ct. App. 1989)
Smith, J.
Plaintiff appeals from a jury verdict and resultant judgment for defendant in a breach of employment
contract case.…

Saylor URL: http://www.saylor.org/books

Saylor.org
398

Plaintiff was employed under a fifteen year employment contract originally executed in 1977 between
plaintiff and defendant. Defendant, at that time called Dairy Specialties, Inc., was a company in the
business of formulating ingredients to produce non-dairy products for use by customers allergic to cow’s
milk. Plaintiff successfully formulated [Vitamite]…for that usage.
Thereafter, on August 24, 1977, plaintiff and defendant corporation entered into an employment contract
employing plaintiff as general manager of defendant for fifteen years. Compensation was established at
$14,400 annually plus cost of living increases. In addition, when 10% of defendant’s gross profits
exceeded the annual salary, plaintiff would receive an additional amount of compensation equal to the
difference between his compensation and 10% of the gross profits for such year. On top of that plaintiff
was to receive a royalty for the use of each of his inventions and formulae of 1% of the selling price of all of
the products produced by defendant using one or more of plaintiff’s inventions or formulae during the
term of the agreement. That amount was increased to 2% of the selling price following the term of the
agreement. The contract further provided that during the term of the agreement the inventions and
formulae would be owned equally by plaintiff and defendant and that following the term of the agreement
the ownership would revert to plaintiff. During the term of the agreement defendant had exclusive rights
to use of the inventions and formulae and after the term of agreement a non-exclusive right of use.
At the time of the execution of the contract, sales had risen from virtually nothing in 1976 to $750,000
annually from sales of Vitamite and a chocolate flavored product formulated by plaintiff called Chocolite.
[Dairy’s owner] was in declining health and in 1982 desired to sell his company. At that time yearly sales
were $7,500,000. [Owner] sold the company to the Diehl family enterprises for 3 million dollars.
Prior to sale Diehl insisted that a new contract between plaintiff and defendant be executed or Diehl
would substantially reduce the amount to be paid for [the company]. A new contract was executed August
24, 1982. It reduced the expressed term of the contract to 10 years, which provided the same expiration
date as the prior contract. It maintained the same base salary of $14,400 effective September 1982,
thereby eliminating any cost of living increases incurred since the original contract. The 10% of gross
profit provision remained the same. The new contract provided that plaintiff’s inventions and formula
were exclusively owned by defendant during the term of the contract and after its termination. The 1%
royalty during the term of the agreement remained the same, but no royalties were provided for after the
term of the agreement. No other changes were made in the agreement. Plaintiff received no compensation
Saylor URL: http://www.saylor.org/books

Saylor.org
399

for executing the new contract. He was not a party to the sale of the company by [Owner] and received
nothing tangible from that sale.
After the sale plaintiff was given the title and responsibilities of president of defendant with additional
duties but no additional compensation. In 1983 and 1984 the business of the company declined severely
and in October 1984, plaintiff’s employment with defendant was terminated by defendant. This suit
followed.…
We turn now to the court’s holding that the 1982 agreement was the operative contract. Plaintiff contends
this holding is erroneous because there existed no consideration for the 1982 agreement. We agree. A
modification of a contract constitutes the making of a new contract and such new contract must be
supported by consideration. [Citation] Where a contract has not been fully performed at the time of the
new agreement, the substitution of a new provision, resulting in a modification of the obligations
on both sides, for a provision in the old contract still unperformed is sufficient consideration for the new
contract. While consideration may consist of either a detriment to the promisee or a benefit to the
promisor, a promise to carry out an already existing contractual duty does not constitute consideration.
[Citation]
Under the 1982 contract defendant assumed no detriment it did not already have. The term of the
contract expired on the same date under both contracts. Defendant undertook no greater obligations than
it already had. Plaintiff on the other hand received less than he had under the original contract. His base
pay was reduced back to its amount in 1977 despite the provision in the 1977 contract for cost of living
adjustments. He lost his equal ownership in his formulae during the term of the agreement and his
exclusive ownership after the termination of the agreement. He lost all royalties after termination of the
agreement and the right to use and license the formulae subject to defendant’s right to non-exclusive use
upon payment of royalties. In exchange for nothing, defendant acquired exclusive ownership of the
formulae during and after the agreement, eliminated royalties after the agreement terminated, turned its
non-exclusive use after termination into exclusive use and control, and achieved a reduction in plaintiff’s
base salary. Defendant did no more than promise to carry out an already existing contractual duty. There
was no consideration for the 1982 agreement.
Defendant asserts that consideration flowed to plaintiff because the purchase of defendant by the Diehls
might not have occurred without the agreement and the purchase provided plaintiff with continued
Saylor URL: http://www.saylor.org/books

Saylor.org
400

employment and a financially viable employer. There is no evidence to support this contention. Plaintiff
had continued employment with the same employer under the 1977 agreement. Nothing in the 1982
agreement provided for any additional financial protection to plaintiff. The essence of defendant’s
position is that [the owner] received more from his sale of the company because of the new agreement
than he would have without it. We have difficulty converting [the owner’s] windfall into a benefit to
plaintiff.
[Remanded to determine how much plaintiff should receive.]

CASE QUESTIONS

1.

Why did the court determine that Plaintiff’s postemployment benefits should revert to those in his
original contract instead being limited to those in the modified contract?

2.

What argument did Defendant make as to why the terms of the modified contract should be valid?

11.5 Summary and Exercises
Summary

Most agreements—including contract modification at common law (but not under the Uniform
Commercial Code [UCC])—are not binding contracts in the absence of what the law terms
“consideration.” Consideration is usually defined as a “legal detriment”—an act, forbearance, or a
promise. The act can be the payment of money, the delivery of a service, or the transfer of title to property.
Consideration is a legal concept in that it centers on the giving up of a legal right or benefit.
An understanding of consideration is important in many commonplace situations, including those in
which (1) a debtor and a creditor enter into an accord that is later disputed, (2) a duty is preexisting, (3) a
promise is illusory, and (4) creditors agree to a composition.
Some promises are enforceable without consideration. These include certain promises under the UCC and
other circumstances, including (1) contracts barred by the statute of limitations, (2) promises by a
bankrupt to repay debts, and (3) situations in which justice will be served by invoking the doctrine of
promissory estoppel. Determining whether an agreement should be upheld despite the lack of
consideration, technically defined, calls for a diligent assessment of the factual circumstances.

Saylor URL: http://www.saylor.org/books

Saylor.org
401

EXERCISES
1.

Hornbuckle purchased equipment from Continental Gin (CG) for $6,300. However, after some of the
equipment proved defective, Hornbuckle sent CG a check for $4,000 marked “by endorsement this check
is accepted in full payment,” and CG endorsed and deposited the check. May CG force Hornbuckle to pay
the remaining $2,300? Why?

2.

Joseph Hoffman alleged that Red Owl Stores promised him that it would build a store building in Chilton,
Wisconsin, and stock it with merchandise for Hoffman to operate in return for Hoffman’s investment of
$18,000. The size, cost, design, and layout of the store building was not discussed, nor were the terms of
the lease as to rent, maintenance, and purchase options. Nevertheless, in reliance on Red Owl’s promise,
the Hoffmans sold their bakery and grocery store business, purchased the building site in Chilton, and
rented a residence there for the family. The deal was never consummated: a dispute arose, Red Owl did
not build the store, and it denied liability to Hoffman on the basis that its promise to him was too
indefinite with respect to all details for a contract to have resulted. Is Hoffman entitled to some relief? On
what theory?

3.

Raquel contracted to deliver one hundred widgets to Sam on December 15, for which he would pay
$4,000. On November 25, Sam called her and asked if she could deliver the widgets on December 5.
Raquel said she could, and she promised delivery on that day. Is her promise binding? Why?

4.

Richard promised to have Darlene’s deck awning constructed by July 10. On June 20, Darlene called him
and asked if he could get the job done by July 3, in time for Independence Day. Richard said he could, but
he failed to do so, and Darlene had to rent two canopies at some expense. Darlene claims that because
Richard breached his promise, he is liable for the cost of awning rental. Is she correct—was his promise
binding? Why?

5.

Seller agreed to deliver gasoline to Buyer at $3.15 per gallon over a period of one year. By the sixth
month, gasoline had increased in price over a dollar a gallon. Although Seller had gasoline available for
sale, he told Buyer the price would have to increase by that much or he would be unable to deliver. Buyer
agreed to the increase, but when billed, refused to pay the additional amount. Is Buyer bound by the
promise? Explain.

6.

Montbanks’s son, Charles, was seeking an account executive position with Dobbs, Smith & Fogarty, Inc., a
large brokerage firm. Charles was independent and wished no interference by his well-known father. The

Saylor URL: http://www.saylor.org/books

Saylor.org
402

firm, after several weeks’ deliberation, decided to hire Charles. They made him an offer on April 12, 2010,
and Charles accepted. Montbanks, unaware that his son had been hired and concerned that he might not
be, mailed a letter to Dobbs on April 13 in which he promised to give the brokerage firm $150,000 in
commission business if the firm would hire his son. The letter was received by Dobbs, and the firm wishes
to enforce it against Montbanks. May Dobbs enforce the promise? Why?
7.

In 1869, William E. Story promised his nephew, William E. Story II (then sixteen years old), $5,000 (about
$120,000 in today’s money) if “Willie” would abstain from drinking alcohol, smoking, swearing, and
playing cards or billiards for money until the nephew reached twenty-one years of age. All of these were
legally permissible activities for the teenager at that time in New York State. Willie accepted his uncle’s
promise and did refrain from the prohibited acts until he turned twenty-one. When the young man asked
for the money, his uncle wrote to him that he would honor the promise but would rather wait until Willie
was older before delivering the money, interest added on. Willie agreed. Subsequently, Willie assigned
the right to receive the money to one Hamer (Willie wanted the money sooner), and Story I died without
making any payment. The estate, administered by Franklin Sidway, refused to pay, asserting there was no
binding contract due to lack of consideration: the boy suffered no “detriment,” and the uncle got no
benefit. The trial court agreed with the estate, and the plaintiff appealed. Should the court on appeal
affirm or reverse? Explain.

8.

Harold Pearsall and Joe Alexander were friends for over twenty-five years. About twice a week, they
bought what they called a package: a half-pint of vodka, orange juice, two cups, and two lottery tickets.
They went to Alexander’s house to watch TV, drink screwdrivers, and scratch the lottery tickets. The two
had been sharing tickets and screwdrivers since the Washington, DC, lottery began. On the evening in
issue, Pearsall bought the package and asked Alexander, “Are you in on it?” Alexander said yes. Pearsall
asked for his half of the purchase price, but Alexander had no money. A few hours later, Alexander,
having come by some funds of his own, bought another package. He handed one ticket to Pearsall, and
they both scratched the tickets; Alexander’s was a $20,000 winner. When Pearsall asked for his share,
Alexander refused to give him anything. Are the necessary elements of offer, acceptance, and
consideration present here so as to support Pearsall’s assertion the parties had a contract?

9.

Defendant, Lee Taylor, had assaulted his wife, who took refuge in the house of Plaintiff, Harrington. The
next day, Taylor gained access to the house and began another assault upon his wife. Mrs. Taylor knocked

Saylor URL: http://www.saylor.org/books

Saylor.org
403

him down with an axe and was on the point of cutting his head open or decapitating him while he was
lying on the floor when Plaintiff intervened and caught the axe as it was descending. The blow intended
for Defendant fell upon Harrington’s hand, mutilating it badly, but saving Defendant’s life. Subsequently,
Defendant orally promised to pay Plaintiff her damages but, after paying a small sum, failed to pay
anything more. Is Harrington entitled to enforce Taylor’s entire promise?
10. White Sands Forest Products (Defendant) purchased logging equipment from Clark Corporation (Plaintiff)
under an installment contract that gave Plaintiff the right to repossess and resell the equipment if
Defendant defaulted on the contract. Defendant did default and agreed to deliver the equipment to
Plaintiff if Plaintiff would then discharge Defendant from further obligation. Plaintiff accepted delivery
and resold the equipment, but the sale left a deficiency (there was still money owing by Defendant).
Plaintiff then sued for the deficiency, and Defendant set up as a defense the accord and satisfaction. Is
the defense good?

1.

SELF-TEST QUESTIONS

Consideration
a.

can consist of a written acknowledgment of some benefit received, even if in fact the

benefit is not delivered
b.

cannot be nominal in amount

c.

is a bargained-for act, forbearance, or promise from the promisee

d.

is all of the above
An example of valid consideration is a promise

a.

by a seventeen-year-old to refrain from drinking alcohol
b.

to refrain from going to court

c.

to cook dinner if the promisor can get around to it

d.

to repay a friend for the four years of free legal advice he had provided
An unliquidated debt is a debt

a.

one is not able to pay
b.

not yet paid

c.

of uncertain amount

Saylor URL: http://www.saylor.org/books

Saylor.org
404

d.

that is unenforceable debt
The rule that if one party to a contract has not made a binding obligation, the other party is not
bound is called

a.

revocation
b.

mutuality of obligation

c.

accord and satisfaction

d.

estoppel
Examples of promises enforceable without consideration include

a.

an agreement modifying a sales contract

1.

c

2.

b

3.

c

4.

b

5.

d

b.

a promise to pay a debt after the statute of limitations has run

c.

a debtor’s promise to repay a debt that has been discharged in bankruptcy

d.

all of the above

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
405

Chapter 12

Legality

LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The types of contracts (bargains) that are deemed illegal

2.

How courts deal with disputes concerning illegal contracts

3.

Under what circumstances courts will enforce otherwise illegal contracts

12.1 General Perspectives on Illegality

LEARNING OBJECTIVES

1.

Understand why courts refuse to enforce illegal agreements.

2.

Recognize the rationale behind exceptions to the rule.

We have discussed the requirements of mutual assent, real assent, and consideration. We now turn
to the fourth of the five requirements for a valid contract: the legality of the underlying bargain. The
basic rule is that courts will not enforce an illegal bargain. (The term illegal bargain is better
than illegal contract because a contract is by definition a legal agreement, but the latter terminology
prevails in common usage.) Why should this be? Why should the courts refuse to honor contracts
made privately by people who presumably know what they are doing—for example, a wager on the
World Series or a championship fight? Two reasons are usually given. One is that refusal to enforce
helps discourage unlawful behavior; the other is that honoring such contracts would demean the
judiciary. Are these reasons valid? Yes and no, in the opinion of one contracts scholar:
[D]enying relief to parties who have engaged in an illegal transaction…helps to effectuate the
public policy involved by discouraging the conduct that is disapproved. Mere denial of
contractual and quasi-contractual remedy [however] rarely has a substantial effect in
discouraging illegal conduct. A man who is hired to perform a murder is not in the least deterred
by the fact that the courts are not open to him to collect his fee. Such a man has other methods of
enforcement, and they are in fact more effective than legal process. The same is true in varying
Saylor URL: http://www.saylor.org/books

Saylor.org
406

degrees where less heinous forms of illegal conduct are involved. Even in the matter of usury it
was found that mere denial of enforcement was of little value in the effort to eliminate the loan
shark. And restraints of trade were not curbed to an appreciable extent until contracts in
restraint of trade were made criminal.
In most instances, then, the protection of the good name of the judicial institution must provide
the principal reason for the denial of a remedy to one who has trafficked in the forbidden. This is,
moreover, a very good reason. The first duty of an institution is to preserve itself, and if the
courts to any appreciable extent busied themselves with “justice among thieves,” the
community…would be shocked and the courts would be brought into disrepute.

[1]

Strictly enforced, the rule prohibiting courts from ordering the parties to honor illegal contracts is
harsh. It means that a promisee who has already performed under the contract can neither obtain
performance of the act for which he bargained nor recover the money he paid or the value of the
performance he made. The court will simply leave the parties where it finds them, meaning that one
of the parties will have received an uncompensated benefit.
Not surprisingly, the severity of the rule against enforcement has led courts to seek ways to moderate
its impact, chiefly by modifying it according to the principle of restitution. In general, restitution
requires that one who has conferred a benefit or suffered a loss should not unfairly be denied
compensation.
Pursuing this notion, the courts have created several exceptions to the general rule. Thus a party who
is excusably ignorant that his promise violates public policy and a party who is not equally in the
wrong may recover. Likewise, when a party “would otherwise suffer a forfeiture that is
disproportionate in relation to the contravention of public policy involved,” restitution will be
allowed. [2]Other exceptions exist when the party seeking restitution withdraws from the transaction
contemplated in the contract before the illegal purpose has been carried out and when “allowing the
claim would put an end to a continuing situation that is contrary to the public interest.” [3] An
example of the latter situation occurs when two bettors place money in the hands of a stakeholder. If
the wager is unlawful, the loser of the bet has the right to recover his money from the stakeholder
before it is paid out to the winner.

Saylor URL: http://www.saylor.org/books

Saylor.org
407

Though by and large courts enforce contracts without considering the worth or merits of the bargain
they incorporate, freedom of contract can conflict with other public policies. Tensions arise between
the desire to let people pursue their own ends and the belief that certain kinds of conduct should not
be encouraged. Thus a patient may agree to be treated by an herbalist, but state laws prohibit
medical care except by licensed physicians. Law and public policies against usury, gambling,
obstructing justice, bribery, corrupt influence, perjury, restraint of trade, impairment of domestic
relations, and fraud all significantly affect the authority and willingness of courts to enforce
contracts.
In this chapter, we will consider two types of illegality: (1) that which results from a bargain that
violates a statute and (2) that which the courts deem contrary to public policy, even though not
expressly set forth in statutes.

KEY TAKEAWAY

Courts refuse to enforce illegal bargains notwithstanding the basic concept of freedom to contract
because they do not wish to reward illegal behavior or sully themselves with adjudication of that which is
forbidden to undertake. However, fairness sometimes compels courts to make exceptions.

EXERCISES

1.

Why is illegal contract a contradiction in terms?

2.

Why do courts refuse to enforce contracts (or bargains) made by competent adults if the contracts harm
no third party but are illegal?
3.

[1] Harold C. Havighurst, review of Corbin on Contracts, by Arthur L. Corbin, Yale Law Journal 61 (1952):
1143, 1144–45.

4.

[2] Restatement (Second) of Contracts, Section 197(b).

5.

[3] Restatement (Second) of Contracts, Section 197(b).

12.2 Agreements in Violation of Statute

LEARNING OBJECTIVES

1.

Understand that various types of bargains may be made illegal by statute, including gambling, some
service-for-fee agreements involving unlicensed practitioners, and usury.

Saylor URL: http://www.saylor.org/books

Saylor.org
408

2.

Recognize that while gambling contracts are often illegal, some agreements that might appear to involve
gambling are not.

Overview
Any bargain that violates the criminal law—including statutes that govern extortion, robbery,
embezzlement, forgery, some gambling, licensing, and consumer credit transactions—is illegal. Thus
determining whether contracts are lawful may seem to be an easy enough task. Clearly, whenever the
statute itself explicitly forbids the making of the contract or the performance agreed upon, the bargain
(such as a contract to sell drugs) is unlawful. But when the statute does not expressly prohibit the making
of the contract, courts examine a number of factors, as discussed in involving the apparently innocent sale
of a jewelry manufacturing firm whose real business was making marijuana-smoking paraphernalia.

Types of Bargains Made Illegal by Statute
Gambling Contracts
All states have regulations affecting gambling (wagering) contracts because gambling tends to be an
antiutilitarian activity most attractive to those who can least afford it, because gambling tends to reinforce
fatalistic mind-sets fundamentally incompatible with capitalism and democracy, because gambling can be
addictive, and because gambling inevitably attracts criminal elements lured by readily available money.
With the spread of antitax enthusiasms over the last thirty-some years, however, some kinds of gambling
have been legalized and regulated, including state-sponsored lotteries. Gambling is betting on an outcome
of an event over which the bettors have no control where the purpose is to play with the risk.
But because the outcome is contingent on events that lie outside the power of the parties to control does
not transform a bargain into a wager. For example, if a gardener agrees to care for the grounds of a
septuagenarian for life in return for an advance payment of $10,000, the uncertainty of the date of the
landowner’s death does not make the deal a wager. The parties have struck a bargain that accurately
assesses, to the satisfaction of each, the risks of the contingency in question. Likewise, the fact that an
agreement is phrased in the form of a wager does not make it one. Thus a father says to his daughter, “I’ll
bet you can’t get an A in organic chemistry. If you do, I’ll give you $50.” This is a unilateral contract, the

Saylor URL: http://www.saylor.org/books

Saylor.org
409

consideration to the father being the daughter’s achieving a good grade, a matter over which she has
complete control.
Despite the general rule against enforcing wagers, there are exceptions, most statutory but some rooted in
the common law. The common law permits the sale or purchase of securities: Sally invests $6,000 in
stock in Acme Company, hoping the stock will increase in value, though she has no control over the firm’s
management. It is not called gambling; it is considered respectable risk taking in the capitalist system, or
“entrepreneurialism.” (It really is gambling, though, similar to horse-race gambling.) But because there
are speculative elements to some agreements, they are subject to state and federal regulation.
Insurance contracts are also speculative, but unless one party has no insurable interest (a concern for the
person or thing insured) in the insured, the contract is not a wager. Thus if you took out a life insurance
contract on the life of someone whose name you picked out of the phone book, the agreement would be
void because you and the insurance company would have been gambling on a contingent event. (You bet
that the person would die within the term of the policy, the insurance company that she would not.) If,
however, you insure your spouse, your business partner, or your home, the contingency does not make the
policy a wagering agreement because you will have suffered a direct loss should it occur, and the
agreement, while compensating for a possible loss, does not create a new risk just for the “game.”

Sunday Contracts
At common law, contracts entered into on Sundays, as well as other commercial activities, were valid and
enforceable. But a separate, religious tradition that traces to the Second Commandment frowned on work
performed on “the Lord’s Day.” In 1781 a New Haven city ordinance banning Sunday work was printed on
blue paper, and since that time such laws have been known as blue laws. The first statewide blue law was
enacted in the United States in 1788; it prohibited travel, work, sports and amusements, and the carrying
on of any business or occupation on Sundays. The only exceptions in most states throughout most of the
nineteenth century were mutual promises to marry and contracts of necessity or charity. As the Puritan
fervor wore off, and citizens were, more and more, importuned to consider themselves “consumers” in a
capitalistic economic system, the laws have faded in importance and are mostly repealed, moribund, or
unenforced. Washington State, up until 2008, completely prohibited hard alcohol sales on Sunday, and all
liquor stores were closed, but subsequently the state—desperate for tax revenue—relaxed the prohibition.

Saylor URL: http://www.saylor.org/books

Saylor.org
410

Usury
A usury statute is one that sets the maximum allowable interest that may be charged on a loan; usury is
charging illegal interest rates. Formerly, such statutes were a matter of real importance because the
penalty levied on the lender—ranging from forfeiture of the interest, or of both the principal and the
interest, or of some part of the principal—was significant. But usury laws, like Sunday contract laws, have
been relaxed to accommodate an ever-more-frenzied consumer society. There are a number of
transactions to which the laws do not apply, varying by state: small consumer loans, pawn shop loans,
payday loans, and corporate loans. In Marquette v. First Omaha Service Corp., the Supreme Court ruled
that a national bank could charge the highest interest rate allowed in its home state to customers living
anywhere in the United States, including states with restrictive interest caps.

[1]

Thus it was that in 1980

Citibank moved its credit card headquarters from cosmopolitan New York City to the somewhat less
cosmopolitan Sioux Falls, South Dakota. South Dakota had recently abolished its usury laws, and so, as
far as credit-card interest rates, the sky was the limit. That appealed to Citibank and a number of other
financial institutions, and to the state: it became a major player in the US financial industry, garnering
many jobs.

[2]

Licensing Statutes
To practice most professions and carry on the trade of an increasing number of occupations, states require
that providers of services possess licenses—hairdressers, doctors, plumbers, real estate brokers, and egg
inspectors are among those on a long list. As sometimes happens, though, a person may contract for the
services of one who is unlicensed either because he is unqualified and carrying on his business without a
license or because for technical reasons (e.g., forgetting to mail in the license renewal application) he does
not possess a license at the moment. Robin calls Paul, a plumber, to install the pipes for her new kitchen.
Paul, who has no license, puts in all the pipes and asks to be paid. Having discovered that Paul is
unlicensed, Robin refuses to pay. May Paul collect?
To answer the question, a three-step analysis is necessary. First, is a license required? Some occupations
may be performed without a license (e.g., lawn mowing). Others may be performed with or without
certain credentials, the difference lying in what the professional may tell the public. (For instance, an
accountant need not be a certified public accountant to carry on most accounting functions.) Let us
assume that the state requires everyone who does any sort of plumbing for pay to have a valid license.
Saylor URL: http://www.saylor.org/books

Saylor.org
411

The second step is to determine whether the licensing statute explicitly bars recovery by someone who has
performed work while unlicensed. Some do; many others contain no specific provision on the point.
Statutes that do bar recovery must of course govern the courts when they are presented with the question.
If the statute is silent, courts must, in the third step of the analysis, distinguish between “regulatory” and
“revenue” licenses. A regulatory license is intended to protect the public health, safety, and welfare. To
obtain these licenses, the practitioner of the art must generally demonstrate his or her abilities by taking
some sort of examination, like the bar exam for lawyers or the medical boards for doctors. A plumber’s or
electrician’s licensing requirement might fall into this category. A revenue license generally requires no
such examination and is imposed for the sake of raising revenue and to ensure that practitioners register
their address so they can be found if a disgruntled client wants to serve them legal papers for a lawsuit.
Some revenue licenses, in addition to requiring registration, require practitioners to demonstrate that
they have insurance. A license to deliver milk, open to anyone who applies and pays the fee, would be an
example of a revenue license. (In some states, plumbing licenses are for revenue purposes only.)
Generally speaking, failure to hold a regulatory license bars recovery, but the absence of a revenue or
registration license does not—the person may obtain the license and then move to recover. See for an
example of a situation in which the state statute demands practitioners be licensed.

KEY TAKEAWAY

Gambling, interest rates, and Sunday contracts are among the types of contracts that have, variously, been
subject to legislative illegality. Laws may require certain persons to have licenses in order to practice a
trade or profession. Whether an unlicensed person is barred from recovering a fee for service depends on
the language of the statute and the purpose of the requirement: if it is a mere revenue-raising or
registration statute, recovery will often be allowed. If the practitioner is required to prove competency, no
recovery is possible for an unlicensed person.

EXERCISES

1.

List the typical kinds of contracts made illegal by statute.

2.

Why are some practitioners completely prohibited from collecting a fee for service if they don’t have a
license, and others allowed to collect the fee after they get the license?

3.

If no competency test is required, why do some statutes require the practitioner to be licensed?
4.

[1] Marquette v. First Omaha Service Corp., 439 US 299 (1978).

Saylor URL: http://www.saylor.org/books

Saylor.org
412

5.

[2] See Thomas M. Reardon, “T. M. Reardon’s first-hand account of Citibank’s move to South
Dakota,” NorthWestern Financial Review, September 15, 2004, accessed March 1,
2011, http://www.highbeam.com/doc/1P3-708279811.html. Mr. Reardon was a member of the South
Dakota Bankers’ Association.

12.3 Bargains Made Illegal by Common Law

LEARNING OBJECTIVE

1.

Understand what contracts or bargains have been declared illegal by courts.

Overview
Public policy is expressed by courts as well as legislatures. In determining whether to enforce a contract
where there is no legislative dictate, courts must ordinarily balance the interests at stake. To strike the
proper balance, courts must weigh the parties’ expectations, the forfeitures that would result from denial
of enforcement, and the public interest favoring enforcement against these factors: the strength of the
policy, whether denying enforcement will further the policy, the seriousness and deliberateness of the
violation, and how direct the connection is between the misconduct and the contractual term to be
enforced.

[1]

Types of Bargains Made Illegal by Common Law
Common-Law Restraint of Trade
One of the oldest public policies evolved by courts is the common-law prohibition against restraint of
trade. From the early days of industrialism, the courts took a dim view of ostensible competitors who
agreed among themselves to fix prices or not to sell in each other’s territories. Since 1890, with the
enactment of the Sherman Act, the law of restraint of trade has been absorbed by federal and state
antitrust statutes. But the common-law prohibition still exists. Though today it is concerned almost
exclusively with promises not to compete in sales of businesses and employment contracts, it can arise in
other settings. For example, George’s promise to Arthur never to sell the parcel of land that Arthur is
selling to him is void because it unreasonably restrains trade in the land.

Saylor URL: http://www.saylor.org/books

Saylor.org
413

The general rule is one of reason: not every restraint of trade is unlawful; only unreasonable ones are. As
the Restatement puts it, “Every promise that relates to business dealings or to a professional or other
gainful occupation operates as a restraint in the sense that it restricts the promisor’s future activity. Such
a promise is not, however, unenforceable, unless the restraint that it imposes is unreasonably detrimental
to the smooth operation of a freely competitive private economy.”

[2]

An agreement that restrains trade

will be construed as unreasonable unless it is ancillary to a legitimate business interest and is no greater
than necessary to protect the legitimate interest. Restraint-of-trade cases usually arise in two settings: (1)
the sale of a business and an attendant agreement not to compete with the purchasers and (2) an
employee’s agreement not to compete with the employer should the employee leave for any reason.

Sale of a Business
A first common area where a restraint-of-trade issue may arise is with the sale of a business. Regina sells
her lingerie store to Victoria and promises not to establish a competing store in town for one year. Since
Victoria is purchasing Regina’s goodwill (the fact that customers are used to shopping at her store), as
well as her building and inventory, there is clearly a property interest to be protected. And the
geographical limitation (“in town”) is reasonable if that is where the store does business. But if Regina had
agreed not to engage in any business in town, or to wait ten years before opening up a new store, or not to
open up a new store anywhere within one hundred miles of town, she could avoid the noncompetition
terms of the contract because the restraint in each case (nature, duration, and geographic area of
restraint) would have been broader than necessary to protect Victoria’s interest. Whether the courts will
uphold an agreement not to compete depends on all the circumstances of the particular case, as the
Connecticut barber in Section 12.5.3 "Unconscionability" discovered.

Employment Noncompete Agreements
A second common restraint-of-trade issue arises with regard to noncompete agreements in employment
contracts. As a condition of employment by the research division of a market research firm, Bruce, a
product analyst, is required to sign an agreement in which he promises, for a period of one year after
leaving the company, not to “engage, directly or indirectly, in any business competing with the company
and located within fifty miles of the company’s main offices.” The principal reason recited in the
agreement for this covenant not to compete is that by virtue of the employment, Bruce will come to learn a
variety of internal secrets, including client lists, trade or business secrets, reports, confidential business
Saylor URL: http://www.saylor.org/books

Saylor.org
414

discussions, ongoing research, publications, computer programs, and related papers. Is this agreement a
lawful restraint of trade?
Here both the property interest of the employer and the extent of the restraint are issues. Certainly an
employer has an important competitive interest in seeing that company information not walk out the door
with former employees. Nevertheless, a promise by an employee not to compete with his or her former
employer is scrutinized carefully by the courts, and an injunction (an order directing a person to stop
doing what he or she should not do) will be issued cautiously, partly because the prospective employee is
usually confronted with a contract of adhesion (take it or leave it) and is in a weak bargaining position
compared to the employer, and partly because an injunction might cause the employee’s unemployment.
Many courts are not enthusiastic about employment noncompete agreements. The California Business
and Professions Code provides that “every contract by which anyone is restrained from engaging in a
lawful profession, trade, or business of any kind is to that extent void.”

[3]

As a result of the statute, and to

promote entrepreneurial robustness, California courts typically interpret the statute broadly and refuse to
enforce noncompete agreements. Other states are less stingy, and employers have attempted to avoid the
strictures of no-enforcement state rulings by providing that their employment contracts will be
interpreted according to the law of a state where noncompetes are favorably viewed.
If a covenant not to compete is ruled unlawful, the courts can pursue one of three courses by way of
remedy. A court can refuse to enforce the entire covenant, freeing the employee to compete thenceforth.
The court could delete from the agreement only that part that is unreasonable and enforce the remainder
(the “blue pencil” rule). In some states, the courts have moved away from this rule and have actually taken
to rewriting the objectionable clause themselves. Since the parties intended that there be some form of
restriction on competition, a reasonable modification would achieve a more just result.

[4]

Unconscionable Contracts
Courts may refuse to enforce unconscionable contracts, those that are very one-sided, unfair, the product
of unequal bargaining power, or oppressive; a court may find the contract divisible and enforce only the
parts that are not unconscionable.
The common-law rule is reflected in Section 208 of the Restatement: “If a contract or term thereof is
unconscionable at the time the contract is made a court may refuse to enforce the contract, or may enforce

Saylor URL: http://www.saylor.org/books

Saylor.org
415

the remainder of the contract without the unconscionable term, or may so limit the application of any
unconscionable term as to avoid any unconscionable result.”
And the Uniform Commercial Code (UCC) (again, of course, a statute, not common law) provides a
similar rule in Section 2-302(1): “If the court as a matter of law finds the contract or any clause of the
contract to have been unconscionable at the time it was made the court may refuse to enforce the contract,
or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the
application of any unconscionable clause as to avoid any unconscionable result.”
Unconscionable is not defined in the Restatement or the UCC, but cases have given gloss to the meaning,
as in Section 12.5.3 "Unconscionability", Williams v. Walker-Thomas Furniture Co., a well-known early
interpretation of the section by the DC Court of Appeals.
Unconscionability may arise procedurally or substantively. A term is procedurally unconscionable if it is
imposed upon the “weaker” party because of fine or inconspicuous print, unexpected placement in the
contract, lack of opportunity to read the term, lack of education or sophistication that precludes
understanding, or lack of equality of bargaining power. Substantive unconscionability arises where the
affected terms are oppressive and harsh, where the term deprives a party of any real remedy for breach.
Most often—but not always—courts find unconscionable contracts in the context of consumer transactions
rather than commercial transactions. In the latter case, the assumption is that the parties tend to be
sophisticated businesspeople able to look out for their own contract interests.

Exculpatory Clauses
The courts have long held that public policy disfavors attempts to contract out of tort
liability. Exculpatory clauses that exempt one party from tort liability to the other for harm caused
intentionally or recklessly are unenforceable without exception. A contract provision that exempts a party
from tort liability for negligence is unenforceable under two general circumstances: (1) when it “exempts
an employer from liability to an employee for injury in the course of his employment” or (2) when it
exempts one charged with a duty of public service and who is receiving compensation from liability to one
to whom the duty is owed.

[5]

Contract terms with offensive exculpatory clauses may be considered

somewhat akin to unconscionability.
Put shortly, exculpatory clauses are OK if they are reasonable. Put not so shortly, exculpatory clauses will
generally be held valid if (1) the agreement does not involve a business generally thought suitable for
Saylor URL: http://www.saylor.org/books

Saylor.org
416

public regulation (a twenty-kilometer bicycle race, for example, is probably not one thought generally
suitable for public regulation, whereas a bus line is); (2) the party seeking exculpation is not performing a
business of great importance to the public or of practical necessity for some members of the public; (3) the
party does not purport to be performing the service to just anybody who comes along (unlike the bus
line); (4) the parties are dealing at arms’ length, able to bargain about the contract; (5) the person or
property of the purchaser is not placed under control of the seller, subject to his or his agent’s
carelessness; or (6) the clause is conspicuous and clear.

[6]

Obstructing the Administration of Justice or Violating a Public Duty
It is well established under common law that contracts that would interfere with the administration of
justice or that call upon a public official to violate a public duty are void and unenforceable. Examples of
such contracts are numerous: to conceal or compound a crime, to pay for the testimony of a witness in
court contingent on the court’s ruling, to suppress evidence by paying a witness to leave the state, or to
destroy documents. Thus, in an unedifying case in Arkansas, a gambler sued a circuit court judge to
recover $1,675 allegedly paid to the judge as protection money, and the Arkansas Supreme Court affirmed
the dismissal of the suit, holding, “The law will not aid either party to the alleged illegal and void
contract…‘but will leave them where it finds them, if they have been equally cognizant of the
illegality.’”

[7]

Also in this category are bribes, agreements to obstruct or delay justice (jury tampering,

abuse of the legal process), and the like.

Family Relations
Another broad area in which public policy intrudes on private contractual arrangements is that of
undertakings between couples, either prior to or during marriage. Marriage is quintessentially a
relationship defined by law, and individuals have limited ability to change its scope through legally
enforceable contracts. Moreover, marriage is an institution that public policy favors, and agreements that
unreasonably restrain marriage are void. Thus a father’s promise to pay his twenty-one-year-old daughter
$100,000 if she refrains from marrying for ten years would be unenforceable. However, a promise in a
postnuptial (after marriage) agreement that if the husband predeceases the wife, he will provide his wife
with a fixed income for as long as she remains unmarried is valid because the offer of support is related to
the need. (Upon remarriage, the need would presumably be less pressing.) Property settlements before,
during, or upon the breakup of a marriage are generally enforceable, since property is not considered to
Saylor URL: http://www.saylor.org/books

Saylor.org
417

be an essential incident of marriage. But agreements in the form of property arrangements that tend to be
detrimental to marriage are void—for example, a prenuptial (premarital) contract in which the wife-to-be
agrees on demand of the husband-to-be to leave the marriage and renounce any claims upon the
husband-to-be at any time in the future in return for which he will pay her $100,000. Separation
agreements are not considered detrimental to marriage as long as they are entered after or in
contemplation of immediate separation; but a separation agreement must be “fair” under the
circumstances, and judges may review them upon challenge. Similarly, child custody agreements are not
left to the whim of the parents but must be consistent with the best interest of the child, and the courts
retain the power to examine this question.
The types of contracts or bargains that might be found illegal are innumerable, limited only by the
ingenuity of those who seek to overreach.

KEY TAKEAWAY

Courts will not enforce contracts that are, broadly speaking, contrary to public policy. These include some
noncompete agreements, exculpatory clauses, unconscionable bargains, contracts to obstruct the public
process or justice, and contracts interfering with family relations.

EXERCISES

1.

Why are employment noncompete agreements viewed less favorably than sale-of-business noncompete
agreements?

2.

Can a person by contract exculpate herself from liability for gross negligence? For ordinary negligence?

3.

A parking lot agreement says the parking lot is “not responsible for loss of contents or damage to the
vehicle.” Is that acceptable? Explain.

4.

A valet parking lot agreement—where the car owner gives the keys to the attendant who parks the car—
has the same language as that for the lot in Exercise 3. Is that acceptable? Explain.
5.

[1] Restatement (Second) of Contracts, Section 178.

6.

[2] Restatement (Second) of Contracts, Section 186(a).

7.

[3] California Business and Professions Code, Section 16600.

8.

[4] Raimondo v. Van Vlerah, 325 N.E.2d 544 (Ohio 1975).

9.

[5] Restatement (Second) of Contracts, Section 195.

10. [6] Henrioulle v. Marin Ventures, Inc., 573 P.2d 465 (Calif. 1978).
Saylor URL: http://www.saylor.org/books

Saylor.org
418

11. [7] Womack v. Maner, 301 S.W.2d 438 (Ark. 1957).

12.4 Effect of Illegality and Exceptions

LEARNING OBJECTIVES

1.

Recognize that courts will not enforce illegal bargains.

2.

Know that there are exceptions to that rule.

Effect of Illegality
The general rule is this: courts will not enforce illegal bargains. The parties are left where the court found
them, and no relief is granted: it’s a hands-off policy. The illegal agreement is void, and that a wrongdoer
has benefited to the other’s detriment does not matter.
For example, suppose a specialty contractor, statutorily required to have a license, constructs a waterslide
for Plaintiff, when the contractor knew or should have known he was unlicensed. Plaintiff discovers the
impropriety and refuses to pay the contractor $80,000 remaining on the deal. The contractor will not get
paid.

[1]

In another example, a man held himself out to be an architect in a jurisdiction requiring that

architects pass a test to be licensed. He was paid $80,000 to design a house costing $900,000. The
project was late and over budget, and the building violated relevant easement building-code rules. The
unlicensed architect was not allowed to keep his fee.

[2]

Exceptions
As always in the law, there are exceptions. Of relevance here are situations where a court might permit
one party to recover: party withdrawing before performance, party protected by statute, party not equally
at fault, excusable ignorance, and partial illegality.

Party Withdrawing before Performance
Samantha and Carlene agree to bet on a soccer game and deliver their money to the stakeholder.
Subsequently, but before the payout, Carlene decides she wants out; she can get her money from the
stakeholder. Ralph hires Jacob for $5,000 to arrange a bribe of a juror. Ralph has a change of heart; he
can get his money from Jacob.

Saylor URL: http://www.saylor.org/books

Saylor.org
419

Party Protected by Statute
An airline pilot, forbidden by federal law from working overtime, nevertheless does so; she would be
entitled to payment for the overtime worked. Securities laws forbid the sale or purchase of unregistered
offerings—such a contract is illegal; the statute allows the purchaser rescission (return of the money paid).
An attorney (apparently unwittingly) charged his client beyond what the statute allowed for procuring for
the client a government pension; the pensioner could get the excess from the attorney.

Party Not Equally at Fault
One party induces another to make an illegal contract by undue influence, fraud, or duress; the victim can
recover the consideration conveyed to the miscreant if possible.

Excusable Ignorance
A woman agrees to marry a man not knowing that he is already married; bigamy is illegal, the marriage is
void, and she may sue him for damages. A laborer is hired to move sealed crates, which contain
marijuana; it is illegal to ship, sell, or use marijuana, but the laborer is allowed payment for his services.

Partial Illegality
A six-page employment contract contains two paragraphs of an illegal noncompete agreement. The illegal
part is thrown out, but the legal parts are enforceable.

KEY TAKEAWAY

There are a number of exceptions to the general rule that courts give no relief to either party to an illegal
contract. The rule may be relaxed in cases where justice would be better served than by following the
stricture of hands off.

EXERCISES

1.

When, in general, will a court allow a party relief from an illegal contract (or bargain)?

2.

A and B engage in a game of high-stakes poker under circumstances making the game illegal in the
jurisdiction. A owes B $5,000 when A loses. When A does not pay, B sues. Does B get the money? What if
A had paid B the $5,000 and then sued to get it back?
3.

[1] Pacific Custom Pools, Inc. v. Turner Construction, 94 Cal. Rptr. 2d 756 (Calif. 2000).

4.

[2] Ransburg v. Haase, 586 N.E. 2d 1295 (Ill. Ct. App. 1992).

Saylor URL: http://www.saylor.org/books

Saylor.org
420

12.5 Cases
Extension of Statutory Illegality Based on Public Policy
Bovard v. American Horse Enterprises
247 Cal. Rptr. 340 (Calif. 1988)
[Bovard sued Ralph and American Horse Enterprises (a corporation) to recover on promissory
notes that were signed when Ralph purchased the corporation, ostensibly a jewelry-making
business. The trial court dismissed Bovard’s complaint.]
Puglia, J.
The court found that the corporation predominantly produced paraphernalia used to smoke marijuana
[roach clips and bongs] and was not engaged significantly in jewelry production, and that Bovard had
recovered the corporate machinery through self-help [i.e., he had repossessed it]. The parties do not
challenge these findings. The court acknowledged that the manufacture of drug paraphernalia was not
itself illegal in 1978 when Bovard and Ralph contracted for the sale of American Horse Enterprises, Inc.
However, the court concluded a public policy against the manufacture of drug paraphernalia was implicit
in the statute making the possession, use and transfer of marijuana unlawful. The trial court held the
consideration for the contract was contrary to the policy of express law, and the contract was therefore
illegal and void. Finally, the court found the parties were in pari delicto [equally at fault] and thus with
respect to their contractual dispute should be left as the court found them.
The trial court concluded the consideration for the contract was contrary to the policy of the law as
expressed in the statute prohibiting the possession, use and transfer of marijuana. Whether a contract is
contrary to public policy is a question of law to be determined from the circumstances of the particular
case. Here, the critical facts are not in dispute. Whenever a court becomes aware that a contract is illegal,
it has a duty to refrain from entertaining an action to enforce the contract. Furthermore the court will not
permit the parties to maintain an action to settle or compromise a claim based on an illegal contract.…
[There are several] factors to consider in analyzing whether a contract violates public policy: “Before
labeling a contract as being contrary to public policy, courts must carefully inquire into the nature of the
conduct, the extent of public harm which may be involved, and the moral quality of the conduct of the
parties in light of the prevailing standards of the community [Citations]”
These factors are more comprehensively set out in the Restatement Second of Contracts section 178:
Saylor URL: http://www.saylor.org/books

Saylor.org
421

(1) A promise or other term of an agreement is unenforceable on grounds of public policy if
legislation provides that it is unenforceable or the interest in its enforcement is clearly
outweighed in the circumstances by a public policy against the enforcement of such terms.
(2) In weighing the interest in the enforcement of a term, account is taken of
(a) the parties’ justified expectations,
(b) any forfeiture that would result if enforcement were denied, and
(c) any special public interest in the enforcement of the particular term.
(3) In weighing a public policy against enforcement of a term, account is taken of
(a) the strength of that policy as manifested by legislation or judicial decisions,
(b) the likelihood that a refusal to enforce the term will further that policy,
(c) the seriousness of any misconduct involved and the extent to which it was deliberate, and
(d) the directness of the connection between that misconduct and the term.
Applying the Restatement test to the present circumstances, we conclude the interest in enforcing this
contract is very tenuous. Neither party was reasonably justified in expecting the government would not
eventually act to geld American Horse Enterprises, a business harnessed to the production of
paraphernalia used to facilitate the use of an illegal drug. Moreover, although voidance of the contract
imposed a forfeiture on Bovard, he did recover the corporate machinery, the only assets of the business
which could be used for lawful purposes, i.e., to manufacture jewelry. Thus, the forfeiture was
significantly mitigated if not negligible. Finally, there is no special public interest in the enforcement of
this contract, only the general interest in preventing a party to a contract from avoiding a debt.
On the other hand, the Restatement factors favoring a public policy against enforcement of this contract
are very strong. As we have explained, the public policy against manufacturing paraphernalia to facilitate
the use of marijuana is strongly implied in the statutory prohibition against the possession, use, etc., of
marijuana, a prohibition which dates back at least to 1929.…Obviously, refusal to enforce the instant
contract will further that public policy not only in the present circumstances but by serving notice on
manufacturers of drug paraphernalia that they may not resort to the judicial system to protect or advance
their business interests. Moreover, it is immaterial that the business conducted by American Horse
Enterprises was not expressly prohibited by law when Bovard and Ralph made their agreement since both
parties knew that the corporation’s products would be used primarily for purposes which were expressly
Saylor URL: http://www.saylor.org/books

Saylor.org
422

illegal. We conclude the trial court correctly declared the contract contrary to the policy of express law and
therefore illegal and void.

CASE QUESTIONS

1.

Why did the court think it was significant that Bovard had repossessed the jewelry-making equipment?

2.

What did Bovard want in this case?

3.

If it was not illegal to make bongs and roach clips, why did the court determine that this contract should
not be enforced?

Unlicensed Practitioner Cannot Collect Fee
Venturi & Company v. Pacific Malibu Development Corp.
172 Cal.App.4th 1417 (Calif. Ct. App. 2009)
Rubin, J.
In June 2003, plaintiff Venturi & Company LLC and defendant Pacific Malibu Development Corp. entered
into a contract involving development of a high-end resort on undeveloped property on the Bahamian
island of Little Exuma. Under the contract, plaintiff agreed to serve as a financial advisor and find
financing for the Little Exuma project.…[P]laintiff was entitled to some payment under the contract even
if plaintiff did not secure financing for the project [called a success fee].
After signing the contract, plaintiff contacted more than 60 potential sources of financing for the
project.…[I]n the end, defendants did not receive financing from any source that plaintiff had identified.
Defendants terminated the contract in January 2005. Two months earlier, however, defendants had
signed a [financing agreement] with the Talisker Group. Plaintiff was not involved in defendants’
negotiations with the Talisker Group.…Nevertheless, plaintiff claimed the contract’s provision for a
success fee entitled plaintiff to compensation following the [agreement]. When defendants refused to pay
plaintiff’s fee, plaintiff sued defendants for the fee and for the reasonable value of plaintiff’s services.
Defendants moved for summary judgment. They argued plaintiff had provided the services of a real estate
broker by soliciting financing for the Little Exuma project yet did not have a broker’s license. Thus,
defendants asserted…the Business and Professions Code barred plaintiff from receiving any compensation
as an unlicensed broker.…Plaintiff opposed summary judgment. It argued that one of its managing
principals, Jane Venturi, had a real estate sales license and was employed by a real estate broker (whom
Saylor URL: http://www.saylor.org/books

Saylor.org
423

plaintiff did not identify) when defendants had signed their term sheet with the Talisker Group, the
document that triggered plaintiff’s right to a fee.
The court entered summary judgment for defendants. The court found plaintiff had acted as a real estate
broker when working on the Little Exuma project. The court pointed, however, to plaintiff’s lack of
evidence that Jane Venturi’s unnamed broker had employed or authorized her to work on the
project.…[Summary judgment was issued in favor of defendants, denying plaintiff any recovery.] This
appeal followed.
The court correctly ruled plaintiff could not receive compensation for providing real estate broker services
to defendants because plaintiff was not a licensed broker. (Section 11136 [broker’s license required to
collect compensation for broker services].) But decisions such as Lindenstadt [Citation] establish that the
court erred in denying plaintiff compensation to the extent plaintiff’s services were not those of a real
estate broker. In Lindenstadt, the parties entered into 25 to 30 written agreements in which the plaintiff
promised to help the defendant find businesses for possible acquisition. After the plaintiff found a number
of such businesses, the defendant refused to compensate the plaintiff. The defendant cited the plaintiff’s
performance of broker’s services without a license as justifying its refusal to pay. On appeal, the appellate
court rejected the defendant’s sweeping contention that the plaintiff’s unlicensed services
for somebusiness opportunities meant the plaintiff could not receive compensation forany business
opportunity. Rather, the appellate court directed the trial court to examine individually each business
opportunity to determine whether the plaintiff acted as an unlicensed broker for that transaction or
instead provided only services for which it did not need a broker’s license.
Likewise here, the contract called for plaintiff to provide a range of services, some apparently requiring a
broker’s license, others seemingly not. Moreover, and more to the point, plaintiff denied having been
involved in arranging, let alone negotiating, defendants’ placement of Securities with the Talisker Group
for which plaintiff claimed a “success fee” under the contract’s provision awarding it a fee even if it had no
role in procuring the financing. Thus, triable issues existed involving the extent to which plaintiff provided
either unlicensed broker services or, alternatively, non-broker services for which it did not need a license.
(Accord: [Citation] [severability allowed partial enforcement of personal manager employment contract
when license required for some, but not all, services rendered under the contract].)

Saylor URL: http://www.saylor.org/books

Saylor.org
424

[T]he contract here…envisioned plaintiff directing its efforts toward many potential sources of financing.
As to some of those sources, plaintiff may have crossed the line into performing broker services. But for
other sources, plaintiff may have provided only financial and marketing advice for which it did not need a
broker’s license. (See, e.g. [Citation] [statute barring unlicensed contractor from receiving fees for some
services did not prohibit recovery for work not within scope of licensing statute].) And finally, as to the
Talisker Group, plaintiff may have provided even less assistance than financial and marketing advice,
given that plaintiff denied involvement with the group. Whether plaintiff crossed the line into providing
broker services is thus a triable issue of fact that we cannot resolve on summary judgment.
…Plaintiff…did not have a broker’s license, and therefore was not entitled to compensation for broker’s
services. Plaintiff contends it was properly licensed because one of its managers, Jane Venturi, obtained a
real estate sales license in February 2004. Thus, she, and plaintiff claims by extension itself, were licensed
when defendants purportedly breached the contract by refusing to pay plaintiff months later for the
Talisker Group placement. Jane Venturi’s sales license was not, however, sufficient; only a licensed broker
may provide broker services. A sales license does not permit its holder to represent another unless the
salesperson acts under a broker’s authority.
The judgment for defendants is vacated, and the trial court is directed to enter a new order denying
defendants’ motion for summary judgment.…

CASE QUESTIONS

1.

Why did the plaintiff think it should be entitled to full recovery under the contract, including for services
rendered as a real estate broker? Why did the court deny that?

2.

Even if the plaintiff were not a real estate broker, why would that mean it could not recover for real
estate services provided to the defendant?

3.

The appeals court remanded the case; what did it suggest the plaintiff should recover on retrial?

Unconscionability
Williams v. Walker-Thomas Furniture Co.
350 F.2d 445 (D.C. Ct. App. 1965)
Wright, J.

Saylor URL: http://www.saylor.org/books

Saylor.org
425

Appellee, Walker-Thomas Furniture Company, operates a retail furniture store in the District of
Columbia. During the period from 1957 to 1962 each appellant in these cases purchased a number of
household items from Walker-Thomas, for which payment was to be made in installments. The terms of
each purchase were contained in a printed form contract which set forth the value of the purchased item
and purported to lease the item to appellant for a stipulated monthly rent payment. The contract then
provided, in substance, that title would remain in Walker-Thomas until the total of all the monthly
payments made equaled the stated value of the item, at which time appellants could take title. In the event
of a default in the payment of any monthly installment, Walker-Thomas could repossess the item.
The contract further provided that ‘the amount of each periodical installment payment to be made by
(purchaser) to the Company under this present lease shall be inclusive of and not in addition to the
amount of each installment payment to be made by (purchaser) under such prior leases, bills or accounts;
and all payments now and hereafter made by (purchaser) shall be credited pro rata on all outstanding
leases, bills and accounts due the Company by (purchaser) at the time each such payment is made.’ The
effect of this rather obscure provision was to keep a balance due on every item purchased until the balance
due on all items, whenever purchased, was liquidated. As a result, the debt incurred at the time of
purchase of each item was secured by the right to repossess all the items previously purchased by the
same purchaser, and each new item purchased automatically became subject to a security interest arising
out of the previous dealings.
On May 12, 1962, appellant Thorne purchased an item described as a daveno, three tables, and two lamps,
having total stated value of $391.11 [about $2,800 in 2011 dollars]. Shortly thereafter, he defaulted on his
monthly payments and appellee sought to replevy [repossess] all the items purchased since the first
transaction in 1958. Similarly, on April 17, 1962, appellant Williams bought a stereo set of stated value of
$514.95 [about $3,600 in 2011 dollars]. She too defaulted shortly thereafter, and appellee sought to
replevy all the items purchased since December, 1957. The Court of General Sessions granted judgment
for appellee. The District of Columbia Court of Appeals affirmed, and we granted appellants’ motion for
leave to appeal to this court.
Appellants’ principal contention, rejected by both the trial and the appellate courts below, is that these
contracts, or at least some of them, are unconscionable and, hence, not enforceable. [In its opinion the
lower court said:]
Saylor URL: http://www.saylor.org/books

Saylor.org
426

The record reveals that prior to the last purchase appellant had reduced the balance in her
account to $164. The last purchase, a stereo set, raised the balance due to $678. Significantly, at
the time of this and the preceding purchases, appellee was aware of appellant’s financial position.
The reverse side of the stereo contract listed the name of appellant’s social worker and her $218
monthly stipend from the government. Nevertheless, with full knowledge that appellant had to
feed, clothe and support both herself and seven children on this amount, appellee sold her a $514
stereo set.
We cannot condemn too strongly appellee’s conduct. It raises serious questions of sharp practice
and irresponsible business dealings. A review of the legislation in the District of Columbia
affecting retail sales and the pertinent decisions of the highest court in this jurisdiction disclose,
however, no ground upon which this court can declare the contracts in question contrary to
public policy. We note that were the Maryland Retail Installment Sales Act…or its equivalent, in
force in the District of Columbia, we could grant appellant appropriate relief. We think Congress
should consider corrective legislation to protect the public from such exploitive contracts as were
utilized in the case at bar.
We do not agree that the court lacked the power to refuse enforcement to contracts found to be
unconscionable. In other jurisdictions, it has been held as a matter of common law that unconscionable
contracts are not enforceable. While no decision of this court so holding has been found, the notion that
an unconscionable bargain should not be given full enforcement is by no means novel.…
Since we have never adopted or rejected such a rule, the question here presented is actually one of first
impression.…[W]e hold that where the element of unconscionability is present at the time a contract is
made, the contract should not be enforced.
Unconscionability has generally been recognized to include an absence of meaningful choice on the part of
one of the parties together with contract terms which are unreasonably favorable to the other party.
Whether a meaningful choice is present in a particular case can only be determined by consideration of all
the circumstances surrounding the transaction. In many cases the meaningfulness of the choice is negated
by a gross inequality of bargaining power. The manner in which the contract was entered is also relevant
to this consideration. Did each party to the contract, considering his obvious education or lack of it, have a
reasonable opportunity to understand the terms of the contract, or were the important terms hidden in a
Saylor URL: http://www.saylor.org/books

Saylor.org
427

maze of fine print and minimized by deceptive sales practices? Ordinarily, one who signs an agreement
without full knowledge of its terms might be held to assume the risk that he has entered a one-sided
bargain. But when a party of little bargaining power, and hence little real choice, signs a commercially
unreasonable contract with little or no knowledge of its terms, it is hardly likely that his consent, or even
an objective manifestation of his consent, was ever given to all the terms. In such a case the usual rule that
the terms of the agreement are not to be questioned should be abandoned and the court should consider
whether the terms of the contract are so unfair that enforcement should be withheld.…
In determining reasonableness or fairness, the primary concern must be with the terms of the contract
considered in light of the circumstances existing when the contract was made. The test is not simple, nor
can it be mechanically applied. The terms are to be considered ‘in the light of the general commercial
background and the commercial needs of the particular trade or case.’ Corbin suggests the test as being
whether the terms are ‘so extreme as to appear unconscionable according to the mores and business
practices of the time and place.’ We think this formulation correctly states the test to be applied in those
cases where no meaningful choice was exercised upon entering the contract. So ordered.
Danaher, J. (dissenting):
[The lower] court…made no finding that there had actually been sharp practice. Rather the appellant
seems to have known precisely where she stood.
There are many aspects of public policy here involved. What is a luxury to some may seem an outright
necessity to others. Is public oversight to be required of the expenditures of relief funds? A washing
machine, e.g., in the hands of a relief client might become a fruitful source of income. Many relief clients
may well need credit, and certain business establishments will take long chances on the sale of items,
expecting their pricing policies will afford a degree of protection commensurate with the risk. Perhaps a
remedy when necessary will be found within the provisions of the D.C. “Loan Shark” law, [Citation].
I mention such matters only to emphasize the desirability of a cautious approach to any such problem,
particularly since the law for so long has allowed parties such great latitude in making their own contracts.
I dare say there must annually be thousands upon thousands of installment credit transactions in this
jurisdiction, and one can only speculate as to the effect the decision in these cases will have.

CASE QUESTIONS

1.

Did the court here say that cross-collateral contracts are necessarily unconscionable?

Saylor URL: http://www.saylor.org/books

Saylor.org
428

2.

Why is it relevant that the plaintiff had seven children and was on welfare?

3.

Why did the defendant have a cross-collateral clause in the contract? What would happen if no such
clauses were allowed?

4.

What are the elements of unconscionability that the court articulates?

12.6 Summary and Exercises
Summary

In general, illegal contracts are unenforceable. The courts must grapple with two types of illegalities: (1)
statutory violations and (2) violations of public policy not expressly declared unlawful by statute. The
former include gambling contracts, contracts with unlicensed professionals, and Sunday contracts.
Contracts that violate public policy include many types of covenants not to compete. No general rule for
determining their legality can be given, except to say that the more rigid their restrictions against working
or competing, the less likely they will withstand judicial scrutiny. Other types of agreements that may
violate public policy and hence are unenforceable include provisions that waive tort liability and contracts
that interfere with family relationships.
The exceptions to the rule that illegal agreements will not be enforced and that courts leave the parties
where they are generally involve situations where the hands-off approach would lead to an unfair result:
where the parties are not equally at fault, where one is excusably ignorant or withdraws before
performance, or where one is protected by a statute. A court may sometimes divide a contract, enforcing
the legal part and not the illegal part.

1.

EXERCISES

Henrioulle was an unemployed widower with two children who received public assistance from the Marin
County (California) Department of Social Services. There was a shortage of housing for low-income
residents in Marin County. He entered into a lease agreement on a printed form by which the landlord
disclaimed any liability for any injury sustained by the tenants anywhere on the property. Henrioulle
fractured his wrist when he tripped on a rock on the common stairs in the apartment building. The
landlord had been having a hard time keeping the area clean. Is the disclaimer valid? Explain.
2.

Albert Bennett, an amateur cyclist, entered a bicycle race sponsored by the United States Cycling
Federation. He signed a release exculpating the federation for liability: “I further understand that

Saylor URL: http://www.saylor.org/books

Saylor.org
429

serious accidents occasionally occur during bicycle racing and that participants in bicycle racing
occasionally sustain mortal or serious personal injuries, and/or property damage, as a
consequence thereof. Knowing the risks of bicycle racing, nevertheless I hereby agree to assume
those risks and to release and hold harmless all the persons or entities mentioned above who
(through negligence or carelessness) might otherwise be liable to me (or my heirs or assigns) for
damages.”
During the race, Bennett was hit by an automobile that had been allowed on the otherwise
blocked-off street by agents of the defendant. Bennett sued; the trial court dismissed the case on
summary judgment. Bennett appealed. What was the decision on appeal?
3.

Ramses owned an industrial supply business. He contracted to sell the business to Tut. Clause VI
of their Agreement of Sale provided as follows: “In further consideration for the purchase, Ramses
agrees that he shall not compete, either directly or indirectly, in the same business as is conducted
by the corporation in its established territory.”
Two months after the sale, Ramses opened a competing business across the street from the
business now owned by Tut, who brought suit, asking the court to close Ramses’s business on the
basis of Clause VI. What should the court decide? Why?

4.

After taking a business law class at State U, Elke entered into a contract to sell her business law book to a
classmate, Matthew, for $45. As part of the same contract, she agreed to prepare a will for Matthew’s
mother for an additional $110. Elke prepared the will and sent the book to Matthew, but he refused to
pay her. Is she entitled to any payment? Explain.

5.

Elmo, a door-to-door salesman, entered into a contract to sell the Wilson family $320 worth of household
products on credit. The Wilsons later learned that Elmo had failed to purchase a city license to make
door-to-door sales and refused to pay him. May Elmo collect from the Wilsons? Why?

6.

Gardner purchased from Singer a sewing machine ($700) and three vacuums (about $250 each), one after
the other, on Singer’s “1 to 36 month plan.” Gardner defaulted after paying a total of $400 on account,
and Singer sued to repossess all the purchases. Gardner defended by claiming the purchase plan was
unconscionable and pointed to the Williams case () as controlling law (that cross-collateral contracts are
unconscionable). The trial court ruled for Gardner; Singer appealed. What was the result on appeal?

Saylor URL: http://www.saylor.org/books

Saylor.org
430

7.

Blubaugh leased a large farm combine from John Deere Leasing by signing an agreement printed on very
lightweight paper. The back side of the form was “written in such fine, light print as to be nearly
illegible.…The court was required to use a magnifying glass.” And the wording was “unreasonably
complex,” but it contained terms much in John Deere’s favor. When Blubaugh defaulted, John Deere
repossessed the combine, sold it for more than he had paid, and sued him for additional sums in
accordance with the default clauses on the back side of the lease. Blubaugh defended by asserting the
clauses were unconscionable. Is this a case of procedural, substantive, or no unconscionability? Decide.

8.

Sara Hohe, a fifteen-year-old junior at Mission Bay High School in San Diego, was injured during a campus
hypnotism show sponsored by the PTSA as a fund-raiser for the senior class. Hypnotism shows had been
held annually since 1980, and Sara had seen the previous year’s show. She was selected at random from a
group of many volunteers. Her participation in the “Magic of the Mind Show” was conditioned on signing
two release forms. Hohe’s father signed a form entitled “Mission Bay High School PTSA Presents Dr. Karl
Santo.” Hohe and her father both signed a form titled “Karl Santo Hypnotist,” releasing Santo and the
school district from all liability. During the course of the show, while apparently hypnotized, Hohe slid
from her chair and also fell to the floor about six times and was injured. She, through her father, then
sued the school district. The Hohes claimed the release was contrary to public policy; the trial court
dismissed the suit on summary judgment. Was the release contrary to public policy? Decide.

9.

In 1963 the Southern Railway Company was disturbed by an order issued by the Interstate Commerce
Commission, a federal agency, which would adversely affect the firm’s profit by some $13 million [about
$90 million in 2011 dollars]. Southern hired a lawyer, Robert Troutman, who was a friend of President
John F. Kennedy, to lobby the president that the latter might convince the attorney general, Robert
Kennedy, to back Southern’s position in a lawsuit against the ICC. It worked; Southern won. Southern then
refused to pay Troutman’s bill in the amount of $200,000 [about $14 million in 2011 dollars] and moved
for summary judgment dismissing Troutman’s claim, asserting—among other things—that contracts
whereby one person is hired to use his influence with a public official are illegal bargains. Should
summary judgment issue? Decide.

10. Buyer, representing himself to be experienced in timber negotiations, contracted to buy the timber on
Seller’s land. The first $11,500 would go to Buyer, the next $2,000 would go to Seller, and the rest would
be divided fifty-fifty after costs of removal of the timber. Buyer said the timber would be worth $18,000–
Saylor URL: http://www.saylor.org/books

Saylor.org
431

$20,000. When Seller discovered the timber was in fact worth more than $50,000, he sued, claiming the
contract was unconscionable. How should the court rule?

SELF-TEST QUESTIONS

1.

Gambling contracts are
a.

always unenforceable

b.

enforceable if written

c.

in effect enforceable in certain situations involving the sale of securities

d.

always enforceable when made with insurance companies
In State X, plumbers must purchase a license but do not have to pass an examination. This is an
example of

a.

a regulatory license
b.

a revenue license

c.

both a and b

d.

neither a nor b
A contract to pay a lobbyist to influence a public official is generally illegal.

a.

true
b.

false
Exculpatory clauses are sometimes enforceable when they relieve someone from liability for

a.

an intentional act
b.

recklessness

c.

negligence

d.

all of the above

An employee’s promise not to compete with the employer after leaving the company
a.

is never enforceable because it restrains trade
b.

is always enforceable if in writing

c.

is always enforceable

d.

is enforceable if related to the employer’s property interests

Saylor URL: http://www.saylor.org/books

Saylor.org
432

SELF-TEST ANSWERS
1.

c

2.

b

3.

b

4.

c

5.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
433

Chapter 13

Form and Meaning
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What kinds of contracts must be evidenced by some writing under the Statute of Frauds, what the
exceptions to the requirements are, and what satisfies a writing requirement

2.

What effect prior or contemporaneous “side” agreements have on a written contract

3.

How a contract is to be interpreted if its meaning is disputed

In four chapters, we have focused on the question of whether the parties created a valid contract and
have examined the requirements of (1) agreement (offer and acceptance), (2) real consent (free will,
knowledge, and capacity), (3) consideration, and (4) legality. Assuming that these requirements have
been met, we now turn to the form and meaning of the contract itself. Does the contract have to be in
a written form, and—if there is a dispute—what does the contract mean?

13.1 The Statute of Frauds

LEARNING OBJECTIVES

1.

Know which contracts are required to be evidenced by some writing to be enforceable.

2.

Understand the exceptions to that requirement.

3.

Recognize what the writing requirement means.

4.

Understand the effect of noncompliance with the Statute of Frauds.

Overview of the Statute of Frauds
The general rule is this: a contract need not be in writing to be enforceable. An oral agreement to pay a
high-fashion model $2 million to pose for photographs is as binding as if the language of the deal were
printed on vellum and signed in the presence of twenty bishops. For three centuries, however, a large
exception grew up around the Statute of Frauds, first enacted in England in 1677 under the formal name
“An Act for the Prevention of Frauds and Perjuries.” The Statute of Frauds requires that some contracts be
Saylor URL: http://www.saylor.org/books

Saylor.org
434

evidenced by a writing, signed by the party to be bound. The English statute’s two sections dealing with
contracts read as follows:
[Sect. 4]…no action shall be brought
1.

whereby to charge any executor or administrator upon any special promise, to answer damages
out of his own estate;

2. or whereby to charge the defendant upon any special promise to answer for the debt, default or
miscarriages of another person;
3. or to charge any person upon any agreement made upon consideration of marriage;
4. or upon any contract or sale of lands, tenements or hereditaments, or any interest in or
concerning them;
5.

or upon any agreement that is not to be performed within the space of one year from the making
thereof;
unless the agreement upon which such action shall be brought, or some memorandum or note
thereof, shall be in writing, and signed by the party to be charged therewith, or some other
person thereunto by him lawfully authorized.
[Sect. 17]…no contract for the sale of any goods, wares and merchandizes, for the price of ten
pounds sterling or upwards, shall be allowed to be good, except the buyer shall accept part of the
goods so sold, and actually receive the same, or give something in earnest to bind the bargain or
in part of payment, or that some note or memorandum in writing of the said bargain be made
and signed by the parties to be charged by such contract, or their agents thereunto lawfully
authorized.

As may be evident from the title of the act and its language, the general purpose of the law is to provide
evidence, in areas of some complexity and importance, that a contract was actually made. To a lesser
degree, the law serves to caution those about to enter a contract and “to create a climate in which parties
often regard their agreements as tentative until there is a signed writing.”

[1]

Notice, of course, that this is

a statute; it is a legislative intrusion into the common law of contracts. The name of the act is somewhat
unfortunate: insofar as it deals with fraud at all, it does not deal with fraud as we normally think of it. It
tries to avoid the fraud that occurs when one person attempts to impose on another a contract that never
was agreed to.
Saylor URL: http://www.saylor.org/books

Saylor.org
435

The Statute of Frauds has been enacted in form similar to the seventeenth-century act in every state but
Maryland and New Mexico, where judicial decisions have given it legal effect, and Louisiana. With minor
exceptions in Minnesota, Wisconsin, North Carolina, and Pennsylvania, the laws all embrace the same
categories of contracts that are required to be in writing. Early in the twentieth century, Section 17 was
replaced by a section of the Uniform Sales Act, and this in turn has now been replaced by provisions in the
Uniform Commercial Code (UCC).
Figure 13.1 Contracts Required to Be in Writing

However ancient, the Statute of Frauds is alive and well in the United States. Today it is used as a
technical defense in many contract actions, often with unfair results: it can be used by a person to wriggle
out of an otherwise perfectly fine oral contract (it is said then to be used “as a sword instead of a shield”).
Consequently, courts interpret the law strictly and over the years have enunciated a host of exceptions—
making what appears to be simple quite complex. Indeed, after more than half a century of serious
scholarly criticism, the British Parliament repealed most of the statute in 1954. As early as 1885, a British
judge noted that “in the vast majority of cases [the statute’s] operation is simply to enable a man to break
a promise with impunity because he did not write it down with sufficient formality.” A proponent of the
repeal said on the floor of the House of Commons that “future students of law will, I hope, have their
labours lightened by the passage of this measure.” In the United States, students have no such reprieve
from the Statute of Frauds, to which we now turn for examination.

Saylor URL: http://www.saylor.org/books

Saylor.org
436

Types of Contracts Required in Writing and the Exceptions
Promises to Pay the Debt of Another
The rule: a promise to pay the debt of another person must be evidenced by some writing if it is a
“collateral promise of suretyship (or ‘guaranty’).” A collateral promise is one secondary or ancillary to
some other promise. A surety or guarantor (the terms are essentially synonymous) is one who promises to
perform upon the default of another. Consider this:
A and B agree to pay C.
Here, both A and B are making a direct promise to pay C. Although A is listed first, both are promising to
pay C. Now consider this:
B agrees to pay C if A does not.
Here it is clear that there must be another agreement somewhere for A to pay C, but that is not contained
in this promise. Rather, B is making an agreement with C that is collateral—on the side—to the promise A
is making to C. Sometimes the other agreement somewhere for A to pay C is actually in the same
document as B’s promise to pay C if A does not. That does not make B’s promise a direct promise as
opposed to a collateral one.
Suppose Lydia wishes to purchase on credit a coat at Miss Juliette’s Fine Furs. Juliette thinks Lydia’s
creditworthiness is somewhat shaky. So Lydia’s friend Jessica promises Miss Juliette’s that if the store
will extend Lydia credit, Jessica will pay whatever balance is due should Lydia default. Jessica is a surety
for Lydia, and the agreement is subject to the Statute of Frauds; an oral promise will not be
enforceable.

[2]

Suppose Jessica very much wants Lydia to have the coat, so she calls the store and says,

“Send Lydia the fur, and I will pay for it.” This agreement does not create a suretyship, because Jessica is
primarily liable: she is making a direct promise to pay. To fall within the Statute of Frauds, the surety
must back the debt of another person to a third-party promisee (also known as the obligee of the principal
debtor). The “debt,” incidentally, need not be a money obligation; it can be any contractual duty. If Lydia
had promised to work as a cashier on Saturdays at Miss Juliette’s in return for the coat, Jessica could
become surety to that obligation by agreeing to work in Lydia’s place if she failed to show up. Such a
promise would need to be in writing to be enforceable.

Saylor URL: http://www.saylor.org/books

Saylor.org
437

The exception: the main purpose doctrine. The main purpose doctrine is a major exception to the surety
provision of the Statute of Frauds. It holds that if the promisor’s principal reason for acting as surety is to
secure her own economic advantage, then the agreement is not bound by the Statute of Frauds writing
requirement. Suppose, in the previous example, that Jessica is really the one who wants the fur coat but
cannot, for reasons of prudence, let it be known that she has bought one. So she proposes that Lydia “buy”
it for her and that she will guarantee Lydia’s payments. Since the main purpose of Jessica’s promise is to
advance her own interests, an oral agreement is binding. Normally, the main purpose rule comes into play
when the surety desires a financial advantage to herself that cannot occur unless she provides some
security. For example, the board chairman of a small company, who also owns all the voting stock, might
guarantee a printer that if his company defaulted in paying the bill for desperately needed catalogs, he
would personally pay the bill. If his main purpose in giving the guarantee was to get the catalogues printed
in order to stave off bankruptcy, and thus to preserve his own interest in the company, he would be bound
by an oral agreement.

[3]

The same principle can be used to bind other creditors to oral agreements, as the

bank discovered in (Wilson Floors).

Agreements of Executor or Administrator
The rule: the promise by an executor or administrator of an estate to answer personally for the debt or
other duty of the deceased is analogous to the surety provision—it must be evidenced by some writing if it
is to be enforced over an objection by the would-be obligor. For an agreement to be covered by the statute,
there must have been an obligation before the decedent’s death. Thus if the executor arranges for a
funeral and guarantees payment should the estate fail to pay the fee, an oral contract is binding, because
there was no preexisting obligation. If, however, the decedent has made his own arrangements and signed
a note obligating his estate to pay, the executor’s promise to guarantee payment would be binding only if
written.
The exception: the main purpose exception to the surety provision applies to this section of the Statute
of Frauds as well as to the “promises to pay the debts of another” section, noted earlier.

The Marriage Provision
The rule: if any part of the marriage or the promise to marry consists also of a promise to exchange some
consideration, the Statute of Frauds requires that part to be evidenced by some writing.

[4]

Mutual

promises to marry are not within the rule. John and Sally exchange promises to marry; the promise would
Saylor URL: http://www.saylor.org/books

Saylor.org
438

not be unenforceable for failure to be evidenced by some writing. (Of course courts are very unlikely to
force anybody to keep a promise to marry; the point is, the Statute of Frauds doesn’t apply). But if Sally
understands John to say, “If you marry me, I will deed to you my property in the Catskill Mountains,” the
part about the property would need to be evidenced by some writing to be enforced over John’s denial.
The Statute of Frauds governs such promises regardless of who makes them. Suppose John’s father had
said, “If you marry Sally and settle down, I will give you $1 million,” and John agrees and marries Sally.
The father’s promise is not enforceable unless written, if he denies it.
Sometimes couples—especially rich people like movie stars—execute written property settlement
agreements to satisfy the statute, stipulating how their assets will be treated upon marriage or upon
divorce or death. If done before marriage, they are called prenuptial (premarital) agreements; if after
marriage, postnuptial (after marriage) agreements (“prenupts” and “postnupts” in lawyer lingo).
The exception: there is no “named” exception here, but courts are free to make equitable adjustments of
property of the marriage to avoid an injustice.
The factors to be considered in the division of the marital estate are set forth at [Citation], which
states, inter alia [among other things], that the court shall finally and equitably apportion the
property of the parties, however and whenever acquired. The statute vests wide discretion in the
district court. [Citation]. The court is free to adopt any reasonable valuation of marital property
which is supported by the record.

[5]

Contracts Affecting an Interest in Real Estate
The rule: almost all contracts involving an interest in real estate are subject to the Statute of Frauds. “An
interest in land” is a broad description, including the sale, mortgaging, and leasing of real property
(including homes and buildings); profits from the land; the creation of easements; and the establishment
of other interests through restrictive covenants and agreements concerning use. Short-term leases, usually
for a term of one year or less, are exempt from the provision.
The exception: the part performance doctrine. The name here is a misnomer, because it is a doctrine of
reliance, and the acts taken in reliance on the contract are not necessarily partial performances under it.
As in all such cases, the rationale is that it is unjust not to give the promisee specific performance if he or
she acted in reasonable reliance on the contract and the promisor has continued to manifest assent to its
terms. An oral contract to sell land is not binding simply because the buyer has paid the purchase price;
Saylor URL: http://www.saylor.org/books

Saylor.org
439

payment is not by itself reliance, and if the seller refuses to transfer title, the buyer may recover the
purchase price. However, if the buyer has taken possession and made improvements on the property,
courts will usually say the case is out of the statute, and the party claiming an oral contract can attempt to
prove the existence of the oral contract.

The One-Year Rule
The rule: any agreement that cannot be performed within one year from its making must be evidenced
by some writing to be enforceable. The purpose of this part is perhaps more obvious than most of the
statute’s provisions: memories fade regarding the terms of oral contracts made long ago; people die;
disputes are not uncommon. Notice the critical time frame is not how long it will take to perform the
contract, but how long from the time it is made until performance is complete. If a contract is made on
January 1 for a house to be constructed starting on June 1 and to be completed on February 1 of the next
year, the performance will be completed in eight months from the time it was begun, but thirteen months
from the time the contract was made. It falls within the statute.
The exception: the possibility test. The statute’s one-year rule has been universally interpreted to mean
a contract that is impossible to be fully performed within one year; if there is even the slightest chance of
carrying out the agreement completely within the year, an oral contract is enforceable. Thus an oral
agreement to pay a sum of money on a date thirteen months hence is within the statute and not
enforceable, but one calling for payment “within thirteen months” would be enforceable, since it is
possible under the latter contract to pay in less than a year. Because in many cases strict application of the
statute would dictate harsh results, the courts often strain for an interpretation that finds it possible to
perform the agreement within the year. Courts will even hold that because any person may die within the
year, a contract without a fixed term may be fully performed in under a year and does not, therefore, fall
within the statute.

Under the UCC
The rule: contracts for the sale of goods in an amount greater than $500 must be evidenced by some
writing to be enforceable. Section 2-201 of the UCC requires all contracts for the sale of goods for the price
of $500 or more to be in writing, but oral agreements for the sale of goods valued at less than $500 are
fully enforceable without exception.

Saylor URL: http://www.saylor.org/books

Saylor.org
440

Other Writing Requirements
In addition to these requirements, the UCC provides that agreements for the sale of securities (e.g., most
stocks and bonds) usually need to be evidenced by a writing, and agreements for property not included in
[6]

the sales or securities articles of the UCC that exceed $5,000 in value need to be so evidenced. Included
here would be intangible property such as rights to royalties and to mortgage payments, and other rights
created by contract. And in many states, other statutes require a writing for several different kinds of
contracts. These include agreements to pay commissions to real estate brokers, to make a will, to pay
debts already discharged in bankruptcy, to arbitrate rather than litigate, to make loans, and to make
installment contracts.

Exceptions under the UCC
There are four exceptions to the UCC’s Statute of Frauds requirement that are relevant here.

The Ten-Day-Reply Doctrine
This provides that, as between merchants, if an oral agreement is reached and one party sends the other a
written statement confirming it, the other party has ten days to object in writing or the agreement is
enforceable.

[7]

“Specially Manufactured Goods”
This exception provides that a seller who has manufactured goods to the buyer’s specifications or who has
made “either a substantial beginning of their manufacture or commitments for their procurement” will
not be stuck if the buyer repudiates, assuming that the goods are unsuitable for sale to others.

[8]

The “Admission” Exception
This exception arises—reasonably enough—when the party against whom enforcement is sought admits in
testimony or legal papers that a contract was in fact made.

[9]

However, the admission will not permit

enforcement of all claimed terms of the contract; enforcement is limited to the quantity of goods
admitted.

The “Payment or Delivery and Acceptance” Exception
The UCC provides that an oral contract for goods in excess of $500 will be upheld if payment has already
been made and accepted, or if the goods have been received and accepted.

Saylor URL: http://www.saylor.org/books

[10]

Saylor.org
441

Sufficiency of the Required Writing
At Common Law
We have been careful not to say “the contract needs to be in writing.” We have said, “a contractual
intention must be evidenced by some writing, signed by the party to be bound.” A signed contract is not
required. What is required in most states, following the wording of the original statute, is that there be at
least some memorandum or note concerning the agreement—a logical consequence of the statute’s
purpose to evidence the making of the contract. The words need not appear in a formal document; they
are sufficient in any form in a will, or on a check or receipt, or in longhand on the back of an envelope—so
long as the document is signed by the party to be charged (i.e., the party being sued on the contract).
Although the writing need not contain every term, it must recite the subject matter of the contract. It need
not do so, however, in terms comprehensible to those who were not party to the negotiations; it is enough
if it is understandable in context. A written agreement to buy a parcel of land is usually sufficiently
definitive if it refers to the parcel in such a way that it could be mistaken for no other—for example,
“seller’s land in Tuscaloosa,” assuming that the seller owned only one parcel there. Beyond the subject
matter, the essential terms of promises to be performed must be written out; all details need not be. If an
essential term is missing, it cannot be enforced, unless it can be inferred or imposed by rule of law. A
written contract for the sale of land containing every term but the time for payment, which the parties
orally agreed would be upon delivery of the deed, is sufficient. (A contract that omitted the selling price
would not be.)
The parties must be named in the writing in a manner sufficient to identify them. Their whole names need
not be given if initials or some other reference makes it inescapable that the writing does concern the
actual parties. Reference to the agent of a party identifies the party. Possession of the writing may even be
sufficient: if a seller gives a memorandum of an oral agreement for the sale of his land, stating all the
terms, to the buyer, the latter may seek specific performance even though the writing omits to name or
describe him or his agent.

[11]

In a few states, consideration for the promise must be stated in writing, even if the consideration has
already been given. Consequently, written contracts frequently contain such language as “for value
received.” But in most states, failure to refer to consideration already given is unnecessary: “the prevailing
Saylor URL: http://www.saylor.org/books

Saylor.org
442

view is that error or omission in the recital of past events does not affect the sufficiency of a
memorandum.”

[12]

The situation is different, however, when the consideration is a return promise yet to

be performed. Usually the return promise is an essential term of the agreement, and failure to state it will
vitiate the writing.

Under the UCC
In contracts for the sale of goods, the writing must be signed by the party to be charged, and the parties
must be sufficiently identified.

[13]

But consideration, including the selling price, need not be set forth for

the memorandum to meet the requirements of the UCC (“a writing is not insufficient because it omits or
incorrectly states a term agreed upon”), though obviously it makes sense to do so whenever possible. By
contrast, UCC Sections 1-206 and 3-319 concerning intangible personal property and investment
securities require “a defined or stated price.”

Electronic Communications
One of the primary purposes of the Electronic Signatures in Global and National Commerce Act, S. 761,
popularly referred to as ESign, is to repeal state law requirements for written instruments as they apply to
electronic agreements and to make almost anything reasonably indicative of a signature good enough
electronically.

[14]

It provides the following:

Notwithstanding any statute, regulation, or other rule of law [other than subsequent parts of this
same statute], with respect to any transactions in or affecting interstate or foreign commerce—
1.

a signature, contract, or other record relating to such transaction may not be denied legal effect,
validity or enforceability solely because it is in electronic form; and

2. a contract relating to such transaction may not be denied legal effect, validity or enforceability
solely because an electronic signature or electronic record was used in its formation.…
The term “transaction” means an action or set of actions relating to the conduct of a business,
consumer or commercial affairs between two or more persons, including any of the following
types of conduct—
1.

the sale, lease, exchange, or other disposition of [personal property and intangibles]

2. the sale, lease, exchange or other disposition of any interest in real property, or any combination
thereof.

Saylor URL: http://www.saylor.org/books

Saylor.org
443

The term “electronic signature” means an electronic sound, symbol, or process, attached to or
logically associated with a contract or other record and executed or adopted by a person with the
intent to sign the record.

Effect of Noncompliance and Exceptions; Oral Rescission
The basic rule is that contracts governed by the Statute of Frauds are unenforceable if they are not
sufficiently written down. If the agreement contains several promises, the unenforceability of one will
generally render the others unenforceable also.
The Statute of Frauds can work injustices. In addition to the exceptions already noted, there are some
general exceptions.

Full Performance
First, certainly, if the contract has been performed fully by both sides, its unenforceability under the
statute is moot. Having fulfilled its function (neither side having repudiated the contract), the agreement
cannot be rescinded on the ground that it should have been, but was not, reduced to writing.

Detrimental Reliance
Second, some relief may be granted to one who has relied on an oral contract to her detriment (similar to
the part performance doctrine mentioned already). For a partially performed contract unenforceable
under the Statute of Frauds, restitution may be available. Suppose George agrees orally to landscape
Arthur’s fifteen acres, in return for which George is to receive title to one acre at the far end of the lot.
George is not entitled to the acre if Arthur defaults, but he may recover for the reasonable value of the
services he has performed up to the time of repudiation. Somewhat related, if one side has reasonably and
foreseeably relied upon a promise in such a way that injustice can only be avoided by enforcing it, some
courts will use promissory estoppel to preclude the necessity of a writing, but the connection between the
alleged oral contract and the detrimental reliance must be convincing.

Oral Rescission
Third, most contracts required to be in writing may be rescinded orally. The new agreement is treated in
effect as a modification of the old one, and since a complete rescission will not usually trigger any action
the statute requires to be in writing, the rescission becomes effective in the absence of any signed
memorandum.
Saylor URL: http://www.saylor.org/books

Saylor.org
444

Some agreements, however, may not be rescinded orally. Those that by their terms preclude oral
rescission are an obvious class. Under the UCC, certain agreements for the sale of goods may not be orally
rescinded, depending on the circumstances. For instance, if title has already passed to the buyer under a
written agreement that satisfies the statute, the contract can be rescinded only by a writing. Contracts for
the sale of land are another class of agreements that generally may not be orally rescinded. If title has
already been transferred, or if there has been a material change of position in reliance on the contract,
oral agreements to rescind are unenforceable. But a contract that remains wholly executory, even though
enforceable because in writing, may be rescinded orally in most states.

Contract Modification
Fourth, contracts governed by the Statute of Frauds may be modified orally if the resulting contract, taken
as a whole, falls outside the statute. The same rule applies under the UCC.

[15]

Thus a written contract for

the sale of a new bicycle worth $1,200 may be orally modified by substituting the sale of a used bicycle
worth $450, but not by substituting the sale of a used bike worth $600. The modified contract effectively
rescinds the original contract.

KEY TAKEAWAY

The Statute of Frauds, an ancient legislative intrusion into common-law contracts, requires that certain
contracts be evidenced by some writing, signed by the party to be bound, to be enforceable. Among those
affected by the statute are contracts for an interest in real estate, contracts that by their terms cannot be
performed within one year, contracts whereby one person agrees to pay the debt of another, contracts
involving the exchange of consideration upon promise to marry (except mutual promises to marry), and,
under the UCC, contracts in an amount greater than $500. For each contract affected by the statute, there
are various exceptions intended to prevent the statute from being used to avoid oral contracts when it is
very likely such were in fact made.
The writing need not be a contract; anything in writing, signed by the person to be bound, showing
adequate contractual intention will take the matter out of the statute and allow a party to attempt to
show the existence of the oral contract.

Saylor URL: http://www.saylor.org/books

Saylor.org
445

There may be relief under restitution or promissory estoppel. Contracts affected by the statute can usually
be orally rescinded. Any contract can be modified or rescinded; if the new oral contract as modified does
not fall within the statute, the statute does not apply.

EXERCISES

1.

What is the purpose of the Statute of Frauds?

2.

What common-law contracts are affected by it, and what are the exceptions?

3.

How does the UCC deal with the Statute of Frauds?

4.

How is the requirement of the statute satisfied?

5.

Contracts can always be modified. How does the Statute of Frauds play with contract modification?
6.

[1] Restatement (Second) of Contracts, Chapter 5, statutory note.

7.

[2] Of course, if Jessica really did orally promise Miss Juliette’s to pay in case Lydia didn’t, it would be bad
faith to lie about it. The proper course for Jessica is not to say, “Ha, ha, I promised, but it was only oral, so
I’m not bound.” Jessica should say, “I raise the Statute of Frauds as a defense.”

8.

[3] Stuart Studio, Inc. v. National School of Heavy Equipment, Inc., 214 S.E.2d 192 (N.C. 1975).

9.

[4] Restatement (Second) of Contracts, Section 125.

10. [5] In re Marriage of Rada, 402, 869 P.2d 254 (Mont. 1994).
11. [6] Uniform Commercial Code, Sections 8-319 and 1-206.
12. [7] Uniform Commercial Code, Section 2-201(2).
13. [8] Uniform Commercial Code, Section 2-201(3)(a).
14. [9] Uniform Commercial Code, Section 2-201(3)(b).
15. [10] Uniform Commercial Code, Section 2-20l(3)(c).
16. [11] Restatement (Second) of Contracts, Section 207(f).
17. [12] Restatement (Second) of Contracts, Section 207(h).
18. [13] Uniform Commercial Code, Section 2-210(1).
19. [14] Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 96, 106th Congress (2000).
20. [15] Uniform Commercial Code, Section 2-209(3).

Saylor URL: http://www.saylor.org/books

Saylor.org
446

13.2 The Parol Evidence Rule

LEARNING OBJECTIVES

1.

Understand the purpose and operation of the parol evidence rule, including when it applies and when it
does not.

2.

Know how the Uniform Commercial Code (UCC) deals with evidence to show a contract’s meaning.

The Purpose of the Rule
Unlike Minerva sprung forth whole from the brow of Zeus in Greek mythology, contracts do not appear at
a stroke memorialized on paper. Almost invariably, negotiations of some sort precede the concluding of a
deal. People write letters, talk by telephone, meet face-to-face, send e-mails, and exchange thoughts and
views about what they want and how they will reciprocate. They may even lie and cajole in duplicitous
ways, making promises they know they cannot or will not keep in order not to kill the contract talks. In
the course of these discussions, they may reach tentative agreements, some of which will ultimately be
reflected in the final contract, some of which will be discarded along the way, and some of which perhaps
will not be included in the final agreement but will nevertheless not be contradicted by it. Whether any
weight should be given to these prior agreements is a problem that frequently arises.

Parol Evidence at Common-Law
The Rule
The rule at common law is this: a written contract intended to be the parties’ complete understanding
discharges all prior or contemporaneous promises, statements, or agreements that add to, vary, or conflict
with it.
The parol evidence rule (parol means oral; it is related to parliament andparly—talking) is a substantive
rule of law that operates to bar the introduction of evidence intended to show that the parties had agreed
to something different from what they finally arrived at and wrote down. It applies to prior written as well
as oral discussions that don’t make it into the final written agreement. Though its many apparent
exceptions make the rule seem difficult to apply, its purposes are simple: to give freedom to the parties to
Saylor URL: http://www.saylor.org/books

Saylor.org
447

negotiate without fear of being held to the consequences of asserting preliminary positions, and to give
finality to the contract.
The rule applies to all written contracts, whether or not the Statute of Frauds requires them to be in
writing. The Statute of Frauds gets to whether there was a contract at all; the parol evidence rule says,
granted there was a written contract, does it express the parties’ understanding? But the rule is concerned
only with events that transpired before the contract in dispute was signed. It has no bearing on
agreements reached subsequently that may alter the terms of an existing contract.

The Exemptions and Exceptions
Despite its apparent stringency, the parol evidence rule does not negate all prior agreements or
statements, nor preclude their use as evidence. A number of situations fall outside the scope of the rule
and hence are not technically exceptions to it, so they are better phrased as exemptions (something not
within the scope of a rule).

Not an Integrated Contract
If the parties never intended the written contract to be their full understanding—if they intended it to be
partly oral—then the rule does not apply. If the document is fully integrated, no extrinsic evidence will be
permitted to modify the terms of the agreement, even if the modification is in addition to the existing
terms, rather than a contradiction of them. If the contract is partially integrated, prior consistent
additional terms may be shown. It is the duty of the party who wants to exclude the parol evidence to
show the contract was intended to be integrated. That is not always an easy task. To prevent a party later
from introducing extrinsic evidence to show that there were prior agreements, the contract itself can
recite that there were none. Here, for example, is the final clause in the National Basketball Association
Uniform Player Contract: “This agreement contains the entire agreement between the parties and there
are no oral or written inducements, promises or agreements except as contained herein.” Such a clause is
known as a merger clause.

Void or Voidable Contracts
Parol evidence is admissible to show the existence of grounds that would cause the contract to be void.
Such grounds include illegality, fraud, duress, mistake, and lack of consideration. And parol evidence is

Saylor URL: http://www.saylor.org/books

Saylor.org
448

allowed to show evidence of lack of contractual capacity. Evidence of infancy, incompetency, and so on
would not change the terms of the contract at all but would show it was voidable or void.

Contracts Subject to a Condition Precedent
When the parties orally agree that a written contract is contingent on the occurrence of an event or some
other condition (a condition precedent), the contract is not integrated and the oral agreement may be
introduced. The classic case is that of an inventor who sells in a written contract an interest in his
invention. Orally, the inventor and the buyer agree that the contract is to take effect only if the buyer’s
engineer approves the invention. (The contract was signed in advance of approval so that the parties
would not need to meet again.) The engineer did not approve it, and in a suit for performance, the court
permitted the evidence of the oral agreement because it showed “that in fact there never was any
agreement at all.”

[1]

Note that the oral condition does not contradict a term of the written contract; it

negates it. The parol evidence rule will not permit evidence of an oral agreement that is inconsistent with
a written term, for as to that term the contract is integrated.

Untrue Recital or Errors
The parol evidence rule does not prevent a showing that a fact stated in a contract is untrue. The rule
deals with prior agreements; it cannot serve to choke off inquiry into the facts. Thus the parol evidence
rule will not bar a showing that one of the parties is a minor, even if the contract recites that each party is
over eighteen. Nor will it prevent a showing that a figure in the contract had a typographical error—for
example, a recital that the rate charged will be the plumber’s “usual rate of $3 per hour” when both parties
understood that the usual rate was in fact $30 per hour. A court would allow reformation(correction) of
such errors.

Ambiguity
To enforce a contract, its terms must be understood, so parol evidence would be allowed, but a claim of
ambiguity cannot be used to alter, vary, or change the contract’s meaning.

Postcontract Modification
Ordinarily, an additional consistent oral term may be shown only if the contract was partially integrated.
The parol evidence rule bars evidence of such a term if the contract was fully integrated. However, when
there is additional consideration for the term orally agreed, it lies outside the scope of
theintegrated contract and may be introduced. In effect, the law treats each separate consideration as
Saylor URL: http://www.saylor.org/books

Saylor.org
449

creating a new contract; the integrated written document does not undercut the separate oral agreement,
as long as they are consistent. Buyer purchases Seller’s business on a contract; as part of the agreement,
Seller agrees to stay on for three weeks to help Buyer “learn the ropes.” Buyer realizes she is not yet
prepared to go on her own. She and Seller then agree that Seller will stay on as a salaried employee for five
more weeks. Buyer cannot use the parol evidence rule to preclude evidence of the new agreement: it is a
postcontract modification supported by new consideration. Similarly, parties could choose to rescind a
previously made contract, and the parol evidence rule would not bar evidence of that.

The UCC Approach
Under Section 2-202 of the UCC, a course of dealing, a usage of trade, or a course of performance can be
introduced as evidence to explain or supplement any written contract for the sale of goods.
A course of dealing is defined as “a sequence of previous conduct between the parties to a particular
transaction which is fairly to be regarded as establishing a common basis of understanding for
interpreting their expressions and other conduct.” A usage of trade is “any practice or method of dealing
having such regularity of observance in a place, vocation or trade as to justify an expectation that it will be
observed with respect to the transaction in question.” A course of performance is the conduct of a party in
response to a contract that calls for repeated action (e.g., a purchase agreement for a factory’s monthly
output, or an undertaking to wash a neighbor’s car weekly).

KEY TAKEAWAY

The parol evidence rule is intended to preserve “the four corners” of the contract: it generally prohibits
the introduction of contemporaneous oral or written elements of negotiation that did not get included in
the written contract, subject to a number of exemptions.
The UCC allows evidence of course of dealing, course of performance, or usage of trade to give meaning to
the contract.

EXERCISES

1.

What is the purpose of the parol evidence rule?

2.

How does it operate to crystallize the intention of the contracting parties?

3.

To what kinds of contract issues does the rule not apply?

4.

What “help” does the UCC give to fleshing out the parties’ contractual understanding?

Saylor URL: http://www.saylor.org/books

Saylor.org
450

[1] Pym v. Campbell, 119 Eng. Rep. 903 (Q.B. 1856).

13.3 Interpretation of Agreements: Practicalities versus Legalities
LEARNING OBJECTIVES

1.

Understand the purpose of contractual interpretation.

2.

Know the tools courts use to interpret contracts.

3.

Recognize that in everyday life, businesspeople tolerate oral contracts or poorly written ones, but a
writing remains useful.

The General Problem and the Purpose of Contractual Interpretation
The General Problem
As any reader knows, the meaning of words depends in part on context and in part on the skill and care of
the writer. As Justice Oliver Wendell Holmes Jr. once succinctly noted, “A word is not a crystal,
transparent and unchanged; it is the skin of a living thought and may vary greatly in color and content
according to the circumstances and the time in which it is used.”

[1]

Words and phrases can be ambiguous,

either when they stand alone or when they take on a different coloration from words and phrases near
them. A writer can be careless and contradict himself without intending to; people often read hurriedly
and easily miss errors that a more deliberate perusal might catch. Interpretation difficulties can arise for
any of a number of reasons: a form contract might contain language that is inconsistent with provisions
specifically annexed; the parties might use jargon that is unclear; they might forget to incorporate a
necessary term; assumptions about prior usage or performance, unknown to outsiders like judges, might
color their understanding of the words they do use. Because ambiguities do arise, courts are frequently
called on to give content to the words on paper.

The Basic Rule of Interpretation
Courts attempt to give meaning to the parties’ understanding when they wrote the contract.
The intention of the parties governs, and if their purpose in making the contract is known or can be
ascertained from all the circumstances, it will be given great weight in determining the meaning of an
obscure, murky, or ambiguous provision or a pattern of conduct. A father tells the college bookstore that
in consideration of its supplying his daughter, a freshman, with books for the coming year, he will
guarantee payment of up to $350. His daughter purchases books totaling $400 the first semester, and he
Saylor URL: http://www.saylor.org/books

Saylor.org
451

pays the bill. Midway through the second semester, the bookstore presents him with a bill for an
additional $100, and he pays that. At the end of the year, he refuses to pay a third bill for $150. A court
could construe his conduct as indicating a purpose to ensure that his daughter had whatever books she
needed, regardless of cost, and interpret the contract to hold him liable for the final bill.

Tools of Interpretation
The policy of uncovering purpose has led to a number of tools of judicial interpretation:
•

More specific terms or conduct are given more weight than general terms or unremarkable conduct.
Thus a clause that is separately negotiated and added to a contract will be counted as more significant
than a standard term in a form contract.

•

A writing is interpreted as a whole, without undue attention to one clause.

•

Common words and terms are given common meaning; technical terms are given their technical
meaning.

•

In the range of language and conduct that helps in interpretation, the courts prefer the following
items in the order listed: express terms, course of performance, course of dealing, and usage of trade.

•

If an amount is given in words and figures that differ, the words control.

•

Writing controls over typing; typing controls over printed forms.

•

Ambiguities are construed against the party that wrote the contract.

In this chapter, we have considered a set of generally technical legal rules that spell out the consequences
of contracts that are wholly or partially oral or that, if written, are ambiguous or do not contain every term
agreed upon. These rules fall within three general headings: the Statute of Frauds, the parol evidence rule,
and the rules of interpretation. Obviously, the more attention paid to the contract before it is formally
agreed to, the fewer the unforeseen consequences. In general, the conclusion is inescapable that a written
contract will avoid a host of problems. Writing down an agreement is not always sensible or practical, but
it can probably be done more often than it is. Writing almost fifty years ago—and it is still true—a law
professor studying business practices noted the following:
Businessmen often prefer to rely on “a man’s word” in a brief letter, a handshake or “common
honesty and decency”—even when the transaction involves exposure to serious risks. Seven
lawyers from law firms with business practices were interviewed. Five thought that businessmen
Saylor URL: http://www.saylor.org/books

Saylor.org
452

often entered contracts with only a minimal degree of advanced planning. They complained that
businessmen desire to “keep it simple and avoid red tape” even where large amounts of money
and significant risks are involved.…Another said that businessmen when bargaining often talk
only in pleasant generalities, think they have a contract, but fail to reach agreement on any of the
hard, unpleasant questions until forced to do so by a lawyer.

[2]

Written contracts do not, to be sure, guarantee escape from disputes and litigation. Sometimes
ambiguities are not seen; sometimes they are necessary if the parties are to reach an agreement at all.
Rather than back out of the deal, it may be worth the risk to one or both parties deliberately to go along
with an ambiguous provision and hope that it never arises to be tested in a dispute that winds up in court.
Nevertheless, it is generally true that a written contract has at least three benefits over oral ones, even
those that by law are not required to be in writing. (1) The written contract usually avoids ambiguity. (2) It
can serve both as a communications device and as a device for the allocation of power, especially within
large companies. By alerting various divisions to its formal requirements, the contract requires the sales,
design, quality-control, and financial departments to work together. By setting forth requirements that
the company must meet, it can place the power to take certain actions in the hands of one division or
another. (3) Finally, should a dispute later arise, the written contract can immeasurably add to proof both
of the fact that a contract was agreed to and of what its terms were.

KEY TAKEAWAY

It is not uncommon for the meaning of a contract to be less than entirely clear. When called upon to
interpret the meaning of a contract, courts try to give it the meaning the parties intended when they made
it. Various tools of interpretation are used.
Businesspeople usually do not like to seem overbearing; they do not wish to appear untrusting; they often
dislike unpleasantries. Therefore it is not uncommon for even big deals to be sealed with a handshake. But
it’s a trade-off, because a written contract has obvious benefits, too.

EXERCISES

1.

Why do courts fairly frequently have to interpret the meaning of contracts?

2.

What is the purpose of contractual interpretation?

3.

What tools do the courts use in interpreting contracts?

Saylor URL: http://www.saylor.org/books

Saylor.org
453

4.

What is the social “cost” of insisting upon a written contract in a business setting? What are the benefits
of the contract?
5.

[1] Towne v. Eisner, 245 US 418, 425 (1917).

6.

[2] Stewart Macaulay, “Non-contractual Relations in Business: A Preliminary Study,”American Sociological
Review 28, no. 1 (1963): 58–59.

13.4 Cases
The Statute of Frauds’ Main Purpose Doctrine
Wilson Floors Co. v. Sciota Park, Ltd., and Unit, Inc.
377 N.E.2d 514 (1978)
Sweeny, J.
In December of 1971, Wilson Floors Company (hereinafter “Wilson”) entered into a contract with Unit,
Inc. (hereinafter “Unit”), a Texas corporation to furnish and install flooring materials for “The Cliffs”
project, a development consisting of new apartments and an office building to be located in Columbus,
Ohio. Unit…was the general manager for the project. The Pittsburgh National Bank (hereinafter the
bank), as the construction lender for the project, held mortgages on The Cliffs property security for
construction loans which the bank had made to Unit.
As the work progressed on the project Unit fell behind in making payments to Wilson for its completed
work in the spring of 1973. At that time, the project was approximately two-thirds completed, the first
mortgage money of seven million dollars having been fully dispersed by the bank to Unit. Appellant
[Wilson] thereupon stopped work in May of 1973 and informed Unit that it would not continue until
payments were forthcoming. On May 15, 1973, the bank conducted a meeting with the subcontractors in
The Cliffs project, including Wilson.
At the meeting, the bank sought to determine whether it would be beneficial at that stage of the project to
lend more money to Unit, foreclose on the mortgage and hire a new contractor to complete the work, or
do nothing. Subcontractors were requested to furnish the bank an itemized account of what Unit owed
them, and a cost estimate of future services necessary to complete their job contracts. Having reviewed
the alternatives, the bank determined that it would be in its best interest to provide additional financing

Saylor URL: http://www.saylor.org/books

Saylor.org
454

for the project. The bank reasoned that to foreclose on the mortgage and hire a new contractor at this
stage of construction would result in higher costs.
There is conflicting testimony in regard to whether the bank made assurances to Wilson at this meeting
that it would be paid for all work to be rendered on the project. However, after the May meeting, Wilson,
along with the other subcontractors, did return to work.
Payments from Unit again were not forthcoming, resulting in a second work stoppage. The bank then
arranged another meeting to be conducted on June 28, 1973.
At this second meeting, there is conflicting testimony concerning the import of the statements made by
the bank representative to the subcontractors. The bank representative who spoke at the meeting testified
at trial that he had merely advised the subcontractors that adequate funds would be available to complete
the job. However, two representatives of Wilson, also in attendance at the meeting, testified that the bank
representative had assured Wilson that if it returned to work, it would be paid.
After the meeting, Wilson returned to work and continued to submit its progress billings to Unit for
payment. Upon completion of its portion of The Cliffs project, Wilson submitted its final invoice of
$15,584.50 to Unit. This amount was adjusted downward to $15,443.06 upon agreement of Unit and
Wilson. However, Wilson was not paid this amount.
As a result of nonpayment, Wilson filed suit…against Unit and the bank to recover the $15,443.06 [about
$60,700 in 2010 dollars]. On September 26, 1975, Wilson and Unit stipulated that judgment for the sum
of $15,365.84, plus interest, be entered against Unit. When Unit failed to satisfy the judgment, appellant
proceeded with its action against the bank. [The trial court decided in favor of Wilson, but the
intermediate appellate court reversed the trial court decision.]…[The Ohio statute of frauds provides]:
No action shall be brought whereby to charge the defendant, upon a special promise, to answer
for the debt, default, or miscarriage of another person…unless the agreement…or some
memorandum thereof, is in writing and signed by the party to be charged.…
In paragraph one of Crawford v. Edison [an 1887 Ohio case], however, this court stated:
When the leading object of the promisor is, not to answer for another, but to subserve some
pecuniary or business purpose of his own, involving a benefit to himself…his promise is not
within the statute of frauds, although it may be in form a promise to pay the debt of another and
its performance may incidentally have the effect of extinguishing that liability.…
Saylor URL: http://www.saylor.org/books

Saylor.org
455

So long as the promisor undertakes to pay the subcontractor whatever his services are worth irrespective
of what he may owe the general contractor and so long as the main purpose of the promisor is to further
his own business or pecuniary interest, the promise is enforceable.…
The facts in the instant case reflect that the bank made its guarantee to Wilson to subserve its own
business interest of reducing costs to complete the project. Clearly, the bank induced Wilson to remain on
the job and rely on its credit for future payments. To apply the statute of frauds and hold that the bank
had no contractual duty to Wilson despite its oral guarantees would not prevent the wrong which the
statute’s enactment was to prevent, but would in reality effectuate a wrong.
Therefore, this court affirms the finding of the Court of Common Pleas that the verbal agreement made by
the bank is enforceable by Wilson, and reverses the judgment of the Court of Appeals.

CASE QUESTIONS

1.

The exception to the Statute of Frauds in issue here is the main purpose doctrine. How does this doctrine
relate to the concept of promissory estoppel?

2.

What was the main purpose behind the bank’s purported promise?

The Statute of Frauds’ One-Year Rule
Iacono v. Lyons
16 S.W.3d 92 (Texas Ct. App. 2000)
O’Connor, J.
Mary Iacono, the plaintiff below and appellant here, appeals from a take-nothing summary judgment
rendered in favor of Carolyn Lyons, the defendant below and appellee here. We reverse and remand.
The plaintiff [Iacono] and defendant [Lyons] had been friends for almost 35 years. In late 1996, the
defendant invited the plaintiff to join her on a trip to Las Vegas, Nevada. There is no dispute that the
defendant paid all the expenses for the trip, including providing money for gambling.
The plaintiff contended she was invited to Las Vegas by the defendant because the defendant thought the
plaintiff was lucky. Sometime before the trip, the plaintiff had a dream about winning on a Las Vegas slot
machine. The plaintiff’s dream convinced her to go to Las Vegas, and she accepted the defendant’s offer to
split “50-50” any gambling winnings.

Saylor URL: http://www.saylor.org/books

Saylor.org
456

In February 1997, the plaintiff and defendant went to Las Vegas. They started playing the slot machines at
Caesar’s Palace. The plaintiff contends that, after losing $47, the defendant wanted to leave to see a show.
The plaintiff begged the defendant to stay, and the defendant agreed on the condition that she (the
defendant) put the coins into the machines because doing so took the plaintiff too long. (The plaintiff, who
suffers from advanced rheumatoid arthritis, was in a wheelchair.) The plaintiff agreed, and took the
defendant to a dollar slot machine that looked like the machine in her dream. The machine did not pay on
the first try. The plaintiff then said, “Just one more time,” and the defendant looked at the plaintiff and
said, “This one’s for you, Puddin.”
The slot machine paid $1,908,064. The defendant refused to share the winnings with the plaintiff, and
denied they had an agreement to split any winnings. The defendant told Caesar’s Palace she was the sole
winner and to pay her all the winnings.
The plaintiff sued the defendant for breach of contract. The defendant moved for summary judgment on
the grounds that any oral agreement was unenforceable under the statute of frauds or was voidable for
lack of consideration. The trial court rendered summary judgment in favor of the defendant.…
[Regarding the “consideration” argument:] The defendant asserted the agreement, if any, was voidable
because there was no consideration. The defendant contended the plaintiff’s only contribution was the
plaintiff’s dream of success in Las Vegas and her “luck.” The plaintiff asserted the defendant bargained
with her to go to Las Vegas in return for intangibles that the defendant thought the plaintiff offered (good
luck and the realization of the dream). The plaintiff said she gave up her right to remain in Houston in
return for the agreement to split any winnings. The plaintiff also asserted the agreement was an exchange
of promises.
…The plaintiff alleged she promised to share one-half of her winnings with the defendant in exchange for
the defendant’s promise to share one-half of her winnings with the plaintiff. These promises, if made,
represent the respective benefits and detriments, or the bargained for exchange, necessary to satisfy the
consideration requirement. See [Citation] (when no other consideration is shown, mutual obligations by
the parties to the agreement will furnish sufficient consideration to constitute a binding
contract).…[Regarding the Statute of Frauds argument:] The defendant asserted the agreement, if any,
was unenforceable under the statute of frauds because it could not be performed within one year. There is
no dispute that the winnings were to be paid over a period of 20 years.…
Saylor URL: http://www.saylor.org/books

Saylor.org
457

[The statute] does not apply if the contract, from its terms, could possibly be performed within a year—
however improbable performance within one year may be. [Citations] [It bars] only oral contracts that
cannot be completed within one year. [Citation] (If the agreement, either by its terms or by the nature of
the required acts, cannot be performed within one year, it falls within the statute of frauds and must be in
writing).
To determine the applicability of the statute of frauds with indefinite contracts, this Court may use any
reasonably clear method of ascertaining the intended length of performance. [Citation] The method is
used to determine the parties’ intentions at the time of contracting. The fact that the entire performance
within one year is not required, or expected, will not bring an agreement within the
statute. See [Citations].
Assuming without deciding that the parties agreed to share their gambling winnings, such an agreement
possibly could have been performed within one year. For example, if the plaintiff and defendant had won
$200, they probably would have received all the money in one pay-out and could have split the winnings
immediately. Therefore, the defendant was not entitled to summary judgment based on her affirmative
defense of the statute of frauds.
We reverse the trial court’s judgment and remand for further proceedings.

CASE QUESTIONS

1.

The defendant contended there was no consideration to support her alleged promise to split the winnings
fifty-fifty. What consideration did the court find here?

2.

The defendant contended that the Statute of Frauds’ one-year rule prohibited the plaintiff from
attempting to prove the existence of the alleged oral contract to split the winnings. What reasoning did
the court give here as to why the statute did not apply?

3.

After this case, the court remanded the matter to the lower court. What has to happen there before
plaintiff gets her money?

The Parol Evidence Rule: Postcontract Modification
Hampden Real Estate, Inc. v. Metropolitan Management Group, Inc.
142 Fed. Appx. 600 (Fed. Ct. App. Pa. 2005)
Cowen, J.
Saylor URL: http://www.saylor.org/books

Saylor.org
458

[The court has jurisdiction based on diversity of citizenship.]
Hampden Real Estate sold Metropolitan Management a residential property pursuant to an Agreement of
Sale (the “Sale Agreement”). The Sale Agreement provided that the property would be sold for $3.7
million, that Metropolitan would assume Hampden’s mortgage on the building, and that Hampden would
receive a credit in the amount of $120,549.78—the amount being held in escrow pursuant to the mortgage
(the “Escrow Account Credit”).
Between the execution of the Sale Agreement and the closing, the parties negotiated certain adjustments
to the purchase price to compensate for required repairs. During these negotiations, the parties reviewed
a draft and final Settlement Statement (the “Settlement Statement”), prepared by the closing agent, which
did not list the Escrow Account Credit among the various debits and credits. A few weeks after the closing,
Hampden demanded payment of the Escrow Account Credit.
Following Metropolitan’s refusal to pay the Escrow Account Credit, Hampden filed a complaint claiming
breach of contract, unjust enrichment, and conversion. Metropolitan brought counterclaims for breach of
contract, unjust enrichment, and fraudulent or negligent misrepresentation. Hampden brought a partial
motion for summary judgment as to the breach of contract claim, which was granted and its unjust
enrichment and conversion claims were dismissed as moot.…
The District Court correctly determined that the threshold issue is the role of the Settlement Statement,
“based on both the intent of the parties and the custom and usage of the document.” However, the Court
refused to consider extrinsic or parol evidence to determine the intent of the parties, reasoning that the
parol evidence rule precluded such consideration absent ambiguity in the written contract. We find that
the District Court misapplied the rule. The parol evidence rule seeks to preserve the integrity of written
agreements by precluding the introduction of contemporaneous or prior declarations to alter the meaning
of written agreements. [Citation] The rule does not apply, however, where a party seeks to introduce
evidence of subsequent oral modifications. See [Citation:] a “written agreement may be modified by a
subsequent written or oral agreement and this modification may be shown by writings or by words or by
conduct or by all three. In such a situation the parol evidence rule is inapplicable.” Here, the parol
evidence rule does not preclude testimony regarding the parties’ intention to alter the final purchase price
by executing a Settlement Statement, after the execution of the Sale Agreement, which omitted the Escrow
Account Credit.
Saylor URL: http://www.saylor.org/books

Saylor.org
459

The cases cited by Hampden are not to the contrary as each involved the admissibility of prior
negotiations to demonstrate misrepresentations made in the inducement of the contract. As example, the
court in [Citation], held that “[i]f a party contends that a writing is not an accurate expression of the
agreement between the parties, and that certain provisions were omitted therefrom, the parol evidence
rule does not apply.” (Permitting the introduction of parol evidence to establish that the contract omitted
provisions which appellees represented would be included in the writing).…
The District Court further held that the integration clause contained in the written contract supports the
conclusion that the Settlement Statement, which mentioned neither the Escrow Account Credit nor that it
was amending the Sale Agreement, is not a modification of the Sale Agreement. The Court explained that
the outcome might be different if the Settlement Statement mentioned “the escrow credit but provided
different details, but as the [Settlement Statement] in this case simply ignored the escrow credit, and both
parties agree that there were no oral discussions regarding the escrow credit, the [Settlement Statement]
cannot be said to modify the escrow credit provision in the Agreement of Sale.” We disagree.
It is well-settled law in Pennsylvania that a “written contract which is not for the sale of goods may be
modified orally, even when the contract provides that modifications may only be made in writing.”
[Citition] “The modification may be accomplished either by words or conduct,” [Citation] demonstrating
that the parties intended to waive the requirement that amendments be made in writing. [Citation] An
oral modification of a written contract must be proven by “clear, precise and convincing evidence.”
[Citation] Viewing the evidence in the light most favorable to Metropolitan, we find that the District Court
erred in concluding that there was insufficient evidence in the record to raise a genuine issue of material
fact as to whether the parties intended to orally modify the Sale Agreement. Metropolitan introduced a
Settlement Statement which omitted the Escrow Account Credit, while listing all other debits and credits
and submitted an affidavit from its President who “reviewed the Draft Settlement Statement and
understood that the Escrow Account Credit had been omitted as part of the ongoing negotiations between
the parties concerning the amount of the credit to which Metropolitan was entitled” due to the poor
condition of the property.
Accordingly, the District Court erred in granting summary judgment in favor of Hampden. At a minimum,
there was a triable issue of fact concerning whether the Settlement Statement was intended to modify the
prior written Sale Agreement and serve as the final and binding manifestation of the purchase price.
Saylor URL: http://www.saylor.org/books

Saylor.org
460

Specifically, whether the parties intended to exclude the Escrow Account Credit from the purchase price
as part of the negotiations to address Hampden’s failure to maintain the property.
[Reversed and remanded.]

1.

CASE QUESTIONS

The contract had an integration clause. Why didn’t that bar admission of the subsequent oral
modification to the contract?

2.

What rule of law was the plaintiff relying on in support of its contention that the original agreement
should stand?

3.

What rule of law was the defendant relying on in support of its contention that the original agreement
had been modified?

4.

According to the defendant, how had the original agreement been modified, and why?

13.5 Summary and Exercises
Summary

In an economic system mostly governed by contract, parties may not only make the kinds of deals they
wish but may make them in any form they wish—with some significant exceptions. The most significant
issue of form in contract law is whether the contract must be written or may be oral and still be
enforceable. The question can be answered by paying close attention to the Statute of Frauds and court
decisions interpreting it. In general, as we have seen, the following types of contracts must be in writing:
interests in real property, promises to pay the debt of another, certain agreements of executors and
administrators, performances that cannot be completed within one year, sale of goods for $500 or more,
and sale of securities. There are exceptions to all these rules.
Another significant rule that permeates contract law is the parol evidence rule: prior statements,
agreements, or promises, whether oral or written, made during the negotiation process are often
discharged by a subsequent written agreement. No matter what you were promised before you signed on
the dotted line, you are stuck if you sign an integrated agreement without the promise. Again, of course,
exceptions lie in wait for the unwary: Is the agreement only partially integrated? Are there grounds to
invalidate the entire agreement? Is the contract subject to an oral condition? Is a fact recited in the
contract untrue?
Saylor URL: http://www.saylor.org/books

Saylor.org
461

Contracts are not always clear and straightforward. Often they are murky and ambiguous. Interpreting
them when the parties disagree is for the courts. To aid them in the task, the courts over the years have
developed a series of guidelines such as these: Does the agreement have a plain meaning on its face? If
there is an ambiguity, against whom should it be construed? Are there usages of trade or courses of
dealing or performance that would help explain the terms?

EXERCISES

1.

Plaintiff’s and Defendant’s cars crashed. Plaintiff hired an attorney, who negotiated with Defendant’s
insurance adjuster. Plaintiff’s attorney claimed he and the adjuster reached an oral settlement, but the
insurance company refused to honor it and filed for summary judgment, raising the Statute of Frauds’
suretyship provision as a defense: a promise by one person (the insurance company here) to pay the
debts of another (the insured) must be evidenced by some writing, and there was no writing. Is the
defense good? Explain.

2.

Plaintiff Irma Kozlowski cohabited with Defendant Thaddeus Kozlowski for fifteen years without marriage.
She repeatedly asked him specifically about her financial situation should he predecease her, and he
assured her—she said—that he would arrange to provide for her for the rest of her life. She had provided
the necessary household services and emotional support to permit him to successfully pursue his business
career; she had performed housekeeping, cleaning, and shopping services and had run the household and
raised the children, her own as well as his. When they separated and she was “literally forced out of the
house,” she was sixty-three years old and had no means or wherewithal for survival. When she sued, he
raised the Statute of Frauds’ one-year rule as a defense. Is the defense good?

3.

[1]

Carlson purchased a parcel of real estate that was landlocked. Carlson called his neighbor, Peterson, and
asked if he could use an abandoned drive on Peterson’s property to travel to his (Carlson’s) property from
the highway. Peterson said, “Sure, anytime.” Later the two became engaged in a dispute, and Peterson
blocked the drive. May Carlson enforce Peterson’s promise that he could use the drive “anytime”? Why?

4.

Silverman, who was elderly and somewhat disabled, lived alone on a farm. Silverman called Burch and
said, “Burch, if you will move in with me and help me take care of the farm, it will be yours when I die.”
Burch did as Silverman requested and on Silverman’s death two years later, claimed the farm on the basis
of their oral agreement, but the estate resisted. Is Burch entitled to the farm? Why?

Saylor URL: http://www.saylor.org/books

Saylor.org
462

5.

On February 12, Sally was hired to manage a company for a period of one year. She reported for work on
February 26 but was fired two weeks later. She sued the owner of the company for breach of their oneyear oral contract. May she recover? Why?

6.

Baker entered into an oral contract to sell her car to Clyde for $8,600. She delivered the car to Clyde;
Clyde inspected it, found no problems, kept it for three days, but then refused to pay and now wants to
return the car. Is the contract enforceable? Why?

7.

Wayne, a building contractor, built a new house and offered it for sale. A young couple accepted the
offer, and the parties entered into an oral agreement covering all the terms of sale. The couple later tried
to back out of the agreement. Wayne filed suit, and during the trial, the couple admitted making the
contract. Is the contract enforceable? Why?

8.

Plaintiff leased commercial space from Defendant for a florist shop. After the lease was signed, Plaintiff
learned that the county code allowed only one freestanding sign on the property, and one was already
up, advertising Defendant’s business. Plaintiff claimed Defendant breached the lease by not providing
them space for a sign; Defendant pointed to the lease, paragraph 16 of which provided that “Tenant shall
not erect or install any sign…without written consent of the Landlord.” But Plaintiff claimed Defendant
said during negotiations he could have a sign, evidence Defendant objected to based on the parol
evidence rule. Defendant admitted that during negotiations he told Plaintiff that despite paragraph 16, he
could have a sign (but not freestanding); that despite language in the lease requiring renovation plans to
be in writing, they did not have to be. Defendant also testified that the written form lease he used was
not drafted specifically for this property, and that although the lease required attachments of exhibits,
there were no attachments. Is Plaintiff barred by the parol evidence rule from showing that Defendant
said he could have a freestanding sign?

9.

On March 1, 2010, Milton talked to Harriet and, as Harriet claimed, said, “I will hire you as sales manager
for one year at a salary of $57,000. You start next Monday, March 8.” Harriet agreed. Four months later
Milton discharged Harriet and she sued, claiming breach of employment contract. Is the alleged contract
enforceable?

10. Al Booth’s Inc. sued Boyd-Scarp (a contractor) and James Rathmann for nonpayment following delivery of
various appliances to Rathmann’s new home being built by Boyd-Scarp. Booth’s was aware that BoydScarp was having financial problems and allegedly contacted Rathmann prior to delivery, asking him to
Saylor URL: http://www.saylor.org/books

Saylor.org
463

guarantee payment. Evidence was adduced that Rathmann orally promised to pay in the event the builder
did not and that the goods were then delivered. Rathmann denied any such promise, raising the Statute
of Frauds, and Al Booth’s sued. Will Al Booth’s prevail?

SELF-TEST QUESTIONS

1.

As a general rule
a.

contracts do not have to be in writing to be enforceable

b.

contracts that can be performed in one year must be in writing

c.

all oral contracts are unenforceable

d.

a suretyship agreement need not be in writing to be enforceable
An exception to the UCC Statute of Frauds provision is

a.

the one-year rule
b.

the reply doctrine

c.

executor agreements

d.

all of the above

Rules that require certain contracts to be in writing are found in
a.

state statutory law
b.

the UCC

c.

the Statute of Frauds

d.

all of the above
The parol evidence rule

a.

applies only when contracts must be in writing
b.

does not apply to real estate contracts

c.

states that a written contract discharges all prior or contemporaneous promises that
add to, vary, or conflict with it

d.

is designed to hold parties to promises they made during negotiations

A merger clause
a.

is required when goods are sold for $500 or more
b.

is used when two parcels of real estate are sold in the same contract

Saylor URL: http://www.saylor.org/books

Saylor.org
464

1.

a

2.

b

3.

d

4.

c

5.

d

c.

invalidates a contract for the sale of securities

d.

evidences an intention that the written contract is the parties’ full understanding

SELF-TEST ANSWERS

[1] Kozlowski v. Kozlowski, 395 A.2d 913 (N.J. 1978).

Saylor URL: http://www.saylor.org/books

Saylor.org
465

Chapter 14

Third-Party Rights
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How an assignment of contract rights is made and how it operates

2.

What a delegation of duties is and how it operates

3.

Under what circumstances a person not a party to a contract can enforce it

To this point, we have focused on the rights and duties of the two parties to the contract. In this
chapter, we turn our attention to contracts in which outsiders acquire rights or duties or both. Three
types of outsiders merit examination:
1.

Assignees (outsiders who acquire rights after the contract is made)

2. Delegatees (outsiders who acquire duties after the contract is made)
3. Third-party beneficiaries (outsiders who acquire rights when the original contract is made)

14.1 Assignment of Contract Rights

LEARNING OBJECTIVES

1.

Understand what an assignment is and how it is made.

2.

Recognize the effect of the assignment.

3.

Know when assignments are not allowed.

4.

Understand the concept of assignor’s warranties.

The Concept of a Contract Assignment
Contracts create rights and duties. By an assignment, an obligee (one who has the right to receive a
contract benefit) transfers a right to receive a contract benefit owed by the obligor (the one who has a duty
to perform) to a third person (assignee); the obligee then becomes an assignor (one who makes an
assignment).

Saylor URL: http://www.saylor.org/books

Saylor.org
466

The Restatement (Second) of Contracts defines an assignment of a right as “a manifestation of the
assignor’s intention to transfer it by virtue of which the assignor’s right to performance by the obligor is
extinguished in whole or in part and the assignee acquires the right to such performance.”

[1]

The one who

makes the assignment is both an obligee and a transferor. The assignee acquires the right to receive the
contractual obligations of the promisor, who is referred to as the obligor (see Figure 14.1 "Assignment of
Rights"). The assignor may assign any right unless (1) doing so would materially change the obligation of
the obligor, materially burden him, increase his risk, or otherwise diminish the value to him of the
original contract; (2) statute or public policy forbids the assignment; or (3) the contract itself precludes
assignment. The common law of contracts and Articles 2 and 9 of the Uniform Commercial Code (UCC)
govern assignments. Assignments are an important part of business financing, such as factoring. A
factor is one who purchases the right to receive income from another.
Figure 14.1 Assignment of Rights

Method of Assignment
Manifesting Assent
To effect an assignment, the assignor must make known his intention to transfer the rights to the third
person. The assignor’s intention must be that the assignment is effective without need of any further
action or any further manifestation of intention to make the assignment. In other words, the assignor

Saylor URL: http://www.saylor.org/books

Saylor.org
467

must intend and understand himself to be making the assignment then and there; he is not promising to
make the assignment sometime in the future.
Under the UCC, any assignments of rights in excess of $5,000 must be in writing, but otherwise,
assignments can be oral and consideration is not required: the assignor could assign the right to the
assignee for nothing (not likely in commercial transactions, of course). Mrs. Franklin has the right to
receive $750 a month from the sale of a house she formerly owned; she assigns the right to receive the
money to her son Jason, as a gift. The assignment is good, though such a gratuitous assignment is usually
revocable, which is not the case where consideration has been paid for an assignment.

Acceptance and Revocation
For the assignment to become effective, the assignee must manifest his acceptance under most
circumstances. This is done automatically when, as is usually the case, the assignee has given
consideration for the assignment (i.e., there is a contract between the assignor and the assignee in which
the assignment is the assignor’s consideration), and then the assignment is not revocable without the
assignee’s consent. Problems of acceptance normally arise only when the assignor intends the assignment
as a gift. Then, for the assignment to be irrevocable, either the assignee must manifest his acceptance or
the assignor must notify the assignee in writing of the assignment.

Notice
Notice to the obligor is not required, but an obligor who renders performance to the assignor without
notice of the assignment (that performance of the contract is to be rendered now to the assignee) is
discharged. Obviously, the assignor cannot then keep the consideration he has received; he owes it to the
assignee. But if notice is given to the obligor and she performs to the assignor anyway, the assignee can
recover from either the obligor or the assignee, so the obligor could have to perform twice, as in Exercise 2
at the chapter’s end, Aldana v. Colonial Palms Plaza. Of course, an obligor who receives notice of the
assignment from the assignee will want to be sure the assignment has really occurred. After all, anybody
could waltz up to the obligor and say, “I’m the assignee of your contract with the bank. From now on, pay
me the $500 a month, not the bank.” The obligor is entitled to verification of the assignment.

Saylor URL: http://www.saylor.org/books

Saylor.org
468

Effect of Assignment
General Rule
An assignment of rights effectively makes the assignee stand in the shoes of the assignor. He gains all the
rights against the obligor that the assignor had, but no more. An obligor who could avoid the assignor’s
attempt to enforce the rights could avoid a similar attempt by the assignee. Likewise, under UCC Section
9-318(1), the assignee of an account is subject to all terms of the contract between the debtor and the
creditor-assignor. Suppose Dealer sells a car to Buyer on a contract where Buyer is to pay $300 per month
and the car is warranted for 50,000 miles. If the car goes on the fritz before then and Dealer won’t fix it,
Buyer could fix it for, say, $250 and deduct that $250 from the amount owed Dealer on the next
installment (called a setoff). Now, if Dealer assigns the contract to Assignee, Assignee stands in Dealer’s
shoes, and Buyer could likewise deduct the $250 from payment to Assignee.

Exceptions
The “shoe rule” does not apply to two types of assignments. First, it is inapplicable to the sale of a
negotiable instrument to a holder in due course (covered in detail Chapter 23 "Negotiation of Commercial
Paper"). Second, the rule may be waived: under the UCC and at common law, the obligor may agree in the
original contract not to raise defenses against the assignee that could have been raised against the
assignor.

[2]

While a waiver of defenses makes the assignment more marketable from the assignee’s point

of view, it is a situation fraught with peril to an obligor, who may sign a contract without understanding
the full import of the waiver. Under the waiver rule, for example, a farmer who buys a tractor on credit
and discovers later that it does not work would still be required to pay a credit company that purchased
the contract; his defense that the merchandise was shoddy would be unavailing (he would, as used to be
said, be “having to pay on a dead horse”).
For that reason, there are various rules that limit both the holder in due course and the waiver rule.
Certain defenses, the so-called real defenses (infancy, duress, and fraud in the execution, among others),
may always be asserted. Also, the waiver clause in the contract must have been presented in good faith,
and if the assignee has actual notice of a defense that the buyer or lessee could raise, then the waiver is
ineffective. Moreover, in consumer transactions, the UCC’s rule is subject to state laws that protect
consumers (people buying things used primarily for personal, family, or household purposes), and many
Saylor URL: http://www.saylor.org/books

Saylor.org
469

states, by statute or court decision, have made waivers of defenses ineffective in such
consumer transactions. Federal Trade Commission regulations also affect the ability of many sellers to
pass on rights to assignees free of defenses that buyers could raise against them. Because of these various
limitations on the holder in due course and on waivers, the “shoe rule” will not govern in consumer
transactions and, if there are real defenses or the assignee does not act in good faith, in business
transactions as well.

When Assignments Are Not Allowed
The general rule—as previously noted—is that most contract rights are assignable. But there are
exceptions. Five of them are noted here.

Material Change in Duties of the Obligor
When an assignment has the effect of materially changing the duties that the obligor must perform, it is
ineffective. Changing the party to whom the obligor must make a payment is not a material change of duty
that will defeat an assignment, since that, of course, is the purpose behind most assignments. Nor will a
minor change in the duties the obligor must perform defeat the assignment.
Several residents in the town of Centerville sign up on an annual basis with the Centerville Times to
receive their morning paper. A customer who is moving out of town may assign his right to receive the
paper to someone else within the delivery route. As long as the assignee pays for the paper, the
assignment is effective; the only relationship the obligor has to the assignee is a routine delivery in
exchange for payment. Obligors can consent in the original contract, however, to a subsequent assignment
of duties. Here is a clause from the World Team Tennis League contract: “It is mutually agreed that the
Club shall have the right to sell, assign, trade and transfer this contract to another Club in the League, and
the Player agrees to accept and be bound by such sale, exchange, assignment or transfer and to faithfully
perform and carry out his or her obligations under this contract as if it had been entered into by the Player
and such other Club.” Consent is not necessary when the contract does not involve a personal
relationship.

Assignment of Personal Rights
When it matters to the obligor who receives the benefit of his duty to perform under the contract, then the
receipt of the benefit is a personal right that cannot be assigned. For example, a student seeking to earn
Saylor URL: http://www.saylor.org/books

Saylor.org
470

pocket money during the school year signs up to do research work for a professor she admires and with
whom she is friendly. The professor assigns the contract to one of his colleagues with whom the student
does not get along. The assignment is ineffective because it matters to the student (the obligor) who the
person of the assignee is. An insurance company provides auto insurance covering Mohammed Kareem, a
sixty-five-year-old man who drives very carefully. Kareem cannot assign the contract to his seventeenyear-old grandson because it matters to the insurance company who the person of its insured is. Tenants
usually cannot assign (sublet) their tenancies without the landlord’s permission because it matters to the
landlord who the person of their tenant is. Section 14.4.1 "Nonassignable Rights", Nassau Hotel Co. v.
Barnett & Barse Corp., is an example of the nonassignability of a personal right.

Assignment Forbidden by Statute or Public Policy
Various federal and state laws prohibit or regulate some contract assignment. The assignment of future
wages is regulated by state and federal law to protect people from improvidently denying themselves
future income because of immediate present financial difficulties. And even in the absence of statute,
public policy might prohibit some assignments.

Contracts That Prohibit Assignment
Assignability of contract rights is useful, and prohibitions against it are not generally favored. Many
contracts contain general language that prohibits assignment of rights or of “the contract.” Both the
Restatement and UCC Section 2-210(3) declare that in the absence of any contrary circumstances, a
provision in the agreement that prohibits assigning “the contract” bars “only the delegation to the
assignee of the assignor’s performance.”

[3]

In other words, unless the contract specifically prohibits

assignment of any of its terms, a party is free to assign anything except his or her own duties.
Even if a contractual provision explicitly prohibits it, a right to damages for breach of the whole contract is
assignable under UCC Section 2-210(2) in contracts for goods. Likewise, UCC Section 9-318(4) invalidates
any contract provision that prohibits assigning sums already due or to become due. Indeed, in some
states, at common law, a clause specifically prohibiting assignment will fail. For example, the buyer and
the seller agree to the sale of land and to a provision barring assignment of the rights under the contract.
The buyer pays the full price, but the seller refuses to convey. The buyer then assigns to her friend the
right to obtain title to the land from the seller. The latter’s objection that the contract precludes such an

Saylor URL: http://www.saylor.org/books

Saylor.org
471

assignment will fall on deaf ears in some states; the assignment is effective, and the friend may sue for the
title.

Future Contracts
The law distinguishes between assigning future rights under an existing contract and assigning rights that
will arise from a future contract. Rights contingent on a future event can be assigned in exactly the same
manner as existing rights, as long as the contingent rights are already incorporated in a contract. Ben has
a long-standing deal with his neighbor, Mrs. Robinson, to keep the latter’s walk clear of snow at twenty
dollars a snowfall. Ben is saving his money for a new printer, but when he is eighty dollars shy of the
purchase price, he becomes impatient and cajoles a friend into loaning him the balance. In return, Ben
assigns his friend the earnings from the next four snowfalls. The assignment is effective. However, a right
that will arise from a future contract cannot be the subject of a present assignment.

Partial Assignments
An assignor may assign part of a contractual right, but only if the obligor can perform that part of his
contractual obligation separately from the remainder of his obligation. Assignment of part of a payment
due is always enforceable. However, if the obligor objects, neither the assignor nor the assignee may sue
him unless both are party to the suit. Mrs. Robinson owes Ben one hundred dollars. Ben assigns fifty
dollars of that sum to his friend. Mrs. Robinson is perplexed by this assignment and refuses to pay until
the situation is explained to her satisfaction. The friend brings suit against Mrs. Robinson. The court
cannot hear the case unless Ben is also a party to the suit. This ensures all parties to the dispute are
present at once and avoids multiple lawsuits.

Successive Assignments
It may happen that an assignor assigns the same interest twice (see Figure 14.2 "Successive
Assignments"). With certain exceptions, the first assignee takes precedence over any subsequent assignee.
One obvious exception is when the first assignment is ineffective or revocable. A subsequent assignment
has the effect of revoking a prior assignment that is ineffective or revocable. Another exception: if in good
faith the subsequent assignee gives consideration for the assignment and has no knowledge of the prior
assignment, he takes precedence whenever he obtains payment from, performance from, or a judgment

Saylor URL: http://www.saylor.org/books

Saylor.org
472

against the obligor, or whenever he receives some tangible evidence from the assignor that the right has
been assigned (e.g., a bank deposit book or an insurance policy).
Some states follow the different English rule: the first assignee to give notice to the obligor has priority,
regardless of the order in which the assignments were made. Furthermore, if the assignment falls within
the filing requirements of UCC Article 9 (see Chapter 28 "Secured Transactions and Suretyship"), the first
assignee to file will prevail.
Figure 14.2 Successive Assignments

Assignor’s Warranties
An assignor has legal responsibilities in making assignments. He cannot blithely assign the same interests
pell-mell and escape liability. Unless the contract explicitly states to the contrary, a person who assigns a
right for value makes certain assignor’s warranties to the assignee: that he will not upset the assignment,
that he has the right to make it, and that there are no defenses that will defeat it. However, the assignor
does not guarantee payment; assignment does not by itself amount to a warranty that the obligor is
solvent or will perform as agreed in the original contract. Mrs. Robinson owes Ben fifty dollars. Ben
assigns this sum to his friend. Before the friend collects, Ben releases Mrs. Robinson from her obligation.
The friend may sue Ben for the fifty dollars. Or again, if Ben represents to his friend that Mrs. Robinson
owes him (Ben) fifty dollars and assigns his friend that amount, but in fact Mrs. Robinson does not owe
Ben that much, then Ben has breached his assignor’s warranty. The assignor’s warranties may be express
or implied.

Saylor URL: http://www.saylor.org/books

Saylor.org
473

KEY TAKEAWAY
Generally, it is OK for an obligee to assign the right to receive contractual performance from the obligor to
a third party. The effect of the assignment is to make the assignee stand in the shoes of the assignor,
taking all the latter’s rights and all the defenses against nonperformance that the obligor might raise
against the assignor. But the obligor may agree in advance to waive defenses against the assignee, unless
such waiver is prohibited by law.
There are some exceptions to the rule that contract rights are assignable. Some, such as personal rights,
are not circumstances where the obligor’s duties would materially change, cases where assignability is
forbidden by statute or public policy, or, with some limits, cases where the contract itself prohibits
assignment. Partial assignments and successive assignments can happen, and rules govern the resolution
of problems arising from them.
When the assignor makes the assignment, that person makes certain warranties, express or implied, to
the assignee, basically to the effect that the assignment is good and the assignor knows of no reason why
the assignee will not get performance from the obligor.

EXERCISES

1.

If Able makes a valid assignment to Baker of his contract to receive monthly rental payments from
Tenant, how is Baker’s right different from what Able’s was?

2.

Able made a valid assignment to Baker of his contract to receive monthly purchase payments from Carr,
who bought an automobile from Able. The car had a 180-day warranty, but the car malfunctioned within
that time. Able had quit the auto business entirely. May Carr withhold payments from Baker to offset the
cost of needed repairs?

3.

Assume in the case in Exercise 2 that Baker knew Able was selling defective cars just before his (Able’s)
withdrawal from the auto business. How, if at all, does that change Baker’s rights?

4.

Why are leases generally not assignable? Why are insurance contracts not assignable?
5.

[1] Restatement (Second) of Contracts, Section 317(1).

6.

[2] Uniform Commercial Code, Section 9-206.

7.

[3] Restatement (Second) of Contracts, Section 322.

Saylor URL: http://www.saylor.org/books

Saylor.org
474

14.2 Delegation of Duties

LEARNING OBJECTIVES

1.

Know what a delegation of duty is.

2.

Recognize how liability remains on the delegator following a delegation.

3.

Understand what duties may not be delegated.

Basic Rules Regarding Delegation
General Rule
To this point, we have been considering the assignment of the assignor’s rights (usually, though not solely,
to money payments). But in every contract, a right connotes a corresponding duty, and these may be
delegated. A delegation is the transfer to a third party of the duty to perform under a contract. The one
who delegates is the delegator. Because most obligees are also obligors, most assignments of rights will
simultaneously carry with them the delegation of duties. Unless public policy or the contract itself bars the
delegation, it is legally enforceable.
In most states, at common law, duties must be expressly delegated. Under Uniform Commercial Code
(UCC) Section 2-210(4) and in a minority of states at common law (as illustrated in , Rose v. Vulcan
Materials Co.), an assignment of “the contract” or of “all my rights under the contract” is not only an
assignment of rights but also a delegation of duties to be performed; by accepting the assignment,
the delegatee (one to whom the delegation is made) implies a promise to perform the duties. (See )

Saylor URL: http://www.saylor.org/books

Saylor.org
475

Figure 14.3 Delegation of Duties

Effect on Obligor
An obligor who delegates a duty (and becomes a delegator) does not thereby escape liability for
performing the duty himself. The obligee of the duty may continue to look to the obligor for performance
unless the original contract specifically provides for substitution by delegation. This is a big difference
between assignment of contract rights and delegation of contract duties: in the former, the assignor is
discharged (absent breach of assignor’s warranties); in the latter, the delegator remains liable. The obligee
(again, the one to whom the duty to perform flows) may also, in many cases, look to the delegatee,
because the obligee becomes an intended beneficiary of the contract between the obligor and the
delegatee, as discussed in . Of course, the obligee may subsequently agree to accept the delegatee and
discharge the obligor from any further responsibility for performing the duty. A contract among three
persons having this effect is called a novation; it is a new contract. Fred sells his house to Lisa, who
assumes his mortgage. Fred, in other words, has delegated the duty to pay the bank to Lisa. If Lisa
defaults, Fred continues to be liable to the bank, unless in the original mortgage agreement a provision
specifically permitted any purchaser to be substituted without recourse to Fred, or unless the bank
subsequently accepts Lisa and discharges Fred.

Saylor URL: http://www.saylor.org/books

Saylor.org
476

Nondelegable Duties
Personal Services
Personal services are not delegable. If the contract is such that the promisee expects the obligor personally
to perform the duty, the obligor may not delegate it. Suppose the Catskill Civic Opera Association hires a
famous singer to sing in its production of Carmen and the singer delegates the job to her understudy. The
delegation is ineffective, and performance by the understudy does not absolve the famous singer of
liability for breach.
Many duties may be delegated, however. Indeed, if they could not be delegated, much of the world’s work
would not get done. If you hire a construction company and an architect to design and build your house to
certain specifications, the contractor may in turn hire individual craftspeople—plumbers, electricians, and
the like—to do these specialized jobs, and as long as they are performed to specification, the contract
terms will have been met. If you hired an architecture firm, though, you might not be contracting for the
specific services of a particular individual in that firm.

Public Policy
Public policy may prohibit certain kinds of delegations. A public official, for example, may not delegate
the duties of her office to private citizens, although various statutes generally permit the delegation of
duties to her assistants and subordinates.

Delegations Barred by Contract
As we have already noted, the contract itself may bar assignment. The law generally disfavors restricting
the right to assign a benefit, but it will uphold a contract provision that prohibits delegation of a duty.
Thus, as we have seen, UCC Section 2-210(3) states that in a contract for sale of goods, a provision against
assigning “the contract” is to be construed only as a prohibition against delegating the duties.

KEY TAKEAWAY

The duty to perform a contractual obligation may usually be delegated to a third party. Such delegation,
however, does not discharge the delegator, who remains liable on the contract absent a novation.
Some duties may not be delegated: personal services cannot be, and public policy or the contract itself
may bar delegation.

Saylor URL: http://www.saylor.org/books

Saylor.org
477

EXERCISES
1.

What is the difference between an assignment and a delegation?

2.

Under what circumstances is the delegator discharged from liability on the contract?

14.3 Third-Party Beneficiaries

LEARNING OBJECTIVES

1.

Know what a third-party beneficiary is, and what the types of such beneficiaries are.

2.

Recognize the rights obtained by third-party beneficiaries.

3.

Understand when the public might be a third-party beneficiary of government contracts.

The fundamental issue with third-party beneficiaries gets to this: can a person who is not a party to a
contract sue to enforce its terms?

The General Rule
The general rule is this: persons not a party to a contract cannot enforce its terms; they are said to
lack privity, a private, face-to-face relationship with the contracting parties. But if the persons are
intended to benefit from the performance of a contract between others, then they can enforce it: they are
intended beneficiaries.

Two Types of Third-Party Beneficiaries
In the vocabulary of the Restatement, a third person whom the parties to the contract intend to benefit is
an intended beneficiary—that is, one who is entitled under the law of contracts to assert a right arising
from a contract to which he or she is not a party. There are two types of intended beneficiaries.

Creditor Beneficiary
A creditor beneficiary is one to whom the promisor agrees to pay a debt of the promisee. For example, a
father is bound by law to support his child. If the child’s uncle (the promisor) contracts with the father
(the promisee) to furnish support for the child, the child is a creditor beneficiary and could sue the uncle.
Or again, suppose Customer pays Ace Dealer for a new car, and Ace delegates the duty of delivery to Beta
Dealer. Ace is now a debtor: he owes Customer something: a car. Customer is a creditor; she is owed
something: a car. When Beta performs under his delegated contract with Ace, Beta is discharging the debt
Saylor URL: http://www.saylor.org/books

Saylor.org
478

Ace owes to Customer. Customer is a creditor beneficiary of Dealers’ contract and could sue either one for
nondelivery. She could sue Ace because she made a contract with him, and she could sue Beta because—
again—she was intended to benefit from the performance of Dealers’ agreement.

Donee Beneficiary
The second type of intended beneficiary is a donee beneficiary. When the promisee is not indebted to the
third person but intends for him or her to have the benefit of the promisor’s performance, the third
person is a donee beneficiary (and the promise is sometimes called a gift promise). For example, an
insurance company (the promisor) promises to its policyholder (the promisee), in return for a premium,
to pay $100,000 to his wife on his death; this makes the wife a donee beneficiary (see ). The wife could
sue to enforce the contract although she was not a party to it. Or if Able makes a contract with Woodsman
for the latter to cut the trees in Able’s backyard as a Christmas gift to Able’s uphill Neighbor (so that
Neighbor will have a view), Neighbor could sue Woodsman for breach of the contract.
If a person is not an intended beneficiary—not a creditor or donee beneficiary—then he or she is said to be
only an incidental beneficiary, and that person has no rights. So if Able makes the contract with
Woodsman not to benefit Neighbor but for Able’s own benefit, the fact that the tree removal would benefit
Neighbor does not make Neighbor an intended beneficiary.
The beneficiary’s rights are always limited by the terms of the contract. A failure by the promisee to
perform his part of the bargain will terminate the beneficiary’s rights if the promisee’s lapse terminates
his own rights, absent language in the contract to the contrary. If Able makes the contract as a gift to
Neighbor but doesn’t make the required down payment to Woodsman, Neighbor’s claim fails. In a suit by
the beneficiary, the promisor may avail himself of any defense he could have asserted against the
promisee. Woodsman may defend himself against Neighbor’s claim that Woodsman did not do the whole
job by showing that Able didn’t make full payment for the work.

Modification of the Beneficiary’s Rights
Conferring rights on an intended beneficiary is relatively simple. Whether his rights can be modified or
extinguished by subsequent agreement of the promisor and promisee is a more troublesome issue. The
general rule is that the beneficiary’s rights may be altered as long as there has been no
vesting of rights (the rights have not taken effect). The time at which the beneficiary’s rights vest differs
Saylor URL: http://www.saylor.org/books

Saylor.org
479

among jurisdictions: some say immediately, some say when the beneficiary assents to the receipt of the
contract right, some say the beneficiary’s rights don’t vest until she has detrimentally relied on the right.
The Restatement says that unless the contract provides that its terms cannot be changed without the
beneficiary’s consent, the parties may change or rescind the benefit unless the beneficiary has sued on the
promise, has detrimentally relied, or has assented to the promise at the request of one of the
parties.

[1]

Some contracts provide that the benefit never vests; for example, standard insurance policies

today reserve to the insured the right to substitute beneficiaries, to borrow against the policy, to assign it,
and to surrender it for cash.

Government Contracts
The general rule is that members of the public are only incidental beneficiaries of contracts made by the
government with a contractor to do public works. It is not illogical to see a contract between the
government and a company pledged to perform a service on behalf of the public as one creating rights in
particular members of the public, but the consequences of such a view could be extremely costly because
everyone has some interest in public works and government services.
A restaurant chain, hearing that the county was planning to build a bridge that would reroute commuter
traffic, might decide to open a restaurant on one side of the bridge; if it let contracts for construction only
to discover that the bridge was to be delayed or canceled, could it sue the county’s contractor? In general,
the answer is that it cannot. A promisor under contract to the government is not liable for the
consequential damages to a member of the public arising from its failure to perform (or from a faulty
performance) unless the agreement specifically calls for such liability or unless the promisee (the
government) would itself be liable and a suit directly against the promisor would be consistent with the
contract terms and public policy. When the government retains control over litigation or settlement of
claims, or when it is easy for the public to insure itself against loss, or when the number and amount of
claims would be excessive, the courts are less likely to declare individuals to be intended beneficiaries. But
the service to be provided can be so tailored to the needs of particular persons that it makes sense to view
them as intended beneficiaries—in the case, for example, of a service station licensed to perform
emergency road repairs, as in ,Kornblut v. Chevron Oil Co.

Saylor URL: http://www.saylor.org/books

Saylor.org
480

KEY TAKEAWAY
Generally, a person who is not a party to a contract cannot sue to enforce its terms. The exception is if the
person is an intended beneficiary, either a creditor beneficiary or a donee beneficiary. Such third parties
can enforce the contract made by others but only get such rights as the contract provides, and
beneficiaries are subject to defenses that could be made against their benefactor.
The general rule is that members of the public are not intended beneficiaries of contracts made by the
government, but only incidental beneficiaries.

EXERCISES

1.

What are the two types of intended beneficiaries?

2.

Smith contracted to deliver a truck on behalf of Truck Sales to Byers, who had purchased it from Truck
Sales. Smith was entitled to payment by Byers for the delivery. The truck was defective. May Byers
withhold payment from Smith to offset the repair costs?

3.

Why is the public not usually considered an intended beneficiary of contracts made by the government?
[1] Restatement (Second) of Contracts, Section 311.

14.4 Cases
Nonassignable Rights
Nassau Hotel Co. v. Barnett & Barse Corporation
147 N.Y.S. 283 (1914)
McLaughlin, J.
Plaintiff owns a hotel at Long Beach, L. I., and on the 21st of November, 1912, it entered into a written
agreement with the individual defendants Barnett and Barse to conduct the same for a period of
years.…Shortly after this agreement was signed, Barnett and Barse organized the Barnett & Barse
Corporation with a capital stock of $10,000, and then assigned the agreement to it. Immediately following
the assignment, the corporation went into possession and assumed to carry out its terms. The plaintiff
thereupon brought this action to cancel the agreement and to recover possession of the hotel and
furniture therein, on the ground that the agreement was not assignable. [Summary judgment in favor of
the plaintiff, defendant corporation appeals.]

Saylor URL: http://www.saylor.org/books

Saylor.org
481

The only question presented is whether the agreement was assignable. It provided, according to the
allegations of the complaint, that the plaintiff leased the property to Barnett and Barse with all its
equipment and furniture for a period of three years, with a privilege of five successive renewals of three
years each. It expressly provided:
‘That said lessees…become responsible for the operation of the said hotel and for the upkeep and
maintenance thereof and of all its furniture and equipment in accordance with the terms of this
agreement and the said lessees shall have the exclusive possession, control and management thereof. * * *
The said lessees hereby covenant and agree that they will operate the said hotel at all times in a first-class
business-like manner, keep the same open for at least six (6) months of each year, * * *’ and ‘in lieu of
rental the lessor and lessees hereby covenant and agree that the gross receipts of such operation shall be,
as received, divided between the parties hereto as follows: (a) Nineteen per cent. (19%) to the lessor. * * *
In the event of the failure of the lessees well and truly to perform the covenants and agreements herein
contained,’ they should be liable in the sum of $50,000 as liquidated damages. That ‘in consideration and
upon condition that the said lessees shall well and faithfully perform all the covenants and agreements by
them to be performed without evasion or delay the said lessor for itself and its successors, covenants and
agrees that the said lessees, their legal representatives and assigns may at all times during said term and
the renewals thereof peaceably have and enjoy the said demised premises.’ And that ‘this agreement shall
inure to the benefit of and bind the respective parties hereto, their personal representatives, successors
and assigns.’
The complaint further alleges that the agreement was entered into by plaintiff in reliance upon the
financial responsibility of Barnett and Barse, their personal character, and especially the experience of
Barnett in conducting hotels; that, though he at first held a controlling interest in the Barnett & Barse
Corporation, he has since sold all his stock to the defendant Barse, and has no interest in the corporation
and no longer devotes any time or attention to the management or operation of the hotel.
…[C]learly…the agreement in question was personal to Barnett and Barse and could not be assigned by
them without the plaintiff’s consent. By its terms the plaintiff not only entrusted them with the care and
management of the hotel and its furnishings—valued, according to the allegations of the complaint, at
more than $1,000,000—but agreed to accept as rental or compensation a percentage of the gross receipts.
Obviously, the receipts depended to a large extent upon the management, and the care of the property
Saylor URL: http://www.saylor.org/books

Saylor.org
482

upon the personal character and responsibility of the persons in possession. When the whole agreement is
read, it is apparent that the plaintiff relied, in making it, upon the personal covenants of Barnett and
Barse. They were financially responsible. As already said, Barnett had had a long and successful
experience in managing hotels, which was undoubtedly an inducing cause for plaintiff’s making the
agreement in question and for personally obligating them to carry out its terms.
It is suggested that because there is a clause in the agreement to the effect that it should ‘inure to the
benefit of and bind the respective parties hereto, their personal representatives and assigns,’ that Barnett
and Barse had a right to assign it to the corporation. But the intention of the parties is to be gathered, not
from one clause, but from the entire instrument [Citation] and when it is thus read it clearly appears that
Barnett and Barse were to personally carry out the terms of the agreement and did not have a right to
assign it. This follows from the language used, which shows that a personal trust or confidence was
reposed by the plaintiff in Barnett and Barse when the agreement was made.
In [Citation] it was said: “Rights arising out of contract cannot be transferred if they…involve a relation of
personal confidence such that the party whose agreement conferred those rights must have intended them
to be exercised only by him in whom he actually confided.”
This rule was applied in [Citation] the court holding that the plaintiff—the assignee—was not only
technically, but substantially, a different entity from its predecessor, and that the defendant was not
obliged to entrust its money collected on the sale of the presses to the responsibility of an entirely
different corporation from that with which it had contracted, and that the contract could not be assigned
to the plaintiff without the assent of the other party to it.
The reason which underlies the basis of the rule is that a party has the right to the benefit contemplated
from the character, credit, and substance of him with whom he contracts, and in such case he is not bound
to recognize…an assignment of the contract.
The order appealed from, therefore, is affirmed.

CASE QUESTIONS

1.

The corporation created to operate the hotel was apparently owned and operated by the same two men
the plaintiff leased the hotel to in the first place. What objection would the plaintiff have to the corporate
entity—actually, of course, a legal fiction—owning and operating the hotel?

Saylor URL: http://www.saylor.org/books

Saylor.org
483

2.

The defendants pointed to the clause about the contract inuring to the benefit of the parties “and
assigns.” So the defendants assigned the contract. How could that not be allowed by the contract’s own
terms?

3.

What is the controlling rule of law upon which the outcome here depends?

Assignment Includes Delegation
Rose v. Vulcan Materials Co.
194 S.E.2d 521 (N.C. 1973)
Huskins, J.
…Plaintiff [Rose], after leasing his quarry to J. E. Dooley and Son, Inc., promised not to engage in the
rock-crushing business within an eight-mile radius of [the city of] Elkin for a period of ten years. In return
for this promise, J. E. Dooley and Son, Inc., promised, among other things, to furnish plaintiff stone f.o.b.
the quarry site at Cycle, North Carolina, at stipulated prices for ten years.…
By a contract effective 23 April 1960, Vulcan Materials Company, a corporation…, purchased the stone
quarry operations and the assets and obligations of J. E. Dooley and Son, Inc.…[Vulcan sent Rose a letter,
part of which read:]
Mr. Dooley brought to us this morning the contracts between you and his companies, copies of
which are attached. This is to advise that Vulcan Materials Company assumes all phases of these
contracts and intends to carry out the conditions of these contracts as they are stated.
In early 1961 Vulcan notified plaintiff that it would no longer sell stone to him at the prices set out in [the
agreement between Rose and Dooley] and would thereafter charge plaintiff the same prices charged all of
its other customers for stone. Commencing 11 May 1961, Vulcan raised stone prices to the plaintiff to a
level in excess of the prices specified in [the Rose-Dooley agreement].
At the time Vulcan increased the prices of stone to amounts in excess of those specified in [the RoseDooley contract], plaintiff was engaged in his ready-mix cement business, using large quantities of stone,
and had no other practical source of supply. Advising Vulcan that he intended to sue for breach of
contract, he continued to purchase stone from Vulcan under protest.…
The total of these amounts over and above the prices specified in [the Rose-Dooley contract] is
$25,231.57, [about $152,000 in 2010 dollars] and plaintiff seeks to recover said amount in this action.
Saylor URL: http://www.saylor.org/books

Saylor.org
484

The [Rose-Dooley] agreement was an executory bilateral contract under which plaintiff’s promise not to
compete for ten years gained him a ten-year option to buy stone at specified prices. In most states, the
assignee of an executory bilateral contract is not liable to anyone for the nonperformance of the assignor’s
duties thereunder unless he expressly promises his assignor or the other contracting party to perform, or
‘assume,’ such duties.…These states refuse to imply a promise to perform the duties, but if the assignee
expressly promises his assignor to perform, he is liable to the other contracting party on a third-party
beneficiary theory. And, if the assignee makes such a promise directly to the other contracting party upon
a consideration, of course he is liable to him thereon. [Citation]
A minority of states holds that the assignee of an executory bilateral contract under a general assignment
becomes not only assignee of the rights of the assignor but also delegatee of his duties; and that, absent a
showing of contrary intent, the assignee impliedly promises the assignor that he will perform the duties so
delegated. This rule is expressed in Restatement, Contracts, s 164 (1932) as follows:
(1) Where a party under a bilateral contract which is at the time wholly or partially executory on
both sides purports to assign the whole contract, his action is interpreted, in the absence of
circumstances showing a contrary intention, as an assignment of the assignor’s rights under the
contract and a delegation of the performance of the assignor’s duties.
(2) Acceptance by the assignee of such an assignment is interpreted, in the absence of
circumstances showing a contrary intention, as both an assent to become an assignee of the
assignor’s rights and as a promise to the assignor to assume the performance of the
assignor’s duties.’ (emphasis added)
We…adopt the Restatement rule and expressly hold that the assignee under a general assignment of an
executory bilateral contract, in the absence of circumstances showing a contrary intention, becomes the
delegatee of his assignor’s duties and impliedly promises his assignor that he will perform such duties.
The rule we adopt and reaffirm here is regarded as the more reasonable view by legal scholars and text
writers. Professor Grismore says:
It is submitted that the acceptance of an assignment in this form does presumptively import a
tacit promise on the part of the assignee to assume the burdens of the contract, and that this
presumption should prevail in the absence of the clear showing of a contrary intention. The
presumption seems reasonable in view of the evident expectation of the parties. The assignment
Saylor URL: http://www.saylor.org/books

Saylor.org
485

on its face indicates an intent to do more than simply to transfer the benefits assured by the
contract. It purports to transfer the contract as a whole, and since the contract is made up of both
benefits and burdens both must be intended to be included.…Grismore, Is the Assignee of a
Contract Liable for the Nonperformance of Delegated Duties? 18 Mich.L.Rev. 284 (1920).
In addition, with respect to transactions governed by the Uniform Commercial Code, an assignment of a
contract in general terms is a delegation of performance of the duties of the assignor, and its acceptance
by the assignee constitutes a promise by him to perform those duties. Our holding in this case maintains a
desirable uniformity in the field of contract liability.
We further hold that the other party to the original contract may sue the assignee as a third-party
beneficiary of his promise of performance which he impliedly makes to his assignor, under the rule above
laid down, by accepting the general assignment. Younce v. Lumber Co., [Citation] (1908), holds that
where the assignee makes an express promise of performance to his assignor, the other contracting party
may sue him for breach thereof. We see no reason why the same result should not obtain where the
assignee breaches his promise of performance implied under the rule of Restatement s 164. ‘That the
assignee is liable at the suit of the third party where he expressly assumes and promises to perform
delegated duties has already been decided in a few cases (citing Younce). If an express promise will
support such an action it is difficult to see why a tacit promise should not have the same effect.’ Grismore,
supra. Parenthetically, we note that such is the rule under the Uniform Commercial Code, [2-210].
We now apply the foregoing principles to the case at hand. The contract of 23 April 1960, between
defendant and J. E. Dooley and Son, Inc., under which, as stipulated by the parties, ‘the defendant
purchased the assets and obligations of J. E. Dooley and Son, Inc.,’ was a general assignment of all the
assets and obligations of J. E. Dooley and Son, Inc., including those under [the Rose-Dooley contract].
When defendant accepted such assignment it thereby became delegatee of its assignor’s duties under it
and impliedly promised to perform such duties.
When defendant later failed to perform such duties by refusing to continue sales of stone to plaintiff at the
prices specified in [the Rose-Dooley contract], it breached its implied promise of performance and
plaintiff was entitled to bring suit thereon as a third-party beneficiary.
The decision…is reversed with directions that the case be certified to the Superior Court of Forsyth County
for reinstatement of the judgment of the trial court in accordance with this opinion.
Saylor URL: http://www.saylor.org/books

Saylor.org
486

CASE QUESTIONS
1.

Why did Rose need the crushed rock from the quarry he originally leased to Dooley?

2.

What argument did Vulcan make as to why it should not be liable to sell crushed rock to Rose at the price
set out in the Rose-Dooley contract?

3.

What rule did the court here announce in deciding that Vulcan was required to sell rock at the price set
out in the Rose-Dooley contract? That is, what is the controlling rule of law in this case?

Third party Beneficiaries and Foreseeable Damages
Kornblut v. Chevron Oil Co.
62 A.D.2d 831 (N.Y. 1978)
Hopkins, J.
The plaintiff-respondent has recovered a judgment after a jury trial in the sum of $519,855.98 [about $1.9
million in 2010 dollars] including interest, costs and disbursements, against Chevron Oil Company
(Chevron) and Lawrence Ettinger, Inc. (Ettinger) (hereafter collectively referred to as defendants) for
damages arising from the death and injuries suffered by Fred Kornblut, her husband. The case went to the
jury on the theory that the decedent was the third-party beneficiary of a contract between Chevron and
the New York State Thruway Authority and a contract between Chevron and Ettinger.
On the afternoon of an extremely warm day in early August, 1970 the decedent was driving northward on
the New York State Thruway. Near Sloatsburg, New York, at about 3:00 p.m., his automobile sustained a
flat tire. At the time the decedent was accompanied by his wife and 12-year-old son. The decedent waited
for assistance in the 92 degree temperature.
After about an hour a State Trooper, finding the disabled car, stopped and talked to the decedent. The
trooper radioed Ettinger, which had the exclusive right to render service on the Thruway under an
assignment of a contract between Chevron and the Thruway Authority. Thereafter, other State Troopers
reported the disabled car and the decedent was told in each instance that he would receive assistance
within 20 minutes.
Having not received any assistance by 6:00 p.m., the decedent attempted to change the tire himself. He
finally succeeded, although he experienced difficulty and complained of chest pains to the point that his
wife and son were compelled to lift the flat tire into the trunk of the automobile. The decedent drove the
Saylor URL: http://www.saylor.org/books

Saylor.org
487

car to the next service area, where he was taken by ambulance to a hospital; his condition was later
diagnosed as a myocardial infarction. He died 28 days later.
Plaintiff sued, inter alia, Chevron and Ettinger alleging in her complaint causes of action sounding in
negligence and breach of contract. We need not consider the issue of negligence, since the Trial Judge
instructed the jury only on the theory of breach of contract, and the plaintiff has recovered damages for
wrongful death and the pain and suffering only on that theory.
We must look, then, to the terms of the contract sought to be enforced. Chevron agreed to provide “rapid
and efficient roadside automotive service on a 24-hour basis from each gasoline service station facility for
the areas…when informed by the authority or its police personnel of a disabled vehicle on the Thruway”.
Chevron’s vehicles are required “to be used and operated in such a manner as will produce adequate
service to the public, as determined in the authority’s sole judgment and discretion”. Chevron specifically
covenanted that it would have “sufficient roadside automotive service vehicles, equipment and personnel
to provide roadside automotive service to disabled vehicles within a maximum of thirty (30) minutes from
the time a call is assigned to a service vehicle, subject to unavoidable delays due to extremely adverse
weather conditions or traffic conditions.”…
In interpreting the contract, we must bear in mind the circumstances under which the parties bargained.
The New York Thruway is a limited access toll highway, designed to move traffic at the highest legal
speed, with the north and south lanes separated by green strips. Any disabled vehicle on the road
impeding the flow of traffic may be a hazard and inconvenience to the other users. The income realized
from tolls is generated from the expectation of the user that he will be able to travel swiftly and smoothly
along the Thruway. Consequently, it is in the interest of the authority that disabled vehicles will be
repaired or removed quickly to the end that any hazard and inconvenience will be minimized. Moreover,
the design and purpose of the highway make difficult, if not impossible, the summoning of aid from
garages not located on the Thruway. The movement of a large number of vehicles at high speed creates a
risk to the operator of a vehicle who attempts to make his own repairs, as well as to the other users. These
considerations clearly prompted the making of contracts with service organizations which would be
located at points near in distance and time on the Thruway for the relief of distressed vehicles.
Thus, it is obvious that, although the authority had an interest in making provision for roadside calls
through a contract, there was also a personal interest of the user served by the contract. Indeed, the
Saylor URL: http://www.saylor.org/books

Saylor.org
488

contract provisions regulating the charges for calls and commanding refunds be paid directly to the user
for overcharges, evince a protection and benefit extended to the user only. Hence, in the event of an
overcharge, the user would be enabled to sue on the contract to obtain a recovery.…Here the contract
contemplates an individual benefit for the breach running to the user.…
By choosing the theory of recovery based on contract, it became incumbent on the plaintiff to show that
the injury was one which the defendants had reason to foresee as a probable result of the breach, under
the ancient doctrine of Hadley v Baxendale [Citation], and the cases following it…in distinction to the
requirement of proximate cause in tort actions.…
The death of the decedent on account of his exertion in the unusual heat of the midsummer day in
changing the tire cannot be said to have been within the contemplation of the contracting parties as a
reasonably foreseeable result of the failure of Chevron or its assignee to comply with the contract.…
The case comes down to this, then, in our view: though the decedent was the intended beneficiary to sue
under certain provisions of the contract—such as the rate specified for services to be rendered—he was not
the intended beneficiary to sue for consequential damages arising from personal injury because of a
failure to render service promptly. Under these circumstances, the judgment must be reversed and the
complaint dismissed, without costs or disbursements.
[Martuscello, J., concurred in the result but opined that the travelling public was not an intended
beneficiary of the contract.]

CASE QUESTIONS

1.

Chevron made two arguments as to why it should not be liable for Mr. Kornblut’s death. What were they?

2.

Obviously, when Chevron made the contract with the New York State Thruway Authority, it did not know
Mr. Kornblut was going to be using the highway. How could he, then, be an intended beneficiary of the
contract?

3.

Why was Chevron not found liable for Mr. Kornblut’s death when, clearly, had it performed the contract
properly, he would not have died?

Saylor URL: http://www.saylor.org/books

Saylor.org
489

14.5 Summary and Exercises
Summary

The general rule that the promisee may assign any right has some exceptions—for example, when the
promisor’s obligation would be materially changed. Of course the contract itself may prohibit assignment,
and sometimes statutes preclude it. Knowing how to make the assignment effective and what the
consequences of the assignment are on others is worth mastering. When, for example, does the assignee
not stand in the assignor’s shoes? When may a future right be assigned?
Duties, as well as rights, may be transferred to third parties. Most rights (promises) contained in contracts
have corresponding duties (also expressed as promises). Often when an entire contract is assigned, the
duties go with it; the transferee is known, with respect to the duties, as the delegatee. The transferor
himself does not necessarily escape the duty, however. Moreover, some duties are nondelegable, such as
personal promises and those that public policy require to be carried out by a particular official. Without
the ability to assign rights and duties, much of the modern economy would grind to a halt.
The parties to a contract are not necessarily the only people who acquire rights or duties under it. One
major category of persons acquiring rights is third-party beneficiaries. Only intended beneficiaries acquire
rights under the contract, and these are of two types: creditor and donee beneficiaries. The rules for
determining whether rights have been conferred are rather straightforward; determining whether rights
can subsequently be modified or extinguished is more troublesome. Generally, as long as the contract
does not prohibit change and as long as the beneficiary has not relied on the promise, the change may be
made.

1.

EXERCISES

The Dayton Country Club offered its members various social activities. Some members were entitled, for
additional payment, to use the golf course, a coveted amenity. Golfing memberships could not be
transferred except upon death or divorce, and there was a long waiting list in this special category; if a
person at the top of the list declined, the next in line was eligible. Golfing membership rules were drawn
up by a membership committee. Magness and Redman were golfing members. They declared bankruptcy,
and the bankruptcy trustee sought, in order to increase the value of their debtors’ estates, to assume and
sell the golfing memberships to members on the waiting list, other club members, or the general public,

Saylor URL: http://www.saylor.org/books

Saylor.org
490

provided the persons joined the club. The club asserted that under relevant state law, it was “excused
from rendering performance to an entity other than the debtor”—that is, it could not be forced to accept
strangers as members. Can these memberships be assigned?
2.

Tenant leased premises in Landlord’s shopping center, agreeing in the lease “not to assign, mortgage,
pledge, or encumber this lease in whole or in part.” Under the lease, Tenant was entitled to a
construction allowance of up to $11,000 after Tenant made improvements for its uses. Prior to the
completion of the improvements, Tenant assigned its right to receive the first $8,000 of the construction
allowance to Assignee, who, in turn, provided Tenant $8,000 to finance the construction. Assignee
notified Landlord of the assignment, but when the construction was complete, Landlord paid Tenant
anyway; when Assignee complained, Landlord pointed to the nonassignment clause. Assignee sued
Landlord. Who wins?

3.

[1]

Marian contracted to sell her restaurant to Billings for $400,000. The contract provided that Billings would
pay $100,000 and sign a note for the remainder. Billings sold the restaurant to Alice, who agreed to
assume responsibility for the balance due on the note held by Marian. But Alice had difficulties and
declared bankruptcy. Is Billings still liable on the note to Marian?
4.

Yellow Cab contracted with the Birmingham Board of Education to transport physically
handicapped students. The contract provided, “Yellow Cab will transport the physically
handicapped students of the School System…and furnish all necessary vehicles and personnel and
will perform all maintenance and make all repairs to the equipment to keep it in a safe and
efficient operating condition at all times.”
Yellow Cab subcontracted with Metro Limousine to provide transportation in connection with its
contract with the board. Thereafter, Metro purchased two buses from Yellow Cab to use in
transporting the students. DuPont, a Metro employee, was injured when the brakes on the bus
that he was driving failed, causing the bus to collide with a tree. DuPont sued Yellow Cab, alleging
that under its contract with the board, Yellow Cab had a nondelegable duty to properly maintain
the bus so as to keep it in a safe operating condition; that that duty flowed to him as an intended
third-party beneficiary of the contract; and that Yellow Cab had breached the contract by failing to
properly maintain the bus. Who wins?

Saylor URL: http://www.saylor.org/books

[2]

Saylor.org
491

5.

Joan hired Groom to attend to her herd of four horses at her summer place in the high desert. The job
was too much for Groom, so he told Tony that he (Groom) would pay Tony, who claimed expertise in
caring for horses, to take over the job. Tony neglected the horses in hot weather, and one of them
needed veterinarian care for dehydration. Is Groom liable?

6.

Rensselaer Water Company contracted with the city to provide water for business, domestic, and firehydrant purposes. While the contract was in effect, a building caught on fire; the fire spread to Plaintiff’s
(Moch Co.’s) warehouse, destroying it and its contents. The company knew of the fire but was unable to
supply adequate water pressure to put it out. Is the owner of the warehouse able to maintain a claim
against the company for the loss?

7.

Rusty told Alice that he’d do the necessary overhaul on her classic car for $5,000 during the month of
May, and that when the job was done, she should send the money to his son, Jim, as a graduation
present. He confirmed the agreement in writing and sent a copy to Jim. Subsequently, Rusty changed his
mind. What right has Jim?

8.

Fox Brothers agreed to convey to Clayton Canfield Lot 23 together with a one-year option to purchase Lot
24 in a subdivision known as Fox Estates. The agreement contained no prohibitions, restrictions, or
limitations against assignments. Canfield paid the $20,000 and took title to Lot 23 and the option to Lot
24. Canfield thereafter assigned his option rights in Lot 24 to the Scotts. When the Scotts wanted to
exercise the option, Fox Brothers refused to convey the property to them. The Scotts then brought suit
for specific performance. Who wins?

9.

Rollins sold Byers, a businessperson, a flatbed truck on a contract; Rollins assigned the contract to Frost,
and informed Byers of the assignment. Rollins knew the truck had problems, which he did not reveal to
Byers. When the truck needed $3,200 worth of repairs and Rollins couldn’t be found, Byers wanted to
deduct that amount from payments owed to Frost, but Frost insisted he had a right to payment. Upon
investigation, Byers discovered that four other people in the state had experienced similar situations with
Rollins and with Frost as Rollins’s assignee. What recourse has Byers?

10. Merchants and resort owners in the San Juan Islands in Washington State stocked extra supplies, some
perishable, in anticipation of the flood of tourists over Labor Day. They suffered inconvenience and
monetary damage due to the union’s Labor Day strike of the state ferry system, in violation of its
collective bargaining agreement with the state and of a temporary restraining order. The owners sued the
Saylor URL: http://www.saylor.org/books

Saylor.org
492

union for damages for lost profits, attorney fees, and costs, claiming the union should be liable for
intentional interference with contractual relations (the owners’ relations with their would-be customers).
Do the owners have a cause of action?

SELF-TEST QUESTIONS

1.

A creditor beneficiary is
a.

the same as a donee beneficiary

b.

a third-party beneficiary

c.

an incidental beneficiary

d.

none of the above
Assignments are not allowed

a.

for rights that will arise from a future contract
b.

when they will materially change the duties that the obligor must perform

c.

where they are forbidden by public policy

d.

for any of the above
When an assignor assigns the same interest twice,

a.

the subsequent assignee generally takes precedence
b.

the first assignee generally takes precedence

c.

the first assignee always takes precedence

d.

the assignment violates public policy
Factoring

a.

is an example of delegation of duties
b.

involves using an account receivable as collateral for a loan

c.

involves the purchase of a right to receive income from another

d.

is all of the above
Personal promises

a.

are always delegable
b.

are generally not delegable

c.

are delegable if not prohibited by public policy

Saylor URL: http://www.saylor.org/books

Saylor.org
493

d.

1.

b

2.

d

3.

b

4.

c

5.

b

are delegable if not barred by the contract

SELF-TEST ANSWERS

6.

[1] Aldana v. Colonial Palms Plaza, Inc., 591 So.2d 953 (Fla. Ct. App., 1991).

7.

[2] DuPont v. Yellow Cab Co. of Birmingham, Inc., 565 So.2d 190 (Ala. 1990).

Saylor URL: http://www.saylor.org/books

Saylor.org
494

Chapter 15

Discharge of Obligations
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What is meant by discharge of contract obligations

2.

How contract obligations are discharged

15.1 Discharge of Contract Duties

LEARNING OBJECTIVES

1.

Understand how performance, partial performance, or no performance may discharge contractual
obligations.

2.

Recognize what rights accrue to the nonbreaching party when the other side announces, before the time
for performance, that performance will not be forthcoming—anticipatory breach.

3.

Understand the concept of the right to adequate assurances, and the consequences if no such assurances
are forthcoming.

A person is liable to perform agreed-to contract duties until or unless he or she is discharged. If the
person fails to perform without being discharged, liability for damages arises. Here we deal with the
second-to-the-last of the four broad themes of contract law: how contract duties are discharged.

Discharge by Performance (or Nonperformance) of the Duty
A contract can be discharged by complete performance or material nonperformance of the contractual
duty. Note, in passing, that the modern trend at common law (and explicit under the Uniform
Commercial Code [UCC], Section 1-203) is that the parties have a good-faith duty to perform to each
other. There is in every contract “an implied covenant of good faith” (honesty in fact in the transaction)
that the parties will deal fairly, keep their promises, and not frustrate the other party’s reasonable
expectations of what was given and what received.

Saylor URL: http://www.saylor.org/books

Saylor.org
495

Full Performance
Full performance of the contractual obligation discharges the duty. If Ralph does a fine job of plumbing
Betty’s new bathroom, she pays him. Both are discharged.

Nonperformance, Material Breach
If Ralph doesn’t do any work at all on Betty’s bathroom, or almost none, then Betty owes him nothing.
She—the nonbreaching party—is discharged, and Ralph is liable for breach of contract.
Under UCC Section 2-106(4), a party that ends a contract breached by the other party is said to have
effected a cancellation. The cancelling party retains the right to seek a remedy for breach of the whole
contract or any unperformed obligation. The UCC distinguishes cancellation from termination, which
occurs when either party exercises a lawful right to end the contract other than for breach. When a
contract is terminated, all executory duties are discharged on both sides, but if there has been a partial
breach, the right to seek a remedy survives.

[1]

Substantial Performance
Logically, anything less than full performance, even a slight deviation from what is owed, is sufficient to
prevent the duty from being discharged and can amount to a breach of contract. So if Ralph does all the
plumbing for Betty’s new bathroom except hook up the toilet feed, he has not really “plumbed the new
bathroom.” He has only plumbed part of it. At classic common law, that was it: either you did the thing
you promised completely or you had materially breached. But under modern theories, an ameliorative
doctrine has developed, called substantial performance: if one side has substantially, but not completely,
performed, so that the other side has received a benefit, the nonbreaching party owes something for the
value received. The Restatement (Second) of Contracts puts it this way:

[2]

Substantial Performance.
In an important category of disputes over failure of performance, one party asserts the right to
payment on the ground that he has completed his performance, while the other party refuses to
pay on the ground that there is an uncured material failure of performance.…In such cases it is
common to state the issue…in terms of whether there has been substantial performance.…If there
has been substantial although not full performance, the building contractor has a claim for the
unpaid balance and the owner has a claim only for damages. If there has not been substantial

Saylor URL: http://www.saylor.org/books

Saylor.org
496

performance, the building contractor has no claim for the unpaid balance, although he may have
a claim in restitution.
The contest here is between the one who claims discharge by the other’s material breach and the one who
asserts there has been substantial performance. What constitutes substantial performance is a question of
fact, as illustrated in Section 15.2.1 "Substantial Performance; Conditions Precedent", TA Operating Corp.
v. Solar Applications Engineering, Inc. The doctrine has no applicability where the breaching party
willfully failed to follow the contract, as where a plumber substitutes a different faucet for the one
ordered; installation of the incorrect faucet is a breach, even if it is of equal or greater value than the one
ordered.
Under the UCC, there is no such thing as substantial performance. Section 2-601 requires that the goods
delivered according to the contract be the exact things ordered—that there be a perfect tender (unless the
parties agree otherwise).

Anticipatory Breach and Demand for Reasonable Assurances
When a promisor announces before the time his performance is due that he will not perform, he is said to
have committed ananticipatory breach (or repudiation). Of course a person cannot fail to perform a duty
before performance is due, but the law allows the promisee to treat the situation as a material breach that
gives rise to a claim for damages and discharges the obligee from performing duties required of him under
the contract. The common-law rule was first recognized in the well-known 1853 British case Hochster v.
De La Tour. In April, De La Tour hired Hochster as his courier, the job to commence in June. In May, De
La Tour changed his mind and told Hochster not to bother to report for duty. Before June, Hochster
secured an appointment as courier to Lord Ashburton, but that job was not to begin until July. Also in
May, Hochster sued De La Tour, who argued that he should not have to pay Hochster because Hochster
had not stood ready and willing to begin work in June, having already agreed to work for Lord Ashburton.
The court ruled for the plaintiff Hochster:
[I]t is surely much more rational, and more for the benefit of both parties, that, after the
renunciation of the agreement by the defendant, the plaintiff should be at liberty to consider
himself absolved from any future performance of it, retaining his right to sue for any damage he
has suffered from the breach of it. Thus, instead of remaining idle and laying out money in
preparations which must be useless, he is at liberty to seek service under another employer,
Saylor URL: http://www.saylor.org/books

Saylor.org
497

which would go in mitigation of the damages to which he would otherwise be entitled for a
breach of the contract. It seems strange that the defendant, after renouncing the contract, and
absolutely declaring that he will never act under it, should be permitted to object that faith is
given to his assertion, and that an opportunity is not left to him of changing his mind.

[3]

Another type of anticipatory breach consists of any voluntary act by a party that destroys, or seriously
impairs, that party’s ability to perform the promise made to the other side. If a seller of land, having
agreed to sell a lot to one person at a date certain, sells it instead to a third party before that time, there is
an anticipatory breach. If Carpenter announces in May that instead of building Owner’s deck in July, as
agreed, he is going on a trip to Europe, there is an anticipatory breach. In the first instance, there would
be no point to showing up at the lawyer’s office when the date arrives to await the deed, so the law gives a
right to sue when the land is sold to the other person. In the second instance, there would be no point to
waiting until July, when indeed Carpenter does not do the job, so the law gives the right to sue when the
future nonperformance is announced.
These same general rules prevail for contracts for the sale of goods under UCC Section 2-610.
Related to the concept of anticipatory breach is the idea that the obligee has a right to demand reasonable
assurances from the obligor that contractual duties will be performed. If the obligee makes such
ademand for reasonable assurances and no adequate assurances are forthcoming, the obligee may assume
that the obligor will commit an anticipatory breach, and consider it so. That is, after making the contract,
the obligee may come upon the disquieting news that the obligor’s ability to perform is shaky. A change in
financial condition occurs, an unknown claimant to rights in land appears, a labor strike arises, or any of a
number of situations may crop up that will interfere with the carrying out of contractual duties. Under
such circumstances, the obligee has the right to a demand for reasonable assurance that the obligor will
perform as contractually obligated. The general reason for such a rule is given in UCC Section 2-609(1),
which states that a contract “imposes an obligation on each party that the other’s expectation of receiving
due performance will not be impaired.” Moreover, an obligee would be foolish not to make alternative
arrangements, if possible, when it becomes obvious that his original obligor will be unable to perform.
The obligee must have reasonable grounds to believe that the obligor will breach. The fear must be that of
a failure of performance that would amount to a total breach; a minor defect that can be cured and that at
most would give rise to an offset in price for damages will not generally support a demand for assurances.
Saylor URL: http://www.saylor.org/books

Saylor.org
498

Under UCC Section 2-609(1), the demand must be in writing, but at common law the demand may be oral
if it is reasonable in view of the circumstances. If the obligor fails within a reasonable time to give
adequate assurance, the obligee may treat the failure to do so as an anticipatory repudiation, or she may
wait to see if the obligor might change his mind and perform.

KEY TAKEAWAY

Contracts can be discharged by performance: complete performance discharges both sides; material
breach discharges the breaching party, who has a right to claim damages; substantial performance
obligates the promisee to pay something for the benefit conferred but is a breach. A party may demand
reasonable assurances of performance, which, if not forthcoming, may be treated as an anticipatory
breach (or repudiation).

EXERCISES

1.

What types of performance discharge a contractual obligation?

2.

Under the UCC, what is the difference between cancellation and termination of a contract?

3.

What is an anticipatory breach, and under what circumstances can a party claim it?

Discharge by Conditions

LEARNING OBJECTIVES

1.

Understand the concept of conditions in a contract.

2.

Recognize that conditions can be classified on the basis of how they are created, their effect on the duty
to perform, the essentialness of timely performance, or performance to someone’s satisfaction.

Usually contracts consist of an exchange of promises—a pledge or commitment by each party that
somebody will or will not do something. Andy’s promise to cut Anne’s lawn “over the weekend” in return
for Anne’s promise to pay twenty-five dollars is a commitment to have the lawn mowed by Sunday night
or Monday morning. Andy’s promise “not to tell anyone what I saw you doing Saturday night” in return
for Anne’s promise to pay one hundred dollars is a commitment that an event (the revealing of a secret)
will not occur. These promises are known as independent or absolute or unconditional, because their
performance does not depend on any outside event. Such promises, if contractually binding, create a
present duty to perform (or a duty to perform at the time stated).

Saylor URL: http://www.saylor.org/books

Saylor.org
499

However, it is common that the obligation to perform a contract is conditioned (or conditional).
A condition is an event the happening or nonhappening of which gives rise to a duty to perform (or
discharges a duty to perform). Conditions may be express or implied; they may also be precedent,
concurrent, subsequent, or to the satisfaction of a party.

Conditions Classified Based on How They Are Created
Express conditions are stated in words in the contract, orally or written. Andy promises to mow Anne’s
lawn “provided it doesn’t rain.” “Provided it doesn’t rain” is an express condition. If rain comes, there is
no duty to cut the lawn, and Andy’s failure to do so is not a breach of promise. Express conditions are
usually introduced by language such as “provided that,” “if,” “when,” “assuming that,” “as soon as,”
“after,” and the like. Implied conditions are unexpressed but understood to be part of the contract. If Mr.
Olson guarantees Jack’s used car for ninety days, it is implied that his obligation to fix any defects doesn’t
arise until Jack lets him know the car is defective. If Ralph is hired to plumb Betty’s new bathroom, it is
implied that Betty’s duty to pay is conditioned on Ralph’s completion of the job.

Conditions Classified Based on Their Effect on Duty to Perform
A condition precedent is a term in a contract (express or implied) that requires performance only in the
event something else happens first. Jack will buy a car from Mr. Olson if Jack gets financing. “If Jack gets
financing” is a condition precedent. A concurrent condition arises when the duty to perform the contract
is simultaneous: the promise of a landowner to transfer title to the purchaser and the purchaser to tender
payment to the seller. The duty of each to perform is conditioned on the performance by the other. (As a
practical matter, of course, somebody has to make the first move, proffering deed or tendering the check.)
A condition that terminates an already existing duty of performance is known as a condition subsequent.
Ralph agrees to do preventive plumbing maintenance on Deborah Dairy’s milking equipment for as long
as David Dairy, Deb’s husband, is stationed overseas. When David returns, Ralph’s obligation to do the
maintenance (and Deb’s duty to pay him) terminates.

Condition of Timeliness
If, as often occurs, it does not matter a great deal whether a contract is performed exactly on time, failure
to do so is not a material breach, and the promisee has to accept the performance and deduct any losses
caused by the delay. If, though, it makes a difference to the promisee whether the promisor acts on time,
then it is said that “time is of the essence.” Time as a condition can be made explicit in a clause reciting
Saylor URL: http://www.saylor.org/books

Saylor.org
500

that time is of the essence. If there is no express clause, the courts will read it in when the purpose of the
contract was clearly to provide for performance at or by a certain time, and the promisee will gain little
from late performance. But even express clauses are subject to a rule of reason, and if the promisor would
suffer greatly by enforcement of the clause (and the promisee would suffer only slightly or not at all from a
refusal to invoke it), the courts will generally excuse the untimely performance, as long as it was
completed within a reasonable time. A builder’s failure to finish a house by July 1 will not discharge the
buyer’s obligation to pay if the house is finished a week or even a month later, although the builder will be
liable to the buyer for expenses incurred because of the lateness (storage charges for furniture, costs for
housing during the interim, extra travel, and the like).

Condition That a Party Must Be Satisfied
“You must be satisfied or your money back” is a common advertisement. A party to a contract can require
that he need not pay or otherwise carry out his undertaking unless satisfied by the obligor’s performance,
or unless a third party is satisfied by the performance.
Parties may contract to perform to one side’s personal satisfaction. Andy tells Anne, a prospective client,
that he will cut her hair better than her regular hairdresser, and that if she is not satisfied, she need not
pay him. Andy cuts her hair, but Anne frowns and says, “I don’t like it.” Assume that Andy’s work is
excellent. Whether Anne must pay depends on the standard for judging to be employed—a standard of
objective or subjective satisfaction. The objective standard is that which would satisfy the reasonable
purchaser. Most courts apply this standard when the contract involves the performance of a mechanical
job or the sale of a machine whose performance is capable of objective measurement. So even if the
obligee requires performance to his “personal satisfaction,” the courts will hold that the obligor has
performed if the service performed or the goods produced are in fact satisfactory. By contrast, if the goods
or services contracted for involve personal judgment and taste, the duty to pay will be discharged if the
obligee states personal (subjective) dissatisfaction. No reason at all need be given, but it must be for a
good-faith reason, not just to escape payment.
The duty to make a contract payment may be conditioned on the satisfaction of a third party. Building
contracts frequently make the purchaser’s duty to pay conditional on the builder’s receipt of an architect’s
certificate of compliance with all contractual terms; road construction contracts often require that the
work be done “to the satisfaction of the County Engineer.” These conditions can be onerous. The builder
Saylor URL: http://www.saylor.org/books

Saylor.org
501

has already erected the structure and cannot “return” what he has done. Nevertheless, because the
purchaser wants assurance that the building (obviously a major purchase) or road meets his
specifications, the courts will hold the contractor to the condition unless it is impossible to provide a
certificate (e.g., architect may have died) or the architect has acted in bad faith, or the purchaser has
somehow prevented the certificate from issuing. The third party’s refusal to issue a certificate needs to be
reasonable.

KEY TAKEAWAY

Parties may, expressly or implicitly, condition the requirement for contractual performance on the
happening or nonhappening of an event, or on timeliness. They may condition performance on
satisfaction to one of the parties to the contract or to the satisfaction of a third party; in any event,
dissatisfaction must be in good faith.

EXERCISES

1.

What is “conditioned” by a condition in a contract?

2.

What conditions are based on how they are made?

3.

What conditions are based on their effect on the duty of performance?

4.

What typical situations involve performance to a party’s satisfaction?

Discharge by Agreement of the Parties

LEARNING OBJECTIVE

1.

Recognize that there are various ways the parties may agree between themselves to terminate mutual
obligations under the contract.

Parties are free to agree to almost any contract they want, and they are free to agree to end the contract
whenever they want. There are several ways this is done.

Mutual Rescission
The parties may agree to give up the duties to perform, called mutual rescission. This may be by a formal
written release saying the obligor is discharged upon delivery of the writing or upon occurrence of a
condition. Or an obligation may be discharged by a contract not to sue about it.
The Restatement terms this an agreement of rescission.

[4]

An agreement to rescind will be given effect

even though partial performance has been made or one or both parties have a claim for partial breach.
Saylor URL: http://www.saylor.org/books

Saylor.org
502

The agreement need not be in writing or even expressed in words. By their actions, such as failure to take
steps to perform or enforce, the parties may signal their mutual intent to rescind. Andy starts to mow
Anne’s lawn as they agreed. He begins the job, but it is unbearably hot. She sees how uncomfortable he is
and readily agrees with him when he says, “Why don’t we just forget the whole thing?” Andy’s duty to
finish mowing is discharged, as is Anne’s duty to pay Andy, either for the whole job or for the part he has
done.
Business executives live by contracts, but they do not necessarily die by them. A sociologist who studied
business behavior under contract discovered a generation ago—and it is still valid—that in the great
majority of cases in which one party wishes to “cancel an order,” the other party permits it without
renegotiation, even though the cancellation amounts to a repudiation of a contract. As one lawyer was
quoted as saying,
Often business[people] do not feel they have “a contract”—rather they have an “order.” They
speak of “cancelling the order” rather than “breaching our contract.” When I began practice I
referred to order cancellations as breaches of contract, but my clients objected since they do not
think of cancellation as wrong. Most clients, in heavy industry at least, believe that there is a
right to cancel as part of the buyer-seller relationship. There is a widespread attitude that one
can back out of any deal within some very vague limits. Lawyers are often surprised by this
attitude.

[5]

This attitude is understandable. People who depend for their economic survival on continuing
relationships will be loath to react to every change in plans with a lawsuit. The legal consequences of most
of these cancellations are an agreement of rescission. Under UCC Section 2-720, the use of a word like
“cancellation” or “rescission” does not by itself amount to a renunciation of the right to sue for breach of a
provision that occurred before the rescission. If the parties mean to discharge each other fully from all
duties owed, they must say so explicitly. Actions continue to speak more loudly than words, however, and
in law, so can inactions. Legal rights under contracts may be lost by both parties if they fail to act; by
abandoning their claims, they can affect rescission.

Waiver
A second means of discharge is by waiver, whereby a party voluntarily gives up a right she has under a
contract but doesn’t give up the entire right to performance by the other side. Tenant is supposed to pay
Saylor URL: http://www.saylor.org/books

Saylor.org
503

rent on the first of the month, but because his employer pays on the tenth, Tenant pays Landlady on that
day. If Landlady accepts the late payment without objection, she has waived her right to insist on payment
by the first of the month, unless the lease provides that no waiver occurs from the acceptance of any late
payments. SeeSection 15.2.2 "Waiver of Contract Rights; Nonwaiver Provisions", Minor v. Chase Auto
Finance Corporation. A “waiver” is permission to deviate from the contract; a “release” means to let go of
the whole thing.

Substituted Agreement
Discharge by substituted agreement is a third way of mutual rescission. The parties may enter into
a novation, either a new contract or one whereby a new person is substituted for the original obligor, and
the latter is discharged. If Mr. Olson is obligated to deliver a car to Jack, Jack and Mr. Olson may agree
that Dewey Dealer should deliver the car to Jack instead of Mr. Olson; the latter is discharged by this
novation. A substituted agreement may also simply replace the original one between the original parties.

Accord and Satisfaction
Discharge by accord and satisfaction is a fourth way of mutual rescission. Here the parties to a contract
(usually a disputed one) agree to substitute some performance different from what was originally agreed,
and once this new agreement is executed, the original contract (as well as the more recent accord) is
satisfied. But before then, the original agreement is only suspended: if the obligor does not satisfy the
accord, the other side can sue on the original obligation or on the accord.

KEY TAKEAWAY

Parties to a contract may agree to give it up. This may be by mutual rescission, release, waiver, novation,
substituted agreement, or accord and satisfaction.

EXERCISES

1.

How does mutual rescission discharge a common-law contract without apparent new consideration?

2.

What is the difference between a substituted agreement and a novation?

3.

What happens if the parties negotiate an accord and satisfaction and one side fails to perform it?

4.

If an obligee accepts performance from the obligor that deviates from the contract, under what
circumstances can the obligee nevertheless insist on strict compliance in the future?

Saylor URL: http://www.saylor.org/books

Saylor.org
504

Discharge When Performance Becomes Impossible or Very Difficult
LEARNING OBJECTIVE

1.

Recognize that there are several circumstances when performance of the contract becomes variously
impossible, very difficult, or useless, and that these may give rise to discharge.

There are at least five circumstances in which parties may be discharged from contractual obligations
because performance is impossible, difficult, or useless.

Overview
Every contract contains some element of risk: the buyer may run out of money before he can pay; the
seller may run out of goods before he can deliver; the cost of raw materials may skyrocket, throwing off
the manufacturer’s fine financial calculations. Should the obligor’s luck run out, he is stuck with the
consequences—or, in the legal phrase, his liability is strict: he must either perform or risk paying damages
for breach of contract, even if his failure is due to events beyond his control. Of course, an obligor can
always limit his liability through the contract itself. Instead of obligating himself to deliver one million
units, he can restrict his obligation to “one million units or factory output, whichever is less.” Instead of
guaranteeing to finish a job by a certain date, he can agree to use his “best efforts” to do so. Similarly,
damages in the event of breach can be limited. A party can even include a clause canceling the contract in
the event of an untoward happening. But if these provisions are absent, the obligor is generally held to the
terms of his bargain.
Exceptions include the concepts of impossibility, impracticability, and frustration of purpose.

Impossibility
If performance is impossible, the duty is discharged. The categories here are death or incapacity of a
personal services contractor, destruction of a thing necessary for performance, and performance
prohibited by government order.

Death or Incapacity of a Personal Services Contractor
If Buyer makes a contract to purchase a car and dies before delivery, Buyer’s estate could be held liable; it
is not impossible (for the estate) to perform. The estate of a painter hired to do a portrait cannot be sued
for damages because the painter died before she could complete the work.

Saylor URL: http://www.saylor.org/books

Saylor.org
505

Destruction or Deterioration of a Thing Necessary for Performance
When a specific object is necessary for the obligor’s performance, its destruction or deterioration making
its use impracticable (or its failure to come into existence) discharges the obligor’s duty. Diane’s Dyers
contracts to buy the annual wool output of the Sheepish Ranch, but the sheep die of an epidemic disease
before they can be shorn. Since the specific thing for which the contract was made has been destroyed,
Sheepish is discharged from its duty to supply Diane’s with wool, and Diane’s has no claim against the
Ranch. However, if the contract had called for a quantity of wool, without specifying that it was to be from
Sheepish’s flock, the duty would not be discharged; since wool is available on the open market, Sheepish
could buy that and resell it to Diane’s.

Performance Prohibited by Government Regulation or Order
When a government promulgates a rule after a contract is made, and the rule either bars performance or
will make it impracticable, the obligor’s duty is discharged. An obligor is not required to break the law and
risk the consequences. Financier Bank contracts to sell World Mortgage Company certain collateralized
loan instruments. The federal government, in a bank reform measure, prohibits such sales. The contract is
discharged. If the Supreme Court later declared the prohibition unconstitutional, World Mortgage’s duty
to buy (or Financier Bank’s to sell) would not revive.

Impracticability
Less entirely undoable than impossibility, but still grounds for discharge, are common-law
impracticability and its relative, commercial impracticability.

Common-Law Impracticability
Impracticability is said to exist when there is a radical departure from the circumstances that the parties
reasonably contemplated would exist at the time they entered into the contract; on such facts, the courts
might grant relief. They will do so when extraordinary circumstances (often called “acts of God” or “force
majeure”) make it unjust to hold a party liable for performance. Although the justification for judicial
relief could be found in an implied condition in all contracts that extraordinary events shall not occur, the
Restatement eschews so obvious a bootstrap logic and adopts the language of UCC Section 2-615(a),
which states that the crux of the analysis is whether the nonoccurrence of the extraordinary circumstance
was “a basic assumption on which the contract was made.”

[6]

If it was—if, that is, the parties assumed that

the circumstance would not occur—then the duty is discharged if the circumstance later does occur.
Saylor URL: http://www.saylor.org/books

Saylor.org
506

In one well-known case, Autry v. Republic Productions, the famous cowboy movie star Gene Autry had a
contract to perform to the defendant. He was drafted into the army in 1942; it was temporarily, at least,
impossible for him to perform his movie contractual obligations incurred prior to his service. When he
was discharged in 1945, he sued to be relieved of the prewar obligations. The court took notice that there
had been a long interruption in Autry’s career and of “the great decrease in the purchasing power of the
dollar”—postwar inflation—and determined that to require him to perform under the old contract’s terms
would work a “substantial hardship” on him. A world war is an extraordinary circumstance. The
temporary impossibility had transformed into impracticability.

[7]

Impracticability refers to the performance, not to the party doing it. Only if the performance is
impracticable is the obligor discharged. The distinction is between “the thing cannot be done” and “I
cannot do it.” The former refers to that which is objectively impracticable, and the latter to that which is
subjectively impracticable. That a duty is subjectively impracticable does not excuse it if the circumstances
that made the duty difficult are not extraordinary. A buyer is liable for the purchase price of a house, and
his inability to raise the money does not excuse him or allow him to escape from a suit for damages when
the seller tenders the deed.

[8]

If Andy promises to transport Anne to the football stadium for ten dollars,

he cannot wriggle out of his agreement because someone smashed into his car (rendering it inoperable) a
half hour before he was due to pick her up. He could rent a car or take her in a taxi, even though that will
cost considerably more than the sum she agreed to pay him. But if the agreement was that he would
transport her in his car, then the circumstances make his performance objectively impracticable—the
equivalent of impossible—and he is excused.

Commercial Impracticability
[9]

This common-law concept of impracticability has been adopted by the UCC. When performance cannot
be undertaken except with extreme difficulty or at highly unreasonable expense, it might be excused on
the theory of commercial impracticability. However, “impracticable” (the action is impossible) is not the
same as “impractical” (the action would yield an insufficient return or would have little practical value).
The courts allow a considerable degree of fluctuation in market prices, inflation, weather, and other
economic and natural conditions before holding that an extraordinary circumstance has occurred. A
manufacturer that based its selling price on last year’s costs for raw materials could not avoid its contracts
by claiming that inflation within the historical range had made it difficult or unprofitable to meet its
Saylor URL: http://www.saylor.org/books

Saylor.org
507

commitments. Examples of circumstances that could excuse might be severe limitations of supply due to
war, embargo, or a natural disaster. Thus a shipowner who contracted with a purchaser to carry goods to a
foreign port would be excused if an earthquake destroyed the harbor or if war broke out and the military
authorities threatened to sink all vessels that entered the harbor. But if the shipowner had planned to
steam through a canal that is subsequently closed when a hostile government seizes it, his duty is not
discharged if another route is available, even if the route is longer and consequently more expensive.

Frustration of Purpose
If the parties made a basic assumption, express or implied, that certain circumstances would not arise, but
they do arise, then a party is discharged from performing his duties if his principal purpose in making the
contract has been “substantially frustrated.” This is not a rule of objective impossibility. It operates even
though the parties easily might be able to carry out their contractual duties.
The frustration of purpose doctrine comes into play when circumstances make the value of one party’s
performance virtually worthless to the other. This rule does not permit one party to escape a contract
simply because he will make less money than he had planned or because one potential benefit of the
contract has disappeared. The purpose that is frustrated must be the core of the contract, known and
understood by both parties, and the level of frustration must be severe; that is, the value of the contract to
the party seeking to be discharged must be destroyed or nearly destroyed.
The classic illustration of frustration of purpose is the litigation that gave birth to the rule: the so-called
coronation cases. In 1901, when King Edward VII was due to be crowned following the death of Queen
Victoria, a parade route was announced for the coronation. Scores of people rented rooms in buildings
that lined the streets of the route to watch the grand spectacle. But the king fell ill, and the procession was
canceled. Many expectant viewers failed to pay, and the building owners took them to court; many lessees
who had paid took the owners to court to seek refunds. The court declared that the lessees were not liable
because the purpose of the contract had been frustrated by the king’s illness.
Supervening government regulations (though here different from illegality), floods that destroy buildings
in which an event was to take place, and business failures may all contribute to frustration of purpose. But
there can be no general rule: the circumstances of each case are determinative. Suppose, for example, that
a manufacturer agrees to supply a crucial circuit board to a computer maker who intends to sell his
machine and software to the government for use in the international space station’s ventilation systems.
Saylor URL: http://www.saylor.org/books

Saylor.org
508

After the contract is made but before the circuit boards are delivered, the government decides to scrap
that particular space station module. The computer manufacturer writes the circuit board maker,
canceling the contract. Whether the manufacturer is discharged depends on the commercial prospects for
the computer and the circuit board. If the circuit board can be used only in the particular computer, and it
in turn is only of use on the space station, the duty to take the boards is discharged. But if the computer
can be sold elsewhere, or the circuit boards can be used in other computers that the manufacturer makes,
it is liable for breach of contract, since its principal purpose—selling computers—is not frustrated.
As before, the parties can provide in the contract that the duty is absolute and that no supervening event
shall give rise to discharge by reason of frustration of purpose.

KEY TAKEAWAY

The obligations to perform under a contract cannot be dismissed lightly, but a person’s duty to perform a
contract duty may be discharged if it becomes impossible or very difficult to do it. This includes
impossibility, common-law impracticability, commercial impracticability under the UCC, and frustration of
purpose.

EXERCISES

1.

If it is possible to perform a contract, why might a party be excused because of frustration of purpose?

2.

What is the difference between impractical and impracticable?

3.

How would supervening government regulation be different from supervening illegality?

Other Methods of Discharge

LEARNING OBJECTIVES

1.

Recognize when alteration, power of avoidance, the statute of limitations, and bankruptcy discharge
parties from contracts.

2.

In addition to performance (or lack of it), agreement of the parties, the happening or nonhappening of
conditions, and variations on the theme of impossibility, there are several other ways contract duties may
be discharged.

Cancellation, Destruction, or Surrender
An obligee may unilaterally discharge the obligor’s duty toward him by canceling, destroying, or
surrendering the written document embodying the contract or other evidence of the duty. No
Saylor URL: http://www.saylor.org/books

Saylor.org
509

consideration is necessary; in effect, the obligee is making a gift of the right that he possesses. No
particular method of cancellation, destruction, or surrender is necessary, as long as the obligee manifests
his intent that the effect of his act is to discharge the duty. The entire document can be handed over to the
obligor with the words, “Here, you don’t owe me anything.” The obligee can tear the paper into pieces and
tell the obligor that he has done so because he does not want anything more. Or he can mutilate the
signatures or cross out the writing.

Power of Avoidance
A contractual duty can be discharged if the obligor can avoid the contract. As discussed in Chapter 10
"Real Assent", a contract is either void or can be avoided if one of the parties lacked capacity (infancy,
insanity); if there has been duress, undue influence, misrepresentation, or mistake; or the contract is
determined to be unconscionable. Where a party has a power of avoidance and exercises it, that party is
discharged from further obligation.

Statute of Limitations
When an obligor has breached a contract, the obligee has the right to sue in court for a remedy. But that
right does not last forever. Every state has statutes of limitations that establish time periods within which
the suit must be brought (different time periods are spelled out for different types of legal wrongs:
contract breach, various types of torts, and so on). The time period for contract actions under most
statutes of limitations ranges between two and six years. The UCC has a fouryear statute of limitations.

[10]

The period begins to run from the day on which the suit could have been

filed in court—for example, from the moment of contract breach. An obligee who waits until after the
statute has run—that is, does not seek legal relief within the period prescribed by the statute of
limitations—is barred from going to court thereafter (unless she is under some incapacity like infancy),
but the obligor is not thereby discharged. The effect is simply that the obligee has no legal remedy. If the
parties have a continuing relationship, the obligee might be able to recoup—for example, by applying a
payment for another debt to the one barred by the statute, or by offsetting a debt the obligee owes to the
obligor.

Saylor URL: http://www.saylor.org/books

Saylor.org
510

Bankruptcy
Under the federal bankruptcy laws as discussed in Chapter 30 "Bankruptcy", certain obligations are
discharged once a court declares a debtor to be bankrupt. The law spells out the particular types of debts
that are canceled upon bankruptcy.

KEY TAKEAWAY

Contract duties may be discharged by cancellation, destruction, or surrender of the written contract; by
the running of the statute of limitations; or by bankruptcy.
[1] Uniform Commercial Code, Section 2-106(3).
[2] Restatement (Second) of Contracts, Section 237(d).
[3] Hochster v. De La Tour, 2 Ellis & Blackburn 678 (Q.B. 1853).
[4] Restatement (Second) of Contracts, Section 283.
[5] Stewart Macaulay, “Non-contractual Relations in Business: A Preliminary Study,”American Sociological
Review 28, no. 1 (1963): 55, 61.
[6] Restatement (Second) of Contracts, Section 261.
[7] Autry v. Republic Productions, 180 P.2d 144 (Calif. 1947).
[8] Christy v. Pilkinton, 273 S.W.2d 533 (Ark. 1954).
[9] Uniform Commercial Code, Section 2-615.
[10] Uniform Commercial Code, Section 2-725.

15.2 Cases
Substantial Performance; Conditions Precedent
TA Operating Corp. v. Solar Applications Engineering, Inc.
191 S.W.3d 173 (Tex. Ct. App. 2005)
TA Operating Corporation, a truck stop travel center company, contracted with Solar Applications
Engineering, Inc. to construct a prototype multi-use truck stop in San Antonio for a fixed price of
$3,543,233.…
[When the project was near] completion, TA sent Solar a “punch list” of items that needed to be finished
to complete the building. Solar disputed several items on the list and delivered a response to TA listing the
items Solar would correct.…Solar began work on the punch list items and filed a lien affidavit [a property
Saylor URL: http://www.saylor.org/books

Saylor.org
511

that carries a lien can be forced into sale by the creditor in order to collect what is owed] against the
project on October 2, 2000 in the amount of $472,392.77. TA understood the lien affidavit to be a request
for final payment.
On October 18, 2000, TA sent notice to Solar that Solar was in default for not completing the punch list
items, and for failing to keep the project free of liens. TA stated in the letter that Solar was not entitled to
final payment until it completed the remainder of the punch list items and provided documentation that
liens filed against the project had been paid.…Solar acknowledged at least two items on the punch list had
not been completed, and submitted a final application for payment in the amount of $472,148,77.…TA
refused to make final payment, however, contending that Solar had not complied with section 14.07 of the
contract, which expressly made submission of a [lien-release] affidavit a condition precedent to final
payment:…
The final Application for Payment shall be accompanied by:…complete and legally effective
releases or waivers…of all lien rights arising out of or liens filed in connection with the work.
Although Solar did not comply with this condition precedent to final payment, Solar sued TA for breach of
contract under the theory of substantial performance.…TA [asserts that] the doctrine of substantial
performance does not excuse Solar’s failure to comply with an express condition precedent to final
payment.…
The first issue we must resolve is whether the doctrine of substantial performance excuses the breach of
an express condition precedent to final payment that is unrelated to completion of the building. TA
acknowledges that Solar substantially performed its work on the project, but contends its duty to pay was
not triggered until Solar pleaded or proved it provided TA with documentation of complete and legally
effective releases or waivers of all liens filed against the project.…TA contends that when the parties have
expressly conditioned final payment on submission of [a liens-release] affidavit, the owner’s duty to pay is
not triggered until the contractor pleads or proves it complied with the condition precedent.
Solar contends that although it did not submit [a liens-release] affidavit in accordance with the contract, it
may still recover under the contract pursuant to the substantial performance doctrine. Solar argues that to
hold otherwise would bring back the common law tradition that the only way for a contractor to recover
under a contract is full, literal performance of the contract’s terms.…

Saylor URL: http://www.saylor.org/books

Saylor.org
512

While the common law did at one time require strict compliance with the terms of a contract, this rule has
been modified for building or construction contracts by the doctrine of substantial performance.
“Substantial performance” was defined by the Texas [court] in [Citation]:
To constitute substantial compliance the contractor must have in good faith intended to comply
with the contract, and shall have substantially done so in the sense that the defects are not
pervasive, do not constitute a deviation from the general plan contemplated for the work, and are
not so essential that the object of the parties in making the contract and its purpose cannot
without difficulty, be accomplished by remedying them. Such performance permits only such
omissions or deviation from the contract as are inadvertent and unintentional, are not due to bad
faith, do not impair the structure as a whole, and are remediable without doing material damage
to other parts of the building in tearing down and reconstructing.
…The doctrine of substantial performance recognizes that the contractor has not completed construction,
and therefore is in breach of the contract. Under the doctrine, however, the owner cannot use the
contractor’s failure to complete the work as an excuse for non-payment. “By reason of this rule a
contractor who has in good faith substantially performed a building contract is permitted to sue under the
contract, substantial performance being regarded as full performance, so far as a condition precedent to a
right to recover thereunder is concerned.” [Citation]…
Solar argues that by agreeing substantial performance occurred, TA acknowledged that Solar was in “full
compliance” with the contract and any express conditions to final payment did not have to be met.
[Citation]: “[a] finding that a contract has been substantially completed is the legal equivalent of full
compliance, less any offsets for remediable defects.” Solar argues that TA may not expressly provide for
substantial performance in its contract and also insist on strict compliance with the conditions precedent
to final payment. We disagree. While the substantial performance doctrine permits contractors to sue
under the contract, it does not ordinarily excuse the non-occurrence of an express condition precedent:
The general acceptance of the doctrine of substantial performance does not mean that the parties
may not expressly contract for literal performance of the contract terms.…Stated otherwise, if the
terms of an agreement make full or strict performance an express condition precedent to
recovery, then substantial performance will not be sufficient to enable recovery under the
contract.
Saylor URL: http://www.saylor.org/books

Saylor.org
513

15 Williston on Contracts § 44.53 (4th Ed.2000) (citing Restatement (Second) of Contracts, § 237, cmt. d
(1981)).…
TA, seeking protection from double liability and title problems, expressly conditioned final payment on
Solar’s submission of a [liens-release] affidavit. Solar did not dispute that it was contractually obligated to
submit the affidavit as a condition precedent to final payment, and it was undisputed at trial that
$246,627.82 in liens had been filed against the project. Though the doctrine of substantial performance
permitted Solar to sue under the contract, Solar did not plead or prove that it complied with the express
condition precedent to final payment. Had Solar done so, it would have been proper to award Solar the
contract balance minus the cost of remediable defects. While we recognize the harsh results occasioned
from Solar’s failure to perform this express condition precedent, we recognize that parties are free to
contract as they choose and may protect themselves from liability by requesting literal performance of
their conditions for final payment.…
[T]he trial court erred in awarding Solar the contract balance [as] damages, and we render judgment that
Solar take nothing on its breach of contract claim.

CASE QUESTIONS

1.

Why did Solar believe it was entitled to the contract balance here?

2.

Why did the court determine that Solar should not have been awarded the contract damages that it
claimed, even though it substantially complied?

3.

How has the common law changed in regard to demanding strict compliance with a contract?

Waiver of Contract Rights; Nonwaiver Provisions
Minor v. Chase Auto Finance Corporation
—S.W.3d——, 2010 WL 2006401 (Ark. 2010)
Sheffield, J.
We have been asked to determine whether non-waiver and no-unwritten-modifications clauses in a
[contract] preclude a creditor from waiving future strict compliance with the agreement by accepting late
payments.…
Appellant Mose Minor (Minor) entered into a Simple Interest Motor Vehicle Contract and Security
Agreement with Appellee Chase Auto Finance Corporation (Chase) to finance the purchase of a 2003
Saylor URL: http://www.saylor.org/books

Saylor.org
514

Toyota Tundra. By the terms of the agreement, Minor was to make sixty-six payments of $456.99 on the
fourteenth of each month.…The agreement also included the following relevant provisions:
G. Default: If you…default in the performance of any promise you make in this contract or any
other contract you have with us, including, but not limited to, failing to make any payments when
due, or become insolvent, or file any proceeding under the U.S. Bankruptcy Code,…we may at our
option and without notice or demand (1) declare all unpaid sums immediately due and payable
subject to any right of reinstatement as required by law (2) file suit against you for all unpaid
sums (3) take immediate possession of the vehicle (4) exercise any other legal or equitable
remedy.…Our remedies are cumulative and taking of any action shall not be a waiver or prohibit
us from pursuing any other remedy. You agree that upon your default we shall be entitled to
recover from you our reasonable collection costs, including, but not limited to, any attorney’s fee.
In addition, if we repossess the vehicle, you grant to us and our agents permission to enter upon
any premises where the vehicle is located. Any repossession will be performed peacefully.…
J. Other Agreements of Buyer:…(2) You agree that if we accept moneys in sums less than those
due or make extensions of due dates of payments under this contract, doing so will not be a
waiver of any later right to enforce the contract terms as written.…(12) All of the agreements
between us and you are set forth in this contract and no modification of this contract shall be
valid unless it is made in writing and signed by you and us.…
K. Delay in Enforcement: We can delay or waive enforcement of any of our rights under this
contract without losing them.
Minor’s first payment was late, as were several subsequent payments. At times he failed to make any
payment for months. Chase charged a late fee for each late payment, and sent several letters requesting
payment and offering to assist Minor with his account. Chase also warned Minor that continued failure to
make payments would result in Chase exercising its legal options available under the agreement,
including repossession of the vehicle.…At one point, Minor fell so far behind in his payments that Chase
was on the verge of repossessing the vehicle. However…the parties agreed to a two-month extension of the
agreement.…The extension agreement indicated that all other terms and conditions of the original
contract would remain the same.

Saylor URL: http://www.saylor.org/books

Saylor.org
515

On November 2, 2004, Minor filed for Chapter 7 "Introduction to Tort Law" bankruptcy [after which]
Chase sent Minor a letter acknowledging that Minor’s debt to Chase had been discharged in bankruptcy.
The letter further stated that Chase still had a valid lien on the vehicle, and if Minor wished to keep the
vehicle, he would have to continue to make payments to Chase. Otherwise, Chase would repossess the
vehicle.…
On September 28, 2006, a repossession agent…arrived at Minor’s home some time in the afternoon to
repossess the vehicle.…[Notwithstanding Minor’s insistence that the agent stop] the agent removed
Minor’s possessions from the vehicle and towed it away. Chase sold the vehicle. The amount of the
purchase price was reflected on Minor’s account.…
On January 7, 2008, Minor filed a complaint against Chase [alleging] that, during the course of the
contract, the parties had altered the provisions of the contract regarding Chase’s right to repossess the
vehicle and Chase had waived the right to strictly enforce the repossession clause. Minor further claimed
that the repossession agent committed trespass and repossessed the vehicle forcibly, without Minor’s
permission, and through trickery and deceit, in violation of [state law]. Also, Minor asserted that he was
not in default on his payments, pursuant to the repayment schedule, at the time Chase authorized
repossession. Therefore, according to Minor, Chase committed conversion, and breached the Arkansas
Deceptive Trade Practices Act [Citation], and enhanced by Arkansas Code Annotated section 4-88-202,
because Minor is an elderly person. Minor sought compensatory and punitive damages.…
After hearing these arguments, the circuit court ruled that Minor had presented no evidence that the
conduct of Chase or the repossession agent constituted grounds for punitive damages; that by the express
terms of the contract Chase’s acceptance of late payments did not effect a waiver of its rights in the future;
that at the time of repossession, Minor was behind in his payments and in breach of the contract; that
Chase had the right under the contract to repossess the vehicle and did not commit conversion; and that
there was no evidence to support a claim that Chase had violated the Arkansas Deceptive Trade Practices
Act.…
[W]e affirm our previous decisions that when a contract does not contain a non-waiver and a nounwritten-modification provision and the creditor has established a course of dealing in accepting late
payments from the debtor, the creditor waives its right to insist on strict compliance with the contract and
must give notice to the debtor that it will no longer accept late payments before it can declare default of
Saylor URL: http://www.saylor.org/books

Saylor.org
516

the debt. However, we announce today that, if a contract includes non-waiver and no-unwrittenmodification clauses, the creditor, in accepting late payments, does not waive its right under the contract
to declare default of the debt, and need not give notice that it will enforce that right in the event of future
late payments.…
In arriving at this conclusion, we adhere to the principle that “a [contract] is effective according to its
terms between the parties.”…We have long held that non-waiver clauses are legal and
valid. See [Citations] Also, [the Arkansas UCC 2-209(2)] declares that no-unwritten-modification
provisions are binding.
We acknowledge that there is a difference of opinion amongst the courts in other jurisdictions over the
effect of non-waiver and no-unwritten-modification clauses.…
We concur with the Supreme Court of Indiana’s decision in [Citation], that a rule providing that nonwaiver clauses could themselves be waived by the acceptance of late payments is “illogical, since the very
conduct which the [non-waiver] clause is designed to permit[,] acceptance of late payment[,] is turned
around to constitute waiver of the clause permitting the conduct.” We also agree that the approach of
jurisdictions that require creditors who have accepted late payments in the past to notify debtors that they
expect strict compliance in the future, despite the existence of a non-waiver provision in the contract, is
not “sound.” Such a rule, we recognize, “begs the question of validity of the non-waiver clause.” Finally,
our holding is in line with the Indiana Supreme Court’s ruling that it would enforce the provisions of the
contract, since the parties had agreed to them, and that it would not require the creditor to give notice,
because the non-waiver clause placed the [creditor] in the same position as one who had never accepted a
late payment. [Citations]…
Certified question answered; remanded to court of appeals.

CASE QUESTIONS

1.

What is a nonwaiver clause?

2.

Why did Mose think his late payments were not grounds for repossession of his truck?

3.

Why would a creditor accept late payments instead of immediately repossessing the collateral?

4.

Why did Mose lose?

Saylor URL: http://www.saylor.org/books

Saylor.org
517

Impossibility as a Defense
Parker v. Arthur Murray, Inc.
295 N.E.2d 487 (Ill. Ct. App. 1973)
Stamos, J.
The operative facts are not in dispute. In November, 1959 plaintiff went to the Arthur Murray Studio in
Oak Park to redeem a certificate entitling him to three free dancing lessons. At that time he was a 37 yearold college-educated bachelor who lived alone in a one-room attic apartment in Berwyn, Illinois. During
the free lessons the instructor told plaintiff he had ‘exceptional potential to be a fine and accomplished
dancer’ and generally encouraged further participation. Plaintiff thereupon signed a contract for 75 hours
of lessons at a cost of $1000. At the bottom of the contract were the bold-type words, ‘NONCANCELABLE, NEGOTIABLE CONTRACT.’ This initial encounter set the pattern for the future
relationship between the parties. Plaintiff attended lessons regularly. He was praised and encouraged
regularly by the instructors, despite his lack of progress. Contract extensions and new contracts for
additional instructional hours were executed. Each written extension contained the bold-type words,
‘NON-CANCELABLE CONTRACT,’ and each written contract contained the bold-type words, ‘NONCANCELABLE NEGOTIABLE CONTRACT.’ Some of the agreements also contained the bold-type
statement, ‘I UNDERSTAND THAT NO REFUNDS WILL BE MADE UNDER THE TERMS OF THIS
CONTRACT.’
On September 24, 1961 plaintiff was severely injured in an automobile collision, rendering him incapable
of continuing his dancing lessons. At that time he had contracted for a total of 2734 hours of lessons, for
which he had paid $24,812.80 [about $176,000 in 2010 dollars]. Despite written demand defendants
refused to return any of the money, and this suit in equity ensued. At the close of plaintiff’s case the trial
judge dismissed the fraud count (Count II), describing the instructors’ sales techniques as merely ‘a
matter of pumping salesmanship.’ At the close of all the evidence a decree was entered under Count I in
favor of plaintiff for all prepaid sums, plus interest, but minus stipulated sums attributable to completed
lessons.
Plaintiff was granted rescission on the ground of impossibility of performance. The applicable legal
doctrine is expressed in the Restatement of Contracts, s 459, as follows:
Saylor URL: http://www.saylor.org/books

Saylor.org
518

A duty that requires for its performance action that can be rendered only by the promisor or
some other particular person is discharged by his death or by such illness as makes the necessary
action by him impossible or seriously injurious to his health, unless the contract indicates a
contrary intention or there is contributing fault on the part of the person subject to the duty.…
Defendants do not deny that the doctrine of impossibility of performance is generally applicable to the
case at bar. Rather they assert that certain contract provisions bring this case within the Restatement’s
limitation that the doctrine is inapplicable if ‘the contract indicates a contrary intention.’ It is contended
that such bold type phrases as ‘NON-CANCELABLE CONTRACT,’ ‘NON-CANCELABLE NEGOTIABLE
CONTRACT’ and ‘I UNDERSTAND THAT NO REFUNDS WILL BE MADE UNDER THE TERMS OF
THIS CONTRACT’ manifested the parties’ mutual intent to waive their respective rights to invoke the
doctrine of impossibility. This is a construction which we find unacceptable. Courts engage in the
construction and interpretation of contracts with the sole aim of determining the intention of the parties.
We need rely on no construction aids to conclude that plaintiff never contemplated that by signing a
contract with such terms as ‘NON-CANCELABLE’ and ‘NO REFUNDS’ he was waiving a remedy expressly
recognized by Illinois courts. Were we also to refer to established tenets of contractual construction, this
conclusion would be equally compelled. An ambiguous contract will be construed most strongly against
the party who drafted it. [Citation] Exceptions or reservations in a contract will, in case of doubt or
ambiguity, be construed least favorably to the party claiming the benefit of the exceptions or reservations.
Although neither party to a contract should be relieved from performance on the ground that good
business judgment was lacking, a court will not place upon language a ridiculous construction. We
conclude that plaintiff did not waive his right to assert the doctrine of impossibility.
Plaintiff’s Count II, which alleged fraud and sought punitive damages, was dismissed by the trial judge at
the close of plaintiff’s case. It is contended on appeal that representations to plaintiff that he had
‘exceptional potential to be a fine and accomplished dancer,’ that he had ‘exceptional potential’ and that
he was a ‘natural born dancer’ and a ‘terrific dancer’ fraudulently induced plaintiff to enter into the
contracts for dance lessons.
Generally, a mere expression of opinion will not support an action for fraud. [Citation] In addition,
misrepresentations, in order to constitute actionable fraud, must pertain to present or pre-existing facts,
rather than to future or contingent events, expectations or probabilities. [Citation] Whether particular
Saylor URL: http://www.saylor.org/books

Saylor.org
519

language constitutes speculation, opinion or averment of fact depends upon all the attending facts and
circumstances of the case. [Citation] Mindful of these rules, and after carefully considering the
representations made to plaintiff, and taking into account the business relationship of the parties as well
as the educational background of plaintiff, we conclude that the instructors’ representations did not
constitute fraud. The trial court correctly dismissed Count II. We affirm.
Affirmed.

CASE QUESTIONS

1.

Why is it relevant that the plaintiff was “a bachelor who lived alone in a one-room attic apartment”?

2.

The contract here contained a “no cancellation” clause; how did the court construe the contract to allow
cancellation?

3.

Plaintiff lost on his claim of fraud (unlike Mrs. Vokes in the similar case inChapter 10 "Real Assent" against
another franchisee of Arthur Murray, Inc.). What defense was successful?

4.

What is the controlling rule of law here?

15.3 Summary and Exercises
Summary

The law of contracts has various rules to determine whether obligations have been discharged. Of course,
if both parties have fully performed the contract, duties will have terminated. But many duties are subject
to conditions, including conditions precedent and subsequent, conditions requiring approval of the
promisee or someone else, and clauses that recite time to be of the essence.
A contract obligation may be discharged if the promisor has not received the benefit of the promisee’s
obligation. In some cases, failure to carry out the duty completely will discharge the corresponding
obligation (material breach); in other cases, the substantial performance doctrine will require the other
party to act.
A contract may have terminated because one of the parties tells the other in advance that he will not carry
out his obligations; this is called anticipatory breach. The right to adequate assurance allows one party to
determine whether the contract will be breached by the other party.
There are other events, too, that may excuse performance: impracticability (including the UCC rules
governing impracticability in contracts for the sale of goods), death or incapacity of the obligor,
Saylor URL: http://www.saylor.org/books

Saylor.org
520

destruction of the thing necessary for the performance, government prohibition, frustration of purpose,
and power of avoidance.
Finally, note that not all obligations are created by contract, and the law has rules to deal with discharge
of duties in general. Thus, in the appropriate cases, the obligee may cancel or surrender a written contract,
may enter into an accord, may agree to rescind the agreement, or may release the obligor. Or the obligor
may show a material alteration in the contract, may become bankrupt, or may plead the statute of
limitations—that is, plead that the obligee waited too long to sue. Or the parties may, by word or deed,
mutually abandon the agreement. In all these ways, duties may be discharged.

EXERCISES

1.

Theresa hired Contractor to construct a large office building. Theresa’s duty to pay Contractor was
conditioned on receipt of a statement from her architect that the building complied with the terms of the
contract. Contractor completed the building but used the wrong color fixtures in the bathrooms. The
architect refused to approve the work, but under state law, Contractor was considered to have
substantially performed the contract. Is he entitled to payment, less damages for the improper fixtures?
Explain.

2.

In early 1987, Larry McLanahan submitted a claim to Farmers Insurance for theft of his 1985 Lamborghini
while it was on consignment for sale in the Los Angeles area. The car had sustained extensive damage,
which McLanahan had his mechanic document. The insurance policy contained this language: “Allow us to
inspect and appraise the damaged vehicle before its repair or disposal.” But after considerable delay by
Farmers, McLanahan sold the car to a cash buyer without notifying Farmers. He then sued Farmers for its
refusal to pay for damages to his car. Upon what legal theory did Farmers get a summary judgment in its
favor?

3.

Plaintiff sold a tavern to Defendants. Several months later, Defendants began to experience severe
problems with the septic tank system. They informed Plaintiff of the problem and demanded the return
of their purchase money. Plaintiff refused. Defendants took no formal action against Plaintiff at that time,
and they continued to operate the tavern and make their monthly payments under the contract. Some
months later, Defendants met with state officials from the Departments of Environmental Quality, Health,
and Liquor Control Commission. The officials warned Defendants that because of the health hazards
posed by the septic tank problems, Defendants’ licenses might not be renewed. As a result, Defendants

Saylor URL: http://www.saylor.org/books

Saylor.org
521

decided to close the tavern and attempt to reopen when the septic tank was repaired. Defendants
advertised a going-out-of-business sale. The purpose of the sale was to deplete the tavern’s inventory
before closing. Plaintiff learned about the sale and discovered that Defendants had removed certain
personal property from the tavern. He sued the Defendants, claiming, among other things, that they had
anticipatorily breached their contract with him, though he was receiving payments on time. Did the
Defendants’ actions amount to an anticipatory breach?
4.

[1]

Julius, a manufacturer of neckties, contracted to supply neckties to a wholesaler. When Julius’s factory
burned, he failed to supply any, and the wholesaler sued. Is Julius excused from performance by
impossibility?

5.

The Plaintiff (a development corporation) contracted to buy Defendant’s property for $1.8 million. A term
in the contract read: “The sale…shall be closed at the office of Community Title Company on May 16th at
10:00 am.…Time is of the essence in this contract.” Defendant appeared at the office at 10:00 a.m. on the
day designated, but the Plaintiff’s agent was not there. Defendant waited for twenty minutes, then left.
Plaintiff’s agent arrived at 10:30 a.m. and announced that he would not have funds for payment until 1:30
p.m., but Defendant refused to return; she had already made other arrangements to finance her purchase
of other real estate. Plaintiff sued Defendant for specific performance. Who wins, and why?

6.

A contract between the Koles and Parker-Yale provided for completion of the Koles’s condominium unit
within 180 days. It also authorized the Koles to make written changes in the plans and specifications.
Construction was not completed within the 180-day period, and the Koles, prior to completion, sent a
letter to Parker-Yale rescinding the contract. Were the Koles within their rights to rescind the contract?

7.

Plaintiff contracted to buy Defendant’s commercial property for $1,265,000. Under the terms of the
agreement, Defendant paid $126,000 as an earnest-money deposit, which would be retained by Plaintiff
as liquidated damages if Defendant failed to close by the deadline. Tragically, Defendant’s husband died
four days before the closing deadline, and she was not able to close by the deadline. She was relying on
her husband’s business to assist her in obtaining the necessary financing to complete the purchase, and
after his death, she was not able to obtain it. Plaintiff sued for the $126,000; Defendant argued that the
purpose of the contract was frustrated due to the untimely death of her husband. Is this a good
argument?

Saylor URL: http://www.saylor.org/books

Saylor.org
522

8.

Buyer contracted to buy Seller’s house for $290,000; the contract included a representation by Buyer
“that he has sufficient cash available to complete this purchase.” Buyer was a physician who practiced
with his uncle. He had received assurances from his uncle of a loan of $200,000 in order to finance the
purchase. Shortly after the contract was executed, the uncle was examined by a cardiologist, who found
his coronary arteries to be dangerously clogged. As a result, the uncle immediately had triple bypass
surgery. After the operation, he told Buyer that his economic future was now uncertain and that
therefore it was impossible for him to finance the house purchase. Meanwhile, Seller, who did not know
of Buyer’s problem, committed herself to buy a house in another state and accepted employment there
as well. Buyer was unable to close; Seller sued. Buyer raised as a defense impossibility or impracticability
of performance. Is the defense good?

9.

Pursuant to a contract for the repair and renovation of a swimming pool owned by Defendant (City of Fort
Lauderdale), Plaintiff commenced the work, which included resurfacing the inside of the pool, and had
progressed almost to completion. Overnight, vandals damaged the work Plaintiff had done inside the
pool, requiring that part of the work be redone. Plaintiff proceeded to redo the work and billed
Defendant, who paid the contract price but refused to pay for the additional work required to repair the
damage. Did the damage constitute destruction of subject matter discharging Plaintiff from his obligation
to complete the job without getting paid extra?

10. Apache Plaza (the landlord) leased space to Midwest Savings to construct a bank building in Apache’s
shopping mall, based on a prototype approved by Apache. Midwest constructed the building and used it
for twelve years until it was destroyed by a tornado. Midwest submitted plans for a new building to
Apache, but Apache rejected the plans because the new building was larger and had less glass than the
old building or the prototype. Midwest built it anyway. Its architect claimed that certain changes in the
structure of the new building were required by new regulations and building codes, but he admitted that
a building of the stipulated size could have been constructed in compliance with the applicable codes.
Apache claimed $210,000 in damages over the term of the lease because the new building consumed
more square feet of mall space and required more parking. Midwest claimed it had substantially complied
[2]

with the lease requirements. Is this a good defense?

SELF-TEST QUESTIONS

1.

A condition precedent

Saylor URL: http://www.saylor.org/books

Saylor.org
523

a.

is a condition that terminates a duty

b.

is always within the control of one of the parties

c.

is an event giving rise to performance

d.

is a condition that follows performance
If Al and Betty have an executory contract, and if Betty tells Al that she will not be fulfilling her
side of the bargain,

a.

Al must wait until the date of performance to see if Betty in fact performs
b.

Al can sue immediately for full contract damages

c.

Al can never sue because the contract was executory when Betty notified him of nonperformance

d.

none of the above
Jack contracts with Anne to drive her to the airport Wednesday afternoon in his specially
designed stretch limousine. On Wednesday morning Jack’s limousine is hit by a drunken driver,
and Jack is unable to drive Anne. This is an example of

a.

impossibility of performance
b.

frustration of purpose

c.

discharge by merger

d.

none of the above

Jack is ready and willing to drive Anne to the airport. But Anne’s flight is cancelled, and she
refuses to pay. This is an example of
a.

impracticability of performance
b.

frustration of purpose

c.

discharge of merger

d.

none of the above
Rescission is

a.

the discharge of one party to a contract through substitution of a third person
b.

an agreement to settle for substitute performance

c.

a mutual agreement between parties to a contract to discharge each other’s
contractual duties

Saylor URL: http://www.saylor.org/books

Saylor.org
524

d.

1.

c

2.

b

3.

a

4.

b

5.

c

none of the above

SELF-TEST ANSWERS

6.

[1] Crum v. Grant, 692 P.2d 147 (Or. App., 1984).

7.

[2] Apache Plaza, Ltd. v. Midwest Sav. Ass’n, 456 N.W.2d 729 (Minn. App. 1990).

Saylor URL: http://www.saylor.org/books

Saylor.org
525

Chapter 16

Remedies

LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The basic theory of contract remedies, and why courts don’t just order the promisor to perform as
promised

2.

The interests that are protected by contract remedies

3.

The types of legal remedies

4.

The types of equitable remedies

5.

The limitations on remedies

We come at last to the question of remedies. A valid agreement has been made, the promisor’s duties
have not been discharged; he or she has breached the contract. When one party has failed to
perform, what are the rights of the parties? Or when the contract has been avoided because of
incapacity or misrepresentation and the like, what are the rights of the parties after disaffirmance?
These questions form the focus of this chapter. Remedies for breach of contracts for the sale of goods
will be considered separately, in Chapter 18 "Title and Risk of Loss".

16.1 Theory of Contract Remedies

LEARNING OBJECTIVES

1.

Understand the basic purpose of remedies.

2.

Recognize that there are two general categories of remedies: legal and equitable.

3.

See that courts do not simply order obligors to keep their promise but instead allow them to breach and
the nonbreaching party to have remedies for that breach.

Saylor URL: http://www.saylor.org/books

Saylor.org
526

Purpose of Remedies
The fundamental purpose of remedies in noncriminal cases is not to punish the breaching party but—if
possible—to put the nonbreaching party in the position he or she would have been in had there been no
breach. Or, as is said, the purpose is to make the nonbreaching party whole.
There are two general categories of remedies—legal and equitable. In the category of legal remedies
are damages. Damages are money paid by one party to another; there are several types of damages. In the
category of equitable remedies are these three: specific performance, which means a person is ordered to
deliver a unique thing (land or a unique personal property, such as a painting or an antique
car); injunction, a judicial order directing a person to stop doing what he or she should not do (such as
competing with a former employer in violation of a noncompete agreement); and restitution, which
means putting the parties back into the position they were in before the contract was made.

Parties Have the Power—but Not the Right—to Breach
In view of the importance given to the intention of the parties in forming and interpreting contracts, it
may seem surprising that the remedy for every breach is not a judicial order that the obligor carry out his
or her undertakings. But it is not. Of course, some duties cannot be performed after a breach, because
time and circumstances will have altered their purpose and rendered many worthless. Still, there are
numerous occasions on which it would be theoretically possible for courts to order the parties to carry out
their contracts, yet the courts will not do it. In 1897, Justice Oliver Wendell Holmes Jr. declared in a
famous line that “the duty to keep a contract at common law means a prediction that you must pay
damages if you do not keep it.” By that, he meant simply that the common law looks more toward
compensating the promisee for his or her loss than toward compelling the promisor to perform. Indeed,
the law of remedies often provides the parties with an incentive to break the contract. In short, the
promisor has a choice: perform or pay.
The logic of this position is clear in many typical cases. The computer manufacturer orders specially
designed circuit boards, then discovers before the circuits are made that a competitor has built a better
machine and destroyed his market. The manufacturer cancels the order. It would make little economic
sense for the circuit board maker to fabricate the boards if they could not be used elsewhere. A damage
Saylor URL: http://www.saylor.org/books

Saylor.org
527

remedy to compensate the maker for out-of-pocket loss or lost profits is sensible; a judicial decree forcing
the computer manufacturer to pay for and take delivery of the boards would be wasteful.
In general and if possible, the fundamental purpose of contract remedies is to put the nonbreaching party
in the position it would have been in had there been no breach.

KEY TAKEAWAY

Remedies are intended to make the nonbreaching party whole. The two categories of remedies for breach
of contract are legal and equitable. In the legal category are damages; in the equitable category are
specific performance, injunctions, and restitution. The law does not force a party to perform; he or she
always has the power (though not the right) to breach, and may do so if it is economically more
advantageous to breach and suffer the consequence than to perform. Remedies, though, are not (usually)
intended to punish the breaching party.

1.

EXERCISES

Remedies are not supposed to punish the breaching party, generally. In what circumstances might
punishment be a remedy, and what is that called?

2.

What is the difference between legal and equitable remedies?

3.

Why shouldn’t people be forced to perform as they contracted, instead of giving them the power to
breach and then be required to pay damages?

16.2 Promisee’s Interests Protected by Contract

LEARNING OBJECTIVE

1.

Understand that the nonbreaching party to a contract has certain expectations that contract remedies
seek to fulfill to make the nonbreaching party whole.

Contract remedies serve to protect three different interests: an expectation interest, a reliance
interest, and a restitution interest. A promisee will have one of these and may have two or all three.
An expectation interest is the benefit for which the promisee bargained, and the remedy is to put him
in a position as good as that which he would have been in had the contract been performed.
A reliance interest is the loss suffered by relying on the contract and taking actions consistent with the
expectation that the other party will abide by it; the remedy is reimbursement that restores the
promisee to his position before the contract was made. A restitution interest is that which restores to
Saylor URL: http://www.saylor.org/books

Saylor.org
528

the promisee any benefit he conferred on the promisor. These interests do not dictate the outcome
according to a rigid formula; circumstances and the nature of the contract, as usual, will play a large
role. But in general, specific performance is a remedy that addresses the expectation interest,
monetary damages address all three interests, and, not surprisingly, restitution addresses the
restitution interest.
Consider some simple examples. A landowner repudiates an executory contract with a builder to
construct a garage on her property for $100,000. The builder had anticipated a $10,000 profit (the
garage would have cost him $90,000 to build). What can he expect to recover in a lawsuit against the
owner? The court will not order the garage to be built; such an order would be wasteful, since the
owner no longer wants it and may not be able to pay for it. Instead, the court will look to the builder’s
three possible interests. Since the builder has not yet started his work, he has given the owner
nothing, and therefore has no restitution interest. Nor has he any reliance interest, since we are
assuming that he has not paid out any money for supplies, hired a work crew, or advanced money to
subcontractors. But he anticipated a profit, and so he has an expectation interest of $10,000.
Now suppose that the builder had dug out the foundation and poured concrete, at a cost of $15,000.
His expectation interest has become $25,000 (the difference between $100,000 and $75,000, the
money he will save by not having to finish the job). His reliance interest is $15,000, because this is
the amount he has already spent. He may also have a restitution interest, depending on how much
the foundation of the house is worth to the owner. (The value could be more or less than the sum of
money actually expended to produce the foundation; for example, the builder might have had to pay
his subcontractors for a greater share of the job than they had completed, and those sums therefore
would not be reflected in the worth of the foundation.)
Normally, the promisee will choose which of the three interests to pursue. As is to be expected, the
choice hinges on the circumstances of the case, his feelings, and the amount at stake.

KEY TAKEAWAY

A nonbreaching party might have one or more interests that the law seeks to realize: expectation,
reliance, and restitution.

1.

EXERCISES

What is the expectation interest? The reliance interest? The restitution interest?

Saylor URL: http://www.saylor.org/books

Saylor.org
529

2.

How are these concepts useful in understanding contract remedies?

16.3 Legal Remedies: Damages

LEARNING OBJECTIVES

1.

Understand what is meant when it is said that damages are a legal remedy (as opposed to an equitable
remedy).

2.

Understand the names and purposes of the six types of remedies.

3.

Know when liquidated damages will be allowed.

4.

Recognize the circumstances that might allow punitive damages.

Overview
The promisee, whom we will hereafter refer to as the nonbreaching party, has the right to damages (a
money award), if that is required to make her whole, whenever the other party has breached the contract,
unless, of course, the contract itself or other circumstances suspend or discharge that right.
Damages refers to money paid by one side to the other; it is a legal remedy. For historical and political
reasons in the development of the English legal system, the courts of law were originally only able to grant
monetary relief. If a petitioner wanted something other than money, recourse to a separate system of
equity was required. The courtrooms and proceedings for each were separate. That actual separation is
long gone, but the distinction is still recognized; a judge may be said to be “sitting in law” or “sitting in
equity,” or a case may involve requests for both money and some action. We take up the legal remedies of
damages first.

Types of Damages
There are six different types of damages: compensatory, incidental, consequential, nominal, liquidated,
and (sometimes) punitive.

Compensatory Damages
Damages paid to directly compensate the nonbreaching party for the value of what was not done or
performed are compensatory damages. Sometimes calculating that value of the promisor’s performance is
easy—for example, when the nonbreaching party has ascertainable costs and profits, as in the case of the
Saylor URL: http://www.saylor.org/books

Saylor.org
530

builder who would have earned $10,000 profit on a $100,000 house. When the performance is a service,
a useful measure of loss is what it would cost to substitute performance by someone else. But the
calculation is frequently difficult, especially when the performance is a service that is not easily
duplicated. If Rembrandt breached a contract to paint your portrait, the loss could not be measured
simply by inquiring how much Van Gogh would charge to do the same thing. Nevertheless, in theory,
whatever net value would ultimately have been conferred on the nonbreaching party is the proper
measure of compensatory damages. An author whose publisher breaches its contract to publish the book
and who cannot find another publisher is entitled to lost royalties (if ascertainable) plus the value that
would have accrued from her enhanced reputation.
Since the nonbreaching party usually has obligations under the contract also, a breach by the other party
discharges his duty to perform and may result in savings. Or he may have made substitute arrangements
and realized at least a partial profit on the substitution. Or, as in the case of the builder, he may have
purchased goods intended for the job that can be used elsewhere. In all these situations, the losses he has
avoided—savings, profits, or value of goods—are subtracted from the losses incurred to arrive at the net
damages. The nonbreaching party may recover his actual losses, not more. Suppose an employer breaches
a contract with a prospective employee who was to begin work for a year at a salary of $35,000. The
employee quickly finds other, similar work at a salary of $30,000. Aside from whatever he might have had
to spend searching for the job (incidental damages), his compensatory damages are limited to $5,000, the
difference between what he would have earned and what he is earning.
Lost volume can be a troublesome problem in calculating damages. This problem arises when the
nonbreaching party, a supplier of goods or services, enters a second contract when the buyer repudiates.
The question is whether the second contract is a substituted performance or an additional one. If it is
substituted, damages may be little or nothing; if additional, the entire expectation interest may be
recovered. An automobile dealer contracts to sell a car in his inventory. Shortly before the deal is closed,
the buyer calls up and repudiates the contract. The dealer then sells the car to someone else. If the dealer
can show that he could have sold an identical car to the second purchaser regardless of what the first
purchaser did, then the second sale stands on its own and cannot be used to offset the net profit
recoverable from the first purchaser. The factual inquiry in lost volume cases is whether the nonbreaching
party would have engaged in the second transaction if the breach had never occurred.
Saylor URL: http://www.saylor.org/books

Saylor.org
531

Incidental Damages
In addition to compensatory damages, the nonbreaching party may recover incidental damages.
Incidental loss includes expenditures that the nonbreaching party incurs in attempting to minimize the
loss that flows from the breach. To arrange for substitute goods or services, the nonbreaching party might
have to pay a premium or special fees to locate another supplier or source of work.

Consequential Damages
A consequential loss is addressed with consequential damages. These are damages incurred by the
nonbreaching party without action on his part because of the breach. For example, if Ralph does a poor
job of plumbing Betty’s bathroom and the toilet leaks, damaging the floor, the downstairs ceiling, and the
downstairs rug, Ralph would owe for those loses in consequential damages. Or, again, lost sales stemming
from a failure to fix a manufacturer’s machine in time or physical and property injury due to a defective
machine sold by the promisor would be addressed with consequential damages. Note, however, that one
obvious, and often large, expenditure occasioned by a breach—namely, legal expenses in bringing a
lawsuit to remedy the particular breach—is not an element of damages, unless the contract explicitly
states that it is, and cannot be charged to the defendant. There is one situation, however, in which legal
costs can be added to damages: when the breach causes the nonbreaching party to be involved in a lawsuit
with someone else. Consequential damages will not be allowed if those damages are not foreseeable. This
issue is taken up in Section 16.5 "Limitations on Contract Remedies".

Nominal Damages
In the situation where there has been a breach but the nonbreaching party has really suffered no loss or
cannot prove what his loss is, he is entitled to nominal damages. Ricardo contracts to buy a new car from
a dealer; the dealer breaches the contract. Ricardo finds and buys the same car from another dealer at the
same price that the first one was to sell it for. Ricardo has suffered nominal damages: five dollars,
perhaps.

Liquidated Damages
Precisely because damages are sometimes difficult to assess, the parties themselves may specify how
much should be paid in the event of a breach. Courts will enforce a liquidated damages provision as long
as the actual amount of damages is difficult to ascertain (in which case proof of it is simply made at trial)
and the sum is reasonable in light of the expected or actual harm. If the liquidated sum is unreasonably
Saylor URL: http://www.saylor.org/books

Saylor.org
532

large, the excess is termed a penalty and is said to be against public policy and unenforceable. Section
16.6.2 "Liquidated Damages", Watson v. Ingram, illustrates liquidated damages.

Punitive Damages
Punitive damages are those awarded for the purpose of punishing a defendant in a civil action, in which
criminal sanctions are of course unavailable. They are proper in cases in which the defendant has acted
willfully and maliciously and are thought to deter others from acting similarly. Since the purpose of
contract law is compensation, not punishment, punitive damages have not traditionally been awarded,
with one exception—when the breach of contract is also a tort for which punitive damages may be
recovered. Punitive damages are permitted in the law of torts (in all but four states) when the behavior is
malicious or willful (reckless conduct causing physical harm, deliberate defamation of one’s character, a
knowingly unlawful taking of someone’s property), and some kinds of contract breach are also tortious.
For example, when a creditor holding collateral as security under a contract for a loan sells the collateral
to a good-faith purchaser for value even though the debtor was not in default, he has breached the
contract and committed the tort of conversion; punitive damages may be awarded, assuming the behavior
was willful and not merely mistaken.
Punitive damages are not fixed by law. The judge or jury may award at its discretion whatever sum is
believed necessary to redress the wrong or deter like conduct in the future. This means that a richer
person may be slapped with much heavier punitive damages than a poorer one in the appropriate case.
But the judge in all cases may remit (reduce) some or all of a punitive damage award if he or she considers
it excessive.

KEY TAKEAWAY

As the purpose of contract remedies is, in general, to make the nonbreaching party whole, the law allows
several types of damages (money paid) to reflect the losses suffered by the nonbreaching party.
Compensatory damages compensate for the special loss suffered; consequential damages compensate for
the foreseeable consequences of the breach; incidental damages compensate for the costs of keeping any
more damages from occurring; nominal damages are awarded if the actual amount cannot be shown or
there are no actual damages; liquidated damages are agreed to in advance where the actual amount is
difficult to ascertain, and they are allowed if not a penalty; and punitive damages may sometimes be
allowed if the breaching party’s behavior is an egregious tort, an outrage.
Saylor URL: http://www.saylor.org/books

Saylor.org
533

EXERCISES
1.

What is the difference between a legal remedy and an equitable remedy?

2.

What types of remedies are there, and what purpose does each serve?

3.

What must be shown if liquidated damages are to be allowed?

4.

Under what circumstances may punitive damages be allowed?

6.4 Equitable Remedies

LEARNING OBJECTIVES

1.

Know when equitable (as opposed to legal) remedies will be allowed.

2.

Understand the different types of equitable remedies: specific performance, injunction, and restitution.

Overview
Really the only explanation for the differences between law and equity is to be found in the history and
politics of England dating to the twelfth century, but in practical terms, the distinctions are notable. First,
juries are not used in equitable cases. Second, equity relies less on precedent and more on the sense that
justice should be served. Third, and of most significance, where what is sought by the nonbreaching party
is not money—that is, where there is no adequate legal remedy—equity may afford relief. In equity a
person may get a judge to order the breaching party to deliver some actual property, or to stop doing
something that he should not do, or to return the consideration the nonbreaching party gave so as to
return the parties to the precontract status (specific performance, injunction, and restitution,
respectively).

Types of Remedies in Equity
There are three types of equitable remedies: specific performance, injunction, and restitution.

Specific Performance
Specific performance is a judicial order to the promisor that he undertake the performance to which
he obligated himself in a contract. Specific performance is an alternative remedy to damages and may be
issued at the discretion of the court, subject to a number of exceptions. Emily signs a contract to sell
Charlotte a gold samovar, a Russian antique of great sentimental value because it once belonged to
Saylor URL: http://www.saylor.org/books

Saylor.org
534

Charlotte’s mother. Emily then repudiates the contract while still executory. A court may properly grant
Charlotte an order of specific performance against Emily.
Once students understand the basic idea of specific performance, they often want to pounce upon it as the
solution to almost any breach of contract. It seems reasonable that the nonbreaching party could ask a
court to simply require the promisor to do what she promised she would. But specific performance is a
very limited remedy: it is only available for breach of contract to sell a unique item, that is, a unique item
of personal property (the samovar), or a parcel of real estate (all real estate is unique). But if the item is
not unique, so that the nonbreaching party can go out and buy another one, then the legal remedy of
money damages will solve the problem. And specific performance will never be used to force a person to
perform services against his will, which would be involuntary servitude. A person may be forced to stop
doing that which he should not do (injunction), but not forced to do what he will not do.

Injunction
An injunction is the second type of equitable remedy available in contract (it is also available in tort). It
is a court order directing a person to stop doing that which she should not do. For example, if an employer
has a valid noncompete contract with an employee, and the employee, in breach of that contract,
nevertheless undertakes to compete with his former employer, a court may enjoin (issue an order of
injunction), directing the former employee to stop such competition. A promise by a person not to do
something—in this example, not to compete—is called a negative covenant (a covenant is a promise in a
contract, itself a contract). Or if Seller promises to give Buyer the right of first refusal on a parcel of real
estate or a unique work of art, but Seller, in breach of a written promise, offers the thing to a third party, a
court may enjoin Seller from selling it to the third party. If a person violates an injunction, he may be held
in contempt of court and put in jail for a while. Madison Square Garden v. Carnera Corporation, Section
16.6.3 "Injunctions and Negative Covenants", is a classic case involving injunctions for breach of contract.

Restitution
The third type of equitable relief is restitution. Restitution is a remedy applicable to several different
types of cases: those in which the contract was avoided because of incapacity or misrepresentation, those
in which the other party breached, and those in which the party seeking restitution breached. As the word
implies, restitution is a restoring to one party of what he gave to the other. Therefore, only to the extent
that the injured party conferred a benefit on the other party may the injured party be awarded restitution.
Saylor URL: http://www.saylor.org/books

Saylor.org
535

The point is, a person who breaches a contract should not suffer a punishment, and the nonbreaching
party should not be unjustly enriched.

Total Nonperformance by Breaching Party
The nonbreaching party is always entitled to restitution in the event of total breach by nonperformance or
repudiation, unless both parties have performed all duties except for payment by the other party of a
definite sum of money for the injured party’s performance.

[1]

Calhoun, a contractor, agrees to build

$3,000 worth of fences for only $2,000 and completes the construction. Arlene, the landowner, refuses to
pay. Calhoun’s only right is to get the $2,000; he does not have a restitution right to $2,500, the market
price of his services (or $3,000, the amount by which her property increased in value); he is entitled,
instead, only to $2,000, his contract price. Had Arlene repudiated prior to completion, however, Calhoun
would then have been entitled to restitution based either on the market price of the work or on the
amount by which he enhanced her property. If the one party breaches, the nonbreaching party is generally
entitled to restitution of property that can be returned. Arlene gives Calhoun a valuable Ming vase in
return for his promise to construct the fences. Upon Calhoun’s breach, Arlene is entitled to specific
restitution of the vase.
Measuring restitution interest can be problematic. The courts have considerable discretion to award
either what it would have cost to hire someone else to do the work that the nonbreaching party performed
(generally, the market price of the service) or the value that was added to the property of the party in
breach by virtue of the claimant’s performance. Calhoun, the contractor, agrees to construct ten fences
around Arlene’s acreage at the market price of $25,000. After erecting three, Calhoun has performed
services that would cost $7,500, market value. Assume that he has increased the value of Arlene’s grounds
by $8,000. If Arlene repudiated, there are two measures of Calhoun’s restitution interest: $8,000, the
value by which the property was enhanced, or $7,500, the amount it would have cost Arlene to hire
someone else to do the work. Which measure to use depends on who repudiated the contract and for what
reason. In some cases, the enhancement of property or wealth measurement could lead to an award vastly
exceeding the market price for the service. In such cases, the smaller measure is used. For a doctor
performing lifesaving operations on a patient, restitution would recover only the market value of the
doctor’s services—not the monetary value of the patient’s life.

Saylor URL: http://www.saylor.org/books

Saylor.org
536

Part Performance and Then Breach
A party who has substantially performed and then breached is entitled to restitution of a benefit conferred
on the injured party, if the injured party has refused (even though justifiably) to complete his own
performance owing to the other’s breach. Since the party in breach is liable to the injured party for
damages for loss, this rule comes into play only when the benefit conferred is greater than the amount the
nonbreaching party has lost. Arlene agrees to sell her property to Calhoun for $120,000, and Calhoun
makes a partial payment of $30,000. He then repudiates. Arlene turns around and sells the property to a
third party for $110,000. Calhoun—the breaching party—can get his money back, less the damages Arlene
suffered as a result of his breach. He gets $30,000 minus the $10,000 loss Arlene incurred. He gets
$20,000 in restitution. Otherwise Arlene would be enriched by Calhoun’s breach: she’d get $140,000 in
total for real estate worth $120,000. But if he gets $20,000 of his $30,000 back, she receives $110,000
from the third party and $10,000 from Calhoun, so she gets $120,000 total (plus, we hope, incidental
damages, at least).

Restitution in Other Cases
Upon repudiation of an oral contract governed by the Statute of Frauds, the nonbreaching party is not
entitled to her expectation interest, but she may recover in restitution unless the purpose of the statute
would be frustrated. When one party avoids a contract owing to lack of capacity, mistake,
misrepresentation, duress, or the like, she is entitled to restitution for benefit conferred on the other
party. Restitution is also available if a contract duty is discharged or never arises because (1) performance
was impracticable, (2) the purpose of the contract was frustrated, (3) a condition did not occur, or (4) a
beneficiary disclaimed his benefit.

KEY TAKEAWAY

Equitable remedies for breach of contract are available when legal remedies won’t make the nonbreaching
party whole. The equitable remedies are specific performance (an order directing a person to deliver to
the buyer the unique thing the seller contracted to sell), injunction (an order directing a person to stop
doing that which he should not do), and restitution (the return by one party of the benefit conferred on
him when the contract is not performed, to the extent necessary to avoid imposing a penalty on the
breaching party).

Saylor URL: http://www.saylor.org/books

Saylor.org
537

EXERCISES
1.

Buyer contracts to buy a 1941 four-door Cadillac convertible from Seller for $75,000. Seller, having found
a Third Party who will pay $85,000 for the car, refuses to sell to Buyer. What is Buyer’s remedy?

2.

Assume Third Party had paid the $85,000 and Seller was ordered to sell to Buyer. What is Third Party’s
remedy?

3.

Professor Smith contracts to teach business law at State University for the academic year. After the first
term is over, she quits. Can State University get an order of specific performance or an injunction
requiring Professor Smith to return for the second term?

4.

Now suppose that the reason Professor Smith quit work at State University is because she got a better job
at Central University, fifteen miles away. Can State University get an injunction prohibiting her from

teaching at Central University?
[1] Restatement (Second) of Contracts, Section 373.

16.5 Limitations on Contract Remedies

LEARNING OBJECTIVES

1.

Understand that there are various rules that limit recovery for the nonbreaching party in a contract case.

2.

Know how these concepts serve to limit contract remedies: foreseeability, mitigation of damages,
certainty of damages, loss of power of avoidance, election of remedies, and agreement of the parties.

Overview
We have observed that the purpose of remedies in contract law is, where possible, to put the nonbreaching
party in as good a position as he would have been in had there been no breach. There are, however,
several limitations or restrictions affecting when a person can claim remedies, in both law (damages) and
equity. Of course the contract itself may—if not unconscionable—limit remedies. Beyond that, the
nonbreaching party must be able to articulate with some degree of certainty what her damages are; the
damages must be foreseeable; the nonbreaching party must have made a reasonable effort to mitigate the
damages; she must sometime elect to go with one remedy and forgo another; she cannot seek to avoid a
contract if she has lost the power to do so. We turn to these points.

Saylor URL: http://www.saylor.org/books

Saylor.org
538

Foreseeability
If the damages that flow from a breach of contract lack foreseeability, they will not be recoverable.
Failures to act, like acts themselves, have consequences. As the old fable has it, “For want of a nail, the
kingdom was lost.” To put a nonbreaching party in the position he would have been in had the contract
been carried out could mean, in some cases, providing compensation for a long chain of events. In many
cases, that would be unjust, because a person who does not anticipate a particular event when making a
contract will not normally take steps to protect himself (either through limiting language in the contract
or through insurance). The law is not so rigid; a loss is not compensable to the nonbreaching party unless
the breaching party, at the time the contract was made, understood the loss was foreseeable as a probable
result of his breach.
Of course, the loss of the contractual benefit in the event of breach is always foreseeable. A company that
signs an employment contract with a prospective employee knows full well that if it breaches, the
employee will have a legitimate claim to lost salary. But it might have no reason to know that the
employee’s holding the job for a certain length of time was a condition of his grandfather’s gift of $1
million.
The leading case, perhaps the most studied case, in all the common law is Hadley v. Baxendale, decided
in England in 1854. Joseph and Jonah Hadley were proprietors of a flour mill in Gloucester. In May 1853,
the shaft of the milling engine broke, stopping all milling. An employee went to Pickford and Company, a
common carrier, and asked that the shaft be sent as quickly as possible to a Greenwich foundry that would
use the shaft as a model to construct a new one. The carrier’s agent promised delivery within two days.
But through an error, the shaft was shipped by canal rather than by rail and did not arrive in Greenwich
for seven days. The Hadleys sued Joseph Baxendale, managing director of Pickford, for the profits they
lost because of the delay. In ordering a new trial, the Court of Exchequer ruled that Baxendale was not
liable because he had had no notice that the mill was stopped:
Where two parties have made a contract which one of them has broken, the damages which the
other party ought to receive in respect of such breach of contract should be such as may fairly
and reasonably be considered either arising naturally, i.e., according to the usual course of
things, from such breach of contract itself, or such as may reasonably be supposed to have been
Saylor URL: http://www.saylor.org/books

Saylor.org
539

in the contemplation of both parties, at the time they made the contract, as the probable result of
the breach of it.

[1]

Thus when the party in breach has not known and has had no reason to know that the contract entailed a
special risk of loss, the burden must fall on the nonbreaching party. As we have seen, damages
attributable to losses that flow from events that do not occur in the ordinary course of events are known as
consequential or special damages. The exact amount of a loss need not be foreseeable; it is the nature of
the event that distinguishes between claims for ordinary or consequential damages. A repair shop agrees
to fix a machine that it knows is intended to be resold. Because it delays, the sale is lost. The repair shop,
knowing why timeliness of performance was important, is liable for the lost profit, as long as it was
reasonable. It would not be liable for an extraordinary profit that the seller could have made because of
circumstances peculiar to the particular sale unless they were disclosed.
The special circumstances need not be recited in the contract. It is enough for the party in breach to have
actual knowledge of the loss that would occur through his breach. Moreover, the parol evidence rule
(Chapter 13 "Form and Meaning") does not bar introduction of evidence bearing on the party’s knowledge
before the contract was signed. So the lesson to a promisee is that the reason for the terms he bargains for
should be explained to the promisor—although too much explanation could kill a contract. A messenger
who is paid five dollars to deliver a letter across town is not likely to undertake the mission if he is told in
advance that his failure for any reason to deliver the letter will cost the sender $1 million, liability to be
placed on the messenger.
Actual knowledge is not the only criterion, because the standard of foreseeability is objective, not
subjective. That means that if the party had reason to know—if a reasonable person would have
understood—that a particular loss was probable should he breach, then he is liable for damages. What one
has reason to know obviously depends on the circumstances of the case, the parties’ prior dealings, and
industry custom. A supplier selling to a middleman should know that the commodity will be resold and
that delay or default may reduce profits, whereas delay in sale to an end user might not. If it was
foreseeable that the breach might cause the nonbreaching party to be sued, the other party is liable for
legal fees and a resulting judgment or the cost of a settlement.
Even though the breaching party may have knowledge, the courts will not always award full consequential
damages. In the interests of fairness, they may impose limitations if such an award would be manifestly
Saylor URL: http://www.saylor.org/books

Saylor.org
540

unfair. Such cases usually crop up when the parties have dealt informally and there is a considerable
disproportion between the loss caused and the benefit the nonbreaching party had agreed to confer on the
party who breached. The messenger may know that a huge sum of money rides on his prompt delivery of a
letter across town, but unless he explicitly contracted to bear liability for failure to deliver, it is unlikely
that the courts would force him to ante up $1 million when his fee for the service was only five dollars.
EBWS, LLC v. Britly Corp., Section 16.6.1 "Consequential Damages", is a case that represents a modern
application of the rule of Hadley v. Baxendale on the issue of foreseeability of consequential damages.

Mitigation of Damages
Contract law encourages the nonbreaching party to avoid loss wherever possible; this is
called mitigation of damages. The concept is a limitation on damages in law. So there can be no recovery if
the nonbreaching party had an opportunity to avoid or limit losses and failed to take advantage of it. Such
an opportunity exists as long as it does not impose, in the Restatement’s words, an “undue risk, burden or
humiliation.”

[2]

The effort to mitigate need not be successful. As long as the nonbreaching party makes a

reasonable, good-faith attempt to mitigate his losses, damages are recoverable.
Mitigation crops up in many circumstances. Thus a nonbreaching party who continues to perform after
notice that the promisor has breached or will breach may not recover for expenses incurred in continuing
to perform. And losses from the use of defective goods delivered in breach of contract are not
compensable if the nonbreaching party knew before use that they were defective. Often the nonbreaching
party can make substitute arrangements—find a new job or a new employee, buy substitute goods or sell
them to another buyer—and his failure to do so will limit the amount of damages he will recover from the
party who breaches. Under the general rule, failure to mitigate when possible permits the promisor to
deduct from damages the amount of the loss that the nonbreaching party could have avoided. When there
is a readily ascertainable market price for goods, damages are equal to the difference between the contract
price and the market price.
A substitute transaction is not just any possible arrangement; it must be suitable under the circumstances.
Factors to be considered include the similarity, time, and place of performance, and whether the
difference between the contracted-for and substitute performances can be measured and compensated. A
prospective employee who cannot find substitute work within her field need not mitigate by taking a job
Saylor URL: http://www.saylor.org/books

Saylor.org
541

in a wholly different one. An advertising salesperson whose employment is repudiated need not mitigate
by taking a job as a taxi driver. When the only difference between the original and the substitute
performances is price, the nonbreaching party must mitigate, even if the substitute performer is the
original promisor.
The nonbreaching party must mitigate in timely fashion, but each case is different. If it is clear that the
promisor has unconditionally repudiated before performance is due, the nonbreaching party must begin
to mitigate as soon as practicable and should not wait until the day performance is due to look for an
alternative.
As long as the nonbreaching party makes a reasonable effort to mitigate, the success of that effort is not an
issue in assessing damages. If a film producer’s original cameraman breaches the contract, and if the
producer had diligently searched for a substitute cameraman, who cost $150 extra per week and it later
came to light that the producer could have hired a cameraman for $100, the company is entitled
nevertheless to damages based on the higher figure. Shirley MacLaine v. Twentieth Century-Fox
Corporation, Section 16.6.4 "Limitation on Damages: Mitigation of Damages", is a well-known case
involving mitigation of damages.

Certainty of Damages
A party can recover only that amount of damage in law which can be proved with reasonable certainty.
Especially troublesome in this regard are lost profits and loss of goodwill. Alf is convinced that next spring
the American public will be receptive to polka-dotted belts with his name monogrammed in front. He
arranges for a garment factory to produce 300,000 such belts, but the factory, which takes a large deposit
from him in advance, misplaces the order and does not produce the belts in time for the selling season.
When Alf discovers the failure, he cannot raise more money to go elsewhere, and his project fails. He
cannot recover damages for lost profits because the number is entirely speculative; no one can prove how
much he would have made, if anything. He can, instead, seek restitution of the monies advanced. If he had
rented a warehouse to store the belts, he would also be able to recover his reliance interest.
Proof of lost profits is not always difficult: a seller can generally demonstrate the profit he would have
made on the sale to the buyer who has breached. The problem is more difficult, as Alf’s case demonstrates,
when it is the seller who has breached. A buyer who contracts for but does not receive raw materials,
Saylor URL: http://www.saylor.org/books

Saylor.org
542

supplies, and inventory cannot show definitively how much he would have netted from the use he planned
to make of them. But he is permitted to prove how much money he has made in the past under similar
circumstances, and he may proffer financial and market data, surveys, and expert testimony to support
his claim. When proof of profits is difficult or impossible, the courts may grant a nonmonetary award,
such as specific performance.

Loss of Power of Avoidance
You will recall that there are several circumstances when a person may avoid a contract: duress, undue
influence, misrepresentation (fraudulent, negligent, or innocent), or mistake. But a party may lose the
right to avoid, and thus the right to any remedy, in several ways.

Delay
If a party is the victim of fraud, she must act promptly to rescind at common law, or she will lose the right
and her remedy will be limited to damages in tort. (This is discussed a bit more in Section 16.5.7 "Election
of Remedies".)

Affirmation
An infant who waits too long to disaffirm (again, delay) will have ratified the contract, as will one who—
notwithstanding being the victim of duress, undue influence, mistake, or any other grounds for
avoidance—continues to operate under the contract with full knowledge of his right to avoid. Of course the
disability that gave rise to the power of avoidance must have passed before affirmation works.

Rights of Third Parties
The intervening rights of third parties may terminate the power to avoid. For example, Michelle, a minor,
sells her watch to Betty Buyer. Up to and within a reasonable time after reaching majority, Michelle could
avoid—disaffirm—the contract. But if, before that time, Betty sells the watch to a third party, Michelle
cannot get it back from the third party. Similarly, Salvador Seller sells his car to Bill Buyer, who pays for it
with a bad check. If the check bounces, Salvador can rescind the deal—Bill’s consideration (the money
represented by the check) has failed: Salvador could return the check and get his car back. But if, before
the check from Bill bounces, Bill in turn sells the car to Pat Purchaser, Salvador cannot avoid the contract.
Pat gets to keep the car. There are some exceptions to this rule.

Saylor URL: http://www.saylor.org/books

Saylor.org
543

Agreement of the Parties Limiting Remedies
Certainly it is the general rule that parties are free to enter into any kind of a contract they want, so long as
it is not illegal or unconscionable. The inclusion into the contract of a liquidated damages clause—
mentioned previously—is one means by which the parties may make an agreement affecting damages. But
beyond that, as we saw in Chapter 12 "Legality", it is very common for one side to limit its liability, or for
one side to agree that it will pursue only limited remedies against the other in case of breach. Such agreeto limitations on the availability of remedies are generally OK provided they are conspicuous, bargainedfor, and not unconscionable. In consumer transactions, courts are more likely to find a contracted-for
limitation of remedies unconscionable than in commercial transactions, and under the Uniform
Commercial Code (UCC) there are further restrictions on contractual remedy limitations.
For example, Juan buys ten bags of concrete to make a counter and stand for his expensive new barbecue.
The bags have this wording in big print: “Attention. Our sole liability in case this product is defective will
be to provide you with a like quantity of nondefective material. We will not be liable for any other
damages, direct or indirect, express or implied.” That’s fine. If the concrete is defective, the concrete top
breaks, and Juan’s new barbecue is damaged, he will get nothing but some new bags of good concrete. He
could have shopped around to find somebody who would deliver concrete with no limitation on liability.
As it is, his remedies are limited by the agreement he entered into.

Election of Remedies
At Common Law
Another limitation on remedies—at common law—is the concept of election of remedies. The nature of a
loss resulting from a contract breach may be such as to entitle one party to a choice among two or more
means to redress the grievance, where the choices are mutually exclusive.
At classic common law, a person who was defrauded had an election of remedies: she could, immediately
upon discovering the fraud, rescind, or she could retain the item (real estate or personal property) and
attempt to remedy the fraudulently defective performance by suing for damages, but not both. Buyer
purchases real estate from Seller for $300,000 and shortly discovers that Seller fraudulently
misrepresented the availability of water. Buyer spends $60,000 trying to drill wells. Finally he gives up
Saylor URL: http://www.saylor.org/books

Saylor.org
544

and sues Seller for fraud, seeking $360,000. Traditionally at common law, he would not get it. He should
have rescinded upon discovery of the fraud. Now he can only get $60,000 in damages in tort.

[3]

The

purpose of the election of remedies doctrine is to prevent the victim of fraud from getting a double
recovery, but it has come under increasing criticism. Here is one court’s observation: “A host of
commentators support elimination of the election of remedies doctrine. A common theme is that the
doctrine substitutes labels and formalism for inquiry into whether double recovery results in fact. The
rigid doctrine goes to the other extreme, actually resulting in the under compensation of fraud victims and
the protection of undeserving wrongdoers.”

[4]

Under the UCC
The doctrine of election of remedy has been rejected by the UCC, which means that the remedies are
cumulative in nature. According to Section 2-703(1): “Whether the pursuit of one remedy bars another
depends entirely on the facts of the individual case.” UCC, Section 2-721, provides that neither demand for
rescission of the contract in the case of misrepresentation or fraud, nor the return or rejection of goods,
bars a claim for damages or any other remedy permitted under the UCC for nonfraudulent breach (we will
examine remedies for breach of sales contracts in Chapter 18 "Title and Risk of Loss").

Tort versus Contract
Frequently a contract breach may also amount to tortious conduct. A physician warrants her treatment as
perfectly safe but performs the operation negligently, scarring the patient for life. The patient could sue
for malpractice (tort) or for breach of warranty (contract). The choice involves at least four
considerations:
1.

Statute of limitations. Most statutes of limitations prescribe longer periods for contract than for tort
actions.

2. Allowable damages. Punitive damages are more often permitted in tort actions, and certain kinds of
injuries are compensable in tort but not in contract suits—for example, pain and suffering.
3. Expert testimony. In most cases, the use of experts would be the same in either tort or contract suits,
but in certain contract cases, the expert witness could be dispensed with, as, for example, in a contract
case charging that the physician abandoned the patient.
4. Insurance coverage. Most policies do not cover intentional torts, so a contract theory that avoids the
element of willfulness would provide the plaintiff with a surer chance of recovering money damages.
Saylor URL: http://www.saylor.org/books

Saylor.org
545

Legal versus Extralegal Remedies
A party entitled to a legal remedy is not required to pursue it. Lawsuits are disruptive not merely to the
individuals involved in the particular dispute but also to the ongoing relationships that may have grown
up around the parties, especially if they are corporations or other business enterprises. Buyers must
usually continue to rely on their suppliers, and sellers on their buyers. Not surprisingly, therefore, many
businesspeople refuse to file suits even though they could, preferring to settle their disputes privately or
even to ignore claims that they might easily press. Indeed, the decision whether or not to sue is not one for
the lawyer but for the client, who must analyze a number of pros and cons, many of them not legal ones at
all.

KEY TAKEAWAY
There are several limitations on the right of an aggrieved party to get contract remedies for a breach
besides any limitations fairly agreed to by the parties. The damages suffered by the nonbreaching party
must be reasonably foreseeable. The nonbreaching party must make a reasonable effort to mitigate
damages, or the amount awarded will be reduced by the damages that could have been avoided. The
party seeking damages must be able to explain within reason how much loss he has suffered as a result of
the breach. If he cannot articulate with any degree of certainty—if the damages are really speculative—he
will be entitled to nominal damages and that’s all. There are circumstances in which a party who could
have got out of a contractual obligation—avoided it—loses the power to do so, and her remedy of
avoidance is lost. Not infrequently, a person will enter into a contract for services or goods that contains a
limitation on her right to damages in case the other side breaches. That’s all right unless the limitation is
unconscionable. Sometimes parties are required to make an election of remedies: to choose among two or
more possible bases of recovery. If the remedies are really mutually exclusive and one is chosen, the
aggrieved party loses the right to pursue the others. And of course a person is always free not to pursue
any remedy at all for breach of contract; that may be strategically or economically smart in some
circumstances.

EXERCISES

1.

When one party to a contract breaches, what duty, if any, is then imposed on the other party?

2.

A chef who has never owned her own restaurant sues a contractor who failed to finish building the chef’s
first restaurant on time. She presents evidence of the profits made by similar restaurants that have been

Saylor URL: http://www.saylor.org/books

Saylor.org
546

in business for some time. Is this good evidence of the damages she has suffered by the delay? To what
damages is she entitled?
3.

Rebecca, seventeen years and ten months old, buys a party dress for $300. She wears it to the junior
prom but determines it doesn’t look good on her. She puts it in her closet and forgets about it until six
months later, when she decides to return it to the store. Is she now entitled to the remedy of rescission?

4.

What is the difference between rescission and restitution?

5.

Why are parties sometimes required to make an election of remedies?
6.

[1] Hadley v. Baxendale (1854), 9 Ex. 341, 354, 156 Eng.Rep. 145, 151.

7.

[2] Restatement (Second) of Contracts, Section 350.

8.

[3] Merritt v. Craig, 746 A.2d 923 (Md. 2000).

9.

[4] Head & Seemann, Inc. v. Gregg, 311 N.W.2d 667 (Wis. App. 1981).

16.6 Cases
Consequential Damages
EBWS, LLC v. Britly Corp.
928 A.2d 497 (Vt. 2007)
Reiber, C.J.
The Ransom family owns Rock Bottom Farm in Strafford, Vermont, where Earl Ransom owns a dairy
herd and operates an organic dairy farm. In 2000, the Ransoms decided to build a creamery on-site to
process their milk and formed EBWS, LLC to operate the dairy-processing plant and to market the plant’s
products. In July 2000, Earl Ransom, on behalf of EBWS, met with Britly’s president to discuss building
the creamery.…In January 2001, EBWS and Britly entered into a contract requiring Britly to construct a
creamery building for EBWS in exchange for $160,318.…The creamery was substantially completed by
April 15, 2001, and EBWS moved in soon afterward. On June 5, 2001, EBWS notified Britly of alleged
defects in construction. [EBWS continued to use the creamery pending the necessity to vacate it for three
weeks when repairs were commenced].
On September 12, 2001, EBWS filed suit against Britly for damages resulting from defective design and
construction.…

Saylor URL: http://www.saylor.org/books

Saylor.org
547

Following a three-day trial, the jury found Britly had breached the contract and its express warranty, and
awarded EBWS: (1) $38,020 in direct damages, and (2) $35,711 in consequential damages.…
…The jury’s award to EBWS included compensation for both direct and consequential damages that
EBWS claimed it would incur while the facility closed for repairs. Direct damages [i.e., compensatory
damages] are for “losses that naturally and usually flow from the breach itself,” and it is not necessary that
the parties actually considered these damages. [Citation]. In comparison, special or consequential
damages “must pass the tests of causation, certainty and foreseeability, and, in addition, be reasonably
supposed to have been in the contemplation of both parties at the time they made the contract.”
…The court ruled that EBWS could not recover for lost profits because it was not a going concern at the
time the contract was entered into, and profits were too speculative. The court concluded, however, that
EBWS could submit evidence of other business losses, including future payment for unused milk and staff
wages.…
At trial, Huyffer, the CEO of EBWS, testified that during a repairs closure the creamery would be required
to purchase milk from adjacent Rock Bottom Farm, even though it could not process this milk. She
admitted that such a requirement was self-imposed as there was no written output contract between
EBWS and the farm to buy milk. In addition, Huyffer testified that EBWS would pay its employees during
the closure even though EBWS has no written contract to pay its employees when they are not working.
The trial court allowed these elements of damages to be submitted to the jury, and the jury awarded
EBWS consequential damages for unused milk and staff wages.
On appeal, Britly contends that because there is no contractual or legal obligation for EBWS to purchase
milk or pay its employees, these are not foreseeable damages. EBWS counters that it is common
knowledge that cows continue to produce milk, even if the processing plant is not working, and thus it is
foreseeable that this loss would occur. We conclude that these damages are not the foreseeable result of
Britly’s breach of the construction contract and reverse the award.…
[W]e conclude that…it is not reasonable to expect Britly to foresee that its failure to perform under the
contract would result in this type of damages. While we are sympathetic to EBWS’s contention that the
cows continue to produce milk, even when the plant is closed down, this fact alone is not enough to
demonstrate that buying and dumping milk is a foreseeable result of Britly’s breach of the construction

Saylor URL: http://www.saylor.org/books

Saylor.org
548

contract. Here, the milk was produced by a separate and distinct entity, Rock Bottom Farm, which sold
the milk to EBWS.…
Similarly, EBWS maintained no employment agreements with its employees obligating it to pay wages
during periods of closure for repairs, dips in market demand, or for any other reason. Any losses EBWS
might suffer in the future because it chooses to pay its employees during a plant closure for repairs would
be a voluntary expense and not in Britly’s contemplation at the time it entered the construction contract.
It is not reasonable to expect Britly to foresee losses incurred as a result of agreements that are informal in
nature and carry no legal obligation on EBWS to perform. “[P]arties are not presumed to know the
condition of each other’s affairs nor to take into account contracts with a third party that is not
communicated.” [Citation] While it is true that EBWS may have business reasons to pay its employees
even without a contractual obligation, for example, to ensure employee loyalty, no evidence was
introduced at trial by EBWS to support a sound rationale for such considerations. Under these
circumstances, this business decision is beyond the scope of what Britly could have reasonably foreseen as
damages for its breach of contract.…
In addition, the actual costs of the wages and milk are uncertain.…[T]he the milk and wages here are
future expenses, for which no legal obligation was assumed by EBWS, and which are separate from the
terms of the parties’ contract. We note that at the time of the construction contract EBWS had not yet
begun to operate as a creamery and had no history of buying milk or paying employees. See [Citation]
(explaining that profits for a new business are uncertain and speculative and not recoverable). Thus, both
the cost of the milk and the number and amount of wages of future employees that EBWS might pay in
the event of a plant closure for repairs are uncertain.
Award for consequential damages is reversed.…

CASE QUESTIONS

1.

Why, according to EBWS’s CEO, would EBWS be required to purchase milk from adjacent Rock Bottom
Farm, even though it could not process this milk?

2.

Surely it is well known in Vermont dairy country that dairy farmers can’t simply stop milking cows when
no processing plant is available to take the milk—the cows will soon stop producing. Why was EBWS then
not entitled to those damages which it will certainly suffer when the creamery is down for repairs?

Saylor URL: http://www.saylor.org/books

Saylor.org
549

3.

Britly (the contractor) must have known EBWS had employees that would be idled when the creamery
shut down for repairs. Why was it not liable for their lost wages?

4.

What could EBWS have done at the time of contracting to protect itself against the damages it would
incur in the event the creamery suffered downtime due to faulty construction?

Liquidated Damages
Watson v. Ingram
881 P.2d 247 (Wash. 1994)
Johnson, J.
…In the summer of 1990, Wayne Watson offered to buy James Ingram’s Bellingham home for $355,000,
with a $15,000 [about $24,000 in 2010 dollars] earnest money deposit.…
Under the agreement, the entire amount of the purchase price was due in cash on or before December 3,
1990.…The agreement required Watson to pay a $15,000 earnest money deposit into escrow at Kelstrup
Realty, and provided that “[i]n the event of default by Buyer, earnest money shall be forfeited to Seller as
liquidated damages, unless Seller elects to seek actual damages or specific performance. Lastly, the
agreement contained a provision entitled “BUYER’S REPRESENTATIONS,” which stated, “Buyer
represents that buyer has sufficient funds available to close this sale in accordance with this agreement,
and is not relying on any contingent source of funds unless otherwise set forth in this agreement”.…
On November 10, 1990, Watson sent a written proposal to Ingram seeking to modify the original
agreement. The proposed modification would have allowed Watson to defer paying $54,000 of the
$355,000 sale price for between 6 and 12 months after the scheduled December closing date. In exchange,
Ingram would receive a second lien position on certain real estate Watson owned.
According to Ingram, the November 10 proposal was the first time he realized Watson did not have
financing readily available for the purchase of the house. Ingram notified Watson on November 12, 1990,
that he would not agree to modify the original agreement and intended to strictly enforce its terms.
Ingram was involved in a child custody suit in California and wanted to move to that state as soon as
possible.…[Further efforts by Ingram to sell to third parties and by Watson to get an extension from
Ingram failed.]

Saylor URL: http://www.saylor.org/books

Saylor.org
550

In September 1991, Ingram finally sold the house to a third party for $355,000, the same price that
Watson had agreed to pay in December 1990.
Ingram and Watson each sought to recover Watson’s $15,000 earnest money held in escrow. On
December 4, 1990, Ingram wrote to Kelstrup Realty, indicating he was entitled to the $15,000 earnest
money in escrow because Watson had defaulted. In January 1991, Watson filed this action to recover the
earnest money, alleging it amounted to a penalty and Ingram had suffered no actual damages.…
The trial court found the earnest money “was clearly intended by both parties to be non-refundable” if
Watson defaulted and determined $15,000 was “a reasonable forecast by [Ingram and Watson] of
damages that would be incurred by [Ingram] if [Watson] failed to complete the purchase”. The court
entered judgment in favor of Ingram for the amount of the earnest money plus interest. The court also
awarded Ingram his attorney fees pursuant to the parties’ agreement. The Court of Appeals, Division One,
affirmed. Watson now appeals to this court.
This case presents a single issue for review: whether the parties’ contract provision requiring Watson to
forfeit a $15,000 nonrefundable earnest money deposit is enforceable as liquidated damages. Liquidated
damages clauses are favored in Washington, and courts will uphold them if the sums involved do not
amount to a penalty or are otherwise unlawful. [Citation] To determine whether liquidated damages
clauses are enforceable, Washington courts have applied a 2-part test from the Restatement of
Contracts.…Liquidated damages clauses are upheld if the following two factors are satisfied:
First, the amount fixed must be a reasonable forecast of just compensation for the harm that is
caused by the breach. Second, the harm must be such that it is incapable or very difficult of
ascertainment.
The question before this court is whether this test is to be applied as of the time of contract formation
(prospectively) or as of the time of trial (retrospectively). We have previously held, the “[r]easonableness
of the forecast will be judged as of the time the contract was entered”. [Citations]
In contrast, a prior Division One opinion relied upon by Petitioner held the reasonableness of the estimate
of damages and the difficulty of ascertainment of harm should be measured as of the time of trial, and
earnest money agreements should not be enforceable as liquidated damages if the nonbreaching party
does not suffer actual damage. [Citations]

Saylor URL: http://www.saylor.org/books

Saylor.org
551

We…adopt the date of contract formation as the proper timeframe for evaluating the Restatement test.
The prospective approach concentrates on whether the liquidated sum represents a reasonable prediction
of the harm to the seller if the buyer breaches the agreement, and ignores actual damages except as
evidence of the reasonableness of the estimate of potential damage.
We believe this approach better fulfills the underlying purposes of liquidated damages clauses and gives
greater weight to the parties’ expectations. Liquidated damages permit parties to allocate business and
litigation risks. Even if the estimates of damages are not exact, parties can allocate and quantify those
risks and can negotiate adjustments to the contract price in light of the allocated risks. Under the
prospective approach, courts will enforce the parties’ allocation of risk so long as the forecasts appear
reasonable when made. [Citations]
In addition to permitting parties to allocate risks, liquidated damages provisions lend certainty to the
parties’ agreements and permit parties to resolve disputes efficiently in the event of a breach. Rather than
litigating the amount of actual damages, the nonbreaching party must only establish the reasonableness of
the agreement. The prospective approach permits parties to rely on their stipulated amounts without
having to precisely establish damages at trial. In contrast, if the reasonableness of the amount is judged
retrospectively, against the damage actually suffered, the “parties must fully litigate (at great expense and
delay) that which they sought not to litigate.” [Citation].
Petitioner argues the prospective approach treats buyers unfairly because it permits sellers to retain
earnest money deposits even when the seller suffers no actual damage, and this violates the principle that
contract damages should be compensatory only. He further contends that by evaluating parties’ liquidated
damages agreements against actual damages established at trial, courts can most effectively determine
whether such agreements were reasonable and fair.
We disagree. As this court has previously explained, “[w]e are loath to interfere with the rights of parties
to contract as they please between themselves [Citations] It is not the role of the court to enforce contracts
so as to produce the most equitable result. The parties themselves know best what motivations and
considerations influenced their bargaining, and, while, “[t]he bargain may be an unfortunate one for the
delinquent party,…it is not the duty of courts of common law to relieve parties from the consequences of
their own improvidence…” [Citations]

Saylor URL: http://www.saylor.org/books

Saylor.org
552

The retrospective approach fails to give proper weight to the parties’ negotiations. At the time of contract
formation, unpredictable market fluctuations and variations in possible breaches make it nearly
impossible for contracting parties to predict “precisely or within a narrow range the amount of damages
that would flow from breach.” [Citations]. However, against this backdrop of uncertainty, the negotiated
liquidated damages sum represents the parties’ best estimate of the value of the breach and permits the
parties to allocate and incorporate these risks in their negotiations. Under the prospective approach, a
court will uphold the parties’ agreed upon liquidated sum so long as the amount represents a reasonable
attempt to compensate the nonbreaching party. On the other hand, if the reasonableness of a liquidated
damages provision is evaluated under a retrospective approach, the parties cannot confidently rely on
their agreement because the liquidated sum will not be enforced if, at trial, it is not a close approximation
of the damage suffered or if no actual damages are proved.…
Having adopted the date of contract formation as the proper timeframe for evaluating the Restatement
test, the Restatement’s second requirement loses independent significance. The central inquiry is whether
the specified liquidated damages were reasonable at the time of contract formation.…
We also agree with the Court of Appeals that in the context of real estate agreements, a requirement that
damages be difficult to prove at trial would undermine the very purposes of the liquidated damage
provision: “certainty, assurance that the contract will be performed, and avoidance of litigation”.
[Citation] It would “encourage litigation in virtually every case in which the sale did not close, regardless
of whether the earnest money deposit was a reasonable estimate of the seller’s damages.” [Citation]
In sum, so long as the agreed upon earnest money agreement, viewed prospectively, is a reasonable
prediction of potential damage suffered by the seller, the agreement should be enforced “without regard to
the retrospective calculation of actual damages or the ease with which they may be proved”. The
prospective difficulty of estimating potential damage is a factor to be used in assessing the reasonableness
of the earnest money agreement…
The decision of the Court of Appeals is affirmed.

CASE QUESTIONS

1.

What does the court here mean when it says that liquidated damages clauses allow the parties to
“allocate and incorporate the risks [of the transaction] in their negotiations”?

Saylor URL: http://www.saylor.org/books

Saylor.org
553

2.

Why is it relevant that the plaintiff Ingram was engaged in a child-custody dispute and wanted to move to
California as soon as possible?

3.

What, in plain language, is the issue here?

4.

How does the court’s resolution of the issue seem to the court the better analysis?

5.

Why did the plaintiff get to keep the $15,000 when he really suffered no damages?

6.

Express the controlling rule of law out of this case.

Injunctions and Negative Covenants
Madison Square Garden Corporation v. Carnera
52 F.2d 47 (2d Cir. Ct. App. 1931)
Chase, J.
On January 13, 1931, the plaintiff and defendant by their duly authorized agents entered into the following
agreement in writing:
1. Carnera agrees that he will render services as a boxer in his next contest (which contest,
hereinafter called the ‘First Contest.’…
9. Carnera shall not, pending the holding of the First Contest, render services as a boxer in any
major boxing contest, without the written permission of the Garden in each case had and
obtained. A major contest is understood to be one with Sharkey, Baer, Campolo, Godfrey, or like
grade heavyweights, or heavyweights who shall have beaten any of the above subsequent to the
date hereof. If in any boxing contest engaged in by Carnera prior to the holding of the First
Contest, he shall lose the same, the Garden shall at its option, to be exercised by a two weeks’
notice to Carnera in writing, be without further liability under the terms of this agreement to
Carnera. Carnera shall not render services during the continuance of the option referred to in
paragraph 8 hereof for any person, firm or corporation other than the Garden. Carnera shall,
however, at all times be permitted to engage in sparring exhibitions in which no decision is
rendered and in which the heavy weight championship title is not at stake, and in which Carnera
boxes not more than four rounds with any one opponent.’…
Thereafter the defendant, without the permission of the plaintiff, written or otherwise, made a contract to
engage in a boxing contest with the Sharkey mentioned in paragraph 9 of the agreement above quoted,
Saylor URL: http://www.saylor.org/books

Saylor.org
554

and by the terms thereof the contest was to take place before the first contest mentioned in the
defendant’s contract with the plaintiff was to be held.
The plaintiff then brought this suit to restrain the defendant from carrying out his contract to box
Sharkey, and obtained the preliminary injunction order, from which this appeal was taken. Jurisdiction is
based on diversity of citizenship and the required amount is involved.
The District Court has found on affidavits which adequately show it that the defendant’s services are
unique and extraordinary. A negative covenant in a contract for such personal services is enforceable by
injunction where the damages for a breach are incapable of ascertainment. [Citations]
The defendant points to what is claimed to be lack of consideration for his negative promise, in that the
contract is inequitable and contains no agreement to employ him. It is true that there is no promise in so
many words to employ the defendant to box in a contest with Stribling or Schmeling, but the agreement
read as a whole binds the plaintiff to do just that, provided either Stribling or Schmeling becomes the
contestant as the result of the match between them and can be induced to box the defendant. The
defendant has agreed to ‘render services as a boxer’ for the plaintiff exclusively, and the plaintiff has
agreed to pay him a definite percentage of the gate receipts as his compensation for so doing. The promise
to employ the defendant to enable him to earn the compensation agreed upon is implied to the same force
and effect as though expressly stated. [Citations] The fact that the plaintiff’s implied promise is
conditioned, with respect to the contest with the winner of the Stribling-Schmeling match, upon the
consent of that performer, does not show any failure of consideration for the defendant’s promise,
[Citation].
As we have seen, the contract is valid and enforceable. It contains a restrictive covenant which may be
given effect. Whether a preliminary injunction shall be issued under such circumstances rests in the
sound discretion of the court. [Citation] The District Court, in its discretion, did issue the preliminary
injunction.…
Order affirmed.

1.

CASE QUESTIONS

Why did the plaintiff not want the defendant to engage in any boxing matches until and except the ones
arranged by the plaintiff?

Saylor URL: http://www.saylor.org/books

Saylor.org
555

2.

What assertion did the defendant make as to why his promise was not enforceable? Why wasn’t that
argument accepted by the court?

3.

If the defendant had refused to engage in a boxing match arranged by the plaintiff, would a court force
him to do what he had promised?

Limitation on Damages: Mitigation of Damages
Shirley MacLaine Parker v. Twentieth Century-Fox Film Corporation
474 P.2d 689 (Cal. 1970)
Burke, Justice.
Defendant Twentieth Century-Fox Film Corporation appeals from a summary judgment granting to
plaintiff the recovery of agreed compensation under a written contract for her services as an actress in a
motion picture. As will appear, we have concluded that the trial court correctly ruled in plaintiff’s favor
and that the judgment should be affirmed.
Plaintiff is well known as an actress.…Under the contract, dated August 6, 1965, plaintiff was to play the
female lead in defendant’s contemplated production of a motion picture entitled “Bloomer Girl.” The
contract provided that defendant would pay plaintiff a minimum “guaranteed compensation” of
$53,571.42 per week for 14 weeks commencing May 23, 1966, for a total of $750,000 [about $5,048,000
in 2010 dollars]. Prior to May 1966 defendant decided not to produce the picture and by a letter dated
April 4, 1966, it notified plaintiff of that decision and that it would not “comply with our obligations to you
under” the written contract.
By the same letter and with the professed purpose “to avoid any damage to you,” defendant instead
offered to employ plaintiff as the leading actress in another film tentatively entitled “Big Country, Big
Man” (hereinafter, “Big Country”). The compensation offered was identical, as were 31 of the 34
numbered provisions or articles of the original contract. Unlike “Bloomer Girl,” however, which was to
have been a musical production, “Big Country” was a dramatic “western type” movie. “Bloomer Girl” was
to have been filmed in California; “Big Country” was to be produced in Australia. Also, certain terms in the
proffered contract varied from those of the original. Plaintiff was given one week within which to accept;
she did not and the offer lapsed. Plaintiff then commenced this action seeking recovery of the agreed
guaranteed compensation.
Saylor URL: http://www.saylor.org/books

Saylor.org
556

The complaint sets forth two causes of action. The first is for money due under the contract; the second,
based upon the same allegations as the first, is for damages resulting from defendant’s breach of contract.
Defendant in its answer admits the existence and validity of the contract, that plaintiff complied with all
the conditions, covenants and promises and stood ready to complete the performance, and that defendant
breached and “anticipatorily repudiated” the contract. It denies, however, that any money is due to
plaintiff either under the contract or as a result of its breach, and pleads as an affirmative defense to both
causes of action plaintiff’s allegedly deliberate failure to mitigate damages, asserting that she
unreasonably refused to accept its offer of the leading role in “Big Country.”
Plaintiff moved for summary judgment…[T]he motion was granted…for $750,000 plus interest…in
plaintiff’s favor. This appeal by defendant followed.…
The general rule is that the measure of recovery by a wrongfully discharged employee is the amount of
salary agreed upon for the period of service, less the amount which the employer affirmatively proves the
employee has earned or with reasonable effort might have earned from other employment. [Citation]
However, before projected earnings from other employment opportunities not sought or accepted by the
discharged employee can be applied in mitigation, the employer must show that the other employment
was comparable, or substantially similar, to that of which the employee has been deprived; the employee’s
rejection of or failure to seek other available employment of a different or inferior kind may not be
resorted to in order to mitigate damages. [Citations]
In the present case defendant has raised no issue of reasonableness of efforts by plaintiff to obtain other
employment; the sole issue is whether plaintiff’s refusal of defendant’s substitute offer of “Big Country”
may be used in mitigation. Nor, if the “Big Country” offer was of employment different or inferior when
compared with the original “Bloomer Girl” employment, is there an issue as to whether or not plaintiff
acted reasonably in refusing the substitute offer. Despite defendant’s arguments to the contrary, no case
cited or which our research has discovered holds or suggests that reasonableness is an element of a
wrongfully discharged employee’s option to reject, or fail to seek, different or inferior employment lest the
possible earnings therefrom be charged against him in mitigation of damages.
Applying the foregoing rules to the record in the present case, with all intendments in favor of the party
opposing the summary judgment motion—here, defendant—it is clear that the trial court correctly ruled
that plaintiff’s failure to accept defendant’s tendered substitute employment could not be applied in
Saylor URL: http://www.saylor.org/books

Saylor.org
557

mitigation of damages because the offer of the “Big Country” lead was of employment both different and
inferior, and that no factual dispute was presented on that issue. The mere circumstance that “Bloomer
Girl” was to be a musical review calling upon plaintiff’s talents as a dancer as well as an actress, and was to
be produced in the City of Los Angeles, whereas “Big Country” was a straight dramatic role in a “Western
Type” story taking place in an opal mine in Australia, demonstrates the difference in kind between the two
employments; the female lead as a dramatic actress in a western style motion picture can by no stretch of
imagination be considered the equivalent of or substantially similar to the lead in a song-and-dance
production.
Additionally, the substitute “Big Country” offer proposed to eliminate or impair the director and
screenplay approvals accorded to plaintiff under the original “Bloomer Girl” contract, and thus
constituted an offer of inferior employment. No expertise or judicial notice is required in order to hold
that the deprivation or infringement of an employee’s rights held under an original employment contract
converts the available “other employment” relied upon by the employer to mitigate damages, into inferior
employment which the employee need not seek or accept. [Citation]
In view of the determination that defendant failed to present any facts showing the existence of a factual
issue with respect to its sole defense—plaintiff’s rejection of its substitute employment offer in mitigation
of damages—we need not consider plaintiff’s further contention that for various reasons, including the
provisions of the original contract set forth in footnote 1, Ante, plaintiff was excused from attempting to
mitigate damages.
The judgment is affirmed.

CASE QUESTIONS

1.

Why did Ms. MacLaine refuse to accept the employment opportunity offered by the defendant?

2.

Why did the defendant think it should not be liable for any damages as a result of its admitted breach of
the original contract?

3.

Who has the burden of proof on mitigation issues—who has to show that no mitigation occurred?

4.

Express the controlling rule of law out of this case.

Saylor URL: http://www.saylor.org/books

Saylor.org
558

16.7 Summary and Exercises
Summary

Contract remedies serve to protect three different interests: an expectation interest (the benefit bargained
for), a reliance interest (loss suffered by relying on the contract), and a restitution interest (benefit
conferred on the promisor). In broad terms, specific performance addresses the expectation interest,
monetary damages address all three, and restitution addresses the restitution interest.
The two general categories of remedies are legal and equitable. In the former category are compensatory,
consequential, incidental, nominal, liquated, and (rarely) punitive damages. In the latter category—if legal
remedies are inadequate—are specific performance, injunction, and restitution.
There are some limitations or restrictions on the availability of damages: they must pass the tests of
foreseeability and certainty. They must be reasonably mitigated, if possible. And liquidated damages must
be reasonable—not a penalty. In some situations, a person can lose the remedy of rescission—the power to
avoid a contract—when the rights of third parties intervene. In some cases a person is required to make an
election of remedies: to choose one remedy among several, and when the one is chosen, the others are not
available any more.

1.

EXERCISES

Owner of an auto repair shop hires Contractor to remodel his shop but does not mention that two days
after the scheduled completion date, Owner is to receive five small US Army personnel carrier trucks for
service, with a three-week deadline to finish the job and turn the trucks over to the army. The contract
between Owner and the army has a liquidated damages clause calling for $300 a day for every day trucks
are not operable after the deadline. Contractor is five days late in finishing the remodel. Can Owner claim
the $1,500 as damages against Contractor as a consequence of the latter’s tardy completion of the
contract? Explain.

2.

Inventor devised an electronic billiard table that looked like a regular billiard table, but when balls
dropped into the pocket, various electronic lights and scorekeeping devices activated. Inventor
contracted with Contractor to manufacture ten prototypes and paid him $50,000 in advance, on a total
owing of $100,000 ($10,000 for each completed table). After the tables were built to accommodate

Saylor URL: http://www.saylor.org/books

Saylor.org
559

electronic fittings, Inventor repudiated the contract. Contractor broke the ten tables up, salvaged $1,000
of wood for other billiard tables, and used the rest for firewood. The ten intact tables, without
electronics, could have been sold for $500 each ($5,000 total). Contractor then sued Inventor for the
profit Contractor would have made had Inventor not breached. To what, if anything, is Contractor entitled
by way of damages and why?
3.

Calvin, a promising young basketball and baseball player, signed a multiyear contract with a professional
basketball team after graduating from college. After playing basketball for one year, he decided he would
rather play baseball and breached his contract with the basketball team. What remedy could the team
seek?

4.

Theresa leased a one-bedroom apartment from Landlady for one year at $500 per month. After three
months, she vacated the apartment. A family of five wanted to rent the apartment, but Landlady refused.
Three months later—six months into what would have been Theresa’s term—Landlady managed to rent
the apartment to Tenant for $400 per month. How much does Theresa owe, and why?
5.

Plaintiff, a grocery store, contracted with Defendant, a burglar alarm company, for Defendant to
send guards to Plaintiff's premises and to notify the local police if the alarm was activated. The
contract had this language: “It is agreed that the Contractor is not an insurer, that the payments
here are based solely on the value of the service in the maintenance of the system described, that
it is impracticable and extremely difficult to fix the actual damages, if any, which may proximately
result from a failure to perform its services, and in case of failure to perform such services and a
resulting loss, its liability shall be limited to $500 as liquidated damages, and not as a penalty, and
this liability shall be exclusive.”
A burglary took place and the alarm was activated, but Defendant failed to respond promptly. The
burglars left with $330,000. Is the liquidated damages clause—the limitation on Plaintiff’s right to
recover—valid?

6.

The decedent, father of the infant Plaintiff, was killed in a train accident. Testimony showed he was a
good and reliable man. Through a representative, the decedent’s surviving child, age five, recovered
judgment against the railroad (Defendant). Defendant objected to expert testimony that inflation would
probably continue at a minimum annual rate of 5 percent for the next thirteen years (until the boy

Saylor URL: http://www.saylor.org/books

Saylor.org
560

attained his majority), which was used to calculate the loss in support money caused by the father’s
death. The calculations, Defendant said, were unreasonably speculative and uncertain, and damages must
be proven with reasonable certainty. Is the testimony valid?
7.

Plaintiff produced and directed a movie for Defendant, but contrary to their agreement, Plaintiff was not
given screen credit in the edited film (his name was not shown). The film was screened successfully for
nearly four years. Plaintiff then sued (1) for damages for loss of valuable publicity or advertising because
his screen credits were omitted for the years and (2) for an injunction against future injuries. The jury
awarded Plaintiff $25,000 on the first count. On the second count, the court held Plaintiff should be able
to “modify the prints in his personal possession to include his credits.” But Plaintiff appealed, claiming
that Defendant still had many unmodified prints in its possession and that showing those films would
cause future damages. What remedy is available to Plaintiff?

8.

[1]

In 1929 Kerr Steamship Company, Inc. (Plaintiff), delivered to Defendant, the Radio Corporation of
America (RCA), a fairly long telegram—in code—to be transmitted to Manila, Philippine Islands, with
instructions about loading one of Kerr’s ships. By mistake, the telegraph was mislaid and not delivered. As
a result of the failure to transmit it, the cargo was not loaded and the freight was lost in an amount of
$6,675.29 [about $84,000 in 2010 dollars], profit that would have been earned if the message had been
carried. Plaintiff said that because the telegram was long and because the sender was a ship company,
RCA personnel should have known it was important information dealing with shipping and therefore RCA
should be liable for the consequential damages flowing from the failure to send it. Is RCA liable?

9.

Defendant offered to buy a house from Plaintiff. She represented, verbally and in writing, that she had
$15,000 to $20,000 of equity in another house and would pay this amount to Plaintiff after selling it. She
knew, however, that she had no such equity. Relying on these intentionally fraudulent representations,
Plaintiff accepted Defendant’s offer to buy, and the parties entered into a land contract. After taking
occupancy, Defendant failed to make any of the contract payments. Plaintiff’s investigation then revealed
the fraud. Based on the fraud, Plaintiff sought rescission, ejectment, and recovery for five months of lost
use of the property and out-of-pocket expenses. Defendant claimed that under the election of remedies
doctrine, Plaintiff seller could not both rescind the contract and get damages for its breach. How should
the court rule?

Saylor URL: http://www.saylor.org/books

Saylor.org
561

10. Buyers contracted to purchase a house being constructed by Contractor. The contract contained this
clause: “Contractor shall pay to the owners or deduct from the total contract price $100.00 per day as
liquidated damages for each day after said date that the construction is not completed and accepted by
the Owners and Owners shall not arbitrarily withhold acceptance.” Testimony established the rental value
of the home at $400–$415 per month. Is the clause enforceable?

SELF-TEST QUESTIONS

1.

Contract remedies protect
a.

a restitution interest

b.

a reliance interest

c.

an expectation interest

d.

all of the above
A restitution interest is

a.

the benefit for which the promisee bargained
b.

the loss suffered by relying on the contract

c.

that which restores any benefit one party conferred on the other

d.

none of the above

When breach of contract caused no monetary loss, the plaintiff is entitled to
a.

special damages
b.

nominal damages

c.

consequential damages

d.

no damages

Damages attributable to losses that flow from events that do not occur in the ordinary course of
events are
a.

incidental damages
b.

liquidated damages

c.

consequential damages

d.

punitive damages

Restitution is available
Saylor URL: http://www.saylor.org/books

Saylor.org
562

a.

when the contract was avoided because of incapacity

1.

d

2.

c

3.

b

4.

c

5.

d

b.

when the other party breached

c.

when the party seeking restitution breached

d.

all of the above

SELF-TEST ANSWERS

[1] Tamarind Lithography Workshop v. Sanders, 193 Cal. Rptr. 409 (Calif. Ct. App., 1983).

Saylor URL: http://www.saylor.org/books

Saylor.org
563

Chapter 17

Introduction to Sales and Leases
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Why the law of commercial transactions is separate from the common law

2.

What is meant by “commercial transactions” and how the Uniform Commercial Code (UCC) deals with
them in general

3.

The scope of Article 2, Article 2A, and the Convention on Contracts for the International Sale of Goods

4.

What obligations similar to the common law’s are imposed on parties to a UCC contract, and what
obligations different from the common law’s are imposed

5.

The difference between a consumer lease and a finance lease

17.1 Commercial Transactions: the Uniform Commercial Code
LEARNING OBJECTIVES

1.

Understand why there is a separate body of law governing commercial transactions.

2.

Be aware of the scope of the Uniform Commercial Code.

3.

Have a sense of this text’s presentation of the law of commercial transactions.

History of the UCC
In Chapter 8 "Introduction to Contract Law" we introduced the Uniform Commercial Code. As we noted,
the UCC has become a national law, adopted in every state—although Louisiana has not enacted Article 2,
and differences in the law exist from state to state. Of all the uniform laws related to commercial
transactions, the UCC is by far the most successful, and its history goes back to feudal times.
In a mostly agricultural, self-sufficient society there is little need for trade, and almost all law deals with
things related to land (real estate): its sale, lease, and devising (transmission of ownership by
inheritance); services performed on the land; and damages to the land or to things related to it or to its
Saylor URL: http://www.saylor.org/books

Saylor.org
564

productive capacity (torts). Such trade as existed in England before the late fourteenth century was
dominated by foreigners. But after the pandemic of the Black Death in 1348–49 (when something like 30
percent to 40 percent of the English population died), the self-sufficient feudal manors began to break
down. There was a shortage of labor. People could move off the manors to find better work, and no longer
tied immediately to the old estates, they migrated to towns. Urban centers—cities—began to develop.
Urbanization inevitably reached the point where citizens’ needs could not be met locally. Enterprising
people recognized that some places had a surplus of a product and that other places were in need of that
surplus and had a surplus of their own to exchange for it. So then, by necessity, people developed the
means to transport the surpluses. Enter ships, roads, some medium of exchange, standardized weights
and measures, accountants, lawyers, and rules governing merchandising. And enter merchants.
The power of merchants was expressed through franchises obtained from the government which
entitled merchants to create their own rules of law and to enforce these rules through their own
courts. Franchises to hold fairs [retail exchanges] were temporary; but the franchises of the
staple cities, empowered to deal in certain basic commodities [and to have mercantile courts],
were permanent.…Many trading towns had their own adaptations of commercial law.… The
seventeenth century movement toward national governments resulted in a decline of separate
mercantile franchises and their courts. The staple towns…had outlived their usefulness. When the
law merchant became incorporated into a national system of laws enforced by national courts of
general jurisdiction, the local codes were finally extinguished. But national systems of law
necessarily depended upon the older codes for their stock of ideas and on the changing customs of
merchants for new developments.

[1]

When the American colonies declared independence from Britain, they continued to use British law,
including the laws related to commercial transactions. By the early twentieth century, the states had
inconsistent rules, making interstate commerce difficult and problematic. Several uniform laws affecting
commercial transactions were floated in the late nineteenth century, but few were widely adopted. In
[2]

1942, the American Law Institute (ALI) hired staff to begin work on a rationalized, simplified, and
harmonized national body of modern commercial law. The ALI’s first draft of the UCC was completed in
1951.The UCC was adopted by Pennsylvania two years later, and other states followed in the 1950s and
1960s.
Saylor URL: http://www.saylor.org/books

Saylor.org
565

In the 1980s and 1990s, the leasing of personal property became a significant factor in commercial
transactions, and although the UCC had some sections that were applicable to leases, the law regarding
the sale of goods was inadequate to address leases. Article 2A governing the leasing of goods was
approved by the ALI in 1987. It essentially repeats Article 2 but applies to leases instead of sales. In 2001,
amendments to Article 1—which applies to the entire UCC—were proposed and subsequently have been
adopted by over half the states. No state has yet adopted the modernizing amendments to Article 2 and 2A
that the ALI proposed in 2003.
That’s the short history of why the body of commercial transaction law is separate from the common law.

Scope of the UCC and This Text’s Presentation of the UCC
The UCC embraces the law of commercial transactions, a term of some ambiguity. A commercial
transaction may seem to be a series of separate transactions; it may include, for example, the making of a
contract for the sale of goods, the signing of a check, the endorsement of the check, the shipment of goods
under a bill of lading, and so on. However, the UCC presupposes that each of these transactions is a facet
of one single transaction: the lease or sale of, and payment for, goods. The code deals with phases of this
transaction from start to finish. These phases are organized according to the following articles:
•

Sales (Article 2)

•

Leases (Article 2A)

•

Commercial Paper (Article 3)

•

Bank Deposits and Collections (Article 4)

•

Funds Transfers (Article 4A)

•

Letters of Credit (Article 5)

•

Bulk Transfers (Article 6)

•

Warehouse Receipts, Bills of Lading, and Other Documents of Title (Article 7)

•

Investment Securities (Article 8)

•

Secured Transactions; Sales of Accounts and Chattel Paper (Article 9)

Although the UCC comprehensively covers commercial transactions, it does not deal with every aspect of
commercial law. Among the subjects not covered are the sale of real property, mortgages, insurance
contracts, suretyship transactions (unless the surety is party to a negotiable instrument), and bankruptcy.
Saylor URL: http://www.saylor.org/books

Saylor.org
566

Moreover, common-law principles of contract law that were examined in previous chapters continue to
apply to many transactions covered in a particular way by the UCC. These principles include capacity to
contract, misrepresentation, coercion, and mistake. Many federal laws supersede the UCC; these include
the Bills of Lading Act, the Consumer Credit Protection Act, the warranty provisions of the MagnusonMoss Act, and other regulatory statutes.
We follow the general outlines of the UCC in this chapter and in Chapter 18 "Title and Risk of
Loss" and Chapter 19 "Performance and Remedies". In this chapter, we cover the law governing sales
(Article 2) and make some reference to leases (Article 2A), though space constraints preclude an
exhaustive analysis of leases. The use of documents of title to ship and store goods is closely related to
sales, and so we cover documents of title (Article 7) as well as the law of bailments inChapter 21
"Bailments and the Storage, Shipment, and Leasing of Goods".
In Chapter 22 "Nature and Form of Commercial Paper", Chapter 23 "Negotiation of Commercial
Paper", Chapter 24 "Holder in Due Course and Defenses", andChapter 25 "Liability and Discharge", we
cover the giving of a check, draft, or note (commercial paper) for part or all of the purchase price and the
negotiation of the commercial paper (Article 3). Related matters, such as bank deposits and collections
(Article 4), funds transfers (Article 4A), and letters of credit (Article 5), are also covered there.
In Chapter 28 "Secured Transactions and Suretyship" we turn to acceptance of security by the seller or
lender for financing the balance of the payment due. Key to this area is the law of secured transactions
(Article 9), but other types of security (e.g., mortgages and suretyship) not covered in the UCC will also be
discussed in Chapter 29 "Mortgages and Nonconsensual Liens". Chapter 27 "Consumer Credit
Transactions" covers consumer credit transactions and Chapter 30 "Bankruptcy" covers bankruptcy law;
these topics are important for all creditors, even those lacking some form of security.
We now turn our attention to the sale—the first facet, and the cornerstone, of the commercial transaction.

KEY TAKEAWAY

In the development of the English legal system, commercial transactions were originally of such little
importance that the rules governing them were left to the merchants themselves. They had their own
courts and adopted their own rules based on their customary usage. By the 1700s, the separate courts had
been absorbed into the English common law, but the distinct rules applicable to commercial transactions

Saylor URL: http://www.saylor.org/books

Saylor.org
567

remained and have carried over to the modern UCC. The UCC treats commercial transactions in phases,
and this text basically traces those phases.

EXERCISES

1.

Why were medieval merchants compelled to develop their own rules about commercial transactions?

2.

Why was the UCC developed, and when was the period of its initial adoption by states?
3.

[1] Frederick G. Kempin Jr., Historical Introduction to Anglo-American Law (Eagan, MN: West, 1973), 217–
18, 219–20, 221.

4.

[2] American Law Institute, “ALI Overview,” accessed March 1,
2011,http://www.ali.org/index.cfm?fuseaction=about.overview.

17.2 Introduction to Sales and Lease Law, and the Convention on Contracts for the
International Sale of Goods
1.

LEARNING OBJECTIVES

Understand that the law of sales not only incorporates many aspects of common-law contract but also
addresses some distinct issues that do not occur in contracts for the sale of real estate or services.

2.

Understand the scope of Article 2 and the definitions of sale and goods.

3.

Learn how courts deal with hybrid situations: mixtures of the sale of goods and of real estate, mixtures of
goods and services.

4.

Recognize the scope of Article 2A and the definitions of lease, consumer lease, and finance lease.

5.

Learn about the Convention on Contracts for the International Sale of Goods and why it is relevant to our
discussion of Article 2.

Scope of Articles 2 and 2A and Definitions
In dealing with any statute, it is of course very important to understand the statute’s scope or coverage.
Article 2 does not govern all commercial transactions, only sales. It does not cover all sales, only the sale
of goods. Article 2A governs leases, but only of personal property (goods), not real estate. The Convention
on Contracts for the International Sale of Goods (CISG)—kind of an international Article 2—“applies to
contracts of sale of goods between parties whose places of business are in different States [i.e., countries]”
(CISG, Article 1). So we need to consider the definitions of sale, goods, and lease.
Saylor URL: http://www.saylor.org/books

Saylor.org
568

Definition of Sale
A sale “consists in the passing of title from the seller to the buyer for a price.”

[1]

Sales are distinguished from gifts, bailments, leases, and secured transactions. Article 2 sales should be
distinguished from gifts, bailments, leases, and secured transactions. A gift is the transfer of title without
consideration, and a “contract” for a gift of goods is unenforceable under the Uniform Commercial Code
(UCC) or otherwise (with some exceptions). A bailment is the transfer of possession but not title or use;
parking your car in a commercial garage often creates a bailment with the garage owner. A lease (see the
formal definition later in this chapter) is a fixed-term arrangement for possession and use of something—
computer equipment, for example—and does not transfer title. In asecured transaction, the owner-debtor
gives a security interest in collateral to a creditor that allows the creditor to repossess the collateral if the
owner defaults.

Definition of Goods
Even if the transaction is considered a sale, the question still remains whether the contract concerns the
sale of goods. Article 2 applies only to goods; sales of real estate and services are governed by non-UCC
law. Section 2-105(1) of the UCC defines goods as “all things…which are movable at the time of
identification to the contract for sale other than the money in which the price is to be paid.” Money can be
considered goods subject to Article 2 if it is the object of the contract—for example, foreign currency.
In certain cases, the courts have difficulty applying this definition because the item in question can also be
viewed as realty or service. Most borderline cases raise one of two general questions:
1.

Is the contract for the sale of the real estate, or is it for the sale of goods?

2. Is the contract for the sale of goods, or is it for services?

Real Estate versus Goods
The dilemma is this: A landowner enters into a contract to sell crops, timber, minerals, oil, or gas. If the
items have already been detached from the land—for example, timber has been cut and the seller agrees to
sell logs—they are goods, and the UCC governs the sale. But what if, at the time the contract is made, the
items are still part of the land? Is a contract for the sale of uncut timber governed by the UCC or by real
estate law?
The UCC governs under either of two circumstances: (1) if the contract calls for the seller to sever the
items or (2) if the contract calls for the buyer to sever the items and if the goods can be severed without
Saylor URL: http://www.saylor.org/books

Saylor.org
569

[2]

material harm to the real estate. The second provision specifically includes growing crops and timber.
By contrast, the law of real property governs if the buyer’s severance of the items will materially harm the
real estate; for example, the removal of minerals, oil, gas, and structures by the buyer will cause the law of
real property to govern. (See Figure 17.1 "Governing Law".)
Figure 17.1 Governing Law

Goods versus Services
Distinguishing goods from services is the other major difficulty that arises in determining the nature of
the object of a sales contract. The problem: how can goods and services be separated in contracts calling
for the seller to deliver a combination of goods and services? That issue is examined in Section 17.5.1
"Mixed Goods and Services Contracts: The “Predominant Factor” Test" (Pittsley v. Houser), where the
court applied the common “predominant factor” (also sometimes “predominate purpose” or
“predominant thrust”) test—that is, it asked whether the transaction was predominantly a contract for
goods or for services. However, the results of this analysis are not always consistent. Compare Epstein v.
Giannattasio, in which the court held that no sale of goods had been made because the plaintiff received a
treatment in which the cosmetics were only incidentally used, with Newmark v. Gimble’s, Inc., in which
the court said “[i]f the permanent wave lotion were sold…for home consumption…unquestionably an
implied warranty of fitness for that purpose would have been an integral incident of the sale.”

[3]

The New

Jersey court rejected the defendant’s argument that by actually applying the lotion to the patron’s head,
the salon lessened the liability it otherwise would have had if it had simply sold her the lotion.
In two areas, state legislatures have taken the goods-versus-services issue out of the courts’ hands and
resolved the issue through legislation. Food sold in restaurants is a sale of goods, whether it is to be
consumed on or off the premises. Blood transfusions (really the sale of blood) in hospitals have been
Saylor URL: http://www.saylor.org/books

Saylor.org
570

legislatively declared a service, not a sale of goods, in more than forty states, thus relieving the suppliers
and hospitals of an onerous burden for liability from selling blood tainted with the undetectable hepatitis
virus.

Definition of Lease
Section 2A-103(j) of the UCC defines a lease as “a transfer of the right to possession and use of goods for a
term in return for consideration.” The lessor is the one who transfers the right to possession to the lessee.
If Alice rents a party canopy from Equipment Supply, Equipment Supply is the lessor and Alice is the
lessee.

Two Types of Leases
The UCC recognizes two kinds of leases: consumer leases and finance leases. A consumer lease is used
when a lessor leases goods to “an individual…primarily for personal, family, or household purposes,”
where total lease payments are less than $25,000.

[4]

The UCC grants some special protections to

consumer lessees. A finance lease is used when a lessor “acquires the goods or the right to [them]” and
leases them to the lessee.

[5]

The person from whom the lessor acquires the goods is a supplier, and the

lessor is simply financing the deal. Jack wants to lease a boom lift (personnel aerial lift, also known as a
cherry picker) for a commercial roof renovation. First Bank agrees to buy (or itself lease) the machine
from Equipment Supply and in turn lease it to Jack. First Bank is the lessor, Jack is the lessee, and
Equipment Supply is the supplier.

International Sales of Goods
The UCC is, of course, American law, adopted by the states of the United States. The reason it has been
adopted is because of the inconvenience of doing interstate business when each state had a different law
for the sale of goods. The same problem presents itself in international transactions. As a result, the
United Nations Commission on International Trade Law developed an international equivalent of the
UCC, the Convention on Contracts for the International Sale of Goods (CISG), first mentioned in Chapter
8 "Introduction to Contract Law". It was promulgated in Vienna in 1980. As of July 2010, the convention
(a type of treaty) has been adopted by seventy-six countries, including the United States and all its major
trading partners except the United Kingdom. One commentator opined on why the United Kingdom is an

Saylor URL: http://www.saylor.org/books

Saylor.org
571

odd country out: it is “perhaps because of pride in its longstanding common law legal imperialism or in its
long-treasured feeling of the superiority of English law to anything else that could even challenge it.”

[6]

The CISG is interesting for two reasons. First, assuming globalization continues, the CISG will become
increasingly important around the world as the law governing international sale contracts. Its preamble
states, “The adoption of uniform rules which govern contracts for the international sale of goods and take
into account the different social, economic and legal systems [will] contribute to the removal of legal
barriers in international trade and promote the development of international trade.” Second, it is
interesting to compare the legal culture informing the common law to that informing the CISG, which is
not of the English common-law tradition. Throughout our discussion of Article 2, we will make reference
[7]

to the CISG, the complete text of which is available online. References to the CISG are in bold.
As to the CISG’s scope, CISG Article 1 provides that it “applies to contracts of sale of goods
between parties whose places of business are in different States [i.e., countries]; it
“governs only the formation of the contract of sale and the rights and obligations of the
seller and the buyer arising from such a contract,” and has nothing to do “with the validity
of the contract or of any of its provisions or of any usage” (Article 4). It excludes sales (a) of
goods bought for personal, family or household use, unless the seller, at any time before or
at the conclusion of the contract, neither knew nor ought to have known that the goods
were bought for any such use; (b) by auction; (c) on execution or otherwise by authority of
law; (d) of stocks, shares, investment securities, negotiable instruments or money; (e) of
ships, vessels, hovercraft or aircraft; (f) of electricity (Article 2).
Parties are free to exclude the application of the Convention or, with a limited exception,
vary the effect of any of its provisions (Article 6).

KEY TAKEAWAY

Article 2 of the UCC deals with the sale of goods. Sale and goods have defined meanings. Article 2A of the
UCC deals with the leasing of goods. Lease has a defined meaning, and the UCC recognizes two types of
leases: consumer leases and finance leases. Similar in purpose to the UCC of the United States is the
Convention on Contracts for the International Sale of Goods, which has been widely adopted around the
world.

Saylor URL: http://www.saylor.org/books

Saylor.org
572

EXERCISES
1.

Why is there a separate body of statutory law governing contracts for the sale of goods as opposed to the
common law, which governs contracts affecting real estate and services?

2.

What is a consumer lease? A finance lease?

3.

What is the Convention on Contracts for the International Sale of Goods?
4.

[1] Uniform Commercial Code, Section 2-106.

5.

[2] Uniform Commercial Code, Section 2-107.

6.

[3] Epstein v. Giannattasio 197 A.2d 342 (Conn. 1963); Newmark v. Gimble’s, Inc., 258 A.2d 697 (N.J.
1969).

7.

[4] Uniform Commercial Code, Section 2A-103(e).

8.

[5] Uniform Commercial Code, Section 2A-103(g).

9.

[6] A. F. M. Maniruzzaman, quoted by Albert H. Kritzer, Pace Law School Institute of International
Commercial Law, CISG: Table of Contracting States, accessed March 1,
2011,http://www.cisg.law.pace.edu/cisg/countries/cntries.html.

10. [7] Pace Law School, “United Nations Convention on Contracts for the International Sale of Goods (1980)
[CISG]” CISG Database, accessed March 1, 2011,http://www.cisg.law.pace.edu/cisg/text/treaty.html.

17.3 Sales Law Compared with Common-Law Contracts and the CISG
LEARNING OBJECTIVE

1.

Recognize the differences and similarities among the Uniform Commercial Code (UCC), commonlaw contracts, and the CISG as related to the following contract issues:

o

Offer and acceptance

o

Revocability

o

Consideration

o

The requirement of a writing and contractual interpretation (form and meaning)

Sales law deals with the sale of goods. Sales law is a special type of contract law, but the common law
informs much of Article 2 of the UCC—with some differences, however. Some of the similarities and
differences were discussed in previous chapters that covered common-law contracts, but a review
here is appropriate, and we can refer briefly to the CISG’s treatment of similar issues.
Saylor URL: http://www.saylor.org/books

Saylor.org
573

Mutual Assent: Offer and Acceptance
Definiteness of the Offer
The common law requires more definiteness than the UCC. Under the UCC, a contractual obligation may
arise even if the agreement has open terms. Under Section 2-204(3), such an agreement for sale is not
voidable for indefiniteness, as in the common law, if the parties have intended to make a contract and the
court can find a reasonably certain basis for giving an appropriate remedy. Perhaps the most important
example is the open price term.
The open price term is covered in detail in Section 2-305. At common law, a contract that fails to specify
price or a means of accurately ascertaining price will almost always fail. This is not so under the UCC
provision regarding open price terms. If the contract says nothing about price, or if it permits the parties
to agree on price but they fail to agree, or if it delegates the power to fix price to a third person who fails to
do so, then Section 2-305(1) “plugs” the open term and decrees that the price to be awarded is a
“reasonable price at the time for delivery.” When one party is permitted to fix the price, Section 2-305(2)
requires that it be fixed in good faith. However, if the parties intend not to be bound unless the price is
first fixed or agreed on, and it is not fixed or agreed on, then no contract results.

[1]

Another illustration of the open term is in regard to particulars of performance. Section 2-311(1) provides
that a contract for sale of goods is not invalid just because it leaves to one of the parties the power to
specify a particular means of performing. However, “any such specification must be made in good faith
and within limits set by commercial reasonableness.” (Performance will be covered in greater detail
in Chapter 18 "Title and Risk of Loss".)
The CISG (Article 14) provides the following: “A proposal for concluding a contract addressed to
one or more specific persons constitutes an offer if it is sufficiently definite and indicates
the intention of the offeror to be bound in case of acceptance. A proposal is sufficiently
definite if it indicates the goods and expressly or implicitly fixes or makes provision for
determining the quantity and the price.”

Acceptance Varying from Offer: Battle of the Forms
The concepts of offer and acceptance are basic to any agreement, but the UCC makes a change from the
common law in its treatment of an acceptance that varies from the offer (this was discussed in Chapter 8
Saylor URL: http://www.saylor.org/books

Saylor.org
574

"Introduction to Contract Law"). At common law, where the “mirror image rule” reigns, if the acceptance
differs from the offer, no contract results. If that were the rule for sales contracts, with the pervasive use of
form contracts—where each side’s form tends to favor that side—it would be very problematic.
Section 2-207 of the UCC attempts to resolve this “battle of the forms” by providing that additional terms
or conditions in an acceptance operate as such unless the acceptance is conditioned on the offeror’s
consent to the new or different terms. The new terms are construed as offers but are automatically
incorporated in any contract between merchants for the sale of goods unless “(a) the offer expressly limits
acceptance to the terms of the offer; (b) [the terms] materially alter it; or (c) notification of objection to
them has already been given or is given within a reasonable time after notice of them is received.” In any
case, Section 2-207 goes on like this: “Conduct by both parties which recognizes the existence of a
contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise
establish a contract. In such case the terms of the particular contract consist of those terms on which the
writings of the parties agree, together with any supplementary terms incorporated under any other
provisions of this Act.”

[2]

As to international contracts, the CISG says this about an acceptance that varies
from the offer (Article 19), and it’s pretty much the same as the UCC:
(1) A reply to an offer which purports to be an acceptance but contains additions,
limitations or other modifications is a rejection of the offer and constitutes a
counter-offer.
(2) However, a reply to an offer which purports to be an acceptance but contains
additional or different terms which do not materially alter the terms of the offer
constitutes an acceptance, unless the offeror, without undue delay, objects orally to
the discrepancy or dispatches a notice to that effect. If he does not so object, the
terms of the contract are the terms of the offer with the modifications contained in
the acceptance.
(3) Additional or different terms relating, among other things, to the price,
payment, quality and quantity of the goods, place and time of delivery, extent of
one party’s liability to the other or the settlement of disputes are considered to alter
the terms of the offer materially.
Saylor URL: http://www.saylor.org/books

Saylor.org
575

Revocation of Offer
Under both common law and the UCC, an offer can be revoked at any time prior to acceptance unless the
offeror has given the offeree an option (supported by consideration); under the UCC, an offer can be
revoked at any time prior to acceptance unless a merchant gives a “firm offer” (for which no consideration
is needed). The CISG (Article 17) provides that an offer is revocable before it is accepted unless, however,
“it indicates…that it is irrevocable” or if the offeree reasonably relied on its irrevocability.

Reality of Consent
There is no particular difference between the common law and the UCC on issues of duress,
misrepresentation, undue influence, or mistake. As for international sales contracts, the CISG provides
(Article 4(a)) that it “governs only the formation of the contract of sale and the rights and obligations of
the seller and the buyer arising from such a contract and is not concerned with the validity of the contract
or of any of its provisions.”

Consideration
The UCC
The UCC requires no consideration for modification of a sales contract made in good faith; at common
[3]

law, consideration is required to modify a contract. The UCC requires no consideration if one party
wants to forgive another’s breach by written waiver or renunciation signed and delivered by the aggrieved
party; under common law, consideration is required to discharge a breaching party.

[4]

The UCC requires

no consideration for a “firm offer”—a writing signed by a merchant promising to hold an offer open for
some period of time; at common law an option requires consideration. (Note, however, the person can
give an option under either common law or the code.)
Under the CISG (Article 29), “A contract may be modified or terminated by the mere
agreement of the parties.” No consideration is needed.

Saylor URL: http://www.saylor.org/books

Saylor.org
576

Form and Meaning
Requirement of a Writing
The common law has a Statute of Frauds, and so does the UCC. It requires a writing to enforce a contract
for the sale of goods worth $500 or more, with some exceptions, as discussed in Chapter 13 "Form and
Meaning".

[5]

The CISG provides (Article 11), “A contract of sale need not be concluded in or evidenced by
writing and is not subject to any other requirement as to form. It may be proved by any
means, including witnesses.” But Article 29 provides, “A contract in writing which contains
a provision requiring any modification or termination by agreement to be in writing may
not be otherwise modified or terminated by agreement.”

Parol Evidence
Section 2-202 of the UCC provides pretty much the same as the common law: if the parties have a writing
intended to be their final agreement, it “may not be contradicted by evidence of any prior agreement or of
a contemporaneous oral agreement.” However, it may be explained by “course of dealing or usage of trade
or by course of performance” and “by evidence of consistent additional terms.”
The CISG provides (Article 8) the following: “In determining the intent of a party or the understanding a
reasonable person would have had, due consideration is to be given to all relevant circumstances of the
case including the negotiations, any practices which the parties have established between themselves,
usages and any subsequent conduct of the parties.”

KEY TAKEAWAY

The UCC modernizes and simplifies some common-law strictures. Under the UCC, the mirror image rule is
abolished: an acceptance may sometimes differ from the offer, and the UCC can “plug” open terms in
many cases. No consideration is required under the UCC to modify or terminate a contract or for a
merchant’s “firm offer,” which makes the offer irrevocable according to its terms. The UCC has a Statute of
Frauds analogous to the common law, and its parol evidence rule is similar as well. The CISG compares
fairly closely to the UCC.

1.

EXERCISES

Why does the UCC change the common-law mirror image rule, and how?

Saylor URL: http://www.saylor.org/books

Saylor.org
577

2.

What is meant by “open terms,” and how does the UCC handle them?

3.

The requirement for consideration is relaxed under the UCC compared with common law. In what
circumstances is no consideration necessary under the UCC?

4.

On issues so far discussed, is the CISG more aligned with the common law or with the UCC? Explain your
answer.
5.

[1] Uniform Commercial Code, Section 2-305(4).

6.

[2] This section of the UCC is one of the most confusing and fiercely litigated sections; Professor Grant
Gilmore once called it a “miserable, bungled, patched-up job” and “arguably the greatest statutory mess
of all time.” Mark E. Roszkowski, “Symposium on Revised Article 2 of the Uniform Commercial Code—
Section-by-Section Analysis,” SMU Law Review 54 (Spring 2001): 927, 932, quoting Professor Grant
Gilmore to Professor Robert Summers, Cornell University School of Law, September 10, 1980, in Teaching
Materials on Commercial and Consumer Law, ed. Richard E. Speidel, Robert S Summers, and James J
White, 3rd ed. (St. Paul, MN: West. 1981), pp. 54–55. In 2003 the UCC revisioners presented an
amendment to this section in an attempt to fix Section 2-207, but no state has adopted this section’s
revision. See Commercial Law, “UCC Legislative Update,” March 2, 2010, accessed March 1,
2011, http://ucclaw.blogspot.com/2010/03/ucc-legislative-update.html.

7.

[3] Uniform Commercial Code, Section 2-209(1).

8.

[4] Uniform Commercial Code, Section 1–107.

9.

[5] Proposed amendments by UCC revisioners presented in 2003 would have raised the amount of
money—to take into account inflation since the mid-fifties—to $5,000, but no state has yet adopted this
amendment; Uniform Commercial Code, Section 2-201.

17.4 General Obligations under UCC Article 2

LEARNING OBJECTIVES

1.

Know that the Uniform Commercial Code (UCC) imposes a general obligation to act in good faith and that
it makes unconscionable contracts or parts of a contract unenforceable.

2.

Recognize that though the UCC applies to all sales contracts, merchants have special obligations.

3.

See that the UCC is the “default position”—that within limits, parties are free to put anything they want
to in their contract.

Saylor URL: http://www.saylor.org/books

Saylor.org
578

Article 2 of the UCC of course has rules governing the obligations of parties specifically as to the
offer, acceptance, performance of sales contracts, and so on. But it also imposes some general
obligations on the parties. Two are called out here: one deals with unfair contract terms, and the
second with obligations imposed on merchants.

Obligation of Good-Faith Dealings in General
Under the UCC
Section 1-203 of the UCC provides, “Every contract or duty within this Act imposes an obligation of good
faith in its performance or enforcement.” Good faith is defined at Section 2-103(j) as “honesty in fact and
the observance of reasonable commercial standards of fair dealing.” This is pretty much the same as what
is held by common law, which “imposes a duty of good faith and fair dealing upon the parties in
performing and enforcing the contract.”

[1]

The UCC’s good faith in “performance or enforcement” of the contract is one thing, but what if the terms
of the contract itself are unfair? Under Section 2-302(1), the courts may tinker with a contract if they
determine that it is particularly unfair. The provision reads as follows: “If the court as a matter of law
finds the contract or any clause of the contract to have been unconscionable at the time it was made the
court may refuse to enforce the contract, or it may enforce the remainder of the contract without the
unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any
unconscionable result.”
The court thus has considerable flexibility. It may refuse to enforce the entire contract, strike a particular
clause or set of clauses, or limit the application of a particular clause or set of clauses.
And what does “unconscionable” mean? The UCC provides little guidance on this crucial question.
According to Section 2-302(1), the test is “whether, in the light of the general commercial background and
the commercial needs of the particular trade or case, the clauses involved are so one-sided as to be
unconscionable under the circumstances existing at the time of the making of the contract.…The principle
is one of the prevention of oppression and unfair surprise and not of disturbance of allocation of risks
because of superior bargaining power.”
The definition is somewhat circular. For the most part, judges have had to develop the concept with little
help from the statutory language. Unconscionability is much like US Supreme Court Justice Potter
Saylor URL: http://www.saylor.org/books

Saylor.org
579

Stewart’s famous statement about obscenity: “I can’t define it, but I know it when I see it.” In the leading
case, Williams v. Walker-Thomas Furniture Co. (Section 12.5.3 "Unconscionability", set out in Chapter 12
"Legality"), Judge J. Skelly Wright attempted to develop a framework for analysis. He refined the meaning
of unconscionability by focusing on “absence of meaningful choice” (often referred to
as procedural unconscionability) and on terms that are “unreasonably favorable” (commonly referred to
as substantive unconscionability). An example of procedural unconscionability is the salesperson who
says, “Don’t worry about all that little type on the back of this form.” Substantive unconscionability is the
harsh term—the provision that permits the “taking of a pound of flesh” if the contract is not honored.
Despite its fuzziness, the concept of unconscionability has had a dramatic impact on American law. In
many cases, in fact, the traditional notion of caveat emptor(Latin for “buyer beware”) has changed
to caveat venditor (“let the seller beware”). So important is this provision that courts in recent years have
applied the doctrine in cases not involving the sale of goods.
Under the CISG, Article 7: “Regard is to be had…to the observance of good faith in
international trade.”

Obligations Owed by Merchants
“Merchant” Sellers
Although the UCC applies to all sales of goods (even when you sell your used car to your neighbor),
merchants often have special obligations or are governed by special rules.

As between Merchants
The UCC assumes that merchants should be held to particular standards because they are more
experienced and have or should have special knowledge. Rules applicable to professionals ought not apply
to the casual or inexperienced buyer or seller. For example, we noted previously that the UCC relaxes the
mirror image rule and provides that as “between merchants” additional terms in an acceptance become
part of the contract, and we have discussed the “ten-day-reply doctrine” that says that, again “as between
merchants,” a writing signed and sent to the other binds the recipient as an exception to the Statute of
[2]

Frauds. There are other sections of the UCC applicable “as between merchants,” too.
Article 1 of the CISG abolishes any distinction between merchants and nonmerchants:
“Neither the nationality of the parties nor the civil or commercial character of the parties
Saylor URL: http://www.saylor.org/books

Saylor.org
580

or of the contract is to be taken into consideration in determining the application of this
Convention.”

Merchant to Nonmerchant
In addition to duties imposed between merchants, the UCC imposes certain duties on a merchant when
she sells to a nonmerchant. A merchant who sells her merchandise makes an
important implied warranty of merchantability. That is, she promises that goods sold will be fit for the
purpose for which such goods are normally intended. A nonmerchant makes no such promise, nor does a
merchant who is not selling merchandise—for example, a supermarket selling a display case is not a
“merchant” in display cases.
In Sheeskin v. Giant Foods, Inc., the problem of whether a merchant made an implied warranty of
merchantability was nicely presented. Mr. Seigel, the plaintiff, was carrying a six-pack carton of Coca-Cola
from a display bin to his shopping cart when one or more of the bottles exploded. He lost his footing and
was injured. When he sued the supermarket and the bottler for breach of the implied warranty of fitness,
the defendants denied there had been a sale: he never paid for the soda pop, thus no sale by a merchant
and thus no warranty. The court said that Mr. Seigel’s act of reaching for the soda to put it in his cart was
a “reasonable manner of acceptance” (quoting UCC, Section 2-206(1)).

[3]

Who Is a Merchant?
Section 2-104(1) of the UCC defines a merchant as one “who deals in goods of the kind or otherwise by his
occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in
the transaction.” A phrase that recurs throughout Article 2—“between merchants”—refers to any
transaction in which both parties are chargeable with the knowledge or skill of merchants.

[4]

Not every

businessperson is a merchant with respect to every possible transaction. But a person or institution
normally not considered a merchant can be one under Article 2 if he employs an agent or broker who
holds himself out as having such knowledge or skill. (Thus a university with a purchasing office can be a
merchant with respect to transactions handled by that department.)
Determining whether a particular person operating a business is a merchant under Article 2-104 is a
common problem for the courts. Goldkist, Inc. v. Brownlee, Section 17.5.2 "“Merchants” under the UCC",
shows that making the determination is difficult and contentious, with significant public policy
implications.
Saylor URL: http://www.saylor.org/books

Saylor.org
581

Obligations May Be Determined by Parties
Under the UCC
Under the UCC, the parties to a contract are free to put into their contract pretty much anything they
want. Article 1-102 states that “the effect of provisions of this Act may be varied by agreement…except that
the obligations of good faith, diligence, reasonableness and care prescribed by this Act may not be
disclaimed by agreement but the parties may by agreement determine the standards by which the
performance of such obligations is to be measure if such standards are not manifestly unreasonable.”
Thus the UCC is the “default” position: if the parties want the contract to operate in a specific way, they
can provide for that. If they don’t put anything in their agreement about some aspect of their contract’s
operation, the UCC applies. For example, if they do not state where “delivery” will occur, the UCC
provides that term. (Section 2-308 says it would be at the “seller’s place of business or if he has none, his
residence.”)
Article 6 of the CISG similarly gives the parties freedom to contract. It provides, “The
parties may exclude the application of this Convention or…vary the effect of any of its
provisions.”

KEY TAKEAWAY

The UCC imposes some general obligations on parties to a sales contract. They must act in good faith, and
unconscionable contracts or terms thereof will not be enforced. The UCC applies to any sale of goods, but
sometimes special obligations are imposed on merchants. While the UCC imposes various general (and
more specific) obligations on the parties, they are free, within limits, to make up their own contract terms
and obligations; if they do not, the UCC applies. The CISG tends to follow the basic thrust of the UCC.

EXERCISES

1.

What does the UCC say about the standard duty parties to a contract owe each other?

2.

Why are merchants treated specially by the UCC in some circumstances?

3.

Give an example of a merchant-to-merchant duty imposed by the UCC and of a merchant-tononmerchant duty.

4.

What does it mean to say the UCC is the “default” contract term?
5.

[1] Restatement (Second) of Contracts, Section 205.

Saylor URL: http://www.saylor.org/books

Saylor.org
582

6.

[2] Uniform Commercial Code, Sections 2-205 and 2A–205.

7.

[3] Sheeskin v. Giant Food, Inc., 318 A.2d 874 (Md. Ct. App. 1974).

8.

[4] Uniform Commercial Code, Section 2-104(3).

17.5 Cases
Mixed Goods and Services Contracts: The “Predominant Factor” Test
Pittsley v. Houser
875 P.2d 232 (Idaho App. 1994)
Swanstrom, J.
In September of 1988, Jane Pittsley contracted with Hilton Contract Carpet Co. (Hilton) for the
installation of carpet in her home. The total contract price was $4,402 [about $7,900 in 2010 dollars].
Hilton paid the installers $700 to put the carpet in Pittsley’s home. Following installation, Pittsley
complained to Hilton that some seams were visible, that gaps appeared, that the carpet did not lay flat in
all areas, and that it failed to reach the wall in certain locations. Although Hilton made various attempts to
fix the installation, by attempting to stretch the carpet and other methods, Pittsley was not satisfied with
the work. Eventually, Pittsley refused any further efforts to fix the carpet. Pittsley initially paid Hilton
$3,500 on the contract, but refused to pay the remaining balance of $902.
Pittsley later filed suit, seeking rescission of the contract, return of the $3,500 and incidental damages.
Hilton answered and counterclaimed for the balance remaining on the contract. The matter was heard by
a magistrate sitting without a jury. The magistrate found that there were defects in the installation and
that the carpet had been installed in an unworkmanlike manner. The magistrate also found that there was
a lack of evidence on damages. The trial was continued to allow the parties to procure evidence on the
amount of damages incurred by Pittsley. Following this continuance, Pittsley did not introduce any
further evidence of damages, though witnesses for Hilton estimated repair costs at $250.
Although Pittsley had asked for rescission of the contract and a refund of her money, the magistrate
determined that rescission, as an equitable remedy, was only available when one party committed a
breach so material that it destroyed the entire purpose of the contract. Because the only estimate of
damages was for $250, the magistrate ruled rescission would not be a proper remedy. Instead, the
magistrate awarded Pittsley $250 damages plus $150 she expended in moving furniture prior to Hilton’s
Saylor URL: http://www.saylor.org/books

Saylor.org
583

attempt to repair the carpet. On the counterclaim, the magistrate awarded Hilton the $902 remaining on
the contract. Additionally, both parties had requested attorney fees in the action. The magistrate
determined that both parties had prevailed and therefore awarded both parties their attorney fees.
Following this decision, Pittsley appealed to the district court, claiming that the transaction involved was
governed by the Idaho Uniform Commercial Code (UCC), [Citation]. Pittsley argued that if the UCC had
been properly applied, a different result would have been reached. The district court agreed with Pittsley’s
argument, reversing and remanding the case to the magistrate to make additional findings of fact and to
apply the UCC to the transaction.…
Hilton now appeals the decision of the district court. Hilton claims that Pittsley failed to allege or argue
the UCC in either her pleadings or at trial. Even if application of the UCC was properly raised, Hilton
argues that there were no defects in the goods that were the subject of the transaction, only in the
installation, making application of the UCC inappropriate.…
The single question upon which this appeal depends is whether the UCC is applicable to the subject
transaction. If the underlying transaction involved the sale of “goods,” then the UCC would apply. If the
transaction did not involve goods, but rather was for services, then application of the UCC would be
erroneous.
Idaho Code § 28–2-105(1) defines “goods” as “all things (including specially manufactured goods) which
are movable at the time of identification to the contract for sale.…” Although there is little dispute that
carpets are “goods,” the transaction in this case also involved installation, a service. Such hybrid
transactions, involving both goods and services, raise difficult questions about the applicability of the
UCC. Two lines of authority have emerged to deal with such situations.
The first line of authority, and the majority position, utilizes the “predominant factor” test. The Ninth
Circuit, applying the Idaho Uniform Commercial Code to the subject transaction, restated the
predominant factor test as:
The test for inclusion or exclusion is not whether they are mixed, but, granting that they are
mixed, whether their predominant factor, their thrust, their purpose, reasonably stated, is the
rendition of service, with goods incidentally involved (e.g., contract with artist for painting) or is
a transaction of sale, with labor incidentally involved (e.g., installation of a water heater in a
bathroom).
Saylor URL: http://www.saylor.org/books

Saylor.org
584

[Citations]. This test essentially involves consideration of the contract in its entirety, applying the UCC to
the entire contract or not at all.
The second line of authority, which Hilton urges us to adopt, allows the contract to be severed into
different parts, applying the UCC to the goods involved in the contract, but not to the non-goods involved,
including services as well as other non-goods assets and property. Thus, an action focusing on defects or
problems with the goods themselves would be covered by the UCC, while a suit based on the service
provided or some other non-goods aspect would not be covered by the UCC.…
We believe the predominant factor test is the more prudent rule. Severing contracts into various parts,
attempting to label each as goods or non-goods and applying different law to each separate part clearly
contravenes the UCC’s declared purpose “to simplify, clarify and modernize the law governing commercial
transactions.” I.C. § 28–1–102(2)(a). As the Supreme Court of Tennessee suggested in [Citation], such a
rule would, in many contexts, present “difficult and in some instances insurmountable problems of proof
in segregating assets and determining their respective values at the time of the original contract and at the
time of resale, in order to apply two different measures of damages.”
Applying the predominant factor test to the case before us, we conclude that the UCC was applicable to
the subject transaction. The record indicates that the contract between the parties called for “175 yds
Masterpiece # 2122-Installed” for a price of $4319.50. There was an additional charge for removing the
existing carpet. The record indicates that Hilton paid the installers $700 for the work done in laying
Pittsley’s carpet. It appears that Pittsley entered into this contract for the purpose of obtaining carpet of a
certain quality and color. It does not appear that the installation, either who would provide it or the
nature of the work, was a factor in inducing Pittsley to choose Hilton as the carpet supplier. On these
facts, we conclude that the sale of the carpet was the predominant factor in the contract, with the
installation being merely incidental to the purchase. Therefore, in failing to consider the UCC, the
magistrate did not apply the correct legal principles to the facts as found. We must therefore vacate the
judgment and remand for further findings of fact and application of the UCC to the subject transaction.

CASE QUESTIONS

1.

You may recall in Chapter 15 "Discharge of Obligations" the discussion of the “substantial performance”
doctrine. It says that if a common-law contract is not completely, but still “substantially,” performed, the
nonbreaching party still owes something on the contract. And it was noted there that under the UCC,

Saylor URL: http://www.saylor.org/books

Saylor.org
585

there is no such doctrine. Instead, the “perfect tender” rule applies: the goods delivered by the seller
must be exactly right. Does the distinction between the substantial performance doctrine and the perfect
tender rule shed light on what difference applying the common law or the UCC would make in this case?
2.

If Pittsley won on remand, what would she get?

3.

In discussing the predominant factor test, the court here quotes from the Ninth Circuit, a federal court of
appeals. What is a federal court doing making rules for a state court?

“Merchants” under the UCC
Goldkist, Inc. v. Brownlee
355 S.E.2d 773 (Ga. App. 1987)
Beasley, J.
The question is whether the two defendant farmers, who as a partnership both grew and sold their crops,
were established by the undisputed facts as not being “merchants” as a matter of law, according to the
definition in [Georgia UCC 2-104(1)].…
Appellees admit that their crops are “goods” as defined in [2-105]. The record establishes the following
facts. The partnership had been operating the row crop farming business for 14 years, producing peanuts,
soybeans, corn, milo, and wheat on 1,350 acres, and selling the crops.
It is also established without dispute that Barney Brownlee, whose deposition was taken, was familiar
with the marketing procedure of “booking” crops, which sometimes occurred over the phone between the
farmer and the buyer, rather than in person, and a written contract would be signed later. He periodically
called plaintiff’s agent to check the price, which fluctuated. If the price met his approval, he sold soybeans.
At this time the partnership still had some of its 1982 crop in storage, and the price was rising slowly. Mr.
Brownlee received a written confirmation in the mail concerning a sale of soybeans and did not contact
plaintiff to contest it but simply did nothing. In addition to the agricultural business, Brownlee operated a
gasoline service station.…
In dispute are the facts with respect to whether or not an oral contract was made between Barney
Brownlee for the partnership and agent Harrell for the buyer in a July 22 telephone conversation. The
plaintiff’s evidence was that it occurred and that it was discussed soon thereafter with Brownlee at the
service station on two different occasions, when he acknowledged it, albeit reluctantly, because the market
Saylor URL: http://www.saylor.org/books

Saylor.org
586

price of soybeans had risen. Mr. Brownlee denies booking the soybeans and denies the nature of the
conversations at his service station with Harrell and the buyer’s manager.…
Whether or not the farmers in this case are “merchants” as a matter of law, which is not before us, the
evidence does not demand a conclusion that they are outside of that category which is excepted from the
requirement of a signed writing to bind a buyer and seller of goods.…To allow a farmer who deals in crops
of the kind at issue, or who otherwise comes within the definition of “merchant” in [UCC] 2-104(1), to
renege on a confirmed oral booking for the sale of crops, would result in a fraud on the buyer. The farmer
could abide by the booking if the price thereafter declined but reject it if the price rose; the buyer, on the
other hand, would be forced to sell the crop following the booking at its peril, or wait until the farmer
decides whether to honor the booking or not.
Defendants’ narrow construction of “merchant” would, given the booking procedure used for the sale of
farm products, thus guarantee to the farmers the best of both possible worlds (fulfill booking if price goes
down after booking and reject it if price improves) and to the buyers the worst of both possible worlds. On
the other hand, construing “merchants” in [UCC] 2-104(1) as not excluding as a matter of law farmers
such as the ones in this case, protects them equally as well as the buyer. If the market price declines after
the booking, they are assured of the higher booking price; the buyer cannot renege, as [UCC]2-201(2)
would apply.
In giving this construction to the statute, we are persuaded by [Citation], supra, and the analyses provided
in the following cases from other states: [Citations]. By the same token, we reject the narrow construction
given in other states’ cases: [Citations]. We believe this is the proper construction to give the two statutes,
[UCC 2-104(1) and 2-201(2)], as taken together they are thus further branches stemming from the
centuries-old simple legal idea pacta servanda sunt—agreements are to be kept. So construed, they evince
the legislative intent to enforce the accepted practices of the marketplace among those who frequent it.
Judgment reversed. [Four justices concurred with Justice Beasley].
Benham, J., dissenting.
Because I cannot agree with the majority’s conclusion that appellees are merchants, I must respectfully
dissent.
…The validity of [plaintiff’s] argument, that sending a confirmation within a reasonable time makes
enforceable a contract even though the statute of frauds has not been satisfied, rests upon a showing that
Saylor URL: http://www.saylor.org/books

Saylor.org
587

the contract was “[b]etween merchants.” “Between merchants” is statutorily defined in the Uniform
Commercial Code as meaning “any transaction with respect to which both parties are chargeable with the
knowledge or skill of merchants” [2-104(3)]. “‘Merchant’ means a person [1] who deals in goods of the
kind or [2] otherwise by his occupation holds himself out as having knowledge or skill peculiar to the
practices or goods involved in the transaction or [3] to whom such knowledge or skill may be attributed by
his employment of an agent or broker or other intermediary who by his occupation holds himself out as
having such knowledge or skill” [Citation]. Whether [plaintiff] is a merchant is not questioned here; the
question is whether, under the facts in the record, [defendant]/farmers are merchants.…
The Official Comment to § 2-104 of the U.C.C. (codified in Georgia)…states: “This Article assumes that
transactions between professionals in a given field require special and clear rules which may not apply to
a casual or inexperienced seller or buyer…This section lays the foundation of this policy by defining those
who are to be regarded as professionals or ‘merchants’ and by stating when a transaction is deemed to be
‘between merchants.’ The term ‘merchant’ as defined here roots in the ‘law merchant’ concept of a
professional in business.” As noted by the Supreme Court of Kansas in [Citation] (1976): “The concept of
professionalism is heavy in determining who is a merchant under the statute. The writers of the official
UCC comment virtually equate professionals with merchants—the casual or inexperienced buyer or seller
is not to be held to the standard set for the professional in business. The defined term ‘between
merchants,’ used in the exception proviso to the statute of frauds, contemplates the knowledge and skill of
professionals on each side of the transaction.” The Supreme Court of Iowa [concurs in cases cited].
Where, as here, the undisputed evidence is that the farmer’s sole experience in the marketplace consists of
selling the crops he has grown, the courts of several of our sister states have concluded that the farmer is
not a merchant. [Citations]. Just because appellee Barney Brownlee kept “conversant with the current
price of [soybeans] and planned to market it to his advantage does not necessarily make him a ‘merchant.’
It is but natural for anyone who desires to sell anything he owns to negotiate and get the best price
obtainable. If this would make one a ‘merchant,’ then practically anyone who sold anything would be
deemed a merchant, hence would be an exception under the statute[,] and the need for a contract in
writing could be eliminated in most any kind of a sale.” [Citation].
It is also my opinion that the record does not reflect that appellees “dealt” in soybeans, or that through
their occupation, they held themselves out as having knowledge or skill peculiar to the practices or goods
Saylor URL: http://www.saylor.org/books

Saylor.org
588

involved in the transaction. See [UCC] 2-104(1). “[A]lthough a farmer may well possess special knowledge
or skill with respect to the production of a crop, the term ‘merchant,’ as used in the Uniform Commercial
Code, contemplates special knowledge and skill associated with the marketplace. As to the area of farm
crops, this special skill or knowledge means, for instance, special skill or knowledge associated with the
operation of the commodities market. It is inconceivable that the drafters of the Uniform Commercial
Code intended to place the average farmer, who merely grows his yearly crop and sells it to the local
elevator, etc., on equal footing with the professional commodities dealer whose sole business is the buying
and selling of farm commodities” [Citations]. If one who buys or sells something on an annual basis is a
merchant, then the annual purchaser of a new automobile is a merchant who need not sign a contract for
the purchase in order for the contract to be enforceable.…
If these farmers are not merchants, a contract signed by both parties is necessary for enforcement. If the
farmer signs a contract, he is liable for breach of contract if he fails to live up to its terms. If he does not
sign the contract, he cannot seek enforcement of the terms of the purchaser’s offer to buy.…
Because I find no evidence in the record that appellees meet the statutory qualifications as merchants, I
would affirm the decision of the trial court. I am authorized to state that [three other justices] join in this
dissent.

CASE QUESTIONS

1.

How is the UCC’s ten-day-reply doctrine in issue here?

2.

Five justices thought the farmers here should be classified as “merchants,” and four of them thought
otherwise. What argument did the majority have against calling the farmers “merchants”? What
argument did the dissent have as to why they should not be called merchants?

3.

Each side marshaled persuasive precedent from other jurisdictions to support its contention. As a matter
of public policy, is one argument better than another?

4.

What does the court mean when it says the defendants are not excluded from the definition of
merchants “as a matter of law”?

Unconscionability in Finance Lease Contracts
Info. Leasing Corp. v. GDR Investments, Inc.
787 N.E.2d 652 (Ohio App. 2003)
Saylor URL: http://www.saylor.org/books

Saylor.org
589

Gorman, J.
The plaintiff-appellant, Information Leasing Corporation (“ILC”), appeals from the order of the trial court
rendering judgment in favor of the defendants-appellees…GDR Investments, Inc. [defendant Arora’s
corporation], Pinnacle Exxon, and Avtar S. Arora, in an action to recover $15,877.37 on a five-year
commercial lease of an Automated Teller Machine (“ATM”).…
This is one of many cases involving ILC that have been recently before this court. ILC is an Ohio
corporation wholly owned by the Provident Bank. ILC is in the business of leasing ATMs through a third
party, or vendor. In all of these cases, the vendor has been…Credit Card Center (“CCC”). CCC was in the
business of finding lessees for the machines and then providing the services necessary to operate them,
offering the lessees attractive commissions. Essentially, CCC would find a customer, usually a small
business interested in having an ATM available on its premises, arrange for its customer to sign a lease
with ILC, and then agree to service the machine, keeping it stocked with cash and paying the customer a
certain monthly commission. Usually, as in the case of [defendants], the owner of the business was
required to sign as a personal guarantor of the lease. The twist in this story is that CCC soon went
bankrupt, leaving its customers stuck with ATMs under the terms of leases with ILC but with no service
provider. Rather than seeking to find another company to service the ATMs, many of CCC’s former
customers, like [defendants], simply decided that they no longer wanted the ATMs and were no longer
going to make lease payments to ILC. The terms of each lease, however, prohibited cancellation. The
pertinent section read,
LEASE NON-CANCELABLE AND NO WARRANTY. THIS LEASE CANNOT BE CANCELED BY
YOU FOR ANY REASON, INCLUDING EQUIPMENT FAILURE, LOSS OR DAMAGE. YOU MAY
NOT REVOKE ACCEPTANCE OF THE EQUIPMENT. YOU, NOT WE, SELECTED THE
EQUIPMENT AND THE VENDOR. WE ARE NOT RESPONSIBLE FOR EQUIPMENT FAILURE
OR THE VENDOR’S ACTS. YOU ARE LEASING THE EQUIPMENT ‘AS IS’, [sic] AND WE
DISCLAIM ALL WARRANTIES, EXPRESS OR IMPLIED. WE ARE NOT RESPONSIBLE FOR
SERVICE OR REPAIRS.
Either out of a sense of fair play or a further desire to make enforcement of the lease ironclad, ILC put a
notice on the top of the lease that stated,

Saylor URL: http://www.saylor.org/books

Saylor.org
590

NOTICE: THIS IS A NON-CANCELABLE, BINDING CONTRACT. THIS CONTRACT WAS
WRITTEN IN PLAIN LANGUAGE FOR YOUR BENEFIT. IT CONTAINS IMPORTANT TERMS
AND CONDITIONS AND HAS LEGAL AND FINANCIAL CONSEQUENCES TO YOU. PLEASE
READ IT CAREFULLY; FEEL FREE TO ASK QUESTIONS BEFORE SIGNING BY CALLING THE
LEASING COMPANY AT

1-513-421-9191.

Arora, the owner of [defendant corporation], was a resident alien with degrees in commerce and
economics from the University of Delhi, India. Arora wished to have an ATM on the premises of his Exxon
station in the hope of increasing business. He made the mistake of arranging acquisition of the ATM
through CCC. According to his testimony, a representative of CCC showed up at the station one day and
gave him “formality papers” to sign before the ATM could be delivered. Arora stated that he was busy with
other customers when the CCC representative asked him to sign the papers. He testified that when he
informed the CCC representative that he needed time to read the documents before signing them, he was
told not to worry and…that the papers did not need his attention and that his signature was a mere
formality. Arora signed the ILC lease, having never read it.
Within days, CCC went into bankruptcy. Arora found himself with an ATM that he no longer
wanted.…According to his testimony, he tried unsuccessfully to contact ILC to take back the ATM. Soon
Arora suffered a mild heart attack, the gas station went out of business, and the ATM, which had been in
place for approximately eighteen days, was left sitting in the garage, no longer in use until ILC came and
removed it several months later.
Unfortunately for Arora, the lease also had an acceleration clause that read,
DEFAULT. If you fail to pay us or perform as agreed, we will have the right to (i) terminate this
lease, (ii) sue you for all past due payment AND ALL FUTURE PAYMENTS UNDER THIS LEASE,
plus the Residual Value we have placed on the equipment and other charges you owe us, (iii)
repossess the equipment at your expense and (iv) exercise any other right or remedy which may
be available under applicable law or proceed by court act.
The trial court listened to the evidence in this case, which was awkwardly presented due in large part to
Arora’s decision to act as his own trial counsel. Obviously impressed with Arora’s honesty and
sympathetic to his situation, the trial court found that Arora owed ILC nothing. In so ruling, the court
stated that ILC “ha[d] not complied with any of its contractual obligations and that [Arora] appropriately
Saylor URL: http://www.saylor.org/books

Saylor.org
591

canceled any obligations by him, if there really were any.” The court also found that ILC, “if they did have
a contract, failed to mitigate any damages by timely picking up the machine after [Arora] gave them notice
to pick up the machine.”…
ILC contends, and we do not disagree, that the lease in question satisfied the definition of a “finance
lease” under [UCC 2A-407]. A finance lease is considerably different from an ordinary lease in that it adds
a third party, the equipment supplier or manufacturer (in this case, the now defunct CCC). As noted by
White and Summers, “In effect, the finance lessee * * * is relying upon the manufacturer * * * to provide
the promised goods and stand by its promises and warranties; the [lessee] does not look to the [lessor] for
these. The [lessor] is only a finance lessor and deals largely in paper, rather than goods.” [Citation].
One notorious feature of a finance lease is its typically noncancelable nature, which is specifically
authorized by statute [UCC 2A-407]. [UCC 2A-407(1)] provides in the case of a finance lease that is not a
consumer lease, “[T]he lessee’s promises under the lease contract become irrevocable and independent
upon the lessee’s acceptance of the goods.” The same statutory section also makes clear that the finance
lease is “not subject to cancellation, termination, modification, repudiation, excuse, or substitution
without the consent of the party to whom it runs.” [Citation]
Because of their noncancelable nature, finance leases enjoy somewhat of a reputation. The titles of law
review articles written about them reveal more than a little cynicism regarding their fairness: [Citations].
…As described by Professors White and Summers, “The parties can draft a lease agreement that carefully
excludes warranty and promissory liability of the finance lessor to the lessee, and that sets out what is
known in the trade as a ‘hell or high water clause,’ namely, a clause that requires the lessee to continue to
make rent payments to the finance lessor even though the [equipment] is unsuitable, defective, or
destroyed.”…“The lessor’s responsibility is merely to provide the money, not to instruct the lessee like a
wayward child concerning a suitable purchase * * *. Absent contrary agreement, even if [, for example, a
finance-leased] Boeing 747 explodes into small pieces in flight and is completely uninsured, lessee’s
obligation to pay continues.”
…Some people complain about being stuck with the bill; Arora’s complaint was that he was stuck with the
ATM.…
To begin the proper legal analysis, we note first that this was not a “consumer lease” expressly excepted
from [UCC 2A-407]. A “consumer lease” is defined in [UCC 2A-103(e)] as one in which the lessee is “an
Saylor URL: http://www.saylor.org/books

Saylor.org
592

individual and who takes under the lease primarily for a personal, family, or household purpose.” This
would definitely not apply here, where the ATM was placed on the business premises of the Exxon station,
and where the lessee was [Arora’s corporation] and not Arora individually. (Arora was liable individually
as the personal guarantor of [his corporation]’s obligations under the lease.)…
Certain defenses do remain, however. First, the UCC expressly allows for the application of the doctrine of
unconscionability to finance leases, both consumer and commercial. [Citation] authorizes the trial court
to find “any clause of a lease contract to have been unconscionable at the time it was made * * *.” If it so
finds, the court is given the power to “refuse to enforce the lease contract, * * * enforce the remainder of
the lease contract without the unconscionable clause, or * * * limit the application of the unconscionable
clause as to avoid any unconscionable result.” [Citation]
In this case, the trial court made no findings as to whether the finance lease was unconscionable. The
primary purpose of the doctrine of unconscionability is to prevent oppression and unfair surprise.
[Citation] “Oppression” refers to substantive unconscionability and arises from overly burdensome or
punitive terms of a contract, whereas “unfair surprise” refers to procedural unconscionability and is
implicated in the formation of a contract, when one of the parties is either overborne by a lack of equal
bargaining power or otherwise unfairly or unjustly drawn into a contract. [Citation]
It should be pointed that, although harsh, many characteristics of a finance lease are not inherently
unconscionable and, as we have discussed, are specifically authorized by statute. Simply because a finance
lease has a “hell or high water clause” does not make it unconscionable. As noted, a finance lease is a
separate animal—it is supposed to secure minimal risk to the lessor. At least one court has rejected the
argument that an acceleration clause in a commercial finance lease is punitive and unconscionable in the
context of parties of relatively equal bargaining power. See [Citation]
At the heart of Arora’s defense in this case was his claim that he was misled into signing the finance lease
by the CCC representative and was unfairly surprised to find himself the unwitting signatory of an
oppressive lease. This is clearly an argument that implicated procedural unconscionability. His claim of
being an unwitting signatory, however, must be carefully balanced against the law in Ohio that places
upon a person a duty to read any contract before signing it, a duty that is not excused simply because a
person willingly gives into the encouragement to “just go ahead and sign.” See [Citation]

Saylor URL: http://www.saylor.org/books

Saylor.org
593

Moreover, we note that courts have also recognized that the lessor may give, through word or conduct, the
lessee consent to cancel an otherwise noncancelable lease. [UCC 2A-40792)(b)] makes a finance lease “not
subject to cancellation, termination, modification, repudiation, excuse, or substitution without the
consent of the party to whom it runs.” (Emphasis supplied.) As noted by the court in Colonial
Court [Citation], the UCC does not say anything with respect to the form or content of the consent.
The Colonial Pacific court concluded, therefore, “that the consent may be oral and may be established by
conduct that reasonably manifests an intent. * * * Any manifestations that the obligation of the lessee will
not be enforced independently of the obligation that runs to the consenting party is sufficient.” The
question whether consent has been given to a cancellation is a question of fact for the trier of fact.
We raise this point because the evidence indicates that there was some communication between Arora
and ILC before ILC retrieved the ATM. It is unclear whether ILC removed the ATM at Arora’s request, or
whether the company was forcibly repossessing the equipment pursuant to the default provision of the
lease. In view of the murkiness of the testimony, it is unclear when the ATM was taken back and when the
final lease payment was made. One interesting question that arises from ILC’s retrieval of the ATM, not
addressed in the record, is what ILC did with the equipment afterward. Did ILC warehouse the equipment
for the next four and one-half years (conduct that would appear unprofitable and therefore unlikely) or
did the company then turn around and lease the ATM to someone else? If there was another lease, was
ILC actually seeking a double recovery on the ATM’s rental value? In this regard, we note that the trial
court ruled that ILC had failed to mitigate its damages, a finding that is not supported by the current
record, but may well prove to be true upon further trial of the matter.
In sum, this is a case that requires a much more elaborate presentation of evidence by the parties, and
much more detailed findings of fact and conclusions of law than those actually made by the trial court. We
sustain ILC’s assignment of error upon the basis that the trial court did not apply the correct legal
analysis, and that the evidence of record did not mandate a judgment in Arora’s favor. Because of the
number of outstanding issues and unresolved factual questions, we reverse the trial court’s judgment and
remand this case for a new trial consistent with the law set forth in this opinion.
Judgment reversed and cause remanded.

Saylor URL: http://www.saylor.org/books

Saylor.org
594

CASE QUESTIONS
1.

Why would a finance lease have such an iron-clad, “hell or high water” noncancellation clause as is
apparently common and demonstrated here?

2.

On what basis did the lower court rule in the defendant’s favor?

3.

What is an acceleration clause?

4.

What was Mr. Arora’s main defense? What concern did the court have with it?

5.

The appeals court helpfully suggested several arguments the defendant might make on remand to be
relieved of his contract obligations. What were they?

17.6 Summary and Exercises
Summary

Sales law is a special type of contract law, governed by Article 2 of the Uniform Commercial Code (UCC),
adopted in every state but Louisiana. Article 2 governs the sale of goods only, defined as things movable at
the time of identification to the contract for sale. Article 2A, a more recent offering, deals with the leasing
of goods, including finance leases and consumer leases. The Convention on Contracts for the
International Sale of Goods (CISG) is an international equivalent of Article 2.
Difficult questions sometimes arise when the subject of the contract is a hybrid of goods and real estate or
goods and services. If the seller is called on to sever crops, timber, or minerals from the land, or the buyer
is required to sever and can do so without material harm to the land, then the items are goods subject to
Article 2. When the goods are “sold” incidental to a service, the “predominant factor” test is used, but with
inconsistent results. For two categories of goods, legislation specifically answers the question: foodstuffs
served by a restaurant are goods; blood supplied for transfusions is not.
Although they are kin, in some areas Article 2 differs from the common law. As regards mutual assent, the
UCC abolishes the mirror image rule; it allows for more indefiniteness and open terms. The UCC does
away with some requirements for consideration. It sometimes imposes special obligations on merchants
(though defining a merchant is problematic), those who deal in goods of the kind, or who by their
occupations hold themselves out as experts in the use of the goods as between other merchants and in
selling to nonmerchants. Article 2 gives courts greater leeway than under the common law to modify
contracts at the request of a party, if a clause is found to have been unconscionable at the time made.
Saylor URL: http://www.saylor.org/books

Saylor.org
595

EXERCISES
1.

Ben owns fifty acres of timberland. He enters into a contract with Bunyan under which Bunyan is to cut
and remove the timber from Ben’s land. Bunyan enters into a contract to sell the logs to Log Cabin, Inc., a
homebuilder. Are these two contracts governed by the UCC? Why?

2.

Clarence agreed to sell his farm to Jud in exchange for five antique cars owned by Jud. Is this contract
governed by the UCC? Why?

3.

Professor Byte enters into a contract to purchase a laptop computer from Ultra-Intelligence Inc. He also
enters into a contract with a graduate student, who is to write programs that will be run on the computer.
Are these two contracts governed by the UCC? Why?

4.

Pat had a skin problem and went to Dr. Pore, a dermatologist, for treatment. Dr. Pore applied a salve
obtained from a pharmaceutical supplier, which made the problem worse. Is Dr. Pore liable under Article
2 of the UCC? Why?

5.

Zanae visited the Bonita Burrito restaurant and became seriously ill after eating tainted food. She was
rushed to a local hospital, where she was given a blood transfusion. Zanae developed hepatitis as a result
of the transfusion. When she sued the restaurant and the hospital, claiming remedies under the UCC,
both defended the suit by arguing that they were providing services, not goods. Are they correct? Why?

6.

Bill, the owner of Bill’s Used Books, decided to go out of business. He sold two of his bookcases to Ned.
Ned later discovered that the bookcases were defective and sued Bill on the theory that, as a merchant,
he warranted that the bookcases were of fair, average quality. Will Ned prevail on this theory? Why?

7.

Rufus visited a supermarket to purchase groceries. As he moved past a display of soda pop and perhaps
lightly brushed it, a bottle exploded. Rufus sustained injury and sued the supermarket, claiming breach of
warranty under the UCC. Will Rufus win? Why?
8.

Carpet Mart bought carpet from Collins & Aikman (Defendant) represented to be 100 percent
polyester fiber. When Carpet Mart discovered in fact the carpet purchased was composed of
cheaper, inferior fiber, it sued for compensatory and punitive damages. Defendant moved for a
stay pending arbitration, pointing to the language of its acceptance form: “The acceptance of your
order is subject to all the terms and conditions on the face and reverse side hereof, including
arbitration, all of which are accepted by buyer; it supersedes buyer’s order form.”

Saylor URL: http://www.saylor.org/books

Saylor.org
596

The small print on the reverse side of the form provided, among other things, that all claims
arising out of the contract would be submitted to arbitration in New York City. The lower court
held that Carpet Mart was not bound by the arbitration agreement appearing on the back of
Collins & Aikman’s acknowledgment form, and Defendant appealed. How should the appeals
court rule?
9.

Plaintiff shipped to Defendant—Pizza Pride Inc. of Jamestown, North Carolina—an order of mozzarella
cheese totaling $11,000. That same day, Plaintiff mailed Defendant an invoice for the order, based on
Plaintiff’s understanding that an oral contract existed between the parties whereby Defendant had
agreed to pay for the cheese. Defendant was engaged in the real estate business at this time and had
earlier been approached by Pizza Pride Inc. to discuss that company’s real estate investment potential.
Defendant denied ever guaranteeing payment for the cheese and raised the UCC’s Statute of Frauds,
Section 2-201, as an affirmative defense. The Plaintiff contended that because Defendant was in the
business of buying and selling real estate, she possessed knowledge or skill peculiar to the practices
involved in the transaction here. After hearing the evidence, the court concluded as a matter of law that
Defendant did agree to pay for the cheese and was liable to Plaintiff in the amount of $11,000. Defendant
appealed. How should the appeals court rule?

10. Seller offered to sell to Buyer goods at an agreed price “to be shipped to Buyer by UPS.” Buyer accepted
on a form that included this term: “goods to be shipped FedEx, Buyer to pay freight.” Seller then
determined not to carry on with the contract as the price of the goods had increased, and Seller asserted
that because the acceptance was different from the offer, there was no contract. Is this correct?

SELF-TEST QUESTIONS

1.

Among subjects the UCC does not cover are
a.

letters of credit

b.

service contracts

c.

sale of goods

d.

bank collections
When a contract is unconscionable, a court may

a.

refuse to enforce the contract
b.

strike the unconscionable clause

Saylor URL: http://www.saylor.org/books

Saylor.org
597

c.

limit the application of the unconscionable clause

d.

take any of the above approaches

Under the UCC, the definition of merchant is limited to
a.

manufacturers
b.

retailers

c.

wholesalers

d.

none of the above
For the purpose of sales law, goods

a.

always include items sold incidental to a service
b.

include things movable at the time of identification to the contract

c.

include blood supplied for transfusions

d.

include all of the above

Article 2 differs from the common law of contracts
a.

in no substantial way

1.

a

2.

d

3.

d

4.

b

5.

d

b.

by disallowing parties to create agreements with open terms

c.

by obligating courts to respect all terms of the contract

d.

by imposing special obligations on merchants

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
598

Chapter 18

Title and Risk of Loss
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Why title is important and at what point in the contracting relationship the buyer acquires title

2.

Why risk of loss is important, when risk of loss passes to the buyer, and when the buyer acquires an
insurable interest

3.

Under what circumstances the buyer can obtain title when a nonowner sells the goods

Parties to a sales contract will usually agree on the obvious details of a sales transaction—the nature
of goods, the price, and the delivery time, as discussed in the next chapter. But there are two other
issues of importance lurking in the background of every sale:
1.

When does the title pass to the buyer? This question arises more in cases involving third parties, such
as creditors and tax collectors. For instance, a creditor of the seller will not be allowed to take
possession of goods in the seller’s warehouse if the title has already passed to the buyer.

2. If goods are damaged or destroyed, who must bear the loss? The answer has obvious financial
significance to both parties. If the seller must bear the loss, then in most cases he must pay damages
or send the buyer another shipment of goods. A buyer who bears the loss must pay for the goods even
though they are unusable. In the absence of a prior agreement, loss can trigger litigation between the
parties.

18.1 Transfer of Title

LEARNING OBJECTIVES

1.

Understand why it is important to know who has title in a sales transaction.

2.

Be able to explain when title shifts.

3.

Understand when a person who has no title can nevertheless pass good title on to a buyer.

Saylor URL: http://www.saylor.org/books

Saylor.org
599

Why It Is Important When Title Shifts
There are three reasons why it is important when title shifts from seller to buyer—that is, when the buyer
gets title.

It Affects Whether a Sale Has Occurred
First, a sale cannot occur without a shift in title. You will recall that a sale is defined by the Uniform
Commercial Code (UCC) as a “transfer of title from seller to buyer for a price.” Thus if there is no shift of
title, there is no sale. And there are several consequences to there being no sale, one of which is—
concerning a merchant-seller—that no implied warranty of merchantability arises. (Again, as discussed in
the previous chapter, an implied warranty provides that when a merchant-seller sells goods, the goods are
suitable for the ordinary purpose for which such goods are used.) In a lease, of course, title remains with
the lessor.

Creditors’ Rights
Second, title is important because it determines whether creditors may take the goods. If Creditor has a
right to seize Debtor’s goods to satisfy a judgment or because the parties have a security agreement (giving
Creditor the right to repossess Debtor’s goods), obviously it won’t do at all for Creditor to seize goods
when Debtor doesn’t have title to them—they are somebody else’s goods, and seizing them would be
conversion, a tort (the civil equivalent of a theft offense).

Insurable Interest
Third, title is related to who has an insurable interest. A buyer cannot legally obtain insurance unless
he has an insurable interest in the goods. Without an insurable interest, the insurance contract would be
an illegal gambling contract. For example, if you attempt to take out insurance on a ship with which you
have no connection, hoping to recover a large sum if it sinks, the courts will construe the contract as a
wager you have made with the insurance company that the ship is not seaworthy, and they will refuse to
enforce it if the ship should sink and you try to collect. Thus this question arises: under the UCC, at what
point does the buyer acquire an insurable interest in the goods? Certainly a person has insurable interest
if she has title, but the UCC allows a person to have insurable interest with less than full title. The
argument here is often between two insurance companies, each denying that its insured had insurable
interest as to make it liable.
Saylor URL: http://www.saylor.org/books

Saylor.org
600

Goods Identified to the Contract
The Identification Issue
The UCC at Section 2-401 provides that “title to goods cannot pass under a contract for sale prior to their
identification to the contract.” (In a lease, of course, title to the leased goods does not pass at all, only the
[1]

right to possession and use for some time in return for consideration. ) So identification to the contract
has to happen before title can shift. Identification to the contract here means that the seller in one way or
another picks the goods to be sold out of the mass of inventory so that they can be delivered or held for the
buyer.
Article 67 of the CISG says the same thing: “[T]he risk does not pass to the buyer until the
goods are clearly identified to the contract, whether by markings on the goods, by shipping
documents, by notice given to the buyer or otherwise.”
When are goods “identified”? There are two possibilities as to when identification happens.

Parties May Agree
Section 2-501(1) of the UCC says “identification can be made at any time and in any manner explicated
agreed to by the parties.”

UCC Default Position
If the parties do not agree on when identification happens, the UCC default kicks in. Section 2-501(1) of
the UCC says identification occurs
a.

when the contract is made if it is for the sale of goods already existing and identified;

b. if the contract is for the sale of future goods other than those described in paragraph c., when goods
are shipped, marked, or otherwise identified by the seller as goods to which the contract refers;
c.

when crops are planted or otherwise become growing crops or the young are conceived if the contract
is for the sale of unborn young to be born within twelve months after contract or for the sale of corps
to be harvested within twelve months or the next normal harvest seasons after contracting, whichever
is longer.

Thus if Very Fast Food Inc.’s purchasing agent looks at a new type of industrial sponge on Delta Sponge
Makers’ store shelf for restaurant supplies, points to it, and says, “I’ll take it,” identification happens then,
when the contract is made. But if the purchasing agent wants to purchase sponges for her fast-food
Saylor URL: http://www.saylor.org/books

Saylor.org
601

restaurants, sees a sample on the shelf, and says, “I want a gross of those”—they come in boxes of one
hundred each—identification won’t happen until one or the other of them chooses the gross of boxes of
sponges out of the warehouse inventory.

When Title Shifts
Parties May Agree
Assuming identification is done, when does title shift? The law begins with the premise that the
agreement of the parties governs. Section 2-401(1) of the UCC says that, in general, “title to goods passes
from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.”
Many companies specify in their written agreements at what moment the title will pass; here, for example,
is a clause that appears in sales contracts of Dow Chemical Company: “Title and risk of loss in all goods
sold hereunder shall pass to Buyer upon Seller’s delivery to carrier at shipping point.” Thus Dow retains
title to its goods only until it takes them to the carrier for transportation to the buyer.
Because the UCC’s default position (further discussed later in this chapter) is that title shifts when the
seller has completed delivery obligations, and because the parties may agree on delivery terms, they also
may, by choosing those terms, effectively agree when title shifts (again, they also can agree using any
other language they want). So it is appropriate to examine some delivery terms at this juncture. There are
three possibilities: shipment contracts, destination contracts, and contracts where the goods are not to be
moved.

Shipment Contracts
In a shipment contract, the seller’s obligation is to send the goods to the buyer, but not to a particular
destination. The typical choices are set out in the UCC at Section 2-319:
•

F.O.B. [place of shipment] (the place from which the goods are to be shipped goes in the brackets, as
in “F.O.B. Seattle”). F.O.B. means “free on board”; the seller’s obligation, according to Section 2-504
of the UCC, is to put the goods into the possession of a carrier and make a reasonable contract for
their transportation, to deliver any necessary documents so the buyer can take possession, and
promptly notify the buyer of the shipment.

•

F.A.S. [named port] (the name of the seaport from which the ship is carrying the goods goes in the
brackets, as in “F.A.S. Long Beach”). F.A.S means “free alongside ship”; the seller’s obligation is to at

Saylor URL: http://www.saylor.org/books

Saylor.org
602

his “expense and risk deliver the goods alongside the vessel in the manner usual in that port” and to
provide the buyer with pickup instructions.
•

[2]

C.I.F. and C. & F. These are actually not abbreviations for delivery terms, but rather they describe who
pays insurance and freight. “C.I.F” means “cost, insurance, and freight”—if this term is used, it means
that the contract price “includes in a lump sum the cost of the goods and the insurance and freight to
the named destination.”
destination.”

[3]

“C. & F.” means that “the price so includes cost and freight to the named

[4]

Destination Contracts
In a destination contract, the seller’s obligation is to see to it that the goods actually arrive at the
destination. Here again, the parties may employ the use of abbreviations that indicate the seller’s duties.
See the following from the UCC, Section 2-319:
•

F.O.B. [destination] means the seller’s obligation is to “at his own expense and risk transport the
goods to that place and there tender delivery of them” with appropriate pickup instructions to the
buyer.

•

Ex-ship “is the reverse of the F.A.S. term.”

[5]

It means “from the carrying vessel”—the seller’s

obligation is to make sure the freight bills are paid and that “the goods leave the ship’s tackle or are
otherwise properly unloaded.”
•

No arrival, no sale means the “seller must properly ship conforming goods and if they arrive by any
means he must tender them on arrival but he assumes no obligation that the goods will arrive unless
he has caused the non-arrival.”

[6]

If the goods don’t arrive, or if they are damaged or deteriorated

through no fault of the seller, the buyer can either treat the contract as avoided, or pay a reduced
amount for the damaged goods, with no further recourse against the seller.

[7]

Goods Not to Be Moved
It is not uncommon for contracting parties to sell and buy goods stored in a grain elevator or warehouse
without physical movement of the goods. There are two possibilities:
1.

Goods with documents of title. A first possibility is that the ownership of the goods is manifested by
a document of title—“bill of lading, dock warrant, dock receipt, warehouse receipt or order for the
delivery of goods, and also any other document which in the regular course of business or financing is
treated as adequately evidencing that the person in possession of it is entitled to receive, hold and

Saylor URL: http://www.saylor.org/books

Saylor.org
603

dispose of the document and the goods it covers.”

[8]

In that case, the UCC, Section 2-401(3)(a), says

that title passes “at the time when and the place where” the documents are delivered to the buyer.
2. Goods without documents of title. If there is no physical transfer of the goods and no documents to
exchange, then UCC, Section 2-401(3)(b), provides that “title passes at the time and place of
contracting.”
Here are examples showing how these concepts work.
Suppose the contract calls for Delta Sponge Makers to “ship the entire lot of industrial grade Sponge No. 2
by truck or rail” and that is all that the contract says about shipment. That’s a “shipment contract,” and
the UCC, Section 2-401(2)(a), says that title passes to Very Fast Foods at the “time and place of
shipment.” At the moment that Delta turns over the 144 cartons of 1,000 sponges each to a trucker—
perhaps Easy Rider Trucking comes to pick them up at Delta’s own factory—title has passed to Very Fast
Foods.
Suppose the contract calls for Delta to “deliver the sponges on June 10 at the Maple Street warehouse of
Very Fast Foods Inc.” This is a destination contract, and the seller “completes his performance with
respect to the physical delivery of the goods” when it pulls up to the door of the warehouse and tenders
the cartons.

[9]

“Tender” means that the party—here Delta Sponge Makers—is ready, able, and willing to

perform and has notified its obligor of its readiness. When the driver of the delivery truck knocks on the
warehouse door, announces that the gross of industrial grade Sponge No. 2 is ready for unloading, and
asks where the warehouse foreman wants it, Delta has tendered delivery, and title passes to Very Fast
Foods.
Suppose Very Fast Foods fears that the price of industrial sponges is about to soar; it wishes to acquire a
large quantity long before it can use them all or even store them all. Delta does not store all of its sponges
in its own plant, keeping some of them instead at Central Warehousing. Central is a bailee, one who has
rightful possession but not title. (A parking garage often is a bailee of its customers’ cars; so is a carrier
carrying a customer’s goods.) Now assume that Central has issued a warehouse receipt (a document of
title that provides proof of ownership of goods stored in a warehouse) to Delta and that Delta’s contract
with Very Fast Foods calls for Delta to deliver “document of title at the office of First Bank” on a particular
day. When the goods are not to be physically moved, that title passes to Very Fast Foods “at the time when
and the place where” Delta delivers the document.
Saylor URL: http://www.saylor.org/books

Saylor.org
604

Suppose the contract did not specify physical transfer or exchange of documents for the purchase price.
Instead, it said, “Seller agrees to sell all sponges stored on the north wall of its Orange Street warehouse,
namely, the gross of industrial Sponge No. 2, in cartons marked B300–B444, to Buyer for a total purchase
price of $14,000, payable in twelve equal monthly installments, beginning on the first of the month
beginning after the signing of this agreement.” Then title passes at the time and place of contracting—that
is, when Delta Sponge Makers and Very Fast Foods sign the contract.
So, as always under the UCC, the parties may agree on the terms they want when title shifts. They can do
that directly by just saying when—as in the Dow Chemical example—or they can indirectly agree when
title shifts by stipulating delivery terms: shipment, destination, goods not to be moved. If they don’t
stipulate, the UCC default kicks in.

UCC Default Provision
If the parties do not stipulate by any means when title shifts, Section 2-401(2) of the UCC provides that
“title passes to the buyer at the time and place at which seller completes his performance with reference to
the physical delivery of the goods.” And if the parties have no term in their contract about delivery, the
UCC’s default delivery term controls. It says “the place for delivery is the seller’s place of business or if he
has none his residence,” and delivery is accomplished at the place when the seller “put[s] and hold[s]
conforming goods at the buyer’s disposition and give[s] the buyer any notification reasonably necessary to
enable him to take delivery.”

[10]

KEY TAKEAWAY

Title is important for three reasons: it determines whether a sale has occurred, it determines rights of
creditors, and it affects who has an insurable interest. Parties may explicitly agree when title shifts, or they
may agree indirectly by settling on delivery terms (because absent explicit agreement, delivery controls
title passage). Delivery terms to choose from include shipment contracts, destination contracts, and
delivery without the goods being moved (with or without documents of title). If nothing is said about
when title shifts, and the parties have not indirectly agreed by choosing a delivery term, then title shifts
when delivery obligations under the contract are complete, and if there are no delivery terms, delivery
happens when the seller makes the goods available at seller’s place of business (or if seller has no place of
business, goods will be made available at seller’s residence)—that’s when title shifts.

Saylor URL: http://www.saylor.org/books

Saylor.org
605

EXERCISES
1.

Why does it matter who has title?

2.

If the parties do not otherwise agree, when does title shift from seller to buyer?

3.

Why does the question of delivery terms arise in examining when title shifts?

4.

When does title shift for goods stored in a warehouse that are not to be moved?
5.

[1] Uniform Commercial Code, Section 2A-103(1)(j).

6.

[2] Uniform Commercial Code, Section 2-319(2).

7.

[3] Uniform Commercial Code, Section 2-320.

8.

[4] Uniform Commercial Code, Section 2-320.

9.

[5] Uniform Commercial Code, Section 2-322.

10. [6] Uniform Commercial Code, Section 2-324.
11. [7] Uniform Commercial Code, Section 2-613.
12. [8] Uniform Commercial Code, Section 1-201(15).
13. [9] Uniform Commercial Code, Section 2-401(2)(b).
14. [10] Uniform Commercial Code, Sections 2-308 and 2-503.

18.2 Title from Nonowners
1.

LEARNING OBJECTIVE

Understand when and why a nonowner can nevertheless pass title on to a purchaser.

The Problem of Title from Nonowners
We have examined when title transfers from buyer to seller, and here the assumption is, of course, that
seller had good title in the first place. But what title does a purchaser acquire when the seller has no title
or has at best only a voidable title? This question has often been difficult for courts to resolve. It typically
involves a type of eternal triangle with a three-step sequence of events, as follows (see Figure 18.1 "Sales
by Nonowners"): (1) The nonowner obtains possession, for example, by loan or theft; (2) the nonowner
sells the goods to an innocent purchaser for cash; and (3) the nonowner then takes the money and
disappears, goes into bankruptcy, or ends up in jail. The result is that two innocent parties battle over the

Saylor URL: http://www.saylor.org/books

Saylor.org
606

goods, the owner usually claiming that the purchaser is guilty of conversion (i.e., the unlawful assumption
of ownership of property belonging to another) and claiming damages or the right to recover the goods.
Figure 18.1 Sales by Nonowners

The Response to the Problem of Title from Nonowners
The Basic Rule
To resolve this dilemma, we begin with a basic policy of jurisprudence: a person cannot transfer better
title than he or she had. (The Uniform Commercial Code [UCC] notes this policy in Sections 2-403, 2A304, and 2A-305.) This policy would apply in a sale-of-goods case in which the nonowner had a void title
or no title at all. For example, if a nonowner stole the goods from the owner and then sold them to an
Saylor URL: http://www.saylor.org/books

Saylor.org
607

innocent purchaser, the owner would be entitled to the goods or to damages. Because the thief had no
title, he had no title to transfer to the purchaser. A person cannot get good title to goods from a thief, nor
does a person have to retain physical possession of her goods at all times to retain their ownership—
people are expected to leave their cars with a mechanic for repair or to leave their clothing with a dry
cleaner.
If thieves could pass on good title to stolen goods, there would be a hugely increased traffic in stolen
property; that would be unacceptable. In such a case, the owner can get her property back from whomever
the thief sold it to in an action called replevin (an action to recover personal property unlawfully taken).
On the other hand, when a buyer in good faith buys goods from an apparently reputable seller, she
reasonably expects to get good title, and that expectation cannot be dashed with impunity without faith in
the market being undermined. Therefore, as between two innocent parties, sometimes the original owner
does lose, on the theory that (1) that person is better able to avoid the problem than the downstream
buyer, who had absolutely no control over the situation, and (2) faith in commercial transactions would be
undermined by allowing original owners to claw back their property under all circumstances.
So the basic legal policy that a person cannot pass on better title than he had is subject to a number of
exceptions. In Chapter 24 "Holder in Due Course and Defenses", for instance, we discuss how certain
purchasers of commercial paper (“holders in due course”) will obtain greater rights than the sellers
possessed. And in Chapter 28 "Secured Transactions and Suretyship", we examine how a buyer in the
ordinary course of business is allowed to purchase goods free of security interests that the seller has given
to creditors. Likewise, the law governing the sale of goods contains exceptions to the basic legal policy.
These usually fall within one of two categories: sellers with voidable title and entrustment.

The Exceptions
As noted, there are exceptions to the law governing the sale of goods.

Sellers with a Voidable Title
Under the UCC, a person with a voidable title has the power to transfer title to a good-faith purchaser for
value (see Figure 18.2 "Voidable Title"). The UCC defines good faith as “honesty in fact in the conduct or
[1]

transaction concerned.” A “purchaser” is not restricted to one who pays cash; any taking that creates an
interest in property, whether by mortgage, pledge, lien, or even gift, is a purchase for purposes of the UCC.
And “value” is not limited to cash or goods; a person gives value if he gives any consideration sufficient to
Saylor URL: http://www.saylor.org/books

Saylor.org
608

support a simple contract, including a binding commitment to extend credit and security for a preexisting
claim. Recall from Chapter 9 "The Agreement" that a “voidable” title is one that, for policy reasons, the
courts will cancel on application of one who is aggrieved. These reasons include fraud, undue influence,
mistake, and lack of capacity to contract. When a person has a voidable title, title can be taken away from
her, but if it is not, she can transfer better title than she has to a good-faith purchaser for value.
(See Section 18.4.2 "Defrauding Buyer Sells to Good-Faith Purchaser for Value" at the end of this
chapter.)
Rita, sixteen years old, sells a video game to her neighbor Annie, who plans to give the game to her
nephew. Since Rita is a minor, she could rescind the contract; that is, the title that Annie gets is voidable:
it is subject to be avoided by Rita’s rescission. But Rita does not rescind. Then Annie discovers that her
nephew already has that video game, so she sells it instead to an office colleague, Donald. He has had no
notice that Annie bought the game from a minor and has only a voidable title. He pays cash. Should Rita—
the minor—subsequently decide she wants the game back, it would be too late: Annie has transferred good
title to Donald even though Annie’s title was voidable.
Figure 18.2 Voidable Title

Saylor URL: http://www.saylor.org/books

Saylor.org
609

Suppose Rita was an adult and Annie paid her with a check that later bounced, but Annie sold the game to
Donald before the check bounced. Does Donald still have good title? The UCC says he does, and it
identifies three other situations in which the good-faith purchaser is protected: (1) when the original
transferor was deceived about the identity of the purchaser to whom he sold the goods, who then transfers
to a good-faith purchaser; (2) when the original transferor was supposed to but did not receive cash from
the intermediate purchaser; and (3) when “the delivery was procured through fraud punishable as
larcenous under the criminal law.”

[2]

This last situation may be illustrated as follows: Dimension LLC leased a Volkswagen to DK Inc. The
agreement specified that DK could use the Volkswagen solely for business and commercial purposes and
could not sell it. Six months later, the owner of DK, Darrell Kempf, representing that the Volkswagen was
part of DK’s used-car inventory, sold it to Edward Seabold. Kempf embezzled the proceeds from the sale
of the car and disappeared. When DK defaulted on its payments for the Volkswagen, Dimension
attempted to repossess it. Dimension discovered that Kempf had executed a release of interest on the car’s
title by forging the signature of Dimension’s manager. The Washington Court of Appeals, applying the
UCC, held that Mr. Seabold should keep the car. The car was not stolen from Dimension; instead, by
leasing the vehicle to DK, Dimension transferred possession of the car to DK voluntarily, and because
Seabold was a good-faith purchaser, he won.

[3]

Entrustment
A merchant who deals in particular goods has the power to transfer all rights of one who entrusts to him
goods of the kind to a “buyer in the ordinary course of business” (see Figure 18.3 "Entrustment").

[4]

The

UCC defines such a buyer as a person who buys goods in an ordinary transaction from a person in the
business of selling that type of goods, as long as the buyer purchases in “good faith and without knowledge
that the sale to him is in violation of the ownership rights or security interest of a third party in the
goods.”

[5]

Bess takes a pearl necklace, a family heirloom, to Wellborn’s Jewelers for cleaning; as

the entrustor, she has entrusted the necklace to an entrustee. The owner of Wellborn’s—perhaps by
mistake—sells it to Clara, a buyer, in the ordinary course of business. Bess cannot take the necklace back
from Clara, although she has a cause of action against Wellborn’s for conversion. As between the two
innocent parties, Bess and Clara (owner and purchaser), the latter prevails. Notice that the UCC only says
that the entrustee can pass whatever title the entrustor had to a good-faith purchaser, not necessarily
Saylor URL: http://www.saylor.org/books

Saylor.org
610

good title. If Bess’s cleaning woman borrowed the necklace, soiled it, and took it to Wellborn’s, which then
sold it to Clara, Bess could get it back because the cleaning woman had no title to transfer to the entrustee,
Wellborn’s.
Figure 18.3 Entrustment

Entrustment is based on the general principle of estoppel: “A rightful owner may be estopped by his own
acts from asserting his title. If he has invested another with the usual evidence of title, or an apparent
authority to dispose of it, he will not be allowed to make claim against an innocent purchaser dealing on
the faith of such apparent ownership.”

[6]

KEY TAKEAWAY

The general rule—for obvious reasons—is that nobody can pass on better title to goods than he or she
has: a thief cannot pass on good title to stolen goods to anybody. But in balancing that policy against the
reasonable expectations of good-faith buyers that they will get title, the UCC has made some exceptions. A
person with voidable title can pass on good title to a good-faith purchaser, and a merchant who has been
entrusted with goods can pass on title of the entrustor to a good-faith purchaser.

EXERCISES

1.

Why is it the universal rule that good title to goods cannot be had from a thief?

2.

What is the “voidable title” exception to the universal rule? Why is the exception made?

3.

What is the “entrusting” exception to the general rule?

Saylor URL: http://www.saylor.org/books

Saylor.org
611

4.

[1] Uniform Commercial Code, Section 1-201(19).

5.

[2] Uniform Commercial Code, Sections 2-403(1), 2-403(1), 2A-304, and 2A-305.

6.

[3] Dimension Funding, L.L.C. v. D.K. Associates, Inc., 191 P.3d 923 (Wash. App. 2008).

7.

[4] Uniform Commercial Code, Sections 2-403(2), 2A-304(2), and 2A-305(2).

8.

[5] Uniform Commercial Code, Section 1-201(9).

9.

[6] Zendman v. Harry Winston, Inc., 111 N.E. 2d 871 (N.Y. 1953).

18.3 Risk of Loss

LEARNING OBJECTIVES

1.

Understand why who has the risk of loss is important.

2.

Know how parties may agree on when the risk of loss shifts.

3.

Know when the risk of loss shifts if there is no breach, and if there is a breach.

4.

Recognize what “insurable interest” is, why it is important, and how it attaches.

Why Risk of Loss Is Important
“Risk of loss” means who has to pay—who bears the risk—if the goods are lost or destroyed without the
fault of either party. It is obvious why this issue is important: Buyer contracts to purchase a new car for
$35,000. While the car is in transit to Buyer, it is destroyed in a landslide. Who takes the $35,000 hit?
The CISG, Article 66, provides as follows: “Loss of or damage to the goods after the risk has
passed to the buyer does not discharge him from his obligation to pay the price, unless the
loss or damage is due to an act or omission of the seller.”

When Risk of Loss Passes
The Parties May Agree
Just as title passes in accordance with the parties’ agreement, so too can the parties fix the risk of loss on
one or the other. They may even devise a formula to divide the risk between themselves.

[1]

Common terms by which parties set out their delivery obligations that then affect when title shifts (F.O.B.,
F.A.S., ex-ship, and so on) were discussed earlier in this chapter. Similarly, parties may use common
terms to set out which party has the risk of loss; these situation arise with trial sales. That is, sometimes
the seller will permit the buyer to return the goods even though the seller had conformed to the contract.
Saylor URL: http://www.saylor.org/books

Saylor.org
612

When the goods are intended primarily for the buyer’s use, the transaction is said to be “sale on approval.”
When they are intended primarily for resale, the transaction is said to be “sale or return.” When the
“buyer” is really only a sales agent for the “seller,” it is a consignment sale.

Sale on Approval
Under a sale-on-approval contract, risk of loss (and title) remains with the seller until the buyer accepts,
and the buyer’s trial use of the goods does not in itself constitute acceptance. If the buyer decides to return
the goods, the seller bears the risk and expense of return, but a merchant buyer must follow any
reasonable instructions from the seller. Very Fast Foods asks Delta for some sample sponges to test on
approval; Delta sends a box of one hundred sponges. Very Fast plans to try them for a week, but before
that, through no fault of Very Fast, the sponges are destroyed in a fire. Delta bears the loss.

[2]

Sale or Return
The buyer might take the goods with the expectation of reselling them—as would a women’s wear shop
buy new spring fashions, expecting to sell them. But if the shop doesn’t sell them before summer wear is
in vogue, it could arrange with the seller to return them for credit. In contrast to sale-on-approval
contracts, sale-or-return contracts have risk of loss (and title too) passing to the buyer, and the buyer
bears the risk and expense of returning the goods.
Occasionally the question arises whether the buyer’s other creditors may claim the goods when the sales
contract lets the buyer retain some rights to return the goods. The answer seems straightforward: in a
sale-on-approval contract, where title remains with the seller until acceptance, the buyer does not own the
goods—hence they cannot be seized by his creditors—unless he accepts them, whereas they are the buyer’s
goods (subject to his right to return them) in a sale-or-return contract and may be taken by creditors if
they are in his possession.

Consignment Sales
In a consignment situation, the seller is a bailee and an agent for the owner who sells the goods for the
owner and takes a commission. Under the Uniform Commercial Code (UCC), this is considered a sale or
return, thus the consignee (at whose place the goods are displayed for sale to customers) is considered a
buyer and has the risk of loss and title.

[3]

The consignee’s creditors can take the goods; that is, unless the

parties comply “with an applicable law providing for a consignor’s interest or the like to be evidenced by a
sign, or where it is established that the person conducting the business is generally known by his creditors
Saylor URL: http://www.saylor.org/books

Saylor.org
613

to be substantially engaged in selling the goods of others” (or complies with secured transactions
requirements under Article 9, discussed in a later chapter).

[4]

The UCC Default Position
If the parties fail to specify how the risk of loss is to be allocated or apportioned, the UCC again supplies
the answers. A generally applicable rule, though not explicitly stated, is that risk of loss passes when the
seller has completed obligations under the contract. Notice this is not the same as when title passes: title
passes when seller has completed delivery obligations under the contract, risk of loss passes
when all obligations are completed. (Thus a buyer could get good title to nonconforming goods, which
might be better for the buyer than not getting title to them: if the seller goes bankrupt, at least the buyer
has something of value.)

Risk of Loss in Absence of a Breach
If the goods are conforming, then risk of loss would indeed pass when delivery obligations are complete,
just as with title. And the analysis here would be the same as we looked at in examining shift of title.
A shipment contract. The contract requires Delta to ship the sponges by carrier but does not require it
to deliver them to a particular destination. In this situation, risk of loss passes to Very Fast Foods when
the goods are delivered to the carrier.
The CISG—pretty much like the UCC—provides as follows (Article 67):
If the contract of sale involves carriage of the goods and the seller is not bound to
hand them over at a particular place, the risk passes to the buyer when the goods
are handed over to the first carrier for transmission to the buyer in accordance
with the contract of sale. If the seller is bound to hand the goods over to a carrier at
a particular place, the risk does not pass to the buyer until the goods are handed
over to the carrier at that place.
A destination contract. If the destination contract agreement calls for Delta to deliver the sponges by
carrier to a particular location, Very Fast Foods assumes the risk of loss only when Delta’s carrier tenders
them at the specified place.
The CISG provides for basically the same thing (Article 69): “If the contract is for
something other than shipment, the risk passes to the buyer when he takes over the goods

Saylor URL: http://www.saylor.org/books

Saylor.org
614

or, if he does not do so in due time, from the time when the goods are placed at his disposal
and he commits a breach of contract by failing to take delivery.”
Goods not to be moved. If Delta sells sponges that are stored at Central Warehousing to Very Fast
Foods, and the sponges are not to be moved, Section 2-509(2) of the UCC sets forth three possibilities for
transfer of the risk of loss:
1.

The buyer receives a negotiable document of title covering the goods. A document of title is negotiable
if by its terms goods are to be delivered to the bearer of the document or to the order of a named
person.

2. The bailee acknowledges the buyer’s right to take possession of the goods. Delta signs the contract for
the sale of sponges and calls Central to inform it that a buyer has purchased 144 cartons and to ask it
to set aside all cartons on the north wall for that purpose. Central does so, sending notice to Very Fast
Foods that the goods are available. Very Fast Foods assumes risk of loss upon receipt of the notice.
3. When the seller gives the buyer a nonnegotiable document of title or a written direction to the bailee
to deliver the goods and the buyer has had a reasonable time to present the document or direction.
All other cases. In any case that does not fit within the rules just described, the risk of loss passes to the
buyer only when the buyer actually receives the goods. Cases that come within this section generally
involve a buyer who is taking physical delivery from the seller’s premises. A merchant who sells on those
terms can be expected to insure his interest in any goods that remain under his control. The buyer is
unlikely to insure goods not in his possession. The Ramos case (Section 18.4.3 "Risk of Loss, Seller a
Merchant" in this chapter) demonstrates how this risk-of-loss provision applies when a customer pays for
merchandise but never actually receives his purchase because of a mishap.

Risk of Loss Where Breach Occurs
The general rule for risk of loss was set out as this: risk of loss shifts when seller has completed obligations
under the contract. We said if the goods are conforming, the only obligation left is delivery, so then risk of
loss would shift upon delivery. But if the goods are nonconforming, then the rule would say the risk
doesn’t shift. And that’s correct, though it’s subject to one wrinkle having to do with insurance. Let’s
examine the two possible circumstances: breach by seller and breach by buyer.
First, suppose the seller breaches the contract by proffering nonconforming goods, and the
buyer rejects them—never takes them at all. Then the goods are lost or damaged. Under Section 2-510(1)
Saylor URL: http://www.saylor.org/books

Saylor.org
615

of the UCC, the loss falls on seller and remains there until seller cures the breach or until buyer accepts
despite the breach. Suppose Delta is obligated to deliver a gross of industrial No. 2 sponges; instead it
tenders only one hundred cartons or delivers a gross of industrial No. 3 sponges. The risk of loss falls on
Delta because Delta has not completed its obligation under the contract and Very Fast Foods doesn’t have
possession of the goods. Or suppose Delta has breached the contract by tendering to Very Fast Foods a
defective document of title. Delta cures the defect and gives the new document of title to Very Fast Foods,
but before it does so the sponges are stolen. Delta is responsible for the loss.
Now suppose that a seller breaches the contract by proffering nonconforming goods and that the buyer,
not having discovered the nonconformity, accepts them—the nonconforming goods are in the buyer’s
hands. The buyer has a right to revoke acceptance, but before the defective goods are returned to the
seller, they are destroyed while in the buyer’s possession. The seller breached, but here’s the wrinkle: the
UCC says that the seller bears the loss only to the extent of any deficiency in the buyer’s insurance
coverage.

[5]

Very Fast Foods had taken delivery of the sponges and only a few days later discovered that

the sponges did not conform to the contract. Very Fast has the right to revoke and announces its intention
to do so. A day later its warehouse burns down and the sponges are destroyed. It then discovers that its
insurance was not adequate to cover all the sponges. Who stands the loss? The seller does, again, to the
extent of any deficiency in the buyer’s insurance coverage.
Second, what if the buyer breaches the contract? Here’s the scenario: Suppose Very Fast Foods calls two
days before the sponges identified to the contract are to be delivered by Delta and says, “Don’t bother; we
no longer have a need for them.” Subsequently, while the lawyers are arguing, Delta’s warehouse burns
down and the sponges are destroyed. Under the rules, risk of loss does not pass to the buyer until the
seller has delivered, which has not occurred in this case. Nevertheless, responsibility for the loss here has
passed to Very Fast Foods, to the extent that the seller’s insurance does not cover it. Section 2-510(3) of
the UCC permits the seller to treat the risk of loss as resting on the buyer for a “commercially reasonable
time” when the buyer repudiates the contract before risk of loss has passed to him. This transfer of the
risk can take place only when the goods are identified to the contract. The theory is that if the buyer had
taken the goods as per the contract, the goods would not have been in the warehouse and thus would not
have been burned up.

Saylor URL: http://www.saylor.org/books

Saylor.org
616

Insurable Interest
Why It Matters
We noted at the start of this chapter that who has title is important for several reasons, one of which is
because it affects who has an insurable interest. (You can’t take out insurance in something you have no
interest in: if you have no title, you may not have an insurable interest.) And it was noted that the rules on
risk of loss are affected by insurance. (The theory is that a businessperson is likely to have insurance,
which is a cost of business, and if she has insurance and also has possession of goods—even
nonconforming ones—it is reasonable to charge her insurance with loss of the goods; thus she will have
cause to take care of them in her possession, else her insurance rates increase.) So in commercial
transactions insurance is important, and when goods are lost or destroyed, the frequent argument is
between the buyer’s and the seller’s insurance companies, neither of which wants to be responsible. They
want to deny that their insured had an insurable interest. Thus it becomes important who has an
insurable interest.

Insurable Interest of the Buyer
It is not necessary for the buyer to go all the way to having title in order for him to have an insurable
interest. The buyer obtains a “special property and insurable interest in goods by identification of existing
goods as goods to which the contract refers.”

[6]

We already discussed how “identification” of the goods can

occur. The parties can do it by branding, marking, tagging, or segregating them—and they can do it at any
time. We also set out the rules for when goods will be considered identified to the contract under the UCC
if the parties don’t do it themselves (Section 18.1.2 "Goods Identified to the Contract").

Insurable Interest of the Seller
As long as the seller retains title to or any security interest in the goods, he has an insurable interest.

Other Rights of the Buyer
The buyer’s “special property” interest that arises upon identification of goods gives the buyer rights other
than that to insure the goods. For example, under Section 2-502 of the UCC, the buyer who has paid for
unshipped goods may take them from a seller who becomes insolvent within ten days after receipt of the
whole payment or the first installment payment. Similarly, a buyer who has not yet taken delivery may sue
a third party who has in some manner damaged the property.
Saylor URL: http://www.saylor.org/books

Saylor.org
617

KEY TAKEAWAY
Knowing who has the risk of loss in a contract for the sale of goods is important for obvious reasons: it is
not uncommon for goods to be lost or stolen between the time they leave the seller’s possession and
before the buyer gets them. The parties are certainly free to agree on when the risk of loss shifts; if they
do not, the UCC says it shifts when the seller has completed obligations under the contract. Thus if there is
no breach, the risk of loss shifts upon delivery. If there is a breach, the UCC places the risk of loss on the
breaching party, with this caveat: where the nonbreaching party is in control of the goods, the UCC places
the risk of loss on that party to the extent of her insurance coverage. So if there is a breach by the seller
(delivery of nonconforming goods), the risk of loss never shifts except if the buyer has taken possession of
the nonconforming goods; in that case, the buyer does have the risk of loss insofar as her insurance covers
the loss. If the buyer breaches by repudiating before the risk of loss passes to him (by the goods’ delivery),
the UCC permits the seller to treat the risk of loss as resting on the buyer for a commercially reasonable
time as to goods identified to the contract.
Insurable interest becomes important when goods suffer a casualty loss because—among other reasons—
often neither the seller’s nor the buyer’s insurance company wants its insured to have an interest in the
goods: each side denies it. The seller retains an insurable interest if he has title to or any security interest
in the goods, and the buyer obtains an insurable interest by identification of existing goods as goods to
which the contract refers. A person has an insurable interest in any property owned or in the person’s
possession.

1.

EXERCISES

Which is more important in determining who has the risk of loss, the agreement of the parties or the
UCC’s default provisions?

2.

When does the risk of loss shift to the buyer if the parties have no agreement on the issue?

3.

Why does the UCC impose the risk of loss to the extent of his insurance on a nonbreaching party if that
party has control of the goods?

4.

Why can a person not take out insurance for goods in which the person has no interest? How does a seller
retain an insurable interest? When does the buyer get an insurable interest?
5.

[1] Uniform Commercial Code, Section 2-303.

6.

[2] Uniform Commercial Code, Section 2-327(1)(a).

Saylor URL: http://www.saylor.org/books

Saylor.org
618

7.

[3] Uniform Commercial Code, Section 2-326(3).

8.

[4] Uniform Commerical Code, Section 2-326.

9.

[5] Uniform Commercial Code, Section 2-510(2).

10. [6] Uniform Commercial Code, Section 2-501(1).

18.4 Cases
Transfer of Title: Destination Contracts
Sam and Mac, Inc. v. Treat
783 N.E.2d 760 (Ind. App. 2003)
Anthony L. Gruda and Sharon R. Gruda (the “Grudas”) owned and operated Gruda Enterprises, Inc.
(Gruda Enterprises), which in turn operated The Kitchen Works, a kitchen supply business. On March 5,
1998, Gruda Enterprises contracted to sell a set of kitchen cabinets to Sam and Mac, Inc. [SMI], a
commercial construction and contracting corporation. Gruda Enterprises was also to deliver and install
the cabinets. Because it did not have the cabinets in stock, Gruda Enterprises ordered them from a
manufacturer. On March 14, 1998, nine days after placing the order, SMI pre-paid Gruda Enterprises for
the cabinet order.
On May 14, 1998, prior to delivery and installation of the cabinets, the Grudas ceased operation of Gruda
Enterprises and filed for personal bankruptcy. Gruda Enterprises did not file for bankruptcy and was not
dissolved. Instead, the Grudas’ stock in Gruda Enterprises became part of their bankruptcy estate.…When
no cabinets were delivered or installed, and the Grudas ceased operation of Gruda Enterprises, SMI asked
Treat, who was the landlord of Gruda Enterprises, to open the business premises and permit SMI to
remove cabinets from the property. Treat declined, stating that he feared he would incur liability to Gruda
Enterprises if he started giving away its inventory. Treat and other secured creditors sued Gruda
Enterprises, which owed them money. [Summary judgment was for Treat, SMI appeals.]
SMI contends that there was a completed sale between SMI, as the buyer, and Gruda Enterprises, as the
seller. Specifically, SMI maintains that title to the cabinets under [UCC] 2-401(3)(b) passed to SMI when
the contract for sale was [made].…Therefore, SMI argues that the trial court improperly granted summary
judgment in favor of Treat because [SMI] held title and, thus, a possessory interest in the cabinets.…

Saylor URL: http://www.saylor.org/books

Saylor.org
619

[T]he contract is governed by the…Indiana Uniform Commercial Code (UCC). 2-401 establishes the point
in time at which title passes from seller to buyer. Specifically, 2-401(2) provides, in pertinent part, that
unless explicitly agreed, title passes to the buyer at the time and place at which the seller completes his
performance with respect to the physical delivery of goods.…
Moreover, the record indicates that SMI and Gruda Enterprises did not have an explicit agreement to pass
title at any other time, or at any time prior to actual delivery of the cabinets. SMI argues that title passed
to it under 2-401(3)(b) [“where delivery is to be made without moving the goods,…if the goods are at the
time of contacting already identified and no documents are to be delivered, title passes at the time and
place of contacting.”].…However, the record reflects that SMI admitted that the terms of the contract
required Gruda Enterprises to not only order the cabinets, but to deliver and install them at the location
specified by SMI, i.e. the house that SMI was building. 2-403(3) applies to purchases of goods where
delivery is to be made without moving the goods. SMI argues that since the cabinets were identified at the
time of contracting and no documents needed delivery, title passed at the time and place of contracting.…
[T]itle to goods cannot pass under a contract for sale prior to their identification in the contract. See 2401(1). This does not mean that title passes when the goods are identified. It only means that
identification is merely the earliest possible opportunity for title to pass.…[I]dentification does not, in and
of itself, confer either ownership or possessory rights in the goods. [UCC] 2-401(2)(b) states that “[i]f the
contract requires delivery at destination, title passes on tender there.” In the present case, tender did not
occur when Gruda Enterprises called SMI to notify it that the cabinets were in and ready to be delivered
and installed. SMI requested that the cabinets remain at the warehouse until the house it was building
was ready for the cabinets to be installed.…[W]e find that SMI and Gruda Enterprises agreed to a
destination point, i.e. the house that SMI was building. Accordingly, we find that 2-401(2)(b) is also
applicable. The title to the cabinets did not pass to SMI because the cabinets were not delivered and
installed at the agreed upon destination. Therefore, we conclude that SMI does not have a possessory
interest in the cabinets.
Based on the foregoing, we conclude that the trial court properly granted summary judgment in favor of
Treat.…Affirmed.

Saylor URL: http://www.saylor.org/books

Saylor.org
620

CASE QUESTIONS
1.

One argument made by the plaintiff was that because the plaintiff had paid for the goods and they had
been identified to the contract, title passed to the plaintiff. Why did the court disagree with this
contention?

2.

When would title to the cabinets have shifted to the plaintiff?
3.

This is footnote 2 (it was not included in the parts of the case set out above): “We note that Treat
owned Kitchen Wholesalers, Inc., from approximately 1987 to approximately June 20, 1996. On or
about June 20, 1996, Kitchen Wholesalers, Inc. sold its assets, inventory, equipment, and business
to Gruda Enterprises. The Grudas executed an Agreement for Sale of Assets, Lease, and Security
Agreement, as well as a Promissory Note in which they agreed to pay $45,000 for the assets,
inventory, equipment, and business, and to pay monthly rent of $1,500 for the premises where
the business was located, and secured their obligations with inventory, equipment, and proceeds
therefrom, of the business which they were purchasing. Treat filed and perfected a security
interest in the accounts receivable, inventory, and equipment of The Kitchen Works on August 28,
1998. The Grudas currently owe Treat $61,794.99.”
This means that when the Grudas failed to pay Treat, he had a right to repossess all
assets belonging to them, including the cabinets—Treat was a creditor of the Grudas. SMI, of
course, contended it had title to the cabinets. Based on the court’s analysis, who is going to get
the cabinets?

Defrauding Buyer Sells to Good-Faith Purchaser for Value
Marlow v. Conley
787 N.E.2d 490, (Ind. App. 2003)
Donald E. Marlow appeals the trial court’s judgment in favor of Robert L. Medley and Linda L. Medley
(collectively, the “Medleys”) on Marlow’s complaint for replevin. Marlow raises [this issue],…whether the
Medleys obtained good title to a truck pursuant to Indiana UCC 2-403(1). We affirm.
The relevant facts follow. On May 21, 2000, Robert Medley attended a car show in Indianapolis.
Henderson Conley attended the same car show and was trying to sell a 1932 Ford Truck (“Truck”). Conley
told Robert that he operated a “buy here, pay here car lot,” and Robert saw that the Truck had a dealer
Saylor URL: http://www.saylor.org/books

Saylor.org
621

license plate. Robert purchased the Truck for $7,500.00 as a gift for Linda. Conley gave Robert the
Truck’s certificate of title, which listed the owner as Donald Marlow. When Robert questioned Conley
about the owner of the Truck, Conley responded that Marlow had signed the title as part of a deal Conley
had made with him. After purchasing the Truck, Robert applied to the Bureau of Motor Vehicles for a
certificate of title in Linda’s name.
On December 18, 2000, Marlow filed a complaint against Conley and the Medleys.…At the bench trial,
Marlow testified that he had met Conley at a car show in Indianapolis on May 19, 2000, and Conley had
told him that Conley owed a “car lot” on the west side of Indianapolis. Marlow also testified that Conley
came to his house that night, but he “didn’t let him in.” Rather, Marlow testified that Conley “[came] over
[his] fence…a big high fence.” According to Marlow, Conley asked him to invest in Conley’s business that
night. Marlow gave Conley $500.00. Marlow testified that Conley came back the next day and Marlow
gave him an additional $4,000.00. Marlow then testified that Conley stole the certificate of title for the
Truck from Marlow’s house and stole the Truck from his garage. According to Marlow, he told Conley
later in the day to bring his Truck back and Conley told him that it had caught on fire. Marlow testified
that he then called the police. However, in the May 30, 2000 police report, which was admitted into
evidence at trial, the police officer noted the following:
The deal was [Conley] gets $4500.00, plus an orange ′32 Ford truck. In return, [Marlow] would
get a ′94 Ford flatbed dump truck and an ′89 Ford Bronco. [Marlow] stated that he has not
received the vehicles and that [Conley] keeps delaying getting the vehicles for him. [Conley] gave
[Marlow] several titles of vehicles which are believed to be junk. [Conley] told [Marlow] that he
has a car lot at 16th and Lafayette Road.
[The trial court determined that Marlow bought the truck from Conley, paying Conley $4500 plus a Ford
flatbed truck and Ford Bronco.]
…
The issue is whether the Medleys obtained good title to the Truck pursuant to Indiana UCC 2-403(1)
[voidable title passed on to good-faith purchaser]. We first note that UCC 2-401(2) provides that “[u]nless
otherwise explicitly agreed, title passes to the buyer at the time and place at which the seller completes his
performance with reference to the physical delivery of the goods.…” Further, 2-403(1) provides as follows:
“A purchaser of goods acquires all title which his transferor had or had power to transfer.…A person with
Saylor URL: http://www.saylor.org/books

Saylor.org
622

voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been
delivered under a transaction of purchase, the purchaser has such power even though:…(d) the delivery
was procured through fraud punishable as theft under the criminal law.”
Thus, Conley, as purchaser of the goods, acquired all title to the Truck that Marlow, as transferor, had or
had power to transfer. Additionally, even if Conley had “voidable title,” he had the power to transfer good
title to the Medleys if they were “good faith purchasers for value.” Consequently, we must determine
whether Conley had voidable title and, if so, whether the Medleys were good faith purchasers for value.

A. Voidable Title
We first determine whether Conley had voidable title to the Truck.…[T]he UCC does not define “voidable
title.” However, we have held that Indiana’s UCC 2-403 is consistent with Indiana’s common law, which
provided that “legal title passes to a defrauding buyer. This title is not void; it is voidable, which means
that when title gets into the hands of a bona fide purchaser for value then he will prevail over the
defrauded seller.” [Citation] Thus, a “defrauding buyer” obtains voidable title. However, a thief obtains
void title. See, e.g., [Citation] holding that a renter who stole a motor home had void title, not voidable
title, and could not convey good title).…
Here, Marlow argues that Conley stole the Truck and forged his name on the certificate of title. However,
the trial court was presented with conflicting evidence regarding whether Conley stole the Truck and the
certificate of title or whether Conley and Marlow had a business deal and Conley failed to comply with the
agreement. The trial court found that:
Evidence presented concerning [Marlow’s] complaint to the Indianapolis Police Department on
May 30, 2000 casts doubt on the credibility of [Marlow’s] trial testimony as the report states the
truck and title were obtained by Conley in exchange for a 1994 Ford Flatbed Dump Truck and a
1989 Ford Bronco plus the payment of $4500.00 by [Marlow]. Apparently, [Marlow] was
complaining to the police concerning Conley’s failure to deliver the two Ford vehicles.
…The trial court did not find Marlow’s testimony regarding the theft of the Truck and the certificate of
title to be credible.…[B]ased upon the trial court’s findings of fact, we must assume that the police report
accurately describes the circumstances under which Conley obtained possession of the Truck and its
signed certificate of title. Consequently, we assume that Marlow gave Conley $4,500.00 and the Truck in

Saylor URL: http://www.saylor.org/books

Saylor.org
623

exchange for two other vehicles. Although Conley gave Marlow the certificates of title for the two vehicles,
he never delivered the vehicles.
Conley’s title is voidable if “the delivery was procured through fraud punishable as theft under the
criminal law” under 2-403(1)(d).…Assuming that Conley knew that he would not deliver the two vehicles
to Marlow, the delivery of the Truck to Conley was procured through fraud punishable as theft.
Consequently, Marlow was defrauded, and Conley obtained voidable title to the Truck.…

B. Good Faith Purchasers for Value
Having determined that Conley obtained voidable title to the Truck, we must now determine whether the
Medleys were good faith purchasers for value. Marlow does not dispute that the Medleys were purchasers
for value. Rather, Marlow questions their “good faith” because they purchased the Truck from someone
other than the person listed on the Truck’s certificate of title. [UCC 1-201919] defines good faith as
“honesty in fact in the conduct or transaction concerned.” Marlow argues that Robert did not purchase the
Truck in good faith because, although Robert purchased the vehicle from Conley, he was aware that the
certificate of title was signed by Marlow.
…Here, the sole evidence presented by Marlow regarding the Medleys’ lack of good faith is the fact that
the certificate of title provided by Conley was signed by Marlow. Robert testified that he thought Conley
was a licensed dealer and operated a “buy here, pay here” car lot. The Truck had a dealer license plate.
Robert questioned Conley about the certificate of title. Conley explained that Marlow had signed the title
as part of a deal Conley had made with him. Robert also testified that he had previously purchased
vehicles at car shows and had previously purchased a vehicle from a dealer where the certificate of title
had the previous owner’s name on it.…
The Medleys’ failure to demand a certificate of title complying with [the Indiana licensing statute] does
not affect their status as good faith purchasers in this case.…The statute does not void transactions that
violate the statute. [Citations] Although the failure to comply with [the licensing statute] may, combined
with other suspicious circumstances, raise questions about a purchaser’s good faith, we find no such
circumstances here. Consequently, the Medleys were good faith purchasers for value.…
Lastly, Marlow also argues that the Medleys violated [licensing statutes] by providing false information to
the Bureau of Motor Vehicles because the Medleys allegedly listed the seller of the Truck as Marlow rather
than Conley. We noted above that legal title to a vehicle is governed by the sales provisions of the UCC
Saylor URL: http://www.saylor.org/books

Saylor.org
624

rather than the Indiana Certificate of Title Act. Thus, although false statements to the Bureau of Motor
Vehicles under Ind. Code § 9-18-2-2 could result in prosecution for perjury, such false statements do not
affect legal title to the vehicle.
In summary, we conclude that, as a defrauding buyer, Conley possessed voidable title and transferred
good title to the Medleys as good faith purchasers for value.…Thus, legal title to the Truck passed to the
Medleys at the time Conley delivered the Truck to them. See UCC 2-401(2) (“[T]itle passes to the buyer at
the time and place at which the seller completes his performance with reference to the physical delivery of
the goods.…”). This result is consistent with the policy behind 2-403.
Section 2-403 was intended to determine the priorities between the two innocent parties: (1) the original
owner who parts with his goods through fraudulent conduct of another and (2) an innocent third party
who gives value for the goods to the perpetrator of the fraud without knowledge of the fraud. By favoring
the innocent third party, the Uniform Commercial Code endeavors to promote the flow of commerce by
placing the burden of ascertaining and preventing fraudulent transactions on the one in the best position
to prevent them, the original seller. The policy behind the UCC is to favor the Medleys because, as
between the Medleys and Marlow, Marlow was in the best position to prevent the fraudulent transaction.
For the foregoing reasons, we affirm the trial court’s judgment for the Medleys. Affirmed.

CASE QUESTIONS

1.

The court determined Marlow was defrauded by Conley. How did Conley defraud Marlow?

2.

What is the rationale, here expressed, for the UCC’s provision that a defrauding purchaser (Conley) can
pass on title to a good-faith purchaser for value?

3.

Why did Marlow think the Medleys should not be considered good-faith purchasers?

4.

Why would the UCC prevail over the state’s certificate of title act?

Risk of Loss, Seller a Merchant
Ramos v. Wheel Sports Center
409 N.Y.S.2d 505 (N.Y. Civ. Ct. 1978)
Mercorella, J.
In this non-jury action plaintiff/purchaser is seeking to recover from defendant/vendor the sum of $893
[about $3,200 in 2010 dollars] representing the payment made by plaintiff for a motorcycle.
Saylor URL: http://www.saylor.org/books

Saylor.org
625

The parties entered into a sales contract wherein defendant agreed to deliver a motorcycle to plaintiff by
June 30, 1978, for the agreed price of $893. The motorcycle was subsequently stolen by looters during the
infamous power blackout of July 11, 1977.
It is uncontroverted that plaintiff paid for the motorcycle in full; was given the papers necessary for
registration and insurance and did in fact register the cycle and secure liability insurance prior to the loss
although license plates were never affixed to the vehicle. It is also conceded that the loss occurred without
any negligence on defendant’s part.
Plaintiff testified that defendant’s salesman was informed that plaintiff was leaving on vacation and
plaintiff would come for the cycle when he returned. He further testified that he never saw or rode the
vehicle. From the evidence adduced at trial it is apparent that plaintiff never exercised dominion or
control over the vehicle.
Defendant’s president testified that he had no knowledge of what transpired between his salesman and
plaintiff nor why the cycle was not taken prior to its loss.
The sole issue presented to the Court is which party, under the facts disclosed, bears the risk of loss?
It is the opinion of this Court that defendant must bear the risk of loss under the provisions of Section 2509(3) of the Uniform Commercial Code.
This section provides that “…the risk of loss passes to the buyer on his receipt of the goods if the seller is a
merchant.…” Section 2-103(1)(c) states that receipt of goods means taking physical possession of them.
[Authors’ note: UCC revisions have changed the rule so that risk of loss passes to the buyer on his receipt
of the goods irrespective of whether the seller is a merchant or not. It is still 2-509(3), however.]
The provision tends more strongly to hold risk of loss on the seller than did the former Uniform Sales Act.
Whether the contract involves delivery at the seller’s place of business or at the situs of the goods, a
merchant seller cannot transfer risk of loss and it remains on him until actual receipt by the buyer, even
though full payment has been made and the buyer notified that the goods are at his disposal. The
underlying theory is that a merchant who is to make physical delivery at his own place continues
meanwhile to control the goods and can be expected to insure his interest in them.
The Court is also of the opinion that no bailee/bailor relationship, constructive or otherwise, existed
between the parties.

Saylor URL: http://www.saylor.org/books

Saylor.org
626

Accordingly, let judgment be entered in favor of plaintiff for the sum of $893, together with interest, costs
and disbursements.

CASE QUESTIONS

1.

What caused the loss here, through no fault of either party?

2.

What is the rationale for holding the merchant-seller liable in this circumstance?

3.

Suppose instead that Ramos had purchased the motorcycle at a garage sale from an acquaintance and the
same loss occurred. Who would bear the risk then?

18.5 Summary and Exercises
Summary

Two significant questions lurk in the background of any sale: (1) when does title pass? and (2) who must
bear the risk of loss if the goods are destroyed or damaged through no fault of either party?
In general, title passes when the buyer and the seller agree that it passes. If the buyer and the seller fail to
specify the time at which title passes, Article 2 lays down four rules: (1) under a shipment contract, title
passes when the seller places the goods with the carrier; (2) under a destination contract, title passes
when the goods are tendered at the place of delivery; (3) under a contract calling for delivery of
documents of title, title passes when the seller tenders documents of title, even if the goods are not
physically moved; and (4) when no physical delivery or exchange of documents is called for, title passes
when the contract is signed.
The buyer and the seller may also specify who must bear the risk of loss. But if they do not, Article 2 sets
out these four rules: (1) when the seller must ship by carrier but not to any particular destination, risk
passes to the buyer when the seller delivers the goods to the carrier; (2) when the goods must be
transported to a particular destination, risk passes when the carrier tenders them at that destination; (3)
if the goods are held by a bailee who has issued a negotiable document of title, risk passes when the buyer
receives the document; (4) in other cases, risk of loss turns on whether the seller is a merchant. If he is a
merchant, risk passes when the buyer receives the goods; if he is not a merchant, risk passes when the
seller tenders the goods. These rules are modified when either of the parties breaches the contract. In
general, unless the breach is cured, the risk of uninsured losses lies on the party who breached.

Saylor URL: http://www.saylor.org/books

Saylor.org
627

Either party may insure the goods if it has an insurable interest in them. The buyer has an insurable
interest in goods identified to the contract—for example, by marking them in some manner. The seller has
an insurable interest as long as he retains title or a security interest.
In fixing passage of title and risk of loss, the parties often use shorthand terminology whose meaning
must be mastered to make sense of the contract. These terms include F.O.B.; F.A.S.; ex-ship; C.I.F.; C.F.;
no arrival, no sale; sale on approval; and sale or return. Use of these terms in a contract can have a
significant effect on title and risk of loss.
Sometimes goods are sold by nonowners. A person with voidable title has the power to transfer title to a
good-faith purchaser for value. A merchant who deals in particular goods has the power to transfer all
rights of one who entrusts to him goods of the kind. And a rightful owner may be estopped by his own acts
from asserting title against an innocent purchaser.

EXERCISES

1.

Betty from Baltimore contracts to purchase one hundred purple llama figurines from Sam of Syracuse.
Sam is to send the goods by carrier and is not required to deliver them to Betty’s Boutique, their
destination. He ships them by train, which unfortunately crashes in Delaware. All the figurines are
destroyed. Whose loss is it? Why?

2.

In Exercise 1, assume that the train did not crash but that Sam’s creditors attempted to seize the goods
before their arrival. May the creditors do so? Why?

3.

Hattie’s Head Shop signed a written agreement with the Tangerine Computer Company to supply a
Marilyn, a supercomputer with bubble memory, to total up its orders and pay its foreign agents. The
contract provided that the computer was to be specially built and that Tangerine would deliver it by
carrier to Hattie’s ready to install no later than June 1. Tangerine engineers worked feverishly to comply
with the contract terms. On May 25, the computer stood gleaming in Tangerine’s shipping department.
That night, before the trucks could depart, a tornado struck the factory and destroyed the computer
intended for Hattie’s. Whose loss is it? Why?

4.

In Exercise 3, assume that the tornado did not strike but that Tangerine’s creditors attempted to seize the
computer. May they? Why?

5.

On February 18, Clancy, who was in debt, took his stereo to Lucy’s repair shop. Because Lucy and Clancy
were old friends, Lucy didn’t give him a receipt. On February 19, hounded by creditors, Clancy sold the

Saylor URL: http://www.saylor.org/books

Saylor.org
628

stereo on credit to Grover, who was to pick it up on February 21 at Lucy’s, pay Lucy the repair bill, and pay
the balance of the purchase price to Clancy. Who is entitled to the radio if, on February 20, Clancy’s
creditor appears with the sheriff to seize the stereo from Lucy? Why?
6.

Assume in Exercise 5 that, instead of the attempted seizure of the stereo by the creditor, Lucy’s shop and
the stereo are destroyed by fire on February 20. Must Grover still pay Clancy for the stereo? Why?

7.

Cleo’s Close-Outs, a wholesaler of discounted merchandise, offered Randy’s Retailers a chance to buy all
the contents of a shipment of bathtub toys just received. Cleo estimated that she had between five
hundred and six hundred rubber ducks and wrote on October 21 offering them to Randy for only one
dollar each if Randy would pick them up at Cleo’s. Randy received the letter in the mail the next day and
mailed his acceptance immediately. In the wee hours of the following morning, October 23, a fire
consumed Cleo’s warehouse, melting the ducks into an uneven soup. Assuming that Cleo was a merchant,
who bears the loss? Why?

8.

Plaintiff, a manufacturer of men’s clothing in Los Angeles, contracted to sell a variety of clothing items to
Defendant, Harrison’s clothing store in Westport, Connecticut, “F.O.B. Los Angeles.” Plaintiff delivered the
goods to Trucking Company and received a bill of lading. When the goods arrived at Defendant’s store
about two weeks later, Mrs. Harrison, Defendant’s wife, who was in charge of the store at the time,
requested the truck driver to deliver the goods inside the door of the shop. The driver refused and
ultimately drove away. The goods were lost. Defendant refused to pay for the goods and raised as a
defense that “the Plaintiff refused to deliver the merchandise into the Defendant’s place of business.”
Who wins and why?

9.

[1]

Jackson owned a number of guns and asked his friend Willard, who ran a country store, if Willard would
let Jackson display the guns in the store for sale on consignment. Willard would get some compensation
for his trouble. Willard agreed. Subsequently Willard’s creditors seized assets of the store, including the
guns. Jackson protested that they were his guns, not Willard’s, and that the latter’s creditors should keep
their hands off them. Given no other facts, who wins?

10. Plaintiff advertised his car for sale. Roberts stopped by to look at it. He took it for a short test drive,
returned to Plaintiff’s house, and said, “I like it, but my wife needs to look at it before I buy it. I’ll be back
in less than half an hour.” Roberts took the car and never returned. Plaintiff called the police, who later

Saylor URL: http://www.saylor.org/books

Saylor.org
629

found the car in a neighboring state. Defendant had bought it from Roberts, who had presented him with
forged registration papers. Plaintiff then sued Defendant to get the car back. Who wins?

SELF-TEST QUESTIONS

1.

In a sale-on-approval contract
a.

the goods are intended primarily for the buyer’s use

b.

the goods are intended primarily for resale

c.

the risk of loss is on the buyer

d.

the buyer obtains title upon receipt of the goods
As a general rule

a.

goods cannot be sold by persons with voidable title
b.

a rightful owner cannot be estopped from asserting title against an innocent purchaser

c.

a merchant cannot transfer the rights of a person who entrusts goods to him

d.

a person with voidable title has the power to transfer title to a good-faith purchaser for
value

In general, title passes
a.

to a buyer when the contract is signed
b.

when the buyer and the seller agree that it passes

c.

to a buyer when the seller receives payment for goods

d.

under none of the above conditions

When a destination contract does not specify when title is to pass, it passes
a.

when the goods are shipped
b.

when the contract is signed

c.

when the buyer pays for the goods

d.

when the seller tenders delivery

In a C.I.F. contract
a.

the seller must obtain insurance
b.

the buyer must obtain insurance

c.

the seller has fewer duties than with a C.F. contract

Saylor URL: http://www.saylor.org/books

Saylor.org
630

d.

1.

a

2.

d

3.

b

4.

d

title passes to the buyer when the seller tenders delivery

SELF-TEST ANSWERS

5.

a
[1] Ninth Street East, Ltd. v. Harrison, 259 A.2d 772 (Conn. 1968).

Saylor URL: http://www.saylor.org/books

Saylor.org
631

Chapter 19

Performance and Remedies
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What performance is expected of the seller in a sales contract

2.

What performance is expected of the buyer in a sales contract

3.

What rights and duties the buyer has if there is a nonconforming delivery

4.

How, in general, the UCC approaches remedies

5.

What the seller’s remedies are for breach by the buyer

6.

What the buyer’s remedies are for breach by the seller

7.

What excuses the UCC provides for nonperformance

In Part II, we examined contract performance and remedies under common law. In this chapter, we
examine performance and remedies under Article 2, the law of sales, of the Uniform Commercial
Code (UCC). In the next chapter, we cover special remedies for those damaged or injured by
defective products.
The parties often set out in their contracts the details of performance. These include price terms and
terms of delivery—where the goods are to be delivered, when, and how. If the parties fail to list these
terms, the rules studied in this chapter will determine the parties’ obligations: the parties may agree;
if they do not, the UCC rules kick in as the default. In any event, the parties have an obligation to act
in good faith.

19.1 Performance by the Seller

LEARNING OBJECTIVE

1.

Understand what is meant when it is said the seller has a duty to “make a timely delivery of conforming
goods.”

The Seller’s Duty in General
The general duty of the seller is this: to make a timely delivery of conforming goods.

Saylor URL: http://www.saylor.org/books

[1]

Saylor.org
632

The CISG, Article 30, says, “The seller must deliver the goods, hand over any documents
relating to them and transfer the property in the goods, as required by the contract and
this Convention.”

Analysis of the Seller’s Duty
Timing
By agreement or stipulation, the parties may fix the time when delivery is to be made by including
statements in contracts such as “Delivery is due on or before July 8” or “The first of 12 installments is due
on or before July 8.” Both statements are clear.
If the parties do not stipulate in their contract when delivery is to occur, the UCC fills the gap. Section 2309 of the UCC says, “The time for shipment or any other action under a contract if not provided for in
this Article or agreed upon shall be a reasonable time.” And what is a “reasonable time” is addressed by
comment 1 to this section:
It thus turns on the criteria as to “reasonable time” and on good faith and commercial standards
set forth in Sections 1-202, 1-203 and 2-103. It…depends on what constitutes acceptable
commercial conduct in view of the nature, purposes and circumstances of the action to be taken.
The CISG (Article 33) provides as follows:
The seller must deliver the goods
(a) if a date is fixed by or determinable from the contract, on that date;
(b) if a period of time is fixed by or determinable from the contract, at any time
within that period unless circumstances indicate that the buyer is to choose a date;
or
(c) in any other case, within a reasonable time after the conclusion of the contract.

Delivery
The parties may agree as to how delivery shall be accomplished; if they do not, the UCC fills the gap.
The CISG (Article 31) says this:
If the seller is not bound to deliver the goods at any other particular place, his
obligation to deliver consists

Saylor URL: http://www.saylor.org/books

Saylor.org
633

(a) if the contract of sale involves carriage of the goods—in handing the goods over
to the first carrier for transmission to the buyer;
(b) if, in cases not within the preceding subparagraph…in placing the goods at the
buyer’s disposal at that place [where the goods are];
(c) in other cases—in placing the goods at the buyer’s disposal at the place where
the seller had his place of business at the time of the conclusion of the contract.

By Agreement
The parties may use any language they want to agree on delivery terms.

If There Is No Agreement
If the parties do not stipulate delivery terms or if their agreement is incomplete or merely formulaic, the
UCC describes the seller’s obligations or gives meaning to the formulaic language. (Because form
contracts are prevalent, formulaic language is customary.) You recall the discussion in Chapter 18 "Title
and Risk of Loss" about when title shifts: we said title shifts when the seller has completed delivery
obligations under the contract, and we ran through how those obligations are usually expressed. A quick
review here is appropriate.
The contract may be either a shipment contract, a destination contract, or a contract where the goods are
not to be moved (being held by a bailee). In any case, unless otherwise agreed, the delivery must be at a
reasonable time and the tender (the offer to make delivery) must be kept open for a reasonable time; the
buyer must furnish facilities “reasonably suited to the receipt of the goods.”

[2]

In a shipment contract, the seller has four duties: (1) to deliver the goods to a carrier; (2) to deliver the
goods with a reasonable contract for their transportation; (3) to deliver them with proper documentation
for the buyer; and (4) to promptly notify the buyer of the shipment (UCC, Section 2-504). The contract
may set out the seller’s duties using customary abbreviations, and the UCC interprets those: “F.O.B [insert
place where goods are to be shipped from]” means “free on board”—the seller must see to it that the goods
are loaded on the vehicle of conveyance at the place of shipment. “F.A.S. [port of shipment inserted here]”
means the seller must see to it that the goods are placed along the ship on the dock ready to be loaded
(Section 2-319). Price terms include “C.I.F.,” which means the sale price includes the cost of the goods,
insurance, and freight charges, and “C. & F.,” which means the sales price includes the cost of the goods at
a cheaper unit price and freight but not insurance.
Saylor URL: http://www.saylor.org/books

[3]

If it is clear from the contract that the seller is
Saylor.org
634

supposed to ship the goods (i.e., the buyer is not going to the seller’s place to get them) but not clear
whether it is a shipment or a destination contract, the UCC presumes it is a shipment contract.

[4]

If it is a destination contract, the seller has two duties: to get the goods to the destination at the buyer’s
disposal and to provide appropriate documents of delivery.

[5]

The contract language could be “F.O.B.

[place of destination inserted here],” which obligates the seller to deliver to that specific location; “exship,” which obligates the seller to unload the goods from the vehicle of transportation at the agreed
location (e.g., load the goods onto the dock); or it could be “no arrival, no sale,” where the seller is not
liable for failure of the goods to arrive, unless she caused it.

[6]

If the goods are in the possession of a bailee and are not to be moved—and the parties don’t stipulate
otherwise—the UCC, Section 2-503 says delivery is accomplished when the seller gives the buyer a
negotiable document of title, or if none, when the bailee acknowledges the buyer’s right to take the goods.
If nothing at all is said about delivery, the place for delivery is the seller’s place of business or his
residence if he has no place of business.

[7]

Conforming Goods
As always, the parties may put into the contract whatever they want about the goods as delivered. If they
don’t, the UCC fills the gaps.

By Agreement
The parties may agree on what “conforming goods” means. An order will specify “large grade A eggs,” and
that means something in the trade. Or an order might specify “20 gross 100-count boxes No. 8 × 3/8 × 32
Phillips flathead machine screws.” That is a screw with a designated diameter, length, number of threads
per inch, and with a unique, cruciform head insert to take a particular kind of driver. The buyer might, for
example, agree to purchase “seconds,” which are goods with some flaw, such as clothes with seams not
sewed quite straight or foodstuffs past their pull date. The parties may also agree in the contract what
happens if nonconforming goods are delivered, as we’ll see later in this chapter.

If There Is No Agreement
If nothing is said in the contract about what quality of goods conform to the contract, then the UCC
default rule kicks in. The seller is to make a perfect tender: what is delivered must in every respect
conform to the contract.

[8]

And if what is delivered doesn’t conform to the contract, the buyer is not

obligated to accept the goods.
Saylor URL: http://www.saylor.org/books

Saylor.org
635

The CISG has no perfect tender rule. Article 46 provides this:
If the goods do not conform with the contract, the buyer may require delivery of
substitute goods only if the lack of conformity constitutes a fundamental breach of
contract and a request for substitute goods is made either in conjunction with
notice given under article 39 or within a reasonable time thereafter. If the goods do
not conform with the contract, the buyer may require the seller to remedy the lack
of conformity by repair, unless this is unreasonable having regard to all the
circumstances. A request for repair must be made either in conjunction with notice
given under article 39 or within a reasonable time thereafter.

Installment Contracts
Unless otherwise agreed, all goods should be delivered at one time, and no payment is due until tender.
But where circumstances permit either party to make or demand delivery in lots, Section 2-307 of the
UCC permits the seller to demand payment for each lot if it is feasible to apportion the price. What if the
contract calls for delivery in installment, and one installment is defective—is that a material breach of the
whole contract? No. Section 2-612 of the UCC says this:
(2) The buyer may reject any installment which is non-conforming if the non-conformity
substantially impairs the value of that installment and cannot be cured or if the non-conformity
is a defect in the required documents; but if the non-conformity does not fall within subsection (3)
and the seller gives adequate assurance of its cure the buyer must accept that installment.
(3) Whenever non-conformity or default with respect to one or more installments substantially
impairs the value of the whole contract there is a breach of the whole.

Cure for Improper Delivery
Failure to make a perfect tender, unless otherwise agreed, is a material breach of the sales contract.
However, before the defaulting seller is in complete default, she has a right to cure. Here’s what the UCC
says in Section 2-508:
(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for
performance has not yet expired, the seller may seasonably notify the buyer of his intention to
cure and may then within the contract time make a conforming delivery.

Saylor URL: http://www.saylor.org/books

Saylor.org
636

(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to
believe would be acceptable with or without money allowance the seller may if he seasonably
notifies the buyer have a further reasonable time to substitute a conforming tender.
Buyer orders Santa Claus candles deliverable November 5; on October 25 the goods are delivered, but
they’re not right: they’re Christmas angel candles instead. But the seller still has eleven days to cure, and
the buyer must allow that. Buyer places an order exactly the same as the first order, and the order arrives
on November 5 in the original manufacturer’s packaging, but they’re not right. “Well,” says the seller, “I
thought they’d be OK right out of the package. I’ll get the correct ones to you right away.” And the buyer
would have a duty to allow that, if “right away” is a “further reasonable time.”
Article 48 of the CISG says this:
The seller may, even after the date for delivery, remedy at his own expense any
failure to perform his obligations, if he can do so without unreasonable delay and
without causing the buyer unreasonable inconvenience or uncertainty of
reimbursement by the seller of expenses advanced by the buyer. However, the
buyer retains any right to claim damages as provided for in this Convention. If the
seller requests the buyer to make known whether he will accept performance and
the buyer does not comply with the request within a reasonable time, the seller may
perform within the time indicated in his request. The buyer may not, during that
period of time, resort to any remedy which is inconsistent with performance by the
seller.
So, again, the seller’s duty is to make a timely delivery of conforming goods. Let’s take a look now at the
buyer’s duties.

KEY TAKEAWAY

The seller’s obligation under the UCC is to make a timely delivery of conforming goods. For each element
of the duty—timely, delivery, conforming goods—the parties may agree in their contract. If they do not,
the UCC fills in default rules.

EXERCISES

1.

If the parties do not specify a time for delivery, what is the UCC’s default position?

2.

What are the seller’s obligations in an F.O.B. shipment contract? In an F.O.B. destination contract?

Saylor URL: http://www.saylor.org/books

Saylor.org
637

3.

Compare the UCC’s perfect tender rule to the common-law substantial performance doctrine.
4.

[1] Uniform Commercial Code, Sections 2-301and 2-309.

5.

[2] Uniform Commercial Code, Section 2-503.

6.

[3] Uniform Commercial Code, Section 2-320.

7.

[4] Uniform Commercial Code, Section 2-503(5).

8.

[5] Uniform Commercial Code, Section 2-503.

9.

[6] Uniform Commercial Code, Sections 2-319, 2-322, and 2-324.

10. [7] Uniform Commercial Code, Section 2-308.
11. [8] Uniform Commercial Code, Section 2-601.

19.2 Performance by Buyer

LEARNING OBJECTIVES

1.

Understand what the general duties of the buyer are.

2.

Recognize what rights the buyer has if the seller tenders a nonconforming delivery.

General Duties of Buyer
[1]

The general duty of the buyer is this: inspection, acceptance, and payment. But the buyer’s duty does not
arise unless the seller tenders delivery.

Inspection
Under Sections 2-513(1) and (2) of the Uniform Commercial Code (UCC), the buyer has a qualified right
to inspect goods. That means the buyer must be given the chance to look over the goods to determine
whether they conform to the contract. If they do not, he may properly reject the goods and refuse to pay.
The right to inspect is subject to three exceptions:
1.

The buyer waives the right. If the parties agree that payment must be made before inspection, then
the buyer must pay (unless the nonconformity is obvious without inspection). Payment under these
circumstances does not constitute acceptance, and the buyer does not lose the right to inspect and
reject later.

2. The delivery is to be made C.O.D. (cash on delivery).
3. Payment is to be made against documents of title.
Saylor URL: http://www.saylor.org/books

Saylor.org
638

If the buyer fails to inspect, or fails to discover a defect that an inspection would have revealed, he cannot
later revoke his acceptance, subject to some exceptions.

Acceptance
Acceptance is clear enough: it means the buyer takes the goods. But the buyer’s options on improper
delivery need to be examined, because that’s often a problem area.
The buyer may accept goods by words, silence, or action. Section 2-606(1) of the UCC defines acceptance
as occurring in any one of three circumstances:
1.

Words. The buyer, after a reasonable opportunity to inspect, tells the seller either that the goods
conform or that he will keep them despite any nonconformity.

2. Silence. The buyer fails to reject, after a reasonable opportunity to inspect.
3. Action. The buyer does anything that is inconsistent with the seller’s ownership, such as using the
goods (with some exceptions) or selling the goods to someone else.
Once the buyer accepts, she is obligated to pay at the contract rate and loses the right to reject the
goods.

[2]

She is stuck, subject to some exceptions.

Payment
The parties may specify in their contract what payment means and when it is to be made. If they don’t,
the UCC controls the transaction.

[3]

A Buyer’s Right on Nonconforming Delivery
Obviously if the delivery is defective, the disappointed buyer does not have to accept the goods: the buyer
may (a) reject the whole, (b) accept the whole, or (c) accept any commercial unit and reject the rest (2601, 2A-509), or (d)—in two situations—revoke an acceptance already made.

Rejection and a Buyer’s Duties after Rejection
Under UCC, Section 2-601(a), rejection is allowed if the seller fails to make a perfect tender. The rejection
must be made within a reasonable time after delivery or tender. Once it is made, the buyer may not act as
the owner of the goods. If he has taken possession of the goods before he rejects them, he must hold them
with reasonable care to permit the seller to remove them. If the buyer is a merchant, then the buyer has a
special duty to follow reasonable instructions from the seller for disposing of the rejected goods; if no
instructions are forthcoming and the goods are perishable, then he must try to sell the goods for the
Saylor URL: http://www.saylor.org/books

Saylor.org
639

seller’s account and is entitled to a commission for his efforts. Whether or not he is a merchant, a buyer
may store the goods, reship them to the seller, or resell them—and charge the seller for his services—if the
seller fails to send instructions on the goods’ disposition. Such storage, reshipping, and reselling are not
acceptance or conversion by the buyer.

Acceptance of a Nonconforming Delivery
The buyer need not reject a nonconforming delivery. She may accept it with or without allowance for the
nonconformity.

Acceptance of Part of a Nonconforming Delivery
The buyer may accept any commercial unit and reject the rest if she wants to. A commercial unit means
“such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which
materially impairs its character or value on the market or in use. A commercial unit may be a single article
(as a machine), a set of articles (as a suite of furniture or an assortment of sizes), a quantity (as a bale,
gross, or carload), or any other unit treated in use or in the relevant market as a single whole.”

[4]

Installment Sales
A contract for an installment sale complicates the answer to the question, “What right does the buyer have
to accept or reject when the seller fails to deliver properly?” (An installment contract is one calling for
delivery of goods in separate lots with separate acceptance for each delivery.) The general answer is found
in the UCC at Section 2-612, which permits the buyer to reject any nonconforming installment if the
nonconformity cannot be cured if it substantially impairs the value of that particular installment.
However, the seller may avoid rejection by giving the buyer adequate assurances that he will cure the
defect, unless the particular defect substantially impairs the value of the whole contract.
Suppose the Corner Gas Station contracts to buy 12,000 gallons of regular gasoline from Gasoline Seller,
deliverable in twelve monthly installments of 1,000 gallons on the first of each month, with a set price
payable three days after delivery. In the third month, Seller is short and can deliver only 500 gallons
immediately and will not have the second 500 gallons until midmonth. May Corner Gas reject this tender?
The answer depends on the circumstances. The nonconformity clearly cannot be cured, since the contract
calls for the full 1,000 on a particular day. But the failure to make full delivery does not necessarily impair
the value of that installment; for example, Corner Gas may know that it will not use up the 500 gallons
until midmonth. However, if the failure will leave Corner Gas short before midmonth and unable to buy
Saylor URL: http://www.saylor.org/books

Saylor.org
640

from another supplier unless it agrees to take a full 1,000 (more than it could hold at once if it also took
Seller’s 500 gallons), then Corner Gas is entitled to reject Seller’s tender.
Is Corner Gas entitled to reject the entire contract on the grounds that the failure to deliver impairs the
value of the contract as a whole? Again, the answer depends on whether the impairment was substantial.
Suppose other suppliers are willing to sell only if Corner Gas agrees to buy for a year. If Corner Gas
needed the extra gasoline right away, the contract would have been breached as whole, and Corner Gas
would be justified in rejecting all further attempted tenders of delivery from Seller. Likewise, if the spot
price of gasoline were rising so that month-to-month purchases from other suppliers might cost it more
than the original agreed price with Seller, Corner Gas would be justified in rejecting further deliveries
from Seller and fixing its costs with a supply contract from someone else. Of course, Corner Gas would
have a claim against Seller for the difference between the original contract price and what it had to pay
another supplier in a rising market (as you’ll see later in this chapter).

Revocation
A revocation of acceptance means that although the buyer has accepted and exercised ownership of the
goods, he can return the goods and get his money back. There are two circumstances in which the buyer
can revoke an acceptance if the nonconformity “substantially impairs its value to him”:
a.

[5]

if the buyer reasonably thought the nonconformity would be cured and it is not within a

reasonable time; or
b. if the acceptance was due to a latent defect that could not reasonably have been discovered before
acceptance.
Consider two examples illustrated in the next paragraph. The first deals with point a (buyer thought
nonconformity would be cured and it was not within a reasonable time), and the second gets to point b
(latent defect).
In August 1983, the Borsages purchased a furnished mobile home on the salesperson’s assertion that it
was “the Cadillac of mobile homes.” But when they moved in, the Borsages discovered defects: water
leaks, loose moldings, a warped dishwasher door, a warped bathroom door, holes in walls, defective
heating and cooling systems, cabinets with chips and holes, furniture that fell apart, mold and mildew in
some rooms, a closet that leaked rainwater, and defective doors and windows. They had not seen these
defects at the time of purchase because they looked at the mobile home at night and there were no lights
Saylor URL: http://www.saylor.org/books

Saylor.org
641

on in it. The Borsages immediately complained. Repairmen came by but left, only promising to return
again. Others did an inadequate repair job by cutting a hole in the bottom of the home and taping up the
hole with masking tape that soon failed, causing the underside of the home to pooch out. Yet more
repairmen came by but made things worse by inadvertently poking a hole in the septic line and failing to
fix it, resulting in a permanent stench. More repairmen came by, but they simply left a new dishwasher
door and countertop at the home, saying they didn’t have time to make the repairs. In June 1984, the
Borsages provided the seller a long list of uncorrected problems; in October they stopped making
payments. Nothing happened. In March 1986—thirty-one months after buying the mobile home—they
told the seller to pick up the mobile home: they revoked their acceptance and sued for the purchase price.
The defendant seller argued that the Borsages’ failure to move out of the house for so long constituted
acceptance. But they were repeatedly assured the problems would be fixed, and moreover they had no
place else to live, and no property to put another mobile home on if they abandoned the one they had. The
court had no problem validating the Borsages’ revocation of acceptance, under the section noted earlier, if
they ever had accepted it. The seller might have a right to some rental value, though.

[6]

In April 1976, Clarence Miller ordered a new 1976 Dodge Royal Monaco station wagon from plaintiff
Colonial Dodge. The car included a heavy-duty trailer package with wide tires. The evening of the day the
Millers picked up the new car, Mrs. Miller noticed that there was no spare tire. The following morning, the
defendant notified the plaintiff that he insisted on a spare tire, but when he was told there were no spare
tires available (because of a labor strike), Mr. Miller told the plaintiff’s salesman that he would stop
payment on the check he’d given them and that the car could be picked up in front of his house. He parked
it there, where it remained until the temporary registration sticker expired and it was towed by the police
to an impound yard. Plaintiff sued for the purchase price, asserting that the missing spare tire did not
“substantially impair the value of the goods to the buyer.” On appeal to the Michigan Supreme Court, the
plaintiff lost. “In this case the defendant’s concern with safety is evidenced by the fact that he ordered the
special package which included spare tires. The defendant’s occupation demanded that he travel
extensively, sometimes in excess of 150 miles per day on Detroit freeways, often in the early morning
hours.…He was afraid of a tire going flat…at 3 a.m. Without a spare, he would be helpless until morning
business hours. The dangers attendant upon a stranded motorist are common knowledge, and Mr.
Miller’s fears are not unreasonable.” The court observed that although he had accepted the car before he
Saylor URL: http://www.saylor.org/books

Saylor.org
642

discovered the nonconformity, that did not preclude revocation: the spare was under a fastened panel,
concealed from view.

[7]

KEY TAKEAWAY

The duty of the buyer in a sales contract is to inspect, accept, and pay. Failure to discover a defect that an
inspection would have revealed is a waiver of right to complain. Normally the goods are conforming and
the buyer accepts them, but upon discovery of a defect the buyer may reject the whole nonconforming
delivery, part of it (the buyer has some duties if she has possession of the rejected goods), or in some
cases reject one installment of an installment sale or, if one defective installment is serious enough to
vitiate the whole contract, the buyer may consider the contract terminated. If goods have been accepted
because the seller promised to fix defects or because the defects were latent, then the buyer may revoke
the acceptance where the nonconformity substantially impairs the value of the contract to the buyer.

EXERCISES

1.

If a buyer takes possession of goods and shortly thereafter discovers they are nonconforming, what duty
does the nonmerchant buyer have with respect to the goods? What duty does the merchant buyer have
with respect to the goods?

2.

What is the difference between rejection and revocation?

3.

Under what circumstances will a defective installment allow the buyer to reject that installment? Under
what circumstances would a defective installment allow the buyer to terminate the contract?
4.

[1] Uniform Commercial Code, Sections 2-301 and 2-513.

5.

[2] Uniform Commercial Code, Section 2-607.

6.

[3] Uniform Commercial Code, Sections 2-511 and 2-512.

7.

[4] Uniform Commercial Code, Sections 2-105 and 2A103(1).

8.

[5] Uniform Commercial Code, Section 2-608.

9.

[6] North River Homes, Inc., v. Borsage, Mississippi (1992).

10. [7] Colonial Dodge v. Miller, 362 N.W.2d 704 (Mich. 1984).

19.3 Remedies
1.

LEARNING OBJECTIVES

Understand what purpose remedies serve under the UCC.

Saylor URL: http://www.saylor.org/books

Saylor.org
643

2.

Be able to see when the parties’ agreements as to limited remedies fail under the UCC.

3.

Recognize what the seller’s remedies are.

4.

Recognize what the buyer’s remedies are.

Remedies in General
General Policy
The general policy of the Uniform Commercial Code (UCC) is to put the aggrieved party in a good position
as if the other party had fully performed—as if there had been a timely delivery of conforming goods. The
UCC provisions are to be read liberally to achieve that result if possible. Thus the seller has a number of
potential remedies when the buyer breaches, and likewise the buyer has a number of remedies when the
seller breaches.
The CISG provides, at Article 74:
Damages for breach of contract by one party consist of a sum equal to the loss,
including loss of profit, suffered by the other party as a consequence of the breach.
Such damages may not exceed the loss which the party in breach foresaw or ought
to have foreseen at the time of the conclusion of the contract, in the light of the facts
and matters of which he then knew or ought to have known, as a possible
consequence of the breach of contract.

Specifying Remedies
We have emphasized how the UCC allows people to make almost any contract they want (as long as it’s
not unconscionable). Just as the parties may specify details of performance in the contract, so they may
provide for and limit remedies in the event of breach.

[1]

The following would be a typical limitation of

remedy: “Seller’s sole obligation in the event goods are deemed defective by the seller is to replace a like
quantity of nondefective goods.” A remedy is optional unless it is expressly agreed that it is the exclusive
remedy.

[2]

But the parties are not free to eliminate all remedies. As the UCC comment to this provision puts it, “If the
parties intend to conclude a contract for sale within this Article they must accept the legal consequence
that there be at least a fair quantum of remedy for breach of the obligations or duties outlined in the

Saylor URL: http://www.saylor.org/books

Saylor.org
644

contract.” In particular, the UCC lists three exemptions from the general rule that the parties are free to
make their contract up any way they want as regards remedies:
1.

When the circumstances cause the agreed-to remedy to fail or be ineffective, the default UCC remedy
regime works instead.

[3]

2. Consequential damages may be limited or excluded unless the limitation or exclusion is
unconscionable. Limitation of consequential damages for injury to the person in the case of consumer
goods is prima facie unconscionable, but limitation of damages where the loss is commercial is not.

[4]

3. The parties may agree to liquidated damages: “Damages for breach by either party may be liquidated
in the agreement but only at an amount which is reasonable in the light of the anticipated or actual
harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of
otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void
as a penalty.”

[5]

The Code’s equivalent position on leases is interestingly slightly different. UCC 2A-

504(1) says damages may be liquidated “but only at an amount or by a formula that is reasonable in
light of the then anticipated harm caused” by the breach. It leaves out anything about difficulties of
proof or inconvenience of obtaining another adequate remedy.

Statute of Limitations
The UCC statute of limitations for breach of any sales contract is four years. The parties may “reduce the
period of limitation to not less than one year but may not extend it.”

[6]

Article 2A-506(1) is similar, but

omits the prohibition against extending the limitation. Article 2-725(2) goes on: “A cause of action accrues
when the breach occurs, regardless of the aggrieved party’s lack of knowledge of the breach. A breach of
warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future
performance of the goods and discovery of the breach must await the time of such performance the cause
of action accrues when the breach is or should have been discovered.”
Article 2A-506(2) is similar to 2-725(2).

Seller’s Remedies
Article 2 in General
Article 2-703 of the UCC lists the four things the buyer can do by way of default, and it lists—here slightly
paraphrased—the seller’s remedies (2A-523(1) is similar for leases):
Saylor URL: http://www.saylor.org/books

Saylor.org
645

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment
due on or before delivery or repudiates with respect to a part or the whole, then with respect to
any goods directly affected and, if the breach is of the whole contract, then also with respect to
the whole undelivered balance, the aggrieved seller may:
(1) withhold delivery of such goods;
(2) stop delivery by any bailee;
(3) identify to the contract conforming goods not already identified;
(4) reclaim the goods on the buyer’s insolvency;
(5) resell and recover damages;
(6) recover damages for non-acceptance or repudiation;
(7) or in a proper case recover the price;
(8) cancel.
Items (1)–(4) address the seller’s rights to deal with the goods; items (5)–(7) deal with the seller’s rights
as regards the price, and item (8) deals with the continued existence of the contract.
The CISG’s take is similar. Article 61 and following state,
If the buyer fails to perform any of his obligations under the contract or this
Convention, the seller may:…(a) require the buyer to pay the price. (b) Fix an
additional period of time of reasonable length for performance by the buyer of his
obligations; unless the seller has received notice from the buyer that he will not
perform within the period so fixed, the seller may not, during that period, resort to
any remedy for breach of contract. (c) Declare the contract avoided if the failure by
the buyer to perform any of his obligations under the contract or this Convention
amounts to a fundamental breach of contract or if the buyer does not, within the
additional period of time fixed by the seller [above], perform his obligation to pay
the price or take delivery of the goods, or if he declares that he will not do so within
the period so fixed. (d) The seller also has the right to damages.
To illustrate the UCC’s remedy provision, in this and the following section, we assume these facts:
Howard, of Los Angeles, enters into a contract to sell and ship one hundred prints of a Pieter Bruegel
painting, plus the original, to Bunker in Dallas. Twenty-five prints have already been delivered to Bunker,
Saylor URL: http://www.saylor.org/books

Saylor.org
646

another twenty-five are en route (having been shipped by common carrier), another twenty-five are
finished but haven’t yet been shipped, and the final twenty-five are still in production. The original is
hanging on the wall in Howard’s living room. We will take up the seller’s remedies if the buyer breaches
and if the buyer is insolvent.

Remedies on Breach
Bunker, the buyer, breaches the contract. He sends Howard an e-mail stating that he won’t buy and will
reject the goods if delivery is attempted. Howard has the following cumulative remedies; election is not
required.

Withhold Further Delivery
Howard may refuse to send the third batch of twenty-five prints that are awaiting shipment.

Stop Delivery
Howard may also stop the shipment. If Bunker is insolvent, and Howard discovers it, Howard would be
permitted to stop any shipment in the possession of a carrier or bailee. If Bunker is not insolvent, the UCC
permits Howard to stop delivery only of carload, truckload, planeload, or larger shipment. The reason for
limiting the right to bulk shipments in the case of noninsolvency is that stopping delivery burdens the
carrier and requiring a truck, say, to stop and the driver to find a small part of the contents could pose a
sizeable burden.

Identify to the Contract Goods in Possession
Howard could “identify to the contract” the twenty-five prints in his possession. Section 2-704(1) of the
UCC permits the seller to denote conforming goods that were not originally specified as the exact objects
of the contract, if they are under his control or in his possession at the time of the breach. Assume that
Howard had five hundred prints of the Bruegel painting. The contract did not state which one hundred of
those prints he was obligated to sell, but once Bunker breached, Howard could declare that those
particular prints were the ones contemplated by the contract. He has this right whether or not the
identified goods could be resold. Moreover, Howard may complete production of the twenty-five
unfinished prints and identify them to the contract, too, if in his “reasonable commercial judgment” he
could better avoid loss—for example, by reselling them. If continued production would be expensive and
the chances of resale slight, the seller should cease manufacture and resell for scrap or salvage value.

Saylor URL: http://www.saylor.org/books

Saylor.org
647

Resell
Howard could resell the seventy-five prints still in his possession as well as the original. As long as he
proceeds in good faith and in a commercially reasonable manner, per Section 2-706(2) and Section 2A527(3), he is entitled to recover the difference between the resale price and the contract price, plus
incidental damages (but less any expenses saved, like shipping expenses). “Incidental damages” include
any reasonable charges or expenses incurred because, for example, delivery had to be stopped, new
transportation arranged, storage provided for, and resale commissions agreed on.
The seller may resell the goods in virtually any way he desires as long as he acts reasonably. He may resell
them through a public or private sale. If the resale is public—at auction—only identified goods can be sold,
unless there is a market for a public sale of futures in the goods (as there is in agricultural commodities,
for example). In a public resale, the seller must give the buyer notice unless the goods are perishable or
threaten to decline in value speedily. The goods must be available for inspection before the resale, and the
buyer must be allowed to bid or buy.
The seller may sell the goods item by item or as a unit. Although the goods must relate to the contract, it is
not necessary for any or all of them to have exited or to have been identified at the time of breach.
The seller does not owe the buyer anything if resale or re-lease results in a profit for the buyer.

[7]

Recover Damages
The seller may recover damages equal to the difference between the market price (measured at the time
and place for tender of delivery) and the unpaid contract price, plus incidental damages, but less any
expenses saved because of the buyer’s breach. Suppose Howard’s contract price was $100 per print plus
$10,000 for the original and that the market price on the day Howard was to deliver the seventy-five
prints was $75 (plus $8,000 for the original). Suppose too that the shipping costs (including insurance)
that Howard saved when Bunker repudiated were $2,000 and that to resell them Howard would have to
spend another $750. His damages, then, would be calculated as follows: original contract price ($17,500)
less market price ($13,625) = $3,875 less $2,000 in saved expenses = $1,875 plus $750 in additional
expenses = $2,625 net damages recoverable by Howard, the seller.
The CISG puts it similarly in Article 75: “If the contract is avoided and if, in a reasonable
manner and within a reasonable time after avoidance, the buyer has bought goods in
replacement or the seller has resold the goods, the party claiming damages may recover
Saylor URL: http://www.saylor.org/books

Saylor.org
648

the difference between the contract price and the price in the substitute transaction as well
as any further damages recoverable.”
If the formula would not put the seller in as good a position as performance under the contract, then the
measure of damages is lost profits—that is, the profit that Howard would have made had Bunker taken the
original painting and prints at the contract price (again, deducting expenses saved and adding additional
[8]

expenses incurred, as well as giving credit for proceeds of any resale). This provision becomes especially
important for so-called lost volume sellers. Howard may be able to sell the remaining seventy-five prints
easily and at the same price that Bunker had agreed to pay. Then why isn’t Howard whole? The reason is
that the second buyer was not a substitute buyer but an additional one; that is, Howard would have made
that sale even if Bunker had not reneged on the contract. So Howard is still short a sale and is out a profit
that he would have made had Bunker honored the contract.

Recover the Price
Howard—the seller—could recover from Bunker for the price of the twenty-five prints that Bunker holds.
Or suppose they had agreed to a shipment contract, so that the risk of loss passed to Bunker when
Howard placed the other prints with the trucker and that the truck crashed en route and the cargo
destroyed. Howard could recover the price. Or suppose there were no market for the remaining seventyfive prints and the original. Howard could identify these prints to the contract and recover the contract
price. If Howard did resell some prints, the proceeds of the sale would have to be credited to Bunker’s
account and deducted from any judgment. Unless sold, the prints must be held for Bunker and given to
him upon his payment of the judgment.

Cancel the Contract
When Bunker repudiated, Howard could declare the contract cancelled. This would also apply if a buyer
fails to make a payment due on or before delivery. Cancellation entitles the nonbreaching party to any
remedies for the breach of the whole contract or for any unperformed balance. That is what happens when
Howard recovers damages, lost profits, or the price.

[9]

Again, the CISG is similar. Article 64 provides that the seller may declare the contract
avoided “if the failure by the buyer to perform any of his obligations under the contract or
this Convention amounts to a fundamental breach of contract; or if the buyer does not,
within the additional period of time fixed by the seller perform his obligation to pay the
Saylor URL: http://www.saylor.org/books

Saylor.org
649

price or take delivery of the goods, or if he declares that he will not do so within the period
so fixed.”
Note again that these UCC remedies are cumulative. That is, Howard could withhold future
delivery and stop delivery en route, and identify to the contract goods in his
possession, and resell, and recover damages, and cancel.

Remedies on Insolvency
The remedies apply when the buyer breaches the contract. In addition to those remedies, the seller has
remedies when he learns that the buyer is insolvent, even if the buyer has not breached. Insolvency
results, for example, when the buyer has “ceased to pay his debts in the ordinary course of business,” or
the buyer “cannot pay his debts as they become due.”

[10]

Upon learning of Bunker’s insolvency, Howard could refuse to deliver the remaining prints, unless Bunker
pays cash not only for the remaining prints but for those already delivered. If Howard learned of Bunker’s
insolvency within ten days of delivering the first twenty-five prints, he could make a demand to reclaim
them. If within three months prior to delivery, Bunker had falsely represented that he was solvent, the
ten-day limitation would not cut off Howard’s right to reclaim. If he does seek to reclaim, Howard will lose
the right to any other remedy with respect to those particular items. However, Howard cannot reclaim
goods already purchased from Bunker by a customer in the ordinary course of business. The customer
does not risk losing her print purchased several weeks before Bunker has become insolvent.

[11]

In the lease situation, of course, the goods belong to the lessor—the lessor has title to them—so the lessor
can repossess them if the lessee defaults.

[12]

Buyer’s Remedies
In this section, let us assume that Howard, rather than Bunker, breaches, and all other circumstances are
the same. That is, Howard had delivered twenty-five prints, twenty-five more were en route, the original
painting hung in Howard’s living room, another twenty-five prints were in Howard’s factory, and the final
twenty-five prints were in production.

Saylor URL: http://www.saylor.org/books

Saylor.org
650

In General
The buyer can do the following three things by way of defaulting: repudiate the contract, fail to deliver the
goods, or deliver or tender nonconforming goods. Section 2-711 of the UCC provides the following
remedies for the buyer:
Where the seller fails to make delivery or repudiates, or the buyer rightfully rejects or justifiably
revokes, then with respect to any goods involved, and with respect to the whole if the breach goes
to the whole contract, the buyer may
(1) cancel the contract, and
(2) recover as much of the price as has been paid; and
(3) “cover” and get damages; and
(4) recover damages for nondelivery.
Where the seller fails to deliver or repudiates, the buyer may also:
(5) if the goods have been identified recover them; or
(6) in a proper case obtain specific performance or
(7) replevy the goods.
On rightful rejection or justifiable revocation of acceptance, a buyer:
(8) has a security interest in goods in his possession or control for any payments made on their
price and any expenses reasonably incurred in their inspection, receipt, transportation, care and
custody and may hold such goods and resell them in like manner as an aggrieved seller.
If the buyer has accepted non-conforming goods and notified seller of the non-conformity, buyer
can
(9) recover damages for the breach;

[13]

and in addition the buyer may
(10) recover incidental damages and
(11) recover consequential damages.

[14]

Thus the buyer’s remedies can be divided into two general categories: (1) remedies for goods that the
buyer does not receive or accept, when he has justifiably revoked acceptance or when the seller
repudiates, and (2) remedies for goods accepted.
The CISG provides similar remedies at Articles 45–51:
Saylor URL: http://www.saylor.org/books

Saylor.org
651

If the seller fails to perform any of his obligations under the contract, buyer may (1)
declare the contract avoided if the seller’s breach is fundamental; or (2) require
performance by the seller of his obligations unless the buyer has resorted to a
remedy which is inconsistent with this requirement; (3) require delivery of
substitute goods if the non-conformity constitutes a fundamental breach of
contract; (4) may require the seller to remedy the lack of conformity by repair,
unless this is unreasonable having regard to all the circumstances; (5) may fix an
additional period of time of reasonable length for performance by the seller of his
obligations and unless the buyer has received notice from the seller that he will not
perform within the period so fixed, the buyer may not, during that period, resort to
any remedy for breach of contract; (6) in case of non-conforming delivery, reduce
the price in the same proportion as the value that the goods actually delivered had
at the time of the delivery bears to the value that conforming goods would have had
at that time.

Goods Not Received
The UCC sets out buyer’s remedies if goods are not received or if they are rightfully rejected or acceptance
is rightfully revoked.

Cancel
If the buyer has not yet received or accepted the goods (or has justifiably rejected or revoked acceptance
because of their nonconformity), he may cancel the contract and—after giving notice of his cancellation—
he is excused from further performance.

[15]

Recover the Price
Whether or not the buyer cancels, he is entitled to recover the price paid above the value of what was
accepted.

Cover
In the example case, Bunker—the buyer—may “cover” and have damages: he may make a good-faith,
reasonable purchase of substitute goods. He may then recover damages from the seller for the difference
between the cost of cover and the contract price. This is the buyer’s equivalent of the seller’s right to resell.

Saylor URL: http://www.saylor.org/books

Saylor.org
652

Thus Bunker could try to purchase seventy-five additional prints of the Bruegel from some other
manufacturer. But his failure or inability to do so does not bar him from any other remedy open to him.

Sue for Damages for Nondelivery
Bunker could sue for damages for nondelivery. Under Section 2-713 of the UCC, the measure of damages
is the difference between the market price at the time when the buyer learned of the breach and the
contract price (plus incidental damages, less expenses saved). Suppose Bunker could have bought
seventy-five prints for $125 on the day Howard called to say he would not be sending the rest of the order.
Bunker would be entitled to $1,875—the market price ($9,375) less the contract price ($7,500). This
remedy is available even if he did not in fact purchase the substitute prints. Suppose that at the time of
breach, the original painting was worth $15,000 (Howard having just sold it to someone else at that
price). Bunker would be entitled to an additional $5,000, which would be the difference between his
contract price and the market price.
For leases, the UCC, Section 2A-519(1), provides the following: “the measure of damages for non-delivery
or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value,
as of the date of the default, of the then market rent minus the present value as of the same date of the
original rent, computed for the remaining lease term of the original lease agreement, together with
incidental and consequential damages, less expenses saved in consequence of the lessor’s default.”

Recover the Goods
If the goods are unique—as in the case of the original Bruegel—Bunker is entitled to specific
performance—that is, recovery of the painting. This section is designed to give the buyer rights
comparable to the seller’s right to the price and modifies the old common-law requirement that courts will
not order specific performance except for unique goods. It permits specific performance “in other proper
circumstances,” and these might include particular goods contemplated under output or requirements
contracts or those peculiarly available from one market source.

[16]

Even if the goods are not unique, the buyer is entitled to replevy them if they are identified to the contract
and after good-faith effort he cannot recover them. Replevin is the name of an ancient common-law action
for recovering goods that have been unlawfully taken; in effect it is not different from specific
performance, and the UCC makes no particular distinction between them in Section 2-716. Section 2A-521

Saylor URL: http://www.saylor.org/books

Saylor.org
653

holds the same for leases. In our case, Bunker could replevy the twenty-five prints identified and held by
Howard.
Bunker also has the right to recover the goods should it turn out that Howard is insolvent. Under UCC,
Section 2-502, if Howard were to become insolvent within ten days of the day on which Bunker pays the
first installment of the price due, Bunker would be entitled to recover the original and the prints, as long
as he tendered any unpaid portion of the price.
For security interest in goods rightfully rejected, if the buyer rightly rejects nonconforming goods or
revokes acceptance, he is entitled to a security interest in any goods in his possession. In other words,
Bunker need not return the twenty-five prints he has already received unless Howard reimburses him for
any payments made and for any expenses reasonably incurred in their inspection, receipt, transportation,
care, and custody. If Howard refuses to reimburse him, Bunker may resell the goods and take from the
proceeds the amount to which he is entitled.

[17]

Goods Accepted
The buyer does not have to reject nonconforming goods. She may accept them anyway or may effectively
accept them because the time for revocation has expired. In such a case, the buyer is entitled to remedies
as long as she notifies the seller of the breach within a reasonable time.

[18]

In our example, Bunker can

receive three types of damages, all of which are outlined here.

Compensatory Damages
Bunker may recover damages for any losses that in the ordinary course of events stem from the seller’s
breach. Suppose Howard had used inferior paper that was difficult to detect, and within several weeks of
acceptance the prints deteriorated. Bunker is entitled to be reimbursed for the price he paid.

Consequential Damages
Bunker is also entitled to consequential damages.

[19]

These are losses resulting from general or particular

requirements of the buyer’s needs, which the seller had reason to know and which the buyer could not
reasonably prevent by cover or otherwise. Suppose Bunker is about to make a deal to resell the twenty-five
prints that he has accepted, only to discover that Howard used inferior ink that faded quickly. Howard
knew that Bunker was in the business of retailing prints and therefore he knew or should have known that
one requirement of the goods was that they be printed in long-lasting ink. Because Bunker will lose the
resale, he is entitled to the profits he would have made. (If Howard had not wished to take the risk of
Saylor URL: http://www.saylor.org/books

Saylor.org
654

paying for consequential damages, he could have negotiated a provision limiting or excluding this
remedy.) The buyer has the burden or proving consequential damages, but the UCC does not require
mathematical precision. Suppose customers come to Bunker’s gallery and sneer at the faded colors. If he
can show that he would have sold the prints were it not for the fading ink (perhaps by showing that he had
sold Bruegels in the past), he would be entitled to recover a reasonable estimate of his lost profits.
In De La Hoya v. Slim’s Gun Shop the plaintiff purchased a handgun from the defendant, a properly
licensed dealer. While the plaintiff was using it for target shooting, he was questioned by a police officer,
who traced the serial number of the weapon and determined that—unknown to either the plaintiff or the
defendant—it had been stolen. The plaintiff was arrested for possession of stolen property and incurred,
in 2010 dollars, $3,000 in attorney fees to extricate himself from the criminal charges. He sued the
defendant for breach of the implied warranty of title and was awarded the amount of the attorney fees as
consequential damages. On appeal the California court held it foreseeable that the plaintiff would get
arrested for possessing a stolen gun, and “once the foreseeability of the arrest is established, a natural and
usual consequence is that the [plaintiff] would incur attorney’s fee.”

[20]

Compare with In re Stem in the

exercises later in this chapter.

Incidental Damages
Section 2-715 of the UCC allows incidental damages, which are “damages resulting from the seller’s
breach including expenses reasonably incurred in inspection, receipt, transportation and care and custody
of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection
with effecting cover and any other reasonable expense incident to the delay or other breach.” Section 2A520(1) of the UCC is similar for leases.

KEY TAKEAWAY

Parties to a contract for the sale of goods may specify what the remedies will be in case of breach. They
may limit or exclude remedies, but the UCC insists that there be some remedies; if the parties agree to
liquidated damages, the amount set cannot be a penalty.
If the parties do not agree to different remedies for the seller in case the buyer defaults, the UCC sets out
remedies. As to the seller’s obligation, he may cancel the contract. As to the goods, he may withhold or
stop delivery, identify conforming goods to the contract, or reclaim goods upon the buyer’s insolvency. As
to money, he may resell and recover damages or lost profits and recover the price. Unless they are
Saylor URL: http://www.saylor.org/books

Saylor.org
655

inconsistent, these remedies are cumulative. The point of the range of remedies is, as much as possible, to
put the nonbreaching seller in the position she would have been in had there been no breach. The
aggrieved lessor is entitled to similar remedies as the seller.
The UCC also provides a full panoply of remedies available to a buyer if the seller fails to deliver goods or if
the buyer rightfully rejects them or revokes her acceptance. As to the buyer’s obligations, she may cancel
the contract. As to the goods, she may claim a security interest in those rightfully rejected, recover goods
identified if the seller is insolvent, or replevy or seek specific performance to get goods wrongfully
withheld. As to money, she may recover payments made or cover and recover damages for nondelivery. If
the buyer accepts nonconforming goods, she is entitled to damages for breach of warranty. These
remedies are cumulative, so the aggrieved buyer may pursue any of them, unless the remedies are
mutually exclusive. The Article on leases provides basically the same remedies for the aggrieved lessee
(UCC 2A 520–523).

EXERCISES

1.

What are the four things a breaching seller could do to cause the buyer grief, commercially speaking?

2.

If the buyer breaches, what rights does the seller have in regard to the goods?

3.

In regard to the money owed to her?

4.

In regard to the continued existence of the contract?

5.

What are the four things a breaching buyer could do to cause the seller grief, commercially speaking?

6.

If the seller breaches, what rights does the buyer have in regard to the goods?

7.

In regard to the money owed to him?

8.

In regard to the continued existence of the contract?
9.

[1] Uniform Commercial Code, Sections 2-719(1) and 2A-503(1).

10. [2] Uniform Commercial Code, Sections 2-719(1)(b) and 2A-503(2).
11. [3] Uniform Commercial Code, Sections 2-719(2) and 2A-503(2).
12. [4] Uniform Commercial Code, Sections 2-719(3) and 2A-503(2).
13. [5] Uniform Commercial Code, Section 2-718.
14. [6] Uniform Commercial Code, Section 2-725.
15. [7] Uniform Commercial Code, Sections 2-706 and 2A-527.
16. [8] Uniform Commercial Code, Section 2-708(2); Section 2A-528(2) is similar.
Saylor URL: http://www.saylor.org/books

Saylor.org
656

17. [9] Uniform Commercial Code, Sections 2-703(f) and 2A-524(1)(a).
18. [10] Uniform Commercial Code, Section 1-201(23).
19. [11] Uniform Commercial Code, Section 2-702 (3).
20. [12] Uniform Commercial Code, Section 2A-525(2).
21. [13] Uniform Commercial Code, Section 2-714.
22. [14] Uniform Commercial Code, Section 2-715.
23. [15] Uniform Commercial Code, Sections 2-711(1), 2-106, 2A-508(1)(a), and 2A-505(1).
24. [16] Uniform Commercial Code, Sections 2-716(1) and 2A-521(1).
25. [17] Uniform Commercial Code, Sections 2-711(3), 2-706, 2A-508(5), and 2A-527(5).
26. [18] Uniform Commercial Code, Sections 2-714(1) and 2A-519(3).
27. [19] Uniform Commercial Code, Sections 2-714(3), 2-715, and 2A-519(3).
28. [20] De La Hoya v. Slim’s Gun Shop, 146 Cal. Rptr. 68 (Super. 1978).

19.4 Excuses for Nonperformance

LEARNING OBJECTIVES

1.

Recognize how parties are discharged if the goods are destroyed.

2.

Determine what defenses are valid when it becomes very difficult or impossible to perform.

3.

Understand the UCC’s position on the right to adequate assurances and anticipatory repudiation.

In contracts for the sale of goods, as in common law, things can go wrong. What then?

Casualty to Identified Goods
As always, the parties may agree what happens if the goods are destroyed before delivery. The default is
Sections 2-613 and 2A-221(a) of the Uniform Commercial Code (UCC). The UCC says that “where the
contract requires for its performance goods identified when the contract is made, and the goods suffer
casualty without fault of either party before the risk of loss passes to the buyer,…then (a) if the loss is total
the contract is avoided; and (b) if the loss is partial the buyer may nevertheless accept them with due
allowance for the goods’ defects.” Thus if Howard ships the original Bruegel to Bunker but the painting is
destroyed, through no fault of either party, before delivery occurs, the parties are discharged. If the frame
is damaged, Bunker could, if he wants, take the painting anyway, but at a discount.
Saylor URL: http://www.saylor.org/books

Saylor.org
657

The UCC’s Take on Issues Affecting “Impossibility”
Although this matter was touched on in Chapter 15 "Discharge of Obligations", it is appropriate to
mention briefly again the UCC’s treatment of variations on the theme of “impossibility.”

Impracticability
Sections 2-614(1) and 2A-404(1) of the UCC require reasonable substitution for berthing, loading, and
unloading facilities that become unavailable. They also require reasonable substitution for transportation
and delivery systems that become “commercially impracticable”; if a practical alternative exists,
“performance must be tendered and accepted.” If Howard agreed to send the prints by rail, but a critical
railroad bridge is unusable and no trains can run, delivery by truck would be required.
Section 2-615 of the UCC says that the failure to deliver goods is not a breach of the seller’s duty “if
performance as agreed has become impracticable by the occurrence of a contingency the non-occurrence
of which was a basic assumption on which the contract was made or by compliance in good faith with any
applicable foreign or domestic government regulation or order whether or not it later proves to be
invalid.” Section 2A-405(b) of the UCC is similar for leases.
The CISG provides something similar at Article 79: “A party is not liable for a failure to
perform any of his obligations if he proves that the failure was due to an impediment
beyond his control and that he could not reasonably be expected to have taken the
impediment into account at the time of the conclusion of the contract or to have avoided or
overcome it or its consequences.”

Right to Adequate Assurances of Performance
Section 2-609, Comment 1, of the UCC observes that “the essential purpose of a contract…is actual
performance [but] a continuing sense of reliance and security that the promised performance will be
forthcoming when due is an important feature of the bargain.” Thus the UCC says that if one party has
“reasonable grounds for insecurity arise…either party may in writing demand adequate assurance and
until he receives such assurance may if commercially reasonable suspend [his own] performance[.]”
The CISG has a similar take at Article 71: “A party may suspend the performance of his
obligations if, after the conclusion of the contract, it becomes apparent that the other party
will not perform a substantial part of his obligations. A party suspending performance,
Saylor URL: http://www.saylor.org/books

Saylor.org
658

whether before or after dispatch of the goods, must immediately give notice of the
suspension to the other party and must continue with performance if the other party
provides adequate assurance of his performance.”

Anticipatory Repudiation
Obviously if a person repudiates the contract it’s clear she will not perform, but what if she repudiates
before time for performance is due? Does the other side have to wait until nonperformance actually
happens, or can he sue in anticipation of the other’s default? Sections 2-610 and 2A-402 of the UCC say
the aggrieved party can do either: wait for performance or “resort to any remedy for breach.” Under the
UCC, Sections 2-611 and 2A-403, the one who has anticipatorily repudiated can “retract his repudiation
unless the aggrieved party has since the repudiation cancelled or materially changed his position[.]”
Suppose that Howard has cause to suspect that if he does deliver the goods, Bunker won’t pay. Howard
may write to Bunker and demand—not request—assurances of adequate performance. If such assurances
are not adequately forthcoming, Howard may assume that Bunker has repudiated the contract and have
remedies.
Article 72 of the CISG is pretty much the same: “If prior to the date for performance of the
contract it is clear that one of the parties will commit a fundamental breach of contract, the
other party may declare the contract avoided.”

KEY TAKEAWAY

If, through no fault of either party, the goods are destroyed before the risk of loss has passed from the
seller to the buyer, the parties are both discharged. If the expected means of performance is impossible,
but an alternative is available, the alternative must be utilized. If performance becomes impracticable
because of an unexpected contingency, failure to deliver the goods is excused. But a party who has
concerns whether the other side will perform is entitled to adequate assurances of performance; if they
are not forthcoming, the worried party may suspend performance. Where a party repudiates a contract
before performance is due, the other side may sue immediately (anticipatory repudiation) or may wait
until the time performance comes due and then sue.

EXERCISES

1.

Suppose Plaintiff sues Defendant for breach of contract, and Defendant successfully raises an excuse for
nonperformance. What liability does Defendant have now?

Saylor URL: http://www.saylor.org/books

Saylor.org
659

2.

The contract read that the goods would be “shipped F.O.B. Seattle, by Burlington Northern Rail to the
buyer in Vancouver, B.C.” Due to heavy rain and mudslides, the rail line between Seattle and points north
was impassable. Buyer insists Seller is obligated to send the goods by motor truck; Seller insists her
performance has become impossible or at least that shipment must await the rail-line clearance. Who is
correct? Explain.

3.

Buyer manufactured ceramic insulators and ordered the dies into which the liquid ceramic would be
poured for hardening and finishing from Seller, to be delivered April 15. The first test batch of a dozen
dies arrived on February 15; these dies were defective. Buyer wrote inquiring whether the defects could
be remedied in time for the final delivery. Seller responded, “We are working to address the problems
here.” Buyer again inquired; Seller responded, “As I said, we are working on the problems.” Buyer fretted
that the deadline—two months in the future—would not be met. What remedy, if any, does Buyer have
now?

19.5 Cases
Limitations of Remedy Results in No Remedy
Hartzell v. Justus Co., Inc.
693 F.2d 770 (8th Cir. S.D. 1982)
Arnold, J.
This is a diversity case arising out of the purchase by Dr. Allan Hartzell of Sioux Falls, South Dakota, of a
log home construction kit manufactured by the defendant Justus Homes. Dr. Hartzell purchased the
package in 1977 for $38,622 [about $135,000 in 2010 dollars] from Del Carter, who was Justus Homes’
dealer for the Sioux Falls area. He also hired Carter’s construction company, Natural Wood Homes, to
build the house. Hartzell, who testified that the home eventually cost about $150,000, was dissatisfied
with the house in many respects. His chief complaints were that knotholes in the walls and ceiling leaked
rain profusely, and that the home was not weather tight because flashings were not included in the roofing
materials and because the timbers were not kiln-dried and therefore shrank. He also complained that an
undersized support beam, which eventually cracked, was included in the package. This latter defect was
alleged to have resulted in cracks in the floor and inside doors that would not close. Hartzell further
alleged that these structural defects were only partially remediable, and that the fair market value of the
Saylor URL: http://www.saylor.org/books

Saylor.org
660

house was reduced even after all practicable repairs had been made. Alleging breach of implied and
express warranties and negligence, he sought damages for this loss in value and for the cost of repairs.
After a two-day trial, the jury returned a plaintiff’s verdict for $34,794.67.
Justus Homes contends the District Court erred in failing to instruct the jury on a limitation-of-remedies
clause contained in its contract with the plaintiff. The defendants rely on Clause 10c of the contract, which
says Justus will repair or replace defective materials, and Clause 10d, which states that this limited
repair or replacement clause is the exclusive remedy available against Justus[emphasis added]. These
agreements, Justus asserts, are valid under the Uniform Commercial Code 2-719(1). Section 2-719(1)
states:
(1) Subject to the provisions of subsections (2) and (3) of this section and of § 57A-2-718 on
liquidation and limitation of damages,
(a) The agreement may provide for remedies in addition to or in substitution for those provided
in this chapter and may limit or alter the measure of damages recoverable under this chapter, as
by limiting the buyer’s remedies to return of the goods and repayment of the price or to repair
and replacement of nonconforming goods or parts; and
(b) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be
exclusive, in which case it is the sole remedy.
Subsection (1) of section 2-719 is qualified by subsection (2): “Where circumstances cause an exclusive or
limited remedy to fail of its essential purpose, remedy may be had as provided in this title.”…
The jury’s verdict for the plaintiff in an amount almost exactly equal to the plaintiff’s evidence of cost of
repairs plus diminution in market value means it must have found that the structural defects were not
entirely remediable. Such a finding necessarily means that the limited warranty failed of its essential
purpose.
Two of our recent cases support this conclusion. In Soo Line R.R. v. Fruehauf Corp., 547 F.2d 1365 (8th
Cir.1977), the defendant claimed, relying on a limitation-of-remedies clause similar to the one involved
here, that the plaintiff’s damages should be limited to the reasonable cost of repairing the railroad cars
that plaintiff had bought from defendant. The jury verdict included, among other things, an award for the
difference between the value of the cars as actually manufactured, and what they would have been worth if
they had measured up to the defendant’s representations. This Court affirmed the verdict for the larger
Saylor URL: http://www.saylor.org/books

Saylor.org
661

amount. We held, construing the Minnesota U.C.C., which is identical to § 2-719 as adopted in South
Dakota, that the limitation-of-remedies clause was ineffective because the remedy as thus limited failed of
its essential purpose. The defendant, though called upon to make the necessary repairs, had refused to do
so, and the repairs as performed by the plaintiff itself “did not fully restore the cars to totally acceptable
operating conditions.”
Here, Justus Homes attempted to help with the necessary repairs, which is more than Fruehauf did in
the Soo Line case, but after the repairs had been completed the house was still, according to the jury
verdict, not what Justus had promised it would be. The purpose of a remedy is to give to a buyer what the
seller promised him—that is, a house that did not leak. If repairs alone do not achieve that end, then to
limit the buyer’s remedy to repair would cause that remedy to fail of its essential purpose.…
An analogous case is Select Pork, Inc. v. Babcock Swine, Inc. [Citation], applying § 2-719 as adopted in
Iowa. The defendant had promised to deliver to plaintiff certain extraordinary pigs known as Midwestern
Gilts and Meatline Boars. Instead, only ordinary pigs were delivered. Plaintiff sued for breach of warranty,
and defendant claimed that its damages, if any, should be limited to a return of the purchase price by an
express clause to that effect in the contract. The District Court held that the clause was unenforceable
because it was unconscionable, see § 2-719(3), and because it failed of its essential purpose. We
affirmed,…“Having failed to deliver the highly-touted special pigs, defendants may not now assert a
favorable clause to limit their liability.” So here, where the house sold was found by the jury to fall short of
the seller’s promises, and where repairs could not make it right, defendant’s liability cannot be limited to
the cost of repairs. If the repairs had been adequate to restore the house to its promised condition, and if
Dr. Hartzell had claimed additional consequential damages, for example, water damage to a rug from the
leaky roof, the limitation-of-remedies clause would have been effective. But that is not this case.
There was no double recovery here: the verdict was not for cost of repair plus the entire decrease in
market value, but rather for cost of repair plus the decrease in market value that still existed after all the
repairs had been completed.
[T]he evidence in the record all demonstrate[s] that the repair or replacement clause was a failure under
the circumstances of this case. Some of the house’s many problems simply could not be remedied by
repair or replacement. The clause having failed of its essential purpose, that is, effective enjoyment of
implied and express warranties, the plaintiff was entitled, under UCC § 2-719(2), to any of the buyer’s
Saylor URL: http://www.saylor.org/books

Saylor.org
662

remedies provided by the Code. Among these remedies are consequential damages as provided in §§ 2-714
and 2-715(2).…
The judgment is affirmed.

CASE QUESTIONS

1.

What did the seller here limit itself to do in case of defects? What was the limitation of remedy?

2.

Did Justus Homes disclaim implied and expressed warranties with its contract language regarding
limitation of remedies?

3.

Was the essential purpose of the limitation of remedy to protect the party benefiting from it—here, the
seller of the log home kit—or was the essential purpose of the limitation of remedy, as the court said,
“effective enjoyment of implied and expressed warranties”?

4.

In a part of the opinion excised, the court wrote, “A finding of unconscionability is, as a matter of logic,
simply unnecessary in cases where § 2-719(2) applies.” Would it be easier simply to say that the limitation
of liability here was unconscionable?

Cure for Improper Delivery
Wilson v. Scampoli
228 A.2d 848 (D.C. App. 1967)
Myers, J.
This is an appeal from an order of the trial court granting rescission of a sales contract for a color
television set and directing the return of the purchase price plus interest and costs.
Appellee [Mrs. Kolley’s father] purchased the set in question on November 4, 1965, paying the total
purchase price in cash. The transaction was evidenced by a sales ticket showing the price paid and
guaranteeing ninety days’ free service and replacement of any defective tube and parts for a period of one
year. Two days after purchase the set was delivered and uncrated, the antennae adjusted and the set
plugged into an electrical outlet to “cook out.” When the set was turned on however, it did not function
properly, the picture having a reddish tinge. Appellant’s delivery man advised the buyer’s daughter, Mrs.
Kolley, that it was not his duty to tune in or adjust the color but that a service representative would shortly
call at her house for that purpose. After the departure of the delivery men, Mrs. Kolley unplugged the set
and did not use it.
Saylor URL: http://www.saylor.org/books

Saylor.org
663

On November 8, 1965, a service representative arrived, and after spending an hour in an effort to
eliminate the red cast from the picture advised Mrs. Kolley that he would have to remove the chassis from
the cabinet and take it to the shop as he could not determine the cause of the difficulty from his
examination at the house. He also made a written memorandum of his service call, noting that the
television ‘\”Needs Shop Work (Red Screen).” Mrs. Kolley refused to allow the chassis to be removed,
asserting she did not want a ‘repaired’ set but another ‘brand new’ set. Later she demanded the return of
the purchase price, although retaining the set. Appellant refused to refund the purchase price, but
renewed his offer to adjust, repair, or, if the set could not be made to function properly, to replace it.
Ultimately, appellee instituted this suit against appellant seeking a refund of the purchase price. After a
trial, the court ruled that “under the facts and circumstances the complaint is justified. Under the equity
powers of the Court I will order the parties put back in their original status, let the $675 [about $4500 in
2010 dollars] be returned, and the set returned to the defendant.”
Appellant does not contest the jurisdiction of the trial court to order rescission in a proper case, but
contends the trial judge erred in holding that rescission here was appropriate. He argues that he was
always willing to comply with the terms of the sale either by correcting the malfunction by minor repairs
or, in the event the set could not be made thereby properly operative, by replacement; that as he was
denied the opportunity to try to correct the difficulty, he did not breach the contract of sale or any
warranty thereunder, expressed or implied.
[The District of Columbia UCC 2-508] provides:
(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for
performance has not yet expired, the seller may seasonably notify the buyer of his intention to
cure and may then within the contract time make a conforming delivery.
(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to
believe would be acceptable with or without money allowance the seller may if he seasonably
notifies the buyer have a further reasonable time to substitute a conforming tender.
…
Removal of a television chassis for a short period of time in order to determine the cause of color
malfunction and ascertain the extent of adjustment or correction needed to effect full operational
efficiency presents no great inconvenience to the buyer. In the instant case, appellant’s expert witness
Saylor URL: http://www.saylor.org/books

Saylor.org
664

testified that this was not infrequently necessary with new televisions. Should the set be defective in
workmanship or parts, the loss would be upon the manufacturer who warranted it free from mechanical
defect. Here the adamant refusal of Mrs. Kolley, acting on behalf of appellee, to allow inspection essential
to the determination of the cause of the excessive red tinge to the picture defeated any effort by the seller
to provide timely repair or even replacement of the set if the difficulty could not be corrected. The cause of
the defect might have been minor and easily adjusted or it may have been substantial and required
replacement by another new set—but the seller was never given an adequate opportunity to make a
determination.
We do not hold that appellant has no liability to appellee, but as he was denied access and a reasonable
opportunity to repair, appellee has not shown a breach of warranty entitling him either to a brand new set
or to rescission. We therefore reverse the judgment of the trial court granting rescission and directing the
return of the purchase price of the set.
Reversed.

CASE QUESTIONS

1.

Why did the seller “have reasonable grounds to believe [the television] would be acceptable”?

2.

What did Mrs. Kolley want?

3.

Does this case require a buyer to accept patchwork goods or substantially repaired articles in lieu of
flawless merchandise?

Seller’s Remedies When Buyer Defaults
Santos v. DeBellis
901 N.Y.S.2d 457 (N.Y. Sup.App. 2010)
Molia, J.
On March 1, 2008 and March 11, 2008, plaintiff made payments to defendant of $3,000 each, in
connection with the purchase of a mobile home located in Fort Pierce, Florida. Thereafter, on March 13,
2008, plaintiff and defendant signed an agreement which had been prepared by defendant. The
agreement described the subject property by its location, recorded the fact that plaintiff had paid
defendant deposits totaling $6,000, set forth a closing date of March 25, 2008, and specified that “the
remaining $27,000.00” was payable at closing to defendant by a guaranteed financial instrument.
Saylor URL: http://www.saylor.org/books

Saylor.org
665

Plaintiff never paid the outstanding balance and brought this action to recover the $6,000 deposit she
paid to defendant. Following a nonjury trial, judgment was awarded in favor of defendant dismissing the
complaint.
Because the sale of a mobile home constitutes a contract for the sale of goods rather than of real property
[Citations], the parties’ agreement was governed by the Uniform Commercial Code. The agreement, which
was made after plaintiff had made the two $3,000 “deposit” payments, constituted a memorandum in
confirmation of an oral agreement and, even though it omitted some terms, was sufficient to satisfy the
statute of frauds [Citations].
Section 2-718 of the Uniform Commercial Code specifies that in the absence of a contractual provision
with respect to the liquidation or limitation of damages and the return of deposits,
(2) Where the seller justifiably withholds delivery of goods because of the buyer’s breach, the
buyer is entitled to restitution of any amount by which the sum of his payments exceeds…
(b) [in the absence of contractually fixed terms] twenty per cent of the value of the total
performance for which the buyer is obligated under the contract or $500, whichever is smaller.
(3) The buyer’s right to restitution under subsection (2) is subject to offset to the extent that the
seller establishes
(a) a right to recover damages under the provisions of this Article other than subsection (1), and
(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of
the contract.
Here, notwithstanding the fact that plaintiff, as buyer, had breached the contract, defendant failed to
demonstrate any damages resulting therefrom; nor did defendant establish that plaintiff had received any
benefits directly or indirectly by reason of the parties’ agreement (see UCC 2-718[3]). Therefore, pursuant
to UCC 2-718(2), plaintiff was entitled to the return of all but $500 of her deposit.
The order of the District Court dismissing the complaint is accordingly reversed, and judgment is awarded
to plaintiff in the principal sum of $5,500.

CASE QUESTIONS

1.

If the plaintiff had been a dealer in mobile homes and the unit here had been part of his inventory, he
would be entitled to claim lost profits on the sale of one unit. Here, apparently, the plaintiff seller was a
private party. Why was he not entitled to any damages greater than $500?

Saylor URL: http://www.saylor.org/books

Saylor.org
666

2.

New York adopted the UCC in 1964. Five hundred dollars in 1964 would be worth about $3,500 in 2010.
Why isn’t the change in the dollar’s value recognized here?

Buyer’s Remedies When Seller Breaches
[Note: this case is slightly edited by the authors.]
Furlong v. Alpha Chi Omega Sorority
657 N.E.2d 866 (Ohio Mun. 1993)
Bachman, J.
In late September through mid-October 1992, plaintiff Johnathan James Furlong (“Furlong”) contacted
defendant Alpha Chi Omega Sorority (“AXO”), by phoning the chairperson of its social committee, Emily
Lieberman (“Emily”), between a dozen and a dozen and a half times.
Ultimately (about the first week in October), Furlong received Emily’s order for one hundred sixty-eight
imprinted sweaters at $21.50 each (plus one free sweater) for delivery on Friday, October 23, 1992, so as
to arrive in time for AXO’s Midnight Masquerade III on the evening of Saturday, October 24, 1992.
The price was to be $3,612, [about $5600 in 2010 dollars] payable as follows: $2,000 down payment
when the contract was made, and $1,612 balance when the sweaters were delivered.
An oral contract for the sale of goods (the imprinted sweaters) was made between Furlong and AXO, at a
definite price and with specified dates for payment and for delivery.
At some point in those phone calls with Furlong, Emily said that the sweaters were to be custom designed
with the following specified design: namely, with three colors (hunter green letters on top of maroon
letters outlined in navy blue, and hunter green masks). Furlong promised to have them so imprinted (by a
third party whom he would select).…Thereafter, he delivered to Emily an Ohio Wesleyan sweater with
maroon letters to show her the maroon color.…Additionally, he faxed to Emily a two-page description of
the sweaters, which not only included the designs for the fronts and the backs of the sweaters, but also
included arrows showing where each of the three colors would go (hunter green letters on top of maroon
letters outlined in navy blue, and hunter green masks).
Furlong and Emily created an express warranty by each of the above three statutory means: namely, by
affirmation of fact (his initial phone calls); by sample (the maroon sweater) by description (the fax).This
express warranty became part of the contract. Each of the three methods of showing the express warranty
Saylor URL: http://www.saylor.org/books

Saylor.org
667

was not in conflict with the other two methods, and thus they are consistent and cumulative, and
constitute the warranty. [2-317]
The design was a “dickered” aspect of the individual bargain and went clearly to the essence of that. Thus,
the express warranty was that the sweaters would be in accordance with the above design (including types
of colors for the letters and the mask, and the number of colors for the same). Further, the express
warranty became part of the contract.
On October 13, 1992, AXO mailed Furlong a $2,000 check for the down payment; he deposited it in his
bank account on October 16, 1992. Thereafter, as discussed below, Furlong had the sweaters imprinted
(on Thursday, October 22) and delivered to AXO (on Friday, October 23). Upon receipt of the delivery,
AXO gave a check to Furlong’s agent in the amount of $1,612 for the balance of the purchase price.
However, later on that day, AXO inspected the sweaters, discovered the design changes (mentioned
below), caused AXO’s bank to stop payment on the check, and stated AXO’s objections in a phone call
with Furlong. AXO has never paid Furlong that balance on the purchase price.
Furlong’s obligation as the seller was to transfer and deliver the goods in accordance with the contract.
AXO’s obligation was to accept and pay in accordance with that contract. [2-301] We will now discuss
whether it legally did so.
Furlong was a jobber for Argento Bros., Inc. (“Argento”) and had Argento print the sweaters. In doing so,
Furlong worked with Argento’s artists. Early in the morning of Thursday (October 22, 1992), the artist(s)
began to prepare the art work and recommended changes to the design. Furlong authorized the artist(s)
to change the design without the knowledge or consent of AXO. Argento spent about eight hours printing
the sweaters all day Thursday. Furlong did not phone AXO about the changes until the next day, Friday
(October 23), after the sweaters were printed with those changes. Here are the five design changes that he
made:
•

The first change was to delete the agreed-upon outline for the letters (namely, the navy blue outline).

•

The second change was to reduce the agreed-upon number of colors for the fronts and the backs
(from three colors per side to two colors per side).

•

The third change was to alter one of the agreed-upon colors (from maroon to red).

Saylor URL: http://www.saylor.org/books

Saylor.org
668

•

The fourth change was to alter the agreed-upon scheme of colors for the letters on the fronts and the
backs (namely, both sides were to have the same two colors of maroon and hunter green; whereas in
fact the backs had neither of those colors, and instead had a navy blue color for the letters).

•

The fifth change was to alter the agreed-upon color of the masks (from hunter green to maroon—
actually red).

The court specifically finds that the color was red (actually, scarlet) and was not maroon (like the marooncolored letters on the Ohio Wesleyan sweater).
The sweaters did not conform to the contract (specifically, the express warranty in the contract). Thus (in
the words of the statute), the sweaters did “fail in any respect to conform to the contract.” Actually, the
sweaters failed in at least five respects. [2-601] Further, not only did they “fail in any respect,” they failed
in a substantial respect. In either event, they were a nonconforming tender of goods. [2-601]
On Friday morning (October 23), Furlong picked up the five to six boxes of sweaters from Argento and
had a friend deliver them from Columbus to Bowling Green. The boxes arrived at the AXO house around
midday. Sometime thereafter on the same day, Emily inspected one of them and screamed her dismay
upon discovering that the sweaters were not what AXO had ordered.
The court rejects Furlong’s assertion that he did all that he could do under the circumstances. The obvious
answer is that he did not do enough. He should have gotten AXO’s prior consent to the changes. He could
have done this by providing for more lead time-between the time that Argento prepared the art work and
the time that it printed the sweaters. Instead, he had both done at the same time (Thursday morning).
Finally, and alternatively, plaintiff should have entered into a contract that gave him discretion to make
design changes without AXO’s consent. We must remember that “these sweaters,” as Furlong himself
admits (and describes), were to be “custom-designed” for AXO. Thus, they were to be printed according to
AXO’s specifications, and not according to Furlong’s discretion.
Next, Furlong asserts that AXO—after learning of the changes—should have agreed to his offer of
compromise: namely, that he would reduce the unit price of the sweaters in exchange for AXO’s keeping
them and paying the reduced price. Also, Furlong asserts that AXO should have communicated his
compromise offer to AXO’s members and pledges. In both respects, the court disagrees: Although the law
allowed AXO to do so, it did not require AXO to do. Instead, AXO did exactly what the law allowed: AXO
rejected the conforming goods in whole.
Saylor URL: http://www.saylor.org/books

Saylor.org
669

About 4:00 p.m. on the same day that the sweaters arrived at the AXO house (Friday, October 23), Amy—
as the AXO president—phoned Furlong. She said that the sweaters were not what AXO had ordered. She
stated the specifics as to why the sweaters were not as ordered. She offered to return the sweaters to him,
but he said “No.” AXO still has possession or custody of the boxes of sweaters.
[The UCC] provides: “Rejection of goods must be within a reasonable time after their delivery * * *. It is
ineffective unless the buyer seasonably notifies the seller.” [2-602] AXO did what this statute requires.
That statute further provides: “[I]f the buyer has before rejection taken physical possession of goods * * *,
he is under a duty after rejection to hold them with reasonable care at the seller’s disposition for a time
sufficient to permit the seller to remove them[.]” [2-602(2)(b)] AXO has done this, too. From the above, it
is seen that AXO legally rejected the sweaters on the same day that AXO received physical possession of
them.
The court disagrees with Furlong’s assertion that AXO accepted the sweaters. He is confusing a layman’s
understanding of the term accept (“to receive a thing [with a consenting mind]),” Webster’s Collegiate
Dictionary (5 Ed.1947), at 6, with the statutory meaning of the term. The mere fact that AXO took physical
possession of the sweaters does not, by itself, mean that AXO legally “accepted” them.
In regard to…seller’s remedies, Furlong has no legal remedies because AXO did not breach the contract.
Thus, he is not entitled to an award for the $1,612 balance that he claims is due on the contract price.
As concluded above, AXO rightfully rejected the sweaters, after having paid part of the purchase price:
namely, $2,000. AXO is entitled to cancel the contract and to recover the partial payment of the purchase
price. [2-606]
Also, as concluded above, AXO still has rightful possession or control of the sweaters. AXO has a security
interest in the sweaters in its possession or control for the part payment made on the purchase price—but
when reimbursed for that part payment AXO must return the sweaters to Furlong.
The court will prepare, file, and serve a judgment entry as follows: dismissing with prejudice Furlong’s
claim against all defendants; dismissing with prejudice Emily Lieberman’s and Amy Altomondo’s
counterclaims against Furlong; granting AXO’s counterclaim (for $2,000, plus ten percent per annum
postjudgment interest and costs).
Further, that entry will order AXO’s attorney (Mr. Reddin) to retain possession of the sweaters either until
further court order or until AXO’s judgment is satisfied in full (whereupon he shall surrender the sweaters
Saylor URL: http://www.saylor.org/books

Saylor.org
670

to Furlong if Furlong picks them up within thirty days thereafter, or, if Furlong does not, he may then
dispose of them as abandoned property without any liability).
Judgment accordingly.

1.

CASE QUESTIONS

Surely the plaintiff could not have thought that the radically altered design would be acceptable for the
young women’s masquerade ball. On what basis did he think he would be entitled to the full payment
contracted for?

2.

Whether Amy Altomondo knew it or not, she did what the UCC says a buyer should do when
nonconforming goods are delivered. What are those steps?

3.

What does it mean that AXO has a security interest in the sweaters? Security for what?

19.6 Summary and Exercises
Summary

As with most of the Uniform Commercial Code (UCC), the parties may specify the terms of their
performance. Only if they fail to do so does Article 2 (and 2A) provide the terms for them. The seller’s
duty is to make a timely delivery of conforming goods. In the absence of agreement, the time for delivery
is a reasonable one, and the place of delivery is the seller’s place of business. All goods must be tendered
in a single delivery, unless circumstances permit either party the right to make or demand delivery in lots.
If the seller ships nonconforming goods but has time to meet his contractual obligations or if he
reasonably believed the goods would be suitable, he may notify the buyer of his intention to cure, and if he
does so in a timely manner the buyer must pay.
The buyer’s general obligation is to inspect, accept, and pay. If an inspection reveals that the goods are
nonconforming, the buyer may reject them; if he has accepted because defects were latent or because he
received assurances that the defects would be cured, and they are not, the buyer may revoke his
acceptance. He then has some duties concerning the goods in his possession. The buyer must pay for any
conforming goods; payment may be in any manner consistent with current business customs. Payment is
due at the time and place at which the buyer will ultimately receive the goods.
The general policy of the UCC is to put an aggrieved party in as good a position as she would have been
had the other party fully performed. The parties may specify or limit certain remedies, but they may not
Saylor URL: http://www.saylor.org/books

Saylor.org
671

eliminate all remedies for a breach. However, if circumstances make an agreed-on remedy inadequate,
then the UCC’s other remedies apply; parties may not unconscionably limit consequential damages; they
may agree to liquidated damages, but not to unreasonable penalties.
In general, the seller may pursue the following remedies: withhold further delivery, stop delivery, identify
to the contract goods in her possession, resell the goods, recover damages or the price, or cancel the
contract. In addition, when it becomes apparent that the buyer is insolvent, the seller may, within certain
time periods, refuse to deliver the remaining goods or reclaim goods already delivered.
The buyer, in general, has remedies. For goods not yet received, she may cancel the contract; recover the
price paid; cover the goods and recover damages for the difference in price; or recover the specific goods if
they are unique or in “other proper circumstances.” For goods received and accepted, the buyer may
recover ordinary damages for losses that stem from the breach and consequential damages if the seller
knew of the buyer’s particular needs and the buyer could not reasonably cover.
The UCC provides some excuses for nonperformance: casualty of the goods, through no fault of either
party; the nonhappening of presupposed conditions that were a basic assumption of the contract;
substituted performance if the agreed-on methods of performance become impracticable; right to
adequate assurances of performance when reasonable grounds for insecurity of performance arise;
anticipatory repudiation and resort to any remedy, before time for performance is due, is allowed if either
party indicates an unwillingness to perform.

1.

EXERCISES

Anne contracted to sell one hundred cans of yellow tennis balls to Chris, with a delivery to be
made by June 15.

a.

On June 8, Anne delivered one hundred cans of white tennis balls, which were rejected by Chris.

What course of action would you recommend for Anne, and why?
b.

Assume Ann had delivered the one hundred cans of white balls on June 15; these were
rejected by Chris. Under what circumstances might Anne be allowed additional time to
perform the contract?

c.

If the contract did not specify delivery, when must Anne deliver the tennis balls?

Saylor URL: http://www.saylor.org/books

Saylor.org
672

a.

When Anne delivers the tennis balls, does Chris have a right to inspect them? If Chris
accepts the white tennis balls, may the acceptance be revoked?

b.

Assume Chris decided she could use twenty-five cans of the white balls. Could she
accept twenty-five cans and reject the rest?

c.

Suppose Anne delivered white tennis balls because a fire at her warehouse destroyed
her entire stock of yellow balls. Does the fire discharge Anne’s contractual duties?

d.

If Chris rejected the white tennis balls and Anne refused to deliver yellow ones, may
Chris recover damages? If so, how would they be calculated?

In 1961, Dorothy and John Wilson purchased a painting from Hammer Galleries titled Femme
Debout. It cost $11,000 (about $78,000 in 2010 dollars) and came with this promise: “The
authenticity of this picture is guaranteed.” In 1984, an expert deemed the painting a fake. The
district court held that the Wilsons’ suit for breach of warranty, filed in February 1987—twentyone years after its purchase—was barred by the UCC’s four-year statute of limitations. The
Wilsons argued, however, that the Code’s exception to the four-year rule applied:

[1]

“A breach of

warranty occurs when tender of delivery is made, except where a warranty explicitly extends to
future performance and discovery must await the time of such performance the cause of action
accrues when the breach is or should have been discovered.”
They said the painting “performed” by being an authentic Vuillard—a French artist—and that the
warranty of authenticity not only guaranteed the present “being” of the painting but also
extended, as required by 2-725(2), to the future existence as a Vuillard. Therefore, they
contended, explicit words warranting future performance would be superfluous: a warranty that
promises authenticity “now and at all times in the future” would be redundant. How should the
court rule?
Speedi Lubrication Centers Inc. and Atlas Match Corp. entered into a contract that provided for
Speedi to buy 400,000 advertising matchbooks from Atlas, to be paid for within thirty days of
delivery of each shipment. Orders for such matches required artwork, artists’ commissions, and
printing plates. Atlas sent twenty-two cases of matches to Speedi with an invoice showing $2,100
owed. Almost ninety days later, Speedi sent Atlas a check for $1,000, received the same day Atlas

Saylor URL: http://www.saylor.org/books

Saylor.org
673

sent Speedi a letter declaring Speedi to be in material breach of the contract. A second check for
$1,100 was later received; it bounced but was later replaced by a cashier’s check. The contract
provided that an untimely payment was a breach, and it included these provisions related to
liquidated damages:
Atlas shall have the right to recover from Purchaser the price of all matchbooks and
packaging delivered and/or identified to this agreement at the time of Purchaser’s breach
hereof and shall be additionally entitled to recover fifty percent (50%) of the contract price
of matchbooks and/or packaging ordered hereby, but not delivered or identified to this
Agreement at the time of Purchaser’s breach. Purchaser agrees that the percentage as
specified hereinabove…will be reasonable and just compensation for such breach, and
Purchaser hereby promises to pay such sum as liquidated damages, not as penalty in the
event of any such breach.
On appeal, Speedi complained that the liquidated damages clause was a penalty. Is the matter
settled by the contract saying the liquidated damages are reasonable? On what criteria would a
court determine whether liquidated damages are reasonable?
Mrs. Kaiden made a $5,000 deposit on the purchase of new 1973 Rolls-Royce automobile. Lee
Oldsmobile, the seller, confirmed the request by transmitting a regular order form, which Mrs. Kaiden
signed and returned. The price was $29,500.00 [about $150,000 in 2010 dollars]. Some of the
correspondence and a notation on Mrs. Kaiden’s check indicated that delivery was expected in
November. The order form, however, specified no delivery date. Further, it contained a disclaimer of
liability for delay in delivery beyond the dealer’s control, and it provided that the dealer had the right,
upon failure of the purchaser to accept delivery, to retain as liquidated damages any cash deposit made.
On November 21, 1973, Mrs. Kaiden notified Lee by telephone that she had purchased another RollsRoyce elsewhere. She told the salesman to cancel her order. On November 29, Lee Oldsmobile notified
Mrs. Kaiden that the car was ready for delivery. She refused delivery and demanded the return of her
deposit. The dealer refused. In January 1974, the dealer—without notice to the Kaidens—sold the RollsRoyce to another purchaser for $26,495. Mrs. Kaiden sued Lee Oldsmobile for the $5,000 deposit. The
dealer carefully itemized its losses on the Kaiden deal—$5080.07. On what basis did the court dismiss the

Saylor URL: http://www.saylor.org/books

Saylor.org
674

liquidated damages clause? What is the consequence of the dealer’s failure to give notice of the private
sale under UCC, Section 2-706(3)?
Hemming saw an advertisement for a Cadillac convertible once owned by the famous early rock ’n’
roll singer Elvis Presley. He contracted to buy it from Whitney for $350,000 and sent Whitney $10,000 as a
deposit. But, after some delay, Whitney returned the $10,000 and informed Hemming that the car had
been sold to another purchaser. What remedy does Hemming have?
Murrey manufactured and sold pool tables. He was approached by Madsen, who had an idea for a
kind of electronic pool table that would light up and make sounds like a pinball machine. Madsen made a
$70,000 deposit on an order for one hundred tables but then encountered difficulties and notified
Murrey that he would be unable to accept delivery of the tables. Murrey broke the tables up, salvaging
materials worth about $15,000 and using the rest for firewood. The evidence was that the tables, if
completed by Murrey, could have been sold for $45,000 as regular pool tables. Madsen gets his deposit
back less expenses incurred by Murrey. But what principle affects Murrey’s measure of damages, his right
to claim expenses incurred?
In January 1992, Joseph Perna bought an eleven-year-old Oldsmobile at a New York City police
auction sale for $1,800 plus towing fees. It had been impounded by the police for nonpayment of parking
tickets. The bill of sale from the police to Perna contained this language: “subject to the terms and
conditions of any and all chattel mortgages, rental agreements, liens, conditional bills of sale, and
encumbrances that may be on the motor vehicle of the [its original owner].” About a year later Perna sold
the car to a coworker, Elio Marino, for $1,200. Marino repaired and improved the car by replacing the
radiator, a gasket, and door locks. Ten months after his father bought the car, Marino’s son was stopped
by police and arrested for driving a stolen vehicle; Mario paid $600 to a lawyer to get that matter
resolved, and he never got the car back from the police. Is Perna liable to Marino for the value of the car?
Is Perna liable for the consequential damages—the attorney’s fees? The relevant UCC sections are 2312(2) and 2-714.
William Stem bought a used BMW from Gary Braden for $6,600 on Braden’s assertion that as far as
he knew the car had not been wrecked and it was in good condition. Less than a week later Stem
discovered a disconnected plug; when connected the oil-sensor warning light glowed. Mechanics
informed Stem that the car was made up of the front end of a 1979 BMW and the rear end of a 1975
Saylor URL: http://www.saylor.org/books

Saylor.org
675

BMW, and the front half had 100,000 more miles on it than Stem thought. Six weeks after he purchased
the car, Stem wrote Braden a letter that he refused the car and intended to rescind the sale. Braden did
not accept return of the car or refund the money, and Braden continued to drive it for seven months and
nearly 9,000 miles before suing. He had no other car and needed to transport his child. These issues were
before the Alabama Supreme Court, construing UCC, Section 2-608: did Stem’s use of the car,
notwithstanding his letter of rescission, constitute such use of it as to be an acceptance? And if not, does
Stem owe Braden anything for its use?
Donnelly ordered a leather motorcycle jacket from Leathers Inc. The jacket was specially designed
according to Donnelly’s instructions: it had a unique collar, various chromed studs throughout, and
buckles, and he required an unusually large size. The coat cost $6,000. Donnelly paid $1,200 as a deposit,
but after production was nearly complete, he telephoned Leathers Inc. and repudiated the contract. What
should Leathers do now?

1.
a.

SELF-TEST QUESTIONS

In the absence of agreement, the place of delivery is
the buyer’s place of business
b.

the seller’s place of business

c.

either the buyer’s place of business or the buyer’s residence

d.

any of the above

The UCC’s statute of limitations is
a.

two years
b.

three years

c.

four years

d.

none of the above

Under the UCC, if the buyer breaches, the seller can
a.

withhold further delivery
b.

resell the goods still in the seller’s possession

c.

recover damages

d.

do all of the above

Saylor URL: http://www.saylor.org/books

Saylor.org
676

If the seller breaches, the buyer can generally
a.

recover the goods, even when the goods have not been identified to the contract and the seller

is not insolvent
b.

purchase substitute goods and recover their cost

c.

purchase substitute goods and recover the difference between their cost and the contract price

d.

recover punitive damages
Following a seller’s breach, the buyer can recover the price paid

a.

if the buyer cancels the contract
b.

only for goods the buyer has accepted

c.

for all the goods the buyer was to have received, whether or not they were accepted

d.

under none of the above conditions

1.

b

2.

c

3.

d

4.

c

5.

d

SELF-TEST ANSWERS

[1] Uniform Commercial Code, Section 2-725(2).

Saylor URL: http://www.saylor.org/books

Saylor.org
677

Chapter 20

Products Liability
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How products-liability law allocates the costs of a consumer society

2.

How warranty theory works in products liability, and what its limitations are

3.

How negligence theory works, and what its problems are

4.

How strict liability theory works, and what its limitations are

5.

What efforts are made to reform products-liability law, and why

20.1 Introduction: Why Products-Liability Law Is Important
LEARNING OBJECTIVES

1.

Understand why products-liability law underwent a revolution in the twentieth century.

2.

Recognize that courts play a vital role in policing the free enterprise system by adjudicating how the true
costs of modern consumer culture are allocated.

3.

Know the names of the modern causes of action for products-liability cases.

In previous chapters, we discussed remedies generally. In this chapter, we focus specifically on
remedies available when a defective product causes personal injury or other damages. Products
liability describes a type of claim, not a separate theory of liability. Products liability has strong
emotional overtones—ranging from the prolitigation position of consumer advocates to the
conservative perspective of the manufacturers.

History of Products-Liability Law
The theory of caveat emptor—let the buyer beware—that pretty much governed consumer law from the
early eighteenth century until the early twentieth century made some sense. A horse-drawn buggy is a
fairly simple device: its workings are apparent; a person of average experience in the 1870s would know
whether it was constructed well and made of the proper woods. Most foodstuffs 150 years ago were grown
Saylor URL: http://www.saylor.org/books

Saylor.org
678

at home and “put up” in the home kitchen or bought in bulk from a local grocer, subject to inspection and
sampling; people made home remedies for coughs and colds and made many of their own clothes. Houses
and furnishings were built of wood, stone, glass, and plaster—familiar substances. Entertainment was a
book or a piano. The state of technology was such that the things consumed were, for the most part,
comprehensible and—very important—mostly locally made, which meant that the consumer who suffered
damages from a defective product could confront the product’s maker directly. Local reputation is a
powerful influence on behavior.
The free enterprise system confers great benefits, and no one can deny that: materialistically, compare the
image sketched in the previous paragraph with circumstances today. But those benefits come with a cost,
and the fundamental political issue always is who has to pay. Consider the following famous passage from
Upton Sinclair’s great novel The Jungle. It appeared in 1906. He wrote it to inspire labor reform; to his
dismay, the public outrage focused instead on consumer protection reform. Here is his description of the
sausage-making process in a big Chicago meatpacking plant:
There was never the least attention paid to what was cut up for sausage; there would come all the
way back from Europe old sausage that had been rejected, and that was moldy and white—it
would be dosed with borax and glycerin, and dumped into the hoppers, and made over again for
home consumption. There would be meat that had tumbled out on the floor, in the dirt and
sawdust, where the workers had tramped and spit uncounted billions of consumption germs.
There would be meat stored in great piles in rooms; and the water from leaky roofs would drip
over it, and thousands of rats would race about on it. It was too dark in these storage places to
see well, but a man could run his hand over these piles of meat and sweep off handfuls of the
dried dung of rats. These rats were nuisances, and the packers would put poisoned bread out for
them; they would die, and then rats, bread, and meat would go into the hoppers together. This is
no fairy story and no joke; the meat would be shoveled into carts, and the man who did the
shoveling would not trouble to lift out a rat even when he saw one—there were things that went
into the sausage in comparison with which a poisoned rat was a tidbit. There was no place for the
men to wash their hands before they ate their dinner, and so they made a practice of washing
them in the water that was to be ladled into the sausage. There were the butt-ends of smoked

Saylor URL: http://www.saylor.org/books

Saylor.org
679

meat, and the scraps of corned beef, and all the odds and ends of the waste of the plants, that
would be dumped into old barrels in the cellar and left there.
Under the system of rigid economy which the packers enforced, there were some jobs that it only
paid to do once in a long time, and among these was the cleaning out of the waste barrels. Every
spring they did it; and in the barrels would be dirt and rust and old nails and stale water—and
cartload after cartload of it would be taken up and dumped into the hoppers with fresh meat, and
sent out to the public’s breakfast. Some of it they would make into “smoked” sausage—but as the
smoking took time, and was therefore expensive, they would call upon their chemistry
department, and preserve it with borax and color it with gelatin to make it brown. All of their
sausage came out of the same bowl, but when they came to wrap it they would stamp some of it
“special,” and for this they would charge two cents more a pound.

[1]

It became clear from Sinclair’s exposé that associated with the marvels of then-modern meatpacking and
distribution methods was food poisoning: a true cost became apparent. When the true cost of some
money-making enterprise (e.g., cigarettes) becomes inescapably apparent, there are two possibilities.
First, the legislature can in some way mandate that the manufacturer itself pay the cost; with the
meatpacking plants, that would be the imposition of sanitary food-processing standards. Typically,
Congress creates an administrative agency and gives the agency some marching orders, and then the
agency crafts regulations dictating as many industry-wide reform measures as are politically possible.
Second, the people who incur damages from the product (1) suffer and die or (2) access the machinery of
the legal system and sue the manufacturer. If plaintiffs win enough lawsuits, the manufacturer’s insurance
company raises rates, forcing reform (as with high-powered muscle cars in the 1970s); the business goes
bankrupt; or the legislature is pressured to act, either for the consumer or for the manufacturer.
If the industry has enough clout to blunt—by various means—a robust proconsumer legislative response
so that government regulation is too lax to prevent harm, recourse is had through the legal system. Thus
for all the talk about the need for tort reform (discussed later in this chapter), the courts play a vital role in
policing the free enterprise system by adjudicating how the true costs of modern consumer culture are
allocated.
Obviously the situation has improved enormously in a century, but one does not have to look very far to
find terrible problems today. Consider the following, which occurred in 2009–10:
Saylor URL: http://www.saylor.org/books

Saylor.org
680

•

In the United States, Toyota recalled 412,000 passenger cars, mostly the Avalon model, for steering
problems that reportedly led to three accidents.

•

Portable baby recliners that are supposed to help fussy babies sleep better were recalled after the
death of an infant: the Consumer Product Safety Commission announced the recall of 30,000 Nap
Nanny recliners made by Baby Matters of Berwyn, Pennsylvania.

•

More than 70,000 children and teens go to the emergency room each year for injuries and
complications from medical devices. Contact lenses are the leading culprit, the first detailed national
estimate suggests.

•

Smith and Noble recalled 1.3 million Roman shades and roller shades after a child was nearly
strangled: the Consumer Product Safety Commission says a five-year-old boy in Tacoma, Washington,
was entangled in the cord of a roller shade in May 2009.

•

[2]

The Consumer Product Safety Commission reported that 4,521 people were killed in the United States
in consumer-product-related incidences in 2009, and millions of people visited hospital emergency
rooms from consumer-product-related injuries.

•

[3]

Reports about the possibility that cell-phone use causes brain cancer continue to be hotly debated.
Critics suggest that the studies minimizing the risk were paid for by cell-phone manufacturers.

[4]

Products liability can also be a life-or-death matter from the manufacturer’s perspective. In 2009,
Bloomberg BusinessWeek reported that the costs of product safety for manufacturing firms can be
enormous: “Peanut Corp., based in Lynchberg, Va., has been driven into bankruptcy since health officials
linked tainted peanuts to more than 600 illnesses and nine deaths. Mattel said the first of several toy
recalls it announced in 2007 cut its quarterly operating income by $30 million. Earlier this decade, Ford
Motor spent roughly $3 billion replacing 10.6 million potentially defective Firestone tires.”

[5]

Businesses

complain, with good reason, about the expenses associated with products-liability problems.

Current State of the Law
Although the debate has been heated and at times simplistic, the problem of products liability is complex
and most of us regard it with a high degree of ambivalence. We are all consumers, after all, who profit
greatly from living in an industrial society. In this chapter, we examine the legal theories that underlie

Saylor URL: http://www.saylor.org/books

Saylor.org
681

products-liability cases that developed rapidly in the twentieth century to address the problems of
product-caused damages and injuries in an industrial society.
In the typical products-liability case, three legal theories are asserted—a contract theory and two tort
theories. The contract theory is warranty, governed by the UCC, and the two tort theories
are negligence and strict products liability, governed by the common law. See Figure 20.1 "Major Products
Liability Theories".
Figure 20.1 Major Products Liability Theories

KEY TAKEAWAY
As products became increasingly sophisticated and potentially dangerous in the twentieth century, and as
the separation between production and consumption widened, products liability became a very important
issue for both consumers and manufacturers. Millions of people every year are adversely affected by
defective products, and manufacturers and sellers pay huge amounts for products-liability insurance and
damages. The law has responded with causes of action that provide a means for recovery for productsliability damages.

EXERCISES

1.

How does the separation of production from consumption affect products-liability issues?

2.

What other changes in production and consumption have caused the need for the development of
products-liability law?

3.

How can it be said that courts adjudicate the allocation of the costs of a consumer-oriented economy?
4.

[1] Upton Sinclair, The Jungle (New York: Signet Classic, 1963), 136.

5.

[2] FindLaw, AP reports.

Saylor URL: http://www.saylor.org/books

Saylor.org
682

6.

[3] US Consumer Product Safety Commission, 2009 Report to the President and the Congress, accessed
March 1, 2011,http://www.cpsc.gov/cpscpub/pubs/reports/2009rpt.pdf.

7.

[4] Matt Hamblen, “New Study Warns of Cell Phone Dangers,” Computerworld US, August 9, 2009,
accessed March 1, 2011, http://news.techworld.com/personal-tech/3200539/new-study-warns-of-cellphone-dangers.

8.

[5] Michael Orey, “Taking on Toy Safety,” BusinessWeek, March 6, 2009, accessed March 1,
2011,http://www.businessweek.com/managing/content/mar2009/ca2009036_271002.htm.

20.2 Warranties

LEARNING OBJECTIVES

1.

Recognize a UCC express warranty and how it is created.

2.

Understand what is meant under the UCC by implied warranties, and know the main types of implied
warranties: merchantability, fitness for a particular purpose, and title.

3.

Know that there are other warranties: against infringement and as may arise from usage of the trade.

4.

See that there are difficulties with warranty theory as a cause of action for products liability; a federal law
has addressed some of these.

The UCC governs express warranties and various implied warranties, and for many years it was the
only statutory control on the use and meanings of warranties. In 1975, after years of debate, Congress
passed and President Gerald Ford signed into law the Magnuson-Moss Act, which imposes certain
requirements on manufacturers and others who warrant their goods. We will examine both the UCC
and the Magnuson-Moss Act.

Types of Warranties
Express Warranties
An express warranty is created whenever the seller affirms that the product will perform in a certain
manner. Formal words such as “warrant” or “guarantee” are not necessary. A seller may create an express
warranty as part of the basis for the bargain of sale by means of (1) an affirmation of a fact or promise
relating to the goods, (2) a description of the goods, or (3) a sample or model. Any of these will create an
express warranty that the goods will conform to the fact, promise, description, sample, or model. Thus a
Saylor URL: http://www.saylor.org/books

Saylor.org
683

seller who states that “the use of rustproof linings in the cans would prevent discoloration and
adulteration of the Perform solution” has given an express warranty, whether he realized it or
not.

[1]

Claims of breach of express warranty are, at base, claims of misrepresentation.

But the courts will not hold a manufacturer to every statement that could conceivably be interpreted to be
an express warranty. Manufacturers and sellers constantly “puff” their products, and the law is content to
let them inhabit that gray area without having to make good on every claim. UCC 2-313(2) says that “an
affirmation merely of the value of the goods or a statement purporting to be merely the seller’s opinion or
commendation of the goods does not create a warranty.” Facts do.
It is not always easy, however, to determine the line between an express warranty and a piece of puffery. A
salesperson who says that a strawberry huller is “great” has probably puffed, not warranted, when it turns
out that strawberries run through the huller look like victims of a massacre. But consider the classic cases
of the defective used car and the faulty bull. In the former, the salesperson said the car was in “A-1 shape”
and “mechanically perfect.” In the latter, the seller said not only that the bull calf would “put the buyer on
the map” but that “his father was the greatest living dairy bull.” The car, carrying the buyer’s sevenmonth-old child, broke down while the buyer was en route to visit her husband in the army during World
War II. The court said that the salesperson had made an express warranty.

[2]

The bull calf turned out to be

sterile, putting the farmer on the judicial rather than the dairy map. The court said the seller’s spiel was
trade talk, not a warranty that the bull would impregnate cows.

[3]

Is there any qualitative difference between these decisions, other than the quarter century that separates
them and the different courts that rendered them? Perhaps the most that can be said is that the more
specific and measurable the statement’s standards, the more likely it is that a court will hold the seller to a
warranty, and that a written statement is easier to construe as a warranty than an oral one. It is also
possible that courts look, if only subliminally, at how reasonable the buyer was in relying on the
statement, although this ought not to be a strict test. A buyer may be unreasonable in expecting a car to
get 100 miles to the gallon, but if that is what the seller promised, that ought to be an enforceable
warranty.
The CISG (Article 35) provides, “The seller must deliver goods which are of the quantity,
quality and description required by the contract and which are contained or packaged in

Saylor URL: http://www.saylor.org/books

Saylor.org
684

the manner required by the contract. [And the] goods must possess the qualities of goods
which the seller has held out to the buyer as a sample or model.”

Implied Warranties
Express warranties are those over which the parties dickered—or could have. Express warranties go to the
essence of the bargain. An implied warranty, by contrast, is one that circumstances alone, not specific
language, compel reading into the sale. In short, an implied warranty is one created by law, acting from an
impulse of common sense.

Implied Warranty of Merchantability
Section 2-314 of the UCC lays down the fundamental rule that goods carry an
implied warranty of merchantability if sold by a merchant-seller. What is merchantability? Section 2314(2) of the UCC says that merchantable goods are those that conform at least to the following six
characteristics:
1.

Pass without objection in the trade under the contract description

2. In the case of fungible goods, are of fair average quality within the description
3. Are fit for the ordinary purposes for which such goods are used
4. Run, within the variations permitted by the agreement, of even kind, quality, and quantity within each
unit and among all units involved
5.

Are adequately contained, packaged, and labeled as the agreement may require

6. Conform to the promise or affirmations of fact made on the container or label if any
For the purposes of Section 2-314(2)(c) of the UCC, selling and serving food or drink for consumption on
or off the premises is a sale subject to the implied warranty of merchantability—the food must be “fit for
the ordinary purposes” to which it is put. The problem is common: you bite into a cherry pit in the cherryvanilla ice cream, or you choke on the clam shells in the chowder. Is such food fit for the ordinary
purposes to which it is put? There are two schools of thought. One asks whether the food was natural as
prepared. This view adopts the seller’s perspective. The other asks what the consumer’s reasonable
expectation was.
The first test is sometimes said to be the “natural-foreign” test. If the substance in the soup is natural to
the substance—as bones are to fish—then the food is fit for consumption. The second test, relying on
reasonable expectations, tends to be the more commonly used test.
Saylor URL: http://www.saylor.org/books

Saylor.org
685

The Convention provides (Article 35) that “unless otherwise agreed, the goods sold are fit
for the purposes for which goods of the same description would ordinarily be used.”

Fitness for a Particular Purpose
Section 2-315 of the UCC creates another implied warranty. Whenever a seller, at the time she contracts to
make a sale, knows or has reason to know that the buyer is relying on the seller’s skill or judgment to
select a product that is suitable for the particular purpose the buyer has in mind for the goods to be sold,
there is an implied warranty that the goods are fit for that purpose. For example, you go to a hardware
store and tell the salesclerk that you need a paint that will dry overnight because you are painting your
front door and a rainstorm is predicted for the next day. The clerk gives you a slow-drying oil-based paint
that takes two days to dry. The store has breached an implied warranty of fitness for particular purpose.
Note the distinction between “particular” and “ordinary” purposes. Paint is made to color and when dry to
protect a surface. That is its ordinary purpose, and had you said only that you wished to buy paint, no
implied warranty of fitness would have been breached. It is only because you had a particular purpose in
mind that the implied warranty arose. Suppose you had found a can of paint in a general store and told
the same tale, but the proprietor had said, “I don’t know enough about that paint to tell you anything
beyond what’s on the label; help yourself.” Not every seller has the requisite degree of skill and knowledge
about every product he sells to give rise to an implied warranty. Ultimately, each case turns on its
particular circumstances: “The Convention provides (Article 35): [The goods must be] fit for
any particular purpose expressly or impliedly made known to the seller at the time of the
conclusion of the contract, except where the circumstances show that the buyer did not
rely, or that it was unreasonable for him to rely, on the seller’s skill and judgment.”

Other Warranties
Article 2 contains other warranty provisions, though these are not related specifically to products liability.
Thus, under UCC, Section 2-312, unless explicitly excluded, the seller warrants he is conveying good
title that is rightfully his and that the goods are transferred free of any security interest or other lien or
encumbrance. In some cases (e.g., a police auction of bicycles picked up around campus and never
claimed), the buyer should know that the seller does not claim title in himself, nor that title will
necessarily be good against a third party, and so subsection (2) excludes warranties in these

Saylor URL: http://www.saylor.org/books

Saylor.org
686

circumstances. But the circumstances must be so obvious that no reasonable person would suppose
otherwise.
In Menzel v. List, an art gallery sold a painting by Marc Chagall that it purchased in Paris.

[4]

The painting

had been stolen by the Germans when the original owner was forced to flee Belgium in the 1930s. Now in
the United States, the original owner discovered that a new owner had the painting and successfully sued
for its return. The customer then sued the gallery, claiming that it had breached the implied warranty of
title when it sold the painting. The court agreed and awarded damages equal to the appreciated value of
the painting. A good-faith purchaser who must surrender stolen goods to their true owner has a claim for
breach of the implied warranty of title against the person from whom he bought the goods.
A second implied warranty, related to title, is that the merchant-seller warrants the goods are free of any
rightful claim by a third person that the seller has infringed his rights (e.g., that a gallery has not
infringed a copyright by selling a reproduction). This provision only applies to a seller who regularly deals
in goods of the kind in question. If you find an old print in your grandmother’s attic, you do not warrant
when you sell it to a neighbor that it is free of any valid infringement claims.
A third implied warranty in this context involves the course of dealing or usage of trade. Section 2-314(3)
of the UCC says that unless modified or excluded implied warranties may arise from a course of dealing or
usage of trade. If a certain way of doing business is understood, it is not necessary for the seller to state
explicitly that he will abide by the custom; it will be implied. A typical example is the obligation of a dog
dealer to provide pedigree papers to prove the dog’s lineage conforms to the contract.

Problems with Warranty Theory
In General
It may seem that a person asserting a claim for breach of warranty will have a good chance of success
under an express warranty or implied warranty theory of merchantability or fitness for a particular
purpose. In practice, though, claimants are in many cases denied recovery. Here are four general
problems:
•

The claimant must prove that there was a sale.

•

The sale was of goods rather than real estate or services.

Saylor URL: http://www.saylor.org/books

Saylor.org
687

•

The action must be brought within the four-year statute of limitations under Article 2-725, when the
tender of delivery is made, not when the plaintiff discovers the defect.

•

Under UCC, Section 2-607(3)(a) and Section 2A-516(3)(a), which covers leases, the claimant who fails
to give notice of breach within a reasonable time of having accepted the goods will see the suit
dismissed, and few consumers know enough to do so, except when making a complaint about a
purchase of spoiled milk or about paint that wouldn’t dry.

In addition to these general problems, the claimant faces additional difficulties stemming directly from
warranty theory, which we take up later in this chapter.

Exclusion or Modification of Warranties
The UCC permits sellers to exclude or disclaim warranties in whole or in part. That’s reasonable, given
that the discussion here is about contract, and parties are free to make such contracts as they see fit. But a
number of difficulties can arise.

Exclusion of Express Warranties
The simplest way for the seller to exclude express warranties is not to give them. To be sure, Section 2316(1) of the UCC forbids courts from giving operation to words in fine print that negate or limit express
warranties if doing so would unreasonably conflict with express warranties stated in the main body of the
contract—as, for example, would a blanket statement that “this contract excludes all warranties express or
implied.” The purpose of the UCC provision is to prevent customers from being surprised by unbargainedfor language.

Exclusion of Implied Warranties in General
Implied warranties can be excluded easily enough also, by describing the product with language such as
“as is” or “with all faults.” Nor is exclusion simply a function of what the seller says. The buyer who has
either examined or refused to examine the goods before entering into the contract may not assert an
implied warranty concerning defects an inspection would have revealed.
The Convention provides a similar rule regarding a buyer’s rights when he has failed to
inspect the goods (Article 35): “The seller is not liable…for any lack of conformity of the
goods if at the time of the conclusion of the contract the buyer knew or could not have been
unaware of such lack of conformity.”

Saylor URL: http://www.saylor.org/books

Saylor.org
688

Implied Warranty of Merchantability
Section 2-316(2) of the UCC permits the seller to disclaim or modify the implied warranty of
merchantability, as long as the statement actually mentions “merchantability” and, if it is written, is
“conspicuous.” Note that the disclaimer need not be in writing, and—again—all implied warranties can be
excluded as noted.

Implied Warranty of Fitness
Section 2-316(2) of the UCC permits the seller also to disclaim or modify an implied warranty of fitness.
This disclaimer or modification must be in writing, however, and must be conspicuous. It need not
mention fitness explicitly; general language will do. The following sentence, for example, is sufficient to
exclude all implied warranties of fitness: “There are no warranties that extend beyond the description on
the face of this contract.”
Here is a standard disclaimer clause found in a Dow Chemical Company agreement: “Seller warrants that
the goods supplied here shall conform to the description stated on the front side hereof, that it will convey
good title, and that such goods shall be delivered free from any lawful security interest, lien, or
encumbrance. SELLER MAKES NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE. NOR IS THERE ANY OTHER EXPRESS OR IMPLIED WARRANTY.”

Conflict between Express and Implied Warranties
Express and implied warranties and their exclusion or limitation can often conflict. Section 2-317 of the
UCC provides certain rules for deciding which should prevail. In general, all warranties are to be
construed as consistent with each other and as cumulative. When that assumption is unreasonable, the
parties’ intention governs the interpretation, according to the following rules: (a) exact or technical
specifications displace an inconsistent sample or model or general language of description; (b) a sample
from an existing bulk displaces inconsistent general language of description; (c) express warranties
displace inconsistent implied warranties other than an implied warranty of fitness for a particular
purpose. Any inconsistency among warranties must always be resolved in favor of the implied warranty of
fitness for a particular purpose. This doesn’t mean that warranty cannot be limited or excluded altogether.
The parties may do so. But in cases of doubt whether it or some other language applies, the implied
warranty of fitness will have a superior claim.

Saylor URL: http://www.saylor.org/books

Saylor.org
689

The Magnuson-Moss Act and Phantom Warranties
After years of debate over extending federal law to regulate warranties, Congress enacted the MagnusonMoss Federal Trade Commission Warranty Improvement Act (more commonly referred to as the
Magnuson-Moss Act) and President Ford signed it in 1975. The act was designed to clear up confusing and
misleading warranties, where—as Senator Magnuson put it in introducing the bill—“purchasers of
consumer products discover that their warranty may cover a 25-cent part but not the $100 labor charge or
that there is full coverage on a piano so long as it is shipped at the purchaser’s expense to the
factory.…There is a growing need to generate consumer understanding by clearly and conspicuously
disclosing the terms and conditions of the warranty and by telling the consumer what to do if his
guaranteed product becomes defective or malfunctions.” The Magnuson-Moss Act only applies to
consumer products (for household and domestic uses); commercial purchasers are presumed to be
knowledgeable enough not to need these protections, to be able to hire lawyers, and to be able to include
the cost of product failures into the prices they charge.
The act has several provisions to meet these consumer concerns; it regulates the content of warranties and
the means of disclosing those contents. The act gives the Federal Trade Commission (FTC) the authority
to promulgate detailed regulations to interpret and enforce it. Under FTC regulations, any written
warranty for a product costing a consumer more than ten dollars must disclose in a single document and
in readily understandable language the following nine items of information:
1.

The identity of the persons covered by the warranty, whether it is limited to the original purchaser or
fewer than all who might come to own it during the warranty period.

2. A clear description of the products, parts, characteristics, components, or properties covered, and
where necessary for clarity, a description of what is excluded.
3. A statement of what the warrantor will do if the product fails to conform to the warranty, including
items or services the warranty will pay for and, if necessary for clarity, what it will not pay for.
4. A statement of when the warranty period starts and when it expires.
5.

A step-by-step explanation of what the consumer must do to realize on the warranty, including the
names and addresses of those to whom the product must be brought.

6. Instructions on how the consumer can be availed of any informal dispute resolution mechanism
established by the warranty.
Saylor URL: http://www.saylor.org/books

Saylor.org
690

7.

Any limitations on the duration of implied warranties—since some states do not permit such
limitations, the warranty must contain a statement that any limitations may not apply to the
particular consumer.

8. Any limitations or exclusions on relief, such as consequential damages—as above, the warranty must
explain that some states do not allow such limitations.
9. The following statement: “This warranty gives you specific legal rights, and you may also have other
rights which vary from state to state.”
In addition to these requirements, the act requires that the warranty be labeled either a full or limited
warranty. A full warranty means (1) the defective product or part will be fixed or replaced for free,
including removal and reinstallation; (2) it will be fixed within a reasonable time; (3) the consumer need
not do anything unreasonable (like shipping the piano to the factory) to get warranty service; (4) the
warranty is good for anyone who owns the product during the period of the warranty; (5) the consumer
gets money back or a new product if the item cannot be fixed within a reasonable number of attempts. But
the full warranty may not cover the whole product: it may cover only the hard drive in the computer, for
example; it must state what parts are included and excluded. A limited warranty is less inclusive. It may
cover only parts, not labor; it may require the consumer to bring the product to the store for service; it
may impose a handling charge; it may cover only the first purchaser. Both full and limited warranties may
exclude consequential damages.
Disclosure of the warranty provisions prior to sale is required by FTC regulations; this can be done in a
number of ways. The text of the warranty can be attached to the product or placed in close conjunction to
it. It can be maintained in a binder kept in each department or otherwise easily accessible to the
consumer. Either the binders must be in plain sight or signs must be posted to call the prospective buyer’s
attention to them. A notice containing the text of the warranty can be posted, or the warranty itself can be
printed on the product’s package or container.
Phantom warranties are addressed by the Magnuson-Moss Act. As we have seen, the UCC permits the
seller to disclaim implied warranties. This authority often led sellers to give what were called phantom
warranties—that is, the express warranty contained disclaimers of implied warranties, thus leaving the
consumer with fewer rights than if no express warranty had been given at all. In the words of the
legislative report of the act, “The bold print giveth, and the fine print taketh away.” The act abolished
Saylor URL: http://www.saylor.org/books

Saylor.org
691

these phantom warranties by providing that if the seller gives a written warranty, whether express or
implied, he cannot disclaim or modify implied warranties. However, a seller who gives a limited warranty
can limit implied warranties to the duration of the limited warranty, if the duration is reasonable.
A seller’s ability to disclaim implied warranties is also limited by state law in two ways. First, by
amendment to the UCC or by separate legislation, some states prohibit disclaimers whenever consumer
products are sold.

[5]

Second, the UCC at 2-302 provides that unconscionable contracts or clauses will not

be enforced. UCC 2-719(3) provides that limitation of damages for personal injury in the sale of
“consumer goods is prima facie unconscionable, but limitation of damages where the loss is commercial is
not.” (Unconscionability was discussed inChapter 12 "Legality".)
A first problem with warranty theory, then, is that it’s possible to disclaim or limit the warranty. The worst
abuses of manipulative and tricky warranties are eliminated by the Magnuson-Moss Act, but there are
several other reasons that warranty theory is not the panacea for claimants who have suffered damages or
injuries as a result of defective products.

Privity
A second problem with warranty law (after exclusion and modification of warranties) is that of privity.
Privity is the legal term for the direct connection between the seller and buyer, the two contracting parties.
For decades, the doctrine of privity has held that one person can sue another only if they are in privity.
That worked well in the days when most commerce was local and the connection between seller and buyer
was immediate. But in a modern industrial (or postindustrial) economy, the product is transported
through a much larger distribution system, as depicted in Figure 20.2 "Chain of Distribution". Two
questions arise: (1) Is the manufacturer or wholesaler (as opposed to the retailer) liable to the buyer under
warranty theory? and (2) May the buyer’s family or friends assert warranty rights?
Figure 20.2 Chain of Distribution

Saylor URL: http://www.saylor.org/books

Saylor.org
692

Horizontal Privity
Suppose Carl Consumer buys a new lamp for his family’s living room. The lamp is defective: Carl gets a
serious electrical shock when he turns it on. Certainly Carl would be covered by the implied warranty of
merchantability: he’s in direct privity with the seller. But what if Carl’s spouse Carlene is injured? She
didn’t buy the lamp; is she covered? Or suppose Carl’s friend David, visiting for an afternoon, gets zapped.
Is David covered? This gets to horizontal privity, noncontracting parties who suffer damages from
defective goods, such as nonbuyer users, consumers, and bystanders. Horizontal privity determines to
whose benefit the warranty “flows”—who can sue for its breach. In one of its rare instances of
nonuniformity, the UCC does not dictate the result. It gives the states three choices, labeled in Section 2318 as Alternatives A, B, and C.
Alternative A says that a seller’s warranty extends “to any natural person who is in the family or
household of his buyer or who is a guest in his home” provided (1) it is reasonable to expect the person
suffering damages to use, consume, or be affected by the goods and (2) the warranty extends only to
damages for personal injury.
Alternative B “extends to any natural person who may reasonably be expected to use, consume, or be
affected by the goods, and who is injured in person by breach of the warranty.” It is less restrictive than
the first alternative: it extends protection to people beyond those in the buyer’s home. For example, what
if Carl took the lamp to a neighbor’s house to illuminate a poker table: under Alternative B, anybody at the
Saylor URL: http://www.saylor.org/books

Saylor.org
693

neighbor’s house who suffered injury would be covered by the warranty. But this alternative does not
extend protection to organizations; “natural person” means a human being.
Alternative C is the same as B except that it applies not only to any “natural person” but “to any person
who is injured by breach of the warranty.” This is the most far-reaching alternative because it provides
redress for damage to property as well as for personal injury, and it extends protection to corporations
and other institutional buyers.
One may incidentally note that having three different alternatives for when third-party nonpurchasers can
sue a seller or manufacturer for breach of warranty gives rise to unintended consequences. First, different
outcomes are produced among jurisdictions, including variations in the common law. Second, the great
purpose of the Uniform Commercial Code in promoting national uniformity is undermined. Third, battles
over choice of law—where to file the lawsuit—are generated.
UCC, Section 2A-216, provides basically the same alternatives as applicable to the leasing of goods.

Vertical Privity
The traditional rule was that remote selling parties were not liable: lack of privity was a defense by the
manufacturer or wholesaler to a suit by a buyer with whom these entities did not themselves contract. The
buyer could recover damages from the retailer but not from the original manufacturer, who after all made
the product and who might be much more financially able to honor the warranty. The UCC takes no
position here, but over the last fifty years the judicial trend has been to abolish
this vertical privity requirement. (See Figure 20.2 "Chain of Distribution"; the entities in the distribution
chain are those in vertical privity to the buyer.) It began in 1958, when the Michigan Supreme Court
overturned the old theory in an opinion written by Justice John D. Voelker (who also wrote the
novel Anatomy of a Murder, under the pen name Robert Traver).

[6]

Contributory Negligence, Comparative Negligence, and Assumption of Risk
After disclaimers and privity issues are resolved, other possible impediments facing the plaintiff in a
products-liability warranty case are issues of assumption of the risk, contributory negligence, and
comparative negligence (discussed in Chapter 7 "Introduction to Tort Law" on torts).
Courts uniformly hold that assumption of risk is a defense for sellers against a claim of breach of
warranty, while there is a split of authority over whether comparative and contributory negligence are
defenses. However, the courts’ use of this terminology is often conflicting and confusing. The ultimate
Saylor URL: http://www.saylor.org/books

Saylor.org
694

question is really one of causation: was the seller’s breach of the warranty the cause of the plaintiff’s
damages?
The UCC is not markedly helpful in clearing away the confusion caused by years of discussion of
assumption of risk and contributory negligence. Section 2-715(2)(b) of the UCC says that among the forms
of consequential damage for which recovery can be sought is “injury to person or property proximately
resulting from any breach of warranty” (emphasis added). But “proximately” is a troublesome word.
Indeed, ultimately it is a circular word: it means nothing more than that the defendant must have been a
direct enough cause of the damages that the courts will impose liability. Comment 5 to this section says,
“Where the injury involved follows the use of goods without discovery of the defect causing the damage,
the question of ‘proximate’ turns on whether it was reasonable for the buyer to use the goods without such
inspection as would have revealed the defects. If it was not reasonable for him to do so, or if he did in fact
discover the defect prior to his use, the injury would not proximately result from the breach of warranty.”
Obviously if a sky diver buys a parachute and then discovers a few holes in it, his family would not likely
prevail in court when they sued to recover for his death because the parachute failed to function after he
jumped at 5,000 feet. But the general notion that it must have been reasonable for a buyer to use goods
without inspection can make a warranty case difficult to prove.

KEY TAKEAWAY

A first basis of recovery in products-liability theory is breach of warranty. There are two types of
warranties: express and implied. Under the implied category are three major subtypes: the implied
warranty of merchantability (only given by merchants), the implied warranty of fitness for a particular
purpose, and the implied warranty of title. There are a number of problems with the use of warranty
theory: there must have been a sale of the goods; the plaintiff must bring the action within the statute of
limitations; and the plaintiff must notify the seller within a reasonable time. The seller may—within the
constraints of the Magnuson-Moss Act—limit or exclude express warranties or limit or exclude implied
warranties. Privity, or lack of it, between buyer and seller has been significantly eroded as a limitation in
warranty theory, but lack of privity may still affect the plaintiff’s recovery; the plaintiff’s assumption of the
risk in using defective goods may preclude recovery.

EXERCISES

1.

What are the two main types of warranties and the important subtypes?

Saylor URL: http://www.saylor.org/books

Saylor.org
695

2.

Who can make each type of warranty?

3.

What general problems does a plaintiff have in bringing a products-liability warranty case?

4.

What problems are presented concerning exclusion or manipulative express warranties, and how does
the Magnuson-Moss Act address them?

5.

How are implied warranties excluded?

6.

What is the problem of lack of privity, and how does modern law deal with it?
7.

[1] Rhodes Pharmacal Co. v. Continental Can Co., 219 N.E.2d 726 (Ill. 1976).

8.

[2] Wat Henry Pontiac Co. v. Bradley, 210 P.2d 348 (Okla. 1949).

9.

[3] Frederickson v. Hackney, 198 N.W. 806 (Minn. 1924).

10. [4] Menzel v. List, 246 N.E.2d 742 (N.Y. 1969).
11. [5] A number of states have special laws that limit the use of the UCC implied warranty disclaimer rules in
consumer sales. Some of these appear in amendments to the UCC and others are in separate statutes.
The broadest approach is that of the nine states that prohibit the disclaimer of implied warranties in
consumer sales (Massachusetts, Connecticut, Maine, Vermont, Maryland, the District of Columbia, West
Virginia, Kansas, Mississippi, and, with respect to personal injuries only, Alabama). There is a difference in
these states whether the rules apply to manufacturers as well as retailers.
12. [6] Spence v. Three Rivers Builders & Masonry Supply, Inc., 90 N.W.2d 873 (Mich. 1958).

20.3 Negligence

LEARNING OBJECTIVES

1.

Recognize how the tort theory of negligence may be of use in products-liability suits.

2.

Understand why negligence is often not a satisfactory cause of action in such suits: proof of it may be
difficult, and there are powerful defenses to claims of negligence.

Negligence is the second theory raised in the typical products-liability case. It is a tort theory (as
compared to breach of warranty, which is of course a contract theory), and it does have this
advantage over warranty theory: privity is never relevant. A pedestrian is struck in an intersection by
a car whose brakes were defectively manufactured. Under no circumstances would breach of
warranty be a useful cause of action for the pedestrian—there is no privity at all. Negligence is

Saylor URL: http://www.saylor.org/books

Saylor.org
696

considered in detail in the Chapter 7 "Introduction to Tort Law" on torts; it basically means lack of
due care.

Typical Negligence Claims: Design Defects and Inadequate Warnings
Negligence theory in products liability is most useful in two types of cases: defective design and defective
warnings.

Design Defects
Manufacturers can be, and often are, held liable for injuries caused by products that were defectively
designed. The question is whether the designer used reasonable care in designing a product reasonably
safe for its foreseeable use. The concern over reasonableness and standards of care are elements of
negligence theory.
Defective-design cases can pose severe problems for manufacturing and safety engineers. More safety
means more cost. Designs altered to improve safety may impair functionality and make the product less
desirable to consumers. At what point safety comes into reasonable balance with performance, cost, and
desirability (see Figure 20.3 "The Reasonable Design Balance") is impossible to forecast accurately,
though some factors can be taken into account. For example, if other manufacturers are marketing
comparable products whose design are intrinsically safer, the less-safe products are likely to lose a test of
reasonableness in court.
Figure 20.3 The Reasonable Design Balance

Warning Defects
We noted that a product may be defective if the manufacturer failed to warn the user of potential dangers.
Whether a warning should have been affixed is often a question of what is reasonably foreseeable, and the
failure to affix a warning will be treated as negligence. The manufacturer of a weed killer with poisonous

Saylor URL: http://www.saylor.org/books

Saylor.org
697

ingredients is certainly acting negligently when it fails to warn the consumer that the contents are
potentially lethal.
The law governing the necessity to warn and the adequacy of warnings is complex. What is reasonable
turns on the degree to which a product is likely to be misused and, as the disturbing Laaperi case (Section
20.6.3 "Failure to Warn") illustrates, whether the hazard is obvious.

Problems with Negligence Theory
Negligence is an ancient cause of action and, as was discussed in the torts chapter, it carries with it a
number of well-developed defenses. Two categories may be mentioned: common-law defenses and
preemption.

Common-Law Defenses against Negligence
Among the problems confronting a plaintiff with a claim of negligence in products-liability suits (again,
these concepts are discussed in the torts chapter) are the following:
•

Proving negligence at all: just because a product is defective does not necessarily prove the
manufacturer breached a duty of care.

•

Proximate cause: even if there was some negligence, the plaintiff must prove her damages flowed
proximately from that negligence.

•

Contributory and comparative negligence: the plaintiff’s own actions contributed to the damages.

•

Subsequent alteration of the product: generally the manufacturer will not be liable if the product has
been changed.

•

Misuse or abuse of the product: using a lawn mower to trim a hedge or taking too much of a drug are
examples.

•

Assumption of the risk: knowingly using the product in a risky way.

Preemption
Preemption (or “pre-emption”) is illustrated by this problem: suppose there is a federal standard
concerning the product, and the defendant manufacturer meets it, but the standard is not really very
protective. (It is not uncommon, of course, for federal standard makers of all types to be significantly
influenced by lobbyists for the industries being regulated by the standards.) Is it enough for the
manufacturer to point to its satisfaction of the standard so that such satisfaction preempts (takes over)
Saylor URL: http://www.saylor.org/books

Saylor.org
698

any common-law negligence claim? “We built the machine to federal standards: we can’t be liable. Our
compliance with the federal safety standard is an affirmative defense.”
Preemption is typically raised as a defense in suits about (1) cigarettes, (2) FDA-approved medical devices,
(3) motor-boat propellers, (4) pesticides, and (5) motor vehicles. This is a complex area of law. Questions
inevitably arise as to whether there was federal preemption, express or implied. Sometimes courts find
preemption and the consumer loses; sometimes the courts don’t find preemption and the case goes
forward. According to one lawyer who works in this field, there has been “increasing pressure on both the
regulatory and congressional fronts to preempt state laws.” That is, the usual defendants (manufacturers)
push Congress and the regulatory agencies to state explicitly in the law that the federal standards preempt
and defeat state law.

[1]

KEY TAKEAWAY

Negligence is a second possible cause of action for products-liability claimants. A main advantage is that
no issues of privity are relevant, but there are often problems of proof; there are a number of robust
common-law defenses, and federal preemption is a recurring concern for plaintiffs’ lawyers.

EXERCISES

1.

What two types of products-liability cases are most often brought under negligence?

2.

How could it be said that merely because a person suffers injury as the result of a defective product,
proof of negligence is not necessarily made?

3.

What is “preemption” and how is it used as a sword to defeat products-liability plaintiffs?
[1] C. Richard Newsome and Andrew F. Knopf, “Federal Preemption: Products Lawyers Beware,” Florida Justice
Association Journal, July 27, 2007, accessed March 1,
2011,http://www.newsomelaw.com/resources/articles/federal-preemption-products-lawyers-beware.

20.4 Strict Liability in Tort
1.

LEARNING OBJECTIVES

Know what “strict products liability” means and how it differs from the other two products-liability
theories.

2.

Understand the basic requirements to prove strict products liability.

3.

See what obstacles to recovery remain with this doctrine.

Saylor URL: http://www.saylor.org/books

Saylor.org
699

The warranties grounded in the Uniform Commercial Code (UCC) are often ineffective in assuring
recovery for a plaintiff’s injuries. The notice requirements and the ability of a seller to disclaim the
warranties remain bothersome problems, as does the privity requirement in those states that
continue to adhere to it.
Negligence as a products-liability theory obviates any privity problems, but negligence comes with a
number of familiar defenses and with the problems of preemption.
To overcome the obstacles, judges have gone beyond the commercial statutes and the ancient
concepts of negligence. They have fashioned a tort theory of products liability based on the principle
of strict products liability. One court expressed the rationale for the development of the concept as
follows: “The rule of strict liability for defective products is an example of necessary paternalism
judicially shifting risk of loss by application of tort doctrine because [the UCC] scheme fails to
adequately cover the situation. Judicial paternalism is to loss shifting what garlic is to a stew—
sometimes necessary to give full flavor to statutory law, always distinctly noticeable in its result,
overwhelmingly counterproductive if excessive, and never an end in itself.” [1] Paternalism or not,
strict liability has become a very important legal theory in products-liability cases.

Strict Liability Defined
The formulation of strict liability that most courts use is Section 402A of the Restatement of Torts
(Second), set out here in full:
(1) One who sells any product in a defective condition unreasonably dangerous to the user or
consumer or to his property is subject to liability for physical harm thereby caused to the ultimate
user or consumer, or to his property, if
(a) the seller is engaged in the business of selling such a product, and
(b) it is expected to and does reach the user or consumer without substantial change in the
condition in which it is sold.
(2) This rule applies even though
(a) the seller has exercised all possible care in the preparation and sale of his product, and
(b) the user or consumer has not bought the product from or entered into any contractual
relation with the seller.
Saylor URL: http://www.saylor.org/books

Saylor.org
700

Section 402A of the Restatement avoids the warranty booby traps. It states a rule of law not governed by
the UCC, so limitations and exclusions in warranties will not apply to a suit based on the Restatement
theory. And the consumer is under no obligation to give notice to the seller within a reasonable time of
any injuries. Privity is not a requirement; the language of the Restatement says it applies to “the user or
consumer,” but courts have readily found that bystanders in various situations are entitled to bring
actions under Restatement, Section 402A. The formulation of strict liability, though, is limited to physical
harm. Many courts have held that a person who suffers economic loss must resort to warranty law.
Strict liability avoids some negligence traps, too. No proof of negligence is required. See Figure 20.4
"Major Difference between Warranty and Strict Liability".

Figure 20.4 Major Difference between Warranty and Strict Liability

Section 402A Elements
Product in a Defective Condition
Sales of goods but not sales of services are covered under the Restatement, Section 402A. Furthermore,
the plaintiff will not prevail if the product was safe for normal handling and consumption when sold. A
glass soda bottle that is properly capped is not in a defective condition merely because it can be broken if
the consumer should happen to drop it, making the jagged glass dangerous. Chocolate candy bars are not
defective merely because you can become ill by eating too many of them at once. On the other hand, a
seller would be liable for a product defectively packaged, so that it could explode or deteriorate and
change its chemical composition. A product can also be in a defective condition if there is danger that
could come from an anticipated wrongful use, such as a drug that is safe only when taken in limited doses.

Saylor URL: http://www.saylor.org/books

Saylor.org
701

Under those circumstances, failure to place an adequate dosage warning on the container makes the
product defective.
The plaintiff bears the burden of proving that the product is in a defective condition, and this burden can
be difficult to meet. Many products are the result of complex feats of engineering. Expert witnesses are
necessary to prove that the products were defectively manufactured, and these are not always easy to
come by. This difficulty of proof is one reason why many cases raise the failure to warn as the dispositive
issue, since in the right case that issue is far easier to prove. The Anderson case (detailed in the exercises
at the end of this chapter) demonstrates that the plaintiff cannot prevail under strict liability merely
because he was injured. It is not the fact of injury that is dispositive but the defective condition of the
product.

Unreasonably Dangerous
The product must be not merely dangerous but unreasonably dangerous. Most products have
characteristics that make them dangerous in certain circumstances. As the Restatement commentators
note, “Good whiskey is not unreasonably dangerous merely because it will make some people drunk, and
is especially dangerous to alcoholics; but bad whiskey, containing a dangerous amount of fuel oil, is
unreasonably dangerous.…Good butter is not unreasonably dangerous merely because, if such be the case,
it deposits cholesterol in the arteries and leads to heart attacks; but bad butter, contaminated with
poisonous fish oil, is unreasonably dangerous.”

[2]

Under Section 402A, “the article sold must be

dangerous to an extent beyond that which would be contemplated by the ordinary consumer who
purchases it, with the ordinary knowledge common to the community as to its characteristics. ”
Even high risks of danger are not necessarily unreasonable. Some products are unavoidably unsafe; rabies
vaccines, for example, can cause dreadful side effects. But the disease itself, almost always fatal, is worse.
A product is unavoidably unsafe when it cannot be made safe for its intended purpose given the present
state of human knowledge. Because important benefits may flow from the product’s use, its producer or
seller ought not to be held liable for its danger.
However, the failure to warn a potential user of possible hazards can make a product defective under
Restatement, Section 402A, whether unreasonably dangerous or even unavoidably unsafe. The dairy
farmer need not warn those with common allergies to eggs, because it will be presumed that the person
with an allergic reaction to common foodstuffs will be aware of them. But when the product contains an
Saylor URL: http://www.saylor.org/books

Saylor.org
702

ingredient that could cause toxic effects in a substantial number of people and its danger is not widely
known (or if known, is not an ingredient that would commonly be supposed to be in the product), the lack
of a warning could make the product unreasonably dangerous within the meaning of Restatement, Section
402A. Many of the suits brought by asbestos workers charged exactly this point; “The utility of an
insulation product containing asbestos may outweigh the known or foreseeable risk to the insulation
workers and thus justify its marketing. The product could still be unreasonably dangerous, however, if
unaccompanied by adequate warnings. An insulation worker, no less than any other product user, has a
right to decide whether to expose himself to the risk.”

[3]

This rule of law came to haunt the Manville

Corporation: it was so burdened with lawsuits, brought and likely to be brought for its sale of asbestos—a
known carcinogen—that it declared Chapter 11 bankruptcy in 1982 and shucked its liability.

[4]

Engaged in the Business of Selling
Restatement, Section 402A(1)(a), limits liability to sellers “engaged in the business of selling such a
product.” The rule is intended to apply to people and entities engaged in business, not to casual one-time
sellers. The business need not be solely in the defective product; a movie theater that sells popcorn with a
razor blade inside is no less liable than a grocery store that does so. But strict liability under this rule does
not attach to a private individual who sells his own automobile. In this sense, Restatement, Section 402A,
is analogous to the UCC’s limitation of the warranty of merchantability to the merchant.
The requirement that the defendant be in the business of selling gets to the rationale for the whole
concept of strict products liability: businesses should shoulder the cost of injuries because they are in the
best position to spread the risk and distribute the expense among the public. This same policy has been
the rationale for holding bailors and lessors liable for defective equipment just as if they had been
sellers.

[5]

Reaches the User without Change in Condition
Restatement, Section 402A(1)(b), limits strict liability to those defective products that are expected to and
do reach the user or consumer without substantial change in the condition in which the products are sold.
A product that is safe when delivered cannot subject the seller to liability if it is subsequently mishandled
or changed. The seller, however, must anticipate in appropriate cases that the product will be stored;
faulty packaging or sterilization may be the grounds for liability if the product deteriorates before being
used.
Saylor URL: http://www.saylor.org/books

Saylor.org
703

Liability Despite Exercise of All Due Care
Strict liability applies under the Restatement rule even though “the seller has exercised all possible care in
the preparation and sale of his product.” This is the crux of “strict liability” and distinguishes it from the
conventional theory of negligence. It does not matter how reasonably the seller acted or how exemplary is
a manufacturer’s quality control system—what matters is whether the product was defective and the user
injured as a result. Suppose an automated bottle factory manufactures 1,000 bottles per hour under
exacting standards, with a rigorous and costly quality-control program designed to weed out any bottles
showing even an infinitesimal amount of stress. The plant is “state of the art,” and its computerized
quality-control operation is the best in the world. It regularly detects the one out of every 10,000 bottles
that analysis has shown will be defective. Despite this intense effort, it proves impossible to weed out
every defective bottle; one out of one million, say, will still escape detection. Assume that a bottle, filled
with soda, finds its way into a consumer’s home, explodes when handled, sends glass shards into his eye,
and blinds him. Under negligence, the bottler has no liability; under strict liability, the bottler will be
liable to the consumer.

Liability without Contractual Relation
Under Restatement, Section 402A(2)(b), strict liability applies even though the user has not purchased
the product from the seller nor has the user entered into any contractual relation with the seller. In short,
privity is abolished and the injured user may use the theory of strict liability against manufacturers and
wholesalers as well as retailers. Here, however, the courts have varied in their approaches; the trend has
been to allow bystanders recovery. The Restatement explicitly leaves open the question of the bystander’s
right to recover under strict liability.

Problems with Strict Liability
Strict liability is liability without proof of negligence and without privity. It would seem that strict liability
is the “holy grail” of products-liability lawyers: the complete answer. Well, no, it’s not the holy grail. It is
certainly true that 402A abolishes the contractual problems of warranty. Restatement, Section 402A,
Comment m, says,
The rule stated in this Section is not governed by the provisions of the Uniform Commercial Code,
as to warranties; and it is not affected by limitations on the scope and content of warranties, or
Saylor URL: http://www.saylor.org/books

Saylor.org
704

by limitation to “buyer” and “seller” in those statutes. Nor is the consumer required to give notice
to the seller of his injury within a reasonable time after it occurs, as provided by the Uniform Act.
The consumer’s cause of action does not depend upon the validity of his contract with the person
from whom he acquires the product, and it is not affected by any disclaimer or other agreement,
whether it be between the seller and his immediate buyer, or attached to and accompanying the
product into the consumer’s hands. In short, “warranty” must be given a new and different
meaning if it is used in connection with this Section. It is much simpler to regard the liability here
stated as merely one of strict liability in tort.
Inherent in the Restatement’s language is the obvious point that if the product has been altered, losses
caused by injury are not the manufacturer’s liability. Beyond that there are still some limitations to strict
liability.

Disclaimers
Comment m specifically says the cause of action under Restatement, Section 402A, is not affected by
disclaimer. But in nonconsumer cases, courts have allowed clear and specific disclaimers. In 1969, the
Ninth Circuit observed: “InKaiser Steel Corp. the [California Supreme Court] court upheld the dismissal
of a strict liability action when the parties, dealing from positions of relatively equal economic strength,
contracted in a commercial setting to limit the defendant’s liability. The court went on to hold that in this
situation the strict liability cause of action does not apply at all. In reaching this conclusion, the court
in Kaiser reasoned that strict liability ‘is designed to encompass situations in which the principles of sales
warranties serve their purpose “fitfully at best.”’ [Citation]” It concluded that in such commercial settings
the UCC principles work well and “to apply the tort doctrines of products liability will displace the
statutory law rather than bring out its full flavor.”

[6]

Plaintiff’s Conduct
Conduct by the plaintiff herself may defeat recovery in two circumstances.

Assumption of Risk
Courts have allowed the defense of assumption of the risk in strict products-liability cases. A plaintiff
assumes the risk of injury, thus establishing defense to claim of strict products liability, when he is aware
the product is defective, knows the defect makes the product unreasonably dangerous, has reasonable

Saylor URL: http://www.saylor.org/books

Saylor.org
705

opportunity to elect whether to expose himself to the danger, and nevertheless proceeds to make use of
the product. The rule makes sense.

Misuse or Abuse of the Product
Where the plaintiff does not know a use of the product is dangerous but nevertheless uses for an incorrect
purpose, a defense arises, but only if such misuse was not foreseeable. If it was, the manufacturer should
warn against that misuse. In Eastman v. Stanley Works, a carpenter used a framing hammer to drive
[7]

masonry nails; the claw of the hammer broke off, striking him in the eye. He sued. The court held that
while a defense does exist “where the product is used in a capacity which is unforeseeable by the
manufacturer and completely incompatible with the product’s design…misuse of a product suggests a use
which was unanticipated or unexpected by the product manufacturer, or unforeseeable and unanticipated
[but] it was not the case that reasonable minds could only conclude that appellee misused the [hammer].
Though the plaintiff’s use of the hammer might have been unreasonable, unreasonable use is not a
defense to a strict product-liability action or to a negligence action.”

Limited Remedy
The Restatement says recovery under strict liability is limited to “physical harm thereby caused to the
ultimate user or consumer, or to his property,” but not other losses and not economic losses. In Atlas Air
v. General Electric, a New York court held that the “economic loss rule” (no recovery for economic losses)
barred strict products-liability and negligence claims by the purchaser of a used airplane against the
airplane engine manufacturer for damage to the plane caused by an emergency landing necessitated by
engine failure, where the purchaser merely alleged economic losses with respect to the plane itself, and
not damages for personal injury (recovery for damage to the engine was allowed).

[8]

But there are exceptions. In Duffin v. Idaho Crop Imp. Ass’n, the court recognized that a party generally
owes no duty to exercise due care to avoid purely economic loss, but if there is a “special relationship”
[9]

between the parties such that it would be equitable to impose such a duty, the duty will be imposed. “In
other words, there is an extremely limited group of cases where the law of negligence extends its
protections to a party’s economic interest.”

The Third Restatement
The law develops. What seemed fitting in 1964 when the Restatement (Second) announced the state of the
common-law rules for strict liability in Section 402A seemed, by 1997, not to be tracking common law
Saylor URL: http://www.saylor.org/books

Saylor.org
706

entirely closely. The American Law Institute came out with the Restatement (Third) in that year. The
Restatement changes some things. Most notably it abolishes the “unreasonably dangerous” test and
substitutes a “risk-utility test.” That is, a product is not defective unless its riskiness outweighs its utility.
More important, the Restatement (Third), Section 2, now requires the plaintiff to provide a reasonable
alternative design to the product in question. In advancing a reasonable alternative design, the plaintiff is
not required to offer a prototype product. The plaintiff must only show that the proposed alternative
design exists and is superior to the product in question. The Restatement (Third) also makes it more
difficult for plaintiffs to sue drug companies successfully. One legal scholar commented as follows on the
Restatement (Third):
The provisions of the Third Restatement, if implemented by the courts, will establish a degree of
fairness in the products liability arena. If courts adopt the Third Restatement’s elimination of the
“consumer expectations test,” this change alone will strip juries of the ability to render decisions
based on potentially subjective, capricious and unscientific opinions that a particular product
design is unduly dangerous based on its performance in a single incident. More important,
plaintiffs will be required to propose a reasonable alternative design to the product in question.
Such a requirement will force plaintiffs to prove that a better product design exists other than in
the unproven and untested domain of their experts’ imaginations.

[10]

Of course some people put more faith in juries than is evident here. The new Restatement has been
adopted by a few jurisdictions and some cases the adopting jurisdictions incorporate some of its ideas, but
courts appear reluctant to abandon familiar precedent.

KEY TAKEAWAY

Because the doctrines of breach of warranty and negligence did not provide adequate relief to those
suffering damages or injuries in products-liability cases, beginning in the 1960s courts developed a new
tort theory: strict products liability, restated in the Second Restatement, section 402A. Basically the
doctrine says that if goods sold are unreasonably dangerous or defective, the merchant-seller will be liable
for the immediate property loss and personal injuries caused thereby. But there remain obstacles to
recovery even under this expanded concept of liability: disclaimers of liability have not completely been
dismissed, the plaintiff’s conduct or changes to the goods may limit recovery, and—with some
exceptions—the remedies available are limited to personal injury (and damage to the goods themselves);
Saylor URL: http://www.saylor.org/books

Saylor.org
707

economic loss is not recoverable. Almost forty years of experience with the Second Restatement’s section
on strict liability has seen changes in the law, and the Third Restatement introduces those, but it has not
been widely accepted yet.

1.

EXERCISES

What was perceived to be inadequate about warranty and negligence theories that necessitated the
development of strict liability?

2.

Briefly describe the doctrine.

3.

What defects in goods render their sellers strictly liable?

4.

Who counts as a liable seller?

5.

What obstacles does a plaintiff have to overcome here, and what limitations are there to recovery?
6.

[1] Kaiser Steel Corp. v. Westinghouse Electric Corp., 127 Cal. Rptr. 838 (Cal. 1976).

7.

[2] Restatement (Second) of Contracts, Section 402A(i).

8.

[3] Borel v. Fibreboard Paper Products Corp., 493 F.Zd 1076 (5th Cir. 1973).

9.

[4] In re Johns-Manville Corp., 36 R.R. 727 (So. Dist. N.Y. 1984).

10. [5] Martin v. Ryder Rental, Inc., 353 A.2d 581 (Del. 1976).
11. [6] Idaho Power Co. v. Westinghouse Electric Corp., 596 F.2d 924, 9CA (1979).
12. [7] Eastman v. Stanley Works, 907 N.E.2d 768 (Ohio App. 2009).
13. [8] Atlas Air v. General Electric, 16 A.D.3d 444 (N.Y.A.D. 2005).
14. [9] Duffin v. Idaho Crop Imp. Ass’n, 895 P.2d 1195 (Idaho 1995).
15. [10] Quinlivan Wexler LLP, “The 3rd Restatement of Torts—Shaping the Future of Products Liability Law,”
June 1, 1999, accessed March 1, 2011,http://library.findlaw.com/1999/Jun/1/127691.html.

20.5 Tort Reform

LEARNING OBJECTIVES

1.

See why tort reform is advocated, why it is opposed, and what interests take each side.

2.

Understand some of the significant state reforms in the last two decades.

3.

Know what federal reforms have been instituted.

Saylor URL: http://www.saylor.org/books

Saylor.org
708

The Cry for Reform
In 1988, The Conference Board published a study that resulted from a survey of more than 500 chief
executive officers from large and small companies regarding the effects of products liability on their firms.
The study concluded that US companies are less competitive in international business because of these
effects and that products-liability laws must be reformed. The reform effort has been under way ever
since, with varying degrees of alarms and finger-pointing as to who is to blame for the “tort crisis,” if there
even is one. Business and professional groups beat the drums for tort reform as a means to guarantee
“fairness” in the courts as well as spur US economic competitiveness in a global marketplace, while
plaintiffs’ attorneys and consumer advocates claim that businesses simply want to externalize costs by
denying recovery to victims of greed and carelessness.
Each side vilifies the other in very unseemly language: probusiness advocates call consumer-oriented
states “judicial hell-holes” and complain of “well-orchestrated campaign[s] by tort lawyer lobbyists and
allies to undo years of tort reform at the state level,”
“scant evidence” of any tort abuse.

[2]

[1]

while pro-plaintiff interests claim that there is

It would be more amusing if it were not so shrill and partisan.

Perhaps the most one can say with any certainty is that peoples’ perception of reality is highly colored by
their self-interest. In any event, there have been reforms (or, as the detractors say, “deforms”).

State Reforms
Prodded by astute lobbying by manufacturing and other business trade associations, state legislatures
responded to the cries of manufacturers about the hardships that the judicial transformation of the
products-liability lawsuit ostensibly worked on them. Most state legislatures have enacted at least one of
some three dozen “reform” proposal pressed on them over the last two decades. Some of these measures
do little more than affirm and clarify case law. Among the most that have passed in several states are
outlined in the next sections.

Statutes of Repose
Perhaps nothing so frightens the manufacturer as the occasional reports of cases involving products that
were fifty or sixty years old or more at the time they injured the plaintiff. Many states have addressed this
problem by enacting the so-called statute of repose. This statute establishes a time period, generally
Saylor URL: http://www.saylor.org/books

Saylor.org
709

ranging from six to twelve years; the manufacturer is not liable for injuries caused by the product after
this time has passed.

State-of-the-Art Defense
Several states have enacted laws that prevent advances in technology from being held against the
manufacturer. The fear is that a plaintiff will convince a jury a product was defective because it did not use
technology that was later available. Manufacturers have often failed to adopt new advances in technology
for fear that the change will be held against them in a products-liability suit. These new statutes declare
that a manufacturer has a valid defense if it would have been technologically impossible to have used the
new and safer technology at the time the product was manufactured.

Failure to Warn
Since it is often easier to prove that an injury resulted because the manufacturer failed to warn against a
certain use than it is to prove an injury was caused by a defective design, manufacturers are subjected to a
considerable degree of hindsight. Some of the state statutes limit the degree to which the failure to warn
can be used to connect the product and the injury. For example, the manufacturer has a valid defense if it
would have been impossible to foresee that the consumer might misuse the product in a certain way.

Comparative Fault for Consumer Misuse
Contributory negligence is generally not a defense in a strict liability action, while assumption of risk is. In
states that have enacted so-called comparative fault statutes, the user’s damages are pegged to the
percentage of responsibility for the injury that the defendant bears. Thus if the consumer’s misuse of the
product is assessed as having been 20 percent responsible for the accident (or for the extent of the
injuries), the consumer is entitled to only 80 percent of damages, the amount for which the defendant
manufacturer is responsible.

Criminal Penalties
Not all state reform is favorable to manufacturers. Under the California Corporate Criminal Liability Act,
which took effect twenty years ago, companies and managers must notify a state regulatory agency if they
know that a product they are selling in California has a safety defect, and the same rule applies under
certain federal standards, as Toyota executives were informed by their lawyers following alarms about
sudden acceleration in some Toyota automobiles. Failure to provide notice may result in corporate and
individual criminal liability.
Saylor URL: http://www.saylor.org/books

Saylor.org
710

Federal Reform
Piecemeal reform of products-liability law in each state has contributed to the basic lack of uniformity
from state to state, giving it a crazy-quilt effect. In the nineteenth century, this might have made little
difference, but today most manufacturers sell in the national market and are subjected to the varying
requirements of the law in every state. For years there has been talk in and out of Congress of enacting a
federal products-liability law that would include reforms adopted in many states, as discussed earlier. So
far, these efforts have been without much success.
Congressional tort legislation is not the only possible federal action to cope with products-related injuries.
In 1972, Congress created the Consumer Product Safety Commission (CPSC) and gave the commission
broad power to act to prevent unsafe consumer products. The CPSC can issue mandatory safety standards
governing design, construction, contents, performance, packaging, and labeling of more than 10,000
consumer products. It can recall unsafe products, recover costs on behalf of injured consumers, prosecute
those who violate standards, and require manufacturers to issue warnings on hazardous products. It also
regulates four federal laws previously administered by other departments: the Flammable Fabrics Act, the
Hazardous Substances Act, the Poison Prevention Packaging Act, and the Refrigerator Safety Act. In its
early years, the CPSC issued standards for bicycles, power mowers, television sets, architectural glass,
extension cords, book matches, pool slides, and space heaters. But the list of products is long, and the
CPSC’s record is mixed: it has come under fire for being short on regulation and for taking too long to
promulgate the relatively few safety standards it has issued in a decade.

KEY TAKEAWAY

Business advocates claim the American tort system—products-liability law included—is broken and
corrupted by grasping plaintiffs’ lawyers; plaintiffs’ lawyers say businesses are greedy and careless and
need to be smacked into recognition of its responsibilities to be more careful. The debate rages on, decade
after decade. But there have been some reforms at the state level, and at the federal level the Consumer
Product Safety Act sets out standards for safe products and requires recalls for defective ones. It is
regularly castigated for (1) being officious and meddling or (2) being too timid.

EXERCISES

1.

Why is it so difficult to determine if there really is a “tort crisis” in the United States?

2.

What reforms have been made to state tort law?

Saylor URL: http://www.saylor.org/books

Saylor.org
711

3.

What federal legislation affects consumer safety?
4.

[1] American Tort Reform Association website, accessed March 1, 2011,http://www.atra.org.

5.

[2] http://www.shragerlaw.com/html/legal_rights.html.

20.6 Cases
Implied Warranty of Merchantability and the Requirement of a “Sale”
Sheeskin v. Giant Food, Inc.
318 A.2d 874 (Md. App. 1974)
Davidson, J.
Every Friday for over two years Nathan Seigel, age 73, shopped with his wife at a Giant Food Store. This
complex products liability case is before us because on one of these Fridays, 23 October 1970, Mr. Seigel
was carrying a six-pack carton of Coca-Cola from a display bin at the Giant to a shopping cart when one or
more of the bottles exploded. Mr. Seigel lost his footing, fell to the floor and was injured.
In the Circuit Court for Montgomery County, Mr. Seigel sued both the Giant Food, Inc., and the
Washington Coca-Cola Bottling Company, Inc., for damages resulting from their alleged negligence and
breach of an implied warranty. At the conclusion of the trial Judge Walter H. Moorman directed a verdict
in favor of each defendant.…
In an action based on breach of warranty it is necessary for the plaintiff to show the existence of the
warranty, the fact that the warranty was broken and that the breach of warranty was the proximate cause
of the loss sustained. [UCC] 2-314.…The retailer, Giant Food, Inc., contends that appellant failed to prove
that an implied warranty existed between himself and the retailer because he failed to prove that there
was a sale by the retailer to him or a contract of sale between the two. The retailer maintains that there
was no sale or contract of sale because at the time the bottles exploded Mr. Seigel had not yet paid for
them. We do not agree.
[UCC] 2-314(1) states in pertinent part:
Unless excluded or modified, a warranty that the goods shall be merchantable is implied in a
contract for their sale if the seller is a merchant with respect to goods of that
kind.

[1]

(emphasis added)

Saylor URL: http://www.saylor.org/books

Saylor.org
712

Thus, in order for the implied warranties of 2-314 to be applicable there must be a “contract for sale.” In
Maryland it has been recognized that neither a completed ‘sale’ nor a fully executed contract for sale is
required. It is enough that there be in existence an executory contract for sale.…
Here, the plaintiff has the burden of showing the existence of the warranty by establishing that at the time
the bottles exploded there was a contract for their sale existing between himself and the Giant. [Citation]
Mr. Titus, the manager of the Giant, testified that the retailer is a “self-service” store in which “the only
way a customer can buy anything is to select it himself and take it to the checkout counter.” He stated that
there are occasions when a customer may select an item in the store and then change his mind and put the
item back. There was no evidence to show that the retailer ever refused to sell an item to a customer once
it had been selected by him or that the retailer did not consider himself bound to sell an item to the
customer after the item had been selected. Finally, Mr. Titus said that an employee of Giant placed the
six-pack of Coca-Cola selected by Mr. Seigel on the shelf with the purchase price already stamped upon it.
Mr. Seigel testified that he picked up the six-pack with the intent to purchase it.
We think that there is sufficient evidence to show that the retailer’s act of placing the bottles upon the
shelf with the price stamped upon the six-pack in which they were contained manifested an intent to offer
them for sale, the terms of the offer being that it would pass title to the goods when Mr. Seigel presented
them at the check-out counter and paid the stated price in cash. We also think that the evidence is
sufficient to show that Mr. Seigel’s act of taking physical possession of the goods with the intent to
purchase them manifested an intent to accept the offer and a promise to take them to the checkout
counter and pay for them there.
[UCC] 2-206 provides in pertinent part:
(1) Unless otherwise unambiguously indicated by the language or circumstances
(a) An offer to make a contract shall be construed as inviting acceptance in any manner and by
any medium reasonable in the circumstances.…
The Official Comment 1 to this section states:
Any reasonable manner of acceptance is intended to be regarded as available unless the offeror
has made quite clear that it will not be acceptable.
In our view the manner by which acceptance was to be accomplished in the transaction herein involved
was not indicated by either language or circumstances. The seller did not make it clear that acceptance
Saylor URL: http://www.saylor.org/books

Saylor.org
713

could not be accomplished by a promise rather than an act. Thus it is equally reasonable under the terms
of this specific offer that acceptance could be accomplished in any of three ways: 1) by the act of delivering
the goods to the check-out counter and paying for them; 2) by the promise to pay for the goods as
evidenced by their physical delivery to the check-out counter; and 3) by the promise to deliver the goods
to the check-out counter and to pay for them there as evidenced by taking physical possession of the goods
by their removal from the shelf.
The fact that customers, having once selected goods with the intent to purchase them, are permitted by
the seller to return them to the shelves does not preclude the possibility that a selection of the goods, as
evidenced by taking physical possession of them, could constitute a reasonable mode of acceptance.
Section 2-106(3) provides:
“Termination” occurs when either party pursuant to a power created by agreement or law puts
an end to the contract otherwise then for its breach. On “termination” all obligations which are
still executory on both sides are discharged but any right based on prior breach or performance
survives.
Here the evidence that the retailer permits the customer to “change his mind” indicates only an
agreement between the parties to permit the consumer to end his contract with the retailer irrespective of
a breach of the agreement by the retailer. It does not indicate that an agreement does not exist prior to the
exercise of this option by the consumer.…
Here Mr. Seigel testified that all of the circumstances surrounding his selection of the bottles were
normal; that the carton in which the bottles came was not defective; that in lifting the carton from the
shelf and moving it toward his basket the bottles neither touched nor were touched by anything other than
his hand; that they exploded almost instantaneously after he removed them from the shelf; and that as a
result of the explosion he fell injuring himself. It is obvious that Coca-Cola bottles which would break
under normal handling are not fit for the ordinary use for which they were intended and that the
relinquishment of physical control of such a defective bottle to a consumer constitutes a breach of
warranty. Thus the evidence was sufficient to show that when the bottles left the retailer’s control they did
not conform to the representations of the warranty of merchantability, and that this breach of the
warranty was the cause of the loss sustained.…

Saylor URL: http://www.saylor.org/books

Saylor.org
714

[Judgment in favor of Giant Foods is reversed and the case remanded for a new trial. Judgment in favor of
the bottler is affirmed because the plaintiff failed to prove that the bottles were defective when they were
delivered to the retailer.]

CASE QUESTIONS

1.

What warranty did the plaintiff complain was breached here?

2.

By displaying the soda pop, the store made an offer to its customers. How did the court say such offers
might be accepted?

3.

Why did the court get into the discussion about “termination” of the contract?

4.

What is the controlling rule of law applied in this case?

Strict Liability and Bystanders
Embs v. Pepsi-Cola Bottling Co. of Lexington, Kentucky, Inc.
528 S.W.2d 703 (Ky. 1975)
Jukowsky, J.
On the afternoon of July 25, 1970 plaintiff-appellant entered the self-service retail store operated by the
defendant-appellee, Stamper’s Cash Market, Inc., for the purpose of “buying soft drinks for the kids.” She
went to an upright soft drink cooler, removed five bottles and placed them in a carton. Unnoticed by her, a
carton of Seven-Up was sitting on the floor at the edge of the produce counter about one foot from where
she was standing. As she turned away from the cooler she heard an explosion that sounded “like a
shotgun.” When she looked down she saw a gash in her leg, pop on her leg, green pieces of a bottle on the
floor and the Seven-Up carton in the midst of the debris. She did not kick or otherwise come into contact
with the carton of Seven-Up prior to the explosion. Her son, who was with her, recognized the green
pieces of glass as part of a Seven-Up bottle.
She was immediately taken to the hospital by Mrs. Stamper, a managing agent of the store. Mrs. Stamper
told her that a Seven-Up bottle had exploded and that several bottles had exploded that week. Before
leaving the store Mrs. Stamper instructed one of her children to clean up the mess. Apparently, all of the
physical evidence went out with the trash. The location of the Seven-Up carton immediately before the
explosion was not a place where such items were ordinarily kept.…

Saylor URL: http://www.saylor.org/books

Saylor.org
715

When she rested her case, the defendants-appellees moved for a directed verdict in their favor. The trial
court granted the motion on the grounds that the doctrine of strict product liability in tort does not extend
beyond users and consumers and that the evidence was insufficient to permit an inference by a reasonably
prudent man that the bottle was defective or if it was, when it became so.
In [Citation] we adopted the view of strict product liability in tort expressed in Section 402 A of the
American Law Institute’s Restatement of Torts 2d.

402 A. Special Liability of Seller of Product for Physical Harm to User
or Consumer
(1) One who sells any product in a defective condition unreasonably dangerous to the user or to
his property is subject to liability for physical harm thereby caused to the ultimate user or
consumer, or to his property, if
(a) the seller is engaged in the business of selling such a product, and
(b) it is expected to and does reach the user or consumer without substantial change in the
condition in which it was sold.
(2) The rule stated in Subsection (1) applies although
(a) the seller has exercised all possible care in the preparation and sale of his product, and
(b) the user or consumer has not bought the product from or entered into any contractual
relation with the seller.
Comment f on that section makes it abundantly clear that this rule applies to any person engaged in the
business of supplying products for use or consumption, including any manufacturer of such a product and
any wholesale or retail dealer or distributor.
Comment c points out that on whatever theory, the justification for the rule has been said to be that the
seller, by marketing his product for use and consumption, has undertaken and assumed a special
responsibility toward any member of the consuming public who may be injured by it; that the public has
the right to and does expect that reputable sellers will stand behind their goods; that public policy
demands that the burden of accidental injuries caused by products intended for consumption be placed
Saylor URL: http://www.saylor.org/books

Saylor.org
716

upon those who market them, and be treated as a cost of production against which liability insurance can
be obtained; and that the consumer of such products is entitled to the maximum of protection at the
hands of someone, and the proper persons to afford it are those who market the products.
The caveat to the section provides that the Institute expresses no opinion as to whether the rule may not
apply to harm to persons other than users or consumers. Comment on caveat o states the Institute
expresses neither approval nor disapproval of expansion of the rule to permit recovery by casual
bystanders and others who may come in contact with the product, and admits there may be no essential
reason why such plaintiffs should not be brought within the scope of protection afforded, other than they
do not have the same reasons for expecting such protection as the consumer who buys a marketed
product, and that the social pressure which has been largely responsible for the development of the rule
has been a consumer’s pressure, and there is not the same demand for the protection of casual
strangers.…
The caveat articulates the essential point: Once strict liability is accepted, bystander recovery is fait
accompli.
Our expressed public policy will be furthered if we minimize the risk of personal injury and property
damage by charging the costs of injuries against the manufacturer who can procure liability insurance and
distribute its expense among the public as a cost of doing business; and since the risk of harm from
defective products exists for mere bystanders and passersby as well as for the purchaser or user, there is
no substantial reason for protecting one class of persons and not the other. The same policy requires us to
maximize protection for the injured third party and promote the public interest in discouraging the
marketing of products having defects that are a menace to the public by imposing strict liability upon
retailers and wholesalers in the distributive chain responsible for marketing the defective product which
injures the bystander. The imposition of strict liability places no unreasonable burden upon sellers
because they can adjust the cost of insurance protection among themselves in the course of their
continuing business relationship.
We must not shirk from extending the rule to the manufacturer for fear that the retailer or middleman
will be impaled on the sword of liability without regard to fault. Their liability was already established
under Section 402 A of the Restatement of Torts 2d. As a matter of public policy the retailer or
middleman as well as the manufacturer should be liable since the loss for injuries resulting from defective
Saylor URL: http://www.saylor.org/books

Saylor.org
717

products should be placed on those members of the marketing chain best able to pay the loss, who can
then distribute such risk among themselves by means of insurance and indemnity agreements.
[Citation]…
The result which we reach does not give the bystander a “free ride.” When products and consumers are
considered in the aggregate, bystanders, as a class, purchase most of the same products to which they are
exposed as bystanders. Thus, as a class, they indirectly subsidize the liability of the manufacturer,
middleman and retailer and in this sense do pay for the insurance policy tied to the product.…
For the sake of clarity we restate the extension of the rule. The protections of Section 402 A of the
Restatement of Torts 2d extend to bystanders whose injury from the defective product is reasonably
foreseeable.…
The judgment is reversed and the cause is remanded to the Clark Circuit Court for further proceedings
consistent herewith.
Stephenson, J. (dissenting):
I respectfully dissent from the majority opinion to the extent that it subjects the seller to liability. Every
rule of law in my mind should have a rational basis. I see none here.
Liability of the seller to the user, or consumer, is based upon warranty. Restatement, Second, Torts s
403A. To extend this liability to injuries suffered by a bystander is to depart from any reasonable basis
and impose liability by judicial fiat upon an otherwise innocent defendant. I do not believe that the
expression in the majority opinion which justifies this rule for the reason that the seller may procure
liability insurance protection is a valid legal basis for imposing liability without fault. I respectfully
dissent.

CASE QUESTIONS

1.

Why didn’t the plaintiff here use warranty as a theory of recovery, as Mr. Seigel did in the previous case?

2.

The court offers a rationale for the doctrine of strict products liability. What is it?

3.

Restatement, Section 402A, by its terms extends protection “to the ultimate user or consumer,” but Mrs.
Embs [plaintiff-appellant] was not that. What rationale did the court give for expanding the protection
here?

4.

Among the entities in the vertical distribution chain—manufacturer, wholesaler, retailer—who is liable
under this doctrine?

Saylor URL: http://www.saylor.org/books

Saylor.org
718

5.

What argument did Judge Stephenson have in dissent? Is it a good one?

6.

What is the controlling rule of law developed in this case?

Failure to Warn
Laaperi v. Sears, Roebuck & Co., Inc.
787 F.2d 726 C.A.1 (Mass. 1986)
Campbell, J.
In March 1976, plaintiff Albin Laaperi purchased a smoke detector from Sears. The detector,
manufactured by the Pittway Corporation, was designed to be powered by AC (electrical) current. Laaperi
installed the detector himself in one of the two upstairs bedrooms in his home.
Early in the morning of December 27, 1976, a fire broke out in the Laaperi home. The three boys in one of
the upstairs bedrooms were killed in the blaze. Laaperi’s 13-year-old daughter Janet, who was sleeping in
the other upstairs bedroom, received burns over 12 percent of her body and was hospitalized for three
weeks.
The uncontroverted testimony at trial was that the smoke detector did not sound an alarm on the night of
the fire. The cause of the fire was later found to be a short circuit in an electrical cord that was located in a
cedar closet in the boys’ bedroom. The Laaperi home had two separate electrical circuits in the upstairs
bedrooms: one which provided electricity to the outlets and one which powered the lighting fixtures. The
smoke detector had been connected to the outlet circuit, which was the circuit that shorted and cut off.
Because the circuit was shorted, the AC-operated smoke detector received no power on the night of the
fire. Therefore, although the detector itself was in no sense defective (indeed, after the fire the charred
detector was tested and found to be operable), no alarm sounded.
Laaperi brought this diversity action against defendants Sears and Pittway, asserting negligent design,
negligent manufacture, breach of warranty, and negligent failure to warn of inherent dangers. The parties
agreed that the applicable law is that of Massachusetts. Before the claims went to the jury, verdicts were
directed in favor of defendants on all theories of liability other than failure to warn.…
Laaperi’s claim under the failure to warn theory was that he was unaware of the danger that the very short
circuit which might ignite a fire in his home could, at the same time, incapacitate the smoke detector. He
contended that had he been warned of this danger, he would have purchased a battery-powered smoke
Saylor URL: http://www.saylor.org/books

Saylor.org
719

detector as a back-up or taken some other precaution, such as wiring the detector to a circuit of its own, in
order better to protect his family in the event of an electrical fire.
The jury returned verdicts in favor of Laaperi in all four actions on the failure to warn claim. The jury
assessed damages in the amount of $350,000 [$1,050,000, or about $3,400,000 in 2010 dollars] each of
the three actions brought on behalf of the deceased sons, and $750,000 [about $2,500,000 in 2010
dollars] in the action brought on behalf of Janet Laaperi. The defendants’ motions for directed verdict and
judgment notwithstanding the verdict were denied, and defendants appealed.
Defendants ask us to declare that the risk that an electrical fire could incapacitate an AC-powered smoke
detector is so obvious that the average consumer would not benefit from a warning. This is not a trivial
argument; in earlier—some might say sounder—days, we might have accepted it.… Our sense of the
current state of the tort law in Massachusetts and most other jurisdictions, however, leads us to conclude
that, today, the matter before us poses a jury question; that “obviousness” in a situation such as this would
be treated by the Massachusetts courts as presenting a question of fact, not of law. To be sure, it would be
obvious to anyone that an electrical outage would cause this smoke detector to fail. But the average
purchaser might not comprehend the specific danger that a fire-causing electrical problem can
simultaneously knock out the circuit into which a smoke detector is wired, causing the detector to fail at
the very moment it is needed. Thus, while the failure of a detector to function as the result of an electrical
malfunction due, say, to a broken power line or a neighborhood power outage would, we think, be obvious
as a matter of law, the failure that occurred here, being associated with the very risk—fire—for which the
device was purchased, was not, or so a jury could find.…
Finally, defendants contend that the award of $750,000 [$2.5 million in 2010 dollars] in damages to
Janet Laaperi was excessive, and should have been overturned by the district court.…
Janet Laaperi testified that on the night of the fire, she woke up and smelled smoke. She woke her friend
who was sleeping in her room, and they climbed out to the icy roof of the house. Her father grabbed her
from the roof and took her down a ladder. She was taken to the hospital. Although she was in “mild
distress,” she was found to be “alert, awake, [and] cooperative.” Her chest was clear. She was diagnosed as
having first and second degree burns of her right calf, both buttocks and heels, and her left lower back, or
approximately 12 percent of her total body area. She also suffered from a burn of her tracheobronchial

Saylor URL: http://www.saylor.org/books

Saylor.org
720

mucosa (i.e., the lining of her airway) due to smoke inhalation, and multiple superficial lacerations on her
right hand.
The jury undoubtedly, and understandably, felt a great deal of sympathy for a young girl who, at the age of
13, lost three brothers in a tragic fire. But by law the jury was only permitted to compensate her for those
damages associated with her own injuries. Her injuries included fright and pain at the time of and after
the fire, a three-week hospital stay, some minor discomfort for several weeks after discharge, and a
permanent scar on her lower back. Plaintiff has pointed to no cases, and we have discovered none, in
which such a large verdict was sustained for such relatively minor injuries, involving no continuing
disability.
The judgments in favor of Albin Laaperi in his capacity as administrator of the estates of his three sons are
affirmed. In the action on behalf of Janet Laaperi, the verdict of the jury is set aside, the judgment of the
district court vacated, and the cause remanded to that court for a new trial limited to the issue of
damages.

1.

CASE QUESTIONS

The “C.A. 1” under the title of the case means it is a US Court of Appeals case from the First Circuit in
Massachusetts. Why is this case in federal court?

2.

Why does the court talk about its “sense of the current state of tort law in Massachusetts” and how this
case “would be treated by the Massachusetts courts,” as if it were not in the state at all but somehow
outside?

3.

What rule of law is in play here as to the defendants’ liability?

4.

This is a tragic case—three boys died in a house fire. Speaking dispassionately—if not heartlessly—
though, did the fire actually cost Mr. Laaperi, or did he lose $3.4 million (in 2010 dollars) as the result of
his sons’ deaths? Does it make sense that he should become a millionaire as a result? Who ends up paying
this amount? (The lawyers’ fees probably took about half.)

5.

Is it likely that smoke-alarm manufactures and sellers changed the instructions as a result of this case?
[1] Uniform Commercial Code, Section 2-316.

Saylor URL: http://www.saylor.org/books

Saylor.org
721

20.7 Summary and Exercises
Summary

Products liability describes a type of claim—for injury caused by a defective product—and not a separate
theory of liability. In the typical case, three legal doctrines may be asserted: (1) warranty, (2) negligence,
and (3) strict liability.
If a seller asserts that a product will perform in a certain manner or has certain characteristics, he has
given an express warranty, and he will be held liable for damages if the warranty is breached—that is, if
the goods do not live up to the warranty. Not every conceivable claim is an express warranty; the courts
permit a certain degree of “puffing.”
An implied warranty is one created by law. Goods sold by a merchant-seller carry an implied warranty of
merchantability, meaning that they must possess certain characteristics, such as being of average quality
for the type described and being fit for the ordinary purposes for which they are intended.
An implied warranty of fitness for a particular purpose is created whenever a seller knows or has reason to
know that the buyer is relying on the seller’s knowledge and skill to select a product for the buyer’s
particular purposes.
Under UCC Article 2, the seller also warrants that he is conveying good title and that the goods are free of
any rightful claim by a third person.
UCC Article 2 permits sellers to exclude or disclaim warranties in whole or in part. Thus a seller may
exclude express warranties. He may also disclaim many implied warranties—for example, by noting that
the sale is “as is.” The Magnuson-Moss Act sets out certain types of information that must be included in
any written warranty. The act requires the manufacturer or seller to label the warranty as either “full” or
“limited” depending on what types of defects are covered and what the customer must do to obtain repair
or replacement. The act also abolishes “phantom warranties.”
Privity once stood as a bar to recovery in suits brought by those one or more steps removed in the
distribution chain from the party who breached a warranty. But the nearly universal trend in the state
courts has been to abolish privity as a defense.
Because various impediments stand in the way of warranty suits, courts have adopted a tort theory of
strict liability, under which a seller is liable for injuries resulting from the sale of any product in a
defective condition if it is unreasonably dangerous to the user or consumer. Typical issues in strict liability

Saylor URL: http://www.saylor.org/books

Saylor.org
722

cases are these: Is the defendant a seller engaged in the business of selling? Was the product sold in a
defective condition? Was it unreasonably dangerous, either on its face or because of a failure to warn? Did
the product reach the consumer in an unchanged condition? Strict liability applies regardless of how
careful the seller was and regardless of his lack of contractual relation with the consumer or user.
Manufacturers can also be held liable for negligence—most often for faulty design of products and
inadequate warnings about the hazards of using the product.
The products-liability revolution prompted many state legislatures to enact certain laws limiting to some
degree the manufacturer’s responsibility for defective products. These laws include statutes of repose and
provide a number of other defenses.

1.

EXERCISES

Ralph’s Hardware updated its accounting system and agreed to purchase a computer system from a
manufacturer, Bits and Bytes (BB). During contract negotiations, BB’s sales representative promised that
the system was “A-1” and “perfect.” However, the written contract, which the parties later signed,
disclaimed all warranties, express and implied. After installation the computer produced only random
numbers and letters, rather than the desired accounting information. Is BB liable for breaching an express
warranty? Why?

2.

Kate owned a small grocery store. One day John went to the store and purchased a can of chip dip that
was, unknown to Kate or John, adulterated. John became seriously ill after eating the dip and sued Kate
for damages on the grounds that she breached an implied warranty of merchantability. Is Kate liable?
Why?

3.

Carrie visited a neighborhood store to purchase some ham, which a salesperson cut by machine in the
store. The next day she made a ham sandwich. In eating the sandwich, Carrie bit into a piece of cartilage
in the ham. As a result, Carrie lost a tooth, had to undergo root canal treatments, and must now wear a
full-coverage crown to replace the tooth. Is the store liable for the damage? Why?

4.

Clarence, a business executive, decided to hold a garage sale. At the sale, his neighbor Betty mentioned to
Clarence that she was the catcher on her city-league baseball team and was having trouble catching
knuckleball pitches, which required a special catcher’s mitt. Clarence pulled an old mitt from a pile of
items that were on sale and said, “Here, try this.” Betty purchased the mitt but discovered during her next
game that it didn’t work. Has Clarence breached an express or implied warranty? Why?

Saylor URL: http://www.saylor.org/books

Saylor.org
723

5.

Sarah purchased several elegant picture frames to hang in her dorm room. She also purchased a package
of self-sticking hangers. Late one evening, while Sarah was studying business law in the library, the
hangers came loose and her frames came crashing to the floor. After Sarah returned to her room and
discovered the rubble, she examined the box in which the hangers were packaged and found the
following language: “There are no warranties except for the description on this package and specifically
there is NO IMPLIED WARRANTY OF MERCHANTABILITY.” Assuming the hangers are not of fair, average,
ordinary quality, would the hanger company be liable for breaching an implied warranty of
merchantability? Why?

6.

A thirteen-year-old boy received a Golfing Gizmo—a device for training novice golfers—as a gift from his
mother. The label on the shipping carton and the cover of the instruction booklet urged players to “drive
the ball with full power” and further stated: “COMPLETELY SAFE BALL WILL NOT HIT PLAYER.” But while
using the device, the boy was hit in the eye by the ball. Should lack of privity be a defense to the
manufacturer? The manufacturer argued that the Gizmo was a “completely safe” training device only
when the ball is hit squarely, and—the defendant argued—plaintiffs could not reasonably expect the
Gizmo to be “completely safe” under all circumstances, particularly those in which the player hits beneath
the ball. What legal argument is this, and is it valid?

7.

A bank repossessed a boat and sold it to Donald. During the negotiations with Donald, Donald stated that
he wanted to use the boat for charter service in Florida. The bank officers handling the sale made no
representations concerning the boat during negotiations. Donald later discovered that the boat was
defective and sued the bank for breach of warranty. Is the bank liable? Why?

8.

Tom Anderson, the produce manager at the Thriftway Market in Pasco, Washington, removed a box of
bananas from the top of a stack of produce. When he reached for a lug of radishes that had been under
the bananas, a six-inch spider—Heteropoda venatoria, commonly called a banana spider—leaped from
some wet burlap onto his left hand and bit him. Nine months later he died of heart failure. His wife
brought an action against Associated Grocers, parent company of Thriftway Market, on theories of (1)
strict products liability under Restatement, Section 402(a); (2) breach of the implied warranty of
merchantability; and (3) negligence. The trial court ruled against the plaintiff on all three theories. Was
that a correct ruling? Explain.

Saylor URL: http://www.saylor.org/books

Saylor.org
724

9.

A broken water pipe flooded a switchboard at RCA’s office. The flood tripped the switchboard circuit
breakers and deactivated the air-conditioning system. Three employees were assigned to fix it: an
electrical technician with twelve years on-the-job training, a licensed electrician, and an electrical
engineer with twenty years of experience who had studied power engineering in college. They switched
on one of the circuit breakers, although the engineer said he knew that one was supposed to test the
operation of a wet switchboard before putting it back into use. There was a “snap” and everyone ran
from the room up the stairs and a “big ball of fire” came after them up the stairs. The plaintiffs argued
that the manufacturer of the circuit breaker had been negligent in failing to give RCA adequate warnings
about the circuit breakers. How should the court rule, and on what theory should it rule?

10. Plaintiff’s business was to convert vans to RVs, and for this purpose it had used a 3M adhesive to laminate
carpeting to the van walls. This adhesive, however, failed to hold the fabric in place in hot weather, so
Plaintiff approached Northern Adhesive Co., a manufacturer of adhesives, to find a better one. Plaintiff
told Northern why it wanted the adhesive, and Northern—Defendant—sent several samples to Plaintiff to
experiment with. Northern told Plaintiff that one of the adhesives, Adhesive 7448, was “a match” for the
3M product that previously failed. Plaintiff tested the samples in a cool plant and determined that
Adhesive 7448 was better than the 3M product. Defendant had said nothing except that “what they
would ship would be like the sample. It would be the same chemistry.” Plaintiff used the adhesive during
the fall and winter; by spring complaints of delamination came in: Adhesive 7448 failed just as the 3M
product had. Over 500 vans had to be repaired. How should the court rule on Plaintiff’s claims of breach
of (1) express warranty, (2) implied warranty of merchantability, and (3) implied warranty of fitness for a
particular purpose?

1.
a.

SELF-TEST QUESTIONS

In a products-liability case
only tort theories are typically asserted
b.

both tort and contract theories are typically asserted

c.

strict liability is asserted only when negligence is not asserted

d.

breach of warranty is not asserted along with strict liability

An implied warranty of merchantability
a.

is created by an express warranty

Saylor URL: http://www.saylor.org/books

Saylor.org
725

b.

is created by law

c.

is impossible for a seller to disclaim

d.

can be disclaimed by a seller only if the disclaimer is in writing

A possible defense to breach of warranty is
a.

lack of privity
b.

absence of an express warranty

c.

disclaimer of implied warranties

d.

all of the above

Under the strict liability rule in Restatement, Section 402A, the seller is liable for all injuries
resulting from a product
a.

even though all possible care has been exercised
b.

regardless of the lack of a contract with the user

c.

in both of the above situations

d.

in none of the above situations

An individual selling her car could be liable
a.

for breaching the implied warranty of merchantability
b.

under the strict liability theory

c.

for breaching the implied warranty of fitness

d.

under two of the above

1.

b

2.

b

3.

d

4.

c

5.

d

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
726

Chapter 21

Bailments and the Storage, Shipment, and Leasing of
Goods
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What the elements of a bailment are

2.

What the bailee’s liability is

3.

What the bailor’s liability is

4.

What other rights and duties—compensation, bailee’s liens, casualty to goods—arise

5.

What special types of bailments are recognized: innkeepers, warehousing

6.

What rules govern the shipment of goods

7.

How commodity paper is negotiated and transferred

21.1 Introduction to Bailment Law

LEARNING OBJECTIVES

1.

Understand what a bailment is, and why the law of bailment is important.

2.

Recognize how bailments compare with sales.

3.

Point out the elements required to create a bailment.

Saylor URL: http://www.saylor.org/books

Saylor.org
727

Finally, we turn to the legal relationships that buyers and sellers have with warehousers and
carriers—the parties responsible for physically transferring goods from seller to buyer. This topic
introduces a new branch of law—that of bailments; we’ll examine it before turning directly to
warehousers and carriers.

Overview of Bailments
A bailment is the relationship established when someone entrusts his property temporarily to someone
else without intending to give up title. Although bailment has often been said to arise only through a
contract, the modern definition does not require that there be an agreement. One widely quoted definition
holds that a bailment is “the rightful possession of goods by one who is not the owner. It is the element of
lawful possession, however created, and the duty to account for the thing as the property of another, that
creates the bailment, regardless of whether such possession is based upon contract in the ordinary sense
or not.”

[1]

The word bailment derives from a Latin verb, bajulare, meaning “to bear a burden,” and then from
French, bailler, which means “to deliver” (i.e., into the hands or possession of someone). The one who
bails out a boat, filling a bucket and emptying it overboard, is a water-bearer. The one who bails someone
out of jail takes on the burden of ensuring that the one sprung appears in court to stand trial; he also takes
on the risk of loss of bond money if the jailed party does not appear in court. The one who is a bailee takes
on the burden of being responsible to return the goods to their owner.
The law of bailments is important to virtually everyone in modern society: anyone who has ever delivered
a car to a parking lot attendant, checked a coat in a restaurant, deposited property in a safe-deposit box,
rented tools, or taken items clothes or appliance in to a shop for repair. In commercial transactions,
bailment law governs the responsibilities of warehousers and the carriers, such as UPS and FedEx, that
are critical links in the movement of goods from manufacturer to the consumer. Bailment law is an
admixture of common law (property and tort), state statutory law (in the Uniform Commercial Code;
UCC), federal statutory law, and—for international issues—treaty.

Saylor URL: http://www.saylor.org/books

[2]

Saylor.org
728

Bailments Compared with Sales
Bailment versus Sales
In a sale, the buyer acquires title and must pay for the goods. In a bailment, the bailee acquires possession
and must return the identical object. In most cases the distinction is clear, but difficult borderline cases
can arise. Consider the sad case of the leased cows: Carpenter v. Griffen (N.Y. 1841). Carpenter leased a
farm for five years to Spencer. The lease included thirty cows. At the end of the term, Spencer was to give
Carpenter, the owner, “cows of equal age and quality.” Unfortunately, Spencer fell into hard times and
had to borrow money from one Griffin. When the time came to pay the debt, Spencer had no money, so
Griffin went to court to levy against the cows (i.e., he sought a court order giving him the cows in lieu of
the money owed). Needless to say, this threatened transfer of the cows upset Carpenter, who went to court
to stop Griffin from taking the cows. The question was whether Spencer was a bailee, in which case the
cows would still belong to Carpenter (and Griffin could not levy against them), or a purchaser, in which
case Spencer would own the cows and Griffin could levy against them. The court ruled that title had
passed to Spencer—the cows were his. Why? The court reasoned that Spencer was not obligated to return
the identical cows to Carpenter, hence Spencer was not a bailee.

[3]

Section 2-304(1) of the UCC confirms

this position, declaring that whenever the price of a sale is payable in goods, each party is a seller of the
goods that he is to transfer.
Note the implications that flow from calling this transaction a sale. Creditors of the purchaser can seize
the goods. The risk of loss is on the purchaser. The seller cannot recover the goods (to make up for the
buyer’s failure to pay him) or sell them to a third party.

Fungible Goods
Fungible goods (goods that are identical, like grain in a silo) present an especially troublesome problem.
In many instances the goods of several owners are mingled, and the identical items are not intended to be
returned. For example, the operator of a grain elevator agrees to return an equal quantity of like-quality
grain but not the actual kernels deposited there. Following the rule in Carpenter’s cow case, this might
seem to be a sale, but it is not. Under the UCC, Section 2-207, the depositors of fungible goods are
“tenants in common” of the goods; in other words, the goods are owned by all. This distinction between a
sale and a bailment is important. When there is a loss through natural causes—for example, if the grain
Saylor URL: http://www.saylor.org/books

Saylor.org
729

elevator burns—the depositors must share the loss on a pro rata basis (meaning that no single depositor is
entitled to take all his grain out; if 20 percent of the grain was destroyed, then each depositor can take out
no more than 80 percent of what he deposited).

Elements of a Bailment
As noted, bailment is defined as “the rightful possession of goods by one who is not the owner.” For the
most part, this definition is clear (and note that it does not dictate that a bailment be created by contract).
Bailment law applies to the delivery of goods—that is, to the delivery personal property. Personal property
is usually defined as anything that can be owned other than real estate. As we have just seen in comparing
bailments to sales, the definition implies a duty to return the identical goods when the bailment ends.
But one word in the definition is both critical and troublesome: possession. Possession requires both a
physical and a mental element. We examine these in turn.

Possession: Physical Control
In most cases, physical control is proven easily enough. A car delivered to a parking garage is obviously
within the physical control of the garage. But in some instances, physical control is difficult to
conceptualize. For example, you can rent a safe-deposit box in a bank to store valuable papers, stock
certificates, jewelry, and the like. The box is usually housed in the bank’s vault. To gain access, you sign a
register and insert your key after a bank employee inserts the bank’s key. You may then inspect, add to, or
remove contents of the box in the privacy of a small room maintained in the vault for the purpose.
Because the bank cannot gain access to the box without your key and does not know what is in the box, it
might be said to have no physical control. Nevertheless, the rental of a safe-deposit box is a bailment. In
so holding, a New York court pointed out that if the bank was not in possession of the box renter’s
property “it is difficult to know who was. Certainly [the renter] was not, because she could not obtain
access to the property without the consent and active participation of the defendant. She could not go into
her safe unless the defendant used its key first, and then allowed her to open the box with her own key;
thus absolutely controlling [her] access to that which she had deposited within the safe. The vault was the
[company’s] and was in its custody, and its contents were under the same conditions.”

[4]

Statutes in some

states, however, provide that the relationship is not a bailment but that of a landlord and tenant, and
many of these statutes limit the bank’s liability for losses.
Saylor URL: http://www.saylor.org/books

Saylor.org
730

Possession: Intent to Possess
In addition to physical control, the bailee must have had an intent to possess the goods; that is, to exercise
control over them. This mental condition is difficult to prove; it almost always turns on the specific
circumstances and, as a fact question, is left to the jury to determine. To illustrate the difficulty, suppose
that one crisp fall day, Mimi goes to Sally Jane’s Boutique to try on a jacket. The sales clerk hands Mimi a
jacket and watches while Mimi takes off her coat and places it on a nearby table. A few minutes later,
when Mimi is finished inspecting herself in the mirror, she goes to retrieve her coat, only to discover it is
missing. Who is responsible for the loss? The answer depends on whether the store is a bailee. In some
sense the boutique had physical control, but did it intend to exercise that control? In a leading case, the
court held that it did, even though no one said anything about guarding the coat, because a store invites
its patrons to come in. Implicit in the act of trying on a garment is the removal of the garment being worn.
When the customer places it in a logical place, with the knowledge of and without objection from the
salesperson, the store must exercise some care in its safekeeping.

[5]

Now suppose that when Mimi walked in, the salesperson told her to look around, to try on some clothes,
and to put her coat on the table. When the salesperson was finished with her present customer, she said,
she would be glad to help Mimi. So Mimi tried on a jacket and minutes later discovered her coat gone. Is
this a bailment? Many courts, including the New York courts, would say no. The difference? The
salesperson was helping another customer. Therefore, Mimi had a better opportunity to watch over her
own coat and knew that the salesperson would not be looking out for it. This is a subtle distinction, but it
has been sufficient in many cases to change the ruling.

[6]

Questions of intent and control frequently arise in parking lot cases. As someone once said, “The key to
the problem is the key itself.” The key is symbolic of possession and intent to possess. If you give the
attendant your key, you are a bailor and he (or the company he works for) is the bailee. If you do not give
him the key, no bailment arises. Many parking lot cases do not fall neatly within this rule, however.
Especially common are cases involving self-service airport parking lots. The customer drives through a
gate, takes a ticket dispensed by a machine, parks his car, locks it, and takes his key. When he leaves, he
retrieves the car himself and pays at an exit gate. As a general rule, no bailment is created under these
circumstances. The lot operator does not accept the vehicle nor intend to watch over it as bailee. In effect,
the operator is simply renting out space.
Saylor URL: http://www.saylor.org/books

[7]

But a slight change of facts can alter this legal conclusion.
Saylor.org
731

Suppose, for instance, that the lot had an attendant at the single point of entrance and exit, that the
attendant jotted down the license number on the ticket, one portion of which he retained, and that the car
owner must surrender the ticket when leaving or prove that he owns the car. These facts have been held to
add up to an intention to exercise custody and control over the cars in the lot, and hence to have created a
bailment.

[8]

For a bailment to exist, the bailee must know or have reason to know that the property exists. When
property is hidden within the main object entrusted to the bailee, lack of notice can defeat the bailment in
the hidden property. For instance, a parking lot is not responsible for the disappearance of valuable golf
clubs stored in the trunk of a car, nor is a dance hall cloak room responsible for the disappearance of a fur
wrap inside a coat, if they did not know of their existence.

[9]

This result is usually justified by observing

that when a person is unaware that goods exist or does not know their value, it is inequitable to hold him
responsible for their loss since he cannot take steps to prevent it. This rule has been criticized: trunks are
meant to hold things, and if the car was within the garage’s control, surely its contents were too. Some
courts soften the impact of the rule by holding that a bailee is responsible for goods that he might
reasonably expect to be present, like gloves in a coat checked at a restaurant or ordinary baggage in a car
checked at a hotel.

KEY TAKEAWAY

A bailment arises when one person (a bailee) rightfully holds property belonging to another (a bailor). The
law of bailments addresses the critical links in the movement of goods from the manufacturer to the end
user in a consumer society: to the storage and transportation of goods. Bailments only apply to personal
property; a bailment requires that the bailor deliver physical control of the goods to the bailee, who has an
intention to possess the goods and a duty to return them.

EXERCISES

1.

Dennis takes his Mercedes to have the GPS system repaired. In the trunk of his car is a briefcase
containing $5,000 in cash. Is the cash bailed goods?

2.

Marilyn wraps up ten family-heirloom crystal goblets, packages them carefully in a cardboard box, and
drops the box off at the local UPS store. Are the goblets bailed goods?

Saylor URL: http://www.saylor.org/books

Saylor.org
732

3.

Bob agrees to help his friend Roger build a deck at Roger’s house. Bob leaves some of his tools—without
Bob’s noticing—around the corner of the garage at the foot of a rhododendron bush. The tools are partly
hidden. Are they bailed goods?
4.

[1] Zuppa v. Hertz, 268 A.2d 364 (N.J. 1970).

5.

[2] Here is a link to a history of bailment law: Globusz Publishing, “Lecture v. the Bailee at Common Law,”
accessed March 1, 2011,http://www.globusz.com/ebooks/CommonLaw/00000015.htm.

6.

[3] Carpenter v. Spencer & Griffin, 37 Am. Dec. 396 (N.Y. 1841).

7.

[4] Lockwood v. Manhattan Storage & Warehouse Co., 50 N.Y.S. 974 (N.Y. 1898).

8.

[5] Bunnell v. Stern, 25 N.E. 910 (N.Y. 1890).

9.

[6] Wamser v. Browning, King & Co., 79 N.E. 861 (N.Y. 1907).

10. [7] Wall v. Airport Parking Co. of Chicago, 244 N.E.2d 190 (Ill. 1969).
11. [8] Continental Insurance Co. v. Meyers Bros. Operations, Inc., 288 N.Y.S.2d 756 (Civ. Ct. N.Y. 1968).
12. [9] Samples v. Geary, 292 S.W. 1066 (Mo. App. 1927).

21.2 Liability of the Parties to a Bailment

LEARNING OBJECTIVES

1.

Understand how the bailee’s liability arises and operates.

2.

Recognize the cases in which the bailee can disclaim liability, and what limits are put on such disclaimers.

3.

Understand what duty and liability the bailor has.

4.

Know other rights and duties that arise in a bailment.

5.

Understand the extent to which innkeepers—hotel and motels—are liable for their guests’ property.

Liability of the Bailee
Duty of Care
The basic rule is that the bailee is expected to return to its owner the bailed goods when the bailee’s time
for possession of them is over, and he is presumed liable if the goods are not returned. But that a bailee
has accepted delivery of goods does not mean that he is responsible for their safekeeping no matter what.
The law of bailments does not apply a standard of absolute liability: the bailee is not an insurer of the
goods’ safety; her liability depends on the circumstances.
Saylor URL: http://www.saylor.org/books

Saylor.org
733

The Ordinary Care Rule
Some courts say that the bailee’s liability is the straightforward standard of “ordinary care under the
circumstances.” The question becomes whether the bailee exercised such care. If she did, she is not liable
for the loss.

The Benefit-of-the-Bargain Rule
Most courts use a complex (some say annoying) tripartite division of responsibility. If the bailment is for
the sole benefit of the owner (the bailor), the bailee is answerable only for gross neglect or fraud: the duty
of care is slight. For example, imagine that your car breaks down on a dark night and you beg a passing
motorist to tow it to a gas station; or you ask your neighbor if you can store your utility trailer in her
garage.
On the other hand, if the goods are entrusted to the bailee for his sole benefit, then he owes the bailor
extraordinary care. For example, imagine that your neighbor asks you to let him borrow your car to go to
the grocery store downtown because his car is in the shop; or a friend asks if she can borrow your party
canopy.
If the bailment is for the mutual benefit of bailee and bailor, then the ordinary negligence standard of care
will govern. For example, imagine you park your car in a commercial parking lot, or you take your suit
jacket to a dry cleaner (seeFigure 21.1 "Duty of Care").
Figure 21.1 Duty of Care

One problem with using the majority approach is the inherent ambiguity in the standards of care. What
constitutes “gross” negligence as opposed to “ordinary” negligence? The degree-of-care approach is
further complicated by the tendency of the courts to take into account the value of the goods; the lesser
the value of the goods, the lesser the obligation of the bailee to watch out for them. To some degree, this
Saylor URL: http://www.saylor.org/books

Saylor.org
734

approach makes sense, because it obviously behooves a person guarding diamonds to take greater
precautions against theft than one holding three paperback books. But the value of the goods ought not to
be the whole story: some goods obviously have great value to the owner, regardless of any lack of intrinsic
value.
Another problem in using the majority approach to the standard of care is determining whether or not a
benefit has been conferred on the bailee when the bailor did not expressly agree to pay compensation. For
example, a bank gives its customers free access to safe-deposit boxes. Is the bank a “gratuitous bailee” that
owes its bailor only a slight degree of care, or has it made the boxes available as a commercial matter to
hold onto its customers? Some courts cling to one theory, some to the other, suggesting the difficulty with
the tripartite division of the standard of care. However, in many cases, whatever the formal theory, the
courts look to the actual benefits to be derived. Thus when a customer comes to an automobile showroom
and leaves her car in the lot while she test-drives the new car, most courts would hold that two bailments
for mutual benefit have been created: (1) the bailment to hold the old car in the lot, with the customer as
the bailor; and (2) the bailment to try out the new car, with the customer as the bailee.

Burden of Proof
In a bailment case, the plaintiff bailor has the burden of proving that a loss was caused by the defendant
bailee’s failure to exercise due care. However, the bailor establishes a prima facie (“at first sight”—on first
appearance, but subject to further investigation) case by showing that he delivered the goods into the
bailee’s hands and that the bailee did not return them or returned them damaged. At that point, a
presumption of negligence arises, and to avoid liability the defendant must rebut that presumption by
showing affirmatively that he was not negligent. The reason for this rule is that the bailee usually has a
much better opportunity to explain why the goods were not returned or were returned damaged. To put
this burden on the bailor might make it impossible for him to win a meritorious case.

Liability of the Bailor
As might be expected, most bailment cases involve the legal liability of bailees. However, a body of law on
the liability of bailors has emerged.

Saylor URL: http://www.saylor.org/books

Saylor.org
735

Negligence of Bailor
A bailor may be held liable for negligence. If the bailor receives a benefit from the bailment, then he has a
duty to inform the bailee of known defects and to make a reasonable inspection for other defects. Suppose
the Tranquil Chemical Manufacturing Company produces an insecticide that it wants the Plattsville
Chemical Storage Company to keep in tanks until it is sold. One of the batches is defectively acidic and
oozes out of the tanks. This acidity could have been discovered through a routine inspection, but Tranquil
neglects to inspect the batch. The tanks leak and the chemical builds up on the floor until it explodes.
Since Tranquil, the bailor, received a benefit from the storage, it had a duty to warn Plattsville, and its
failure to do so makes it liable for all damages caused by the explosion.
If the bailor does not receive any benefit, however, then his only duty is to inform the bailee of known
defects. Your neighbor asks to borrow your car. You have a duty to tell her that the brakes are weak, but
you do not need to inspect the car beforehand for unknown defects.

Other Types of Liability
The theory of products liability discussed in Chapter 20 "Products Liability" extends to bailors. Both
warranty and strict liability theories apply. The rationale for extending liability in the absence of sale is
that in modern commerce, damage can be done equally by sellers or lessors of equipment. A rented car
can inflict substantial injury no less than a purchased one.
In several states, when an automobile owner (bailor) lends a vehicle to a friend (bailee) who causes an
accident, the owner is liable to third persons injured in the accident.

Disclaimers of Liability
Bailee’s Disclaimer
Bailees frequently attempt to disclaim their liability for loss or damage. But courts often refuse to honor
the disclaimers, usually looking to one of two justifications for invalidating them.

Lack of Notice
The disclaimer must be brought to the attention of the bailor and must be unambiguous. Thus posted
notices and receipts disclaiming or limiting liability must set forth clearly and legibly the legal effects
intended. Most American courts follow the rule that the defendant bailee must show that the bailor in fact
knew about the disclaimer. Language printed on the back side of a receipt will not do.
Saylor URL: http://www.saylor.org/books

Saylor.org
736

Public Policy Exception
Even if the bailor reads the disclaimer, some courts will nevertheless hold the bailee liable on public policy
grounds, especially when the bailee is a “business bailee,” such as a warehouse or carrier. Indeed, to the
extent that a business bailee attempts to totally disclaim liability, he will probably fail in every American
jurisdiction. But the Restatement (Second) of Contracts, Section 195(2)(b), does not go quite this far for
most nonbusiness bailees. They may disclaim liability as long as the disclaimer is read and does not
relieve the bailee from wanton carelessness.

Bailor’s Disclaimer
Bailors most frequently attempt to disclaim liability in rental situations. For example, in Zimmer v.
Mitchell and Ness, the plaintiff went to the defendant’s rental shop at the Camelback ski area to rent skis,
boots, and poles.

[1]

He signed a rental agreement before accepting the ski equipment. He was a lessee and

a bailee. Later, while descending the beginners’ slope, he fell. The bindings on his skis did not release,
thereby causing him to sustain numerous injuries. The plaintiff sued the defendant and Camelback Ski
Corporation, alleging negligence, violation of Section 402A of the Restatement (Second) of Torts, and
breach of warranty. The defendant filed an answer and claimed that the plaintiff signed a rental
agreement that fully released the defendant from liability. In his reply, the plaintiff admitted signing the
agreement but generally denied that it released the defendant from liability. The defendant won on
summary judgment.
On appeal, the Pennsylvania Supreme Court held for the defendant and set out the law: “The test for
determining the validity of exculpatory clauses, admittedly not favored in the law, is set out in [Citation].
The contract must not contravene any policy of the law. It must be a contract between individuals relating
to their private affairs. Each party must be a free bargaining agent, not simply one drawn into an adhesion
contract, with no recourse but to reject the entire transaction.…We must construe the agreement strictly
and against the party asserting it [and], the agreement must spell out the intent of the parties with the
utmost particularity.” The court here was satisfied with the disclaimer.

Saylor URL: http://www.saylor.org/books

Saylor.org
737

Other Rights and Duties
Compensation
If the bailor hires the bailee to perform services for the bailed property, then the bailee is entitled to
compensation. Remember, however, that not every bailment is necessarily for compensation. The difficult
question is whether the bailee is entitled to compensation when nothing explicit has been said about
incidental expenses he has incurred to care for the bailed property—as, for example, if he were to repair a
piece of machinery to keep it running. No firm rule can be given. Perhaps the best generalization that can
be made is that, in the absence of an express agreement, ordinary repairs fall to the bailee to pay, but
extraordinary repairs are the bailor’s responsibility. An express agreement between the parties detailing
the responsibilities would solve the problem, of course.

Bailee’s Lien
Lien is from the French, originally meaning “line,” “string,” or “tie.” In law a lienis the hold that someone
has over the property of another. It is akin, in effect, to a security interest. A common type is
the mechanic’s lien (“mechanic” here means one who works with his hands). For example, a carpenter
builds a room on your house and you fail to pay him; he can secure a lien on your house, meaning that he
has a property interest in the house and can start foreclosure proceedings if you still fail to pay. Similarly,
a bailee is said to have a lien on the bailed property in his possession and need not redeliver it to the bailor
until he has been paid. Try to take your car out of a parking lot without paying and see what happens. The
attendant’s refusal to give you the car is entirely lawful under a common-law rule now more than a
century and a half old. As the rule is usually stated, the common law confers the lien on the bailee if he has
added value to the property through his labor, skill, or materials. But that statement of the rule is
somewhat deceptive, since the person who has simply housed the goods is entitled to a lien, as is a person
who has altered or repaired the goods without measurably adding value to them. Perhaps a better way of
stating the rule is this: a lien is created when the bailee performs some special benefit to the goods (e.g.,
preserving them or repairing them).
Many states have enacted statutes governing various types of liens. In many instances, these have
broadened the bailee’s common-law rights. This book discusses two types of liens in great detail: the liens
of warehousemen and those of common carriers. Recall that a lease creates a type of bailment: the lessor
Saylor URL: http://www.saylor.org/books

Saylor.org
738

is the bailor and the lessee is the bailee. This book references the UCC’s take on leasing in its discussion of
the sale of goods.

[2]

Rights When Goods Are Taken or Damaged by a Third Party
The general rule is that the bailee can recover damages in full if the bailed property is damaged or taken
by a third party, but he must account in turn to the bailor. A delivery service is carrying parcels—bailed
goods entrusted to the trucker for delivery—when the truck is struck from behind and blows up. The
carrier may sue the third person who caused the accident and recover for the total loss, including the
value of the packages. The bailor may also recover for damages to the parcels, but not if the bailee has
already recovered a judgment. Suppose the bailee has sued and lost. Does the bailor have a right to sue
independently on the same grounds? Ordinarily, the principle of res judicata would prevent a second suit,
but if the bailor did not know of and cooperate in the bailee’s suit, he probably has the right to proceed on
his own suit.

Innkeepers’ Liability
The liability of an innkeeper—a type of bailor—is thought to have derived from the warlike conditions that
prevailed in medieval England, where brigands and bandits roamed the countryside and the innkeeper
himself might not have been above stealing from his guests. The innkeeper’s liability extended not merely
to loss of goods through negligence. His was an insurer’s liability, extending to any loss, no matter how
occasioned, and even to losses that occurred in the guest’s room, a place where the guest had the primary
right of possession. The only exception was for losses due to the guest’s own negligence.
Most states have enacted statutes providing exceptions to this extraordinarily broad common-law duty.
Typically, the statutes exempt the hotel keeper from insurer’s liability if the hotelier furnishes a safe in
which the guests can leave their jewels, money, and other valuables and if a notice is posted a notice
advising the guests of the safe’s availability. The hotelier might face liability for valuables lost or stolen
from the safe but not from the rooms.

KEY TAKEAWAY

If the bailee fails to redeliver the goods to the bailor, a presumption of negligence arises, but the bailee
can rebut the presumption by showing that she exercised appropriate care. What is “appropriate care”
depends on the test used in the jurisdiction: some courts use the “ordinary care under the circumstances,”
and some determine how much care the bailee should have exercised based on the extent to which she
Saylor URL: http://www.saylor.org/books

Saylor.org
739

was benefited from the transaction compared to the bailor. The bailor can be liable too for negligently
delivering goods likely to cause damage to the bailee. In either case reasonable disclaimers of liability are
allowed. If the bailed goods need repair while in the bailee’s possession, the usual rule is that ordinary
repairs are the bailee’s responsibility, extraordinary ones the bailor’s. Bailees are entitled to liens to
enforce payment owing to them. In common law, innkeepers were insurers of their guests’ property, but
hotels and motels today are governed mostly by statute: they are to provide a safe for their guests’
valuables and are not liable for losses from the room.

EXERCISES

1.

What is the “ordinary care under the circumstances” test for a bailee’s liability when the bailed goods are
not returned?

2.

What is the tripartite test?

3.

What liability does a bailor have for delivering defective goods to a bailee?

4.

Under what circumstances are disclaimers of liability by the bailee or bailor acceptable?

5.

Jason takes his Ford Mustang to a repair shop but fails to pay for the repairs. On what theory can the shop
keep and eventually sell the car to secure payment?
6.

[1] Zimmer v. Mitchell and Ness, 385 A.2d 437 (Penn. 1978).

7.

[2] Uniform Commercial Code, Section 2A.

21.3 The Storage and Shipping of Goods

LEARNING OBJECTIVES

1.

Understand a warehouser’s liability for losing goods, what types of losses a warehouser is liable for, and
what rights the warehouser has concerning the goods.

2.

Know the duties, liabilities, and exceptions to liability a carrier of freight has, and what rights the carrier
has.

3.

Understand the liability that is imposed on entities whose business it is to carry passengers.

Storage of Goods
Warehousing has been called the “second oldest profession,” stemming from the biblical story of Joseph,
who stored grain during the seven good years against the famine of the seven bad years. Whatever its
Saylor URL: http://www.saylor.org/books

Saylor.org
740

origins, warehousing is today a big business, taking in billions of dollars to stockpile foods and other
goods. As noted previously, the source of law governing warehousing is Article 7 of the UCC, but noncode
law also can apply. Section 7-103 of the Uniform Commercial Code (UCC) specifically provides that any
federal statute or treaty and any state regulation or tariff supersedes the provisions of Article 7. A federal
example is the United States Warehouse Act, which governs receipts for stored agricultural products.
Here we take up, after some definitions, the warehouser’s liabilities and rights. A warehouser is a special
type of bailee.

Definitions
A warehouser is defined in UCC, Section 7-102(h), as “a person engaged in the business of storing goods
for hire,” and under Section 1-201(45) awarehouse receipt is any receipt issued by a warehouser. The
warehouse receipt is an important document because it can be used to transfer title to the goods, even
while they remain in storage: it is worth money. No form is prescribed for the warehouse receipt, but
unless it lists in its terms the following nine items, the warehouser is liable to anyone who is injured by the
omission of any of them:
1.

Location of the warehouse

2. Date receipt was issued
3. Consecutive number of the receipt
4. Statement whether the goods will be delivered to bearer, to a specified person, or “to a specified
person or his order”
5.

The rate of storage and handling charges

6. Description of the goods or the packages containing them
7.

Signature of the warehouser, which his or her authorized agent may make

8. The warehouser’s ownership of the goods, if he or she has a sole or part ownership in them
9. The amount (if known, otherwise the fact) of advances made and liabilities incurred for which the
warehouser claims a lien or security interest

General Duty of Care
The warehouser’s general duty of care is embodied in the tort standard for measuring negligence: he is
liable for any losses or injury to the goods caused by his failure to exercise “such care in regard to them as
a reasonably careful man would exercise under like circumstances.”
Saylor URL: http://www.saylor.org/books

[1]

However, subsection 4 declares
Saylor.org
741

that this section does not repeal or dilute any other state statute that imposes a higher responsibility on a
warehouser. Nor does the section invalidate contractual limitations otherwise permissible under Article 7.
The warehouser’s duty of care under this section is considerably weaker than the carrier’s duty.
Determining when a warehouser becomes a carrier, if the warehouser is to act as shipper, can become an
important issue.

Limitation of Liability
The warehouser may limit the amount of damages she will pay by so stating in the warehouse receipt, but
she must strictly observe that section’s requirements, under which the limitation must be stated “per
article or item, or value per unit of weight.”

[2]

Moreover, the warehouser cannot force the bailor to accept

this limitation: the bailor may demand in writing increased liability, in which event the warehouser may
charge more for the storage. If the warehouser converts the goods to her own UCC, the limitation of
liability does not apply.

Specific Types of Liability and Duties
Several problems recur in warehousing, and the law addresses them.

Nonreceipt or Misdescription
Under UCC Section 7-203, a warehouser is responsible for goods listed in a warehouse receipt that were
not in fact delivered to the warehouse (or were misdescribed) and must pay damages to a good-faith
purchaser of or party to a document of title. To avoid this liability, the issuer must conspicuously note on
the document that he does not know whether the goods were delivered or are correctly described. One
simple way is to mark on the receipt that “contents, condition, and quality are unknown.”

Delivery to the Wrong Party
The bailee is obligated to deliver the goods to any person with documents that entitle him to possession,
as long as the claimant pays any outstanding liens and surrenders the document so that it can be marked
“cancelled” (or can be partially cancelled in the case of partial delivery). The bailee can avoid liability for
no delivery by showing that he delivered the goods to someone with a claim to possession superior to that
of the claimant, that the goods were lost or destroyed through no fault of the bailee, or that certain other
lawful excuses apply.

[3]

Suppose a thief deposits goods he has stolen with a warehouse. Discovering the

theft, the warehouser turns the goods over to the rightful owner. A day later the thief arrives with a receipt

Saylor URL: http://www.saylor.org/books

Saylor.org
742

and demands delivery. Because the rightful owner had the superior claim, the warehouser is not liable in
damages to the thief.
Now suppose you are moving and have placed your goods with a local storage company. A few weeks later,
you accidentally drop your wallet, which contains the receipt for the goods and all your identification. A
thief picks up the wallet and immediately heads for the warehouse, pretending to be you. Having no
suspicion that anything is amiss—it’s a large place and no one can be expected to remember what you look
like—the warehouse releases the goods to the thief. This time you are probably out of luck. Section 7-404
says that “a bailee who in good faith including observance of reasonable commercial standards has
received goods and delivered…them according to the terms of the document of title…is not liable.” This
rule is true even though the person to whom he made delivery had no authority to receive them, as in the
case of the thief. However, if the warehouser had a suspicion and failed to take precautions, then he might
be liable to the true owner.

Duty to Keep Goods Separate
Except for fungible goods, like grain, the warehouse must keep separate goods covered by each warehouse
receipt. The purpose of this rule, which may be negated by explicit language in the receipt, is to permit the
bailor to identify and take delivery of his goods at any time.

Rights of the Warehouser
The warehouser has certain rights concerning the bailed goods.

Termination
A warehouser is not obligated to store goods indefinitely. Many warehouse receipts will specify the period
of storage. At the termination of the period, the warehouser may notify the bailor to pay and to recover
her goods. If no period is fixed in the receipt or other document of title, the warehouser may give notice to
pay and remove within no less than thirty days. The bailor’s failure to pay and remove permits the
warehouser to sell the goods for her fee. Suppose the goods begin to deteriorate. Sections 7-207(2) and 7207(3) of the UCC permit the warehouser to sell the goods early if necessary to recover the full amount of
her lien or if the goods present a hazard. But if the rightful owner demands delivery before such a sale, the
warehouser is obligated to do so.

Saylor URL: http://www.saylor.org/books

Saylor.org
743

Liens
Section 7-209(1) of the UCC provides that a warehouser has a lien on goods covered by a warehouse
receipt to recover the following charges and expenses: charges for storage or transportation, insurance,
labor, and expenses necessary to preserve the goods. The lien is not discharged if the bailor transfers his
property interest in the goods by negotiating a warehouse receipt to a purchaser in good faith, although
the warehouser is limited then to an amount or a rate fixed in the receipt or to a reasonable amount or
rate if none was stated. The lien attaches automatically and need not be spelled out in the warehouse
receipt.
The warehouser may enforce the lien by selling the goods at a public or private sale, as long as she does so
in a commercially reasonable manner, as defined in Section 7-210. All parties known to be claiming an
interest in the goods must be notified of the sale and told the amount due, the nature of the sale, and its
time and place. Any person who in good faith purchases the goods takes them free of any claim by the
bailor, even if the warehouser failed to comply with the requirements of Section 7-210. However, her
failure to comply subjects her to damages, and if she has willfully violated the provisions of this section
she is liable to the bailor for conversion.

Shipment of Goods
Introduction and Terminology
The shipment of goods throughout the United States and abroad is a very big business, and many
specialized companies have been established to undertake it, including railways, air cargo operations,
trucking companies, and ocean carriers. Article 7 of the UCC applies to carriage of goods as it does to
warehousing, but federal law is more important. The Federal Bill of Lading Act (FBLA) covers bills of
lading issued by common carriers for transportation of goods in interstate or foreign commerce (i.e., from
one state to another; in federal territory; or to foreign countries). The Carmack Amendment was enacted
in 1906 as an amendment to the Interstate Commerce Act of 1887, and it is now part of the Interstate
Commerce Commission Termination Act of 1995; it covers liability of interstate carriers for loss,
destruction, and damage to goods. The shipper is the entity hiring the one who transports the goods: if
you send your sister crystal goblets for her birthday, you are the shipper.

Saylor URL: http://www.saylor.org/books

Saylor.org
744

Two terms are particularly important in discussing shipment of goods. One is common carrier;
the common carrier is “one who undertakes for hire or reward to transport the goods of such as chooses to
employ him, from place to place.”

[4]

This definition contains three elements: (1) the carrier must hold

itself out for all in common for hire—the business is not restricted to particular customers but is open to
all who apply for its services; (2) it must charge for his services—it is for hire; (3) the service in question
must be carriage. Included within this tripartite definition are numerous types of carriers: household
moving companies, taxicabs, towing companies, and even oil and gas pipelines. Note that to be a common
carrier it is not necessary to be in the business of carrying every type of good to every possible point;
common carriers may limit the types of goods or the places to which they will transport them.
A bill of lading is any document that evidences “the receipt of goods for shipment issued by a person
engaged in the business of transporting or forwarding goods.”

[5]

This is a comprehensive definition and

includes documents used by contract carriers—that is, carriers who are not common carriers. An example
of a bill of lading is depicted in Figure 21.2 "A Bill of Lading Form".

Figure 21.2 A Bill of Lading Form

Saylor URL: http://www.saylor.org/books

Saylor.org
745

Saylor URL: http://www.saylor.org/books

Saylor.org
746

Duties and Liabilities
The transportation of goods has been an important part of all evolved economic systems for a long time,
and certainly it is critical to the development and operation of any capitalistic system. The law regarding it
is well developed.

Absolute Liability
Damage, destruction, and loss are major hazards of transportation for which the carrier will be liable.
Who will assert the claim against the carrier depends on who bears the risk of loss. The rules governing
risk of loss (examined in Chapter 18 "Title and Risk of Loss") determine whether the buyer or seller will be
the plaintiff. But whoever is the plaintiff, the common carrier defendant faces absolute liability. With five
exceptions explored two paragraphs on, the common carrier is an insurer of goods, and regardless of the
cause of damage or loss—that is, whether or not the carrier was negligent—it must make the owner whole.
This ancient common-law rule is codified in state law, in the federal Carmack Amendment, and in the
UCC, Section 7-309(1), all of which hold the common carrier to absolute liability to the extent that the
common law of the state had previously done so.
Absolute liability was imposed in the early cases because the judges believed such a rule was necessary to
prevent carriers from conspiring with thieves. Since it is difficult for the owner, who was not on the scene,
to prove exactly what happened, the judges reasoned that putting the burden of loss on the carrier would
prompt him to take extraordinary precautions against loss (and would certainly preclude him from
colluding with thieves). Note that the rules in this section govern only common carriers; contract carriers
that do not hold themselves out for transport for hire are liable as ordinary bailees.

Exceptions to Absolute Liability
In general, the burden or proof rests on the carrier in favor of the shipper. The shipper (or consignee of
the shipper) can make out a prima facie case by showing that it delivered the goods to the carrier in good
condition and that the goods either did not arrive or arrived damaged in a specified amount. Thereafter
the carrier has the burden of proving that it was not negligent and that the loss or damage was caused by
one of the five following recognized exceptions to the rule of absolute liability.

Act of God
No one has ever succeeded in defining precisely what constitutes an act of God, but the courts seem
generally agreed that it encompasses acts that are of sudden and extraordinary natural, as opposed to
Saylor URL: http://www.saylor.org/books

Saylor.org
747

human, origin. Examples of acts of God are earthquakes, hurricanes, and fires caused by lightning against
which the carrier could not have protected itself. Rapid River Carriers contracts to transport a refrigerated
cargo of beef down the Mississippi River on the SSRapid. When the ship is en route, it is hit by a tornado
and sinks. This is an act of God. But a contributing act of negligence by a carrier overcomes the act of God
exception. If it could be shown that the captain was negligent to set sail when the weather warned of
imminent tornados, the carrier might be liable.

Act of Public Enemy
This is a narrow exception that applies only to acts committed by pirates at high sea or by the armed
forces of enemies of the state to which the carrier owes allegiance. American ships at sea that are sunk
during wartime by enemy torpedoes would not be liable for losses to the owners of cargo. Moreover,
public enemies do not include lawless mobs or criminals listed on the FBI’s Ten Most Wanted list, even if
federal troops are required, as in the Pullman Strike of 1894, to put down the violence. After the Pullman
Strike, carriers were held liable for property destroyed by violent strikers.

Act of Public Authority
When a public authority—a sheriff or federal marshal, for example—through lawful process seizes goods
in the carrier’s possession, the carrier is excused from liability. Imagine that federal agents board the
SS Rapid in New Orleans and, as she is about to sail, show the captain a search warrant and seize several
boxes of cargo marked “beef” that turn out to hold cocaine. The owner or consignee of this illegal cargo
will not prevail in a suit against the carrier to recover damages. Likewise, if the rightful owner of the goods
obtains a lawful court order permitting him to attach them, the carrier is obligated to permit the goods to
be taken. It is not the carrier’s responsibility to contest a judicial writ or to face the consequences of
resisting a court order. The courts generally agree that the carrier must notify the owner whenever goods
are seized.

Act of Shipper
When goods are lost or damaged because of the shipper’s negligence, the shipper is liable, not the carrier.
The usual situation under this exception arises from defective packing. The shipper who packs the goods
defectively is responsible for breakage unless the defect is apparent and the carrier accepts the goods
anyway. For example, if you ship your sister crystal goblets packed loosely in the box, they will inevitably
be broken when driven in trucks along the highways. The trucker who knowingly accepts boxes in this
Saylor URL: http://www.saylor.org/books

Saylor.org
748

condition is liable for the damage. Likewise, the carrier’s negligence will overcome the exception and
make him absolutely liable. A paper supplier ships several bales of fine stationery in thin cardboard boxes
susceptible to moisture. Knowing their content, SS Rapid accepts the bales and exposes them to the
elements on the upper deck. A rainstorm curdles the stationery. The carrier is liable.

Inherent Nature of the Goods
The fifth exception to the rule of absolute liability is rooted in the nature of the goods themselves. If they
are inherently subject to deterioration or their inherent characteristics are such that they might be
destroyed, then the loss must lie on the owner. Common examples are chemicals that can explode
spontaneously and perishable fruits and vegetables. Of course, the carrier is responsible for seeing that
foodstuffs are properly stored and cared for, but if they deteriorate naturally and not through the carrier’s
negligence, he is not liable.

Which Carrier Is Liable?
The transportation system is complex, and few goods travel from portal to portal under the care of one
carrier only. In the nineteenth century, the shipper whose goods were lost had a difficult time recovering
their value. Initial carriers blamed the loss on subsequent carriers, and even if the shipper could
determine which carrier actually had possession of the goods when the damage or loss occurred, diverse
state laws made proof burdensome. The Carmack Amendment ended the considerable confusion by
placing the burden on the initial carrier; connecting carriers are deemed agents of the initial carrier. So
the plaintiff, whether seller or buyer, need sue only the initial carrier, no matter where the loss occurred.
Likewise, Section 7-302 of the UCC fastens liability on an initial carrier for damages or loss caused by
connecting carriers.

When Does Carrier Liability Begin and End?
When a carrier’s liability begins and ends is an important issue because the same company can act both to
store the goods and to carry them. The carrier’s liability is more stringent than the warehouser’s. So the
question is, when does a warehouser become a carrier and vice versa?
The basic test for the beginning of carrier liability is whether the shipper must take further action or give
further instructions to the carrier before its duty to transport arises. Suppose that Cotton Picking
Associates delivers fifty bales of cotton to Rapid River Carriers for transport on the SS Rapid. The
SS Rapid is not due back to port for two more days, so Rapid River Carrier stores the cotton in its
Saylor URL: http://www.saylor.org/books

Saylor.org
749

warehouse, and on the following day the warehouse is struck by lightning and burns to the ground. Is
Rapid River Carriers liable in its capacity as a carrier or warehouse? Since nothing was left for the owner
to do, and Rapid River was storing the cotton for its own convenience awaiting the ship’s arrival, it was
acting as a carrier and is liable for the loss. Now suppose that when Cotton Picking Associates delivered
the fifty bales it said that another fifty bales would be coming in a week and the entire lot was to be
shipped together. Rapid River stores the first fifty bales and lightning strikes. Since more remained for
Cotton Picking to do before Rapid River was obligated to ship, the carrier was acting in its warehousing
capacity and is not liable.
The carrier’s absolute liability ends when it has delivered the goods to the consignee’s residence or place
of business, unless the agreement states otherwise (as it often does). By custom, certain carriers—notably
rail carriers and carriers by water—are not required to deliver the goods to the consignee (since rail lines
and oceans do not take the carrier to the consignee’s door). Instead, consignees must take delivery at the
dock or some other place mutually agreed on or established by custom.
When the carrier must make personal delivery to the consignee, carrier liability continues until the carrier
has made reasonable efforts to deliver. An express trucking company cannot call on a corporate customer
on Sunday or late at night, for instance. If reasonable efforts to deliver fail, it may store the goods in its
own warehouse, in which case its liability reverts to that of a warehouser.
If personal delivery is not required (e.g., as in shipment by rail), the states use different approaches for
determining when the carrier’s liability terminates. The most popular intrastate approach provides that
the carrier continues to be absolutely responsible for the goods until the consignee has been notified of
their arrival and has had a reasonable opportunity to take possession of them.
Interstate shipments are governed by the Carmack Amendment, which generally provides that liability
will be determined by language in the bill of lading. The typical bill of lading (or “BOL” and “B/L”)
provides that if the consignee does not take the goods within a stated period of time after receiving notice
of their arrival, the carrier will be liable as warehouser only.

Disclaimers
The apparently draconian liability of the carrier—as an insurer of the goods—is in practice easily
minimized. Under neither federal nor state law may the carrier disclaim its absolute liability, but at least
as to commercial transactions it may limit the damages payable under certain circumstances. Both the
Saylor URL: http://www.saylor.org/books

Saylor.org
750

Carmack Amendment and Section 7-309 of the UCC permit the carrier to set alternate tariffs, one costing
the shipper more and paying full value, the other costing less and limited to a dollar per pound or some
other rate less than full value. The shipper must have a choice; the carrier may not impose a lesser tariff
unilaterally on the shipper, and the loss must not be occasioned by the carrier’s own negligence.

Specific Types of Liability
The rules just discussed relate to the general liability of the carrier for damages to the goods. There are
two specific types of liability worth noting.

Nonreceipt or Misdescription
Under the UCC, Section 7-301(1), the owner of the goods (e.g., a consignee) described in a bill of lading
may recover damages from the issuer of the bill (the carrier) if the issuer did not actually receive the goods
from the shipper, if the goods were misdescribed, or if the bill was misdated. The issuer may avoid liability
by reciting in the bill of lading that she does not know whether the goods were received or if they conform
to the description; the issuer may avoid liability also by marking the goods with such words as “contents
or condition of contents unknown.” Even this qualifying language may be ineffective. For instance, a
common carrier may not hide behind language indicating that the description was given by the shipper;
the carrier must actually count the packages of goods or ascertain the kind and quantity of bulk freight.
Just because the carrier is liable to the consignee for errors in description does not mean that the shipper
is free from blame. Section 7-301(5) requires the shipper to indemnify the carrier if the shipper has
inaccurately described the goods in any way (including marks, labels, number, kind, quantity, condition,
and weight).

Delivery to the Wrong Party
The rule just discussed for warehouser applies to carriers under both state and federal law: carriers are
absolutely liable for delivering the goods to the wrong party. In the classic case of Southern Express Co. v.
C. L. Ruth & Son, a clever imposter posed as the representative of a reputable firm and tricked the carrier
into delivering a diamond ring.

[6]

The court held the carrier liable, even though the carrier was not

negligent and there was no collusion. The UCC contains certain exceptions; under Section 7-303(1), the
carrier is immune from liability if the holder, the consignor, or (under certain circumstances) the
consignee gives instructions to deliver the goods to someone other than a person named in the bill of
lading.
Saylor URL: http://www.saylor.org/books

Saylor.org
751

Carrier’s Right to Lien and Enforcement of Lien
Just as the warehouser can have a lien, so too can the carrier. The lien can cover charges for storage,
transportation, and preservation of goods. When someone has purchased a negotiable bill of lading, the
lien is limited to charges stated in the bill, allowed under applicable tariffs, or, if none are stated, to a
reasonable charge. A carrier who voluntarily delivers or unjustifiably refuses to deliver the goods loses its
lien. The carrier has rights paralleling those of the warehouser to enforce the lien.

Passengers
In addition to shipping goods, common carriers also transport passengers and their baggage. The carrier
owes passengers a high degree of care; in 1880 the Supreme Court described the standard as “the utmost
caution characteristic of very careful prudent men.”

[7]

This duty implies liability for a host of injuries,

including mental distress occasioned by insults (“lunatic,” “whore,” “cheap, common scalawag”) and by
profane or indecent language. In Werndli v. Greyhound,

[8]

Mrs. Werndli deboarded the bus at her

destination at 2:30 a.m.; finding the bus station closed, she walked some distance to find a bathroom.
While doing so, she became the victim of an assault. The court held Greyhound liable: it should have
known the station was closed at 2:30 a.m. and that it was located in a area that became dangerous after
hours. The case illustrates the degree to which a carrier is responsible for its passengers’ safety and
comfort.
The baggage carrier is liable as an insurer unless the baggage is not in fact delivered to the carrier. A
passenger who retains control over his hand luggage by taking it with him to his seat has not delivered the
baggage to the carrier, and hence the carrier has no absolute liability for its loss or destruction. The carrier
remains liable for negligence, however. When the passenger does deliver his luggage to the carrier, the
question often arises whether the property so delivered is “baggage.” If it is not, the carrier does not have
an insurer’s liability toward it. Thus a person who transports household goods in a suitcase would not
have given the carrier “baggage,” as that term is usually defined (i.e., something transported for the
passenger’s personal use or convenience). At most, the carrier would be responsible for the goods as a
gratuitous bailee.

KEY TAKEAWAY

The storage of goods is a special type of bailment. People who store goods can retrieve them or transfer
ownership of them by transferring possession of the warehouse receipt: whoever has rightful possession
Saylor URL: http://www.saylor.org/books

Saylor.org
752

of the receipt can take the goods, and the warehouser is liable for misdelivery or for mixing up goods. The
warehouser has a right to a lien to secure his fee, enforceable by selling the goods in a commercially
reasonable way. The shipping of goods is of course an important business. Common carriers (those firms
that hire out their trucks, airplanes, ships, or trains to carry cargo) are strictly liable to ensure the proper
arrival of the goods to their destination, with five exceptions (act of God, public enemy, public authority,
shipper; inherent nature of the goods); the first carrier to receive them is liable—others who subsequently
carry are that carrier’s agents. The carrier may also store goods: if it does so for its own convenience it is
liable as a carrier; if it does so for the shipper’s convenience, it is liable as a warehouser. As with
warehousers, the carrier is liable for misdelivery and is entitled to a lien to enforce payment. Carriers also
carry people, and the standard of care they owe to passengers is very high. Carrying passengers’ baggage,
the carrier is liable as an insurer—it is strictly liable.

EXERCISES

1.

How are warehousers any different from the more generic bailees?

2.

How do the duties and liabilities of warehousers differ from those of carriers?

3.

What rights do warehousers and carriers have to ensure their payment?

4.

May a carrier limit its liability for losses not its fault?
5.

[1] Uniform Commercial Code, Section 7-204(1).

6.

[2] Uniform Commercial Code, Section 7-204(2).

7.

[3] Uniform Commercial Code, Section 7-403(1).

8.

[4] Ace High Dresses v. J. C. Trucking Co., 191 A. 536 (Conn. 1937).

9.

[5] Uniform Commercial Code, Section 1-206(6).

10. [6] Southern Express Co. v. C. L. Ruth & Son, 59 So. 538 (Ala. Ct. App. 1912).
11. [7] Pennsylvania Co. v. Roy, 102 US 451 (1880).
12. [8] Werndli v. Greyhound Corp., 365 So.2d 177 (Fla. Ct. App., 1978)

21.4 Negotiation and Transfer of Documents of Title (or Commodity Paper)
LEARNING OBJECTIVES

1.

Understand how commodity paper operates in the sale of goods.

Saylor URL: http://www.saylor.org/books

Saylor.org
753

2.

Recognize when the transferee of a properly negotiated document of title gets better rights than her
transferor had and the exceptions to this principle.

Overview of Negotiability
We have discussed in several places the concept of a document of title (also called commodity paper).
That is a written description, identification, or declaration of goods authorizing the holder—usually a
bailee—to receive, hold, and dispose of the document and the goods it covers. Examples of documents of
title are warehouse receipts, bills of lading, and delivery orders. The document of title, properly negotiated
(delivered), gives its holder ownership of the goods it represents. It is much easier to pass around a piece
of paper representing the ownership interest in goods than it is to pass around the goods themselves.
It is a basic feature of our legal system that a person cannot transfer more rights to property than he owns.
It would follow here that no holder of a document of title has greater rights in the goods than the holder’s
transferor—the one from whom she got the document (and thus the goods). But there are certain
exceptions to this rule; for example, Chapter 17 "Introduction to Sales and Leases" discusses the power of
a merchant in certain circumstances to transfer title to goods, even though the merchant himself did not
have title to them. A critically important exception to the general rule arises when certain types of paper
are sold. Chapter 23 "Negotiation of Commercial Paper" discusses this rule as it relates to commercial
paper such as checks and notes. To conclude this chapter, we discuss the rule as it applies to documents of
title, sometimes known as commodity paper.

The Elements and Effect of Negotiation
If a document of title is “negotiable” and is “duly negotiated,” the purchaser can obtain rights greater than
those of the storer or shipper. In the following discussion, we refer only to the Uniform Commercial Code
(UCC), although federal law also distinguishes between negotiable and nonnegotiable documents of title
(some of the technical details in the federal law may differ, but these are beyond the scope of this book).

Negotiable Defined
Any document of title, including a warehouse receipt and a bill of lading, is negotiable or becomes
negotiable if by its terms the goods are to be delivered “to bearer or to the order of” a named person.

[1]

All

other documents of title are nonnegotiable. Suppose a bill of lading says that the goods are consigned to
Saylor URL: http://www.saylor.org/books

Saylor.org
754

Tom Thumb but that they may not be delivered unless Tom signs a written order that they be delivered.
Under Section 7-104(2), that is not a negotiable document of title. A negotiable document of title must
bear words such as “Deliver to the bearer” or “deliver to the order of Tom Thumb.” These are the “magic
words” that create a negotiable document.

Duly Negotiated
To transfer title effectively through negotiation of the document of title, it must be “duly negotiated.” In
general terms, under Section 7-501 of the UCC, a negotiable document of title is duly negotiated when the
person named in it indorses (signs it over—literally “on the back of”) and delivers it to a holder who
purchases it in good faith and for value, without any notice that someone else might have a claim against
the goods, assuming the transaction is in the regular course of business or financing. Note that last part:
assuming the transaction is in the regular course of business. If you gave your roommate a negotiable
document of title in payment for a car you bought from her, your roommate would have something of
value, but it would not have been duly negotiated. Paper made out “to bearer” (bearer paper) is negotiated
by delivery alone; no indorsement is needed. A holder is anyone who possesses a document of title that is
drawn to his order, indorsed to him, or made out “to bearer.”

Effect
As a general rule, if these requirements are not met, the transferee acquires only those rights that the
transferor had and nothing more. And if a nonnegotiable document is sold, the buyer’s rights may be
defeated. For example, a creditor of the transferor might be entitled to treat the sale as void.
Under Section 7-502 of the UCC, however, if the document is duly negotiated, then the holder acquires (1)
title to the document, (2) title to the goods, (3) certain rights to the goods delivered to the bailee after the
document itself was issued, and (4) the right to have the issuer of the document of title hold the goods or
deliver the goods free of any defense or claim by the issuer.
To contrast the difference between sale of goods and negotiation of the document of title, consider the
plight of Lucy, the owner of presidential campaign pins and other political memorabilia. Lucy plans to
hold them for ten years and then sell them for many times their present value. She does not have the room
in her cramped apartment to keep them, so she crates them up and takes them to a friend for safekeeping.
The friend gives her a receipt that says simply: “Received from Lucy, five cartons; to be stored for ten
years at $25 per year.” Although a document of title, the receipt is not negotiable. Two years later, a
Saylor URL: http://www.saylor.org/books

Saylor.org
755

browser happens on Lucy’s crates, discovers their contents, and offers the friend $1,000 for them.
Figuring Lucy will forget all about them, the friend sells them. As it happens, Lucy comes by a week later
to check on her memorabilia, discovers what her former friend has done, and sues the browser for their
return. Lucy would prevail. Now suppose instead that the friend, who has authority from Lucy to store the
goods, takes the cartons to the Trusty Storage Company, receives a negotiable warehouse receipt (“deliver
to bearer five cartons”), and then negotiates the receipt. This time Lucy would be out of luck. The bona
fide purchaser from her friend would cut off Lucy’s right to recover the goods, even though the friend
never had good title to them.
A major purpose of the concept is to allow banks and other creditors to loan money with the right to the
goods as represented on the paper as collateral. They can, in effect, accept the paper as collateral without
fear that third parties will make some claim on the goods.
But even if the requirements of negotiability are met, the document of title still will confer no rights in
certain cases. For example, when a thief forges the indorsement of the owner, who held negotiable
warehouse receipts, the bona fide purchaser from the thief does not obtain good title. Only if the receipts
were in bearer form would the purchaser prevail in a suit by the owner. Likewise, if the owner brought his
goods to a repair shop that warehoused them without any authority and then sold the negotiable receipts
received for them, the owner would prevail over the subsequent purchaser.
Another instance in which an apparent negotiation of a document of title will not give the bona fide
purchaser superior rights occurs when a term in the document is altered without authorization. But if
blanks are filled in without authority, the rule states different consequences for bills of lading and
warehouse receipts. Under Section 7-306 of the UCC, any unauthorized filling in of a blank in a bill of
lading leaves the bill enforceable only as it was originally. However, under Section 7-208, an unauthorized
filling in of a blank in a warehouse receipt permits the good-faith purchaser with no notice that authority
was lacking to treat the insertion as authorized, thus giving him good title. This section makes it
dangerous for a warehouser to issue a receipt with blanks in it, because he will be liable for any losses to
the owner if a good-faith purchaser takes the goods.
Finally, note that a purchaser of a document of title who is unable to get his hands on the goods—perhaps
the document was forged—might have a breach of warranty action against the seller of the document.
Under Section 7-507 of the UCC, a person who negotiates a document of title warrants to his immediate
Saylor URL: http://www.saylor.org/books

Saylor.org
756

purchaser that the document is genuine, that he has no knowledge of any facts that would impair its
validity, and that the negotiation is rightful and effective. Thus the purchaser of a forged warehouse
receipt would not be entitled to recover the goods but could sue his transferor for breach of the warranty.

KEY TAKEAWAY

It is a lot easier to move pieces of paper around than goods in warehouses. Therefore commercial paper,
or commodity paper, was invented: the paper represents the goods, and the paper is transferred from one
person to another by negotiation. The holder signs on the back of the paper and indicates who its next
holder should be (or foolishly leaves that blank); that person then has rights to the goods and, indeed,
better rights. On due negotiation the transferee does not merely stand in the transferor’s shoes: the
transferee takes free of defects and defenses that could have been available against the transferor. For a
document of title to be a negotiable one, it must indicate that the intention of it is that it should be passed
on through commerce, with the words “to bearer” or “to the order of [somebody],” and it must be duly
negotiated: signed off on by its previous holder (or without any signature needed if it was bearer paper).

EXERCISES

1.

“George Baker deposited five cardboard boxes in my barn’s loft, and he can pick them up when he
wants.” Is this statement a negotiable document of title?

2.

“George Baker deposited five cardboard boxes in my barn’s loft, and he or anybody to his order can pick
them up.” Is this statement a negotiable document of title?

3.

Why is the concept of being a holder of duly negotiated documents of title important?
[1] Uniform Commercial Code, Section 7-104(1)(a).

21.5 Cases
Bailments and Disclaimers of Bailee’s Liability
Carr v. Hoosier Photo Supplies, Inc.
441 N.E.2d 450 (Ind. 1982)
Givan, J.
Litigation in this cause began with the filing of a complaint in Marion Municipal Court by John R. Carr,
Jr. (hereinafter “Carr”), seeking damages in the amount of $10,000 from defendants Hoosier Photo
Supplies, Inc. (hereinafter “Hoosier”) and Eastman Kodak Company (hereinafter “Kodak”). Carr was the

Saylor URL: http://www.saylor.org/books

Saylor.org
757

beneficiary of a judgment in the amount of $1,013.60. Both sides appealed. The Court of Appeals affirmed
the trial court in its entirety.
The facts were established by stipulation agreement between the parties and thus are not in dispute. In
the late spring or early summer of 1970, Carr purchased some Kodak film from a retailer not a party to
this action, including four rolls of Kodak Ektachrome-X 135 slide film that are the subject matter of this
dispute. During the month of August, 1970, Carr and his family vacationed in Europe. Using his own
camera Carr took a great many photographs of the sites they saw, using among others the four rolls of film
referred to earlier. Upon their return to the United States, Carr took a total of eighteen [18] rolls of
exposed film to Hoosier to be developed. Only fourteen [14] of the rolls were returned to Carr after
processing. All efforts to find the missing rolls or the pictures developed from them were unsuccessful.
Litigation commenced when the parties were unable to negotiate a settlement.
The film Carr purchased, manufactured by Kodak, is distributed in boxes on which there is printed the
following legend:

READ THIS NOTICE
This film will be replaced if defective in manufacture, labeling, or packaging, or if damaged or
lost by us or any subsidiary company even though by negligence or other fault. Except for such
replacement, the sale, processing, or other handling of this film for any purpose is without other
warranty of liability.
In the stipulation of facts it was agreed though Carr never read this notice on the packages of film he
bought, he knew there was printed on such packages “a limitation of liability similar or identical to the
Eastman Kodak limitation of liability.” The source of Carr’s knowledge was agreed to be his years of
experience as an attorney and as an amateur photographer.
When Carr took all eighteen [18] rolls of exposed film to Hoosier for processing, he was given a receipt for
each roll. Each receipt contained the following language printed on the back side:
Although film price does not include processing by Kodak, the return of any film or print to us for
processing or any other purpose, will constitute an agreement by you that if any such film or
print is damaged or lost by us or any subsidiary company, even though by negligence or other
fault, it will be replaced with an equivalent amount of Kodak film and processing and, except for

Saylor URL: http://www.saylor.org/books

Saylor.org
758

such replacement, the handling of such film or prints by us for any purpose is without other
warranty or liability.
Again, it was agreed though Carr did not read this notice he was aware Hoosier “[gave] to their customers
at the time of accepting film for processing, receipts on which there are printed limitations of liability
similar or identical to the limitation of liability printed on each receipt received by Carr from Hoosier
Photo.”
It was stipulated upon receipt of the eighteen [18] rolls of exposed film only fourteen [14] were returned to
Hoosier by Kodak after processing. Finally, it was stipulated the four rolls of film were lost by either
Hoosier or Kodak.…
That either Kodak or Hoosier breached the bailment contract, by negligently losing the four rolls of film,
was established in the stipulated agreement of facts. Therefore, the next issue raised is whether either or
both, Hoosier or Kodak, may limit their liability as reflected on the film packages and receipts.…
[A] prerequisite to finding a limitation of liability clause in a contract unconscionable and therefore void is
a showing of disparity in bargaining power in favor of the party whose liability is thus limited.…In the case
at bar the stipulated facts foreclose a finding of disparate bargaining power between the parties or lack of
knowledge or understanding of the liability clause by Carr. The facts show Carr is an experienced attorney
who practices in the field of business law. He is hardly in a position comparable to that of the plaintiff in
Weaver, supra. Moreover, it was stipulated he was aware of the limitation of liability on both the film
packages and the receipts. We believe these crucial facts belie a finding of disparate bargaining power
working to Carr’s disadvantage.
Contrary to Carr’s assertions, he was not in a “take it or leave it position” in that he had no choice but to
accept the limitation of liability terms of the contract. As cross-appellants Hoosier and Kodak correctly
point out, Carr and other photographers like him do have some choice in the matter of film processing.
They can, for one, undertake to develop their film themselves. They can also go to independent film
laboratories not a part of the Kodak Company. We do not see the availability of processing as limited to
Kodak.…
We hold the limitation of liability clauses operating in favor of Hoosier and Kodak were assented to by
Carr; they were not unconscionable or void. Carr is, therefore, bound by such terms and is limited in his
remedy to recovery of the cost of four boxes of unexposed Kodak Ektachrome-X 135 slide film.
Saylor URL: http://www.saylor.org/books

Saylor.org
759

The Court of Appeals’ opinion in this case is hereby vacated. The cause is remanded to the trial court with
instructions to enter a judgment in favor of appellant, John R. Carr, Jr., in the amount of $13.60, plus
interest. Each party is to bear its own costs.
Hunter and Pivarnik, JJ., concur. Prentice, J., concurs in result without opinion.
DeBruler, J., dissenting.
…As a general rule the law does not permit professional bailees to escape or diminish liability for their
own negligence by posting signs or handing out receipts. [Citations] The statements on the film box and
claim check used by Kodak and Hoosier Photo are in all respects like the printed forms of similar import
which commonly appear on packages, signs, chits, tickets, tokens and receipts with which we are all
bombarded daily. No one does, or can reasonably be expected, to take the time to carefully read the front,
back, and sides of such things. We all know their gist anyway.
The distinguished trial judge below characterizes these statements before us as “mere notices” and
concludes that plaintiff below did not “assent” to them so as to render them a binding part of the bailment
contract. Implicit here is the recognition of the exception to the general rule regarding such notices,
namely, that they may attain the dignity of a special contract limiting liability where the bailor overtly
assents to their terms. [Citations] To assent to provisions of this sort requires more than simply placing
the goods into the hands of the bailee and taking back a receipt or claim check. Such acts are as probative
of ignorance as they are of knowledge. However, according to the agreed statement of facts, plaintiff Carr
“knew” by past experience that the claim checks carried the limitation of liability statements, but he did
not read them and was unaware of the specific language in them. There is nothing in this agreed
statement that Carr recalled this knowledge to present consciousness at the time of these transactions.
Obviously we all know many things which we do not recall or remember at any given time. The assent
required by law is more than this; it is, I believe, to perform an act of understanding. There is no evidence
of that here.
The evidence presented tending to support the award of damages included an actual uncontroverted
amount of $13.60 thereby precluding mere nominal damages. There was further evidence that 150
exposures were lost. The actual award of $1,014.60 amounted to between $6.00 and $7.00 per picture.
Carr provided evidence that the pictures were of exceptional value to him, having been taken in a once-ina-lifetime European trip costing $6000 [about $33,000 in 2110 dollars], including visits arranged there
Saylor URL: http://www.saylor.org/books

Saylor.org
760

before hand with relatives. The award was fair and just compensation for the loss of value to the owner
and does not include sentimental or fanciful value.
The trial court judgment should be affirmed.

CASE QUESTIONS

1.

Four out of eighteen rolls of film were not returned to the bailor, Mr. Carr. The court here affirmed a
judgment for about $6 per lost image. How could an image taken by an amateur photographer be worth
$6 a piece?

2.

The European trip cost him $6,000 in 1970; he asked for $10,000 (about $55,000 in 2010 dollars). Upon
what basis could such damages be arrived? What did he apparently want?

3.

What argument did the plaintiff make as to why the limitation of liability should not be enforced? What
response did the court have to that?

4.

Would it have made a difference if the plaintiff were not himself a business attorney? Why or why not?

5.

Why did the dissent think the court of appeals’ decision to award the plaintiff $1,000 was correct and the
majority’s opinion incorrect?

Bailed Goods of Sentimental Value
Mieske v. Bartell Drug Co.
593 P.2d 1308 (Wash. 1979)
Brachtenbach, J.
This case determines the measure of damages for personal property, developed movie film, which is
destroyed, and which cannot be replaced or reproduced. It also decides the legal effect of a clause which
purports to limit the responsibility of a film processor to replacement of film.…
The facts are that over a period of years the plaintiffs had taken movie films of their family activities. The
films started with the plaintiffs’ wedding and honeymoon and continued through vacations in Mexico,
Hawaii and other places, Christmas gatherings, birthdays, Little League participation by their son, family
pets, building of their home and irreplaceable pictures of members of their family, such as the husband’s
brother, who are now deceased.

Saylor URL: http://www.saylor.org/books

Saylor.org
761

Plaintiffs had 32 50-foot reels of such developed film which they wanted spliced together into four reels
for convenience of viewing. Plaintiff wife visited defendant Bartell’s camera department, with which she
had dealt as a customer for at least 10 years. She was told that such service could be performed.
The films were put in the order which plaintiffs desired them to be spliced and so marked. They were then
placed in four separate paper bags which in turn were placed in one large bag and delivered to the
manager of Bartell. The plaintiff wife explained the desired service and the manner in which the films
were assembled in the various bags. The manager placed a film processing packet on the bag and gave
plaintiff wife a receipt which contained this language: “We assume no responsibility beyond retail cost of
film unless otherwise agreed to in writing.” There was no discussion about the language on the receipt.
Rather, plaintiff wife told the manager, “Don’t lose these. They are my life.”
Bartell sent the film package to defendant GAF Corporation, which intended to send them to another
processing lab for splicing. Plaintiffs assumed that Bartell did this service and were unaware of the
involvement of two other firms.
The bag of films arrived at the processing lab of GAF. The manager of the GAF lab described the service
ordered and the packaging as very unusual. Yet it is undisputed that the film was in the GAF lab at the end
of one day and gone the next morning. The manager immediately searched the garbage disposal dumpster
which already had been emptied. The best guess is that the plaintiffs’ film went from GAF’s lab to the
garbage dumpster to a truck to a barge to an up-Sound landfill where it may yet repose.
After several inquiries to Bartell, plaintiff wife was advised to call GAF. Not surprisingly, after being
advised of the complete absence and apparent fatality of plaintiffs’ films, this lawsuit ensued.…
Two main issues are raised: (1) the measure of damages and (2) the effect of the exclusionary clause
appearing on the film receipt.
On damages, the defendants assign error to (a) the court’s damages instruction and (b) the court’s failure
to give their proposed damages instruction.
The standard of recovery for destruction of personal property was summarized in [McCurdy]. We
recognized in McCurdy that (1) personal property which is destroyed may have a market value, in which
case that market value is the measure of damages; (2) if destroyed property has no market value but can
be replaced or reproduced, then the measure is the cost of replacement or reproduction; (3) if the
destroyed property has no market value and cannot be replaced or reproduced, then the value to the
Saylor URL: http://www.saylor.org/books

Saylor.org
762

owner is to be the proper measure of damages. However, while not stated in McCurdy, we have held that
in the third McCurdy situation, damages are not recoverable for the sentimental value which the owner
places on the property. [Citations]
The defendants argue that plaintiffs’ property comes within the second rule of McCurdy, i.e., the film
could be replaced and that their liability is limited to the cost of replacement film. Their position is not
well taken. Defendants’ proposal would award the plaintiffs the cost of acquiring film without pictures
imposed thereon. That is not what plaintiffs lost. Plaintiffs lost not merely film able to capture images by
exposure but rather film upon which was recorded a multitude of frames depicting many significant
events in their lives. Awarding plaintiffs the funds to purchase 32 rolls of blank film is hardly a
replacement of the 32 rolls of images which they had recorded over the years. Therefore the third rule of
McCurdy is the appropriate measure of damages, i.e., the property has no market value and cannot be
replaced or reproduced.
The law, in those circumstances, decrees that the measure of damages is to be determined by the value to
the owner, often referred to as the intrinsic value of the property. Restatement of Torts s. 911 (1939).
Necessarily the measure of damages in these circumstances is the most imprecise of the three categories.
Yet difficulty of assessment is not cause to deny damages to a plaintiff whose property has no market
value and cannot be replaced or reproduced. [Citations]
The fact that damages are difficult to ascertain and measure does not diminish the loss to the person
whose property has been destroyed. Indeed, the very statement of the rule suggests the opposite. If one’s
destroyed property has a market value, presumably its equivalent is available on the market and the
owner can acquire that equivalent property. However, if the owner cannot acquire the property in the
market or by replacement or reproduction, then he simply cannot be made whole.
The problem is to establish the value to the owner. Market and replacement values are relatively
ascertainable by appropriate proof. Recognizing that value to the owner encompasses a subjective
element, the rule has been established that compensation for sentimental or fanciful values will not be
allowed. [Citations] That restriction was placed upon the jury in this case by the court’s damages
instruction.…

Saylor URL: http://www.saylor.org/books

Saylor.org
763

Under these rules, the court’s damages instruction was correct. In essence it allowed recovery for the
actual or intrinsic value to the plaintiffs but denied recovery for any unusual sentimental value of the film
to the plaintiffs or a fanciful price which plaintiffs, for their own special reasons, might place thereon.…
The next issue is to determine the legal effect of the exclusionary clause which was on the film receipt
given plaintiff wife by Bartell. As noted above, it read: “We assume no responsibility beyond retail cost of
film unless otherwise agreed to in writing.”
Is the exclusionary clause valid? Defendants rely upon 2-719(3), a section of the Uniform Commercial
Code, which authorizes a limitation or exclusion of consequential damages unless the limitation is
unconscionable.
Plaintiffs, on the other hand, argue that the Uniform Commercial Code is not applicable to this
transaction.…It is now clearly established that the reach of Article 2 goes considerably beyond the
confines of that type transaction which the Code itself defines to be a “sale”; namely, the passing of title
from a party called the seller to one denominated a buyer for a price. Chief opportunity for this expansion
is found in Section 2-102, which states that the article applies to “transactions in goods.” “Article 2
sections are finding their way into more and more decisions involving transactions which are not sales,
but which are used as substitutes for a sale or which to a court appear to have attributes to which sales
principles or at least some of them seem appropriate for application.…Most important of these is the
application of the Article’s warranty provisions to leases, bailments, or construction contracts. Of growing
importance is the tendency of courts to find the Section on unconscionability, Section 2-302, appropriate
to nonsales deals.”
Application of the Uniform Commercial Code to this transaction leads to defendants’ next two
contentions. First, they urge that the code’s recognition of course of dealings and trade usage validates the
exclusionary clause. Second, defendants assign error to the grounds upon which the court found the
clause to be unconscionable and therefore invalid.
Defendants contend that it is the uniform trade practice of film processors to impose an exclusionary
clause similar to that contained in Bartell’s film receipt. However, the existence of a trade usage is to be
established as a fact [Citation]. It was proved as a usage among film processors, but not as between
commercial film processors and their retail customers.…Consequently, defendants’ reliance on trade
usage to uphold the exclusionary clause is not well founded.
Saylor URL: http://www.saylor.org/books

Saylor.org
764

As to course of dealings, the record is clear that Mrs. Mieske and the Bartell manager never discussed the
exclusionary clause. Mrs. Mieske had never read it, she viewed the numbered slip as merely a receipt. The
manager was not “too clear on what it said.” There was no showing what was the language on any other
receipt given in prior dealings between the parties. In summary, defendants’ proof fell short of that
required by the express language of 1-205(3). Defendants contend we should apply a course of dealing
standard as a matter of law, but cite no authority for such proposition. We decline the invitation.
Defendants next assert that the trial court held the exclusionary clause to be unconscionable without
considering the rules laid down in Schroeder v. Fageol Motors, Inc., 544 P.2d 20 (1975). In Schroeder, we
recognized that the term unconscionable is not defined in the Uniform Commercial Code. We
acknowledge that the code mandates the court to determine unconscionability as a matter of law, 2302(1). Schroeder held that numerous factors enter into a determination of unconscionability. No one
element is controlling. The court must examine all the circumstances surrounding the transaction,
including conspicuousness of the clause, prior course of dealings between the parties, negotiations about
the clause, the commercial setting and usage of the trade. Not each element will be applicable factually to
every transaction.…
The real question is whether the court considered the necessary elements of Schroeder. A review of the
record convinces us that it did. The court had the facts, the Schroeder case was argued, the criteria set
forth therein were discussed by defendants’ counsel both on objections and on exceptions. There was no
error. Judgment affirmed.

1.

CASE QUESTIONS

This case presents pretty much the same fact situation as the previous one, but it comes out the other
way. Why? What’s the difference?

2.

The court said there could be “recovery for the actual or intrinsic value to the plaintiffs but [not for] for
any unusual sentimental value of the film to the plaintiffs or a fanciful price which plaintiffs, for their own
special reasons, might place thereon.” What actual value does a role of film have if not sentimental value,
and if the court were not concerned about the sentimental value, why did it mention all the irreplaceable
memories recorded on the film—what difference would it make what was on the film if it had an
ascertainable “actual value”?

Saylor URL: http://www.saylor.org/books

Saylor.org
765

3.

Determining that this bailment was governed by the UCC opened up three lines of argument for the
defendant. What were they?

4.

Why did the court here say the disclaimer was unconscionable?

Liability of Carrier; Limitations on Liability
Calvin Klein Ltd. v. Trylon Trucking Corp.
892 F.2d 191C.A.2 (N.Y. 1989)
Miner, J.
Defendant-appellant Trylon Trucking Corp. (“Trylon”) appeals from a judgment…in favor of plaintiffappellee Calvin Klein Ltd. (“Calvin Klein”) for the full value of a lost shipment of clothing. The appeal
presents a novel issue under New York law: whether a limitation of liability agreement between a shipper
and a carrier is enforceable when the shipment is lost as a result of the carrier’s gross negligence.
The district court held that the parties’ customary limitation of liability agreement did not extend to the
shipment at issue, due to the absence of assent and consideration. The court observed that, had there
been such an agreement, the liability of the carrier for its gross negligence would be limited. For the
reasons that follow, we reverse the judgment of the district court, find that the parties agreed to the
limitation of liability, and determine that the agreement limits Trylon’s liability for its gross negligence.…
Trylon is a New Jersey trucking firm which engaged in the business of transporting goods from New York
City’s airports for delivery to its customers’ facilities. Calvin Klein, a New York clothing company, had
used the services of Trylon for at least three years, involving hundreds of shipments, prior to the lost
shipment at issue. In past deliveries Calvin Klein, through its customs broker, would contact Trylon to
pick up the shipment from the airport for delivery to Calvin Klein’s facility. After completing the carriage,
Trylon would forward to Calvin Klein an invoice, which contained a limitation of liability provision as
follows:
In consideration of the rate charged, the shipper agrees that the carrier shall not be liable for
more than $50.00 on any shipment accepted for delivery to one consignee unless a greater value
is declared, in writing, upon receipt at time of shipment and charge for such greater value paid,
or agreed to be paid, by the shipper.

Saylor URL: http://www.saylor.org/books

Saylor.org
766

A shipment of 2,833 blouses from Hong Kong arrived at John F. Kennedy International Airport for Calvin
Klein on March 27, 1986. Calvin Klein arranged for Trylon to pick up the shipment and deliver it to Calvin
Klein’s New Jersey warehouse. On April 2, Trylon dispatched its driver, Jamahl Jefferson, to pick up this
shipment. Jefferson signed a receipt for the shipment from Calvin Klein’s broker. By April 2, the parties
discovered that Jefferson had stolen Trylon’s truck and its shipment. The shipment never was recovered.
Calvin Klein sent a claim letter to Trylon for the full value of the lost blouses. In the absence of any
response by Trylon, Calvin Klein filed this action…to recover $150,000, allegedly the value of the lost
shipment.…
In their stipulation in lieu of a jury trial, the parties agreed that Trylon is liable to Calvin Klein for the loss
of the shipment and that Trylon was grossly negligent in the hiring and supervision of Jefferson. They also
agreed that “[t]he terms and conditions of [Trylon]’s carriage [were] that liability for loss or damage to
cargo is limited to $50 in accordance with the legend on Trylon’s invoice forms.” Calvin Klein conceded
that it was aware of this limitation of liability, and that it did not declare a value on the blouses at the time
of shipment.
The parties left at issue whether the limitation of liability clause was valid and enforceable. Calvin Klein
argued in the district court, as it does here, that the limitation clause was not enforceable for two reasons:
no agreement existed between Calvin Klein and Trylon as to the limitation of liability; and, if such an
agreement existed, public policy would prevent its enforcement because of Trylon’s gross negligence.
The district court applied New York law, finding that the carriage was exempt from the Interstate
Commerce Commission’s jurisdiction, being entirely within the New York City commercial zone.…
A common carrier…under New York law is strictly liable for the loss of goods in its custody. “Where the
loss is not due to the excepted causes [that is, act of God or public enemy, inherent nature of goods, or
shipper’s fault], it is immaterial whether the carrier was negligent or not.…” [Citations] Even in the case of
loss from theft by third parties, liability may be imposed up on a negligent common carrier. [Citation]
A shipper and a common carrier may contract to limit the carrier’s liability in cases of loss to an amount
agreed to by the parties [Citations], so long as the language of the limitation is clear, the shipper is aware
of the terms of the limitation, and the shipper can change the terms by indicating the true value of the
goods being shipped. [Citations]…(similar scheme under Interstate Commerce Act). Such a limitation
agreement is generally valid and enforceable despite carrier negligence. The limitation of liability
Saylor URL: http://www.saylor.org/books

Saylor.org
767

provision involved here clearly provides that, at the time of delivery, the shipper may increase the
limitation by written notice of the value of the goods to be delivered and by payment of a commensurately
higher fee.
The parties stipulated to the fact that the $50 limitation of liability was a term and condition of carriage
and that Calvin Klein was aware of that limitation. This stipulated fact removes the first issue, namely
whether an agreement existed as to a liability limitation between the parties, from this case. Calvin Klein’s
argument that it never previously acknowledged this limitation by accepting only $50 in settlement of a
larger loss does not alter this explicit stipulation. “[A] stipulation of fact that is fairly entered into is
controlling on the parties and the court is bound to enforce it.” [Citations] Neither party here has argued
that the stipulation was unfairly entered into.…
The remaining issue concerns the enforceability of the limitation clause in light of Trylon’s conceded gross
negligence. The district court considered that, assuming an agreement between the parties as to Trylon’s
liability, Trylon’s gross negligence would not avoid the enforcement of a limitation clause.
The district court found that New York law, as opposed to federal interstate commerce law, applies in this
case. The parties do not seriously contest this choice of law. With the choice thus unchallenged, we must
apply both established New York law as well as our belief of how the New York Court of Appeals would
rule if this case were before it.…
Although the New York Court of Appeals has addressed a limitation of liability provision in the context of
a contract between an airline and a passenger, [Citation] (refusing to enforce unilateral limitation
provision for death of passenger due to defendant’s negligence), that court has never been called upon to
enforce a limitation provision in the case of a grossly negligent common carrier of goods. The various
departments of the Appellate Division of the New York State Supreme Court have addressed whether
gross negligence bars enforcement of limitations of liability in the context of contracts for the installation,
maintenance and monitoring of burglar alarm systems and are divided on the issue. Compare [Citation]
(enforcing limitation despite gross negligence) and [Citation] (even if gross negligence were established,
plaintiff’s recovery would be limited by limitation clause) with [Citation] (limitation clause cannot limit
liability for gross negligence) and [Citation] (finding “no significant distinction” between complete
exculpation and limitation “to a nominal sum,” therefore limitation is ineffective). The First Department
distinguished between exculpatory provisions and limitation provisions, indicating that the latter would
Saylor URL: http://www.saylor.org/books

Saylor.org
768

be effective even if the former are unenforceable due to the contracting party’s gross negligence.
[Citations].…The other departments which have considered the question applied the holding of [Citation],
that “[a]greements which purport to exempt a party from liability for willful or grossly negligent acts are
contrary to public policy and are void.”…
Absent a rule of decision formulated by the New York Court of Appeals, we are not bound by the opinions
issued by the state’s lower courts.…
In the absence of direct New York authority, we must make our best estimate as to how New York’s
highest court would rule in this case. In making that determination, we are free to consider all the
resources the highest court of the state could use, including decisions reached in other jurisdictions.…We
believe that the New York Court of Appeals would not differentiate between gross negligence and ordinary
negligence in recognizing the validity of the limitation of liability in this case.
Since carriers are strictly liable for loss of shipments in their custody and are insurers of these goods, the
degree of carrier negligence is immaterial. [Citation] The common carrier must exercise reasonable care
in relation to the shipment in its custody. U.C.C. § 7-309(1). Carriers can contract with their shipping
customers on the amount of liability each party will bear for the loss of a shipment, regardless of the
degree of carrier negligence. See U.C.C. § 7-309(2) (allowing limitation of liability for losses from any
cause save carrier conversion). Unlike the parachute school student, see [Citation], or the merchant
acquiring a burglar alarm, the shipper can calculate the specific amount of its potential damages in
advance, declare the value of the shipment based on that calculation, and pay a commensurately higher
rate to carry the goods, in effect buying additional insurance from the common carrier.
In this case, Calvin Klein and Trylon were business entities with an on-going commercial relationship
involving numerous carriages of Calvin Klein’s goods by Trylon. Where such entities deal with each other
in a commercial setting, and no special relationship exists between the parties, clear limitations between
them will be enforced. [Citation]. Here, each carriage was under the same terms and conditions as the
last, including a limitation of Trylon’s liability. See [Citation] (court enforced limitation on shipper who
possessed over five years of the carrier’s manifests which included the $50 limitation). This is not a case in
which the shipper was dealing with the common carrier for the first time or contracting under new or
changed terms. Calvin Klein was aware of the terms and was free to adjust the limitation upon a written
declaration of the value of a given shipment, but failed to do so with the shipment at issue here. Since
Saylor URL: http://www.saylor.org/books

Saylor.org
769

Calvin Klein failed to adjust the limitation, the limitation applies here, and no public policy that dictates
otherwise can be identified.
Calvin Klein now argues that the limitation is so low as to be void.…This amount is immaterial because
Calvin Klein had the opportunity to negotiate the amount of coverage by declaring the value of the
shipment.…Commercial entities can easily negotiate the degree of risk each party will bear and which
party will bear the cost of insurance. That this dispute actually involves who will bear the cost of insurance
is illustrated by the fact that this case has been litigated not by the principal parties, but by their insurers.
Calvin Klein could have increased Trylon’s coverage by declaring the value of its shipment, but did not do
so. Calvin Klein had the opportunity to declare a higher value and we find all of its arguments relating to
the unreasonableness of the limitation to be without merit.
We reverse and remand to the district court with instructions to enter judgment against defendant in the
sum of $50.

1.

CASE QUESTIONS

Why is the federal court here trying to figure out what the New York high court would do if it had this
case in front of it?

2.

Did the federal court find direct New York State law to apply?

3.

What is the legal issue here?

4.

What argument did Calvin Klein make as to why the $50 limitation should not be valid?

5.

The common-law rule was that carriers were strictly liable. Why didn’t the court apply that rule?

6.

Would this case have come out differently if the shipper (a) were an unsophisticated in matters of
relevant business or (b) if it had never done business with Trylon before?

21.6 Summary and Exercises
Summary

Ownership and sale of goods are not the only important legal relationships involving goods. In a modern
economy, possession of goods is often temporarily surrendered without surrendering title. This creates a
bailment, which is defined as the lawful possession of goods by one who is not the owner.

Saylor URL: http://www.saylor.org/books

Saylor.org
770

To create a bailment, the goods must be in the possession of the bailee. Possession requires physical
control and intent. Whether the owner or someone else must bear a loss often hinges on whether the other
person is or is not a bailee.
The bailee’s liability for loss depends on the circumstances. Some courts use a straightforward standard of
ordinary care. Others use a tripartite test, depending on whether the bailment was for the benefit of the
owner (the standard then is gross negligence), for the bailee (extraordinary care), or for both (ordinary
care). Bailees may disclaim liability unless they have failed to give adequate notice or unless public policy
prohibits disclaimers. A bailee who converts the property will be held liable as an insurer.
A bailor may have liability toward the bailee—for example, for negligent failure to warn of hazards in the
bailed property and for strict liability if the injury was caused by a dangerous object in a defective
condition.
Special bailments arise in the cases of innkeepers (who have an insurer’s liability toward their guests,
although many state statutes provide exceptions to this general rule), warehouses, carriers, and leases.
A warehouser is defined as a person engaged in the business of storing goods for hire. The general
standard of care is the same as that of ordinary negligence. Many states have statutes imposing a higher
standard.
A common carrier—one who holds himself out to all for hire to transport goods—has an insurer’s liability
toward the goods in his possession, with five exceptions: act of God, act of public enemy, act of public
authority, negligence of shipper, and inherent nature of the goods. Because many carriers are involved in
most commercial shipments of goods, the law places liability on the initial carrier. The carrier’s liability
begins once the shipper has given all instructions and taken all action required of it. The carrier’s absolute
liability ends when it has delivered the goods to the consignee’s place of business or residence (unless the
agreement states otherwise) or, if no delivery is required, when the consignee has been notified of the
arrival of the goods and has had a reasonable opportunity to take possession.
Commodity paper—any document of title—may be negotiated; that is, through proper indorsements on
the paper, title may be transferred without physically touching the goods. A duly negotiated document
gives the holder title to the document and to the goods, certain rights to the goods delivered to the bailee
after the document was issued, and the right to take possession free of any defense or claim by the issuer

Saylor URL: http://www.saylor.org/books

Saylor.org
771

of the document of title. Certain rules limit the seemingly absolute right of the holder to take title better
than that held by the transferor.

1.

EXERCISES

Joe Andrews delivered his quarter horse I’ll Call Ya (worth about $319,000 in 2010 dollars) to Harold
Stone for boarding and stabling. Later he asked Stone if Stone could arrange for the horse’s
transportation some distance, and Stone engaged the services of the Allen brothers for that purpose.
Andrews did not know the Allens, but Stone had previously done business with them. On the highway the
trailer with I’ll Call Ya in it became disengaged from the Allens’ truck and rolled over. The mare, severely
injured, “apparently lingered for several hours on the side of the road before she died without veterinary
treatment.” The evidence was that the Allens had properly secured the horse’s head at the front of the
trailer and used all other equipment that a reasonably prudent person would use to secure and haul the
horse; that the ball was the proper size and in good condition; that the ball was used without incident to
haul other trailers after the accident; that Ronny Allen was driving at a safe speed and in a safe manner
immediately before the accident; that after the accident the sleeve of the trailer hitch was still in the
secured position; and that they made a reasonable effort to obtain veterinary treatment for the animal
after the accident. The court determined this was a mutual-benefit bailment. Are the Allens liable?

2.

[1]

Fisher Corporation, a manufacturer of electronic equipment, delivered VCRs to Consolidated Freightways’
warehouse in California for shipment to World Radio Inc., an electronics retailer in Council Bluffs, Iowa.
World Radio rejected the shipments as duplicative, and they were returned to Consolidated’s terminal in
Sarpy County, Nebraska, pending Fisher’s instructions. The VCRs were loaded onto a trailer; the doors of
the trailer were sealed but not padlocked, and the trailer was parked at the south end of the terminal.
Padlocks were not used on any trailers so as not to call attention to a trailer containing expensive cargo.
The doors of the trailer faced away from the terminal toward a cyclone fence that encircled the yard. Two
weeks later, on Sunday, July 15, a supervisor checked the grounds and found nothing amiss. On Tuesday,
July 17, Consolidated’s employees discovered a 3 × 5 foot hole had been cut in the fence near the trailer,
and half the VCRs were gone; they were never recovered. Consolidated received Fisher’s return
authorization after the theft occurred. If Consolidated is considered a carrier, it would be strictly liable for
the loss; if it is considered a bailee, it is not liable unless negligent. Which is it?

Saylor URL: http://www.saylor.org/books

Saylor.org
772

3.

Plaintiff purchased a Greyhound bus ticket in St. Petersburg, Florida, for a trip to Fort Meyers. The bus left
at 11:30 p.m. and arrived at 4:15 a.m. When Plaintiff got off the bus, she noticed that the station and
restrooms were darkened, closed, and locked. She left the terminal to cross at a lighted service station to
use the bathroom. As she walked away from the terminal, she was attacked by an unknown person and
injured. The terminal was located in a high-crime area of Fort Meyers. Is Greyhound liable?

4.

Mrs. Carter, Plaintiff, took her fur coat to Reichlin Furriers for cleaning, glazing, and storage until the next
winter season. She was given a printed receipt form on the front of which Furrier’s employee had written
“$100” as the coat’s value, though Mrs. Carter did not discuss its value with the employee, did not know
that such a value had been noted, and didn’t read the receipt. A space for the customer’s signature on the
front of the receipt was blank; below this in prominent type was this notice: “see reverse side for terms
and conditions.” On the back was a statement that this was a storage contract and the customer would
be bound by the terms unless contrary notice was given within ten days. There were fifteen conditions,
one of which was the following: “Storage charges are based upon valuation herein declared by the
depositor and amount recoverable for loss or damage shall not exceed…the depositor’s valuation
appearing in this receipt.” Six months later, when Mrs. Carter sought to retrieve her coat, she was
informed by Furrier that it was lost. Carter sued Furrier for $450 (about $2,200 in 2010 dollars); Furrier
claimed its liability was limited to $100. Who wins and why?

5.

Michael Capezzaro (Plaintiff) reported to the police that he had been robbed of $30,000 (in 2010 dollars)
at gunpoint by a woman. The next day police arrested a woman with $9,800 in her possession. Plaintiff
identified her as the woman who had robbed him, and the money was impounded as evidence. Two years
later the case against her was dismissed because she was determined to have been insane when she
committed the crime, and the money in the police property room was released to her. Plaintiff then sued
the police department, which claimed it was “obligated to return the money to [the woman] as bailor.”
Who wins and why?

6.

Harley Hightower delivered his Cadillac to Auto Auction, where it was damaged. Auto Auction defended
itself against Hightower’s claim that it was a negligent bailee by asserting (1) that he had not met the
required burden of proof that a proximate cause of the injury was Auto Auction’s negligence because it
introduced evidence that negligence of a third party was a proximate cause of the damage to his car and
(2) that it was entitled to judgment in the absence of evidence of specific acts of negligence of the bailee.

Saylor URL: http://www.saylor.org/books

Saylor.org
773

There was evidence that a Mrs. Tune drove her automobile onto the lot to sell it and parked it where she
was directed to; that the automobiles on said lot for sale were ordinarily lined up and numbered by Auto
Auction; that Plaintiff’s Cadillac was not so parked by the auction company but was parked so that if Mrs.
Tune’s automobile continued forward it would strike Hightower’s Cadillac broadside; that when Mrs.
Tune stopped her Buick and alighted, her car rolled down the incline on the lot toward Hightower’s car;
that she attempted to stop her car but it knocked her down and continued rolling toward appellee’s
Cadillac and, finally, struck and damaged it. Who wins and why?
7.

Several student radicals led by Richard Doctor, ranked number three on the FBI’s Ten Most Wanted list,
destroyed a shipment of military cargo en route from Colorado to a military shipping facility in
Washington State. Should the carrier be liable for the loss?

8.

Everlena Mitchell contracted in writing with All American Van & Storage to transport and store her
household goods and furnishings, and she was to pay all charges incurred on a monthly basis. As security
she granted All American a warehouser’s lien giving it the right to sell the property if the charges
remained unpaid for three months and if, in the opinion of the company, such action would be necessary
to protect accrued charges. Everlena fell eight months in arrears and on October 20 she received notice
that the amount owed was to be paid by October 31, 1975. The notice also stated that if payment was not
made, her goods and furnishings would be sold on November 7, 1975. Everlena had a pending claim with
the Social Security Administration, and advised All American that she would be receiving a substantial
sum of money soon from the Social Services Administration; this was confirmed by two government
agents. However, All American would not postpone the sale. Everlena’s property was sold on November
7, 1975, for $925.50. Near the end of November 1975, Everlena received approximately $5,500 (about
$22,000 in 2010 dollars) from the United States as a disability payment under the Social Security Act, and
she sued All American for improperly selling her goods. The trial court ruled for All American on summary
judgment. What result should Everlena obtain on appeal?

9.

Roland delivered a shipment of desks to Security Warehousers and received from Security a negotiable
receipt. Peter broke into Roland’s office, stole the document, and forged Roland’s signature as an
indorsement, making Peter himself the holder. Peter then indorsed the document over to Billings, who
knew nothing of the theft. Does Billings get good title to the desks?

Saylor URL: http://www.saylor.org/books

Saylor.org
774

10. Baker’s Transfer & Storage Company, Defendant, hauled household goods and personal effects by trucks
“anywhere for hire.” Its trucks did not travel on regular routes or between established terminals; it hauled
household goods and personal effects on private contracts with the owners as and when the opportunity
presented itself. Baker contracted to haul the Klein family’s household goods from Bakersfield, California,
to Hollywood. En route the goods were destroyed by fire without Baker’s negligence. Baker’s contract
provided it would redeliver the property “damage by the elements excepted.” If Baker were a common
carrier, its liability would be statutorily limited to less than the amount ordered by the trial court; if it
were a private carrier, its liability would be either based on ordinary negligence or as the parties’ contract
provided. Working with both points, what result obtains here?

SELF-TEST QUESTIONS

1.

In a bailment, the bailee
a.

must return similar goods

b.

must return identical goods

c.

acquires title to the goods

d.

must pay for the goods
In a bailment for the benefit of a bailee, the bailee’s duty of care is

a.

slight
b.

extraordinary

c.

ordinary
A disclaimer of liability by a bailee is

a.

never allowed
b.

sometimes allowed

c.

always allowed

d.

unheard of in business

A bailor may be held liable to the bailee on
a.

a negligence theory
b.

a warranty theory

c.

a strict liability theory

Saylor URL: http://www.saylor.org/books

Saylor.org
775

d.

all of the above
The highest duty of care is imposed on which of the following?

a.

a common carrier

1.

b

2.

b

3.

b

4.

d

5.

a

b.

a lessee

c.

a warehouser

d.

an innkeeper

SELF-TEST ANSWERS

[1] Andrews v. Allen, 724 S.W.2d 893 (Tex. Ct. App., 1987).

Saylor URL: http://www.saylor.org/books

Saylor.org
776

Chapter 22

Nature and Form of Commercial Paper
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Why commercial paper is important in modern economic systems

2.

How the law of commercial paper has developed over the past four hundred years, and what role it plays
in economics and finance

3.

What the types of commercial paper are, and who the parties to such paper are

4.

What is required for paper to be negotiable

Here we begin our examination of commercial paper, documents representing an obligation by one
party to pay another money. You are familiar with one kind of commercial paper: a check.

22.1 Introduction to Commercial Paper

LEARNING OBJECTIVES

1.

Understand why commercial paper is an important concept in modern finance.

2.

Be familiar with the historical development of commercial paper.

3.

Recognize how commercial paper is viewed in economics and finance.

The Importance of Commercial Paper
Because commercial paper is a vital invention for the working of our economic system, brief attention to
its history and its function as a medium of exchange in economics and finance is appropriate.

The Central Role of Commercial Paper
Commercial paper is the collective term for various financial instruments, or tools, that include checks
drawn on commercial banks, drafts (drawn on something other than a bank), certificates of deposit, and
notes evidencing a promise to pay. Like money, commercial paper is a medium of exchange, but because it
is one step removed from money, difficulties arise that require a series of interlocking rules to protect
both sellers and buyers.
Saylor URL: http://www.saylor.org/books

Saylor.org
777

To understand the importance of commercial paper, consider the following example. It illustrates a
distinction that is critical to the discussion in our four chapters on commercial paper.
Lorna Love runs a tennis club. She orders a truckload of new tennis rackets from Rackets, Inc., a
manufacturer. The contract price of the rackets is $100,000. Rackets ships the rackets to Love. Rackets
then sells for $90,000 its contract rights (rights to receive the payment from Love of $100,000) to First
Bank (seeFigure 22.1 "Assignment of Contract Rights"). Unfortunately, the rackets that arrive at Love’s
are warped and thus commercially worthless. Rackets files for bankruptcy.
Figure 22.1 Assignment of Contract Rights

May the bank collect from Love $100,000, the value of the contract rights it purchased? No. Under the
contract rule discussed in Chapter 14 "Third-Party Rights", an assignee—here, the bank—steps into the
shoes of the assignor and takes the assigned rights subject to any defense of the obligor, Love. (Here, of
course, Love’s defense against paying is that the rackets are worthless.) The result would be the same if
Love had given Rackets a nonnegotiable note, which Rackets proceeded to sell to the bank. (By

Saylor URL: http://www.saylor.org/books

Saylor.org
778

nonnegotiable we do not mean that the note cannot be sold but only that certain legal requirements,
discussed in Section 22.3 "Requirements for Negotiability" of this chapter, have not been met.)
Now let us add one fact: In addition to signing a contract, Love gives Rackets a negotiable note in
exchange for the rackets, and Rackets sells the note to the bank. By adding that the note is negotiable, the
result changes significantly. Because the note is negotiable and because the bank, we assume, bought the
note in good faith (i.e., unaware that the rackets were warped), the bank will recover the $100,000
(see Figure 22.2 "Sale of Negotiable Note").
Figure 22.2 Sale of Negotiable Note

The key to the central role that commercial paper plays in modern finance is
negotiability. Negotiability means that the paper is freely and unconditionally transferable from one
person to another by delivery or by delivery and indorsement. (“Indorsement,” not “endorsement,” is the
spelling used in the UCC, though the latter is more common in nonlegal usage.) Without the ability to pay
and finance through commercial paper, the business world would be paralyzed. At bottom, negotiability is

Saylor URL: http://www.saylor.org/books

Saylor.org
779

the means by which a person is empowered to transfer to another more than what the transferor himself
possesses. In essence, this is the power to convey to a transferee the right in turn to convey clear title,
when the original transferor does not have clear title.

Overview of Chapters on Commercial Paper
In this chapter, we examine the history and nature of commercial paper and define the types of parties
(persons who have an interest in the paper) and the types of instruments. We then proceed to four
fundamental issues that must be addressed to determine whether parties such as First Bank, in the
preceding example, can collect:
1.

Is the paper negotiable? That is, is the paper in the proper form? We explore that issue in this chapter.

2. Was the paper negotiated properly? See Chapter 23 "Negotiation of Commercial Paper".
3. Is the purchaser of the paper a holder in due course? See Chapter 24 "Holder in Due Course and
Defenses".
4. Does the maker of the paper have available any defenses against even the holder in due course?
See Chapter 24 "Holder in Due Course and Defenses".
In most transactions, especially when the first three questions are answered affirmatively, the purchaser
will have little trouble collecting. But when the purchaser is unable to collect, questions of liability arise.
These questions, along with termination of liability, are discussed in Chapter 25 "Liability and Discharge".
Finally, in Chapter 26 "Legal Aspects of Banking" we examine other legal aspects of banking, including
letters of credit and electronic funds transfer.

History of Commercial Paper
Development of the Law
Negotiable instruments are no modern invention; we know that merchants used them as long ago as the
age of Hammurabi, around 1700 BC. They fell into disuse after the collapse of the Roman Empire and
then reappeared in Italy around the fourteenth century. They became more common as long-distance
commerce spread. In an era before paper currency, payment in coins or bullion was awkward, especially
for merchants who traveled great distances across national boundaries to attend the fairs at which most
economic exchanges took place. Merchants and traders found it far more efficient to pay with paper.

Saylor URL: http://www.saylor.org/books

Saylor.org
780

Bills of exchange, today commonly known as drafts, were recognized instruments in the law merchant.
(The “law merchant” was the system of rules and customs recognized and adopted by early-modern
traders and is the basis of the UCC Article 3.) A draft is an unconditional order by one person (the drawer)
directing another person (drawee or payor) to pay money to a named third person or to bearer; a check is
the most familiar type of draft. The international merchant courts regularly enforced drafts and permitted
them to be transferred to others by indorsement (the legal spelling of endorsement). By the beginning of
the sixteenth century, the British common-law courts began to hear cases involving bills of exchange, but
it took a half century before the courts became comfortable with them and accepted them as crucial to the
growing economy.
Courts were also hesitant until the end of the seventeenth century about sanctioning a transferor’s
assignment of a promissory note if it meant that the transferee would have better title than the transferor.
One reason for the courts’ reluctance to sanction assignments stemmed from the law that permitted
debtors to be jailed, a law that was not repealed until 1870. The buyer of goods might have been willing
originally to give a promissory note because he knew that a particular seller would not attempt to jail him
for default, but who could be sure that a transferee, probably a complete stranger, would be so charitable?
The inability to negotiate promissory notes prevented a banking system from fully developing. During the
English Civil War in the seventeenth century, merchants began to deposit cash with the goldsmiths, who
lent it out at interest and issued the depositors promissory notes, the forerunner of bank notes. But a
judicial decision in 1703 declared that promissory notes were not negotiable, whether they were made
payable to the order of a specific person or to the bearer. Parliament responded the following year with
the Promissory Notes Act, which for the first time permitted an assignee to sue the note’s maker.
Thereafter the courts in both England and the United States began to shape the modern law of negotiable
instruments. By the late nineteenth century, Parliament had codified the law of negotiable instruments in
England. Codification came later in the United States. In 1896, the National Conference of Commissioners
on Uniform State Laws proposed the Negotiable Instruments Act, which was adopted in all states by 1924.
That law eventually was superseded by the adoption of Articles 3 and 4 of the Uniform Commercial Code
(UCC), which we study in these chapters.
In 1990, the American Law Institute and the National Conference of Commissioners on Uniform State
Laws approved revised Article 3, entitled “Negotiable Instruments,” and related amendments in Article 4.
Saylor URL: http://www.saylor.org/books

Saylor.org
781

The revisions clarified and updated the law. All states except New York and North Carolina have adopted
Articles 3 and 4.

The Future of Commercial Paper: Federal and International Preemption
State law governing commercial paper is vulnerable to federal preemption. This preemption could take
two major forms. First, the Federal Reserve Board governs the activities of Federal Reserve Banks. As a
result, Federal Reserve regulations provide important guidelines for the check collection process. Second,
Article 3 of the UCC can be preempted by federal statutes. An important example is the Expedited Funds
Availability Act, which became effective in 1988 (discussed in Chapter 26 "Legal Aspects of Banking").
Federal preemption may also become intertwined with international law. In 1988, the United Nations
General Assembly adopted the Convention on International Bills of Exchange and International
Promissory Notes. Progress on the treaty emanating from the convention has been slow, however: the
United States, Canada, and Russia have approved the convention (in 1989 and 1990) but have not ratified
the treaty; Gabon, Guinea, Honduras, Liberia, and Mexico are the only countries to have ratified it.

Commercial Paper in Economics and Finance
Economics
To the economist, one type of commercial paper—the bank check—is the primary component of M1, the
basic money supply. It is easy to see why. When you deposit cash in a checking account, you may either
withdraw the currency—coins and bills—or draw on the account by writing out a check. If you write a
check to “cash,” withdraw currency, and pay a creditor, there has been no change in the money supply.
But if you pay your creditor by check, the quantity of money has increased: the cash you deposited
remains available, and your creditor deposits the check to his own account as though it were cash. (A
more broadly defined money supply, M2, includes savings deposits at commercial banks.)

Finance
Commercial paper is defined more narrowly in finance than in law. To the corporate treasurer and other
financiers, commercial paper ordinarily means short-term promissory notes sold by finance companies
and large corporations for a fixed rate of interest. Maturity dates range from a low of three days to a high
of nine months. It is an easy way for issuers to raise short-term money quickly. And although short-term
notes are unsecured, historically they have been almost as safe as obligations of the US government. By
Saylor URL: http://www.saylor.org/books

Saylor.org
782

contrast, for legal purposes, commercial paper includes long-term notes (which are often secured), drafts,
checks, and certificates of deposit.

KEY TAKEAWAY

Commercial paper is a medium of exchange used like cash but safer than cash; cash is rarely used today
except for small transactions. The key to the success of this invention is the concept of negotiability:
through this process, a person can pass on—in most cases—better title to receive payment than he had;
thus the transferee of such paper will most likely get paid by the obligor and will not be subject to most
defenses of any prior holders. The law of commercial paper has developed over the past four hundred
years. It is now the Uniform Commercial Code that governs most commercial paper transactions in the
United States, but federal or international preemption is possible in the future. Commercial paper is
important in both economics and finance.

1.

EXERCISES

If there were no such thing as commercial paper, real or virtual (electronic funds transfers), how would
you pay your bills? How did merchants have to pay their bills four hundred years ago?

2.

What is it about negotiability that it is the key to the success of commercial paper?

3.

How could state law—the UCC—be preempted in regard to commercial paper?

22.2 Scope of Article 3 and Types of Commercial Paper and Parties
LEARNING OBJECTIVES

1.

Understand the scope of Article 3 of the Uniform Commercial Code.

2.

Recognize the types of commercial paper: drafts, checks, notes, and certificates of deposit.

3.

Give the names of the various parties to commercial paper.

Scope of Article 3
Article 3 of the Uniform Commercial Code (UCC) covers commercial paper but explicitly excludes money,
documents of title, and investment securities. Documents of title include bills of lading and warehouse
receipts and are governed by Article 7 of the UCC. Investment securities are covered by Article 8.
Instruments that fall within the scope of Article 3 may also be subject to Article 4 (bank deposits and
collections), Article 8 (securities), and Article 9 (secured transactions). If so, the rules of these other
Saylor URL: http://www.saylor.org/books

Saylor.org
783

articles supersede the provisions of Article 3 to the extent of conflict. Article 3 is a set of general provisions
on negotiability; the other articles deal more narrowly with specific transactions or instruments.

Types of Commercial Paper
There are four types of commercial paper: drafts, checks, notes, and certificates of deposit.

Drafts
A draft is an unconditional written order by one person (the drawer) directing another person (the
drawee) to pay a certain sum of money on demand or at a definite time to a named third person (the
payee) or to bearer. The draft is one of the two basic types of commercial paper; the other is the note. As
indicated by its definition, the draft is a three-party transaction.

Parties to a Draft
The drawer is one who directs a person or an entity, usually a bank, to pay a sum of money stated in an
instrument—for example, a person who makes a draft or writes a check. The drawer prepares a document
(a form, usually)—the draft—ordering the drawee to remit a stated sum of money to the payee.
The drawee is the person or entity that a draft is directed to and that is ordered to pay the amount stated
on it. The most common drawee is a bank. The drawer, drawee, and payee need not be different people;
the same person may have different capacities in a single transaction. For example, a drawer (the person
asking that payment be made) may also be the payee (the person to whom the payment is to be made). A
drawee who signs the draft becomes an acceptor: the drawee pledges to honor the draft as written. To
accept, the drawee need only sign her name on the draft, usually vertically on the face, but anywhere will
do. Words such as “accepted” or “good” are unnecessary. However, a drawee who indicates that she might
refuse to pay will not be held to have accepted. Thus in the archetypal case, the court held that a drawee
who signed his name and appended the words “Kiss my foot” did not accept the draft.

[1]

The drawer directs the funds to be drawn from—pulled from—the drawee, and the drawee pays the person
entitled to payment as directed.

Types of Drafts
Drafts can be divided into two broad subcategories: sight drafts and time drafts.
A sight draft calls for payment “on sight,” that is, when presented. Recall fromSection 22.1 "Introduction
to Commercial Paper" that Lorna Love wished to buy tennis rackets from Rackets, Inc. Suppose Love had
Saylor URL: http://www.saylor.org/books

Saylor.org
784

the money to pay but did not want to do so before delivery. Rackets, on the other hand, did not want to
ship before Love paid. The solution: a sight draft, drawn on Love, to which would be attached an order bill
of lading that Rackets received from the trucker when it shipped the rackets. The sight draft and bill of
lading go to a bank in Love’s city. When the tennis rackets arrive, the carrier notifies the bank, which
presents the draft to Love for payment. When she has done so, the bank gives Love the bill of lading,
entitling her to receive the shipment. The bank forwards the payment to Rackets’ bank, which credits
Rackets’ account with the purchase amount.
A time draft, not surprisingly, calls for payment on a date specified in the draft. Suppose that Love will not
have sufficient cash to pay until she has sold the rackets but that Rackets needs to be paid immediately.
The solution: a common form of time draft known as a trade acceptance. Rackets, the seller, draws a draft
on Love, who thus becomes a drawee. The draft orders Love to pay the purchase price to the order of
Rackets, as payee, on a fixed date. Rackets presents the draft to Love, who accepts it by signing her name.
Rackets then can indorse the draft (by signing it) and sell it, at a discount, to its bank or some other
financial institution. Rackets thus gets its money right away; the bank may collect from Love on the date
specified. See the example of a time draft in Figure 22.3 "A Time Draft".
Figure 22.3 A Time Draft

Saylor URL: http://www.saylor.org/books

Saylor.org
785

Drafts in International Trade
Drafts are an international convention. In England and the British Commonwealth, drafts are called bills
of exchange. Like a draft, a bill of exchange is a kind of check or promissory note without interest. Used
primarily in international trade, it is a written order by one person to pay another a specific sum on a
specific date sometime in the future. If the bill of exchange is drawn on a bank, it is called a bank draft. If
it is drawn on another party, it is called a trade draft. Sometimes a bill of exchange will simply be called a
draft, but whereas a draft is always negotiable (transferable by endorsement), this is not necessarily true
of a bill of exchange.
A widely used draft in international trade is the banker’s acceptance. It is a short-term credit investment
created by a nonfinancial firm and guaranteed by a bank. This instrument is used when an exporter agrees
to extend credit to an importer.
Assume Love, the importer, is in New York; Rackets, the exporter, is in Taiwan. Rackets is willing to
permit Love to pay ninety days after shipment. Love makes a deal with her New York bank to issue
Rackets’ bank in Taiwan a letter of credit. This tells the seller’s bank that the buyer’s bank is willing to
accept a draft drawn on the buyer in accordance with terms spelled out in the letter of credit. Love’s bank
may insist on a security interest in the tennis rackets, or it may conclude that Love is creditworthy. On
receipt of the letter of credit, Rackets presents its bank in Taiwan with a draft drawn on Love’s bank. That
bank antes up the purchase amount (less its fees and interest), paying Rackets directly. It then forwards
the draft, bill of lading, and other papers to a correspondent bank in New York, which in turn presents it
to Love’s bank. If the papers are in order, Love’s bank will “accept” the draft (sign it). The signed draft is
the banker’s acceptance (see Figure 22.3 "A Time Draft"). It is returned to the bank in Taiwan, which can
then discount the banker’s acceptance if it wishes payment immediately or else wait the ninety days to
present it to the New York bank for payment. After remitting to the Taiwanese bank, the New York bank
then demands payment from Love.

Checks
A second type of commercial paper is the common bank check, a special form of draft. Section 3-104(2)(b)
of the UCC defines a check as “a draft drawn on a bank and payable on demand.” Postdating a check
(putting in a future date) does not invalidate it or change its character as payable on demand. Postdating
simply changes the first time at which the payee may demand payment. Checks are, of course, usually
Saylor URL: http://www.saylor.org/books

Saylor.org
786

written on paper forms, but a check can be written on anything—a door, a shirt, a rock—though certainly
the would-be holder is not obligated to accept it.
Like drafts, checks may be accepted by the drawee bank. Bank acceptance of a check is called certification;
the check is said to be certified by stamping the word “certified” on the face of the check. When the check
is certified, the bank guarantees that it will honor the check when presented. It can offer this guarantee
because it removes from the drawer’s account the face amount of the check and holds it for payment. The
payee may demand payment from the bank but not from the drawer or any prior indorser of the check.
A certified check is distinct from a cashier’s check. A cashier’s check is drawn on the account of the bank
itself and signed by an authorized bank representative in return for a cash payment to it from the
customer. The bank guarantees payment of the cashier’s check also.

Notes
A note—often called a promissory note—is a written promise to pay a specified sum of money on demand
or at a definite time. There are two parties to a note: the maker (promisor), and the payee (promisee). For
an example of a promissory note, see Figure 22.4 "A Promissory Note". The maker might execute a
promissory note in return for a money loan from a bank or other financial institution or in return for the
opportunity to make a purchase on credit.
Figure 22.4 A Promissory Note

Certificates of Deposit
A fourth type of commercial paper is the certificate of deposit, commonly called a CD. The CD is a written
acknowledgment by a bank that it has received money and agrees to repay it at a time specified in the
certificate. The first negotiable CD was issued in 1961 by First National City Bank of New York (now
Citibank); it was designed to compete for corporate cash that companies were investing in Treasury notes
Saylor URL: http://www.saylor.org/books

Saylor.org
787

and other funds. Because CDs are negotiable, they can be traded easily if the holder wants cash, though
their price fluctuates with the market.

Other Parties to Commercial Paper
In addition to makers, drawees, and payees, there are five other capacities in which one can deal with
commercial paper.

Indorser and Indorsee
The indorser (also spelled endorser) is one who transfers ownership of a negotiable instrument by signing
it. A depositor indorses a check when presenting it for deposit by signing it on the back. The bank deposits
its own funds, in the amount of the check, to the depositor’s account. By indorsing it, the depositor
transfers ownership of the check to the bank. The depositor’s bank then can present it to the drawer’s
bank for repayment from the drawer’s funds. The indorsee is the one to whom a draft or note is indorsed.
When a check is deposited in a bank, the bank is the indorsee.

Holder
A holder is “a person in possession of a negotiable that is payable either to bearer, or to an identified
person that is the person in possession.”

[2]

Holder is thus a generic term that embraces several of the

specific types of parties already mentioned. An indorsee and a drawee can be holders. But a holder can
also be someone unnamed whom the original parties did not contemplate by name—for example, the
holder of a bearer note.

Holder in Due Course
A holder in due course is a special type of holder who, if certain requirements are met, acquires rights
beyond those possessed by the transferor (we alluded to this in describing the significance of Lorna Love’s
making of a negotiable—as opposed to a nonnegotiable—instrument). We discuss the requirements for a
holder in due course in Chapter 24 "Holder in Due Course and Defenses".

Accommodation Party
An accommodation party is one who signs a negotiable instrument in order to lend her name to another
party to the instrument. It does not matter in what capacity she signs, whether as maker or comaker,
drawer or codrawer, or indorser. As a signatory, an accommodation party is always a surety (Chapter 26
"Legal Aspects of Banking"; a surety is one who guarantees payment if the primarily obligated party fails
Saylor URL: http://www.saylor.org/books

Saylor.org
788

to pay). The extent of the accommodation party’s liability to pay depends on whether she has added
language specifying her purposes in signing. Section 3-416 of the UCC distinguishes between a guaranty of
payment and a guaranty of collection. An accommodation party who adds words such as “payment
guaranteed” subjects herself to primary liability: she is guaranteeing that she will pay if the principal
signatory fails to pay when the instrument is due. But if the accommodation party signs “collection
guaranteed,” the holder must first sue the maker and win a court judgment. Only if the judgment is
unsatisfied can the holder seek to collect from the accommodation party. When words of guaranty do not
specify the type, the law presumes a payment guaranty.

KEY TAKEAWAY

The modern law of commercial paper is, in general, covered by UCC Article 3. The two basic types of
commercial paper are drafts and notes. The note is a two-party instrument whereby one person (maker)
promises to pay money to a second person (payee). The draft is a three-party instrument whereby one
person (drawer) directs a second (drawee) to pay money to the third (payee). Drafts may be sight drafts,
payable on sight, or they may be time drafts, payable at a date specified on the draft. Checks are drafts
drawn on banks. Other parties include indorser and indorsee, holder, holder in due course, and
accommodation party.

EXERCISES

1.

What are the two basic types of commercial paper?

2.

What are the two types of drafts?

3.

What kind of commercial paper is a check?
4.

[1] Norton v. Knapp, 19 N.W. 867 (IA 1884).

5.

[2] Uniform Commercial Code, Section 1-201(21).

22.3 Requirements for Negotiability

LEARNING OBJECTIVE

1.

Know what is required for an instrument to be negotiable.

Saylor URL: http://www.saylor.org/books

Saylor.org
789

Overview
Whether or not a paper is negotiable is the first of our four major questions, and it is one that nonlawyers
must confront. Auditors, retailers, and financial institutions often handle notes and checks and usually
must make snap judgments about negotiability. Unless the required elements of Sections 3-103 and 3-104
of the Uniform Commercial Code (UCC) are met, the paper is not negotiable. Thus the paper meets the
following criteria:
1.

It must be in writing.

2. It must be signed by the maker or drawer.
3. It must be an unconditional promise or order to pay.
4. It must be for a fixed amount in money.
5.

It must be payable on demand or at a definite time.

6. It must be payable to order or bearer, unless it is a check.
This definition states the basic premise of a negotiable instrument: the holder must be able to ascertain all
essential terms from the face of the instrument.

Analysis of Required Elements
In Writing
Under UCC Section 1-201, “written” or “writing” includes “printing, typewriting or any other intentional
reduction to tangible form.” That definition is broad—so broad, in fact, that from time to time the
newspapers report checks written on material ranging from a girdle (an Ohio resident wanted to make his
tax payment stretch) to granite. Since these are tangible materials, the checks meet the writing
requirement. The writing can be made in any medium: ink, pencil, or even spray paint, as was the case
with the granite check. Of course, there is a danger in using pencil or an ink that can be erased, since the
drawer might be liable for alterations. For example, if you write out in pencil a check for $10 and someone
erases your figures and writes in $250, you may lose your right to protest when the bank cashes it.

Signed by the Maker or Drawer
Signature is not limited to the personal handwriting of one’s name. “Any symbol executed or adopted by a
party with present intention to authenticate a writing” will serve.
Saylor URL: http://www.saylor.org/books

[1]

That means that a maker or drawer
Saylor.org
790

may make an impression of his signature with a rubber stamp or even an X if he intends that by so doing
he has signed. It can be typed or by thumbprint. In some cases, an appropriate letterhead may serve to
make the note or draft negotiable without any other signature. Nor does the position of the signature
matter. Blackstone Kent’s handwritten note, “Ten days from this note, I, Blackstone Kent, promise to pay
$5,000 to the order of Webster Mews,” is sufficient to make the note negotiable, even though there is no
subsequent signature. Moreover, the signature may be in a trade name or an assumed name. (Note:
special problems arise when an agent signs on behalf of a principal. We consider these problems
in Chapter 25 "Liability and Discharge".)

Unconditional Promise or Order to Pay
Section 3-106(a) of the UCC provides that an instrument is not negotiable if it “states (i) an express
condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii)
that rights or obligations with respect to the promise or order are stated in another writing. A reference to
another writing does not of itself make the promise or order conditional.” Under 3-106(b), a promise is
not made conditional by “(i) reference to another writing for a statement of rights with respect to
collateral, pre-payment, or acceleration, or (ii) because payment is limited to resort to a particular fund or
source.” As to “reference to another writing,” see Holly Hill Acres, Ltd. v. Charter Bank of Gainesville,
in Section 22.4 "Cases".
The only permissible promise or order in a negotiable instrument is to pay a sum certain in money. Any
other promise or order negates negotiability. The reason for this rule is to prevent an instrument from
having an indeterminate value. The usefulness of a negotiable instrument as a substitute for money would
be seriously eroded if the instrument’s holder had to investigate whether a stipulation or condition had
been met before the thing had any value (i.e., before the obligor’s obligation to pay ripened).

Fixed Amount in Money
The value of the paper must be fixed (specific) so it can be ascertained, and it must be payable in money.

Fixed Amount
The instrument must recite an exact amount of money that is to be paid, although the exact amount need
not be expressed in a single figure. For example, the note can state that the principal is $1,000 and the
interest is 11.5 percent, without specifying the total amount. Or the note could state the amount in
installments: twelve equal installments of $88.25. Or it could state different interest rates before and after
Saylor URL: http://www.saylor.org/books

Saylor.org
791

a certain date or depending on whether or not the maker has defaulted; it could be determinable by a
formula or by reference to a source described in the instrument.

[2]

It could permit the maker to take a

discount if he pays before a certain date or could assess a penalty if he pays after the date. It could also
provide for an attorney’s fees and the costs of collection on default. If it is clear that interest is to be
included but no interest amount is set, UCC Section 3-112 provides that it is “payable at the judgment rate
in effect at the place of payment of the instrument and at the time interest first accrues.” The fundamental
rule is that for any time of payment, the holder must be able to determine, after the appropriate
calculations, the amount then payable. SeeSection 22.4 "Cases", Centerre Bank of Branson v. Campbell,
for a case involving the “fixed amount” rule.

In Money
Section 1-201(24) of the UCC defines money as “a medium of exchange authorized or adopted by a
domestic or foreign government as a part of its currency.” As long as the medium of exchange was such at
the time the instrument was made, it is payable in money, even if the medium of exchange has been
abolished at the time the instrument is due. Section 3-107 provides the following as to payment in foreign
currency: “Unless the instrument otherwise provides, an instrument that states the amount payable in
foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using
the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which
the instrument is paid.”

Payable on Demand or at a Definite Time
An instrument that says it is payable on sight is payable on demand, as is one that states no time for
payment. “Definite time” may be stated in several ways; it is not necessary to set out a specific date. For
example, a note might say that it is payable on or before a stated date, at a fixed period after the date, at a
fixed period after sight, at a definite time subject to acceleration, or at a definite time subject to extension
at the option of the holder or automatically on or after the occurrence of a particular event. However, if
the only time fixed is on the occurrence of a contingent event, the time is not definite, even though the
event in fact has already occurred. An example of a valid acceleration clause is the following: “At the
option of the holder, this note shall become immediately due and payable in the event that the maker fails
to comply with any of the promises contained in this note or to perform any other obligation of the maker
to the holder.”
Saylor URL: http://www.saylor.org/books

Saylor.org
792

Is the note “Payable ten days after I give birth” negotiable? No, because the date the baby is due is
uncertain. Is the note “Payable on January 1, but if the Yankees win the World Series, payable four days
earlier” negotiable? Yes: this is a valid acceleration clause attached to a definite date.
One practical difference between a demand instrument and a time instrument is the date on which the
statute of limitations begins to run. (A statute of limitations is a limit on the time a creditor has to file a
lawsuit to collect the debt.) Section 3-118(1) of the UCC says that a lawsuit to enforce payment at a definite
time “must be commenced within six years after the due date” (or the accelerated due date). For demand
paper, an action must be brought “within six years after the demand.”

Payable to Order or Bearer
An instrument payable to order is one that will be paid to a particular person or organization identifiable
in advance. To be payable to order, the instrument must so state, as most ordinarily do, by placing the
words “payable to order of” before the name of the payee. An instrument may be payable to the order of
the maker, drawer, drawee, or someone else. It also may be payable to the order of two or more payees
(together or in the alternative), to an estate, a trust, or a fund (in which case it is payable to the
representative, to an office or officer, or to a partnership or unincorporated association). Suppose a
printed form says that the instrument is payable both to order and to bearer. In that event, the instrument
is payable only to order. However, if the words “to bearer” are handwritten or typewritten, then the
instrument can be payable either to order or to bearer.
A negotiable instrument not payable to a particular person must be payable to bearer, meaning to any
person who presents it. To be payable to bearer, the instrument may say “payable to bearer” or “to the
order of bearer.” It may also say “payable to John Doe or bearer.” Or it may be made payable to cash or
the order of cash.
Section 3-104(c) of the UCC excepts checks from the requirement that the instrument be “payable to
bearer or order.” Official Comment 2 to that section explains why checks are not required to have the
“payable” wording: “Subsection (c) is based on the belief that it is good policy to treat checks, which are
payment instruments, as negotiable instruments whether or not they contain the words ‘to the order of.’
These words are almost always pre-printed on the check form.…Absence of the quoted words can easily be
overlooked and should not affect the rights of holders who may pay money or give credit for a check
without being aware that it is not in the conventional form.”
Saylor URL: http://www.saylor.org/books

Saylor.org
793

Also affecting this policy is the fact that almost all checks are now read by machines, not human beings.
There is no one to see that the printed form does not contain the special words, and the significance of the
words is recognized by very few people. In short, it doesn’t matter for checks.

Missing and Ambiguous Terms
The rules just stated make up the conditions for negotiability. Dealing with two additional details—
missing terms or ambiguous terms—completes the picture. Notwithstanding the presence of readily
available form instruments, sometimes people leave words out or draw up confusing documents.

Incompleteness
An incomplete instrument—one that is missing an essential element, like the due date or amount—can be
signed before being completed if the contents at the time of signing show that the maker or drawer
intends it to become a negotiable instrument. Unless the date of an instrument is required to determine
when it is payable, an undated instrument can still be negotiable.

[3]

Otherwise, to be enforceable, the

instrument must first be completed—if not by the maker or drawer, then by the holder in accordance with
whatever authority he has to do so.

[4]

See the case presented in Section 22.4 "Cases", Newman v.

Manufacturers Nat. Bank of Detroit.

Ambiguity
When it is unclear whether the instrument is a note or draft, the holder may treat it as either.
Handwritten terms control typewritten and printed terms, and typewritten terms control printed terms.
Words control figures, unless the words themselves are ambiguous, in which case the figures control. If
the instrument contains a “conspicuous statement, however expressed, to the effect that the promise or
order is not negotiable,” its negotiability is destroyed, except for checks, and “an instrument may be a
check even though it is described on its face by another term, such as ‘money order.’”

[5]

KEY TAKEAWAY

If an instrument is not negotiable, it generally will not be acceptable as payment in commercial
transactions. The UCC requires that the value of a negotiable instrument be ascertainable on its face,
without reference to other documents. Thus the negotiable instrument must be in writing, signed by the
maker or drawer, an unconditional promise or order to pay, for a fixed amount in money, payable on

Saylor URL: http://www.saylor.org/books

Saylor.org
794

demand or at a definite time, and payable to order or bearer, unless it is a check. If the instrument is
incomplete or ambiguous, the UCC provides rules to determine what the instrument means.

EXERCISES

1.

Why does the UCC require that the value of a negotiable instrument be ascertainable from its face,
without extrinsic reference?

2.

What are the six requirements for an instrument to meet the negotiability test?

3.

Why are the words “pay to order” or “pay to bearer” or similar words required on negotiable instruments
(except for checks—and why not for checks)?

4.

If an instrument is incomplete, is it invalid?
5.

[1] Uniform Commercial Code, Section 1-201(39).

6.

[2] Uniform Commercial Code, Section 3-112(b).

7.

[3] Uniform Commercial Code, Section 3-113(b).

8.

[4] Uniform Commercial Code, Section 3-115.

9.

[5] Uniform Commercial Code, Section 3-104(d); Uniform Commercial Code, Section 3-104(f).

22.4 Cases
Negotiability: Requires Unconditional Promise to Pay
Holly Hill Acres, Ltd. v. Charter Bank of Gainesville
314 So.2d 209 (Fla. App. 1975)
Scheb, J.
Appellant/defendant [Holly Hill] appeals from a summary judgment in favor of appellee/plaintiff Bank in
a suit wherein the plaintiff Bank sought to foreclose a note and mortgage given by defendant.
The plaintiff Bank was the assignee from Rogers and Blythe of a promissory note and purchase money
mortgage executed and delivered by the defendant. The note, executed April 28, 1972, contains the
following stipulation:
This note with interest is secured by a mortgage on real estate, of even date herewith, made by
the maker hereof in favor of the said payee, and shall be construed and enforced according to the
laws of the State of Florida. The terms of said mortgage are by this reference made a
part hereof. (emphasis added)
Saylor URL: http://www.saylor.org/books

Saylor.org
795

Rogers and Blythe assigned the promissory note and mortgage in question to the plaintiff Bank to secure
their own note. Plaintiff Bank sued defendant [Holly Hill] and joined Rogers and Blythe as defendants
alleging a default on their note as well as a default on defendant’s [Holly Hill’s] note.
Defendant answered incorporating an affirmative defense that fraud on the part of Rogers and Blythe
induced the sale which gave rise to the purchase money mortgage. Rogers and Blythe denied the fraud. In
opposition to plaintiff Bank’s motion for summary judgment, the defendant submitted an affidavit in
support of its allegation of fraud on the part of agents of Rogers and Blythe. The trial court held the
plaintiff Bank was a holder in due course of the note executed by defendant and entered a summary final
judgment against the defendant.
The note having incorporated the terms of the purchase money mortgage was not negotiable. The plaintiff
Bank was not a holder in due course, therefore, the defendant was entitled to raise against the plaintiff
any defenses which could be raised between the appellant and Rogers and Blythe. Since defendant
asserted an affirmative defense of fraud, it was incumbent on the plaintiff to establish the non-existence of
any genuine issue of any material fact or the legal insufficiency of defendant’s affirmative defense. Having
failed to do so, plaintiff was not entitled to a judgment as a matter of law; hence, we reverse.
The note, incorporating by reference the terms of the mortgage, did not contain the unconditional
promise to pay required by [the UCC]. Rather, the note falls within the scope of [UCC 3-106(a)(ii)]: “A
promise or order is unconditional unless it states that…it is subject to or governed by any other writing.”
Plaintiff Bank relies upon Scott v. Taylor [Florida] 1912 [Citation], as authority for the proposition that its
note is negotiable. Scott, however, involved a note which stated: “this note secured by mortgage.” Mere
reference to a note being secured by mortgage is a common commercial practice and such reference in
itself does not impede the negotiability of the note. There is, however, a significant difference in a note
stating that it is “secured by a mortgage” from one which provides, “the terms of said mortgage are by this
reference made a part hereof.” In the former instance the note merely refers to a separate agreement
which does not impede its negotiability, while in the latter instance the note is rendered non-negotiable.
As a general rule the assignee of a mortgage securing a non-negotiable note, even though a bona fide
purchaser for value, takes subject to all defenses available as against the mortgagee. [Citation] Defendant
raised the issue of fraud as between himself and other parties to the note, therefore, it was incumbent on

Saylor URL: http://www.saylor.org/books

Saylor.org
796

the plaintiff Bank, as movant for a summary judgment, to prove the non-existence of any genuinely triable
issue. [Citation]
Accordingly, the entry of a summary final judgment is reversed and the cause remanded for further
proceedings.

CASE QUESTIONS

1.

What was wrong with the promissory note that made it nonnegotiable?

2.

How did the note’s nonnegotiability—as determined by the court of appeals—benefit the defendant,
Holly Hill?

3.

The court determined that the bank was not a holder in due course; on remand, what happens now?

Negotiability: Requires Fixed Amount of Money
Centerre Bank of Branson v. Campbell
744 S.W.2d 490 (Mo. App. 1988)
Crow, J.

Saylor URL: http://www.saylor.org/books

Saylor.org
797

On or about May 7, 1985, appellants (“the Campbells”) signed the following document:

Figure 22.5

Saylor URL: http://www.saylor.org/books

Saylor.org
798

On May 13, 1985, the president and secretary of Strand Investment Company (“Strand”) signed the
following provision [see Figure 22.6] on the reverse side of the above [Figure 22.5] document:
Figure 22.6

On June 30, 1986, Centerre Bank of Branson (“Centerre”) sued the Campbells. Pertinent to the issues on
this appeal, Centerre’s petition averred:
“1. …on [May 7,] 1985, the [Campbells] made and delivered to Strand…their promissory note…and
thereby promised to pay to Strand…or its order…($11,250.00) with interest thereon from date at the rate
of fourteen percent (14%) per annum; that a copy of said promissory note is attached hereto…and
incorporated herein by reference.
2. That thereafter and before maturity, said note was assigned and delivered by Strand…to [Centerre] for
valuable consideration and [Centerre] is the owner and holder of said promissory note.”

Saylor URL: http://www.saylor.org/books

Saylor.org
799

Centerre’s petition went on to allege that default had been made in payment of the note and that there was
an unpaid principal balance of $9,000, plus accrued interest, due thereon. Centerre’s petition prayed for
judgment against the Campbells for the unpaid principal and interest.
[The Campbells] aver that the note was given for the purchase of an interest in a limited partnership to be
created by Strand, that no limited partnership was thereafter created by Strand, and that by reason
thereof there was “a complete and total failure of consideration for the said promissory note.”
Consequently, pled the answers, Centerre “should be estopped from asserting a claim against [the
Campbells] on said promissory note because of such total failure of consideration for same.”
The cause was tried to the court, all parties having waived trial by jury. At trial, the attorney for the
Campbells asked Curtis D. Campbell what the consideration was for the note. Centerre’s attorney
interrupted: “We object to any testimony as to the consideration for the note because it’s our position that
is not a defense in this lawsuit since the bank is the holder in due course.”…
The trial court entered judgment in favor of Centerre and against the Campbells for $9,000, plus accrued
interest and costs. The trial court filed no findings of fact or conclusions of law, none having been
requested. The trial court did, however, include in its judgment a finding that Centerre “is a holder in due
course of the promissory note sued upon.”
The Campbells appeal, briefing four points. Their first three, taken together, present a single hypothesis of
error consisting of these components: (a) the Campbells showed “by clear and convincing evidence a valid
and meritorious defense in that there existed a total lack and failure of consideration for the promissory
note in question,” (b) Centerre acquired the note subject to such defense in that Centerre was not a holder
in due course, as one can be a holder in due course of a note only if the note is a negotiable instrument,
and (c) the note was not a negotiable instrument inasmuch as “it failed to state a sum certain due the
payee.”…
We have already noted that if Centerre is not a holder in due course, the Campbells can assert the defense
of failure of consideration against Centerre to the same degree they could have asserted it against Strand.
We have also spelled out that Centerre cannot be a holder in due course if the note is not a negotiable
instrument. The pivotal issue, therefore, is whether the provision that interest may vary with bank rates
charged to Strand prevents the note from being a negotiable instrument.…

Saylor URL: http://www.saylor.org/books

Saylor.org
800

Neither side has cited a Missouri case applying [UCC 3-104(a)] to a note containing a provision similar to:
“Interest may vary with bank rates charged to Strand.” Our independent research has likewise proven
fruitless. There are, however, instructive decisions from other jurisdictions.
In Taylor v. Roeder, [Citation, Virginia] (1987), a note provided for interest at “[t]hree percent (3.00%)
over Chase Manhattan prime to be adjusted monthly.” A second note provided for interest at “3% over
Chase Manhattan prime adjusted monthly.” Applying sections of the Uniform Commercial Code adopted
by Virginia identical to [the Missouri UCC], the court held the notes were not negotiable instruments in
that the amounts required to satisfy them could not be ascertained without reference to an extrinsic
source, the varying prime rate of interest charged by Chase Manhattan Bank.
In Branch Banking and Trust Co. v. Creasy, [Citation, North Carolina] (1980), a guaranty agreement
provided that the aggregate amount of principal of all indebtedness and liabilities at any one time for
which the guarantor would be liable shall not exceed $35,000. The court, emphasizing that to be a
negotiable instrument a writing must contain, among other things, an unconditional promise to pay a sum
certain in money, held the agreement was not a negotiable instrument. The opinion recited that for the
requirement of a sum certain to be met, it is necessary that at the time of payment the holder be able to
determine the amount which is then payable from the instrument itself, with any necessary computation,
without reference to any outside source. It is essential, said the court, for a negotiable instrument “to bear
a definite sum so that subsequent holders may take and transfer the instrument without having to plumb
the intricacies of the instrument’s background.…
In A. Alport & Son, Inc. v. Hotel Evans, Inc., [Citation] (1970), a note contained the notation “with
interest at bank rates.” Applying a section of the Uniform Commercial Code adopted by New York
identical to [3-104(a)] the court held the note was not a negotiable instrument in that the amount of
interest had to be established by facts outside the instrument.
In the instant case, the Campbells insist that it is impossible to determine from the face of the note the
amount due and payable on any payment date, as the note provides that interest may vary with bank rates
charged to Strand. Consequently, say the Campbells, the note is not a negotiable instrument, as it does not
contain a promise to pay a “sum certain” [UCC 3-104(a)].
Centerre responds that the provision that interest may vary with bank rates charged to Strand is not
“directory,” but instead is merely “discretionary.” The argument begs the question. Even if one assumes
Saylor URL: http://www.saylor.org/books

Saylor.org
801

that Strand would elect not to vary the interest charged the Campbells if interest rates charged Strand by
banks changed, a holder of the note would have to investigate such facts before determining the amount
due on the note at any time of payment. We hold that under 3-104 and 3-106, supra, and the authorities
discussed earlier, the provision that interest may vary with bank rates charged to Strand bars the note
from being a negotiable instrument, thus no assignee thereof can be a holder in due course. The trial court
therefore erred as a matter of law in ruling that Centerre was a holder in due course.…
An alert reader will have noticed two other extraordinary features about the note, not mentioned in this
opinion. First, the note provides in one place that principal and interest are to be paid in annual
installments; in another place it provides that interest will be payable semiannually. Second, there is no
acceleration clause providing that if default be made in the payment of any installment when due, then all
remaining installments shall become due and payable immediately. It would have thus been arguable
that, at time of trial, only the first year’s installment of principal and interest was due. No issue is raised,
however, regarding any of these matters, and we decline to consider them sua sponte [on our own].
The judgment is reversed and the cause is remanded for a new trial.

CASE QUESTIONS

1.

What was defective about this note that made it nonnegotiable?

2.

What was the consequence to Centerre of the court’s determination that the note was nonnegotiable?

3.

What did the Campbells give the note for in the first place, and why do they deny liability on it?

Undated or Incomplete Instruments
Newman v. Manufacturers Nat. Bank of Detroit
152 N.W.2d 564 (Mich. App. 1967)
Holbrook, J.
As evidence of [a debt owed to a business associate, Belle Epstein], plaintiff [Marvin Newman in 1955]
drew two checks on the National Bank of Detroit, one for $1,000 [about $8,000 in 2010 dollars] and the
other for $200 [about $1,600 in 2010 dollars]. The checks were left undated. Plaintiff testified that he
paid all but $300 of this debt during the following next 4 years. Thereafter, Belle Epstein told plaintiff that
she had destroyed the two checks.…

Saylor URL: http://www.saylor.org/books

Saylor.org
802

Plaintiff never notified defendant Bank to stop payment on the checks nor that he had issued the checks
without filling in the dates. The date line of National Bank of Detroit check forms contained the first 3
numbers of the year but left the last numeral, month and day entries, blank, viz., “Detroit 1, Mich. _ _
195_ _.” The checks were cashed in Phoenix, Arizona, April 17, 1964, and the date line of each check was
completed…They were presented to and paid by Manufacturers National Bank of Detroit, April 22, 1964,
under the endorsement of Belle Epstein. The plaintiff protested such payment when he was informed of it
about a month later. Defendant Bank denied liability and plaintiff brought suit.…
The two checks were dated April 16, 1964. It is true that the dates were completed in pen and ink
subsequent to the date of issue. However, this was not known by defendant. Defendant had a right to rely
on the dates appearing on the checks as being correct. [UCC 3-113] provides in part as follows:
(a) An instrument may be antedated or postdated.
Also, [UCC 3-114] provides in part as follows:
[T]ypewritten terms prevail over printed terms, handwritten terms prevail over both…
Without notice to the contrary, defendant was within its rights to assume that the dates were proper and
filled in by plaintiff or someone authorized by him.…
Plaintiff admitted at trial that defendant acted in good faith in honoring the two checks of plaintiff’s in
question, and therefore defendant’s good faith is not in issue.
In order to determine if defendant bank’s action in honoring plaintiff’s two checks under the facts present
herein constituted an exercise of proper procedure, we turn to article 4 of the UCC.…[UCC 4-401(d)]
provides as follows:
A bank that in good faith makes payment to a holder may charge the indicated account of its
customer according to:
(1) the original tenor of his altered item; or
(2) the tenor of his completed item, even though the bank knows the item has been completed
unless the bank has notice that the completion was improper.
…[W]e conclude it was shown that two checks were issued by plaintiff in 1955, filled out but for the dates
which were subsequently completed by the payee or someone else to read April 16, 1964, and presented to
defendant bank for payment, April 22, 1964. Applying the rules set forth in the UCC as quoted herein, the

Saylor URL: http://www.saylor.org/books

Saylor.org
803

action of the defendant bank in honoring plaintiff’s checks was in good faith and in accord with the
standard of care required under the UCC.
Since we have determined that there was no liability under the UCC, plaintiff cannot succeed on this
appeal.
Affirmed.

CASE QUESTIONS

1.

Why does handwriting control over printing or typing on negotiable instruments?

2.

How could the plaintiff have protected himself from liability in this case?

22.5 Summary and Exercises
Summary

Commercial paper is the collective term for a variety of instruments—including checks, certificates of
deposit, and notes—that are used to pay for goods; commercial paper is basically a contract to pay money.
The key to the central role of commercial paper is negotiability, the means by which a person is
empowered to transfer to another more than what the transferor himself possesses. The law regulating
negotiability is Article 3 of the Universal Commercial Code.
Commercial paper can be divided into two basic types: the draft and the note. A draft is a document
prepared by a drawer ordering the drawee to remit a stated sum of money to the payee. Drafts can be
subdivided into two categories: sight drafts and time drafts. A note is a written promise to pay a specified
sum of money on demand or at a definite time.
A special form of draft is the common bank check, a draft drawn on a bank and payable on demand. A
special form of note is the certificate of deposit, a written acknowledgment by a bank that it has received
money and agrees to repay it at a time specified in the certificate.
In addition to drawers, makers, drawees, and payees, one can deal with commercial paper in five other
capacities: as indorsers, indorsees, holders, holders in due course, and accommodation parties.
A holder of a negotiable instrument must be able to ascertain all essential terms from its face. These terms
are that the instrument (1) be in writing, (2) be signed by the maker or drawer, (3) contain an
unconditional promise or order to pay (4) a sum certain in money, (5) be payable on demand or at a

Saylor URL: http://www.saylor.org/books

Saylor.org
804

definite time, and (6) be payable to order or to bearer. If one of these terms is missing, the document is
not negotiable, unless it is filled in before being negotiated according to authority given.

EXERCISES

1.

Golf Inc. manufactures golf balls. Jack orders 1,000 balls from Golf and promises to pay $4,000 two weeks
after delivery. Golf Inc. delivers the balls and assigns its contract rights to First Bank for $3,500. Golf Inc.
then declares bankruptcy. May First Bank collect $3,500 from Jack? Explain.

2.

Assume in problem 1 that Jack gives Golf Inc. a nonnegotiable note for $3,500 and Golf sells the note to
the bank shortly after delivering the balls. May the bank collect the $3,500? Would the result be different
if the note were negotiable? Explain.

3.

George decides to purchase a new stereo system on credit. He signs two documents—a contract and a
note. The note states that it is given “in payment for the stereo” and “if stereo is not delivered by July 2,
the note is cancelled.” Is the note negotiable? Explain.
4.

Is the following instrument a note, check, or draft? Explain.
Figure 22.7

5.

State whether the following provisions in an instrument otherwise in the proper form make the
instrument nonnegotiable and explain why:

Saylor URL: http://www.saylor.org/books

Saylor.org
805

a.

A note stating, “This note is secured by a mortgage of the same date on property

located at 1436 Dayton Street, Jameson, New York”
b.

A note for $25,000 payable in twenty installments of $1,250 each that provides, “In the event the
maker dies all unpaid installments are cancelled”

c.

An instrument reading, “I.O.U., Rachel Donaldson, $3,000”

d.

A note reading, “I promise to pay Rachel Donaldson $3,000”

e.

A note stating, “In accordance with our telephone conversation of January 7th, I promise to pay
Sally Wilkenson or order $1,500”

f.

An undated note for $1,500 “payable one year after date”

g.

A note for $1,500 “payable to the order of Marty Dooley, six months after Nick Solster’s death”

h.

A note for $18,000 payable in regular installments also stating, “In the event any installment is not
made as provided here, the entire amount remaining unpaid may become due immediately”
Lou enters into a contract to buy Alan’s car and gives Alan an instrument that states, “This

acknowledges my debt to Alan in the amount of $10,000 that I owe on my purchase of the 2008 Saturn
automobile I bought from him today.” Alan assigns the note to Judy for $8,000. Alan had represented to
Lou that the car had 20,000 miles on it, but when Lou discovered the car had 120,000 miles he refused to
make further payments on the note. Can Judy successfully collect from Lou? Explain.
The same facts as above are true, but the instrument Lou delivered to Alan reads, “I promise to pay
to Alan or order $10,000 that I owe on my purchase of the 2008 automobile I bought from him today.”
Can Judy successfully collect from Lou? Explain.
Joe Mallen, of Sequim, Washington, was angry after being cited by a US Fish and Wildlife Service for
walking his dog without a leash in a federal bird refuge. He was also aggravated with his local bank
because it held an out-of-state check made out to Mallen for ten days before honoring it. To vent his
anger at both, Mallen spray painted a twenty-five-pound rock from his front yard with three coats of
white paint, and with red paint, spelled out his account number, the bank’s name, the payee, his leash
law citation number, and his signature. Should the US District Court in Seattle—the payee—attempt to
cash the rock, would it be good? Explain.

[1]

Raul Castana purchased a new stereo system from Eddington Electronics Store. He wrote a check on
his account at Silver Bank in the amount of $1,200 and gave it to Electronics’ clerk. David Eddington, the
Saylor URL: http://www.saylor.org/books

Saylor.org
806

store owner, stamped the back of the check with his rubber indorsement stamp, and then wrote, “Pay to
the order of City Water,” and he mailed it to City Water to pay the utility bill. Designate the parties to this
instrument using the vocabulary discussed in this chapter.
Would Castana’s signed note made out to Eddington Electronics Store be negotiable if it read, “I
promise to pay Eddington’s or order $1,200 on or before May 1, 2012, but only if the stereo I bought from
them works to my satisfaction”? Explain. And—disregarding negotiability for a moment—designate the
parties to this instrument using the vocabulary discussed in this chapter.

SELF-TEST QUESTIONS

1.

A negotiable instrument must
a.

be signed by the payee

b.

contain a promise to pay, which may be conditional

c.

include a sum certain

d.

be written on paper or electronically
The law governing negotiability is found in

a.

Article 3 of the UCC
b.

Article 9 of the UCC

c.

the Uniform Negotiability Act

d.

state common law
A sight draft

a.

calls for payment on a certain date
b.

calls for payment when presented

c.

is not negotiable

d.

is the same as a certificate of deposit

A note reads, “Interest hereon is 2% above the prime rate as determined by First National Bank
in New York City.” Under the UCC,
a.

the interest rate provision is not a “sum certain” so negotiability is destroyed
b.

the note is not negotiable because the holder must look to some extrinsic source to determine the
interest rate

Saylor URL: http://www.saylor.org/books

Saylor.org
807

c.

the note isn’t negotiable because the prime rate can vary before the note comes due

d.

variable interest rates are OK
A “maker” in negotiable instrument law does what?

a.

writes a check

1.

c

2.

a

3.

b

4.

d

b.

becomes obligated to pay on a draft

c.

is the primary obligor on a note

d.

buys commercial paper of dubious value for collection

SELF-TEST ANSWERS

5.

c
[1] Joel Schwarz, “Taking Things for Granite,” Student Lawyer, December 1981.

Saylor URL: http://www.saylor.org/books

Saylor.org
808

Chapter 23

Negotiation of Commercial Paper
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The distinction between transfer and negotiation of commercial paper

2.

The liability of a person who transfers paper

3.

The types of indorsements and their effects

4.

Special problems that arise with forged indorsements

In the previous chapter, we took up the requirements for paper to be negotiable. Here we take up
negotiation.

23.1 Transfer and Negotiation of Commercial Paper

LEARNING OBJECTIVES

1.

Understand what a transfer of commercial paper is.

2.

Recognize the rights and liabilities of transferees and the liabilities of transferors.

3.

Know how a transfer becomes a negotiation payable to order or to bearer.

Definitions, Rights, and Liabilities
Transfer means physical delivery of any instrument—negotiable or not—intending to pass title. Section 3203(a) of the Uniform Commercial Code (UCC) provides that “an instrument is transferred when it is
delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the
right to enforce the instrument.”

Negotiation and Holder
Section 3-201(a) of the UCC defines negotiation as “a transfer of possession, whether voluntary or
involuntary, of an instrument to a person who thereby becomes its holder if possession is obtained from a
person other than the issuer of the instrument.” A holder is defined in Section 1-201(2) as “a person who
is in possession of an instrument drawn, issued, or indorsed to him or his order or to bearer or in blank”
Saylor URL: http://www.saylor.org/books

Saylor.org
809

(“in blank” means that no indorsement is required for negotiation). The original issuing or making of an
instrument is not negotiation, though a holder can be the beneficiary of either a transfer or a negotiation.
The Official Comment to 3-201(a) is helpful:
A person can become holder of an instrument when the instrument is issued to that person, or the
status of holder can arise as the result of an event that occurs after issuance. “Negotiation” is the
term used in article 3 to describe this post-issuance event. Normally, negotiation occurs as the
result of a voluntary transfer of possession of an instrument by a holder to another person who
becomes the holder as a result of the transfer. Negotiation always requires a change in possession
of the instrument because nobody can be a holder without possessing the instrument, either
directly or through an agent. But in some cases the transfer of possession is involuntary and in
some cases the person transferring possession is not a holder.…[S]ubsection (a) states that
negotiation can occur by an involuntary transfer of possession. For example, if an instrument is
payable to bearer and it is stolen by Thief or is found by Finder, Thief or Finder becomes the
holder of the instrument when possession is obtained. In this case there is an involuntary transfer
of possession that results in negotiation to Thief or Finder.

[1]

In other words, to qualify as a holder, a person must possess an instrument that runs to her. An
instrument “runs” to a person if (1) it has been issued to her or (2) it has been transferred to her by
negotiation (negotiation is the “post-issuance event” cited in the comment). Commercially speaking, the
status of the immediate person to whom the instrument was issued (the payee) is not very interesting; the
thing of interest is whether the instrument is passed on by the payee after possession, through
negotiation. Yes, the payee of an instrument is a holder, and can be a holder in due course, but the crux of
negotiable instruments involves taking an instrument free of defenses that might be claimed by anybody
against paying on the instrument; the payee would know of defenses, usually, so—as the comment puts
it—“use of the holder-in-due-course doctrine by the payee of an instrument is not the normal
situation.…[r]ather, the holder in due course is an immediate or remote transferee of the payee.”

[2]

Liability of Transferors
We discuss liability in Chapter 25 "Liability and Discharge". However, a brief introduction to liability will
help in understanding the types of indorsements discussed in this chapter. There are two types of liability
affecting transferors: contract liability and warranty liability.
Saylor URL: http://www.saylor.org/books

Saylor.org
810

Contract Liability
Persons who sign the instrument—that is, makers, acceptors, drawers, indorsers—have signed a contract
and are subject to contract liabilities. Drafts (checks) and notes are, after all, contracts. Makers and
acceptors are primary parties and are unconditionally liable to pay the instrument. Drawers and
indorsers are secondary parties and are conditionally liable. The conditions creating liability—that is,
presentment, dishonor, and notice—are discussed in Chapter 25 "Liability and Discharge".

Warranty Liability
The transferor’s contract liability is limited. It applies only to those who sign and only if certain additional
conditions are met and, as will be discussed, can even be disclaimed. Consequently, a holder who has not
been paid often must resort to a suit based on one of five warranties. These warranties are implied by law;
UCC, Section 3-416, details them:
(A) A person who transfers an instrument for consideration warrants all of the following to the
transferee and, if the transfer is by indorsement, to any subsequent transferee:
(1) The warrantor is a person entitled to enforce the instrument.
(2) All signatures on the instrument are authentic and authorized.
(3) The instrument has not been altered.
(4) The instrument is not subject to a defense or claim in recoupment of any party which can be
asserted against the warrantor.
(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to
the maker or acceptor or, in the case of an unaccepted draft, the drawer.
Breach of one of these warranties must be proven at trial if there is no general contract liability.

Liability of Transferees
The transferee takes by assignment; as an assignee, the new owner of the instrument has only those rights
held by the assignor. Claims that could be asserted by third parties against the assignor can be asserted
against the assignee. A negotiable instrument can be transferred in this sense without being negotiated. A
payee, for example, might fail to meet all the requirements of negotiation; in that event, the instrument
might wind up being merely transferred (assigned). When all requirements of negotiability and
negotiation have been met, the buyer is a holder and may (if a holder in due course—seeChapter 24
"Holder in Due Course and Defenses") collect on the instrument without having to prove anything more.
Saylor URL: http://www.saylor.org/books

Saylor.org
811

But if the instrument was not properly negotiated, the purchaser is at most a transferee and cannot collect
if defenses are available, even if the paper itself is negotiable.

How Negotiation Is Accomplished
Negotiation can occur with either bearer paper or order paper.

Negotiation of Instrument Payable to Bearer
An instrument payable to bearer—bearer paper—can be negotiated simply by delivering it to the
transferee (see Figure 23.1 "Negotiation of Bearer Paper"; recall that “Lorna Love” is the proprietor of a
tennis club introduced in Chapter 22 "Nature and Form of Commercial Paper"): bearer paper runs to
whoever is in possession of it, even a thief. Despite this simple rule, the purchaser of the instrument may
require an indorsement on some bearer paper anyway. You may have noticed that sometimes you are
requested to indorse your own check when you make it out to cash. That is because the indorsement
increases the liability of the indorser if the holder is unable to collect. Chung v. New York Racing
Association (Section 23.4 "Cases") deals with issues involving bearer paper.
Figure 23.1 Negotiation of Bearer Paper

Negotiation of Instrument Payable to Order
Negotiation is usually voluntary, and the issuer usually directs payment “to order”—that is, to someone’s
order, originally the payee. Order paper is this negotiable instrument that by its term is payable to a
specified person or his assignee. If it is to continue its course through the channels of commerce, it must
be indorsed—signed, usually on the back—by the payee and passed on to the transferee. Continuing with
the example used in Chapter 22 "Nature and Form of Commercial Paper", Rackets, Inc. (the payee)
negotiates Lorna Love’s check (Lorna is the issuer or drawer) drawn to the order of Rackets when an agent
of Rackets “signs” the company’s name on the reverse of the check and passes it to the indorsee, such as
the bank or someone to whom Rackets owed money. (A company’s signature is usually a rubber stamp for
mere deposit, but an agent can sign the company name and direct the instrument elsewhere.) The
transferee is a holder (see Figure 23.2 "Negotiation of Order Paper"). Had Rackets neglected to indorse
Saylor URL: http://www.saylor.org/books

Saylor.org
812

the check, the transferee, though in physical possession, would not be a holder. Issues regarding
indorsement are discussed in Section 23.2 "Indorsements".
Figure 23.2 Negotiation of Order Paper

KEY TAKEAWAY
A transfer is the physical delivery of an instrument with the intention to pass title—the right to enforce it.
A mere transferee stands in the transferor’s shoes and takes the instrument subject to all the claims and
defenses against paying it that burdened it when the transferor delivered it. Negotiation is a special type
of transfer—voluntary or involuntary—to a holder. A holder is a person who has an instrument drawn,
issued, or indorsed to him or his order or to bearer or in blank. If the instrument is order paper,
negotiation is accomplished by indorsement and delivery to the next holder; if it is bearer paper or blank
paper, delivery alone accomplishes negotiation. Transferors incur two types of liability: those who sign the
instrument are contractually liable; those who sign or those who do not sign are liable to the transferee in
warranty.

EXERCISES

1.

What is a transfer of commercial paper, and what rights and liabilities has the transferee?

2.

What is a negotiation of commercial paper?

3.

What is a holder?

4.

How is bearer paper negotiated?

5.

How is order paper negotiated?
6.

[1] Uniform Commercial Code, Section 3-201, Official Comment.

7.

[2] Uniform Commercial Code, Section 3-302, Comment 4.

23.2 Indorsements
1.

LEARNING OBJECTIVES

Understand the meaning of indorsement and its formal requirements.

Saylor URL: http://www.saylor.org/books

Saylor.org
813

2.

Know the effects of various types of indorsements: no indorsement, partial, blank, special, restrictive,
conditional, qualified.

Definition and Formal Requirements of Indorsement
Definition
Most commonly, paper is transferred by indorsement. The indorsement is evidence that the indorser
intended the instrument to move along in the channels of commerce. An indorsement is defined by UCC
Section 3-204(a) as
a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied
by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii)
restricting payment of the instrument, or (iii) incurring indorser’s liability on the instrument, but
regardless of the intent of the signer, a signature and its accompanying words is an indorsement
unless the accompanying words, terms of the instrument, place of the signature, or other
circumstances unambiguously indicated that the signature was made for a purpose other than
indorsement.

Placement of Indorsement
Indorse (or endorse) literally means “on the back of,” as fish, say, have dorsal fins—fins on their backs.
Usually indorsements are on the back of the instrument, but an indorsement could be on a piece of paper
affixed to the instrument. Such an attachment is called an allonge—it comes along with the instrument
(UCC, Section 3-204(a)).
There are rules about where indorsements are placed. The Expedited Funds Availability Act was enacted
in 1987 by Congress to standardize holding periods on deposits made to commercial banks and to regulate
institutions’ use of deposit holds—that is, how soon customers can access the money after they have
deposited a check in the bank. The Federal Reserve Board subsequently adopted “Regulation CC, Check
Endorsement Standards” to improve funds availability and expedite the return of checks. See Figure 23.3
"Indorsement Standard".

Saylor URL: http://www.saylor.org/books

Saylor.org
814

Figure 23.3 Indorsement Standard

From UC Irvine Administrative Policies & Procedures, Business and Financial Affairs, Financial
Services, Sec. 704-13: Check Endorsement Procedures, a
thttp://www.policies.uci.edu/adm/procs/700/704-13.html.
As shown in Figure 23.3 "Indorsement Standard", specific implementing guidelines define criteria for the
placement, content, and ink color of endorsement areas on the back of checks for the depositary bank
(bank of first deposit), subsequent indorsers (paying banks), and corporate or payee indorsers.
Indorsements must be made within 1½ inches of the trailing (left) edge of the back of the check;
remaining space is for bank indorsements. There is no penalty for violating the standard—it is a guideline.
The abbreviation “MICR” stands for magnetic ink character recognition. The “clear band” is a section of
the back of the check that is not supposed to be intruded upon with any magnetic (machine-readable)
printing that would interfere with machine reading on the front side (the bank routing numbers).
Sometimes an indorser adds words intended to strengthen the indorsement; for example, “I hereby assign
all my right, title, and interest in this note to Carl Carpenter.” Words of assignment such as these and also
words of condition, waiver, guaranty, limitation, or disclaimer of liability do not negate the effect of an
indorsement.

Saylor URL: http://www.saylor.org/books

Saylor.org
815

Misspelled or Incorrect Indorsements
When the instrument is made payable to a person under a misspelled name (or in a name other than his
own), he may indorse in the wrong name or the right one or both. It is safer to sign in both names, and the
purchaser of the instrument may demand a signature in both names (UCC, Section 3-204(d)).

Various Indorsements and Their Effects
A holder can indorse in a variety of ways; indorsements are not identical and have different effects.

No Indorsement
If the instrument requires a signature, transfer without indorsement is an assignment only. Bearer paper
does not require indorsement, so it can be negotiated simply by delivering it to the transferee, who
becomes a holder. The transferor has no contract liability on the instrument, however, because he has not
signed it. He does remain liable on the warranties, but only to the person who receives the paper, not to
subsequent transferees.
Because it is common practice for a depository bank (the bank into which a person makes a deposit) to
receive unindorsed checks under so-called lockbox agreements from customers who receive a high volume
of checks, a customer who is a holder can deposit a check or other instrument for credit to his account
without indorsement. Section 4-205(1) of the UCC provides that a “depositary bank becomes a holder…at
the time it receives the item for collection if the customer at the time of delivery was a holder, whether or
not the customer indorses the item.”

Partial Indorsement
To be effective as negotiation, an indorsement must convey the entire instrument. An indorsement that
purports to convey only a portion of the sum still due amounts to a partial assignment. If Rackets’ agent
signs the check “Rackets, Inc.” together with the words “Pay half to City Water, /s/ Agent” and delivers
the check to City Water, that does not operate as an indorsement, and City Water becomes an assignee,
not a holder.

Blank Indorsement
A blank indorsement consists of the indorser’s signature alone (see Figure 23.4 "Forms of Endorsement",
left). A blank indorsement converts the instrument into paper closely akin to cash. Since the indorsement
does not specify to whom the instrument is to be paid, it is treated like bearer paper—assuming, of course,
Saylor URL: http://www.saylor.org/books

Saylor.org
816

that the first indorser is the person to whom the instrument was payable originally. A paper with blank
indorsement may be negotiated by delivery alone, until such time as a holder converts it into a special
indorsement (discussed next) by writing over the signature any terms consistent with the indorsement.
For example, a check indorsed by the payee (signed on the back) may be passed from one person to
another and cashed in by any of them.
Figure 23.4 Forms of Endorsement

A blank indorsement creates conditional contract liability in the indorser: he is liable to pay if the paper is
dishonored. The blank indorser also has warranty liability toward subsequent holders.

Special Indorsement
A special indorsement, sometimes known as an “indorsement in full,” names the transferee-holder. The
payee of a check can indorse it over to a third party by writing “Pay to the order of [name of the third
party]” and then signing his name (see Figure 23.4 "Forms of Endorsement", center). Once specially
indorsed, the check (or other instrument) can be negotiated further only when the special indorsee adds
his own signature. A holder may convert a blank indorsement into a special indorsement by writing above
the signature of the indorser words of a contractual nature consistent with the character of the
instrument.
So, for example, Lorna Love’s check to Rackets, Inc., indorsed in blank (signed by its agent or stamped
with Rackets’ indorsement stamp—its name alone) and handed to City Water, is not very safe: it is bearer
paper. If the check fell onto the floor, anybody could be a holder and cash it. It can easily be converted into
a check with special indorsement: City Water’s clerk need only add the words “Pay City Water” above
Rackets’ indorsement. (The magic words of negotiability—“pay to order of bearer”—are not required in an
indorsement.) Before doing so, City Water could have negotiated it simply by giving it to someone (again,
a blank indorsement acts as bearer paper). After converting it to a special indorsement, City Water must

Saylor URL: http://www.saylor.org/books

Saylor.org
817

indorse it in order to transfer it by negotiation to someone else. The liabilities of a special indorser are the
same as those of a blank indorser.
The dichotomy here of indorsement in blank or special indorsement is the indorser’s way of indicating
how the instrument can be subsequently negotiated: with or without further indorsing.

Restrictive Indorsement
A restrictive indorsement attempts to limit payment to a particular person or otherwise prohibit further
transfer or negotiation. We say “attempts to limit” because a restrictive indorsement is generally invalid.
Section 3-206(a) of the UCC provides that an attempt to limit payment to a particular person or prohibit
further transfer “is not effective.” Nor is “[a]n indorsement stating a condition to the right of the indorsee
to receive payment”; the restriction may be disregarded. However, two legitimate restrictive indorsements
are valid: collection indorsements and trust indorsements. Wisner Elevator Company, Inc. v. Richland
State Bank (Section 23.4 "Cases") deals with conditional and restrictive indorsements.

Collection Indorsement
It is very common for people and businesses to mail checks to their bank for deposit to their accounts.
Sometimes mail goes astray or gets stolen. Surely it must be permissible for the customer to safeguard the
check by restricting its use to depositing it in her account. A collection indorsement, such as “For deposit”
or “For collection,” is effective. Section 3-206(c) of the UCC provides that anybody other than a bank who
purchases the instrument with such an indorsement converts the instrument—effectively steals it. A
depositary bank that takes it must deposit it as directed, or the bank has converted it. A payor bank that is
also the depositary bank that takes the instrument for immediate payment over the counter converts it:
the check cannot be cashed; it must be deposited (see Figure 23.4 "Forms of Endorsement").
To illustrate, suppose that Kate Jones indorses her paycheck “For deposit only, Kate Jones,” which is by
far the most common type of restrictive indorsement (see Figure 23.4 "Forms of Endorsement", right). A
thief steals the check, indorses his name below the restrictive indorsement, and deposits the check in Last
Bank, where he has an account, or cashes it. The check moves through the collection process to Second
Bank and then to First Bank, which pays the check. Kate has the right to recover only from Last Bank,
which did not properly honor the indorsement by depositing the payment in her account.

Saylor URL: http://www.saylor.org/books

Saylor.org
818

Trust Indorsement
A second legitimate restrictive indorsement is indorsement in trust, called
atrust indorsement (sometimes agency indorsement). Suppose Paul Payee owes Carlene Creditor a debt.
Payee indorses a check drawn to him by a third party, “Pay to Tina Attorney in trust for Carlene Creditor.”
Attorney indorses in blank and delivers it to (a) a holder for value, (b) a depository bank for collection, or
(c) a payor bank for payment. In each case, these takers can safely pay Attorney so long as they have no
notice under Section 3-307 of the UCC of any breach of fiduciary duty that Attorney may be committing.
For example, under Section 3-307(b), these takers have notice of a breach of trust if the check was taken
in any transaction known by the taker to be for Attorney’s personal benefit. Subsequent transferees of the
check from the holder or depositary bank are not affected by the restriction unless they have knowledge
that Attorney dealt with the check in breach of trust (adapted from UCC, Section 3-206, Official Comment
4). (Of course Attorney should not indorse in blank; she should indorse “Tina Attorney, in trust for
Carlene Creditor” and deposit the check in her trust account.)
The dichotomy here between restrictive and unrestrictive indorsements is the indorser’s way of showing
to what use the instrument may be put.

Conditional Indorsement
An indorser might want to condition the negotiation of an instrument upon some event, such as “Pay
Carla Green if she finishes painting my house by July 15.” Such a conditional indorsement is generally
ineffective: the UCC, Section 3-206(b), says a person paying for value can disregard the condition without
liability.

Qualified Indorsement
An indorser can limit his liability by making a qualified indorsement. The usual qualified indorsement
consists of the words “without recourse,” which mean that the indorser has no contract liability to
subsequent holders if a maker or drawee defaults. A qualified indorsement does not impair negotiability.
The qualification must be in writing by signature on the instrument itself. By disclaiming contract
liability, the qualified indorser also limits his warranty liabilities, though he does not eliminate them.
Section 3-415(a) of the UCC narrows the indorser’s warranty that no defense of any party is good against
the indorser. In its place, the qualified indorser warrants merely that he has noknowledge of any defense.

Saylor URL: http://www.saylor.org/books

Saylor.org
819

“Without recourse” indorsements can have a practical impact on the balance sheet. A company holding a
promissory note can obtain cash by discounting it—indorsing it over to a bank for maturity value less the
bank’s discount. As an indorser, however, the company remains liable to pay the amount to subsequent
holders should the maker default at maturity. The balance sheet must reflect this possibility as a
contingent liability. However, if the note is indorsed without recourse, the company need not account for
any possible default of the maker as a contingent liability.
The dichotomy here between qualified and unqualified indorsements is the indorser’s way of indicating
what liability she is willing to incur to subsequent holders.

KEY TAKEAWAY

An indorsement is, usually, the signature of an instrument’s holder on the back of the instrument,
indicating an intention that the instrument should proceed through the channels of commerce. The
Federal Reserve Board has recommendations for how instruments should be indorsed to speed machine
reading of them. Indorsements are either blank or special; they are either restrictive or nonrestrictive; and
they are either qualified or unqualified. These pairings show the indorser’s intention as to how further
negotiation may be accomplished, to what uses the instrument may be put, and what liability the indorser
is willing to assume.

EXERCISES

1.

If an instrument is not indorsed according to Federal Reserve Board standards, is it still valid?

2.

Suppose that Indorsee signs an instrument in blank and drops it. Suppose that the instrument is found by
Finder and that Finder delivers it to Third Person with the intention to sell it. Is this successful
negotiation?

3.

Why would a person make a restrictive indorsement? A qualified indorsement?

23.3 Problems and Issues in Negotiation

LEARNING OBJECTIVES

1.

Recognize under what circumstances a negotiation is subject to rescission.

2.

Know the effect of reacquisition of an instrument.

3.

Understand how instruments made payable to two or more persons are negotiated.

Saylor URL: http://www.saylor.org/books

Saylor.org
820

4.

Understand how the UCC treats forged indorsements, imposters, and other signatures in the name of the
payee.

Common Issues Arising in Negotiation of Commercial Paper
A number of problems commonly arise that affect the negotiation of commercial paper. Here we take up
three.

Negotiation Subject to Rescission
A negotiation—again, transfer of possession to a person who becomes a holder—can be effective even
when it is made by a person without the capacity to sign. Section 3-202(a) of the UCC declares that
negotiation is effective even when the indorsement is made by an infant or by a corporation exceeding its
powers; is obtained by fraud, duress, or mistake; is part of an illegal transaction; or is made in breach of a
duty.
However, unless the instrument was negotiated to a holder in due course, the indorsement can be
rescinded or subjected to another appropriate legal remedy. The Official Comment to this UCC section is
helpful:
Subsection (a) applies even though the lack of capacity or the illegality is of a character which
goes to the essence of the transaction and makes it entirely void. It is inherent in the character of
negotiable instruments that any person in possession of an instrument which by its terms is
payable to that person or to bearer is a holder and may be dealt with by anyone as a holder. The
principle finds its most extreme application in the well-settled rule that a holder in due course
may take the instrument even from a thief and be protected against the claim of the rightful
owner. The policy of subsection (a) is that any person to whom an instrument is negotiated is a
holder until the instrument has been recovered from that person’s possession.

[1]

So suppose a mentally incapacitated person under a guardianship evades her guardian, goes to town, and
writes a check for a new car. Normally, contracts made by such persons are void. But the check is
negotiable here. If the guardian finds out about the escapade before the check leaves the dealer’s hands,
the deal could be rescinded: the check could be retrieved and the car returned.

Saylor URL: http://www.saylor.org/books

Saylor.org
821

Effect of Reacquisition
A prior party who reacquires an instrument may reissue it or negotiate it further. But doing so discharges
intervening parties as to the reacquirer and to later purchasers who are not holders in due course. Section
3-207 of the UCC permits the reacquirer to cancel indorsements unnecessary to his title or ownership; in
so doing, he eliminates the liability of such indorsers even as to holders in due course.

Instruments Payable to Two or More Persons
A note or draft can be payable to two or more persons. In form, the payees can be listed in the alternative
or jointly. When a commercial paper says “Pay to the order of Lorna Love or Rackets, Inc.,” it is stated in
the alternative. Either person may negotiate (or discharge or enforce) the paper without the consent of the
other. On the other hand, if the paper says “Pay to the order of Lorna Love and Rackets, Inc.” or does not
clearly state that the payees are to be paid in the alternative, then the instrument is payable to both of
them and may be negotiated (or discharged or enforced) only by both of them acting together. The case
presented in Section 23.4 "Cases", Wisner Elevator Company, Inc. v. Richland State Bank, deals,
indirectly, with instruments payable to two or more persons.

Forged Indorsements, Imposters, and Fictitious Payees
The General Rule on Forged Indorsements
When a check already made out to a payee is stolen, an unscrupulous person may attempt to negotiate it
by forging the payee’s name as the indorser. Under UCC Section 1-201(43), a forgery is an “unauthorized
signature.” Section 3-403(a) provides that any unauthorized signature on an instrument is “ineffective
except as the signature of the unauthorized signer.” The consequence is that, generally, the loss falls on
the first party to take the instrument with a forged or unauthorized signature because that person is in the
best position to prevent the loss.
Lorna Love writes a check to Steve Supplier on her account at First State Bank, but the check goes astray
and is found by Carl Crooks. Crooks indorses the check “Steve Supplier” and presents it for cash to a busy
teller who fails to request identification. Two days later, Steve Supplier inquires about his check. Love
calls First State Bank to stop payment. Too late—the check has been cashed. Who bears the loss—Love,
Supplier, or the bank? The bank does, and it must recredit Love’s account. The forged indorsement on the
check was ineffective; the bank was not a holder, and the check should not have been allowed into the
Saylor URL: http://www.saylor.org/books

Saylor.org
822

channels of commerce. This is why banks may retain checks for a while before allowing access to the
money. It is, in part, what the Expedited Funds Availability Act (mentioned in Section 23.2
"Indorsements", “Indorsements”) addresses—giving banks time to assess the validity of checks.

Exceptions: Imposter, Fictitious Payee, and Dishonest Employee Rules
The loss for a forged indorsement usually falls on the first party to take the instrument with a forged
signature. However, there are three important exceptions to this general rule: the imposter rule, the
fictitious payee rule, and the dishonest employee rule.

The Imposter Rule
If one person poses as the named payee or as an agent of the named payee, inducing the maker or drawer
to issue an instrument in the name of the payee to the imposter (or his confederate), the imposter’s
indorsement of the payee’s name is effective. The paper can be negotiated according to the imposter rule.
If the named payee is a real person or firm, the negotiation of the instrument by the imposter is good and
has no effect on whatever obligation the drawer or maker has to the named payee. Lorna Love owes Steve
Supplier $2,000. Knowing of the debt, Richard Wright writes to Love, pretending to be Steve Supplier,
requesting her to send a check to Wright’s address in Supplier’s name. When the check arrives, Wright
indorses it by signing “Pay to the order of Richard Wright, (signed) Steve Supplier,” and then indorses it
in his own name and cashes it. Love remains liable to Steve Supplier for the money that she owes him, and
Love is out the $2,000 unless she can find Wright.
The difference between this case and the one involving the forger Carl Crooks is that in the second case
the imposter (Wright) “induced the maker or drawer [Lorna Love] to issue the instrument…by
impersonating the payee of the instrument [Steve Supplier]” (UCC, Section 3-404(a)), whereas in the first
case the thief did not induce Love to issue the check to him—he simply found it. And the rationale for
making Lorna Love bear the loss is that she failed to detect the scam: she intended the imposter, Wright,
to receive the instrument. Section 3-404(c) provides that the indorsement of the imposter (Wright, posing
as Steve Supplier) is effective. The same rule applies if the imposter poses as an agent: if the check is
payable to Supplier, Inc., a company whose president is Steve Supplier, and an impostor impersonates
Steve Supplier, the check could be negotiated if the imposter indorses it as Supplier, Inc.’s, agent “Steve
Supplier.”

[2]

Saylor URL: http://www.saylor.org/books

Saylor.org
823

Similarly, suppose Love is approached by a young man who says to her, “My company sells tennis balls,
and we’re offering a special deal this month: a can of three high-quality balls for $2 each. We’ll send your
order to you by UPS.” He hands her a sample ball: it is substantial, and the price is good. Love has heard
of the company the man says he represents; she makes out a check for $100 to “Sprocket Athletic Supply.”
The young man does not represent the company at all, but he cashes the check by forging the indorsement
and the bank pays. Love takes the loss: surely she is more to blame than the bank.

The Fictitious Payee Rule
Suppose Lorna Love has a bookkeeper, Abby Accountant. Abby presents several checks for Love to sign,
one made out to Carlos Aquino. Perhaps there really is no such person, or perhaps he is somebody whom
Love deals with regularly, but Accountant intends him to have no interest here. No matter: Love signs the
check in the amount of $2,000. Accountant takes the check and indorses it: “Carlos Aquino, pay to the
order of Abby Accountant.” Then she signs her name as the next indorser and cashes the check at Love’s
bank. The check is good, even though it was never intended by Accountant that “Carlos Aquino”—
the fictitious payee—have any interest in the instrument. The theory here is to “place the loss on the
drawer of the check rather than on the drawee or the Depositary Bank that took the check for
collection.…The drawer is in the best position to avoid the fraud and thus should take the loss.”

[3]

This is

also known as “the padded-payroll rule.”
In the imposter cases, Love drew checks made out to real names but gave them to the wrong person (the
imposter); in the fictitious payee cases she wrote checks to a nonexistent person (or a real person who was
not intended to have any interest at all).

The Dishonest Employee Rule
The UCC takes head-on the recurring problem of a dishonest employee. It says that if an employer
“entrust[s] an employee with responsibility with respect to the instrument and the employee or a person
acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement
is effective.”

[4]

For example (adapted from UCC 3-405, Official Comment 3; the Comment does not use

the names of these characters, of course), the duties of Abby Accountant, a bookkeeper, include posting
the amounts of checks payable to Lorna Love to the accounts of the drawers of the checks. Accountant
steals a check payable to Love, which was entrusted to Accountant, and forges Love’s indorsement. The
check is deposited by Accountant to an account in the depositary bank that Accountant opened in the
Saylor URL: http://www.saylor.org/books

Saylor.org
824

same name as Lorna Love, and the check is honored by the drawee bank. The indorsment is effective as
Love’s indorsement because Accountant’s duties include processing checks for bookkeeping purposes.
Thus Accountant is entrusted with “responsibility” with respect to the check. Neither the depositary bank
nor the drawee bank is liable to Love for conversion of the check. The same result would follow if
Accountant deposited the check in the account in the depositary bank without indorsement (UCC, Section
4-205(a)). Under Section 4-205(c), deposit in a depositary bank in an account in a name substantially
similar to that of Lorna Love is the equivalent of an indorsement in the name of Lorna Love. If, say, the
janitor had stolen the checks, the result would be different, as the janitor is not entrusted with
responsibility regarding the instrument.

Negligence
Not surprisingly, though, if a person fails to exercise ordinary care and thereby substantially contributes
to the success of a forgery, that person cannot assert “the alteration or the forgery against a person that, in
good faith, pays the instrument or takes it for value.”

[5]

If the issuer is also negligent, the loss is allocated

between them based on comparative negligence theories. Perhaps the bank teller in the example about the
tennis-ball scam should have inquired whether the young man had any authority to cash the check made
out to Sprocket Athletic Supply. If so, the bank could be partly liable. Or suppose Lorna Love regularly
uses a rubber signature stamp for her tennis club business but one day carelessly leaves it unprotected. As
a result, the stamp and some checks are stolen; Love bears any loss for being negligent. Similarly liable is
a person who has had previous notice that his signature has been forged and has taken no steps to prevent
reoccurrences, as is a person who negligently mails a check to the wrong person, one who has the same
name as the payee. The UCC provides that the negligence of two or more parties might be compared in
order to determine whether each party bears a percentage of the loss, as illustrated inVictory Clothing
Co., Inc. v. Wachovia Bank, N.A. (Section 23.4 "Cases").

KEY TAKEAWAY

A negotiation is effective even if the transaction involving it is void or voidable, but the transferor—liable
on the instrument—can regain its possession and rescind the deal (except as to holders in due course or a
person paying in good faith without notice). Instruments may be made payable to two or more parties in
the alternative or jointly and must be indorsed accordingly. Generally, a forged indorsement is ineffective,
but exceptions hold for cases involving imposters, fictitious payees, and certain employee dishonesty. If a
Saylor URL: http://www.saylor.org/books

Saylor.org
825

person’s own negligence contributes to the forgery, that person must bear as much of the loss as is
attributable to his or her negligence.

EXERCISES

1.

A makes a check out to B for $200 for property both parties know is stolen. Is the check good?

2.

What is the difference between (a) the imposter rule, (b) the fictitious payee rule, and (c) the dishonest
employee rule?

3.

How does comparative negligence work as it relates to forged indorsements?
4.

[1] Uniform Commercial Code, Section 3-404, Official Comment 1.

5.

[2] Uniform Commercial Code, Section 3-404, Official Comment 1.

6.

[3] Uniform Commercial Code, Section 3-404, Comment 3.

7.

[4] Uniform Commercial Code, Section 3-405(B).

8.

[5] Uniform Commercial Code, Section 4-406(a).

23.4 Cases
Bearer Paper
(Note: this is a trial court’s opinion.)
Chung v. New York Racing Ass’n
714 N.Y.S.2d 429 (N.Y. Dist. Ct. 2000)
Gartner, J.
A published news article recently reported that an investigation into possible money laundering being
conducted through the racetracks operated by the defendant New York Racing Association was prompted
by a small-time money laundering case in which a Queens bank robber used stolen money to purchase
betting vouchers and then exchanged the vouchers for clean cash. [Citation] The instant case does not
involve any such question of wrongdoing, but does raise a novel legal issue regarding the negotiability of
those same vouchers when their possession is obtained by a thief or finder. The defendant concedes that
“there are no cases on point.”
The defendant is a private stock corporation incorporated and organized in New York as a non-profit
racing association pursuant to [New York law]. The defendant owns and operates New York’s largest
thoroughbred racetracks—Belmont Park Racetrack, Aqueduct Racetrack, and Saratoga Racetrack—where
Saylor URL: http://www.saylor.org/books

Saylor.org
826

it stages thoroughbred horse races and conducts pari-mutuel wagering on them pursuant to a franchise
granted to the defendant by the State of New York.
The plaintiff was a Belmont Park Racetrack horse player. He attended the track and purchased from the
defendant a voucher for use in SAMS machines. As explained in [Citation]:
In addition to accepting bets placed at parimutuel facility windows staffed by facility employees,
[some] facilities use SAMS. SAMS are automated machines which permit a bettor to enter his bet
by inserting money, vouchers or credit cards into the machine, thereby enabling him to select the
number or combination he wishes to purchase. A ticket is issued showing those numbers.

[1]

When a voucher is utilized for the purpose of placing a bet at a SAMS machine, the SAMS machine, after
deducting the amount bet by the horse player during the particular transaction, provides the horse player
with, in addition to his betting ticket(s), a new voucher showing the remaining balance left on the
voucher.
In the instant case, the unfortunate horse player departed the SAMS machine with his betting tickets,
but without his new voucher—showing thousands of dollars in remaining value—which he inadvertently
left sitting in the SAMS machine. Within several minutes he realized his mistake and hurried back to the
SAMS machine, only to find the voucher gone. He immediately notified a security guard. The defendant’s
personnel thereafter quickly confirmed the plaintiff as the original purchaser of the lost voucher. The
defendant placed a computerized “stop” on the voucher. However, whoever had happened upon the
voucher in the SAMS machine and taken it had acted even more quickly: the voucher had been brought to
a nearby track window and “cashed out” within a minute or so of the plaintiff having mistakenly left it in
the SAMS machine.
The plaintiff now sues the defendant, contending that the defendant should be liable for having failed to
“provide any minimal protection to its customers” in checking the identity and ownership of vouchers
prior to permitting their “cash out.” The defendant, in response, contends that the voucher consists of
“bearer paper,” negotiable by anyone having possession, and that it is under no obligation to purchasers
of vouchers to provide any such identity or ownership checks.
As opposed to instruments such as ordinary checks, which are typically made payable to the order of a
specific person and are therefore known as “order paper,” bearer paper is payable to the “bearer,” i.e.,
whoever walks in carrying (or “bearing”) the instrument. Pursuant to [New York’s UCC] “[a]n instrument
Saylor URL: http://www.saylor.org/books

Saylor.org
827

is payable to bearer when by its terms it is payable to…(c) ‘cash’ or the order of ‘cash’, or any other
indication which does not purport to designate a specific payee.”
Each New York Racing Association voucher is labeled “Cash Voucher.” Each voucher contains the legend
“Bet Against the Value or Exchange for Cash.” Each voucher is also encoded with certain computer
symbols which are readable by SAMS machines. The vouchers do by their terms constitute “bearer paper.”
There is no doubt that under the [1990 Revision] Model Uniform Commercial Code the defendant would
be a “holder in due course” of the voucher, deemed to have taken it free from all defenses that could be
raised by the plaintiff. As observed in 2 White & Summers, Uniform Commercial Code pp. 225–226, 152–
153 (4th ed.1995):
Consider theft of bearer instruments…[T]he thief can make his or her transferee a holder simply
by transfer to one who gives value in good faith. If the thief’s transferee cashes the check and so
gives value in good faith and without notice of any defense, that transferee will be a holder in due
course under 3-302, free of all claims to the instrument on the part…of any person and free of all
personal defenses of any prior party. Therefore, the holder in due course will not be liable in
conversion to the true owner.…Of course, the owner of the check will have a good cause of action
against the thief, but no other cause of action.…
If an instrument is payable to bearer…the possessor of the instrument will be a holder and, if he
meets the other tests, a holder in due course. This is so even though the instrument may have
passed through the hands of a thief; the holder in due course is one of the few purchasers in
Anglo-Saxon jurisprudence who may derive a good title from a chain of title that includes a thief
in its links.
However, the Model Uniform Commercial Code in its present form is not in effect in New York.

[2]

In 1990,

the National Conference of Commissioners on Uniform State Laws and the American Law Institute
approved a revised Article 3. This revised Article 3 has never been enacted in New York. Comment 1 to §
3-201 of the [1990] Uniform Commercial Code, commenting on the difference between it and its
predecessor (which is still in effect in New York), states:
A person can become holder of an instrument…as the result of an event that occurs after issuance.
“Negotiation” is the term used in Article 3 to describe this post-issuance event.…In defining
“negotiation” former Section 3-202(1) used the word “transfer,” an undefined term, and
Saylor URL: http://www.saylor.org/books

Saylor.org
828

“delivery,” defined in Section 1-201(14) to mean voluntary change of possession. Instead,
subsections (a) and (b) [now] use the term “transfer of possession,” and subsection (a) states that
negotiation can occur by an involuntary transfer of possession. For example, if an instrument is
payable to bearer and it is stolen by Thief or is found by Finder, Thief or Finder becomes the
holder of the instrument when possession is obtained. In this case there is an involuntary transfer
of possession that results in negotiation to Thief or Finder.
Thus, it would initially appear that under the prior Model Uniform Commercial Code, still in effect in New
York, a thief or finder of bearer paper, as the recipient of an involuntary transfer, could not become a
“holder,” and thus could not pass holder-in-due-course status, or good title, to someone in the position of
the defendant.
This conclusion, however, is not without doubt. For instance, in 2 Anderson, Uniform Commercial Code §
3-202:35 (2nd ed.1971), it was observed that:
The Code states that bearer paper is negotiated by “delivery.” This is likely to mislead for one is
not inclined to think of the acquisition of paper by a finder or a thief as a “voluntary transfer of
possession.”
By stating that the Code’s terminology was “misleading,” the treatise appears to imply that despite the
literal import of the words, the contrary was true—negotiation could be accomplished by involuntary
transfer, i.e., loss or theft.
In [Citation], the Appellate Division determined that the Tropicana Casino in New Jersey became a holder
in due course of signed cashier’s checks with blank payee designations which a thief had stolen from the
defendant and negotiated to the casino for value after filling in the payee designation with his brother-inlaw’s name. The Appellate Division, assuming without discussion that the thief was a “holder” of the
stolen instruments and therefore able to transfer good title, held the defendant obligated to make
payment on the stolen checks. Accord[Citation] (check cashing service which unknowingly took for value
from an intervening thief the plaintiff’s check, which the plaintiff had endorsed in blank and thus
converted to a bearer instrument, was a holder in due course of the check, having received good title from
the thief).
Presumably, these results have occurred because the courts in New York have implicitly interpreted the
undefined term “transfer” as utilized in [the pre-1990] U.C.C. § 3-202(1) as including the involuntary
Saylor URL: http://www.saylor.org/books

Saylor.org
829

transfer of possession, so that as a practical matter the old Code (as still in effect in New York) has the
same meaning as the new Model Uniform Commercial Code, which represents a clarification rather than a
change in the law.
This result makes sense. A contrary result would require extensive verification procedures to be
undertaken by all transferees of bearer paper. The problem with imposing an identity or ownership check
requirement on the negotiation of bearer paper is that such a requirement would impede the free
negotiability which is the essence of bearer paper. As held in [Citation (1970)],
[Where] the instrument entrusted to a dishonest messenger or agent was freely negotiable bearer
paper…the drawee bank [cannot] be held liable for making payment to one presenting a
negotiable instrument in bearer form who may properly be presumed to be a holder [citations
omitted].
…Moreover, the plaintiff in the instant case knew that the voucher could be “Exchange[d] for cash.” The
plaintiff conceded at trial that (1) when he himself utilized the voucher prior to its loss, no identity or
ownership check was ever made; and (2) he nevertheless continued to use it. The plaintiff could therefore
not contend that he had any expectation that the defendant had in place any safeguards against the
voucher’s unencumbered use, or that he had taken any actions in reliance on the same.
This Court is compelled to render judgment denying the plaintiff’s claim, and in favor of the defendant.

CASE QUESTIONS

1.

Was the instrument in question a note or a draft?

2.

How did the court determine it was bearer paper?

3.

What would the racetrack have to have done if it wanted the machine to dispense order paper?

4.

What confusion arose from the UCC’s pre-1990 use of the words “transfer” and “delivery,” which was
clarified by the revised Article 3’s use of the phrase “transfer of possession”? Does this offer any insight
into why the change was made?

5.

How had—have—the New York courts decided the question as to whether a thief could be a holder when
the instrument was acquired from its previous owner involuntarily?

Saylor URL: http://www.saylor.org/books

Saylor.org
830

Forged Drawer’s Signature, Forged Indorsements, Fictitious Payee, and
Comparative Negligence
Victory Clothing Co., Inc. v. Wachovia Bank, N.A.
2006 WL 773020 (Penn. [Trial Court] 2006)
Abramson, J.

Background
This is a subrogation action brought by the insurance carrier for plaintiff Victory Clothing, Inc.
(“Victory”), to recover funds paid to Victory under an insurance policy. This matter arises out of thefts
from Victory’s commercial checking account by its office manager and bookkeeper, Jeanette Lunny
(“Lunny”). Lunny was employed by Victory for approximately twenty-four (24) years until she resigned in
May 2003. From August 2001 through May 2003, Lunny deposited approximately two hundred (200)
checks drawn on Victory’s corporate account totaling $188,273.00 into her personal checking account at
defendant Wachovia Bank (“Wachovia”). Lunny’s scheme called for engaging in “double forgeries”
(discussed infra). Lunny would prepare the checks in the company’s computer system, and make the
checks payable to known vendors of Victory (e.g., Adidas, Sean John), to whom no money was actually
owed. The checks were for dollar amounts that were consistent with the legitimate checks to those
vendors. She would then forge the signature of Victory’s owner, Mark Rosenfeld (“Rosenfeld”), on the
front of the check, and then forge the indorsement of the unintended payee (Victory’s various vendors) on
the reverse side of the check. The unauthorized checks were drawn on Victory’s bank account at Hudson
Bank (the “drawee bank” or “payor bank”). After forging the indorsement of the payee, Lunny either
indorsed the check with her name followed by her account number, or referenced her account number
following the forged indorsement. She then deposited the funds into her personal bank account at
Wachovia (the “depositary bank” or “collecting bank”).
At the time of the fraud by Lunny, Wachovia’s policies and regulations regarding the acceptance of checks
for deposit provided that “checks payable to a non-personal payee can be deposited ONLY into a nonpersonal account with the same name.” [Emphasis in original]

Saylor URL: http://www.saylor.org/books

Saylor.org
831

Rosenfeld reviewed the bank statements from Hudson Bank on a monthly basis. However, among other
observable irregularities, he failed to detect that Lunny had forged his signature on approximately two
hundred (200) checks. Nor did he have a procedure to match checks to invoices.
In its Complaint, Victory asserted a claim against Wachovia pursuant to the Pennsylvania Commercial
Code, [3-405]…[it] states, in relevant part:
Employer’s responsibility for fraudulent indorsement by employee
(b) RIGHTS AND LIABILITIES.-For the purpose of determining the rights and liabilities of a
person who, in good faith, pays an instrument or takes it for value or for collection, if an
employer entrusted an employee with responsibility with respect to the instrument and the
employee or a person acting in concert with the employee makes a fraudulent indorsement of the
instrument, the indorsement is effective as the indorsement of the person to whom the instrument
is payable if it is made in the name of that person. If the person paying the instrument or taking it
for value or for collection fails to exercise ordinary care in paying or taking the instrument and
that failure substantially contributes to loss resulting from the fraud, the person bearing the loss
may recover from the person failing to exercise ordinary care to the extent the failure to exercise
ordinary care contributed to the loss.
In essence, Victory contends that Wachovia’s actions in accepting the checks payable to various
businesses for deposit into Lunny’s personal account were commercially unreasonable, contrary to
Wachovia’s own internal rules and regulations, and exhibited a want of ordinary care.

Discussion
I. Double Forgeries
As stated supra, this case involves a double forgery situation. This matter presents a question of first
impression in the Pennsylvania state courts, namely how should the loss be allocated in double forgery
situations. A double forgery occurs when the negotiable instrument contains both a forged maker’s [bank
customer’s] signature and a forged indorsement. The Uniform Commercial Code (“UCC” or “Code”)
addresses the allocation of liability in cases where either the maker’s signature is forged or where the
indorsement of the payee or holder is forged. [Citation] (“the Code accords separate treatment to forged
drawer signatures…and forged indorsements”). However, the drafters of the UCC failed to specifically

Saylor URL: http://www.saylor.org/books

Saylor.org
832

address the allocation of liability in double forgery situations.…Consequently, the courts have been left to
determine how liability should be allocated in a double forgery case.…

II. The Effect of the UCC Revisions
In 1990, new revisions to Articles 3 and 4 of the UCC were implemented (the “revisions”).…The new
revisions made a major change in the area of double forgeries. Before the revisions, the case law was
uniform in treating a double forgery case as a forged drawer’s signature case [only], with the loss falling
[only] on the drawee bank. The revisions, however, changed this rule by shifting to a comparative fault
approach. Under the revised version of the UCC, the loss in double forgery cases is allocated between the
depositary and drawee banks based on the extent that each contributed to the loss.…
Specifically, revised § 3-405 of the UCC, entitled “Employer’s Responsibility for Fraudulent Indorsement
by Employee,” introduced the concept of comparative fault as between the employer of the dishonest
employee/embezzler and the bank(s). This is the section under which Victory sued Wachovia. Section 3405(b) states, in relevant part:
If the person paying the instrument or taking it for value or for collection fails to exercise
ordinary care in paying or taking the instrument and that failure substantially contributes to loss
resulting from the fraud, the person bearing the loss may recover from the person failing to
exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.
Wachovia argues that this section is applicable only in cases of forged indorsements, and not in double
forgery situations. However, at least one court has found that the new revisions have made section 3-405
apply to double forgery situations. “Nothing in the [Revised UCC] statutory language indicates that, where
the signature of the drawer is forged…the drawer is otherwise precluded from seeking recovery from a
depositary bank under these sections” [Citation]…The Court finds the reasoning persuasive and holds
that…Victory can maintain its cause of action against Wachovia.

III. The Fictitious Payee Rule
Lunny made the fraudulent checks payable to actual vendors of Victory with the intention that the
vendors not get paid. Wachovia therefore argues that Victory’s action against it should be barred by the
fictitious payee rule under UCC 3-404 [which] states, in relevant part:

Saylor URL: http://www.saylor.org/books

Saylor.org
833

(b) Fictitious Payee. If a person…does not intend the person identified as payee to have any
interest in the instrument or the person identified as payee of an instrument is a fictitious person,
the following rules apply until the instrument is negotiated by special indorsement:
(1) Any person in possession of the instrument is its holder.
(2) An indorsement by any person in the name of the payee stated in the instrument is effective as
the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes
it for value or for collection.…
The theory under the rule is that since the indorsement is “effective,” the drawee bank was justified in
debiting the company’s account. Therefore, [Wachovia argues] the loss should fall on the company whose
employee committed the fraud.
…[However] under revised UCC §§ 3-404 and 3-405, the fictitious payee defense triggers principles of
comparative fault, so a depositary bank’s own negligence may be considered by the trier of
fact.…Therefore, based on the foregoing reasons, the fictitious payee defense does not help Wachovia in
this case.

IV. Allocation of Liability
As stated supra, comparative negligence applies in this case because of the revisions in the Code. In
determining the liability of the parties, the Court has considered, inter alia [among other things], the
following factors:
•

At the time of the fraud by Lunny, Wachovia’s policies and regulations regarding the acceptance of
checks for deposit provided that “checks payable to a non-personal payee can be deposited ONLY into
a non-personal account with the same name.” [Emphasis in original]

•

Approximately two hundred (200) checks drawn on Victory’s corporate account were deposited into
Lunny’s personal account at Wachovia.

•

The first twenty-three (23) fraudulent checks were made payable to entities that were not readily
distinguishable as businesses, such as “Sean John.” The check dated December 17, 2001 was the first
fraudulent check made payable to a payee that was clearly a business, specifically “Beverly Hills
Shoes, Inc.”

•

In 2001, Victory had approximately seventeen (17) employees, including Lunny.

Saylor URL: http://www.saylor.org/books

Saylor.org
834

•

Lunny had been a bookkeeper for Victory from approximately 1982 until she resigned in May 2003.
Rosenfeld never had any problems with Lunny’s bookkeeping before she resigned.

•

Lunny exercised primary control over Victory’s bank accounts.

•

Between 2001 and 2003, the checks that were generated to make payments to Victory’s vendors were
all computerized checks generated by Lunny. No other Victory employee, other than Lunny, knew
how to generate the computerized checks, including Rosenfeld.

•

The fraudulent checks were made payable to known vendors of Victory in amounts that were
consistent with previous legitimate checks to those vendors.

•

After forging the indorsement of the payee, Lunny either indorsed the check with her name followed
by her account number, or referenced her account number following the forged indorsement.

•

About ten (10) out of approximately three hundred (300) checks each month were forged by Lunny
and deposited into her personal account.

•

Rosenfeld reviewed his bank statements from Hudson Bank on a monthly basis.

•

Rosenfeld received copies of Victory’s cancelled checks from Hudson Bank on a monthly basis.
However, the copies of the cancelled checks were not in their normal size; instead, they were smaller,
with six checks (front and back side) on each page.

•

The forged indorsements were written out in longhand, i.e., Lunny’s own handwriting, rather than a
corporate stamped signature.

•

Victory did not match its invoices for each check at the end of each month.

•

An outside accounting firm performed quarterly reviews of Victory’s bookkeeping records, and then
met with Rosenfeld. This review was not designed to pick up fraud or misappropriation.

Based on the foregoing, the Court finds that Victory and Wachovia are comparatively negligent.
With regard to Wachovia’s negligence, it is clear that Wachovia was negligent in violating its own rules in
repeatedly depositing corporate checks into Lunny’s personal account at Wachovia. Standard commercial
bank procedures dictate that a check made payable to a business be accepted only into a business
checking account with the same title as the business. Had a single teller at Wachovia followed Wachovia’s
rules, the fraud would have been detected as early as December 17, 2001, when the first fraudulently
created non-personal payee check was presented for deposit into Lunny’s personal checking account.
Instead, Wachovia permitted another one hundred and seventy-six (176) checks to be deposited into
Saylor URL: http://www.saylor.org/books

Saylor.org
835

Lunny’s account after December 17, 2001. The Court finds that Wachovia failed to exercise ordinary care,
and that failure substantially contributed to Victory’s loss resulting from the fraud. Therefore, the Court
concludes that Wachovia is seventy (70) percent liable for Victory’s loss.
Victory, on the other hand, was also negligent in its supervision of Lunny, and for not discovering the
fraud for almost a two-year period. Rosenfeld received copies of the cancelled checks, albeit smaller in
size, on a monthly basis from Hudson Bank. The copies of the checks displayed both the front and back of
the checks. Rosenfeld was negligent in not recognizing his own forged signature on the front of the checks,
as well as not spotting his own bookkeeper’s name and/or account number on the back of the checks
(which appeared far too many times and on various “payees” checks to be seen as regular by a nonnegligent business owner).
Further, there were inadequate checks and balances in Victory’s record keeping process. For example,
Victory could have ensured that it had an adequate segregation of duties, meaning that more than one
person would be involved in any control activity. Here, Lunny exercised primary control over Victory’s
bank accounts. Another Victory employee, or Rosenfeld himself, could have reviewed Lunny’s work. In
addition, Victory could have increased the amount of authorization that was needed to perform certain
transactions. For example, any check that was over a threshold monetary amount would have to be
authorized by more than one individual. This would ensure an additional control on checks that were
larger in amounts. Furthermore, Victory did not match its invoices for each check at the end of each
month. When any check was created by Victory’s computer system, the value of the check was
automatically assigned to a general ledger account before the check could be printed. The values in the
general ledger account could have been reconciled at the end of each month with the actual checks and
invoices. This would not have been overly burdensome or costly because Victory already had the computer
system that could do this in place. Based on the foregoing, the Court concludes that Victory is also thirty
(30) percent liable for the loss.

Conclusion
For all the foregoing reasons, the Court finds that Wachovia is 70% liable and Victory is 30% liable for the
$188,273.00 loss. Therefore, Victory Clothing Company, Inc. is awarded $131,791.10.

CASE QUESTIONS

1.

How does the double-forgery scam work?

Saylor URL: http://www.saylor.org/books

Saylor.org
836

2.

What argument did Wachovia make as to why it should not be liable for the double forgeries?

3.

What argument did Wachovia make as to why it should not be liable under the fictitious payee rule?

4.

What change in the revised UCC (from the pre-1990 version) made Wachovia’s arguments invalid, in the
court’s opinion?

5.

What factors appear to have caused the court to decide that Wachovia was more than twice as
responsible for the embezzlement as Victory was?

Joint Payees and Conditional and Restrictive Indorsements
Wisner Elevator Company, Inc. v. Richland State Bank
862 So.2d 1112 (La. App. 2003)
Gaskins, J.
Wisner Elevator Company, Inc. [plaintiff] (“Wisner”), appeals from a summary judgment in favor of the
defendant, Richland State Bank. At issue is the deposit of a check with a typed statement on the back
directing that a portion of the funds be paid to a third party. We affirm the trial court judgment.

Facts
On July 13, 2001, the United States Treasury, through the Farm Service Agency, issued a check in the
amount of $17,420.00, made payable to Chad E. Gill. On the back of the check the following was typed:
PAY TO THE ORDER OF RICHLAND STATE BANK FOR ISSUANCE OF A CASHIER’S CHECK
PAYABLE TO WISNER ELEVATOR IN THE AMOUNT OF $13,200.50 AND PAY THE BALANCE
TO CHAD GILL IN THE AMOUNT OF $4,219.50.
On July 23, 2001, the check was deposited into Gill’s checking account at Richland State Bank. Gill’s
signature is found on the back of the check below the typed paragraph. No cashier check to Wisner
Elevator was issued; instead the entire amount was deposited into Gill’s checking account as per Gill’s
deposit ticket.
…On May 28, 2002, Wisner filed suit against the bank, claiming that its failure to apply the funds as per
the restrictive indorsement constituted a conversion of the portion of the check due to Wisner under UCC
3-206(c)(2) [that a depositary bank converts an instrument if it pays out on an indorsement “indicating a
purpose of having the instrument collected for the indorser or for a particular account”].

Saylor URL: http://www.saylor.org/books

Saylor.org
837

[The bank] asserted that the indorsement on the back of the check was a conditional indorsement and
ineffective under 3-206(b), [which states:]
An indorsement stating a condition to the right of the indorsee to receive payment does not affect
the right of the indorsee to enforce the instrument. A person paying the instrument or taking it
for value or collection may disregard the condition, and the rights and liabilities of that person
are not affected by whether the condition has been fulfilled.
…[T]he bank asserts the fault of the United States Treasury…, in failing to make the check payable to both
Gill and Wisner. To the extent that the indorsement was conditional, the bank contends that it was
unenforceable; to the extent that it was restrictive, it maintains that the restrictions were waived by the
indorser when he deposited the full amount of the check into his own checking account.
Wisner…[stated that it] was owed $13,200.50 by Gill for seeds, chemicals, crop supplies and agricultural
seed technology fees. [It] further stated that Gill never paid the $13,200.50 he owed and that Wisner did
not receive a cashier’s check issued in that amount by Richland State Bank.…According to [the bank
teller], Gill asked to deposit the entire amount in his account. She further stated that the bank was
unaware that the indorsement was written by someone other than Gill.
…The court found that the typed indorsement placed on the check was the indorsement of the maker, not
Gill. However, when Gill signed below the indorsement, he made it his own indorsement. The court
concluded that Gill had the legal power and authority to verbally instruct that the entire proceeds be
deposited into his account. The court stated that as long as the indorsement was his own, whether it was
restrictive or conditional, Gill had the power to ignore it, strike it out or give contrary instructions. The
court further concluded that the bank acted properly when it followed the verbal instructions given by Gill
to the teller and the written instructions on his deposit slip to deposit the entire proceeds into Gill’s
account. Consequently, the court gave summary judgment in favor of the bank. Wisner appeals.…

Discussion
Wisner contends that the trial court erred in holding that the bank could disregard what Wisner
characterizes as a special and restrictive indorsement on the back of the check. It claims that under UCC
3-206, the amount paid by the bank had to be “applied consistently with” the indorsement and that the
bank’s failure to comply with the indorsement made it liable to Wisner. According to Wisner, Gill was not

Saylor URL: http://www.saylor.org/books

Saylor.org
838

entitled to deposit the amount due to Wisner by virtue of his own special indorsement and the bank
converted the check under 3-420 by crediting the full amount to Gill’s account.
The bank argues that the indorsement was conditional and thus could be ignored pursuant to 3-206(b). It
also asserts that nothing on the check indicated that the indorsement was written by someone other than
Gill. Since the check was made payable to Gill, the indorsement was not necessary to his title and could be
ignored, struck out or simply waived. The bank also claims that Wisner had no ownership interest in the
check, did not receive delivery of the check, and had no claim for conversion under 3-420.
We agree with the bank that the true problem in this case is the failure of the government to issue the
check jointly to Gill and Wisner as co-payees. Had the government done so, there would be no question as
to Wisner’s entitlement to a portion of the proceeds from the check.
Although the writing on the back of the check is referred to as an indorsement, we note that, standing
alone, it does not truly conform to the definition found in 3-204(a) [which states]:
“Indorsement” means a signature, other than that of a signer as maker, drawer, or acceptor, that
alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating
the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser’s liability on
the instrument, but regardless of the intent of the signer, a signature and its accompanying
words is an indorsement unless the accompanying words, terms of the instrument, place of the
signature, or other circumstances unambiguously indicate that the signature was made for a
purpose other than indorsement.
This paragraph was placed on the back of the check by the government as the maker or drawer of the
check. Consequently, the bank argues that Gill as sole payee could waive, ignore or strike out the
language.
Although the Louisiana jurisprudence contains no similar case dealing with the Uniform Commercial
Code, we may look to other jurisdictions for guidance…In [Citation, a New Jersey case] (1975), the drawer
of a check placed instructions on the backs of several checks…that the instruments not be deposited until
a specific future date. However, the payee presented some of the checks prior to the date specified on the
back. The court found that the drawer did not have the capacity to indorse the instruments; as a result the
typed instructions on the backs of the checks could not be indorsements. Instead, they were “merely

Saylor URL: http://www.saylor.org/books

Saylor.org
839

requests to plaintiff who may or may not comply at its own pleasure. The instructions are neither binding
on plaintiff nor the subsequent holders.” In other words, the payee could ignore the instructions.
In the instant case, the payee did precisely that. Gill ignored the writing on the back of the check and
instructed the teller at the defendant bank to do the same through verbal and written instructions.
Wisner argues that by affixing his signature under the writing on the back of the check, Gill made it his
own indorsement. Furthermore, it asserts that it was a restrictive indorsement, not a conditional one
which could be disregarded pursuant to 3-206. Wisner relies upon the provisions of 3-206 for the
proposition that the check had a restrictive indorsement and that the bank converted the check because it
failed to apply the amount it paid consistently with the indorsement. However, Comment 3 to 3-206
states, in pertinent part:
This Article does not displace the law of waiver as it may apply to restrictive indorsements. The
circumstances under which a restrictive indorsement may be waived by the person who made it
is not determined by this Article.
Not all jurisdictions recognize a doctrine of waiver of restrictive indorsements. [Citing cases from various
jurisdictions in which a bank customer effectively requested the bank to disregard a restrictive
indorsement; some cases affirmed the concept that the restriction could be waived (disregarded), others
did not.]…
In two cases arising under pre-UCC law, Louisiana recognized that indorsements could be ignored or
struck out. In [Citation] (1925), the Louisiana Supreme Court held that the holder of a check could erase
or strike out a restrictive indorsement on a check that was not necessary to the holder’s title. In [Citation]
(1967), the court stated that an erroneous indorsement could be ignored and even struck out as
unnecessary to the plaintiff’s title.
Like the trial court, we find that when Gill affixed his signature under the writing on the back of the check,
he made it his own indorsement. We further find that the indorsement was restrictive, not conditional. As
Gill’s own restrictive indorsement, he could waive it and direct that the check, upon which he was
designated as the sole payee, be deposited in his account in its entirety.
Affirmed.

Saylor URL: http://www.saylor.org/books

Saylor.org
840

CASE QUESTIONS
1.

Notice that the check was made payable to Chad Gill—he was the named payee on the front side of the
check. To avoid the problems here, if the drawer (the US government) wanted to control the uses to
which the check could be put, how should it have named the payee?

2.

The court held that when Gill “affixed his signature under the writing on the back of the check, he made it
his own indorsement.” But why wasn’t it the indorsement of the drawer—the US government?

3.

If the language on the back was considered his own conditional indorsement (the instrument was not
valid unless the stated conditions were met), how could the condition be disregarded by the bank?

4.

If it was his own restrictive indorsement, how could it be disregarded by the bank?

5.

What recourse does Wisner have now?
6.

[1] Authors’ note: Pari-mutuel betting (from the French pari mutuel, meaning mutual stake) is a betting
system in which all bets of a particular type are placed together in a pool; taxes and a house take are
removed, and payoff odds are calculated by sharing the pool among all winning bets.

7.

[2] Authors’ note: As of 2010, New York is the sole remaining state yet to adopt the 1990 revisions to
Articles 3 and 4; it entertained a bill in 2007 and 2008 that would have enacted the 1990 revisions as
amended by the 2002 amendments. However, that bill floundered. Keith A. Rowley, UCC
Update [American Bar Association, Business Law Committee], available
athttp://www.abanet.org/buslaw/committees/CL190000pub/newsletter/200901/subcommittees/develo
pments.pdf.

23.5 Summary and Exercises
Summary

Negotiation is the transfer of an instrument in such a form that the transferee becomes a holder. There are
various methods for doing so; if the procedures are not properly adhered to, the transfer is only an
assignment.
An instrument payable to the order of someone must be negotiated by indorsement and delivery to the
transferee. The indorsement must convey the entire instrument. An instrument payable to bearer may be
negotiated simply by delivery to the transferee.

Saylor URL: http://www.saylor.org/books

Saylor.org
841

Those who sign the instrument have made a contract and are liable for its breach. Makers and acceptors
are primary parties and are liable to pay the instrument. Drawers and indorsers are secondary parties and
are conditionally liable. Signatories are liable under a warranty theory.
Various forms of indorsement are possible: blank or special, restrictive or unrestrictive, qualified or
unqualified.
Between drawer and drawee, liability for a forged instrument—one signed without authority—usually falls
on the drawee who paid it. There are, however, several exceptions to this rule: where an imposter induces
the maker or drawer to issue an instrument in the name of the payee, where the instrument is made to a
fictitious payee (or to a real person who is intended to have no interest in it), and where the instrument is
made by an employee authorized generally to deal in such paper

EXERCISES

1.

Mal, a minor, purchased a stereo from Howard for $425 and gave Howard a negotiable note in that
amount. Tanker, a thief, stole the note from Howard, indorsed Howard’s signature and sold the note to
Betty. Betty then sold the note to Carl; she did not indorse it. Carl was unable to collect on the note
because Mal disaffirmed the contract. Is Betty liable to Carl on a contract or warranty theory? Why?

2.

Would the result in Exercise 1 be different if Betty had given a qualified indorsement? Explain.

3.

Alphonse received a check one Friday from his employer and cashed the check at his favorite tavern,
using a blank indorsement. After the tavern closed that evening, the owner, in reviewing the receipts for
the evening, became concerned that if the check was stolen and cashed by a thief, the loss would fall on
the tavern. Is this concern justified? What can the owner of the tavern do for protection?

4.

Martha owns a sporting goods store. She employs a bookkeeper, Bob, who is authorized to indorse
checks received by the store and to deposit them in the store’s bank account at Second Bank. Instead of
depositing all the checks, Bob cashes some of them and uses the proceeds for personal purposes. Martha
sues the bank for her loss, claiming that the bank should have deposited the money in the store’s account
rather than paying Bob. Is the bank liable? Explain.

5.

Daniel worked as a writer in order to support himself and his wife while she earned her MBA degree.
Daniel’s paychecks were important, as the couple had no other source of income. One day, Daniel drove
to Old Faithful State Bank to deposit his paycheck. Standing at a counter, he indorsed the check with a

Saylor URL: http://www.saylor.org/books

Saylor.org
842

blank indorsement and then proceeded to fill out a deposit slip. While he was completing the slip, a thief
stole the check and cashed it. Whose loss? How could the loss be avoided?
6.

You are the branch manager of a bank. A well-respected local attorney walks into the bank with a check
for $100,000 that he wants to deposit in the general account his firm has at your bank. The payee on the
check is an elderly widow, Hilda Jones, who received the check from the profit-sharing plan of her
deceased husband, Horatio Jones. The widow indorsed the check “Pay to the order of the estate of
Horatio Jones. Hilda Jones.” The attorney produces court documents showing that he is the executor of
the estate. After the attorney indorses the check, you deposit the check in the attorney’s account. The
attorney later withdraws the $100,000 and spends it on a pleasure trip, in violation of his duties as
executor. Discuss the bank’s liability.

7.

Stephanie borrows $50,000 from Ginny and gives Ginny a negotiable note in that amount. Ginny sells the
note to Roe for $45,000. Ginny’s indorsement reads, “For valuable consideration, I assign all of my rights
in this note to Roe. Ginny.” When Stephanie refuses to pay the note and skips town, Roe demands
payment from Ginny, claiming contract liability on the basis of her signature. Ginny argues that she is not
liable because the indorsement is qualified by the language she used on the note. Who is correct? Explain.

8.

The state of California issued a check that read, “To Alberto Cruz and Roberta Gonzales.” Alberto
endorsed it “Pay to the order of Olivia Cruz.” What rights does Olivia get in the instrument?

9.
a.

Bill’s weekly paycheck was stolen by a thief. The thief indorsed Bill’s name and cashed the check at
the drawee bank before Bill’s employer had time to stop payment. May the drawee bank charge
this payment against the drawer’s account? Explain.

b.

Would the result change in (a) if Bill had carelessly left his check where it could easily be picked up
by the thief? Explain.

c.

Would the result change in (a) if the bank had specific regulations that tellers were not to cash any
check without examining the identification of the person asking for cash?

d.

Would the result change if Bill’s employer had carelessly left the check where it could be found by
the thief?

1.

SELF-TEST QUESTIONS

A person who signs a negotiable instrument with a blank endorsement has

Saylor URL: http://www.saylor.org/books

Saylor.org
843

a.

warranty liability

b.

contract liability

c.

both of the above

d.

neither of the above
“For deposit” is an example of

a.

a special indorsement
b.

a restrictive indorsement

c.

a qualified indorsement

d.

a blank indorsement
“Pay to the order of XYZ Company” is an example of

a.

a special indorsement
b.

a restrictive indorsement

c.

a qualified indorsement

d.

a blank indorsement
The indorser’s signature alone is

a.

a special indorsement
b.

a restrictive indorsement

c.

a qualified indorsement

d.

a blank indorsement

Generally, liability for a forged instrument falls on
a.

the drawer
b.

the drawee

c.

both of the above

d.

neither of the above
State whether each of the following is (1) blank or special, (2) restrictive or nonrestrictive, or (3)
qualified or unqualified:

a.

“Pay to David Murphy without recourse.”

Saylor URL: http://www.saylor.org/books

Saylor.org
844

1.

c

2.

b

3.

a

4.

d

5.

b

b.

“Ronald Jackson”

c.

“For deposit only in my account at Industrial Credit Union.”

d.

“Pay to ABC Co.”

e.

“I assign to Ken Watson all my rights in this note.”

a.

special, nonrestrictive, qualified

b.

blank, nonrestrictive, unqualified

c.

special, nonrestrictive, unqualified

d.

special, restrictive, unqualified

e.

special, restrictive, unqualified

SELF-TEST ANSWERS

6.

Saylor URL: http://www.saylor.org/books

Saylor.org
845

Chapter 24

Holder in Due Course and Defenses
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What a holder in due course is, and why that status is critical to commercial paper

2.

What defenses are good against a holder in due course

3.

How the holder-in-due-course doctrine is modified in consumer transactions

In this chapter, we consider the final two questions that are raised in determining whether a holder
can collect:
1.

Is the holder a holder in due course?

2. What defenses, if any, can be asserted against the holder in due course to prevent collection on the
instrument?

24.1 Holder in Due Course

LEARNING OBJECTIVES

1.

Understand why the concept of holder in due course is important in commercial transactions.

2.

Know what the requirements are for being a holder in due course.

3.

Determine whether a payee may be a holder in due course.

Saylor URL: http://www.saylor.org/books

Saylor.org
846

4.

Know what the shelter rule is and why the rule exists.

Overview of the Holder-in-Due-Course Concept
Importance of the Holder-in-Due-Course Concept
A holder is a person in possession of an instrument payable to bearer or to the identified person
possessing it. But a holder’s rights are ordinary, as we noted briefly in Chapter 22 "Nature and Form of
Commercial Paper". If a person to whom an instrument is negotiated becomes nothing more than a
holder, the law of commercial paper would not be very significant, nor would a negotiable instrument be a
particularly useful commercial device. A mere holder is simply an assignee, who acquires the assignor’s
rights but also his liabilities; an ordinary holder must defend against claims and overcome defenses just as
his assignor would. The holder in due course is really the crux of the concept of commercial paper and the
key to its success and importance. What the holder in due course gets is an instrument free of claims or
defenses by previous possessors. A holder with such a preferred position can then treat the instrument
almost as money, free from the worry that someone might show up and prove it defective.

Requirements for Being a Holder in Due Course
Under Section 3-302 of the Uniform Commercial Code (UCC), to be a holder in due course (HDC), a
transferee must fulfill the following:
1. Be a holder of a negotiable instrument;
2. Have taken it:
a) for value,
b) in good faith,
c) without notice
(1) that it is overdue or
(2) has been dishonored (not paid), or
(3) is subject to a valid claim or defense by any party, or
(4) that there is an uncured default with respect to payment of another instrument issued as part
of the same series, or
(5) that it contains an unauthorized signature or has been altered, and

Saylor URL: http://www.saylor.org/books

Saylor.org
847

3. Have no reason to question its authenticity on account of apparent evidence of forgery,
alteration, irregularity or incompleteness.
The point is that the HDC should honestly pay for the instrument and not know of anything wrong with it.
If that’s her status, she gets paid on it, almost no matter what.

Specific Analysis of Holder-in-Due-Course Requirements
Holder
Again, a holder is a person who possesses a negotiable instrument “payable to bearer or, the case of an
instrument payable to an identified person, if the identified person is in possession.”

[1]

An instrument is

payable to an identified person if she is the named payee, or if it is indorsed to her. So a holder is one who
possesses an instrument and who has all the necessary indorsements.

Taken for Value
Section 3-303 of the UCC describes what is meant by transferring an instrument “for value.” In a broad
sense, it means the holder has given something for it, which sounds like consideration. But “value” here is
not the same as consideration under contract law. Here is the UCC language:
An instrument is issued or transferred for value if any of the following apply:
(1) The instrument is issued or transferred for a promise of performance, to the extent the
promise has been performed.
(2) The transferee acquires a security interest or other lien in the instrument other than a lien
obtained by judicial proceeding.
(3) The instrument is issued or transferred as payment of, or as security for, an antecedent claim
against any person, whether or not the claim is due.
(4) The instrument is issued or transferred in exchange for a negotiable instrument.
(5) The instrument is issued or transferred in exchange for the incurring of an irrevocable
obligation to a third party by the person taking the instrument.
1. For a promise, to the extent performed. Suppose A contracts with B: “I’ll buy your car for $5,000.”
Under contract law, A has given consideration: the promise is enough. But this executory (not yet
performed) promise given by A is not giving “value” to support the HDC status because the promise has
not been performed.
Saylor URL: http://www.saylor.org/books

Saylor.org
848

Lorna Love sells her car to Paul Purchaser for $5,000, and Purchaser gives her a note in that amount.
Love negotiates the note to Rackets, Inc., for a new shipment of tennis rackets to be delivered in thirty
days. Rackets never delivers the tennis rackets. Love has a claim for $5,000 against Rackets, which is not
an HDC because its promise to deliver is still executory. Assume Paul Purchaser has a defense against
Love (a reason why he doesn’t want to pay on the note), perhaps because the car was defective. When
Rackets presents the note to Purchaser for payment, he refuses to pay, raising his defense against Love. If
Rackets had been an HDC, Purchaser would be obligated to pay on the note regardless of the defense he
might have had against Love, the payee. See Carter & Grimsley v. Omni Trading, Inc., Section 24.3
"Cases", regarding value as related to executory contracts.
A taker for value can be a partial HDC if the consideration was only partly performed. Suppose the tennis
rackets were to come in two lots, each worth $2,500, and Rackets only delivered one lot. Rackets would be
an HDC only to the extent of $2,500, and the debtor—Paul Purchaser—could refuse to pay $2,500 of the
promised sum.
The UCC presents two exceptions to the rule that an executory promise is not value. Section 3-303(a)(4)
provides that an instrument is issued or transferred for value if the issuer or transferor gives it in
exchange for a negotiable instrument, and Section 3-303(5) says an instrument is transferred for value if
the issuer gives it in exchange for an irrevocable obligation to a third party.
2. Security interest. Value is not limited to cash or the fulfillment of a contractual obligation. A holder
who acquires a lien on, or a security interest in, an instrument other than by legal process has taken for
value.
3. Antecedent debt. Likewise, taking an instrument in payment of, or as security for, a prior claim,
whether or not the claim is due, is a taking for value. Blackstone owes Webster $1,000, due in thirty days.
Blackstone unexpectedly receives a refund check for $1,000 from the Internal Revenue Service and
indorses it to Webster. Webster is an HDC though he gave value in the past.
The rationale for the rule of value is that if the holder has not yet given anything of value in exchange for
the instrument, he still has an effective remedy should the instrument prove defective: he can rescind the
transaction, given the transferor’s breach of warranty.

Saylor URL: http://www.saylor.org/books

Saylor.org
849

In Good Faith
Section 3-103(4) of the UCC defines good faith as “honesty in fact and the observance of reasonable
commercial standards of fair dealing.”

Honesty in Fact
“Honesty in fact” is subjectively tested. Suppose Lorna Love had given Rackets, Inc., a promissory note for
the tennis rackets. Knowing that it intended to deliver defective tennis rackets and that Love is likely to
protest as soon as the shipment arrives, Rackets offers a deep discount on the note to its fleet mechanic:
instead of the $1,000 face value of the note, Rackets will give it to him in payment of an outstanding bill of
$400. The mechanic, being naive in commercial dealings, has no suspicion from the large discount that
Rackets might be committing fraud. He has acted in good faith under the UCC test. That is not to say that
no set of circumstances will ever exist to warrant a finding that there was a lack of good faith.

Observance of Reasonable Commercial Standards of Fair Dealing
Whether reasonable commercial standards were observed in the dealings is objectively tested, but buying
an instrument at a discount—as was done in the tennis rackets example—is not commercially
unreasonable, necessarily.

Without Notice
It obviously would be unjust to permit a holder to enforce an instrument that he knew—when he acquired
it—was defective, was subject to claims or defenses, or had been dishonored. A purchaser with knowledge
cannot become an HDC. But proving knowledge is difficult, so the UCC at Section 3-302(2) lists several
types of notice that presumptively defeat any entitlement to status as HDC. Notice is not limited to receipt
of an explicit statement; it includes an inference that a person should have made from the circumstances.
The explicit things that give a person notice include those that follow.

Without Notice That an Instrument Is Overdue
The UCC provides generally that a person who has notice that an instrument is overdue cannot be an
HDC. What constitutes notice? When an inspection of the instrument itself would show that it was due
before the purchaser acquired it, notice is presumed. A transferee to whom a promissory note due April
23 is negotiated on April 24 has notice that it was overdue and consequently is not an HDC. Not all paper
contains a due date for the entire amount, and demand paper has no due date at all. In Sections 3302(a)(2) and 3-304, the UCC sets out specific rules dictating what is overdue paper.
Saylor URL: http://www.saylor.org/books

Saylor.org
850

Without Notice That an Instrument Has Been Dishonored
Dishonor means that instrument is not paid when it is presented to the party who should pay it.

Without Notice of a Defense or Claim
A purchaser of an instrument cannot be an HDC if he has notice that there are any defenses or claims
against it. A defense is a reason why the would-be obligor will not pay; a claim is an assertion of
ownership in the instrument. If a person is fraudulently induced to issue or make an instrument, he has a
claim to its ownership and a defense against paying.

Without Notice of Unauthorized Signature or Alteration
This is pretty clear: a person will fail to achieve the HDC status if he has notice of alteration or an
unauthorized signature.

Without Reason to Question the Instrument’s Authenticity Because of Apparent Forgery,
Alteration, or Other Irregularity or Incompleteness as to Call into Question Its Authenticity
This also is pretty straightforward, though it is worth observing that a holder will flunk the HDC test if she
has notice of unauthorized signature or alteration, or if she should have notice on account of apparent
irregularity. So a clever forgery would not by itself defeat the HDC status, unless the holder had notice of
it.

Payee as Holder in Due Course
The payee can be an HDC, but in the usual circumstances, a payee would have knowledge of claims or
defenses because the payee would be one of the original parties to the instrument. Nevertheless, a payee
may be an HDC if all the prerequisites are met. For instance, Blackstone fraudulently convinces
Whitestone into signing a note as a comaker, with Greenstone as the payee. Without authority, Blackstone
then delivers the note for value to Greenstone. Having taken the note in good faith, for value, without
notice of any problems, and without cause to question its validity because of apparent irregularities,
Greenstone is an HDC. In any event, typically the HDC is not the payee of the instrument, but rather, is an
immediate or remote transferee of the payee.

Saylor URL: http://www.saylor.org/books

Saylor.org
851

The Shelter Rule
There is one last point to mention before we get to the real nub of the holder-in-due-course concept (that
the sins of her predecessors are washed away for an HDC). The shelter rule provides that the transferee of
an instrument acquires the same rights that the transferor had. Thus a person who does not himself
qualify as an HDC can still acquire that status if some previous holder (someone “upstream”) was an
HDC.
On June 1, Clifford sells Harold the original manuscript of Benjamin Franklin’s autobiography. Unknown
to Harold, however, the manuscript is a forgery. Harold signs a promissory note payable to Clifford for
$250,000 on August 1. Clifford negotiates the note to Betsy on July 1 for $200,000; she is unaware of the
fraud. On August 2, Betsy gives the note to Al as a token of her affection. Al is Clifford’s friend and knows
about the scam (see Figure 24.1 "The Shelter Rule"). May Al collect?

Figure 24.1 The Shelter Rule

Begin the analysis by noting that Al is not an HDC. Why? For three reasons: he did not take the
instrument for value (it was a gift), he did not take in good faith (he knew of the fraud), and he had notice

Saylor URL: http://www.saylor.org/books

Saylor.org
852

(he acquired it after the due date). Nevertheless, Al is entitled to collect from Harold the full $250,000.
His right to do so flows from UCC, Section 3-203(b): “Transfer of an instrument, whether or not the
transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument,
including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due
course by a direct or indirect transfer from a holder in due course if the transferee engaged in fraud or
illegality affecting the instrument.”
By virtue of the shelter rule, Al as transferee from Betsy acquires all rights that she had as transferor.
Clearly Betsy is an HDC: she paid for the instrument, she took it in good faith, had no notice of any claim
or defense against the instrument, and there were no apparent irregularities. Since Betsy is an HDC, so is
Al. His knowledge of the fraud does not undercut his rights as HDC because he was not a party to it and
was not a prior holder. Now suppose that after negotiating the instrument to Betsy, Clifford repurchased
it from her. He would not be an HDC—and would not acquire all Betsy’s rights—because he had been a
party to fraud and as a prior holder had notice of a defense. The purpose of the shelter rule is “to assure
the holder in due course a free market for the paper.”

[2]

KEY TAKEAWAY

The holder-in-due-course doctrine is important because it allows the holder of a negotiable instrument to
take the paper free from most claims and defenses against it. Without the doctrine, such a holder would
be a mere transferee. The UCC provides that to be an HDC, a person must be a holder of paper that is not
suspiciously irregular, and she must take it in good faith, for value, and without notice of anything that a
reasonable person would recognize as tainting the instrument. A payee may be an HDC but usually would
not be (because he would know of problems with it). The shelter rule says that a transferee of an
instrument acquires the same rights her transferor had, so a person can have the rights of an HDC without
satisfying the requirements of an HDC (provided she does not engage in any fraud or illegality related to
the transaction).

EXERCISES

1.

Summarize the requirements to be a holder in due course.

2.

Why is the status of holder in due course important in commercial transactions?

3.

Why is it unlikely that a payee would be a holder in due course?

4.

What is the shelter rule, and why does it exist?

Saylor URL: http://www.saylor.org/books

Saylor.org
853

5.

[1] Uniform Commercial Code, Section 1-201(20).

6.

[2] Uniform Commercial Code, Section 3-203, Comment 2.

24.2 Defenses and Role in Consumer Transactions

LEARNING OBJECTIVE

1.

Know to what defenses the holder in due course is not subject.

2.

Know to what defenses the holder in due course is subject.

3.

Understand how the holder-in-due-course doctrine has been modified for consumer transactions and
why.

Defenses
We mentioned in Section 24.1 "Holder in Due Course" that the importance of the holder-in-due-course
status is that it promotes ready transferability of commercial paper by giving transferees confidence that
they can buy and in turn sell negotiable instruments without concern that somebody upstream—previous
holders in the chain of distribution—will have some reason not to pay. The holder-in-due-course doctrine
makes the paper almost as readily transferable as cash. Almost, but not quite. We examine first the
defenses to which the holder in due course (HDC) is not subject and then—the “almost” part—the
defenses to which even HDCs are subject.

Holder in Due Course Is Not Subject to Personal Defenses
An HDC is not subject to the obligor’s personal defenses. But a holder who is not an HDC is subject to
them: he takes a negotiable instrument subject to the possible personal claims and defenses of numerous
people.
In general, the personal defenses—to which the HDC is not subject—are similar to the whole range of
defenses for breach of simple contract: lack of consideration; failure of consideration; duress, undue
influence, and misrepresentation that does not render the transaction void; breach of warranty;
unauthorized completion of an incomplete instrument; prior payment. Incapacity that does not render the
transaction void (except infancy) is also a personal defense. As the Uniform Commercial Code (UCC) puts
it, this includes “mental incompetence, guardianship, ultra vires acts or lack of corporate capacity to do
business, or any other incapacity apart from infancy. If under the state law the effect is to render the
Saylor URL: http://www.saylor.org/books

Saylor.org
854

obligation of the instrument entirely null and void, the defense may be asserted against a holder in due
course. If the effect is merely to render the obligation voidable at the election of the obligor, the defense is
cut off.”

[1]

James White and Robert Summers, in their hornbook on the UCC, opine that unconscionability

is almost always a personal defense, not assertable against an HDC.

[2]

But again, the HDC takes free only

from personal defenses of parties with whom she has not dealt. So while the payee of a note can be an
HDC, if he dealt with the maker, he is subject to the maker’s defenses.

Holder in Due Course Is Subject to Real Defenses
An HDC in a nonconsumer transaction is not subject to personal defenses, but heis subject to the socalled real defenses (or “universal defenses”)—they are good against an HDC.
The real defenses good against any holder, including HDCs, are as follows (seeFigure 24.2 "Real
Defenses"):
1.

Unauthorized signature (forgery) (UCC, Section 3-401(a))

2. Bankruptcy (UCC, Section 3-305(a))
3. Infancy (UCC, Section 3-305(a))
4. Fraudulent alteration (UCC, Section 3-407(b) and (c))
5.

Duress, mental incapacity, or illegality that renders the obligation void (UCC, Section 3-305(a))

6. Fraud in the execution (UCC, Section 3-305(a))
7.

Discharge of which the holder has notice when he takes the instrument (UCC, Section 3-601)

Figure 24.2 Real Defenses

Saylor URL: http://www.saylor.org/books

Saylor.org
855

Analysis of the Real Defenses
Though most of these concepts are pretty clear, a few comments by way of analysis are appropriate.

Forgery
Forgery is a real defense to an action by an HDC. As we have noted, though, negligence in the making or
handling of a negotiable instrument may cut off this defense against an HDC—as, for example, when a
drawer who uses a rubber signature stamp carelessly leaves it unattended. And notice, too, that Section 3308 of the UCC provides that signatures are presumed valid unless their validity is specifically denied, at
which time the burden shifts to the person claiming validity. These issues are discussed in Triffin v.
Somerset Valley Bank, in Section 24.3 "Cases" of this chapter.

Bankruptcy
Drawers, makers, and subsequent indorsers are not liable to an HDC if they have been discharged in
bankruptcy. If they were, bankruptcy would not serve much purpose.

Infancy
Whether an infant’s signature on a negotiable instrument is a valid defense depends on the law of the
state. In some states, for instance, an infant who misrepresents his age is estopped from asserting infancy
as a defense to a breach of contract. In those states, infancy would not be available as a defense against the
effort of an HDC to collect.
Saylor URL: http://www.saylor.org/books

Saylor.org
856

Fraudulent Alteration
Under Section 3-407 of the UCC, “fraudulent alteration” means either (1) an unauthorized change in an
instrument that purports to modify in any respect the obligation of a party or (2) an unauthorized
addition of words or numbers or other change to an incomplete instrument relating to the obligation of a
party. An alteration fraudulently made discharges a party whose obligation is affected by the alteration
unless that party assents or is precluded from asserting the alteration. But a nonfraudulent alteration—for
example, filling in an omitted date or giving the obligor the benefit of a lower interest rate—does not
discharge the obligor. In any case, the person paying or taking the instrument may pay or collect
“according to its original terms, or in the case of an incomplete instrument that is altered by unauthorized
completion, according to its terms as completed. If blanks are filled or an incomplete instrument is
otherwise completed, subsection (c) places the loss upon the party who left the instrument incomplete by
permitting enforcement in its completed form. This result is intended even though the instrument was
stolen from the issuer and completed after the theft.” A moral here: don’t leave instruments lying around
with blanks that could be filled in.

Void Contract
A void contract is distinguished from a voidable contract; only the former is a real defense.

Fraud in the Execution
You may recall that this is the rather unusual situation in which a person is tricked into signing a
document. Able holds out a piece of paper for her boss and points to the signature line, saying, “This is a
receipt for goods we received a little while ago.” Baker signs it. It is not a receipt; it’s the signature line on
a promissory note. Able has committed fraud in the execution, and the note is void.

Discharge of Which the Holder Has Notice
If the holder knows that the paper—a note, say—has already been paid, she cannot enforce it. That’s a
good reason to take back any note you have made from the person who presents it to you for payment.

Consumer Transactions and Holders in Due Course
The holder-in-due-course doctrine often worked considerable hardship on the consumer, usually as the
maker of an installment note.

Saylor URL: http://www.saylor.org/books

Saylor.org
857

For example, a number of students are approached by a gym owner who induces them to sign one-year
promissory notes for $150 for a one-year gym membership. The owner says, “I know that right now the
equipment in the gym is pretty rudimentary, but then, too, $150 is about half what you’d pay at the YMCA
or Gold’s Gym. And the thing is, as we get more customers signing up, we’re going to use the money to
invest in new equipment. So within several months we’ll have a fully equipped facility for your use.”
Several students sign the notes, which the owner sells to a factor (one that lends money to another, taking
back a negotiable instrument as security, usually at about a 20 percent discount). The factor takes as an
apparent HDC, but the gym idea doesn’t work and the owner declares bankruptcy. If this were a
commercial transaction, the makers (the students) would still owe on the notes even if there was, as here,
a complete failure of consideration (called “paying on a dead horse”). But the students don’t have to pay.
Whether the gym owner here committed fraud is uncertain, but the holder-in-due-course doctrine did
often work to promote fraud. Courts frequently saw cases brought by credit companies (factors) against
consumers who bought machines that did not work and services that did not live up to their promises. The
ancient concept of an HDC did not square with the realities of modern commerce, in which instruments
by the millions are negotiated for uncompleted transactions. The finance company that bought such
commercial paper could never have honestly claimed (in the sociological sense) to be wholly ignorant that
many makers will have claims against their payees (though they could and did make the claim in the legal
sense).
Acting to curb abuses, the Federal Trade Commission (FTC) in 1976 promulgated a trade regulation rule
that in effect abolished the holder-in-due-course rule for consumer credit transactions. Under the FTC
rule titled “Preservation of Consumers’ Claims and Defenses,”

[3]

the creditor becomes a mere holder and

stands in the shoes of the seller, subject to all claims and defenses that the debtor could assert against the
seller. Specifically, the rule requires the seller to provide notice in any consumer credit contract that the
debtor is entitled to raise defenses against any subsequent purchaser of the paper. It also bars the seller
from accepting any outside financing unless the loan contract between the consumer and the outside
finance company contains a similar notice. (The required notice, to be printed in no less than ten-point,
boldface type, is set out in Figure 24.3 "Notice of Defense".) The effect of the rule is to ensure that a
consumer’s claim against the seller will not be defeated by a transfer of the paper. The FTC rule has this

Saylor URL: http://www.saylor.org/books

Saylor.org
858

effect because the paragraph to be inserted in the consumer credit contract gives the holder notice
sufficient to prevent him from becoming an HDC.
The rule applies only to consumer credit transactions. A consumer transaction is defined as a purchase of
goods or services by a natural person, not a corporation or partnership, for personal, family, or household
use from a seller in the ordinary course of business.

[4]

Purchases of goods or services for commercial

purposes and purchases of interests in real property, commodities, or securities are not affected. The rule
applies to any credit extended by the seller himself (except for credit card transactions) or to any
“purchase money loan.” This type of loan is defined as a cash advance to the consumer applied in whole or
substantial part to a purchase of goods or services from a seller who either (a) refers consumers to the
creditor or (b) is affiliated with the creditor. The purpose of this definition is to prevent the seller from
making an end run around the rule by arranging a loan for the consumer through an outside finance
company. The rule does not apply to a loan that the consumer arranges with an independent finance
company entirely on his own.
The net effect of the FTC rule is this: the holder-in-due-course doctrine is virtually dead in consumer
credit contracts. It remains alive and flourishing as a legal doctrine in all other business transactions.
Figure 24.3 Notice of Defense

KEY TAKEAWAY
The privileged position of the HDC stands up against the so-called personal defenses, which are—more or
less—the same as typical defenses to obligation on any contract, not including, however, the real
defenses. Real defenses are good against any holder, including an HDC. These are infancy, void obligations,
Saylor URL: http://www.saylor.org/books

Saylor.org
859

fraud in the execution, bankruptcy, discharge of which holder has notice, unauthorized signatures, and
fraudulent alterations. While a payee may be an HDC, his or her rights as such are limited to avoiding
defenses of persons the payee did not deal with. The shelter rule says that the transferee of an instrument
takes the same rights that the transferor had. The Federal Trade Commission has abrogated the holder-indue-course doctrine for consumer transactions.

EXERCISES

1.

What purpose does the holder-in-due-course doctrine serve?

2.

What defenses is an HDC not subject to? What defenses is an HDC subject to?

3.

What is the Shelter Rule, and what purpose does it serve?

4.

For what transactions has the FTC abolished the holder-in-due-course doctrine and why?

5.

Under what circumstances is a forged signature valid?
6.

[1] Uniform Commercial Code, Section 3-305, Comment 1.

7.

[2] James White and Robert Summers, Uniform Commercial Code, 2/e, 575 (1980).

8.

[3] 16 Code of Federal Regulations, Section 433.

9.

[4] Uniform Commercial Code, Section 2-201(11).

24.3 Cases
Executory Promise as Satisfying “Value”
Carter & Grimsley v. Omni Trading, Inc.
716 N.E.2d 320 (Ill. App. 1999)
Lytton, J.

Facts
Omni purchased some grain from Country Grain, and on February 2, 1996, it issued two checks, totaling
$75,000, to Country Grain. Country Grain, in turn, endorsed the checks over to Carter as a retainer for
future legal services. Carter deposited the checks on February 5; Country Grain failed the next day. On
February 8, Carter was notified that Omni had stopped payment on the checks. Carter subsequently filed
a complaint against Omni…alleging that it was entitled to the proceeds of the checks, plus pre-judgment
interest, as a holder in due course.…[Carter moved for summary judgment; the motion was denied.]

Saylor URL: http://www.saylor.org/books

Saylor.org
860

Discussion
Carter argues that its motion for summary judgment should have been granted because, as a holder in due
course, it has the right to recover on the checks from the drawer, Omni.
The Illinois Uniform Commercial Code (UCC) defines a holder in due course as:
“the holder of an instrument if:
(1) the instrument when issued does not bear such apparent evidence of forgery or alteration or is
not otherwise so irregular or incomplete as to call into question its authenticity, and (2) the
holder took the instrument (i) for value,…
Section 3-303(a) of the UCC also states that:
(a) “An instrument is issued or transferred for value if: (1) the instrument is issued or transferred
for a promise of performance, to the extent that the promise has been performed * * *.”
(emphasis added)
Carter contends that in Illinois a contract for future legal services should be treated differently than other
executory contracts. It contends that when the attorney-client relationship is created by payment of a fee
or retainer, the contract is no longer executory. Thus, Carter would achieve holder in due course status.
We are not persuaded.
A retainer is the act of a client employing an attorney; it also denotes the fee paid by the client when he
retains the attorney to act for him. [Citation] We have found no Illinois cases construing section 3-303(a)
as it relates to a promise to perform future legal services under a retainer. The general rule, however, is
that “an executory promise is not value.” [Citation] “[T]he promise does not rise to the level of ‘value’ in
the commercial paper market until it is actually performed.” [Citation]
The UCC comment to section 303 gives the following example:
“Case # 2. X issues a check to Y in consideration of Y’s promise to perform services in the future. Although
the executory promise is consideration for issuance of the check it is value only to the extent the promise
is performed.
We have found no exceptions to these principles for retainers. Indeed, courts in other jurisdictions
interpreting similar language under section 3-303 have held that attorneys may be holders in due course
only to the extent that they have actually performed legal services prior to acquiring a negotiable
instrument. See [Citations: Pennsylvania, Florida, Massachusetts]. We agree.
Saylor URL: http://www.saylor.org/books

Saylor.org
861

This retainer was a contract for future legal services. Under section 3-303(a)(1), it was a “promise of
performance,” not yet performed. Thus, no value was received, and Carter is not a holder in due course.
Furthermore, in this case, no evidence was presented in the trial court that Carter performed any legal
services for Country Grain prior to receiving the checks. Without an evidentiary basis for finding that
Carter received the checks for services performed, the trial court correctly found that Carter failed to
prove that it was a holder in due course. [Citations]

Conclusion
Because we have decided that Carter did not take the checks for value under section 3-303(a) of the UCC,
we need not address its other arguments.
The judgment of the circuit court of Peoria County is affirmed.
Holdridge, J., dissenting.
I respectfully dissent. In a contractual relationship between attorney and client, the payment of a fee or
retainer creates the relationship, and once that relationship is created the contract is no longer executory.
[Citation] Carter’s agreement to enter into an attorney-client relationship with Country Grain was the
value exchanged for the checks endorsed over to the firm. Thus, the general rule cited by the majority that
“an executory promise is not value” does not apply to the case at bar. On that basis I would hold that the
trial court erred in determining that Carter was not entitled to the check proceeds and I therefore dissent.

CASE QUESTIONS

1.

How did Carter & Grimsley obtain the two checks drawn by Omni?

2.

Why—apparently—did Omni stop payments on the checks?

3.

Why did the court determine that Carter was not an HDC?

4.

Who is it that must have performed here in order for Carter to have been an HDC, Country Grain or
Carter?

5.

How could making a retainer payment to an attorney be considered anything other than payment on an
executory contract, as the dissent argues?

The “Good Faith and Reasonable Commercial Standards” Requirement
Buckeye Check Cashing, Inc. v. Camp
825 N.E.2d 644 (Ohio App. 2005)
Saylor URL: http://www.saylor.org/books

Saylor.org
862

Donovan, J.
Defendant-appellant Shawn Sheth appeals from a judgment of the Xenia Municipal Court in favor of
plaintiff-appellee Buckeye Check Cashing, Inc. (“Buckeye”). Sheth contends that the trial court erred in
finding that Buckeye was a holder in due course of a postdated check drawn by Sheth and therefore was
entitled to payment on the instrument despite the fact that Sheth had issued a stop-payment order to his
bank.
In support of this assertion, Sheth argues that the trial court did not use the correct legal standard in
granting holder-in-due-course status to Buckeye. In particular, Sheth asserts that the trial court used the
pre-1990 Uniform Commercial Code (“UCC”) definition of “good faith” as it pertains to holder-in-duecourse status, which defined it as “honesty in fact.” The definition of “good faith” was extended by the
authors of the UCC in 1990 to also mean “the observance of reasonable commercial standards of fair
dealing.” The post-1990 definition was adopted by the Ohio legislature in 1994.
Sheth argues that while Buckeye would prevail under the pre-1990, “honesty in fact” definition of “good
faith,” it failed to act in a commercially reasonable manner when it chose to cash the postdated check
drawn by Sheth. The lower court…adjudged Buckeye to be a holder in due course and, therefore, entitled
to payment. We conclude that the trial court used the incorrect “good faith” standard when it granted
holder-in-due-course status to Buckeye because Buckeye did not act in a commercially reasonable manner
when it cashed the postdated check drawn by Sheth. Because we accept Sheth’s sole assignment of error,
the judgment of the trial court is reversed.
On or about October 12, 2003, Sheth entered into negotiations with James A. Camp for Camp to provide
certain services to Sheth by October 15, 2003. To that end, Sheth issued Camp a check for $1,300. The
check was postdated to October 15, 2003.
On October 13, 2003, Camp negotiated the check to Buckeye and received a payment of $1,261.31.
Apparently fearing that Camp did not intend to fulfill his end of the contract, Sheth contacted his bank on
October 14, 2003, and issued a stop-payment order on the check. Unaware of the stop-payment order,
Buckeye deposited the check with its own bank on October 14, 2003, believing that the check would reach
Sheth’s bank by October 15, 2003. Because the stop-payment order was in effect, the check was ultimately
dishonored by Sheth’s bank. After an unsuccessful attempt to obtain payment directly from Sheth,
Buckeye brought suit.
Saylor URL: http://www.saylor.org/books

Saylor.org
863

Sheth’s sole assignment of error is as follows:
“The trial court erred by applying the incorrect legal standard in granting holder in due course status to
the plaintiff-appellee because the plaintiff-appellee failed to follow commercially reasonable standards in
electing to cash the check that gives rise to this dispute.”
[UCC 3-302] outlines the elements required to receive holder-in-due-course status. The statute states:
…‘holder in due course’ means the holder of an instrument if both of the following apply:
“(1) The instrument when issued or negotiated to the holder does not bear evidence of forgery or
alteration that is so apparent, or is otherwise so irregular or incomplete as to call into question
its authenticity;
“(2) The holder took the instrument under all of the following circumstances:
(a) For value;
(b) In good faith;
(c) Without notice that the instrument is overdue or has been dishonored or that there is an
uncured default with respect to payment of another instrument issued as part of the same series;
(d) Without notice that the instrument contains an unauthorized signature or has been altered;
(e) Without notice of any claim to the instrument as described in [3-306];
(f) Without notice that any party has a defense or claim in recoupment described in [UCC 3305(a); emphasis added].
At issue in the instant appeal is whether Buckeye acted in “good faith” when it chose to honor the
postdated check originally drawn by Sheth.…UCC 1-201, defines “good faith” as “honesty in fact and the
observance of reasonable commercial standards of fair dealing.” Before the Ohio legislature amended
UCC 1-201 in 1994, that section did not define “good faith”; the definition of “good faith” as “honesty in
fact” in UCC 1-201 was the definition that applied[.]…
“Honesty in fact” is defined as the absence of bad faith or dishonesty with respect to a party’s conduct
within a commercial transaction. [Citation] Under that standard, absent fraudulent behavior, an
otherwise innocent party was assumed to have acted in good faith. The “honesty in fact” requirement, also
known as the “pure heart and empty head” doctrine, is a subjective test under which a holder had to
subjectively believe he was negotiating an instrument in good faith for him to become a holder in due
course. Maine [Citation, 1999].
Saylor URL: http://www.saylor.org/books

Saylor.org
864

In 1994, however, the Ohio legislature amended the definition of “good faith” to include not only the
subjective “honesty in fact” test, but also an objective test: “the observance of reasonable commercial
standards of fair dealing.” Ohio UCC 1-201(20). A holder in due course must now satisfy both a subjective
and an objective test of good faith. What constitutes “reasonable commercial standards of fair dealing” for
parties claiming holder-in-due-course status, however, has not heretofore been defined in the state of
Ohio.
In support of his contention that Buckeye is not a holder in due course, Sheth cites a decision from the
Supreme Court of Maine, [referred to above] in which the court provided clarification with respect to the
objective prong of the “good faith” analysis:
“The fact finder must therefore determine, first, whether the conduct of the holder comported with
industry or ‘commercial’ standards applicable to the transaction and second, whether those
standards were reasonable standards intended to result in fair dealing. Each of those
determinations must be made in the context of the specific transaction at hand. If the fact finder’s
conclusion on each point is ‘yes,’ the holder will be determined to have acted in good faith even if,
in the individual transaction at issue, the result appears unreasonable. Thus, a holder may be
accorded holder in due course where it acts pursuant to those reasonable commercial standards
of fair dealing—even if it is negligent—but may lose that status, even where it complies with
commercial standards, if those standards are not reasonably related to achieving fair dealing.”
[Citation]
Check cashing is an unlicensed and unregulated business in Ohio. [Citation] Thus, there are no concrete
commercial standards by which check-cashing businesses must operate. Moreover, Buckeye argues that
its own internal operating policies do not require that it verify the availability of funds, nor does Buckeye
apparently have any guidelines with respect to the acceptance of postdated checks. Buckeye asserts that
cashing a postdated check does not prevent a holder from obtaining holder-in-due-course status and cites
several cases in support of this contention. All of the cases cited by Buckeye, however, were decided prior
to the UCC’s addition of the objective prong to the definition of “good faith.”
Under a purely subjective “honesty in fact” analysis, it is clear that Buckeye accepted the check from Camp
in good faith and would therefore achieve holder-in-due-course status. When the objective prong of the
good faith test is applied, however, we find that Buckeye did not conduct itself in a commercially
Saylor URL: http://www.saylor.org/books

Saylor.org
865

reasonable manner. While not going so far as to say that cashing a postdated check prevents a holder from
obtaining holder-in-due-course status in every instance, the presentation of a postdated check should put
the check cashing entity on notice that the check might not be good. Buckeye accepted the postdated
check at its own peril. Some attempt at verification should be made before a check-cashing business
cashes a postdated check. Such a failure to act does not constitute taking an instrument in good faith
under the current objective test of “reasonable commercial standards” enunciated in [the UCC].
We conclude that in deciding to amend the good faith requirement to include an objective component of
“reasonable commercial standards,” the Ohio legislature intended to place a duty on the holders of certain
instruments to act in a responsible manner in order to obtain holder-in-due-course status. When Buckeye
decided to cash the postdated check presented by Camp, it did so without making any attempt to verify its
validity. This court in no way seeks to curtail the free negotiability of commercial instruments. However,
the nature of certain instruments, such as the postdated check in this case, renders it necessary for
appellee Buckeye to take minimal steps to protect its interests. That was not done. Buckeye was put on
notice that the check was not good until October 15, 2003. “Good faith,” as it is defined in the UCC and the
Ohio Revised Code, requires that a holder demonstrate not only honesty in fact but also that the holder
act in a commercially reasonable manner. Without taking any steps to discover whether the postdated
check issued by Sheth was valid, Buckeye failed to act in a commercially reasonable manner and therefore
was not a holder in due course.
Based upon the foregoing, Sheth’s single assignment of error is sustained, the judgment of the Xenia
Municipal Court is reversed, and this matter is remanded to that court for further proceedings in
accordance with law and consistent with this opinion.
Judgment reversed, and cause remanded.

CASE QUESTIONS

1.

Who was Camp? Why did Sheth give him a check? Why is the case titledBuckeye v. Camp?

2.

How does giving someone a postdated check offer the drawer any protection? How does it give rise to
any “notice that the check might not be good”?

3.

If Camp had taken the check to Sheth’s bank to cash it, what would have happened?

4.

What difference did the court discern between the pre-1990 UCC Article 3 and the post-1990 Article 3
(that Ohio adopted in 1994)?

Saylor URL: http://www.saylor.org/books

Saylor.org
866

The Shelter Rule
Triffin v. Somerset Valley Bank
777 A.2d 993 (N.J. Ct. App. 2001)
Cuff, J.
This case concerns the enforceability of dishonored checks against the issuer of the checks under Article 3
of the Uniform Commercial Code (UCC), as implemented in New Jersey[.]
Plaintiff [Robert J. Triffin] purchased, through assignment agreements with check cashing companies,
eighteen dishonored checks, issued by defendant Hauser Contracting Company (Hauser Co.). Plaintiff
then filed suit…to enforce Hauser Co.’s liability on the checks. The trial court granted plaintiff’s motion for
summary judgment. Hauser Co. appeals the grant of summary judgment.…We affirm.
In October 1998, Alfred M. Hauser, president of Hauser Co., was notified by Edwards Food Store in
Raritan and the Somerset Valley Bank (the Bank), that several individuals were cashing what appeared to
be Hauser Co. payroll checks. Mr. Hauser reviewed the checks, ascertained that the checks were
counterfeits and contacted the Raritan Borough and Hillsborough Police Departments. Mr. Hauser
concluded that the checks were counterfeits because none of the payees were employees of Hauser Co.,
and because he did not write the checks or authorize anyone to sign those checks on his behalf. At that
time, Hauser Co. employed Automatic Data Processing, Inc. (ADP) to provide payroll services and a
facsimile signature was utilized on all Hauser Co. payroll checks.
Mr. Hauser executed affidavits of stolen and forged checks at the Bank, stopping payment on the checks at
issue. Subsequently, the Bank received more than eighty similar checks valued at $25,000 all drawn on
Hauser Co.’s account.
Plaintiff is in the business of purchasing dishonored negotiable instruments. In February and March 1999,
plaintiff purchased eighteen dishonored checks from four different check cashing agencies, specifying
Hauser Co. as the drawer. The checks totaled $8,826.42. Pursuant to assignment agreements executed by
plaintiff, each agency stated that it cashed the checks for value, in good faith, without notice of any claims
or defenses to the checks, without knowledge that any of the signatures were unauthorized or forged, and
with the expectation that the checks would be paid upon presentment to the bank upon which the checks
were drawn. All eighteen checks bore a red and green facsimile drawer’s signature stamp in the name of
Saylor URL: http://www.saylor.org/books

Saylor.org
867

Alfred M. Hauser. All eighteen checks were marked by the Bank as “stolen check” and stamped with the
warning, “do not present again.”…
Plaintiff then filed this action against the Bank, Hauser Co.,…Plaintiff contended that Hauser Co. was
negligent in failing to safeguard both its payroll checks and its authorized drawer’s facsimile stamp, and
was liable for payment of the checks.
The trial court granted plaintiff’s summary judgment motion, concluding that no genuine issue of fact
existed as to the authenticity of the eighteen checks at issue. Judge Hoens concluded that because the
check cashing companies took the checks in good faith, plaintiff was a holder in due course as assignee.
Judge Hoens also found that because the checks appeared to be genuine, Hauser Co. was required, but
had failed, to show that plaintiff’s assignor had any notice that the checks were not validly drawn.…
Hauser Co. argues that summary judgment was improperly granted because the court failed to properly
address Hauser Co.’s defense that the checks at issue were invalid negotiable instruments and therefore
erred in finding plaintiff was a holder in due course.
As a threshold matter, it is evident that the eighteen checks meet the definition of a negotiable instrument
[UCC 3-104]. Each check is payable to a bearer for a fixed amount, on demand, and does not state any
other undertaking by the person promising payment, aside from the payment of money. In addition, each
check appears to have been signed by Mr. Hauser, through the use of a facsimile stamp, permitted by the
UCC to take the place of a manual signature. [Section 3-401(b) of the UCC] provides that a “signature may
be made manually or by means of a device or machine…with present intention to authenticate a writing.”
It is uncontroverted by Hauser Co. that the facsimile signature stamp on the checks is identical to Hauser
Co.’s authorized stamp.
Hauser Co., however, contends that the checks are not negotiable instruments because Mr. Hauser did not
sign the checks, did not authorize their signing, and its payroll service, ADP, did not produce the checks.
Lack of authorization, however, is a separate issue from whether the checks are negotiable instruments.
Consequently, given that the checks are negotiable instruments, the next issue is whether the checks are
unenforceable by a holder in due course, because the signature on the checks was forged or unauthorized.
[Sections 3-203 and 3-302 of the UCC] discuss the rights of a holder in due course and the rights of a
transferee of a holder in due course. Section 3-302 establishes that a person is a holder in due course if:

Saylor URL: http://www.saylor.org/books

Saylor.org
868

(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence
of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its
authenticity; and
(2) the holder took the instrument for value, in good faith, without notice that the instrument is
overdue or has been dishonored or that there is an uncured default with respect to payment of
another instrument issued as part of the same series, without notice that the instrument contains
an unauthorized signature or has been altered, without notice of any claim to the instrument
described in 3-306, and without notice that any party has a defense or claim in recoupment
described in subsection a. of 3-305.
Section 3-203 deals with transfer of instruments and provides:
a. An instrument is transferred when it is delivered by a person other than its issuer for the
purpose of giving to the person receiving delivery the right to enforce the instrument.
b. Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee
any right of the transferor to enforce the instrument, including any right as a holder in due
course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or
indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the
instrument.…
Under subsection (b) a holder in due course that transfers an instrument transfers those rights as a holder
in due course to the purchaser. The policy is to assure the holder in due course a free market for the
instrument.
The record indicates that plaintiff has complied with the requirements of both sections 3-302 and 3-203.
Each of the check cashing companies from whom plaintiff purchased the dishonored checks were holders
in due course. In support of his summary judgment motion, plaintiff submitted an affidavit from each
company; each company swore that it cashed the checks for value, in good faith, without notice of any
claims or defenses by any party, without knowledge that any of the signatures on the checks were
unauthorized or fraudulent, and with the expectation that the checks would be paid upon their
presentment to the bank upon which the checks were drawn. Hauser Co. does not dispute any of the facts
sworn to by the check cashing companies.

Saylor URL: http://www.saylor.org/books

Saylor.org
869

The checks were then transferred to plaintiff in accordance with section 3-303, vesting plaintiff with
holder in due course status. Each company swore that it assigned the checks to plaintiff in exchange for
consideration received from plaintiff. Plaintiff thus acquired the check cashing companies’ holder in due
course status when the checks were assigned to plaintiff. Moreover, pursuant to section 3-403(a)’s
requirement that the transfer must have been made for the purpose of giving the transferee the right to
enforce the instrument, the assignment agreements expressly provided plaintiff with that right, stating
that “all payments [assignor] may receive from any of the referenced Debtors…shall be the exclusive
property of [assignee].” Again, Hauser Co. does not dispute any facts relating to the assignment of the
checks to plaintiff.
Hauser Co. contends, instead, that the checks are per se invalid because they were fraudulent and
unauthorized. Presumably, this argument is predicated on section 3-302. This section states a person is
not a holder in due course if the instrument bears “apparent evidence of forgery or alteration” or is
otherwise “so irregular or incomplete as to call into question its authenticity.”
In order to preclude liability from a holder in due course under section 3-302, it must be apparent on the
face of the instrument that it is fraudulent. The trial court specifically found that Hauser Co. had provided
no such evidence, stating that Hauser Co. had failed to show that there was anything about the
appearance of the checks to place the check cashing company on notice that any check was not valid.
Specifically, with respect to Hauser Co.’s facsimile signature on the checks, the court stated that the
signature was identical to Hauser Co.’s authorized facsimile signature. Moreover, each of the check
cashing companies certified that they had no knowledge that the signatures on the checks were fraudulent
or that there were any claims or defenses to enforcement of the checks. Hence, the trial court’s conclusion
that there was no apparent evidence of invalidity was not an abuse of discretion and was based on a
reasonable reading of the record.
To be sure, section 3-308(a) does shift the burden of establishing the validity of the signature to the
plaintiff, but only if the defendant specifically denies the signature’s validity in the pleadings. The section
states:
In an action with respect to an instrument, the authenticity of, and authority to make, each
signature on the instrument is admitted unless specifically denied in the pleadings. If the validity
of a signature is denied in the pleadings, the burden of establishing validity is on the person
Saylor URL: http://www.saylor.org/books

Saylor.org
870

claiming validity, but the signature is presumed to be authentic and authorized unless the action
is to enforce the liability of the purported signer and the signer is dead or incompetent at the time
of trial of the issue of validity of the signature.
Examination of the pleadings reveals that Hauser Co. did not specifically deny the factual assertions in
plaintiff’s complaint.
Hence, the trial court’s conclusion that there was no apparent evidence of invalidity was not an abuse of
discretion and was based on a reasonable reading of the record.
In conclusion, we hold that Judge Hoens properly granted summary judgment. There was no issue of
material fact as to: (1) the status of the checks as negotiable instruments; (2) the status of the check
cashing companies as holders in due course; (3) the status of plaintiff as a holder in due course; and (4)
the lack of apparent evidence on the face of the checks that they were forged, altered or otherwise
irregular. Moreover, Hauser Co.’s failure to submit some factual evidence indicating that the facsimile
signature was forged or otherwise unauthorized left unchallenged the UCC’s rebuttable presumption that
a signature on an instrument is valid. Consequently, the trial court properly held, as a matter of law, that
plaintiff was a holder in due course and entitled to enforce the checks. Affirmed.

CASE QUESTIONS

1.

Why did the plaintiff, Mr. Triffin, obtain possession of the dishonored checks? Regarding the plaintiff,
consider this: http://caselaw.findlaw.com/nj-supreme-court/1332248.html.

2.

Section 4-401 of the UCC says nobody is liable on an instrument unless the person signed it, and Section
4-403(a) provides that “an unauthorized signature is ineffective” (except as the signature of the
unauthorized person), so how could Hauser Co. be liable at all? And why did the court never discuss
plaintiff’s contention that the defendant “was negligent in failing to safeguard both its payroll checks and
its authorized drawer’s facsimile stamp”?

3.

Why didn’t the Hauser Co. specifically deny the authenticity of the signatures?

4.

Obviously, the plaintiff must have known that there was something wrong with the checks when he
bought them from the check-cashing companies: they had been dishonored and were marked “Stolen, do
not present again.” Did he present them again?

5.

While the UCC does not require that the transferee of an instrument acted in good faith in order to collect
on the instrument as an HDC (though he can’t have participated in any scam), it disallows a person from

Saylor URL: http://www.saylor.org/books

Saylor.org
871

being an HDC if he takes an instrument with notice of dishonor. Surely the plaintiff had notice of that.
What does the UCC require that transformed Mr. Triffin—via the shelter rule—into a person with the
rights of an HDC?
6.

If the plaintiff had not purchased the checks from the check-cashing companies, who would have taken
the loss here?

7.

What recourse does the defendant, Hauser Co., have now?
8.

Authors’ comment: How this scam unfolded is suggested in the following segment of an online
guide to reducing financial transaction fraud.
Recommendations: It is clear from this case that if a thief can get check stock that looks
genuine, your company can be held liable for losses that may occur from those counterfeit
checks. Most companies buy check stock from vendors that sell the identical check stock
entirely blank to other companies, totally uncontrolled, thus aiding the forgers. Many
companies opt for these checks because they are less expensive than controlled, high
security checks (excluding legal fees and holder in due course judgments). Forgers buy the
check stock, and using a $99 scanner and Adobe Illustrator, create counterfeit checks that
cannot be distinguished from the account holder’s original checks. This is how legal
exposure to a holder in due course claim can be and is created. Companies should use
checks uniquely designed and manufactured for them, or buy from vendors such as
SAFEChecks (http://www.safechecks.com) that customize every company’s check and never
[1]

sells check stock entirely blank without it first being customized for the end user.
[1] Frank Abagnale and Greg Litster, Holder in Due Course and Check Fraud, TransactionDirectory.com.

24.4 Summary and Exercises
Summary

A holder is a holder in due course (HDC) if he takes the instrument without reason to question its
authenticity on account of obvious facial irregularities, for value, in good faith, and without notice that it
is overdue or has been dishonored, or that it contains a forgery or alteration, or that that any person has

Saylor URL: http://www.saylor.org/books

Saylor.org
872

any defense against it or claim to it. The HDC takes the paper free of most defenses; an ordinary holder
takes the paper as an assignee, acquiring only the rights of the assignor.
Value is not the same as consideration; hence, a promise will not satisfy this criterion until it has been
performed. The HDC must have given something of value other than a promise to give.
Good faith means (1) honesty in fact in the conduct or transaction concerned and (2) the observance of
reasonable commercial standards of fair dealing. Honesty in fact is a subjective test, but the observance of
reasonable commercial standards is objective.
Notice is not limited to receipt of an explicit statement of defenses; a holder may be given notice through
inferences that should be drawn from the character of the instrument. Thus an incomplete instrument,
one that bears marks of forgery, or one that indicates it is overdue may give notice on its face. Certain
facts do not necessarily give notice of defense or claim: that the instrument is antedated or postdated, that
the instrument was negotiated in return for an executory promise, that any party has signed for
accommodation, that an incomplete instrument has been completed, that any person negotiating the
instrument is or was a fiduciary, or that there has been default in payment of interest or principal.
A person who could not have become an HDC directly (e.g., because he had notice of a defense or claim)
may become so if he takes as transferee from an HDC as long as he was not a party to any fraud or
illegality affecting the instrument or had not previously been a holder with notice of a defense or claim.
This is the shelter rule.
Holders in due course are not immune from all defenses. A real, as opposed to a personal, defense may be
asserted against the HDC. Personal defenses include fraud in the inducement, failure of consideration,
nonperformance of a condition precedent, and the like. Real defenses consist of infancy, acts that would
make a contract void (such as duress), fraud in the execution, forgery, and discharge in bankruptcy. A
1976 trade regulation rule of the Federal Trade Commission abolishes the holder-in-due-course rule for
consumer transactions.

1.

EXERCISES

Mike signed and delivered a note for $9,000 to Paul Payee in exchange for Paul’s tractor. Paul transferred
the note to Hilda, who promised to pay $7,500 for it. After Hilda had paid Paul $5,000 of the promised
$7,500, Hilda learned that Mike had a defense: the tractor was defective. How much, if anything, can
Hilda collect from Mike on the note, and why?

Saylor URL: http://www.saylor.org/books

Saylor.org
873

2.

In Exercise 1, if Hilda had paid Paul $7,500 and then learned of Mike’s defense, how much—if any of the
amount—could she collect from Mike?

3.

Tex fraudulently sold a boat, to which he did not have title, to Sheryl for $30,000 and received, as a
deposit from her, a check in the amount of $5,000. He deposited the check in his account at First Bank
and immediately withdrew $3,000 of the proceeds. When Sheryl discovered that Tex had no title, she
called her bank (the drawee) and stopped payment on the check. Tex, in the meantime, disappeared. First
Bank now wishes to collect the $3,000 from Sheryl, but she claims it is not an HDC because it did not give
value for the check in that the payment to Tex was conditional: the bank retained the right to collect from
Tex if it could not collect on the check. Is Sheryl correct? Explain.

4.

Corporation draws a check payable to First Bank. The check is given to an officer of Corporation (known to
Bank), who is instructed to deliver it to Bank in payment of a debt owed by Corporation to Bank. Instead,
the officer, intending to defraud Corporation, delivers the check to Bank in payment of his personal debt.
Bank has received funds of Corporation that have been used for the personal benefit of the officer.
Corporation asserts a claim to the proceeds of the check against Bank. Is Bank an HDC of the check?

5.

Contractor contracted with Betty Baker to install a new furnace in Baker’s business. Baker wrote a check
for $8,000 (the price quoted by Contractor) payable to Furnace Co., which Contractor delivered to
Furnace Co. in payment of his own debt to it. Furnace Co. knew nothing of what went on between
Contractor and Baker. When Contractor did not complete the job, Baker stopped payment on the check.
Furnace Co. sued Baker, who defended by claiming failure of consideration. Is this a good defense against
Furnace Co.?
6.

Benson purchased a double-paned, gas-filled picture window for his house from Wonder Window,
making a $200 deposit and signing an installment contract, which is here set out in its entirety:
October 3, 2012
I promise to pay to Wonder Window or order the sum of $1,000 in five equal installments of
$200.
[Signed] Benson

Saylor URL: http://www.saylor.org/books

Saylor.org
874

Wonder Window negotiated the installment contract to Devon, who took the instrument for
value, in good faith, without notice of any claim or defense of any party, and without question of
the instrument’s authenticity. After Benson made three payments, the window fogged up inside
and was unacceptable. Benson wants his money back from Wonder Window, and he wants to
discontinue further payments. Can he do that? Explain.
7.

The Turmans executed a deed of trust note (a note and mortgage) dated November 12, 2012, for
$100,000 payable to Ward’s Home Improvement, Inc. The note was consideration for a contract: Ward
was to construct a home on the Turmans’ property. The same day, Ward executed a separate written
assignment of the note to Robert L. Pomerantz, which specifically used the word “assigns.” Ward did not
endorse the note to Pomerantz or otherwise write on it. Ward did not complete the house; to do so
would require the expenditure of an additional $42,000. Pomerantz maintained he is a holder in due
course of the $100,000 note and demanded payment from the Turmans. Does he get paid? Explain.

[1]

SELF-TEST QUESTIONS

1.

Which defeats a person from being an HDC?
a.

She takes the paper in return for a promise by the maker or drawer to perform a service

in the future.
b.

She subjectively takes it in good faith, but most people would recognize the deal as suspect.

c.

The instrument contains a very clever, almost undetectable forged signature.

d.

The instrument was postdated.

e.

All these are grounds to defeat the HDC status.
Personal defenses are

a.

good against all holders
b.

good against holders but not HDCs

c.

good against HDCs but not holders

d.

not good against any holder, HDC or otherwise

e.

sometimes good against HDCs, depending on the facts
Fraud in the inducement is a ________________ defense.

a.

real

Saylor URL: http://www.saylor.org/books

Saylor.org
875

b.

personal
A person would not be an HDC if she

a.

was notified that payment on the instrument had been refused
b.

knew that one of the prior indorsers had been discharged

c.

understood that the note was collateral for a loan

d.

purchased the note at a discount
Rock Industries agreed to sell Contractor gravel to repair an airport drain field. Contractor was
uncertain how many loads of gravel would be needed, so he drew a check made out to “Rock
Industries” as the payee but left the amount blank, to be filled in on the job site when the last load
of gravel was delivered. Five truckloads, each carrying ten tons of gravel, were required, with
gravel priced at $20 per ton. Thus Contractor figured he’d pay for fifty tons, or $1,000, but Rock
Industries had apparently filled in the amount as $1,400 and negotiated it to Fairchild Truck
Repair. Fairchild took it in good faith for an antecedent debt. Contractor will

a.

be liable to Fairchild, but only for $1,000
b.

be liable to Fairchild for $1,400

c.

not be liable to Fairchild because the check was materially altered

d.

not be liable to Fairchild because it did not give “value” for it to Rock Industries

1.

a

2.

b

3.

b

4.

a

5.

b

SELF-TEST ANSWERS

[1] Turman v. Ward’s Home Imp., Inc., 1995 WL 1055769, Va. Cir. Ct. (1995).

Chapter 25

Liability and Discharge
LEARNING OBJECTIVES
Saylor URL: http://www.saylor.org/books

Saylor.org
876

After reading this chapter, you should understand the following:
1.

The liability of an agent who signs commercial paper

2.

What contract liability is imposed when a person signs commercial paper

3.

What warranty liability is imposed upon a transferor

4.

What happens if there is payment or acceptance by mistake

5.

How parties are discharged from liability on commercial paper

In Chapter 22 "Nature and Form of Commercial Paper", Chapter 23 "Negotiation of Commercial
Paper", and Chapter 24 "Holder in Due Course and Defenses", we focused on the methods and
consequences of negotiating commercial paper when all the proper steps are followed. For example,
a maker gives a negotiable note to a payee, who properly negotiates the paper to a third-party holder
in due course. As a result, this third party is entitled to collect from the maker, unless the latter has a
real defense.
In this chapter, we begin by examining a question especially important to management: personal
liability for signing company notes and checks. Then we look at the two general types of liability—
contract and warranty—introduced in Chapter 23 "Negotiation of Commercial Paper". We conclude
the chapter by reviewing the ways in which parties are discharged from liability.

25.1 Liability Imposed by Signature: Agents, Authorized and Unauthorized
LEARNING OBJECTIVES

1.

Recognize what a signature is under Article 3 of the Uniform Commercial Code.

2.

Understand how a person’s signature on an instrument affects liability if the person is an agent, or a
purported agent, for another.

The liability of an agent who signs commercial paper is one of the most frequently litigated issues in
this area of law. For example, Igor is an agent (treasurer) of Frank N. Stein, Inc. Igor signs a note
showing that the corporation has borrowed $50,000 from First Bank. The company later becomes
bankrupt. The question: Is Igor personally liable on the note? The unhappy treasurer might be sued
by the bank—the immediate party with whom he dealt—or by a third party to whom the note was
transferred (see Figure 25.1 "Signature by Representative").
Figure 25.1 Signature by Representative
Saylor URL: http://www.saylor.org/books

Saylor.org
877

There are two possibilities regarding an agent who signs commercial paper: the agent was authorized
to do so, or the agent was not authorized to do so. First, though, what is a signature?

A “Signature” under the Uniform Commercial Code
Section 3-401 of the Uniform Commercial Code (UCC) provides fairly straightforwardly that “a signature
can be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including
any trade or assumed name, or by any word, mark, or symbol executed or adopted by a person with the
present intention to authenticate a writing.”

Liability of an Agent Who Has Authority to Sign
Agents often sign instruments on behalf of their principals, and—of course—because a corporation’s
existence is a legal fiction (you can’t go up and shake hands with General Motors), corporations can only
act through their agents.

Saylor URL: http://www.saylor.org/books

Saylor.org
878

The General Rule
Section 3-402(a) of the UCC provides that a person acting (or purporting to act) as an agent who signs an
instrument binds the principal to the same extent that the principal would be bound if the signature were
on a simple contract. The drafters of the UCC here punt to the common law of agency: if, under agency
law, the principal would be bound by the act of the agent, the signature is the authorized signature of the
principal. And the general rule in agency law is that the agent is not liable if he signs his own name and
makes clear he is doing so as an agent. In our example, Igor should sign as follows: “Frank N. Stein, Inc.,
by Igor, Agent.” Now it is clear under agency law that the corporation is liable and Igor is not.

[1]

Good job,

Igor.

Incorrect Signatures
The problems arise where the agent, although authorized, signs in an incorrect way. There are three
possibilities: (1) the agent signs only his own name—“Igor”; (2) the agent signs both names but without
indication of any agency—“Frank N. Stein, Inc., / Igor” (the signature is ambiguous—are both parties to be
liable, or is Igor merely an agent?); (3) the agent signs as agent but doesn’t identify the principal—“Igor,
Agent.”
The UCC provides that in each case, the agent is liable to a holder in due course (HDC) who took the
instrument without notice that the agent wasn’t intended to be liable on the instrument. As to any other
person (holder or transferee), the agent is liable unless she proves that the original parties to the
instrument did not intend her to be liable on it. Section 3-402(c) says that, as to a check, if an agent signs
his name without indicating agency status but the check has the principal’s identification on it (that would
be in the upper left corner), the authorized agent is not liable.

Liability of an “Agent” Who Has No Authority to Sign
A person who has no authority to sign an instrument cannot really be an “agent” because by definition an
agent is a person or entity authorized to act on behalf of and under the control of another in dealing with
third parties. Nevertheless, unauthorized persons not infrequently purport to act as agents: either they are
mistaken or they are crooks. Are their signatures binding on the “principal”?

Saylor URL: http://www.saylor.org/books

Saylor.org
879

The General Rule
An unauthorized signature is not binding; it is—as the UCC puts it—“ineffective except as the signature of
the unauthorized signer.”

[2]

So if Crook signs a Frank N. Stein, Inc., check with the name “Igor,” the only

person liable on the check is Crook.

The Exceptions
There are two exceptions. Section 4-403(a) of the UCC provides that an unauthorized signature may be
ratified by the principal, and Section 3-406 says that if negligence contributed to an instrument’s
alteration or forgery, the negligent person cannot assert lack of authority against an HDC or a person who
in good faith pays or takes the instrument for value or for collection. This is the situation where Principal
leaves the rubber signature stamp lying about and Crook makes mischief with it, making out a check to
Payee using the stamp. But if Payee herself failed to exercise reasonable care in taking a suspicious
instrument, both Principal and Payee could be liable, based on comparative negligence principles.

[3]

KEY TAKEAWAY

Under the UCC, a “signature” is any writing or mark used by a person to indicate that a writing is
authentic. Agents often sign on behalf of principals, and when the authorized agent makes clear that she is
so signing—by naming the principal and signing her name as “agent”—the principal is liable, not the agent.
But when the agent signs incorrectly, the UCC says, in general, that the agent is personally liable to an HDC
who takes the paper without notice that the agent is not intended to be liable. Unauthorized signatures
(forgeries) are ineffective as to the principal: they are effective as the forger’s signature, unless the
principal or the person paying on the instrument has been negligent in contributing to, or in failing to
notice, the forgery, in which case comparative negligence principles are applied.

EXERCISES

1.

Able signs his name on a note with an entirely illegible squiggle. Is that a valid signature?

2.

Under what circumstances is an agent clearly not personally liable on an instrument?

3.

Under what circumstances is a forgery effective as to the person whose name is forged?
4.

[1] Uniform Commercial Code, Section 4-402(b)(1).

5.

[2] Uniform Commercial Code, Section 3-403.

6.

[3] Uniform Commercial Code, Section 3-406(b).

Saylor URL: http://www.saylor.org/books

Saylor.org
880

25.2 Contract Liability of Parties

LEARNING OBJECTIVE

1.

Understand that a person who signs commercial paper incurs contract liability.

2.

Recognize the two types of such liability: primary and secondary.

3.

Know the conditions that must be met before secondary liability attaches.

Two types of liability can attach to those who deal in commercial paper: contract liability and
warranty liability. Contract liability is based on a party’s signature on the paper. For contract liability
purposes, signing parties are divided into two categories: primary parties and secondary parties.
We discuss here the liability of various parties. You may recall the discussion in Chapter 22 "Nature
and Form of Commercial Paper" about accommodation parties. An accommodation party signs a
negotiable instrument in order to lend his name to another party to the instrument. The Uniform
Commercial Code (UCC) provides that such a person “may sign the instrument as maker, drawer,
acceptor, or indorser” and that in whatever capacity the person signs, he will be liable in that
capacity. [1]

Liability of Primary Parties
Two parties are primarily liable: the maker of a note and the acceptor of a draft. They are required to pay
by the terms of the instrument itself, and their liability is unconditional.

Maker
By signing a promissory note, the maker promises to pay the instrument—that’s the maker’s contract and,
of course, the whole point to a note. The obligation is owed to a person entitled to enforce the note or to
an indorser that paid the note.

[2]

Acceptor
Recall that acceptance is the drawee’s signed engagement to honor a draft as presented. The drawee’s
signature on the draft is necessary and sufficient to accept, and if that happens, the drawee as acceptor is
primarily liable. The acceptance must be written on the draft by some means—any means is good. The
signature is usually accompanied by some wording, such as “accepted,” “good,” “I accept.” When a
bank certifies a check, that is the drawee bank’s acceptance, and the bank as acceptor becomes liable to
Saylor URL: http://www.saylor.org/books

Saylor.org
881

the holder; the drawer and all indorsers prior to the bank’s acceptance are discharged. So the holder—
whether a payee or an indorsee—can look only to the bank, not to the drawer, for payment.

[3]

drawee varies the terms when accepting the draft, it is liable according to the terms as varied.

If the
[4]

Liability of Secondary Parties
Unlike primary liability, secondary liability is conditional, arising only if the primarily liable party fails to
pay. The parties for whom these conditions are significant are the drawers and the indorsers. By virtue of
UCC Sections 3-414 and 3-415, drawers and indorsers engage to pay the amount of an unaccepted draft to
any subsequent holder or indorser who takes it up, again, if (this is the conditional part) the (1) the
instrument is dishonored and, in some cases, (2) notice of dishonor is given to the drawer or indorser.

Drawer’s Liability
If Carlos writes (more properly “draws”) a check to his landlord for $700, Carlos does not expect the
landlord to turn around and approach him for the money: Carlos’s bank—the drawee—is supposed to pay
from Carlos’s account. But if the bank dishonors the check—most commonly because of insufficient funds
to pay it—then Carlos is liable to pay according to the instrument’s terms when he wrote the check or, if it
was incomplete when he wrote it, according to its terms when completed (subject to some
limitations).

[5]

Under the pre-1997 UCC, Carlos’s liability was conditioned not only upon dishonor but

also upon notice of dishonor; however, under the revised UCC, notice is not required for the drawer to be
liable unless the draft has been accepted and the acceptor is not a bank. Most commonly, if a check
bounces, the person who wrote it is liable to make it good.
The drawer of a noncheck draft may disclaim her contractual liability on the instrument by drawing
“without recourse.”

[6]

Indorser’s Liability
Under UCC Section 3-415, an indorser promises to pay on the instrument according to its terms if it is
dishonored or, if it was incomplete when indorsed, according to its terms when completed. The liability
here is conditioned upon the indorser’s receipt of notice of dishonor (with some exceptions, noted in
Section 25.2 "Contract Liability of Parties" on contract liability of parties. Indorsers may disclaim
contractual liability by indorsing “without recourse.”

Saylor URL: http://www.saylor.org/books

[7]

Saylor.org
882

Conditions Required for Liability
We have alluded to the point that secondary parties do not become liable unless the proper conditions are
met—there are conditions precedent to liability (i.e., things have to happen before liability “ripens”).

Conditions for Liability in General
The conditions are slightly different for two classes of instruments. For an unaccepted draft, the drawer’s
liability is conditioned on (1) presentment and (2) dishonor. For an accepted draft on a nonbank, or for an
indorser, the conditions are (1) presentment, (2) dishonor, and (3) notice of dishonor.

Presentment
Presentment occurs when a person entitled to enforce the instrument (creditor) demands payment from
the maker, drawee, or acceptor, or when a person entitled to enforce the instrument (again, the creditor)
demands acceptance of a draft from the drawee.

[8]

The common-law tort that makes a person who wrongfully takes another’s property liable for that taking
is conversion—it’s the civil equivalent of theft. The UCC provides that “the law applicable to conversion of
personal property applies to instruments.”

[9]

Conversion is relevant here because if an instrument is

presented for payment or acceptance and the person to whom it is presented refuses to pay, accept, or
return it, the instrument is converted. An instrument is also converted if a person pays an instrument on a
forged indorsement: a bank that pays a check on a forged indorsement has converted the instrument and
is liable to the person whose indorsement was forged. There are various permutations on the theme of
conversion; here is one example from the Official Comment:
A check is payable to the order of A. A indorses it to B and puts it into an envelope addressed to B.
The envelope is never delivered to B. Rather, Thief steals the envelope, forges B’s indorsement to
the check and obtains payment. Because the check was never delivered to B, the indorsee, B has
no cause of action for conversion, but A does have such an action. A is the owner of the check. B
never obtained rights in the check. If A intended to negotiate the check to B in payment of an
obligation, that obligation was not affected by the conduct of Thief. B can enforce that obligation.
Thief stole A’s property not B’s.

[10]

Saylor URL: http://www.saylor.org/books

Saylor.org
883

Dishonor
Dishonor generally means failure by the obligor to pay on the instrument when presentment for payment
is made (but return of an instrument because it has not been properly indorsed does not constitute
dishonor). The UCC at Section 3-502 has (laborious) rules governing what constitutes dishonor and when
dishonor occurs for a note, an unaccepted draft, and an unaccepted documentary draft. (A documentary
draft is a draft to be presented for acceptance or payment if specified documents, certificates, statements,
or the like are to be received by the drawee or other payor before acceptance or payment of the draft.)

Notice of Dishonor
Again, when acceptance or payment is refused after presentment, the instrument is said to be dishonored.
The holder has a right of recourse against the drawers and indorsers, but he is usually supposed to give
notice of the dishonor. Section 3-503(a) of the UCC requires the holder to give notice to a party before the
party can be charged with liability, unless such notice is excused, but the UCC exempts notice in a number
of circumstances (Section 3-504, discussed in Section 25.2 "Contract Liability of Parties" on contract
liability). The UCC makes giving notice pretty easy: it permits any party who may be compelled to pay the
instrument to notify any party who may be liable on it (but each person who is to be charged with liability
must actually be notified); notice of dishonor may “be given by any commercially reasonable means
including an oral, written, or electronic communication”; and no specific form of notice is required—it is
“sufficient if it reasonably identifies the instrument and indicates that the instrument has been
dishonored or has not been paid or accepted.”

[11]

Section 3-503(c) sets out time limits when notice of

dishonor must be given for collecting banks and for other persons. An oral notice is unwise because it
might be difficult to prove. Usually, notice of dishonor is given when the instrument is returned with a
stamp (“NSF”—the dreaded “nonsufficient funds”), a ticket, or a memo.
Suppose—you’ll want to graph this out—Ann signs a note payable to Betty, who indorses it to Carl, who in
turn indorses it to Darlene. Darlene indorses it to Earl, who presents it to Ann for payment. Ann refuses.
Ann is the only primary party, so if Earl is to be paid he must give notice of dishonor to one or more of the
secondary parties, in this case, the indorsers. He knows that Darlene is rich, so he notifies only Darlene.
He may collect from Darlene but not from the others. If Darlene wishes to be reimbursed, she may notify
Betty (the payee) and Carl (a prior indorser). If she fails to notify either of them, she will have no recourse.
If she notifies both, she may recover from either. Carl in turn may collect from Betty, because Betty
Saylor URL: http://www.saylor.org/books

Saylor.org
884

already will have been notified. If Darlene notifies only Carl, then she may collect only from him, but he
must notify Betty or he cannot be reimbursed. Suppose Earl notified only Betty. Then Carl and Darlene
are discharged. Why? Earl cannot proceed against them because he did not notify them. Betty cannot
proceed against them because they indorsed subsequent to her and therefore were not contractually
obligated to her. However, if, mistakenly believing that she could collect from either Carl or Darlene, Betty
gave each notice within the time allowed to Earl, then he would be entitled to collect from one of them if
Betty failed to pay, because they would have received notice. It is not necessary to receive notice from one
to whom you are liable; Section 3-503(b) says that notice may be given by any person, so that notice
operates for the benefit of all others who have rights against the obligor.
There are some deadlines for giving notice: on an instrument taken for collection, a bank must give notice
before midnight on the next banking day following the day on which it receives notice of dishonor; a
nonbank must give notice within thirty days after the day it received notice; and in all other situations, the
deadline is thirty days after the day dishonor occurred.

[12]

Waived or Excused Conditions
Presentment and notice of dishonor have been discussed as conditions precedent for imposing liability
upon secondarily liable parties (again, drawers and indorsers). But the UCC provides circumstances in
which such conditions may be waived or excused.

Presentment Waived or Excused
Under UCC Section 3-504(a), presentment is excused if (1) the creditor cannot with reasonable diligence
present the instrument; (2) the maker or acceptor has repudiated the obligation to pay, is dead, or is in
insolvency proceedings; (3) no presentment is necessary by the instrument’s terms; (4) the drawer or
indorsers waived presentment; (5) the drawer instructed the drawee not to pay or accept; or (6) the
drawee was not obligated to the drawer to pay the draft.

Notice of Dishonor Excused
Notice of dishonor is not required if (1) the instrument’s terms do not require it or (2) the debtor waived
the notice of dishonor. Moreover, a waiver of presentment is also a waiver of notice of dishonor. Delay in
giving the notice is excused, too, if it is caused by circumstances beyond the control of the person giving
notice and she exercised reasonable diligence when the cause of delay stopped.
Saylor URL: http://www.saylor.org/books

[13]

Saylor.org
885

In fact, in real life, presentment and notice of dishonor don’t happen very often, at least as to notes. Going
back to presentment for a minute: the UCC provides that the “party to whom presentment is made [the
debtor] may require exhibition of the instrument,…reasonable identification of the person demanding
payment,…[and] a signed receipt [from the creditor (among other things)]” (Section 3-501). This all
makes sense: for example, certainly the prudent contractor paying on a note for his bulldozer wants to
make sure the creditor actually still has the note (hasn’t negotiated it to a third party) and is the correct
person to pay, and getting a signed receipt when you pay for something is always a good idea.
“Presentment” here is listed as a condition of liability, but in fact, most of the time there is no
presentment at all:
[I]t’s a fantasy. Every month millions of homeowners make payments on the notes that they
signed when they borrowed money to buy their houses. Millions of college graduates similarly
make payments on their student loan notes. And millions of drivers and boaters pay down the
notes that they signed when they borrowed money to purchase automobiles or vessels. [Probably]
none of these borrowers sees the notes that they are paying. There is no “exhibition” of the
instruments as section 3-501 [puts it]. There is no showing of identification. In some cases…there
is no signing of a receipt for payment. Instead, each month, the borrowers simply mail a check to
an address that they have been given.

[14]

The Official Comment to UCC Section 5-502 says about the same thing:
In the great majority of cases presentment and notice of dishonor are waived with respect to
notes. In most cases a formal demand for payment to the maker of the note is not contemplated.
Rather, the maker is expected to send payment to the holder of the note on the date or dates on
which payment is due. If payment is not made when due, the holder usually makes a demand for
payment, but in the normal case in which presentment is waived, demand is irrelevant and the
holder can proceed against indorsers when payment is not received.

KEY TAKEAWAY

People who sign commercial paper become liable on the instrument by contract: they contract to honor
the instrument. There are two types of liability: primary and secondary. The primarily liable parties are
makers of notes and drawees of drafts (your bank is the drawee for your check), and their liability is
unconditional. The secondary parties are drawers and indorsers. Their liability is conditional: it arises if the
Saylor URL: http://www.saylor.org/books

Saylor.org
886

instrument has been presented for payment or collection by the primarily liable party, the instrument has
been dishonored, and notice of dishonor is provided to the secondarily liable parties. The presentment
and notice of dishonor are often unnecessary to enforce contractual liability.

EXERCISES

1.

What parties have primary liability on a negotiable instrument?

2.

What parties have secondary liability on a negotiable instrument?

3.

Secondary liability is conditional. What are the conditions precedent to liability?

4.

What conditions may be waived or excused, and how?
5.

[1] Uniform Commercial Code, Section 3-419.

6.

[2] Uniform Commercial Code, Section 3-412.

7.

[3] Uniform Commercial Code, Section 3-414(b).

8.

[4] Uniform Commercial Code, Section 3-413(a)(iii).

9.

[5] Uniform Commercial Code, Section 3-414.

10. [6] Uniform Commercial Code, Section 3-414(d).
11. [7] Uniform Commercial Code, Section 3-415(b).
12. [8] Uniform Commercial Code, Section 3-501.
13. [9] Uniform Commercial Code, Section 3-420.
14. [10] Uniform Commercial Code, Section 3-420, Official Comment 1.
15. [11] Uniform Commercial Code, Section 3-503(b).
16. [12] Uniform Commercial Code, Section 3-503(c).
17. [13] Uniform Commercial Code, Section 3-504.
18. [14] Gregory E. Maggs, “A Complaint about Payment Law Under the U.C.C.: What You See Is Often Not
What You Get,” Ohio State Law Journal 68, no. 201, no. 207 (2007),http://ssrn.com/abstract=1029647.

25.3 Warranty Liability of Parties

LEARNING OBJECTIVES

1.

Understand that independent of contract liability, parties to negotiable instruments incur warranty
liability.

2.

Know what warranties a person makes when she transfers an instrument.

Saylor URL: http://www.saylor.org/books

Saylor.org
887

3.

Know what warranties a person makes when he presents an instrument for payment or acceptance.

4.

Understand what happens if a bank pays or accepts a check by mistake.

Overview of Warranty Liability
We discussed the contract liability of primary and secondary parties, which applies to those who sign the
instrument. Liability arises a second way, too—by warranty. A negotiable instrument is a type of property
that is sold and bought, just the way an automobile is, or a toaster. If you buy a car, you generally expect
that it will, more or less, work the way cars are supposed to work—that’s the implied warranty of
merchantability. Similarly, when an instrument is transferred from A to B for consideration, the
transferee (B) expects that the instrument will work the way such instruments are supposed to work. If A
transfers to B a promissory note made by Maker, B figures that when the time is right, she can go to
Maker and get paid on the note. So A makes some implied warranties to B—transfer warranties. And
when B presents the instrument to Maker for payment, Maker assumes that B as the indorsee from A is
entitled to payment, that the signatures are genuine, and the like. So B makes some implied warranties to
Maker—presentment warranties. Usually, claims of breach of warranty arise in cases involving forged,
altered, or stolen instruments, and they serve to allocate the loss to the person in the best position to have
avoided the loss, putting it on the person (or bank) who dealt with the wrongdoer. We take up both
transfer and presentment warranties.

Transfer Warranties
Transfer warranties are important because—as we’ve seen—contract liability is limited to those who have
actually signed the instrument. Of course, secondary liability will provide a holder with sufficient grounds
for recovery against a previous indorser who did not qualify his indorsement. But sometimes there is no
indorsement, and sometimes the indorsement is qualified. Sometimes, also, the holder fails to make
timely presentment or notice of dishonor, thereby discharging a previous indorsee. In such cases, the
transferee-holder can still sue a prior party on one or more of the five implied warranties.
A person who receives consideration for transferring an instrument makes the five warranties listed in
UCC Section 3-416. The warranty may be sued on by the immediate transferee or, if the transfer was by

Saylor URL: http://www.saylor.org/books

Saylor.org
888

indorsement, by any subsequent holder who takes the instrument in good faith. The warranties thus run
with the instrument. They are as follows:
1.

The transferor is entitled to enforce the instrument. The transferor warrants that he is—or would
have been if he weren’t transferring it—entitled to enforce the instrument. As UCC Section 3-416,
Comment 2, puts it, this “is in effect a warranty that there are no unauthorized or missing
indorsements that prevent the transferor from making the transferee a person entitled to enforce the
instrument.” Suppose Maker makes a note payable to Payee; Thief steals the note, forges Payee’s
indorsement, and sells the note. Buyer is not a holder because he is not “a person in possession of an
instrument drawn, issued, or indorsed to him, or to his order, or to bearer, or in blank,” so he is not
entitled to enforce it. “‘Person entitled to enforce’ means (i) the holder, (ii) a non-holder in possession
of the instrument who has the rights of a holder [because of the shelter rule]” (UCC, Section 3-301).
Buyer sells the note to Another Party, who can hold Buyer liable for breach of the warranty: he was
not entitled to enforce it.

2. All signatures on the instrument are authentic and authorized. This warranty would be breached,
too, in the example just presented.
3. The instrument has not been altered.
4. The instrument is not subject to a defense or claim in recoupment of any party that can be asserted
against the warrantor. “Recoupment” means to hold back or deduct part of what is due to another.
The Official Comment to UCC Section 3-416 observes, “[T]he transferee does not undertake to buy an
instrument that is not enforceable in whole or in part, unless there is a contrary agreement. Even if
the transferee takes as a holder in due course who takes free of the defense or claim in recoupment,
the warranty gives the transferee the option of proceeding against the transferor rather than litigating
with the obligor on the instrument the issue of the holder-in-due-course status of the transferee.”
5.

The warrantor has no knowledge of any insolvency proceeding commenced with respect to the
maker or acceptor or, in the case of an unaccepted draft, the drawer. The UCC Official Comment
here provides the following: “The transferor does not warrant against difficulties of collection,
impairment of the credit of the obligor or even insolvency [only knowledge of insolvency]. The
transferee is expected to determine such questions before taking the obligation. If insolvency
proceedings…have been instituted against the party who is expected to pay and the transferor knows

Saylor URL: http://www.saylor.org/books

Saylor.org
889

it, the concealment of that fact amounts to a fraud upon the transferee, and the warranty against
knowledge of such proceedings is provided accordingly.”

[1]

Presentment Warranties
A payor paying or accepting an instrument in effect takes the paper from the party who presents it to the
payor, and that party has his hand out. In doing so, the presenter makes certain implied promises to the
payor, who is about to fork over cash (or an acceptance). The UCC distinguishes between warranties made
by one who presents an unaccepted draft for payment and warranties made by one who presents other
instruments for payment. The warranties made by the presenter are as follows.

[2]

Warranties Made by One Who Presents an Unaccepted Draft
1.

The presenter is entitled to enforce the draft or to obtain payment or acceptance. This is “in effect a
warranty that there are no unauthorized or missing indorsements.”

[3]

Suppose Thief steals a check

drawn by Drawer to Payee and forges Payee’s signature, then presents it to the bank. If the bank pays
it, the bank cannot charge Drawer’s account because it has not followed Drawer’s order in paying to
the wrong person (except in the case of an imposter or fictitious payee). It can, though, go back to
Thief (fat chance it can find her) on the claim that she breached the warranty of no unauthorized
indorsement.
2. There has been no alteration of the instrument. If Thief takes a check and changes the amount from
$100 to $1,000 and the bank pays it, the bank can recover from Thief $900, the difference between
the amount paid by the bank and the amount Drawer (customer) authorized the bank to pay.

[4]

If the

drawee accepts the draft, the same rules apply.
3. The presenter has no knowledge that the signature of the drawer is unauthorized. If the presenter
doesn’t know Drawer’s signature is forged and the drawee pays out on a forged signature, the drawee
bears the loss. (The bank would be liable for paying out over the forged drawer’s signature: that’s why
it has the customer’s signature on file.)
These rules apply—again—to warranties made by the presenter to a drawee paying out on an unaccepted
draft. The most common situation would be where a person has a check made out to her and she gets it
cashed at the drawer’s bank.

Saylor URL: http://www.saylor.org/books

Saylor.org
890

Warranties Made by One Who Presents Something Other Than an Unaccepted Draft
In all other cases, there is only one warranty made by the presenter: that he or she is a person entitled to
enforce the instrument or obtain payment on it.
This applies to the presentment of accepted drafts, to the presentment of dishonored drafts made to the
drawer or an indorser, and to the presentment of notes. For example, Maker makes a note payable to
Payee; Payee indorses the note to Indorsee, Indorsee indorses and negotiates the note to Subsequent
Party. Subsequent Party presents the note to Maker for payment. The Subsequent Party warrants to
Maker that she is entitled to obtain payment. If she is paid and is not entitled to payment, Maker can sue
her for breach of that warranty. If the reason she isn’t entitled to payment is because Payee’s signature
was forged by Thief, then Maker can go after Thief: the UCC says that “the person obtaining payment
[Subsequent Party] and a prior transferor [Thief] warrant to the person making payment in good faith
[Maker] that the warrantor [Subsequent Party] is entitled to enforce the instrument.”

[5]

Or, again, Drawer

makes the check out to Payee; Payee attempts to cash or deposit the check, but it is dishonored. Payee
presents the check to Drawer to make it good: Payee warrants he is entitled to payment on it.
Warranties cannot be disclaimed in the case of checks (because, as UCC Section 3-417, Comment 7, puts
it, “it is not appropriate to allow disclaimer of warranties appearing on checks that normally will not be
examined by the payor bank”—they’re machine read). But a disclaimer of warranties is permitted as to
other instruments, just as disclaimers of warranty are usually OK under general contract law. The reason
presentment warranties 2 and 3 don’t apply to makers and drawers (they apply to drawees) is because
makers and drawers are going to know their own signatures and the terms of the instruments; indorsers
already warranted the wholesomeness of their transfer (transfer warranties), and acceptors should
examine the instruments when they accept them.

Payment by Mistake
Sometimes a drawee pays a draft (most familiarly, again, a bank pays a check) or accepts a draft by
mistake. The UCC says that if the mistake was in thinking that there was no stop-payment order on it
(when there was), or that the drawer’s signature was authorized (when it was not), or that there were
sufficient funds in the drawer’s account to pay it (when there were not), “the drawee may recover the
[6]

amount paid…or in the case of acceptance, may revoke the acceptance.” Except—and it’s a big
Saylor URL: http://www.saylor.org/books

Saylor.org
891

exception—such a recovery of funds does not apply “against a person who took the instrument in good
faith and for value.”

[7]

The drawee in that case would have to go after the forger, the unauthorized signer,

or, in the case of insufficient funds, the drawer. Example: Able draws a check to Baker. Baker deposits the
check in her bank account, and Able’s bank mistakenly pays it even though Able doesn’t have enough
money in his account to cover it. Able’s bank cannot get the money back from Baker: it has to go after
Able. To rephrase, in most cases, the remedy of restitution will not be available to a bank that pays or
accepts a check because the person receiving payment of the check will have given value for it in good
faith.

KEY TAKEAWAY

A transferor of a negotiable instrument warrants to the transferee five things: (1) entitled to enforce, (2)
authentic and authorized signatures, (3) no alteration, (4) no defenses, and (5) no knowledge of
insolvency. If the transfer is by delivery, the warranties run only to the immediate transferee; if by
indorsement, to any subsequent good-faith holder. Presenters who obtain payment of an instrument and
all prior transferors make three presenter’s warranties: (1) entitled to enforce, (2) no alteration, (3)
genuineness of drawer’s signature. These warranties run to any good-faith payor or acceptor. If a person
pays or accepts a draft by mistake, he or she can recover the funds paid out unless the payee took the
instrument for value and in good faith.

1.

EXERCISES

What does it mean to say that the transferor of a negotiable instrument warrants things to the
transferee, and what happens if the warranties are breached? What purpose do the warranties serve?

2.

What is a presenter, and to whom does such a person make warranties?

3.

Under what circumstances would suing for breach of warranties be useful compared to suing on the
contract obligation represented by the instrument?

4.

Why are the rules governing mistaken payment not very often useful to a bank?
5.

[1] Uniform Commercial Code, Section 3-416, Official Comment 4.

6.

[2] Uniform Commercial Code, Section 3-417.

7.

[3] Uniform Commercial Code, Section 3-417, Comment 2.

8.

[4] Uniform Commercial Code, Sections 3-417(2) and (b).

9.

[5] Uniform Commercial Code, Section 3-417(d).

Saylor URL: http://www.saylor.org/books

Saylor.org
892

10. [6] Uniform Commercial Code, Section 3-418.
11. [7] Uniform Commercial Code, Section 3-418(c).

25.4 Discharge
1.

LEARNING OBJECTIVE

Understand how the obligations represented by commercial paper may be discharged.

Overview
Negotiable instruments eventually die. The obligations they represent are discharged (terminated) in two
general ways: (1) according to the rules stated in Section 3-601 of the Uniform Commercial Code (UCC) or
(2) by an act or agreement that would discharge an obligation to pay money under a simple contract (e.g.,
declaring bankruptcy).

Discharge under the Uniform Commercial Code
The UCC provides a number of ways by which an obligor on an instrument is discharged from liability,
but notwithstanding these several ways, under Section 3-601, no discharge of any party provided by the
rules presented in this section operates against a subsequent holder in due course unless she has notice
when she takes the instrument.

Discharge in General
Discharge by Payment
A person primarily liable discharges her liability on an instrument to the extent of payment by paying or
otherwise satisfying the holder, and the discharge is good even if the payor knows that another has claim
to the instrument. However, discharge does not operate if the payment is made in bad faith to one who
unlawfully obtained the instrument (and UCC Section 3-602(b) lists two other exceptions).

Discharge by Tender
A person who tenders full payment to a holder on or after the date due discharges any subsequent liability
to pay interest, costs, and attorneys’ fees (but not liability for the face amount of the instrument). If the
holder refuses to accept the tender, any party who would have had a right of recourse against the party
making the tender is discharged. Mario makes a note payable to Carol, who indorses it to Ed. On the date
Saylor URL: http://www.saylor.org/books

Saylor.org
893

the payment is due, Mario (the maker) tenders payment to Ed, who refuses to accept the payment; he
would rather collect from Carol. Carol is discharged: had she been forced to pay as indorser in the event of
Mario’s refusal, she could have looked to him for recourse. Since Mario did tender, Ed can no longer look
to Carol for payment.

[1]

Discharge by Cancellation and Renunciation
The holder may discharge any party, even without consideration, by marking the face of the instrument or
the indorsement in an unequivocal way, as, for example, by intentionally canceling the instrument or the
signature by destruction or mutilation or by striking out the party’s signature. The holder may also
renounce his rights by delivering a signed writing to that effect or by surrendering the instrument itself.

[2]

Discharge by Material and Fraudulent Alteration
Under UCC Section 3-407, if a holder materially and fraudulently alters an instrument, any party whose
contract is affected by the change is discharged. A payor bank or drawee paying a fraudulently altered
instrument or a person taking it for value, in good faith, and without notice of the alteration, may enforce
rights with respect to the instrument according to its original terms or, if the incomplete instrument was
altered by unauthorized completion, according to its terms as completed.
•

Example 1: Marcus makes a note for $100 payable to Pauline. Pauline fraudulently raises the amount
to $1,000 without Marcus’s negligence and negotiates it to Ned, who qualifies as a holder in due
course (HDC). Marcus owes Ned $100.

•

Example 2: Charlene writes a check payable to Lumber Yard and gives it to Contractor to buy material
for a deck replacement. Contractor fills it in for $1,200: $1,000 for the decking and $200 for his own
unauthorized purposes. Lumber Yard, if innocent of any wrongdoing, could enforce the check for
$1,200, and Charlene must go after Contractor for the $200.

Discharge by Certification
As we have noted, where a drawee certifies a draft for a holder, the drawer and all prior indorsers are
discharged.

Discharge by Acceptance Varying a Draft
If the holder assents to an acceptance varying the terms of a draft, the obligation of the drawer and any
indorsers who do not expressly assent to the acceptance is discharged.

Saylor URL: http://www.saylor.org/books

[3]

Saylor.org
894

Discharge of Indorsers and Accommodation Parties
The liability of indorsers and accommodation parties is discharged under the following three
circumstances.

[4]

Extension of Due Date
If the holder agrees to an extension of the due date of the obligation of the obligor, the extension
discharges an indorser or accommodation party having a right of recourse against the obligor to the extent
the indorser or accommodation party proves that the extension caused her loss with respect to the right of
recourse.

Material Modification of Obligation
If the holder agrees to a material modification of the obligor’s obligation, other than an extension of the
due date, the modification discharges the obligation of an indorser or accommodation party having a right
of recourse against the obligor to the extent the modification causes her loss with respect to the right of
recourse.

Impairment of Collateral
If the obligor’s duty to pay is secured by an interest in collateral and the holder impairs the value of the
interest in collateral, the obligation of an indorser or accommodation party having a right of recourse
against the obligor is discharged to the extent of the impairment.
The following explanatory paragraph from UCC Section 3-605, Official Comment 1, may be helpful:
Bank lends $10,000 to Borrower who signs a note under which she (in suretyship law, the
“Principal Debtor”) agrees to pay Bank on a date stated. But Bank insists that an accommodation
party also become liable to pay the note (by signing it as a co-maker or by indorsing the note). In
suretyship law, the accommodation party is a “Surety.” Then Bank agrees to a modification of the
rights and obligations between it and Principal Debtor, such as agreeing that she may pay the
note at some date after the due date, or that she may discharge her $10,000 obligation to pay the
note by paying Bank $3,000, or the Bank releases collateral she gave it to secure the note. Surety
is discharged if changes like this are made by Bank (the creditor) without Surety’s consent to the
extent Surety suffers loss as a result. Section 3-605 is concerned with this kind of problem with
Principal Debtor and Surety. But it has a wider scope: it also applies to indorsers who are not
accommodation parties. Unless an indorser signs without recourse, the indorser’s liability under
Saylor URL: http://www.saylor.org/books

Saylor.org
895

section 3-415(a) is that of a surety. If Bank in our hypothetical case indorsed the note and
transferred it to Second Bank, Bank has rights given to an indorser under section 3-605 if it is
Second Bank that modifies rights and obligations of Borrower.

Discharge by Reacquisition
Suppose a prior party reacquires the instrument. He may—but does not automatically—cancel any
indorsement unnecessary to his title and may also reissue or further negotiate the instrument. Any
intervening party is thereby discharged from liability to the reacquiring party or to any subsequent holder
not in due course. If an intervening party’s indorsement is cancelled, she is not liable even to an HDC.

[5]

Discharge by Unexcused Delay in Presentment or Notice of Dishonor
If notice of dishonor is not excused under UCC Section 3-504, failure to give it discharges drawers and
indorsers.

KEY TAKEAWAY

The potential liabilities arising from commercial paper are discharged in several ways. Anything that would
discharge a debt under common contract law will do so. More specifically as to commercial paper, of
course, payment discharges the obligation. Other methods include tender of payment, cancellation or
renunciation, material and fraudulent alteration, certification, acceptance varying a draft, reacquisition,
and—in some cases—unexcused delay in giving notice of presentment or dishonor. Indorsers and
accommodation parties’ liability may be discharged by the same means that a surety’s liability is
discharged, to the extent that alterations in the agreement between the creditor and the holder would be
defenses to a surety because right of recourse is impaired to the surety.

EXERCISES

1.

What is the most common way that obligations represented by commercial paper are discharged?

2.

Parents loan Daughter $6,000 to attend college, and she gives them a promissory note in return. At her
graduation party, Parents ceremoniously tear up the note. Is Daughter’s obligation terminated?

3.

Juan signs Roberta’s note to Creditor as an accommodation party, agreeing to serve in that capacity for
two years. At the end of that term, Roberta has not paid Creditor, who—without Juan’s knowledge—gives
Roberta an extra six months to pay. She fails to do so. Does Creditor still have recourse against Juan?
4.

[1] Uniform Commercial Code, Section 3-603(b).

5.

[2] Uniform Commercial Code, Section 3-604.

Saylor URL: http://www.saylor.org/books

Saylor.org
896

6.

[3] Uniform Commercial Code, Section 3-410.

7.

[4] Uniform Commercial Code, Section 3-605.

8.

[5] Uniform Commercial Code, Section 3-207.

25.5 Cases
Breach of Presentment Warranties and Conduct Precluding Complaint about
Such Breach
Bank of Nichols Hills v. Bank of Oklahoma
196 P.3d 984 (Okla. Civ. App. 2008)
Gabbard, J.
Plaintiff, Bank of Nichols Hills (BNH), appeals a trial court judgment for Defendant, Bank of Oklahoma
(BOK), regarding payment of a forged check. The primary issue on appeal is whether BOK presented
sufficient proof to support the trial court’s finding that the [UCC] § 3-406 preclusion defense applied. We
find that it did, and affirm.

Facts
Michael and Stacy Russell owned a mobile home in Harrah, Oklahoma. The home was insured by
Oklahoma Farm Bureau Mutual Insurance Company (Farm Bureau). The insurance policy provided that
in case of loss, Farm Bureau “will pay you unless another payee is named on the Declarations page,” that
“Loss shall be payable to any mortgagee named in the Declarations,” and that one of Farm Bureau’s duties
was to “protect the mortgagee’s interests in the insured building.” The Declarations page of the policy
listed Conseco Finance as the mortgagee. Conseco had a mortgage security interest in the home.
In August 2002, a fire completely destroyed the mobile home. The Russells submitted an insurance claim
to Farm Bureau. Farm Bureau then negotiated a $69,000 settlement with the Russells, issued them a
check in this amount payable to them and Conseco jointly, and mailed the check to the Russells. Neither
the Russells nor Farm Bureau notified Conseco of the loss, the settlement, or the mailing of the check.
The check was drawn on Farm Bureau’s account at BNH. The Russells deposited the check into their
account at BOK. The check contains an endorsement by both Russells, and a rubber stamp endorsement
for Conseco followed by a signature of a Donna Marlatt and a phone number. It is undisputed that

Saylor URL: http://www.saylor.org/books

Saylor.org
897

Conseco’s endorsement was forged. Upon receipt, BOK presented the check to BNH. BNH paid the
$69,000 check and notified Farm Bureau that the check had been paid from its account.
About a year later, Conseco learned about the fire and the insurance payoff. Conseco notified Farm
Bureau that it was owed a mortgage balance of more than $50,000. Farm Bureau paid off the balance and
notified BNH of the forgery. BNH reimbursed Farm Bureau the amount paid to Conseco. BNH then sued
BOK.
Both banks relied on the Uniform Commercial Code. BNH asserted that under § 4-208, BOK had
warranted that all the indorsements on the check were genuine. BOK asserted an affirmative defense
under § 3-406, alleging that Farm Bureau’s own negligence contributed to the forgery. After a non-jury
trial, the court granted judgment to BOK, finding as follows:
•

Conseco’s endorsement was a forgery, accomplished by the Russells;

•

Farm Bureau was negligent in the manner and method it used to process the claim and pay the
settlement without providing any notice or opportunity for involvement in the process to Conseco;

•

Farm Bureau’s negligence substantially contributed to the Russells’ conduct in forging Conseco’s
endorsement; and

•

BOK proved its affirmative defense under § 3-406 by the greater weight of the evidence.

From this judgment, BNH appeals.

Analysis
It cannot be disputed that BOK breached its presentment warranty to BNH under § 4-208.

[1]

Thus the

primary issue raised is whether BOK established a preclusion defense under 3-406 [that BNH is
precluded from complaining about BOK’s breach of presentment warranty because of its own
negligence].

[2]

BNH asserts that the evidence fails to establish this defense because the mailing of its

check to and receipt by the insured “is at most an event of opportunity and has nothing to do with the
actual forgery.”
Section 3-406 requires less stringent proof than the “direct and proximate cause” test for general
negligence.

[3]

Conduct is a contributing cause of an alteration or forgery if it is a substantial factor in

bringing it about, or makes it “easier for the wrongdoer to commit his wrong.” The UCC Comment to § 3406 notes that the term has the meaning as used by the Pennsylvania court in Thompson [Citation].

Saylor URL: http://www.saylor.org/books

Saylor.org
898

In Thompson, an independent logger named Albers obtained blank weighing slips, filled them out to show
fictitious deliveries of logs for local timber owners, delivered the slips to the company, accepted checks
made payable to the timber owners, forged the owners’ signatures, and cashed the checks at the bank.
When the company discovered the scheme, it sued the bank and the bank raised § 3-406 as a defense. The
court specifically found that the company’s negligence did not have to be the direct and proximate cause
of the bank’s acceptance of the forged checks. Instead, the defense applied because the company left blank
logging slips readily accessible to haulers, the company had given Albers whole pads of blank slips, the
slips were not consecutively numbered, haulers were allowed to deliver both the original and duplicate
slips to the company’s office, and the company regularly entrusted the completed checks to the haulers for
delivery to the payees without the payees’ consent. The court noted:
While none of these practices, in isolation, might be sufficient to charge the plaintiff [the
company] with negligence within the meaning of § 3-406, the company’s course of conduct,
viewed in its entirety, is surely sufficient to support the trial judge’s determination that it
substantially contributed to the making of the unauthorized signatures.…[T]hat conduct was ‘no
different than had the plaintiff simply given Albers a series of checks signed in blank for his
unlimited, unrestrictive use.’
The UCC Comment to § 3-406 gives three examples of conduct illustrating the defense. One example
involves an employer who leaves a rubber stamp and blank checks accessible to an employee who later
commits forgery; another example involves a company that issues a ten dollar check but leaves a blank
space after the figure which allows the payee to turn the amount into ten thousand dollars; and the third
example involves an insurance company that mails a check to one policyholder whose name is the same as
another policyholder who was entitled to the check. In each case, the company’s negligence substantially
contributed to the alterations or forgeries by making it easier for the wrongdoer to commit the
malfeasance.
In the present case, we find no negligence in Farm Bureau’s delivery of the check to the Russells. There is
nothing in the insurance policy that prohibits the insurer from making the loss-payment check jointly
payable to the Russells and Conseco. Furthermore, under § 3-420, if a check is payable to more than one
payee, delivery to one of the payees is deemed to be delivery to all payees. The authority cited by BOK, in
which a check was delivered to one joint payee who then forged the signature of the other, involve cases
Saylor URL: http://www.saylor.org/books

Saylor.org
899

where the drawer knew or should have known that the wrongdoer was not entitled to be a payee in the
first place. See [Citations].
We also find no negligence in Farm Bureau’s violation of its policy provisions requiring the protection of
the mortgage holder. Generally, violation of contract provisions and laxity in the conduct of the business
affairs of the drawer do not per se establish negligence under this section. See [Citations].
However, evidence was presented that the contract provision merely reflected an accepted and customary
commercial standard in the insurance industry. Failure to conform to the reasonable commercial
standards of one’s business has been recognized by a number of courts as evidence of negligence. See, e.g.,
[Citations].
Here, evidence was presented that Farm Bureau did not act in a commercially reasonable manner or in
accordance with reasonable commercial standards of its business when it issued the loss check to the
insured without notice to the mortgagee. BOK’s expert testified that it is standard practice in the industry
to notify the lender of a loss this size, in order to avoid exactly the result that occurred here. Mortgagees
often have a greater financial stake in an insurance policy than do the mortgagors. That was clearly true in
this case. While there was opinion testimony to the contrary, the trial court was entitled to conclude that
Farm Bureau did not act in a commercially reasonably manner and that this failure was negligence which
substantially contributed to the forgery, as contemplated by § 3-406.
We find the trial court’s judgment supported by the law and competent evidence. Accordingly, the trial
court’s decision is affirmed. Affirmed.

CASE QUESTIONS

1.

How did BOK breach its presentment warranty to BNH?

2.

What part of the UCC did BOK point to as why it should not be liable for that breach?

3.

In what way was Farm Bureau Mutual Insurance Co. negligent in this case, and what was the
consequence?

Presentment, Acceptance, Dishonor, and Warranties
Messing v. Bank of America
821 A.2d 22 (Md. 2003)

Saylor URL: http://www.saylor.org/books

Saylor.org
900

At some point in time prior to 3 August 2000, Petitioner, as a holder, came into possession of a check in
the amount of Nine Hundred Seventy-Six Dollars ($976.00) (the check) from Toyson J. Burruss, the
drawer, doing business as Prestige Auto Detail Center. Instead of depositing the check into his account at
his own bank, Petitioner elected to present the check for payment at a branch of Mr. Burruss’ bank, Bank
of America, the drawee.

[4]

On 3 August 2000, Petitioner approached a teller at Bank of America…in

Baltimore City and asked to cash the check. The teller, by use of a computer, confirmed the availability of
funds on deposit, and placed the check into the computer’s printer slot. The computer stamped certain
data on the back of the check, including the time, date, amount of the check, account number, and teller
number. The computer also effected a hold on the amount of $976.00 in the customer’s account. The
teller gave the check back to the Petitioner, who endorsed it. The teller then asked for Petitioner’s
identification. Petitioner presented his driver’s license and a major credit card. The teller took the
indorsed check from Petitioner and manually inscribed the driver’s license information and certain credit
card information on the back of the check.
At some point during the transaction, the teller counted out $976.00 in cash from her drawer in
anticipation of completing the transaction. She asked if the Petitioner was a customer of Bank of America.
The Petitioner stated that he was not. The teller returned the check to Petitioner and requested, consistent
with bank policy when cashing checks for non-customers, that Petitioner place his thumbprint on the
check. [The thumbprint identification program was designed by various banking and federal agencies to
reduce check fraud.] Petitioner refused and the teller informed him that she would be unable to complete
the transaction without his thumbprint.
…Petitioner presented the check to the branch manager and demanded that the check be cashed
notwithstanding Petitioner’s refusal to place his thumbprint on the check. The branch manager examined
the check and returned it to the Petitioner, informing him that, because Petitioner was a non-customer,
Bank of America would not cash the check without Petitioner’s thumbprint on the instrument.…Petitioner
left the bank with the check in his possession.…
Rather than take the check to his own bank and deposit it there, or returning it to Burruss, the drawer, as
dishonored and demanding payment, Petitioner,…[sued] Bank of America (the Bank)…Petitioner claimed
that the Bank had violated the Maryland Uniform Commercial Code (UCC) and had violated his personal

Saylor URL: http://www.saylor.org/books

Saylor.org
901

privacy when the teller asked Petitioner to place an “inkless” thumbprint on the face of the check at
issue.…
…[T]he Circuit Court heard oral arguments…, entered summary judgment in favor of the Bank, dismissing
the Complaint with prejudice. [The special appeals court affirmed. The Court of Appeals—this court—
accepted the appeal.]
[Duty of Bank on Presentment and Acceptance]
Petitioner argues that he correctly made “presentment” of the check to the Bank pursuant to § 3-111 and §
3-501(a), and demands that, as the person named on the instrument and thus entitled to enforce the
check, the drawee Bank pay him.…In a continuation, Petitioner contends that the teller, by placing the
check in the slot of her computer, and the computer then printing certain information on the back of the
check, accepted the check as defined by § 3-409(a).…Thus, according to Petitioner, because the Bank’s
computer printed information on the back of the check, under § 3-401(b) the Bank “signed” the check,
said “signature” being sufficient to constitute acceptance under § 3-409(a).
Petitioner’s remaining arguments line up like so many dominos. According to Petitioner, having
established that under his reading of § 3-409(a) the Bank accepted the check, Petitioner advances that the
Bank is obliged to pay him, pursuant to § 3-413(a)…Petitioner extends his line of reasoning by arguing
that the actions of the Bank amounted to a conversion under § 3-420,…Petitioner argues that because the
Bank accepted the check, an act which, according to Petitioner, discharged the drawer, he no longer had
enforceable rights in the check and only had a right to the proceeds. Petitioner’s position is that the Bank
exercised unauthorized dominion and control over the proceeds of the check to the complete exclusion of
the Petitioner after the Bank accepted the check and refused to distribute the proceeds, counted out by the
teller, to him.
We turn to the Bank’s obligations, or lack thereof, with regard to the presentment of a check by someone
not its customer. Bank argues, correctly, that it had no duty to the Petitioner, a non-customer and a
stranger to the Bank, and that nothing in the Code allows Petitioner to force Bank of America to act as a
depository bank…
Absent a special relationship, a non-customer has no claim against a bank for refusing to honor a
presented check. [Citations] This is made clear by § 3-408, which states:

Saylor URL: http://www.saylor.org/books

Saylor.org
902

A check or other draft does not of itself operate as an assignment of funds in the hands of the
drawee available for its payment, and the drawee is not liable on the instrument until the drawee
accepts it.
Once a bank accepts a check, under § 3-409, it is obliged to pay on the check under § 3-413. Thus, the
relevant question in terms of any rights Petitioner had against the Bank [regarding presentment] turns
not on the reasonableness of the thumbprint identification, but rather upon whether the Bank accepted
the check when presented as defined by § 3-409. As will be seen infra [below] the question of the
thumbprint identification is relevant only to the issue of whether the Bank’s refusal to pay the instrument
constituted dishonor under § 3-502, a determination which has no impact in terms of any duty allegedly
owed by the Bank to the Petitioner.
The statute clearly states that acceptance becomes effective when the presenter is notified of that fact. The
facts demonstrate that at no time did the teller notify Petitioner that the Bank would pay on the check.
Rather, the facts show that:
[T]he check was given back to [Petitioner] by the teller so that he could put his thumbprint
signature on it, not to notify or give him rights on the purported acceptance. After appellant
declined to put his thumbprint signature on the check, he was informed by both the teller and the
branch manager that it was against bank policy to honor the check without a thumbprint
signature. Indignant, [Petitioner] walked out of the bank with the check.
As the intermediate appellate court correctly pointed out, the negotiation of the check is in the nature of a
contract, and there can be no agreement until notice of acceptance is received. As a result, there was never
acceptance as defined by § 3-409(a), and thus the Bank, pursuant to § 3-408 never was obligated to pay
the check under § 3-413(a). Thus, the answer to Petitioner’s second question [Did the lower court err in
finding the Bank did not accept the…check at issue, as “acceptance” is defined in UCC Section 3-409?] is
“no.”
“Conversion” under § 3-420.
Because it never accepted the check, Bank of America argues that the intermediate appellate court also
correctly concluded that the Bank did not convert the check or its proceeds under § 3-420. Again, we must
agree. The Court of Special Appeals stated:

Saylor URL: http://www.saylor.org/books

Saylor.org
903

“Conversion,” we have held, “requires not merely temporary interference with property rights,
but the exercise of unauthorized dominion and control to the complete exclusion of the rightful
possessor.” [Citation] At no time did [Respondent] exercise “unauthorized dominion and control
[over the check] to the complete exclusion of the rightful possessor,” [Petitioner].
[Petitioner] voluntarily gave the check to [Respondent’s] teller. When [Petitioner] indicated to the
teller that he was not an account holder, she gave the check back to him for a thumbprint
signature in accordance with bank policy. After being informed by both [Respondent’s] teller and
branch manager that it was [Respondent’s] policy not to cash a non-account holder’s check
without a thumbprint signature, [Petitioner] left the bank with the check in hand.
Because [Petitioner] gave the check to the teller, [Respondent’s] possession of that check was
anything but “unauthorized,” and having returned the check, within minutes of its receipt, to
[Petitioner] for his thumbprint signature, [Respondent] never exercised “dominion and control
[over it] to the complete exclusion of the rightful possessor,” [Petitioner]. In short, there was no
conversion.
D. “Reasonable Identification” under § 3-501(b)(2)(ii) and “Dishonor” under § 3-502
We now turn to the issue of whether the Bank’s refusal to accept the check as presented constituted
dishonor under § 3-501 and § 3-502 as Petitioner contends. Petitioner’s argument that Bank of America
dishonored the check under § 3-502(d) fails because that section applies to dishonor of an accepted draft.
We have determined, supra, [above] that Bank of America never accepted the draft. Nevertheless, the
question remains as to whether Bank of America dishonored the draft under § 3-502(b)…
(2) Upon demand of the person to whom presentment is made, the person making presentment
must (i) exhibit the instrument, (ii) give reasonable identification…
(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return
the instrument for lack of a necessary indorsement, or (ii) refuse payment or acceptance for
failure of the presentment to comply with the terms of the instrument, an agreement of the
parties, or other applicable law or rule.
The question is whether requiring a thumbprint constitutes a request for “reasonable identification”
under § 3-501(b)(2)(ii). If it is “reasonable,” then under § 3-501(b)(3)(ii) the refusal of the Bank to accept
the check from Petitioner did not constitute dishonor. If, however, requiring a thumbprint is not
Saylor URL: http://www.saylor.org/books

Saylor.org
904

“reasonable” under § 3-501(b)(2)(ii), then the refusal to accept the check may constitute dishonor under §
3-502(b)(2). The issue of dishonor is arguably relevant because Petitioner has no cause of action against
any party, including the drawer, until the check is dishonored.
Respondent Bank of America argues that its relationship with its customer is contractual, [Citations] and
that in this case, its contract with its customer, the drawer, authorizes the Bank’s use of the Thumbprint
Signature Program as a reasonable form of identification.
According to Respondent, this contractual agreement allowed it to refuse to accept the check, without
dishonoring it pursuant to § 3-501(b)(3)(ii), because the Bank’s refusal was based upon the presentment
failing to comply with “an agreement of the parties.” The intermediate appellate court agreed. We,
however, do not.
…Bank and its customer cannot through their contract define the meaning of the term “reasonable” and
impose it upon parties who are not in privity with that contract. Whether requiring a thumbprint
constitutes “reasonable identification” within the meaning of § 3-501(b)(2)(ii) is therefore a broader
policy consideration, and not, as argued in this case, simply a matter of contract. We reiterate that the
contract does not apply to Petitioner and, similarly, does not give him a cause of action against the Bank
for refusing to accept the check. This also means that the Bank cannot rely on the contract as a defense
against the Petitioner, on the facts presented here, to say that it did not dishonor the check.
Petitioner, as noted, argues that requiring a thumbprint violates his privacy, and further argues that a
thumbprint is not a reasonable form of identification because it does not prove contemporaneously the
identity of an over the counter presenter at the time presentment is made. According to Petitioner, the
purpose of requiring “reasonable identification” is to allow the drawee bank to determine that the
presenter is the proper person to be paid on the instrument. Because a thumbprint does not provide that
information at the time presentment and payment are made, Petitioner argues that a thumbprint cannot
be read to fall within the meaning of “reasonable identification” for the purposes of § 3-501(b)(2)(ii).
Bank of America argues that the requirement of a thumbprint has been upheld, in other non-criminal
circumstances, not to be an invasion of privacy, and is a reasonable and necessary industry response to
the growing problem of check fraud. The intermediate appellate court agreed, pointing out that the form
of identification was not defined by the statute, but that the Code itself recognized a thumbprint as a form

Saylor URL: http://www.saylor.org/books

Saylor.org
905

of signature, § 1-201(39), and observing that requiring thumbprint or fingerprint identification has been
found to be reasonable and not to violate privacy rights in a number of non-criminal contexts.…
We agree with [Petitioner] that a thumbprint cannot be used, in most instances, to confirm the identity of
a non-account checkholder at the time that the check is presented for cashing, as his or her thumbprint is
usually not on file with the drawee at that time. We disagree, however, with [Petitioner’s] conclusion that
a thumbprint signature is therefore not “reasonable identification” for purposes of § 3-501(b)(2).
Nowhere does the language of § 3-501(b)(2) suggest that “reasonable identification” is limited to
information [Bank] can authenticate at the time presentment is made. Rather, all that is required is that
the “person making presentment must…give reasonable identification.” § 3-501(b)(2). While providing a
thumbprint signature does not necessarily confirm identification of the checkholder at presentment—
unless of course the drawee bank has a duplicate thumbprint signature on file—it does assist in the
identification of the checkholder should the check later prove to be bad. It therefore serves as a powerful
deterrent to those who might otherwise attempt to pass a bad check. That one method provides
identification at the time of presentment and the other identification after the check may have been
honored, does not prevent the latter from being “reasonable identification” for purposes of § 3-501(b)(2)
[Citation].
[So held the lower courts.] We agree, and find this conclusion to be compelled, in fact, by our State’s
Commercial Law Article.
The reason has to do with warranties. The transfer of a check for consideration creates both transfer
warranties (§ 3-416(a) and (c)) and presentment warranties (§ 3-417(a) and (e)) which cannot be
disclaimed. The warranties include, for example, that the payee is entitled to enforce the instrument and
that there are no alterations on the check. The risk to banks is that these contractual warranties may be
breached, exposing the accepting bank to a loss because the bank paid over the counter on an item which
was not properly payable.…In such an event, the bank would then incur the expense to find the presenter,
to demand repayment, and legal expenses to pursue the presenter for breach of his warranties.
In short, when a bank cashes a check over the counter, it assumes the risk that it may suffer losses for
counterfeit documents, forged endorsements, or forged or altered checks. Nothing in the Commercial Law
Article forces a bank to assume such risks. See [Citations] To the extent that banks are willing to cash

Saylor URL: http://www.saylor.org/books

Saylor.org
906

checks over the counter, with reasonable identification, such willingness expands and facilitates the
commercial activities within the State.…
Because the reduction of risk promotes the expansion of commercial practices, we… conclude that a
bank’s requirement of a thumbprint placed upon a check presented over the counter by a non-customer is
reasonable. [Citations] As the intermediate appellate court well documented, the Thumbprint Program is
part of an industry wide response to the growing threat of check fraud. Prohibiting banks from taking
reasonable steps to protect themselves from losses could result in banks refusing to cash checks of noncustomers presented over the counter at all, a result which would be counter to the direction of § 1102(2)(b).
As a result of this conclusion, Bank of America in the present case did not dishonor the check when it
refused to accept it over the counter. Under § 3-501(b)(3)(ii), Bank of America “refused payment or
acceptance for failure of the presentment to comply with…other applicable law or rule.” The rule not
complied with by the Petitioner-presenter was § 3-502(b)(2)(ii), in that he refused to give what we have
determined to be reasonable identification. Therefore, there was no dishonor of the check by Bank of
America’s refusal to accept it. The answer to Petitioner’s third question is therefore “no,” [Did Bank
dishonor the check?]…
Judgment of the court of special appeals affirmed; costs to be paid by petitioner.
Eldridge, J., concurring in part and dissenting in part.
I cannot agree with the majority’s holding that, after the petitioner presented his driver’s license and a
major credit card, it was “reasonable” to require the petitioner’s thumbprint as identification.
Today, honest citizens attempting to cope in this world are constantly being required to show or give
drivers’ licenses, photo identification cards, social security numbers, the last four digits of social security
numbers, mothers’ “maiden names,” 16 digit account numbers, etc. Now, the majority takes the position
that it is “reasonable” for banks and other establishments to require, in addition, thumbprints and
fingerprints. Enough is enough. The most reasonable thing in this case was petitioner’s “irritation with the
Bank of America’s Thumbprint Signature Program.” Chief Judge Bell has authorized me to state that he
joins this concurring and dissenting opinion.

Saylor URL: http://www.saylor.org/books

Saylor.org
907

CASE QUESTIONS
1.

Petitioner claimed (a) he made a valid presentment, (b) Bank accepted the instrument, (c) Bank
dishonored the acceptance, and (d) Bank converted the money and owes it to him. What did the court say
about each assertion?

2.

There was no dispute that there was enough money in the drawer’s account to pay the check, so why
didn’t Petitioner just deposit it in his own account (then he wouldn’t have been required to give a
thumbprint)?

3.

What part of UCC Article 3 became relevant to the question of whether it was reasonable for Bank to
demand Petitioner’s thumbprint?

4.

How do the presentment and transfer warranties figure into the majority opinion?

5.

What did the dissenting judges find fault with in the majority’s opinion? What result would have obtained
if the minority side had prevailed?

Breach of Transfer Warranties and the Bank’s Obligation to Act in Good Faith
PNC Bank v. Robert L. Martin
2010 WL 3271725, U.S. Dist. Ct. (Ky. 2010)
Coffman, J.
This matter is before the court on plaintiff PNC Bank’s motion for summary judgment. The court will
grant the motion as to liability and damages, because the defendant, Robert L. Martin, fails to raise any
genuine issue of material fact, and the evidence establishes that Martin breached his transfer warranties
and account agreement with PNC.…

I. Background
Martin, an attorney, received an e-mail message on August 16, 2008, from a person who called himself
Roman Hidotashi. Hidotashi claimed that he was a representative of Chipang Lee Song Manufacturing
Company and needed to hire a lawyer to collect millions of dollars from past-due accounts of North
American customers. Martin agreed to represent the company.
On September 8, 2008, Martin received a check for $290,986.15 from a purported Chipang Lee Song
Manufacturing Company customer, even though Martin had yet to commence any collections work. The
check, which was drawn on First Century Bank USA, arrived in an envelope with a Canadian postmark
Saylor URL: http://www.saylor.org/books

Saylor.org
908

and no return address. The check was accompanied by an undated transmittal letter. Martin endorsed the
check and deposited it in his client trust account at PNC. Martin then e-mailed Hidotashi, reported that
he had deposited the check, and stated that he would await further instructions.
Hidotashi responded to Martin’s e-mail message on September 9, 2008. Hidotashi stated that he had an
“immediate need for funds” and instructed Martin to wire $130,600 to a bank account in Tokyo. Martin
went to PNC’s main office in Louisville the next morning and met with representative Craig Friedman.
According to Martin, Friedman advised that the check Martin deposited had cleared. Martin instructed
Friedman to wire $130,600 to the Tokyo account.
Martin returned to PNC later the same day. According to Martin, Friedman accessed Martin’s account
information and said, “I don’t understand this. The check was cleared yesterday. Let me go find out what
is going on.” Friedman returned with PNC vice president and branch manager Sherry Jennewein, who
informed Martin that the check was fraudulent. According to Martin, Jennewein told him that she wished
he had met with her instead of Friedman because she never would have authorized the wire transfer.
First Century Bank, on which the check was drawn, dishonored the check. PNC charged Martin’s account
for $290,986.15. PNC, however, could not recover the $130,600 the bank had wired to the Tokyo account.
Martin’s account, as a result, was left overdrawn by $124,313.01.
PNC commenced this action. PNC asserts one count for Martin’s alleged breach of the transfer warranties
provided in Kentucky’s version of the Uniform Commercial Code and one count for breach of Martin’s
account agreement. PNC moves for summary judgment on both counts.

II. Discussion
A. Breach of transfer warranties
PNC is entitled to summary judgment on its breach-of-transfer-warranties claim because the undisputed
facts establish Martin’s liability.
Transfer warranties trigger when a person transfers an instrument for consideration. UCC § 3-416(a)). A
transfer, for purposes of the statute, occurs when an instrument is delivered by a person other than its
issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument. § 3203(a). Martin transferred an instrument to PNC when he endorsed the check and deposited it in his
account, thereby granting PNC the right to enforce the check. [Citation] Consideration, for purposes of the
statute, need only be enough to support a simple contract. [Citation] Martin received consideration from
Saylor URL: http://www.saylor.org/books

Saylor.org
909

PNC because PNC made the funds provisionally available before confirming whether First Century Bank
would honor the check.
As a warrantor, Martin made a number of representations to PNC, including representations that he was
entitled to enforce the check and that all signatures on the check were authentic and authorized. [UCC] §
3-416(a). Martin breached his warranties twofold. First, he was not entitled to enforce the check because
the check was a counterfeit and, as a result, Martin had nothing to enforce. Second, the drawer’s signature
was not authentic because the check was a counterfeit.
Martin does not dispute these facts. Instead, Martin argues, summary judgment is inappropriate because
Friedman and Jennewein admitted that PNC made a mistake when Friedman said that he thought the
check cleared and Jennewein said that she never would have authorized the wire transfer. Friedman’s and
Jennewein’s statements are immaterial facts. The transfer warranties placed the risk of loss on Martin,
regardless of whether PNC, Martin, or both of them were at fault. [Citation] Martin, in any event, fails to
support Friedman’s and Jennewein’s statements with firsthand deposition testimony or affidavits, so the
statements do not qualify as competent evidence. [Citation]
Martin claims that the risk of loss falls on the bank. But the cases Martin cites in support of that
proposition suffer from two defects. First, all but one of the cases were decided before the Kentucky
General Assembly adopted the Uniform Commercial Code. Martin fails to argue, much less demonstrate,
that his cases are good law. Second, Martin’s cases are inapposite even if they are good law. [UCC] § 3416(a) addresses whether a transferor or transferee bears the risk of loss. Martin’s cases address who
bears the risk of loss as between other players: a drawee bank and a collecting agent [Citation]; a drawer
and a drawee bank [Citation]; and an execution creditor and drawee bank [Citation—all of these cases are
from 1910–1930]. The one modern case that Martin cites is also inapposite because the case involves a
drawer and a drawee bank. [Citation]
In sum, the court must grant summary judgment in PNC’s favor on the breach-of-transfer-warranties
claim because the parties do not contest any material facts, which establish Martin’s liability.

B. Breach of Contract
PNC is also entitled to summary judgment on its breach-of-contract claim because the undisputed facts
establish Martin’s liability.

Saylor URL: http://www.saylor.org/books

Saylor.org
910

To support its allegation that a contract existed, PNC filed copies of Martin’s account agreement and
Martin’s accompanying signature card. Under the agreement’s terms, Martin agreed to bind himself to the
agreement by signing the signature card. Martin does not dispute that the account agreement was a
binding contract, and he does not dispute the account agreement’s terms.
Martin’s account agreement authorized PNC to charge Martin’s account for the value of any item returned
to PNC unpaid or any item on which PNC did not receive payment. If PNC’s charge-back created an
overdraft, Martin was required to pay PNC the amount of the overdraft immediately.
The scam of which Martin was a victim falls squarely within the charge-back provision of the account
agreement. The check was returned to PNC unpaid. PNC charged Martin’s account, leaving it with an
overdraft. Martin was obliged to pay PNC immediately.
As with the breach-of-transfer-warranties claim, Martin cannot defend against the breach-of-contract
claim by arguing that PNC made a mistake. The account agreement authorized PNC to charge back
Martin’s account “even if the amount of the item has already been made available to you.” The account
agreement, as a result, placed the risk of loss on Martin. Any mistake on PNC’s part was immaterial
because PNC always had the right to charge back Martin’s account. [Citation]

C. Martin’s Counterclaims
Martin has asserted counterclaims for violations of various Uniform Commercial Code provisions;
negligence and failure to exercise ordinary care; negligent misrepresentation; breach of contract and
breach of the implied covenants of good faith and fair dealing; detrimental reliance; conversion; and
negligent retention and supervision. Martin argues that “[t]o the extent that either party should be
entitled to summary judgment in this case, it would be Martin with respect to his counterclaims against
PNC.” Martin, however, has not moved for summary judgment on his counterclaims, and the court does
not address them on PNC’s motion.

D. Damages
PNC’s recovery under both theories of liability is contingent on PNC’s demonstrating that it acted in good
faith. PNC may recover for breach of the transfer warranties only if it took the check in good faith. § 3416(b). Moreover, PNC must satisfy the implied covenant of good faith and fair dealing, which Kentucky
law incorporates in the account agreement. [Citation] Good faith, under both theories, means honesty in

Saylor URL: http://www.saylor.org/books

Saylor.org
911

fact and the observance of reasonable commercial standards of fair dealing. That means “contracts impose
on the parties thereto a duty to do everything necessary to carry them out.” [Citation]
The undisputed evidence establishes that PNC acted in good faith. PNC accepted deposit of Martin’s
check, attempted to present the check for payment at First Century Bank, and charged back Martin’s
account when the check was dishonored. Martin cannot claim that PNC lacked good faith and fair dealing
when PNC took actions permitted under the contract. [Citation] Although PNC might have had the ability
to investigate the authenticity of the check before crediting Martin’s account, PNC bore no such obligation
because Martin warranted that the check was authentic. [UCC] § 3-416(a). Friedman’s and Jennewein’s
statements do not impute a lack of good faith to PNC, even if Martin could support the statements with
competent evidence. The Uniform Commercial Code and the account agreement place the risk of loss on
Martin, even if PNC made a mistake.
Martin suggests that an insurance carrier might have already reimbursed PNC for the loss. Martin,
however, presents no evidence of reimbursement, which PNC, presumably, would have disclosed in
discovery.
PNC, therefore, may recover from Martin the overdraft value of $124,313.01, which is the loss PNC
suffered as a result of Martin’s breach of the transfer warranties and breach of contract. [UCC] § 3416(b)…

III. Conclusion
For the foregoing reasons, IT IS ORDERED that PNC’s motion for summary judgment is granted…to the
extent that…PNC is permitted to recover $124,313.01 from Martin.…

CASE QUESTIONS

1.

How did Martin come to have an overdraft of $124,313.01 in his account?

2.

Under what UCC provision did the court hold Martin liable for this amount?

3.

The contract liability the court discusses was not incurred by Martin on account of his signature on the
check (though he did indorse it); what was the contract liability?

4.

If the bank had not taken the check in good faith (honesty in fact and observing reasonable commercial
standards), what would the consequence have been, and why?

5.

Is a reader really constrained here to say that Mr. Martin got totally scammed, or was his behavior
reasonable under the circumstances?

Saylor URL: http://www.saylor.org/books

Saylor.org
912

6.

[1] Section 4-208 provides as follows: “(a) If an unaccepted draft is presented [in this case, by BOK] to the
drawee [BNH] for payment or acceptance and the drawee pays or accepts the draft,(i) the person
obtaining payment or acceptance, at the time of presentment, and(ii) a previous transferor of the draft, at
the time of transfer, warrant to the drawee that pays or accepts the draft in good faith, that:(1) The
warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the
draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce
the draft;(2) The draft has not been altered; and(3) The warrantor has no knowledge that the signature of
the purported drawer of the draft is unauthorized.(b) A drawee making payment may recover from a
warrantor damages for breach of warranty.…(c) If a drawee asserts a claim for breach of warranty under
subsection (a) of this section based on an unauthorized indorsement of the draft or an alteration of the
draft, the warrantor may defend by proving that…the drawer [here, Farm Bureau] is precluded under
Section 3-406 or 4-406 of this title from asserting against the drawee the unauthorized indorsement or
alteration.”

7.

[2] (a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an
instrument or to the making of a forged signature on an instrument is precluded from asserting the
alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or
for collection.

8.

[3] The parties do not address Section 3-406(b), which states that the person asserting preclusion may be
held partially liable under comparative negligence principles for failing to exercise ordinary care in paying
or taking the check. They also do not address any possible negligence by either bank in accepting the
forged check without confirming the legitimacy of Conseco’s indorsement.

9.

[4] Petitioner’s choice could be viewed as an attempt at risk shifting. Petitioner, an attorney, may have
known that he could have suffered a fee charged by his own bank if he deposited a check into his own
account and then the bank on which it was drawn returned it for insufficient funds, forged endorsement,
alteration, or the like. Petitioner’s action, viewed against that backdrop, would operate as a risk-shifting
strategy, electing to avoid the risk of a returned-check fee by presenting in person the check for
acceptance at the drawee bank.

Saylor URL: http://www.saylor.org/books

Saylor.org
913

5.6 Summary and Exercises
Summary

As a general rule, one who signs a note as maker or a draft as drawer is personally liable unless he or she
signs in a representative capacity and either the instrument or the signature shows that the signing has
been made in a representative capacity. Various rules govern the permutations of signatures when an
agent and a principal are involved.
The maker of a note and the acceptor of a draft have primary contract liability on the instruments.
Secondarily liable are drawers and indorsers. Conditions precedent to secondary liability are presentment,
dishonor, and notice of dishonor. Under the proper circumstances, any of these conditions may be waived
or excused.
Presentment is a demand for payment made on the maker, acceptor, or drawee, or a demand for
acceptance on the drawee. Presentment must be made (1) at the time specified in the instrument unless
no time is specified, in which case it must be at the time specified for payment, or (2) within a reasonable
time if a sight instrument.
Dishonor occurs when acceptance or payment is refused after presentment, at which time a holder has the
right of recourse against secondary parties if he has given proper notice of dishonor.
A seller-transferor of any commercial paper gives five implied warranties, which become valuable to a
holder seeking to collect in the event that there has been no indorsement or the indorsement has been
qualified. These warranties are (1) good title, (2) genuine signatures, (3) no material alteration, (4) no
defenses by other parties to the obligation to pay the transferor, and (5) no knowledge of insolvency of
maker, acceptor, or drawer.
A holder on presentment makes certain warranties also: (1) entitled to enforce the instrument, (2) no
knowledge that the maker’s or drawer’s signature is unauthorized, and (3) no material alteration.
Among the ways in which the parties may be discharged from their contract to honor the instrument are
the following: (1) payment or satisfaction, (2) tender of payment, (3) cancellation and renunciation, (4)
impairment of recourse or of collateral, (5) reacquisition, (6) fraudulent and material alteration, (7)
certification, (8) acceptance varying a draft, and (9) unexcused delay in presentment or notice of
dishonor.

Saylor URL: http://www.saylor.org/books

Saylor.org
914

EXERCISES
1.

Howard Corporation has the following instrument, which it purchased in good faith and for value
from Luft Manufacturing, Inc.
Figure 25.2

Judith Glen indorsed the instrument on the back in her capacity as president of Luft when it was
transferred to Howard on July 15, 2012.
a.

Is this a note or a draft?
b.

What liability do McHugh and Luft have to Howard? Explain.

An otherwise valid negotiable bearer note is signed with the forged signature of Darby. Archer,
who believed he knew Darby’s signature, bought the note in good faith from Harding, the forger.
Archer transferred the note without indorsement to Barker, in partial payment of a debt. Barker
then sold the note to Chase for 80 percent of its face amount and delivered it without

Saylor URL: http://www.saylor.org/books

Saylor.org
915

indorsement. When Chase presented the note for payment at maturity, Darby refused to honor it,
pleading forgery. Chase gave proper notice of dishonor to Barker and to Archer.
a.

Can Chase hold Barker liable? Explain.

b.

Can Chase hold Archer liable? Explain.

c.

Can Chase hold Harding liable? Explain.
Marks stole one of Bloom’s checks, already signed by Bloom and made payable to Duval, drawn on

United Trust Company. Marks forged Duval’s signature on the back of the check and cashed it at Check
Cashing Company, which in turn deposited it with its bank, Town National. Town National proceeded to
collect on the check from United. None of the parties was negligent. Who will bear the loss, assuming
Marks cannot be found?
Robb stole one of Markum’s blank checks, made it payable to himself, and forged Markum’s
signature on it. The check was drawn on the Unity Trust Company. Robb cashed the check at the Friendly
Check Cashing Company, which in turn deposited it with its bank, the Farmer’s National. Farmer’s
National proceeded to collect on the check from Unity. The theft and forgery were quickly discovered by
Markum, who promptly notified Unity. None of the parties mentioned was negligent. Who will bear the
loss, assuming the amount cannot be recovered from Robb? Explain.
Pat stole a check made out to the order of Marks, forged the name of Marks on the back, and made
the instrument payable to herself. She then negotiated the check to Harrison for cash by signing her own
name on the back of the instrument in Harrison’s presence. Harrison was unaware of any of the facts
surrounding the theft or forged indorsement and presented the check for payment. Central County Bank,
the drawee bank, paid it. Disregarding Pat, who will bear the loss? Explain.
American Music Industries, Inc., owed Disneyland Records over $340,000. As evidence of the debt, Irv
Schwartz, American’s president, issued ten promissory notes, signing them himself. There was no
indication they were obligations of the corporation, American Music Industries, Inc., or that Irv Schwartz
signed them in a representative capacity, but Mr. Schwartz asserted that Disneyland knew the notes were
corporate obligations, not his personally. American paid four of the notes and then defaulted, and
Disneyland sued him personally on the notes. He asserted he should be allowed to prove by parol
evidence that he was not supposed to be liable. Is he personally liable? Explain.

Saylor URL: http://www.saylor.org/books

[1]

Saylor.org
916

Alice Able hired Betty Baker as a bookkeeper for her seamstress shop. Baker’s duties included
preparing checks for Able to sign and reconciling the monthly bank statements. Baker made out several
checks to herself, leaving a large space to the left of the amount written, which Able noticed when she
signed the checks. Baker took the signed checks, altered the amount by adding a zero to the right of the
original amount, and cashed them at First Bank, the drawee. Able discovered the fraud, Baker was sent to
prison, and Able sued First Bank, claiming it was liable for paying out on altered instruments. What is the
result?
Christina Reynolds borrowed $16,000 from First Bank to purchase a used Ford automobile. Bank took
a note and a secured interest in the car (the car is collateral for the loan). It asked for further security, so
Christina got her sister Juanita to sign the note as an accommodation maker. Four months later, Christina
notified Bank that she wished to sell the Ford for $14,000 in order to get a four-wheel drive Jeep, and
Bank released its security interest. When Christina failed to complete payment on the note for the Ford,
Bank turned to Juanita. What, if anything, does Juanita owe?

SELF-TEST QUESTIONS

1.
a.

Drawers and indorsers have
primary contract liability
b.

secondary liability

c.

no liability

d.

none of the above

Conditions(s) needed to establish secondary liability include
a.

presentment
b.

dishonor

c.

notice of dishonor

d.

all of the above

A demand for payment made on a maker, acceptor, or drawee is called
a.

protest
b.

notice

c.

presentment

Saylor URL: http://www.saylor.org/books

Saylor.org
917

d.

certification

An example of an implied warranty given by a seller of commercial paper includes a warranty
a.

of good title
b.

that there are no material alterations

c.

that signatures are genuine

d.

covering all of the above

Under UCC Article 3, discharge may result from
a.

cancellation

1.

b

2.

d

3.

c

4.

d

5.

d

b.

impairment of collateral

c.

fraudulent alteration

d.

all of the above

SELF-TEST ANSWERS

[1] Schwartz v. Disneyland Vista Records, 383 So.2d 1117 (Fla. App. 1980).

Saylor URL: http://www.saylor.org/books

Saylor.org
918

Chapter 26

Legal Aspects of Banking
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Banks’ relationships with their customers for payment or nonpayment of checks;

2.

Electronic funds transfers and how the Electronic Fund Transfer Act affects the bank-consumer
relationship;

3.

What a wholesale funds transfer is and the scope of Article 4A;

4.

What letters of credit are and how they are used.

To this point we have examined the general law of commercial paper as found in Article 3 of the
UCC. Commercial paper—notwithstanding waves of digital innovation—still passes through bank
collection processes by the ton every day, and Article 3 applies to this flow. But there is also a
separate article in the UCC, Article 4, “Bank Deposits and Collections.” In case of conflict with Article
3 rules, those of Article 4 govern.
A discussion of government regulation of the financial services industry is beyond the scope of this
book. Our focus is narrower: the laws that govern the operations of the banking system with respect
to its depositors and customers. Although histories of banking dwell on the relationship between
banks and the national government, the banking law that governs the daily operation of checking
accounts is state based—Article 4 of the UCC. The enormous increase in noncheck banking has given
rise to the Electronic Fund Transfer Act, a federal law.

26.1 Banks and Their Customers

LEARNING OBJECTIVES

1.

Understand how checks move, both traditionally and electronically.

2.

Know how Article 4 governs the relationship between a bank and its customers.

Saylor URL: http://www.saylor.org/books

Saylor.org
919

The Traditional Bank Collection Process
The Traditional System in General
Once people mostly paid for things with cash: actual bills. That is obviously not very convenient or safe: a
lost ten-dollar bill is almost certainly gone, and carrying around large quantities of cash is dangerous
(probably only crooks do much of that). Today a person might go for weeks without reaching for a bill
(except maybe to get change for coins to put in the parking meter). And while it is indisputable that
electronic payment is replacing paper payment, the latter is still very significant. Here is an excerpt from a
Federal Reserve Report on the issue:
In 2008, U.S. consumers had more payment instruments to choose from than ever before: four
types of paper instruments—cash, check, money order, and travelers checks; three types of
payment cards—debit, credit, and prepaid; and two electronic instruments—online banking bill
payment (OBBP) and electronic bank account deductions (EBAD) using their bank account
numbers. The average consumer had 5.1 of the nine instruments in 2008, and used 4.2
instruments in a typical month. Consumers made 52.9 percent of their monthly payments with a
payment card. More consumers now have debit cards than credit cards (80.2 percent versus 78.3
percent), and consumers use debit cards more often than cash, credit cards, or checks
individually. However, paper instruments are still popular and account for 36.5 percent of
consumer payments. Most consumers have used newer electronic payments at some point, but
these only account for 9.7 percent of consumer payments. Security and ease of use are the
characteristics of payment instruments that consumers rate as most important.
Americans still wrote some thirty billion checks in 2006.

[2]

[1]

You can readily imagine how complex the

bank collection process must be to cope with such a flood of paper. Every check written must eventually
come back to the bank on which it is drawn, after first having been sent to the landlord, say, to pay rent,
then to the landlord’s bank, and from there through a series of intermediate banks and collection centers.

Terminology
To trace the traditional check-collection process, it is necessary to understand the terminology used. The
bank upon which a check is written is the payor bank (the drawee bank). The depository bank is the one
the payee deposits the check into. Two terms are used to describe the various banks that may handle the
Saylor URL: http://www.saylor.org/books

Saylor.org
920

check after it is written: collecting banks and intermediary banks. All banks that handle the check—except
the payor bank—arec ollecting banks (including the depository bank); intermediary banks are all the
collecting banks except the payor and depository banks. A bank can take on more than one role: Roger in
Seattle writes a check on his account at Seattle Bank and mails it to Julia in Los Angeles in payment for
merchandise; Julia deposits it in her account at Bank of L.A. Bank of L.A. is a depository bank and a
collecting bank. Any other bank through which the check travels (except the two banks already
mentioned) is an intermediary bank.

Collection Process between Customers of the Same Bank
If the depository bank is also the payor bank (about 30% of all checks), the check is called an “on-us” item
and UCC 4-215(e)(2) provides that—if the check is not dishonored—it is available by the payee “at the
opening of the bank’s second banking day following receipt of the item.” Roger writes a check to Matthew,
both of whom have accounts at Seattle Bank; Matthew deposits the check on Monday. On Wednesday the
check is good for Matthew (he may have been given “provisional credit” before then, as discussed below,
the bank could subtract the money from his account if Roger didn’t have enough to cover the check).

Collection Process between Customers of Different Banks
Roger in Seattle writes a check on Seattle Bank payable to Julia in L.A. Julia deposits it in her account at
L.A. Bank, the depository bank. L.A. Bank must somehow present the check to Seattle Bank either directly
or through intermediary banks. If the collecting banks (again, all of them except Seattle Bank) act before
the midnight deadline following receipt, they have acted “seasonably” according to UCC 4-202. When the
payor bank—Seattle Bank—gets the check it must pay it, unless the check is dishonored or returned (UCC
4-302).

Physical Movement of Checks
The physical movement of checks—such as it still occurs—is handled by three possible systems.
The Federal Reserve System’s regional branches process checks for banks holding accounts with them.
The Feds charge for the service, and prior to 2004 it regularly included check collection, air
transportation of checks to the Reserve Bank (hired out to private contractors) and ground transportation
delivery of checks to paying banks. Reserve Banks handle about 27 percent of US checks, but the air
service is decreasing with “Check 21,” a federal law discussed below, that allows electronic transmission of
checks.
Saylor URL: http://www.saylor.org/books

Saylor.org
921

Correspondent banks are banks that have formed “partnerships” with other banks in order to exchange
checks and payments directly, bypassing the Federal Reserve and its fees. Outside banks may go through a
correspondent bank to exchange checks and payments with one of its partners.
Correspondent banks may also form a clearinghouse corporation, in which members exchange checks and
payments in bulk, instead of on a check-by-check basis, which can be inefficient considering that each
bank might receive thousands of checks in a day. The clearinghouse banks save up the checks drawn on
other members and exchange them on a daily basis. The net payments for these checks are often settled
through Fedwire, a Federal Reserve Board electronic funds transfer (EFT) system that handles large-scale
check settlement among US banks. Correspondent banks and clearinghouse corporations make up the
private sector of check clearing, and together they handle about 43 percent of US checks.

The Electronic System: Check 21 Act
Rationale for the “Check Clearing for the 21st Century Act”
After the events of September 11, 2001, Congress felt with renewed urgency that banks needed to present
and clear checks in a way not dependent upon the physical transportation of the paper instruments by air
and ground, in case such transportation facilities were disrupted. The federal Check Clearing for the 21st
Century Act (Public Law 108-100)—more commonly referred to as “Check 21 Act”—became effective in
2004.

Basic Idea of Check 21 Act
Check 21 Act provides the legal basis for the electronic transportation of check data. A bank scans the
check. The data on the check is already encoded in electronically readable numbers and the data, now
separated (“truncated”) from the paper instrument (which may be destroyed), is transmitted for
processing. “The Act authorizes a new negotiable instrument, called a substitute check, to replace the
original check. A substitute check is a paper reproduction of the original check that is suitable for
automated processing in the same manner as the original check. The Act permits banks to provide
substitute checks in place of original checks to subsequent parties in the check processing stream.…Any
financial institution in the check clearing process can truncate the original check and create a substitute
check.

[3]

However, in the check collection process it is not required that the image be converted to a

substitute check: the electronic image itself may suffice.
Saylor URL: http://www.saylor.org/books

Saylor.org
922

For example, suppose Roger in Seattle writes a check on Seattle Bank payable to Julia in L.A. and mails it
to her. Julia deposits it in her account at L.A. Bank, the depository bank. L.A. Bank truncates the check
(again, scans it and destroys the original) and transmits the data to Seattle Bank for presentation and
payment. If for any reason Roger, or any appropriate party, wants a paper version, a substitute check will
be created (see Figure 26.1 "Substitute Check Front and Back"). Most often, though, that is not necessary:
Roger does not receive the actual cancelled checks he wrote in his monthly statement as he did formerly.
He receives instead a statement listing paid checks he’s written and a picture of the check (not a substitute
check) is available to him online through his bank’s website. Or he may receive his monthly statement
itself electronically, with pictures of the checks he wrote available with a mouse click. Roger may also
dispense with mailing the check to Julia entirely, as noted in the discussion of electronic funds transfers.

Substitute checks are legal negotiable instruments. The act provides certain warranties to protect
recipients of substitute checks that are intended to protect recipients against losses associated with the
check substitution process. One of these warranties provides that “[a] bank that transfers, presents, or
returns a substitute check…for which it receives consideration warrants…that…[t]he substitute check
meets the requirements of legal equivalence” (12 CFR § 229.52(a)(1)). The Check 21 Act does not replace
existing state laws regarding such instruments. The Uniform Commercial Code still applies, and we turn
to it next.
Two notable consequences of the Check 21 Act are worth mentioning. The first is that a check may be
presented to the payor bank for payment very quickly, perhaps in less than an hour: the customer’s “float”
time is abbreviated. That means be sure you have enough money in your account to cover the checks that
you write. The second consequence of Check 21 Act is that it is now possible for anybody—you at home or
the merchant from whom you are buying something—to scan a check and deposit it instantly. “Remote
deposit capture” allows users to transmit a scanned image of a check for posting and clearing using a webconnected computer and a check scanner. The user clicks to send the deposit to the desired existing bank
account. Many merchants are using this system: that’s why if you write a check at the hardware store you
may see it scanned and returned immediately to you. The digital data are transmitted, and the scanned
image may be retrieved, if needed, as a “substitute check.”

Saylor URL: http://www.saylor.org/books

Saylor.org
923

UCC Article 4: Aspects of Bank Operations
Reason for Article 4
Over the years, the states had begun to enact different statutes to regulate the check collection process.
Eighteen states adopted the American Bankers Association Bank Collection Code; many others enacted
Deferred Posting statutes. Not surprisingly, a desire for uniformity was the principal reason for the
adoption of UCC Article 4. Article 4 absorbed many of the rules of the American Bankers Association Code
and of the principles of the Deferred Posting statutes, as well as court decisions and common customs not
previously codified.

Banks Covered
Article 4 covers three types of banks: depository banks, payor banks, and collecting banks. These terms—
already mentioned earlier—are defined in UCC Section 4-105. A depositary bank is the first bank to which
an item is transferred for collection. Section 4-104 defines “item” as “an instrument or a promise or order
to pay money handled by a bank for collection or payment[,]…not including a credit or debit card slip.” A
payor bank is any bank that must pay a check because it is drawn on the bank or accepted there—the
drawee bank (a depositary bank may also be a payor bank). A collecting bank is any bank except the payor
bank that handles the item for collection.

Technical Rules
Detailed coverage of Parts 2 and 3 of Article 4, the substantive provisions, is beyond the scope of this
book. However, Article 4 answers several specific questions that bank customers most frequently ask.
1.

What is the effect of a “pay any bank” indorsement? The moment these words are indorsed on a
check, only a bank may acquire the rights of a holder. This restriction can be lifted whenever (a) the
check has been returned to the customer initiating collection or (b) the bank specially indorses the
check to a person who is not a bank (4-201).

2. May a depositary bank supply a missing indorsement? It may supply any indorsement of the customer
necessary to title unless the check contains words such as “payee’s indorsement required.” If the
customer fails to indorse a check when depositing it in his account, the bank’s notation that the check
was deposited by a customer or credited to his account takes effect as the customer’s indorsement.
(Section 4-205(1)).
Saylor URL: http://www.saylor.org/books

Saylor.org
924

3. Are any warranties given in the collection process? Yes. They are identical to those provided in Article
3, except that they apply only to customers and collecting banks (4-207(a)). The customer or
collecting bank that transfers an item and receives a settlement or other consideration warrants (1) he
is entitled to enforce the item; (2) all signatures are authorized authentic; (3) the item has not been
altered; (4) the item is not subject to a defense or claim in recoupment; (5) he has no knowledge of
insolvency proceedings regarding the maker or acceptor or in the case of an unaccepted draft, the
drawer. These warranties cannot be disclaimed as to checks.
4. Does the bank have the right to a charge-back against a customer’s account, or refund? The answer
turns on whether the settlement was provisional or final. A settlement is the proper crediting of the
amount ordered to be paid by the instrument. Someone writes you a check for $1,000 drawn on First
Bank, and you deposit it in Second Bank. Second Bank will make a “provisional settlement” with
you—that is, it will provisionally credit your account with $1,000, and that settlement will be final
when First Bank debits the check writer’s account and credits Second Bank with the funds. Under
Section 4-212(1), as long as the settlement was still provisional, a collecting bank has the right to a
“charge-back” or refund if the check “bounces” (is dishonored). However, if settlement was final, the
bank cannot claim a refund.
What determines whether settlement is provisional or final? Section 4-213(1) spells out four events
(whichever comes first) that will convert a payor bank’s provisional settlement into final settlement:
When it (a) pays the item in cash; (b) settles without reserving a right to revoke and without having a right
under statute, clearinghouse rule, or agreement with the customer; finishes posting the item to the
appropriate account; or (d) makes provisional settlement and fails to revoke the settlement in the time
and manner permitted by statute, clearinghouse rule, or agreement. All clearinghouses have rules
permitting revocation of settlement within certain time periods. For example an item cleared before 10
a.m. may be returned and the settlement revoked before 2 p.m. From this section it should be apparent
that a bank generally can prevent a settlement from becoming final if it chooses to do so.

Relationship with Customers
The relationship between a bank and its customers is governed by UCC Article 4. However, Section 4103(1) permits the bank to vary its terms, except that no bank can disclaim responsibility for failing to act
Saylor URL: http://www.saylor.org/books

Saylor.org
925

in good faith or to exercise ordinary care. Most disputes between bank and customer arise when the bank
either pays or refuses to pay a check. Under several provisions of Article 4, the bank is entitled to pay,
even though the payment may be adverse to the customer’s interest.

Common Issues Arising between Banks and Their Customers
Payment of Overdrafts
Suppose a customer writes a check for a sum greater than the amount in her account. May the bank pay
the check and charge the customer’s account? Under Section 4-401(1), it may. Moreover, it may pay on an
altered check and charge the customer’s account for the original tenor of the check, and if a check was
completed it may pay the completed amount and charge the customer’s account, assuming the bank acted
in good faith without knowledge that the completion was improper.

Payment of Stale Checks
Section 4-404 permits a bank to refuse to pay a check that was drawn more than six months before being
presented. Banks ordinarily consider such checks to be “stale” and will refuse to pay them, but the same
section gives them the option to pay if they choose. A corporate dividend check, for example, will be
presumed to be good more than six months later. The only exception to this rule is for certified checks,
which must be paid whenever presented, since the customer’s account was charged when the check was
certified.

Payment of Deceased’s or Incompetent’s Checks
Suppose a customer dies or is adjudged to be incompetent. May the bank honor her checks? Section 4-405
permits banks to accept, pay, and collect an item as long as it has no notice of the death or declaration of
incompetence, and has no reasonable opportunity to act on it. Even after notice of death, a bank has ten
days to payor certify checks drawn on or prior to the date of death unless someone claiming an interest in
the account orders it to refrain from doing so.

Stop Payment Orders
Section 4-403 expressly permits the customer to order the bank to “stop payment” on any check payable
for her account, assuming the stop order arrives in enough time to reasonably permit the bank to act on it.
An oral stop order is effective for fourteen days; a follow-up written confirmation within that time is
effective for six months and can be renewed in writing. But if a stop order is not renewed, the bank will

Saylor URL: http://www.saylor.org/books

Saylor.org
926

not be liable for paying the check, even one that is quite stale (e.g., Granite Equipment Leasing Corp. v.
Hempstead Bank, 326 N.Y.S. 2d 881 (1971)).

Wrongful Dishonor
If a bank wrongfully dishonors an item, it is liable to the customer for all damages that are a direct
consequence of (“proximately caused by”) the dishonor. The bank’s liability is limited to the damages
actually proved; these may include damages for arrest and prosecution. See Section 26.4 "Cases" under
“Bank’s Liability for Paying over Customer’s ‘Stop Payment’ Order” (Meade v. National Bank of Adams
County).

Customers’ Duties
In order to hold a bank liable for paying out an altered check, the customer has certain duties under
Section 4-406. Primarily, the customer must act promptly in examining her statement of account and
must notify the bank if any check has been altered or her signature has been forged. If the customer fails
to do so, she cannot recover from the bank for an altered signature or other term if the bank can show that
it suffered a loss because of the customer’s slowness. Recovery may also be denied when there has been a
series of forgeries and the customer did not notify the bank within two weeks after receiving the first
forged item. SeeSection 26.4 "Cases" under “Customer’s Duty to Inspect Bank Statements” (thePlanters
Bank v. Rogers case).
These rules apply to a payment made with ordinary care by the bank. If the customer can show that the
bank negligently paid the item, then the customer may recover from the bank, regardless of how dilatory
the customer was in notifying the bank—with two exceptions: (1) from the time she first sees the
statement and item, the customer has one year to tell the bank that her signature was unauthorized or
that a term was altered, and (2) she has three years to report an unauthorized indorsement.

The Expedited Funds Availability Act
In General
In addition to UCC Article 4 (again, state law), the federal Expedited Funds Availability Act—also referred
to as “Regulation CC” after the Federal Reserve regulation that implements it—addresses an aspect of the
relationship between a bank and its customers. It was enacted in 1988 in response to complaints by
consumer groups about long delays before customers were allowed access to funds represented by checks
Saylor URL: http://www.saylor.org/books

Saylor.org
927

they had deposited. It has nothing to do with electronic transfers, although the increasing use of electronic
transfers does speed up the system and make it easier for banks to comply with Regulation CC.

The Act’s Provisions
The act provides that when a customer deposits a cashier’s check, certified check, or a check written on an
account in the same bank, the funds must be available by the next business day. Funds from other local
checks (drawn on institutions within the same Federal Reserve region) must be available within two
working days, while there is a maximum five-day wait for funds from out-of-town checks. In order for
these time limits to be effective, the customer must endorse the check in a designated space on the back
side. The FDIC sets out the law at its website: http://www.fdic.gov/regulations/laws/rules/65003210.html.

KEY TAKEAWAY

The bank collection process is the method by which checks written on one bank are transferred by the
collecting bank to a clearing house. Traditionally this has been a process of physical transfer by air and
ground transportation from the depository bank to various intermediary banks to the payor bank where
the check is presented. Since 2004 the Check 21 Act has encouraged a trend away from the physical
transportation of checks to the electronic transportation of the check’s data, which is truncated (stripped)
from the paper instrument and transmitted. However, if a paper instrument is required, a “substitute
check” will recreate it. The UCC’s Article 4 deals generally with aspects of the bank-customer relationship,
including warranties on payment or collection of checks, payment of overdrafts, stop orders, and
customers’ duties to detect irregularities. The Expedited Funds Availability Act is a federal law governing
customer’s access to funds in their accounts from deposited checks.

EXERCISES

1.

Describe the traditional check-collection process from the drawing of the check to its presentation for
payment to the drawee (payor) bank

2.

Describe how the Check 21 Act has changed the check-collection process.

3.

Why was Article 4 developed, and what is its scope of coverage?
4.

[1] Kevin Foster, et al., The 2008 Survey of Consumer Payment Choice, Federal Reserve Bank of Boston,
Public Policy Discussion Paper No. 09-10, p. 2 (April
2010),http://www.bos.frb.org/economic/ppdp/2009/ppdp0910.pdf.

Saylor URL: http://www.saylor.org/books

Saylor.org
928

5.

[2] Scott Schuh, Overview of the Survey of Consumer Payment Choice (SCPC) Program, Federal Reserve
Bank of Boston, p. 5 (May
2010).http://www.bos.frb.org/economic/cprc/presentations/2010/Schuh050610.pdf.

6.

[3] United States Treasury, The Check Clearing for the 21st Century Act: Frequently Asked Questions,
October
2004,http://www.justice.gov/ust/eo/private_trustee/library/chapter07/docs/check21/Check21FAQsfinal.pdf.

26.2 Electronic Funds Transfers

LEARNING OBJECTIVES

1.

Understand why electronic fund transfers have become prevalent.

2.

Recognize some typical examples of EFTs.

3.

Know that the EFT Act of 1978 protects consumers, and recognize what some of those protections—and
liabilities—are.

4.

Understand when financial institutions will be liable for violating the act, and some of the circumstances
when the institutions will not be liable.

Background to Electronic Fund Transfers
In General
Drowning in the yearly flood of billions of checks, eager to eliminate the “float” that a bank customer gets
by using her money between the time she writes a check and the time it clears, and recognizing that better
customer service might be possible, financial institutions sought a way to computerize the check collection
process. What has developed is electronic fund transfer (EFT), a system that has changed how customers
interact with banks, credit unions, and other financial institutions. Paper checks have their advantages,
but their use is decreasing in favor of EFT.
In simplest terms, EFT is a method of paying by substituting an electronic signal for checks. A “debit
card,” inserted in the appropriate terminal, will authorize automatically the transfer of funds from your
checking account, say, to the account of a store whose goods you are buying.

Saylor URL: http://www.saylor.org/books

Saylor.org
929

Types of EFT
You are of course familiar with some forms of EFT:
•

The automated teller machine (ATM) permits you to electronically transfer funds between checking
and savings accounts at your bank with a plastic ID card and a personal identification number (PIN),
and to obtain cash from the machine.

•

Telephone transfers or computerized transfers allow customers to access the bank’s computer system
and direct it to pay bills owed to a third party or to transfer funds from one account to another.

•

Point of sale terminals located in stores let customers instantly debit their bank accounts and credit
the merchant’s account.

•

Preauthorized payment plans permit direct electronic deposit of paychecks, Social Security checks,
and dividend checks.

•

Preauthorized withdrawals from customers’ bank accounts or credit card accounts allow paperless
payment of insurance premiums, utility bills, automobile or mortgage payments, and property tax
payments.

The “short circuit” that EFT permits in the check processing cycle is illustrated in Figure 26.2 "How EFT
Replaces Checks".
Figure 26.2 How EFT Replaces Checks

Saylor URL: http://www.saylor.org/books

Saylor.org
930

Unlike the old-fashioned check collection process, EFT is virtually instantaneous: at one instant a
customer has a sum of money in her account; in the next, after insertion of a plastic card in a machine or
the transmission of a coded message by telephone or computer, an electronic signal automatically debits
her bank checking account and posts the amount to the bank account of the store where she is making a
purchase. No checks change hands; no paper is written on. It is quiet, odorless, smudge proof. But errors

Saylor URL: http://www.saylor.org/books

Saylor.org
931

are harder to trace than when a paper trail exists, and when the system fails (“our computer is down”) the
financial mess can be colossal. Obviously some sort of law is necessary to regulate EFT systems.

Electronic Fund Transfer Act of 1978
Purpose
Because EFT is a technology consisting of several discrete types of machines with differing purposes, its
growth has not been guided by any single law or even set of laws. The most important law governing
consumer transactions is the Electronic Fund Transfer Act of 1978,

[1]

whose purpose is “to provide a basic

framework establishing the rights, liabilities, and responsibilities of participants in electronic fund
transfer systems. The primary objective of [the statute], however, is the provision of individual consumer
rights.” This federal statute has been implemented and supplemented by the Federal Reserve Board’s
Regulation E, Comptroller of the Currency guidelines on EFT, and regulations of the Federal Home Loan
Bank Board. (Wholesale transactions are governed by UCC Article 4A, which is discussed later in this
chapter.)
The EFT Act of 1978 is primarily designed to disclose the terms and conditions of electronic funds
transfers so the customer knows the rights, costs and liabilities associated with EFT, but it does not
embrace every type of EFT system. Included are “point-of-sale transfers, automated teller machine
transactions, direct deposits or withdrawal of funds, and transfers initiated by telephone or computer”
(EFT Act Section 903(6)). Not included are such transactions as wire transfer services, automatic
transfers between a customer’s different accounts at the same financial institution, and “payments made
by check, draft, or similar paper instrument at electronic terminals” (Reg. E, Section 205.2(g)).

Consumer Protections Afforded by the Act
Four questions present themselves to the mildly wary consumer facing the advent of EFT systems: (1)
What record will I have of my transaction? (2) How can I correct errors? (3) What recourse do I have if a
thief steals from my account? (4) Can I be required to use EFT? The EFT Act, as implemented by
Regulation E, answers these questions as follows.
1.

Proof of transaction. The electronic terminal itself must be equipped to provide a receipt of transfer,
showing date, amount, account number, and certain other information. Perhaps more importantly,
the bank or other financial institution must provide you with a monthly statement listing all electronic

Saylor URL: http://www.saylor.org/books

Saylor.org
932

transfers to and from the account, including transactions made over the computer or telephone, and
must show to whom payment has been made.
2. Correcting errors. You must call or write the financial institution whenever you believe an error has
been made in your statement. You have sixty days to do so. If you call, the financial institution may
require you to send in written information within ten days. The financial institution has forty-five
days to investigate and correct the error. If it takes longer than ten days, however, it must credit you
with the amount in dispute so that you can use the funds while it is investigating. The financial
institution must either correct the error promptly or explain why it believes no error was made. You
are entitled to copies of documents relied on in the investigation.
3. Recourse for loss or theft. If you notify the issuer of your EFT card within two business days after
learning that your card (or code number) is missing or stolen, your liability is limited to $50. If you
fail to notify the issuer in this time, your liability can go as high as $500. More daunting is the
prospect of loss if you fail within sixty days to notify the financial institution of an unauthorized
transfer noted on your statement: after sixty days of receipt, your liability is unlimited. In other
words, a thief thereafter could withdraw all your funds and use up your line of credit and you would
have no recourse against the financial institution for funds withdrawn after the sixtieth day, if you
failed to notify it of the unauthorized transfer.
4. Mandatory use of EFT. Your employer or a government agency can compel you to accept a salary
payment or government benefit by electronic transfer. But no creditor can insist that you repay
outstanding loans or pay off other extensions of credit electronically. The act prohibits a financial
institution from sending you an EFT card “valid for use” unless you specifically request one or it is
replacing or renewing an expired card. The act also requires the financial institution to provide you
with specific information concerning your rights and responsibilities (including how to report losses
and thefts, resolve errors, and stop payment of preauthorized transfers). A financial institution may
send you a card that is “not valid for use” and that you alone have the power to validate if you choose
to do so, after the institution has verified that you are the person for whom the card was intended.

Saylor URL: http://www.saylor.org/books

Saylor.org
933

Liability of the Financial Institution
The financial institution’s failure to make an electronic fund transfer, in accordance with the terms and
conditions of an account, in the correct amount or in a timely manner when properly instructed to do so
by the consumer makes it liable for all damages proximately caused to the consumer, except where
1) the consumer’s account has insufficient funds;
2) the funds are subject to legal process or other encumbrance restricting such transfer;
3) such transfer would exceed an established credit limit;
4) an electronic terminal has insufficient cash to complete the transaction; or
5) a circumstance beyond its control, where it exercised reasonable care to prevent such an
occurrence, or exercised such diligence as the circumstances required.

Enforcement of the Act
A host of federal regulatory agencies oversees enforcement of the act. These include the Comptroller of the
Currency (national banks), Federal Reserve District Bank (state member banks), Federal Deposit
Insurance Corporation regional director (nonmember insured banks), Federal Home Loan Bank Board
supervisory agent (members of the FHLB system and savings institutions insured by the Federal Savings
& Loan Insurance Corporation), National Credit Union Administration (federal credit unions), Securities
& Exchange Commission (brokers and dealers), and the Federal Trade Commission (retail and
department stores) consumer finance companies, all nonbank debit card issuers, and certain other
financial institutions. Additionally, consumers are empowered to sue (individually or as a class) for actual
damages caused by any EFT system, plus penalties ranging from $100 to $1,000. Section 26.4 "Cases",
under “Customer’s Duty to Inspect Bank Statements” (Commerce Bank v. Brown), discusses the bank’s
liability under the act.

KEY TAKEAWAY

Eager to reduce paperwork for both themselves and for customers, and to speed up the check collection
process, financial institutions have for thirty years been moving away from paper checks and toward
electronic fund transfers. These EFTs are ubiquitous, including ATMs, point-of-sale systems, direct deposits
and withdrawals and online banking of various kinds. Responding to the need for consumer protection,
Congress adopted the Electronic Fund Transfers Act, effective in 1978. The act addresses many common

Saylor URL: http://www.saylor.org/books

Saylor.org
934

concerns consumers have about using electronic fund transfer systems, sets out liability for financial
institutions and customers, and provides an enforcement mechanism.

EXERCISES

1.

Why have EFTs become very common?

2.

What major issues are addressed by the EFTA?

3.

If you lose your credit card, what is your liability for unauthorized charges?

[1] FDIC, “Electronic Fund Transfer Act of 1978,”http://www.fdic.gov/regulations/laws/rules/6500-1350.html.

26.3 Wholesale Transactions and Letters of Credit

LEARNING OBJECTIVES

1.

Understand what a “wholesale transaction” is; recognize that UCC Article 4A governs such transactions,
and recognize how the Article addresses three common issues.

2.

Know what a “letter of credit” (LC) is, the source of law regarding LCs, and how such instruments are
used.

Wholesale Funds Transfers
Another way that money is transferred is by commercial fund transfers or wholesale funds transfers,
which is by far the largest segment of the US payment system measured in amounts of money transferred.
It is trillions of dollars a day. Wholesale transactions are the transfers of funds between businesses or
financial institutions.

Background and Coverage
It was in the development of commercial “wholesale wire transfers” of money in the nineteeth and early
twentieth centuries that businesses developed the processes enabling the creation of today’s consumer
electronic funds transfers. Professor Jane Kaufman Winn described the development of uniform law
governing commercial funds transfers:
Although funds transfers conducted over funds transfer facilities maintained by the Federal
Reserve Banks were subject to the regulation of the Federal Reserve Board, many funds transfers
took place over private systems, such as the Clearing House for Interbank Payment Systems
(“CHIPS”). The entire wholesale funds transfer system was not governed by a clear body of law
until U.C.C. Article 4A was promulgated in 1989 and adopted by the states shortly thereafter. The
Article 4A drafting process resulted in many innovations, even though it drew heavily on the
Saylor URL: http://www.saylor.org/books

Saylor.org
935

practices that had developed among banks and their customers during the 15 years before the
drafting committee was established. While a consensus was not easy to achieve, the community
of interests shared by both the banks and their customers permitted the drafting process to find
[1]

workable compromises on many thorny issues.

All states and US territories have adopted Article 4A. Consistent with other UCC provisions, the rights and
obligations under Article 4A may be varied by agreement of the parties. Article 4A does not apply if any
step of the transaction is governed by the Electronic Fund Transfer Act. Although the implication may be
otherwise, the rules in Article 4A apply to any funds transfer, not just electronic ones (i.e., transfers by
mail are covered, too). Certainly, however, electronic transfers are most common, and—as the Preface to
Article 4A notes—a number of characteristics of them influenced the Code’s rules. These transactions are
characterized by large amounts of money—multimillions of dollars; the parties are sophisticated
businesses or financial institutions; funds transfers are completed in one day, they are highly efficient
substitutes for paper delivery; they are usually low cost—a few dollars for the funds transfer charged by
the sender’s bank.

Operation of Article 4A
The UCC “Prefatory Note” to Article 4A observes that “the funds transfer that is covered by Article 4A is
not a complex transaction.” To illustrate the operation of Article 4A, assume that Widgets International
has an account with First Bank. In order to pay a supplier, Supplies Ltd., in China, Widgets instructs First
Bank to pay $6 million to the account of Supplies Ltd. in China Bank. In the terminology of Article 4A,
Widgets’ instruction to its bank is a “payment order.” Widgets is the “sender” of the payment order, First
Bank is the “receiving bank,” and Supplies Ltd. is the “beneficiary” of the order.
When First Bank performs the purchase order by instructing China Bank to credit the account of Supplies
Limited, First Bank becomes a sender of a payment order, China Bank becomes a receiving bank, and
Supplies Ltd. is still the beneficiary. This transaction is depicted in Figure 26.3 "Funds Transfer". In some
transactions there may also be one or more “intermediary banks” between First and Second Bank.

Saylor URL: http://www.saylor.org/books

Saylor.org
936

Figure 26.3 Funds Transfer

Saylor URL: http://www.saylor.org/books

Saylor.org
937

Frequently Occurring Legal Issues in Funds Transfers
Three legal issues that frequently arise in funds transfer litigation are addressed in Article 4A and might
be mentioned here.

Responsibility for Unauthorized Payments
First, who is responsible for unauthorized payment orders? The usual practice is for banks and their
customers to agree to security procedures for the verification of payment orders. If a bank establishes a
commercially reasonable procedure, complies with that procedure, and acts in good faith and according to
its agreement with the customer, the customer is bound by an unauthorized payment order. There is,
however, an important exception to this rule. A customer will not be liable when the order is from a
person unrelated to its business operations.

Error by Sender
Second, who is responsible when the sender makes a mistake—for instance, in instructing payment
greater than what was intended? The general rule is that the sender is bound by its own error. But in cases
where the error would have been discovered had the bank complied with its security procedure, the
receiving bank is liable for the excess over the amount intended by the sender, although the bank is
allowed to recover this amount from the beneficiary.

Bank Mistake in Transferring Funds
Third, what are the consequences when the bank makes a mistake in transferring funds? Suppose, for
example, that Widgets (in the previous situation) instructed payment of $2 million but First Bank in turn
instructed payment of $20 million. First Bank would be entitled to only $2 million from Widgets and
would then attempt to recover the remaining $18 million from Supplies Ltd. If First Bank had instructed
payment to the wrong beneficiary, Widgets would have no liability and the bank would be responsible for
recovering the entire payment. Unless the parties agree otherwise, however, a bank that improperly
executes a payment order is not liable for consequential damages.

Letters of Credit
Because international trade involves risks not usually encountered in domestic trade—government control
of exports, imports, and currency; problems in verifying goods’ quality and quantity; disruptions caused
by adverse weather, war; and so on—merchants have over the years devised means to minimize these
Saylor URL: http://www.saylor.org/books

Saylor.org
938

risks, most notably the letter of credit (“LC”). Here are discussed the definition of letters of credit, the
source of law governing them, how they work as payments for exports and as payments for imports.

Definition
A letter of credit is a statement by a bank (or other financial institution) that it will pay a specified sum of
money to specific persons if certain conditions are met. Or, to rephrase, it is a letter issued by a bank
authorizing the bearer to draw a stated amount of money from the issuing bank (or its branches, or other
associated banks or agencies). Originally, a letter of credit was quite literally that—a letter addressed by
the buyer’s bank to the seller’s bank stating that the former could vouch for their good customer, the
buyer, and that it would pay the seller in case of the buyer’s default. An LC is issued by a bank on behalf of
its creditworthy customers, whose application for the credit has been approved by that bank.

Source of Law
Letters of credit are governed by both international and US domestic law.

International Law
Many countries (including the United States) have bodies of law governing letters of credit. Sophisticated
traders will agree among themselves by which body of law they choose to be governed. They can agree to
be bound by the UCC, or they may decide they prefer to be governed by the Uniform Customs and Practice
for Commercial Documentary Credits (UCP), a private code devised by the Congress of the International
Chamber of Commerce. Suppose the parties do not stipulate a body of law for the agreement, and the
various bodies of law conflict, what then? Julius is in New York and Rochelle is in Paris; does French law
or New York law govern? The answer will depend on the particulars of the dispute. An American court
must determine under the applicable principles of the law of “conflicts of law” whether New York or
French law applies.

Domestic Law
The principal body of law applicable to the letter of credit in the United States is Article 5 of the UCC.
Section 5-103 declares that Article 5 “applies to letters of credit and to certain rights and obligations
arising out of transactions involving letters of credit.” The Official Comment to 5-101 observes, “A letter of
credit is an idiosyncratic form of undertaking that supports performance of an obligation incurred in a
separate financial, mercantile, or other transaction or arrangement.” And—as is the case in other parts of
the Code—parties may, within some limits, agree to “variation by agreement in order to respond to and
Saylor URL: http://www.saylor.org/books

Saylor.org
939

accommodate developments in custom and usage that are not inconsistent with the essential definitions
and mandates of the statute.” Although detailed consideration of Article 5 is beyond the scope of this
book, a distinction between guarantees and letters of credit should be noted: Article 5 applies to the latter
and not the former.

Letters of Credit as Payment for Exports
The following discussion presents how letters of credit work as payment for exports, and a sample letter of
credit is presented at Figure 26.4 "A Letter of Credit".
Figure 26.4 A Letter of Credit

Saylor URL: http://www.saylor.org/books

Saylor.org
940

Julius desires to sell fine quality magic wands and other stage props to Rochelle’s Gallery in Paris.
Rochelle agrees to pay by letter of credit—she will, in effect, get her bank to inform Julius that he will get
paid if the goods are right. She does so by “opening” a letter of credit at her bank—the issuing bank—the
Banque de Rue de Houdini where she has funds in her account, or good credit. She tells the bank the
terms of sale, the nature and quantity of the goods, the amount to be paid, the documents she will require
as proof of shipment, and an expiration date. Banque de Rue de Houdini then directs its correspondent
bank in the United States, First Excelsior Bank, to inform Julius that the letter of credit has been opened:
Rochelle is good for it. For Julius to have the strongest guarantee that he will be paid, Banque de Rou de
Houdini can ask First Excelsior to confirm the letter of credit, thus binding both Banque de Rue de
Houdini and Excelsior to pay according to the terms of the letter.
Once Julius is informed that the letter of credit has been issued and confirmed, he can proceed to ship the
goods and draw a draft to present (along with the required documents such as commercial invoice, bill of
lading, and insurance policy) to First Excelsior, which is bound to follow exactly its instructions from
Banque de Rue de Houdini. Julius can present the draft and documents directly, through correspondent
banks, or by a representative at the port from which he is shipping the goods. On presentation, First
Excelsior may forward the documents to Banque de Rue de Houdini for approval and when First Excelsior
is satisfied it will take the draft and pay Julius immediately on a sight draft or will stamp the draft
“accepted” if it is a time draft (payable in thirty, sixty, or ninety days). Julius can discount an accepted
time draft or hold it until it matures and cash it in for the full amount. First Excelsior will then forward
the draft through international banking channels to Banque de Rue de Houdini to debit Rochelle’s
account.

As Payment for Imports
US importers—buyers—also can use the letter of credit to pay for goods bought from abroad. The
importer’s bank may require that the buyer put up collateral to guarantee it will be reimbursed for
payment of the draft when it is presented by the seller’s agents. Since the letter of credit ordinarily will be
irrevocable, the bank will be bound to pay the draft when presented (assuming the proper documents are
attached), regardless of deficiencies ultimately found in the goods. The bank will hold the bill of lading
and other documents and could hold up transfer of the goods until the importer pays, but that would
saddle the bank with the burden of disposing of the goods if the importer failed to pay. If the importer’s
Saylor URL: http://www.saylor.org/books

Saylor.org
941

credit rating is sufficient, the bank could issue a trust receipt. The goods are handed over to the importer
before they are paid for, but the importer then becomes trustee of the goods for the bank and must hold
the proceeds for the bank up to the amount owed

KEY TAKEAWAY

Wholesale funds transfers are a mechanism by which businesses and financial institutions can transmit
large sums of money—millions of dollars—between each other, usually electronically, from and to their
clients’ accounts. Article 4A of the UCC governs these transactions. A letter of credit is a promise by a
buyer’s bank that upon presentation of the proper paperwork it will pay a specified sum to the identified
seller. Letters of credit are governed by domestic and international law.
[1] Jane Kaufman Winn, Clash of the Titans: Regulating the Competition between Established and Emerging
Electronic Payment
Systems,http://www.law.washington.edu/Directory/docs/Winn/Clash%20of%20the%20Titans.htm.

26.4 Cases
Bank’s Liability for Paying over Customer’s “Stop Payment” Order
Meade v. National Bank of Adams County
2002 WL 31379858 (Ohio App. 2002)
Kline, J.
The National Bank of Adams County appeals the Adams County Court’s judgment finding that it
improperly paid a check written by Denton Meade, and that Meade incurred $3,800 in damages as a
result of that improper payment.…

I.
Denton Meade maintained a checking account at the Bank. In 2001, Meade entered into an agreement
with the Adams County Lumber Company to purchase a yard barn for $2,784 and paid half the cost as a
deposit. On the date of delivery, Friday, March 9, 2001, Meade issued a check to the Lumber Company for
the remaining amount he owed on the barn, $1,406.79.
Meade was not satisfied with the barn. Therefore, at 5:55 p.m. on March 9, 2001, Meade called the Bank
to place a stop payment order on his check. Jacqueline Evans took the stop payment order from Meade.
She received all the information and authorization needed to stop payment on the check at that time.

Saylor URL: http://www.saylor.org/books

Saylor.org
942

Bank employees are supposed to enter stop payments into the computer immediately after taking them.
However, Evans did not immediately enter the stop payment order into the computer because it was 6:00
p.m. on Friday, and the Bank closes at 6:00 p.m. on Fridays. Furthermore, the Bank’s policy provides that
any matters that are received after 2:00 p.m. on a Friday are treated as being received on the next
business day, which was Monday, March 12, 2001 in this instance.
On the morning of Saturday, March 10, 2001, Greg Scott, an officer of the Lumber Company, presented
the check in question for payment at the Bank. The Bank paid the check. On Monday, the Bank entered
Meade’s stop payment into the computer and charged Meade a $15 stop payment fee. Upon realizing that
it already paid the check, on Tuesday the Bank credited the $15 stop payment fee back to Meade’s
account. On Thursday, the Bank deducted the amount of the check, $1,406.79, from Meade’s account.
In the meanwhile, Meade contacted Greg Scott at the Lumber Company regarding his dissatisfaction with
the barn. Scott sent workers to repair the barn on Saturday, March 10 and on Monday, March 12.
However, Meade still was not satisfied. In particular, he was unhappy with the runners supporting the
barn. Although his order with the Lumber Company specifically provided for 4 x 6” runner boards, the
Lumber Company used 2 x 6” boards. The Lumber Company “laminated” the two by six-inch boards to
make them stronger. However, carpenter Dennis Baker inspected the boards and determined that the
boards were not laminated properly.
Meade hired Baker to repair the barn. Baker charged Meade approximately three hundred dollars to make
the necessary repairs. Baker testified that properly laminated two by six-inch boards are just as strong as
four by six-inch boards.
Meade filed suit against the Bank in the trial court seeking $5,000 in damages. The Bank filed a motion
for summary judgment, which the trial court denied. At the subsequent jury trial the court permitted
Meade to testify, over the Bank’s objections, to the amount of his court costs, attorney fees, and deposition
costs associated with this case. The Bank filed motions for directed verdict at the close of Meade’s case
and at the close of evidence, which the trial court denied.
The jury returned a general verdict finding the Bank liable to Meade in the amount of $3,800. The Bank
filed motions for a new trial and for judgment notwithstanding the verdict, which the trial court denied.
The Bank now appeals, asserting the following five assignments of error.…

Saylor URL: http://www.saylor.org/books

Saylor.org
943

II.
In its first assignment of error, the Bank contends that the trial court erred in denying its motion for
summary judgment. Specifically, the Bank asserts that Meade did not issue the stop payment order within
a reasonable time for the Bank to act upon it, and therefore that the trial court should have granted
summary judgment in favor of the Bank.
Summary judgment is appropriate only when it has been established: (1) that there is no genuine issue as
to any material fact; (2) that the moving party is entitled to judgment as a matter of law; and (3) that
reasonable minds can come to only one conclusion, and that conclusion is adverse to the nonmoving
party. [Citation]
[UCC 4-403(A)] provides that a customer may stop payment on any item drawn on the customer’s
account by issuing an order to the bank that describes the item with reasonable certainty and is received
by the bank “at a time and in a manner that affords the bank a reasonable opportunity to act on it before
any action by the bank with respect to the item.” What constitutes a reasonable time depends upon the
facts of the case. See Chute v. Bank One of Akron, (1983) [Citation]
In Chute, Bank One alleged that its customer, Mr. Chute, did not give it a reasonable opportunity to act
upon his stop payment order when he gave an oral stop payment at one Bank One branch office, and a
different Bank One branch office paid the check the following day. In ruling that Bank One had a
reasonable opportunity to act upon Mr. Chute’s order before it paid the check, the court considered the
teller’s testimony that stop payment orders are entered onto the computer upon receipt, where they are
virtually immediately accessible to all Bank One tellers.
In this case, as in Chute, Meade gave notice one day, and the Bank paid the check the following day.
Additionally, in this case, the same branch that took the stop payment order also paid the check.
Moreover, Evans testified that the Bank’s policy for stop payment orders is to enter them into the
computer immediately, and that Meade’s stop payment order may have shown up on the computer on
Saturday if she had entered it on Friday. Based on this information, and construing the facts in the light
most favorable to Meade, reasonable minds could conclude that Meade provided the Bank with the stop
payment order within time for the Bank to act upon the stop payment order. Accordingly, we overrule the
Bank’s first assignment of error.

Saylor URL: http://www.saylor.org/books

Saylor.org
944

III.
In its second assignment of error, the Bank contends that the trial court erred in permitting Meade to
testify regarding the amount he spent on court costs, attorney fees, and taking depositions. Meade
contends that because he incurred these costs as a result of the Bank paying his check over a valid stop
payment order, the costs are properly recoverable.
As a general rule, the costs and expenses of litigation, other than court costs, are not recoverable in an
action for damages. [Citations]
In this case, the statute providing for damages, [UCC 4-403(c)], provides that a customer’s recoverable
loss for a bank’s failure to honor a valid stop payment order “may include damages for dishonor of
subsequent items * * *.” The statute does not provide for recouping attorney fees and costs. Meade did not
allege that the Bank acted in bad faith or that he is entitled to punitive damages. Additionally, although
Meade argues that the Bank caused him to lose his bargaining power with the Lumber Company, Meade
did not present any evidence that he incurred attorney fees or costs by engaging in litigation with the
Lumber Company.
Absent statutory authority or an allegation of bad faith, attorney fees are improper in a compensatory
damage award.…Therefore, the trial court erred in permitting the jury to hear evidence regarding Meade’s
expenditures for his attorney fees and costs. Accordingly, we sustain the Bank’s second assignment of
error.…

IV.
In its third assignment of error, the Bank contends that the trial court erred when it overruled the Bank’s
motion for a directed verdict. The Bank moved for a directed verdict both at the conclusion of Meade’s
case and at the close of evidence.
The Bank first asserts that the record does not contain sufficient evidence to show that Meade issued a
stop payment order that provided it with a reasonable opportunity to act as required by [the UCC]. Meade
presented evidence that he gave the Bank his stop payment order prior to 6:00 p.m. on Friday, and that
the Bank paid the check the following day.…We find that this constitutes sufficient evidence that Meade
communicated the stop payment order to the Bank in time to allow the Bank a reasonable opportunity to
act upon it.

Saylor URL: http://www.saylor.org/books

Saylor.org
945

The Bank also asserts that the record does not contain sufficient evidence that Meade incurred some loss
resulting from its payment of the check. Pursuant to [UCC 4-403(c)] “[t]he burden of establishing the fact
and amount of loss resulting from the payment of an item contrary to a stop payment order or order to
close an account is on the customer.” Establishing the fact and amount of loss, “the customer must show
some loss other than the mere debiting of the customer’s account.” [Citation]
…Baker testified that he charged Meade between two hundred-eighty and three hundred dollars to
properly laminate the runners and support the barn. Based upon these facts, we find that the record
contains sufficient evidence that Meade sustained some loss beyond the mere debiting of his account as a
result of the Bank paying his check. Accordingly, we overrule the Bank’s third assignment of error.

V.
…In its final assignment of error, the Bank contends that the trial court erred in denying its motions for
judgment notwithstanding the verdict and for a new trial.…
[U]nlike our consideration of the Bank’s motions for a directed verdict, in considering the Bank’s motion
for judgment notwithstanding the verdict, we also must consider whether the amount of the jury’s award
is supported by sufficient evidence. The Bank contends the jury’s general verdict, awarding Meade
$3,800, is not supported by evidence in the record.
A bank customer seeking damages for the improper payment of a check over a valid stop payment order
carries the burden of proving “the fact and amount of loss.” [UCC 4-403(C).] To protect banks and
prevent unjust enrichment to customers, the mere debiting of the customer’s account does not constitute
a loss. [Citation]
In this case, the Bank’s payment of Meade’s $1,406.79 check to the Lumber Company discharged Meade’s
debt to the Lumber Company in the same amount. Therefore, the mere debiting of $1,406.79 from
Meade’s account does not constitute a loss.
Meade presented evidence that he incurred $300 in repair costs to make the barn satisfactory. Meade also
notes that he never got the four by six-inch runners he wanted. However, Meade’s carpenter, Baker,
testified that since he properly laminated the two by six-inch runners, they are just as strong or stronger
than the four by six-inch runners would have been.
Meade also presented evidence of his costs and fees. However, as we determined in our review of the
Bank’s second assignment of error, only the court may award costs and fees, and therefore this evidence
Saylor URL: http://www.saylor.org/books

Saylor.org
946

was improperly admitted. Thus, the evidence cannot support the damage award. Meade did not present
any other evidence of loss incurred by the Bank’s payment of his check.…Therefore, we find that the trial
court erred in declining to enter a judgment notwithstanding the verdict on the issue of damages. Upon
remand, the trial court should grant in part the Bank’s motion for judgment notwithstanding the verdict
as it relates to damages and consider the Bank’s motion for a new trial only on the issue of damages[.…]
Accordingly, we sustain the Banks fourth and fifth assignments of error in part.

VI.
In conclusion, we find that the trial court did not err in denying the Bank’s motions for summary
judgment and for directed verdict. However, we find that the trial court erred in permitting Meade to
testify as to his court costs, attorney fees and deposition costs. Additionally, we find that the trial court
erred in totally denying the Bank’s motion for judgment notwithstanding the verdict, as the amount of
damages awarded by the jury is not supported by sufficient evidence in the record. Accordingly, we affirm
the judgment of the trial court as to liability, but reverse the judgment of the trial court as to the issue of
damages, and remand this cause for further proceedings consistent with this opinion.

CASE QUESTIONS

1.

What did the bank do wrong here?

2.

Why did the court deny Meade damages for his attorneys’ fees?

3.

Why did the court conclude that the jury-awarded damages were not supported by evidence presented at
trial? What damages did the evidence support?

Customer’s Duty to Inspect Bank Statements
Union Planters Bank, Nat. Ass’n v. Rogers
912 So.2d 116 (Miss. 2005)
Waller, J.
This appeal involves an issue of first impression in Mississippi—the interpretation of [Mississippi’s UCC
4-406], which imposes duties on banks and their customers insofar as forgeries are concerned.

Facts
Neal D. and Helen K. Rogers maintained four checking accounts with the Union Planters Bank in
Greenville, Washington County, Mississippi.…The Rogers were both in their eighties when the events
Saylor URL: http://www.saylor.org/books

Saylor.org
947

[1]

which gave rise to this lawsuit took place. After Neal became bedridden, Helen hired Jackie Reese to
help her take care of Neal and to do chores and errands.
In September of 2000, Reese began writing checks on the Rogers’ four accounts and forged Helen’s name
on the signature line. Some of the checks were made out to “cash,” some to “Helen K. Rogers,” and some
to “Jackie Reese.” The following chart summarizes the forgeries to each account:

Account Number

Beginning

Ending

54282309

11/27/2000 6/18/2001 46

$16,635.00

0039289441

9/27/2000

1/25/2001 10

$2,701.00

6100110922

11/29/2000 8/13/2001 29

$9,297.00

6404000343

11/20/2000 8/16/2001 83

$29,765.00

168

$58,398.00

Total

Number of Checks Amount of Checks

Neal died in late May of 2001. Shortly thereafter, the Rogers’ son, Neal, Jr., began helping Helen with
financial matters. Together they discovered that many bank statements were missing and that there was
not as much money in the accounts as they had thought. In June of 2001, they contacted Union Planters
and asked for copies of the missing bank statements. In September of 2001, Helen was advised by Union
Planters to contact the police due to forgeries made on her accounts. More specific dates and facts leading
up to the discovery of the forgeries are not found in the record.
Subsequently, criminal charges were brought against Reese. (The record does not reveal the disposition of
the criminal proceedings against Reese.) In the meantime, Helen filed suit against Union Planters,
alleging conversion (unlawful payment of forged checks) and negligence. After a trial, the jury awarded
Helen $29,595 in damages, and the circuit court entered judgment accordingly. From this judgment,
Union Planters appeals.

Discussion
…II. Whether Rogers’ Delay in Detecting the Forgeries Barred Suit against Union Planters.
The relationship between Rogers and Union Planters is governed by Article 4 of the Uniform Commercial
Code. [UCC] 4-406(a) and (c) provide that a bank customer has a duty to discover and report
Saylor URL: http://www.saylor.org/books

Saylor.org
948

“unauthorized signatures”; i.e., forgeries. [The section] reflects an underlying policy decision that furthers
the UCC’s “objective of promoting certainty and predictability in commercial transactions.” The UCC
facilitates financial transactions, benefiting both consumers and financial institutions, by allocating
responsibility among the parties according to whomever is best able to prevent a loss. Because the
customer is more familiar with his own signature, and should know whether or not he authorized a
particular withdrawal or check, he can prevent further unauthorized activity better than a financial
institution which may process thousands of transactions in a single day.…The customer’s duty to exercise
this care is triggered when the bank satisfies its burden to provide sufficient information to the customer.
As a result, if the bank provides sufficient information, the customer bears the loss when he fails to detect
and notify the bank about unauthorized transactions. [Citation]

A. Union Planters’ Duty to Provide Information under 4-406(a).
The court admitted into evidence copies of all Union Planters statements sent to Rogers during the
relevant time period. Enclosed with the bank statements were either the cancelled checks themselves or
copies of the checks relating to the period of time of each statement. The evidence shows that all bank
statements and cancelled checks were sent, via United States Mail, postage prepaid, to all customers at
their “designated address” each month. Rogers introduced no evidence to the contrary. We therefore find
that the bank fulfilled its duty of making the statements available to Rogers and that the remaining
provisions of 4-406 are applicable to the case at bar.…
In defense of her failure to inspect the bank statements, Rogers claims that she never received the bank
statements and cancelled checks. Even if this allegation is true,

[2]

it does not excuse Rogers from failing to

fulfill her duties under 4-406(a) & (c) because the statute clearly states a bank discharges its duty in
providing the necessary information to a customer when it “sends…to a customer a statement of account
showing payment of items.”…The word “receive” is absent. The customer’s duty to inspect and report does
not arise when the statement is received, as Rogers claims; the customer’s duty to inspect and report
arises when the bank sends the statement to the customer’s address. A reasonable person who has not
received a monthly statement from the bank would promptly ask the bank for a copy of the statement.
Here, Rogers claims that she did not receive numerous statements. We find that she failed to act
reasonably when she failed to take any action to replace the missing statements.

Saylor URL: http://www.saylor.org/books

Saylor.org
949

B. Rogers’ Duty to Report the Forgeries under 4-406(d).
[Under UCC 4-406] a customer who has not promptly notified a bank of an irregularity may be precluded
from bringing certain claims against the bank:
“(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties
imposed on the customer by subsection (c), the customer is precluded from asserting against the
bank:
(1) The customer’s unauthorized signature…on the item,…
Also, when there is a series of forgeries, 406(d)(2) places additional duties on the customer, [who is
precluded from asserting against the bank]:
(2) The customer’s unauthorized signature…by the same wrongdoer on any other item paid in
good faith by the bank if the payment was made before the bank received notice from the
customer of the unauthorized signature…and after the customer had been afforded a reasonable
period of time, not exceeding thirty (30) days, in which to examine the item or statement of
account and notify the bank.
Although there is no mention of a specific date, Rogers testified that she and her son began looking for the
statements in late May or early June of 2001, after her husband had died.…When they discovered that
statements were missing, they notified Union Planters in June of 2001 to replace the statements. At this
time, no mention of possible forgery was made, even though Neal, Jr., thought that “something was
wrong.” In fact, Neal, Jr., had felt that something was wrong as far back as December of 2000, but failed
to do anything. Neal, Jr., testified that neither he nor his mother knew that Reese had been forging checks
until September of 2001.

[3]

Rogers is therefore precluded from making claims against Union Planters because (1) under 4-406(a),
Union Planters provided the statements to Rogers, and (2) under 4-406(d)(2), Rogers failed to notify
Union Planters of the forgeries within 30 days of the date she should have reasonably discovered the
forgeries.…

Conclusion
The circuit court erred in denying Union Planters’ motion for JNOV because, under 4-406, Rogers is
precluded from recovering amounts paid by Union Planters on any of the forged checks because she failed
to timely detect and notify the bank of the unauthorized transactions and because she failed to show that
Saylor URL: http://www.saylor.org/books

Saylor.org
950

Union Planters failed to use ordinary care in its processing of the forged checks. Therefore, we reverse the
circuit court’s judgment and render judgment here that Rogers take nothing and that the complaint and
this action are finally dismissed with prejudice. Reversed.

CASE QUESTIONS

1.

If a bank pays out over a forged drawer’s signature one time, and the customer (drawer) reports the
forgery to the bank within thirty days, why does the bank take the loss?

2.

Who forged the checks?

3.

Why did Mrs. Rogers think she should not be liable for the forgeries?

4.

In the end, who probably really suffered the loss here?

Customer’s Duty to Inspect Bank Statements
Commerce Bank of Delaware v. Brown
2007 WL 1207171 (Del. Com. Pl. 2007)

I. Procedural Posture
Plaintiff, Commerce Bank/Delaware North America (“Commerce”) initially filed a civil complaint against
defendant Natasha J. Brown (“Brown”) on October 28, 2005. Commerce seeks judgment in the amount of
$4.020.11 plus costs and interest and alleges that Brown maintained a checking account with Commerce
and has been unjustly enriched by $4,020.11.…
The defendant, Brown…denied all allegations of the complaint. As an affirmative defense Brown claims
the transaction for which plaintiff seeks to recover a money judgment were made by means of an ATM
Machine using a debit card issued by the defendant. On January 16, 2005 Brown asserts that she became
aware of the fraudulent transactions and timely informed the plaintiff of the facts on January 16, 2005.
Brown asserts that she also requested Commerce in her answer to investigate the matter and to close her
account. Based upon these facts, Brown asserts a maximum liability on her own part from $50.00 to
$500.00 in accordance with the Electronic Fund Transfer Act (“EFTA”) 15 U.S.C. § 1693(g) and regulation
(e), 12 CFR 205.6. [Commerce Bank withdrew its complaint at trial, leaving only the defendant’s counterclaim in issue.]
Defendant Brown asserts [that] defendant failed to investigate and violated EFTA and is therefore liable
to the plaintiff for money damages citing [EFTA].
Saylor URL: http://www.saylor.org/books

Saylor.org
951

II. The Facts
Brown was the only witness called at trial. Brown is twenty-seven years old and has been employed by
Wilmington Trust as an Administrative Assistant for the past three years. Brown previously opened a
checking account with Commerce and was issued a debit/ATM card by Commerce which was in her
possession in December 2004. Brown, on or about January 14, 2005 went to Commerce to charge a $5.00
debit to the card at her lunch-break was informed that there was a deficiency balance in the checking
account. Brown went to the Talleyville branch of Commerce Bank and spoke with “Carla” who agreed to
investigate these unauthorized charges, as well as honor her request to close the account. Defendant’s
Exhibit No.: 1 is a Commerce Bank electronic filing and/or e-mail which details a visit by defendant on
January 16, 2005 to report her card loss. The “Description of Claim” indicates as follows:
Customer came into speak with a CSR “Carla Bernard” on January 16, 2005 to report her card
loss. At this time her account was only showing a negative $50.00 balance. She told Ms. Bernard
that this was not her transaction and to please close this account. Ms. Bernard said that she
would do this and that there would be an investigation on the unauthorized transactions. It was
at this time also that she had Ms. Bernard change her address. In the meantime, several
transactions posted to the account causing a balance of negative $3,948.11 and this amount has
since been charged off on 1/27/05. Natasha Brown never received any notification of this until
she received a letter from one of our collection agencies. She is now here to get this resolved.
On the back of defendant’s Exhibit No.: 1 were 26 separate unauthorized transactions at different
mercantile establishments detailing debits with the pin number used on Brown’s debit card charged to
Commerce Bank. The first charge was $501.75 on January 13, 2005.…Brown asserts at trial that she
therefore timely gave notice to Commerce to investigate and requested Commerce to close the debit
checking account on January 16, 2005.
At trial Brown also testified she “never heard” from Commerce again until she received a letter in
December 2005 citing a $4,000.00 deficiency balance.…
On cross-examination Brown testified she received a PIN number from Commerce and “gave the PIN
number to no other person.” In December 2004 she resided with Charles Williams, who is now her
husband. Brown testified on cross-examination that she was the only person authorized as a PIN user and
no one else knew of the card, ‘used the card,’ or was provided orally or in writing of the PIN number.
Saylor URL: http://www.saylor.org/books

Saylor.org
952

Brown spoke with Carla Bernard at the Commerce Bank at the Talleyville branch. Although Brown did not
initially fill out a formal report, she did visit Commerce on January 16, 2005 the Talleyville branch and
changed her address with Carla. Brown does not recall the last time she ever received a statement from
Commerce Bank on her checking account. Brown made no further purchases with the account and she
was unaware of all the “incidents of unauthorized debit charges on her checking account” until she was
actually sued by Commerce Bank in the Court of Common Pleas.

III. The Law
15 U.S.C. § 1693(g). Consumer Liability:
(a) Unauthorized electronic fund transfers; limit. A consumer shall be liable for any unauthorized
electronic fund transfer.…In no event, however, shall a consumer’s liability for an unauthorized
transfer exceed the lesser of—
(1) $ 50; or
(2) the amount of money or value of property or services obtained in such unauthorized
electronic fund transfer prior to the time the financial institution is notified of, or otherwise
becomes aware of, circumstances which lead to the reasonable belief that an unauthorized
electronic fund transfer involving the consumer’s account has been or may be affected. Notice
under this paragraph is sufficient when such steps have been taken as may be reasonably
required in the ordinary course of business to provide the financial institution with the pertinent
information, whether or not any particular officer, employee, or agent of the financial institution
does in fact receive such information.
15 U.S.C. § 1693(m) Civil Liability:
(a) [A]ction for damages; amount of award.…[A]ny person who fails to comply with any
provision of this title with respect to any consumer, except for an error resolved in accordance
with section 908, is liable to such consumer in an amount equal to the sum of—
(1) any actual damage sustained by such consumer as a result of such failure;
(2) in the case of an individual action, an amount not less than $ 100 nor greater than $ 1,000;
or…
(3) in the case of any successful action to enforce the foregoing liability, the costs of the action,
together with a reasonable attorney’s fee as determined by the court.
Saylor URL: http://www.saylor.org/books

Saylor.org
953

12 C.F.R. § 205.6 Liability of consumer for unauthorized transfers.
(b) Limitations on amount of liability. A consumer’s liability for an unauthorized electronic fund
transfer or a series of related unauthorized transfers shall be determined as follows:
(1) Timely notice given. If the consumer notifies the financial institution within two business days
after learning of the loss or theft of the access device, the consumer’s liability shall not exceed the
lesser of $ 50 or the amount of unauthorized transfers that occur before notice to the financial
institution.
(2) Timely notice not given. If the consumer fails to notify the financial institution within two
business days after learning of the loss or theft of the access device, the consumer’s liability shall
not exceed the lesser of $ 500 or the sum of:
(i) $ 50 or the amount of unauthorized transfers that occur within the two business days,
whichever is less; and
(ii) The amount of unauthorized transfers that occur after the close of two business days and
before notice to the institution, provided the institution establishes that these transfers would not
have occurred had the consumer notified the institution within that two-day period.

IV. Opinion and Order
The Court finds based upon the testimony presented herein that defendant in her counter-claim has
proven by a preponderance of evidence damages in the amount of $1,000.00 plus an award of attorney’s
fees. Clearly, Commerce failed to investigate the unauthorized charges pursuant to 15 U.S.C. § 1693(h).
Nor did Commerce close the account as detailed in Defendant’s Exhibit No. 1. Instead, Commerce sued
Brown and then withdrew its claim at trial. The Court finds $50.00 is the appropriate liability for Brown
for the monies charged on her account as set forth within the above statute because she timely notified, in
person, Commerce on January 16, 2005. Brown also requested Commerce to close her checking account.
Based upon the trial record, defendant has proven by a preponderance of the evidence damages of
$1,000.00 as set forth in the above statute, 15 U.S.C. § 1693(m).

CASE QUESTIONS

1.

Why—apparently—did the bank withdraw its complaint against Brown at the time of trial?

2.

Why does the court mention Ms. Brown’s occupation, and that she was at the time of the incident living
with the man who was—at the time of trial—her husband?

Saylor URL: http://www.saylor.org/books

Saylor.org
954

3.

What is the difference between the United States Code (USC) and the Code of Federal Regulations (CFR),
both of which are cited by the court?

4.

What did the bank do wrong here?

5.

What damages did Ms. Brown suffer for which she was awarded $1,000? What else did she get by way of
an award that is probably more important?
6.

[1] Neal Rogers died prior to the institution of this lawsuit. Helen Rogers died after Union Planters filed
this appeal. We have substituted Helen’s estate as appellee.

7.

[2] Since there was a series of forged checks, it is reasonable to assume that Reese intercepted the bank
statements before Rogers could inspect them. However, Union Planters cannot be held liable for Reese’s
fraudulent concealment.

8.

[3] Actually, it was Union Planters that notified Rogers that there had been forgeries, as opposed to
Rogers’ discovering the forgeries herself.

26.5 Summary and Exercises
Summary

Traditionally when a customer wrote a check (on the payor bank) and the payee deposited it into his
account (at the depository bank), the check was physically routed by means of ground and air
transportation to the various intermediary banks until it was physically presented to the payor bank for
final settlement. The federal Check 21 Act (2004) promotes changes in this process by allowing banks to
process electronic images of customers’ checks instead of the actual paper instrument: the data on the
check is truncated (stripped) from the instrument and the data are transmitted. The original check can be
digitally recreated by the making of a “substitute check.” Merchants—indeed, anyone with a check scanner
and a computer—can also process electronic data from checks to debit the writer’s account and credit the
merchant’s instantly.
In addition to Check 21 Act, the Electronic Fund Transfer Act of 1978 also facilitates electronic banking. It
primarily addresses the uses of credit and debit cards. Under this law, the electronic terminal must
provide a receipt of transfer. The financial institution must follow certain procedures on being notified of
errors, the customer’s liability is limited to $50 if a card or code number is wrongfully used and the

Saylor URL: http://www.saylor.org/books

Saylor.org
955

institution has been notified, and an employer or government agency can compel acceptance of salary or
government benefits by EFT.
Article 4 of the UCC—state law, of course—governs a bank’s relationship with its customers. It permits a
bank to pay an overdraft, to pay an altered check (charging the customer’s account for the original tenor of
the check), to refuse to pay a six-month-old check, to pay or collect an item of a deceased person (if it has
no notice of death) and obligates it to honor stop payment orders. A bank is liable to the customer for
damages if it wrongfully dishonors an item. The customer also has duties; primarily, the customer must
inspect each statement of account and notify the bank promptly if the checks have been altered or
signatures forged. The federal Expedited Funds Availability Act requires that, within some limits, banks
make customers’ funds available quickly.
Wholesale funds transactions, involving tens of millions of dollars, were originally made by telegraph
(“wire transfers”). The modern law governing such transactions is, in the United States, UCC Article 4A.
A letter of credit is a statement by a bank or other financial institution that it will pay a specified sum of
money to specified persons when certain conditions are met. Its purpose is to facilitate nonlocal sales
transactions by ensuring that the buyer will not get access to the goods until the seller has proper access to
the buyer’s money. In the US letters of credit are governed by UCC Article 5, and in international
transactions they may be covered by a different internationally recognized law.

EXERCISES

1.

On March 20, Al gave Betty a check for $1,000. On March 25, Al gave Carl a check for $1,000, which Carl
immediately had certified. On October 24, when Al had $1,100 in his account, Betty presented her check
for payment and the bank paid her $1,000. On October 25, Carl presented his check for payment and the
bank refused to pay because of insufficient funds. Were the bank’s actions proper?

2.

Winifred had a balance of $100 in her checking account at First Bank. She wrote a check payable to her
landlord in the amount of $400. First Bank cashed the check and then attempted to charge her account.
May it? Why?

3.

Assume in Exercise 2 that Winifred had deposited $4,000 in her account a month before writing the check
to her landlord. Her landlord altered the check by changing the amount from $400 to $4,000 and then
cashed the check at First Bank. May the bank charge Winifred’s account for the check? Why?

Saylor URL: http://www.saylor.org/books

Saylor.org
956

4.

Assume in Exercise 2 that Winifred had deposited $5,000 in her account a month before writing the check
but the bank misdirected her deposit, with the result that her account showed a balance of $100.
Believing the landlord’s check to be an overdraft, the bank refused to pay it. Was the refusal justified?
Why?

5.

Assume in Exercise 2 that, after sending the check to the landlord, Winifred decided to stop payment
because she wanted to use the $300 in her account as a down payment on a stereo. She called First Bank
and ordered the bank to stop payment. Four days later the bank mistakenly paid the check. Is the bank
liable to Winifred? Why?

6.

Assume in Exercise 5 that the landlord negotiated the check to a holder in due course, who presented the
check to the bank for payment. Is the bank required to pay the holder in due course after the stop
payment order? Why?

7.

On Wednesday, August 4, Able wrote a $1,000 check on his account at First Bank. On Saturday, August 7,
the check was cashed, but the Saturday activity was not recorded by the bank until Monday, August 9. On
that day at 8:00 a.m., Able called in a stop payment order on the check and he was told the check had not
cleared; at 9:00 he went to the bank and obtained a printed notice confirming the stop payment, but
shortly thereafter the Saturday activity was recorded—Able’s account had been debited. He wants the
$1,000 recredited. Was the stop payment order effective? Explain.

8.

Alice wrote a check to Carl’s Contracting for $190 on April 23, 2011. Alice was not satisfied with Carl’s
work. She called, leaving a message for him to return the call to discuss the matter with her. He did not do
so, but when she reconciled her checks upon receipt of her bank statement, she noticed the check to Carl
did not appear on the April statement. Several months went by. She figured Carl just tore the check up
instead of bothering to resolve any dispute with her. The check was presented to Alice’s bank for
payment on March 20, 2012, and Alice’s bank paid it. May she recover from the bank?

9.

Fitting wrote a check in the amount of $800. Afterwards, she had second thoughts about the check and
contacted the bank about stopping payment. A bank employee told her a stop payment order could not
be submitted until the bank opened the next day. She discussed with the employee what would happen if
she withdrew enough money from her account that when the $800 check was presented, there would be
insufficient funds to cover it. The employee told her that in such a case the bank would not pay the check.
Fitting did withdraw enough money to make the $800 an overdraft, but the bank paid it anyway, and then

Saylor URL: http://www.saylor.org/books

Saylor.org
957

sued her for the amount of the overdraft. Who wins and why? Continental Bank v. Fitting, 559 P.2d 218
(1977).
10. Plaintiff’s executive secretary forged plaintiff’s name on number checks by signing his name and by using
a rubber facsimile stamp of his signature: of fourteen checks that were drawn on her employer’s account,
thirteen were deposited in her son’s account at the defendant bank, and one was deposited elsewhere.
Evidence at trial was presented that the bank’s system of comparing its customer’s signature to the
signature on checks was the same as other banks in the area. Plaintiff sued the bank to refund the
amount of the checks paid out over a forged drawer’s signature. Who wins and why? Read v. South
Carolina National Bank, 335 S.E.2d 359 (S.C., 1965).
11. On Tuesday morning, Reggie discovered his credit card was not in his wallet. He realized he had not used
it since the previous Thursday when he’d bought groceries. He checked his online credit card account
register and saw that some $1,700 had been charged around the county on his card. He immediately
notified his credit union of the lost card and unauthorized charges. For how much is Reggie liable?

SELF-TEST QUESTIONS

1.

Article 4 of the UCC permits a bank to pay
a.

an overdraft

b.

an altered check

c.

an item of a deceased person if it has no notice of death

d.

all of the above
The type of banks covered by Article 4 include

a.

depository banks
b.

payor banks

c.

both of the above

d.

none of the above
A bank may
a.

refuse to pay a check drawn more than six months before being presented

b.

refuse to pay a check drawn more than sixty days before being presented

c.

not refuse to pay a check drawn more than six months before being presented

Saylor URL: http://www.saylor.org/books

Saylor.org
958

d.

do none of the above
Forms of electronic fund transfer include

a.

automated teller machines

1.

d

2.

c

3.

a

4.

d

b.

point of sale terminals

c.

preauthorized payment plans

d.

all of the above

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
959

Chapter 27

Consumer Credit Transactions
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How consumers enter into credit transactions and what protections they are afforded when they do

2.

What rights consumers have after they have entered into a consumer transaction

3.

What debt collection practices third-party collectors may pursue

This chapter and the three that follow are devoted to debtor-creditor relations. In this chapter, we
focus on the consumer credit transaction. Chapter 28 "Secured Transactions and
Suretyship" and Chapter 29 "Mortgages and Nonconsensual Liens" explore different types of security
that a creditor might require. Chapter 30 "Bankruptcy" examines debtors’ and creditors’ rights under
bankruptcy law.
The amount of consumer debt, or household debt, owed by Americans to mortgage lenders, stores,
automobile dealers, and other merchants who sell on credit is difficult to ascertain. One reads that
the average household credit card debt (not including mortgages, auto loans, and student loans) in
2009 was almost $16,000. [1] Or maybe it was $10,000. [2] Or maybe it was $7,300. [3]But probably
focusing on the average household debt is not very helpful: 55 percent of households have no credit
card debt at all, and the median debt is $1,900. [4]
In 2007, the total household debt owed by Americans was $13.3 trillion, according to the Federal
Reserve Board. That is really an incomprehensible number: suffice it to say, then, that the availability

Saylor URL: http://www.saylor.org/books

Saylor.org
960

of credit is an important factor in the US economy, and not surprisingly, a number of statutes have
been enacted over the years to protect consumers both before and after signing credit agreements.
The statutes tend to fall within three broad categories. First, several statutes are especially important
when a consumer enters into a credit transaction. These include laws that regulate credit costs, the
credit application, and the applicant’s right to check a credit record. Second, after a consumer has
contracted for credit, certain statutes give a consumer the right to cancel the contract and correct
billing mistakes. Third, if the consumer fails to pay a debt, the creditor has several traditional debt
collection remedies that today are tightly regulated by the government.
[1] Ben Woolsey and Matt Schulz, Credit Card Statistics, Industry Statistics, Debt Statistics,August 24,
2010, http://www.creditcards.com/credit-card-news/credit-card-industry-facts-personal-debt-statistics-1276.php.
This is “calculated by dividing the total revolving debt in the U.S. ($852.6 billion as of March 2010 data, as listed in
the Federal Reserve’s May 2010 report on consumer credit) by the estimated number of households carrying
credit card debt (54 million).”
[2] Deborah Fowles, “Your Monthly Credit Card Minimum Payments May Double,” About.com Financial
Planning,http://financialplan.about.com/od/creditcarddebt/a/CCMinimums.htm.
[3] Index Credit Cards, Credit Card Debt, February 9, 2010,http://www.indexcreditcards.com/creditcarddebt.
[4] Liz Pulliam Weston, “The Big Lie about Credit Card Debt,” MSN Money, July 30, 2007.

27.1 Entering into a Credit Transaction

LEARNING OBJECTIVES

1.

Understand what statutes regulate the cost of credit, and the exceptions.

2.

Know how the cost of credit is expressed in the Truth in Lending Act.

3.

Recognize that there are laws prohibiting discrimination in credit granting.

4.

Understand how consumers’ credit records are maintained and may be corrected.

The Cost of Credit
Lenders, whether banks or retailers, are not free to charge whatever they wish for credit. Usury laws
establish a maximum rate of lawful interest. The penalties for violating usury laws vary from state to state.
The heaviest penalties are loss of both principal and interest, or loss of a multiple of the interest the
Saylor URL: http://www.saylor.org/books

Saylor.org
961

creditor charged. The courts often interpret these laws stringently, so that even if the impetus for a
usurious loan comes from the borrower, the contract can be avoided, as demonstrated in Matter of Dane’s
Estate (Section 27.3 "Cases").
Some states have eliminated interest rate limits altogether. In other states, usury law is riddled with
exceptions, and indeed, in many cases, the exceptions have pretty much eaten up the general rule. Here
are some common exceptions:
•

Business loans. In many states, businesses may be charged any interest rate, although some states
limit this exception to incorporated businesses.

•

Mortgage loans. Mortgage loans are often subject to special usury laws. The allowable interest rates
vary, depending on whether a first mortgage or a subordinate mortgage is given, or whether the loan
is insured or provided by a federal agency, among other variables.

•

Second mortgages and home equity loans by licensed consumer loan companies.

•

Credit card and other retail installment debt. The interest rate for these is governed by the law of the
state where the credit card company does business. (That’s why the giant Citibank, otherwise
headquartered in New York City, runs its credit card division out of South Dakota, which has no usury
laws for credit cards.)

•

Consumer leasing.

•

“Small loans” such as payday loans and pawnshop loans.

•

Lease-purchases on personal property. This is the lease-to-own concept.

•

Certain financing of mobile homes that have become real property or where financing is insured by
the federal government.

•

Loans a person takes from her tax-qualified retirement plan.

•

Certain loans from stockbrokers and dealers.

•

Interest and penalties on delinquent property taxes.

•

Deferred payment of purchase price (layaway loans).

•

Statutory interest on judgments.

And there are others. Moreover, certain charges are not considered interest, such as fees to record
documents in a public office and charges for services such as title examinations, deed preparation, credit

Saylor URL: http://www.saylor.org/books

Saylor.org
962

reports, appraisals, and loan processing. But a creditor may not use these devices to cloak what is in fact a
usurious bargain; it is not the form but the substance of the agreement that controls.
As suggested, part of the difficulty here is that governments at all levels have for a generation attempted to
promote consumption to promote production; production is required to maintain politically acceptable
levels of employment. If consumers can get what they want on credit, consumerism increases. Also,
certainly, tight limits on interest rates cause creditors to deny credit to the less creditworthy, which may
not be helpful to the lower classes. That’s the rationale for the usury exceptions related to pawnshop and
payday loans.

Disclosure of Credit Costs
Setting limits on what credit costs—as usury laws do—is one thing. Disclosing the cost of credit is another.

The Truth in Lending Act
Until 1969, lenders were generally free to disclose the cost of money loaned or credit extended in any way
they saw fit—and they did. Financing and credit terms varied widely, and it was difficult and sometimes
impossible to understand what the true cost was of a particular loan, much less to comparison shop. After
years of failure, consumer interests finally persuaded Congress to pass a national law requiring disclosure
of credit costs in 1968. Officially called the Consumer Credit Protection Act, Title I of the law is more
popularly known as the Truth in Lending Act (TILA). The act only applies to consumer credit
transactions, and it only protects natural-person debtors—it does not protect business organization
debtors.
The act provides what its name implies: lenders must inform borrowers about significant terms of the
credit transaction. The TILA does not establish maximum interest rates; these continue to be governed by
state law. The two key terms that must be disclosed are the finance charge and the annual percentage rate.
To see why, consider two simple loans of $1,000, each carrying interest of 10 percent, one payable at the
end of twelve months and the other in twelve equal installments. Although the actual charge in each is the
same—$100—the interest rate is not. Why? Because with the first loan you will have the use of the full
$1,000 for the entire year; with the second, for much less than the year because you must begin repaying
part of the principal within a month. In fact, with the second loan you will have use of only about half the
money for the entire year, and so the actual rate of interest is closer to 15 percent. Things become more
Saylor URL: http://www.saylor.org/books

Saylor.org
963

complex when interest is compounded and stated as a monthly figure, when different rates apply to
various portions of the loan, and when processing charges and other fees are stated separately. The act
regulates open-end credit (revolving credit, like charge cards) and closed-end credit (like a car loan—
extending for a specific period), and—as amended later—it regulates consumer leases and credit card
transactions, too.

Figure 27.1 Credit Disclosure Form

Saylor URL: http://www.saylor.org/books

Saylor.org
964

By requiring that the finance charge and the annual percentage rate be disclosed on a uniform basis, the
TILA makes understanding and comparison of loans much easier. The finance charge is the total of all

Saylor URL: http://www.saylor.org/books

Saylor.org
965

money paid for credit; it includes the interest paid over the life of the loan and all processing charges. The
annual percentage rate is the true rate of interest for money or credit actually available to the borrower.
The annual percentage rate must be calculated using the total finance charge (including all extra fees).
See Figure 27.1 "Credit Disclosure Form" for an example of a disclosure form used by creditors.

Consumer Leasing Act of 1988
The Consumer Leasing Act (CLA) amends the TILA to provide similar full disclosure for consumers who
lease automobiles or other goods from firms whose business it is to lease such goods, if the goods are
valued at $25,000 or less and the lease is for four months or more. All material terms of the lease must be
disclosed in writing.

Fair Credit and Charge Card Disclosure
In 1989, the Fair Credit and Charge Card Disclosure Act went into effect. This amends the TILA by
requiring credit card issuers to disclose in a uniform manner the annual percentage rate, annual fees,
grace period, and other information on credit card applications.

Credit Card Accountability, Responsibility, and Disclosure Act of 2009
The 1989 act did make it possible for consumers to know the costs associated with credit card use, but the
card companies’ behavior over 20 years convinced Congress that more regulation was required. In 2009,
Congress passed and President Obama signed the Credit Card Accountability, Responsibility, and
Disclosure Act of 2009 (the Credit Card Act). It is a further amendment of the TILA. Some of the salient
parts of the act are as follows:
•

Restricts all interest rate increases during the first year, with some exceptions. The purpose is to
abolish “teaser” rates.

•

Increases notice for rate increase on future purchases to 45 days.

•

Preserves the ability to pay off on the old terms, with some exceptions.

•

Limits fees and penalty interest and requires statements to clearly state the required due date and late
payment penalty.

•

Requires fair application of payments. Amounts in excess of the minimum payment must be applied
to the highest interest rate (with some exceptions).

•

Provides sensible due dates and time to pay.

Saylor URL: http://www.saylor.org/books

Saylor.org
966

•

Protects young consumers. Before issuing a card to a person under the age of twenty-one, the card
issuer must obtain an application that contains either the signature of a cosigner over the age of
twenty-one or information indicating an independent means of repaying any credit extended.

•

Restricts card issuers from providing tangible gifts to students on college campuses in exchange for
filling out a credit card application.

•

Requires colleges to publicly disclose any marketing contracts made with a card issuer.

•

Requires enhanced disclosures.

•

Requires issuers to disclose the period of time and the total interest it will take to pay off the card
balance if only minimum monthly payments are made.

•

Establishes gift card protections.

[1]

The Federal Reserve Board is to issue implementing rules.
Creditors who violate the TILA are subject to both criminal and civil sanctions. Of these, the most
important are the civil remedies open to consumers. If a creditor fails to disclose the required
information, a customer may sue to recover twice the finance charge, plus court costs and reasonable
attorneys’ fees, with some limitations. As to the Credit Card Act of 2009, the issuing companies were not
happy with the reforms. Before the law went into effect, the companies—as one commentator put it—
[2]

unleashed a “frenzy of retaliation,” by repricing customer accounts, changing fixed rates to variable
rates, lowering credit limits, and increasing fees.

State Credit Disclosure Laws
The federal TILA is not the only statute dealing with credit disclosures. A uniform state act, the Uniform
Consumer Credit Code, as amended in 1974, is now on the books in twelve US jurisdictions,

[3]

though its

effect on the development of modern consumer credit law has been significant beyond the number of
states adopting it. It is designed to protect consumers who buy goods and services on credit by
simplifying, clarifying, and updating legislation governing consumer credit and usury.

Getting Credit
Disclosure of credit costs is a good thing. After discovering how much credit will cost, a person might
decide to go for it: get a loan or a credit card. The potential creditor, of course, should want to know if the
applicant is a good risk; that requires a credit check. And somebody who knows another person’s
Saylor URL: http://www.saylor.org/books

Saylor.org
967

creditworthiness has what is usually considered confidential information, the possession of which is
subject to abuse, and thus regulation.

Equal Credit Opportunity Act
Through the 1960s, banks and other lending and credit-granting institutions regularly discriminated
against women. Banks told single women to find a cosigner for loans. Divorced women discovered that
they could not open store charge accounts because they lacked a prior credit history, even though they had
contributed to the family income on which previous accounts had been based. Married couples found that
the wife’s earnings were not counted when they sought credit; indeed, families planning to buy homes
were occasionally even told that the bank would grant a mortgage if the wife would submit to a
hysterectomy! In all these cases, the premise of the refusal to treat women equally was the unstated—and
usually false—belief that women would quit work to have children or simply to stay home.
By the 1970s, as women became a major factor in the labor force, Congress reacted to the manifest
unfairness of the discrimination by enacting (as part of the Consumer Credit Protection Act) the Equal
Credit Opportunity Act (ECOA) of 1974. The act prohibits any creditor from discriminating “against any
applicant on the basis of sex or marital status with respect to any aspect of a credit transaction.” In 1976,
Congress broadened the law to bar discrimination (1) on the basis of race, color, religion, national origin,
and age; (2) because all or a part of an applicant’s income is from a public assistance program; or (3)
because an applicant has exercised his or her rights under the Consumer Credit Protection Act.
Under the ECOA, a creditor may not ask a credit applicant to state sex, race, national origin, or religion.
And unless the applicant is seeking a joint loan or account or lives in a community-property state, the
creditor may not ask for a statement of marital status or, if you have voluntarily disclosed that you are
married, for information about your spouse, nor may one spouse be required to cosign if the other is
deemed independently creditworthy. All questions concerning plans for children are improper. In
assessing the creditworthiness of an applicant, the creditor must consider all sources of income, including
regularly received alimony and child support payments. And if credit is refused, the creditor must, on
demand, tell you the specific reasons for rejection. See Rosa v. Park West Bank & Trust Co. in Section
27.3 "Cases" for a case involving the ECOA.
The Home Mortgage Disclosure Act, 1975, and the Community Reinvestment Act (CRA), 1977, get at
another type of discrimination: redlining. This is the practice by a financial institution of refusing to grant
Saylor URL: http://www.saylor.org/books

Saylor.org
968

home loans or home-improvement loans to people living in low-income neighborhoods. The act requires
that financial institutions within its purview report annually by transmitting information from their Loan
Application Registers to a federal agency. From these reports it is possible to determine what is happening
to home prices in a particular area, whether investment in one neighborhood lags compared with that in
others, if the racial or economic composition of borrowers changed over time, whether minorities or
women had trouble accessing mortgage credit, in what kinds of neighborhoods subprime loans are
concentrated, and what types of borrowers are most likely to receive subprime loans, among others.
“Armed with hard facts, users of all types can better execute their work: Advocates can launch consumer
education campaigns in neighborhoods being targeted by subprime lenders, planners can better tailor
housing policy to market conditions, affordable housing developers can identify gentrifying
neighborhoods, and activists can confront banks with poor lending records in low income
communities.”

[4]

Under the CRA, federal regulatory agencies examine banking institutions for CRA

compliance and take this information into consideration when approving applications for new bank
branches or for mergers or acquisitions.

Fair Credit Reporting Act of 1970: Checking the Applicant’s Credit Record
It is in the interests of all consumers that people who would be bad credit risks not get credit: if they do
and they default (fail to pay their debts), the rest of us end up paying for their improvidence. Because
credit is such a big business, a number of support industries have grown up around it. One of the most
important is the credit-reporting industry, which addresses this issue of checking creditworthiness.
Certain companies—credit bureaus—collect information about borrowers, holders of credit cards, store
accounts, and installment purchasers. For a fee, this information—currently held on tens of millions of
Americans—is sold to companies anxious to know whether applicants are creditworthy. If the information
is inaccurate, it can lead to rejection of a credit application that should be approved, and it can wind up in
other files where it can live to do more damage. In 1970, Congress enacted, as part of the Consumer Credit
Protection Act, the Fair Credit Reporting Act (FCRA) to give consumers access to their credit files in order
to correct errors.
Under this statute, an applicant denied credit has the right to be told the name and address of the credit
bureau (called “consumer reporting agency” in the act) that prepared the report on which the denial was
based. (The law covers reports used to screen insurance and job applicants as well as to determine
Saylor URL: http://www.saylor.org/books

Saylor.org
969

creditworthiness.) The agency must list the nature and substance of the information (except medical
information) and its sources (unless they contributed to an investigative-type report). A credit report lists
such information as name, address, employer, salary history, loans outstanding, and the like. An
investigative-type report is one that results from personal interviews and may contain nonfinancial
information, like drinking and other personal habits, character, or participation in dangerous sports.
Since the investigators rely on talks with neighbors and coworkers, their reports are usually subjective and
can often be misleading and inaccurate.
The agency must furnish the consumer the information free if requested within thirty days of rejection
and must also specify the name and address of anyone who has received the report within the preceding
six months (two years if furnished for employment purposes).
If the information turns out to be inaccurate, the agency must correct its records; if investigative material
cannot be verified, it must be removed from the file. Those to whom it was distributed must be notified of
the changes. When the agency and the consumer disagree about the validity of the information, the
consumer’s version must be placed in the file and included in future distributions of the report. After
seven years, any adverse information must be removed (ten years in the case of bankruptcy). A person is
entitled to one free copy of his or her credit report from each of the three main national credit bureaus
every twelve months. If a reporting agency fails to correct inaccurate information in a reasonable time, it
is liable to the consumer for $1,000 plus attorneys’ fees.
Under the FCRA, any person who obtains information from a credit agency under false pretenses is
subject to criminal and civil penalties. The act is enforced by the Federal Trade Commission. See Rodgers
v. McCullough inSection 27.3 "Cases" for a case involving use of information from a credit report.

KEY TAKEAWAY

Credit is an important part of the US economy, and there are various laws regulating its availability and
disclosure. Usury laws prohibit charging excessive interest rates, though the laws are riddled with
exceptions. The disclosure of credit costs is regulated by the Truth in Lending Act of 1969, the Consumer
Leasing Act of 1988, the Fair Credit and Charge Card Disclosure Act of 1989, and the Credit Card
Accountability, Responsibility, and Disclosure Act of 2009 (these latter three are amendments to the TILA).
Some states have adopted the Uniform Consumer Credit Code as well. Two major laws prohibit invidious
discrimination in the granting of credit: the Equal Credit Opportunity Act of 1974 and the Home Mortgage
Saylor URL: http://www.saylor.org/books

Saylor.org
970

Disclosure Act of 1975 (addressing the problem of redlining). The Fair Credit Reporting Act of 1970 governs
the collection and use of consumer credit information held by credit bureaus.

EXERCISES

1.

The penalty for usury varies from state to state. What are the two typical penalties?

2.

What has the TILA done to the use of interest as a term to describe how much credit costs, and why?

3.

What is redlining?

4.

What does the Fair Credit Reporting Act do, in general?
5.

[1] Consumers Union, “Upcoming Credit Card Protections,”http://www.creditcardreform.org/pdf/doddsummary-509.pdf.

6.

[2] Liz Pulliam Weston, “Credit Card Lenders Go on a Rampage,” MSN Money, November 25, 2009.

7.

[3] States adopting the Uniform Consumer Credit Code are the following: Colorado, Idaho, Indiana, Iowa,
Kansas, Maine, Oklahoma, South Carolina, Utah, Wisconsin, Wyoming, and Guam. Cornell University Law
School, “Uniform Laws.”http://www.law.cornell.edu/uniform/vol7.html#concc.

8.

[4] Kathryn L.S. Pettit and Audrey E. Droesch, “A Guide to Home Mortgage Disclosure Act Data,” The
Urban Institute, December 2008,http://www.urban.org/uploadedpdf/1001247_hdma.pdf.

27.2 Consumer Protection Laws and Debt Collection Practices
LEARNING OBJECTIVES

1.

Understand that consumers have the right to cancel some purchases made on credit.

2.

Know how billing mistakes may be corrected.

3.

Recognize that professional debt collectors are governed by some laws restricting certain practices.

Cancellation Rights
Ordinarily, a contract is binding when signed. But consumer protection laws sometimes provide an escape
valve. For example, a Federal Trade Commission (FTC) regulation gives consumers three days to cancel
contracts made with door-to-door salespersons. Under this cooling-off provision, the cancellation is
effective if made by midnight of the third business day after the date of the purchase agreement. The
salesperson must notify consumers of this right and supply them with two copies of a cancellation form,
and the sales agreement must contain a statement explaining the right. The purchaser cancels by
Saylor URL: http://www.saylor.org/books

Saylor.org
971

returning one copy of the cancellation form to the seller, who is obligated either to pick up the goods or to
pay shipping costs. The three-day cancellation privilege applies only to sales of twenty-five dollars or more
made either in the home or away from the seller’s place of business; it does not apply to sales made by
mail or telephone, to emergency repairs and certain other home repairs, or to real estate, insurance, or
securities sales.
The Truth in Lending Act (TILA) protects consumers in a similar way. For certain big-ticket purchases
(such as installations made in the course of major home improvements), sellers sometimes require a
mortgage (which is subordinate to any preexisting mortgages) on the home. The law gives such customers
three days to rescind the contract. Many states have laws similar to the FTC’s three-day cooling-off period,
and these may apply to transactions not covered by the federal rule (e.g., to purchases of less than twentyfive dollars and even to certain contracts made at the seller’s place of business).

Correcting Billing Mistakes
Billing Mistakes
In 1975, Congress enacted the Fair Credit Billing Act as an amendment to the Consumer Credit Protection
Act. It was intended to put to an end the phenomenon, by then a standard part of any comedian’s
repertoire, of the many ways a computer could insist that you pay a bill, despite errors and despite letters
you might have written to complain. The act, which applies only to open-end credit and not to installment
sales, sets out a procedure that creditors and customers must follow to rectify claimed errors. The
customer has sixty days to notify the creditor of the nature of the error and the amount. Errors can
include charges not incurred or those billed with the wrong description, charges for goods never delivered,
accounting or arithmetic errors, failure to credit payments or returns, and even charges for which you
simply request additional information, including proof of sale. During the time the creditor is replying,
you need not pay the questioned item or any finance charge on the disputed amount.
The creditor has thirty days to respond and ninety days to correct your account or explain why your belief
that an error has been committed is incorrect. If you do turn out to be wrong, the creditor is entitled to all
back finance charges and to prompt payment of the disputed amount. If you persist in disagreeing and
notify the creditor within ten days, it is obligated to tell all credit bureaus to whom it sends notices of
delinquency that the bill continues to be disputed and to tell you to whom such reports have been sent;
Saylor URL: http://www.saylor.org/books

Saylor.org
972

when the dispute has been settled, the creditor must notify the credit bureaus of this fact. Failure of the
creditor to follow the rules, an explanation of which must be provided to each customer every six months
and when a dispute arises, bars it from collecting the first fifty dollars in dispute, plus finance charges,
even if the creditor turns out to be correct.

Disputes about the Quality of Goods or Services Purchased
While disputes over the quality of goods are not “billing errors,” the act does apply to unsatisfactory goods
or services purchased by credit card (except for store credit cards); the customer may assert against the
credit card company any claims or defenses he or she may have against the seller. This means that under
certain circumstances, the customer may withhold payments without incurring additional finance
charges. However, this right is subject to three limitations: (1) the value of the goods or services charged
must be in excess of fifty dollars, (2) the goods or services must have been purchased either in the home
state or within one hundred miles of the customer’s current mailing address, and (3) the consumer must
make a good-faith effort to resolve the dispute before refusing to pay. If the consumer does refuse to pay,
the credit card company would acquiesce: it would credit her account for the disputed amount, pass the
loss down to the merchant’s bank, and that bank would debit the merchant’s account. The merchant
would then have to deal with the consumer directly.

Debt Collection Practices
Banks, financial institutions, and retailers have different incentives for extending credit—for some, a loan
is simply a means of making money, and for others, it is an inducement to buyers. But in either case,
credit is a risk because the consumer may default; the creditor needs a means of collecting when the
customer fails to pay. Open-end credit is usually given without collateral. The creditor can, of course, sue,
but if the consumer has no assets, collection can be troublesome. Historically, three different means of
recovering the debt have evolved: garnishment, wage assignment, and confession of judgment.

Garnishment
Garnishment is a legal process by which a creditor obtains a court order directing the debtor’s employer
(or any party who owes money to the debtor) to pay directly to the creditor a certain portion of the
employee’s wages until the debt is paid. Until 1970, garnishment was regulated by state law, and its effects
could be devastating—in some cases, even leading to suicide. In 1970, Title III of the Consumer Credit
Saylor URL: http://www.saylor.org/books

Saylor.org
973

Protection Act asserted federal control over garnishment proceedings for the first time. The federal wagegarnishment law limits the amount of employee earnings that may be withheld in any one pay date to the
lesser of 25 percent of disposable (after-tax) earnings or the amount by which disposable weekly earnings
exceed thirty times the highest current federal minimum wage. The federal law covers everyone who
receives personal earnings, including wages, salaries, commissions, bonuses, and retirement income
(though not tips), but it allows courts to garnish above the federal maximum in cases involving support
payments (e.g., alimony), in personal bankruptcy cases, and in cases where the debt owed is for state or
federal tax.
The federal wage-garnishment law also prohibits an employer from firing any worker solely because the
worker’s pay has been garnished for one debt (multiple garnishments may be grounds for discharge). The
penalty for violating this provision is a $1,000 fine, one-year imprisonment, or both. But the law does not
say that an employee fired for having one debt garnished may sue the employer for damages. In a 1980
case, the Fifth Circuit Court of Appeals denied an employee the right to sue, holding that the statute places
enforcement exclusively in the hands of the federal secretary of labor.

[1]

The l970 federal statute is not the only limitation on the garnishment process. Note that the states can
also still regulate garnishment so long as the state regulation is not in conflict with federal law: North
Carolina, Pennsylvania, South Carolina, and Texas prohibit most garnishments, unless it is the
government doing the garnishment. And there is an important constitutional limitation as well. Many
states once permitted a creditor to garnish the employee’s wage even before the case came to court: a
simple form from the clerk of the court was enough to freeze a debtor’s wages, often before the debtor
knew a suit had been brought. In 1969, the US Supreme Court held that this prejudgment garnishment
procedure was unconstitutional.

[2]

Wage Assignment
A wage assignment is an agreement by an employee that a creditor may take future wages as security for a
loan or to pay an existing debt. With a wage assignment, the creditor can collect directly from the
employer. However, in some states, wage assignments are unlawful, and an employer need not honor the
agreement (indeed, it would be liable to the employee if it did). Other states regulate wage assignments in
various ways—for example, by requiring that the assignment be a separate instrument, not part of the

Saylor URL: http://www.saylor.org/books

Saylor.org
974

loan agreement, and by specifying that no wage assignment is valid beyond a certain period of time (two
or three years).

Confession of Judgment
Because suing is at best nettlesome, many creditors have developed forms that allow them to sidestep the
courthouse when debtors have defaulted. As part of the original credit agreement, the consumer or
borrower waives his right to defend himself in court by signing a confession of judgment. This written
instrument recites the debtor’s agreement that a court order be automatically entered against him in the
event of default. The creditor’s lawyer simply takes the confession of judgment to the clerk of the court,
who enters it in the judgment book of the court without ever consulting a judge. Entry of the judgment
entitles the creditor to attach the debtor’s assets to satisfy the debt. Like prejudgment garnishment, a
confession of judgment gives the consumer no right to be heard, and it has been banned by statute or
court decisions in many states.

Fair Debt Collection Practices Act of 1977
Many stores, hospitals, and other organizations attempt on their own to collect unpaid bills, but
thousands of merchants, professionals, and small businesses rely on collection agencies to recover
accounts receivable. The debt collection business employed some 216,000 people in 2007 and collected
over $40 billion in debt.

[3]

For decades, some of these collectors used harassing tactics: posing as

government agents or attorneys, calling at the debtor’s workplace, threatening physical harm or loss of
property or imprisonment, using abusive language, publishing a deadbeats list, misrepresenting the size
of the debt, and telling friends and neighbors about the debt. To provide a remedy for these abuses,
Congress enacted, as part of the Consumer Credit Protection Act, the Fair Debt Collection Practices Act
(FDCPA) in 1977.
This law regulates the manner by which third-party collection agencies conduct their business. It covers
collection of all personal, family, and household debts by collection agencies. It does not deal with
collection by creditors themselves; the consumer’s remedy for abusive debt collection by the creditor is in
tort law.
Under the FDCPA, the third-party collector may contact the debtor only during reasonable hours and not
at work if the debtor’s employer prohibits it. The debtor may write the collector to cease contact, in which
case the agency is prohibited from further contact (except to confirm that there will be no further contact).
Saylor URL: http://www.saylor.org/books

Saylor.org
975

A written denial that money is owed stops the bill collector for thirty days, and he can resume again only
after the debtor is sent proof of the debt. Collectors may no longer file suit in remote places, hoping for
default judgments; any suit must be filed in a court where the debtor lives or where the underlying
contract was signed. The use of harassing and abusive tactics, including false and misleading
representations to the debtor and others (e.g., claiming that the collector is an attorney or that the debtor
is about to be sued when that is not true), is prohibited. Unless the debtor has given the creditor her cell
phone number, calls to cell phones (but not to landlines) are not allowed.

[4]

In any mailings sent to the

debtor, the return address cannot indicate that it is from a debt collection agency (so as to avoid
embarrassment from a conspicuous name on the envelope that might be read by third parties).
Communication with third parties about the debt is not allowed, except when the collector may need to
talk to others to trace the debtor’s whereabouts (though the collector may not tell them that the inquiry
concerns a debt) or when the collector contacts a debtor’s attorney, if the debtor has an attorney. The
federal statute gives debtors the right to sue the collector for damages for violating the statute and for
causing such injuries as job loss or harm to reputation.

KEY TAKEAWAY

Several laws regulate practices after consumer credit transactions. The FTC provides consumers with a
three-day cooling-off period for some in-home sales, during which time the consumer-purchaser may
cancel the sale. The TILA and some state laws also have some cancellation provisions. Billing errors are
addressed by the Fair Credit Billing Act, which gives consumers certain rights. Debt collection practices
such as garnishment, wage assignments, and confessions of judgment are regulated (and in some states
prohibited) by federal and state law. Debt collection practices for third-party debt collectors are
constrained by the Fair Debt Collection Practices Act.

EXERCISES

1.

Under what circumstances may a consumer have three days to avoid a contract?

2.

How does the Fair Credit Billing Act resolve the problem that occurs when a consumer disputes a bill and
“argues” with a computer about it?

3.

What is the constitutional problem with garnishment as it was often practiced before 1969?

4.

If Joe of Joe’s Garage wants to collect on his own the debts he is owed, he is not constrained by the
FDCPA. What limits are there on his debt collection practices?

Saylor URL: http://www.saylor.org/books

Saylor.org
976

5.

[1] Smith v. Cotton Brothers Baking Co., Inc., 609 F.2d 738 (5th Cir. 1980).

6.

[2] Sniadach v. Family Finance Corp., 395 U.S. 337 (1969).

7.

[3] PricewaterhouseCoopers LLP, Value of Third-Party Debt Collection to the U.S. Economy in 2007: Survey
And Analysis, June 2008, http://www.acainternational.org/files.aspx?p=/images/12546/pwc2007final.pdf.

8.

[4] Federal Communications Commission, “In the Matter of Rules and Regulations Implementing the
Telephone Consumer Protection Act of 1991,”http://fjallfoss.fcc.gov/edocs_public/attachmatch/FCC-07232A1.txt. (This document shows up best with Adobe Acrobat.)

27.3 Cases
Usury
Matter of Dane’s Estate
390 N.Y.S.2d 249 (N.Y.A.D. 1976)
MAHONEY, J.
On December 17, 1968, after repeated requests by decedent [Leland Dane] that appellant [James Rossi]
loan him $10,500 [about $64,000 in 2010 dollars] the latter drew a demand note in that amount and with
decedent’s consent fixed the interest rate at 7 1/2% Per annum, the then maximum annual interest
permitted being 7 1/4%. Decedent executed the note and appellant gave him the full amount of the note in
cash.…[The estate] moved for summary judgment voiding the note on the ground that it was a usurious
loan, the note having been previously rejected as a claim against the estate. The [lower court] granted the
motion, voided the note and enjoined any prosecution on it thereafter. Appellant’s cross motion to enforce
the claim was denied.
New York’s usury laws are harsh, and courts have been reluctant to extend them beyond cases that fall
squarely under the statutes [Citation]. [New York law] makes any note for which more than the legal rate
of interests is ‘reserved or taken’ or ‘agreed to be reserved or taken’ void. [The law] commands
cancellation of a note in violation of [its provisions]. Here, since both sides concede that the note
evidences the complete agreement between the parties, we cannot aid appellant by reliance upon the
presumption that he did not make the loan at a usurious rate [Citation]. The terms of the loan are not in
dispute. Thus, the note itself establishes, on its face, clear evidence of usury. There is no requirement of a
Saylor URL: http://www.saylor.org/books

Saylor.org
977

specific intent to violate the usury statute. A general intent to charge more than the legal rate as evidenced
by the note, is all that is needed. If the lender intends to take and receive a rate in excess of the legal
percentage at the time the note is made, the statute condemns the act and mandates its cancellation
[Citation]. The showing, as here, that the note reserves to the lender an illegal rate of interest satisfies
respondents’ burden of proving a usurious loan.
Next, where the rate of interest on the face of a note is in excess of the legal rate, it cannot be argued that
such a loan may be saved because the borrower prompted the loan or even set the rate. The usury statutes
are for the protection of the borrower and [their] purpose would be thwarted if the lender could avoid its
consequences by asking the borrower to set the rate. Since the respondents herein asserted the defense of
usury, it cannot be said that the decedent waived the defense by setting or agreeing to the 7 1/2% Rate of
interest.
Finally, equitable considerations cannot be indulged when, as here, a statute specifically condemns an act.
The statute fixes the law, and it must be followed.
The order should be affirmed, without costs.

CASE QUESTIONS

1.

What is the consequence to the lender of charging usurious rates in New York?

2.

The rate charged here was one-half of one percent in excess of the allowable limit. Who made the note,
the borrower or the lender? That makes no difference, but should it?

3.

What “equitable considerations” were apparently raised by the creditor?

Discrimination under the ECOA
Rosa v. Park West Bank & Trust Co.
214 F.3d 213, C.A.1 (Mass. 2000)
Lynch, J.
Lucas Rosa sued the Park West Bank & Trust Co. under the Equal Credit Opportunity Act (ECOA), 15
U.S.C. §§ 1691–1691f, and various state laws. He alleged that the Bank refused to provide him with a loan
application because he did not come dressed in masculine attire and that the Bank’s refusal amounted to

Saylor URL: http://www.saylor.org/books

Saylor.org
978

sex discrimination under the Act. The district court granted the Bank’s motion to dismiss the ECOA
claim…

I.
According to the complaint, which we take to be true for the purpose of this appeal, on July 21, 1998, Mr.
Lucas Rosa came to the Bank to apply for a loan. A biological male, he was dressed in traditionally
feminine attire. He requested a loan application from Norma Brunelle, a bank employee. Brunelle asked
Rosa for identification. Rosa produced three forms of photo identification: (1) a Massachusetts
Department of Public Welfare Card; (2) a Massachusetts Identification Card; and (3) a Money Stop Check
Cashing ID Card. Brunelle looked at the identification cards and told Rosa that she would not provide him
with a loan application until he “went home and changed.” She said that he had to be dressed like one of
the identification cards in which he appeared in more traditionally male attire before she would provide
him with a loan application and process his loan request.

II.
Rosa sued the Bank for violations of the ECOA and various Massachusetts antidiscrimination statutes.
Rosa charged that “[b]y requiring [him] to conform to sex stereotypes before proceeding with the credit
transaction, [the Bank] unlawfully discriminated against [him] with respect to an aspect of a credit
transaction on the basis of sex.” He claims to have suffered emotional distress, including anxiety,
depression, humiliation, and extreme embarrassment. Rosa seeks damages, attorney’s fees, and injunctive
relief.
Without filing an answer to the complaint, the Bank moved to dismiss.…The district court granted the
Bank’s motion. The court stated:
[T]he issue in this case is not [Rosa’s] sex, but rather how he chose to dress when applying for a
loan. Because the Act does not prohibit discrimination based on the manner in which someone
dresses, Park West’s requirement that Rosa change his clothes does not give rise to claims of
illegal discrimination. Further, even if Park West’s statement or action were based upon Rosa’s
sexual orientation or perceived sexual orientation, the Act does not prohibit such discrimination.
Price Waterhouse v. Hopkins (U.S. Supreme Court, 1988), which Rosa relied on, was not to the contrary,
according to the district court, because that case “neither holds, nor even suggests, that discrimination
based merely on a person’s attire is impermissible.”
Saylor URL: http://www.saylor.org/books

Saylor.org
979

On appeal, Rosa says that the district court “fundamentally misconceived the law as applicable to the
Plaintiff’s claim by concluding that there may be no relationship, as a matter of law, between telling a
bank customer what to wear and sex discrimination.” …The Bank says that Rosa loses for two reasons.
First, citing cases pertaining to gays and transsexuals, it says that the ECOA does not apply to
crossdressers. Second, the Bank says that its employee genuinely could not identify Rosa, which is why
she asked him to go home and change.

III.
…In interpreting the ECOA, this court looks to Title VII case law, that is, to federal employment
discrimination law.…The Bank itself refers us to Title VII case law to interpret the ECOA.
The ECOA prohibits discrimination, “with respect to any aspect of a credit transaction[,] on the basis of
race, color, religion, national origin, sex or marital status, or age.” 15 U.S.C. § 1691(a). Thus to prevail, the
alleged discrimination against Rosa must have been “on the basis of…sex.” See [Citation.] The ECOA’s sex
discrimination prohibition “protects men as well as women.”
While the district court was correct in saying that the prohibited bases of discrimination under the ECOA
do not include style of dress or sexual orientation, that is not the discrimination alleged. It is alleged that
the Bank’s actions were taken, in whole or in part, “on the basis of… [the appellant’s] sex.” The Bank, by
seeking dismissal under Rule 12(b)(6), subjected itself to rigorous standards. We may affirm dismissal
“only if it is clear that no relief could be granted under any set of facts that could be proved consistent with
the allegations.” [Citations] Whatever facts emerge, and they may turn out to have nothing to do with sexbased discrimination, we cannot say at this point that the plaintiff has no viable theory of sex
discrimination consistent with the facts alleged.
The evidence is not yet developed, and thus it is not yet clear why Brunelle told Rosa to go home and
change. It may be that this case involves an instance of disparate treatment based on sex in the denial of
credit. See [Citation]; (“‘Disparate treatment’…is the most easily understood type of discrimination. The
employer simply treats some people less favorably than others because of their…sex.”); [Citation]
(invalidating airline’s policy of weight limitations for female “flight hostesses” but not for similarly
situated male “directors of passenger services” as impermissible disparate treatment); [Citation]
(invalidating policy that female employees wear uniforms but that similarly situated male employees need
wear only business dress as impermissible disparate treatment); [Citation] (invalidating rule requiring
Saylor URL: http://www.saylor.org/books

Saylor.org
980

abandonment upon marriage of surname that was applied to women, but not to men). It is reasonable to
infer that Brunelle told Rosa to go home and change because she thought that Rosa’s attire did not accord
with his male gender: in other words, that Rosa did not receive the loan application because he was a
man, whereas a similarly situated woman would have received the loan application. That is, the Bank may
treat, for credit purposes, a woman who dresses like a man differently than a man who dresses like a
woman. If so, the Bank concedes, Rosa may have a claim. Indeed, under Price Waterhouse, “stereotyped
remarks [including statements about dressing more ‘femininely’] can certainly be evidence that gender
played a part.” [Citation.] It is also reasonable to infer, though, that Brunelle refused to give Rosa the loan
application because she thought he was gay, confusing sexual orientation with cross-dressing. If so, Rosa
concedes, our precedents dictate that he would have no recourse under the federal Act. See [Citation]. It is
reasonable to infer, as well, that Brunelle simply could not ascertain whether the person shown in the
identification card photographs was the same person that appeared before her that day. If this were the
case, Rosa again would be out of luck. It is reasonable to infer, finally, that Brunelle may have had mixed
motives, some of which fall into the prohibited category.
It is too early to say what the facts will show; it is apparent, however, that, under some set of facts within
the bounds of the allegations and non-conclusory facts in the complaint, Rosa may be able to prove a
claim under the ECOA.…
We reverse and remand for further proceedings in accordance with this opinion.

CASE QUESTIONS

1.

Could the bank have denied Mr. Rosa a loan because he was gay?

2.

If a woman had applied for loan materials dressed in traditionally masculine attire, could the bank have
denied her the materials?

3.

The Court offers up at least three possible reasons why Rosa was denied the loan application. What were
those possible reasons, and which of them would have been valid reasons to deny him the application?

4.

To what federal law does the court look in interpreting the application of the ECOA?

5.

Why did the court rule in Mr. Rosa’s favor when the facts as to why he was denied the loan application
could have been interpreted in several different ways?

Saylor URL: http://www.saylor.org/books

Saylor.org
981

Uses of Credit Reports under the FCRA
Rodgers v. McCullough
296 F.Supp.2d 895 (W.D. Tenn. 2003)

Background
This case concerns Defendants’ receipt and use of Christine Rodgers’ consumer report. The material facts
do not seem to be disputed. The parties agree that Ms. Rodgers gave birth to a daughter, Meghan, on May
4, 2001. Meghan’s father is Raymond Anthony. Barbara McCullough, an attorney, represented Mr.
Anthony in a child custody suit against Ms. Rodgers in which Mr. Anthony sought to obtain custody and
child support from Ms. Rodgers. Ms. McCullough received, reviewed, and used Ms. Rodgers’ consumer
report in connection with the child custody case.
On September 25, 2001, Ms. McCullough instructed Gloria Christian, her secretary, to obtain Ms.
Rodgers’ consumer report. Ms. McCullough received the report on September 27 or 28 of 2001. She
reviewed the report in preparation for her examination of Ms. Rodgers during a hearing to be held in
juvenile court on October 23, 2001. She also used the report during the hearing, including attempting to
move the document into evidence and possibly handing it to the presiding judge.
The dispute in this case centers around whether Ms. McCullough obtained and used Ms. Rodgers’
consumer report for a purpose permitted under the Fair Credit Reporting Act (the “FCRA”). Plaintiff
contends that Ms. McCullough, as well as her law firm, Wilkes, McCullough & Wagner, a partnership, and
her partners, Calvin J. McCullough and John C. Wagner, are liable for the unlawful receipt and use of Ms.
Rodgers’ consumer report in violation 15 U.S.C. §§ 1681 o(negligent failure to comply with the FCRA) and
1681n (willful failure to comply with the FCRA or obtaining a consumer report under false pretenses).
Plaintiff has also sued Defendants for the state law tort of unlawful invasion of privacy.…

Analysis
Plaintiff has moved for summary judgment on the questions of whether Defendants failed to comply with
the FCRA (i.e. whether Defendants had a permissible purpose to obtain Ms. Rodgers’ credit report),
whether Defendants’ alleged failure to comply was willful, and whether Defendants’ actions constituted
unlawful invasion of privacy. The Court will address the FCRA claims followed by the state law claim for
unlawful invasion of privacy.
Saylor URL: http://www.saylor.org/books

Saylor.org
982

A. Permissible Purpose under the FCRA
Pursuant to the FCRA, “A person shall not use or obtain a consumer report for any purpose unless (1) the
consumer report is obtained for a purpose for which the consumer report is authorized to be furnished
under this section.…” [Citation.] Defendants do not dispute that Ms. McCullough obtained and used Ms.
Rodgers’ consumer report.
[The act] provides a list of permissible purposes for the receipt and use of a consumer report, of which the
following subsection is at issue in this case:
[A]ny consumer reporting agency may furnish a consumer report under the following circumstances and
no other:…
(3) To a person which it has reason to believe(A) intends to use the information in connection with a credit transaction involving the consumer
on whom the information is to be furnished and involving the extension of credit to, or review or
collection of an account of, the consumer…
[Citation.] Defendants concede that Ms. McCullough’s receipt and use of Ms. Rodgers’ consumer report
does not fall within any of the other permissible purposes enumerated in [the act].
Ms. Rodgers requests summary judgment in her favor on this point, relying on the plain text of the
statute, because she was not in arrears on any child support obligation at the time Ms. McCullough
requested the consumer report, nor did she owe Ms. McCullough’s client any debt. She notes that Mr.
Anthony did not have custody of Meghan Rodgers and that an award of child support had not even been
set at the time Ms. McCullough obtained her consumer report.
Defendants maintain that Ms. McCullough obtained Ms. Rodgers’ consumer report for a permissible
purpose, namely to locate Ms. Rodgers’ residence and set and collect child support obligations.
Defendants argue that 15 U.S.C. § 1681b(a)(3)(A) permits the use of a credit report in connection with
“collection of an account” and, therefore, Ms. McCullough was permitted to use Ms. Rodgers’ credit report
in connection with the collection of child support.

[1]

The cases Defendants have cited in response to the motion for summary judgment are inapplicable to the
present facts. In each case cited by Defendants, the person who obtained a credit report did so in order to
collect on an outstanding judgment or an outstanding debt. See, e.g., [Citation] (finding that collection of
a judgment of arrears in child support is a permissible purpose under [the act]; [Citation] (holding that
Saylor URL: http://www.saylor.org/books

Saylor.org
983

defendant had a permissible purpose for obtaining a consumer report where plaintiff owed an
outstanding debt to the company).
However, no such outstanding debt or judgment existed in this case. At the time Ms. McCullough
obtained Ms. Rodgers’ consumer report, Ms. Rodgers’ did not owe money to either Ms. McCullough or her
client, Mr. Anthony. Defendants have provided no evidence showing that Ms. McCullough believed Ms.
Rodgers owed money to Mr. Anthony at the time she requested the credit report. Indeed, Mr. Anthony
had not even been awarded custody of Meghan Rodgers at the time Ms. McCullough obtained and used
the credit report. Ms. McCullough acknowledged each of the facts during her deposition. Moreover, in
response to Plaintiff’s request for admissions, Ms. McCullough admitted that she did not receive the credit
report for the purpose of collecting on an account from Ms. Rodgers.
The evidence before the Court makes clear that Ms. McCullough was actually attempting, on behalf of Mr.
Anthony, to secure custody of Meghan Rodgers and obtain a future award of child support payments from
Ms. Rodgers by portraying Ms. Rodgers as irresponsible to the court. These are not listed as permissible
purposes under [FCRA]. Defendants have offered the Court no reason to depart from the plain language
of the statute, which clearly does not permit an individual to obtain a consumer report for the purposes of
obtaining child custody and instituting child support payments. Moreover, the fact that the Juvenile Court
later awarded custody and child support to Mr. Anthony does not retroactively provide Ms. McCullough
with a permissible purpose for obtaining Ms. Rodgers’ consumer report. Therefore, the Court GRANTS
Plaintiff’s motion for partial summary judgment on the question of whether Defendants had a permissible
purpose to obtain Ms. Rodgers’ credit report.

B. Willful Failure to Comply with the FCRA
Pursuant to [the FCRA], “Any person who willfully fails to comply with any requirement imposed under
this subchapter with respect to any consumer is liable to that consumer” for the specified damages.
“To show willful noncompliance with the FCRA, [the plaintiff] must show that [the defendant] ‘knowingly
and intentionally committed an act in conscious disregard for the rights of others,’ but need not show
‘malice or evil motive.’” [Citation.] “Under this formulation the defendant must commit the act that
violates the Fair Credit Reporting Act with knowledge that he is committing the act and with intent to do
so, and he must also be conscious that his act impinges on the rights of others.” “The statute’s use of the
word ‘willfully’ imports the requirement that the defendant know his or her conduct is unlawful.”
Saylor URL: http://www.saylor.org/books

Saylor.org
984

[Citation.] A defendant can not be held civilly liable under [the act] if he or she obtained the plaintiff’s
credit report “under what is believed to be a proper purpose under the statute but which a court…later
rules to be impermissible legally under [Citation].
Ms. McCullough is an attorney who signed multiple service contracts with Memphis Consumer Credit
Association indicating that the primary purpose for which credit information would be ordered was “to
collect judgments.” Ms. McCullough also agreed in these service contracts to comply with the FCRA. Her
deposition testimony indicates that she had never previously ordered a consumer report for purposes of
calculating child support. This evidence may give rise to an inference that Ms. McCullough was aware that
she did not order Ms. Rodgers’ consumer report for a purpose permitted under the FCRA.
Defendants argue in their responsive memorandum that if Ms. McCullough had suspected that she had
obtained Ms. Rodgers’ credit report in violation of the FCRA, it is unlikely that she would have attempted
to present the report to the Juvenile Court as evidence during the custody hearing for Meghan Rodgers.
Ms. McCullough also testified that she believed she had a permissible purpose for obtaining Ms. Rodgers’
consumer report (i.e. to set and collect child support obligations).
Viewing the evidence in the light most favorable to the nonmoving party, Defendants have made a
sufficient showing that Ms. McCullough may not have understood that she lacked a permissible purpose
under the FCRA to obtain and use Ms. Rodgers’ credit report.
If Ms. McCullough was not aware that her actions might violate the FCRA at the time she obtained and
used Ms. Rodgers’ credit report, she would not have willfully failed to comply with the FCRA. The
question of Ms. McCullough’s state of mind at the time she obtained and used Ms. Rodgers’ credit report
is an issue best left to a jury. [Citation] (“state of mind is typically not a proper issue for resolution on
summary judgment”). The Court DENIES Plaintiff’s motion for summary judgment on the question of
willfulness under [the act].

C. Obtaining a Consumer Report under False Pretenses or Knowingly without a Permissible
Purpose
…For the same reasons the Court denied Plaintiff’s motion for summary judgment on the question of
willfulness, the Court also DENIES Plaintiff’s motion for summary judgment on the question of whether
Ms. McCullough obtained and used Ms. Rodgers’ credit report under false pretenses or knowingly without
a permissible purpose.
Saylor URL: http://www.saylor.org/books

Saylor.org
985

[Discussion of the invasion of privacy claim omitted.]
Conclusion
For the foregoing reasons, the Court GRANTS Plaintiff’s Motion for Partial Summary Judgment
Regarding Defendants’ Failure to Comply with the Fair Credit Reporting Act [having no permissible
purpose]. The Court DENIES Plaintiff’s remaining motions for partial summary judgment.

CASE QUESTIONS

1.

Why did the defendant, McCullough, order her secretary to obtain Ms. Rodgers’s credit report? If Ms.
McCullough is found liable, why would her law firm partners also be liable?

2.

What “permissible purpose” did the defendants contend they had for obtaining the credit report? Why
did the court determine that purpose was not permissible?

3.

Why did the court deny the plaintiff’s motion for summary judgment on the question of whether the
defendant “willfully” failed to comply with the act? Is the plaintiff out of luck on that question, or can it be

litigated further?
[1] Defendants also admit that Ms. McCullough used the credit report to portray Ms. Rodgers as irresponsible,
financially unstable, and untruthful about her residence and employment history to the Juvenile Court. Defendants
do not allege that these constitute permissible purposes under the FCRA.

27.4 Summary and Exercises
Summary

Consumers who are granted credit have long received protection through usury laws (laws that establish a
maximum interest rate). The rise in consumer debt in recent years has been matched by an increase in
federal regulation of consumer credit transactions. The Truth in Lending Act requires disclosure of credit
terms; the Equal Credit Opportunity Act prohibits certain types of discrimination in the granting of credit;
the Fair Credit Reporting Act gives consumers access to their credit dossiers and prohibits unapproved
use of credit-rating information. After entering into a credit transaction, a consumer has certain
cancellation rights and may use a procedure prescribed by the Fair Credit Billing Act to correct billing
errors. Traditional debt collection practices—garnishment, wage assignments, and confession of judgment
clauses—are now subject to federal regulation, as are the practices of collection agencies under the Fair
Debt Collection Practices Act.

Saylor URL: http://www.saylor.org/books

Saylor.org
986

EXERCISES
1.

Carlene Consumer entered into an agreement with Rent to Buy, Inc., to rent a computer for $20 per
week. The agreement also provided that if Carlene chose to rent the computer for fifty consecutive
weeks, she would own it. She then asserted that the agreement was not a lease but a sale on credit
subject to the Truth in Lending Act, and that Rent to Buy, Inc., violated the act by failing to state the
annual percentage rate. Is Carlene correct?

2.

Carlos, a resident of Chicago, was on a road trip to California when he heard a noise under the hood of his
car. He took the car to a mechanic for repair. The mechanic overhauled the power steering unit and billed
Carlos $600, which he charged on his credit card. Later that day—Carlos having driven about fifty miles—
the car made the same noise, and Carlos took it to another mechanic, who diagnosed the problem as a
loose exhaust pipe connection at the manifold. Carlos was billed $300 for this repair, with which he was
satisfied. Carlos returned to Chicago and examined his credit card statement. What rights has he as to the
$600 charge on his card?

3.

Ken was the owner of Scrimshaw, a company that manufactured and sold carvings made on fossilized
ivory. He applied for a loan from Bank. Bank found him creditworthy, but seeking additional security for
repayment, it required his wife, Linda, to sign a guaranty as well. During a subsequent recession, demand
for scrimshaw fell, and Ken’s business went under. Bank filed suit against both Ken and Linda. What
defense has Linda?

4.

The FCRA requires that credit-reporting agencies “follow reasonable procedures to assure maximum
possible accuracy of the information.” In October of 1989, Renie Guimond became aware of, and notified
the credit bureau Trans Union about, inaccuracies in her credit report: that she was married (and it listed
a Social Security number for this nonexistent spouse), that she was also known as Ruth Guimond, and that
she had a Saks Fifth Avenue credit card. About a month later, Trans Union responded to Guimond’s letter,
stating that the erroneous information had been removed. But in March of 1990, Trans Union again
published the erroneous information it purportedly had removed. Guimond then requested the source of
the erroneous information, to which Trans Union responded that it could not disclose the identity of the
source because it did not know its source. The disputed information was eventually removed from
Guimond’s file in October 1990. When Guimond sued, Trans Union defended that she had no claim

Saylor URL: http://www.saylor.org/books

Saylor.org
987

because no credit was denied to her as a result of the inaccuracies in her credit file. The lower court
dismissed her case; she appealed. To what damages, if any, is Guimond entitled?
5.

Plaintiff incurred a medical debt of $160. She received two or three telephone calls from
Defendant, the collection agency; each time she denied any money owing. Subsequently she
received this letter:
You have shown that you are unwilling to work out a friendly settlement with us to clear
the above debt. Our field investigator has now been instructed to make an investigation in
your neighborhood and to personally call on your employer.
The immediate payment of the full amount, or a personal visit to this office, will spare you
this embarrassment.
The top of the letter notes the creditor’s name and the amount of the alleged debt. The letter was
signed by a “collection agent.” The envelope containing that letter presented a return address
that included Defendant’s full name: “Collection Accounts Terminal, Inc.” What violations of the
Fair Debt Collection Practices Act are here presented?

6.

Eric and Sharaveen Rush filed a claim alleging violations of the Fair Credit Reporting Act arising out of an
allegedly erroneous credit report prepared by a credit bureau from information, in part, from Macy’s, the
department store. The error causes the Rushes to be denied credit. Macy’s filed a motion to dismiss. Is
Macy’s liable? Discuss.

1.

SELF-TEST QUESTIONS

An example of a loan that is a common exception to usury law is
a.

a business loan

b.

a mortgage loan

c.

an installment loan

d.

all of the above
Under the Fair Credit Reporting Act, an applicant denied credit

a.

has a right to a hearing

Saylor URL: http://www.saylor.org/books

Saylor.org
988

b.

has the right to be told the name and address of the credit bureau that prepared the credit report
upon which denial was based

c.

always must pay a fee for information regarding credit denial

d.

none of the above
Garnishment of wages

a.

is limited by federal law
b.

involves special rules for support cases

c.

is a legal process where a creditor obtains a court order directing the debtor’s employer to pay a
portion of the debtor’s wages directly to the creditor

d.

involves all of the above
A wage assignment is

a.

an example of garnishment
b.

an example of confession of judgment

c.

an exception to usury law

d.

an agreement that a creditor may take future wages as security for a loan
The Truth-in-Truth in Lending Act requires disclosure of

a.

the annual percentage rate
b.

the borrower’s race

c.

both of the above

d.

neither of the above

1.

d

2.

b

3.

d

4.

d

5.

a

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
989

Chapter 28

Secured Transactions and Suretyship
LEARNING OBJECTIVES
Saylor URL: http://www.saylor.org/books

Saylor.org
990

After reading this chapter, you should understand the following:
1.

The basic concepts of secured transactions

2.

The property subject to the security interest

3.

Creation and perfection of the security interest

4.

Priorities for claims on the security interest

5.

Rights of creditors on default

6.

The basic concepts of suretyship

7.

The relationship between surety and principal

8.

Rights among cosureties

28.1 Introduction to Secured Transactions

LEARNING OBJECTIVES

1.

Recognize, most generally, the two methods by which debtors’ obligations may be secured.

2.

Know the source of law for personal property security.

3.

Understand the meaning of security interest and other terminology necessary to discuss the issues.

4.

Know what property is subject to the security interest.

5.

Understand how the security interest is created—”attached”—and perfected.

The Problem of Security
Creditors want assurances that they will be repaid by the debtor. An oral promise to pay is no security at
all, and—as it is oral—it is difficult to prove. A signature loan is merely a written promise by the debtor to
repay, but the creditor stuck holding a promissory note with a signature loan only—while he may sue a
defaulting debtor—will get nothing if the debtor is insolvent. Again, that’s no security at all. Real security
for the creditor comes in two forms: by agreement with the debtor or by operation of law without an
agreement.

By Agreement with the Debtor
Security obtained through agreement comes in three major types: (1) personal property security (the most
common form of security); (2) suretyship—the willingness of a third party to pay if the primarily obligated
party does not; and (3) mortgage of real estate.

Saylor URL: http://www.saylor.org/books

Saylor.org
991

By Operation of Law
Security obtained through operation of law is known as a lien. Derived from the French for “string” or
“tie,” a lien is the legal hold that a creditor has over the property of another in order to secure payment or
discharge an obligation.
In this chapter, we take up security interests in personal property and suretyship. In the next chapter, we
look at mortgages and nonconsensual liens.

Basics of Secured Transactions
The law of secured transactions consists of five principal components: (1) the nature of property that can
be the subject of a security interest; (2) the methods of creating the security interest; (3) the perfection of
the security interest against claims of others; (4) priorities among secured and unsecured creditors—that
is, who will be entitled to the secured property if more than one person asserts a legal right to it; and (5)
the rights of creditors when the debtor defaults. After considering the source of the law and some key
terminology, we examine each of these components in turn.
Here is the simplest (and most common) scenario: Debtor borrows money or obtains credit from Creditor,
signs a note and security agreement putting up collateral, and promises to pay the debt or, upon Debtor’s
default, let Creditor (secured party) take possession of (repossess) the collateral and sell it. Figure 28.1
"The Grasping Hand" illustrates this scenario—the grasping hand is Creditor’s reach for the collateral, but
the hand will not close around the collateral and take it (repossess) unless Debtor defaults.

Figure 28.1 The Grasping Hand

Saylor URL: http://www.saylor.org/books

Saylor.org
992

Source of Law and Definitions
Source of Law
Article 9 of the Uniform Commercial Code (UCC) governs security interests in personal property. The
UCC defines the scope of the article (here slightly truncated):

[1]

This chapter applies to the following:
1.

A transaction, regardless of its form, that creates a security interest in personal property or
fixtures by contract;

2. An agricultural lien;
3. A sale of accounts, chattel paper, payment intangibles, or promissory notes;
4. A consignment…

Definitions
As always, it is necessary to review some definitions so that communication on the topic at hand is
possible. The secured transaction always involves a debtor, a secured party, a security agreement, a
security interest, and collateral.
Saylor URL: http://www.saylor.org/books

Saylor.org
993

Article 9 applies to any transaction “that creates a security interest.” The UCC in Section 1-201(35)
defines security interest as “an interest in personal property or fixtures which secures payment or
performance of an obligation.”
Security agreement is “an agreement that creates or provides for a security interest.” It is the contract that
sets up the debtor’s duties and the creditor’s rights in event the debtor defaults.

[2]

Collateral “means the property subject to a security interest or agricultural lien.”

[3]

Purchase-money security interest (PMSI) is the simplest form of security interest. Section 9-103(a) of the
UCC defines “purchase-money collateral” as “goods or software that secures a purchase-money obligation
with respect to that collateral.” A PMSI arises where the debtor gets credit to buy goods and the creditor
takes a secured interest in those goods. Suppose you want to buy a big hardbound textbook on credit at
your college bookstore. The manager refuses to extend you credit outright but says she will take back a
PMSI. In other words, she will retain a security interest in the book itself, and if you don’t pay, you’ll have
to return the book; it will be repossessed. Contrast this situation with a counteroffer you might make:
because she tells you not to mark up the book (in the event that she has to repossess it if you default), you
would rather give her some other collateral to hold—for example, your gold college signet ring. Her
security interest in the ring is not a PMSI but a pledge; a PMSI must be an interest in the particular goods
purchased. A PMSI would also be created if you borrowed money to buy the book and gave the lender a
security interest in the book.
Whether a transaction is a lease or a PMSI is an issue that frequently arises. The answer depends on the
facts of each case. However, a security interest is created if (1) the lessee is obligated to continue payments
for the term of the lease; (2) the lessee cannot terminate the obligation; and (3) one of several economic
tests, which are listed in UCC Section 1-201 (37), is met. For example, one of the economic tests is that
“the lessee has an option to become owner of the goods for no additional consideration or nominal
additional consideration upon compliance with the lease agreement.”
The issue of lease versus security interest gets litigated because of the requirements of Article 9 that a
security interest be perfected in certain ways (as we will see). If the transaction turns out to be a security
interest, a lessor who fails to meet these requirements runs the risk of losing his property to a third party.
And consider this example. Ferrous Brothers Iron Works “leases” a $25,000 punch press to Millie’s
Machine Shop. Under the terms of the lease, Millie’s must pay a yearly rental of $5,000 for five years,
Saylor URL: http://www.saylor.org/books

Saylor.org
994

after which time Millie’s may take title to the machine outright for the payment of $1. During the period of
the rental, title remains in Ferrous Brothers. Is this “lease” really a security interest? Since ownership
comes at nominal charge when the entire lease is satisfied, the transaction would be construed as one
creating a security interest. What difference does this make? Suppose Millie’s goes bankrupt in the third
year of the lease, and the trustee in bankruptcy wishes to sell the punch press to satisfy debts of the
machine shop. If it were a true lease, Ferrous Brothers would be entitled to reclaim the machine (unless
the trustee assumed the lease). But if the lease is really intended as a device to create a security interest,
then Ferrous Brothers can recover its collateral only if it has otherwise complied with the obligations of
Article 9—for example, by recording its security interest, as we will see.
Now we return to definitions.
Debtor is “a person (1) having an interest in the collateral other than a security interest or a lien; (2) a
seller of accounts, chattel paper, payment intangibles, or promissory notes; or (3) a consignee.”

[4]

Obligor is “a person that, with respect to an obligation secured by a security interest in or an agricultural
lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property
other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise
accountable in whole or in part for payment or other performance of the obligation.”

[5]

Here is example 1

from the Official Comment to UCC Section 9-102: “Behnfeldt borrows money and grants a security
interest in her Miata to secure the debt. Behnfeldt is a debtor and an obligor.”
Behnfeldt is a debtor because she has an interest in the car—she owns it. She is an obligor because she
owes payment to the creditor. Usually the debtor is the obligor.
A secondary obligor is “an obligor to the extent that: (A) [the] obligation is secondary; or (b) [the person]
has a right of recourse with respect to an obligation secured by collateral against the debtor, another
obligor, or property of either.”

[6]

The secondary obligor is a guarantor (surety) of the debt, obligated to

perform if the primary obligor defaults. Consider example 2 from the Official Comment to Section 9-102:
“Behnfeldt borrows money and grants a security interest in her Miata to secure the debt. Bruno cosigns a
negotiable note as maker. As before, Behnfeldt is the debtor and an obligor. As an accommodation party,
Bruno is a secondary obligor. Bruno has this status even if the note states that her obligation is a primary
obligation and that she waives all suretyship defenses.”

Saylor URL: http://www.saylor.org/books

Saylor.org
995

Again, usually the debtor is the obligor, but consider example 3 from the same Official Comment:
“Behnfeldt borrows money on an unsecured basis. Bruno cosigns the note and grants a security interest in
her Honda to secure her [Behnfeldt’s] obligation. Inasmuch as Behnfeldt does not have a property interest
in the Honda, Behnfeldt is not a debtor. Having granted the security interest, Bruno is the debtor. Because
Behnfeldt is a principal obligor, she is not a secondary obligor. Whatever the outcome of enforcement of
the security interest against the Honda or Bruno’s secondary obligation, Bruno will look to Behnfeldt for
her losses. The enforcement will not affect Behnfeldt’s aggregate obligations.”
Secured party is “a person in whose favor a security interest is created or provided for under a security
agreement,” and it includes people to whom accounts, chattel paper, payment intangibles, or promissory
notes have been sold; consignors; and others under Section 9-102(a)(72).
Chattel mortgage means “a debt secured against items of personal property rather than against land,
buildings and fixtures.”

[7]

Property Subject to the Security Interest
Now we examine what property may be put up as security—collateral. Collateral is—again—property that
is subject to the security interest. It can be divided into four broad categories: goods, intangible property,
indispensable paper, and other types of collateral.

Goods
Tangible property as collateral is goods. Goods means “all things that are movable when a security interest
attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a
conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be
grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term
also includes a computer program embedded in goods.”

[8]

Goods are divided into several subcategories;

six are taken up here.

Consumer Goods
These are “goods used or bought primarily for personal, family, or household purposes.”

[9]

Inventory
“Goods, other than farm products, held by a person for sale or lease or consisting of raw materials, works
in progress, or material consumed in a business.”
Saylor URL: http://www.saylor.org/books

[10]

Saylor.org
996

Farm Products
“Crops, livestock, or other supplies produced or used in farming operations,” including aquatic goods
produced in aquaculture.

[11]

Equipment
This is the residual category, defined as “goods other than inventory, farm products, or consumer
goods.”

[12]

Fixtures
These are “goods that have become so related to particular real property that an interest in them arises
under real property law.”

[13]

Examples would be windows, furnaces, central air conditioning, and

plumbing fixtures—items that, if removed, would be a cause for significant reconstruction.

Accession
These are “goods that are physically united with other goods in such a manner that the identity of the
original goods is lost.”

[14]

A new engine installed in an old automobile is an accession.

Intangible Property
Two types of collateral are neither goods nor indispensible paper: accounts and general intangibles.

Accounts
This type of intangible property includes accounts receivable (the right to payment of money), insurance
policy proceeds, energy provided or to be provided, winnings in a lottery, health-care-insurance
receivables, promissory notes, securities, letters of credit, and interests in business entities.

[15]

Often there

is something in writing to show the existence of the right—such as a right to receive the proceeds of
somebody else’s insurance payout—but the writing is merely evidence of the right. The paper itself doesn’t
have to be delivered for the transfer of the right to be effective; that’s done by assignment.

General Intangibles
General intangibles refers to “any personal property, including things in action, other than accounts,
commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-ofcredit rights, letters of credit, money, and oil, gas, or other minerals before extraction.” General
intangibles include payment intangibles and software.

Saylor URL: http://www.saylor.org/books

[16]

Saylor.org
997

Indispensable Paper
This oddly named category is the middle ground between goods—stuff you can touch—and intangible
property. It’s called “indispensable” because although the right to the value—such as a warehouse
receipt—is embodied in a written paper, the paper itself is indispensable for the transferee to access the
value. For example, suppose Deborah Debtor borrows $3,000 from Carl Creditor, and Carl takes a
security interest in four designer chairs Deborah owns that are being stored in a warehouse. If Deborah
defaults, Carl has the right to possession of the warehouse receipt: he takes it to the warehouser and is
entitled to take the chairs and sell them to satisfy the obligation. The warehouser will not let Carl have the
chairs without the warehouse receipt—it’s indispensable paper. There are four kinds of indispensable
paper.

Chattel Paper
Chattel is another word for goods. Chattel paper is a record (paper or electronic) that demonstrates both
“a monetary obligation and a security interest either in certain goods or in a lease on certain
goods.”

[17]

The paper represents a valuable asset and can itself be used as collateral. For example, Creditor

Car Company sells David Debtor an automobile and takes back a note and security agreement (this is a
purchase-money security agreement; the note and security agreement is chattel paper). The chattel paper
is not yet collateral; the automobile is. Now, though, Creditor Car Company buys a new hydraulic lift from
Lift Co., and grants Lift Co. a security interest in Debtor’s chattel paper to secure Creditor Car’s debt to
Lift Co. The chattel paper is now collateral. Chattel paper can be tangible (actual paper) or electronic.

Documents
This category includes documents of title—bills of lading and warehouse receipts are examples.

Instruments
An “instrument” here is “a negotiable instrument (checks, drafts, notes, certificates of deposit) or any
other writing that evidences a right to the payment of a monetary obligation, is not itself a security
agreement or lease, and is of a type that in the ordinary course of business is transferred by delivery with
any necessary indorsement or assignment.” “Instrument” does not include (i) investment property, (ii)
letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or
charge card or information contained on or for use with the card.

Saylor URL: http://www.saylor.org/books

[18]

Saylor.org
998

Investment Property
This includes securities (stock, bonds), security accounts, commodity accounts, and commodity
contracts.

[19]

certificate).

Securities may be certified (represented by a certificate) or uncertified (not represented by a

[20]

Other Types of Collateral
Among possible other types of collateral that may be used as security is the floating lien. This is a security
interest in property that was not in the possession of the debtor when the security agreement was
executed. The floating lien creates an interest that floats on the river of present and future collateral and
proceeds held by—most often—the business debtor. It is especially useful in loans to businesses that sell
their collateralized inventory. Without the floating lien, the lender would find its collateral steadily
depleted as the borrowing business sells its products to its customers. Pretty soon, there’d be no security
at all. The floating lien includes the following:
•

After-acquired property. This is property that the debtor acquires after the original deal was set up. It
allows the secured party to enhance his security as the debtor (obligor) acquires more property
subject to collateralization.

•

Sale proceeds. These are proceeds from the disposition of the collateral. Carl Creditor takes a secured
interest in Deborah Debtor’s sailboat. She sells the boat and buys a garden tractor. The secured
interest attaches to the garden tractor.

•

Future advances. Here the security agreement calls for the collateral to stand for both present and
future advances of credit without any additional paperwork.

Here are examples of future advances:
o

Example 1: A debtor enters into a security agreement with a creditor that contains a future advances
clause. The agreement gives the creditor a security interest in a $700,000 inventory-picking robot to
secure repayment of a loan made to the debtor. The parties contemplate that the debtor will, from
time to time, borrow more money, and when the debtor does, the machine will stand as collateral to
secure the further indebtedness, without new paperwork.

o

Example 2: A debtor signs a security agreement with a bank to buy a car. The security agreement
contains a future advances clause. A few years later, the bank sends the debtor a credit card. Two
years go by: the car is paid for, but the credit card is in default. The bank seizes the car. “Whoa!” says

Saylor URL: http://www.saylor.org/books

Saylor.org
999

the debtor. “I paid for the car.” “Yes,” says the bank, “but it was collateral for all future indebtedness
you ran up with us. Check out your loan agreement with us and UCC Section 9-204(c), especially
Comment 5.”
See Figure 28.2 "Tangibles and Intangibles as Collateral".
Figure 28.2 Tangibles and Intangibles as Collateral

Saylor URL: http://www.saylor.org/books

Saylor.org
1000

Attachment of the Security Interest
In General
Attachment is the term used to describe when a security interest becomes enforceable against the debtor
with respect to the collateral. In Figure 28.1 "The Grasping Hand", ”Attachment” is the outreached hand
that is prepared, if the debtor defaults, to grasp the collateral.

[21]

Requirements for Attachment
There are three requirements for attachment: (1) the secured party gives value; (2) the debtor has rights in
the collateral or the power to transfer rights in it to the secured party; (3) the parties have a security
agreement “authenticated” (signed) by the debtor, or the creditor has possession of the collateral.

Creditor Gives Value
The creditor, or secured party, must give “value” for the security interest to attach. The UCC, in Section 1204, provides that
a person gives ‘value’ for rights if he acquires them
(1) in return for a binding commitment to extend credit or for the extension of immediately
available credit whether or not drawn upon and whether or not a charge-back is provided for in
the event of difficulties in collection; or
(2) as security for or in total or partial satisfaction of a pre-existing claim; or
(3) by accepting delivery pursuant to a pre-existing contract for purchase; or
(4) generally, in return for any consideration sufficient to support a simple contract.
Suppose Deborah owes Carl $3,000. She cannot repay the sum when due, so she agrees to give Carl a
security interest in her automobile to the extent of $3,000 in return for an extension of the time to pay.
That is sufficient value.

Debtor’s Rights in Collateral
The debtor must have rights in the collateral. Most commonly, the debtor owns the collateral (or has some
ownership interest in it). The rights need not necessarily be the immediate right to possession, but they
must be rights that can be conveyed.

[22]

Saylor URL: http://www.saylor.org/books

A person can’t put up as collateral property she doesn’t own.

Saylor.org
1001

Security Agreement (Contract) or Possession of Collateral by Creditor
The debtor most often signs the written security agreement, or contract. The UCC says that “the debtor
[must have] authenticated a security agreement that provides a description of the collateral.…”
“Authenticating” (or “signing,” “adopting,” or “accepting”) means to sign or, in recognition of electronic
commercial transactions, “to execute or otherwise adopt a symbol, or encrypt or similarly process a
record…with the present intent of the authenticating person to identify the person and adopt or accept a
record.” The “record” is the modern UCC’s substitution for the term “writing.” It includes information
electronically stored or on paper.

[23]

The “authenticating record” (the signed security agreement) is not required in some cases. It is not
required if the debtor makes a pledge of the collateral—that is, delivers it to the creditor for the creditor to
possess. For example, upon a creditor’s request of a debtor for collateral to secure a loan of $3,000, the
debtor offers up his stamp collection. The creditor says, “Fine, have it appraised (at your expense) and
show me the appraisal. If it comes in at $3,000 or more, I’ll take your stamp collection and lock it in my
safe until you’ve repaid me. If you don’t repay me, I’ll sell it.” A creditor could take possession of any
goods and various kinds of paper, tangible or intangible. In commercial transactions, it would be common
for the creditor to have possession of—actually or virtually—certified securities, deposit accounts,
electronic chattel paper, investment property, or other such paper or electronic evidence of value.

[24]

Again, Figure 28.1 "The Grasping Hand" diagrams the attachment, showing the necessary elements: the
creditor gives value, the debtor has rights in collateral, and there is a security agreement signed
(authenticated) by the debtor. If the debtor defaults, the creditor’s “hand” will grab (repossess) the
collateral.

Perfection of the Security Interest
As between the debtor and the creditor, attachment is fine: if the debtor defaults, the creditor will
repossess the goods and—usually—sell them to satisfy the outstanding obligation. But unless an additional
set of steps is taken, the rights of the secured party might be subordinated to the rights of other secured
parties, certain lien creditors, bankruptcy trustees, and buyers who give value and who do not know of the
security interest. Perfection is the secured party’s way of announcing the security interest to the rest of the
world. It is the secured party’s claim on the collateral.
Saylor URL: http://www.saylor.org/books

Saylor.org
1002

There are five ways a creditor may perfect a security interest: (1) by filing a financing statement, (2) by
taking or retaining possession of the collateral, (3) by taking control of the collateral, (4) by taking control
temporarily as specified by the UCC, or (5) by taking control automatically.

Perfection by Filing
“Except as otherwise provided…a financing statement must be filed to perfect all security agreements.”

[25]

The Financing Statement
A financing statement is a simple notice showing the creditor’s general interest in the collateral. It is
what’s filed to establish the creditor’s “dibs.”

Contents of the Financing Statement
It may consist of the security agreement itself, as long as it contains the information required by the UCC,
but most commonly it is much less detailed than the security agreement: it “indicates merely that a person
may have a security interest in the collateral[.]…Further inquiry from the parties concerned will be
necessary to disclose the full state of affairs.”

[26]

The financing statement must provide the following

information:
•

The debtor’s name. Financing statements are indexed under the debtor’s name, so getting that correct
is important. Section 9-503 of the UCC describes what is meant by “name of debtor.”

•

The secured party’s name.

•

An “indication” of what collateral is covered by the financing statement.

[27]

It may describe the

collateral or it may “indicate that the financing statement covers all assets or all personal property”
(such generic references are not acceptable in the security agreement but are OK in the financing
statement).

[28]

If the collateral is real-property-related, covering timber to be cut or fixtures, it must

include a description of the real property to which the collateral is related.

[29]

The form of the financing statement may vary from state to state, but see Figure 28.3 "UCC-1 Financing
Statement" for a typical financing statement. Minor errors or omissions on the form will not make it
ineffective, but the debtor’s signature is required unless the creditor is authorized by the debtor to make
the filing without a signature, which facilitates paperless filing.

Saylor URL: http://www.saylor.org/books

[30]

Saylor.org
1003

Figure 28.3 UCC-1 Financing Statement

Saylor URL: http://www.saylor.org/books

Saylor.org
1004

Duration of the Financing Statement
Generally, the financing statement is effective for five years; a continuation statement may be filed within
six months before the five-year expiration date, and it is good for another five years.

[31]

Manufactured-

home filings are good for thirty years. When the debtor’s obligation is satisfied, the secured party files
a termination statement if the collateral was consumer goods; otherwise—upon demand—the secured
party sends the debtor a termination statement.

[32]

Debtor Moves out of State
The UCC also has rules for continued perfection of security interests when the debtor—whether an
individual or an association (corporation)—moves from one state to another. Generally, an interest
remains perfected until the earlier of when the perfection would have expired or for four months after the
debtor moves to a new jurisdiction.

[33]

Where to File the Financing Statement
For most real-estate-related filings—ore to be extracted from mines, agricultural collateral, and fixtures—
the place to file is with the local office that files mortgages, typically the county auditor’s office.

[34]

For

other collateral, the filing place is as duly authorized by the state. In some states, that is the office of the
Secretary of State; in others, it is the Department of Licensing; or it might be a private party that
maintains the state’s filing system.

[35]

The filing should be made in the state where the debtor has his or

her primary residence for individuals, and in the state where the debtor is organized if it is a registered
organization.

[36]

The point is, creditors need to know where to look to see if the collateral offered up is

already encumbered. In any event, filing the statement in more than one place can’t hurt. The filing office
will provide instructions on how to file; these are available online, and electronic filing is usually available
for at least some types of collateral.

Exemptions
Some transactions are exempt from the filing provision. The most important category of exempt collateral
is that covered by state certificate of title laws. For example, many states require automobile owners to
obtain a certificate of title from the state motor vehicle office. Most of these states provide that it is not
necessary to file a financing statement in order to perfect a security interest in an automobile. The reason
is that the motor vehicle regulations require any security interests to be stated on the title, so that anyone

Saylor URL: http://www.saylor.org/books

Saylor.org
1005

attempting to buy a car in which a security interest had been created would be on notice when he took the
actual title certificate.

[37]

Temporary Perfection
The UCC provides that certain types of collateral are automatically perfected but only for a while: “A
security interest in certificated securities, or negotiable documents, or instruments is perfected without
filing or the taking of possession for a period of twenty days from the time it attaches to the extent that it
arises for new value given under an authenticated security agreement.”

[38]

Similar temporary perfection

covers negotiable documents or goods in possession of a bailee, and when a security certificate or
instrument is delivered to the debtor for sale, exchange, presentation, collection, enforcement, renewal, or
registration.

[39]

After the twenty-day period, perfection would have to be by one of the other methods

mentioned here.

Perfection by Possession
A secured party may perfect the security interest by possession where the collateral is negotiable
documents, goods, instruments, money, tangible chattel paper, or certified securities.

[40]

This is a pledge

of assets (mentioned in the example of the stamp collection). No security agreement is required for
perfection by possession.
A variation on the theme of pledge is field warehousing. When the pawnbroker lends money, he takes
possession of the goods—the watch, the ring, the camera. But when large manufacturing concerns wish to
borrow against their inventory, taking physical possession is not necessarily so easy. The bank does not
wish to have shipped to its Wall Street office several tons of copper mined in Colorado. Bank employees
perhaps could go west to the mine and take physical control of the copper, but banks are unlikely to
employ people and equipment necessary to build a warehouse on the spot. Thus this so-called field pledge
is rare.
More common is the field warehouse. The field warehouse can take one of two forms. An independent
company can go to the site and put up a temporary structure—for example, a fence around the copper—
thus establishing physical control of the collateral. Or the independent company can lease the warehouse
facilities of the debtor and post signs indicating that the goods inside are within its sale custody. Either
way, the goods are within the physical possession of the field warehouse service. The field warehouse then

Saylor URL: http://www.saylor.org/books

Saylor.org
1006

segregates the goods secured to the particular bank or finance company and issues a warehouse receipt to
the lender for those goods. The lender is thus assured of a security interest in the collateral.

Perfection by Control
“A security interest in investment property, deposit accounts, letter-of-credit rights, or electronic chattel
paper may be perfected by control of the collateral.”

[41]

“Control” depends on what the collateral is. If it’s a

checking account, for example, the bank with which the deposit account is maintained has “control”: the
bank gets a security interest automatically because, as Official Comment 3 to UCC Section 9-104 puts it,
“all actual and potential creditors of the debtor are always on notice that the bank with which the debtor’s
deposit account is maintained may assert a claim against the deposit account.” “Control” of electronic
chattel paper of investment property, and of letter-of-credit rights is detailed in Sections 9-105, 9-106,
and 9-107. Obtaining “control” means that the creditor has taken whatever steps are necessary, given the
manner in which the items are held, to place itself in a position where it can have the items sold, without
further action by the owner.

[42]

Automatic Perfection
The fifth mechanism of perfection is addressed in Section 9-309 of the UCC: there are several
circumstances where a security interest is perfected upon mere attachment. The most important here
is automatic perfection of a purchase-money security interest given in consumer goods. If a seller of
consumer goods takes a PMSI in the goods sold, then perfection of the security interest is automatic. But
the seller may file a financial statement and faces a risk if he fails to file and the consumer debtor sells the
goods. Under Section 9-320(b), a buyer of consumer goods takes free of a security interest, even though
perfected, if he buys without knowledge of the interest, pays value, and uses the goods for his personal,
family, or household purposes—unless the secured party had first filed a financing statement covering the
goods.

Saylor URL: http://www.saylor.org/books

Saylor.org
1007

Figure 28.4 Attachment and Perfection

KEY TAKEAWAY
A creditor may be secured—allowed to take the debtor’s property upon debtor’s default—by agreement
between the parties or by operation of law. The law governing agreements for personal property security
is Article 9 of the UCC. The creditor’s first step is to attach the security interest. This is usually
accomplished when the debtor, in return for value (a loan or credit) extended from the creditor, puts up as
collateral some valuable asset in which she has an interest and authenticates (signs) a security agreement
(the contract) giving the creditor a security interest in collateral and allowing that the creditor may take it
if the debtor defaults. The UCC lists various kinds of assets that can be collateralized, ranging from tangible
property (goods), to assets only able to be manifested by paper (indispensable paper), to intangible assets
(like patent rights). Sometimes no security agreement is necessary, mostly if the creditor takes possession
of the collateral. After attachment, the prudent creditor will want to perfect the security interest to make
sure no other creditors claim an interest in the collateral. Perfection is most often accomplished by filing a
financing statement in the appropriate place to put the world on notice of the creditor’s interest.
Perfection can also be achieved by a pledge (possession by the secured creditor) or by “control” of certain
assets (having such control over them as to be able to sell them if the debtor defaults). Perfection is
automatic temporarily for some items (certified securities, instruments, and negotiable documents) but
also upon mere attachment to purchase-money security interests in consumer goods.

EXERCISES

1.

Why is a creditor ill-advised to be unsecured?

2.

Elaine bought a computer for her use as a high school teacher, the school contributing one-third of its
cost. Elaine was compelled to file for bankruptcy. The computer store claimed it had perfected its interest

Saylor URL: http://www.saylor.org/books

Saylor.org
1008

by mere attachment, and the bankruptcy trustee claimed the computer as an asset of Elaine’s bankruptcy
estate. Who wins, and why?
3.

What is the general rule governing where financing statements should be filed?

4.

If the purpose of perfection is to alert the world to the creditor’s claim in the collateral, why is perfection
accomplishable by possession alone in some cases?

5.

Contractor pawned a power tool and got a $200 loan from Pawnbroker. Has there been a perfection of a
security interest?
6.

[1] Uniform Commercial Code, Section 9-109.

7.

[2] Uniform Commercial Code, Section 9-102(a)(73).

8.

[3] Uniform Commercial Code, Section 9-102(12).

9.

[4] Uniform Commercial Code, Section 9-102(a)(28).

10. [5] Uniform Commercial Code, Section 9-102 (59).
11. [6] Uniform Commercial Code, Section 9-102(a)(71).
12. [7] Commercial Brokers, Inc., “Glossary of Real Estate
Terms,”http://www.cbire.com/index.cfm/fuseaction/terms.list/letter/C/contentid/32302EC3-81D5-47DFA9CBA32FAE38B22A.
13. [8] Uniform Commercial Code, Section 9-102(44).
14. [9] Uniform Commercial Code, Section 9-102(a)(48).
15. [10] Uniform Commercial Code, Section 9-102(a)(48).
16. [11] Uniform Commercial Code, Section 9-102(a)(34).
17. [12] Uniform Commercial Code, Section 9-102(a)(33).
18. [13] Uniform Commercial Code, Section 9-102(a)(41).
19. [14] Uniform Commercial Code, Section 9-102(a)(1).
20. [15] Uniform Commercial Code, Section 9-102(a)(2).
21. [16] Uniform Commercial Code, Section 9-102(42).
22. [17] Uniform Commercial Code, Section 9-102(11).
23. [18] Uniform Commercial Code, Section 9-102(a)(47).
24. [19] Uniform Commercial Code, Section 9-102(a)(49).
25. [20] Uniform Commercial Code, Section 8-102(a)(4) and (a)(18).
Saylor URL: http://www.saylor.org/books

Saylor.org
1009

26. [21] Uniform Commercial Code, Section 9-203(a).
27. [22] Uniform Commercial Code, Section 9-203(b)(2).
28. [23] Uniform Commercial Code, Section 9-102, Official Comment 9. Here is a free example of a security
agreement online: Docstoc, “Free Business Templates—Sample Open-Ended Security
Agreement,” http://www.docstoc.com/docs/271920/Free-Business-Templates—-Sample-Open-EndedSecurity-Agreement.
29. [24] Uniform Commercial Code, Section 9-203(b)(3)(B-D).
30. [25] Uniform Commercial Code, Section 9-310(a).
31. [26] Uniform Commercial Code, Section 9-502, Official Comment 2.
32. [27] Uniform Commercial Code, Section 9-502(a).
33. [28] Uniform Commercial Code, Section 9-504.
34. [29] Uniform Commercial Code, Section 9-502(b).
35. [30] Uniform Commercial Code, Section 9-506; Uniform Commercial Code, Section, 9-502, Comment 3.
36. [31] Uniform Commercial Code, Section 9-515.
37. [32] Uniform Commercial Code, Section 9-513.
38. [33] Uniform Commercial Code, Section 9-316.
39. [34] Uniform Commercial Code, Section 9-501.
40. [35] Uniform Commercial Code, Section 9-501(a)(2).
41. [36] Uniform Commercial Code, Section 9-307(b).
42. [37] Uniform Commercial Code, Section 9-303.
43. [38] Uniform Commercial Code, Section 9-312(e).
44. [39] Uniform Commercial Code, Section 9-312(f) and (g).
45. [40] Uniform Commercial Code, Section 9-313.
46. [41] Uniform Commercial Code, Section 9-314.
47. [42] Uniform Commercial Code, Section 8-106, Official Comment 1.

28.2 Priorities
1.

LEARNING OBJECTIVES

Understand the general rule regarding who gets priority among competing secured parties.

Saylor URL: http://www.saylor.org/books

Saylor.org
1010

2.

Know the immediate exceptions to the general rule—all involving PMSIs.

3.

Understand the basic ideas behind the other exceptions to the general rule.

Priorities: this is the money question. Who gets what when a debtor defaults? Depending on how the
priorities in the collateral were established, even a secured creditor may walk away with the collateral
or with nothing. Here we take up the general rule and the exceptions.

General Rule
The general rule regarding priorities is, to use a quotation attributed to a Southern Civil War general, the
one who wins “gets there firstest with the mostest.” The first to do the best job of perfecting wins. The
Uniform Commercial Code (UCC) creates a race of diligence among competitors.

Application of the Rule
If both parties have perfected, the first to perfect wins. If one has perfected and one attached, the
perfected party wins. If both have attached without perfection, the first to attach wins. If neither has
attached, they are unsecured creditors. Let’s test this general rule against the following situations:
1.

Rosemary, without having yet lent money, files a financing statement on February 1 covering certain
collateral owned by Susan—Susan’s fur coat. Under UCC Article 9, a filing may be made before the
security interest attaches. On March 1, Erika files a similar statement, also without having lent any
money. On April 1, Erika loans Susan $1,000, the loan being secured by the fur coat described in the
statement she filed on March 1. On May 1, Rosemary also loans Susan $1,000, with the same fur coat
as security. Who has priority? Rosemary does, since she filed first, even though Erika actually first
extended the loan, which was perfected when made (because she had already filed). This result is
dictated by the rule even though Rosemary may have known of Erika’s interest when she subsequently
made her loan.

2. Susan cajoles both Rosemary and Erika, each unknown to the other, to loan her $1,000 secured by the
fur coat, which she already owns and which hangs in her coat closet. Erika gives Susan the money a
week after Rosemary, but Rosemary has not perfected and Erika does not either. A week later, they
find out they have each made a loan against the same coat. Who has priority? Whoever perfects first:
the rule creates a race to the filing office or to Susan’s closet. Whoever can submit the financing
statement or actually take possession of the coat first will have priority, and the outcome does not
Saylor URL: http://www.saylor.org/books

Saylor.org
1011

depend on knowledge or lack of knowledge that someone else is claiming a security interest in the
same collateral. But what of the rule that in the absence of perfection, whichever security interest first
attached has priority? This is “thought to be of merely theoretical interest,” says the UCC
commentary, “since it is hard to imagine a situation where the case would come into litigation without
[either party] having perfected his interest.” And if the debtor filed a petition in bankruptcy, neither
unperfected security interest could prevail against the bankruptcy trustee.
To rephrase: An attached security interest prevails over other unsecured creditors (unsecured creditors
lose to secured creditors, perfected or unperfected). If both parties are secured (have attached the
interest), the first to perfect wins.

[1]

[2]

If both parties have perfected, the first to have perfected wins.

Exceptions to the General Rule
There are three immediate exceptions to the general rule, and several other exceptions, all of which—
actually—make some straightforward sense even if it sounds a little complicated to explain them.

Immediate Exceptions
We call the following three exceptions “immediate” ones because they allow junior filers immediate
priority to take their collateral before the debtor’s other creditors get it. They all involve purchase-money
security interests (PMSIs), so if the debtor defaults, the creditor repossesses the very goods the creditor
had sold the debtor.
(1) Purchase-money security interest in goods (other than inventory or livestock). The UCC provides that
“a perfected purchase-money security interest in goods other than inventory or livestock has priority over
a conflicting security interest in the same goods…if the purchase-money security interest is perfected
when debtor receives possession of the collateral or within 20 days thereafter.”

[3]

The Official Comment to

this UCC section observes that “in most cases, priority will be over a security interest asserted under an
after-acquired property clause.”
Suppose Susan manufactures fur coats. On February 1, Rosemary advances her $10,000 under a security
agreement covering all Susan’s machinery and containing an after-acquired property clause. Rosemary
files a financing statement that same day. On March 1, Susan buys a new machine from Erika for $5,000
and gives her a security interest in the machine; Erika files a financing statement within twenty days of
the time that the machine is delivered to Susan. Who has priority if Susan defaults on her loan payments?
Under the PMSI rule, Erika has priority, because she had a PMSI. Suppose, however, that Susan had not
Saylor URL: http://www.saylor.org/books

Saylor.org
1012

bought the machine from Erika but had merely given her a security interest in it. Then Rosemary would
have priority, because her filing was prior to Erika’s.
What would happen if this kind of PMSI in noninventory goods (here, equipment) did not get priority
status? A prudent Erika would not extend credit to Susan at all, and if the new machine is necessary for
Susan’s business, she would soon be out of business. That certainly would not inure to the benefit of
Rosemary. It is, mostly, to Rosemary’s advantage that Susan gets the machine: it enhances Susan’s ability
to make money to pay Rosemary.
(2) Purchase-money security interest in inventory. The UCC provides that a perfected PMSI in inventory
has priority over conflicting interests in the same inventory, provided that the PMSI is perfected when the
debtor receives possession of the inventory, the PMSI-secured party sends an authenticated notification
to the holder of the conflicting interest and that person receives the notice within five years before the
debtor receives possession of the inventory, and the notice states that the person sending it has or expects
to acquire a PMSI in the inventory and describes the inventory.

[4]

The notice requirement is aimed at

protecting a secured party in the typical situation in which incoming inventory is subject to a prior
agreement to make advances against it. If the original creditor gets notice that new inventory is subject to
a PMSI, he will be forewarned against making an advance on it; if he does not receive notice, he will have
priority. It is usually to the earlier creditor’s advantage that her debtor is able to get credit to “floor”
(provide) inventory, without selling which, of course, the debtor cannot pay back the earlier creditor.
(3) Purchase-money security interest in fixtures. Under UCC Section 9-334(e), a perfected security in
fixtures has priority over a mortgage if the security interest is a PMSI and the security interest is perfected
by a fixture filing before the goods become fixtures or within twenty days after. A mortgagee is usually a
bank (the mortgagor is the owner of the real estate, subject to the mortgagee’s interest). The bank’s
mortgage covers the real estate and fixtures, even fixtures added after the date of the mortgage (afteracquired property clause). In accord with the general rule, then, the mortgagee/bank would normally have
priority if the mortgage is recorded first, as would a fixture filing if made before the mortgage was
recorded. But with the exception noted, the bank’s interest is subordinate to the fixture-seller’s laterperfected PMSI. Example: Susan buys a new furnace from Heating Co. to put in her house. Susan gave a
bank a thirty-year mortgage on the house ten years before. Heating Co. takes back a PMSI and files the
appropriate financing statement before or within twenty days of installation. If Susan defaults on her loan
Saylor URL: http://www.saylor.org/books

Saylor.org
1013

to the bank, Heating Co. would take priority over the bank. And why not? The mortgagee has, in the long
run, benefited from the improvement and modernization of the real estate. (Again, there are further
nuances in Section 9-334 beyond our scope here.) A non-PMSI in fixtures or PMSIs perfected more than
twenty days after goods become a fixture loses out to prior recorded interests in the realty.

Other Exceptions
We have noted the three immediate exceptions to the general rule that “the firstest with the mostest”
prevails. There are some other exceptions.
Think about how these other exceptions might arise: who might want to take property subject to a security
agreement (not including thieves)? That is, Debtor gives Creditor a security interest in, say, goods, while
retaining possession. First, buyers of various sorts might want the goods if they paid for them; they
usually win. Second, lien creditors might want the goods (a lien creditor is one whose claim is based on
operation of law—involuntarily against Debtor, and including a trustee in bankruptcy—as opposed to one
whose claim is based on agreement); lien creditors may be statutory (landlords, mechanics, bailees) or
judicial. Third, a bankruptcy trustee representing Debtor’s creditors (independent of the trustee’s role as
a lien creditor) might want to take the goods to sell and satisfy Debtor’s obligations to the creditors.
Fourth, unsecured creditors; fifth, secured creditors; and sixth, secured and perfected creditors. We will
examine some of the possible permutations but are compelled to observe that this area of law has many
fine nuances, not all of which can be taken up here.
First we look at buyers who take priority over, or free of, unperfected security interests. Buyers who take
delivery of many types of collateral covered by an unperfected security interest win out over the hapless
secured party who failed to perfect if they give value and don’t know of the security interest or agricultural
lien.

[5]

A buyer who doesn’t give value or who knows of the security interest will not win out, nor will a

buyer prevail if the seller’s creditor files a financing statement before or within twenty days after the
debtor receives delivery of the collateral.
Now we look at buyers who take priority over perfected security interests. Sometimes people who buy
things even covered by a perfected security interest win out (the perfected secured party loses).
•

Buyers in the ordinary course of business. “A buyer in the ordinary course of business, other than
[one buying farm products from somebody engaged in farming] takes free of a security interest
created by the buyer’s seller, even if the security interest is perfected and the buyer knows

Saylor URL: http://www.saylor.org/books

Saylor.org
1014

[it].”

[6]

Here the buyer is usually purchasing inventory collateral, and it’s OK if he knows the inventory

is covered by a security interest, but it’s not OK if he knows “that the sale violates a term in an
agreement with the secured party.”

[7]

It would not be conducive to faith in commercial transactions if

buyers of inventory generally had to worry whether their seller’s creditors were going to repossess the
things the buyers had purchased in good faith. For example (based on example 1 to the same
comment, UCC 9-320, Official Comment 3), Manufacturer makes appliances and owns
manufacturing equipment covered by a perfected security agreement in favor of Lender.
Manufacturer sells the equipment to Dealer, whose business is buying and selling used equipment;
Dealer, in turn, sells the stuff to Buyer, a buyer in the ordinary course. Does Buyer take free of the
security interest? No, because Dealer didn’t create it; Manufacturer did.
•

Buyers of consumer goods purchased for personal, family, or household use take free of security
interests, even if perfected, so long as they buy without knowledge of the security interest, for value,
for their own consumer uses, and before the filing of a financing statement covering the goods. This—
again—is the rub when a seller of consumer goods perfects by “mere attachment” (automatic
perfection) and the buyer of the goods turns around and sells them. For example, Tom buys a new
refrigerator from Sears, which perfects by mere attachment. Tom has cash flow problems and sells the
fridge to Ned, his neighbor. Ned doesn’t know about Sears’s security interest and pays a reasonable
amount for it. He puts it in his kitchen for home use. Sears cannot repossess the fridge from Ned. If it
wanted to protect itself fully, Sears would have filed a financing statement; then Ned would be out the
fridge when the repo men came.

[8]

The “value” issue is interestingly presented in the Nicolosi case

(Section 28.5 "Cases").
•

Buyers of farm products. The UCC itself does not protect buyers of farm products from security
interests created by “the person engaged in farming operations who is in the business of selling farm
products,” and the result was that sometimes the buyer had to pay twice: once to the farmer and again
to the lender whom the farmer didn’t pay. As a result, Congress included in its 1985 Farm Security
Act, 7 USC 1631, Section 1324, this language: “A buyer who in the ordinary course of business buys a
farm product from a seller engaged in farming operations shall take free of a security interest created
by the seller, even though the security interest is perfected; and the buyer knows of the existence of
such interest.”

Saylor URL: http://www.saylor.org/books

Saylor.org
1015

There are some other exceptions, beyond our scope here.

Lien Creditors
Persons (including bankruptcy trustees) who become lien creditors before the security interest is
perfected win out—the unperfected security interest is subordinate to lien creditors. Persons who become
lien creditors after the security interest is perfected lose (subject to some nuances in situations where the
lien arises between attachment by the creditor and the filing, and depending upon the type of security
interest and the type of collateral).

[9]

More straightforwardly, perhaps, a lien securing payment or

performance of an obligation for services or materials furnished with respect to goods by a person in the
ordinary course of business has priority over other security interests (unless a statute provides
otherwise).

[10]

This is the bailee or “material man” (one who supplies materials, as to build a house) with a

lien situation. Garage Mechanic repairs a car in which Owner has previously given a perfected security
interest to Bank. Owner doesn’t pay Bank. Bank seeks to repossess the car from Mechanic. It will have to
pay the Mechanic first. And why not? If the car was not running, Bank would have to have it repaired
anyway.

Bankruptcy Trustee
To what extent can the bankruptcy trustee take property previously encumbered by a security interest? It
depends. If the security interest was not perfected at the time of filing for bankruptcy, the trustee can take
[11]

the collateral.

If it was perfected, the trustee can’t take it, subject to rules on preferential transfers: the

Bankruptcy Act provides that the trustee can avoid a transfer of an interest of the debtor in property—
including a security interest—(1) to or for the benefit of a creditor, (2) on or account of an antecedent debt,
(3) made while the debtor was insolvent, (4) within ninety days of the bankruptcy petition date (or one
year, for “insiders”—like relatives or business partners), (5) which enables the creditor to receive more
than it would have in the bankruptcy.

[12]

There are further bankruptcy details beyond our scope here, but

the short of it is that sometimes creditors who think they have a valid, enforceable security interest find
out that the bankruptcy trustee has snatched the collateral away from them.
Deposit accounts perfected by control. A security interest in a deposit account (checking account, savings
account, money-market account, certificate of deposit) takes priority over security interests in the account
perfected by other means, and under UCC Section 9-327(3), a bank with which the deposit is made takes
priority over all other conflicting security agreements.
Saylor URL: http://www.saylor.org/books

[13]

For example, a debtor enters into a security
Saylor.org
1016

agreement with his sailboat as collateral. The creditor perfects. The debtor sells the sailboat and deposits
the proceeds in his account with a bank; normally, the creditor’s interest would attach to the proceeds.
The debtor next borrows money from the bank, and the bank takes a security interest in the debtor’s
account by control. The debtor defaults. Who gets the money representing the sailboat’s proceeds? The
bank does. The rationale: “this…enables banks to extend credit to their depositors without the need to
examine [records] to determine whether another party might have a security interest in the deposit
account.”

[14]

KEY TAKEAWAY

Who among competing creditors gets the collateral if the debtor defaults? The general rule on priorities is
that the first to secure most completely wins: if all competitors have perfected, the first to do so wins. If
one has perfected and the others have not, the one who perfects wins. If all have attached, the first to
attach wins. If none have attached, they’re all unsecured creditors. To this general rule there are a number
of exceptions. Purchase-money security interests in goods and inventory prevail over previously perfected
secured parties in the same goods and inventory (subject to some requirements); fixture financers who file
properly have priority over previously perfected mortgagees. Buyers in the ordinary course of business
take free of a security interest created by their seller, so long as they don’t know their purchase violates a
security agreement. Buyers of consumer goods perfected by mere attachment win out over the creditor
who declined to file. Buyers in the ordinary course of business of farm products prevail over the farmer’s
creditors (under federal law, not the UCC). Lien creditors who become such before perfection win out;
those who become such after perfection usually lose. Bailees in possession and material men have priority
over previous perfected claimants. Bankruptcy trustees win out over unperfected security interests and
over perfected ones if they are considered voidable transfers from the debtor to the secured party.
Deposit accounts perfected by control prevail over previously perfected secured parties in the same
deposit accounts.

1.

EXERCISES

What is the general rule regarding priorities for the right to repossess goods encumbered by a security
interest when there are competing creditors clamoring for that right?

2.

Why does it make good sense to allow purchase-money security creditors in (1) inventory, (2) equipment,
and (3) fixtures priority over creditors who perfected before the PMSI was perfected?

Saylor URL: http://www.saylor.org/books

Saylor.org
1017

3.

A buyer in the ordinary course of business is usually one buying inventory. Why does it make sense that
such a buyer should take free of a security interest created by his seller?
4.

[1] Uniform Commercial Code, Section 9-322(a)(2).

5.

[2] Uniform Commercial Code, Section 9-322(a)(1).

6.

[3] Uniform Commercial Code, Section 9-324(a).

7.

[4] Uniform Commercial Code, Section 9-324(b).

8.

[5] Uniform Commercial Code, Section 9-317(b).

9.

[6] Uniform Commercial Code, Section 9-320(a).

10. [7] Uniform Commercial Code, Section 9-320, Comment 3.
11. [8] Uniform Commercial Code, Section 9-320(b).
12. [9] Uniform Commercial Code, Section 9-317(a)(2)(B) and 9-317(e).
13. [10] Uniform Commercial Code, Section 9-333.
14. [11] 11 United States Code, Section 544 (Bankruptcy Act).
15. [12] United States Code, Section 547.
16. [13] Uniform Commercial Code, Section 9-327(1).
17. [14] Uniform Commercial Code, Section 9-328, Official Comment 3 and 4.

28.3 Rights of Creditor on Default and Disposition after Repossession
LEARNING OBJECTIVES

1.

Understand that the creditor may sue to collect the debt.

2.

Recognize that more commonly the creditor will realize on the collateral—repossess it.

3.

Know how collateral may be disposed of upon repossession: by sale or by strict foreclosure.

Rights of Creditor on Default
Upon default, the creditor must make an election: to sue, or to repossess.

Resort to Judicial Process
After a debtor’s default (e.g., by missing payments on the debt), the creditor could ignore the security
interest and bring suit on the underlying debt. But creditors rarely resort to this remedy because it is time-

Saylor URL: http://www.saylor.org/books

Saylor.org
1018

consuming and costly. Most creditors prefer to repossess the collateral and sell it or retain possession in
satisfaction of the debt.

Repossession
Section 9-609 of the Uniform Commercial Code (UCC) permits the secured party to take possession of the
collateral on default (unless the agreement specifies otherwise):
(a) After default, a secured party may (1) take possession of the collateral; and (2) without
removal, may render equipment unusable and dispose of collateral on a debtor’s premises.
(b) A secured party may proceed under subsection (a): (1) pursuant to judicial process; or (2)
without judicial process, if it proceeds without breach of the peace.
This language has given rise to the flourishing business of professional “repo men” (and women). “Repo”
companies are firms that specialize in repossession collateral. They have trained car-lock pickers, inhouse locksmiths, experienced repossession teams, damage-free towing equipment, and the capacity to
deliver repossessed collateral to the client’s desired destination. Some firms advertise that they have 360degree video cameras that record every aspect of the repossession. They have “skip chasers”—people
whose business it is to track down those who skip out on their obligations, and they are trained not to
breach the peace.

[1]

See Pantoja-Cahue v. Ford Motor Credit Co., a case discussing repossession,

in Section 28.5 "Cases".
The reference in Section 9-609(a)(2) to “render equipment unusable and dispose of collateral on a
debtor’s premises” gets to situations involving “heavy equipment [when] the physical removal from the
debtor’s plant and the storage of collateral pending disposition may be impractical or unduly
[2]

expensive.…Of course…all aspects of the disposition must be commercially reasonable.” Rendering the
equipment unusable would mean disassembling some critical part of the machine—letting it sit there until
an auction is set up on the premises.
The creditor’s agents—the repo people—charge for their service, of course, and if possible the cost of
repossession comes out of the collateral when it’s sold. A debtor would be better off voluntarily delivering
the collateral according to the creditor’s instructions, but if that doesn’t happen, “self-help”—
repossession—is allowed because, of course, the debtor said it would be allowed in the security agreement,
so long as the repossession can be accomplished without breach of peace. “Breach of peace” is language
that can cover a wide variety of situations over which courts do not always agree. For example, some
Saylor URL: http://www.saylor.org/books

Saylor.org
1019

courts interpret a creditor’s taking of the collateral despite the debtor’s clear oral protest as a breach of the
peace; other courts do not.

Disposition after Repossession
After repossession, the creditor has two options: sell the collateral or accept it in satisfaction of the debt
(see Figure 28.5 "Disposition after Repossession").
Figure 28.5 Disposition after Repossession

Sale
Sale is the usual method of recovering the debt. Section 9-610 of the UCC permits the secured creditor to
“sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following
any commercially reasonable preparation or processing.” The collateral may be sold as a whole or in
parcels, at one time or at different times. Two requirements limit the creditor’s power to resell: (1) it must
send notice to the debtor and secondary obligor, and (unless consumer goods are sold) to other secured
parties; and (2) all aspects of the sale must be “commercially reasonable.”

[3]

Most frequently the collateral

is auctioned off.
Section 9-615 of the UCC describes how the proceeds are applied: first, to the costs of the repossession,
including reasonable attorney’s fees and legal expenses as provided for in the security agreement (and it
will provide for that!); second, to the satisfaction of the obligation owed; and third, to junior creditors.
This again emphasizes the importance of promptly perfecting the security interest: failure to do so
frequently subordinates the tardy creditor’s interest to junior status. If there is money left over from
disposing of the collateral—a surplus—the debtor gets that back. If there is still money owing—a
Saylor URL: http://www.saylor.org/books

Saylor.org
1020

deficiency—the debtor is liable for that. In Section 9-616, the UCC carefully explains how the surplus or
deficiency is calculated; the explanation is required in a consumer goods transaction, and it has to be sent
to the debtor after the disposition.

Strict Foreclosure
Because resale can be a bother (or the collateral is appreciating in value), the secured creditor may wish
simply to accept the collateral in full satisfaction or partial satisfaction of the debt, as permitted in UCC
Section 9-620(a). This is known as strict foreclosure. The debtor must consent to letting the creditor take
the collateral without a sale in a “record authenticated after default,” or after default the creditor can send
the debtor a proposal for the creditor to accept the collateral, and the proposal is effective if not objected
to within twenty days after it’s sent.
The strict foreclosure provisions contain a safety feature for consumer goods debtors. If the debtor has
paid at least 60 percent of the debt, then the creditor may not use strict foreclosure—unless the debtor
signs a statement after default renouncing his right to bar strict foreclosure and to force a sale.

[4]

A

consumer who refuses to sign such a statement thus forces the secured creditor to sell the collateral under
Section 9-610. Should the creditor fail to sell the goods within ninety days after taking possession of the
goods, he is liable to the debtor for the value of the goods in a conversion suit or may incur the liabilities
set forth in Section 9-625, which provides for minimum damages for the consumer debtor. Recall that the
UCC imposes a duty to act in good faith and in a commercially reasonable manner, and in most cases with
reasonable notification.

[5]

See Figure 28.5 "Disposition after Repossession".

Foreclosure on Intangible Collateral
A secured party’s repossession of inventory or equipment can disrupt or even close a debtor’s business.
However, when the collateral is intangible—such as accounts receivable, general intangibles, chattel
paper, or instruments—collection by a secured party after the debtor’s default may proceed without
interrupting the business. Section 9-607 of the UCC provides that on default, the secured party is entitled
to notify the third party—for example, a person who owes money on an account—that payment should be
made to him. The secured party is accountable to the debtor for any surplus, and the debtor is liable for
any deficiency unless the parties have agreed otherwise.
As always in parsing the UCC here, some of the details and nuances are necessarily omitted because of
lack of space or because a more detailed analysis is beyond this book’s scope.
Saylor URL: http://www.saylor.org/books

Saylor.org
1021

KEY TAKEAWAY
Upon default, the creditor may bring a lawsuit against the debtor to collect a judgment. But the whole
purpose of secured transactions is to avoid this costly and time-consuming litigation. The more typical
situation is that the creditor repossesses the collateral and then either auctions it off (sale) or keeps it in
satisfaction of the debt (strict foreclosure). In the former situation, the creditor may then proceed against
the debtor for the deficiency. In consumer cases, the creditor cannot use strict foreclosure if 60 percent of
the purchase price has been paid.

1.

EXERCISES

Although a creditor could sue the debtor, get a judgment against it, and collect on the judgment, usually
the creditor repossesses the collateral. Why is repossession the preferred method of realizing on the
security?

2.

Why is repossession allowed so long as it can be done without a breach of the peace?

3.

Under what circumstances is strict foreclosure not allowed?
4.

[1] Here is an example of sophisticated online advertising for a repossession firm: SSR, “Southern &
Central Coast California Repossession Services,” http://www.simonsrecovery.com/index.htm.

5.

[2] Uniform Commercial Code, Section 9-609(a)(2), Official Comment 6.

6.

[3] Uniform Commercial Code, Section 9-611; Uniform Commercial Code, Section 9-610.

7.

[4] Uniform Commercial Code, 9-620(e); Uniform Commercial Code, Section 9-624.

8.

[5] Uniform Commercial Code, Section 1-203.

28.4 Suretyship

LEARNING OBJECTIVES

1.

Understand what a surety is and why sureties are used in commercial transactions.

2.

Know how suretyships are created.

3.

Recognize the general duty owed by the surety to the creditor, and the surety’s defenses.

4.

Recognize the principal obligor’s duty to the surety, and the surety’s rights against the surety.

5.

Understand the rights among cosureties.

Saylor URL: http://www.saylor.org/books

Saylor.org
1022

Definition, Types of Sureties, and Creation of the Suretyship
Definition
Suretyship is the second of the three major types of consensual security arrangements noted at the
beginning of this chapter (personal property security, suretyship, real property security)—and a common
one. Creditors frequently ask the owners of small, closely held companies to guarantee their loans to the
company, and parent corporations also frequently are guarantors of their subsidiaries’ debts. The earliest
sureties were friends or relatives of the principal debtor who agreed—for free—to lend their guarantee.
Today most sureties in commercial transaction are insurance companies (but insurance is not the same as
suretyship).
A surety is one who promises to pay or perform an obligation owed by the principal debtor, and, strictly
speaking, the surety is primarily liable on the debt: the creditor can demand payment from the surety
when the debt is due. The creditor is the person to whom the principal debtor (and the surety, strictly
speaking) owes an obligation. Very frequently, the creditor requires first that the debtor put up collateral
to secure indebtedness, and—in addition—that the debtor engage a surety to make extra certain the
creditor is paid or performance is made. For example, David Debtor wants Bank to loan his corporation,
David Debtor, Inc., $100,000. Bank says, “Okay, Mr. Debtor, we’ll loan the corporation money, but we
want its computer equipment as security, and we want you personally to guarantee the debt if the
corporation can’t pay.” Sometimes, though, the surety and the principal debtor may have no agreement
between each other; the surety might have struck a deal with the creditor to act as surety without the
consent or knowledge of the principal debtor.
A guarantor also is one who guarantees an obligation of another, and for practical purposes,
therefore, guarantor is usually synonymous with surety—the terms are used pretty much
interchangeably. But here’s the technical difference: a surety is usually a party to the original contract and
signs her (or his, or its) name to the original agreement along with the surety; the consideration for the
principal’s contract is the same as the surety’s consideration—she is bound on the contract from the very
start, and she is also expected to know of the principal debtor’s default so that the creditor’s failure to
inform her of it does not discharge her of any liability. On the other hand, a guarantor usually does not
make his agreement with the creditor at the same time the principal debtor does: it’s a separate contract
Saylor URL: http://www.saylor.org/books

Saylor.org
1023

requiring separate consideration, and if the guarantor is not informed of the principal debtor’s default, the
guarantor can claim discharge on the obligation to the extent any failure to inform him prejudices him.
But, again, as the terms are mostly synonymous, surety is used here to encompass both.
Figure 28.6 Defenses of Principal Debtor and Surety

Types of Suretyship
Where there is an interest, public or private, that requires protection from the possibility of a default,
sureties are engaged. For example, a landlord might require that a commercial tenant not only put up a
security deposit but also show evidence that it has a surety on line ready to stand for three months’ rent if
the tenant defaults. Often, a municipal government will want its road contractor to show it has a surety
available in case, for some reason, the contractor cannot complete the project. Many states require general
contractors to have bonds, purchased from insurance companies, as a condition of getting a contractor’s
license; the insurance company is the surety—it will pay out if the contractor fails to complete work on the
client’s house. These are types of a performance bond. A judge will often require that a criminal defendant
put up a bond guaranteeing his appearance in court—that’s a type of suretyship where the bail-bonder is
the surety—or that a plaintiff put up a bond indemnifying the defendant for the costs of delays caused by
the lawsuit—a judicial bond. A bank will take out a bond on its employees in case they steal money from
the bank—the bank teller, in this case, is the principal debtor (a fidelity bond). However, as we will see,
Saylor URL: http://www.saylor.org/books

Saylor.org
1024

sureties do not anticipate financial loss like insurance companies do: the surety expects, mostly, to be
repaid if it has to perform. The principal debtor goes to an insurance company and buys the bond—the
suretyship policy. The cost of the premium depends on the surety company, the type of bond applied for,
and the applicant’s financial history. A sound estimate of premium costs is 1 percent to 4 percent, but if a
surety company classifies an applicant as high risk, the premium falls between 5 percent and 20 percent of
the bond amount. When the purchaser of real estate agrees to assume the seller’s mortgage (promises to
pay the mortgage debt), the seller then becomes a surety: unless the mortgagee releases the seller (not
likely), the seller has to pay if the buyer defaults.

Creation of the Suretyship
Suretyship can arise only through contract. The general principles of contract law apply to suretyship.
Thus a person with the general capacity to contract has the power to become a surety. Consideration is
required for a suretyship contract: if Debtor asks a friend to act as a surety to induce Creditor to make
Debtor a loan, the consideration Debtor gives Creditor also acts as the consideration Friend gives. Where
the suretyship arises after Creditor has already extended credit, new consideration would be required
[1]

(absent application of the doctrine of promissory estoppel ). You may recall from the chapters on
contracts that the promise by one person to pay or perform for the debts or defaults of another must be
evidenced by a writing under the statute of frauds (subject to the “main purpose” exception).
Suretyship contracts are affected to some extent by government regulation. Under a 1985 Federal Trade
Commission Credit Practices Rule, creditors are prohibited from misrepresenting a surety’s liability.
Creditors must also give the surety a notice that explains the nature of the obligation and the potential
liability that can arise if a person cosigns on another’s debt.

[2]

Duties and Rights of the Surety
Duties of the Surety
Upon the principal debtor’s default, the surety is contractually obligated to perform unless the principal
herself or someone on her behalf discharges the obligation. When the surety performs, it must do so in
good faith. Because the principal debtor’s defenses are generally limited, and because—as will be noted—
the surety has the right to be reimbursed by the debtor, debtors not infrequently claim the surety acted in
bad faith by doing things like failing to make an adequate investigation (to determine if the debtor really
Saylor URL: http://www.saylor.org/books

Saylor.org
1025

defaulted), overpaying claims, interfering with the contact between the surety and the debtor, and making
unreasonable refusals to let the debtor complete the project. The case Fidelity and Deposit Co. of
Maryland v. Douglas Asphalt Co., in Section 28.5 "Cases", is typical.

Rights of the Surety
The surety has four main rights stemming from its obligation to answer for the debt or default of the
principal debtor.

Exoneration
If, at the time a surety’s obligation has matured, the principal can satisfy the obligation but refuses to do
so, the surety is entitled to exoneration—a court order requiring the principal to perform. It would be
inequitable to force the surety to perform and then to have to seek reimbursement from the principal if all
along the principal is able to perform.

Reimbursement
If the surety must pay the creditor because the principal has defaulted, the principal is obligated to
reimburse the surety. The amount required to be reimbursed includes the surety’s reasonable, good-faith
outlays, including interest and legal fees.

Subrogation
Suppose the principal’s duty to the creditor is fully satisfied and that the surety has contributed to this
satisfaction. Then the surety is entitled to be subrogated to the rights of the creditor against the principal.
In other words, the surety stands in the creditor’s shoes and may assert against the principal whatever
rights the creditor could have asserted had the duty not been discharged. The right
of subrogation includes the right to take secured interests that the creditor obtained from the principal to
cover the duty. Sarah’s Pizzeria owes Martha $5,000, and Martha has taken a security interest in Sarah’s
Chevrolet. Eva is surety for the debt. Sarah defaults, and Eva pays Martha the $5,000. Eva is entitled to
have the security interest in the car transferred to her.

Contribution
Two or more sureties who are bound to answer for the principal’s default and who should share between
them the loss caused by the default are known as cosureties. A surety who in performing its own
obligation to the creditor winds up paying more than its proportionate share is entitled
to contribution from the cosureties.
Saylor URL: http://www.saylor.org/books

Saylor.org
1026

Defenses of the Parties
The principal and the surety may have defenses to paying.

Defenses of the Principal
The principal debtor may avail itself of any standard contract defenses as against the creditor, including
impossibility, illegality, incapacity, fraud, duress, insolvency, or bankruptcy discharge. However, the
surety may contract with the creditor to be liable despite the principal’s defenses, and a surety who has
undertaken the suretyship with knowledge of the creditor’s fraud or duress remains obligated, even
though the principal debtor will be discharged. When the surety turns to the principal debtor and
demands reimbursement, the latter may have defenses against the surety—as noted—for acting in bad
faith.
One of the main reasons creditors want the promise of a surety is to avoid the risk that the principal
debtor will go bankrupt: the debtor’s bankruptcy is a defense to the debtor’s liability, certainly, but that
defense cannot be used by the surety. The same is true of the debtor’s incapacity: it is a defense available
to the principal debtor but not to the surety.

Defenses of the Surety
Generally, the surety may exercise defenses on a contract that would have been available to the principal
debtor (e.g., creditor’s breach; impossibility or illegality of performance; fraud, duress, or
misrepresentation by creditor; statute of limitations; refusal of creditor to accept tender or performance
from either debtor or surety.) Beyond that, the surety has some defenses of its own. Common defenses
raised by sureties include the following:
•

Release of the principal. Whenever a creditor releases the principal, the surety is discharged, unless
the surety consents to remain liable or the creditor expressly reserves her rights against the surety.
The creditor’s release of the surety, though, does not release the principal debtor because the debtor is
liable without regard to the surety’s liability.

•

Modification of the contract. If the creditor alters the instrument sufficiently to discharge the
principal, the surety is discharged as well. Likewise, when the creditor and principal modify their
contract, a surety who has not consented to the modification is discharged if the surety’s risk is
materially increased (but not if it is decreased). Modifications include extension of the time of
payment, release of collateral (this releases the surety to the extent of the impairment), change in

Saylor URL: http://www.saylor.org/books

Saylor.org
1027

principal debtor’s duties, and assignment or delegation of the debtor’s obligations to a third party.
The surety may consent to modifications.
•

Creditor’s failure to perfect. A creditor who fails to file a financing statement or record a mortgage
risks losing the security for the loan and might also inadvertently release a surety, but the failure of
the creditor to resort first to collateral is no defense.

•

Statute of frauds. Suretyship contracts are among those required to be evidenced by some writing
under the statute of frauds, and failure to do so may discharge the surety from liability.

•

Creditor’s failure to inform surety of material facts within creditor’s knowledge affecting debtor’s
ability to perform (e.g., that debtor has defaulted several times before).

•

General contract defenses. The surety may raise common defenses like incapacity (infancy), lack of
consideration (unless promissory estoppel can be substituted or unless no separate consideration is
necessary because the surety’s and debtor’s obligations arise at the same time), and creditor’s fraud or
duress on surety. However, fraud by the principal debtor on the surety to induce the suretyship will
not release the surety if the creditor extended credit in good faith; if the creditor knows of the fraud
perpetrated by the debtor on the surety, the surety may avoid liability. See Figure 28.6 "Defenses of
Principal Debtor and Surety".

The following are defenses of principal debtor only:
•

Death or incapacity of principal debtor

•

Bankruptcy of principal debtor

•

Principal debtor’s setoffs against creditor

The following are defenses of both principal debtor and surety:
•

Material breach by creditor

•

Lack of mutual assent, failure of consideration

•

Creditor’s fraud, duress, or misrepresentation of debtor

•

Impossibility or illegality of performance

•

Material and fraudulent alteration of the contract

•

Statute of limitations

The following are defenses of surety only:
•

Fraud or duress by creditor on surety

Saylor URL: http://www.saylor.org/books

Saylor.org
1028

o

Illegality of suretyship contract

o

Surety’s incapacity

o

Failure of consideration for surety contract (unless excused)

o

Statute of frauds

o

Acts of creditor or debtor materially affecting surety’s obligations:



Refusal by creditor to accept tender of performance



Release of principal debtor without surety’s consent



Release of surety



Release, surrender, destruction, or impairment of collateral



Extension of time on principal debtor’s obligation



Modification of debtor’s duties, place, amount, or manner of debtor’s obligations

KEY TAKEAWAY

Creditors often require not only the security of collateral from the debtor but also that the debtor engage
a surety. A contract of suretyship is a type of insurance policy, where the surety (insurance company)
promises the creditor that if the principal debtor fails to perform, the surety will undertake good-faith
performance instead. A difference between insurance and suretyship, though, is that the surety is entitled
to reimbursement by the principal debtor if the surety pays out. The surety is also entitled, where
appropriate, to exoneration, subrogation, and contribution. The principal debtor and the surety both have
some defenses available: some are personal to the debtor, some are joint defenses, and some are
personal to the surety.

1.

EXERCISES

Why isn’t collateral put up by the debtor sufficient security for the creditor—why is a surety often
required?

2.

How can it be said that sureties do not anticipate financial losses like insurance companies do? What’s the
difference, and how does the surety avoid losses?

3.

Why does the creditor’s failure to perfect a security interest discharge the surety from liability? Why
doesn’t failure of the creditor to resort first to perfected collateral discharge the surety?

4.

What is the difference between a guarantor and a surety?
5.

[1] American Druggists’ Ins. Co. v. Shoppe, 448 N.W.2d 103, Minn. App. (1989).

Saylor URL: http://www.saylor.org/books

Saylor.org
1029

6.

[2] Here is an example of the required notice: Federal Trade Commission, “Facts for Consumers: The
Credit Practices Rule,”http://www.ftc.gov/bcp/edu/pubs/consumer/credit/cre12.shtm.

28.5 Cases
Perfection by Mere Attachment; Priorities
In re NICOLOSI
4 UCC Rep. 111 (Ohio 1966)

Preliminary Statement and Issues
This matter is before the court upon a petition by the trustee to sell a diamond ring in his possession free
of liens.…Even though no pleadings were filed by Rike-Kumler Company, the issue from the briefs is
whether or not a valid security interest was perfected in this chattel as consumer goods, superior to the
statutory title and lien of the trustee in bankruptcy.

Findings of Fact
The [debtor] purchased from the Rike-Kumler Company, on July 7, 1964, the diamond ring in question,
for $1237.35 [about $8,500 in 2010 dollars], as an engagement ring for his fiancée. He executed a
purchase money security agreement, which was not filed. Also, no financing statement was filed. The
chattel was adequately described in the security agreement.
The controversy is between the trustee in bankruptcy and the party claiming a perfected security interest
in the property. The recipient of the property has terminated her relationship with the [debtor], and
delivered the property to the trustee.

Conclusion of Law, Decision, and Order
If the diamond ring, purchased as an engagement ring by the bankrupt, cannot be categorized as
consumer goods, and therefore exempted from the notice filing requirements of the Uniform Commercial
Code as adopted in Ohio, a perfected security interest does not exist.
No judicial precedents have been cited in the briefs.
Under the commercial code, collateral is divided into tangible, intangible, and documentary categories.
Certainly, a diamond ring falls into the tangible category. The classes of tangible goods are distinguished
by the primary use intended. Under [the UCC] the four classes [include] “consumer goods,” “equipment,”
“farm products” and “inventory.”
Saylor URL: http://www.saylor.org/books

Saylor.org
1030

The difficulty is that the code provisions use terms arising in commercial circles which have different
semantical values from legal precedents. Does the fact that the purchaser bought the goods as a special
gift to another person signify that it was not for his own “personal, family or household purposes”? The
trustee urges that these special facts control under the express provisions of the commercial code.
By a process of exclusion, a diamond engagement ring purchased for one’s fiancée is not “equipment”
bought or used in business, “farm products” used in farming operations, or “inventory” held for sale, lease
or service contracts. When the [debtor] purchased the ring, therefore, it could only have been “consumer
goods” bought “primarily for personal use.” There could be no judicial purpose to create a special class of
property in derogation of the statutory principles.
Another problem is implicit, although not covered by the briefs.
By the foregoing summary analysis, it is apparent that the diamond ring, when the interest of the debtor
attached, was consumer goods since it could have been no other class of goods. Unless the fiancée had a
special status under the code provision protecting a bona fide buyer, without knowledge, for value, of
consumer goods, the failure to file a financing statement is not crucial. No evidence has been adduced
pertinent to the scienter question.
Is a promise, as valid contractual consideration, included under the term “value”? In other words, was the
ring given to his betrothed in consideration of marriage (promise for a promise)? If so, and “value” has
been given, the transferee is a “buyer” under traditional concepts.
The Uniform Commercial Code definition of “value”…very definitely covers a promise for a promise. The
definition reads that “a person gives ‘value’ for rights if he acquires them…generally in return for any
consideration sufficient to support a simple contract.”
It would seem unrealistic, nevertheless, to apply contract law concepts historically developed into the law
of marriage relations in the context of new concepts developed for uniform commercial practices. They
are not, in reality, the same juristic manifold. The purpose of uniformity of the code should not be
defeated by the obsessions of the code drafters to be all inclusive for secured creditors.
Even if the trustee, in behalf of the unsecured creditors, would feel inclined to insert love, romance and
morals into commercial law, he is appearing in the wrong era, and possibly the wrong court.

Saylor URL: http://www.saylor.org/books

Saylor.org
1031

Ordered, that the Rike-Kumler Company holds a perfected security interest in the diamond engagement
ring, and the security interest attached to the proceeds realized from the sale of the goods by the trustee in
bankruptcy.

1.

CASE QUESTIONS

Why didn’t the jewelry store, Rike-Kumler, file a financing statement to protect its security interest in the
ring?

2.

How did the bankruptcy trustee get the ring?

3.

What argument did the trustee make as to why he should be able to take the ring as an asset belonging to
the estate of the debtor? What did the court determine on this issue?

Repossession and Breach of the Peace
Pantoja-Cahue v. Ford Motor Credit Co.
872 N.E.2d 1039 (Ill. App. 2007)
Plaintiff Mario Pantoja-Cahue filed a six-count complaint seeking damages from defendant Ford Motor
Credit Company for Ford’s alleged breach of the peace and “illegal activities” in repossessing plaintiff’s
automobile from his locked garage.…
In August 2000, plaintiff purchased a 2000 Ford Explorer from auto dealer Webb Ford. Plaintiff, a native
Spanish speaker, negotiated the purchase with a Spanish-speaking salesperson at Webb. Plaintiff signed
what he thought was a contract for the purchase and financing of the vehicle, with monthly installment
payments to be made to Ford. The contract was in English. Some years later, plaintiff discovered the
contract was actually a lease, not a purchase agreement. Plaintiff brought suit against Ford and Webb on
August 22, 2003, alleging fraud. Ford brought a replevin action against plaintiff asserting plaintiff was in
default on his obligations under the lease. In the late night/early morning hours of March 11–12, 2004,
repossession agents [from Doe Repossession Services] entered plaintiff’s locked garage and removed the
car…
Plaintiff sought damages for Ford and Doe’s “unlawful activities surrounding the wrongful repossession of
Plaintiff’s vehicle.” He alleged Ford and Doe’s breaking into plaintiff’s locked garage to effectuate the
repossession and Ford’s repossession of the vehicle knowing that title to the car was the subject of
ongoing litigation variously violated section 2A-525(3) of the [Uniform Commercial] Code (count I against
Saylor URL: http://www.saylor.org/books

Saylor.org
1032

Ford), the [federal] Fair Debt Collection Practices Act (count II against Doe),…Ford’s contract with
plaintiff (count V against Ford) and section 2A-108 of the Code (count VI against Ford and Doe).…

Uniform Commercial Code Section 2A-525(3)
In count I, plaintiff alleged “a breach of the peace occurred as [Ford]’s repossession agent broke into
Plaintiff’s locked garage in order to take the vehicle” and Ford’s agent “repossessed the subject vehicle by,
among other things, breaking into Plaintiff’s locked garage and causing substantial damage to Plaintiff’s
personal property in violation of [section 2A-525(3)]”:
“After a default by the lessee under the lease contract * * * or, if agreed, after other default by the lessee,
the lessor has the right to take possession of the goods. * * *
The lessor may proceed under subsection (2) without judicial process if it can be done without breach of
the peace or the lessor may proceed by action.” [emphasis added.]
[U]pon a lessee’s default, a lessor has the right to repossess the leased goods in one of two ways: by using
the judicial process or, if repossession could be accomplished without a breach of the peace, by self-help
[UCC Section 2A-525(3)]. “If a breach of the peace is likely, a properly instituted civil action is the
appropriate remedy.” [Citation] (interpreting the term “breach of the peace” in the context of section 9503 of the Code, which provides for the same self-help repossession as section 2A-525 but for secured
creditors rather than lessors).
Taking plaintiff’s well-pleaded allegations as true, Ford resorted to self-help, by employing an agent to
repossess the car and Ford’s agent broke into plaintiff’s locked garage to effectuate the repossession.
Although plaintiff’s count I allegations are minimal, they are sufficient to plead a cause of action for a
violation of section 2A-525(3) if breaking into a garage to repossess a car is, as plaintiff alleged, a breach
of the peace. Accordingly, the question here is whether breaking into a locked garage to effectuate a
repossession is a breach of the peace in violation of section 2A-525(3).
There are no Illinois cases analyzing the meaning of the term “breach of the peace” as used in the lessor
repossession context in section 2A-525(3). However, there are a few Illinois cases analyzing the term as
used in section 9-503 of the Code, which contains a similar provision providing that a secured creditor
may, upon default by a debtor, repossess its collateral either “(1) pursuant to judicial process; or (2)
without judicial process, if it proceeds without breach of the peace.” The seminal case, and the only one of

Saylor URL: http://www.saylor.org/books

Saylor.org
1033

any use in resolving the issue, is Chrysler Credit Corp. v. Koontz, 277 Ill.App.3d 1078, 214 Ill.Dec. 726,
661 N.E.2d 1171 (1996).
In Koontz, Chrysler, the defendant creditor, sent repossession agents to repossess the plaintiff’s car after
the plaintiff defaulted on his payments. The car was parked in the plaintiff’s front yard. The plaintiff heard
the repossession in progress and ran outside in his underwear shouting “Don’t take it” to the agents. The
agents did not respond and proceeded to take the car. The plaintiff argued the repossession breached the
peace and he was entitled to the statutory remedy for violation of section 9-503, denial of a deficiency
judgment to the secured party, Chrysler.…
After a thorough analysis of the term “breach of the peace,” the court concluded the term “connotes
conduct which incites or is likely to incite immediate public turbulence, or which leads to or is likely to
lead to an immediate loss of public order and tranquility. Violent conduct is not a necessary element. The
probability of violence at the time of or immediately prior to the repossession is
sufficient.”…[The Koontz court] held the circumstances of the repossession did not amount to a breach
the peace.
The court then considered the plaintiff’s argument that Chrysler breached the peace by repossessing the
car under circumstances constituting criminal trespass to property. Looking to cases in other
jurisdictions, the court determined that, “in general, a mere trespass, standing alone, does not
automatically constitute a breach of the peace.” [Citation] (taking possession of car from private driveway
does not, without more, constitute breach of the peace), [Citation] (no breach of the peace occurred where
car repossessed from debtor’s driveway without entering “any gates, doors, or other barricades to reach”
car), [Citation] (no breach of the peace occurred where car was parked partially under carport and
undisputed that no door, “not even one to a garage,” on the debtor’s premises was opened, much less
broken, to repossess the car), [Citation] (although secured party may not break into or enter homes or
buildings or enclosed spaces to effectuate a repossession, repossession of vehicle from parking lot of
debtor’s apartment building was not breach of the peace), [Citation] (repossession of car from debtor’s
driveway without entering any gates, doors or other barricades was accomplished without breach of the
peace).…
Although the evidence showed the plaintiff notified Chrysler prior to the repossession that it was not
permitted onto his property, the court held Chrysler’s entry onto the property to take the car did not
Saylor URL: http://www.saylor.org/books

Saylor.org
1034

constitute a breach of the peace because there was no evidence Chrysler entered through a barricade or
did anything other than drive the car away. [Citation] “Chrysler enjoyed a limited privilege to enter [the
plaintiff’s] property for the sole and exclusive purpose of effectuating the repossession. So long as the
entry was limited in purpose (repossession), and so long as no gates, barricades, doors, enclosures,
buildings, or chains were breached or cut, no breach of the peace occurred by virtue of the entry onto his
property.”
…[W]e come to essentially the same conclusion: where a repossession is effectuated by an actual breaking
into the lessee/debtor’s premises or breaching or cutting of chains, gates, barricades, doors or other
barriers designed to exclude trespassers, the likelihood that a breach of the peace occurred is high.
Davenport v. Chrysler Credit Corp., [Citation] (Tenn.App.1991), a case analyzing Tennessee’s version of
section 9-503 is particularly helpful, holding that “‘[a] breach of the peace is almost certain to be found if
the repossession is accompanied by the unauthorized entry into a closed or locked garage.’”…This is so
because “public policy favors peaceful, non-trespassory repossessions when the secured party has a free
right of entry” and “forced entries onto the debtor’s property or into the debtor’s premises are viewed as
seriously detrimental to the ordinary conduct of human affairs.” Davenport held that the creditor’s
repossession of a car by entering a closed garage and cutting a chain that would have prevented it from
removing the car amounted to a breach of the peace, “[d]espite the absence of violence or physical
confrontation” (because the debtor was not at home when the repossession
occurred). Davenport recognized that the secured creditors’ legitimate interest in obtaining possession of
collateral without having to resort to expensive and cumbersome judicial procedures must be balanced
against the debtors’ legitimate interest in being free from unwarranted invasions of their property and
privacy interests.
“Repossession is a harsh procedure and is, essentially, a delegation of the State’s exclusive prerogative to
resolve disputes. Accordingly, the statutes governing the repossession of collateral should be construed in
a way that prevents abuse and discourages illegal conduct which might otherwise go unchallenged
because of the debtor’s lack of knowledge of legally proper repossession techniques” [Citation].
We agree with [this] analysis of the term “breach of the peace” in the context of repossession and hold,
with regard to section 2A-525(3) of the Code, that breaking into a locked garage to effectuate a
repossession may constitute a breach of the peace.
Saylor URL: http://www.saylor.org/books

Saylor.org
1035

Here, plaintiff alleges more than simply a trespass. He alleges Ford, through Doe, broke into his garage to
repossess the car. Given our determination that breaking into a locked garage to repossess a car may
constitute a breach of the peace, plaintiff’s allegation is sufficient to state a cause of action under section
2A-525(3) of the Code. The court erred in dismissing count I of plaintiff’s second amended complaint and
we remand for further proceedings.

Uniform Commercial Code Section 2A-108
In count VI, plaintiff alleged the lease agreement was unconscionable because it was formed in violation
of [the Illinois Consumer Fraud Statute, requiring that the customer verify that the negotiations were
conducted in the consumer’s native language and that the document was translated so the customer
understood it.]…Plaintiff does not quote [this] or explain how the agreement violates [it]. Instead, he
quotes UCC section 2A-108 of the Code, as follows:
“With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause
of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has
occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.
Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or
that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting,
purpose, and effect of the lease contract or clause thereof, or of the conduct.”
He then, in “violation one” under count VI, alleges the lease was made in violation of [the Illinois
Consumer Fraud Statute] because it was negotiated in Spanish but he was only given a copy of the
contract in English; he could not read the contract and, as a result, Webb Ford was able to trick him into
signing a lease, rather than a purchase agreement; such contract was induced by unconscionable conduct;
and, because it was illegal, the contract was unenforceable.
This allegation is insufficient to state a cause of action against Ford under section 2A-108.…First, Ford is
an entirely different entity than Webb Ford and plaintiff does not assert otherwise. Nor does plaintiff
assert that Webb Ford was acting as Ford’s agent in inducing plaintiff to sign the lease. Plaintiff asserts no
basis on which Ford can be found liable for something Webb Ford did. Second, there is no allegation as to
how the contract violates [the statute], merely the legal conclusion that it does, as well as the unsupported
legal conclusion that a violation of [it] is necessarily unconscionable.…[Further discussion omitted.]

Saylor URL: http://www.saylor.org/books

Saylor.org
1036

For the reasons stated above, we affirm the trial court’s dismissal of counts IV, V and VI of plaintiff’s
second amended complaint. We reverse the court’s dismissal of count I and remand for further
proceedings. Affirmed in part and reversed in part; cause remanded.

CASE QUESTIONS

1.

Under what circumstances, if any, would breaking into a locked garage to repossess a car not be
considered a breach of the peace?

2.

The court did not decide that a breach of the peace had occurred. What would determine that such a
breach had occurred?

3.

Why did the court dismiss the plaintiff’s claim (under UCC Article 2A) that it was unconscionable of Ford
to trick him into signing a lease when he thought he was signing a purchase contract? Would that section
of Article 2A make breaking into his garage unconscionable?

4.

What alternatives had Ford besides taking the car from the plaintiff’s locked garage?

5.

If it was determined on remand that a breach of the peace had occurred, what happens to Ford?

Defenses of the Principal Debtor as against Reimbursement to Surety
Fidelity and Deposit Co. of Maryland v. Douglas Asphalt Co.
338 Fed.Appx. 886, 11th Cir. Ct. (2009)

Per Curium: [1]
The Georgia Department of Transportation (“GDOT”) contracted with Douglas Asphalt Company to
perform work on an interstate highway. After Douglas Asphalt allegedly failed to pay its suppliers and
subcontractors and failed to perform under the contract, GDOT defaulted and terminated Douglas
Asphalt. Fidelity and Deposit Company of Maryland and Zurich American Insurance Company had
executed payment and performance bonds in connection with Douglas Asphalt’s work on the interstate,
and after Douglas Asphalt’s default, Fidelity and Zurich spent $15,424,798 remedying the default.
Fidelity and Zurich, seeking to recover their losses related to their remedy of the default, brought this suit
against Douglas Asphalt, Joel Spivey, and Ronnie Spivey. The Spiveys and Douglas Asphalt had executed
a General Indemnity Agreement in favor of Fidelity and Zurich.

[2]

After a bench trial, the district court entered judgment in favor of Fidelity and Zurich for $16,524,798.
Douglas Asphalt and the Spiveys now appeal.
Saylor URL: http://www.saylor.org/books

Saylor.org
1037

Douglas Asphalt and the Spiveys argue that the district court erred in entering judgment in favor of
Fidelity and Zurich because Fidelity and Zurich acted in bad faith in three ways.
First, Douglas Asphalt and the Spiveys argue that the district court erred in not finding that Fidelity and
Zurich acted in bad faith because they claimed excessive costs to remedy the default. Specifically, Douglas
Asphalt and the Spiveys argue that they introduced evidence that the interstate project was 98% complete,
and that only approximately $3.6 million was needed to remedy any default. But, the district court found
that the interstate project was only 90%–92% complete and that approximately $2 million needed to be
spent to correct defective work already done by Douglas Asphalt. Douglas Asphalt and the Spiveys have
not shown that the district court’s finding was clearly erroneous, and accordingly, their argument that
Fidelity and Zurich showed bad faith in claiming that the project was only 90% complete and therefore
required over $15 million to remedy the default fails.
Second, Douglas Asphalt and the Spiveys argue that Fidelity and Zurich acted in bad faith by failing to
contest the default. However, the district court concluded that the indemnity agreement required Douglas
Asphalt and the Spiveys to request a contest of the default, and to post collateral security to pay any
judgment rendered in the course of contesting the default. The court’s finding that Douglas Asphalt and
the Spiveys made no such request and posted no collateral security was not clearly erroneous, and the
sureties had no independent duty to investigate a default. Accordingly, Fidelity and Zurich’s failure to
contest the default does not show bad faith.
Finally, Douglas Asphalt and the Spiveys argue that Fidelity and Zurich’s refusal to permit them to remain
involved with the interstate project, either as a contractor or consultant, was evidence of bad faith. Yet,
Douglas Asphalt and the Spiveys did not direct the district court or this court to any case law that holds
that the refusal to permit a defaulting contractor to continue working on a project is bad faith. As the
district court concluded, Fidelity and Zurich had a contractual right to take possession of all the work
under the contract and arrange for its completion. Fidelity and Zurich exercised that contractual right,
and, as the district court noted, the exercise of a contractual right is not evidence of bad faith.
Finding no error, we affirm the judgment of the district court.

CASE QUESTIONS

1.

Why were Douglas Asphalt and the Spiveys supposed to pay the sureties nearly $15.5 million?

Saylor URL: http://www.saylor.org/books

Saylor.org
1038

2.

What did the plaintiffs claim the defendant sureties did wrong as relates to how much money they spent
to cure the default?

3.

What is a “contest of the default”?

4.

Why would the sureties probably not want the principal involved in the project?
5.

[1] Latin for “by the court.” A decision of an appeals court as a whole in which no judge is identified as the
specific author.

6.

[2] They promised to reimburse the surety for its expenses and hold it harmless for further liability.

28.6 Summary and Exercises
Summary

The law governing security interests in personal property is Article 9 of the UCC, which defines a security
interest as an interest in personal property or fixtures that secures payment or performance of an
obligation. Article 9 lumps together all the former types of security devices, including the pledge, chattel
mortgage, and conditional sale.
Five types of tangible property may serve as collateral: (1) consumer goods, (2) equipment, (3) farm
products, (4) inventory, and (5) fixtures. Five types of intangibles may serve as collateral: (1) accounts, (2)
general intangibles (e.g., patents), (3) documents of title, (4) chattel paper, and (5) instruments. Article 9
expressly permits the debtor to give a security interest in after-acquired collateral.
To create an enforceable security interest, the lender and borrower must enter into an agreement
establishing the interest, and the lender must follow steps to ensure that the security interest first attaches
and then is perfected. There are three general requirements for attachment: (1) there must be an
authenticated agreement (or the collateral must physically be in the lender’s possession), (2) the lender
must have given value, and (3) the debtor must have some rights in the collateral. Once the interest
attaches, the lender has rights in the collateral superior to those of unsecured creditors. But others may
defeat his interest unless he perfects the security interest. The three common ways of doing so are (1)
filing a financing statement, (2) pledging collateral, and (3) taking a purchase-money security interest
(PMSI) in consumer goods.

Saylor URL: http://www.saylor.org/books

Saylor.org
1039

A financing statement is a simple notice, showing the parties’ names and addresses, the signature of the
debtor, and an adequate description of the collateral. The financing statement, effective for five years,
must be filed in a public office; the location of the office varies among the states.
Security interests in instruments and negotiable documents can be perfected only by the secured party’s
taking possession, with twenty-one-day grace periods applicable under certain circumstances. Goods may
also be secured through pledging, which is often done through field warehousing. If a seller of consumer
goods takes a PMSI in the goods sold, then perfection is automatic and no filing is required, although the
lender may file and probably should, to avoid losing seniority to a bona fide purchaser of consumer goods
without knowledge of the security interest, if the goods are used for personal, family, or household
purposes.
The general priority rule is “first in time, first in right.” Priority dates from the earlier of two events: (1)
filing a financing statement covering the collateral or (2) other perfection of the security interest. Several
exceptions to this rule arise when creditors take a PMSI, among them, when a buyer in the ordinary
course of business takes free of a security interest created by the seller.
On default, a creditor may repossess the collateral. For the most part, self-help private repossession
continues to be lawful but risky. After repossession, the lender may sell the collateral or accept it in
satisfaction of the debt. Any excess in the selling price above the debt amount must go to the debtor.
Suretyship is a legal relationship that is created when one person contracts to be responsible for the
proper fulfillment of another’s obligation, in case the latter (the principal debtor) fails to fulfill it. The
surety may avail itself of the principal’s contract defenses, but under various circumstances, defenses may
be available to the one that are not available to the other. One general defense often raised by sureties is
alteration of the contract. If the surety is required to perform, it has rights for reimbursement against the
principal, including interest and legal fees; and if there is more than one surety, each standing for part of
the obligation, one who pays a disproportionate part may seek contribution from the others.

EXERCISES

1.

Kathy Knittle borrowed $20,000 from Bank to buy inventory to sell in her knit shop and signed a security
agreement listing as collateral the entire present and future inventory in the shop, including proceeds
from the sale of inventory. Bank filed no financing statement. A month later, Knittle borrowed $5,000

Saylor URL: http://www.saylor.org/books

Saylor.org
1040

from Creditor, who was aware of Bank’s security interest. Knittle then declared bankruptcy. Who has
priority, Bank or Creditor?
2.

Assume the same facts as in Exercise 1, except Creditor—again, aware of Bank’s security interest—filed a
financing statement to perfect its interest. Who has priority, Bank or Creditor?

3.

Harold and Wilma are married. First Bank has a mortgage on their house, and it covers after-acquired
property. Because Harold has a new job requiring travel to neighboring cities, they purchase a second car
for Wilma’s normal household use, financed by Second Bank. They sign a security agreement; Second
Bank files nothing. If they were to default on their house payments, First Bank could repossess the house;
could it repossess the car, too?

4.
a.

Kathy Knittle borrowed $20,000 from Bank to buy inventory to sell in her knit shop and
signed a security agreement listing her collateral—present and future—as security for
the loan. Carlene Customer bought yarn and a tabletop loom from Knittle. Shortly
thereafter, Knittle declared bankruptcy. Can Bank get the loom from Customer?

b.

Assume that the facts are similar to those in Exercise 4a, except that the loom that
Knittle sold had been purchased from Larry Loomaker, who had himself given a secured
interest in it (and the other looms he manufactured) from Fine Lumber Company (FLC)
to finance the purchase of the lumber to make the looms. Customer bought the loom
from Knittle (unaware of Loomaker’s situation); Loomaker failed to pay FLC. Why can
FLC repossess the loom from Customer?

c.

What recourse does Customer have now?

Creditor loaned Debtor $30,000 with the provision that the loan was callable by Creditor with sixty
days’ notice to Debtor. Debtor, having been called for repayment, asked for a ninety-day extension, which
Creditor assented to, provided that Debtor would put up a surety to secure repayment. Surety agreed to
serve as surety. When Debtor defaulted, Creditor turned to Surety for payment. Surety asserted that
Creditor had given no consideration for Surety’s promise, and therefore Surety was not bound. Is Surety
correct?

Saylor URL: http://www.saylor.org/books

Saylor.org
1041

a.

Mrs. Ace said to University Bookstore: “Sell the books to my daughter. I’ll pay for
them.” When University Bookstore presented Mrs. Ace a statement for $900, she
refused to pay, denying she’d ever promised to do so, and she raised the statute of
frauds as a defense. Is this a good defense?

b.

Defendant ran a stop sign and crashed into Plaintiff’s car, causing $8,000 damage.
Plaintiff’s attorney orally negotiated with Defendant’s insurance company, Goodhands
Insurance, to settle the case. Subsequently, Goodhands denied liability and refused to
pay, and it raised the statute of frauds as a defense, asserting that any promise by it to
pay for its insured’s negligence would have to be in writing to be enforceable under the
statute’s suretyship clause. Is Goodhands’s defense valid?

a.

First Bank has a security interest in equipment owned by Kathy Knittle in her Knit Shop.
If Kathy defaults on her loan and First Bank lawfully repossesses, what are the bank’s
options? Explain.

b.

Suppose, instead, that First Bank had a security interest in Kathy’s home knitting
machine, worth $10,000. She paid $6,200 on the machine and then defaulted. Now
what are the bank’s options?

SELF-TEST QUESTIONS

1.
a.

Creditors may obtain security
by agreement with the debtor

b.

through operation of law

c.

through both of the above

d.

through neither of the above
Under UCC Article 9, when the debtor has pledged collateral to the creditor, what other
condition is required for attachment of the security interest?

a.

A written security agreement must be authenticated by the debtor.
b.

There must be a financing statement filed by or for the creditor.

c.

The secured party received consideration.

d.

The debtor must have rights in the collateral.

Saylor URL: http://www.saylor.org/books

Saylor.org
1042

To perfect a security interest, one may
a.

file a financing statement
b.

pledge collateral

c.

take a purchase-money security interest in consumer goods

d.

do any of the above
Perfection benefits the secured party by

a.

keeping the collateral out of the debtor’s reach
b.

preventing another creditor from getting a secured interest in the collateral

c.

obviating the need to file a financing statement

d.

establishing who gets priority if the debtor defaults
Creditor filed a security interest in inventory on June 1, 2012. Creditor’s interest takes priority
over which of the following?

a.

a purchaser in the ordinary course of business who bought on June 5
b.

mechanic’s lien filed on May 10

c.

purchase-money security interest in after-acquired property who filed on May 15

d.

judgment lien creditor who filed the judgment on June 10

1.

c

2.

d

3.

d

4.

d

5.

d

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
1043

Chapter 29

Mortgages and Nonconsensual Liens
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The basic concepts of mortgages

2.

How the mortgage is created

3.

Priorities with mortgages as security devices

4.

Termination of the mortgage

5.

Other methods of using real estate as security

6.

Nonconsensual liens

29.1 Uses, History, and Creation of Mortgages

LEARNING OBJECTIVES

1.

Understand the terminology used in mortgage transactions, and how mortgages are used as security
devices.

2.

Know a bit about the history of mortgages.

3.

Understand how the mortgage is created.

Having discussed in Chapter 28 "Secured Transactions and Suretyship" security interests in personal
property and suretyship—two of the three common types of consensual security arrangements—we
turn now to the third type of consensual security arrangement, the mortgage. We also discuss briefly
various forms of nonconsensual liens (see Figure 29.1 "Security Arrangements").

Saylor URL: http://www.saylor.org/books

Saylor.org
1044

Figure 29.1 Security Arrangements

Definitions
A mortgage is a means of securing a debt with real estate. A long time ago, the mortgage was considered
an actual transfer of title, to become void if the debt was paid off. The modern view, held in most states, is
that the mortgage is but a lien, giving the holder, in the event of default, the right to sell the property and
repay the debt from the proceeds. The person giving the mortgage is the mortgagor, or borrower. In the
typical home purchase, that’s the buyer. The buyer needs to borrow to finance the purchase; in exchange
for the money with which to pay the seller, the buyer “takes out a mortgage” with, say, a bank. The lender
is the mortgagee, the person or institution holding the mortgage, with the right to foreclose on the
property if the debt is not timely paid. Although the law of real estate mortgages is different from the set
of rules in Article 9 of the Uniform Commercial Code (UCC) that we examined in Chapter 28 "Secured
Transactions and Suretyship", the circumstances are the same, except that the security is real estate rather
than personal property (secured transactions) or the promise of another (suretyship).
Saylor URL: http://www.saylor.org/books

Saylor.org
1045

The Uses of Mortgages
Most frequently, we think of a mortgage as a device to fund a real estate purchase: for a homeowner to
buy her house, or for a commercial entity to buy real estate (e.g., an office building), or for a person to
purchase farmland. But the value in real estate can be mortgaged for almost any purpose (a home equity
loan): a person can take out a mortgage on land to fund a vacation. Indeed, during the period leading up
to the recession in 2007–08, a lot of people borrowed money on their houses to buy things: boats, new
cars, furniture, and so on. Unfortunately, it turned out that some of the real estate used as collateral was
overvalued: when the economy weakened and people lost income or their jobs, they couldn’t make the
mortgage payments. And, to make things worse, the value of the real estate sometimes sank too, so that
the debtors owed more on the property than it was worth (that’s called being underwater). They couldn’t
sell without taking a loss, and they couldn’t make the payments. Some debtors just walked away, leaving
the banks with a large number of houses, commercial buildings, and even shopping centers on their
hands.

Short History of Mortgage Law
The mortgage has ancient roots, but the form we know evolved from the English land law in the Middle
Ages. Understanding that law helps to understand modern mortgage law. In the fourteenth century, the
mortgage was a deed that actually transferred title to the mortgagee. If desired, the mortgagee could move
into the house, occupy the property, or rent it out. But because the mortgage obligated him to apply to the
mortgage debt whatever rents he collected, he seldom ousted the mortgagor. Moreover, the mortgage set a
specific date (the “law day”) on which the debt was to be repaid. If the mortgagor did so, the mortgage
became void and the mortgagor was entitled to recover the property. If the mortgagor failed to pay the
debt, the property automatically vested in the mortgagee. No further proceedings were necessary.
This law was severe. A day’s delay in paying the debt, for any reason, forfeited the land, and the courts
strictly enforced the mortgage. The only possible relief was a petition to the king, who over time referred
these and other kinds of petitions to the courts of equity. At first fitfully, and then as a matter of course
(by the seventeenth century), the equity courts would order the mortgagee to return the land when the
mortgagor stood ready to pay the debt plus interest. Thus a new right developed: the equitable right of
Saylor URL: http://www.saylor.org/books

Saylor.org
1046

redemption, known for short as the equity of redemption. In time, the courts held that this equity of
redemption was a form of property right; it could be sold and inherited. This was a powerful right: no
matter how many years later, the mortgagor could always recover his land by proffering a sum of money.
Understandably, mortgagees did not warm to this interpretation of the law, because their property rights
were rendered insecure. They tried to defeat the equity of redemption by having mortgagors waive and
surrender it to the mortgagees, but the courts voided waiver clauses as a violation of public policy. Hence
a mortgage, once a transfer of title, became a security for debt. A mortgage as such can never be converted
into a deed of title.
The law did not rest there. Mortgagees won a measure of relief in the development of the foreclosure. On
default, the mortgagee would seek a court order giving the mortgagor a fixed time—perhaps six months or
a year—within which to pay off the debt; under the court decree, failure meant that the mortgagor was
forever foreclosed from asserting his right of redemption. This strict foreclosure gave the mortgagee
outright title at the end of the time period.
In the United States today, most jurisdictions follow a somewhat different approach: the mortgagee
forecloses by forcing a public sale at auction. Proceeds up to the amount of the debt are the mortgagee’s to
keep; surplus is paid over to the mortgagor. Foreclosure by sale is the usual procedure in the United
States. At bottom, its theory is that a mortgage is a lien on land. (Foreclosure issues are further discussed
in Section 29.2 "Priority, Termination of the Mortgage, and Other Methods of Using Real Estate as
Security".)
Under statutes enacted in many states, the mortgagor has one last chance to recover his property, even
after foreclosure. This statutory right of redemption extends the period to repay, often by one year.

Creation of the Mortgage
Statutory Regulation
The decision whether to lend money and take a mortgage is affected by several federal and state
regulations.

Saylor URL: http://www.saylor.org/books

Saylor.org
1047

Consumer Credit Statutes Apply
Statutes dealing with consumer credit transactions (as discussed in Chapter 27 "Consumer Credit
Transactions") have a bearing on the mortgage, including state usury statutes, and the federal Truth in
Lending Act and Equal Credit Opportunity Act.

Real Estate Settlement Procedures Act
Other federal statutes are directed more specifically at mortgage lending. One, enacted in 1974, is the Real
Estate Settlement Procedures Act (RESPA), aimed at abuses in the settlement process—the process of
obtaining the mortgage and purchasing a residence. The act covers all federally related first mortgage
loans secured by residential properties for one to four families. It requires the lender to disclose
information about settlement costs in advance of the closing day: it prohibits the lender from “springing”
unexpected or hidden costs onto the borrower. The RESPA is a US Department of Housing and Urban
Development (HUD) consumer protection statute designed to help home buyers be better shoppers in the
home-buying process, and it is enforced by HUD. It also outlaws what had been a common practice of
giving and accepting kickbacks and referral fees. The act prohibits lenders from requiring mortgagors to
use a particular company to obtain insurance, and it limits add-on fees the lender can demand to cover
future insurance and tax charges.
Redlining. Several statutes are directed to the practice of redlining—the refusal of lenders to make loans
on property in low-income neighborhoods or impose stricter mortgage terms when they do make loans
there. (The term derives from the supposition that lenders draw red lines on maps around ostensibly
marginal neighborhoods.) The most important of these is the Community Reinvestment Act (CRA) of
1977.

[1]

The act requires the appropriate federal financial supervisory agencies to encourage regulated

financial institutions to meet the credit needs of the local communities in which they are chartered,
consistent with safe and sound operation. To enforce the statute, federal regulatory agencies examine
banking institutions for CRA compliance and take this information into consideration when approving
applications for new bank branches or for mergers or acquisitions. The information is compiled under the
authority of the Home Mortgage Disclosure Act of 1975, which requires financial institutions within its
purview to report annually by transmitting information from their loan application registers to a federal
agency.

Saylor URL: http://www.saylor.org/books

Saylor.org
1048

The Note and the Mortgage Documents
The note and the mortgage documents are the contracts that set up the deal: the mortgagor gets credit,
and the mortgagee gets the right to repossess the property in case of default.

The Note
If the lender decides to grant a mortgage, the mortgagor signs two critical documents at the closing: the
note and the mortgage. We cover notes in Chapter 22 "Nature and Form of Commercial Paper". It is
enough here to recall that in a note (really a type of IOU), the mortgagor promises to pay a specified
principal sum, plus interest, by a certain date or dates. The note is the underlying obligation for which the
mortgage serves as security. Without the note, the mortgagee would have an empty document, since the
mortgage would secure nothing. Without a mortgage, a note is still quite valid, evidencing the debtor’s
personal obligation.
One particular provision that usually appears in both mortgages and the underlying notes is
the acceleration clause. This provides that if a debtor should default on any particular payment, the entire
principal and interest will become due immediately at the lender’s option. Why an acceleration clause?
Without it, the lender would be powerless to foreclose the entire mortgage when the mortgagor defaulted
but would have to wait until the expiration of the note’s term. Although the acceleration clause is routine,
it will not be enforced unless the mortgagee acts in an equitable and fair manner. The problem arises
where the mortgagor’s default was the result of some unconscionable conduct of the mortgagee, such as
representing to the mortgagee that she might take a sixty-day “holiday” from having to make payments.
In Paul H. Cherry v. Chase Manhattan Mortgage Group (Section 29.4 "Cases"), the equitable powers of
the court were invoked to prevent acceleration.

The Mortgage
Under the statute of frauds, the mortgage itself must be evidenced by some writing to be enforceable. The
mortgagor will usually make certain promises and warranties to the mortgagee and state the amount and
terms of the debt and the mortgagor’s duties concerning taxes, insurance, and repairs. A sample mortgage
form is presented in Figure 29.2 "Sample Mortgage Form".

Saylor URL: http://www.saylor.org/books

Saylor.org
1049

Figure 29.2 Sample Mortgage Form

Saylor URL: http://www.saylor.org/books

Saylor.org
1050

KEY TAKEAWAY
As a mechanism of security, a mortgage is a promise by the debtor (mortgagor) to repay the creditor
(mortgagee) for the amount borrowed or credit extended, with real estate put up as security. If the
mortgagor doesn’t pay as promised, the mortgagee may repossess the real estate. Mortgage law has
ancient roots and brings with it various permutations on the theme that even if the mortgagor defaults,
she may nevertheless have the right to get the property back or at least be reimbursed for any value
above that necessary to pay the debt and the expenses of foreclosure. Mortgage law is regulated by state
and federal statute.

1.

EXERCISES

What role did the right of redemption play in courts of equity changing the substance of a mortgage from
an actual transfer of title to the mortgagee to a mere lien on the property?

2.

What abuses did the federal RESPA address?

3.

What are the two documents most commonly associated with mortgage transactions?

[1] 12 United States Code, Section 2901.

29.2 Priority, Termination of the Mortgage, and Other Methods of Using Real Estate
as Security
1.

LEARNING OBJECTIVES

Understand why it is important that the mortgagee (creditor) record her interest in the debtor’s real
estate.

2.

Know the basic rule of priority—who gets an interest in the property first in case of default—and the
exceptions to the rule.

3.

Recognize the three ways mortgages can be terminated: payment, assumption, and foreclosure.

4.

Be familiar with other methods (besides mortgages) by which real property can be used as security for a
creditor.

Priorities in Real Property Security
You may recall from Chapter 28 "Secured Transactions and Suretyship" how important it is for a creditor
to perfect its secured interest in the goods put up as collateral. Absent perfection, the creditor stands a
Saylor URL: http://www.saylor.org/books

Saylor.org
1051

chance of losing out to another creditor who took its interest in the goods subsequent to the first creditor.
The same problem is presented in real property security: the mortgagee wants to make sure it has first
claim on the property in case the mortgagor (debtor) defaults.

The General Rule of Priorities
The general rule of priority is the same for real property security as for personal property security: the
first in time to give notice of the secured interest is first in right. For real property, the notice is
by recording the mortgage. Recording is the act of giving public notice of changes in interests in real
estate. Recording was created by statute; it did not exist at common law. The typical recording statute
calls for a transfer of title or mortgage to be placed in a particular county office, usually the auditor,
recorder, or register of deeds.
A mortgage is valid between the parties whether or not it is recorded, but a mortgagee might lose to a
third party—another mortgagee or a good-faith purchaser of the property—unless the mortgage is
recorded.

Exceptions to the General Rule
There are exceptions to the general rule; two are taken up here.

Fixture Filing
The fixture-filing provision in Article 9 of the UCC is one exception to the general rule. As noted
in Chapter 28 "Secured Transactions and Suretyship", the UCC gives priority to purchase-money security
interests in fixtures if certain requirements are met.

Future Advances
A bank might make advances to the debtor after accepting the mortgage. If the future advances are
obligatory, then the first-in-time rule applies. For example: Bank accepts Debtor’s mortgage (and records
it) and extends a line of credit on which Debtor draws, up to a certain limit. (Or, as in the construction
industry, Bank might make periodic advances to the contractors as work progresses, backed by the
mortgage.) Second Creditor loans Debtor money—secured by the same property—before Debtor began to
draw against the first line of credit. Bank has priority: by searching the mortgage records, Second Creditor

Saylor URL: http://www.saylor.org/books

Saylor.org
1052

should have been on notice that the first mortgage was intended as security for the entire line of credit,
although the line was doled out over time.
However, if the future advances are not obligatory, then priority is determined by notice. For example, a
bank might take a mortgage as security for an original loan and for any future loans that the bank chooses
to make. A later creditor can achieve priority by notifying the bank with the first mortgage that it is
making an advance. Suppose Jimmy mortgages his property to a wealthy dowager, Mrs. Calabash, in
return for an immediate loan of $20,000 and they agree that the mortgage will serve as security for future
loans to be arranged. The mortgage is recorded. A month later, before Mrs. Calabash loans him any more
money, Jimmy gives a second mortgage to Louella in return for a loan of $10,000. Louella notifies Mrs.
Calabash that she is loaning Jimmy the money. A month later, Mrs. Calabash loans Jimmy another
$20,000. Jimmy then defaults, and the property turns out to be worth only $40,000. Whose claims will
be honored and in what order? Mrs. Calabash will collect her original $20,000, because it was recited in
the mortgage and the mortgage was recorded. Louella will collect her $10,000 next, because she notified
the first mortgage holder of the advance. That leaves Mrs. Calabash in third position to collect what she
can of her second advance. Mrs. Calabash could have protected herself by refusing the second loan.

Termination of the Mortgage
The mortgagor’s liability can terminate in three ways: payment, assumption (with a novation), or
foreclosure.

Payment
Unless they live in the home for twenty-five or thirty years, the mortgagors usually pay off the mortgage
when the property is sold. Occasionally, mortgages are paid off in order to refinance. If the mortgage was
taken out at a time of high interest rates and rates later drop, the homeowner might want to obtain a new
mortgage at the lower rates. In many mortgages, however, this entails extra closing costs and penalties for
prepaying the original mortgage. Whatever the reason, when a mortgage is paid off, the discharge should
be recorded. This is accomplished by giving the mortgagor a copy of, and filing a copy of, a Satisfaction of
Mortgage document. In the Paul H. Cherry v. Chase Manhattan Mortgage Group case (Section 29.4
"Cases"), the bank mistakenly filed the Satisfaction of Mortgage document, later discovered its mistake,
retracted the satisfaction, accelerated the loan because the mortgagor stopped making payments (the
Saylor URL: http://www.saylor.org/books

Saylor.org
1053

bank, seeing no record of an outstanding mortgage, refused to accept payments), and then tried to
foreclose on the mortgage, meanwhile having lost the note and mortgage besides.

Assumption
The property can be sold without paying off the mortgage if the mortgage is assumed by the new buyer,
who agrees to pay the seller’s (the original mortgagor’s) debt. This is a novation if, in approving the
assumption, the bank releases the old mortgagor and substitutes the buyer as the new debtor.
The buyer need not assume the mortgage. If the buyer purchases the property without agreeing to be
personally liable, this is a sale “subject to” the mortgage (see Figure 29.3 "“Subject to” Sales versus
Assumption"). In the event of the seller’s subsequent default, the bank can foreclose the mortgage and sell
the property that the buyer has purchased, but the buyer is not liable for any deficiency.
Figure 29.3 “Subject to” Sales versus Assumption

Saylor URL: http://www.saylor.org/books

Saylor.org
1054

What if mortgage rates are high? Can buyers assume an existing low-rate mortgage from the seller rather
than be forced to obtain a new mortgage at substantially higher rates? Banks, of course, would prefer not
to allow that when interest rates are rising, so they often include in the mortgage a due-on-sale clause, by
which the entire principal and interest become due when the property is sold, thus forcing the purchaser
to get financing at the higher rates. The clause is a device for preventing subsequent purchasers from
assuming loans with lower-than-market interest rates. Although many state courts at one time refused to
enforce the due-on-sale clause, Congress reversed this trend when it enacted the Garn–St. Germain
[1]

Depository Institutions Act in 1982. The act preempts state laws and upholds the validity of due-on-sale
clauses. When interest rates are low, banks have no interest in enforcing such clauses, and there are ways
to work around the due-on-sale clause.

Foreclosure
The third method of terminating the mortgage is by foreclosure when a mortgagor defaults. Even after
default, the mortgagor has the right to exercise his equity of redemption—that is, to redeem the property
by paying the principal and interest in full. If he does not, the mortgagee may foreclose the equity of
redemption. Although strict foreclosure is used occasionally, in most cases the mortgagee forecloses by
one of two types of sale (see Figure 29.4 "Foreclosure").
The first type is judicial sale. The mortgagee seeks a court order authorizing the sale to be conducted by a
public official, usually the sheriff. The mortgagor is entitled to be notified of the proceeding and to a
hearing. The second type of sale is that conducted under a clause called a power of sale, which many
lenders insist be contained in the mortgage. This clause permits the mortgagee to sell the property at
public auction without first going to court—although by custom or law, the sale must be advertised, and
typically a sheriff or other public official conducts the public sale or auction.
Figure 29.4 Foreclosure

Saylor URL: http://www.saylor.org/books

Saylor.org
1055

Once the property has been sold, it is deeded to the new purchaser. In about half the states, the mortgagor
still has the right to redeem the property by paying up within six months or a year—the statutory
redemption period. Thereafter, the mortgagor has no further right to redeem. If the sale proceeds exceed
the debt, the mortgagor is entitled to the excess unless he has given second and third mortgages, in which
case the junior mortgagees are entitled to recover their claims before the mortgagor. If the proceeds are
less than the debt, the mortgagee is entitled to recover the deficiency from the mortgagor. However, some
states have statutorily abolished deficiency judgments.

Other Methods of Using Real Estate as Security
Besides the mortgage, there are other ways to use real estate as security. Here we take up two: the deed of
trust and the installment or land contract.

Deed of Trust
The deed of trust is a device for securing a debt with real property; unlike the mortgage, it requires three
parties: the borrower, the trustee, and the lender. Otherwise, it is at base identical to a mortgage. The
borrower conveys the land to a third party, the trustee, to hold in trust for the lender until the borrower
pays the debt. (The trustee’s interest is really a kind of legal fiction: that person is expected to have no
interest in the property.) The primary benefit to the deed of trust is that it simplifies the foreclosure
process by containing a provision empowering the trustee to sell the property on default, thus doing away
with the need for any court filings. The disinterested third party making sure things are done properly
becomes the trustee, not a judge. In thirty states and the District of Columbia—more than half of US
jurisdictions—the deed of trust is usually used in lieu of mortgages.

[2]

But the deed of trust may have certain disadvantages as well. For example, when the debt has been fully
paid, the trustee will not release the deed of trust until she sees that all notes secured by it have been
marked canceled. Should the borrower have misplaced the canceled notes or failed to keep good records,
he will need to procure a surety bond to protect the trustee in case of a mistake. This can be an expensive
procedure. In many jurisdictions, the mortgage holder is prohibited from seeking a deficiency judgment if
the holder chooses to sell the property through nonjudicial means.
Alpha Imperial Building, LLC v. Schnitzer Family Investment, LLC, Section 29.4 "Cases", discusses
several issues involving deeds of trust.
Saylor URL: http://www.saylor.org/books

Saylor.org
1056

Installment or Land Contract
Under the installment contract or land contract, the purchaser takes possession and agrees to pay the
seller over a period of years. Until the final payment, title belongs to the seller. The contract will specify
the type of deed to be conveyed at closing, the terms of payment, the buyer’s duty to pay taxes and insure
the premises, and the seller’s right to accelerate on default. The buyer’s particular concern in this type of
sale is whether the seller in fact has title. The buyers can protect themselves by requiring proof of title and
title insurance when the contract is signed. Moreover, the buyer should record the installment contract to
protect against the seller’s attempt to convey title to an innocent third-party purchaser while the contract
is in effect.
The benefit to the land contract is that the borrower need not bank-qualify, so the pool of available buyers
is larger, and buyers who have inadequate resources at the time of contracting but who have the
expectation of a rising income in the future are good candidates for the land contract. Also, the seller gets
all the interest paid by the buyer, instead of the bank getting it in the usual mortgage. The obvious
disadvantage from the seller’s point is that she will not get a big lump sum immediately: the payments
trickle in over years (unless she can sell the contract to a third party, but that would be at a discount).

KEY TAKEAWAY

The general rule on priority in real property security is that the first creditor to record its interest prevails
over subsequent creditors. There are some exceptions; the most familiar is that the seller of a fixture on a
purchase-money security interest has priority over a previously recorded mortgagee. The mortgage will
terminate by payment, assumption by a new buyer (with a novation releasing the old buyer), and
foreclosure. In a judicial-sale foreclosure, a court authorizes the property’s sale; in a power-of-sale
foreclosure, no court approval is required. In most states, the mortgagor whose property was foreclosed is
given some period of time—six months or a year—to redeem the property; otherwise, the sale is done,
but the debtor may be liable for the deficiency, if any. The deed of trust avoids any judicial involvement by
having the borrower convey the land to a disinterested trustee for the benefit of the lender; the trustee
sells it upon default, with the proceeds (after expenses) going to the lender. Another method of real
property security is a land contract: title shifts to the buyer only at the end of the term of payments.

Saylor URL: http://www.saylor.org/books

Saylor.org
1057

EXERCISES
1.

A debtor borrowed $350,000 to finance the purchase of a house, and the bank recorded its interest on
July 1. On July 15, the debtor bought $10,000 worth of replacement windows from Window Co.; Window
Co. recorded its purchase-money security interest that day, and the windows were installed. Four years
later, the debtor, in hard financial times, declared bankruptcy. As between the bank and Windows Co.,
who will get paid first?

2.

Under what interest rate circumstances would banks insist on a due-on-sale clause? Under what interest
rate circumstance would banks not object to a new person assuming the mortgage?

3.

What is the primary advantage of the deed of trust? What is the primary advantage of the land contract?

4.

A debtor defaulted on her house payments. Under what circumstances might a court not allow the bank’s
foreclosure on the property?
5.

[1] 12 United States Code, Section 1701-j.

6.

[2] The states using the deed of trust system are as follows: Alabama, Alaska, Arkansas, Arizona,
California, Colorado, District of Columbia, Georgia, Hawaii, Idaho, Iowa, Michigan, Minnesota, Mississippi,
Missouri, Montana, Nevada, New Hampshire, North Carolina, Oklahoma, Oregon, Rhode Island, South
Dakota, Tennessee, Texas, Utah, Virginia, Washington, West Virginia, Wisconsin, and Wyoming.

29.3 Nonconsensual Lien
1.

LEARNING OBJECTIVES

Understand the nonconsensual liens issued by courts—attachment liens and judgment liens—and how
they are created.

2.

Recognize other types of nonconsensual liens: mechanic’s lien, possessory lien, and tax lien.

The security arrangements discussed so far—security interests, suretyship, mortgages—are all
obtained by the creditor with the debtor’s consent. A creditor may obtain certain liens without the
debtor’s consent.

Court-Decreed Liens
Some nonconsensual liens are issued by courts.

Saylor URL: http://www.saylor.org/books

Saylor.org
1058

Attachment Lien
An attachment lien is ordered against a person’s property—real or personal—to prevent him from
disposing of it during a lawsuit. To obtain an attachment lien, the plaintiff must show that the defendant
likely will dispose of or hide his property; if the court agrees with the plaintiff, she must post a bond and
the court will issue a writ of attachment to the sheriff, directing the sheriff to seize the property.
Attachments of real property should be recorded. Should the plaintiff win her suit, the court issues a writ
of execution, directing the sheriff to sell the property to satisfy the judgment.

Judgment Lien
A judgment lien may be issued when a plaintiff wins a judgment in court if an attachment lien has not
already been issued. Like the attachment lien, it provides a method by which the defendant’s property
may be seized and sold.

Mechanic’s Lien
Overview
The most common nonconsensual lien on real estate is the mechanic’s lien. A mechanic’s lien can be
obtained by one who furnishes labor, services, or materials to improve real estate: this is statutory, and
the statute must be carefully followed. The “mechanic” here is one who works with his or her hands, not
specifically one who works on machines. An automobile mechanic could not obtain a mechanic’s lien on a
customer’s house to secure payment of work he did on her car. (The lien to which the automobile
mechanic is entitled is a “possessory lien” or “artisan’s lien,” considered in Section 29.3.3 "Possessory
Lien") To qualify for a mechanic’s lien, the claimant must file a sworn statement describing the work
done, the contract made, or the materials furnished that permanently improved the real estate.
A particularly difficult problem crops up when the owner has paid the contractor, who in turn fails to pay
his subcontractors. In many states, the subcontractors can file a lien on the owner’s property, thus forcing
the owner to pay them (see Figure 29.5 "Subcontractors’ Lien")—and maybe twice. To protect themselves,
owners can demand a sworn statement from general contractors listing the subcontractors used on the
job, and from them, owners can obtain a waiver of lien rights before paying the general contractor.

Saylor URL: http://www.saylor.org/books

Saylor.org
1059

Figure 29.5Subcontractors’ Lien

Procedure for Obtaining a Mechanic’s Lien
Anyone claiming a lien against real estate must record a lien statement stating the amount due and the
nature of the improvement. The lienor has a specified period of time (e.g., ninety days) to file from the
time the work is finished. Recording as such does not give the lienor an automatic right to the property if
the debt remains unpaid. All states specify a limited period of time, usually one year, within which the
claimant must file suit to enforce the lien. Only if the court decides the lien is valid may the property be
sold to satisfy the debt. Difficult questions sometimes arise when a lien is filed against a landlord’s
property as a result of improvements and services provided to a tenant, as discussed in F & D Elec.
Contractors, Inc. v. Powder Coaters, Inc., Section 29.4 "Cases".

Mechanic’s Liens Priorities
A mechanic’s lien represents a special risk to the purchaser of real estate or to lenders who wish to take a
mortgage. In most states, the mechanic’s lien is given priority not from the date when the lien is recorded
but from an earlier date—either the date the contractor was hired or the date construction began. Thus a
Saylor URL: http://www.saylor.org/books

Saylor.org
1060

purchaser or lender might lose priority to a creditor with a mechanic’s lien who filed after the sale or
mortgage. A practical solution to this problem is to hold back part of the funds (purchase price or loan) or
place them in escrow until the period for recording liens has expired.

Possessory Lien
The most common nonconsensual lien on personal property (not real estate) is the possessory lien. This is
the right to continue to keep the goods on which work has been performed or for which materials have
been supplied until the owner pays for the labor or materials. The possessory lien arises both under
common law and under a variety of statutes. Because it is nonconsensual, the possessory lien is not
covered by Article 9 of the UCC, which is restricted to consensual security interests. Nor is it governed by
the law of mechanic’s liens, which are nonpossessory and relate only to work done to improve real
property.
The common-law rule is that anyone who, under an express or implied contract, adds value to another’s
chattel (personal property) by labor, skill, or materials has a possessory lien for the value of the services.
Moreover, the lienholder may keep the chattel until her services are paid. For example, the dry cleaner
shop is not going to release the wool jacket that you took in for cleaning unless you make satisfactory
arrangements to pay for it, and the chain saw store won’t let you take the chain saw that you brought in
for a tune-up until you pay for the labor and materials for the tune-up.

Tax Lien
An important statutory lien is the federal tax lien. Once the government assesses a tax, the amount due
constitutes a lien on the owner’s property, whether real or personal. Until it is filed in the appropriate
state office, others take priority, including purchasers, mechanics’ lienors, judgment lien creditors, and
holders of security interests. But once filed, the tax lien takes priority over all subsequently arising liens.
Federal law exempts some property from the tax lien; for example, unemployment benefits, books and
tools of a trade, workers’ compensation, judgments for support of minor children, minimum amounts of
wages and salary, personal effects, furniture, fuel, and provisions are exempt.
Local governments also can assess liens against real estate for failure to pay real estate taxes. After some
period of time, the real estate may be sold to satisfy the tax amounts owing.
Saylor URL: http://www.saylor.org/books

Saylor.org
1061

KEY TAKEAWAY
There are four types of nonconsensual liens: (1) court-decreed liens are attachment liens, which prevent a
person from disposing of assets pending a lawsuit, and judgment liens, which allow the prevailing party in
a lawsuit to take property belonging to the debtor to satisfy the judgment; (2) mechanics’ liens are
authorized by statute, giving a person who has provided labor or material to a landowner the right to sell
the property to get paid; (3) possessory liens on personal property allow one in possession of goods to
keep them to satisfy a claim for work done or storage of them; and (4) tax liens are enforced by the
government to satisfy outstanding tax liabilities and may be assessed against real or personal property.

EXERCISES

1.

The mortgagor’s interests are protected in a judicial foreclosure by a court’s oversight of the process; how
is the mortgagor’s interest protected when a deed of trust is used?

2.

Why is the deed of trust becoming increasingly popular?

3.

What is the rationale for the common-law possessory lien?

4.

Mike Mechanic repaired Alice Ace’s automobile in his shop, but Alice didn’t have enough money to pay
for the repairs. May Mike have a mechanic’s lien on the car? A possessory lien?

5.

Why does federal law exempt unemployment benefits, books and tools of a trade, workers’
compensation, minimum amounts of wages and salary, personal effects, furniture, fuel, and other such
items from the sweep of a tax lien?

29.4 Cases
Denial of Mortgagee’s Right to Foreclose; Erroneous Filings; Lost Instruments
Paul H. Cherry v. Chase Manhattan Mortgage Group
190 F.Supp.2d 1330 (Fed. Dist. Ct. FL 2002)
Background
[Paul Cherry filed a complaint suing Chase for Fair Debt Collection Practices Act violations and slander of
credit.]…Chase counter-claimed for foreclosure and reestablishment of the lost note.…
…Chase held a mortgage on Cherry’s home to which Cherry made timely payments until August 2000.
Cherry stopped making payments on the mortgage after he received a letter from Chase acknowledging
his satisfaction of the mortgage. Cherry notified Chase of the error through a customer service
Saylor URL: http://www.saylor.org/books

Saylor.org
1062

representative. Cherry, however, received a check dated August 15, 2000, as an escrow refund on the
mortgage. Chase subsequently recorded a Satisfaction of Mortgage into the Pinellas County public records
on October 19, 2000. On November 14, 2000, Chase sent Cherry a “Loan Reactivation” letter with a new
loan number upon which to make the payments. During this time, Cherry was placing his mortgage
payments into a bank account, which subsequently were put into an escrow account maintained by his
attorney. These payments were not, and have not, been tendered to Chase. As a result of the failure to
tender, Chase sent Cherry an acceleration warning on November 17, 2000, and again on March 16, 2001.
Chase notified the credit bureaus as to Cherry’s default status and moved for foreclosure. In a letter
addressed to Cherry’s attorney, dated April 24, 2001, Chase’s attorney advised Cherry to make the
mortgage payments to Chase. Chase recorded a “vacatur, revocation, and cancellation of satisfaction of
mortgage” (vacatur) [vacatur: an announcement filed in court that something is cancelled or set aside; an
annulment] in the Pinellas County public records on May 3, 2001. Chase signed the vacatur on March 21,
2001, and had it notarized on March 27, 2001. Chase has also been unable to locate the original note,
dated October 15, 1997, and deems it to be lost.…
Foreclosure
Chase accelerated Cherry’s mortgage debt after determining he was in a default status under the mortgage
provisions. Chase claims that the right to foreclose under the note and mortgage is “absolute,” [Citation],
and that this Court should enforce the security interest in the mortgage though Chase made an
administrative error in entering a Satisfaction of Mortgage into the public records.…
Mortgage
…Chase relies on the Florida Supreme Court decision in United Service Corp. v. Vi-An Const. Corp.,
[Citation] (Fla.1955), which held that a Satisfaction of Mortgage “made through a mistake may be
canceled” and a mortgage reestablished as long as no other innocent third parties have “acquired an
interest in the property.” Generally the court looks to the rights of any innocent third parties, and if none
exist, equity will grant relief to a mortgagee who has mistakenly satisfied a mortgage before fully paid.
[Citation]. Both parties agree that the mortgage was released before the debt was fully paid. Neither party
has presented any facts to this Court that implies the possibility nor existence of a third party interest.
Although Cherry argues under Biggs v. Smith, 184 So. 106, 107 (1938), that a recorded satisfaction of

Saylor URL: http://www.saylor.org/books

Saylor.org
1063

mortgage is “prima facie evidence of extinguishment of a mortgage lien,” Biggs does not apply this
standard to mortgage rights affected by a mistake in the satisfaction.
Therefore, on these facts, this Court acknowledges that a vacatur is a proper remedy for Chase to correct
its unilateral mistake since “equity will grant relief to those who have through mistake released a
mortgage.” [Citation.] Accordingly, this Court holds that an equity action is required to make a vacatur
enforceable unless the parties consent to the vacatur or a similar remedy during the mortgage
negotiation.…
Tender
Cherry has not made a mortgage payment to Chase since August 2000, but claims to have made these
payments into an escrow account, which he claims were paid to the escrow account because Chase
recorded a satisfaction of his mortgage and, therefore, no mortgage existed. Cherry also claims that
representatives of Chase rejected his initial attempts to make payments because of a lack of a valid loan
number. Chase, however, correctly argues that payments made to an escrow account are not a proper
tender of payment. Matthews v. Lindsay, [Citation] (1884) (requiring tender to be made to the court).
Nor did Cherry make the required mortgage payments to the court as provided by [relevant court rules],
allowing for a “deposit with the court all or any part of such sum or thing, whether that party claims all or
any part of the sum or thing.” Further, Chase also correctly argues that Cherry’s failure to tender the
payments from the escrow account or make deposits with the court is more than just a “technical breach”
of the mortgage and note. [Citation.]
Chase may, therefore, recover the entire amount of the mortgage indebtedness, unless the court finds a
“limited circumstance” upon which the request may be denied. [Citation.] Although not presented by
Chase in its discussion of this case, the Court may refuse foreclosure, notwithstanding that the defendant
established a foreclosure action, if the acceleration was unconscionable and the “result would be
inequitable and unjust.” This Court will analyze the inequitable result test and the limited circumstances
by which the court may deny foreclosure.
First, this Court does not find the mortgage acceleration unconscionable by assuming arguendo [for the
purposes of argument] that the mortgage was valid during the period that the Satisfaction of Mortgage
was entered into the public records. Chase did not send the first acceleration warning until November 14,
2000, the fourth month of non-payment, followed by the second acceleration letter on March 16, 2001,
Saylor URL: http://www.saylor.org/books

Saylor.org
1064

the eighth month of non-payment. Although Cherry could have argued that a foreclosure action was an
“inequitable” and “unjust” result after the Satisfaction of Mortgage was entered on his behalf, the result
does not rise to an unconscionable level since Cherry could have properly tendered the mortgage
payments to the court.
Second, the following “limited circumstances” will justify a court’s denial of foreclosure: 1) waiver of right
to accelerate; 2) mortgagee estopped from asserting foreclosure because mortgagor reasonably assumed
the mortgagee would not foreclose; 3) mortgagee failed to perform a condition precedent for acceleration;
4) payment made after default but prior to receiving intent to foreclose; or, 5) where there was intent to
make to make timely payment, and it was attempted, or steps taken to accomplish it, but nevertheless the
payment was not made due to a misunderstanding or excusable neglect, coupled with some conduct of the
mortgagee which in a measure contributed to the failure to pay when due or within the grace period.
[Citations.]
Chase fails to address this fifth circumstance in its motion, an apparent obfuscation of the case law before
the court. This Court acknowledges that Cherry’s facts do not satisfy the first four limited circumstances.
Chase at no time advised Cherry that the acceleration right was being waived; nor is Chase estopped from
asserting foreclosure on the mortgage because of the administrative error, and Cherry has not relied on
this error to his detriment; and since Chase sent the acceleration letter to Cherry and a request for
payment to his attorney, there can be no argument that Cherry believed Chase would not foreclose. Chase
has performed all conditions precedent required by the mortgage provisions prior to notice of the
acceleration; sending acceleration warnings on November 17, 2000, and March 16, 2001. Cherry also has
no argument for lack of notice of intent to accelerate after default since he has not tendered a payment
since July 2000, thus placing him in default of the mortgage provisions, and he admits receiving the
acceleration notices.
This Court finds, however, that this claim fails squarely into the final limited circumstance regarding
intent to make timely payments. Significant factual issues exist as to the intent of Cherry to make or
attempt to make timely mortgage payments to Chase. Cherry claims that he attempted to make the
payments, but was told by a representative of Chase that there was no mortgage loan number upon which
to apply the payments. As a result, the mortgage payments were placed into an account and later into his
counsel’s trust account as a mortgage escrow. Although these payments should have, at a minimum, been
Saylor URL: http://www.saylor.org/books

Saylor.org
1065

placed with the court to ensure tender during the resolution of the mortgage dispute, Cherry did take
steps to accomplish timely mortgage payments. Although Cherry, through excusable neglect or a
misunderstanding as to what his rights were after the Satisfaction of Mortgage was entered, failed to
tender the payments, Chase is also not without fault; its conduct in entering a Satisfaction of Mortgage
into the Pinellas County public records directly contributed to Cherry’s failure to tender timely payments.
Cherry’s attempt at making the mortgage payments, coupled with Chase’s improper satisfaction of
mortgage fits squarely within the limited circumstance created to justify a court’s denial of a foreclosure.
Equity here requires a balancing between Chase’s right to the security interest encumbered by the
mortgage and Cherry’s attempts to make timely payments. As such, these limited circumstances exist to
ensure that a foreclosure remains an action in equity. In applying this analysis, this Court finds that equity
requires that Chase’s request for foreclosure be denied at this juncture.…
Reestablishment of the Lost Note and Mortgage
Chase also requests, as part of the foreclosure counterclaim, the reestablishment of the note initially
associated with the mortgage, as it is unable to produce the original note and provide by affidavit evidence
of its loss. Chase has complied with the [necessary statutory] requirements[.]…This Court holds the note
to be reestablished and that Chase has the lawful right to enforce the note upon the issuance of this order.
This Court also agrees that Chase may reestablish the mortgage through a vacatur, revocation, and
cancellation of satisfaction of mortgage. [Citation] (allowing the Equity Court to reestablish a mortgage
that was improperly canceled due to a mistake). However, this Court will deem the vacatur effective as of
the date of this order. This Court leaves the status of the vacatur during the disputed period, and
specifically since May 3, 2001, to be resolved in subsequent proceedings.…Accordingly, it is:
ORDERED that [Chase cannot foreclose and] the request to reestablish the note and mortgage is hereby
granted and effective as of the date of this order. Cherry will tender all previously escrowed mortgage
payments to the Court, unless the parties agree otherwise, within ten days of this order and shall
henceforth, tender future monthly payments to Chase as set out in the reestablished note and mortgage.

CASE QUESTIONS

1.

When Chase figured out that it had issued a Satisfaction of Mortgage erroneously, what did it file to
rectify the error?

Saylor URL: http://www.saylor.org/books

Saylor.org
1066

2.

Cherry had not made any mortgage payments between the time Chase sent the erroneous Satisfaction of
Mortgage notice to him and the time of the court’s decision in this case. The court listed five
circumstances in which a mortgagee (Chase here) might be denied the right to foreclose on a delinquent
account: which one applied here? The court said Chase had engaged in “an apparent obfuscation of the
case law before the court”? What obfuscation did it engage in?

3.

What did Cherry do with the mortgage payments after Chase erroneously told him the mortgage was
satisfied? What did the court say he should have done with the payments?

Mechanic’s Lien Filed against Landlord for Payment of Tenant’s Improvements
F & D Elec. Contractors, Inc. v. Powder Coaters, Inc.
567 S.E.2d 842 (S.C. 2002)
Factual/ Procedural Background
BG Holding f/k/a Colite Industries, Inc. (“BG Holding”) is a one-third owner of about thirty acres of real
estate in West Columbia, South Carolina. A warehouse facility is located on the property. In September
1996, Powder Coaters, Inc. (“Powder Coaters”) agreed to lease a portion of the warehouse to operate its
business. Powder Coaters was engaged in the business of electrostatically painting machinery parts and
equipment and then placing them in an oven to cure. A signed lease was executed between Powder
Coaters and BG Holding. Prior to signing the lease, Powder Coaters negotiated the terms with Mark
Taylor, (“Taylor”) who was the property manager for the warehouse facility and an agent of BG Holding.
The warehouse facility did not have a sufficient power supply to support Powder Coaters’ machinery.
Therefore, Powder Coaters contracted with F & D Electrical (“F & D”) to perform electrical work which
included installing two eight foot strip light fixtures and a two hundred amp load center. Powder Coaters
never paid F & D for the services. Powder Coaters was also unable to pay rent to BG Holding and was
evicted in February 1997. Powder Coaters is no longer a viable company.
In January 1997, F & D filed a Notice and Certificate of Mechanic’s Lien and Affidavit of Mechanic’s Lien.
In February 1997, F & D filed this action against BG Holding foreclosing on its mechanic’s lien pursuant to
S.C. [statute].…
A jury trial was held on September 2nd and 3rd, 1998. At the close of F & D’s evidence, and at the close of
all evidence, BG Holding made motions for directed verdicts, which were denied. The jury returned a
Saylor URL: http://www.saylor.org/books

Saylor.org
1067

verdict for F & D in the amount of $8,264.00. The court also awarded F & D attorneys’ fees and cost in the
amount of $8,264.00, for a total award of $16,528.00.
BG Holding appealed. The Court of Appeals, in a two to one decision, reversed the trial court, holding a
directed verdict should have been granted to BG Holding on the grounds BG Holding did not consent to
the electrical upgrade, as is required by the Mechanic’s Lien Statute. This Court granted F & D’s petition
for certiorari, and the issue before this Court is:
Did the trial court err in denying BG Holding’s motion for directed verdict because the record
was devoid of any evidence of owner’s consent to materialman’s performance of work on its
property as required by [the S.C. statute]?

Law/Analysis
F & D argues the majority of the Court of Appeals erred in holding the facts of the case failed to establish
that BG Holding consented to the work performed by F & D, as is required by the [South Carolina]
Mechanic’s Lien Statute. We agree.…
South Carolina’s Mechanic’s Lien Statute provides:
A person to whom a debt is due for labor performed or furnished or for materials furnished and
actually used in the erection, alteration, or repair of a building…by virtue of an agreement with,
or by consent of, the owner of the building or structure, or a person having authority from, or
rightfully acting for, the owner in procuring or furnishing the labor or materials shall have a lien
upon the building or structure and upon the interest of the owner of the building or structure …to
secure the payment of the debt due. [emphasis added.]
Both parties in this case concede there was no express “agreement” between F & D and BG Holding.
Therefore, the issue in this appeal turns on the meaning of the word “consent” in the statute, as applied in
the landlord-tenant context. This is a novel issue in South Carolina.
This Court must decide who must give the consent, who must receive consent, and what type of consent
(general, specific, oral, written) must be given in order to satisfy the statute. Finally, the Court must
decide whether the evidence in this case shows BG Holding gave the requisite consent.

A. Who Must Receive the Consent.
The Court of Appeals’ opinion in this case contemplates the consent must be between the materialman
(lien claimant) and the landlord (owner). “It is only logical…that consent under [the relevant section]
Saylor URL: http://www.saylor.org/books

Saylor.org
1068

must…be between the owner and the entity seeking the lien…” [Citation from Court of Appeals]. As stated
previously, applying the Mechanic’s Lien Statute in the landlord-tenant context presents a novel issue. We
find the consent required by the statute does not have to be between the landlord/owner and the
materialman, as the Court of Appeals’ opinion indicates. A determination that the required consent must
come from the owner to the materialman means the materialman can only succeed if he can prove an
agreement with the owner. Such an interpretation would render meaningless the language of the statute
that provides: “…by virtue of an agreement with, or by consent of the owner.…"
Therefore, it is sufficient for the landlord/owner or his agent to give consent to his tenant. The
landlord/owner should be able to delegate to his tenant the responsibility for making the requested
improvements. The landlord/owner may not want to have direct involvement with the materialman or
sub-contractors, but instead may wish to allow the tenant to handle any improvements or upgrades
himself. In addition, the landlord/owner may be located far away and may own many properties, making
it impractical for him to have direct involvement with the materialman. We find the landlord/owner or his
agent is free to enter into a lease or agreement with a tenant which allows the tenant to direct the
modifications to the property which have been specifically consented to by the landlord/owner or his
agent.
We hold a landlord/owner or his agent can give his consent to the lessee/tenant, as well as directly to the
lien claimant, to make modifications to the leased premises.

B. What Kind of Consent Is Necessary.
This Court has already clearly held the consent required by [the relevant section] is “something more than
a mere acquiescence in a state of things already in existence. It implies an agreement to that which, but for
the consent, could not exist, and which the party consenting has a right to forbid.” [Citations.] However,
our Mechanics Lien Statute has never been applied in the landlord-tenant context where a third party is
involved.
Other jurisdictions have addressed this issue. The Court of Appeals cited [a Connecticut case, 1987] in
support of its holding. We agree with the Court of Appeals that the Connecticut court’s reasoning is
persuasive, especially since Connecticut has a similar mechanics lien statute.…
The Connecticut courts have stated “the consent required from the owner or one acting under the owner’s
authority is more than the mere granting of permission for work to be conducted on one’s property; or the
Saylor URL: http://www.saylor.org/books

Saylor.org
1069

mere knowledge that work was being performed on one’s land.” Furthermore, although the Connecticut
courts have stated the statute does not require an express contract, the courts have required “consent that
indicates an agreement that the owner of…the land shall be, or may be, liable for the materials or labor.”…
The reasoning of [Connecticut and other states that have decided this issue] is persuasive. F & D’s brief
appears to argue that mere knowledge by the landowner that the work needed to be done, coupled with
the landlord’s general “permission” to perform the work, is enough to establish consent under the statute.
Under this interpretation, a landlord who knew a tenant needed to improve, upgrade, or add to the leased
premises would be liable to any contractor and/or subcontractor who performed work on his land. Under
F & D’s interpretation the landlord would not be required to know the scope, cost, etc. of the work, but
would only need to give the tenant general permission to perform upgrades or improvements.
Clearly, if the landlord/owner or his agent gives consent directly to the materialman, a lien can be
established. Consent can also be given to the tenant, but the consent needs to be specific. The
landlord/owner or his agent must know the scope of the project (for instance, as the lease provided in the
instant case, the landlord could approve written plans submitted by the tenant). The consent needs to be
more than “mere knowledge” that the tenant will perform work on the property. There must be some kind
of express or implied agreement that the landlord may be held liable for the work or material. The
landlord/owner or his agent may delegate the project or work to his tenant, but there must be an express
or implied agreement about the specific work to be done. A general provision in a lease which allows
tenant to make repairs or improvements is not enough.

C. Evidence There Was No Consent
•

The record is clear that no contract, express or implied, existed between BG Holding and F & G. BG
Holding had no knowledge F & G would be performing the work.

•

F & G’s supervisor, David Weatherington, and Ray Dutton, the owner of F & D, both testified they
never had a conversation with anyone from BG Holding. In fact, until Powder Coaters failed to pay
under the contract, F & D did not know BG Holding was the owner of the building.

•

Mark Taylor, BG Holding’s agent, testified he never authorized any work by F & D, nor did he see any
work being performed by them on the site.

•

The lease specifically provided that all work on the property was to be approved in writing by BG
Holding.

Saylor URL: http://www.saylor.org/books

Saylor.org
1070

•

David Weatherington of F & D testified he was looking to Powder Coaters, not BG Holding, for
payment.

•

Powder Coaters acknowledged it was not authorized to bind BG Holding to pay for the modifications.

•

The lease states, “[i]f the Lessee should make any [alterations, modification, additions, or
installations], the Lessee hereby agrees to indemnify, defend, and save harmless the Lessor from any
liability…”

D. Evidence There Was Consent
•

Bruce Houston, owner of Powder Coaters testified that during the lease negotiations, he informed
Mark Taylor, BG Holding’s property manager and agent, that electrical and gas upgrading would be
necessary for Powder Coaters to perform their work.

•

Houston testified Mark Taylor was present at the warehouse while F & D performed their work.
[However, Taylor testified he did not see F & D performing any work on the premises.]

•

Houston testified he would not have entered into the lease if he was not authorized to upgrade the
electrical since the existing power source was insufficient to run the machinery needed for Powder
Coaters to operate.

•

Houston testified Mark Taylor, BG Holding’s agent, showed him the power source for the building so
Taylor could understand the extent of the work that was going to be required.

•

Houston testified Paragraph 5 of the addendum to the lease was specifically negotiated. He testified
the following language granted him the authority to perform the electrical upfit, so that he was not
required to submit the plans to BG Holding as required by a provision in the lease: “Lessor shall allow
Lessee to put Office Trailer in Building. All Utilities necessary to handle Lessee’s equipment shall be
paid for by the Lessee including, but not limited to electricity, water, sewer, and gas.” (We note that
BG Holding denies this interpretation, but insists it just requires the Lessee to pay for all utility bills.)

•

Powder Coaters no longer occupies the property, and BG Holding possibly benefits from the work
done.

In the instant case, there is some evidence of consent. However, it does not rise to the level required under
the statute.…
Viewing the evidence in the light most favorable to F & D, whether BG Holding gave their consent is a
close question. However, we agree with the Court of Appeals, that F & D has not presented enough
Saylor URL: http://www.saylor.org/books

Saylor.org
1071

evidence to show: (1) BG Holding gave anything more than general consent to make improvements (as the
lease could be interpreted to allow); or (2) BG Holding had anything more that “mere knowledge” that the
work was to be done. Powder Coaters asserted the lease’s addendum evidenced BG Holding’s consent to
perform the modifications; however, there is no evidence BG Holding expressly or implicitly agreed that it
might be liable for the work. In fact, the lease between Powder Coaters and BG Holding expressly
provided Powder Coaters was responsible for any alterations made to the property. Even Powder Coaters
acknowledged it was not authorized to bind BG Holding.…Therefore, it is impossible to see how the very
general provision requiring Powder Coaters to pay for water, sewer, and gas can be interpreted to
authorize Powder Coaters to perform an electrical upgrade. Furthermore, we agree with the Court of
Appeals that the mere presence of BG Holding’s agent at the work site is not enough to establish consent.

Conclusion
We hold consent, as required by the Mechanic’s Lien Statute, is something more than mere knowledge
work will be or could be done on the property. The landlord/owner must do more than grant the tenant
general permission to make repairs or improvements to the leased premises. The landlord/owner or his
agent must give either his tenant or the materialman express or implied consent acknowledging he may be
held liable for the work.
The Court of Appeals’ opinion is affirmed as modified.

CASE QUESTIONS

1.

Why did the lienor want to go after the landlord instead of the tenant?

2.

Did the landlord here know that there were electrical upgrades needed by the tenant?

3.

What kind of knowledge or acceptance did the court determine the landlord-owner needed to have or
give before a material man could have a lien on the real estate?

4.

What remedy has F & D (the material man) now?

Deeds of Trust; Duties of Trustee
Alpha Imperial Building, LLC v. Schnitzer Family Investment, LLC, II (SFI).
2005 WL 715940, (Wash. Ct. App. 2005)
Applewick, J.

Saylor URL: http://www.saylor.org/books

Saylor.org
1072

Alpha Imperial LLC challenges the validity of a non-judicial foreclosure sale on multiple grounds. Alpha
was the holder of a third deed of trust on the building sold, and contests the location of the sale and the
adequacy of the sale price. Alpha also claims that the trustee had a duty to re-open the sale, had a duty to
the junior lienholder, chilled the bidding, and had a conflict of interest. We find that the location of the
sale was proper, the price was adequate, bidding was not chilled, and that the trustee had no duty to reopen the sale, [and] no duty to the junior lienholder.…We affirm.

Facts
Mayur Sheth and another individual formed Alpha Imperial Building, LLC in 1998 for the purpose of
investing in commercial real estate. In February 2000 Alpha sold the property at 1406 Fourth Avenue in
Seattle (the Property) to Pioneer Northwest, LLC (Pioneer). Pioneer financed this purchase with two loans
from [defendant Schnitzer Family Investment, LLC, II (SFI)]. Pioneer also took a third loan from Alpha at
the time of the sale for $1.3 million. This loan from Alpha was junior to the two [other] loans[.]
Pioneer defaulted and filed for bankruptcy in 2002.…In October 2002 defendant Blackstone Corporation,
an entity created to act as a non-judicial foreclosure trustee, issued a Trustee’s Notice of Sale. Blackstone
is wholly owned by defendant Witherspoon, Kelley, Davenport & Toole (Witherspoon). Defendant
Michael Currin, a shareholder at Witherspoon, was to conduct the sale on January 10, 2003. Currin and
Witherspoon represented SFI and 4th Avenue LLC. Sheth received a copy of the Notice of Sale through his
attorney.
On January 10, 2003, Sheth and his son Abhi arrived at the Third Avenue entrance to the King County
courthouse between 9:30 and 9:45 a.m. They waited for about ten minutes. They noticed two signs posted
above the Third Avenue entrance. One sign said that construction work was occurring at the courthouse
and ‘all property auctions by the legal and banking communities will be moved to the 4th Avenue entrance
of the King County Administration Building.’ The other sign indicated that the Third Avenue entrance
would remain open during construction. Sheth and Abhi asked a courthouse employee about the sign, and
were told that all sales were conducted at the Administration Building.
Sheth and Abhi then walked to the Administration Building, and asked around about the sale of the
Property. [He was told Michael Currin, one of the shareholders of Blackstone—the trustee—was holding
the sale, and was advised] to call Currin’s office in Spokane. Sheth did so, and was told that the sale was at
the Third Avenue entrance. Sheth and Abhi went back to the Third Avenue entrance.
Saylor URL: http://www.saylor.org/books

Saylor.org
1073

In the meantime, Currin had arrived at the Third Avenue entrance between 9:35 and 9:40 a.m. The head
of SFI, Danny Schnitzer (Schnitzer), and his son were also present. Currin was surprised to notice that no
other foreclosure sales were taking place, but did not ask at the information desk about it. Currin did not
see the signs directing auctions to occur at the Administration Building. Currin conducted the auction,
Schnitzer made the only bid, for $2.1 million, and the sale was complete. At this time, the debt owed on
the first two deeds of trust totaled approximately $4.1 million. Currin then left the courthouse, but when
he received a call from his assistant telling him about Sheth, he arranged to meet Sheth back at the Third
Avenue entrance. When they met, Sheth told Currin that the sales were conducted at the Administration
Building. Currin responded that the sale had already been conducted, and he was not required to go to the
Administration Building. Currin told Sheth that the notice indicated the sale was to be at the Third
Avenue entrance, and that the sale had been held at the correct location. Sheth did not ask to re-open the
bidding.…
Sheth filed the current lawsuit, with Alpha as the sole plaintiff, on February 14, 2003. The lawsuit asked
for declaratory relief, restitution, and other damages. The trial court granted the defendants’ summary
judgment motion on August 8, 2003. Alpha appeals.
Location of the Sale
Alpha argues that the sale was improper because it was at the Third Avenue entrance, not the
Administration Building. Alpha points to a letter from a King County employee stating that auctions are
held at the Administration Building. The letter also stated that personnel were instructed to direct bidders
and trustees to that location if asked. In addition, Alpha argues that the Third Avenue entrance was not a
‘public’ place, as required by [the statute], since auction sales were forbidden there. We disagree. Alpha
has not shown that the Third Avenue entrance was an improper location. The evidence shows that the
county had changed its policy as to where auctions would be held and had posted signs to that effect.
However, the county did not exclude people from the Third Avenue entrance or prevent auctions from
being held there. Street, who frequented sales, stated that auctions were being held in both locations. The
sale was held where the Notice of Sale indicated it would be. In addition, Alpha has not introduced any
evidence to show that the Third Avenue entrance was not a public place at the time of the sale. The public
was free to come and go at that location, and the area was ‘open and available for all to use.’ Alpha relies

Saylor URL: http://www.saylor.org/books

Saylor.org
1074

onMorton v. Resolution Trust (S.D. Miss. 1995) to support its contention that the venue of the sale was
improper. [But] Morton is not on point.

Duty to Re-Open Sale
Alpha argues that Currin should have re-opened the sale. However, it is undisputed that Sheth did not
request that Currin re-open it. The evidence indicates that Currin may have known about Sheth’s interest
in bidding prior to the day of the sale, due to a conversation with Sheth’s attorney about Sheth’s desire to
protect his interest in the Property. But, this knowledge did not create in Currin any affirmative duty to
offer to re-open the sale.
In addition, Alpha cites no Washington authority to support the contention that Currin would have been
obligated to re-open the sale if Sheth had asked him to. The decision to continue a sale appears to be fully
within the discretion of the trustee: “[t]he trustee may for any cause the trustee deems advantageous,
continue the sale.” [Citation.] Alpha’s citation to Peterson v. Kansas City Life Ins. Co., Missouri (1936) to
support its contention that Currin should have re-opened the sale is unavailing. In Peterson, the Notice of
Sale indicated that the sale would be held at the ‘front’ door of the courthouse. But, the courthouse had
four doors, and the customary door for sales was the east door. The sheriff, acting as the trustee,
conducted the sale at the east door, and then re-opened the sale at the south door, as there had been some
sales at the south door. Alpha contends this shows that Currin should have re-opened the sale when
learning of the Administration Building location, akin to what the sheriff did in Peterson. However,
Peterson does not indicate that the sheriff had an affirmative duty to re-sell the property at the south
door. This case is not on point.

Chilled Bidding
Alpha contends that Currin chilled the bidding on the Property by telling bidders that he expected a full
credit sale price and by holding the sale at the courthouse. Chilled bidding can be grounds for setting
aside a sale. Country Express Stores, Inc. v. Sims, [Washington Court of Appeals] (1997). The Country
Express court explained the two types of chilled bidding:
The first is intentional, occurring where there is collusion for the purpose of holding down the bids. The
second consists of inadvertent and unintentional acts by the trustee that have the effect of suppressing the
bidding. To establish chilled bidding, the challenger must establish the bidding was actually suppressed,
which can sometimes be shown by an inadequate sale price.
Saylor URL: http://www.saylor.org/books

Saylor.org
1075

We hold that there was no chilling. Alpha has not shown that Currin engaged in intentional chilling. There
is no evidence that Currin knew about the signs indicating auctions were occurring at the Administration
Building when he prepared the Notice of Sale, such that he intentionally held the sale at a location from
which he knew bidders would be absent. Additionally, Currin’s statement to [an interested person who
might bid on the property] that a full credit sale price was expected and that the opening bid would be
$4.1 million did not constitute intentional chilling. SFI was owed $4.1 million on the Property. SFI could
thus bid up to that amount at no cost to itself, as the proceeds would go back to SFI. Currin confirmed that
SFI was prepared to make a full-credit bid. [It is common for trustees to] disclose the full-credit bid
amount to potential third party bidders, and for investors to lose interest when they learn of the amount
of indebtedness on property. It was therefore not a misrepresentation for Currin to state $4.1 million as
the opening bid, due to the indebtedness on the Property. Currin’s statements had no chilling effect—they
merely informed [interested persons] of the minimum amount necessary to prevail against SFI. Thus,
Currin did not intentionally chill the bidding by giving Street that information.
Alpha also argues that the chilled bidding could have been unintended by Currin.… [But the evidence is
that] Currin’s actions did not intentionally or unintentionally chill the bidding, and the sale will not be set
aside.

Adequacy of the Sale Price
Alpha claims that the sale price was ‘greatly inadequate’ and that the sale should thus be set aside. Alpha
submitted evidence that the property had an ‘as is’ value of $4.35 million in December 2002, and an
estimated 2004 value of $5.2 million. The debt owed to SFI on the property was $4.1 million. SFI bought
the property for $2.1 million. These facts do not suggest that the sale must be set aside.
Washington case law suggests that the price the property is sold for must be ‘grossly inadequate’ for a
trustee’s sale to be set aside on those grounds alone. InCox [Citation, 1985], the property was worth
between $200,000 and $300,000, and was sold to the beneficiary for $11,873. The Court held that
amount to be grossly inadequate In Steward [Citation, 1988] the property had been purchased for
approximately $64,000, and then was sold to a third party at a foreclosure sale for $4,870. This court
held that $4,870 was not grossly inadequate. In Miebach [Citation] (1984), the Court noted that a sale for
less than two percent of the property’s fair market value was grossly inadequate. The Court
in Miebach also noted prior cases where the sale had been voided due to grossly inadequate purchase
Saylor URL: http://www.saylor.org/books

Saylor.org
1076

price; the properties in those cases had been sold for less than four percent of the value and less than
three percent of the value. In addition, the Restatement indicates that gross inadequacy only exists when
the sale price is less than 20 percent of the fair market value—without other defects, sale prices over 20
percent will not be set aside. [Citation.] The Property was sold for between 40 and 48 percent of its value.
These facts do not support a grossly inadequate purchase price.
Alpha cites Miebach for the proposition that ‘where the inadequacy of price is great the sale will be set
aside with slight indications of fraud or unfairness,’ arguing that such indications existed here. However,
the cases cited by the Court in Miebach to support this proposition involved properties sold for less than
three and four percent of their value. Alpha has not demonstrated the slightest indication of fraud, nor
shown that a property that sold for 40 to 48 percent of its value sold for a greatly inadequate price.

Duty to a Junior Lienholder
Alpha claims that Currin owed a duty to Alpha, the junior lienholder. Alpha cites no case law for this
proposition, and, indeed, there is none—Division Two specifically declined to decide this issue in Country
Express [Citation]. Alpha acknowledges the lack of language in RCW 61.24 (the deed of trust statute)
regarding fiduciary duties of trustees to junior lienholders. But Alpha argues that since RCW 61.24
requires that the trustee follow certain procedures in conducting the sale, and allows for sales to be
restrained by anyone with an interest, a substantive duty from the trustee to a junior lienholder can be
inferred.
Alpha’s arguments are unavailing. The procedural requirements in RCW 61.24 do not create implied
substantive duties. The structure of the deed of trust sale illustrates that no duty is owed to the junior
lienholder. The trustee and the junior lienholder have no relationship with each other. The sale is
pursuant to a contract between the grantor, the beneficiary and the trustee. The junior lienholder is not a
party to that contract. The case law indicates only that the trustee owes a fiduciary duty to the debtor and
beneficiary: “a trustee of a deed of trust is a fiduciary for both the mortgagee and mortgagor and must act
impartially between them.” Cox [Citation]. The fact that a sale in accordance with that contract can
extinguish the junior lienholder’s interest further shows that the grantor’s and beneficiary’s interest in the
deed of trust being foreclosed is adverse to the junior lienholder. We conclude the trustee, while having
duties as fiduciary for the grantor and beneficiary, does not have duties to another whose interest is
adverse to the grantor or beneficiary. Thus, Alpha’s claim of a special duty to a junior lienholder fails.…
Saylor URL: http://www.saylor.org/books

Saylor.org
1077

Attorney Fees
…Defendants claim they are entitled to attorney fees for opposing a frivolous claim, pursuant to [the
Washington statute]. An appeal is frivolous ‘if there are no debatable issues upon which reasonable minds
might differ and it is so totally devoid of merit that there was no reasonable possibility of reversal.’
[Citation] Alpha has presented several issues not so clearly resolved by case law as to be frivolous,
although Alpha’s arguments ultimately fail. Thus, Respondents’ request for attorney fees under [state law]
is denied.
Affirmed.

CASE QUESTIONS

1.

Why did the plaintiff (Alpha) think the sale should have been set aside because of the location problems?

2.

Why did the court decide the trustee had no duty to reopen bidding?

3.

What is meant by “chilling bidding”? What argument did the plaintiff make to support its contention that
bidding was chilled?

4.

The court notes precedent to the effect that a “grossly inadequate” bid price has some definition. What is
the definition? What percentage of the real estate’s value in this case was the winning bid?

5.

A trustee is one who owes a fiduciary duty of the utmost loyalty and good faith to another, the
beneficiary. Who was the beneficiary here? What duty is owed to the junior lienholder (Alpha here)—any
duty?

6.

Why did the defendants not get the attorneys’ fee award they wanted?

29.5 Summary and Exercises
Summary

A mortgage is a means of securing a debt with real estate. The mortgagor, or borrower, gives the
mortgage. The lender is the mortgagee, who holds the mortgage. On default, the mortgagee may foreclose
the mortgage, convening the security interest into title. In many states, the mortgagor has a statutory
right of redemption after foreclosure.
Various statutes regulate the mortgage business, including the Truth in Lending Act, the Equal Credit
Opportunity Act, the Real Estate Settlement Procedures Act, and the Home Mortgage Disclosure Act,

Saylor URL: http://www.saylor.org/books

Saylor.org
1078

which together prescribe a code of fair practices and require various disclosures to be made before the
mortgage is created.
The mortgagor signs both a note and the mortgage at the closing. Without the note, the mortgage would
secure nothing. Most notes and mortgages contain an acceleration clause, which calls for the entire
principal and interest to be due, at the mortgagee’s option, if the debtor defaults on any payment.
In most states, mortgages must be recorded for the mortgagee to be entitled to priority over third parties
who might also claim an interest in the land. The general rule is “First in time, first in right,” although
there are exceptions for fixture filings and nonobligatory future advances. Mortgages are terminated by
repayment, novation, or foreclosure, either through judicial sale or under a power-of-sale clause.
Real estate may also be used as security under a deed of trust, which permits a trustee to sell the land
automatically on default, without recourse to a court of law.
Nonconsensual liens are security interests created by law. These include court-decreed liens, such as
attachment liens and judgment liens. Other liens are mechanic’s liens (for labor, services, or materials
furnished in connection with someone’s real property), possessory liens (for artisans working with
someone else’s personal properly), and tax liens.

EXERCISES

1.

Able bought a duplex from Carr, who had borrowed from First Bank for its purchase. Able took
title subject to Carr’s mortgage. Able did not make mortgage payments to First Bank; the bank
foreclosed and sold the property, leaving a deficiency. Which is correct?
a.

Carr alone is liable for the deficiency.

b.

Able alone is liable for the deficiency because he assumed the mortgage.

c.

First Bank may pursue either Able or Carr.

d.

Only if Carr fails to pay will Able be liable.
Harry borrowed $175,000 from Judith, giving her a note for that amount and a mortgage on his

condo. Judith did not record the mortgage. After Harry defaulted on his payments, Judith began
foreclosure proceedings. Harry argued that the mortgage was invalid because Judith had failed to record
it. Judith counter argues that because a mortgage is not an interest in real estate, recording is not
necessary. Who is correct? Explain.

Saylor URL: http://www.saylor.org/books

Saylor.org
1079

Assume in Exercise 2 that the documents did not contain an acceleration clause and that Harry
missed three consecutive payments. Could Judith foreclose? Explain.
Rupert, an automobile mechanic, does carpentry work on weekends. He built a detached garage for
Clyde for $20,000. While he was constructing the garage, he agreed to tune up Clyde’s car for an
additional $200. When the work was completed, Clyde failed to pay him the $20,200, and Rupert claimed
a mechanic’s lien on the garage and car. What problems, if any, might Rupert encounter in enforcing his
lien? Explain.
In Exercise 4, assume that Clyde had borrowed $50,000 from First Bank and had given the bank a
mortgage on the property two weeks after Rupert commenced work on the garage but several weeks
before he filed the lien. Assuming that the bank immediately recorded its mortgage and that Rupert’s lien
is valid, does the mortgage take priority over the lien? Why?
Defendant purchased a house from Seller and assumed the mortgage indebtedness to Plaintiff. All
monthly payments were made on time until March 25, 1948, when no more were made. On October 8,
1948, Plaintiff sued to foreclose and accelerate the note. In February of 1948, Plaintiff asked to obtain a
loan elsewhere and pay him off; he offered a discount if she would do so, three times, increasing the
amount offered each time. Plaintiff understood that Defendant was getting a loan from the Federal
Housing Administration (FHA), but she was confronted with a number of requirements, including
significant property improvements, which—because they were neighbors—Plaintiff knew were ongoing.
While the improvements were being made, in June or July, he said to her, “Just let the payments go and
we’ll settle everything up at the same time,” meaning she need not make monthly payments until the
FHA was consummated, and he’d be paid from the proceeds. But then “he changed his tune” and sought
foreclosure. Should the court order it?

SELF-TEST QUESTIONS

1.

The person or institution holding a mortgage is called
a.

the mortgagor

b.

the mortgagee

c.

the debtor

d.

none of the above
Mortgages are regulated by

Saylor URL: http://www.saylor.org/books

Saylor.org
1080

a.

the Truth in Lending Act
b.

the Equal Credit Opportunity Act

c.

the Real Estate Settlement Procedures Act

d.

all of the above
At the closing, a mortgagor signs

a.

only a mortgage
b.

only a note

c.

either a note or the mortgage

d.

both a note and the mortgage

Mortgages are terminated by
a.

repayment
b.

novation

c.

foreclosure

d.

any of the above
A lien ordered against a person’s property to prevent its disposal during a lawsuit is called

a.

a judgment lien

1.

b

2.

d

3.

d

4.

d

5.

b

b.

an attachment lien

c.

a possessory lien

d.

none of the above

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
1081

Chapter 30

Bankruptcy
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

A short history of US bankruptcy law

2.

An overview of key provisions of the 2005 bankruptcy act

3.

The basic operation of Chapter 7 bankruptcy

4.

The basic operation of Chapter 11 bankruptcy

5.

The basic operation of Chapter 13 bankruptcy

6.

What debtor’s relief is available outside of bankruptcy

30.1 Introduction to Bankruptcy and Overview of the 2005 Bankruptcy Act
LEARNING OBJECTIVES

1.

Understand what law governs bankruptcy in the United States.

2.

Know the key provisions of the law.

The Purpose of Bankruptcy Law
Bankruptcy law governs the rights of creditors and insolvent debtors who cannot pay their debts. In
broadest terms, bankruptcy deals with the seizure of the debtor’s assets and their distribution to the
debtor’s various creditors. The term derives from the Renaissance custom of Italian traders, who did their
trading from benches in town marketplaces. Creditors literally “broke the bench” of a merchant who failed
to pay his debts. The term banco rotta (broken bench) thus came to apply to business failures.
In the Victorian era, many people in both England and the United States viewed someone who became
bankrupt as a wicked person. In part, this attitude was prompted by the law itself, which to a greater
Saylor URL: http://www.saylor.org/books

Saylor.org
1082

degree in England and to a lesser degree in the United States treated the insolvent debtor as a sort of
felon. Until the second half of the nineteenth century, British insolvents could be imprisoned; jail for
insolvent debtors was abolished earlier in the United States. And the entire administration of bankruptcy
law favored the creditor, who could with a mere filing throw the financial affairs of the alleged insolvent
into complete disarray.
Today a different attitude prevails. Bankruptcy is understood as an aspect of financing, a system that
permits creditors to receive an equitable distribution of the bankrupt person’s assets and promises new
hope to debtors facing impossible financial burdens. Without such a law, we may reasonably suppose that
the level of economic activity would be far less than it is, for few would be willing to risk being personally
burdened forever by crushing debt. Bankruptcy gives the honest debtor a fresh start and resolves disputes
among creditors.

History of the Bankruptcy System; Bankruptcy Courts and Judges
Constitutional Basis
The US Constitution prohibits the states from impairing the “obligation of a contract.” This means that no
state can directly provide a means for discharging a debtor unless the debt has been entirely paid. But the
Constitution in Article I, Section 8, does give the federal government such a power by providing that
Congress may enact a uniform bankruptcy law.

Bankruptcy Statutes
Congress passed bankruptcy laws in 1800, 1841, and 1867. These lasted only a few years each. In 1898,
Congress enacted the Bankruptcy Act, which together with the Chandler Act amendments in 1938, lasted
until 1978. In 1978, Congress passed the Bankruptcy Reform Act, and in 2005, it adopted the current law,
the Bankruptcy Abuse Prevention and Consumer Protection Act (BAPCPA). This law is the subject of our
chapter.
At the beginning of the twentieth century, bankruptcies averaged fewer than 20,000 per year. Even in
1935, at the height of the Great Depression, bankruptcy filings in federal court climbed only to 69,000. At
the end of World War II, in 1945, they stood at 13,000. From 1950 on, the statistics show a steep increase.
During the decade before the 1978 changes, bankruptcy filings in court averaged 181,000 a year—reaching
a high of 254,000 in 1975. They soared to over 450,000 filings per year in the 1980s and mostly
Saylor URL: http://www.saylor.org/books

Saylor.org
1083

maintained that pace until just before the 2005 law took effect (see Figure 30.1 "US Bankruptcies, 1980–
[1]

2009"). The 2005 act—preceded by “massive lobbying largely by banks and credit card companies” —
was intended by its promoters to restore personal responsibility and integrity in the bankruptcy system.
The law’s critics said it was simply a way for the credit card industry to extract more money from
consumers before their debts were wiped away.

Bankruptcy Courts, Judges, and Costs
Each federal judicial district has a US Bankruptcy Court, whose judges are appointed by US Courts of
Appeal. Unless both sides agree otherwise, bankruptcy judges are to hear only bankruptcy matters (called
core proceedings). Bankruptcy trustees are government lawyers appointed by the US Attorney General.
They have administrative responsibilities in overseeing the proceedings.
The filing fee for a bankruptcy is about $200, depending upon the type of bankruptcy, and the typical
lawyer’s fee for uncomplicated cases is about $1,200–$1,400.

Overview of Bankruptcy Provisions
The BAPCPA provides for six different kinds of bankruptcy proceedings. Each is covered by its own
chapter in the act and is usually referred to by its chapter number (see Figure 30.2 "Bankruptcy Options").

Figure 30.2 Bankruptcy Options

Saylor URL: http://www.saylor.org/books

Saylor.org
1084

The bankruptcy statute (as opposed to case law interpreting it) is usually referred to as the
bankruptcy code. The types of bankruptcies are as follows:
•

Chapter 7, Liquidation: applies to all debtors except railroads, insurance companies, most banks and
credit unions, and homestead associations.

[2]

A liquidation is a “straight” bankruptcy proceeding. It

entails selling the debtor’s nonexempt assets for cash and distributing the cash to the creditors,
thereby discharging the insolvent person or business from any further liability for the debt. About 70
percent of all bankruptcy filings are Chapter 7.
•

Chapter 9, Adjustment of debts of a municipality: applies to municipalities that are insolvent and
want to adjust their debts.

[3]

(The law does not suppose that a town, city, or county will go out of

existence in the wake of insolvency.)
•

Chapter 11, Reorganization: applies to anybody who could file Chapter 7, plus railroads. It is the
means by which a financially troubled company can continue to operate while its financial affairs are
put on a sounder basis. A business might liquidate following reorganization but will probably take on
new life after negotiations with creditors on how the old debt is to be paid off. A company may
voluntarily decide to seek Chapter 11 protection in court, or it may be forced involuntarily into a
Chapter 11 proceeding.

Saylor URL: http://www.saylor.org/books

Saylor.org
1085

•

Chapter 12, Adjustment of debts of a family farmer or fisherman with regular annual income.

[4]

Many

family farmers cannot qualify for reorganization under Chapter 13 because of the low debt ceiling, and
under Chapter 11, the proceeding is often complicated and expensive. As a result, Congress created
Chapter 12, which applies only to farmers whose total debts do not exceed $1.5 million.
•

Chapter 13, Adjustment of debts of an individual with regular income: applies only to individuals (no
corporations or partnerships) with debt not exceeding about $1.3 million.

[5]

This chapter permits an

individual with regular income to establish a repayment plan, usually either a composition (an
agreement among creditors, discussed in Section 30.5 "Alternatives to Bankruptcy", “Alternatives to
Bankruptcy”) or an extension (a stretch-out of the time for paying the entire debt).
•

Chapter 15, Ancillary and other cross-border cases: incorporates the United Nations’ Model Law on
Cross-Border Insolvency to promote cooperation among nations involved in cross-border cases and is
intended to create legal certainty for trade and investment. “Ancillary” refers to the possibility that a
US debtor might have assets or obligations in a foreign country; those non-US aspects of the case are
“ancillary” to the US bankruptcy case.

The BAPCPA includes three chapters that set forth the procedures to be applied to the various
proceedings. Chapter 1, “General Provisions,” establishes who is eligible for relief under the act. Chapter
3, “Case Administration,” spells out the powers of the various officials involved in the bankruptcy
proceedings and establishes the methods for instituting bankruptcy cases. Chapter 5, “Creditors, the
Debtor, and the Estate,” deals with the debtor’s “estate”—his or her assets. It lays down ground rules for
determining which property is to be included in the estate, sets out the powers of the bankruptcy trustee
to “avoid” (invalidate) transactions by which the debtor sought to remove property from the estate, orders
the distribution of property to creditors, and sets forth the duties and benefits that accrue to the debtor
under the act.
To illustrate how these procedural chapters (especially Chapter 3 and Chapter 5) apply, we focus on the
most common proceeding: liquidation (Chapter 7). Most of the principles of bankruptcy law discussed in
connection with liquidation apply to the other types of proceedings as well. However, some principles
vary, and we conclude the chapter by noting special features of two other important proceedings—Chapter
13 and Chapter 11.

Saylor URL: http://www.saylor.org/books

Saylor.org
1086

KEY TAKEAWAY
Bankruptcy law’s purpose is to give the honest debtor a fresh start and to resolve disputes among
creditors. The most recent amendments to the law were effective in 2005. Bankruptcy law provides relief
to six kinds of debtors: (1) Chapter 7, straight bankruptcy—liquidation—applies to most debtors (except
banks and railroads); (2) Chapter 9 applies to municipalities; (3) Chapter 11 is business reorganization; (4)
Chapter 12 applies to farmers; (5) Chapter 13 is for wage earners; and (6) Chapter 15 applies to crossborder bankruptcies. The bankruptcy statutes also have several chapters that cover procedures of
bankruptcy proceedings.

EXERCISES

1.

Why is bankruptcy law required in a modern capitalistic society?

2.

Who does the bankruptcy trustee represent?

3.

The three most commonly filed bankruptcies are Chapter 7, 11, and 13. Who gets relief under those
chapters?
4.

[1] CCH Bankruptcy Reform Act Briefing, “Bankruptcy Abuse Prevention and Consumer Protection Act of
2005,” April 2005, http://www.cch.com/bankruptcy/bankruptcy_04-21.pdf.

5.

[2] 11 United States Code, Section 109(b).

6.

[3] 11 United States Code, Section 109(c).

7.

[4] 11 United States Code, Section 109(f).

8.

[5] 11 United States Code, Section 109(e).

30.2 Case Administration; Creditors’ Claims; Debtors’ Exemptions and Dischargeable
Debts; Debtor’s Estate

LEARNING OBJECTIVES

1.

Understand the basic procedures involved in administering a bankruptcy case.

2.

Recognize the basic elements of creditors’ rights under the bankruptcy code.

3.

Understand the fundamentals of what property is included in the debtor’s estate.

4.

Identify some of the debtor’s exemptions—what property can be kept by the debtor.

5.

Know some of the debts that cannot be discharged in bankruptcy.

6.

Know how an estate is liquidated under Chapter 7.

Saylor URL: http://www.saylor.org/books

Saylor.org
1087

Case Administration (Chapter 3 of the Bankruptcy Code)
Recall that the purpose of liquidation is to convert the debtor’s assets—except those exempt under the
law—into cash for distribution to the creditors and thereafter to discharge the debtor from further
liability. With certain exceptions, any person may voluntarily file a petition to liquidate under Chapter 7. A
“person” is defined as any individual, partnership, or corporation. The exceptions are railroads and
insurance companies, banks, savings and loan associations, credit unions, and the like.
For a Chapter 7 liquidation proceeding, as for bankruptcy proceedings in general, the various aspects of
case administration are covered by the bankruptcy code’s Chapter 3. These include the rules governing
commencement of the proceedings, the effect of the petition in bankruptcy, the first meeting of the
creditors, and the duties and powers of trustees.

Commencement
The bankruptcy begins with the filing of a petition in bankruptcy with the bankruptcy court.

Voluntary and Involuntary Petitions
The individual, partnership, or corporation may file a voluntary petition in bankruptcy; 99 percent of
bankruptcies are voluntary petitions filed by the debtor. But involuntary bankruptcy is possible, too,
under Chapter 7 or Chapter 11. To put anyone into bankruptcy involuntarily, the petitioning creditors
must meet three conditions: (1) they must have claims for unsecured debt amounting to at least $13,475;
(2) three creditors must join in the petition whenever twelve or more creditors have claims against the
particular debtor—otherwise, one creditor may file an involuntary petition, as long as his claim is for at
least $13,475; (3) there must be no bona fide dispute about the debt owing. If there is a dispute, the debtor
can resist the involuntary filing, and if she wins the dispute, the creditors who pushed for the involuntary
petition have to pay the associated costs. Persons owing less than $13,475, farmers, and charitable
organizations cannot be forced into bankruptcy.

The Automatic Stay
The petition—voluntary or otherwise—operates as a stay against suits or other actions against the debtor
to recover claims, enforce judgments, or create liens (but not alimony collection). In other words, once the
petition is filed, the debtor is freed from worry over other proceedings affecting her finances or property.
No more debt collection calls! Anyone with a claim, secured or unsecured, must seek relief in the
Saylor URL: http://www.saylor.org/books

Saylor.org
1088

bankruptcy court. This provision in the act can have dramatic consequences. Beset by tens of thousands of
products-liability suits for damages caused by asbestos, UNR Industries and Manville Corporation, the
nation’s largest asbestos producers, filed (separate) voluntary bankruptcy petitions in 1982; those filings
automatically stayed all pending lawsuits.

First Meeting of Creditors
Once a petition in bankruptcy is filed, the court issues an order of relief, which determines that the
debtor’s property is subject to bankruptcy court control and creates the stay. The Chapter 7 case may be
dismissed by the court if, after a notice and hearing, it finds that among other things (e.g., delay,
nonpayment of required bankruptcy fees), the debts are primarily consumer debts and the debtor could
pay them off—that’s the 2005 act’s famous “means test,” discussed in Section 30.3 "Chapter 7
Liquidation".
Assuming that the order of relief has been properly issued, the creditors must meet within a reasonable
time. The debtor is obligated to appear at the meeting and submit to examination under oath. The judge
does not preside and, indeed, is not even entitled to attend the meeting.
When the judge issues an order for relief, an interim trustee is appointed who is authorized initially to
take control of the debtor’s assets. The trustee is required to collect the property, liquidate the debtor’s
estate, and distribute the proceeds to the creditors. The trustee may sue and be sued in the name of the
estate. Under every chapter except Chapter 7, the court has sole discretion to name the trustee. Under
Chapter 7, the creditors may select their own trustee as long as they do it at the first meeting of creditors
and follow the procedures laid down in the act.

Trustee’s Powers and Duties
The act empowers the trustee to use, sell, or lease the debtor’s property in the ordinary course of business
or, after notice and a hearing, even if not in the ordinary course of business. In all cases, the trustee must
protect any security interests in the property. As long as the court has authorized the debtor’s business to
continue, the trustee may also obtain credit in the ordinary course of business. She may invest money in
the estate to yield the maximum, but reasonably safe, return. Subject to the court’s approval, she may
employ various professionals, such as attorneys, accountants, and appraisers, and may, with some
exceptions, assume or reject executory contracts and unexpired leases that the debtor has made. The

Saylor URL: http://www.saylor.org/books

Saylor.org
1089

trustee also has the power to avoid many prebankruptcy transactions in order to recover property of the
debtor to be included in the liquidation.

Creditors’ Claims, the Debtor, and the Estate (Chapter 5 of the Bankruptcy Code)
We now turn to the major matters covered in Chapter 5 of the bankruptcy act: creditors’ claims, debtors’
exemptions and discharge, and the property to be included in the estate. We begin with the rules
governing proof of claims by creditors and the priority of their claims.

Claims and Creditors
A claim is defined as a right to payment, whether or not it is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or
unsecured. A creditor is defined as a person or entity with a claim that arose no later than when the court
issues the order for relief. These are very broad definitions, intended to give the debtor the broadest
possible relief when finally discharged.

Proof of Claims
Before the trustee can distribute proceeds of the estate, unsecured creditors must file a proof of claim,
prima facie evidence that they are owed some amount of money. They must do so within six months after
the first date set for the first meeting of creditors. A creditor’s claim is disallowed, even though it is valid,
if it is not filed in a timely manner. A party in interest, such as the trustee or creditor, may object to a
proof of claim, in which case the court must determine whether to allow it. In the absence of objection, the
claim is “deemed allowed.” The court will not allow some claims. These include unenforceable claims,
claims for unmatured interest, claims that may be offset by debts the creditor owes the debtor, and
unreasonable charges by an insider or an attorney. If it’s a “no asset” bankruptcy—most are—creditors are
in effect told by the court not to waste their time filing proof of claim.

Claims with Priority
The bankruptcy act sets out categories of claimants and establishes priorities among them. The law is
complex because it sets up different orders of priorities.
First, secured creditors get their security interests before anyone else is satisfied, because the security
interest is not part of the property that the trustee is entitled to bring into the estate. This is why being a
secured creditor is important (as discussed in Chapter 28 "Secured Transactions and
Saylor URL: http://www.saylor.org/books

Saylor.org
1090

Suretyship"and Chapter 29 "Mortgages and Nonconsensual Liens"). To the extent that secured creditors
have claims in excess of their collateral, they are considered unsecured or general creditors and are
lumped in with general creditors of the appropriate class.
Second, of the six classes of claimants (see Figure 30.3 "Distribution of the Estate"), the first is known as
that of “priority claims.” It is subdivided into ten categories ranked in order of priority. The highestpriority class within the general class of priority claims must be paid off in full before the next class can
share in a distribution from the estate, and so on. Within each class, members will share pro rata if there
are not enough assets to satisfy everyone fully. The priority classes, from highest to lowest, are set out in
the bankruptcy code (11 USC Section 507) as follows:
(1) Domestic support obligations (“DSO”), which are claims for support due to the spouse, former
spouse, child, or child’s representative, and at a lower priority within this class are any claims by
a governmental unit that has rendered support assistance to the debtor’s family obligations.
(2) Administrative expenses that are required to administer the bankruptcy case itself. Under
former law, administrative expenses had the highest priority, but Congress elevated domestic
support obligations above administrative expenses with the passage of the BAPCPA. Actually,
though, administrative expenses have a de facto priority over domestic support obligations,
because such expenses are deducted before they are paid to DSO recipients. Since trustees are
paid from the bankruptcy estate, the courts have allowed de facto top priority for administrative
expenses because no trustee is going to administer a bankruptcy case for nothing (and no lawyer
will work for long without getting paid, either).
(3) Gap creditors. Claims made by gap creditors in an involuntary bankruptcy petition under
Chapter 7 or Chapter 11 are those that arise between the filing of an involuntary bankruptcy
petition and the order for relief issued by the court. These claims are given priority because
otherwise creditors would not deal with the debtor, usually a business, when the business has
declared bankruptcy but no trustee has been appointed and no order of relief issued.
(4) Employee wages up to $10,950 for each worker, for the 180 days previous to either the
bankruptcy filing or when the business ceased operations, whichever is earlier (180-day period).

Saylor URL: http://www.saylor.org/books

Saylor.org
1091

(5) Unpaid contributions to employee benefit plans during the 180-day period, but limited by
what was already paid by the employer under subsection (4) above plus what was paid on behalf
of the employees by the bankruptcy estate for any employment benefit plan.
(6) Any claims for grain from a grain producer or fish from a fisherman for up to $5,400 each
against a storage or processing facility.
(7) Consumer layaway deposits of up to $2,425 each.
(8) Taxes owing to federal, state, and local governments for income, property, employment and
excise taxes. Outside of bankruptcy, taxes usually have a higher priority than this, which is why
many times creditors—not tax creditors—file an involuntary bankruptcy petition against the
debtor so that they have a higher priority in bankruptcy than they would outside it.
(9) Allowed claims based on any commitment by the debtor to a federal depository institution to
maintain the capital of an insured depository institution.
(10) Claims for death or personal injury from a motor vehicle or vessel that occurred while the
debtor was legally intoxicated.
Third through sixth (after secured creditors and priority claimants), other claimants are attended to, but
not immediately. The bankruptcy code (perhaps somewhat awkwardly) deals with who gets paid when in
more than one place. Chapter 5 sets out priority claims as just noted; that order applies to all
bankruptcies. Chapter 7, dealing with liquidation (as opposed to Chapter 11 and Chapter 13, wherein the
debtor pays most of her debt), then lists the order of distribution. Section 726 of 11 United States Code
provides: “Distribution of property of the estate. (1) First, in payment of claims of the kind specified in,
and in the order specified in section 507…” (again, the priority of claims just set out). Following the order
specified in the bankruptcy code, our discussion of the order of distribution is taken up in Section 30.3
"Chapter 7 Liquidation".

Debtor's Duties and Exemptions
The act imposes certain duties on the debtor, and it exempts some property that the trustee can
accumulate and distribute from the estate.

Saylor URL: http://www.saylor.org/books

Saylor.org
1092

Debtor’s Duties
The debtor, reasonably enough, is supposed to file a list of creditors, assets, liabilities, and current
income, and a statement of financial affairs. The debtor must cooperate with the trustee and be an “honest
debtor” in general; the failure to abide by these duties is grounds for a denial of discharge.
The individual debtor (not including partnerships or corporations) also must show evidence that he or she
attended an approved nonprofit budget and counseling agency within 180 days before the filing. The
counseling may be “an individual or group briefing (including a briefing conducted by telephone or on the
Internet) that outline[s] the opportunities for available credit counseling and assisted such individual in
performing a related budget analysis.”

[1]

In Section 111, the 2005 act describes who can perform this

counseling, and a host of regulations and enforcement mechanisms are instituted, generally applying to
persons who provide goods or services related to bankruptcy work for consumer debtors whose
nonexempt assets are less than $150,000, in order to improve the professionalism of attorneys and others
who work with debtors in, or contemplating, bankruptcy. A debtor who is incapacitated, disabled, or on
active duty in a military zone doesn’t have to go through the counseling.

Debtor’s Exemptions
The bankruptcy act exempts certain property of the estate of an individual debtor so that he or she will not
be impoverished upon discharge. Exactly what is exempt depends on state law.
Notwithstanding the Constitution’s mandate that Congress establish “uniform laws on the subject of
bankruptcies,” bankruptcy law is in fact not uniform because the states persuaded Congress to allow
nonuniform exemptions. The concept makes sense: what is necessary for a debtor in Maine to live a
nonimpoverished postbankruptcy life might not be the same as what is necessary in southern California.
The bankruptcy code describes how a person’s residence is determined for claiming state exemptions:
basically, where the debtor lived for 730 days immediately before filing or where she lived for 180 days
immediately preceding the 730-day period. For example, if the debtor resided in the same state, without
interruption, in the two years leading up to the bankruptcy, he can use that state’s exemptions. If not, the
location where he resided for a majority of the half-year preceding the initial two years will be used. The
point here is to reduce “exemption shopping”—to reduce the incidences in which a person moves to a
generous exemption state only to declare bankruptcy there.

Saylor URL: http://www.saylor.org/books

Saylor.org
1093

Unless the state has opted out of the federal exemptions (a majority have), a debtor can choose which
exemptions to claim.

[2]

There are also some exemptions not included in the bankruptcy code: veteran’s,

Social Security, unemployment, and disability benefits are outside the code, and alimony payments are
also exempt under federal law. The federal exemptions can be doubled by a married couple filing together.
Here are the federal exemptions:

[3]

Homestead:
•

Real property, including mobile homes and co-ops, or burial plots up to $20,200. Unused
portion of homestead, up to $10,125, may be used for other property.
Personal Property:

•

Motor vehicle up to $3,225.

•

Animals, crops, clothing, appliances and furnishings, books, household goods, and musical
instruments up to $525 per item, and up to $10,775 total.

•

Jewelry up to $1,350.

•

$1,075 of any property, and unused portion of homestead up to $10,125.

•

Health aids.

•

Wrongful death recovery for person you depended upon.

•

Personal injury recovery up to $20,200 except for pain and suffering or for pecuniary loss.

•

Lost earnings payments.
Pensions:

•

Tax exempt retirement accounts; IRAs and Roth IRAs up to $1,095,000 per person.
Public Benefits:

•

Public assistance, Social Security, Veteran’s benefits, Unemployment Compensation.

•

Crime victim’s compensation.
Tools of Trade:

•

Implements, books, and tools of trade, up to $2,025.
Alimony and Child Support:

•

Alimony and child support needed for support.
Insurance:

•

Unmatured life insurance policy except credit insurance.

Saylor URL: http://www.saylor.org/books

Saylor.org
1094

•

Life insurance policy with loan value up to $10,775.

•

Disability, unemployment, or illness benefits.

•

Life insurance payments for a person you depended on, which you need for support.

In the run-up to the 2005 changes in the bankruptcy law, there was concern that some states—especially
[4]

Florida —had gone too far in giving debtors’ exemptions. The BAPCPA amended Section 522 to limit the
amount of equity a debtor can exempt, even in a state with unlimited homestead exemptions, in certain
circumstances. (Section 522(o) and (p) set out the law’s changes.)

Secured Property
As already noted, secured creditors generally have priority, even above the priority claims. That’s why
banks and lending institutions almost always secure the debtor’s obligations. But despite the general rule,
the debtor can avoid certain types of security interests. Liens that attach to assets that the debtor is
entitled to claim as exempt can be avoided to the extent the lien impairs the value of the exemption in
both Chapter 13 and Chapter 7. To be avoidable, the lien must be a judicial lien (like a judgment or a
garnishment), or a nonpossessory, non-purchase-money security interest in household goods or tools of
the trade.
Tax liens (which are statutory liens, not judicial liens) aren’t avoidable in Chapter 7 even if they impair
exemptions; tax liens can be avoided in Chapter 13 to the extent the lien is greater than the asset’s value.

Dischargeable and Nondischargeable Debts
The whole point of bankruptcy, of course, is for debtors to get relief from the press of debt that they
cannot reasonably pay.

Dischargeable Debts
Once discharged, the debtor is no longer legally liable to pay any remaining unpaid debts (except
nondischargeable debts) that arose before the court issued the order of relief. The discharge operates to
void any money judgments already rendered against the debtor and to bar the judgment creditor from
seeking to recover the judgment.

Nondischargeable Debts
Some debts are not dischargeable in bankruptcy. A bankruptcy discharge varies, depending on the type of
bankruptcy the debtor files (Chapter 7, 11, 12, or 13). The most common nondischargeable debts listed in
Section 523 include the following:
Saylor URL: http://www.saylor.org/books

Saylor.org
1095

•

All debts not listed in the bankruptcy petition

•

Student loans—unless it would be an undue hardship to repay them (seeSection 30.6 "Cases", In re
Zygarewicz)

•

Taxes—federal, state, and municipal

•

Fines for violating the law, including criminal fines and traffic tickets

•

Alimony and child support, divorce, and other property settlements

•

Debts for personal injury caused by driving, boating, or operating an aircraft while intoxicated

•

Consumer debts owed to a single creditor and aggregating more than $550 for luxury goods or
services incurred within ninety days before the order of relief

•

Cash advances aggregating more than $825 obtained by an individual debtor within ninety days
before the order for relief

•

Debts incurred because of fraud or securities law violations

•

Debts for willful injury to another’s person or his or her property

•

Debts from embezzlement

This is not an exhaustive list, and as noted in Section 30.3 "Chapter 7 Liquidation", there are some
circumstances in which it is not just certain debts that aren’t dischargeable: sometimes a discharge is
denied entirely.

Reaffirmation
A debtor may reaffirm a debt that was discharged. Section 524 of the bankruptcy code provides important
protection to the debtor intent on doing so. Noreaffirmation is binding unless the reaffirmation was
made prior to the granting of the discharge; the reaffirmation agreement must contain a clear and
conspicuous statement that advises the debtor that the agreement is not required by bankruptcy or
nonbankruptcy law and that the agreement may be rescinded by giving notice of rescission to the holder
of such claim at any time prior to discharge or within sixty days after the agreement is filed with the court,
whichever is later.
A written agreement to reaffirm a debt must be filed with the bankruptcy court. The attorney for the
debtor must file an affidavit certifying that the agreement represents a fully informed and voluntary
agreement, that the agreement does not impose an undue hardship on the debtor or a dependent of the
debtor, and that the attorney has fully advised the debtor of the legal consequences of the agreement and
Saylor URL: http://www.saylor.org/books

Saylor.org
1096

of a default under the agreement. Where the debtor is an individual who was not represented by an
attorney during the course of negotiating the agreement, the reaffirmation agreement must be approved
by the court, after disclosures to the debtor, and after the court finds that it is in the best interest of the
debtor and does not cause an undue hardship on the debtor or a dependent.

Property Included in the Estate
When a bankruptcy petition is filed, a debtor’s estate is created consisting of all the debtor’s then-existing
property interests, whether legal or equitable. In addition, the estate includes any bequests, inheritances,
and certain other distributions of property that the debtor receives within the next 180 days. It also
includes property recovered by the trustee under certain powers granted by the law. What is not exempt
property will be distributed to the creditors.
The bankruptcy code confers on the trustee certain powers to recover property for the estate that the
debtor transferred before bankruptcy.
One such power (in Section 544) is to act as a hypothetical lien creditor. This power is best explained by
an example. Suppose Dennis Debtor purchases equipment on credit from Acme Supply Company. Acme
fails to perfect its security interest, and a few weeks later Debtor files a bankruptcy petition. By virtue of
the section conferring on the trustee the status of a hypothetical lien creditor, the trustee can act as
though she had a lien on the equipment, with priority over Acme’s unperfected security interest. Thus the
trustee can avoid Acme’s security interest, with the result that Acme would be treated as an unsecured
creditor.
Another power is to avoid transactions known as voidable preferences—transactions highly favorable to
particular creditors.

[5]

A transfer of property is voidable if it was made (1) to a creditor or for his benefit,

(2) on account of a debt owed before the transfer was made, (3) while the debtor was insolvent, (4) on or
within ninety days before the filing of the petition, and (5) to enable a creditor to receive more than he
would have under Chapter 7. If the creditor was an “insider”—one who had a special relationship with the
debtor, such as a relative or general partner of the debtor or a corporation that the debtor controls or
serves in as director or officer—then the trustee may void the transaction if it was made within one year of
the filing of the petition, assuming that the debtor was insolvent at the time the transaction was made.
Some prebankruptcy transfers that seem to fall within these provisions do not. The most important
exceptions are (1) transfers made for new value (the debtor buys a refrigerator for cash one week before
Saylor URL: http://www.saylor.org/books

Saylor.org
1097

filing a petition; this is an exchange for new value and the trustee may not void it); (2) a transfer that
creates a purchase-money security interest securing new value if the secured party perfects within ten
days after the debtor receives the goods; (3) payment of a debt incurred in the ordinary course of
business, on ordinary business terms; (4) transfers totaling less than $600 by an individual whose debts
are primarily consumer debts; (5) transfers totaling less than $5,475 by a debtor whose debts are not
primarily consumer debts; and (6) transfers to the extent the transfer was a bona fide domestic support
obligation.
A third power of the trustee is to avoid fraudulent transfers made within two years before the date that the
bankruptcy petition was filed.

[6]

This provision contemplates various types of fraud. For example, while

insolvent, the debtor might transfer property to a relative for less than it was worth, intending to recover
it after discharge. This situation should be distinguished from the voidable preference just discussed, in
which the debtor pays a favored creditor what he actually owes but in so doing cannot then pay other
creditors.

KEY TAKEAWAY

A bankruptcy commences with the filing of a petition of bankruptcy. Creditors file proofs of claim and are
entitled to certain priorities: domestic support obligations and the costs of administration are first. The
debtor has an obligation to file full and truthful schedules and to attend a credit counseling session, if
applicable. The debtor has a right to claim exemptions, federal or state, that leave her with assets
sufficient to make a fresh start: some home equity, an automobile, and clothing and personal effects,
among others. The honest debtor is discharged of many debts, but some are nondischargeable, among
them taxes, debt from illegal behavior (embezzlement, drunk driving), fines, student loans, and certain
consumer debt. A debtor may, after proper counseling, reaffirm debt, but only before filing. The
bankruptcy trustee takes over the nonexempt property of the debtor; he may act as a hypothetical lien
creditor (avoiding unperfected security interests) and avoid preferential and fraudulent transfers that
unfairly diminish the property of the estate.

EXERCISES

1.

What is the automatic stay, and when does it arise?

2.

Why are the expenses of claimants administering the bankruptcy given top priority (notwithstanding the
nominal top priority of domestic support obligations)?

Saylor URL: http://www.saylor.org/books

Saylor.org
1098

3.

Why are debtor’s exemptions not uniform? What sorts of things are exempt from being taken by the
bankruptcy trustee, and why are such exemptions allowed?

4.

Some debts are nondischargeable; give three examples. What is the rationale for disallowing some debts
from discharge?

5.

How does the law take care that the debtor is fully informed of the right not to reaffirm debts, and why is
such care taken?

6.

What is a hypothetical lien creditor? What is the difference between a preferential transfer and a
fraudulent one? Why is it relevant to discuss these three things in the same paragraph?
7.

[1] 11 United States Code, Section 109(h).

8.

[2] These are the states that allow residents to chose either federal or state exemptions (the other states
mandate the use of state exemptions only): Arkansas, Connecticut, District of Columbia, Hawaii, Kentucky,
Massachusetts, Michigan, Minnesota, New Hampshire, New Jersey, New Mexico, Pennsylvania, Rhode
Island, Texas, Vermont, Washington, and Wisconsin.

9.

[3] 11 United States Code, Section 522.

10. [4] The Florida homestead exemption is “[r]eal or personal property, including mobile or modular home
and condominium, to unlimited value. Property cannot exceed: 1/2 acre in a municipality, or 160 acres
elsewhere.” The 2005 act limits the state homestead exemptions, as noted.
11. [5] 11 United States Code, Section 547.
12. [6] 11 United States Code, Section 548.

30.3 Chapter 7 Liquidation

LEARNING OBJECTIVES

1.

Recognize the grounds for a Chapter 7 case to be dismissed.

2.

Be familiar with the BAPCPA’s means-testing requirements before Chapter 7 discharge is granted.

3.

Know under what circumstances a debtor will be denied discharge.

4.

Understand the order of distribution of the debtor’s estate under Chapter 7.

Saylor URL: http://www.saylor.org/books

Saylor.org
1099

Trustee’s Duties under Chapter 7; Grounds for Dismissal: The Means Test
Except as noted, the provisions discussed up until now apply to each type of bankruptcy proceeding. The
following discussion is limited to certain provisions under Chapter 7.

Trustee’s Duties
In addition to the duties already noted, the trustee has other duties under Chapter 7. He must sell the
property for money, close up the estate “as expeditiously as is compatible with the best interests of parties
in interest,” investigate the debtor’s financial affairs, examine proofs of claims, reject improper ones,
oppose the discharge of the debtor where doing so is advisable in the trustee’s opinion, furnish a creditor
with information about the estate and his administration (unless the court orders otherwise), file tax
reports if the business continues to be operated, and make a final report and file it with the court.

Conversion
Under Section 706 of the bankruptcy code, the debtor may convert a Chapter 7 case to Chapter 11, 12, or
13 at any time. The court may order a conversion to Chapter 11 at any time upon request of a party in
interest and after notice and hearing. And, as discussed next, a case may be converted from Chapter 7 to
Chapter 13 if the debtor agrees, or be dismissed if he does not, in those cases where the debtor makes too
much money to be discharged without it being an “abuse” under the 2005 act.

Dismissal
The court may dismiss a case for three general reasons.
The first reason is “for cause,” after notice and a hearing for cause, including (1) unreasonable delay by the
debtor that prejudices creditors, (2) nonpayment of any fees required, (3) failure to file required
documents and schedules.
The second reason for dismissal (or, with the debtor’s permission, conversion to Chapter 11 or 13) applies
to debtors whose debt is primarily consumer debt: the court may—after notice and a hearing—dismiss a
case if granting relief would be “an abuse of the provisions” of the bankruptcy code.
The third reason for dismissal is really the crux of the 2005 law: under it, the court will find that granting
relief under Chapter 7 to a debtor whose debt is primarily consumer debt is “an abuse” if the debtor makes
too much money. The debtor must pass a means test: If he’s poor enough, he can go Chapter 7. If he is not

Saylor URL: http://www.saylor.org/books

Saylor.org
1100

poor enough (or if they are not, in case of a married couple), Chapter 13—making payments to creditors—
is the way to go. Here is one practitioner’s explanation of the means test:
To apply the means test, the courts will look at the debtor’s average income for the 6 months prior
to filing [not the debtor’s income at the time of filing, when—say—she just lost her job] and
compare it to the median income for that state. For example, the median annual income for a
single wage-earner in California is $42,012. If the income is below the median, then Chapter 7
remains open as an option. If the income exceeds the median, the remaining parts of the means
test will be applied.
The next step in the calculation takes monthly income less reasonable living expenses
[“reasonable living expenses” are strictly calculated based on IRS standards; the figure excludes
payments on the debts included in the bankruptcy], and multiplies that figure times 60. This
represents the amount of income available over a 5-year period for repayment of the debt
obligations.
If the income available for debt repayment over that 5-year period is $10,000 or more, then
Chapter 13 will be required. In other words, anyone earning above the state median, and with at
least $166.67 per month ($10,000 divided by 60) of available income, will automatically be
denied Chapter 7. So for example, if the court determines that you have $200 per month income
above living expenses, $200 times 60 is $12,000. Since $12,000 is above $10,000, you’re stuck
with Chapter 13.
What happens if you are above the median income but do NOT have at least $166.67 per month to
pay toward your debts? Then the final part of the means test is applied. If the available income is
less than $100 per month, then Chapter 7 again becomes an option. If the available income is
between $100 and $166.66, then it is measured against the debt as a percentage, with 25% being
the benchmark.
In other words, let’s say your income is above the median, your debt is $50,000, and you only
have $125 of available monthly income. We take $125 times 60 months (5 years), which equals
$7,500 total. Since $7,500 is less than 25% of your $50,000 debt, Chapter 7 is still a possible
option for you. If your debt was only $25,000, then your $7,500 of available income would
exceed 25% of your debt and you would be required to file under Chapter 13.
Saylor URL: http://www.saylor.org/books

Saylor.org
1101

To sum up, first figure out whether you are above or below the median income for your state—
median income figures are available athttp://www.new-bankruptcy-law-info.com. Be sure to
account for your spouse’s income if you are a two-income family. Next, deduct your average
monthly living expenses from your monthly income and multiply by 60. If the result is above
$10,000, you’re stuck with Chapter 13. If the result is below $6,000, you may still be able to file
Chapter 7. If the result is between $6,000 and $10,000, compare it to 25% of your debt. Above
25%, you’re looking at Chapter 13 for sure.

[1]

The law also requires that attorneys sign the petition (as well as the debtor); the attorney’s signature
certifies that the petition is well-grounded in fact and that the attorney has no knowledge after reasonable
inquiry that the schedules and calculations are incorrect. Attorneys thus have an incentive to err in favor
of filing Chapter 13 instead of Chapter 7 (perhaps that was part of Congress’s purpose in this section of the
law).
If there’s been a dismissal, the debtor and creditors have the same rights and remedies as they had prior
to the case being commenced—as if the case had never been filed (almost). The debtor can refile
immediately, unless the court orders a 120-day penalty (for failure to appear). In most cases, a debtor can
file instantly for a Chapter 13 following a Chapter 7 dismissal.

Distribution of the Estate and Discharge; Denying Discharge
Distribution of the Estate
The estate includes all his or her assets or all their assets (in the case of a married couple) broadly defined.
From the estate, the debtor removes property claimed exempt; the trustee may recapture some assets
improperly removed from the estate (preferential and fraudulent transfers), and what’s left is the
distributable estate. It is important to note that the vast majority of Chapter 7 bankruptcies are noasset cases—90–95 percent of them, according to one longtime bankruptcy trustee.

[2]

That means

creditors get nothing. But in those cases where there are assets, the trustee must distribute the estate to
the remaining classes of claimants in this order:
1.

Secured creditors, paid on their security interests

2. Claims with priority
3. Unsecured creditors who filed their claims on time
Saylor URL: http://www.saylor.org/books

Saylor.org
1102

4. Unsecured creditors who were tardy in filing, if they had no notice of the bankruptcy
5.

Unsecured creditors who were tardy and had notice, real or constructive

6. Claims by creditors for fines, penalties, and exemplary or punitive damages
7.

Interest for all creditors at the legal rate

8. The debtor
Figure 30.3 Distribution of the Estate

Discharge
Once the estate is distributed, the court will order the debtor discharged (except for nondischargeable
debts) unless one of the following overall exceptions applies for denying discharge (i.e., relief from the
debt). This list is not exhaustive:
1.

The debtor is not an individual. In a Chapter 7 case, a corporation or partnership does not receive a
bankruptcy discharge; instead, the entity is dissolved and its assets liquidated. The debts remain
theoretically valid but uncollectible until the statute of limitations on them has run. Only an
individual can receive a Chapter 7 discharge.

[3]

2. The debtor has concealed or destroyed property with intent to defraud, hinder, or delay within twelve
months preceding filing of the petition.
3. The debtor has concealed, destroyed, or falsified books and records
4. The debtor has lied under oath, knowingly given a false account, presented or used a false claim, given
or received bribes, refused to obey court orders.
5.

The debtor has failed to explain satisfactorily any loss of assets.

Saylor URL: http://www.saylor.org/books

Saylor.org
1103

6. The debtor has declared Chapter 7 or Chapter 11 bankruptcy within eight years, or Chapter 13 within
six years (with some exceptions).
7.

The debtor failed to participate in “an instructional course concerning personal financial
management” (unless that’s excused).

8. An individual debtor has “abused” the bankruptcy process. A preferential transfer is not an “abuse,”
but it will be set aside. Making too much money to file Chapter 7 is “an abuse” that will deny
discharge.
A discharge may be revoked if the debtor committed fraud during the bankruptcy proceedings, but the
trustee or a creditor must apply for revocation within one year of the discharge.
Having the discharge denied does not affect the administration of the bankruptcy case. The trustee can
(and will) continue to liquidate any nonexempt assets of the debtor and pay the creditors, but the debtor
still has to pay the debts left over.
As to any consequence of discharge, bankruptcy law prohibits governmental units from discriminating
against a person who has gone through bankruptcy. Debtors are also protected from discrimination by
private employers; for example, a private employer may not fire a debtor because of the bankruptcy.
Certainly, however, the debtor’s credit rating will be affected by the bankruptcy.

KEY TAKEAWAY

A Chapter 7 bankruptcy case may be dismissed for cause or because the debtor has abused the system.
The debtor is automatically considered to have abused the system if he makes too much money. With the
debtor’s permission, the Chapter 7 may be converted to Chapter 11, 12, or 13. The law requires that the
debtor pass a means test to qualify for Chapter 7. Assuming the debtor does qualify for Chapter 7, her
nonexempt assets (if there are any) are sold by the trustee and distributed to creditors according to a
priority set out in the law. A discharge may be denied, in general because the debtor has behaved
dishonestly or—again—has abused the system.

EXERCISES

1.

What is the difference between denial of a discharge for cause and denial for abuse?

2.

What is the difference between a dismissal and a denial of discharge?

3.

Which creditors get satisfied first in a Chapter 7 bankruptcy?

Saylor URL: http://www.saylor.org/books

Saylor.org
1104

4.

[1] Charles Phelan, “The New Bankruptcy Means Test Explained in Plain
English,”Buzzle.com, http://www.buzzle.com/editorials/1-10-2006-85999.asp.

5.

[2] Eugene Crane, Hearing before the Subcommittee on Commercial and Administrative Law of the
Committee on the Judiciary, House of Representatives, One Hundred Tenth Congress, Second
Session, Statement to the House Judiciary Sub-Committee, September 16,
2008;http://judiciary.house.gov/hearings/printers/110th/44493.PDF.

6.

[3] 11 United States Code, Section 727(a)(1).

30.4 Chapter 11 and Chapter 13 Bankruptcies

LEARNING OBJECTIVES

1.

Understand the basic concepts of Chapter 11 bankruptcies.

2.

Understand the basic concepts of Chapter 13 bankruptcies.

Reorganization: Chapter 11 Bankruptcy
Overview
Chapter 11 provides a means by which corporations, partnerships, and other businesses, including sole
proprietorships, can rehabilitate themselves and continue to operate free from the burden of debts that
they cannot pay.
It is simple enough to apply for the protection of the court in Chapter 11 proceeding, and for many years,
large financially ailing companies have sought shelter in Chapter 11. Well-known examples include
General Motors, Texaco, K-Mart, Delta Airlines, and Northwest Airlines. An increasing number of
corporations have turned to Chapter 11 even though, by conventional terms, they were solvent. Doing so
enables them to negotiate with creditors to reduce debt. It also may even permit courts to snuff out
lawsuits that have not yet been filed. Chapters 3 and 5, discussed in Section 30.2 "Case Administration;
Creditors’ Claims; Debtors’ Exemptions and Dischargeable Debts; Debtor’s Estate", apply to Chapter 11
proceedings also. Our discussion, therefore, is limited to special features of Chapter 11.

Saylor URL: http://www.saylor.org/books

Saylor.org
1105

How It Works
Eligibility
Any person eligible for discharge in Chapter 7 proceeding (plus railroads) is eligible for a Chapter 11
proceeding, except stockbrokers and commodity brokers. Individuals filing Chapter 11 must take credit
counseling; businesses do not. A company may voluntarily enter Chapter 11 or may be put there
involuntarily by creditors. Individuals can file Chapter 11 particularly if they have too much debt to qualify
for Chapter 13 and make too much money to qualify for Chapter 7; under the 2005 act, individuals must
commit future wages to creditors, just as in Chapter 13.

[1]

Operation of Business
Unless a trustee is appointed, the debtor will retain possession of the business and may continue to
operate with its own management. The court may appoint a trustee on request of any party in interest
after notice and a hearing. The appointment may be made for cause—such as dishonesty, incompetence,
or gross mismanagement—or if it is otherwise in the best interests of the creditors. Frequently, the same
incompetent management that got the business into bankruptcy is left running it—that’s a criticism of
Chapter 11.

Creditors’ Committee
The court must appoint a committee of unsecured creditors as soon as practicable after issuing the order
for relief. The committee must consist of creditors willing to serve who have the seven largest claims,
unless the court decides to continue a committee formed before the filing, if the committee was fairly
chosen and adequately represents the various claims. The committee has several duties, including these:
(1) to investigate the debtor’s financial affairs, (2) to determine whether to seek appointment of a trustee
or to let the business continue to operate, and (3) to consult with the debtor or trustee throughout the
case.

The Reorganization Plan
The debtor may always file its own plan, whether in a voluntary or involuntary case. If the court leaves the
debtor in possession without appointing a trustee, the debtor has the exclusive right to file a
reorganization plan during the first 120 days. If it does file, it will then have another 60 days to obtain the
creditors’ acceptances. Although its exclusivity expires at the end of 180 days, the court may lengthen or
shorten the period for good cause. At the end of the exclusive period, the creditors’ committee, a single
Saylor URL: http://www.saylor.org/books

Saylor.org
1106

creditor, or a holder of equity in the debtor’s property may file a plan. If the court does appoint a trustee,
any party in interest may file a plan at any time.
The Bankruptcy Reform Act specifies certain features of the plan and permits others to be included.
Among other things, the plan must (1) designate classes of claims and ownership interests; (2) specify
which classes or interests are impaired—a claim or ownership interest is impaired if the creditor’s legal,
equitable, contractual rights are altered under the plan; (3) specify the treatment of any class of claims or
interests that is impaired under the plan; (4) provide the same treatment of each claim or interests of a
particular class, unless the holder of a particular claim or interest agrees to a less favorable treatment; and
(5) provide adequate means for carrying out the plan. Basically, what the plan does is provide a process
for rehabilitating the company’s faltering business by relieving it from repaying part of its debt and
initiating reforms so that the company can try to get back on its feet.

Acceptance of the Plan
The act requires the plan to be accepted by certain proportions of each impaired class of claims and
interests. A class of claims accepts the plan if creditors representing at least two-thirds of the dollar
amount of claims and more than one-half the number of allowed claims vote in favor. A class of property
interests accepts the plan if creditors representing two-thirds of the dollar amount of the allowed
ownership interests vote in favor. Unimpaired classes of claims and interest are deemed to have accepted
the plan; it is unnecessary to solicit their acceptance.

Confirmation of the Plan
The final act necessary under Chapter 11 is confirmation by the court. Once the court confirms the plan,
the plan is binding on all creditors. The rules governing confirmation are complex, but in essence, they
include the following requirements:
1.

The plan must have been proposed in good faith. Companies must also make a good-faith attempt to
negotiate modifications in their collective bargaining agreements (labor union contracts).

2. All provisions of the act must have been complied with.
3. The court must have determined that the reorganized business will be likely to succeed and be
unlikely to require further financial reorganization in the foreseeable future.

Saylor URL: http://www.saylor.org/books

Saylor.org
1107

4. Impaired classes of claims and interests must have accepted the plan, unless the plan treats them in a
“fair and equitable” manner, in which case consent is not required. This is sometimes referred to as
the cram-down provision.
5.

All members of every class must have received no less value than they would have in Chapter 7
liquidation.

Discharge, Conversion
The debtor gets discharged when all payments under the plan are completed. A Chapter 11 bankruptcy
may be converted to Chapter 7, with some restrictions, if it turns out the debtor cannot make the plan
work.

Adjustment of Debts of an Individual with Regular Income: Chapter 13
Bankruptcy
In General
Anyone with a steady income who is having difficulty paying off accumulated debts may seek the
protection of a bankruptcy court in Chapter 13 proceeding (often called the wage earner’s plan). Under
this chapter, the individual debtor presents a payment plan to creditors, and the court appoints a trustee.
If the creditors wind up with more under the plan presented than they would receive in Chapter 7
proceeding, then the court is likely to approve it. In general, a Chapter 13 repayment plan extends the
time to pay the debt and may reduce it so that the debtor need not pay it all. Typically, the debtor will pay
a fixed sum monthly to the trustee, who will distribute it to the creditors. The previously discussed
provisions of Chapters 3 and 5 apply also to this chapter; therefore, the discussion that follows focuses on
some unique features of Chapter 13.
People seek Chapter 13 discharges instead of Chapter 7 for various reasons: they make too much money to
pass the Chapter 7 means test; they are behind on their mortgage or car payments and want to make them
up over time and reinstate the original agreement; they have debts that can’t be discharged in Chapter 7;
they have nonexempt property they want to keep; they have codebtors on a personal debt who would be
liable if the debtor went Chapter 7; they have a real desire to pay their debts but cannot do so without
getting the creditors to give them some breathing room. Chapter 7 cases may always be converted to
Chapter 13.
Saylor URL: http://www.saylor.org/books

Saylor.org
1108

How It Works
Eligibility
Chapter 13 is voluntary only. Anyone—sole proprietorships included—who has a regular income,
unsecured debts of less than $336,000, and secured debts of less than $1,010,650 is eligible to seek its
protection. The debts must be unpaid and owing at the time the debtor applies for relief. If the person has
more debt than that, she will have to file Chapter 11. The debtor must attend a credit-counseling class, as
in Chapter 7.

The Plan
Plans are typically extensions or compositions—that is, they extend the time to pay what is owing, or they
are agreements among creditors each to accept something less than the full amount owed (so that all get
something). Under Chapter 13, the stretch-out period is three to five three years. The plan must provide
for payments of all future income or a sufficient portion of it to the trustee. Priority creditors are entitled
to be paid in full, although they may be paid later than required under the original indebtedness. As long
as the plan is being carried out, the debtor may enjoin any creditors from suing to collect the original debt.

Confirmation
Under Section 1325 of the bankruptcy code, the court must approve the plan if it meets certain
requirements. These include (1) distribution of property to unsecured creditors whose claims are allowed
in an amount no less than that which they would have received had the estate been liquidated under
Chapter 7; (2) acceptance by secured creditors, with some exceptions, such as when the debtor surrenders
the secured property to the creditor; and (3) proposal of the plan “in good faith.” If the trustee or an
unsecured creditor objects to confirmation, the plan must meet additional tests. For example, a plan will
be approved if all of the debtor’s disposable income (as defined in Section 1325) over the commitment
period (three to five years) will be used to make payments under the plan.

Discharge
Once a debtor has made all payments called for in the plan, the court will discharge him from all
remaining debts except certain long-term debts and obligations to pay alimony, maintenance, and
support. Under former law, Chapter 13 was so broad that it permitted the court to discharge the debtor
from many debts considered nondischargeable under Chapter 7, but 1994 amendments and the 2005 act
made Chapter 13 less expansive. Debts dischargeable in Chapter 13, but not in Chapter 7, include debts for
Saylor URL: http://www.saylor.org/books

Saylor.org
1109

willful and malicious injury to property, debts incurred to pay nondischargeable tax obligations, and debts
arising from property settlements in divorce or separation proceedings. (See Section 30.6 "Cases", In re
Ryan, for a discussion of what debts are dischargeable under Chapter 13 as compared with Chapter 7.)
Although a Chapter 13 debtor generally receives a discharge only after completing all payments required
by the court-approved (i.e., “confirmed”) repayment plan, there are some limited circumstances under
which the debtor may request the court to grant a “hardship discharge” even though the debtor has failed
to complete plan payments. Such a discharge is available only to a debtor whose failure to complete plan
payments is due to circumstances beyond the debtor’s control. A Chapter 13 discharge stays on the credit
record for up to ten years.
A discharge may be denied if the debtor previously went through a bankruptcy too soon before filing
Chapter 13, failed to act in good faith, or—with some exceptions—failed to complete a personal financial
management course.

KEY TAKEAWAY

Chapter 11—frequently referred to as “corporate reorganization”—is most often used by businesses
whose value as a going concern is greater than it would be if liquidated, but, with some exceptions,
anyone eligible to file Chapter 7 can file Chapter 11. The business owners, or in some cases the trustee or
creditors, develop a plan to pay the firm’s debts over a three- to five-year period; the plan must be
approved by creditors and the court. Chapter 13—frequently called the wage-earner’s plan—is a similar
mechanism by which a person can discharge some debt and have longer to pay debts off than originally
scheduled. Under Chapter 13, people can get certain relief from creditors that they cannot get in Chapter
7.

1.

EXERCISES

David Debtor is a freelance artist with significant debt that he feels a moral obligation to pay. Why is
Chapter 11 his best choice of bankruptcy chapters to file under?

2.

What is the practical difference between debts arising from property settlements in divorce or separation
proceedings—which can be discharged under Chapter 13—and debts owing for alimony (maintenance)
and child support—which cannot be discharged under Chapter 13?

3.

Why would a person want to go through the long grind of Chapter 13 instead of just declaring straight
bankruptcy (Chapter 7) and being done with it?

Saylor URL: http://www.saylor.org/books

Saylor.org
1110

[1] 11 United States Code, Sections 1115, 1123(a)(8), and 1129(a)(15).

30.5 Alternatives to Bankruptcy

LEARNING OBJECTIVES

1.

Understand that there are nonbankruptcy alternatives for debtors who cannot pay their bills in a timely
way: assignment for benefit of creditors, compositions, and receiverships.

2.

Recognize the reasons why these alternatives might not work.

Alternatives to Bankruptcy: Overview
Bankruptcy is a necessary thing in a capitalist economic system. As already noted, without it, few people
would be willing to take business risks, and the economy would necessarily operate at a lower level
(something some people might not think so bad overall). But bankruptcy, however “enlightened” society
may have become about it since Victorian days, still carries a stigma. Bankruptcy filings are public
information; the lists of people and businesses who declare bankruptcy are regularly published in monthly
business journals. Bankruptcy is expensive, too, and both debtors and creditors become enmeshed in
significantly complex federal law. For these reasons, among others, both parties frequently determine it is
in their best interest to find an alternative to bankruptcy. Here we take up briefly three common
alternatives.
In other parts of this book, other nonbankruptcy creditors’ rights are discussed: under the Uniform
Commercial Code (UCC), creditors have rights to reclaim goods sold and delivered but not paid for; under
the UCC, too, creditors have a right to repossess personal property that has been put up as collateral for
the debtor’s loan or extension of credit; and mortgagees have the right to repossess real estate without
judicial assistance in many circumstances. These nonbankruptcy remedies are governed mostly by state
law.
The nonbankruptcy alternatives discussed here are governed by state law also.

Assignment for Benefit of Creditors; Compositions; Receivership
Assignment for Benefit of Creditors
Under a common-law assignment for the benefit of creditors, the debtor transfers some or all of his assets
to a trustee—usually someone appointed by the adjustment bureau of a local credit managers’
Saylor URL: http://www.saylor.org/books

Saylor.org
1111

association—who sells the assets and apportions the proceeds in some agreed manner, usually pro rata, to
the creditors. Of course, not every creditor need agree with such a distribution. Strictly speaking, the
common-law assignment does not discharge the balance of the debt. Many state statutes attempt to
address this problem either by prohibiting creditors who accept a partial payment of debt under an
assignment from claiming the balance or by permitting debtors to demand a release from creditors who
accept partial payment.

Composition
A composition is simply an agreement by creditors to accept less than the full amount of the debt and to
discharge the debtor from further liability. As a contract, composition requires consideration; the mutual
agreement among creditors to accept a pro rata share of the proceeds is held to be sufficient consideration
to support the discharge. The essential difference between assignment and composition lies in the
creditors’ agreement: an assignment implies no agreement among the creditors, whereas a composition
does. Not all creditors of the particular debtor need agree to the composition for it to be valid. A creditor
who does not agree to the composition remains free to attempt to collect the full sum owed; in particular,
a creditor not inclined to compose the debt could attach the debtor’s assets while other creditors are
bargaining over the details of the composition agreement.
One advantage of the assignment over the composition is that in the former the debtor’s assets—having
been assigned—are protected from attachment by hungry creditors. Also, the assignment does not require
creditors’ consent. However, an advantage to the debtor of the assignment (compared with the
composition) is that in the composition creditors cannot go after the debtor for any deficiency (because
they agreed not to).

Receivership
A creditor may petition the court to appoint a receiver; receivership is a long-established procedure in
equity whereby the receiver takes over the debtor’s property under instructions from the court. The
receiver may liquidate the property, continue to operate the business, or preserve the assets without
operating the business until the court finally determines how to dispose of the debtor’s property.
The difficulty with most of the alternatives to bankruptcy lies in their voluntary character: a creditor who
refuses to go along with an agreement to discharge the debtor can usually manage to thwart the debtor
and her fellow creditors because, at the end of the day, the US Constitution forbids the states from
Saylor URL: http://www.saylor.org/books

Saylor.org
1112

impairing private citizens’ contractual obligations. The only final protection, therefore, is to be found in
the federal bankruptcy law.

KEY TAKEAWAY

Bankruptcy is expensive and frequently convoluted. Nonbankruptcy alternatives include assignment for
the benefit of creditors (the debtor’s assets are assigned to a trustee who manages or disposes of them for
creditors), compositions (agreements by creditors to accept less than they are owed and to discharge the
debtor from further liability), and receivership (a type of court-supervised assignment).

EXERCISES

1.

What is an assignment for benefit of creditors?

2.

What is a composition?

3.

What is a receivership?

4.

Why are these alternatives to bankruptcy often unsatisfactory?

30.6 Cases
Dischargeability of Student Loans under Chapter 7
In re Zygarewicz
423 B.R. 909 (Bkrtcy.E.D.Cal. 2010)
MCMANUS, BANKRUPTCY JUDGE.
Angela Zygarewicz, a chapter 7 debtor and the plaintiff in this adversary proceeding, borrowed 16
government-guaranteed student [sic] loans totaling $81,429. The loans have been assigned to Educational
Credit Management Corporation (“ECMC”). By September 2009, the accrual of interest on these student
loans had caused the debt to balloon to more than $146,000. The debtor asks the court to declare that
these student loans were discharged in bankruptcy.
The Bankruptcy Code provides financially distressed debtors with a fresh start by discharging most of
their pre-petition debts.…However, under 11 U.S.C. § 523(a)(8), there is a presumption that educational
loans extended by or with the aid of a governmental unit or nonprofit institution are nondischargeable
unless the debtor can demonstrate that their repayment would be an undue hardship. See [Citation]. This
exception to a bankruptcy discharge ensures that student loans, which are typically extended solely on the

Saylor URL: http://www.saylor.org/books

Saylor.org
1113

basis of the student’s future earnings potential, cannot be discharged by recent graduates who then pocket
all of the future benefits derived from their education. See [Citation].
The debtor bears the burden of proving by a preponderance of the evidence that she is entitled to a
discharge of the student loan. See [Citation]. That is, the debtor must prove that repayment of student
loans will cause an undue hardship.
The Bankruptcy Code does not define “the undue hardship.” Courts interpreting section 523(a)(8),
however, have concluded that undue hardship [and] is something more than “garden-variety hardship.”
[Citation.] Only cases involving “real and substantial” hardship merit discharges. See [Citation.]
The Ninth Circuit has adopted a three-part test to guide courts in their attempts to determine whether a
debtor will suffer an undue hardship is required to repay a student loan:
•

First, the debtor must establish “that she cannot maintain, based on current income and expenses, a
‘minimal’ standard of living for herself and her dependents if forced to repay the loans.”…

•

Second, the debtor must show “that additional circumstances exist indicating that this state of affairs
is likely to persist for a significant portion of the repayment period of the student loans.”…

•

The third prong requires “that the debtor has made good faith efforts to repay the loans.…”

(Pena, citing Brunner v. N.Y. State Higher Educ. Servs. Corp., [Citation]).
Debtor must satisfy all three parts of the Brunner test before her student loans can be discharged. Failure
to prove any of the three prongs will defeat a debtor’s case.
When this bankruptcy case was filed in September 2005, the debtor was a single woman and had no
dependents. She is 39 years old.
Schedule I reported that the debtor was unemployed. The debtor’s responses to the Statement of Financial
Affairs revealed that she had received $5,500 in income during 2005 prior to the filing of the petition.
Evidence at trial indicated that after the petition was filed, the debtor found work and earned a total of
$9,424 in 2005. In 2004 and 2003, she earned $13,994 and $17,339, respectively.
Despite this modest income, the debtor did not immediately file an adversary proceeding to determine the
dischargeability of her student loans. It was almost three years after the entry of her chapter 7 discharge
‘on January 3, 2006 that the debtor reopened her chapter 7 case in order to pursue this adversary
proceeding.’

Saylor URL: http://www.saylor.org/books

Saylor.org
1114

In her complaint, the debtor admits that after she received a discharge, she found part-time work with a
church and later took a full-time job as a speech therapist. During 2006, the debtor earned $20,009 and
in 2007 she earned $37,314. Hence, while it is clear the debtor’s income was very modest in the time
period immediately prior to her bankruptcy petition, her financial situation improved during her
bankruptcy case.
The court cannot conclude based on the evidence of the debtor’s financial circumstances up to the date of
the discharge, that she was unable to maintain a minimal standard of living if she was required to repay
her students [sic] loans.
However, in January 2007, the debtor was injured in an automobile accident. Her injuries eventually
halted the financial progress she had been making and eventually prevented her from working. She now
subsists on social security disability payments.
The circumstance creating the debtor’s hardship, the automobile accident, occurred after her chapter 7
petition was filed, indeed, approximately one year after her discharge was entered. The debtor is
maintaining that this post-petition, post-discharge circumstance warrants a declaration that her student
loans were discharged effective from the petition date.
When must the circumstances creating a debtor’s hardship arise: before the bankruptcy case is filed; after
the case if filed but prior to the entry of a discharge; or at anytime, including after the entry of a
discharge?
The court concludes that the circumstances causing a chapter 7 debtor’s financial hardship must arise
prior to the entry of the discharge. If the circumstances causing a debtor’s hardship arise after the entry of
a discharge, those circumstances cannot form the basis of a determination that repayment of a student
loan will be an undue hardship.…
[T]here is nothing in the Bankruptcy Code requiring that a complaint under section 523(a)(8) [to
discharge student loans] be filed at any particular point in a bankruptcy case, whether it is filed under
chapter 7 or 13. [Relevant Federal Rules of Bankruptcy Procedure] permits such dischargeability
complaints to be brought at any time, including after the entry of a discharge and the closing of the
bankruptcy case.…

Saylor URL: http://www.saylor.org/books

Saylor.org
1115

While a debtor’s decision to file an action to determine the dischargeability of a student loan is not
temporally constrained, this does not mean that a debtor’s financial hardship may arise after a discharge
has been entered.
[The] Coleman [case, cited by debtor] deals with the ripeness of a dispute concerning the dischargeability
of a student loan. [The Ninth Circuit held that it] is ripe for adjudication at any point during the case. The
Ninth Circuit did not conclude, however, that a debtor could rely upon post-discharge circumstances to
establish undue hardship. In fact, the court in Coleman made clear that the debtor could take a snapshot
of the hardship warranting a discharge of a student loan any time prior to discharge. [Coleman was a
Chapter 13 case.]
Here, the debtor was injured in an automobile accident on January 17, 2007, almost exactly one year after
her January 3, 2006 chapter 7 discharge. Because the accident had no causal link to the misfortune
prompting the debtor to seek bankruptcy relief in the first instance, the accident cannot be relied on to
justify the discharge of the student loans because repayment would be an undue hardship.
To hold otherwise would mean that a bankruptcy discharge is a perpetual license to discharge student
loans based on events that occur years after the bankruptcy discharge is granted. If a discharged debtor
suffers later financial misfortune, that debtor must consider seeking another discharge subject to the
limitations imposed by [the sections of the code stipulating how often a person can petition for
bankruptcy]. In the context of a second case, the debtor could then ask that the student loan be declared
dischargeable under section 523(a)(8).
In this instance, the debtor is now eligible for a discharge in a chapter 13 case. Her chapter 7 petition was
filed on September 19, 2005. Section 1328(f)(1) bars a chapter 13 discharge when the debtor has received
a chapter 7 discharge in a case commenced in the prior four years. She would not be eligible for a chapter
7 discharge until September 19, 2013.
This is not to say that post-discharge events are irrelevant. The second and third prongs of the Pena test
require the court to consider whether the circumstances preventing a debtor from repaying a student loan
are likely to persist, and whether the debtor has made good faith efforts to repay the student loan. Postdischarge events are relevant to these determinations because they require the court to look into the
debtor’s financial future.

Saylor URL: http://www.saylor.org/books

Saylor.org
1116

Unfortunately for the debtor, it is unnecessary to consider the second and third prongs because she
cannot satisfy the first prong.

CASE QUESTIONS

1.

What is the rationale for making the bankruptcy discharge of student loans very difficult?

2.

Petitioner argued that she should be able to use a postdischarge event (the auto accident) as a basis for
establishing that she could not maintain a “minimal” standard of living, and thus she should get a
retroactive discharge of her student loans. What benefit is there to her if she could successfully make the
argument, given that she could—as the court noted—file for Chapter 13?
3.

The court cites the Coleman case. That was a Chapter 13 proceeding. Here were the facts: Debtor
had not yet completed her payments under her five-year repayment plan, and no discharge order
had yet been entered; one year into the plan, she was laid off work. She had been trying to repay
her student loans for several years, and she claimed she would suffer hardship in committing to
the five-year repayment plan without any guarantee that her student loan obligations would be
discharged, since she was required to commit all of her disposable income to payments under the
plan and would likely be forced to pursue undue hardship issue pro se upon completion of the
plan.” In Coleman, the court held that Debtor could, postfiling but predischarge—one year into
the five-year plan—bring up the hardship issue.
Now, in the case here, after the auto accident, the petitioner “subsists” on Social Security
disability payments, and she has almost $150,000 in debt, yet the court prohibited her from
claiming a hardship discharge of student loans. Does this result really make sense? Is the court’s
concern that allowing this postdischarge relief would mean “that a bankruptcy discharge is a
perpetual license to discharge student loans based on events that occur years after the
bankruptcy discharge is granted” well founded? Suppose it is scheduled to take thirty years to pay
off student loans; in year 4, the student-borrower, now Debtor, declares Chapter 7 bankruptcy,
student loans not being discharged; in year 6, the person is rendered disabled. What public policy
is offended if the person is allowed to “reopen” the bankruptcy and use the postbankruptcy event
as a basis for claiming a hardship discharge of student loans?

4.

The court suggests she file for Chapter 13. What if—because of timing—the petitioner was not eligible for
Chapter 13? What would happen then?

Saylor URL: http://www.saylor.org/books

Saylor.org
1117

Chapter 11 Bankruptcy
In re Johns-Manville Corp.
36 B.R. 727 (Bkrtcy. N.Y. 1984)
Lifland, Bankruptcy Judge.
Whether an industrial enterprise in the United States is highly successful is often gauged by its
“membership” in what has come to be known as the “Fortune 500”. Having attained this measure of
financial achievement, Johns-Manville Corp. and its affiliated companies (collectively referred to as
“Manville”) were deemed a paradigm of success in corporate America by the financial community. Thus,
Manville’s filing for protection under Chapter 11 of Title 11 of the United States Code (“the Code or the
Bankruptcy Code”) on August 26, 1982 (“the filing date”) was greeted with great surprise and
consternation on the part of some of its creditors and other corporations that were being sued along with
Manville for injuries caused by asbestos exposure. As discussed at length herein, Manville submits that
the sole factor necessitating its filing is the mammoth problem of uncontrolled proliferation of asbestos
health suits brought against it because of its substantial use for many years of products containing
asbestos which injured those who came into contact with the dust of this lethal substance. According to
Manville, this current problem of approximately 16,000 lawsuits pending as of the filing date is
compounded by the crushing economic burden to be suffered by Manville over the next 20–30 years by
the filing of an even more staggering number of suits by those who had been exposed but who will not
manifest the asbestos-related diseases until some time during this future period (“the future asbestos
claimants”). Indeed, approximately 6,000 asbestos health claims are estimated to have arisen in only the
first 16 months since the filing date. This burden is further compounded by the insurance industry’s
general disavowal of liability to Manville on policies written for this very purpose.
It is the propriety of the filing by Manville which is the subject of the instant decision. Four separate
motions to dismiss the petition pursuant to Section 1112(b) of the Code have been lodged before this
Court.…
Preliminarily, it must be stated that there is no question that Manville is eligible to be a debtor under the
Code’s statutory requirements. Moreover, it should also be noted that neither Section 109 nor any other
provision relating to voluntary petitions by companies contains any insolvency
Saylor URL: http://www.saylor.org/books

Saylor.org
1118

requirement.…Accordingly, it is abundantly clear that Manville has met all of the threshold eligibility
requirements for filing a voluntary petition under the Code.…
A “principal goal” of the Bankruptcy Code is to provide “open access” to the “bankruptcy process.”
[Citation.] The rationale behind this “open access” policy is to provide access to bankruptcy relief which is
as “open” as “access to the credit economy.” Thus, Congress intended that “there should be no legal
barrier to voluntary petitions.” Another major goal of the Code, that of “rehabilitation of debtors,”
requires that relief for debtors must be “timely.” Congress declared that it is essential to both the “open
access” and “rehabilitation” goals that
[i]nitiating relief should not be a death knell. The process should encourage resort to it, by
debtors and creditors, that cuts short the dissipation of assets and the accumulation of debts.
Belated commencement of a case may kill an opportunity for reorganization or arrangement.
Accordingly, the drafters of the Code envisioned that a financially beleaguered debtor with real debt and
real creditors should not be required to wait until the economic situation is beyond repair in order to file a
reorganization petition. The “Congressional purpose” in enacting the Code was to encourage resort to the
bankruptcy process. This philosophy not only comports with the elimination of an insolvency
requirement, but also is a corollary of the key aim of Chapter 11 of the Code, that of avoidance of
liquidation. The drafters of the Code announced this goal, declaring that reorganization is more efficient
than liquidation because “assets that are used for production in the industry for which they were designed
are more valuable than those same assets sold for scrap.” [Citation.] Moreover, reorganization also fosters
the goals of preservation of jobs in the threatened entity. [Citation.]
In the instant case, not only would liquidation be wasteful and inefficient in destroying the utility of
valuable assets of the companies as well as jobs, but, more importantly, liquidation would preclude just
compensation of some present asbestos victims and all future asbestos claimants. This unassailable reality
represents all the more reason for this Court to adhere to this basic potential liquidation avoidance aim of
Chapter 11 and deny the motions to dismiss. Manville must not be required to wait until its economic
picture has deteriorated beyond salvation to file for reorganization.
Clearly, none of the justifications for declaring an abuse of the jurisdiction of the bankruptcy court
announced by these courts [in various cases cited] are present in the Manville case. In Manville, it is
undeniable that there has been no sham or hoax perpetrated on the Court in that Manville is a real
Saylor URL: http://www.saylor.org/books

Saylor.org
1119

business with real creditors in pressing need of economic reorganization. Indeed, the Asbestos Committee
has belied its own contention that Manville has no debt and no real creditors by quantifying a benchmark
settlement demand approaching one billion dollars for compensation of approximately 15,500 prepetition asbestos claimants, during the course of negotiations pitched toward achieving a consensual plan.
This huge asserted liability does not even take into account the estimated 6,000 new asbestos health
claims which have arisen in only the first 16 months since the filing date. The number of post-filing claims
increases each day as “future claims back into the present.” …
In short, Manville’s filing did not in the appropriate sense abuse the jurisdiction of this Court and it is
indeed, like the debtor in [Citation], a “once viable business supporting employees and unsecured
creditors [that] has more recently been burdened with judgments [and suits] that threaten to put it out of
existence.” Thus, its petition must be sustained.…
In sum, Manville is a financially besieged enterprise in desperate need of reorganization of its crushing
real debt, both present and future. The reorganization provisions of the Code were drafted with the aim of
liquidation avoidance by great access to Chapter 11. Accordingly, Manville’s filing does not abuse the
jurisdictional integrity of this Court, but rather presents the same kinds of reasons that were present in
[Citation], for awaiting the determination of Manville’s good faith until it is considered…as a prerequisite
to confirmation or as a part of the cadre of motions before me which are scheduled to be heard
subsequently.
[A]ll four of the motions to dismiss the Manville petition are denied in their entirety.

CASE QUESTIONS

1.

What did Manville want to do here, and why?

2.

How does this case demonstrate the fundamental purpose of Chapter 11 as opposed to Chapter 7 filings?

3.

The historical background here is that Manville knew from at least 1930 that asbestos—used in many
industrial applications—was a deadly carcinogen, and it worked diligently for decades to conceal and
obfuscate the fact. What “good faith” argument was raised by the movants in this case?

Chapter 13: What Debts Are Dischargeable?
In re Ryan
389 B.R. 710 9th Cir. BAP, (Idaho, 2008)
Saylor URL: http://www.saylor.org/books

Saylor.org
1120

On July 13, 1995, Ryan was convicted of possession of an unregistered firearm under 26 U.S.C. § 5861(d)
in the United States District Court for the District of Alaska. Ryan was sentenced to fifty-seven months in
prison followed by three years of supervised release. In addition, Ryan was ordered to pay a fine of
$7,500…, costs of prosecution in the amount of $83,420, and a special assessment of $50.00. Ryan served
his sentence. He also paid the $7,500 fine. The district court, following an appellate mandate, ultimately
eliminated the restitution obligation.
On April 25, 2003, Ryan filed a petition for bankruptcy relief under chapter 7 in the District of Idaho. He
received his chapter 7 discharge on August 11, 2003. Shortly thereafter, Ryan filed a case under chapter
13, listing as his only obligation the amount of unpaid costs of prosecution owed to the United States
(“Government”).…
Ryan completed payments under the plan, and an “Order of Discharge” was entered on October 5, 2006.
The chapter 13 trustee’s final report reflected that the Government received $2,774.89 from payments
made by Ryan under his plan, but a balance of $77,088.34 on the Government’s costs of prosecution
claim remained unpaid. Ryan then renewed his request for determination of dischargeability. The
bankruptcy court held that the unpaid portion of the Government’s claim for costs of prosecution was
excepted from discharge by § 1328(a)(3). Ryan appealed.
Section 1328(a)(3) provides an exception to discharge in chapter 13 for “restitution, or a criminal fine.” It
states, in pertinent part:
[A]s soon as practicable after the completion by the debtor of all payments under the plan, the
court shall grant the debtor a discharge of all debts provided for by the plan or disallowed under
section 502 of this title except any debt…
(3) for restitution, or a criminal fine, included in a sentence on the debtor’s conviction of a crime
[.] [emphasis added].
The essential question, then, is whether these costs of prosecution constitute a “criminal fine.”
Statutory interpretation begins with a review of the particular language used by Congress in the relevant
version of the law. [Citation.]
The term “criminal fine” is not defined in [Chapter 13] or anywhere else in the Bankruptcy Code.
However, its use in § 1328(a)(3) implicates two important policies embedded in the Bankruptcy Code.
First, in light of the objective to provide a fresh start for debtors overburdened by debts that they cannot
Saylor URL: http://www.saylor.org/books

Saylor.org
1121

pay, exceptions to discharge are interpreted strictly against objecting creditors and in favor of
debtors. See, e.g. [Citations]. In chapter 13, this principle is particularly important because Congress
adopted the liberal “superdischarge” provisions of § 1328 as an incentive to debtors to commit to a plan to
pay their creditors all of their disposable income over a period of years rather than simply discharging
their debts in a chapter 7 liquidation.
“[T]he dischargeability of debts in chapter 13 that are not dischargeable in chapter 7 represents a policy
judgment that [it] is preferable for debtors to attempt to pay such debts to the best of their abilities over
three years rather than for those debtors to have those debts hanging over their heads indefinitely,
perhaps for the rest of their lives.” [Citations.]
A second, countervailing policy consideration is a historic deference, both in the Bankruptcy Code and in
the administration of prior bankruptcy law, to excepting criminal sanctions from discharge in bankruptcy.
Application of this policy is consistent with a general recognition that, “[t]he principal purpose of the
Bankruptcy Code is to grant a ‘fresh start’ to the ‘honest but unfortunate debtor.’” [Citation] (emphasis
added [in original]).
The legislative history is clear that [in its 1994 amendments to the bankruptcy law] Congress intended to
overrule the result in [of a 1990 Supreme Court case so that]:…“[N]o debtor with criminal restitution
obligations will be able to discharge them through any bankruptcy proceeding.”…
The imposition on a defendant of the costs of a special prosecutor is different from ordering a defendant
to pay criminal fines. Costs are paid to the entity incurring the costs; criminal fines are generally paid to a
special fund for victims’ compensation and assistance in the U.S. Treasury.…
To honor the principle that exceptions to discharge are to be construed narrowly in favor of debtors,
particularly in chapter 13, where a broad discharge was provided by Congress as an incentive for debtors
to opt for relief under that chapter rather than under chapter 7, it is not appropriate to expand the scope
of the [Chapter 13] exception beyond the terms of the statute. Congress could have adopted an exception
to discharge in chapter 13 that mirrored [the one in Chapter 7]. It did not do so. In contrast, under [the
2005] BAPCPA, when Congress wanted to limit the chapter 13 “superdischarge,” it incorporated
exceptions to discharge from [Chapter 7] wholesale.…
As a bottom line matter, Ryan served his time and paid in full the criminal fine that was imposed as part
of his sentence for conviction of possession of an unregistered firearm. The restitution obligation that was
Saylor URL: http://www.saylor.org/books

Saylor.org
1122

included as part of his sentence was voided. Ryan paid the Government a total of $6,331.66 to be applied
to the costs of prosecution awarded as part of his criminal judgment, including $2,774.89 paid under his
chapter 13 plan, leaving a balance of $77,088.34. We determine that the unpaid balance of the costs of
prosecution award was covered by Ryan’s chapter 13 discharge.
Based on the foregoing analysis, we conclude that the exception to discharge included in [Chapter 13] for
“restitution, or a criminal fine, included in a sentence on the debtor’s conviction of a crime” does not cover
costs of prosecution included in such a sentence, and we REVERSE.

CASE QUESTIONS

1.

What is the rationale for making some things dischargeable under Chapter 13 that are not dischargeable
under Chapter 7?

2.

What is the difference between “criminal restitution” (which in 1994 Congress said could not get
discharged at all) and “the costs of prosecution”?

3.

Why did the court decide that Ryan’s obligation to pay “costs of prosecution” was not precluded by the
limits on Chapter 13 bankruptcies imposed by Congress?

30.7 Summary and Exercises
Summary

The Constitution gives Congress the power to legislate on bankruptcy. The current law is the Bankruptcy
Abuse Prevention and Consumer Protection Act of 2005, which provides for six types of proceedings: (1)
liquidation, Chapter 7; (2) adjustment of debts of a municipality, Chapter 9; (3) reorganization, Chapter
11; (4) family farmers with regular income, Chapter 12; (5) individuals with regular income, Chapter 13;
and (6) cross-border bankruptcies, Chapter 15.
With some exceptions, any individual, partnership, or corporation seeking liquidation may file a voluntary
petition in bankruptcy. An involuntary petition is also possible; creditors petitioning for that must meet
certain criteria.
A petition operates as a stay against the debtor for lawsuits to recover claims or enforce judgments or
liens. A judge will issue an order of relief and appoint a trustee, who takes over the debtor’s property and
preserves security interests. To recover monies owed, creditors must file proof of claims. The trustee has
certain powers to recover property for the estate that the debtor transferred before bankruptcy. These
Saylor URL: http://www.saylor.org/books

Saylor.org
1123

include the power to act as a hypothetical lien creditor, to avoid fraudulent transfers and voidable
preferences.
The bankruptcy act sets out categories of claimants and establishes priority among them. After secured
parties take their security, the priorities are (1) domestic support obligations, (2) administrative expenses,
(3) gap creditor claims, (4) employees’ wages, salaries, commissions, (5) contributions to employee
benefit plans, (6) grain or fish producers’ claims against a storage facility, (7) consumer deposits, (8) taxes
owed to governments, (9) allowed claims for personal injury or death resulting from debtor’s driving or
operating a vessel while intoxicated. After these priority claims are paid, the trustee must distribute the
estate in this order: (a) unsecured creditors who filed timely, (b) unsecured creditors who filed late, (c)
persons claiming fines and the like, (d) all other creditors, (e) the debtor. Most bankruptcies are no-asset,
so creditors get nothing.
Under Chapter 7’s 2005 amendments, debtors must pass a means test to be eligible for relief; if they make
too much money, they must file Chapter 13.
Certain property is exempt from the estate of an individual debtor. States may opt out of the federal list of
exemptions and substitute their own; most have.
Once discharged, the debtor is no longer legally liable for most debts. However, some debts are not
dischargeable, and bad faith by the debtor may preclude discharge. Under some circumstances, a debtor
may reaffirm a discharged debt. A Chapter 7 case may be converted to Chapter 11 or 13 voluntarily, or to
Chapter 11 involuntarily.
Chapter 11 provides for reorganization. Any person eligible for discharge in Chapter 7 is eligible for
Chapter 11, except stockbrokers and commodity brokers; those who have too much debt to file Chapter 13
and surpass the means test for Chapter 7 file Chapter 11. Under Chapter 11, the debtor retains possession
of the business and may continue to operate it with its own management unless the court appoints a
trustee. The court may do so either for cause or if it is in the best interests of the creditors. The court must
appoint a committee of unsecured creditors, who remain active throughout the proceeding. The debtor
may file its own reorganization plan and has the exclusive right to do so within 120 days if it remains in
possession. The plan must be accepted by certain proportions of each impaired class of claims and
interests. It is binding on all creditors, and the debtor is discharged from all debts once the court confirms
the plan.
Saylor URL: http://www.saylor.org/books

Saylor.org
1124

Chapter 13 is for any individual with regular income who has difficulty paying debts; it is voluntary only;
the debtor must get credit counseling. The debtor presents a payment plan to creditors, and the court
appoints a trustee. The plan extends the time to pay and may reduce the size of the debt. If the creditors
wind up with more in this proceeding than they would have in Chapter 7, the court is likely to approve the
plan. The court may approve a stretch-out of five years. Some debts not dischargeable under Chapter 7
may be under Chapter 13.
Alternatives to bankruptcy are (1) composition (agreement by creditors to accept less than the face
amount of the debt), (2) assignment for benefit of creditors (transfer of debtor’s property to a trustee, who
uses it to pay debts), and (3) receivership (a disinterested person is appointed by the court to preserve
assets and distribute them at the court’s direction). Because these are voluntary procedures, they are
ineffective if all parties do not agree to them.

1.

EXERCISES

David has debts of $18,000 and few assets. Because his debts are less than $25,000, he decides to file for
bankruptcy using the state court system rather than the federal system. Briefly describe the procedure he
should follow to file for bankruptcy at the state level.

2.

Assume that David in Exercise 1 is irregularly employed and has developed a plan for paying off his
creditors. What type of bankruptcy should he use, Chapter 7, 11, or 13? Why?

3.

Assume that David owns the following unsecured property: a $3,000 oboe, a $1,000 piano, a $2,000 car,
and a life insurance policy with a cash surrender value of $8,000. How much of this property is available
for distribution to his creditors in a bankruptcy? Explain.

4.

If David owes his ex-wife alimony (maintenance) payments and is obligated to pay $12,000 for an
educational loan, what effect will his discharge have on these obligations?

5.

Assume that David owns a corporation that he wants to liquidate under Chapter 7. After the corporate
assets are distributed to creditors, there is still money owing to many of them. What obstacle does David
face in obtaining a discharge for the corporation?

6.

The famous retired professional football player—with a pension from the NFL—Orenthal James “O.J.”
Simpson was convicted of wrongful death in a celebrated Santa Monica, California, trial in 1997 and
ordered to pay $33.5 million in damages to the families of the deceased. Mr. Simpson sold his California
house, moved to Florida, and, from occasional appearances in the press, seemed to be living a high-style

Saylor URL: http://www.saylor.org/books

Saylor.org
1125

life with a big house, nice cars, and sharp clothing. He has never declared bankruptcy. Why hasn’t he been
forced into an involuntary Chapter 7 bankruptcy by his creditors?
7.
a.

A debtor has an automobile worth $5,000. The federal exemption applicable to her is $3,225. The
trustee sells the car and gives the debtor the amount of the exemption. The debtor, exhausted by
the bankruptcy proceedings, takes the $3,225 and spends it on a six-week vacation in Baja
California. Is this an “abuse” of the bankruptcy system?

b.

A debtor has $500 in cash beyond what is exempt in bankruptcy. She takes the cash and buys new
tires for her car, which is worth about $2,000. Is this an “abuse” of the bankruptcy system?

SELF-TEST QUESTIONS

1.

Alternatives to bankruptcy include
a.

an assignment

b.

a composition

c.

receivership

d.

all of the above
A composition is

a.

a procedure where a receiver takes over the debtor’s property
b.

an agreement by creditors to take less than the face value of their debt

c.

basically the same as an assignment

d.

none of these
The highest-priority class set out by the 2005 act is for

a.

employees’ wages
b.

administrative expenses

c.

property settlements arising from divorce

d.

domestic support obligations
Darlene Debtor did the following within ninety days of filing for bankruptcy. Which could be set
aside as a preferential payment?
a.

paid water and electricity bills

Saylor URL: http://www.saylor.org/books

Saylor.org
1126

b.

made a gift to the Humane Society

c.

prepaid an installment loan on inventory

d.

borrowed money from a bank secured by a mortgage on business property
Donald Debtor sold his 1957 Chevrolet to his brother for one-fifth its value sixty days before
filing for bankruptcy. The trustee wishes to avoid the transaction on the basis that it was

a.

a hypothetical lien
b.

a lease disguised as a sale

c.

a preferential payment

d.

a voidable preference
Acme Co. filed for bankruptcy with the following debts; which is their correct priority from
highest to lowest?
i. wages of $15,000 owed to employees
ii. unpaid federal taxes
iii. balance owed to a creditor who claimed its security with a $5,000 deficiency owing

a.

i, ii, iii
b.

ii, iii, i

c.

iii, ii, i

d.

i, iii, ii

1.

d

2.

b

3.

d

4.

c

5.

d

6.

a

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
1127

Saylor URL: http://www.saylor.org/books

Saylor.org
1128

